ACCEPTED
                                                                                    03-14-00518-CV
                                                                                            6061835
                                                                         THIRD COURT OF APPEALS
                                                                                    AUSTIN, TEXAS
                                                                               7/14/2015 3:04:58 PM
                                                                                  JEFFREY D. KYLE
                                                                                             CLERK
                             03-14-00518-CV

                      IN THE COURT OF APPEALS                     FILED IN
                                                           3rd COURT OF APPEALS
                   FOR THE THIRD DISTRICT OF TEXAS             AUSTIN, TEXAS
                              AT AUSTIN                    7/14/2015 3:04:58 PM
                                                             JEFFREY D. KYLE
                                                                   Clerk
JAMES POE AND SENIOR RETIREMENT PLANNERS, LLC
                                                               APPELLANTS
v.

EDUARDO S. ESPINOSA, IN HIS CAPACITY AS
RECEIVER OF RETIREMENT VALUE, LLC                                APPELLEE

     Appeal from 200th Judicial District Court of Travis County, Texas
                   (Hon. Gisela D. Triana, Presiding)

                            APPELLEE’S BRIEF

                                     Respectfully submitted,

                                     George, Brothers, Kincaid
                                     & Horton, L.L.P

                                     John W. Thomas
                                     State Bar No. 19856425
                                     114 W Seventh, Suite 1100
                                     Austin, TX 78701-3015
                                     Telephone: (512) 495-1400
                                     Facsimile: (512) 499-0094
                                     jthomas@gbkh.com

                                     ATTORNEYS FOR APPELLEE

                 APPELLEE REQUESTS ORAL ARGUMENT
                     TABLE OF CONTENTS

                                                              Page

INDEX OF AUTHORITIES……………………………………………………………………………iii

STATEMENT REGARDING ORAL ARGUMENT…………………………………………… xi

STATEMENT OF FACTS……………………………………………………………………………….1

    RV Misrepresented the Potential Risks and Returns …………………….. 3

    RV Misused Premium Reserves …………………………………………………….. 8

    RV’s Model Would Not Work ……………………………………………………….. 10

SUMMARY OF THE ARGUMENT……………………………………………………………… 11

ARGUMENT……………………………………………………………………………………………..12

    ISSUE 1: SETTLEMENT CREDITS……………………………………………………..12

         1.    Standard of Review……………………………………………………12

         2.    Argument…………………………………………………………………..13

    ISSUE 2: OBJECTIONS TO AFFIDAVITS………………………………………….. 22

         1.    Espinosa’s July 29, 2011 Affidavit………………………………22

         2.    Espinosa’s May 1, 2013 Affidavit………………………………. 27

         3.    Burchett’s May 1, 2013 Affidavit……………………………... 27

         4.    No Reversible Error …………………………………………………..30

    ISSUE 3: THERE WERE NO FACT ISSUES……………………………………….. 31


                                ii
         1.   §24.005(a)(1)……………………………………………………………31

         2.   §24.005(a)(2)(A) & (B)……………………………………………….42

         3.   §24.006(a)……………………………………………………………….. 47

         4.   The Receivers Standing …………………………………………….55

PRAYER……………………………………………………………………………………………….……61

CERTIFICATE OF COMPLIANCE………………………………………………………………. 62

CERTIFICATE OF SERVICE…………………………………………………………………………62

APPELLEE’S APPENDIX………………………………………………………………………………63




                           iii
                                          INDEX OF AUTHORITIES
Cases                                                                                                Pages

Akin, Gump, Strauss, Hauer and Feld, LLP v. E-Court, Inc.,
  2003 WL 21025030 (Tex.App.—Austin 2003, no pet.) ...................... 15, 59

Anderson v. Snider,
  808 S.W.2d 54 (Tex. 1991) ...................................................................... 30

BAC Home Loans Servicing, LP v. Texas Realty Holdings, LLC,
  2010 WL 3522981 (S.D. Tex. 2010) .......................................................... 36

Bowman v. El Paso CGP Co.,
  431 S.W.3d 781 (Tex. App – Houston (14th Dist.) 2014,
  pet. denied) ............................................................................................ 51

B.T. Healthcare, Inc. v. Honeycutt
   196 S.W.3d 296 (Tex.App. – Amarillo 2006, no pet.) .............................. 20
Bur. v. Chase Oil & Gas, Inc.,
  700 S.W.2d 737 (Tex. App. 1985, no writ) .............................................. 38

City of Harlingen v. Estate of Sharboneau,
   48 S.W.3d 177 (Tex. 2001) ...................................................................... 58

Cobalt Multifamily Investors I, LLC v. Arden,
  2012 WL 3838834 (S.D.N.Y. 2012), adopted,
  2012 WL 3835400 (S.D.N.Y. 2012) .................................................... 36, 41

Cotton v. Republic Nat’l Bank of Dallas,
  395 S.W.2d 930 (Tex.Civ.App. —Dallas 1965, writ ref’d n.r.e.) ...............59

Cristus Helath v. Dorriety,
   345 S.W.3d 104 (Tex.App. – Houston [14th Dist.] 2011, pet denied) .......15

Crown Life Ins. Co. v. Casteel,
  22 S.W.3d 378, 391 (Tex. 2000) ........................................................ 17, 20

                                                     iv
CTTI Priesmeyer, Inc. v. K&O Ltd. P'ship,
  164 S.W.3d 675 (Tex. App.–Austin 2005, no pet.)................................... 17

Donell v. Kowell,
  533 F.3d 762 (9th Cir. 2008) ................................................................... 45

Duran v. Henderson,
  71 S.W.3d 833 (Tex. App.—Texarkana 2002, pet. denied) ......................39

Engelkes v. Farmers Co-op. Co.,
  194 F. Supp. 319 (N.D. Iowa 1961).......................................................... 53

English Freight co. v. Knox,
  180 S.W.2d 633 (Tex.Civ.App. – Austin 1944, writ ref’d w.o.m.) .............59

Farmers Bank of Clinton, Mo. v. Julian,
  383 F.2d 314 (8th Cir. 1967), cert. denied, 389 U.S. 1021 (1967) ............52

Field v. AIM Management Group, Inc.,
   845 S.W.2d 469, 472 (Tex. App.-Houston [14th Dist.] 1993, no pet.) .......60

Frees v. Baker,
   81 Tex. 216, 16 S.W. 900, 901 (1891) ..................................................... 38

Glenn H. McCarthy, Inc. v. Knox,
   186 S.W.2d 832 (Tex. Civ. App. – Galveston 1945, writ ref’d) .................59

Guardian Consumer Fin. Corp. V. Langdeau,
  329 S.W.2d 926 (Tex.Civ.App.-Austin 1959, no wit) .......................... 58, 59

Gordon v. Dadante,
  2010 WL 4137289 (N.D.Ohio 2010) ........................................................ 41

Hays v. Adams,
  512 F. Supp. 2d 1330 (N.D. Ga. 2007) ..................................................... 41


                                                 v
In re Bayou Grp., LLC,
   439 B.R. 284 (S.D.N.Y. 2010) ............................................................. 39, 50

In re Bell & Beckwith,
   64 B.R. 620 (Bankr. N.D. Ohio 1986) ....................................................... 34

In re Brentwood Lexford Partners, LLC,
   292 B.R. 255 (Bankr. N.D. Tex. 2003) ................................................ 51, 52

In re Canyon Sys. Corp.,
   343 B.R. 615 (Bankr. S.D. Ohio 2006) ...................................................... 45

In Re Cowin,
   492 B.R. 858 (Bkrtcy. S.D. Tex. 2013) ...................................................... 36

In re Dillard Dept. Stores, Inc.,
   181 S.W.3d 370 (Tex.App.-El Paso 2005, no pet.),
   citing, DeWoody v. Rippley, 951 S.W.2d 935 (Tex.App.-Fort Worth
   1997, writ dism'd by agr.) ....................................................................... 60

In re IFS Financial Corp.,
   Bkrtcy.S.D.Tex.2009, 417 B.R. 419, subsequently affirmed
   669 F.3d 255 (Also mentions; In re IFS Financial Corp.,
   669 F.3d 255, 265 (5th Cir. 2012))...................................................... 36, 41

In re Imagine Fulfillment Servs., LLC,
   2014 WL 3867531 (B.A.P. 9th Cir. Aug. 6, 2014) ..................................... 56

In re Indep. Clearing House Co.,
   77 B.R. 843 (D. Utah 1987) ..................................................................... 37

In re Merry-Go-Round Enterprises, Inc.,
   229 B.R. 337 (Bankr. D. Md. 1999) .................................................... 51, 56

In re Nat'l Consumer Mortgage, LLC,
   2013 WL 164247 (D. Nev. Jan. 14, 2013) ................................................ 38


                                                  vi
In re ORBCOMM Global, L.P.,
   2003 WL 21362192 (Bankr. D. Del. June 12, 2003) ................................. 56

In re Pioneer Home Builders, Inc.,
   147 B.R. 889 (Bankr. W.D. Tex. 1992) ..................................................... 52

In re Princeton-New York Investors, Inc.,
   255 B.R. 376 (Bkrtcy. D. N.J. 2000).......................................................... 52

In re Ramirez,
   2011 WL 30973 (Bankr. S.D. Tex. Jan. 5, 2011) ....................................... 40

In re Ramirez Rodriguez,
   209 B.R. 424 (Bankr.S.D.Tex.1997) ......................................................... 47

In re Rodriguez,
   204 B.R. 510, 514 (Bankr. S.D. Tex. 1995), subsequently aff'd,
   95 F.3d 54 (5th Cir. 1996) ....................................................................... 27

In re Trans Texas Gas Corp.,
   597 F.3d 298 (5th Cir. 2010) ................................................................... 46

In re Trans World Airlines, Inc.,
   134 F.3d 188, (3d Cir. 1998).................................................................... 56

Jackson Law Office, P.C. v. Chappell,
   37 S.W.3d 15 (Tex.App.-Tyler 2000, pet. denied).................................... 53

Janvey v. Alguire,
   846 F. Supp. 2d 662 (N.D. Tex. 2011) .................................................. 32, 41

Janvey v. Alguire,
  647 F.3d 585 (5th Cir. 2011) .............................................................. 34, 41

Klein v. Patterson,
   2013 WL 3776266 (D.Utah 2013)............................................................ 41


                                                  vii
LJ Charter, LLC v. Air America Jet Charter, Inc.,
   2009 WL 4794242 (Tex.App. – Houston [14th Dist.]
   2009 pet. denied) ............................................................................. 12, 17

Matter of Lamar Haddox Contractor, Inc.,
  40 F.3d 118 (5th Cir. 1994) ..................................................................... 52

Metal Bldg. Components, LP v. Raley,
  2007 WL 74316 ...................................................................................... 12

Miller v. Argumaniz,
  2015 WL 595468 (Tex.App. – El Paso 2015, mot. for
  Extension of time to file pet. granted) .................................................... 23

MultiFamily Investors I, LLC v. Lisa Arden,
  2010 WL 3791040 *3 (S.D.N.Y. 2010), adopted,
  2010 WL 3790915 (S.D.N.Y. Sept. 28, 2010) ........................................... 41

Natural Gas Pipeline Co. of American v. Justiss,
  397 S.W.3d 150 (Tex. 2012) .................................................................... 24

Osbourne v. Jaugegi, Inc.,
  252 S.W.3d 70 (Tex.App.—Austin 2008, no pet.) ................................... 19

Ramsey v. Spray,
  2009 WL 5064539 (Tex.App. – Fort Worth 2009, pet. denied) ................12

Reid Rd. Mun. Util. Dist. No. 2 v. Speedy Stop Food Stores, Ltd.,
  337 S.W.3d 846, 852-53 (Tex. 2011) ....................................................... 22

Reservoir Sys., Inc. v. TGS-NOPEC Geophysical Co., L.P.
  335 W.w.3d 297 (Tex.App. – Houston 14th Dist.]
  2010, pet. denied ................................................................................... 16

Shaw v. Borchers,
   46 S.W.2d 967 (Tex. Comm’ App. 1932, judgm’t adopted) ....................59


                                                   viii
Scheck Investments, L.P. v. Kensington Management, Inc.,
  2009 WL 1916501 (S.D.Fla. 2009) ........................................................... 42

Scholes v. African enterprise, Inc.,
  838 F. Supp. 349 (N.D. Ill. 1993) .............................................................. 36

S.E.C. v. Antar,
   120 F. Supp. 2d 431, 443 (D.N.J. 2000) aff'd,
   44 F. App'x 548 (3d Cir. 2002) ................................................................. 40

S.E.C. v. Cook,
   2001 WL 256172 (N.D. Tex. 2001) .......................................................... 41

SEC v. Mutual Benefits Corp., 408 F.3d 737 (11th Cir. 2005)
    (Also mentions; Mutual Benefits, 408 F.3d at 738)

SEC Trust of Austin v. Lipscomb County,
  180 S.W.2d 151 (Tex. 1944) .................................................................... 59

Sherrod v. City Nat. Bank of Wichita Falls,
  294 S.W. 295, (Tex. Civ. App. – Amarillo 1927, writ ref’d)....................... 38

Sierad v. Barnett,
   164 S.W.3d 471 (Tex. App. 2005)............................................................ 22

Texas Capital Sec., Inc. v. Sandefer,
  108 S.W.3d 923, 926 (Tex. App.—Texarkana 2003, pet. denied) ............12

Trans World Airlines, Inc., v. Travellers International AG (In re Trans
   World Airlines), 180 B.R. 389, 423–24 (Bankr.D.Del.1994)......................55

Utts v. Short,
   2004 WL 635342 (Tex. App. – Austin 2004, pet. denied) ....................... 12
Walker v. Anderson,
 232 S.W.3d 899 (Tex.App. – Dallas 2007, no pet.) .................................. 34


                                                 ix
Warfield v. Byron,
 436 F.3d 551 (5th Cir. 2006) .................................................................... 46

Weslaco Federation of Teachers v. Texas Educ. Agency,
 27 S.W.3d 258 (Tex. App.-Austin 2000, no pet.) ..................................... 60

Whatley v. Lindeman, Inc.,
 2005 WL 291469 (Tex. App. – San Antonio 2005, pet. denied) ...............13

Wheeler v. American Nat. Bank of Beaumont,
 162 Tex. 502 S.W.2d 918 (Tex. 1961) ...................................................... 59

Wuliger v. Mann,
 2005 WL 1566751 (N.D.Ohio 2005) ........................................................ 42

Statutes

Bankruptcy Code 11 U.S.C. § 101 .................................................... 40, 51, 55

Bankruptcy Code 11 U.S.C. § 548 .................................................... 34, 35, 46

Bankruptcy Code 11 U.S.C. § 550 ................................................................ 35

Tex. Bus. & Com. Code Ann. § 24.002 ....................................... 32, 38, 39, 40

Tex. Bus. & Comm. Code Ann. 24.003 ....................................... 51, 52, 55, 56

Tex. Bus. & Com. Code Ann. §§ 24.005 .................... 31, 32, 34, 35, 42, 44, 45

Tex. Bus. & Comm. Code § 24.006 ............................................ 31, 47, 48, 53

Unif. Fraudulent Transfer ……………………………………………….. 35, 40, 46, 47, 51

Unif. Fraudulent Transfer Act §2 cmt. 1 ................................................ 46, 51

Unif. Fraudulent Transfer Act §3 cmt. 2 ..........................................................


                                                 x
                     STATEMENT OF ORAL ARGUMENT

      Appellee requests oral argument pursuant to rule 39.1 of the rules of

appellate procedure. Appellee believes that this Court’s decisional process

will be significantly aided by oral argument so that the parties may address

factual and legal questions the Court may have.




                                      xi
                                  STATEMENT OF FACTS

       This case arises from a massive $77 million securities fraud scam

perpetrated by the owners of Retirement Value (“RV”) and its outside sales

agents, including James Poe, against 900 investors. The Receiver has only been

able to recover a fraction of the damages caused by the scheme Poe participated

in. Poe admits that RV was a scam, admits that he sold the scam to unwitting

victims and admits he received $485,654.13 for doing so. Incredibly, he asserts he

is entitled to keep his ill-gotten gains. This Court should affirm the trial court’s

judgment that he may not do so.


       RV sold a security to the public based on the anticipated proceeds of life

settlement transactions entered into by RV. The investment was structured as a

loan to RV, whereby the investors provided funds in exchange for RV’s promise to

pay a fixed sum of money at a date in the future. (CR 399-401) 1. RV would use

investor funds to purchase life insurance policies on third parties, and pay the

premiums. The amount that RV agreed to pay each investor was tied to the life

expectancy of insureds under the life insurance policies. RV agreed to pay a

1
  Some of the citations are to evidence included in the State’s motion for summary judgment
against RV, which was incorporated by reference into the Receiver’s motion for summary
judgment which is the basis of this appeal. (2ndSuppCR 4).
                                              1
return of 16.5% interest per year for the insured’s calculated life expectancy. (CR

397-398). The date on which the insured under the policy died set the date when

RV would be required to repay the loan with the interest. (CR 401).

      RV did not sell any securities directly. Rather, it sold them through a

network of agents called “Licensees.” (2ndSuppCR 202, 207; 215-228; 229-230;

231-232). The Licensees received commissions of up to 18% on each sale they

made. (2ndSuppCR 205-206, 212; 232). The Licensees played a vital role in the RV

scheme, as they were the ones who convinced the victims to invest. Through the

Licensees, RV raised more than $77 million from more than 900 investors.

(2ndSuppCR 214). Appellant Senior Retirement Planners, LLC was a Licensee

owned by Appellant James Poe (collectively “Poe”). Poe stipulated he received all

of the $485,564.13 in commissions RV paid to Senior Retirement Planners, LLC.

(CR 1966-67). Collectively, the Licensees received more than $12 million in

commissions while the investor-victims didn’t receive a single penny. (2ndSuppCR

235). This suit was originally brought by the Texas Attorney General on behalf of

the Texas State Securities Board. The trial court granted the State’s motion for

partial summary judgment finding that RV had engaged in fraud or fraudulent



                                         2
practices in the course of illegally selling unregistered securities and ordered RV

to make restitution to the investors. (CR 611-612).

       RV Misrepresented the Potential Risks and Returns

       To induce the investors to purchase the RSLIP, RV touted the investment as

safe and highly profitable promising to double the investors’ money with “double-

digit” returns. (CR 328; 539-563). It claimed it would reserve sufficient funds in

separate escrow accounts for each policy to pay premiums for two years beyond

the insured’s life expectancy as calculated by a reputable and highly skilled

medical underwriter, Midwest Medical Review (“Midwest”). (CR 477, 482; 461-

462) RV assured investors that there was a 95% chance that the insured would

die on or before the life expectancy date calculated by Midwest (2ndSuppCR 835;

5thSuppCR 488) and a less than 2% chance that the insured would live more than

12 months beyond the Midwest life expectancy. (CR 482; 2ndSuppCR 835). See

also, (5thSuppCR 241-253; CR 549). 2




2
 Receiver requested a supplement to the record for additional exhibits to the Sabban Affidavit
which were inadvertently omitted by the clerk of the trial court that has not yet been filed.
Those exhibits are Sabban Aff., Ex. B-14, Ex. 2; Ex. B-16, at TSSB 50025; Ex. B-16, at TSSB
050023.
                                               3
      The life expectancy calculation is the key variable in determining the

success or failure of a life settlement investment. As the court in SEC v. Mutual

Benefits Corp., 408 F.3d 737 (11th Cir. 2005), explained:

      The purchaser of the viatical settlement realizes a profit if, when the
      insured dies, the policy benefits paid are greater than the purchase
      price, adjusted for time value. Thus, in purchasing a viatical
      settlement, it is of paramount importance that an accurate
      determination be made of the insured's expected date of death. If
      the insured lives longer than expected, the purchaser of the policy
      will realize a reduced return, or may lose money on the investment.

Id. at 738. As Dick Gray, the President and principal owner of RV acknowledged,

the life expectancy calculation drives the price of the policy, the reserves needed

to pay anticipated premiums and the desirability of the investment. (CR 576, 580-

581, 582-584).

      The investment was highly risky and far more likely to lose money than to

make money for the investors. RV’s representations as to the low risk of the

investment due to the accuracy of Midwest were wholly false. A life expectancy is

not the point in time in which an insured is expected to have died, as RV

represented. Instead, it is the point at which 50% of the people who are

statistically similar to the insured are expected to have died and 50% are expected

to remain alive. (CR 403, 421-423). See also, (5thSuppCR 519-522). At life

                                         4
expectancy (assuming it is calculated correctly), there is only a 50/50 chance that

an insured will have died. Id. This is a far cry from the 95/5 chance claimed by RV.

      In this manner, RV significantly overstated the likelihood that it would be

able to repay the money it borrowed plus the promised return. The leadership of

RV knew full well that RV was misrepresenting what Midwest’s calculations

meant. After all, they had the full Midwest report which directly disclosed that

Midwest’s calculations were a median and directly contradicted RV’s statements

about the calculations. (CR 421-422). RV intentionally hid this most critical part of

the Midwest report when it was sent to investors. (5thSuppCR 233, 343-471, 524-

527; CR 505, 362-364, 372-374, 377).

      RV made these misrepresentations purposefully in order to make the

investment saleable. RV’s COO explained that RV could not attract investors if it

had to disclose that there was only a 50/50 chance that the insured would die at

the life expectancy. He wrote:

      Here’s a mental picture.

      You’re sitting at a kitchen and going over the presentation. You’re
      [sic] prospect asks “do you have any statistics (a look back is fine) to
      support your LE projections?” “I sure do Mr. Prospect. Our look back
      confirms we’re at 50/50. No better than a coin toss; is that OK?”


                                          5
      “Perfect!” says Mr. Prospect. “Write me up!” Needless to say you
      would politely be shown the door.

(CR 463). He later explained to Gray that disclosure that the life expectancy

represented just a 50/50 chance of death would not “be[] a selling point, it would

cause significant head wind.” (5thSuppCR 473). RV was quite aware that investors

would want to know that Midwest was providing only an estimate of the time

needed to reach a 50/50 chance – a coin toss, in Collins’ words – of the insured’s

mortality. (CR 367-368).

      It gets worse. In the course of its investigation, the State obtained life

expectancy calculations by 21st Services and AVS Underwriting, LLC, two well-

established and reputable providers, on many of the persons insured under

policies owned by RV. Comparison of their calculations to those by Midwest show

that the life expectancies calculated by 21st and AVS, on the same individuals

generated at or about the same time, were about 2½ times longer than the

Midwest calculations used by RV. (CR 220-221). At the time that it was using

Midwest, RV understood that Midwest’s life expectancy calculations were roughly

half as long as those by every other life expectancy provider. (CR 576-579). RV

chose Midwest instead of the reputable providers precisely because its life


                                          6
expectancies were half as long as industry standard in order to understate the

required premium reserves. (CR 378-379; 210, 241). When asked why RV did not

use a reputable provider than Midwest, Gray testified: “We could have, but it

wouldn’t have worked. … Because the longer the LE [life expectancy], the more

you have to escrow premiums.” (CR 576). See also, (5thSuppCR 480). Thus, the

scheme was doomed to failure from the beginning. (2ndSuppCR 234-235).


      Far from being reputable as RV claimed, Midwest was operated by a

convicted felon who had falsely represented that he was a medical doctor and

been indicted on 21 counts involving fraud and conspiracy. (5thSuppCR 127-179,

75-88). While RV was using Midwest, Midwest was facing accusations by the SEC

in a lawsuit that it had participated in a different, “fraudulent scheme” involving

life settlements by providing life expectancies that were “unreliable” and much

too short thereby increasing the risk “policies may lapse from lack of funds to

make premium payments.” (5thSuppCR 75-88). RV knew of the SEC’s accusations

against Midwest and its owner’s conviction. (5thSuppCR 491-511). It also knew

that investors and Licensees who learned of these facts balked at continuing a

relationship with RV. Id. See also, (5thSuppCR 504, 482, 512, 516; CR 368-369,


                                          7
378-380, 606-607). Moreover, the Texas Department of Insurance had warned RV

that continuing to sell investments based on life expectancy calculations issued by

Midwest would be grounds for disciplinary action. (5thSuppCR 516).


      RV Misused Premium Reserves


      RV promised investors would be protected from any malfeasance of RV

because their funds reserved for the premium payments would be held in

separate escrow accounts for each policy and they would be made irrevocable co-

beneficiaries of the policies. (CR 328, 477-479; 2ndSuppCR 454, 457). These

alleged protections were crucial to RV’s marketing of the RSLIP. (CR 594, 596).

      These too were lies. There was no escrow – RV retained full control over

the funds held by the alleged escrow agent which it used to funnel increasing

amounts of money to James Settlement Services at the expense of funding the

premium reserves. (CR 387-388, 489-497, 215-216; 5thSuppCR 525-527, 529-530).

In addition, RV routinely used funds set aside for one policy to pay expenses

related to other policies. (CR 216, 217-220, 316-321). As a result of this

commingling, RV had underfunded the premium reserves by about $3 million. (CR

220, 323, 404, 532). Contrary to its promise, whenever RV needed money to pay

                                         8
an expense related to a policy, it pulled funds from whatever account it could find

them in regardless of their intended use. (CR 313-314). The Receiver has

documented at least 84 instances where RV paid for a policy using funds reserved

for other policies. (CR 216-217). The commingling was so extensive, it was not

possible to trace the investment by any particular investor to the purchase of any

particular policy. (2ndSuppCR 63). Dick Gray testified that commingling of this

sort was a routine practice “from the very beginning.” (CR 598). As Dick Gray

noted, the problem simply got worse as RV continued to sell investments. (CR

534). None of the policies had sufficient premium reserves to pay premiums up

to life expectancy, much less to the life expectancy plus 24 months RV had

promised. (2ndSuppCR 243) In fact, most had less than half the required reserves

to pay premiums to life expectancy. (2ndSuppCR 245).


      RV was aware of the significance of its use of premium reserves to purchase

policies and the corresponding failure to maintain proper reserves. (5thSuppCR

531). See also, (5thSuppCR 533). In an effort to hide the shortfall, RV postponed

the year-end audit it has promised investors. (5thSuppCR 533-535).




                                         9
      RV’s Model Would Not Work

      There were many other intentional misrepresentations made by

Retirement Value. Poe himself devoted 32 pages in his response to the motion

for summary judgment detailing 72 separate fraudulent misrepresentations RV

made. (CR 1372-1404).

      The combination of (1) ignoring the fact that the life expectancy was only

the median (2) purposefully using unreliable life expectancies that were 2.5 times

shorter than industry standard, and (3) the shortfall in the reserve accounts

caused by RV’s misuse of the funds, meant RV’s premium reserves were woefully

inadequate to hold the policies in force like RV had promised they would be.

(2ndSuppCR 234). RV’s model was insolvent from the beginning and, as

structured, could not have reached solvency. (2ndSuppCR 234-235). The only way

the Receiver could keep RV afloat was to disregard RV model of each policy

standing on its own. Instead, he had to combine all the policies into a common

fund whereby the proceeds received from policies that matured first could be

used to pay premiums on the ones that had not matured. (2ndSuppCR 55-59). As

Gray testified, “it wouldn’t have worked” without Midwest. (CR 576). The

Receiver determined RV’s model had “zero chance of success.” (2ndSuppCR 56).
                                        10
                          SUMMARY OF THE ARGUMENT

      Those, such as Poe, who actively participate in fraudulent schemes are not

entitled to retain their ill-gotten gains under a very long line of cases.


      A receiver serves in a dual capacity, which enables the Receiver to bring

suits both on behalf of the receivership entity (such as for breach of fiduciary

duty) and on behalf of creditors (such as for fraudulent transfers). Poe is not

entitled to a credit for the James settlement for three independently sufficient

reasons: (1) there were separate damages for separate injuries caused to

separate parties, (2) Poe was not found jointly and severally liable, and (3) the

settlement agreement segregated the damages.


      Poe's objections to the Espinosa and Burchett affidavits are without merit,

as both were well-qualified to give the opinions they did and they properly relied

on the valuation work Lewis & Ellis did on the policies. The affidavits are quite

lengthy and spell out the basis for their opinions in great detail. Moreover, there

is no reversible error as the portions of the affidavits and exhibits thereto Poe did

not object to contain more than sufficient evidence to uphold the judgment.




                                           11
      The Receiver presented overwhelming evidence that the transfers to Poe

were fraudulent as a matter of law under a long, long line of similar cases. Those

cases are not limited to Ponzi schemes. Poe’s arguments are just that. He has no

evidence, and his arguments are both factually and legally flawed.


                                    ARGUMENT


                          ISSUE 1: SETTLEMENT CREDITS


      1. Standard of review.


      Poe incorrectly asserts the standard of review on this point is de novo. (Br.

p. 14.) “We review the trial court's decision to apply a settlement credit for an

abuse of discretion. A trial court abuses its discretion when it acts without

reference to guiding rules or principles.” Metal Bldg. Components, LP v. Raley,

2007 WL 74316, at *18 (Tex. App. – Austin 2007, no pet.) (citations omitted). See

also, Utts v. Short, 2004 WL 635342, at *3 (Tex. App. – Austin 2004, pet. denied);

Texas Capital Sec., Inc. v. Sandefer, 108 S.W.3d 923, 925 (Tex. App. – Texarkana

2003, pet. denied); Ramsey v. Spray, 2009 WL 5064539, at *2 (Tex. App. – Fort

Worth 2009, pet. denied); LJ Charter, LLC v. Air America Jet Charter, Inc., 2009 WL
4794242 *7 (Tex. App. – Houston [14th Dist.] 2009, pet. denied). “[S]tated
                                         12
another way, [the question is] whether its decision was arbitrary or unreasonable.

Weighing the evidence with respect to the amount of the settlement credit

involves the exercise of the trial court's discretion, and the trial court will not be

held to have abused its discretion if some evidence reasonably supports its

decision.” Whatley v. Lindeman, Inc., 2005 WL 291469, at *4 (Tex. App. – San

Antonio 2005, pet. denied) (citations omitted).


      2. Argument

      The Receiver sought damages for two distinct injuries in this case. The first

injury was caused by the fraudulent transfer of funds from RV to defendants as

their individual “take” from the scheme. The Receiver identified precisely how

much each individual took, and sued that individual for the return of that money.

(CR 705-06). In Poe’s case, that was $485,654.13. (CR 705). That was the amount

of commissions he received for recruiting investor victims into the scheme. In

James’ case, it was the $19-20 million he overcharge RV for the policies by using

the artificially short Midwest life expectancies. (CR 706-707). The claims the

Receiver brought to recover for these injuries and the resulting damages were for

violations of TUFTA separately against each individual defendant. (CR 705-08).

The Receiver did not seek joint liability on these claims (the “separate
                                           13
damages”). 3 (CR 707-08). The Receiver identified the specific bag of money each

defendant received, and only sought the return of the money from the defendant

that received it. In Poe’s case that was the return of his commission, and in

James’ case it was the return of the excess he charged RV for the policies over

their true value. (CR 705-708). At no point did the Receiver seek to hold James

jointly liable with Poe for his commissions, or Poe jointly liable with James for the

overcharges. (CR 705-08).

       The second injury was caused by RV being ordered to pay restitution to the

victims of the RV scheme. (CR 691). The claims the Receiver brought to recover

for this injury and the resulting damages were for aiding and abetting and

conspiracy to breach fiduciary duties. (CR 691) The Receiver did seek joint

liability on these claims (the “joint damages”). (CR 691).

       The separate damages were distinct from the joint damages. They were to

separate measures of damage designed to remedy two different and distinct

injuries. Moreover, the injuries were to two separate parties. One injury involved


3
  Some of the Licensees set up companies that received the commission directly from RV, and
then passed the money through to the individual. In Poe’s case, he set up Senior Retirement
Planners, LLC which passed all the commission onto him. (CR 1966-1967). In such instances,
the Receiver sued both the company and individual, as both transferees are liable under TUFTA.
                                             14
the breach the duty under TUFTA owed to creditors. The other injury involved

the breach of fiduciary duty owed to RV. The separate damages relate to the

former, and joint damages the later. The purpose of the separate damages was

to compensate creditors for harm done to them, while the purpose of the joint

damages was to compensate RV for harm done to it. The Receiver was acting in

two separate capacities in bringing this suit. See, Akin, Gump, Strauss, Hauer &

Feld, L.L.P. v. E Court, Inc.,2003 WL 21025030, at *5 (Tex. App.—Austin 2003, no

pet.). In one capacity, he was bringing the TUFTA claims seeking separate

damages for the benefit of creditors. In the other capacity, he as brining the

fiduciary duty claims for the benefit of RV. There is no way that the separate

damages under TUFTA and the joint damages for breach of fiduciary duty result

from an indivisible injury. They represent compensation for injuries to two

different parties arising from two distinct and separate duties. See, Christus

Health v. Dorriety, 345 S.W.3d 104, 114 (Tex. App.—Houston [14th Dist.] 2011,

pet. denied) (Rejecting application of one satisfaction rule and applying an abuse

of discretion standard, the court held: “The one-satisfaction rule applies to

prevent a plaintiff from obtaining more than one recovery for the same injury.

The rule applies when multiple defendants commit the same act as well as when
                                         15
defendants commit technically different acts that result in a single injury. This

case, however, involves two meaningfully different injuries, and two separate and

distinct victims of different acts of malpractice: (1) the injuries to Timothy during

his birth, which caused a life-long mental handicap, and (2) the injuries to Melissa

resulting from Christus's negligence, which caused her death. The 1984

settlement compensated Timothy for the things he can no longer do for himself;

the 2009 judgment compensated Timothy for the things that Melissa can no

longer do for him.”) (citations omitted); Reservoir Sys., Inc. v. TGS-NOPEC

Geophysical Co., L.P., 335 S.W.3d 297, 309 (Tex. App.—Houston [14th Dist.] 2010,

pet. denied) (Ruling one satisfaction rule was not violated: “Here, TGS's remedy

for Reservoir's failure to repay the loan compensates TGS for its out-of-pocket

loss for the loan. TGS's remedy for Sigmar's fraud compensates TGS for a portion

of what it expected to receive based on Sigmar's representations regarding the

Pemex project. Because TGS suffered separate and distinct injuries and damages

from Sigmar's fraud and Reservoir's breach of contract, the trial court did not err

in awarding judgment on both causes of action.”)

      “[T]he nonsettling defendant is entitled to offset any liability for joint and

several damages by the amount of common damages paid by the settling
                                          16
defendant, but not for any amount of separate or punitive damages paid by the

settling defendant.” Crown Life Ins. Co. v. Casteel, 22 S.W.3d 378, 391-92 (Tex.

2000). Thus, Poe is only entitled to a settlement credit on damages he and James

are jointly liable for. “Under the one satisfaction rule, the nonsettling defendant

may only claim a credit based on the damages for which all joint torfeasors are

jointly liable.” Crown Life, 22 S.W.3d at 391. “The supreme court's decision in

Crown Life is controlling in this case and requires that settlement credits be

applied only if the parties were jointly and severally liable for the damages.” CTTI

Priesmeyer, Inc. v. K & O Ltd. P'ship, 164 S.W.3d 675, 685 (Tex. App.-Austin 2005,

no pet.).


      In this instance, there was no joint liability. Courts look to the judgment

entered against the non-settling defendant in determining if there is joint liability

to apply a settlement credit to, not at the allegations that were made against the

nonsettling defendant in the pleadings. Crown Life, 22 S.W.3d at 391. See also, LJ

Charter, 2009 WL at *9 (Holding settlement credit should not be applied where

the plaintiff lost on its claim against nonsettling defendant alleging joint liability

with settling defendant when the court disregarded the verdict against the


                                           17
nonsettling defendant on that claim). Poe acknowledges this when he says this

issue was preserved for appeal when he asked the trial court to apply the

settlement credits after Poe’s liability had been adjudicated, as opposed to by the

earlier motions he had filed. (Br. 19 & n. 8) His counsel argued the same thing at

the hearing. (RR v2 14) The trial court ruled on summary judgment that Poe was

not liable on the claim for joint damages. (CR 1974). Poe was only held liable for

his separate damages under TUFTA. Id. Poe is not entitled to a settlement credit

since he was not jointly liable with James for any damages.


      Poe is improperly seeking a credit for a settlement of joint damages against

his separate damages. RV was ordered to pay restitution to investors in the

amount of $77.6 million. (CR 611-612). The judgment against Poe was for much

less than that amount, thus he would not be entitled to a credit even if the

damages assessed against him were for joint damages as he claims in his brief

since there has not been one satisfaction on the joint damages. “The [one

satisfaction] rule guards against a plaintiff receiving a windfall “by recovering an

amount in court that covers the plaintiff's entire damages, but to which a settling

defendant has already partially contributed. The plaintiff would otherwise be


                                          18
recovering an amount greater than the trier of fact has determined would fully

compensate for the injury.” Osborne v. Jaugegi, Inc., 252 S.W.3d 70, 75 (Tex. App.

– Austin 2008, no pet.). There would be no windfall here. The Receiver would be

only 1/8th satisfied.

      For the reasons discussed above, the damages against Poe are separate.

Poe is asking this court to apply a settlement credit from joint damages on which

has been judicially determined not to be liable for to the separate damage claim

against him, something that is clearly improper.

      In addition to Poe, the Receiver obtained separate similar summary

judgments on its TUFTA claims against all other licensees who had not settled

with separate (not joint and several) damages awarded against each of them. The

Receiver had also brought a TUFTA claim against James seeking $19-20 million in

separate damages from him. The James settlement was credited against and

extinguished that claim for separate damages against James. If Poe were to claim

credit for it as well, then it would be double counted. If Poe could receive credit

for it, then under the same logic the other licensees with judgments (none of

which exceed the James settlement) against them could as well. That would


                                         19
provide Poe a windfall, turn the one satisfaction rule on its head, and lead to an

absurd result.

       The result that is consistent with the one satisfaction rule gives credit for

the James settlement on the joint damages and James’ separate damages. That

way the Receiver does not get a double recovery and Poe does not get a windfall

and remains liable for his separate damages.

       Moreover, the language of the settlement agreement precludes Poe from

claiming a credit, even if there were joint damages, which there were not. “If the

nonsettling party meets its burden [to show a settlement], the burden shifts to

the plaintiff to tender a settlement agreement that allocates the settlement

between (1) damages for which the settling and nonsettling defendant are jointly

liable, and (2) damages for which only the settling party was liable.” Crown Life,
22 S.W.3d at 392. No magic words are required in the settlement agreement to

establish the Plaintiff’s intent on the allocation. 4 B.T. Healthcare, Inc. v.

Honeycutt, 196 S.W.3d 296, 298 (Tex. App. – Amarillo 2006, no pet.). The


4
 Poe acknowledges this in his brief when he states: “Nowhere within the James Settlement
Agreement is there any language stating or implying that the James Defendants were paying
only for damages for which they James Defendants were solely liable . . . ." (Br. at 18) (emphasis
added)
                                               20
language of the settlement agreement made it clear that it only related to the

damage claims against James, and no other parties: “In return for the Monetary

Consideration . . . Plaintiffs . . . release the James Parties and Beste 5 . . . . from any

and all claims . . . damages . . . which Plaintiffs . . . have against the James Parties

and Beste that were brought in Cause No. . . . . “ (CR 2025) (emphasis added). 6

Moreover, the settlement contains the following specific language that further

limits its scope to only those damage claims for which James was liable:

       Nothing in this release language nor any other provision of this Agreement
       is intended to release any claims Plaintiffs have against the Licensees, Wells
       Fargo or any other party to the Lawsuit. Those claims are expressly and
       specifically reserved. Except as expressly provided herein, there are no
       third party beneficiaries to this Agreement.


(CR 2027).

       Poe suggests that the Receiver could have met his burden by stating in the

settlement agreement that it only covered certain damages James was liable for.

(Br. 20-21) Instead, the Receiver chose to accomplish the same result by making

it crystal clear that nothing in the settlement agreement affected his claims
5
  For brevity, the James Parties and Beste have collectively been referred to as James in this
brief.
6
  The emphasized language distinguishes this agreement from the on in Honeycutt where the
scope of the settlement covered all claims in the suit, and was not limited to those against the
settling Defendant.
                                               21
against the nonsettling defendants. Those are two different ways of saying the

same thing. Again, no magic words are required.

      Point One should be overruled for three independently sufficient reasons:

(1) there were separate damages for separate injuries caused to separate parties,

(2) Poe was not found jointly and severally liable, and (3) the settlement

agreement segregated the damages.

                       ISSUE 2: OBJECTIONS TO AFFIDAVITS

      1. Espinosa’s July 29, 2011 Affidavit


      Poe first attacks the affidavit on the grounds Espinosa was not competent

to offer expert opinions on the value of RV’s assets and liabilities. Espinosa was

competent to testify about those values since, as Receiver he owned the assets

and liabilities. Reid Rd. Mun. Util. Dist. No. 2 v. Speedy Stop Food Stores, Ltd., 337
S.W.3d 846, 852-53 (Tex. 2011); Sierad v. Barnett, 164 S.W.3d 471 (Tex. App.

2005).


      Poe next claims those portions of the affidavit on the value of the assets

and liabilities are conclusory. Even a cursory review of the affidavit (which is 178

pages long including exhibits) shows it was far, far from conclusory. Poe attempts
                                          22
to sensationalize his argument by incorrectly claiming the affidavit failed to

explain while policies with face values totaling $130 million were worth $5

million. Espinosa’s affidavit included a copy of his report to the court which

explained in detail for three pages why the policies were valued at that amount.

(2ndSuppCR 109-111). Espinosa’s report also included copies of two valuation

reports done by Lewis & Ellis on the policies. (2ndSuppCR 123-156). The Receiver

hired Lewis & Ellis to advise him on the value of the policies so he could evaluate

the option of liquidating them to help pay restitution to the investors, not as

litigation experts. (2ndSuppCR 95). Those reports explain the rationale and

methodology for valuing the policies in great detail for six pages. (2ndSuppCR 128-

133, 146-151). Another expert hired by the Receiver, Asset Servicing Group to

administer the policies for him, concurred with choice of the discount rate Lewis

& Ellis used to value the policies. (2ndSuppCR 110, 143). Poe admits RV overpaid

for the policies in his response to the motion for summary judgment. (CR 1377).

It was entirely appropriate for Espinosa to base his opinions on this work done by

his experts. Miller v. Argumaniz, 2015 WL 595468 *3-4 (Tex. App. ̶ El Paso 2015,

mot. for extension of time to file pet. granted). Just like experts, lay opinion, and

particularly those considering an owner’s testimony about value, may be based
                                          23
on hearsay such as appraisals. Natural Gas Pipeline Co. of American v. Justiss, 397
S.W.3d 150, 157-59 (Tex. 2012).


   Poe also claims the affidavit is unreliable because Espinosa did not apply a

discount rate to RV’s liabilities. As discussed more fully below in connection with

the solvency analysis under TUFTA, the liabilities should not have been

discounted. In short, and as Burchett explained, the debts were not discounted

because the valuation was done as if the company was being liquidated, which

would necessarily entail the immediate payment of all liabilities. (2ndSuppCR

110). Moreover, Poe offered no expert or other evidence on what the claimed

accounting principles were, whether the liabilities should be discounted or what

the discount rate would be. Thus, he cannot show discounting the liabilities

would have made a difference in the court’s decision on solvency.


      Lastly, Poe attacks Espinosa’s discussion of the inadequate premium

reserves in paragraphs 34-37 of his affidavit (2ndSuppCR 65-67). Poe only partially

challenges that fact by objecting to paragraphs 34-37 of Espinosa’s July 29, 2011

affidavit, and paragraph 7 of the his May 1, 2013 affidavit (2ndSuppCR 232). Poe

complains Espinosa was unqualified to opine that the life expectancy calculations

                                         24
performed by Midwest were too short. He was qualified based on the personal

knowledge he gained about Midwest in the course his role as Receiver for RV.

Both his affidavit, and his reports which are exhibits to his affidavit show that. He

owned the policies and the reserve accounts in his capacity as Receiver.

Moreover, the premium reserves were $14.2 million short even using the bogus

Midwest life expectancies. 7 (2ndSuppCR 65). As discussed above, RV knew the

premiums reserves were short. In any event, Espinosa’s affidavit 8 contained clear

and unequivocal reports and other evidence, which Poe did not object to, from

undisputed experts on life expectancies done on the same policies by (1) two

more reputable life expectancy companies, (2) a life expectancy company hired by

the receiver to conduct independent calculations, and (3) a report from an expert

commissioned by RV prior to the receivership to examine the life expectancies.

(2ndSuppCR 107-109, 139). All of those show the life expectancies performed by

Midwest were way too short. Poe himself argued in his response to the motion
7
  The shortfall in the premium reserve is even worse because RV represented that it would
reserve sufficient funds to pay premiums on each policy for the life expectancy plus 24 months,
by which time it represented the insured on that policy had a greater than 98.5% chance of
dying. (2ndSuppCR 112). In truth, the life expectancy is the point at which 50% of the insureds
will have died. Id. The shortfall was further compounded by the fact that RV failed to take into
account the fact that the premiums required to keep the policies in force would increase every
year. (2ndSuppCR 113).
8
  Similar evidence was contained in Espinosa’s report, which was not objected to. (2ndSuppCR
111-113).
                                               25
for summary judgment that the life expectancies prepared by Midwest were

unreliable. (CR 1376).


      Poe also points to the fact that RV was only obligated to have premium

reserves for the estimated life expectancy plus 24 months, but ignores the poof

that RV did not have reserves for the estimated life expectancy plus 24 months,

because, among other things, it raided the premium reserves to pay for new

polices and routinely purchased policies without having the promised premium

reserve. (2ndSuppCR 62, 91). On top of that, the unchallenged evidence

established RV had pervasively commingled the premium reserve accounts in

contravention of its promises to investors to the contrary, and even used

premium reserves for existing policies to purchase new policies. (2ndSuppCR 62-

64, 91). Finally, the report from Lewis & Ellis, which Poe did not object to,

attached to Espinosa’s affidavit and also to Burchett’s affidavit establishes that

not a single policy had sufficient reserves to maintain the policy in force for the

insured’s life expectancy. (2ndSuppCR 131).


      Lastly, Poe stated in his response to the motion for summary judgment that

(1) “[t]here was an ever-increasing short-fall in the premium accounts,” (2) “[b]y

                                          26
the end of 2009, there was a massive ($2 million) shortfall in the premium

accounts,” and (3) “[f]unds were commingled from the outset.” (CR 1371). Later

in the response, he stated “there were massive short-falls in the premium

accounts due to the undisclosed commingling and misapplication of funds on

deposit.” (CR 1375). He is no position to dispute these facts now.


      2. Espinosa’s July 29, 2011 Affidavit


      Poe’s only objection to this affidavit is a repeat of his objection that

Espinosa did not set out his qualification to testify as an expert on the premium

reserves. That claim was addressed above.


      3. Burchett May 1, 2013 Affidavit


   Poe first objects that Burchett’s affidavit did not set out his qualifications to

testify as an expert on the value of insurance policies. Burchett was

unquestionably competent to testify on the issue of solvency since he was a CPA.

(2ndSuppCR 296-303; 233). In re Rodriguez, 204 B.R. 510, 514 (Bankr. S.D. Tex.

1995), aff'd, 95 F.3d 54 (5th Cir. 1996). Burchett explained in his affidavit: “I

relied on the valuations of RV’s life insurance policies as performed by Lewis &


                                          27
Ellis, Inc., Actuaries and Consultants, for assessing the market value of these

assets. These records are of a type that are reasonably relied upon by experts in

my field in forming opinions.” (2ndSuppCR 234). Burchett’s affidavit also includes

copies of those reports, which Poe did not object to. (2ndSuppCR 234-236, 237-

271). Burchett’s reliance on Lewis & Ellis report was entirely proper.                        .

Experts on solvency typically rely on other experts, such as real estate appraisers

and others to determine the fair value of the debtor’s assets. The impressive

qualifications of Lewis & Ellis are set out in its reports and in the biographies of

the principals who did the work. 9 (2ndSuppCR 132, 152, 267-271).


    Poe next complains Burchett’s affidavit did not set out his qualifications to

determine discount rates for assets and liabilities. CPA’s, such as Burchett, are

obviously qualified to determine such discount rates. In any event, this is a non-

issue, since Lewis & Ellis valued the policies (using a discount rate they




9
 In summary, Lewis & Ellis is an actuarial consulting firm that has been in business for over 40
years, has offices in Dallas, Kansas City, London and Baltimore and was performing life
settlement portfolio valuations on 10 + life settlement portfolios ranging from 2 policies to
1,100 policies at the time of its report. (2ndSuppCR 128, 132). The Lewis & Ellis principals who
prepared the report had many years of experience and were Fellows of the Society of Actuaries
and Members of the American Academy of Actuaries and one of them had served as a Board
Member of the Life Insurance Settlement Association for nearly five years. (2ndSuppCR 132).
                                               28
determined was proper) and no discount rate was applied to the liabilities for the

reasons discussed above.


   Poe also argues Burchett’s affidavit should be disregarded as unreliable based

on the 20% discount rate applied when valuing the policies. Lewis & Ellis

explained that discount rate in their report where they stated it was carefully

chosen based on the valuations they had done on many policy portfolios ranging

in size from two to 1,100 policies, their experience with those funds, their

knowledge of the market and the then-current discount rates used in the market

when policies are bought and sold. (2ndSuppCR 242). Lewis and Ellis chose the

discount rate, not Burchett. Poe did not object to the Lewis & Ellis report

attached to either Espinosa’s or Burchett’s affidavit. Poe offered no expert of his

own. Thus, this evidence is uncontroverted.


   Poe also points out that Burchett failed to discount the liabilities. That was

entirely proper for the reasons briefly stated above and explained more fully

below. Burchett did not admit in his deposition that a fair valuation of RV’s debts

required application of the same or a similar discount rate as was applied to the

assets like Poe says he did citing 2ndSuppCR 762. In any event, Burchett

                                         29
explained, correctly, that the debts were not discounted because the valuation

was done as if RV was being liquidated. (2ndSuppCR 758).


      4. No Reversible Error


      Having no experts of his own, Poe has not created a fact issue nor can he

show reversible error. “Lay testimony is insufficient to refute an expert’s

testimony.” Anderson v. Snider, 808 S.W.2d 54, 55 (Tex. 1991). Arguments of

counsel certainly are.


      In fact, there is plenty of evidence on the valuation of the policies and RV’s

insolvency apart from the few portions of the affidavits Poe objects to that will

support the judgment. For instance, Poe did not object to any of the reports from

Espinosa, Burchett, or Lewis & Ellis attached to the affidavits. Moreover, either

affidavit on its own is enough as well. Those are other reasons there is no

reversible error here.


      Even if the objections to the affidavits were valid (which they are not), RV’s

liabilities still exceeded its assets by $40 million even if the policies were valued

based under the investment method which would include the purchase price,


                                          30
acquisition costs, premiums paid to date as well as all other capitalized expenses.

(2ndSuppCR 122). Additionally, there is a balance sheet for RV that shows RV’s

liabilities exceeded its assets, even without the adjustments Poe complains about.

Id. See also, (2ndSuppCR 127) (showing assets exceeding liabilities each month).


   Poe’s focus solely on the value RV’s assets and liabilities is fundamentally

misplaced in any event. All of this evidence relates to the solvency analysis under

TUFTA 24.006(a). Insolvency is not a requirement under the Receivers’ claims

under three other TUFTA provisions, as explained below.


      Point Two should be denied as the affidavits were proper, and there was no

reversible error in any event.


                      ISSUE 3: THERE WERE NO FACT ISSUES


      The Receiver brought fraudulent transfer claims under four separate TUFTA

provisions - §§24.005(a)(1), 24.005 (a)(2)(A)&(B) and 24.006(a). The judgment

can be affirmed under any of them.


      §24.005(a)(1)



                                         31
     A transfer is fraudulent to a present or future creditor if the transfer was

made “with actual intent to hinder, delay or defraud any creditor of the debtor.”

TUFTA §24.005(a)(1).


     RV has been found to have committed securities fraud. (CR 611).

Therefore, it has already been determined as a matter of law (based on the

evidence set out above plus much more) that RV intended to defraud investors

through a fraudulent scheme. The investors were indisputably creditors, both by

virtue of their loans to RV and their claims against RV for securities fraud. TUFTA

§24.002(3)(4)&(5). Thus, each transaction whereby Poe was paid a commission

was necessarily done with the intent to hinder, delay or defraud any creditor of

RV. Defrauding the investors was the very core of RV. As part of the fraudulent

scheme, money was transferred from RV to Poe for his role in luring investors.

These transfers were fraudulent under Section 24.005(a)(1) because they were

made with actual intent to defraud creditors. See Janvey v. Alguire, 846
F. Supp. 2d 662 (N.D. Tex. 2011) (receiver properly asserted a claim against

employees of Stanford International Bank for fraudulent transfer under TUFTA




                                        32
where the Stanford Defendants transferred investors’ funds to employees with

actual intent to hinder, delay or defraud creditors).


      The evidence of actual intent is overwhelming. The facts set out in the

beginning of this brief prove RV intentionally lied to investors in many respects

about the returns they could expect and the safety of their investment. Dick Gray

told his key lieutenants and Licensees in a recorded conference call:

      The model has grown so quickly that in the buying of policies, the
      disbursement of client funds, I would describe as a leaning – a financial
      Leaning Tower of Pisa. That's another way of saying, if somebody came in
      right now from a regulator and took a photograph of our operation and all
      the bottom lines and all numbers and all the policy and all the subaccounts,
      they would call us a Ponzi scheme.

(2ndSuppCR 439-440). In addition, it is undisputed that (1) RV had been told by all

three separate lawyers it hired that it was illegally selling an unregistered security

(2ndSuppCR 775, 844-45, 893), (2) RV was constantly worried about being caught

by the regulators and tried to “stay under the radar” and use “legal double-talk”

because RV knew it would “hit the fan” when RV was discovered (2ndSuppCR 704,

770, 821, 893), (3) RV was using the premium reserve accounts to finance its

“cash shortfall” which was causing “very deep professional concerns” (2ndSuppCR

791, 870), and (4) RV’s leadership discussed the importance of not putting

                                          33
anything incriminating in emails for fear of future subpoenas, with one saying “if

you don’t have it in writing, I never said it.” (2ndSuppCR 925).

       Proving that a debtor operated as a Ponzi scheme proves actual intent to

hinder, delay, or defraud any creditor or debtor required by TUFTA §24.005(a)(1).

Janvey v. Alguire, 647 F.3d 585, 598 (5th Cir. 2011). Poe’s first challenge to this

claim is to allege that the case the Receiver relied on below involved a Ponzi

scheme, and he claims RV was not a Ponzi scheme. (BR p. 61) Poe does not cite a

single case holding that such a distinction makes a difference. There are two fatal

flaws in Poe’s argument. The first is that court found, as a matter of law, and the

evidence cited in this brief indisputably proves that the creditors (investors) were

defrauded. Thus, whether it was a Ponzi scheme or not doesn’t matter. Intent to

defraud is determined on a case by case basis and can be proven by

circumstantial evidence. TUFTA §24.005(b); Walker v. Anderson, 232 S.W.3d 899,

914 (Tex. App.—Dallas 2007, no pet.). A Ponzi scheme is not required. 10



       10
           In re Bell & Beckwith, 64 B.R. 620, 629 (Bankr. N.D. Ohio 1986), involved the diversion
of client funds for personal use rather than a Ponzi scheme. When analyzing whether transfers
could be set aside as having been made “with actual intent to hinder, delay, or defraud” a
creditor in violation of Section 548(a)(1) of the Bankruptcy Code, the court reasoned:

       Although the funds for the horse racing enterprise were not necessarily spent by
       Wolfram with the intent to defraud the customers, the availability of those funds was
                                                34
      The second fatal flaw in Poe’s response is the rule that proving the transfer

was made as part of a fraudulent scheme proves actual intent to hinder, delay, or

defraud any creditor or debtor required by TUFTA §24.005(a)(1) is not limited to

Ponzi schemes. “The Fifth Circuit and other circuits have repeatedly held that the

existence of a fraudulent scheme itself is sufficient to find that a transfer made in

furtherance of that scheme was made with fraudulent intent. Indeed, in a

fraudulent scheme, all transfers made in furtherance of the fraudulent scheme

are inherently made with fraudulent intent.” In re IFS Financial Corp., 417 B.R.
419, 439 (Bkrtcy. S.D. Tex. 2009), aff’d, 669 F.3d 255 (5th Cir. 2012) (applying Texas

law) (citations omitted). The court in IFS Financial refused to even consider

whether the scheme involved in that case was a Ponzi scheme, because it said:

“The Fifth Circuit’s reasoning applies whether the organization neatly fits within a

judicially constructed definition of Ponzi scheme or was a fraudulent scheme that

had some, but perhaps not all, attributes of the traditional Ponzi scheme. When

an organization perpetuating a fraud makes a transfer necessary for continuation

      accomplished by and is the product of a deliberate fraud. Therefore, any disposition of
      those funds must be considered to be part of a continuing course of conduct which was
      intended to defraud the customers of the Debtor. Based upon these facts, it is evident
      that the elements of Section 548(a)(1) were present at the time the transfers in
      question were made. Accordingly, it must be concluded that they are avoidable under
      Section 548(a)(1) and recoverable under Section 550.
                                             35
of the fraud, the transfer is made with actual intent to defraud.” Id. at n. 15. The

Fifth Circuit agreed with this holding when it affirmed that case: “Evidence that a

company operated as a fraudulent enterprise at the time of the transfer,

moreover, may be sufficient to establish actual intent.” In re IFS Financial Corp.,

669 F.3d 255, 265 (5th Cir. 2012) (emphasis added). The court in In Re Cowin, 492
B.R. 858, 902 (Bkrtcy. S.D. Tex. 2013), also applying Texas law, held that the

existence of a conspiracy which did not involve a Ponzi scheme was evidence of

fraudulent intent under TUFTA. Similarly, the court in BAC Home Loans Servicing,

LP v. Texas Realty Holdings, LLC, 2010 WL 3522981 *3 (S.D. Tex. 2010), adopted,

2010 WL 3522980 (S.D. Tex. 2010), held that the fact that the defendant was

running a non-Ponzi scheme was “strong evidence of her actual intent to defraud”

under TUFTA. Other jurisdiction agree. 11 As these cases demonstrate, there is no

meaningful distinction between a Ponzi scheme and securities fraud scheme in

the context of analyzing intent to hinder, delay or defraud creditors. Both are

illegal schemes that fundamentally grounded in fraud from the very beginning.
       11
          See also, Cobalt MultiFamily Investors I, LLC, 2010 WL 3791040 *3 (securities fraud
that was a non-Ponzi scheme constituted fraudulent intent under uniform fraudulent transfer
act); Scholes v. African Enterprise, Inc., 838 F. Supp. 349, 353, 356 (N.D. Ill. 1993) (principle's
mental state to actually defraud investors is sufficient to establish requisite mental state under
uniform fraudulent transfer act);


                                                36
       In addition, this case had many of the same characteristics of a Ponzi

scheme. 12 “Courts presume actual intent in relation to a Ponzi scheme because

the debtor knows at the time of the transfer that the scheme ultimately must



12
   RV knew it was illegally selling unregistered securities, was doing all it could to dodge the
regulators, was plotting strategy to hide evidence for when it got caught, promised grossly high
returns on a safe investment, was insolvent from the beginning and got progressively more
insolvent with each investment, commingled and misused investor funds, made many
fraudulent misrepresentations to investors, admitted there was no way its model would work
without the bogus life expectancies of Midwest, and paid excessive profits to the owners and
participants. RV was never profitable. (2ndSuppCR 278) In fact, the losses grew as more
policies were sold. (2ndSuppCR 279-291) Other than a negligible initial capital investment of
$1,000, RV was solely funded by money from investors. (2ndSuppCR 234). Investor funds were
then used to buy policies, pay premiums, give Licensees commissions, pay operating costs, and
make sizeable distributions to management. Id. Gray and others associated with RV, including
his son, even called RV a Ponzi scheme and “financial Leaning Tower of Pisa.” (2ndSuppCR 438-
440, 441, 447, 454, 457). The only way to keep RV afloat would have been from the use of
funds from future investors. (2ndSuppCR 234). Frankly, the only reason it didn’t turn into a
situation where current investors were paid money from new investors as in a classic Ponzi
scheme is due to the good work of the TSSB and AG shutting RV down before more investors
could be fleeced.

       The evidence before the bankruptcy court on the question of the debtors' intent
       consisted of the affidavit of Ron N. Bagley, the original trustee and trustee Merrill's
       accountant. That evidence shows that the debtors conducted no business operations,
       never generated any profits or earnings, paid all monthly disbursements to undertakers
       solely from other undertakers' investments, were insolvent from the moment the first
       investment contract was executed, became more insolvent with each successive
       contract, and ran their business as a Ponzi scheme. In addition, the Bagley affidavit sets
       out fourteen material representations—many of them allegedly false—that the debtors
       made regarding the nature of their business and the nature of the investments to
       induce undertakers to invest in the program. None of the defendants introduced any
       evidence to dispute the assertions in the Bagley affidavit. Thus, it was undisputed that
       the debtors' business “was conducted as a ‘Ponzi’ scheme....” 41 B.R. at 994.

In re Indep. Clearing House Co., 77 B.R. 843, 860 (D. Utah 1987).

                                               37
collapse.” In re Nat'l Consumer Mortgage, LLC, 2013 WL 164247, at *11 (D. Nev.

Jan. 14, 2013). The same was definitely true of RV.


   Poe also claims the investors were not “creditors” with “claims” before or a

reasonable time after the transfers because the investors’ loans had not matured.

(Br. 61) That is wrong for two reasons. First, the definition of “claim” under

TUFTA provides: “’Claim’ means a right to payment or property, whether or not

the right is reduced to judgment, liquidated, unliquidated, fixed, contingent,

matured, unmatured, disputed, undisputed, legal, equitable, secured, or

unsecured.” TUFTA § 24.002(3) (emphasis added). Including unmatured debt in

the solvency analysis has been the law in Texas for at least 125 years. See, Burnett

v. Chase Oil & Gas, Inc., 700 S.W.2d 737, 743 (Tex. App. 1985, no writ); Frees v.

Baker, 81 Tex. 216, 16 S.W. 900, 901 (1891). See also, Sherrod v. City Nat. Bank of

Wichita Falls, 294 S.W. 295, 296 (Tex. Civ. App. – Amarillo 1927, writ ref’d)

(judgments rendered after the fraudulent transfer are to be considered on issue

of solvency at time of transfer).


      Second, the investors were also creditors with claims by virtue of the

securities fraud as of the date the fraud was committed, which was when they

                                         38
initially invested. The definition of a “claim” includes a right to payment “whether

or not the right is reduced to judgment, liquidated, unliquidated, fixed,

contingent, matured, unmatured, undisputed . . . . .” TUFTA §24.002(3). See also,

Duran v. Henderson, 71 S.W.3d 833, 841 (Tex. App.—Texarkana 2002, pet. denied)

(“As the statutory definitions make clear, the Hendersons did not need to obtain a

judgment against Charles Duran for conversion, which they in fact eventually did,

in order for him to become a debtor to them within the meaning of the statute.”).

This identical issue was addressed by the court in In re Bayou Grp., LLC, 439 B.R.
284 (S.D.N.Y. 2010), which also involved an illegal investment scheme. The

transferees argued that “case law does not support treating liabilities for which

the debtor is not legally bound to pay at the valuation date as ‘debts' for purposes

of insolvency.” Id. at 334. The court rejected this argument because the tort

claims of the investors were founded on fraudulent misrepresentations made at

the time of initial investment. Id. at 335. “[I]t is a given . . . that the [investment

company] had a legal tort liability to their investors for the full amount of their

investments based on rescission for fraud. As such, the investors were and are

creditors.” Id. Based on the fact that “in tort cases the relationship of debtor and

creditor arises the moment the cause of action accrues,” the court held that the
                                           39
“investors' claims accrued at the moment of the fraudulent inducement and

therefore were liabilities of” the investment company from that time and were

properly counted as such in the solvency analysis. Id. at 335. See also, S.E.C. v.

Antar, 120 F. Supp. 2d 431, 443 (D.N.J. 2000) aff'd, 44 F. App'x 548 (3d Cir. 2002)

(summary judgment entered for fraudulent transfer on basis of insolvency when

transfers occurred years before judgment for securities fraud); In re Ramirez,

2011 WL 30973, at *4 (Bankr. S.D. Tex. 2011) (debt arose when tort was

committed). The definition for “claim” and “debt” under the bankruptcy code is,

in all relevant respects, identical to the one in TUFTA. Compare, TUFTA

§24.002(3) & (5) with 11 USC §101(5) & (12). In fact, the TUFTA definition was

taken from the bankruptcy code. Unif.Fraudulent Transfer Act § 1 comment 3.


      Lastly, Poe asserts the Receiver has failed to show that the transfers to Poe

were made with intent to defraud. As discussed above, since RV was operating a

fraudulent scheme, all transfers (including the ones to Poe) are made with

fraudulent intent as a matter of law.

      The Fifth Circuit and other circuits have repeatedly held that the existence
      of a fraudulent scheme itself is sufficient to find that a transfer made in
      furtherance of that scheme was made with fraudulent intent. Indeed, in a


                                          40
      fraudulent scheme, all transfers made in furtherance of the fraudulent
      scheme are inherently made with fraudulent intent.

In re IFS Fin. Corp., 417 B.R. at 439 (citations omitted). “When an organization

perpetuating a fraud makes a transfer necessary for continuation of the fraud, the

transfer is made with actual intent to defraud.” Id. at 439 n. 15. The payments of

commissions to sales agents was necessary for RV to continue its fraud. They are

the only ones who sold its product.


      The law is clear – a receiver may recover sales commissions that were paid

for luring investors into an illegal and fraudulent investment scheme (as well as

payments to employees of the fraudulent enterprise), and the Receiver is

regularly granted summary judgment on those claims. Janvey v. Alguire, 647 F.3d
585; Janvey, 846 F. Supp. 2d at 674; S.E.C. v. Cook, 2001 WL 256172 *2 (N.D.

Tex.,2001) (granting summary judgment to receiver under Texas law); MultiFamily

Investors I, LLC v. Lisa Arden, 2010 WL 3791040 *3 (S.D.N.Y. 2010), adopted, 2010
WL 3790915 (S.D.N.Y. 2010); Hays v. Adams, 512 F. Supp. 2d 1330, 1333-34 (N.D.

Ga. 2007) (granting summary judgment for receiver); Klein v. Patterson, 2013 WL
3776266 *3 (D. Utah 2013) (granting summary judgment for receiver); Cobalt

Multifamily Investors I, LLC v. Arden, 2012 WL 3838834 *6 (S.D.N.Y. 2012); Gordon

                                         41
v. Dadante, 2010 WL 4137289 * 2 (N.D.Ohio 2010); Scheck Investments, L.P. v.

Kensington Management, Inc., 2009 WL 1916501 *4 (S.D.Fla. 2009); Wuliger v.

Mann, 2005 WL 1566751 *9 (N.D.Ohio 2005).


      §24.005(a)(2)(A) & (B)


   A transfer is fraudulent to a present or future creditor if the transfer was

made “without receiving a reasonably equivalent value in exchange for the

transfer or obligation, and the debtor: (A) was engaged or was about to engage in

a business or a transaction for which the remaining assets of the debtor were

unreasonably small in relation to the business or transaction; or (B) intended to

incur, or believed or reasonably should have believed that the debtor would

incur, debts beyond the debtor’s ability to pay as they became due.” TUFTA

§24.005(a)(2).


      The transfers to Poe were fraudulent because RV was engaged in a business

or transaction for which the remaining assets of the debtor were unreasonably

small in relation to the business or transaction. (2ndSuppCR 234); TUFTA

§24.005(a)(2)(A). RV was insolvent at all times, meaning that “the sum of RV’s

debts was greater than all of RV’s assets.” (2ndSuppCR 234-235; 278). Having
                                         42
promised to pay each investor 16.5% simple annual interest and reserve

premiums for life expectancy plus 24 months, RV lacked any reasonable amount

of assets to actually fulfill that promise. (2ndSuppCR 234). Burchett’s affidavit

stated that his review of RV’s books and records proved RV’s “management paid

out all of the available cash soon after it came in, leaving it insolvent and unable

to meets its obligations.” (2nd Supp. 233) Burchett’s affidavit also stated:

“Actually, RV became more and more insolvent with each transaction that

management entered into in its name. After management took their cut, the

Licensees took their cut, the James parties took their cut, and Kiesling Porter took

it’s cut, there was not enough money left to pay premiums with which to keep

the policies in force. Because of this way of managing the business, RV was left

owing more money than it could possibly pay.” (2ndSuppCR 234) This

unchallenged proof is more than sufficient to prove the transfers to Poe violated

TUFTA separate and apart from any alleged errors in valuing the policies, or

liabilities. As discussed above, RV’s model was based on the intentional

misinterpretation of the Midwest life expectancy and using Midwest instead of a

reputable provider in order to get life expectancy numbers that were half as long

as they should have been. There was no way the RV model would work.
                                         43
     In addition, the transfers were fraudulent because RV intended to incur, or

believed or reasonably should have believed that it would incur debts beyond

RV’s ability to pay as they became due. TUFTA §24.005(a)(2)(B). Gray’s belief in

this regard was evident when he described RV as a Leaning Tower of Pisa that the

regulators would call a Ponzi scheme. Here again, the knowing misuse of the

Midwest life expectancies made it impossible for the RV business model to work.

Gray even admitted it would not work without Midwest, which he clearly knew

was providing bogus life expectancies. There was no way for RV to pay its debts

as they came became due. Id. (2ndSuppCR 234). In addition to constant and

worsening insolvency, when the Receiver took over, RV had a $3 million shortfall

in the policy premium accounts as a result of commingling. (2ndSuppCR 55; 65;

168). The payments to Licensees were fraudulent because each transaction

made RV more and more insolvent and allowed it to incur debts beyond RV’s

ability to pay. (2ndSuppCR 234-235). TUFTA §24.005(a)(2)(B).


     The Receiver’s proof clearly supported a summary judgment.


     Proof that transfers were made pursuant to a Ponzi scheme generally
     establishes that the scheme operator “[w]as engaged or was about to
     engage in a business or a transaction for which the remaining assets of the
     debtor were unreasonably small in relation to the business or transaction,”
                                       44
      § 3439.04(a)(2)(A), or “[i]ntended to incur, or believed or reasonably should
      have believed that he or she would incur, debts beyond his or her ability to
      pay as they became due,” § 3439.04(a)(2)(B).

Donell v. Kowell, 533 F.3d 762, 770-71 (9th Cir. 2008). The rationale that

“compels” this rule is that Ponzi schemes are insolvent from their inception, and

so too was RV. In re Canyon Sys. Corp., 343 B.R. 615, 650 (Bankr. S.D. Ohio 2006)

(granting summary judgment). “The fact that the debtor operated primarily if not

exclusively on fraudulently obtained funds establishes that the debtor had little if

any legitimate operating capital. Id. Other than a negligible initial capital

investment of $1,000, RV was solely funded by money fraudulently obtained from

investors. (2ndSuppCR 234). It’s model would not work.


      Poe argues that the transfers to him must have been what caused the

remaining assets of RV to be unreasonably small or caused RV to incur debts

beyond its ability to pay as they became due. By their plain language, neither of

these TUFTA provisions require such a causal link. TUFTA §24.005(a)(2)(A)&(B)


       As a matter of law, Poe did not provide reasonably equivalent value. “To

measure reasonably equivalent value, we judge the consideration given for a

transfer from the standpoint of creditors. The proper focus is on the net effect of

                                          45
the transfers on the debtor's estate, and the funds available to the unsecured

creditors.” In re TransTexas Gas Corp., 597 F.3d 298, 306 (5th Cir. 2010). The

relevant comment in UFTA states that the definition of “value” is:


     [A]dapted from § 548(d)(2)(A) of the Bankruptcy Code.... The definition [ ]is
     not exclusive [and] is to be determined in light of the purpose of the Act to
     protect a debtor's estate from being depleted to the prejudice of the
     debtor's unsecured creditors. Consideration having no utility from a
     creditor's viewpoint does not satisfy the statutory definition.


Unif. Fraudulent Transfer Act § 3 cmt. 2 (emphasis added). From a creditor’s

viewpoint, RV lost the money it paid Poe and it incurred debts to investors it had

no realistic chance of repaying. “The primary consideration in analyzing the

exchange of value for any transfer is the degree to which transferor’s net worth is

preserved. It takes cheek to contend that in exchange for the payments he

received, the RDI Ponzi scheme benefited from his efforts to extend the fraud by

securing new investments.” Warfield v. Byron, 436 F.3d 551, 560 (5th Cir. 2006)

(affirming summary judgment for Receiver). Because the debtor's business was

inherently illegitimate, the broker's services, which furthered the scheme, had no

value as a matter of law. It made no difference whether those same broker

services would have been valuable to legitimate businesses in the marketplace or

                                        46
that the broker was unaware of the fraud. Id. See also, In re Ramirez Rodriguez,

209 B.R. 424, 434 (Bankr.S.D.Tex.1997) (stating that “as a matter of law, the

Defendant gave no value to the debtors [Ponzi scheme operators] for the

commissions attributable to investments made by others”). The same logic

applies here. Each investment dollar the Poe brought into the illegal scheme

resulted in RV owing more money and becoming more insolvent. (2ndSuppCR

235). Thus, RV’s net worth harmed by the transfer.


   Since Poe’s affidavit contains no evidence that his services preserved the value

of RV’s estate or had any utility from a creditor’s perspective, it does not create a

fact issue on reasonably equivalent value. Janvey, 780 F.3d at 646. Even if the

fraudulent scheme was disregarded, the money from investors was a loan to RV,

and created additional debt that RV had no hope of repaying thereby harming its

net worth and creditors.


      §24.006(a)


   A transfer is also fraudulent as to present creditors “whose claim arose before

the transfer was made or the obligation was incurred if the debtor made the

transfer or incurred the obligation without receiving a reasonably equivalent
                                          47
value in exchange for the transfer or obligation and the debtor was insolvent at

the time or the debtor became insolvent as a result of the transfer or obligation.”

TUFTA § 24.006(a). The Receiver is not claiming RV became insolvent as a result

of the transfers to Poe.


      The transfers to Poe were fraudulent because RV was insolvent at the time

and RV did not receive a reasonably equivalent value in exchange. TUFTA

§24.006(a). RV was insolvent at all times in that the sum of its debts was greater

than all of its assets at fair valuation.     (2ndSuppCR 234-235). With each

investment procured by the Licensees, RV became increasingly insolvent.

(2ndSuppCR 235).      Everyone – Licensees, Gray, and other Defendants – took

their cut at the beginning, leaving RV with the liability to pay investors as

promised. Every dime of investor money was already accounted for. Considering

that RV based its model on a intentional misreading of what the Midwest life

expectancies really meant, not to mention the fact that Midwest life expectancies

were less than half of what reputable life expectancies were, (2ndSuppCR 65-66),

RV did not have enough money to keep the policies in force. (2ndSuppCR 65;

234). As a result, for each dollar that was brought in, RV incurred additional


                                        48
obligations it couldn’t repay.     (2ndSuppCR 234-235).      The RV model simply

wouldn’t work. In addition, the transaction that the investors entered into was

the product of securities fraud, and as a result, RV was required to repay all the

investors which further exacerbated the insolvency. (CR 611). As stated above,

there was no reasonably equivalent value provided for the commissions.


         The Receiver presented overwhelming proof of RV’s insolvency at the time

of the transfers to Poe. The Receiver conducted a detailed and thorough analysis

of RV’s financial condition in hopes of paying the defrauded investors the

restitution they were entitled to. He could not do so because RV was insolvent.

The Receiver engaged an expert actuary with tremendous experience with life

settlements to value the policies RV had. He also engaged another life settlement

expert to help him manage the portfolio of policies. On top of that, he engaged a

well-respected accounting firm to thoroughly analyze RV’s finances, books and

records. The summary judgment proof of insolvency included the statements

made in the Receiver’s affidavits as well as the affidavit of his expert accountant,

Burchett which the court should review. They are included in the Appendix to this

brief.


                                         49
      Either of those affidavits standing alone was sufficient to prove RV was

insolvent as a matter of law. There are many portions of those affidavits that Poe

does not even attempt to challenge, including the reports and other documents

attached to them. For instance, Burchett’s report shows RV’s liabilities exceeded

its assets by $26,989.81 in its first month and that it became increasingly

insolvent each month until it was shut down in March 2010 with liabilities

exceeding assets by $8.5 million. (2ndSuppCR 277). That was before any of the

valuation adjustments Poe complains of. Id. Of course, the insolvency was much

higher when the policies were adjusted to their fair valuations. (2ndSuppCR 278)

Those unchallenged portions of the affidavits, standing alone, are sufficient to

prove RV was insolvent as a matter of law.


      Significantly, Poe offers no real evidence on solvency himself.

      Although it is Debtors' burden to demonstrate insolvency and provide
      reliable expert testimony, Appellants cannot—in the face of the exhaustive
      analysis conducted by an expert as qualified as Lenhart—credibly assert
      fatal flaws in his analysis without supporting evidence of their own. The
      conclusory statements contained in Appellants' briefs—without citation to
      contradictory evidence or independent expert analysis—do not raise
      material issues of fact as to the Bayou Funds' insolvency or the possibility of
      conducting a solvency analysis on a non-aggregated basis

In re Bayou Grp., LLC, 439 B.R. at 336.

                                          50
       In his challenge to insolvency, Poe improperly seeks to (a) value assets at

face value instead of using a “far valuation,” (b) discount or completely ignore

RV’s debt, and (c) use the Receiver’s reorganization plan for repaying investors.


       “A debtor is insolvent if the sum of the debtor’s debt is greater than all of

the debtor’s assets at a fair valuation.” TUFTA § 24.003(a) (emphasis added). Poe

is improperly valuing the insurance policies RV owned at their face value, not at

their fair value as the Receiver did and as required by TUFTA. In re Merry-Go-

Round Enterprises, Inc., 229 B.R. 337, 343 (Bankr. D. Md. 1999) (recipients of

fraudulent transferred offered no controverting evidence of solvency when they

presented balance sheets, as opposed to using a fair valuation). 13 Solvency is

determined from the creditor’s perspective. That is, does the creditor have

sufficient assets to sell and pay its debts. Fair valuation is not the book value, or

cost, usually reflected on the balance sheet. Rather, it is determined by

“estimating what the debtor's assets would realize if sold in a prudent manner in
13
  The definition of insolvency, which is also contained in the Uniform Fraudulent Transfer Act
was taken from the bankruptcy code definition contained at 11 U.S.C.A. § 101(32). In re
Brentwood Lexford Partners, LLC, 292 B.R. 255, 268 (Bankr. N.D. Tex. 2003); Uniform Fraudulent
Transfer Act § 2 comment 1. TUFTA §24.012 provides: “This chapter shall be applied and
construed to effectuate its general purpose to make uniform the law with respect to the
subject of this chapter among states enacting it.” Accordingly, citations to bankruptcy cases
and cases from other states that adopted the uniform act are appropriate. Bowman v. El Paso
CGP Co., 431 S.W.3d 781, 786 n.6 (Tex. App. – Houston (14th Dist.) 2014, pet. denied).
                                             51
current market conditions.” Matter of Lamar Haddox Contractor, Inc., 40 F.3d
118, 121 (5th Cir. 1994). Courts apply this meaning of “fair valuation” to TUFTA.

See, In re Brentwood Lexford Partners, LLC, 292 B.R. 255, 268 (Bankr. N.D. Tex.

2003); In re Pioneer Home Builders, Inc., 147 B.R. 889, 893 (Bankr. W.D. Tex.

1992).


      Poe’s claim in his affidavit and argument stating that RV could pay the

investors back when the policies matured did not create a genuine issue of

material fact. It does not address fair valuation of the policies at all as required by

what courts call the balance sheet test in TUFTA § 24.003(a). Whether RV could

pay those debts when they came due (which it could not) is simply not the test.

All debts are to be counted in the solvency analysis, not just those currently due.

TUFTA § 24.003(a) (“A debtor is insolvent if the sum of the debtor’s debts is

greater than all of the debtor’s assets at fair valuation.”); In re Prince, 2012 WL
1095506, at *8 n. 7 (Bankr. E.D. Tex. Mar. 30, 2012) (“Under both Texas law and

the Bankruptcy Code, a debtor is insolvent if the sum of the debtor's liabilities is

greater than the sum of the debtor's assets at a fair valuation.”); Farmers Bank of

Clinton, Mo. v. Julian, 383 F.2d 314, 326 (8th Cir. 1967), cert. denied, 389 U.S.
52
1021 (1967) (“The test for ‘insolvency’ under . . . the Bankruptcy Act is not the

inability to meet current obligations but is the state of having liabilities exceed

assets.”). Engelkes v. Farmers Co-op. Co., 194 F. Supp. 319, 327 (N.D. Iowa 1961)

(It is to be noted that the definition of ‘insolvency’ appearing in the Bankruptcy

Act is a ‘balance sheet’ definition and requires the weighing of assets against

liabilities. It differs in this respect from the conventional definition of insolvency

which is ‘a general inability to meet pecuniary liabilities as they mature, by means

of either available assets or an honest use of credit.’). All debts are to be counted

in the solvency analysis, not just those currently due.


      Poe’s argument is further flawed by the fact that he relies on the Receiver’s

reorganization plan to demonstrate RV could pay its debts as they came due.

That plan is not properly considered as part of the solvency analysis. “The

question of insolvency is to be determined as of the time of the conveyance.”

Jackson Law Office, P.C. v. Chappell, 37 S.W.3d 15, 25 (Tex. App. – Tyler 2000, pet.

denied). See also, TUFTA § 24.006(a) (A transfer is fraudulent if the debtor was

insolvent “at the time.”).




                                           53
      Poe’s argument that Burchett had no personal expertise in valuing life

settlements or computing life expectancies is irrelevant. As demonstrated above,

he properly relied on the work done by Lewis & Ellis. Burchett also interviewed

Lewis & Ellis to understand their work. (2ndSuppCR 753)


      Burchett did not violate AICPA standards. Poe cites to 2ndSuppCR 756

which is Burchett’s deposition testimony on those standards. A review of his

testimony shows that Poe’s counsel was mixing apples (AICPA standards on

valuation) with oranges (AICPA standards on solvency). Burchett made it clear

that he had conducted a solvency analysis, not a valuation. (2ndSuppCR 755-56)

Therefore, the standards Poe’s counsel was relying on were inapplicable. Id.


      Lewis & Ellis’ decision to apply a 20% discount rate when valuing the

policies was entirely appropriate, as explained in their report. As stated above, a

second firm hired by the Receiver to administer the policies concurred in the

choice of that discount rate. Poe offered no controverting evidence to show this

discount rate was inappropriate.


      Poe next claims, without citation to any expert testimony or authority, that

the $77 million obligation to participants should have been discounted because
                                         54
“these amounts are not payable until the death of the insureds, which is

projected to occur years in the future.” (Br. P. 52) Here again, Poe ignores the

fact RV was running a securities fraud scheme and the investors had current

claims for restitution because of the fraud committed against them. Even if the

tort liability is ignored, the obligations to investors under the RV contracts should

not have been discounted. TUFTA § 24.003(a); Julian, 383 F.2d at 326 (“The test

for ‘insolvency’ under . . . the Bankruptcy Act is not the inability to meet current

obligations but is the state of having liabilities exceed assets.”). In analyzing this

issue under the Bankruptcy Code definition of insolvency the TUFTA definition

was taken from, one court explained:


      On the debt side of the insolvency equation under § 101(32)(A), the phrase
      “at a fair valuation” does not modify the phrase “the sum of [the] entity's
      debts.” See Trans World Airlines, Inc., v. Travellers International AG (In re
      Trans World Airlines), 180 B.R. 389, 423–24 (Bankr.D.Del.1994) (relying on
      plain language and noting the anomaly that would result if the insolvency
      determination was premised on debts being fairly valued, i.e. insolvency
      could never occur), reversed on this point, 203 B.R. 890, 897 (D.Del.1996),
      affirmed on this point 134 F.3d 188, 196–97 (3d Cir.1998). Under the
      Bankruptcy Code, debt is defined as “liability on a claim.” 11 U.S.C. §
      101(12). A claim, in turn, is defined to as a “right to payment, whether or
      not such right is reduced to judgment, liquidated, unliquidated, fixed,
      contingent, matured, unmatured, disputed, undisputed, legal, equitable,
      secured or unsecured; ....” Id. at § 101(5). Therefore, the sum of an entity's


                                           55
      debts is the sum of the entity's liability on each of its claims. An entity's
      liability on a claim is the amount of the claim.

In re Merry-Go-Round Enterprises, Inc., 229 B.R. 337, 342 (Bankr. D. Md. 1999).

See also, In re ORBCOMM Global, L.P., 2003 WL 21362192, at *3 (Bankr. D. Del.

June 12, 2003); In re Trans World Airlines, Inc., 134 F.3d 188, 197 (3d Cir. 1998),

cert. denied (1998); In re Imagine Fulfillment Servs., LLC, 2014 WL 3867531, at *5

(B.A.P. 9th Cir. 2014). The definitions of “debt” and “claim” are the same under

TUFTA. TUFTA §24.002(3)&(5).


      Burchett did not admit he should have applied the same discount rate to

the money owed investors as had been applied in valuing the policies. Rather,

Burchett’s response Poe points to was to a hypothetical situation counsel had

been discussing with him for several pages, and Burchett’s response was simply

“it’s possible, I’ll have to think about that, I have not considered that entirely.”

(2ndSuppCR 762). That hypothetical involved the sale of the liability at market

prices. (2ndSuppCR 762). That hypothetical was improper under In re Merry-Go-

Round Enterprises, Inc. and the other cases cited above. In contrast, when asked

specifically about the debt to the investors in RV as part of his solvency analysis,

Burchett testified unequivocally that it should not be discounted because

                                           56
insolvency is a balance sheet test to determine whether the company could pay

its debts if liquidated. (2ndSuppCR 758). That testimony is entirely in line with the

cases just cited which specifically reject Poe’s claim that debts should be

discounted or valued at market value.


      Poe complains that the statements in Espinosa’s affidavit that “RV is

insolvent” is conclusory. (Br. p. 54) The affidavit sets for the facts supporting that

statement in detail immediately following it; thus, it is not conclusory.

(2ndSuppCR 55) In addition to that, the affidavit contains many exhibits

supporting Espinosa’s opinion that RV was insolvent, as well as the report of

Burchett who Espinosa hired to evaluate RV’s solvency. The same is true for the

statement that “the market value of the assets [RV] holds is far less than its

debts” that Poe also objects to.


      Next, Poe points to the section of Espinosa’s report where he says the value

of the policies could not be determined based on comparable sales. (Br. p. 55)

That doesn’t matter, because there are other ways of valuing policies or similar

assets, such as the income approach which was used here. “The three traditional

approaches to determining market value are the comparable sales method, the

                                          57
cost method, and the income method.” City of Harlingen v. Estate of Sharboneau,

48 S.W.3d 177, 182 (Tex. 2001). In fact, the very next sentence of Espinosa’s

report states: “Instead, policies are valued based on the net present value of

their anticipated cash flows.” (2ndSuppCR 728). Espinosa then details how that

calculation was performed and attaches the Lewis & Ellis report. (2ndSuppCR 728-

29).


       The rest of Poe’s arguments concerning Espinosa’s affidavit are based on

the Receivers’ reorganization plan and the face value of the policies, which have

been addressed above.


The Receiver’s Standing


       Poe’s challenge to the Receiver’s standing is baseless. Receivers in Texas

have standing to bring the exact type of TUFTA claims against sales agents the

Receiver brings here.


       Generally, a receiver has no greater powers than the corporation had as of
       the date of the receivership. See Guardian Consumer Fin. Corp. v.
       Langdeau, 329 S.W.2d 926, 934 (Tex.Civ.App.-Austin 1959, no writ).
       However, when the receiver acts to protect innocent creditors of insolvent
       corporations ... the receiver acts in a dual capacity, as a trustee for both the
       stockholders and the creditors, and as trustee for the creditors he can

                                          58
       maintain and defend actions done in fraud of creditors even though the
       corporation would not be permitted to do so. Id.; accord Shaw v. Borchers,
       46 S.W.2d 967, 968-69 (Tex. Comm'n App.1932, judgm't adopted).


Akin, Gump, 2003 WL at *5 (emphasis added). Thus, the Receiver had standing to

bring the breach of fiduciary duty claims on behalf of RV as well as the TUFTA

claims on behalf of the creditors in his dual capacity. This has been the law in

Texas since at least 1932 up through the present. 14


       The statement Poe claims was a judicial admission was not. The Receiver

was plainly asserting in the summary judgment motion that he has standing to

recover on the claims he brings, and the partial statement the Licensees refer to is

simply a metaphorical way of driving home the point that the Licensees continue

to hold stubbornly onto their ill-gotten gains.


       To qualify as a judicial admission, a statement must be (1) made in the

course of a judicial proceeding; (2) contrary to an essential fact for the party's
14
   See, Wheeler v. American Nat. Bank of Beaumont, 162 Tex. 502, 503, 347 S.W.2d 918, 919
(Tex. 1961); Sec. Trust Co. of Austin v. Lipscomb County, 180 S.W.2d 151, 158 (Tex. 1944); Shaw
v. Borchers, 46 S.W.2d 967, 968-69 (Tex. Comm'n App. 1932, judgment adopted); Cotten v.
Republic Nat. Bank of Dallas, 395 S.W.2d 930, 941 (Tex.Civ.App.-1965, writ ref’d n.r.e.); Wheeler
v. American Nat. Bank of Beaumont, 162 Tex. 502, 503, 347 S.W.2d 918, 919 (Tex. 1961);
Guardian Consumer Fin. Corp. v. Langdeau, 329 S.W.2d 926, 934 (Tex. Civ. App. – Austin 1959,
no writ); Glenn H. McCarthy, Inc. v. Knox, 186 S.W.2d 832, 837-38 (Tex.Civ.App.-Galveston 1945,
writ ref’d); English Freight Co. v. Knox, 180 S.W.2d 633, 640 (Tex.Civ.App.-Austin 1944, writ ref’d
w.o.m.).
                                                59
recovery; (3) deliberate, clear and unequivocal; (4) related to a fact upon which

judgment for the opposing party could be based; and (5) enforcing the admission

would be consistent with public policy. A true judicial admission is a formal waiver

of proof usually found in pleadings or the stipulations of the parties.


      The attorney's opening argument, which is not evidence in the case,
      constitutes no more than a forceful and persuasive summary of the
      Federation's case. The Federation does not argue that the contracts state
      that the supplement is “permanently irrevocable.” These general
      statements delineating what “this case is about” are not deliberate, clear,
      and unequivocal statements. We further note that these statements are
      unsworn. The policy underlying judicial admissions is to prevent a party
      from recovering after he has sworn himself out of court. Judicial
      admissions are a formal act, and the doctrine should be applied with
      caution.
Weslaco Federation of Teachers v. Texas Educ. Agency, 27 S.W.3d 258, 263 (Tex.

App.-Austin 2000, no pet.) (citations omitted). See also, Field v. AIM Management

Group, Inc., 845 S.W.2d 469, 472 (Tex. App.-Houston [14th Dist.] 1993, no pet.)

(“Judicial admissions which determine an ultimate issue must be made of sterner

stuff . . . “). Statements mistakenly made by counsel are not judicial admissions.

In re Dillard Dept. Stores, Inc., 181 S.W.3d 370, 376 (Tex.App.-El Paso 2005, no

pet.), citing, DeWoody v. Rippley, 951 S.W.2d 935, 946 (Tex.App.-Fort Worth

1997, writ dism'd by agr.).

                                         60
      The court should deny Point Three. There is overwhelming evidence to

support the TUFTA claims, or any one of them, and the Receiver had standing to

bring those claims.


                                     PRAYER


      Receiver prays that the judgment of the trial court be in all things affirmed.

In the alternative, the case should be remanded for further proceedings.


                                      Respectfully submitted,

                                      George, Brothers, Kincaid
                                      & Horton, L.L.P

                                      /s/ John W. Thomas
                                      _______________________________
                                      John W. Thomas
                                      State Bar No. 19856425
                                      114 W Seventh, Suite 1100
                                      Austin, TX 78701-3015
                                      Telephone: (512) 495-1400
                                      Facsimile: (512) 499-0094
                                      jthomas@gbkh.com

                                      ATTORNEYS FOR APPELLEE, EDUARDO S.
                                      ESPINOSA, IN HIS CAPACITY AS RECEIVER
                                      OF RETIRMENT VALUE, LLC.




                                         61
                           CERTIFICATE OF COMPLIANCE

      I certify that this brief was produced on a computer using Microsoft Work

and contains 13,647 words, as determined by the computer software’s word-

count function, excluding the sections of the brief listed in Texas Rule of Appellate

Procedure 9.4(i)(1).


                                        /s/ John W. Thomas
                                        John W. Thomas


                              CERTIFICATE OF SERVICE


      I hereby certify that a true and correct copy of the foregoing pleading was

served upon the following listed counsel by the Court’s electronic service and

pursuant to Rule 21a, Tex. R. Civ. P. , on this 13th day of July, 2015.


      Scott Lindsey
      Gardner Aldrich, LLP
      1130 Fort Worth Club Tower
      777 Taylor St.
      Fort Worth, TX 76102
      slindsey@gardneraldrich.com


                                           /s/ John W. Thomas
                                           John W. Thomas


                                          62
                                   03-14-00518-CV

                          IN THE COURT OF APPEALS
                      FOR THE THIRD DISTRICT OF TEXAS
                                  AT AUSTIN


James Poe and Senior Retirement Planners, LLC
                                                                APPELLANTS
v.

EDUARDO S. ESPINOSA, IN HIS CAPACITY AS
RECEIVER OF RETIREMENT VALUE, LLC                                  APPELLEE


           Appeal from 200th Judicial District Court of Travis County, Texas
                         (Hon. Gisela D. Triana, Presiding)


                             APPELLEE’S APPENDIX


I.    Espinosa’s July 29, 2011 Affidavit [2ndSuppCR 53-68]……………….……...….Tab 1
      A.     Espinosa July 28, 2010 Report [2ndSuppCR 70-100]………….………. Tab 2
      B.     Espinosa April 30, 2011 Report [2ndSuppCR 102-139]...….………… Tab 3
      C.     Lewis & Ellis, Inc. Reports [ 2ndSuppCR 123-156] …….….……………. Tab 4
      D.     Espinosa July 29, 2011 Affidavit Exhibits. D – K ………….…….……… Tab 5
II.   Burchett May 1, 2013 Affidavit [2ndSupp CR 233-272]………………..……. Tab 6

      A.     Ex. B Burchett Report [2ndSuppCR 273-279] ………………….………. Tab 7

      B.     Burchett Report Exhibits [2ndSuppCR 280-477] ………….………….. Tab 8



                                          63
TAB 1
                                 CAUSE NO. D-1-GV-10-000454

STATE OF TEXAS,                                     §    IN THE DISTRICT COURT OF
                                                    §
       Plaintiff,                                   §
                                                    §
v.                                                  §
                                                    §
RETIREMENT VALUE, LLC,                              §
RICHARD H. "DICK" GRAY, IITLL                       §
COUNTRY FUNDING, LLC, a                             §
Texas Limited Liability Company,                    §    TRAVIS COUNTY, TEXAS
HILL COUNTRY FUNDING, a Nevada                      §
Limited Liability Company, and                      §
WENDY ROGERS,                                       §
                                                    §
       Defendants,                                  §
                                                    §
AND                                                 §
                                                    §
NJESLING,PORTER,KIESLING,&                          §
FREE,P.C.,                                          §
                                                    §
       Relief Defendant.                            §    126th JUDICIAL DISTRICT

                          AFFIDAVIT OF EDUARDO S. ESPINOSA

       BEFORE ME, the undersigned authority, on this day personally appeared Eduardo S.

Espinosa, who is personally known to me, and after being duly sworn according to law, upon

his/her oath duly deposed and said:

        l.     My name is Eduardo S. Espinosa. I am over the age of twenty-one (21) years, of

sound mind, and fully competent to testify in this cause. I have personal knowledge of the facts

stated herein, all of which are true and correct.

       2.      I am a partner in the law firm ofK&L Gates, LLP. I was admitted to practice law

in the State of Louisiana in 1996 and in the State of Texas in 1999. Prior to entering private

practice, I was an Enforcement Attorney with the United States Securities and Exchange




                                                                                              EXHIBIT

                                                                                        I          1    53
TAB 1
Commission, where I investigated violations of and enforced the antifraud provisions of the

federal securities Jaws.

        3.      The Court appointed me as the receiver for Retirement Value, LLC, a Texas

limited liability company ("Retirement Value"), and the assets derived there from ofRichard H.

"Dick" Gray ("Gray") and Bruce Collins ("Collins") pursuant to the First Amended Temporary

Restraining Order and Order Appointing Receiver entered on May 5, 2010 (as extended as to all

Defendants on May 12, 2010 and as extended as to Collins on June 2, 2010, (the              "First

Amended TRO") in the cause numbered D-1-GV-10-000454 and styled State of Texas v.

Retirement Value, LLC, Richard H "Dick" Gray, and Bruce Collins, Defendants, and Kiesling,

Porter, Kiesling, & Free, P.C., Relief Defendant, in the 1261h District Court of Travis County,

Texas (the "Retirement Value Lawsuit").

       4.       I continue as the court-appointed receiver for Retirement Value and Gray's assets

derived therefrom pursuant to the Agreed Temporary Injunction Order against Defendants

Retirement Value LLC and Richard H. "Dick" Gray and the Relief Defendant and Order

Appointing Receiver entered on May 28, 2010 (the "Agreed TI") in the Retirement Value

Lawsuit.

        5.      Initially, the First Amended TRO and now, the Agreed TI directs me to, among

other things: take control of the property, assets, books, records, and the physical premises of

Retirement Value; conduct and manage the business affairs of Retirement Value; notify investor-

victims; assist the State Securities Board and the Attorney General with their investigations of

the Defendants' violations of the Securities Act and other laws of the State ofTexas and to effect

fair restitution, if possible, from the assets under my control according to a plan to be approved

by the Court.




                                                2


                                                                                                     54
       6.      As directed in the Agreed TI, I have completed a diligent investigation into the

identity of investor-victims, the amounts they paid to Defendants Retirement Value or Gray, any

amounts already paid by Defendants Retirement Value or Gray to the investor-victims, and the

circumstances under which their dealings with Defendants Retirement Value or Gray arose. The

results of my investigation are detailed in my Initial Report of July 28, 2010 and in my Report of

April30, 2011. Both reports have previously been filed with the Court. For convenience, I am

attaching copies of each report to my affidavit (Exhibits A and B, respectively). The copy of the

Initial Report attached to this affidavit does not have the exhibits attached as they are

voluminous and already part of the Court's record.

        7.      Retirement Value is insolvent. The market value of the assets it holds is far less

than its debts. Retirement Value owes $125.1 million in debt. Almost all of this debt is owed to

the investors -- $77.6 million in principal and $47.2 million in interest. It also owes about

$100,000 to various vendors and other trade creditors. In addition, Retirement Value faces a

claim for employment discrimination as well as other unliquidated claims. To pay these debts

Retirement Value has approximately $29 million in cash and a portfolio of policies with an

estimated liquidation value of$5.7 million.

        8.      Retirement Value also holds claims against its members, licensees and others. It

has reached tentative agreements to settle its claims against Dick Gray and Kiesling Porter.

These settlements are anticipated to generate approximately $1.3 million in cash and assets.

While Retirement Value remaining claims are meritorious, it is not possible to estimate their

value at this time.

        9.      Retirement Value had planned to repay its debt to the investors (or at least

represented that it would do so) by holding the policies in its portfolio to maturity and using the




                                                 3


                                                                                                      55
proceeds of the policies to pay the investors. Retirement Value's initial plan has zero chance of

success. It needs approximately $42.7 million in additional reserves just to get each policy to the

insured's life expectancy- the point at which the insured as a 50/50 chance of having died. As

it stands currently, no policy has sufficient reserves to keep it in force until life expectancy.

Most policies are significantly under-reserved and many policies either have already exhausted

their reserves or will run out in just a few months.

        10.    Simply holding the policies and attempting to keep them in force through maturity

using only the funds reserved for each policy will not work. Even worse, attempting to do so

will deplete the estate, leaving it unable to pay the investors at alL The portfolio must be either

restructured or liquidated.

        11.    The first option is simply to liquidate the portfolio and to pay the proceeds of the

sale of the policies plus any remaining cash to the creditors. Liquidation has the virtue of being

quick and relatively inexpensive. A sales process designed to maximize the sales price should

take approximately six to twelve months, depending on the level of interest. The portfolio is in

good shape for sale currently. Each of the policies is in force, has a current illustration and a

current life expectancy calculation from a reputable source. We have already received several

unsolicited expressions of interest in the portfolio and anticipate that by soliciting offers we

could have a number of potential offers within a reasonable period of time. The primary expense

would be the premiums necessary to keep the policies in force until sale.

        12.    The downside of liquidation is that it will return relatively little value for the

portfolio. The fair market value for the policies is between $4.3 million and $7.1 million. Using

the middle value of$5.7 million plus the cash and other assets on hand, sale of the estate's assets

would yield approximately $35 million dollars in distributable cash. With over $77 million in




                                                  4


                                                                                                      56
claims, that means that the estate would only be able to return approximately 45% of each

investor's initial investment to them.     In effect, liquidating the portfolio locks in the loss

associated with the difference between the purchase price paid by Retirement Value for the

portfolio and its actuarial value.

        13.     How the funds will be distributed- either on a pro rata basis or on a policy by

policy basis - does not impact the total return to the investors as a group from liquidation. It

does, however, have a significant impact on the distribution of funds among the investors. Under

a pro rata method, all investors will recover equally based on the amount invested. Under a

policy by policy method, some investors will recover more than 44%; others will recover much

less. Who recovers what, depends on the market value of the policies a particular investor

invested in and the reserves actually maintained for that policy. Under the policy by policy

method, whether an investor participated in policy PLI140 will also play a significant role as

PLI140 investors would recover more than investors who did not invest in PLI140.

        14.     The second option is to hold the policies to maturity distributing the net proceeds

after payment of premiums and other expenses to the investors. The option will take longer to

pay out as it requires waiting for the policies to mature. However, it will recover significantly

more than liquidation. After analyzing the Portfolio, L&E has determined that if the Receiver

administers the estates' assets as single Portfolio, then the Portfolio is expected to yield $77.9 in

cash for the investors at maturity, an amount sufficient to repay 100% of the amount invested.

Statistically speaking, there is: (i) a 68% probability that the cash available for the investors will

be between $70 million and $85 million (returning between 91% and 110% of the investors'

initial investment) ; and (ii) a 95% probability that the cash available for the investors will be

between $62.5 million and $92.5 million (returning between 81% and 120% of the investors'




                                                  5


                                                                                                         57
initial investment) L&E Revised Valuation Report dated June 27, 2011 attached as Exhibit C to

my affidavit.

        15.     Under this option, all of the assets of the estate would be available to pay

premiums on all of the policies in the Portfolio. When a policy matures, the proceeds of the

policy will be used to pay premiums on the policies that have not matured.           Since the life

expectancy of each insured is a median, some of the policies should mature prior to their stated

life expectancy and some will mature after their stated life expectancy. The policies that mature

early will generate proceeds that the estate can use to pay the premiums for policies that have yet

to mature. By using all of the available cash to pay premiums as they become due, the estate can

disregard the significant and often imminent shortfalls in the reserve accounts to maintain all of

the policies in force and realize their maturity.

        16.     Managing the Portfolio in this manner requires significantly less cash at the onset

than attempting to manage the portfolio on a policy by policy basis. Because proceeds from

maturing policies can be used to pay future premiums, the estate need not reserve 100% of its

future cash obligations. Instead, it can rely on statistical probabilities to determine its probable

cash requirements. Based on the 100,000 scenarios modeled by L&E, Retirement Value needs

only $19.9 million in cash on-hand to have adequate resources to pay premiums in 97.5% of the

scenanos.

        17.     An incidental benefit of a single Portfolio is an enhanced ability to manage the

on-hand cash. As currently structured, the Receiver has 50 bank accounts, one for each policy's

premium reserves and a cash account.           Each account's cash balance must be maintained

segregated, liquid and available to pay the premiums for the corresponding policy. This results

in a significant amount of cash sitting idle at a fmancial institution. At the simplest of levels,




                                                    6


                                                                                                       58
consolidating the portfolio allows for the deposits to be consolidated and deposited in various

CD's with staggered terms structured to mature in accordance with the estate's cash needs. The

estate could thus avail itself of the higher interest rates that are available for longer term deposits

without exposing its assets to additional financial risk.

          18.   The hold strategy works only if Retirement Value's assets are treated as a single

portfolio and managed for the proportionate benefit of all investor victims. Attempting to retain

the policy by policy structure envisioned by Retirement Value and hold the policies to maturity

is simply not possible. No policy has sufficient reserves to maintain the policy in force for the

insured's life expectancy. Thus, each policy has less than (often, significantly less than) a 50/50

chance of maturing before the premium reserves are exhausted. If we attempted to hold the

policies to maturity without consolidation, the most likely result would be that a handful of

policies would mature and the remaining policies would exhaust their reserves and lapse. In

other words, a few investors would recover a small portion of their investment but that most

would recover nothing. If the portfolio is not consolidated so that each investor shares on a pro

rata basis, the only prudent course is to liquidate.

          19.   To that end, I have proposed a Plan of Distribution that contains the following

points:

          •     The investors will be paid on a pro rata basis up to the amount of their claims, as
                funds become available for distribution. No investor has an interest in or
                entitlement to the proceeds of any particular policy.

          •     The investors will have priority over the general creditors (e.g., trade creditors).

          •     Investor claims will be valued on a "net investment" basis - dollars invested less
                dollars received from Retirement Value. This will have a limited effect on the
                majority of investors but reduces the claims of investors who also happen to be
                licensees by the amount of the commissions received.

          •     I will publish a schedule of claims. Only those claimants (i) whose claims are
                scheduled as disputed; (ii) whose claims are not scheduled or (iii) who dispute the


                                                   7


                                                                                                          59
               amount or classification of their claim will need to take further action by filing a
               proof of claim. Proofs of claim must be filed by a bar date, to be set by the Court.
               The overwhelming majority of claimants will not need to do anything to preserve
               their claim.

       •       As policies mature and portfolio variables in the model become known, I will
               periodically review the portfolio cash reserves, and make distributions of excess
               cash flows, when on-hand cash exceeds the forecasted reserve requirements.

       •       Reserve levels will be maintained at levels equal to the necessary premium
               reserves calculated at the 97'li percentile in the most recent stochastic model
               prepared by the estate's actuaries plus a reserve for expenses and contingencies.

       •       There will be an initial distribution of $7.7 million payable in 2011. Further
               distributions will be made as excess net cash flow funds become available.

I solicited comments on the Plan of Distribution from the Intervenors and other investors as well

as the State. I also posted the Plan on the Receivership website.

       20.     I anticipate making further distributions in the future.    As maturities occur, I

expect that cash on hand will exceed the reserves necessary to keep the policies in force. At

those points, I will make additional distributions.       The frequency and amount of future

distributions will depend upon the timing of future maturities and recoveries from claims

asserted by the Estate.

       21.     The Plan that I have proposed provides the best likelihood of paying the most

money to the most investors. It treats all investors equally with no investor or group of investors

prevailing over the others. It is also in line with how Retirement Value actually operated its

business (as opposed to how Retirement Value represented it would do so). Retirement Value

treated the policies it held as a single portfolio taking funds as needed from various reserve

accounts to purchase policies unconnected to those accounts.

       22.     In the course of my investigation of the business affairs of Retirement Value, I

personally interviewed several Retirement Value employees, including without limitation, Gray

on May 6, 2010, and Wendy Rogers ("Rogers") on May 7, 2010. Further, my agents interviewed


                                                8


                                                                                                      60
several Retirement Value employees, including without limitation Carie Morales ("Morales") on

May 11, 2010. I have also reviewed numerous documents and other records I or my agents

found in Retirement Value's offices located at 707 N. Walnut, New Braunfels, Carnal County,

Texas as well as records stored on Retirement Value's computers.

       23.     Among the records I reviewed were QuickBooks accounting files maintained by

Retirement Value and by Kiesling Porter Kiesling & Free, PC ("KPKF"), who acted as the

nominal escrow agent for Retirement Value's Resale Life Insurance Policy Program ("RSLIP").

I also reviewed bank records, wire transfer instructions, payment instructions and escrow release

instructions evidencing the movement of funds among the accounts maintained by KPKF on

behalf of Retirement Value and the transfer of funds from KPKF to Pacific Northwest Title,

which acted as the escrow agent pursuant to the policy purchase agreements between Retirement

Value and James Settlement Services. I also reviewed accounting records provided by Pacific

Northwest Title. All of these records have been produced to the parties. Because ofthe size of

these records, I have summarized relevant portions of them in this affidavit.

       24.     In my review of these records, I identified 84 instances where Retirement Value

instructed KPKF to pay for a policy using funds reserved for other policies. I also identified

numerous instances where Retirement Value allowed James Settlement Services to direct Pacific

Northwest to use funds directed to the purchase of one policy for the purchase of a different

policy. As an example, Retirement Value sent in excess of $4 million to Pacific Northwest on

account of policy PLI140-1111 09-DM. Of those funds, only $2.36 million was applied to that

policy. In addition, there were a number of accounts at Pacific Northwest which had positive

balances even after the policy had been paid in full and delivered. In other instances, Pacific




                                                 9


                                                                                                    61
Northwest applied more to a given policy than the stated purchase price or than Retirement

Value sent on account of that policy.

       25.     I also discovered that Retirement Value routinely directed KPKF to deliver funds

to Pacific Northwest for the purchase of policies before Retirement Value had raised and

received sufficient funds from investors to pay the purchase price of the policy and to maintain

the promised premium reserve. In a number of instances, Retirement Value directed KPKF to

deliver funds to Pacific Northwest even before Retirement Value had raised and received

sufficient funds from investors to pay for the purchase price. These instructions created a risk

that Retirement Value would purchase policies but be unable to establish the promised reserves

to pay premiums creating a risk of default by Retirement Value on the investments tied to that

policy. In most cases, these funds were released to Pacific Northwest without requiring delivery

of the policies which the funds were intended to purchase.

       26.     In addition, my review of the records indicates Retirement Value routinely

allowed Pacific Northwest to disburse funds to James Settlement Services as funds became

available and without requiring delivery of the policies. Allowing the escrow agent to disburse

funds without requiring the delivery of policy being purchased defeats the purpose of the escrow

and leads to a risk that policies would be paid for and not delivered. As of the date I was

appointed (May 5, 2010), Retirement Value was party to contracts to purchase 12 policies of

insurance from James Settlement Services.       At Retirement Value's instructions, KPKF had

delivered $7.1 million towards the purchase of these policies; of which $6.5 million had been

released to James Settlement Services without delivery of the policies.

       27.     In order to discover the extent of the commingling, I directed that my agents

examine the payment instructions provided by Retirement Value to KPKF and the corresponding




                                                10


                                                                                                   62
payment instructions from KPKF to Pacific Northwest. An example of these instructions is

attached as Exhibit D to my affidavit. My agents reviewed the payment instructions relating to

the reserve accounts for policies PLI140-1111 09-DM, LFG740-071509-RL and AXA091-

012110-PC. They have srnnmarized the disbursements made to purchase policies from those

accounts in a Summary of Reserve Disbursements, which is attached as Exhibit E to my

affidavit. This analysis reveals that it is not possible to trace the investment by any particular

investor to the purchase of any particular policy.

       28.      According to Retirement Value's records, it paid $4,290,000 to purchase policy

PLI140-111109-DM. KPKF disbursed $3,290,000 from various reserve accounts to Pacific

Northwest to purchase the policy. Summary of Reserve Disbursements at 1. Retirement Value

separately sent $1,000,000 from its operating account to Pacific Northwest on account of policy

PLI140.      The purchase price for PLI140, according to the purchase agreement between

Retirement Value and James Settlement, was only $2,360,000. Records provided by Pacific

Northwest, confirm that $2,360,000 was applied to the PLI140 policy- leaving $1,930,000

"paid" on behalf of PLI140 but actually used to purchase other policies. From the records

available to me, I cannot detennine which of the fi.mds sent to Pacific Northwest to purchase the

PLI140 policy were actually used for that purpose.

       29.      Ofthe funds sent to Pacific Northwest to purchase the PLI140 policy, only 18.2%

came from the appropriate account.       The remaining 81.8% came from Retirement Value's

operating account and from thirteen different reserve accounts. !d. Instead of using the funds in

the PLI140 reserve account to buy that policy, Retirement Value used them to purchase other

policies. KPKF's records reflect that it disbursed $2,205,507 from the PLI140 reserve account




                                                 11


                                                                                                     63
for the purchase of policies. Of these funds, $779,967 went towards the purchase of policy

PLI140 and $1,425,540 went towards the purchase of other policies. !d. at 2

          30.   According to the purchase agreement between Retirement Value and James

Settlement Services, the purchase price for LFG740-071509-RL was $1,040,000. However, both

the records provided by Pacific Northwest and by KPKF show that $1,250,000 was paid for the

policy.    The records available to me do not explain the $210,000 discrepancy between the

purchase price (as set by the purchase agreement) and the amount actually paid for policy

LFG740. Of the $1,250,000 paid for the policy, only $10,000 (0.8%) came from the reserve

account dedicated to policy LFG740. The remaining $1,240,000 (99.2%) came from fifteen

other reserve accounts. !d. at 5. Kiesling Porter disbursed $387,000 from the LFG740 reserve

account to Pacific Northwest for the purchase of policies. Of that, only $10,000 went towards

the purchase ofLFG740. The remainder was used to purchase three other policies. Id. at 6.

          31.   According to the purchase agreement between Retirement Value and James

Settlement Services, the purchase price for policy AXA091-012110-PC was $1,300,000. Of the

$1,300,000 paid for the policy, only $222,101 (17.1%) came from the reserve account dedicated

to policy AXA091. The remaining $1,077,899 (82.9%) carne from eight other reserve accounts.

!d. at 3. KPKF disbursed $1,359,904 from the AXA091 reserve account for the purchase of

policies. Of that, $222,101 went to purchase policy AXA091 and the remaining $1,137,803 was

used to purchase twelve other policies. !d. at 4.

          32.   Based on the results of the review of the three accounts (PLI140-111109-DM,

LFG740-071509-RL and AXA091-012110-PC), the documentary evidence of pervasive

commingling throughout the life ofRetirernent Value and Dick Gray's testimony that Retirement




                                                    12


                                                                                                64
Value commingled funds from the beginning of its operations, I determined that further analysis

of the reserve accounts would not yield different or better information.

       33.     The mishandling of the reserve accounts described above caused Retirement

Value to have less in reserve than it promised as part of the RSLIP. According to the RSLIP

documents, Retirement Value agreed to maintain sufficient reserves to pay premiums on the

policies it acquired for the life expectancy of the insured (as calculated by Midwest Medical

Review) plus 24 months. As of May 5, 2010, the reserve accounts for the fully subscribed

policies on a net basis were short by $272,159.87. Some of the reserve accounts on the fully

subscribed policies had more than the required amount while others had less than the required

amount. When the reserve accounts for the policies that were not fully subscribed are included,

the total reserves are short by $14.2 million from the LE+24 level promised by Retirement

Value. Taking into account reserves allocated for policies not acquired and for $2.6 million of

investor money that was never placed into reserve accounts, the total reserve shortfall (from the

LE + 24 level) is approximately $3 million. I have attached my calculations of the reserve

shortfalls as F to my affidavit.

        34.    Retirement Value's use of unreasonably short life expectancy calculations caused

additional shortfalls in the necessary premium reserves. In the course of its investigation, the

State obtained life expectancy calculations by 21st Services and AVS Underwriting, LLC on

many of the persons insured under policies owned by Retirement Value. Comparison of their

calculations to those by Midwest Medical show that the life expectancies calculated by 21st and

AVS, on the same individuals generated at or about the same time, were about 2Y2 times as long.

Due to the questions raised by the State and to obtain the best possible information, the Receiver

obtained his own life expectancy calculations from Insurance Strategies Services, LLC ("ISC"),




                                                 13


                                                                                                     65
another major provider of life expectancy calculations. These calculations were based on the

most current medical information available from the insureds and their doctors. The ISC life

expectancy calculations are comparable to those of AVS and 21st and more than twice as long as

the median calculations provided by Midwest MedicaL The chart below summarizes the results

from Midwest Medical, 21st Services, A VS and ISC.

                                   Midwest Medical           21>t      AVS           ISC
                                 (50%)       (85%)          (50%)      (50%)        (50%)
      Portfolio Only Data          49          48             38         49           48
      AverageLE
      (in months)                52.43         83.69        121.03     134.67       123.98
      %Mlvf (50%)                              160%         231%       257%         236%



Because the JSC life expectancy results are comparable to those of A VS and 21st and because of

the good reputation enjoyed by ISC, my actuarial consultants and I are comfortable that ISC's

calculations fairly estimate the life expectancies of the insureds.

       35.      Retirement Value reserved too little money to pay premiums because it relied on

life expectancy calculations that were too short. Because the insureds' life expectancies are

more than twice as long as originally represented, I will need to pay premiums for a longer

period of time that anticipated. In addition, the premiums that I will have to pay are higher than

originally anticipated because the premiums necessary to keep a policy in force increase as the

insured ages. As a result, Retirement Value did not reserve sufficient funds to pay premiums.

       36.      To better understand the magnitude of the reserve shortfall, I had my actuaries,

L&E, determine how much money would be needed to maintain each policy in force until the

life expectancy of the insured. Using infonnation provided by the insurance companies, L&E

was able to estimate the cost of maintaining the insurance in force for the insureds' life

expectancy. It estimates the cost of maintaining the 4 8 remaining policies in force during the




                                                 14


                                                                                                     66
insured's life expectancy will be approximately $58 million from February 28, 2011 onward.

The reserves set aside for those policies originally were only $15.3 million. 1

       37.     In addition to computing the total reserve required to maintain each policy

through the insureds' life expectancy, L&E also calculated how long each premium reserve

account would be expected to last using the anticipated premium cost for the applicable policy.

Not a single policy has sufficient reserves to maintain the policy in force for the insured's life

expectancy. In other words, each policy has less than a 50/50 chance of maturing before its

premium reserves are exhausted.

        38.    I have also reviewed the insurance policies owned by Retirement Value, records

provided by the insurance companies as well as the change of beneficiary forms executed in

connection with those policies.     No investor is or was named a beneficiary, much less an

irrevocable co-beneficiary, on any of the policies owned by Retirement Value.             The sole

beneficiary was KPKF. I have seen no indication on any of the documents that I have reviewed

that KPKF was named an irrevocable beneficiary on any policy owned by Retirement Value. In

every instance in which the insurance company identified the nature of KPKF's beneficiary

designation, the insurance company noted that KPKF was a revocable beneficiary.

        39.    Attached as Exhibits G, H, I, J and K are true and correct copies of documents

that are kept by Retirement Value in the regular course of its business, and such records are made

at the time of the acts, transactions, occurrences and/or events reflected in the records, or within

a reasonable time thereafter, by someone with personal knowledge of such acts, transactions,

occurrences and or events.


1
 These are the reserves allocated to specific policies. This figure does not include funds by the
Receiver that are not dedicated to any particular policy or funds received in connection with the
maturity of policy PLI140-llll 09-DM.



                                                 15


                                                                                                       67
FURTHER AFFIANT SAYETH NOT.




SUBSCRIBED AND SWORN: TO BEFORE ME thi~ dayof July 2011.




                          Notary Public.




                            16

                                                           68
TAB 2
             INITIAL REPORT

                       OF

        EDUARDO S. ESPINOSA,
        TEMPORARY RECEIVER

                      FOR

     RETIREMENT VALUE, LLC
A TEXAS LIMITED LIABILITY COMPANY

                   As of
               July 28, 2010
             Issued in connection with
      that certain matter pending before the
   126th District Court of Travis County, Texas,
         Cause Number D-1-GV-10-000454




                                                   70
I.     Background and Status of the State's Suit .......................................................................... 1

II.    The Appointment of the Receiver ....................................................................................... 2

III.   The Receiver's Investigation ............................................................................................... 3

       A.        Nature of the Investment ......................................................................................... 4

       B.        Use oflnvestor Funds by Retirement Value ........................................................... 5

       C.        Fraud in the Sale of Investments ............................................................................. 7

                  1.         The Investors Are Not Irrevocable Co-Beneficiaries .................................. 8

                 2.         Investor Funds Were Not Held in Escrow .................................................. 8

                 3.         Retirement Value Overstated the Likely Return from the Investments
                            and Understated the Likely Risks .............................................................. 11

                 4.          Retirement Value failed to disclose the risk of regulatory action ............. 19

                  5.         Other Issues ............................................................................................... 19

IV.    Actions to Preserve and Protect the Estate ........................................................................ 20

       A.         Cash and cash equivalents ..................................................................................... 21

       B.        Policies .................................................................................................................. 22

       C.        Professional Advisors ............................................................................................ 23

                  1.         Asset Servicing Group .............................................................................. 23

                  2.         Lewis & Ellis ............................................................................................. 24

                  3.         BKD LLP .................................................................................................. 25

       D.         Issues Confronting the Portfolio's Administration ............................................... 25

                  1.         Portfolio Value .......................................................................................... 25

                  2.         Insufficient Premium Reserves ................................................................. 26

                  3.         The portfolio structure ............................................................................... 27

V.     Conclusions ....................................................................................................................... 28




                                                                                                                                                  71
                   INITIAL REPORT OF EDUARDO S. ESPINOSA,
               TEMPORARY RECEIVER FOR RETIREMENT VALUE, LLC

         On May 5, 2010, the 126th Judicial District Court of Travis County, Texas (the "Court")

appointed Eduardo S. Espinosa as the temporary receiver for Retirement Value, LLC, a Texas

limited liability company. Since then, my team and I have been engaged in: (a) gathering and

preserving Retirement Value's assets; (b) investigating claims against Retirement Value by

investors and others; and (c) investigating Retirement Value's potential claims against its

principals and other participants in its Re-Sale Life Insurance Policy Program. We have also

spoken or corresponded with many of the investors. However, because there are more than 900

investors, it is not possible for us to communicate with each investor, individually. This report

updates the investors, the Court and the public as to the status ofthe Receivership.

I.       Background and Status ofthe State's Suit

         On May 5, 2010, the State of Texas filed suit against Retirement Value, Gray and Collins

alleging that they were selling unregistered securities, engaging in securities fraud and violating

the Texas Deceptive Trade Practices Act. Among other things, the State sought the appointment

of a receiver for Retirement Value, the issuance of temporary and permanent injunctions against

the defendants and restitution for the losses suffered by investors. The State subsequently

amended its suit to include Wendy Rogers as a defendant, and to seek a receivership over Hill

Country Funding, LLC, a Texas limited liability company ("HCF-TX"), and Hill Country

Funding, LLC, a Nevada limited liability company ("HCF-NV"), each a Retirement Value

affiliate.

         On May 28, 2010, the Court entered, by agreement ofthe parties, a temporary injunction

against Gray and Retirement Value and continued the Receiver's appointment. The temporary




                                                -1-

                                                                                                      72
injunction and the receivership will remain in place until the end of the trial of this matter, which

is currently scheduled for February 28, 2011.

       Bruce Collins has agreed to the entry of a permanent injunction which the Court entered

on June 17, 2010. He has also entered into a settlement with the Receiver under which Collins

transferred approximately $319,000 in cash and other assets to the Receiver. On June 17, 2010,

the Court approved the settlement between Collins and the Receiver.

II.    The Appointment of the Receiver

        Whenever there are allegations of fraud in an investment context, particularly if there are

assets remaining in the estate, the State will usually seek the appointment of a receiver to

preserve the assets and protect them from being dissipated by the individuals accused of fraud.
               '

The Receiver's duties include: (a) collecting and preserving the receivership assets; (b) notifying

the investor-victims ofthese proceedings; (c) attempting to effect fair restitution to the investor-

victims based on a plan to be approved by the court; and (d) assisting the State in its

investigation of the Defendants and those who dealt with them.

        The Receiver has retained the law firm of K&L Gates, LLP to represent him in

connection with this case, to assist him in the performance of his duties and to prosecute or

defend litigation on behalf of Retirement Value. The Receiver is a partner in K&L Gates. He

has also retained the following professionals:

        •      BKD, LLC to act as the Receiver's accountants and to prepare the Receivership's
               books and records;

        •      Asset Servicing Group to act as a portfolio manager for Retirement Value's
               policies and to advise the Receiver on how to maximize the policies' value; and

        •      Lewis & Ellis to provide actuarial consulting as to the portfolio's value and the
               funds necessary to keep the policies in force.




                                                 -2-


                                                                                                        73
The fees of the Receiver, K&L Gates and the other professionals employed by the Receiver are

subject to the approval ofthe Court.

III.   The Receiver's Investigation

       Once appointed, the Receiver instituted an investigation into the business and assets of

Retirement Value and its affiliates. The investigation is intended to: (l) determine Retirement

Value's current status and to assess the investors' claims against it; (2) identifY, gather and

protect any assets belonging to Retirement Value; and (3) to uncover and prosecute viable claims

against members, officers, licensees and others who have done business with Retirement Value.

       The investigation, although well under way, is not complete.          To date, we have

interviewed most of Retirement Value's employees, including Dick Gray, Wendy Rogers and

Bruce Collins as well as key employees of Kiesling Porter. We have also spoken with many

investors and licensees to gain their perspectives on the investment offered by Retirement Value.

In addition, we have spoken with representatives of each bank known to have done business with

Retirement Value as well as representatives of the insurance companies which have issued

policies owned by Retirement Value. We have also spoken with Ron James of James Settlement

Services, which sold the policies to Retirement Value.

       We have searched Retirement Value's offices for the purpose of gathering and examining

records relating to the operations of Retirement Value. We have also obtained and reviewed the

accounting records maintained by Retirement Value and Kiesling Porter as well as banking and

other financial records. In addition, we have gathered some 236 gigabytes of data (if printed,

that would be roughly about 14 million- pages of information) from Retirement Value's

computers. In addition, we have obtained access to substantial additional Retirement Value data

stored by various vendors. With the assistance of the Texas Department of Insurance, we have




                                               -3-


                                                                                                    74
also gathered additional documents and records from the insurance companies. We have also

reviewed recordings ofRetirement Value's monthly sales meetings and calls with licensees.

         As a result of the investigation, we have been able to reach certain preliminary

conclusions as to the business conduct ofRetirement Value.

         A.      Nature of the Investment

          From April 2009 through March 29, 2010, Retirement Value raised approximately $77

million from more than 900 investors through the sale of investments in its Re-Sale Life

Insurance Policy Program.

         Each of the investments was structured as a loan to Retirement Value, whereby the

investors provided Retirement Value with funds in exchange for Retirement Value's promise to

pay a fixed sum of money at an undetermined date in the future. The amount that Retirement

Value agreed to pay was tied to the calculated life expectancy of insureds under life insurance

policies purportedly owned by Retirement Value. In all instances, Retirement Value agreed to

pay a return of 16.5% simple interest per year for the insured's calculated life expectancy. Thus,

Retirement Value would pay $18,800 on a $10,000 investment in a policy where the insured had

a calculated life expectancy of 64 months. The date on which the insured under the policy died

set the date that the investment matured and when Retirement Value would be required to repay

the loan. The loan's maturity date did not affect the amount of money that Retirement Value was

obligated to pay the investor, except that investors were entitled to a return of unused premiums,

if any. Each investor was allowed to select a life insurance policy or policies to which to tie his

or her investment from a rotating portfolio of ten policies maintained by Retirement Value.

Investor Agreement- Qualified (Exh. A-1); Investor Agreement- Non-Qualified (Exh. A-2). 1


1
    The exhibits to this report are contained in the Appendix to the Initial Report.



                                                   -4-


                                                                                                      75
       B.      Use oflnvestor Funds by Retirement Value

        Retirement Value used funds received from investors to purchase insurance policies, to

set up premium reserves, to pay administrative costs, including commissions to its licensees, fees

payable to Kiesling Porter and to fund its operations. The amount of the premium reserve for a

given policy was calculated by Retirement Value based on: (i) the life expectancy of the insured,

as calculated by Midwest Medical, plus 24 months; and (ii) a schedule of estimated premiums

provided by the seller of the policies, James Settlement Services, LLC. 2 Retirement Value paid

Kiesling Porter a fee equal to 1% of the face value of each policy and the licensees a commission

of no less than 16% of the money invested. Any money not allocated towards purchasing the

policies, establishing premium reserves or paying administrative costs was immediately released

by Kiesling Porter to Retirement Value.

       All money paid by investors was received by and held in accounts administered by

Kiesling Porter. On any given investment, after funds cleared and the 10-day free look period

expired, 3 Retirement Value would instruct Kiesling Porter as to the distribution of the funds.

Based on instructions received from Retirement Value, Kiesling distributed money to the

licensees involved in the particular investment, to Retirement Value's operating account and to

itself as payment for its fee. The remaining funds were placed in sub-accounts dedicated to the

particular policies in which the investor invested.

       As of May 5, 2010- the date that the TRO was entered, Retirement Value had distributed

the following amounts:

2
  This schedule was an estimate. It did not reflect the premiums actually due on the policies or
ultimately paid by Retirement Value.
3
  The 10 day free look commenced running upon Kiesling Porter's receipt of executed
documents or funds from the investor, whichever came first. Accordingly, the 10 day free look
period often ran contemporaneously with the funds clearing process.



                                                 -5-


                                                                                                     76
                                ~!ir~~~~i*~~~~fifilf~
              James Settlement Services, LLC                              $27,939,063.00
              (via Pacific Northwest Title)
              Retirement Value, LLC Operating                             $10,251,508.49
              Kiesling, Porter, Kiesling & Free PC                         $1,275,666.48
              Licensees                                                   $12,796,389.76

KPKF Accounting Record Excerpts- Vendor Distributions (Exh. B). Retirement Value used the

remaining funds to pay premiums and to fund the premium reserve accounts.                          There are

approximately $23 million remaining in the various reserve accounts.

        The Defendants or members of their immediate families received the following amounts

from Retirement Value prior to the issuance of the TRO:


Dividends (10/6/09 to 3/5/10)           $2,139,000         Dividends (10/6/09 to 3/5/10)             $688,000
20 I 0 Tax Prepayment                      599,200         2010 Tax Prepayment                        149,800
Dick Gray salary (2009-10)                 210,574         Wendy Rogers salary (2009-10)              133,693
C Gray (2009-10)                            45,833         Wendy Rogers, Licensee                      12,300
Dick Gray, Licensee                         13,400




Honorariwn as COO                         $75,000          Buyout Agreement (2010)                   $231,155
B Collins, Licensee                        43,390          Dividends ( 2009)                          579,307
Collins Marketing, Licensee               469,799

                                Total                                                      Total


RV & KPKF Accounting Record Excerpts- Insiders (Exh.C).

        Retirement Value also diverted over $1 million to HCF-TX, a company owned and

controlled by Dick and Catherine Gray. In a series of transactions occurring in February and

March of2010, Retirement Value and-HCF-TX transferred significant sums of money between



4
 David Gray is the brother of Dick Gray and a former member (owner) of Retirement Value.
Elizabeth Gray is David Gray's wife.



                                                     -6-


                                                                                                                77
them. The net result ofthese transactions was the transfer of$1,150,000 from Retirement Value

to HCF-TX. RV Accounting Record Excerpts- RV to HCF (Exh. D). Dick Gray explained

these transfers as money that he intended to use to reimburse previous investors whom he had

convinced to invest in a Ponzi scheme operated by Secure Investment Services, Inc.

          On March 30, 2010- the day that the Texas State Securities Board served its emergency

cease and desist order on Retirement Value, Dick Gray obtained a cashier's check drawn on the

HCF-TX account at First Commercial Bank in the amount of $1,075,000 5 and withdrew all of

the funds remaining in Retirement Value's bank account ($342,000). He deposited these funds

into an account at JP Morgan Chase in the name of Special Acquisitions, Inc., a Texas

corporation ("Special Acquisitions"). Id. Special Acquisitions was formed on March 30, 2010

by Carie Morales, a part-time employee of Retirement Value and a long-time friend of Wendy

Rogers. According to state records and the statements of Ms. Morales and Ms. Rogers, Carie

Morales was Special Acquisitions' sole owner, officer and director.           Special Acquisitions

Formation Records (Exh. E). The signatories on the Special Acquisitions account at JP Morgan

Chase were Ms. Rogers and Ms. Morales.

         Gray and Rogers intentionally created a corporation, in which the public record did not

reflect them as having any interest in; to hide Retirement Value's remaining assets from the State

as it continued its investigation. The Receiver discovered this account during the search of

Retirement Value's offices on May 5 and immediately took steps to seize these funds

         C.      Fraud in the Sale oflnvestments

         The investigation to date has uncovered substantial evidence of fraud in the sale of

investments by Retirement Value and its licensees in the Re-Sale Life Insurance Policy Program.


5
    This money is directly traceable to the $1,150,000 transferred from Retirement Value.



                                                 -7-


                                                                                                     78
This fraud covers most aspects of the program from the structure of the investment, the

protections offered to the investors to the potential return and risks of the investment. Material

misstatements and omissions were made to the investors regarding the Re-Sale Life Insurance

Policy Program, denying them the opportunity to make an informed investment decision. Quite

simply, the investors have not received the investment that they were promised.

               1.     The Investors Are Not Irrevocable Co-Beneficiaries

        The investors were promised that they would be "irrevocable co-beneficiaries" in the

policies associated with their investments. RV Marketing Materials (Exh. F) at F-1, p.3, F-2,

p.3, F-5, p.4, F-6, p.7. Kiesling Porter was the only named beneficiary under the policies. It,

however, owed no contractual duty to the investors and was, itself, merely a revocable

beneficiary. In short, the investors have no contractual interest in or lien on the proceeds of the

policies.   And, Retirement Value had no contractual obligation to maintain the policies,

particularly beyond the calculated life expectancy plus 24 months.

               2.     Investor Funds Were Not Held in Escrow

        The "escrow accounts" into which the investor's money was deposited were not true

escrows.    Retirement Value and its licensees6 represented that all investor ftmds would be

deposited in "escrow accounts" that would be managed by Kiesling Porter in its role as an

"independent escrow agent" and that Retirement Value would not receive or handle investor

money. Id. at F-1, p.2, 5, F-2, p.2, 5. In addition, Retirement Value represented that funds

would be placed in sub-accounts tied to each policy owned by Retirement Value. Retirement

Value described Kiesling Porter's role as "your Third Party Fiduciary," which would assure the


6
 According to Dick Gray and corroborated by records reviewed in the investigation, Retirement
Value approved the promotional materials used by the licensees and created some materials for
use by the licensees.



                                                -8-


                                                                                                      79
safe-keeping of investor money.     Id. at F-6, p.8. Retirement Value made numerous comments

about the role of Kiesling Porter as the "protector" of the investor's funds. Id. at F-1, p.5, F-2,

p.5. For example, at the July 20091icensee meeting, Dick Gray described Kiesling Porter's role

as "representing the money and protecting the money and protecting you from us in a sense."

July 2009 Meeting, Disk 2; Transcript (Exh. G) at 2. Although Brent Free of Kiesling Porter was

present, he did not contradict this statement Later at the July 2009 meeting, Free described

Kiesling Porter's role, "Our job is to safe guard the money and as the anti drug campaign used to

say 'just say no.' ... Our job as escrow agents is ... as I said is to make sure the money is safe"

Id. at 9. 7

         These statements significantly misstate the role of Kiesling Porter and the nature of the

premium reserve accounts. First, the funds loaned to Retirement Value by the investors were not

held in escrow and Kiesling Porter did not act as an escrow agent An escrow agreement

requires at least three parties- the two parties to the transaction and the escrow agent Further,

to create an escrow, the depositor- in this case, Retirement Value- must make an irrevocable

deposit with the escrow agent and cede all control over the escrowed funds to the escrow agent

The escrow agent owes fiduciary duties to both parties to release the escrowed property only

upon the occurrence of the conditions set forth in the escrow agreement.

         The "master escrow agreement" between Kiesling Porter and Retirement Value does not

satisfY this test. The only parties to the agreement were Kiesling Porter and Retirement Value.

Master Escrow Agreement (Exh. H)     at~   23 Further, Kiesling Porter agreed to "disburse funds as

directed by Retirement [Value]" and that its liability was limited to transferring funds into sub-

7
 At this point, Free also vouched for Gray, Retirement Value and the Program. See July 2009
Meeting, Disk 2 (Transcript at 8)("[W]hen we talked with Dick about this about a year ago he
explained what it was and we did as much research as we could and we felt very comfortable
with him in the whole process.").



                                                 -9-


                                                                                                      80
accounts "as directed by Retirement [Value];" paying premiums "upon written instruction by

Retirement [Value];" and "disbursement ofre-sale life insurance proceeds upon death of insured

in accordance with written instruction from Retirement [Value]." Master Escrow Agreement at

~~   6, 8. In other words, Kiesling Porter acted only as the agent of Retirement Value. And, far

from acting as the investors' "Third Party Fiduciary," Kiesling Porter expressly disavowed any

duties to the investors.

         This Agreement is solely between Retirement [Value] and Kiesling [Porter].
         Neither Participants investing funds nor Licensees are intended to be nor shall
         they be a party to this Agreement or a third-party beneficiary of this Agreement.
         Kiesling [Porter] has no responsibility, obligations or duties to such Participants
         and will have no contact with Participants other than the receipt of funds and
         transfer of such funds as directed by Retirement [Value].

Master Escrow Agreement at~ 23 (emphasis added).

         Second, Retirement Value (with the acquiescence of Kiesling Porter) repeatedly

commingled the funds held in the sub-accounts. Retirement Value routinely directed Kiesling

Porter to take funds out of a sub-account dedicated to one policy to pay the purchase price owed

to James Settlement Services on a second policy. As an example on March 25, 2010, Retirement

Value directed Kiesling Porter to pay $552,384 towards the purchase of policy A VL180-030510-

MR8 but to take the funds from the sub-accounts for the following policies:

                    ~Ef~~tir~lieli~~-t~l!l~-ctmf4!
                     AXA091-012110-PC                                 $ 61,878
                     AXA335-022410-PS                                 $ 54,235
                     AVL180-030510-MR                                 $136,045
                     LFG735-030510-AS                                 $ 53,300
                     LFG311-031210-HM                                 $ 96,450
                     AXA036-031610-PC                                 $ 26,817
                     JHL633-03121 O-CT                                $123,659
                     Total                                            $552~384



8
 To preserve the insureds' privacy, we are using the policy codes used by Retirement Value to
sell the investments.



                                                -10-


                                                                                                   81
Only $136,045 of the payment for the AVLlS0-030510-"MR policy came from the correct sub-

account. The remaining $416,339 came from accounts that were to be set aside solely to pay

expenses related to other policies. Kiesling Porter followed these instructions, without comment.

Copies of Retirement Value's instructions to Kiesling Porter and Kiesling Porter's transmittal to

Pacific Northwest, redacted to protect the underlying insured privacy, are attached hereto as

Exhibits I-1 and I-2, respectively. Retirement Value directed Kiesling Porter to commingle

funds in this manner on at least 50 separate occasions from November 2009 through March

2010.

        As a result ofthe frequent use of funds dedicated to one policy to pay expenses related to

a second policy, Kiesling Porter was required to "re-balance" the sub-accounts from time to time.

KPKF Accounting Record Excerpts - Rebalancing (Exh. J). As of the date of the TRO, some

sub-accounts were over funded in relation to what is expected to be in those accounts while

many others are under funded by that measure? Premium Reserve Calculation (Exh. K).

        In short, investors were led to believe that Kiesling Porter had custody and control over

their funds and that Retirement Value "never touched the money." In reality, Retirement Value

at all times maintained control over the funds.

               3.      Retirement Value Overstated the Likely Return from the Investments and
                       Understated the Likely Risks

        When selling the investment, Retirement Value provided the investors with charts

showing the return on an investment in a given policy over time. As an example, the "Client

Participation Example and Base Line Targeted Income During Ten Years" Chart for policy

PLI140-111109-DM, is attached hereto as Exhibit L-1. The chart represented that the policy had

9
  This is an entirely separate issue from the under funding of all accounts due to the
miscalculation of life expectancies by Midwest Medical and the underestimation of premiums
due on the policies when setting the original reserve amounts.



                                                  -11-


                                                                                                     82
a face value of $10,000,000 with an annual premium of $399,702 and that the insured's life

expectancy was 38 months. An investment of$10,000 would have a base line return of$15,225.

Assuming that the insured died at month 3 8, 10 the investment would return $16,442 representing

the base line return of $15,225 plus unused premiums of $1,217 for an annualized return of

18.41%. Ifthe insured survived to LE+24 or 62 months, the investment would return $15,225

for an annualized return of9.50%.

       The chart also reflects Retirement Value's predictions for the investment's performance

beyond LE +24. In making this prediction, Retirement Value assumed that the investors would

respond to premium calls in accordance with their agreements. In the chart, Retirement Value

represented that each investor would be required to pay an annual premium of $608.55 per

$10,000 invested in the policy.

       In connection with the use of these charts, Retirement Value made a number of

misrepresentations. First, Retirement Value misrepresented the likelihood that an insured would

survive beyond LE+24. Second, it misrepresented the premium cost that each investor would be

expected to incur if the insured survived beyond Third, Retirement Value misrepresented the

risk to the investor if the insured survived beyond LE+24.

                      a.      Life Expectancy Calculations

       The insured's life expectancy is a key component of the value of a life insurance policy

and of the likelihood of success in the Re-Sale Life Insurance Program. If the insured lives more

than 24 months longer than his or her calculated life expectancy, then the premium reserves

would be exhausted and the investors would be required to pay future premium costs.



10
  Retirement Value's projections assume that the investment in a given policy would be made
on the date ofthe life expectancy certificate provided by Midwest Medical.



                                              -12-


                                                                                                    83
       Retirement Value significantly misrepresented the insureds' likelihood of outliving their

calculated life expectancy. In its written materials, Retirement Value represented that "90% of

policies mature at or before projected LE" and that "95% of policies mature at or before LE plus

12 months." Marketing Materials (Exh. F) at F-1, pp. 8,10. In other materials, Retirement Value

represented that Midwest Medical was "accurate 95% of the time to LE" and had "98.5%

accuracy within 12 months after expected LE." Jd. at F-6, p.ll. In conversations with the

undercover investigator for the State Securities Board, Dick Gray represented that 95% of the

insureds would die within 24 months of the life expectancy calculated by Retirement Value.

Transcript of "Cody Walker" Call (Exh. M) at 6. All in all, Retirement Value strove to and

succeeded in creating an impression that it was a very low risk (1.5% to 5%) that the insureds

would outlive the premium reserve.

       Retirement Value's representations as to this risk are wholly false. The life expectancy

calculation used by Retirement Value and presented to the investors was Midwest Medical's

calculation of the insured's median life expectancy. It is the point at which 50% of the people

who are statistically similar to the insured are expected to have died and 50% are expected to

remain alive. Thus, even if Midwest Medical was 100% accurate in its calculations (which it

was not), there was at best a 50% likelihood that the insured would die at or before his or her life

expectancy.

       Retirement Value did not disclose, and in fact hid, its use of a median life expectancy

from the investors. As a general matter, Retirement Value did not provide investors with copies

of the life expectancy certificates when the investors made their investment decisions. Instead, it

simply stated a life expectancy without disclosing that it was a median or explaining what that

meant. After the investor's 10-day free look period expired, Retirement Value purported to




                                               -13-


                                                                                                       84
provide the life expectancy certificates for the policies in which an investor invested. However,

in many cases, Retirement Value provided only the first two pages of the three-page life

expectancy certificate provided by Midwest Medical. 11 The first two pages contain a narrative of

the insured's health and a statement of the life expectancy. On the third page (the page often

hidden by Retirement Value), Midwest Medical provided its statistical analysis. This analysis

discloses that the life expectancy shown on the frrst two pages was a median. It also discloses a

life expectancy at an 85% confidence level (i.e., the point at which 85% of the people like the

insured are expected to have died). On average Midwest Medical's 85% life expectancy was just

over LE+30.       In other words, Retirement Value's assertion that there was a 95%-98.5%

probability that the insured would pass away within LE+24 is contradicted by the Midwest

Medical life expectancy certificates in its possession, which estimate the probability of death

prior to LE+30 at less than 85%.

       Even ifRV had not misrepresented them, Midwest Medical's life expectancy calculations

are unreliable.    Midwest Medical has a very poor reputation and a history of regulatory

problems.   Its owner, George Kindness, is a convicted felon.       He and Midwest Medical's

predecessor, AmScot Medical, were accused of falsifYing life expectancy calculations as part of

fraudulent schemes to sell life insurance policies to investors. Retirement Value was aware of

these issues with Midwest Medical and failed to disclose them to investors.           Moreover,

Retirement Value knew that Midwest Medical's life expectancy calculations were shorter than

those provided by more reputable companies.          When Dick Gray and Jeremy Gray were

interviewed, they told the Receiver those life expectancy calculations provided by better known



11
  The Life Expectancy Certificate for policy AGL73L-031909-WK (Exh. N) is attached as an
example.



                                              -14-


                                                                                                    85
life expectancy providers (such as AVS and Fasano) were at least 180% longer than those

provided by Midwest Medical.

          In the course of its investigation, the State of Texas obtained life expectancy calculations

by 21st Services and AVS Underwriting, LLC on many of the persons insured under policies

owned by Retirement Value. Comparison of their calculations to those by Midwest Medical

show that the life expectancies calculated by 21st and AVS, on the same individuals generated at

or about the same time, were about 2'l; times as long. To further illustrate the disparity between

Midwest Medical and the more reputable providers, we compared Midwest Medicals 85% life

expectancy certificates with 21st and AVS median life expectancies for the same individuals. As

you can see from the table below, 12 even the average of Midwest Medical's 85% calculations is

significantly below the average of the median life expectancies provided by the more reputable

providers.



              All data points             53              52         40           52
              AverageLE                  52.42           83.83     120.85        133.77
              Data points in Common       40              39         40           40
              AverageLE
              (in months)                52.55           83.69     120.85        134.65
              %"MM(50%)                                  159%      230%          256%
              %MM                                                  144%          161%

         Attached as Exhibit L-2, is a modified version of Retirement Value's "Client

Participation Example and Base Line Targeted Income During Ten Years" chart for policy

PLI140-111109-DM.           It is modified to superimpose 21st Services' and AVS's median life

expectancies (and 21st Services 85% calculation) and to reflect the anticipated effect of a more

reliable but longer life expectancy on the underlying investment. In this instance, the insured's

12
     The underlying data is shown on Exhibit 0.



                                                  -15-

                                                                                                         86
median life expectancy extends well beyond the 38 months reported by Midwest Medical or the

62 months of LE+24. In fact the insured's median life expectancy exceeds Retirement Value's

LE+24 by 4-5 years. Thus, there is a significant probability (more then 50%) that the insured

will live beyond LE+24 and that the investors would have to cover significant premiums for

many years beyond LE+24. Failure to do so is not only a default for that investor, but places at

risk the other investors who participated in that policy. See: Section III.C.3.c, below.

       In addition, the State obtained a report by HMH Consulting on Midwest Medical's

performance as an estimator of life expectancies. This report showed that Midwest Medical's

Actual to Expected Performance to be 42%. 13           HMH reviewed 14,528 the life expectancy

certificates issued by Midwest MedicaL Based on Midwest Medical's predictions, HMH

expected to observe that 3,319 subjects had died as of the study's effective date. Actually, only

1,395 people had died. As a general standard, a life expectancy underwriter's actual to expected

performance should be between 90% (too short) and 110% (too long), with 100% considered

perfect. As an example, 21st Services reports that an independent auditor calculated its actual to

expected performance at 98.1 %. 21st Services Press Release (Exh. P).

        Further, Retirement Value misrepresented where it obtained life expectancy calculations

and how it used them. Retirement Value represented in writing and in oral communications with

potential investors that it used the longest of three independent life expectancy calculations.

Marketing Materials (Exh. F) at F-1, p.2; Transcript of "Cody Walker" Call (Exh. M) at 5.

Retirement Value did not in fact obtain any life expectancy calculation, but rather relied

exclusively on Midwest Medical's certificate which was provided by James Settlement Services.


13
   When describing the HMH Report to the TSSB's undercover investigator, Dick Gray
misrepresented that Hess concluded that Midwest Medical's actual to expected performance was
92%. Transcript of"Cody Walker" Call (Exh. M) at 4



                                                -16-


                                                                                                     87
Contrary to its representations, Retirement Value did not obtain any life expectancy calculations

and clearly did not use the longest of three calculations.

                       b.      Premium Cost

       Retirement Value disclosed that if the underlying insured survived LE+24, each investor

would have to cover its pro rata portion of the premiums.     However, as previously mentioned,

Retirement Value falsely led investors to expect that there was only a 1.5%-5% chance that an

insured would survive beyond LE+24. Moreover, Retirement Value also misrepresented the cost

of maintaining the policy in force after the premium reserves expired at LE+24.           Client

Participation Example (Exh. L-1). In its projections to investors, Retirement Value represented

that the premiums paid by the investors after the expiration of LE+24 would be the same as the

premiums paid prior toLE+24. This representation was false. In a universal life policy, which is

the only type of policy that Retirement Value purchased, the cost of insurance - the amount of

money that must be paid each month to keep the policy in force - rises each year. As the

underlying insured ages, this increase in cost of insurance increases dramatically.

       When an insurance company sells a universal life policy, it typical sets a planned

premium. The planned premium is substantially larger than the amount of money required to

keep the policy in force initially. The excess cash is deposited with the insurance company and

earns interest. In later years when the cost of insurance exceeds the planned premium, there

should be sufficient cash value in the policy to pay the difference between the planned premium

and the cost of maintaining the policy.

       Retirement Value, like most life settlement companies, paid only the amount necessary to

maintain the policy in force until the next premium payment was due. As a routine matter,

Retirement Value engaged in premium optimization- working with the insurance company to

determine the minimum payment need to keep the policy in force until the next premium is due.


                                                -17-


                                                                                                    88
In this manner, the current amount required to maintain the policy is reduced at the expense of

the cash value which would otherwise subsidize the cost of insurance in later years. As a result,

the premiums needed to keep the policies in force after LE+24 would be substantially higher

than those estimated at the time of investment.

                       c.     Risk on Non-Payment by Other Investors

       Retirement Value failed to disclose the risk of loss, if the other investors on a policy

failed to pay their share of the post-LE+24 premiums. While Retirement Value's debt to any

investor who defaulted on its portion of a post LE+24 premium would be extinguished,

Retirement Value remained liable to pay each investor who paid his or her share of the additional

premiums. However, Retirement Value would be able to do so only if it were able to keep the

policy in force. Thus, Retirement Value would have to: (i) solicit additional premiums from the

non-defaulting investors; (ii) pay the premiums itself; or (iii) find a new investor to take over the

defaulting investors positions.    Retirement Value made no disclosures regarding its own

credibility or ability to cover such post-LE+24 premium shortfalls. As of the date of the TRO,

Retirement Value had distributed substantially all surplus cash to its owners and retained no

reserves to cover such a contingency. 14 RV Accounting Records Excerpt- Balance Sheet (Exh.

Q) 15 Further, Retirement Value had no other means of repaying the investors, except for the

proceeds from the life insurance policies. In any case, the success on the investment turned on

Retirement Value's success in raising money and selling investments. If Retirement Value could


14
  There was only $118,000 in Retirement Value's bank account as of the date of May 5, 2010,
when the account was seized by the Receiver.
15
   The balance sheet attached as Exhibit Q was printed directly from Retirement Value's
accounting records and reflects its assets and liabilities as such records were maintained by
Retirement Value. This balance sheet is inaccurate and incomplete in that it fails to reflect either
the liabilities associated with Retirement Value's debt to the investors or the current value of
insurance policies owned by Retirement Value.


                                                  -18-


                                                                                                        89
not raise fue funds necessary to cover a premium shortfall, whether by selling new investments

or from another source, then the respective policy would lapse and even those investors who

complied with their obligation to pay premiums past LE + 24 would lose their entire investment.

       Retirement Value did not disclose fuis risk to the investors. Nor did Retirement Value

provide the investors with any information with which to make an informed decision as to

Retirement Value's ability to pay additional premiums either from its own funds or by selling

additional investments.

               4.     Retirement Value failed to disclose the risk of regulatory action.

       Retirement Value received repeated warnings from multiple sources that its Re-Sale Life

Insurance Program constituted or was likely to constitute a security under the Texas Securities

Act.   Given the probability that Retirement Value's Re-Sale Life Insurance Program would

constitute a security, Retirement Value should have (i) registered its offering; (ii) offered the

Program pursuant to an exemption from registration; or (iii) disclosed to investors that the

investment could be subject to the securities laws, but that it was not being offered in compliance

with those laws. It did none of these. By failing to do so, Retirement Value denied the investors

the opportunity to make an informed investment decision.

               5.     Other Issues

                      a.      Retirement Value released funds from escrow before acquiring
                              policies.

       Retirement Value entered into Policy Purchase Agreements with James Settlement

Services wifu respect to each policy that it acquired or planned to acquire. The Policy Purchase

Agreements called for the purchase price to be placed in escrow at Pacific Northwest Title in

Oregon to be exchanged for the policy when it was delivered by James Settlement Services.

Sample Policy Purchase Agreement (Exh. R). Retirement Value would routinely instruct



                                               -19-


                                                                                                      90
Kiesling Porter to distribute funds, as they were received from investors, to Pacific Northwest.

As discussed previously, in many cases these funds were taken from sub-accounts other than that

dedicated to the policy being purchased. As soon as a deposit was made at Pacific Northwest,

Retirement Value authorized Pacific Northwest to release those funds to James Settlement

Services even though the full purchase price had not been raised from investors and the policy

had not been delivered by James Settlement Services. Escrow Releases (Exh. S). As a result,

Retirement Value lost any protection provided by the escrow arrangement with James Settlement

Services and Pacific Northwest

                      b.      Failed to adequately reserve for the policies

       Commencing in the 4th quarter of 2009, Retirement Value accelerated payments for the

purchase price to James Settlement Services by shorting the premium reserves from early

subscribers to a policy and making it up from the late subscribers. Thus, Retirement Value

acquired policies from James Settlement Services before Retirement Value had established

adequate reserves to pay premiums for LE+24. If Retirement Value was unable to continue

selling investments as happened at the end of March 2010, it would be unable to raise the funds

necessary to fund the reserve accounts.

IV.    Actions to Preserve and Protect the Estate

       Since being appointed, the Receiver has acted to protect and preserve the assets of

Retirement Value.     We have secured Retirement Value's business premises, its computing

facilities, its records and its bank accounts. In addition, the Receiver and his agents have been in

contact with every insurance company which has issued a policy of life insurance owned by

Retirement Value and all banks with which Retirement Value, Gray or Rogers are known to have

done business with.




                                               -20-


                                                                                                       91
          A.      Cash and cash equivalents

          Retirement Value's assets consist primarily of cash and short term securities, insurance

policies and a building located in New Braunfels. In addition, Retirement Value has claims

against its officers, members, licensees and others arising out of the receipt of funds from

Retirement Value and misconduct related to its business. Pursuant to the powers granted to him

by the Court, the Receiver has seized $25,463,772.69 in cash and securities as follows:


           Retirement Value                   118,379.23                       118,379.23
           Kiesling, Porter, Kiesling &
           Free
              Bank Accounts                11,374,732.74                     11,374,732.74
              Investment Accounts          11,737,806.83                     11,737,806.83
           Special Acquisition Inc                           1,231,925.00     1,231,925.00
           Richard H. Dick Gray                                263,912.24       263,912.24
           Wendy Rogers                                        204,168.86       204,168.86
           Bruce Collins
           Collins Marketing
           Hill Country Funding




Please note that this chart represents the value of these accounts as of the time that they were

seized by the Receiver and not their value as of the date of this Initial Report. Funds in the

KPK&F premium reserve accounts have been used to pay premiums due on the insurance

policies. Funds in the Retirement Value and Special Acquisition accounts have been used to pay

expenses such as the mortgage on Retirement Value's office building, payroll for Retirement

Value employees/ 6 and utility bills. 17


16
     The Receiver terminated the employment of all Retirement Value employees in May 2010.
17
   As of the date of this Initial Report, neither the Receiver nor his counsel has been paid. As
directed by the Court in the Temporary Injunction, the Receiver and his counsel will submit their
bills to the Court for approval. We anticipate that the monies recovered by the Receiver
(including the $1.2 million from Special Acquisitions) will be sufficient to pay the costs of
administering the Receivership.



                                                -21-

                                                                                                     92
       B.     Policies

       Retirement Value also owns 41 policies of life insurance with a total face value of

$118,250,000. All of these policies are in-force and premiums are being paid on them as they

become due. There are an additional 12 policies (listed below) with a face value of $36,085,000

that were in the process of being transferred from James Settlement Services to Retirement Value

as of the date the cease and desist orders were issued. There is also $559,304 on deposit in

escrow accounts at Pacific Northwest related to purchase agreements between Retirement Value

and James Settlement Services, $489,497 is associated with the disputed policies and the balance

is associated with fully consummated transaction.




       GLG089-012110-RF           $1,000,000          $295,000    $295,000      $
       AGL76L-12810-WS            $3,000,000          $653,300    $653,300      $
       LFG3248-012610-HM          $3,000,000          $805,000    $761,077      $ 43,923
       LFG311-031210-HM           $5,000,000        $1,400,000    $987,775      $412,225
        AVL180-030510-MR          $5,000,000        $1,050,000    $641,104      $408,896
       LFG735-022410-AS           $5,000,000        $1,100,000    $659,784      $440,216
       AXA091-012110-PC           $5,000,000        $1,300,000   $1,300,000     $
        AXA777-012310-TP          $1,000,000          $100,000    $100,000      $
        AXA335-02241 0-PS         $3,000,000          $565,000    $565,000      $
       LFG117-021710-HW           $2,000,000          $459,000    $459,000      $
       LBL15J-021710-HW           $2,085,000          $420,000    $420,000      $
       LBL918021710-RW            $1,000,000          $208,750    $208,750




As of the date ofthis Initial Report, the Receiver and James Settlement Services have reached a

tentative agreement whereby: (i) James Settlement Services and Retirement Value will jointly

instruct Pacific Northwest to release the $559,304 remaining in escrow to Retirement Value; (ii)

Retirement Value will relinquish its interest in GLG089-012110-RF, AGL76L-12810-WS,

AXA777-012310-TP, LBL918021710-RW; and (iii) James Settlement Services will deliver the


                                               -22-


                                                                                                   93
remaining policies to Retirement Value.          The Texas State Securities Board and Texas

Department of Insurance have assured the Receiver that they do not consider the completion of

these transactions as a violation of the existing cease-and-desist orders.

       Please note that prior to the Receiver's appointment, Retirement Value abandoned its

right to acquire JHL383-03161-GR, JHL633-031210-CT, AXA826-032410-CD and AXA036-

03161-PC.

        C.     Professional Advisors

       The Receiver has retained Asset Servicing Group ("ASG") to act as portfolio manager,

and Lewis & Ellis, Inc. (''L&E") to act as actuarial consultants. ASG and L&E will jointly

undertake to review and evaluate the portfolio and to advise the Receiver as to its value and the

premiums needed to maintain it in force until maturity. The Receiver has also engaged the

services of BKD, LLP to provide accounting services for the estate and maintain the

Receiverships financial books and records.

               1.      Asset Servicing Group.

       The Receiver has ASG to act as portfolio manager for the 41 policies of life insurance

owned by Retirement Value and for the 8 policies that the Receiver anticipates will be delivered

by James Settlement Services. ASG will provide Policy Administration (payment of premiums,

correspondence with insurers), Death Tracking, Claims Processing, Verification of Policies,

Premium Optimization, and Policy Valuation services. These services are essential to the proper

maintenance and management of the portfolio. The fees charged by ASG are the result of

negotiation and represent a discount off of ASG's standard rates.

       ASG is well qualified to act as portfolio manager.           It is actively involved in the

management of portfolios of life insurance policies and currently has approximately 6,000

policies under management. ASG has acted in this capacity for court-appointed receivers on


                                                -23-

                                                                                                     94
numerous occaswns. ASG is a member of the two principal trade associations for the life

settlement industry, the Life Insurance Settlement Association and the Institutional Life Markets

Association.

       Tom Moran, ASG's principal, is highly respected in the life settlement industry. He has

in excess of 30 years experience with insurance, the last 12 of which are exclusively with life

settlements. Over the last 8 years, Mr. Moran, personally, has been appointed as receiver or

conservator for life settlement companies by courts on several occasions and has extensive

experience in dealing with distressed portfolios of policies.

       The Receiver and his counsel researched various potential portfolio managers and

conducted due diligence into the background, reputation and competency of ASG and Mr.

Moran. Based on this research and due diligence, the Receiver is satisfied that ASG is the best

candidate available to provide these services.

               2.      Lewis & Ellis, Inc.

       L&E will provide an actuarial analysis of the portfolio's anticipated cash flows. This

analysis is necessary to enable the Receiver to accurately value the portfolio and maximize its

value. The principal actuary working on the portfolio will be Scott Gibson. Mr. Gibson is a

Fellow of the Society of Actuaries and a Member of the American Academy of Actuaries. In

addition, he has extensive experience in the life settlement industry and has served on the board

of directors of the Life Insurance Settlement Association.

       The Receiver and his counsel researched actuarial consultants and conducted due

diligence into the background, reputation and competency of Mr. Gibson and L&E. In addition,

the Receiver obtained bids from other actuaries. Based on his research and due diligence, the

Receiver is satisfied that L&E is the best candidate available.




                                                 -24-


                                                                                                    95
       L&E has agreed to provide an actuarial analysis ofthe policies at a fixed rate of$300 per

policy. L&E will provide additional services at base hourly rates as set forth in its engagement

agreement with the Receiver.       L&E has requested and the Receiver has agreed to pay a

refundable retainer of $6,000 against which L&E will bilL The fees charged by L&E are the

result of negotiation resulting in a discount off ofL&E' initial bid.

               3.      BKDLLP.

       The Receiver has retained BKD, LLP to provide accounting services for the estate. In

addition to maintaining the books of the receivership and preparing necessary tax filings, BKD

will also restate the books of Retirement Value to more accurately reflect the company's true

fmancial condition. This will require, among other things, consolidating the financial records

maintained by Kiesling Porter Kiesling and Free on behalf of Retirement Value with those

maintained directly by Retirement Value. BKD has requested and the Receiver has agreed to

pay a refundable retainer of $5,000 against which BKD will bill

       D.      Issues Confronting the Portfolio's Administration

       Based on information available to date, the portfolio is confronted by three significant

issues: (1) we anticipate that the fair market Retirement Value's policy portfolio cannot be

liquidated; (2) Retirement Value's failure to adequately reserve sufficient funds to pay premiums

through the policies reasonably expected maturity; and (3) the portfolio's structure.

               1.      Portfolio Value.

       Retirement Value paid over $28 million for its portfolio of insurance policies.       The

market value of a life insurance policy is largely determined by the insured's life expectancy.

Because the Midwest Medical life expectancy certificates relied on by Retirement Value

underestimated the life expectancy of the insureds to a significant degree, Retirement Value

likely overpaid for these policies. Further, the life settlement market has a limited number of


                                                -25-


                                                                                                    96
players, most of which are hoping to acquire the policies from a distressed seller, at a discount.

Thus, any liquidation of the portfolio at this point in time would likely be for significantly less

than Retirement Value paid for the policies. Though the portfolio does face certain long and

short term challenges, there are several alternatives available to a fire-sale liquidation of the

policies, all of which are being assessed and some ofwhich may prove attractive.

                 2.     Insufficient Premium Reserves.

         This problem arises in large part because the premium reserves were based on the median

life expectancies calculated by Midwest Medical. As discussed previously, these calculations are

far too short, leading Retirement Value to make insufficient reserves for premiums. In addition,

Retirement Value's mishandling of funds has led to premium shortfalls in specific accounts. The

use of funds set aside for one policy to fund expenses related to a different policy depleted the

fund available for the first policy. While Retirement Value doubtless intended to use funds :from

future investments to replenish these accounts, this source of replenishment ended with the

TSSB's cease and desist order in March 2010. Further, Retirement Value routinely would

disburse funds to pay James Settlement Services for policies before completely satisfYing the

premium reserve. As a result, Retirement Value purchased policies without having fully funded

the premium reserves.

          The following table 18 shows the portfolio's shortfalls based on the life expectancy

calculations available to the Receiver.




18
     The underlying data is shown on Exhibit T.



                                                  -26-


                                                                                                      97
     Observations                                              53            40                52
     Calculated reserves                              $25,246,794   $33,830,592       $44,550,785
     Avg Per Policy                                      $476,355      $845,765          $856,746
     Premiums For LE(50)           $24,345,935        $25,246,794   $44,825,354       $45,407,531
     for 53 Policies
     Shortfall                                               858    $20,479                  ,595



Please note that this chart actually underestimates the problem because it based on the

assumption that premiums needed to maintain the policies will remain leveL As previously

discussed, the cost of insurance and hence the premiums will increase over time. Because the

exact amount of the increase is not known at this time, the Receiver has provided this chart for

illustrative purposes.

               3.        The portfolio structure

       The portfolio's structure issue further exacerbates the inadequacy of premium reserves.

Retirement Value's Re-Sale Program was designed as a series of individual investments

associated with individual policies. In other words, when an insured dies the corresponding loan

matures and Retirement Value is supposed to use 100% of the insurance proceeds to satisfY its

debt, but only as to those investors who facilitated Retirement Value's purchase of that particular

policy. Accordingly, any early maturities would not generate any of the funds that are needed to

support the premium payment on policies that are slower to mature. This structure epitomizes an

inherent inequity in the estate. If adhered to, certain investors would receive a distribution from

Retirement Value's assets to the detriment ofRetirement Values remaining investors.

       We anticipate that the vast majority of the policies will mature significantly after the

LE+24 calculated by Midwest Medical and Retirement Value. By collapsing the portfolio's

segregated structure into a unified portfolio, we may be able to overcome some of the shortfalls

in its premium reserves and maximize the return to the investor-victims based on sound actuarial



                                                   -27-


                                                                                                      98
and management principles.         With ASG's and L&E's assistance, we are analyzing this

opportunity in order to establish a plan pursuant to maximize the value of the portfolio. When a

plan is finalized, it will submitted to the Court for approval.

V.      Conclusions

        The Receiver has been put in place to preserve Retirement Values assets for the benefit of

the investors.   The Receiver has already identified over $2.2 million that were outside of

Retirement Value's pool of investor funds and recovered in excess of$1.5 million ofthat.

        Retirement Value misrepresented material characteristics of its Re-Sale Life Insurance

Program, including, among other things: the investors interest in the underlying policies; the

segregation, safety and control of the investors' funds; the investments' anticipated maturity; by

downplaying the significant probability of premium beyond LE+24, the investor's reasonably

expected cost; the investments anticipated rate of return; the uncertainty associated with

Retirement Value's ability to legally market, and by failing to undertake any due diligence or

otherwise adhere to the processes established in its own marketing materials, the value of the

underlying policies.

        The Receiver has assembled a team of professionals, accountants, actuaries, lawyers and

portfolio managers to administer Retirement Value's estate in the most efficient manner possible.

This team of professionals is dedicated to maximizing the portfolio's return, by using their

respective skills to execute the portfolio's and the estate's administrative functions in the most

efficient and cost-effective manner.

        Contrary to widespread rumors, the Receiver is not liquidating the portfolio.         The

portfolio itself is being preserved and maintained. Policy premiums are being paid as they come

due. The Receiver's professional advisors are assessing the portfolio at the individual policy

basis and at the portfolio level. Once their assessments have been completed, we will proceed to


                                                 -28-


                                                                                                     99
formulate a plan of operation that will maximize the Receiver's ability to make restitution to the

investors.   The details of such a plan will be submitted to the Court for approval, prior to

implementation.

        The Receiver is periodically mailing updates to the investors.          However, in order to

minimize the cost and effort associated with frequent mailings, the Receiver has also established

a website at "www.rvllcreceivership.com" to post information regarding tlJ.is matter, such as:

recently issued Court orders, frequently asked questions, and copies of the corr-espondence with

the investors. In addition, the Receiver is will host a internet-based call to discuss the status of

this case and his investigation Investors who do not have internet access will be able to dial in

and listen to tl1e presentation. The details of this call will be distributed separately.



                                                Respectfully submitted,




                                                Eduardo S. Espinosa,
                                                Receiver for Retirement V




                                                 -29-


                                                                                                       100
TAB 3
                   REPORT

                       OF

        EDUARDO S. ESPINOSA,
        TEMPORARY RECEIVER

                      FOR

     RETIREMENT VALUE, LLC
A TEXAS LIMITED LIABILITY COMPANY

                  As of
              April30, 2011
             Issued in connection with
      that certain matter pending before the
   126th District Court of Travis County, Texas,
         Cause Number D-1-GV-10-000454




                                                   102
          On May 5, 2010, the 126th Judicial District Court ofTravis County, Texas (the "Court')

appointed Eduardo S. Espinosa as the temporary receiver for Retirement Value, LLC, a Texas

limited liability company. Since then, my team and I have been engaged in: (a) gathering and

preserving Retirement Value's assets; (b) investigating claims against Retirement Value by

investors and others; and (c) investigating Retirement Value's potential claims against its

principals and other participants in its Re-Sale Life Insurance Policy Program. We have also

spoken or corresponded with many of the investors. However, because there are more than 900

investors, it is not possible for us to communicate with each investor, individually. This report

updates the investors, the Court and the public as to the status of the Receivership as of the end

of April2011 -one full year into the Receivership.

I.        Status of the Litigation

          There are currently two lawsuits involving the receivership estate. The first is the State's

suit against Retirement Value, LLC, Richard Gray, Wendy Rogers and Hill Country Funding,

LLC. The second is the Receiver's suit against David and Elizabeth Gray, who were formerly

partial owners of Retirement Value. The Receiver anticipates that he will file additional lawsuits

against the licensees and others in the near future. In addition, Retirement Value is the subject of

an investigation by Equal Employment Opportunities Commission arising out of allegations of

employment discrimination by a former employee.

     A.      State of Texas vs. Retirement Value, LLC et al.

          The State's case against Retirement Value, Dick Gray and Wendy Rogers is proceeding.

Earlier this year, the Receiver asserted his own claims against Dick Gray, his wife, Catherine

Gray, and Wendy Rogers.           The Receiver has alleged that the Grays and Rogers caused

Retirement Value to pay themselves substantial amounts of money in violation of Texas law at a

time when Retirement Value was insolvent. The Receiver later amended his claim to assert that


                                                   2


                                                                                                         103
Dick Gray and Wendy Rogers violated their fiduciary duties to Retirement Value by causing it to

participate in the fraudulent scheme which resulted in liability to the State and the investors.

Two groups of Intervenors 1 have also asserted similar claims against the Grays and Rogers.

       The Receiver, the State and the Intervenors (except for Grant and Opel Bejeck) have

reached a tentative agreement to settle their claims against Dick and Catherine Gray for

approximately $650,000 in cash and property. The parties are in the process of drafting the

documents to effectuate the settlement. When the settlement documents are drafted and executed

by the parties, the Receiver will file a motion with the Court to seek approval of the settlement.

       The parties were unable to reach agreement with Wendy Rogers and the claims against

her remain pending. Trial of those claims is currently set for May 2011 but will likely be

postponed until August 2011.

       In addition to the claims by the State, the Receiver and others against the Grays and

Wendy Rogers, a group of Intervenors has asserted a class action against Kiesling, Porter,

Kiesling & Free, P.C. ("Kiesling Porter") alleging claims arising out of its role as escrow agent.

The claims against Kiesling Porter have been severed from the claims against Retirement Value,

the Grays and Rogers and will be tried separately, if necessary. A tentative agreement has been

reached to settle the claims of the putative class and the potential claims of the State and

Receiver against Kiesling Porter for $710,000. As with the settlement with the Grays, the parties

are in the process of preparing documents to effectuate the settlement. When that process is

complete, the Receiver and the class plaintiffs will seek approval of the settlement from the

Court and provide notice of the details of the settlement to the investors.

1
  The Intervenors asserting claims against Dick Gray are Gary Cain, MD, Barry Edelstein, Qvest
III Master Fund, LLC and Ladell Harrison on behalf of Matthew C. Allen, Jr., Teddie Allen and
the Matthew and Teddie Allen Charitable Remainder Annuity Trust. Grant and Opel Bejcek
have also intervened in this case but have not asserted claims against any of the Defendants.



                                                 3


                                                                                                     104
      B.     Receiver vs. David and Elizabeth Gray

           The Receiver has filed suit against David and Elizabeth Gray to recover monies paid to

them by Retirement Value and to declare that Retirement Value is not obligated to make

payments due on an agreement to redeem their membership interests. Discovery in this case is

proceeding and it has not been set for trial.

II.        The Financial Condition of Retirement Value

      A.     Inadequate books and records

           Retirement Value failed to maintain meaningful or appropriate financial records.

Retirement Value fmancial records were erroneously and inappropriately bifurcated between

Kiesling Porter and Retirement Value. The absence of a complete set of financial records

required the Receiver and his accountants to reconcile and consolidate Kiesling Porter's escrow

records with Retirement Value's financial records.

           Kiesling Porter maintained the financial records pertaining to the funds received from

investors. Generally speaking, Kiesling Porter tracked its cash receipts and disbursements as

either an increase or decrease in an off-setting liability account. Thus, according to Kiesling

Porter's books, each disbursement (payment to Retirement Value, licensees, premiums, etc)

served as a reduction in the liabilities to the investor, which was inaccurate. Though Kiesling

Porter's records may have been sufficient for its use, they did not appropriately account for

Retirement Values' business or correctly represent Retirement Value's debt obligations.

           Retirement Value failed to maintain financial records that reflected the amount that it

borrowed from the investors, the policies purchased by Retirement Value, the costs of

purchasing and maintaining the policies or the payments to the licensees the amount of money it

raised. Instead, the books maintained by Retirement Value's bookkeeper, Frank Frye, reflect the

portion of investor funds diverted to Retirement Value's operating account as its gross revenues.


                                                  4


                                                                                                     105
The only expenses shown are those relating to Retirement Value's headquarters. This

methodology ignored the majority of Retirement Value's business, and failed to accurately

represent Retirement Value's results from operations or its financial position.

        Neither set of records properly accounts for the policies that Retirement Value owned, its

debts, its payments to licensees or its premium obligations. Because of these accounting issues,

the Receiver has had to create books and records for Retirement Value.            Subject to further

adjustment in accordance with the claims process, a current balance sheet, based on the work of

the Receiver and his forensic accountants is attached as Exhibit A.

   B.      Tax Issues

        Retirement Value will recognize taxable income when the life insurance policies mature.

Under Revenue Rulings 2009-14 and 2009-25, Retirement Value's taxable income will be the

proceeds of each policy less Retirement Value's basis in that policy.         Under the Revenue

Rulings, basis in a life settlement policy includes the cost of acquiring and carrying the policy,

including interest on debt incurred in order to acquire the policy, and the premiums paid to

maintain it. The commissions paid to the licensees are part of the cost of acquisition and are

properly included in the basis. Since Retirement Value's business was to purchase and hold life

settlement policies to maturity, most of the costs associated with the operation of Retirement

Value should also be capitalized against the policies.

        Retirement Value is a limited liability company which has elected to be taxed as S-

corporation. This means that the income from Retirement Value's operations is attributed and

taxable to its members. However, we believe that Retirement Value's members will be unable to

meet their tax obligations and that the IRS will look to the estate to pay those taxes. The estate's

ultimate obligation to pay taxes is not currently determinable. However, our models assume that

the estate will have to pay those taxes.


                                                 5


                                                                                                       106
ill.    The Portfolio of Life Insurance Policies

        In addition to its cash, buildings and other assets, Retirement Value owns a portfolio of

49 life insurance policies insuring the lives of 44 individuals (the "Portfolio").           One of the

Portfolio's policies, PLI140-111109-DM, matured last November leaving 48 active policies in

the Portfolio.    After several months of delay, the insurer for PLI140-111109-DM paid the

proceeds of the   policy~   approximately $10.1   million~ to   the Receiver earlier this year.

        The remaining policies are the primary asset of Retirement Value and represent the most

likely avenue for the Receiver to make restitution to the investors and to pay the other creditors

of the Retirement Value. Because of their importance, the Receiver has devoted substantial time

and attention to the Portfolio. He has retained Asset Servicing Group ("ASG") to act as the

Portfolio's administrator and Lewis & Ellis, Inc. ("L&E'), an actuarial firm, to evaluate the

Portfolio. The Receiver has tasked L&E with analyzing each of the policies in the Portfolio.

L&E has studied the insureds' life expectancies, the Portfolio's policies and information

provided by the insurance companies to model the potential cash flows from the policies. This

analysis will enable the Receiver to evaluate the various options available to obtain as much

value as possible :from the Portfolio. A copy ofL&E's full report is attached hereto as Exhibit B

(the "Actuarial Report").

   A.      Update on Life Expectancies

        The insured's life expectancy is a key component ofthe value of a life insurance policy

and of the likelihood of success in an investment in a life settlement As we reported previously,

there were a number of questions raised about the Midwest Medical life expectancy calculations

used by Retirement Value. In the course of its investigation, the State obtained a report by

HessMorganHouse (the "Hess Report"), which was partially commissioned by Retirement

Value, on the accuracy of Midwest Medical's life expectancy calculations. The Hess Report


                                                    6


                                                                                                          107
showed that Midwest Medical's "actual-to-expected" performance was a miserable 42% as

compared to the 90+% perfonnance of the major providers. In addition, the State obtained life

expectancy calculations by 21st Services and AVS Underwriting, LLC on many of the persons

insured under policies owned by Retirement Value. Comparison of their calculations to those by

Midwest Medical show that the life expectancies calculated by 21st and AVS, on the same

individuals generated at or about the same time, were about 2lh times as long as those of

Midwest Medical.

       Due to the questions raised by the State and to obtain the best possible information, the

Receiver obtained his own life expectancy calculations from Insurance Strategies Services, LLC

("ISC'), another major provider of life expectancy calculations? These calculations were based

on the most current medical information available from the insureds and their doctors. The chart

below summarizes the life expectancy calculations prepared by ISC. 3 The ISC life expectancy

calculations are comparable to those of AVS and 21st and more than twice as long as the median

calculations provided by Midwest Medical.


                                 Midwest Medical         21't         AVS          ISC
                               (50%)       (85%)        (50%)        (50%)        (50%)
     Portfolio Only Data         49          48           38           49           48
     AverageLE
     (in months)               52.43        83.69       121.D3       134.67       123.98
     %MM(50%)                               160%        231%         257%         236%




2
  The Receiver's actuaries, Lewis & Ellis, recommended ISC. ASG, the Receiver's Portfolio
administrator concurred in the recommendation.
3
  A chart summarizing the life expectancy calculations by ISC for each of the policies in the
Portfolio is attached as Exhibit C. ISC did not perfonn a life expectancy calculation on policy
PLI140-11109-DM because we were unable to obtain medical records from the insured before
that policy matured.



                                               7


                                                                                                   108
Because the ISC life expectancy results are comparable to those of AVS and 21st and because of

the good reputation enjoyed by ISC, the Receiver and his actuarial consultants are comfortable

that ISC's calculations fairly estimate the life expectancies of the insureds.

    B.        The Effect of Longer Life Expectancies on the Portfolio

         As noted, the actual life expectancies of the insureds are significantly longer than

represented by Retirement Value in the course of soliciting loans from the investors. What does

this mean to the investors? That the life expectancies are slightly more than twice as long as

originally stated creates two problems. First, the fair market value of the policies in the Portfolio

is significantly less than what Retirement Value paid for them. Second, the premimn reserves

are far too small to support the Portfolio as currently structured.

         1.       The Policies are Worth Much Less than Retirement Value Paid (or Them

         A significant consequence of Retirement Value's underestimation of the insureds' life

expectancies is that the policies are worth significantly less than Retirement Value paid for them.

The life expectancy of the insured is a significant factor in determining the value of an insurance

policy. 4     All other things being equal, the longer the insured's life expectancy is, the less

valuable the policy will be. The longer the insured is expected to live, the more premiums will

have to be paid and the longer the investor will have to wait for a return on his investment.

Because the life expectancies of the insureds are twice as long as Retirement Value said they

were, the policies are worth much less than Retirement Value said they were.

         Because the life expectancy estimates used by Retirement Value were so far off, the

Receiver needed to determine the actual market value of the policies in order to determine the


4
 The other factors that determine the value of an insurance policy are the anticipated premium
costs, and the face amount of the policy. Higher premium costs reduce a policy's value.
Conversely, higher face amounts generally lead to greater policy values.



                                                   8


                                                                                                        109
best course of action for the investors. Unfortunately, there is no easily available market price

for life settlement insurance policies. Unlike stocks, bonds and commodities, there is no public

exchange for insurance policies. Each sale takes place in private between a single buyer and a

single seller. The sales price is generally confidential and, in any event, there is no centralized

database for sales of life insurance policies, such as there is for real estate. Accordingly, it is not

generally possible to determine the market price for an insurance policy based on sales of

comparable policies.

       Instead, policies are valued based on the net present value of their anticipated cash flows.

Present value is the value today of a future payment or series of future payments, discounted to

reflect the time value of money and other factors such as investment risk. 5 To determine the net

present value, the present values of the expected expenses (premiums) are subtracted from the

present values of the expected income (the proceeds of the policy).

       Our actuaries determined the expected cash flows on the policies by taking into account

the probabilities of the insureds dying at various points in time. This type of calculation (called,

the "probabilistic method") takes into account the possibility the insureds may die earlier than

expected as well as the possibility that the insureds may die later than expected. It is the method

most commonly used by sophisticated purchasers of policies.

       We used discount rates equal to those currently required by purchasers to value the

policies. Currently, purchasers are basing their valuations on discount rates between 18% and

24% according to our experts, L&E and ASG. Also, several potential purchasers have contacted

the Receiver to express interest in purchasing the Portfolio.        Each of these purchasers has

indicated that their pricing would be based on discount rate of approximately 20%. For purposes
5
 The discount rate makes a significant difference to present value. The higher the discount rate
applied to a given payment, the lower the present value of that payment.



                                                  9


                                                                                                          110
of its valuation of the Portfolio, L&E used discount rates of 16%, 18% and 20% to take into

account potential market variations and the Receivers' ability to negotiate for a lower discount

rate (i.e., a better price). These rates are in line with the 16.5% annual return represented by

Retirement Value when soliciting the investors.

        Based on its analysis, L&E has determined that the Portfolio has a market value between

$5.3 million and $8.3 million. 6 Compare this to the $26.5 million that Retirement Value paid for

the policies7, and it is relatively clear that Retirement Value significantly overpaid for the

policies.

        However, the Receiver is not faced with a "buy" decision, but rather whether to sell or to

hold. Accordingly, the value of these policies to the estate is potentially much higher. The

Receiver is not deciding whether to purchase the policies, the estate already owns them. Nor

does the estate need to promise to pay a large return to induce investors to provide funds for their

purchase, the investors have already provided those funds. The Receiver's primary goal is to

maximize the estate's value so as to return as much of the investors' money back as possible.

        2.     The Premium Reserves are Too Small

        Retirement Value represented that it had reserved sufficient funds to pay the anticipated

premiums due on the policies past the point at which 98.5% of the insureds were expected to die.

It failed to do so. Instead, Retirement Value understated the required premium reserves because:

(i) the insureds' life expectancies are more than twice as long as originally represented; and (ii)




6
 A policy by policy breakdown of the market value of each policy is reflected in the Actuarial
Report at page 6.
7
  Policy PLI140-111109-DM has matured and was excluded from these fair market value and
aggregate purchase price calculations.



                                                  10


                                                                                                       111
the premiums necessary to keep a policy in force increase as the insured ages. 8 As a result,

Retirement Value did not reserve sufficient funds to pay premiums.

       Retirement Value represented that it would reserve sufficient funds to pay premiums on

each policy for LE + 24, by which time it represented the insured on that policy had a greater

than 98.5% chance of dying. It calculated the amount to reserve using an estimate of future

premium costs provided by James Settlement Services. This approach has a number of flaws.

       First, it completely ignores what a life expectancy calculation actually is. A person's life

expectancy is not the date by which he is expected to die. It is the date by which 50% of the

people similar to the insured are expected to have died. Thus, an insured has a 50% chance of

dying prior to his life expectancy and a 50% chance of surviving beyond his life expectancy.

Adding 24 months to the life expectancy does not raise the odds of the insured dying to 98.5%.

In the aggregate, Midwest Medical's life expectancy certificates reflect that the Portfolio has: (i)

an average median life expectancy of 52.43 months; and (ii) an average 85% life expectancy of

83.69 months. Thus, according to Midwest Medical, it would take, on average, 31.26 months

(the difference between 83.69 months and 52.43 months) to increase the probability of death

from 50% to 85%. By way of comparison, ISC's calculations, indicate that, on average for the

Portfolio, it requires an additional 68.1 months (from 123.98 months to 192.08 months) to go

from a 50% probability to an 85% probability.

       Second, Midwest Medical's life expectancy calculations are less than half as long as they

should have been. To get even to life expectancy (the 50/50 mark) requires twice as long as

anticipated.   Assuming that Retirement Value accurately anticipated its premium costs and



8
 In addition, Retirement Value's mishandling of the reserve accounts and commingling of funds
caused it to reserve less money than it said it would.



                                                11


                                                                                                       112
marntained the reserves that it said it would, it should have reserved on average 76 months 9 of

premiums. ISC's median life expectancy is, on average, 124 months- some four years longer

than Retirement Value's calculated reserves.

       Third, Retirement Value underestimated the cost of maintaining the policies in force.

The estimates that Retirement Value used to calculate its premium reserves were based on

rnformation provided by James Settlement Services. As Retirement Value began to work with

the insurance companies to calculate the cost of maintaining the insurance in force, it discovered

that the estimates provided by James Settlement Services were unreliable. Gray Dep. at 177-79.

In addition, the cost of marntaining a universal life policy increases every year. As a result it will

cost more to maintain a policy through years 6 through 10 than it will to maintain it for years 1

through 5.

       In short, Retirement Value did not reserve adequate funds to pay premiums for the

Portfolio's policies.   To better understand the magnitude of the reserve shortfall, the Receiver

had his actuaries, L&E, determine how much money would be needed to maintain each policy in

force until the life expectancy of the insured. Using information provided by the insurance

companies, L&E was able to estimate the cost of maintaining the insurance in force until each

insured's median life expectancy. It estimates the cost of maintaining the 48 remaining policies

in force during the insured's life expectancy will be approximately $58 million. 10 Retirement

Value's current premium reserves for those policies are only $15.3 million.U


9
 Midwest Medical's average life expectancy calculation for the Portfolio was 52.43 months.
Adding 24 months to the average equals 76 months.
10
  This estimate does not include any costs related to PLI140-1111 09-DM because that policy
matured on November 2, 2010.
11
  These are actual reserves, so they do not include amounts under-reserved because Retirement
Value acquired policies prior to being fully subscribed. This also does not include funds held by


                                                  12


                                                                                                         113
       In addition to computing the total reserve required to maintain each policy through the

insureds' life expectancies, L&E also calculated how long each premium reserve account is

expected to last using the anticipated premium costs for the applicable policy. Page 7 of the

Actuarial Report is a chart that compares the remaining balance for each reserve account (in

months) to the life expectancy of the insured for the policy tied to that account. As you can see,

no policy has sufficient reserves to maintain the policy in force for the insured's life expectancy.

In other words, each policy has less than (often, significantly less than) a 50/50 chance of

maturing before the premium reserves are exhausted.

IV.    Distribution to Investors- How Much and When

       There are over 900 investor-victims with claims against Retirement Value in excess of

$77 million. Additionally, there are known trade-creditor claims not exceeding $100,000. 12 The

Retirement Value assets available to satisfY these claims are: (i) about $29 million, in cash; (ii)

48 life policies with a market value of $6,667,066; (iii) the sale of Retirement Value's office

building in New Braunfels, which is expected to yield about $300,000; (iv) proceeds from the

pending mediated settlements of approximately $1,360,000; 13 and (v) any recoveries from claims

against the remaining defendant and other participants in the Retirement Value scheme.

       In order to pay Retirement Value's debts, the portfolio of insurance policies that it owns

must be converted into money. There are two basic options for doing this: (1) the polices can be

the Receiver that are not dedicated to any particular policy or funds received in relation to
PLI140-llll 09-DM.
12
  In addition, there are several unliquidated and disputed claims asserted against the estate, such
as the employment discrimination claim and the claim by David Gray for payment under an
agreement to redeem his interest in Retirement Value.
13
   The Receiver has reached tentative settlements with Dick Gray and Kiesling Porter. Each
settlement is in the process of being reduced to writing and will be presented to the Court for
approval.



                                                13


                                                                                                       114
liquidated and the proceeds distributed to creditors; or (2) the policies can be held until maturity

and any funds left over after payment of premiums can be distributed to the creditors. How the

funds will be distributed - either on a pro rata basis with each creditor receiving a pro rata share

of the entire pool of assets or on a policy by policy basis in accordance with the representations

made by Retirement Value in selling the investments - impacts these options as well.

        We are preparing a plan for distribution and briefing to the Court and the investors which

will provide more detail as to the various options available to the Receiver and as to the

mechanics for repayment of claims. In this report, we are providing only a summary of the

various options and an explanation of the actuarial analysis supporting the Receiver's

recommendations.

   A.      Liquidation

        The first option is simply to liquidate the portfolio and to pay the proceeds of the sale of

the policies plus any remaining cash to the creditors. Liquidation has the virtue of being quick

and relatively inexpensive. A sales process designed to maximize the sales price should take

approximately six to twelve months, depending on the level of interest. The portfolio is in good

shape for sale currently. Each ofthe policies is in force, has a current illustration and a current

life expectancy calculation from a reputable source.          We have already received several

unsolicited expressions of interest in the portfolio and anticipate that by soliciting offers we

could have a number of potential offers within a reasonable period oftime. The primary expense

would be the premimns necessary to keep the policies in force until sale.

        The downside of liquidation is that it will return relatively little value for the portfolio.

The fair market value for the policies is between $5.3 million and $8.3 million. Using the middle

value of $6.7 million plus the cash and other assets on hand, sale of the estate's assets would

yield approximately $35 million dollars in distributable cash. With over $77 million in claims,


                                                 14


                                                                                                        115
that means that the estate would only be able to return approximately 45% of each investor's

initial investment to them. In effect, liquidating the portfolio locks in the loss associated with the

difference between the purchase price paid by Retirement Value for the portfolio and its actuarial

value.

          How the funds will be distributed- either on a pro rata basis or on a policy by policy

basis - does not impact the total return to the investors as a group from liquidation. It does,

however, have a significant impact on the distribution of funds among the investors. Under a pro

rata method, all investors will recover equally based on the amount invested. Under a policy by

policy method, some investors will recover more than 45%; others will recover much less. Who

recovers what, depends on the market value of the policies a particular investor invested in and

the reserves actually maintained for that policy. Under the policy by policy method, whether an

investor participated in policy PLI140 will also play a significant role as PLI140 investors would

recover more than investors who did not invest in PLI140.

     B.      Hold to Maturity

          The second option is to hold the policies to maturity distributing the net proceeds after

payment of premiums and other expenses to the investors. The option will take longer to pay out

as it requires waiting for the policies to mature. However, it will recover significantly more than

liquidation. After analyzing the Portfolio, L&E has determined that if the Receiver administers

the estates' assets as single Portfolio, then the Portfolio is expected to yield $77.9 in cash for the

investors at maturity, an amount sufficient to repay 100% ofthe amount invested. 14 Statistically



14
   L&E ran 100,000 iterations of a simulation that randomly generated a date of death for each
insured based on each individual's survival curve that was developed from the insured's LE. For
each iteration, the simulation compiled (i) how much cash was needed to pay the premiums
through to maturity; and (ii) how much net cash the Portfolio yielded through maturity. A chart
of the result of each iteration is included in the Actuarial Report. Among the 100,000 iterations,


                                                 15


                                                                                                         116
speaking, there is: (i) a 68% probability that the cash available for the investors will be between

$70 million and $85 million (returning between 91% and 110% of the investors' initial

investment) ; and (ii) a 95% probability that the cash available for the investors will be between

$62.5 million and $92.5 million (returning between 81% and 120% of the investors' initial

investment). Actuarial Report at 13.

        Under this option, all of the assets of the estate would be available to pay premiums on all

of the policies in the Portfolio. When a policy matures, the proceeds of the policy will be used to

pay premiums on the policies that have not matured. Since the life expectancy of each insured is

a median, some of the policies should mature prior to their stated life expectancy and some will

mature after their stated life expectancy. The policies that mature early will generate proceeds

that the estate can use to pay the premiums for policies that have yet to mature. By using all of

the available cash to pay premiums as they become due, the estate can disregard the significant

and often imminent shortfalls in the reserve accounts to maintain all of the policies in force and

realize their maturity.

        Managing the Portfolio in this manner requires significantly less cash at the onset than

attempting to manage the portfolio on a policy by policy basis. Because proceeds from maturing

policies can be used to pay future premiums, the estate need not reserve 100% of its future cash

obligations.   Instead, it can rely on statistical probabilities to determine its probable cash

requirements. Based on the 100,000 scenarios modeled by L&E, Retirement Value needs only

$19.9 million in cash on-hand to have adequate resources to pay premiums in 97.5% of the

scenarios.



the "Base Case" assumes that all insureds die at their life expectancy. Though an unlikely
scenario, the Base Case provides a reference point for discussion purposes.



                                                 16


                                                                                                       117
        This means that we can make a distribution to the investors this year and that we will

likely be able to make further distributions to the investors over time before all of the policies

mature. The estate currently has $29 million in cash and the Receiver anticipates receiving an

additional $1.7 million in proceeds from pending settlements and sale of assets not related to the

portfolio.   Accordingly, in conjunction with the plan of distribution, the Receiver will

recommend that the Court approve a distribution of$7.7 million this yearY

        We anticipate making further distributions in the future. As maturities occur, we expect

that cash on hand will exceed the reserves necessary to keep the policies in force. At points, we

will make additional distributions. The frequency and amount of future distributions will depend

upon the timing of future maturities and recoveries from claims asserted by the Receiver.

        When a substantial number of the policies have matured, it will make sense to revisit the

issue of whether to hold or liquidate the policies. Eventually, the cost of administering the

portfolio will exceed the incremental value of continuing to hold. We don't anticipate that this

will occur before the average life expectancy ofthe Portfolio (124 months) is reached. However,

if the early maturities are high face value polices, then that may accelerate this decision.

       An incidental benefit of a single Portfolio is an enhanced ability to manage the on-hand

cash. As currently structured, the Receiver has 50 bank accounts, one for each policy's premium

reserves and a cash account. Each account's cash balance must be maintained segregated, liquid

and available to pay the premiums for the corresponding policy.         This results in a significant

amount of cash sitting idle at a fmancial institution. At the simplest of levels, consolidating the


15
  The Receiver will retain additional reserves of $3 million for contingencies and administrative
expenses. Future administrative expenses are expected to be substantially less than the $1.8
million that the Receiver expects from the settlements and non-portfolio sales which are in
progress. As this $1.8 million is not included in L&E's analysis, the payment of administrative
expenses should not affect the returns projected by L&E.



                                                 17

                                                                                                        118
portfolio allows for the deposits to be consolidated and deposited in various CD's with staggered

terms structured to mature in accordance with the estate's cash needs. The estate could thus

avail itself of the higher interest rates that are available for longer term deposits without exposing

its assets to additional financial risk. 16

        The hold strategy works only ifRetirement Value's assets are treated as a single portfolio

and managed for the proportionate benefit of all investor victims. Attempting to retain the policy

by policy structure envisioned by Retirement Value and hold the policies to maturity is simply

not possible. No policy has sufficient reserves to maintain the policy in force for the insured's

life expectancy. Thus, each policy has less than (often, significantly less than) a 50/50 chance of

maturing before the premium reserves are exhausted. If we attempted to hold the policies to

maturity without consolidation, the most likely result would be that a handful of policies would

mature and the remaining policies would exhaust their reserves and lapse. In other words, a few

investors would recover a small portion of their investment but that most would recover nothing.

If the portfolio is not consolidated so that each investor shares on a pro rata basis, the only

prudent course is to liquidate.



        Taking into account the time value of money, a hold strategy is preferable to a liquidation

strategy. It is, however, difficult to make the comparison. While we expect to make interim

distributions, we do not know when or how much. For discussion purposes, we are going to

make the artificial assumption that all future distributions will occur only at maturity of the last


16
   Through the use of CDARs or other financial products that distribute funds among various
banks, the Receiver could get the benefit of federal deposit insurance which would eliminate the
admittedly small but current risk of loss due to the uninsured failure of a financial institution.
The Receiver is currently analyzing whether elimination of this risk is worth the lower returns
inherent in CDARs or similar products.



                                                  18


                                                                                                         119
policy in the Portfolio. Though an unrealistic assumption, it allows us to calculate the Portfolio's

internal rate of return for comparison purposes. The following table summarizes the anticipated

distributions and internal rate of returns for the liquidation scenario, the realistic worst case

"hold" scenario and the realistic best case "hold" scenarioY

                                                              Realistic Hold Scenarios
                                              Liquidation    Worst Case      Best Case
               Net Cash Flow (millions)                35            62.5           92.5
               Payment per $1.00 of claims
                      Now                             0.45           0.10           0.10
                      Final Maturity                                 0.71           1.10
               Years to Final Maturity                                 20             10
               IRR                                                 3.60%         12.14%

We expect that the actual results will fall between the extremes shown. However, looking at the

extremes demonstrates that continuing to hold the policies is the best option. In the worst case

(and unrealistically ignoring interim distributions), holding the policies will increase the return to

the investors over that from liquidation at a rate that exceeds current depository returns. In the

best case, the rate by which the investors' return increases over liquidation is significantly higher

than returns from other available investments.




17
   Please note that the IRR measures the internal rate of return on the $0.35 of undistributed
liquidation value remaining after the initial $7.7 million distribution.



                                                 19


                                                                                                         120
121
      5:07PM
      05/05111
                                                                                                Exhibit A

                                                                                RETIREMENT VALUE, LLC, RECEIVER
                                                                                             Balance Sheet
                                                                                             As of April 30, 2011


                                                                      Apr 30, 11                                                                                              Apr 30, 11
                 ASSETS                                                                                                  LIABILITIES & EQUITY
                    Current Assets                                                                                          Liabilities
                       Checking/Savings                                                                                         Current Liabilities
                           Checking/Savings                            10,779,572.05                                                 Other Current Liabilities
                          Policy Bank Accounts                         15,310,016.17                                                    3rd Party Assets                          202,145.69
                          WELLS FARGO BASE- 8459                        3,197,916.42                                                 Total Other Current Liabilities              202,145.69
                       Total Checking/Savings                          29,287,504.64                                            Total Current Liabilities                         202,145.69

                      Other Current Assets                                                                                         Long Term Liabilities
                          Security Deposits                                   120.00                                                  Payable to Investors                     77,590,217.73
                      Total Other Current Assets                              120.00                                                  Interest Promised to Investors           47,172,631.62
                   Total Current Assets                                29,287,624.64                                                  N/P • First Commercial Bank                 399,074.89
                                                                                                                                   Total Long Term Liabilities                125,161,924.24
                   Fixed Assets
                      Building - 707 N Walnut'                            334,500.00                                            Total Liabilities                             125,364,069.93
                      Land                                                 85,500.00
                   Total Fixed Assets                                    420~
                                                                                                                                Equity
                   Other Assets                                                                                                    Retained Earnings                           -1,275,984.21
                      Policies 2                                       55,667,732.71                                               Deficit                                    -38,712,728.37
                   Total Other Assets                                  55,667,732.71                                            Total Equity                                  -39,988,712.58

                 TOTAL ASSETS                                          85,375,357.35                                      TOTAL LIABILITIES & EQUIT"I'                         85,375,357.35


                             1
                                 The Building is reflected on Retirement Value's books at cost less accumulated depreciation.

                             2
                               According to FASB Staff Position No. FTB 85-4-1, the Polices are reflected on Retirement Value's books using the investment method. Under the investment
                             method, the book value of each policy includes its purchase price, other acquistion costs (e.g., payments to licensees), premiums paid to date as well as other
                             capitalized expenses. The market value of the Policies is only $6,667,065.56. Taking the market value of the Policies into account, the amount by which
                             Retirement Value's liabilities exceed its assets increases by $49,000,667.15 to $87,713,395.52.




                                                                                                                                                                                               Page 1 of 1
122
TAB 4
                              Exhibit B




K&L GATES LLP

Retirement Value

POLICY, PORTFOLIO, &STOCHASTIC ANALYSIS

May 2, 2011




                   -
   :-4-.ct~"ir'fl~:il   $t·
   c:o:u~-uiDtan;ts




Lewis & Ellis, Inc.
Actuaries & Consultants


S. Scott Gibson, F.S.A., M.A.A.A.
Jacqueline B. Lee, F.S.A., M.A.A.A.




                                          123
                                      Exhibit 8
K&L Gates - Retirement Value Receivership

POLICY, PORTFOLIO, &STOCHASTIC ANALYSIS

Table of Contents



   Section                                                                                                                    Page

       I.      Purpose and Scope ......................................................................................... 1

       II.     Valuation ......................................................................................................... 4

       III.    Stochastic Modeling ....................................................................................... 8

       IV.     Summary ....................................................................................................... 12




Lewis & Ellis, Inc. • Actuaries & Consultants



                                                                                                                                       124
                                          Exhibit B
K&L Gates - Retirement Value Receivership

I.     Purpose and Scope
Eduardo S. Espinosa (Receiver) is the court-appornted receiver for Retirement Value, LLC
(RV). The Receiver engaged Lewis & Ellis, Inc. (L&E) to perform the independent
valuation of the RV policies and portfolio. L&E was also asked to perform a stochastic
analysis on the portfolio.

The RV portfolio consists of 49 policies with a total face value amount of$134,835,000.
The Receiver also hired Asset Servicing Group, LLC (ASG) to administer the portfolio.
ASG provided the information used in the valuation. We received illustrations, annual
statements, policy contracts, and life expectancy (LE) reports. The LE reports that we
used in our analysis were provided by ISC Services, a life expectancy provider generally
considered to be reliable. We also reviewed LE reports prepared by AVS and 21st
Services, which were provided to us by the Receiver (via ASG).

One policy has matured since the receivership began. This policy has been excluded from
all of our analyses, and the received death benefit has been included in the total cash for
the portfolio.

The purpose of analysis is to provide the Receiver with a report of the actuarial value, as
ofFebmary 28, 2011 (Valuation Date) of the portfolio. This report will also assist the
Receiver with additional graphs and tools for their presentation to the courts and decision-
making process on how to handle the portfolio.

Limits on Distribution and Utilization

This report has been prepared for the use of the Receiver in reporting to the Court and ill
determining the best strategy for managing the portfolio. It is not appropriate for any
other purpose.

This report may not be distributed to any other parties without the prior consent of L&E.
Any users of this report must possess a certain level of expertise in life insurance, the life
settlement rndustry, statistics, and/or actuarial science so as not to misinterpret the data
presented. Any distribution of this report should be made in its entirety. In addition, any
third party with access to this report acknowledges, as a condition of receipt, that L&E
does not make any representations or warranties as to the accuracy or completeness of the
materiaL Any third party with access to these materials cannot brrng suit, claim, or action
against L&E, under any theory of law, related in any way to this material.

It is our understanding, upon which we are relying, that any recipient of this report will
consult with and rely solely upon their own legal counsel with respect to definitions. No
representation is made herein, or directly or indirectly by the report, as to any legal matter
or as to the sufficiency of said defmitions for any purpose other than setting forth the
scope of our Report hereunder. In connection with this Report, we have made such
reviews, analyses, and inquiries as we have deemed necessary and appropriate under the
circumstances.


Lewis & Ellis, Inc. • Actuaries & Consultants                                            1


                                                                                                 125
                                      Exhibit 8
K&l Gates - Retirement Value Receivership


Lewis & Ellis is available to answer any questions that may be raised by this report.
Please direct any inquiries to Scott Gibson or Jacqueline Lee.

Confidentiality of Review

L&E recognizes that in the performance of the work, we acquired or had access to records
and information considered confidential by the Receiver. L&E took steps to comply with
all laws, regulations, and standards relating to confidentiality and privacy.

Reliances

L&E's work was based upon data and information obtained through the Receiver and
ASG. Lewis & Ellis did not perform a detailed review of the data provided. L&E did
review the data for overall appropriateness and reasonableness. The data appear to be
appropriate for use. If there are any material inaccuracies in the data provided, the
conclusions reached in this report may be invalid.

We have relied upon and assumed, without independent verification unless noted
elsewhere, that:

    1. The life expectancies as presented are valid, reasonable, and proper; and
    2. The life insurance policies' insured information, benefits, and structures are valid
       as presented.

  The professional fee for this engagement is not contingent upon the opinion ofthe value
· set forth in the attached written report prepared by L&E.

The report is based on valuation as of the February 28, 2011 valuation date. Subsequent
events that could affect the conclusion set forth in the report include adverse changes in
industry perfonnance or market conditions, adverse mortality experience, and changes to
the business. L&E is under no obligation to update, revise, or reaffirmthe report.

The report is intended solely for the information of the person or persons to whom it is
addressed solely for the purpose stated, and may not be relied upon by any other person or
for any other purpose without L&E's prior written consent. The conclusions set forth in
the report are based on methods and techniques that L&E considers appropriate under the
circumstances, and represent the opinion ofL&E based upon information furnished by the
Receiver, ASG, and their advisors.

Notwithstanding the foregoing, the opinions set forth in the report are not intended by
L&E, and should not be construed, to be the investment advice in any manner whatsoever.
Furthermore, no opinion, counsel, or interpretation is intended in matters that require
legal, accounting, tax, or other appropriate professional advice. It is assumed that such
opinions, counsel, or interpretations have been or will be obtained from the appropriate
professional sources.


Lewis & Ellis, Inc. • Actuaries & Consultants                                          2


                                                                                              126
                                          Exhibit B
K&L Gates- Retirement Value Receivership

L&E is not guaranteeing, on any basis, the performance or success of the portfolio, the
repayment of invested capital, or any particular rate of capital or income return.

L&E assumes that the portfolio, the Receiver, and ASG have complied with all applicable
federal, state, and local regulations and laws, unless the lack of compliance is specifically
noted in the report.

Except to the extent specifically disclosed in writing to L&E, the report also assumes that
the portfolio has no material contingent assets or liabilities, no unusual obligations, or
substantial commitments other than those incurred in the ordinary course of business, and
no pending or threatened litigation that would have a material effect on the portfolio.

L&E has not accounted for any no-lapse provisions that may be included with some of the
policies.




Lewis & Ellis, Inc. • Actuaries & Consultants                                            3


                                                                                                127
                                          Exhibit B
K&L Gates- Retirement Value Receivership

II.     Valuation
Description of the Portfolio

There are 49 policies in the Retirement Value portfolio with a total face value amount of
$134,835,000. Asset Servicing Group, LLC (ASG) administers the portfolio. ASG
provided the infonnation used in the valuation. We received illustrations, annual
statements, policy contracts, and life expectancy (LE) reports.

One policy has matured since the receivership. This policy has been excluded from all of
our analyses, and the received death benefit has been included in the total cash for the
portfolio.

The purpose of analysis is to provide the Receiver with a report of the actuarial value, as
ofFebruary 28, 2011 (Valuation Date) for the portfolio.

The term "actuarial value" is defined as the amount at which the Portfolio (or more
specifically the policies ofthe portfolio) would change hands between a willing buyer and
a willing seller, each having reasonable knowledge of the relevant facts, with the
presumption that actuarial assumptions and discount rates remain the same. We have not
accounted for federal income tax in developing the actuarial value.

All valuation methodologies used to detennine the actuarial value of the portfolio are
predicated on numerous assumptions pertaining to prospective mortality experience.
Unanticipated events and circumstances relating to such may occur and actual results may
vary from those assumed. The variations may be materiaL

The discount rate is an assumption that drastically affects the results of the actuarial value
in our analysis. Careful consideration is made when choosing this assumption. L&E
currently performs life settlement portfolio valuations on 10+ life settlement portfolios
ranging from 2 policies to 1,100 policies. Based on our experience with these funds, their
managers, and our general perception of the market, the current market discount rate
utilized for buying and selling of policies and portfolios ranges from 10-21%. Factors
influencing the estimated range are overall financial market conditions, life insurance
carrier, freshness and quality of life expectancy evaluation(s), means of original policy
acquisition, and quality of policy source provider. The actuarial value ofthe portfolio has
an inverse relationship to the discount rate; therefore, if the discount rate decreases, the
actuarial value of the portfolio increases. Prospective buyers in the life settlement market
want the discount rate to be higher, which would drive the purchase price down. Since the
Receiver is either selling or maintaining the policies in the portfolio, it is reasonable to
assume a higher discount rate such as 18%.

The total current death benefit for the policies, excluding the matured policy, in the
portfolio is $124,835,000. As ofthe Valuation Date, the actuarial value ofthe Fund is
$6,667,066 using the 18% discount rate. A value summary of policies held by the



Lewis & Ellis, Inc. • Actuaries & Consultants                                            4


                                                                                                 128
                                         Exhibit B
K&L Gates- Retirement Value Receivership

portfolio is shown on the next page (Exhibit A) along with two other discount rate
scenarios of 16% and 20%.

Each policy has an escrow account that holds funds that will be used to pay future
premiums and are referred to as "Premiwn Reserves." Exhibit B, which is on the page
following Exhibit A, compares the number of months of premium reserves available to the
number of months of the life expectancy for each policy. On average, the premium
reserves do not provide enough funds to continue paying premiums from the escrow
(roughly 45 months). None of the policies have enough funds to be able to pay premiums
until the month of the policy's LE. The graph shows the number of months the premiums
would be available in escrow as well as the number of months ofthe LEfor each policy.




Lewis & Ellis, Inc. • Actuaries & Consultants                                        5


                                                                                          129
                                                                    Exhibit B
K&L Gates- Retirement Value Receivership

                                                        Exhibit A -Net Present Values
                                                             Probabilistic Basis
                                                               As of2/28/2011

                                                        ~;'J:]i!W~~m-P:M-m:.JfllllW~~€I!i)~@r~~~A-,~
         Policy*                                              16%            18%           20%
         AGL06L-I 02009-LM                                      430,848.67        383,494.19         342,423.11
         AGL 130-01211 0-PM                                     269,496.00        238,743.88         211,694.59
         AGL66L-071509-LB                                         92,756.91         78,344.01          66,253.45
         AGL 73L-03 I 909-WK                                    234,996.40        187,977.64         149,979.28
         ANJ521-102209-BW                                        (97,289.63)       (97' 142. 05)     (96,860.07)
         ANI852-031909-HO                                        (61,032.56)       (82,323.33)       (98,105.58)
         A VL 180-03051 0-MR                                    230,384.80        174,347.14         127,850.65
         AXA091-012110-PC                                       223,817.25        141,417.18           74,542.53
         AXA146-090409-GJ                                         14,138.90        (12,309.29)       (33,270.10)
         AXA335-022410-PS                                          1,358.25        (27,854.75)       (50,269.07)
         AXA597-110209-HM                                        (20,644.43)       (33, 126.09)      (42,943.94)
         AXA 729-112009-SF                                        50,370.72         24,828.76           4,325.22
         AXA804-031909-RM                                      (208,052.03)      (239,268.19)       (262,592.30)
         AXA826-110509-1C                                          9,787.61         (7,258.07)       (20,919.07)
         AXA994-011510-BD                                       198,237.45        156,145.06         121,214.96
         HLI814-092509-MI                                       126,651.82        101,993.08           81,324.89
         ING036-071509-EB                                      (115,058.12)      (140,372.55)       (160,074.80)
         ING15J-121409-AK                                       (53,774.30)        (59,469.45)       (63,612. 77)
         ING201-071509-AG                                         (4,519.96)       (41,979.86)       (70,733.67)
         ING283-031909-AI                                         40,293.89         18,818.30           1,251.57
         LBL 165-031909-NL                                        39,663.41         29,549.82          21,395.93
         LBL361-021710-SW                                       122,252.87          98,117.47          79,019.11
         LBL 771-110209-MF                                      309,382.49        267,941.88         233,119.47
         LFG006-103009-JC                                       (40,264 .98)       (48,827.64)       (55,183.87)
         LFG008-1 02909-RB                                      247,337.99        202,416.42         165,922.89
         LFG081-021710-RC                                         42,470.43         33,072.64         25,507.48
         LFG 117-021710-HW                                        (3,005.66)       (15,030.54)       (24,438.59)
         LFG 177-031909-MC                                       (21,043.53)       (24,789.09)       (27,199.85)
         LFG183-111109-MR                                       889,335.90        789,529.17         704,782.99
         LFG248-0 1261 O-HM                                     318,870.03        264,166.14         219,337.68
         LFG272-1 12009-PS                                        65,022.78         45,526.99          30,074.67
         LFG311-0312IO-HM                                       530,789.97        439,612.29         364,907.59
         LFG566-071509-MR                                       770,238.74        685,062.11         612,323.98
         LFG591-031909-DH                                       181,443.04        155,770.93         133,968.32
         LFG735-03051 0-AS                                      396,678.80        332,026.12         279,328.35
         LFG740-071509RL                                        429,916.80        353,461.03         291,617.47
         LFG782-090409-HO                                     1,623,780.92      1,490,304.07       1,3 72,485.14
         LLJ899-1 02209-AT                                      445,960.12        334,404.40         243,834.63
         MET650-071509-DF                                      (275,274.43)      (261,038.83)       (248,187.16)
         MM1860-071509-~                                        (10,913.68)        (26,973.98)       (3 8,949. 70)
         0~446-031909-RL                                        254,107.70        210,247.28         173,109.10
         PLI680-1 02909-JS                                      (82,486.24)        (82,307.67)       (81,650.23)
         PLI93 0-1 02009-HM                                     (41,504.59)        (49,846.58)       (56,441.11)
         PLI980-1111 09-JS                                     (374,822.02)      (3 74, 179.87)     (371,609.18)
         SLA338-112009-CD                                         49,363.12         24,405.72           4,167.34
         SLA534-031909-LC                                         (9,805. 77)      (16,225.41)       (21,410.62)
         TRA281-071509-RJ                                         75,834.79         50,174.42          29,153.13
         \VPL982-071509-LB                                        36,547.44         29,341.76          23,498.39
         Portfolio Total                                      8,298, 793.00     6,667,065.56       5,330,111.16

         ""'Do hor t11clude any no-lup:ir: guarantees




Lewis & Ellis, Inc. • Actuaries & Consultants                                                                        6

                                                                                                                         130
                                                                               'ii-"Pl9SJ...(J"Il51J~LB


                                     T                                     f
                                                                               m.A:lll-Q715()~-'RJ

                                                                           l

                                                                               SLA'iN-Il3t90\l-I..C


                                                                               SLA33~-IUOU'J.-CD




                                                                               PH!lSQ-lnJO~JS




                                                                               PLl93(1.ltJ:WIJ!l-ill-!




                                                                               01\.llM-15.(]3191J9--kL



                                                                               ]\&lffi60-CI'7)509-"t;-JT,



                                                                               :t.1EU~0-071SQSI-DF



                   >,
                   u
                   =
                   =
                  tl...
                                                                               UG1Sl.{l~Cf9..HO




                   c.                                                          LfG1.W..U1l~ll\lkL

                    ~
                  fool                                                     ~   )..FG135-D3'J51(1-A':

                  ~                                                        f
                  ::3
                     ..
                  -=...
                                                                               LFIJ~9l·03191.l~DH




                   -
                                                                               LfG~6li-(l-'il51l9-I\.!R.




                  ..s                                                          U'G311-00111CI-ffi.!




                  -=..."'                                                      LFG211-IIW09--l:'S



                   =
                   0                                                           J..FG1~~-'l!1-filll-ffl'>1


                  ~
                  .....0                                                       U'Gl83-lill09-]I,!R



                   -=e
                   ...
                  .c
                                                                               lJIGlTI-031900-MC


                                                                               L'FGI11-0ll7L(I-ITW

                  z..;                                                         l.FGQ8J.J)Zl710.RC




           ... ·s
                  ->
                   e"'
                   =
                   ~
                            0
                                                                               LFGOOS-:W2'909-'R!!



                                                                               J..f(l(l0f:i-l030(1NC
                                                                                                                ~~
                                                                                                                0
                                                                                                                ""
           ;s •... ~        QO                                                 LllL77l·llOOOS'-!.W



           -= "0 .....
            ~
                  ~ N

                   . "'                                                        UU.3Gl-0217.(1...SW


           fool             0
                    ~

                   -..
                                                                               LBLU\~-Il3191J9-},-L

                    0
                            <                                                  TNG;lll,'I-CB!90S'-AJ:

                   "'
                  fool
                  .....0                                                       ING2l)J.Q71~09·AG



      '~
                  -=..."'                                                      I:.1GI51-111409-AK



                    0=                                                         n.TG03(;-!.11!5C19-EB

                  ::E
                  .....                                                        HU8Jol--j)9:!5Q!l-)...1L




                   -.e
                  .c
                    0
                                                                               AXA994-tlll51CI-RD



                                                                               II.."'';.AQ-11\l~Q~IC




                  z=                                                           AXA!l04.(13191Jo!l-R.'YI.

                   =.
                   ...
                  f...
                                                                               .o\XA729-II::lQ~-SF




                                                                               AXAS'n-lltJWSJ--H_"\1

                  .c
                    =
                    0
                                                                      >l       _-\X}\335-'l:lH)Il-J>3




                   -
                  .;!l


                   e
                    =
                    c.
                    0
                                                                               A.'{Al#-0904()9--GJ


                                                                               AXAOn-Ol:l:lli)...I'C



                  u                                                    •f      o\.VL.l80..fi3CI'S-l(I.;-..:IR


                                                                               AN1S~24"3l909--.HO



                                                                               J,NJ52l-l0:12ll'9-BW
~


~
l:i                                                                            AGL13L--(t31$'1.1~\\!K                ~


·~                                                                                                                   ~
.:l                                                                            AG1ML-Oil50Sl-LB                       ~
                                                                                                                     c'l
!!!




      r:-
;;;                                                                            AG-Ll3(J-.(Jt:l.1LO·Fl\-l             "'·~
""g   ii
!i                                   I
                                                                               _'o.Gl1l!OL-IU10()!l-lM
                                                                                                                     ~
~                                ~   ~                                                                               -""
..
111                                      ~   0
                                                                                                                     ~
                                                                                                                     .
.
"'~                                              •~••"u~•••-••'""--

                                                                                                                     ·~
                                                                                                                     ~

                                                                                                                            131
                                          Exhibit B
K&L Gates- Retirement Value Receivership

Qualifications (to includeS. Scott Gibson, FSA, MAAA and Jacqueline B. Lee, FSA,
MAAA)

Lewis & Ellis, Inc. has been an actuarial consulting firm for over 40 years with offices in
Dallas, Kansas City, London, and Baltimore. Scott Gibson has been a consultant with
L&E in the Dallas office since 1987 serving as a partner since 1993. Jackie Lee has been
with Lewis & Ellis since 2008. Scott and Jackie are Fellows of the Society of Actuaries
and Members of the American Academy of Actuaries. Scott served as a Board Member of
the Life Insurance Settlement Association (LISA) for nearly five years starting in
November 2005. Scott specialized his entire actuarial career, which started in 1981, in the
life insurance area and has been working/serving the life settlement market since 2004.
In 2004, Jackie began her actuarial career serving the health insurance industry, and she
transitioned over to the life settlement industry at L&E. For life settlement work, they
provide policy pricing, policy/fund valuations providing policy pricing, policy/fund
valuations, and general consulting on an independent basis.

Valuation Methodology

The policies are valued based on the Probabilistic Method. The life expectancy, account
values, and illustrations were provided to L&E from ASG. Upon receiving the
information, L&E solved for the cost of insurance rates. The projected cash flows will be
determined based on mortality probabilities.

Other specific items included and utilized in the valuation:

           Base mortality table is the 2008 Valuation Basic Table (2008 VBT) Select that
           is gender and smoking class distinct; whereby age is on an ANB (age near
           birthday) basis.
           Every life expectancy (LE) provided came from ISC Services and a constant
           multiplier is determined such that when applied to the 2008 VBT and adjusted
           for the multiplier, the adjusted mortality table produces a calculated LE equal
           to the underwriter's LEas of the underwriting date.
           Based on the final adjusted mortality tables, a continuance table is developed
           based on the assumption that the survivorship is 100% as of the valuation date,
           and showing the probabilities of death occurring in each of the following
           month, and the cumulative probability of survival to each future month.
           Estimates of future premiums, after the valuation date, are the minimum
           premium streams calculated from the current values on the illustration. The
           premium streams are those used in pricing the case, and reflect the minimum
           premiums required to fund the policy short oflapsation, based on the insurance
           company policy illustration and verification of coverage (VOC) data.

As months elapse, the new value of the asset will take into consideration the new
projected cash flows based on the survivorship of the policy.


Lewis & Ellis, Inc. • Actuaries & Consultants                                        8


                                                                                              132
                                        Exhibit B
K&L Gates- Retirement Value Receivership

On a monthly basis the projected cost of insurance will be assumed to have been paid.

We are relying on and using the LE's that they have currently been provided. As we are
not medical underwriters, we cannot opine as to the methodology embedded in or the
accuracy ofthese LE's.

Asset Value Calculation Formula:

       X          The insured's age at LE underwriting.
       w          The last age of the mortality table; 115 for 2008 VBT.
       tPx        The probability of a person age x surviving t years.
       tQx        The probability of a person age x dying within t years.
       t!Qx       The probability of a person age x surviving t years then dying in the
                  next year.
       Ex         The life expectancy in years of a person age x. This is the sum of
                  tP:x for t= 1 to w minus x.
       Mult       The mortality scalar multiplier applied to the Base mortality table
                  such that Ex equals the Life Expectancy Provider's provided LE.
       tDB        The face amount of the policy in year t.
       tMP        The projected minimum policy premium to be paid in year t.
       tEDB       The expected death benefit to be collected in year t. This equals tDB
                  times t!Qx. It should be noted that the sum of all tEDB' s equals the
                  face amount of the policy.
       tEMP       The expected minimum policy premium to be paid in year t. This
                  equals tMP times tPx.
       i          The policy applicable discount rate as defmed above.
       NPVy(tEDB) The net present value of the expected death benefits to be collected.
                  This equals the sum of (1 +i) to the ( -t+y) power times tEDB for
                  t=y+ 1 to w-x. The assumption is that the death benefit is paid at the
                  end of the policy year.
       NPVy(tEMP)The net present value of the expected minimum policy premiums to
                  be paid. This equals the sum of ( 1+i) to the ( -t+y+ 1) power times
                  tEMP for t=l to w-x. The assumption is that premiums are paid
                  annually at the beginning of policy year.
       ppp        The policy purchase price. This equals the sum ofNPVOEDB minus
                  NPVOEMP.
       NAVy       The net asset value of the policy at the end of year t. This equals
                  (the sum ofNPVy(tEDB) minus NPVy(tEMP) divided by tPx.

The above formulas are presented on an "annual" basis for simplicity and ease of
understanding. The reality is that we make these calculations on a monthly basis with the
same principals being applied. Essentially, "t" becomes a measure of months. Proper
adjustments are made to the minimum premium component to accommodate for varying
modes of payment.




Lewis & Ellis, Inc. • Actuaries & Consultants                                           9


                                                                                            133
                                         Exhibit B
K&L Gates - Retirement Value Receivership

Ill. Stochastic Modeling

L&E was also asked to provide additional graphs and analysis that would help the
Receiver make the appropriate decisions on the behalf of the investors in the policies.
Specifically, the Receiver wanted to know how much cash they need to pay all future
premiums and see all policies to maturity (Premiums Needed). Also, the Receiver wanted
to know the net cash received if all policies matured and accounting for taxes (Net Cash at
Maturity) for the portfolio. The net cash also includes over $29 million that the Receiver
has in escrow and operating cash for the portfolio.

The Receiver's accountant provided guidance on the taxation of the policies. The 35% tax
rate is applied to the gain when the death benefit is paid. The gain is the face amount of
the policy less the basis (the costs) that RV had in the policy. The basis includes the cost
of acquiring the policy as well as all premiums paid on the policy prior to maturity. Our
model takes into account the increase in basis resulting from future premium payments.
The tax was calculated at the policy level.

L&E used a Monte Carlo simulation to randomly generate the LE's by policy based on
each individual's survival curve that was developed during the valuation analysis from the
underwriter's LE's. The simulation ran 100,000 iterations. The base case is defmed as
the scenario where the LE's are equal to the LE provided by ISC. The following chart
provides the statistics for the "Premiums Needed" and "Net Cash at Maturity."

                                        Premiums          Portfolio - Net
                     Statistics          Needed          Cash at Maturity
                Trials                        100,000               100,000
                Base Case (at LE)          28,995,631            91,188,233
                Mean                        9,955,226            77,548,109
                Median                      9,481,410            77,934,276
                Standard Deviation          4,526,196             7,511,097
                Minimum                             0            40,214,472
                Maximum                    35,319,223          102,685,783

The graph on the next page shows the frequency graph for the Premiums Needed. The
graph displays the results from the 100,000 iterations. The graph shows the median, 95th
percentile, and 97 Y2 percentile.




Lewis & Ellis, Inc. • Actuaries & Consultants                                        10


                                                                                               134
                                                      Exhibit B
      K&L Gates- Retirement Value Receivership

                                                      Exhibit C




      Lewis & Ellis, Inc. • Actuaries & Consultants               11
135
                                          Exhibit B
K&L Gates- Retirement Value Receivership

The next graph shows the results for the net cash at maturity for the portfolio. As
explained earlier, the net cash at maturity is the amount of death benefits paid after all
policies have matured less taxes and anticipated premiums after 2/28/2011. The net cash
also includes the total cash on hand with the Receiver for the RV portfolio. This amount
is $29.17 million and is added to the total death benefits less taxes and premiums paid.

The graph resembles a normal distribution, and we have displayed the 68% confidence
interval and the 95% confidence interval. Based on the simulation, we are 68% confident
that the cash received after all maturities will be between $70.0 million and $85.1 million.
Likewise, we are 95% confident that the cash received will be between $62.5 million and
$92.6 million.




Lewis & Ellis, Inc. • Actuaries & Consultants                                         12


                                                                                               136
.......
:.0
..c
 X
w




          ·-
          ..c
           ....
           en
           II)
                   .tl
                    t::
          .:::
           II)
                   .8
           c.,)    ~
           II)
          a::       "'a
                   t::
           II)     \..)

           =       00


          -
          >
           m
           =
           II)
           E
           ....
           II)
                    "'
                   -~
                   '-
                    tl
                   ....
                    :::l.
                    
                                                             Exhibit B
K&L Gates- Retirement Value Receivership

IV. Summary
Eduardo S. Espinosa is the court-appointed receiver for Retirement Value, LLC. The
Receiver engaged Lewis & Ellis, Inc. to perform the independent valuation ofthe RV
policies and portfolio. L&E was also asked to perform a stochastic analysis on the
portfolio.

The RV portfolio consists of 48 policies, excluding the matured policy, with a total face
value amount of $124,835,000. The Receiver also hired Asset Servicing Group, LLC to
administer the portfolio. ASG provided the information used in the valuation. We
received illustrations, annual statements, policy contracts, and life expectancy reports.

The purpose of analysis is to provide the Receiver with a report of the actuarial value, as
of February 28, 2011 of the portfolio. This report will also assist the Receiver with
additional graphs and statistics based on stochastic modeling of the portfolio for their
presentation to the courts and decision-making process on how to handle the portfolio.

Analysis
   • The actuarial value of the portfolio as ofFebruary 28, 2011 is $6,667,066 with an
       18% discount rate.
   • L&E used a Monte Carlo simulation to randomly generate the LE's by policy
       based on each individual's survival curve that was developed during the valuation
       analysis from the underwriter's LE's.
           o Premiums Needed: The Receiver wanted to know how much cash they
              need to pay all future premiums and see all policies to maturity.
           o Net Cash: Also, the Receiver wanted to know the net cash received if all
              policies matured and accounting for taxes for the portfolio. The net cash
              also includes over $29 million that the Receiver has in escrow and
              operating cash for the portfolio.


                                                        . .                            .              . . .     .   .. .
                                                       ···· ...· ..   · · · .. ·. . . . . . . .   ,.· ..   ~",''''.,"




S. Scott Gibson, FSA, MAAA
                                                      ·ft~;·······~············;····
                                                      Jacqueline B. Lee, FSA, MAAA
Senior Vice President & Principal                     Vice President & Consulting Actuary
Lewis & Ellis, Inc.                                   Lewis & Ellis, Inc.
May 2, 2011                                           May 2, 2011




Lewis & Ellis, Inc. • Actuaries & Consultants                                                                  14


                                                                                                                           138
                       EXHIBITC




LFG177 -031909-MC                    149           222
LFG081-02171 0-RC                    140           216
 LFG7 40-071509RL                    127           194
LFG006-1 03009-JC                    127           196
LFG591-031909-DH                      95           148
LFG008-1 02909-RB                    121           191
LFG782-090409-HO                      68           113
LFG272-112009-PS                     140           216
LFG566-071509-MR                     118           188
LFG183-1111 09-MR                    118           188
LFG117-021710-HW                     140           217
LFG735-03051 0-AS                    125           197
LFG311-031210-HM                     127           192
LFG248-01261 O-HM                    127           192
 LBL 165-031909-Nl                   120           186
LBL771-11 0209-MF                    102           158
LBL361-02171 0-SW                    129           197
AGL73L-031909-WK                     149           223
AGL66L-071509-LB                     125           197
AGL06L-1 02009-LM                     97           161
AGL 130-012110-PM                     64           121
ANI852-031909-HO                     129           198
AN 1521-1 02209-BW                    85           146
AXA804-031909-RM                     158           229
AXA 146-090409-GJ                    140           217
 AXA826-11 0509-IC                   129           198
AXA994-01151 0-BD                    112           173
AXA 729-112009-S F                   141           213
AXA597 -11 0209-H M                  135           203
AXA091-01211 0-PC                    125           197
AXA335-02241 0-PS                    161           237
SLA338-112009-CD                     125           197
SLA534-031909-LC                     113           181
MMI860-071509-ML                     162           242
  PLI980-111109-JS                   150           220
                 s
  p Ll680-1 02909-J                  150           220
 P Ll930-1 02009-H M                 135           203
 PLI140-111109-DM             NA            NA
 ING036-071509-EB                    132           206
 ING201-071509-AG                    127           196
 ING15J-121409-AK                    120           187
  ING283-031909-AI                   105           168
  LLI899-1 02209-AT                  126           192
M ET650-071509-D F                   127           197
TRA281-071 509-RJ                    118           188
  HLI814-092509-M I                  110           178
WPL982-071509-LB                     119           182
OML446-031909-RL                      91           151
A VL 180-03051 0-M R                 118           188

     Average                       123.98        192.08




                                                          139
Exhibit C




            140
  •K&L GATES LLP

  Retirement Value

  POLICY, PORTFOLIO, &STOCHASTIC ANALYSlScREVISED

  June 27J 2011




Lewis & Ellis, Inc.
Actuaries & Consultan_ts


S. Scott Gibson, F.S.A. 1 M.A.A.A.
Jacqueline B. Lee1 ES.A.., M.A.A.A,




                                                    141
K&L Gates.-Retirement Value Receivership

POLICY, PORTFOLIO, & STOCHASTIC ANALYSIS

Table ofContents



   Section                                                                                                                                           Page

       I.      Purpose.and Scope.................._..,."······ .. ······-•....................... _........._.................... _.. I

       II.     Valuation._ .. ,... ,.:..•-.....,..,._...... ,...•-..-........ _..............................._.................. ,.._., ......-..:•. ·.. 4:

       "III.   -Stocha.Stic Modelihg.. -........... -............... _........._..,_ .._.............. _, .. _.. ,_._, ...... ,..._., .... ,.-._.. -.. 8:

       IV.     Suniniary-.................. .- .......... -..........-............:.. -•·····'·"···-······•···"··--···-···----............. 12




Lewis & Ellis, Inc. • .Actuaries & Consultants




                                                                                                                                                               142
K&L Gates- Retirement Value Receivership

I.     Purpose and Scope
Eduardo S. Espinosa (ReK&L Gates- Retirement Value Receivership


Lewis & Ellis is available to answer any questions that may be raised by this report
Please direct any inquiries to Scott Gibson or Jacqueline Lee.

Confidentiality of Review

L&E recognizes that in the_ performance ofthe work, we ~cquited or had access to records
and information considered coi:Ifidential by the Receiver. L&E took steps to comply with
all laws, regUlations, and standards relating to confidentiality and privacy.

Reliances

L&E's work was based upon data and information obtained tlu:m.J.gh the Receiver and
ASG. Lewis & Ellis did not perform a -detailed review of the data provided. L&E did
review the data for overall appropriateness and reasonableness, The data appear to be
appropriate for use. If there are any material inaccuracies in the data provided, the
conclusions reached in this report may be invalid.

We have relied upon and assumed, without independent verification unless noted
elsewhere; that:

    L The life expectancies as presented are valid, reasonable, and proper; and
    2. The life insurance policies' insured information, "benefits; and structures are valid
       as presented.

The professional fee for this engagement is not contingent upon the opinion of the value
set forth in the at:mched written report prepared by L&E.

The report is based on valuation as of the February 28, 201Ivaluation date. Subsequent
even1$ that could affect the conclusion set forth in the report include. adverse changes in.
industry performance or market conditions, adverse mortality experience, and changes to
the business. L&E is under no obiigatlon to update, revise, or reafftnn the report.

The report is intended solely for the information of the person or persons to whom it is
addressed solely for the pmpose stated, and may not be· relied upon by arty other person or
for any other purpose. withoutL&E' s prior written consent. The conclusions set forth in
the report are based on methods and techniques thatL&E considers appropriate under the
circumstances, and represent the opinion ofL&E based upon information furnished by the
Receiver,ASG, and their advisors.

Notwithstanding the foregoing, the opinions set forth ill the report ate not intended -bY
L&E, and should not be construed, to be the investment advice in any manner whatsoever.
Furthermore, no opinion, counsel, or interpretation is jntended in matters tl;lat require
legal, accounting, tax, or other appropriate professional advice. It is assumed that such
opinions, counsel, or interpretations have beeri ot will be obtained from the appropriate
professional sources.


Lewis & ElliS, Inc. • Actuaries & Consulta,nts                                          2



                                                                                               144
K&L Gates - Retirement Value Receivership

L&E is not guarantet;:ing, on any basis, the performance or success of the portfo1io, the
repayment of invested capital, or any particular rate of capital or income return.

L&E assumes ttlat the portfolio, the Receiver, and ASG have complied with all applicable
federal, state, and local regulations and laws, unless the lack ofcompliance is specifically
noted in the report.

Except to the extent specifically disclosed in writing to L&E, the report also assumes that
the portfolio has no material. contingent assets or liabilities, no unusual obligations, or
sul:lstantial contrni1Jnents other than those incurred in the ordinary course of business, arid
no pending or threatened litigation that would have a material effect on the. portfolio.

L&E has not accounted for any no-lapse provisions that may be       ineluded with some of the
policies.                   ·




Lewis &Ellis, Inc. •Actuaries & Consultants                                                3



                                                                                                  145
K&L Gates - Retirement Valu!J Receivership

U.      Valuation
Description of the Portfolio

There are 49 policies in the Retirement Value portfolio with a total face value amount of
$134,835,000. Asset Servicing Group, LLC (ASG) administers the portfolio. ASG
provided the information used in the valuation. We received illustrations, annual
statements, policy contracts, and life expectancy (LE) reports.

One policy has matured s_ince the r(;:ceivership. This policy ha!S qeen ex.cluded from all of
our analyses, and the received death benefit has been included in the total cash for the
portfolio.

The purpose ofana:lysis is to provide the Receiver with a report of the actuarial value, as
ofF ebruary 28, 2011 (Valuation Date) for the portfolio.

The term ''actuarial value" is defined as the arnOliht at which the Portfolio (or more
specifically the policies ofthe portfolio) would change hands between a willing buyer and
a willing seller, each having reasonable knowledge of the relevant facts:, with the
presumption that actuarial assumptions and discount rates remain the same. We have not
accounted for federal income ta:x itt developing the actuarial value.

All valuation methodologies used to determine the actuarial value of the portfolio an:
predicated bi1 numerous assumptions pertaining to prospective mortality experience.
Unanticipated events and cirqumstance$ rell:ltirtg to such may occur and actual results may
vary from those assumed. The variations rrtay be materiaL

The discount rateis an assumption that drastically affects the results of the actuarial value
in out analysis, Careful consideraticm is made when choosing this assutnption. L&E
currently-perferins life settlement portfolio valuations on l O+ life settlement portfolios
ranging from 2 policies to 1,100 policies. B.ased 011 our experience with these funds, their
managers, and our general perception ofthe market, the current market discount rate
utilized for buying and selling ofpolicies and portfolios ranges from l0-21%. Factors
influencing the estimated range are overall financial market conditions, life insurance
carrier, freshness. and quality of life expectancy evaluation(s), means of original policy
acquisition; and quality of policy spurce provider. The K&LGates- Retirement Value Receivership

portfolio is shown-an the next page (BxhibitA)alongwith two other discountrate
scenarios of 16% and 20%.

Each policy has an escrow account that holds funds that will be used to pay future
premiums and are referred to as "Premium Reserves." Exhibit B, which is on the page
following Exhibit A, compares the number of months of premium reserves available to the
rtut.nber of months of the life expectancy for each policy. On average, the premium
resezyes do not provide enough funds to continue paying premiums from the escrow
(roughly 45 months). None of the policies have enough funds to be able to pay premiums
until the month of the policy's LE. The graph shows the number of months the premiums
would be available in escrow as well as the number of months of the LEfor each policy.




Lewis & ElliS, Inc. • Actuaries & Consultants                                     5




                                                                                          147
K&L Gates - Retirement Value Receivership

                                         Exhibit A ""Net Present Values
                                               ~robabilis(ic Ba~is
                                                As of 212812011

                                         ~~Rt§1~fti:~l~~~~~%~~1t1j~~i~~~~~i~~~~~~~¥;if~J~~~m~~~mr&~
          l'olicy*                              16%                 18%                20%
          AGL06L-102009"LM                       f30)l48.67          383,494.19 .·       342,423.i1
          AGL130~121IO"PM                        238,143.8&          23S>43.88           211,694.59
          AGL66L-071509-LB                         92,756.91            78,344.01         66,253AS
          AGL73L-031909-WK                       234,996.40          187,977.64          149,979.28
          ANI521-1 02209-BW                      (97,28\:!_63)       (97,142.05)         (96,860.07)
          ANl852-031909-HO                       (61,032.56)         (82,323.33)         {98,105.58)
          AVL180-030510-lyfR                     230,384.80          174,,347._14        127,850:65
          AXA091-{)I2i 1;0-PC                    223,81725           14I,4i7:18           •74,542.53
          AXAi46-090409-GJ                       (12,309_29)         (12,309 .29}        (33,27(UO)
          AXA335-022410-PS                           1,358.25         (27,854. 75)       (50,269.07)
          AXA597-110209-HM                       (20,644.43)         (33, 126.09)        (42,943.94)
          AXA729-ll2009-SF                         24,828.76           24,828.76            4,325.22
          AXA804-031909-RM                      {208,052.03)        (239,268. 19) '     (262,592.30)
          AXA826-ll0509-!C                          (7,258.07)          (7;258.07)       (20,919.07)
          AXA994-011510-BD                       198,237.45          156,145.06 .·       121;214.96
          HLI814-092509~M[                       101,993.08          101,993.08           81,324.89
          ING036-07i 509-EB                     ci4o,3n.ss)         (140;372.55)        (160,074.80)
          ING 15J-121409-AK                      (59,4(59.45)        .(5:'1,469.45)      {63,612 77)
          ING201-071509-AG                         (4,519.96)        (41,979.86)         {70,733.67)
          ING283-031909~AI                         18;818.30           18,818.30            1,251.57
          LBL165-031909-NL                         39;663 4]           29,549.82          21,395.93
          LBL36l-021710-SW                       122,252.87            98,117.47          79,0'19.11
          LBL771-11 0209-MF                      309)82.49           267;941.88          233,119:47
          LFG006-103009-JC                       (40;264.Si8)        (48,827.64)         (5S,I83.li7)
          LFG008~1029Q9-RB                       247,337.99          202,416.42          165,922,89
          LFGOH-021710-RC'                         42,470.43            33,072.64         25,507.48
          LFGll7-0217lO~HW                          (3,005.66)       (15;03054) .·       (24,438.59)
          LFG177 -031909-MC                       (21,043.53)        (24,789.09).        (27,199.85)
          LFG183-'1111 09-MR.                    889,335,90          789;529.17          704,782.99
          LFG248-01261 O~HM                      318,870.03          264;166.14          219,33H8
          LFG272-112009-PS.                        65,022.78            45,526,99          30,074.67
          LF(}Jll-031210-HM                      530,789.97          439;612.29          364,907.59
          LFG566-071509-MR                       770,238.74          685;062.11          612,323.98
          LFG59i -03l909~DH                      181,443.04          155;770.93          133,968.32
          LFG735-030510-AS                       396,678.80"         331;026.12          279 ,328".35
          LFG740~071509RL                        429~916.80          353,461.03          291,617.47
          LFG782-0904Q9.-HO                     1,623, 780.92      1,490';304 .07      1,372,485.14
          LL1899- I 02209-AT                      445,960..12        334,404.40          243,834.63
          MET650-071509-DF                       (275)74.43)        (261;038.83)        (248, 187 .16)
          MMI860-071509.;ML                       (26,973.98).       (26,973 .98)        {38,949.70)
          OML446-03Ei09-RL                        210,247.28         210;24.7 28         173,109.10
          PLI680-1029McJS                         (82,486.24)        (82,307 ..67) .     (~1,65023)
          PLI93 0-I 02009-HM                      (41,504.59)        (49,846.58)         (56,441.11)
          PLI980- I 11109-JS                     (374;822.02)       (374;179.87)        (371,609.18)
          SLA338-I12009-CD                         49,363.12           24,405.72           4,167.34
          SLA534-031909-LC                          (9,805.77)        (!6;225..4!) '     (21,410.62)
          TRA28l-071509-RJ                         75,834,79           .50; 174.42·       29,153.I:i
          WPL982-{)71509cLB                        36,547.44            29 341.76         23,498.39
          Poitfolio T-otal                         7,095,792          5,700,917          4,363,96:1
          'EtdudetP/..1140-1 Jl!IJ9,DM




L~is &;   Ellis, Inc. • Ac;tuaries & Consultants                                                         6


                                                                                                             148
      H&L~olsl•   RO!Iroiriani.V.Ios Roo•l•orohlp

                  ,.,
                                                                                                           E~bibitB
                                                                                                                                                                                                                            !1JJi~H!H!!I!!Hil;I!J!!I!I\M~i\!!il~i:iiHR1i!ITfl!m 1ifflli
                                                             Comparison be.tween Number of Months of Escrowed Premiums vs. Number ofMo.nths for the Life ExpectaQcy
                                                                                                                                                                                                                                               t't-.'lli'l\1111 [t··~lll'\
                                                                                                         As QU/28/ZOll
                  "' j.-------------------lH-------c-c------



                  '"4--'-----~


                  ,, ~uHI--gi---IIHII--ill-l--lH                                                                    111 m w        111----lli--------


                  IQ\11-·111.-·~-~-----1&1-·-·,....-··                                      ·-····---~~Ill~




             M                                                                    1-~1-lii~HI--Ill-lll-lU~"-m'-'"-'"-                                                             -lll----ji-clll-111-lll---~
         :
             • "
             .
             n




                                                                                                                                                        -··-~•~~~.m-••1.--JH-Ill~l!l-                                                          --~lf--lli-HI·"···!U-:'H-                  '
                   "

                                    f~~ltD-----M~IIJ--18.--•ll--'-u.ll-           . . . . •M-•n•--.n.....___u,~-~
                   "

                   >K&LGates - Retirement Value Receivership

Qualifications (to IncludeS. Scott Gibson, FSA, MAAA and Jacqueline B. Lee, FSA,
MAAA}

Lewis & Ellis, Inc~ has been an actuarial collsultjp_g fmn fat over: 40 year!> with offices in
Dallas, Kansas City, London; and Baltimore. Scott Gibson has been a consultant with
L&E iothe Dallas offie:e since J9S7 serving as ·a partner since 1993. Jackie Le(;': has been
with Lewis &Ellis sin,ce 2008. Scott and Jackie are Fellows of the Society of Actuaries
and Members of the American Academy of Actuaries. Scott served as a Board Member of
the Life Insurance Settlement Association (LISA):for nearly five yeru::sstarting in
November 2005. Scott specialized his entire actuarial C!:!:feer, wh~ch started in 1981, in the
life insurance area and has been working/serving the Jife settlement market since 2004.
In 2004, Jackie began her actuariaJ career serving the health insurance industry, and she
ttansitioned over to the life settlet:nent industry at L&E. For life settlement work, they
provide policy pricing, policy/fund valuatiOns providing policy pricing, policy/fund
valuatiohS, and general consulting oh an independent basis.

Valuation Methodology

The policies are valued based on the Probabjlistic Method. The life expectancy, account
values, and illustratiollS were provided to L~Efrot:n ASG. Upon receiving the
infonrtation, L&E solved for the cost of insurance r:ates. The projected cash flows will be
determined based on mortality probai;Jilities.

Other specific items included and utilized in the valuation:

           Base mortality table is the 2008 Valuation Basic Table (200-8 VBT) Select that
           is gender and smoking class distinct; whereby age is. on an ANB (age near
           birthday). basis.
           EVery life expectaQcy (LE) provided came from ISC Services and a constant
           multiplier is deteriJ)ined such that when appli'ed to the 2008 VBT and adjusted
           for the multiplier, the adjusted mortality table produces a calculated LE equal
           to the nnderwriter' s LE as of the underwriting date.
           Based on the final adjusted mortality tables, a continuance table is developed
           based on the assumption that the survivorship is l 00% as of the valuation date;
           and showing the probabilities of death occurring in each of the following
           month, and the cumulative probability of survival to each future month.
           Estimates of future premiums, after the valuation date, are the minimmn
           premium streams calculated from the current values on the illustration:. The
           premium streams are those used ill pric,ng the case, and reflect the minimum
           premiums required to fund the policy shortofh1psation, based on the insurance
           company policy illustration and verificati9n of coverage (VOC) data.

As months- elapse, the new value of the asset will take jnto consideration the new
projected cash flows based Oil the survivorsh~p of the policy.


Lewis t?t!Jllis, Inc; • Actuaries & Consultants                                         8



                                                                                                 150
K&L Gates - Retirement Value Receivership

On a monthly basis the projected cost of insurance will be assumed to have been paid.

We are relying on and using, the LE' s that they have currently been provided. As we are
not medical underwriters, we cannot opine as to the methodology embedded in or the
accuracy of these LE's.                 ·

Asset Value Calculation Formula:

       x          The insured's age at LE underwriting.
       w          The last age of the mortality table; 115 for2008 VBT.
       tPx        The. probability of a person age x surviving t years.
       tQx        The probability of a person age x dying within t years.
       ti Qx      The probability of a person age x surviving t years then dying in the
                  next year.
       Ex         The life expectancy in years of a person age x. This is the sum of
                  tPx fort= 1 to w minus x.
       Mult       The mortality scalar multiplier applied to the Base mortality table
                  such that Ex equals the Life Expectancy Provider's provided LE.
       tDB        The face amount of the policy in year t.
       fMP        The projected minimum policy premium to be paid in year t.
       tEDB       The expected death benefit to be collected in year t. This equals tDB
                  times t!Qx. It should be noted that the sum of all tEDB' s equals the
                  face amount of the policy.
       tEMP       The expected minimum policy premium to be paid in year t. This
                  equals tMP times tPx.
       i          The policy applicable discount rate as defined above.
       NPVy(tEDB) The net present value .ofthe expected death benefits to be collected.
                  This equals the si.un of (I +i) to the ( ~t+y) power times tEDB for
                  t=y+ 1 to w~x. The assumption is that the death benefit is paid at the
                  end ofthe policy year.
       NPVy(tEMP)The net present value of the expected minimum policy premiums to
                  be paid. This equals tlie sum of (1 +i) to the ( ~t+y+ 1) power times
                  tEMP fort;= 1 to w~x. The assumption is thatpremiums are paid
                  annually at tlie beginning of policy year.
       ppp        The policy purchase price. This eqtials the sum ofNPVOEDB minus
                  NPVOEMP.
       NAVy       The net asset value of the policy at the end of year t Tl.tis equals
                  (the· sum ofNPVy(tEDB) minus NPVy(tENIP) divi4ed by tPx.

The above fonnulas ar:e presented on an "annual" basis for simplic:ity ancl. ease of
Understanding. The reality is that we make these calculations on a_ monthly basis with the
same principals being applied. Essentially, ''t'' becomes a measure ofmonths, Proper
adjustments are ma,de tQ the minimum premium component to accommodate for varying
modes of payment.




Lewis & Ellis, Inc.   "'Actuaries~   Consultants                                        9




                                                                                             151
K&L Gate~ -Retirement Value Receivership

Ill. Stochastic Mod.eling
L&E was also asked to provide additional graphs and analysis that would help the
Rec~iver make the appropriate decisions. on the behalf of the investors in the policies.
 Specifically, the Receiver wanted to know how much cash they need to pay all future
premiums and see all policies to maturity (Premiums Needed)~ Also, the Receiver wanted
to know the net cash recdve4 if all policies matured and accounting for taxes (Net Cash at
:Maturity) for- the portfolio. The net cash also include;; over $29 million that the Receiver
has in escrow and operating cash for the portfolio.

The Receiver; s ac;countant provided guidance on the taxation of the policies. The 35% tax
rate is applied to the gain when the death benefit is paid. The gain is the face amount of
the policy le~s the basis (the costs) that RV had in the policy. The basis includes the cost
of acquiriqg the policy as well a~ all premiums paid on the policy prior to maturity. Our
model takes into account the increase in basis resulting from future premium payments.
The tax was calculated at the policy level.

L&E used a Monte Carlo simulation to randomly generate the LE's bypolicy based on
each individual's sunrival curve that was developed during the valuation analysis from the
underwriter; s LE; s. The simulation ran 100,000 iterations. The base case is. defmed as
the scenario where the LE;s are equal to the LE provided by ISC. The following chart
provides the statistics for the "Premiums Needed" and ''Net Cash at Maturity."

                                        Premiums           Portfolio ~.Net
                      Statistics         Needed           Cash at Maturity
                Trials                        100,000                100,000
                B;ase Case (atLE}          28,995,631             91,18'8,233
                Mean                        9,955,226             77,548,109
                Median                      9,481,41(}.           77;934,276
                Standard Deviation          4,526,196              7,511,097
                Minitrnim                           0             40,214,472
                Maximum                    35,319,223           102,685;783

The graph on the next page shows the frequency graph for the Premiums Needed. The .
graph displays the r:esul~· from the 100,000 iterations. The graph shows the median, 95th
percentile, and 97 Yz percentile,




LewiS & Ellis, Inc. • Actuaries & Consulta,nts                                         10




                                                                                                152
      K&L Gates - Retirement Value Receivership

                                                                                                                                                                                                                                 E:xhibit C

                                                                                                                                                                                                                                 FO!~U0!1¢y V!.W                                                                                                               9~.mlliopi"Y"d
           J. . ,...,=·=..,....--..-..
            !00,000 Tr!Oio
                                     ~-:;;;;;:.:-.-~~-~--::=~-;;;;_~~-l':'m=.l.m"""'!r..,..;.;~""'~r~=::?"'~=---~                                        m::-=-=• .            ··~--·-·         ~ n..,n~'I':'I'I'Pr"e~i~":t·N-~elled"""'"~~=,::,J=           . . -·. . . . . .~....p.i..-=:u-=~ilf... w.i,""!=""'=~~,..~=            ~~~~-~-~;';'r;.,~1~~"1-~~---r=~::.~l1


           ~~                            •   •     •                          ·-·   •   •   '   :     "   •      '.            " ' _._,,' •• ,   •• '.     • ••••••• ··-· - - - · - -   ~   - . -- - - - ·   --· · - ·   --- c
                                                                                                                                                                                                                                                                                                                                     -           - ----------" -·                          II!I
           (1                                                                                                                                                                                                                                                                                                                                                         . '2,100.         ·;

           t             0.02 , _ _ ·--· ....                                                                                                                                                                                                                                                                                                                       ., 2.000
                                                                                                                                                                                                                                                                                                                                                                                        'I
                                                                                                                                                                                                                                                                                                                                                                                          I
                                                                                                                                                                                                                                                                                                                                                                                          .


           I
                                                                                                                                                                                                                                                                                                                                                                     !. LOOO            J
           ~                                                                                                                                                                                                                                                                                                                                                              1.100.          I
           ~
           "                                                                                                                                                                                                                                                                                                                                                                              I
           ~-r;                                                                                                                                                                                                                                                                                                                                                           1.6c-6
                                                                                                                                                                                                                                                                                                                                                                          1.fi()l)      .I
                                                                                                                                                                                                                                                                                                                                                                                          I
                                                                                                                                                                                                                                                                                                                                                                          l_AOO           I
                                                                                                                                                                                                                                                                                                                                                                          j;3c-\)         jl
                 iii'
                .1::::        1'
                                                                                                                                                                                                                                                                                                                                                                          1.200      ;r   1.


                  E           !                                                                                                                                                                                                                                                                                                                                                      ..oil
                                                                                                                                                                                                                                                                                                                                                                                      c:_,
                              t--
                                                                                                                                                                                                                                                                                                                                                                          1,!00


                                 -~---r-:··--,··--
                                                                                                                                                                                                                                                                                                                                                                                      !rl·
           I.     fl. Ml                                                                                                                                                                                                                                                                                                                                                  1.00\1.!( jll

           I.·~-
           F
           I
                              !
                              i
                               '
                                                                                                                                                                                                                                                                                                                                                                           ·900


                                                                                                                                                                                                                                                                                                                                                                            ~00
                                                                                                                                                                                                                                                                                                                                                                                          I




                                                                                                                                                                                                                                                                                                                                                                                          II
           ~                   t
           ~
                                                                                                                                                                                                                                                                                                                                                                     ;-     700

                               !                                                                                                                                                                                                                                                                                                                                           '600


           J
           -~
                                                                                                                                                                                                                                                                                                                                                                            5W

                                                                                                                                                                                                                                                                                                                                                                            40~-




           l
                                                                                                                                                                                                                                                                                                                                                                                          !1
                                                                                                                                                                                                                                                                                                                                                                            3W            il
           )
            !                                                                                                                                                                                                                                                                                                                                                               20P           11
           l                                                                                                                                                                                                                                                                                                                                                                              I
            j

                                                                                                                                                                                                                                                                                                                                                   ~~~~!'!~-·":.,.~~'"J
                                                                                                                                                                                                                                                                                                                                                                            100
           l             Mo··-
           '
           -L~                                              ....,:..-:~~~'-'-""-"=-"''              ,__. -···,..,.    =-""'   ··-=- ~'~"""'"~"''''=='-~'-'~lill!rv.rrl"ffj-\~~~==!"-'i-"'i't'==~=-~~'-''""'•" ---=¥'~1'~-':"- -·                                                                                               ,;,       -±"!.

           II> 'o                                                                                                                                                                                 CK&L Gates- Retirement V~lue Receivership

The next graph shows the results for the net cash at maturity for the portfolio. As
explained earlier, the net cash at maturity is the amount of death benefits paid after all
policies have matureci less taxes and anticipated prerniU!llS after 2/28/201 1, The net cash
also includes the total cash on hand with the Receiver for the RV portfolio. This amount
is $29.17 million and is added to the total death benefits less taxes and premiums paid.

The graph resembles a normal distribution, and we have di.splayed the 68% confidence
interval and the 95% confidence interval. Based on the simulation, we are 68%confident
that the cash received after all maturities will be between $70.0 million and $85.1 million.
Likewise, we are 95% confident that the cash received will be between $62.5 million arid
$92.6 million.




Lewis &   Ellis~   Inc. • Actuaries & Consultants



                                                                                               154
      .K&L Gates- Retirement Value Receivership _ _

                                                                              ExhibitD




                                                                                                                         11BDD

                                                                                                                         t,ltlil

                                                                                                                        - 1,6PD

                                                                                                                   !- .1,600
                                                                                                                   i.

                                                                                                                         1..4.00.

                                                                                                                         1,3®




                                                                      ,.                      -
                                                                                                                         1,200



                                                                                                  t·                    . 1,100




                                             !-
          if 0.0\                                   ~~·-·--               I                  --        -~-·-----   i·1,000          i'1
          :E                                                          :   i         :                              !_      900~:
          1l~                                                 '
                                                                      .,       ..
                                                                                I        '
                                                                                                                   'I
                                                                                                                             .:t    "'

          Q                                                       I                                                        ~


                                                                                                                           too
                                                                                                                           1!00

                                                                                                                           600

                                                                                                                           400

                                                                                                                           300

                                                                                                                           2DD

                                                                                                                           100




      L?JioliS & Elfis, Inc. •   Actucuies & Co(lsl}ltants                                                                 13
155
K&L Gates- Retirement Value Receivership


IV. Summary
Eduardo S. Espinosa is the court-appointed receiver for Retirement Value, LLC. The
.Receiver e11gTAB 5
Exhibit D




            157
        WJ'RE TRAN~FER INSTRUCTIONS TO JAMES SETTLEMENTSERV.



AMOUNT:                 $ 552,384

TO (INSURED NAME):      ~L 180-03051o=f0RJ

TO (Escrow Account#):   !10423013


FROM (Sub-Account #):   $ 61>878     ~AXA091-012110~PC)       /

                        $54,235      -(AXA335-0224IO~PS) /

                        $ 136,045    -(AVL180-030510-MR)     t/
                        $53,300      -(LF0735"030SlO~AS) /
                        $96,450             (lFG31Jw031210-HM) /

                        $26,817            (AXA036-03l610-PC) I

                        $ 123,659          (JHL633-03121 O"CT) . /



            DATE:       03"25-2010




                                                                     158
                                           Kfi::Sf~ING·~POR1'ER,l(IESLfNG & i~it):l;f,, P~l~•
                                                                                    .'~ttoi'tre}Y at Glw
                                                                                      P~o. ilil:i: llt6iit,
                                                                          N.ii, B~~inif~~~ io:~~-7~UJ :J.G8G
                                                                            ..i111:i~ii_~f~!~~i ~~~rJUni?;~hcCl
                                                                             No,; Frti~Mtl)HfYl                    p;,·~lrtc:!lrilrflj\1'-27.6~1l9'~




   Fl,H/~:f~                       l{icsli~J;< P"r-1~~; Ja~f~t~:& rri·~il, ~>,¢_-.,)OM,;,.~ Po,;t.,dil~~u~!~~ l~i~~

   ~A'J"ri•iJ~,                    !l'clltr,ril~Mi'illhii·




                                                  hitritn li:fJ)~lltjJ;dla' :Kl'Kf', rc~ .·
                                                 · · · A1notrnl · · in!~»'n~tAe••l•uittNfi~                                                 C'ili~rr~i'
                                                 S               '61,87SJIO             AXi\1Hl'h6!'r.i.._'l4JJ'7ti31:                           IAnt-iiin JihrliUd~-j
                                                  $                  2tj;sn;oo · .I\'.XA63u"6554Ji:arn                                     ~\:_A, Equitabk
                                                  S             U:tli'i!i'.fMl.         ;1 11Lfij~cll5:j4??.ii:fi~                         .!11 1:rn H,,J:l~u eli _Li!c

                                 Toln[ ,i;

  lfJ:<>il-.nc~d nifJf{•l'n»ii1Dh 1 _~l.;•-'~~~ltn:ul' -.irl!c~,.

 q;       RdiFiimont'\r~iuc, LL-C
   .      !133•609-$002 il1tll: 1Uil-JiO.;.r.w~

 ~:tt~ ~~~;~~~t~ i~~v:'~~~~it?HJftf-df~~ -'~ ~~~~~.·;~~~ul;l]~1~·ii~~~~1_f~·~~-!f!ri(_,~fi·;~~~ h 1nif~l_;~1:c~~-~li~ ~~~~ ~t_tf ~r L~ ~~~~r.-'::0 ~
- ~l!~!J!; Jl~l.l.J~il Fib~~·~ .. ,-'\.rJ;v:J;U;el(.:i~~U. 1 ~'-i:lj~t1n.;; !,1~£.11:' WhHHlQ:.I)~· or tU;;~r~tst~it· &lf !lL'~~~~:J~!ilH. hli}'-~~f:lnn~LHJnH.Ii Jh-r; j,j!I,~Imt{~r
 ~~~~-~hi ~~~~!~~tii'--L~tl1~U _::..~ ~~~~ ~-~lt'I~!!)",W·~ill~~~. tt ,rti~ llf~.,.~~ f~~i~tr! (J:;h (r.Ii.t.J:unJ~~~~;n iq ~ri-i:::r~ pl~~~l_.;o·t-1-l,f
  lmna~I~~r-~~ -~~s:;..-~·-!Jn'5~ P.~WI~t~ lt-lo VJ 1lY. -rr.o:.rrrnw.:H.':eT~FtExhibit E




            160
                         Summary of Reserve Disbursements




                     Funds Used for PLI140-111109-DM

Source Account           Date                 Amount        Account SubTotals




LLI899-102209-AT        12/22/09               $102,000
LLI899-l 02209-AT        1/4/10                $135,230
LLI899-l 02209-A T       1/7/10                 $71,488      $308,718    7.20%
  R V Operating                               $1,000,000    $1,000,000   23.31%




                                        -1-

                                                                                  161
                     Summary of Reserve Disbursements


    Expenditures from PLI140-111109-DM Reserve Account
Policy Purchased                         Amount         Account SubTotals




PLI140-111109-DM   12/22/10           $220,000
PLI140-111109-DM    1/4/10            $154,755
PLI140-111109-DM   I/7/10             $267,613
PLI140-111109-DM   2/2/10             $53,690
PLI140-111109-DM   2/16/10               $83,909            $779,967




                                   -2-

                                                                            162
                      Summary of Reserve Disbursements



Funds Used for Policy AXA0910012110-PL(Wire Transfer Instructions)
Source Account                  Amount                   Account SubTotals




                                    -3-



                                                                             163
               Summary of Reserve Disbursements



Expenditures from AXA091-012110-PL Reserve

                      Amount           Account SubTotals




                             -4-


                                                           164
                                             Summary of Reserve Disbursements



                  Funds Used for Policy LFG740-71509-RL
      Source Account                               Amount            Account Sub-Totals




                                                                      90,000         7.20%



*Retirement Value was not able to acquire this policy and the participants in LFG032 were assigned
to other policies. However, none were assigned to LFG740

                                                               -5-

                                                                                                     165
                     Summary of Reserve Disbursements



   Expenditures from LFG740-071509-RL Account Reserve

Policy Purchased     Date            Amount       Account Sub-Totals




                                   -6-


                                                                       166
Exhibit F




            167
                                                                                      PfEmium Shortfall Allalysis




                                                                                                                                       As of5/5/f0



            ;U~~
     AGL73L-031909-WK
                                                         ~i~~t_
                                                      485,W7.00        462,000.00
                                                                                         ~ii'Ii~J
                                                                                              947,667.00
                                                                                                                   ~~~t~~1~~~~w~;,~~
                                                                                                                         554,378.00       393,289.00        424,391.49
                                                                                                                                                                          .-f~k~!~~f~~~~~t~-!~~i
                                                                                                                                                                                        31,102.49
      ING283-Exhibit G




            169
From:                    Dick Gray 
Sent:                    Saturday, November 21, 2009 6:35AM
To:                      'Jeremy Gray' ; 'Terry Taylor' ;
                         bwfree@sbcglobal.net; 'Kristen Quinney Porter' 
Cc:                      'Marisa Kane' ; 'Wendy Rogers' ; 'Katie
                         Hensley' ; JlSERVCS@aol.com; don.j ames 1@comcast.net;
                         jeifa@ssacpa.com; scottrbaker@sbcglobal.net
Subject:                 RE: Wire Transfer 11-20-2009



If my assumption is correct - that this is our l 5t-ever "draw the line in the sand" e-mail for policy payment
disbursements- then this is a wonderful step forward for RV and for our relationship with KPKF, PC as Escrow Agent.
We also must note the several positive visits with Ron James during the past few days and his acceptance of where we
are right now; his awareness of our determination to "stop the bleeding" and properly fill all the premium buckets,
which required his understanding and agreement.

To re-cap, if what I belieY!! ..~as happened actually has hap_p_~n.~~t,~


Ron James asked for $1,042,000 in the wire set for Friday the 20th. We at RV agreed we would send ONLY (1} funds
actually in-house I in-hand and (2} only to the extent or percent we had funds that ought to be legitimately devoted
ONLY to policy purchase dollars (as a specific percent of face, translated into a specific percent of each client dollar in-
hand}.

If that is what we have done, then we finally have stabilized the entire disbursement process and now can play planned
catch-up. Naturally, all of this depends of Ron's flexibility and agreement to have more frequent smaller wires as we
accumulate such funds- and to advance even more into the front-money loan on his end (already over $8 million!!)-
which Ron has agreed to do.

~-9.~.1!!/.hat RV wilt do is: (1) get a final fixed number for the premium need (which we estimated Friday is about $1.9
million); {2) re-capitalize from current profits to meet that short-fall; (3) move close to half the net short-fall to Kiesling
immediately; (4) propose a fixed schedule for meeting the balance of the need well before the close of the fiscal year 04-
30-2010.

Dick Gray
President I CEO
Retirement Value, LLO
457 Landa Street, Suite 8, New Braunfels, TX 78130
P.O. Box310635, New Braunfels, TX76131·0635
(830) 624·8858 ole (866) 498·4644 fax (21 0) 39Z·3550 mobile
rgray@retirernent'!_alue.corn

CONFIDENTIALITY NOTICE- The documents and information accompanying this electronic transmission contain
information belonging to Retirement Value, LLC which is confidential and/or legally privileged under Federal privacy laws.
It is intended only for the exclusive use of the addressee. lfthe reader ofthe message is not the intended recipient, or the
agent or employee of an agent responsible for delivering it to the intended recipient, you are hereby notified that any
dissemination, distribution or copying of this communication is strictly prohibited by law. If you have received this
communication in error, please notify us by telephone immediately. Unauthorized interception of this electronic
transmission is a violation of Federal criminal law.


From: Jeremy Gray [mailto:jgray@retirementvalue.com]
Sent: Friday, November 20, 2009 1:45 PM
To: 'Terry Taylor'; bwfree@sbcglobat.net
Cc: 'Marisa Kane'; 'Dick Gray'; 'Wendy Rogers'
Subject: Wire Transfer 11-20-2009

Terry,
Here are the details regarding today's wire transfer-




                                                                                                                          RVR015068
                                                                                                                                  170
TOTAL AMOUNT: $627,254
$550,000 TO ALMA TURNER (Escrow#: 1097802A)
$ 77,254 TO LAURA MURPHY (Escrow#: 1079486A)

Here is the list of the accounts and amounts from which I would like the funds to be taken:
LBL771- 7528808624          $ 125,531
AGL062- 7528808558          $ 129,975
LNL782- 1456460946          $ 78,740
PLI680 - 7528808608         $ 60,863
JPI062- 7528808590         $ 88,237
LNL26A- 9200168756         $ 70,796
LLI899- 7528808541          $ 37,734
PLI140 - 7528808632         $ 35,378

Total                        $627,254



Please let me know if you need anything else from me. Thanks Terry!



Jeremy Gray
Direc:tor Oi Produc:t Development 8 Polic:y Administration

RetireJDent Value, LLC
457 Landa Street, SUite B, New Bratm£els1 TX 78UO
P.O. Box 3IO&~, New Braunfels, TX 781:ll·0&~5
(830) &%4-8858 ofc: (8&&) 498·4&44 £ax (uo) ~92:·~50 mobile
jgmy@r~.tirementvalue com


CONFIDENTIALITY NOTICE- The documents and information accompanying this electronic transmission contain
information belonging to Retirement Value, LLC which is confidential and/or legally privileged under Federal privacy laws.
It is intended only for the exclusive use of the addressee. If the reader of the message is not the intended recipient, or the
agent or employee of an agent responsible for delivering it to the intended recipient, you are hereby notified that any
dissemination, distribution or copying of this communication is strictly prohibited by law. If you have received this
communication in error, please notify us by telephone immediately. Unauthorized interception ofthis electronic
transmission is a violation of Federal criminal law.




                                                                                                                      RVR015069
                                                                                                                                 171
Exhibit H




            172
                                        Retirement Value, LLC (RV)

                                     Benefits and Advantages To Clients

                                           Fast application of funds.
Participants funds can be assigned immediately to any often life insurance policies that are owned by RV, over
 a desirable range of life expectancies(LE' s), rather than languishing in a non-interest-bearing account, waiting
                               weeks or months for policies to "become available."

                             Extraordinary Safety in the U S Legal Reserve System
All policies offered are issued by US Legal Reserve life insurance companies with an AM Best rating of"A" or
 higher, are past contestability periods, and have passed a rigorous twenty-one point inspection process before
                      receiving consideration for purchase. No STOLl policies are offered.

                                          Proven Track Record
 An independent, objective firm predicts LE's for all policies purchased by RV. Historically, less than 2% of
 cases mature more than one year beyond predicted LE'(s), based on a documented audit of 5,000 randomly
                                               selected cases.

                                                Generous Income
         RV' s policies are priced to deliver 16.5% simple interest per year over the LE of the insureds.

                                                 Bonus Income
Early maturities pay higher returns because the full measure ofLE income is paid no matter when death occurs,
                            and pro-rata unearned escrowed premiums are paid, too.

                                            Increased Safety
Policy premiums are placed into escrow with Wells Fargo Bank to pay for premiums for LE plus an additional
      two years. The escrow agent, Kiesling Porter Kiesling & Free is a forty-year-old Texas law firm.

                                            Increased Opportunity
 Participants complete a suitability form rather than having to declare that they are "Acredited Investors," and
 can participate with an amount as low as $25,000, and $5,000 per policy, to achieve maximum spread of risk.

                                         Greater Client Satisfaction
The only investment alternative that guarantees both the clients' principal and their gains- totally free from any
                            direct stock market risk, as long as premiums are paid.

                                               10-Day Free Look
                             Clients enjoy a ten-day free look period after purchase.


For additional information, please contact:
Michael McDermott, Master Licensee
www .retirementvalue. com
(469) 688-1168
sendmegoodnews@yahoo. com                                                           © 2009 Michael C McDermott




                                                                                                                 RVR017544

                                                                                                                       173
Exhibit I




            174
From:          bcollins@retirementvalue.com
Sent:          Wednesday, February 17,2010 8:43AM
To:            Dick Gray ; Wendy Rogers
               
Subject:       RE: Hess report- what does it really say?


A 50% median LE would be a significant deviation from MMR's printed material.
Rather than being a selling point it would cause significant head wind.
Hess has a 1000 policy sample
HOW MANY passed away sooner than LE?
HOW MANY LE plus two years?
HOW MANY over LE plus two years?

If MMR is to have any credibility (something MB and JSS should want to know) their numbers should
be close to MMR's material.


Bruce Collins
Chief Operating Officer
Retirement Value, LLC
457 Landa St. Suite B
New Braunfels, TX 78130
Office 830-624-8858
FAX 830-609-5002
214-732-5422* Use Cell Phone
As iron sharpens iron, man sharpens man. It is accepting the possibility of hearing the word

which creates the opportunity to hear the word "yes." See 3-5 prospects this week.



  -------- Original Message --------
  Subject: Hess report- what does it really say?
  From: Michael Beste 
  Date: Wed 1 February 17, 2010 8:07am
  To: Dick Gray , Ron James 
  Cc: Don James  1 < bcollins@retirementvalue. com>,
  Wendy Rogers , 

  Dick,
  First, 1000 cases is critical mass without doubt.
  Indicates trend strongly.
  When you get a 50% median LE std. it means that half will die before half after.
  It is a target to buy off of.
  It does not mean you have a 50/50 coin toss idea of what the LE is.
  Ron and I talked this over yesterday and I'm sure he can walk you through it effectively so
  that the "lay man"
  can make some sense of this and
  you and Bruce can guide licensees with authority.
  Why Hess is looking at projections is beyond me.
  Maybe I didn't tell you anything you didn't already know!
  Mike




                                                                                                RVR019817
                                                                                                      175
Michael T. Beste
Vertical Capital Holdings LLC

460 St. Michaels Drive
Suite 703
Santa Fe, NM 87505

(817) 329-9292 Direct
(214) 725-4240 Cell

CONFIDENTIALITY: This e-mail message, including any attachments, is intended only for use by
the person(s) to whom it is addressed and may contain information that is legally privileged,
confidential or otherwise exempt from disclosure under applicable law. If you are not the intended
recipient of this e-mail message or the person responsible for delivering the message to the
intended recipient, you are hereby notified that any dissemination, distribution, forwarding or
copying of this communication, and any attachments hereto, is legally prohibited. If you have
received this communication in error, please immediately notify us by either reply e-mail or
telephone at (505) 983-9834 and permanently delete the original and any copy of this e-mail
communication, including any attachments, and any printout thereof
ELECTRONIC TRANSACTIONS: Notwithstanding the Uniform Electronic Transactions Act or
the applicabili1y of any other law of similar substance or effect, absent an express statement to the
contrary hereinabove, this e-mail communication, its contents and any attachments hereto, are not
intended to represent an offer or acceptance to enter into a contract and are not otherwise intended
to bind the sender, any of its clients, or any other person or enti1y.




From: rg ray@retirementvalue.com
To: JISERVCS@aol.com
CC: don.jamesl@comcast.net; mbeste@msn.com; bcollins@retirementvalue.com;
wrogers@retirementvalue.com; jgray@retirementva lue. com
Subject: RE: FW: [FWD: Re: [FWD: Breaking News]]
Date: Wed, 17 feb 2010 06:51:58 -0600

As of Wednesday morning the same question remains on the table: what can I should I will we say
Thursday at our meeting? These people (including myself) are not going to understand all of the 46%- 92%
stuff.




What exactly is it we know and can share safely? "1,000 deaths were confirmed and cross-referenced
with the Social Security Administration data base~ and the correlation of "actuals" to "expecteds" was:
92% of the deaths were within LE + __ months for these 1,000 cases."




??????




                                                                                                          RVR019818
                                                                                                                176
We cannot have another meeting {or should not have another meeting) at which we say "Princeton Report
data still to come."




Dick Gray

President I CEO


Retirement Value, LLC

457 Landa Street, Suite B, New Braunfe Is, TX 78130


P.O. Box 310635, New Braunfels, TX 78131-0635


(830) 624-8858 ofc (866) 498-4644 fax (21 0) 392-3550 mobile


rg ray@retirementva lue .cc m




CONFIDENTIALITY NOTICE-- The documents and information accompanying this electronic transmission
contain information belonging to Retirement Value, LLC which is confidential and/or legally privileged under
Federal privacy laws. It is intended only for the exclusive use ofthe addressee. lfthe reader of the
message is not the intended recipient, or the agent or employee of an agent responsible for delivering it to
the intended recipient, you are hereby notified that any dissemination, distribution or copying ofthis
communication is strictly prohibited by law. If you have received this communication in error, please notify
us by telephone immediately. Unauthorized interception of this electronic transmission is a violation of
Federal criminal law.




From: JISERVCS@aol.com [mailto:JISERVCS@aol.com]
Sent: Sunday, February 14, 2010 10:28 AM
To: rgray@retirementvalue.com
Cc: don.jamesl@comcast.net; mbeste@msn.com
Subject: Re: FW: [FWD: Re: [FWD: Breaking News]]



Dick,




I talked with Jim Hess Friday about the soon to be released report and he told me the following-




There are basically two sets of numbers, the first being the Actual LE's on Deaths Reported versus the
Expected LE's on Deaths Reported.




On this set of numbers the ACCURACY RATE is around 92% of the expected median LE. In other words, if
you had 100 lives with the same LE of 60 months, over a period often years until the last person died the
median LE would be 72 months (66 being 92% of 72). This group of numbers is based on approximately




                                                                                                               RVR019819
                                                                                                                     177
1000 people who have died. The actual number of deaths reported was 1300 but they were only able to
match about 1000 of them though the Social Security Administration.




Because an LEis a Median at 50% up to the LE, and not an average, the Hess Group refers to 92% as 46%
(92% is an Accuracy Rate, 46% is 92% ofthe Median of 50%).




The second set of numbers involves Projecting forward on LE's where the people are still alive. This group is
projected at 42%, or 84% accuracy. I don't put much credence in projections in particular because the bulk
of the LE's underwritten by Midwest have been done in the past four or five years, and the vast majority of
them range from 72 to 144 months (not the type you order).




Statisticians are nerdy, difficult people to understand and their reports, verbal or written, are convoluted and
kind of read like the IRS Tax Code.




The only numbers that matter to me are the Actual Deaths reported to the SS Administration.




Ron James




                                                                                                                   RVR019820
                                                                                                                         178
Exhibit J




            179
      RETIREMENT VALUE, LLC ·CLIENT PARTICIPATION EXAMPLE AND BASE·LINE TARGETED INCOME DURING TEN YEARS
                                       (age ZID@ §±-month Life Expectancy        w/      $7.000.000     face amount and annual premi~ms of           $204,944     collected through month      Jm




       Percentages or dollars through year seven reflect a required pro-rata refund of unused premiums. All percentages or dollarS'lfler month~ reflect a pro-rata payment of a share of premiums by this client.
      Example: In this example, maturity all he end of year #1 would result in $3,486.00 extra far this clienl as a refund of unused premiums. lsi year lola! return is then 122.66% shown rather than 88.00%.




                                                                                                                                                                                                                    RVR051720
180
       RETIREMENT VALUE. LLC • CLIENT PARTICIPATION EXAMPLE AND BASE·LINE TARGETED INCOME DURING TEN YEARS
       Case: LFGOB1-D21710-RC           (age !!Q)@ §!-month Life Expectancyw/              $1,250,000     face amount and annual premiums of            $19,730      collected through month M
                         16.5% simple annual income during the           .§!month Life Expectancy=          88.00%      base-line targeted income -extended and adjusted for a period of ten year!
      Basis: Client base-line targeted income= simple annual income@ 16.5% x a Life Expectancy of 64 months- plus pro-rata premium refunds I minus pro-rata premium payment
      !Assumptions:       ill..QQQ      participation x      1.8800      -     ill&QQ total return at maturity= 1.5040%               share of the face amount= $295.74 annual pro-rata premium share> §J!. months

            At the          ~                ~               ~                  At the       LE Report        Altho        At the                          At the       At the        At the
                            end .::.f                        end of             ~             Maturitv       !D.fLQf_      end of                          end of       f:!nd of




        Percentaaes or dollars through year seven reflect a required pro-rala refund of unused premiums. All percentages or dallarsafter monlh ~reflect a pro-rata payment of a share of premiums by this client.
                  this example, maturity at the end of year #1 would result in $1 ,879. 00 extra for this client as a refund of unused premiums. lsi year lola I return is then 106. 79"11 shown rather than 88.00%.




                                                                                                                                                                                                                       RVR051720
181
      RETIREMENT VALUE, LLC • CLIENT PARTICIPATION EXAMPLE AND BASE•LINE TARGETED INCOME DURING TEN YEARS
                                       {age UJ @ §Q-month Life Expectancy w/              $2.,065.000    face amount and annual premiums of            $49.003      collected through month         ~

                        16.5% simple annual income during the           §Q month Life Expectancy"          82.50%     base-line targeted income -extended and adjusted for a period often year~
                                    !leted income" simple annual i!lcQme Cl'i116.5% x a Life Exoectancv oJ.ijP_.months ·plus pro-rata premium ref1mds I minus pro-rata premium o.aY.




       Percentages or dollars through year seven reflect a required pro-rata refund of unused premiums. All percentages or dollarsafter month.!!§. reflect a pre-rata payment of a share of premiums by this client.
      Example: In this example, maturity at the end of year #t would result in $2,574.00 extra for this client as a refund of unused premiums. 1st year total return is then 108.24% ~hown rather than 82.50%




                                                                                                                                                                                                                       RVR051720
182
      RETIREMENT VALUE. LLC • CLIENT PARTICIPATION EXAMPLE AND BASE•LINE TARGETED INCOME DURING TEN YEARS
                                                                                           $2,000.!1!10 face amount and annual premiums of                 $52,034      collected through month     ll




      • Percentages or dollars thmugh year six reflect a required pro~rata refund of unused premiums. All percentages or dollarS'J.ffN month 12. reflect a pro-rata payment of a share of premiums by this client.
      Example: In this example, maturity at the end of year #1 would result in $2,380.00 exira for this client as a refund of unused premiums. lsi year total return is then 95.3% shown rather than 71.50%.




                                                                                                                                                                                                                     RVR051720
183
      RETIREMENT VALUE, LLC" CLIENT PARTICIPATION EXAMPLE AND BASE·LINE TARGETED INCOME DURING TEN YEARS
      Case: LFG248-01261D-HM (age 76@ §Z-month Life Expectancy w/                          $3,000,000 face amount and annual premiums of                                        $53,847       collected through month   ll
      Client income: 16.5% simple annual income during the                g   month Life Expectancy'        71.50%       base-line targeted income -extended and adjusted for a period of ten                            year~
      Basis: Client base-line targeted income= simple annual income@ 16.5% x a Life Expectancy of 52 months- plus pro-rata premium refunds I minus pro-rata premium payment
      Assumptions:       i1Q.&QQ      participation x       1.7150       -    i1Z..1§Q     total return al maturity-     0.5717%                                   share of the face amount   H.Qlli annual pro-rata premium share> 76 months
                                                                                                                        .,_..,.,,,.,,...,..,..,,...., ...,,_,_.,
           At tho          Altho           At tho            At the            LE Report      At the         At the                                                   At the       At the       At the      At the
                           entiof          end of            end of                           ~              end of                                                   end of




      • Percentages or dollars through year six reflect a required pro-rata refund of unused premiums. All percenlages or dollarS3fter month!.§ reflect a pro-rata payment of a share of premiums by this client.
      Example: In this example, maturity at the end of year #1 would result in $1,642,00 extra for this client as a refund of unussd premiums. 1st year total return is then 87.92% shown rather than 71.50%.




                                                                                                                                                                                                                                                RVR051720
184
      RETIREMENT VALUE. LLC ·CLIENT PARTICIPATION EXAMPLE AND BASE·LINE TARGETED INCOME DURING TEN YEARS
      Case: AXA994-D1151D-BO (age_rr@ §.!-month Life Expectancy w/                                                                                      $62,634      collected through month Z§.




       PercentMes or dollars through year six refleol a required pro-rata refund of unused premiums. All percentages or dollar"'*"' month I§ refiect a pro-rata payment of a share of premic1ms by this client
                this exam pie, maturity at the end of year #1 would result in $2.664.00 extra for this client as a refund of unused premiums. 1st year total return is then 96.77% shown rather than 70. 13%.




                                                                                                                                                                                                                 RVR051720
185
      RETIREMENT VAL.UE, LLC -Client participation example and base-line expected income during ten years
      Case: AXA091-012110-PC (age ~I @~-month Life Expectancy                  w/       $5,000,000       face amount and annual premiums of                  $133,863         collected through month          §.ll.
                        16.5% simple annual income during the ~-month Life Exectancy = 61.88% base-line expected income- extended and adjusted for a period of ten yean
              Client base-line expected income= simple annual income@ 16.5%              x a Life Expectancy of~ months- Q!Jj§ pro-rata premium refunds I minus pro-rata premium payments
                          ill.QQQ    participation x      1.&1[§.     =    i1i..:!M    total return at maturity   =        ~              share of the face amount=         ~ annual pro-rata premium share> 69 months


                          A!1!l!          At the        LE Report            Atthe         At the                            At the            Attho           llli!l!       At the      &!!!!
                                          end of                                                                            end of             e.od of         :end of       end of




      'Percentages or dollars through year five reflect a reqc1ired pro-rata refund of unused premiums. All percentages or dollarsafter month~ reflect a pro-rata payment of a share of premiums by this client
      Example: In Ihis example, maturity at the end of year #1 would result in $2,059.00 extra for this client as a refund of unused premiums. 1st year total return is then 82A7% shown rather Ihan 61.88%.




                                                                                                                                                                                                                         RVR051720
186
      RETIREMENT VALUE, LLC" CUENT PARTICIPATION EXAMPLE AND BASE·LINE TARGETED INCOME DURING TEN YEARS
                                                                                                                                                                                                                 ~




      • Percentages or dollars through year five reflect a required pro-rata refund of unused premiums. All percentages or dollar&~fter month §_1 reflect a pro-rata payment of a share of premiums by this client.
      Example In this ax ample, maturity at the end of year #1 would rese~lt in $1,209.00 extra for this client as a refund of unused premiums. 1st year total return is then 67.09% shown rather than 55,00%.




                                                                                                                                                                                                                      RVR051720
187
      RETIREMENT VALUE, LLC • CLIENT PARTICIPATION EXAMPLE AND BASE·LINE TARGETED INCOME DURING TEN YEARS
                                                                                                                                                                                                                §l




       Percentages or dollars through year five reftact a required pro-rata refund of unused premiums. All percentages or dollarsafter month 2 reflect a pro-rata payment of a share of premiums by this client.
      Example: In this example. maturity at the end of year #1 would result in $2.536.00 extra for this Client as a refund of unused premiums. tst year total return is then 77.61% shown rather than 52.25%.




                                                                                                                                                                                                                     RVR051720
188
      RETIREMENT VALUE, LLC -Client participation example and base-line expected income during ten years
      Case: AGL 130-01211 O·PM (age M) @ ll-month Life Expectancy               w/         $2,!100,000                  face amount and annual premiums of        $120,629        collected through month          §l
                        16.5% simple annual income during the~·month Life Exectancy = 45.38% base-line expected income· extended and adjusted for a period of ten year~
              Client base-line expected income= simple annual income@ 16.5% x a Life Expectancy ofll months- .liY§. pro-rata premium refunds I minus pro-rata premium payments
                          ~          participation x      ~            =    ~           total return a! maturity=                     ~           share of the face amount=    ill2.&§. annual pro-rata premium share> 57 months
                                                                                         F __ 1-R-Iri"Tn UU" ffil:.ll

                          At the        LE Report          8!..!1!_           &!!!!                                      &!!!!          Altho          &!!!!        At the       Altho       &!!!!
                                         Moturitv          end of                                                        end of        end of                                    end of




      'Percentages or dollars through year four reflect a required pro-rata refund ol unused premiums. All percentages or dallsrS3fter month.[[ reflect a pro-rata payment of a share of premiums by this client
      Example: In this example, maturity at the end of year #1 would result in $3,2BB,OD extr~ for this client as a refund of unused premiums. 1st year total return is then 78,26% shown rather than 45.38%.




                                                                                                                                                                                                                                   RVR051720
189
Exhibit K




            190
      RETIREMENT VALUE, LLC -Client participation example and base-line expected income during ten years
             LNL177-031909-MC          (age 11J@ ZQ-month Life Expectancy wl              $1,500,000      face amount and annual premiums of            $34.000      collected through month ~
      Cllent income; 16.5% simple annual income during the              70   month Life Expectancy=         96.25%     base-line expected income -extended and adjusted for a period often years
      Basis: Client base-line expected income= simple annual income@ 16.5% x a Life Expectancy of70 months-~ pro-rata premium refunds I minus pro-rata premium payments
      Assumptions:        11Q&QQ       participation   x    1.9625      =    ~·          total return at maturity=     1.3083%        share of the face amount= $444.83 annual pro-rata premium share> .[1: months

           At the           ~                Altho           Altho              At the       LE Report       At the        Altho                           At the       Atthe         At the
           ~                end of          end of           end of             end of        Maturitv       end of                                                    ~              end Df




       Percentages or dollars through year seven reflect a required pro-rata refund of unused premiums. All percentages or dollars after month~ reflect a pro-rata payment of a share of premiums by this client.
      Example: In this example, maturity at the end ol year #1 would result in $3,040.00 extra for this client as a refund of unused premiums. 1st year total return is then 126.65% shown rather than 9625%,




                                                                                                                                                                                                                     RVRD51693
191
      RETIREMENT VALUE.                     LLC       -Client participation example and base-line expected income during ten years
      Case: AGL73L-031909-WK            (age llJ @~-month Life Expectancy w/               $3,000.000      face amount and annual premiums of             $62,000      collected through month      M
      Client income: 16.5% simple annual income during the               70 month Life Expectancy=           96.25%     base-line expected income -extended and adjusted for          a period of ten years
      Basis: Client base-line expected income= simple annual income@ 16.5% x a Life Expectancy of70 months-~ pro-rata premium refunds/ minus pro-rata premium payments
      Assumptions:        i1Qm          participation x      1.9625      -     m&1§.       total return at maturity- 0.6542%            share of the face amount- ~ annual pro-rata premium share> 94 months

           8!.!b!           Altho            Altho            8!.!b!             Atthe        LE Report       At the         ~                               Atthe        Altho          8!.!b!
           end of           ~                end of           end of            ~              Maturity       end of         -end of                                      end of         en.d of




      • Percentages or dollars through year seven reftect a required pro-rata refund of unused premiums. All percentages or dollars after month Jl± reflect a pro-rata payment of a share of premiums by this client.
      Example: In this example, maturity at the end of year 11'1 would result in $2,771 .DO extra forth is client as a refund of unused premiums. Is! year total return is then 123.96% shown rather than 96.25%.




                                                                                                                                                                                                                        RVR051693
192
      RETIREMENT VALUE, LLC -Client participation example and base-line expected income during ten years
      Case: AXA804-031909-RM            (age llJ@ §]!-month Life Expectancy w/              $4,500,000     face amount and annual premiums of                                  $140,000   collected through month   ~

      Client income: 16.5% simple annual income during the                §.]!month Life Expectancy=          94.88%     base-line expected income -extended and adjusted for a period of ten years
      Basis: Client base-line expected income= simple annual income@ 16.5% x a Life Expectancy of69 months- Jl.!.i§. pro-rata premium refunds /minus pro-rata premium payments
      Assumptions:        l1Q&QQ        participation x      ~            -     llim        total return at maturity- 0.4331%           share of the face amount=                         illill     annual pro-rata premium share >93 months
                                                                                                                                               RETIREMENT VALUE.                    LlC         -Client participation example and base-line expected income during ten years
      Case: MAM860-071509-ML           (age W@ 69-month Life Expectancy w/                 $1.500,000     face amount and annual premiums of                  $28,1100        collected through month ~
                                                                         69 month Life Expeclancy =         94.88%     base-line expected income -extended and adjusted for a period of ten years
              Client base-line expected income= simple annual income@ 16,5% x a Life Expectancy of69 months                    -l?.!..Y2 pro-rata   premium refunds I minus pro-rata premium payments
                          lli.QQQ      participation    x    ~           =    ill,dM total return at maturity=         ~              share of the face amount=                ~         annual pro-rata premium share>~ months
                                                                                                                                                       ttu:
                            At the           At tho           Altho             At the       LEReport        At the        At the                                I'll.!!!!!     Altho       At the
                            end of           enrl of          en~   of          on~   of                                                                        end of          end of      end of




      *Percentages or dollars through year seven reflect a required pro-rata refund of unused premiums. All percentages or dollars after month!;! reflect a pro-rata payment of a share of premiums by this client.
      Example: In this example, maturity at I he end of year #1 would result in $2,455.00 extra for this client as a refund of unused premiums. 1st year total return is then 119.43% shown rather than 94,88%.




                                                                                                                                                                                                                                  RVR051693
194
      RETIREMENT VALUE. LLC -Client participation example and base-line expected income during ten years
      Case: LNL740-071509-RL            (age !!Q)@ 21-month Life Expectancy w/              $5,000.000     face amount and annual premiums of                                          $110,089   collected through month 117
      Client Income: 16.5% simple annual income during the                21   month Life Expectancy=        86.63%      base-line expected income -extended and adjusted for a period often years
      Basis: Client base-line expected income= simple annual income@ 16.5% x a Life Expectancy of64 months- 2!.!!§ pro-rata premium refunds I minus pro-rata premium payments
      Assumptions:        i1Q.R.Q.Q.    participation x      1,8663      =      ill.&.21 total return at maturity= 0.3733%              share of the face amount=                                  ~         annual pro-rata premium share> 87 months
                                                                                                                                       ~~ ... ~.... ·~·~·   ...... 4 .. ~·~ ..., .._


           Altho            Altho            ~                At the             Altho        LE Report        Altho         At tho                                                      ~          At the      At the
           end of           end of           end of           end of             end of                       ~              -end of                                                     end of     ~           e-nd of




      • Percentages or dollars through year seven reflect a required pro-rata refund of unused premiums. All percentages or dollars after month.!!§. reflect a pro-rata payment of a share of premiums by this client.
      Example: In this example, maturity at the end of year #1 would result in $2,568.00 extra for this client as a refund of unused premiums. 1st yaaflotal return is tloen 112.31% sho\Mo rather than 86.63%.




                                                                                                                                                                                                                                                        RVR051693
195
      RETIREMENT VALUE, LLC                                   -Client participation example and base-line expected income during ten years
             TRA2B1-D71509-RJ         (age~@ 2!-month Life Expectancy w/                        $1,500,000 face amount and annual premiums of                    $50,160    collected through month   @
                         16.5% simple annual income during the                 2! month Life Expectancy'        77.00%      base-line expected income -extended and adjusted for        a period of ten years
               Client base-line expected income= simple annual income@ 16.5%                    x a Life Expectancy ofM months-~ pro-rata premium refunds/ minus pro-rata premium payments
                         !i1Q.QQQ     participation       x        11!QQ       = ill.IQ.Q       total return at maturity=   ~                        share of the face amount ~ annual pro-rata premium share>@ months
                                                                                                                            J:.r.mm   n~m:mnnmmrn.

                           At the          At the                   At the          LE Report      ~             At the                                 ~          At the     At the      8!J.hg,
                                           !l.!ll!...2f             ~               Maturity       em! of        ~                                      end of     ~




      ' Percentage< or dollars through year six reflect a required pro-rata refund of unused premiums. All percentages or dallal"ffifler month~ reflect a pro-rata payment of a share of premiums by this client.
      Example: In this eKample, maturity at the end of year #1 would result in $3,354.00 extra for this clie11t as a refund of unused premiums. 1st year total return is then 110.54% shown rather than 7TOO%.




                                                                                                                                                                                                                         RVR051693
196
      RETIREMENT VALUE,                    LLC         -Client participation example and base-line expected income during ten years
             ING201-071509-AG (age.z2)@ ~-month Life Expectancy w/                        $5,1lOO.Illlll face amount and annual premiums of                                $180.766    collected through month   Il!
                        16.5% simple annual income during the             ~ month Life Expectancy'         75.53%       base-line expected income -extended and adjusted for a period often years
              Client base-line expected income= simple annual income@ 16.5% x a Life Expectancy of.§§_ months- Q[l§ pro-rata premium refunds I minus pro-rata premium payments
                         ill...QQQ   participation x        llill         =   ~           total return at maturity=     ~                                      share of the face amount ~ annual pro-rata premium share   >I!! months
                                                                                                                        ·   '~'~r!      RETIREMENT VALUE, LLC                             -Client participation example and base-line expected income during ten years
             ANI852-031909-HO         (age.l!l@ ~-month Life Expectancy w/                 $5,000,000 face amount and annual premiums of                  $155,2.2.9    collected through month   ll.
                        16.5% simple annual income during the             ~ month Life Expectancy '        72..88%      base-line expected income -extended and adjusted for a period of ten years
      Basis: Client base-line expected income= simple annual income@ 16.5% x a Life Expectancy of~ months-~ pro-rata premium refunds I minus pro-rata premium payments
      Assumptions:       l:!.Q&QQ     participation x        1.7288      -   ~             total return at maturity-    0.3458%              share of the face amount   illill     annual pro-rata premium share >77 months
                                                                                                                       111";1;-mHH m   H .

           Altho           At tho          ~                  At tho           LE Report      At the         At!he                                           Attho
                                                                                                                                                &!b!.                     At the       ~
           end of          ~                                                                  end of        end of                                                        end of       el"fd of




      • Percentages or dollars throcgh year six reflect~ required pro-rata refund of unused premiums. All percentages or dollarEafter month ZI reflect a pro-reta payment of a share of premiums by this client
      Example: In this example, maturity at the end of year #1 would result in $3,113.00 extra for this client as a refund of unused premiums. 1st year total return is then 104.01% shown ralher than 72.88%.




                                                                                                                                                                                                                              RVR051693
198
      RETIREMENT VALUE, L.LC - Client participation example and base-line expected income during ten years
      Case: ING2B3-031909-AI           (age ll)@ frmonth Life Expectancyw/                    $2.000,000          face amount and annual premiums of                    $96,000          collected through month             §I
      Client income: 16.5% simple annual income during the ~-month Life Exectancy = 59.13% base-line expected income- extended and adjusted for a period often years
      Basis: Client base-line expected income= simple annual income @ 16.5% x a Life Expectancy of~ months- Jlli!l; pro-rata premium refunds I minus pro-rata premium payments
                           !l.Q.QQ.Q. participation X        1.5775        =    lli...IZ§.   Iota] return at maturity=                    0,7888%   share Of the face amount=          lliidQ.     annual pro-rata premium share> 67 months
                                                                                                            r!r;>ltf'!HN~•t+rl+!h...--1



                            8!.!lli!         At1he          LE Report             ~              8l..!!li                                  At.!b!       At1he             At the         ruJ!I!      Att~~

                           ~                ~                M.attuity            end of                                                   end of       ~                end of         ~nd   of     end of




      "Per-centage.s or dollars through year 1ive reflect a reql.llred pro-rata refund of unused premiums. At I percettt~ges or dollarsafter month .§1. reflect a pro-rata paym-ent of a share af premiums by thts client.
      Example:: ~n this example, maturiiy et ths end of year #1 would result rn S3J47l00 B;dra for this cHant as a refund of unus.ed premiums. ~st year total return is then 92.46% shown rather than 59.13%c




                                                                                                                                                                                                                                              RVR051693
199
      RETIREMENT VALUE. LLC -Client participation example and base-line expected income during ten years
      Case: OML446-031909-RL (age IJ!)@ ill-month Life Expectancy w/                        $2,000,000        Ieee amount and annual premiums of                    $89,000          collected through month        H
      Client income: 16.5% simple annual income during the ill-month Life Exectancy = ~ base-line expected income - extended and adjusted for a period of ten years
      Basis: Client base-line expected income= simple annual income@ 15.5% x a L~e Expectancy of ill months                           -!1lill! pro-rata premium refunds /minus pro-rata   premium payments
      Assumptions          !1Q..QQQ participation x         1.5500       =     l1§J.QQ     total return at maturity=                 0,7750%     share of the face amount=         ~ annual pro-rata premium share > 64 months
                                                                                                         -·-·~1+·~···~'''"'''""'~1
           At the          Atfh~            8!Jt12         LE Report            At the         At the                                 At the          Atth~           .At the                    At the
                                                                                                                                                                                    8.!Jh!
           end of          en(:! of        ~                Miilturitv          i!'l1dQf       ~                                      end of          end of          !.!!!!..£!    end of




      ExampiEi:: In 1his example, maturity ai Uia er~d of ye~r #1 wDuld result in $2,989.00 E::TAB 6
EXHIBIT

 'i   233
    •••••. ••••••• th~ir 6-ts% comlllissi()l1S 111' fi:~cit, Wid, th~l~W rrrt!t lq~~ling Porter Kiesling &_ Free, PC •..
             . . • (''Kiesliilg Porter") was paid 1% o:fthe faee yalue ofeacllpolicy up frorit. . . .           .




                       ~z~~l~~~~:sa~~~F~I!~~~~t~~t:~r~••·· ·
              9

       ·•         ·•
              . .... res~e ap.loUn.ts for future premium payments, pay th,e operating expenses ofthe c;omptilly •

       . • •• .•                                                                                                           •f             .    ;~
            .. •· • the poliCies; it is relatively clear that Retirement Value;.sigDiUtantly overpaid for #Je policies. • •.         ••·· •·.•• •• .

                  ::~~~~                                                                                                   •...        •.




          ... . •••• have riot seen ailyev1dence they were capable ofdoing so} or for the company to raise inore           •••.·..
      ··· · ··. ril;'?fi~y frolit iflvestors. •·· · · · · · ·       ·· · ·            ·                   ·

•·••• 1     ~·~~~~                                                                                                           ~i~~!1:~
                       solvency.••




                                                                                                                                              234
:   .·:·    : : ..   :    .. : :         :    ::          .. :            :                  :·     :          .:         .. :·:                                 : ··,·· .. : · · , · · : . : : :        :               :::         ..          :              ..




...•..•12.••.••RetirementValiiewas
                •·•·•·· •.•. .•.• •..••.. • insolvent
                                              < .···••··•·•···••• · .· · ••·· ··••· •. · ·•••••• · •••••••·• ·•.···••••·•··•·· •.• ••·· .·• •••••·••·••·••· ••••••.
                                                        fromitsi~cepti~1l. Atalltinles from April30~ 2009 th!oUgh
               March 31, 2010, the sll1ll of Retirement Value's debts \Vas greater thati all of Retirement ·
            Va1ue'sa5sets at afair valuatio!l, resu.lting in insolvency. Dllrillg each month ofits ••
            exi~tence, it became increasingly insolvent.      . . . . . . . . .. . .. .... .

      ••.••• •\VIrile the               Li~eilS~swere
                                     paid collectively nearly $13 •million in              Retirement •• • •.•                                                                                   co~ssi~n~,.
         · Value did riot recdve.any belietit ofreasonablyequivaleritvalue ill exdia.tlgehmd instead ·· .· .
         ... became hicrea5k~y insolvent .. With each IDV(!Stment procw~d by the Licensees, Retirement
          ·· Value ~came~ore and ftJ.ore insoivet1t; ·      ·· · ·             · · · · · ·· · ··  ·· ·· ··
                 .>.. : :. :: ·. ::.'         . ·::'::. :· :... :. : .·.:: .:                      : ::: . ' .. : :                 :         . : .,. :- ,.. :· :· :::.' :. ' :.                              :     :         :. :. '.. :: . ::· . ::-..        ..
       i 3. Attached hereto as EJdnbif B, and incorl'orated herein by reference as ifset out hi full; is a.
       .. •• true ind COrreCt copy of the expert tepbit {have prepared in thls CaSe.                                                                                                                              •. .        .. .. .. .. .. . .. . .. .
       ...............             ,. . . . . . . . . . . .        '··   ..       ...   ... . .           . . . ,· .... · ..   ·   ..   ·.,   ... · ,·, ... :.      : ....   ·   .. ·.       .   .,           .           '                  .       '      .

     14
       .    ~~I%~~~~f~~~ib!of.6It1;~ri"b~~~~~%~!1Jizr~~~~·
                     Oil review of
            oprn.ions .. Based              the
                                                           ·. ·
                                                             a                                    these .records; I have cririchided                                                                  folloWing: ..
                         .. .. . . ..   . . ·:··· ·:·· · : . : : : .          :              :·:    :··      . ··:··                     ·.:·:': ··.:'· :· .. :· ··:             . . ·:··    . ·..     ' · . : · . ····,··.·: ..


                              · · Galla~erFmanciai                                            Group was
                                                                                   paid $1,4i3,l14.4o comlliissions....                                                                     in
                                •.• Semor RetiremeritPlanners,LLC                          paid$485~564.13 irieolmnissions .            was
                                   . Estate P{ot#~::tion PlallningCoip. wa5 p(lid $388~589.11 ill cormnissions .••.
                                      Secured Financial Strategies~ LLC was paid $300~182.47 in coill.triissions..
                                   · Reid Thotbmn w~ paid $11,267.00 in conmiissions. · •                                 · · · · ·· ·
                                      Briari.CerVenkiwas paid $261,825;96 in cofum.issiOns. .. . .                                .
                                   .. Nichtdrivesttnent Group~ LLC                     paid $223~52~.09 in commissions.            was
                                    ··Senior Texan Estate Platulirii SerVices, LLC                            p:· .. ::.: .. ::·.':.": ·:: .: : .. .. :- ... '                                                                                                              ·: . :.. , :
      1
        1 was provided the following definitlonfrir reasonably equivalent value: '"Reasonably                         includes, •••                                                                          equivale~t ~alue'
       without liinitatiori, atransfer or obligation that is withln !he range of values for which the transferor would .have sold • •
       the assets in mUimi'slength tta:nSactiofl." tex. BUs.; ~ Conun. Code § 14.~04(d).                  ·      ·      .· ·· · · ·




                                                                                                                                                                                                                                                                          235
              Jeff Mejia was paid $24,500.00 in commissions.
              Jerry Neal Orr was paid $11,060.00 in commissions.
              John Todd Reagan was paid$ 35,082.24 in commissions.
              John Hoskins was paid $ 15,871.4~ in commissions.
                                                  in
              Kenneth Franco was paid $27,800.00 co:infuissions.
              Lighthouse Capital Preservation was paid $40,000.00 in commissions.
              Clement Ng was paid $ 3,000.00 in conirnissions.
              Mark J. Smith was paid $13,125.27 in commissions.
              Michael William Sylkatis was paid $35,300.00 in commissions.
              Michael Woods was paid $3,500.00 in commissions.
              Milks & Milks wa5 paid $41,403.32 in commissions.
              Rayman Chadwick, Jr. was prud $52,981.77 .i.n colll1llissions.
              RicruirdEvans  wa.8 paid $24,757..43 in commissions.
              Rohert.Ktloxwas paid $24,217.20 in cormillssions.
              Sam Hensley  was  paid $19,496.03 in conunissions.
              Steven Skijuswas paid $34,344.23 in coriun.issio1ls.
              T. C. Weston was paid $12,250.00 in commissions.
              Walter Young was paid $21,000.00 in commissions.
              Wesley Davidson was paid $38,846.34 in commissions.
              William Evans was paid $57,666.92 in commissions.

15. The preceding paragraph lists payments made directly by Retirement Value, through Kiesling
    Porter. Some of the individuals listed above may have received more than the commissions
    listed above if they received commissions indirectly through an LLC or other entity. For
    example, payments made to Secured Financial Strategies, LLC would have passed-through to
    the owners/members of Secured Financial Strategies, LLC, in addition to whatever
    comniissions such owners/members received directly.

16. Attached as Exhibit Care true and correct excerpts of a spreadsheet I created from the
    accounting records ofRetiremen1 Value which also show the total amount of commissions
    paid to the licensees listed above.

      Further Affiant sayeth not.




THESTATEOFTEXAS               §
                              §
COUNTY OF BEXAR.              §




                                                                                    ~ >-:._: •                           LJ


                                                                   ___,,}~f~:·
                                                                           ··" -.   :.~.:~.~.~.·. ••·..•..•·.,:;-,:·· .: .•:·j· ·~:,-,;.   .,·.\·




                                                                                                                                                    236
}..,




       K&L GATES LLP

       Retirement Value
       POLICY, PORTFOLIO, &STOCHASTIC ANALYSIS- REVISED

       June 27, 2011

       ADDENDUMS

       August 11, 2011 &February 15, 2013




       -?    -,~

             ~
           ActuiWiu &:
           Conlfiultanh


       Lewis & Ellis, Inc.
       Actuaries & Consultants


       S. Scott Gibson, F.S.A., M.A.A.A.
       Jacqueline B. Lee, F.S.A., M.A.A.A.




                                 EXHIBIT

                           I~   _ A___
                                  __:___
                                                          237
K&L Gates- Retirement Value Receivership

POLICY, PORTFOLIO, & STOCHASTIC ANALYSIS

Table of Contents



   Section                                                                                                                   Page

       L       Purpose and Scope ......................................................................................... 1

       II.    Valuation ......................................................................................................... 4

       IlL    Stochastic Modeling ....................................................................................... 8

       IV.    Summary ....................................................................................................... 12




Lewis & Ellis, Inc. • Actuaries & Consultants




                                                                                                                                      238
K&L Gates- Retirement Value Receivership

I.     Purpose and Scope
Eduardo S. Espinosa (Receiver) is the court-appointed receiver for Retirement Value, LLC
(RV). The Receiver engaged Lewis & Ellis, Inc. (L&E) to perform the independent
valuation of the RV policies and portfolio. L&E was also asked to perfonn a stochastic
analysis on the portfolio.

The RV portfolio consists of 49 policies with a total face value amount of $134,835,000.
The Receiver also hired Asset Servicing Group, LLC (ASG) to administer the portfolio.
ASG provided the information used in the valuation. We received illustrations, annual
statements, policy contracts, and life expectancy (LE) reports. The LE reports that we
used in our analysis were provided by ISC Services, a life expectancy provider generally
considered to be reliable. We also reviewed LE reports prepared by A VS and 21st
Services, which were provided to us by the Receiver (via ASG).

One policy has matured since the receivership began. This policy has been excluded from
all of our analyses, and the received death benefit has been included in the total cash for
the portfolio.

The purpose of analysis is to provide the Receiver with a report of the actuarial value, as
of February 28, 2011 (Valuation Date) of the portfolio. This report will also assist the
Receiver with additional graphs and tools for their presentation to the courts and decision-
making process on how to handle the portfolio.

Limits on Distribution and Utilization

This report has been prepared for the use of the Receiver in reporting to the Court and in
determining the best strategy for managing the portfolio. It is not appropriate for any
other purpose.

This report may not be distributed to any other parties without the prior consent of L&E.
Any users of this report must possess a certain level of expertise in life insurance, the life
settlement industry, statistics, and/or actuarial science so as not to misinterpret the data
presented. Any distribution of this report should be made in its entirety. In addition, any
third party with access to this report acknowledges, as a condition of receipt, that L&E
does not make any representations or warranties as to the accuracy or completeness of the
material. Any third party with access to these materials cannot bring suit, claim, or action
against L&E, under any theory of law, related in any way to this material.

It is our understanding, upon which we are relying, that any recipient of this report will
consult with and rely solely upon their own legal counsel with respect to definitions. No
representation is made herein, or directly or indirectly by the report, as to any legal matter
or as to the sufficiency of said defmitions for any purpose other than setting forth the
scope of our Report hereunder. In connection with this Report, we have made such
reviews, analyses, and inquiries as we have deemed necessary and appropriate under the
circumstances.


Lewis & Ellis, Inc. • Actuaries & Consultants                                           1




                                                                                                 239
                                                                                                I   '




K&L Gates- Retirement Value Receivership


Lewis & Ellis is available to answer any questions that may be raised by this report.
Please direct any inquiries to Scott Gibson or Jacqueline Lee.

Confidentiality of Review

L&E recognizes that in the performance of the work, we acquired or had access to records
and infonnation considered confidential by the Receiver. L&E took steps to comply with
all laws, regulations, and standards relating to confidentiality and privacy.

Reliances

L&E's work was based upon data and information obtained through the Receiver and
ASG. Lewis & El1is did not perform a detailed review of the data provided. L&E did
review the data for overall appropriateness and reasonableness. The data appear to be
appropriate for use. If there are any material inaccuracies in the data provided, the
conclusions reached in this report may be invalid.                         ·

We have relied upon and assumed, without independent verification. unless noted
elsewhere, that:

    1. The life expectancies as presented are valid, reasonable, and proper; and
    2. The life insurance policies' insured information, benefits, and structures are valid
       as preSented.

The professional fee for this engagement is not contingent upon the opinion of the value
set forth in the attached written report prepared by L&E.

The report is based on valuation as of the February 28, 20llvaluation date. Subsequent
events that could affect the conclusion set forth in the report include adverse changes in
industry performance or market conditions, adverse mortality expedence, and changes to
the business. L&E is under no obligation to update, revise, or reaffirm the report.

The report is intended solely for the information of the person or persons to whom it is
addressed solely for the purpose stated, and may not be relied upon by any other person or
for any other purpose without L&E's prior written consent. The conclusions set forth in
the report are based on methods and techniques that L&E considers appropriate under the
circumstances, and represent the opinion ofL&E based upon information furnished by the
Receiver, ASG, and their advisors.

Notwithstanding the foregoing, the opinions set forth in the report are not intended by
L&E, and should not be construed, to be the investment advice in any manner whatsoever.
Furthermore, no opinion, counsel, or interpretation is intended in matters that require
legal, accounting, tax, or other appropriate professional advice. It is assumed that such
opinions, counsel, or interpretations have been or will be obtained from the appropriate
professional sources.


Lewis & Ellis, Inc. • Actuaries & Consultants                                           2




                                                                                              240
K&L Gates- Retirement Value Receivership

L&E is not guaranteeing, on any basis, the performance or success ofthe portfolio, the
repayment of invested capital, or any particular rate of capital or income return.

L&E assumes that the portfolio, the Receiver, and ASG have complied with all applicable
federal, state, and local regulations and laws, unless the lack of compliance is specifically
noted in the report:

Except to the extent specifically disclosed in writing to L&E, the report also assumes that
the portfolio has no material contingent assets or liabilities, no unusual obligations, or
substantial commitments other than those incurred in the ordinary course of business, and
no pending or threatened litigation that would have a material effect on the portfolio.

L&E has not accounted for.any no-lapse provisions that may be included with some of the
policies.




Lewis & Ellis, Inc. • Actuaries & Consultants                                            3




                                                                                                241
K&L Gates - Retirement Value Receivership

II.    Valuation
Description of the Portfolio

There are 49 policies in the Retirement Value portfolio with a total face value amount of
$134,835,000 .. Asset Servicing Group, LLC (ASG) administers the portfolio. ASG
provided the information used in the valuation. We received illustrations, annual
statements, policy contracts, and life expectancy (LE) reports.

One policy has matured since the receivership. This policy has been excluded from all of
our analyses, and the received death benefit has been included in the total cash for the
portfolio.

The purpose of analysis is to provide the Receiver with a report of the actuarial value, as
of February 28, 2011 (Valuation Date) for the portfolio.

The term "actuarial value" is ddined as the amount at which the Portfolio (or more
specifically the policies of the portfolio) would change hands between a willing buyer and
a willing seller, each having reasonable knowledge of the relevant facts, with the
presumption that actuarial assumptions and discount rates remain the same. We have not
accounted for federal income tax in developing the actuarial value.

All valuation methodologies used to determine the actuarial value of the portfolio are
predicated on numerous assumptions pertaining to prospective mortality experience.
Unanticipated events and circumstances relating to such may occur and actual results may
vary from those assumed. The variations may be material.

The discount rate is an assumption that drastically affects the results of the actuarial value
in our analysis. Careful consideration is made when choosing this assumption. L&E
currently performs life settlement portfolio valuations on 10+ life settlement portfolios
ranging from 2 policies to 1,100 policies. Based on our experience with these funds, their
managers, and our general perception of the market, the current market discount rate
utilized for buying and selling of policies and portfolios ranges from 10-21%. Factors
influencing the estimated range are overall financial market conditions, life insurance
carrier, freshness and quality of life expectancy evaluation(s), means of original policy
acquisition, and quality of policy source provider. The actuarial value of the portfolio has
an inverse relationship to the discount rate; therefore, if the discount rate decreases, the
actuarial value of the portfolio increases. Prospective buyers in the life settlement market
want the discount rate to be higher, which would drive the purchase price down. Since the
Receiver is either selling or maintaining the policies in the portfolio, it is reasonable to
assume a higher discount rate such as 18%.

The total current death benefit for the policies, excluding the matured policy, in the
portfolio is $124,835,000. As ofthe Valuation Date, the actuarial value of the Fund is
$5,700,917 using the 18% discount rate. A value summary of policies held by the



Lewis & Ellis, Inc. • Actuaries & Consultants                                            4




                                                                                                 242
K&L Gates- Retirement Value Receivership

portfolio is shown on the next page (Exhibit A) along with two other discolllt rate
scenarios of 16% and 20%.

Each policy has an escrow account that holds funds that will be used to pay future
premiums and are referred to as "Premium Reserves." Exhibit B, which is on the page
following Exhibit A, compares the number of months of premium reserves available to the
number of months ofthe life expectancy for each policy. On average, the premium
reserves do not provide enough funds to continue paying premiums from the escrow
(roughly 45 months). None of the policies have enough funds to be able to pay premiums
until the month of the policy's LE. The graph shows the number of months the premiums
would be available in escrow as well as the number of months of the LE for each policy.




Lewis & Ellis, Inc. • Actuaries & Consultants                                         5




                                                                                          243
K&l Gates- Retirement Value Receivership

                                 Exhibit A -Net Present Values
                                      Probabilistic Basis
                                        As of Z/28/2011


         Policy*                         16%               18%              20%
         AGL06L-l 02009-LM                 430,848.67        383,494.19       342,423.11
         AGLB0-012110-PM                   238,743.88        238,743.88       211,694.59
         AGL66L-071509-LB                    92,756.91        78,344.01        66,253.45
         AGL73L-031909-WK                  234,996.40        187,977.64       149,979.28
         ANI521-l 02209-BW                  (97,289.63)      (97,142.05)      (96,860.07)
         ANJ852-031909-HO                   (61,032.56)      (82,323.33)      (98,105.58)
         AVL180-030510-lv!R                230,384.80        174,347.14       127,850.65
         AXA091-012ll0-PC                  223,&17.25        141,417.18        74,542.53
         AXA146-090409-GJ                   (12,309 .29)     {12,309.29)      {33,270.10)
         AXA335-022410-PS                     1,358.25       (27,854. 75)     (50,269.07)
         AXA597-110209-HM                   (20,644.43)      (33,126.09)      (42,943.94)
         AXA729-ll2009-SF                    24,828.76        24,828.76         4,325.22
         AXA804-031909-RM                 (208,052.03)      (239,26819)      (262,592.30)
         AXA826-! 10509-IC                   (7,258.07)        (7,258.07)     (20,919.07)
         AXA994-0 1151 0-BD                198,237.45        156,145.06       121,214.96
         HLI8 I4-0925 09-MI                101,993.08        101,993.08        81,324.89
         IN0036-071509-EB                 (140,372.55)      (140,3 72.55)    (160,074.80)
         ING!5J-121409-AK                   (59,469.45)      (59,469.45)      (63,612.77)
         ING201-071509-AG                    (4,519.96)      (41 ,979.86)     (70,733.67)
         ING283-031909-AI                    18,818.30        18,818.30          1,251.57
         LBL !65-031909-NL                   39,663.41        29,549.82        21,395.93
         LBL361-021710-SW                  122,252.87         98,117.47        79,019.ll
         LBL771-ll0209-MF                  309,382.49        267,941.88       233,119.47
         LFG006-l03009-JC                   (40,264.98)      (48,827 .64)     (55,183.87)
         LFGOOS-102909-RB                  247,337.99        202,416.42       165,922.89
         LFG081-0217t0-RC                    42,470.43        33,072.64        25,507.48
         LFG 117-021710-HW                   (3,005.66)      (15,030.54)        (24,438.59)
         LFG 177-031909-MC                 (21,043.53)       (24,789.09)        (27,199.85)
         LFG183-111109-MR                  889,335.90        789,529.17        704,782.99
         LFG241!-0 1261 O-HM               318,870.03        264,166.14        219,337.68
         LFG272-1 12009-PS                   65,022.78        45,526.99          30,074.67
         LFG311-03l21 O-HM                 530,789.97        439,612.29        364,907.59
         LFG566-071509-MR                  770,238.74        685,062.11        612,323.98
         LFG591-031909-DH                  181,443.04       155,770.93         133,968.32
         LFG735-0305!0-AS                  396,678.80        332,026.12        279,328.35
         LFG740-071509RL                   429,916.80        353,461.03        291,617.47
         LFG782-090409-HO                1,623, 780.92     1,490,304.07     l ,3 72,485.14
         111899-1 02209-AT                 445,960.12        334,404.40        243,834.63
         MET650-071509-DF                 (275,274.43)      (261,038.83)      (248,187.16)
         MMl860-0715 09-lv!L                (26,973 .98)     (26,973.98)       (38,9:49.70)
         OML446-031909-RL                  210,247.28       210,247.28         173,109.10
         PLI680-1 02909-JS                 (82,486.24)       (82,307.67)       (81 ,650.23)
         PLI930-1 02009-HM                 (41,504.59)       (49,846.58)       (56,44LJI)
         PLJ980-111109-JS                 (374,822.02)     (3 74, 179.87)    (371,609.18)
         SLA338-li2009-CD                    49,363.12        24,405.72           4,167.34
         SLA534-031909-LC                    (9,805.77)      (16,225.41)       (21 ,41 0.62)
         TRA281-071509-RJ                    75,834.79        50,174,42          29,153.13
         WPL982-071 509-LB                   36,547.44        29,341.76          23,498.39
         Porifolio Total                    7,095,792        5,700,917        4,363,962




Lewis & Ellis, Inc. • Actuaries & Consultants                                                  6




                                                                                                   244
      K&l Gatu:s • fl!lll;itema:nt Vallie Re.&Bivsrsblp



                                                                                                                                                                                                                                                               Llil.!E-..Pc~-;;;;j;; .                      I
                            T-----                                                                                                                                        -·---~~-- -----11--~~-
                                                                                                                                     ExhibitB                                                                                              I                                                            -
                                                                                                                                                                                                                                           '          -                                                     I
                                                                                        Comparison between Number of Mouths of Escrowed Premiums vs. Number of Months for the Life EJ:pectancy                                                                 P.n:n1~UIII R~.... .._.n._..,        '
                                                                                                                                   As of 2!2R/2011
                            ,.. +----
                                i
                                    I
                            ,., t---                                    I                         I     I      I                        ----                              --1--a.-1__._.~--


                            "' i                           Ill I                     I I I I I I I I I                             I I I               I I             I I I I I I II I I I                   1---1-       I I I                     I     I         I          I          --   I       I



                                                                                                                                           -·-·1---------
                                                                    --·-       -




                       M




                                                                                                                                                                                                                       f-----1-----·   --1!-~-~-


                                    i
                                    I
                              "l
                                    I
                                                                             ----1--111-·--1---       1-~~~


                                                                                                                       -----                                I--ll--                                    1--



                             ,111111111111111111 I I II 111111111111111 II 811111111111111111 II II 111111111 IIIII IIIII II


                                                                      >
                                                                      0
                                                                      g        ~
                                                                               ~
                                                                                    ~
                                                                                    ~
                                                                                         ~
                                                                                         ! •"
                                                                                              ~ f~ g ~~ ~
                                                                                                        ~          ~
                                                                                                                   ~
                                                                                                                           ~
                                                                                                                           i ~
                                                                                                                               E
                                                                                                                                   "g
                                                                                                                                   ~
                                                                                                                                               i   2
                                                                                                                                                   ~  ~ • ;;~ 'f. '~
                                                                                                                                                        ~
                                                                                                                                                                      ~
                                                                                                                                                                                    I;;
                                                                                                                                                                                    0

                                                                                                                                                                                    ~
                                                                                                                                                                                          ~
                                                                                                                                                                                          ~
                                                                                                                                                                                              ~
                                                                                                                                                                                              .•
                                                                                                                                                                                              ~
                                                                                                                                                                                                   ~
                                                                                                                                                                                                   ~
                                                                                                                                                                                                             I;;



                                                                                                                                                                                                             •~
                                                                                                                                                                                                                       §
                                                                                                                                                                                                                       i ii
                                                                                                                                                                                                                           ~
                                                                                                                                                                                                                                 ~
                                                                                                                                                                                                                                 ~     I   ;              ;;
                                                                                                                                                                                                                                                          •"
                                                                                                                                                                                                                                                                               ~

                                                                                                                                                                                                                                                                               ~
                                                                                                                                                                                                                                                                                          ~
                                                                                                                                                                                                                                                                                          t     ~ ~
                                                                                                                                                                                                                                                                                                ~

                                                                                                              i i
                                                                      ~
                                                                                                       ~                                       '~  ~
                                                                                                                                                                  i                       ~                                                                                               •~            ~

                                                                                                                                                  ! ""~ ~ t ! ~                     •~        ~
                                                                                                                                                                                                                                                                              !
                                                                                                                           6
                                                                               il
                                                                                                                                                                                                                                                          ~"
                                                                                                               ~
                                                                                                                                               ~



                                                                                                                                                                                                                                       i I
                                                                                                                               ~
                                                                                                  ~
                                                                      ~
                                                                      !.!!
                                                                               ~
                                                                               ~
                                                                                    ~
                                                                                    ~    ~    ~   ~    ~       ~   ~
                                                                                                                           "~ ~~
                                                                                                                                   ~
                                                                                                                                   ~           ~                                          ~        I          ~        ~   ~
                                                                                                                                                                                                                                 ~
                                                                                                                                                                                                                                 ~                                                              ~       ~

                                                                                                                                                                                                                                                                                                        '
                                                                                                                                                                      l'oUci~s




      I....!1rl!   ~   Eak, In.:.   -t   A..:tuar.ia &. C-IJIUII.l(rmi.J"
245




                                                                                                                                                                                                                                               ...   ,,,.~"'"'""'~~~~~-             ..
K&L Gates - Retirement Value Receivership

Qualifications (to include$. Scott Gibson, FSA, M.4AA and Jacqueline B. Lee, FSA,
MAAA)

Lewis & Ellis, Inc. has been an actuaria1 consu1ting firm for over 40 years with offices in
Dallas, Kansas City, London, and Baltimore. Scott Gibson has been a consultant with
L&E in the Dallas office since 1987 serving as a partner since 1993. Jackie Lee has been
with Lewis & Ellis since 2008. Scott and Jackie are Fellows ofthe Society of Actuaries
and Members of the American Academy of Actuaries. Scott served as a Board Member of
the Life Insurance Settlement Association (LISA) for near]y five years starting in
November 2005. Scott specialized his entire actuarial career, which started in 1981, in the
life insurance area and has been working/serving the life settlement market since 2004.
In 2004, Jackie began her actuarial career serving the health insurance industry, and she
transitioned over to the life settlement industry at L&E. For life settlement work, they
provide policy pricing, policy/fi.md valuations providing policy pricing, policy/fund
valuations, and general consulting on an independent basis.

Valuation Methodology

The policies are valued based on the Probabilistic Method. The life expectancy, account
values, and illustrations were provided to L&E from ASG. Upon receiving the
information, L&E solved for the cost of insurance rates. The projected cash flows will be
determined based on mortality probabilities .

.Other specific items included and utilized in the valuation:

            Base mortality table is the 2008 Valuation Basic Table (2008 VBT) Select that
            is gender and smoking class distinct; whereby age is on an ANB (age near
            birthday) basis.
            Every life expectancy (LE) provided came from ISC Services and a constant
            multiplier is determined such that when applied to the 2008 VBT and adjusted
            for the multiplier, the adjusted mortality table produces a calculated LE equal
            to the underwriter's LEas of the underwriting date.
            Based on the fina1 adjusted mortality tables, a continuance table is deve]oped
            based on the assumption that the survivorship is I 00% as of the valuation date,
            and showing the probabilities of death occurring in each of the following
            month, and the cumulative probability of survival to each future month.
            Estimates of future premiums, after the va1uation date, are the minimum
            premium streams calculated from the current values on the illustration. The
            premium streams are those used in pricing the case, and reflect the minimum
            premiums required to fund the policy short of lapsation, based on the insurance
            company po1icy il1ustration and verification of coverage (VOC) data.

As months elapse, the new value of the asset will take into consideration the new
projected cash fJows based on the survivorship of the policy.


Lewis & Ellis, Inc. • Actuaries & Consultants                                          8




                                                                                               246
K&L Gates- Retirement Value Receivership

On a monthly basis the projected cost of insurance will be assumed to have been paid.

We are relying on and using the LE's that they have currently been provided. As we are
not medical underwriters, we cannot opine as to the methodology embedded in or the
accuracy of these LE's.

Asset Value Calculation Formula:

       X          The insured's age at LE underwriting.
       w          The last age of the mortality table; 115 for 2008 VBT.
       tPx        The probability of a person age x surviving t years.
       tQx        The probability of a person age x dying within t years.
       t!Qx       The probability of a person age x surviving t years then dying in the
                  next year.
       Ex         The life expectancy in years of a person age x. This is the sum of
                  tPx for t=l tow minus x.
       Mult ·     The mortality scalar multiplier applied to the Base mortality table
                  such that Ex equals the Life Expectancy Provider's provided LE.
       tDB        The face amount of the policy in year t.
       tMP        The projected minimum policy premium to be paid in year t.
       tEDB       The expected death benefit to be collected in year t. This equals tDB
                  times tl Qx. It should be noted that the sum of all tEDB 's equals the
                  face amount of the policy.
       tEMP       The expected minimum policy premium to be paid in year t. This
                  equals tMP times tPx.
       i          The policy applicable discount rate as defined above.
       NPVy(tEDB) The net present value of the expected death benefits to be collected.
                  This equals the sum of (l+i) to the ( -t+y) power times tEDB for
                  t=y+ 1 to w-x. The assumption is that the death benefit is paid at the
                  end of the policy year.
       NPVy(tEMP)The net present value of the expected minimum policy premiums to
                  be paid, This equals the swn of (1 +i) to the (-t+y+ 1) power times
                  tEMP for t=1 to w-x. The assumption is that premiums are paid
                  annually at the beginning of policy year.
        ppp       The policy purchase price. This equals the sum ofNPVOEDB minus
                     NPVOEMP.
        NAVy         The net asset value of the policy at the end of year t. This equals
                     (the sum ofNPVy(tEDB) minus NPVy(tEI'vfP) divided by tPx.

The above formulas are presented on an "annual" basis for simplicity and. ease of
understanding. The reality is that we make these calculations on a monthly basis with the
same principals being applied. Essentially, ''t" becomes a measure of months. Proper
adjustments are made to the minimum premium component to accommodate for varying
modes of payment.




Lewis & Ellis, Inc. • Actuaries & Consultants                                           9




                                                                                            247
K&L Gates- Retirement Value Receivership

Ill. Stochastic Modeling

L&E was also asked to provide additional graphs and analysis that would help the
Receiver make the appropriate decisions on the behalf of the investors in the policies.
Specifically, the Receiver wanted to know how much cash they need to pay all future
premiums and see all policies to maturity (Premiums Needed). Also, the Receiver wanted
to know the net cash received if all policies matured and accounting for taxes (Net Cash at
Maturity) for the portfolio. The net cash also includes over $29 million that the Receiver
has in escrow and operating cash for the portfolio.

The Receiver's accountant provided guidance on the taxation of the policies. The 35% tax
rate is applied to the gain when the death benefit is paid. The gain is the face amount of
the policy less the basis (the costs) that RV had in the policy. The basis includes the cost
of acquiring the policy as well as all premiums paid on the policy prior to maturity. Our
model takes into account the increase in basis resulting from future premium payments,
The tax was calculated at the policy level.

L&E used a Monte Carlo simulation to randomly generate the LE's by policy based on
each individual's survival curve that was developed during the valuation analysis from the
underwriter's LE's. The simulation ran 100,000 iterations. The base case is defined as
the scenario where the LE's are equal to the LE provided by ISC. The following chart
provides the statistics for the ''Premiums Needed" and "Net Cash at Maturity."

                                        Premiums          Portfolio- Net
                     Statistics          Needed          Cash at Maturity
                Trials                        100,000               100,000
                Base Case (at LE)          28,995,631            91,1&8,233
                Mean                        9,955,226            77,548,109
                Median                      9,481,410            77,934,276
                Standard Deviation          4,526,196             7,5ll,097
                Minimum                             0            40,214,472
                Maximum                    35,319,223          102,685,783

The graph on the next page shows the frequency graph for the Premiums Needed. The
graph displays the results from the 100,000 iterations. The graph shows the median, 95th
percentile, and 97 'i2 percentile.




Lewis & Ellis, Inc, • Actuaries & Consultants                                        10




                                                                                               248
      K&L Gates- Retirement Value Receivership

                                                       Exhibit C




      l.ewis & Ellis, Inc. • Actuaries & Consultants               11
249
K&L Gates- Retirement Value Receivership

The next graph shows the results for the net cash at maturity for the portfolio. As
explained earlier, the net cash at maturity is the amount of death benefits paid after all
policies have matured less taxes and anticipated premiums after 2/28/2011. The net cash
also includes the total cash on hand with the Receiver for the RV portfolio. This amount
is $29.17 milHon and is added to the total death benefits less taxes and premiums paid.

The graph resembles a normal distribution, and we have displayed the 68% confidence
interval and the 95% confidence interval. Based on the simulation, we are 68% confident
that the cash received after all maturities wj)] be benveen $70.0 million and $85.1 million.
Likewise, we are 95% confident that the cash received will be between $62.5 million and
$92.6 million.




Lewis & Ellis, Inc. • Actuaries & Consultants                                         12




                                                                                               250
      K&L Gates - Retirement Value Receivership

                                                      Exhibit D




      Lewis & Ellis, Inc. • Actuaries & Consultants                                                                                                              13
251




                                                                  --~-.-------o-r-;--,-:--.-;.,.·.c.t-r-r;-:;r,-:-=-~.;;o-..,-r..r.o;-:r;"~''O.!:.,-o;r:'o;.,   'H'''   , . ·'· •.. _r- ·
K&L Gates- Retirement Value Receivership

IV.    Summary
Eduardo S. Espinosa is the court-appointed receiver for Retirement Value, LLC. The
Receiver engaged Lewis & Ellis, Inc. to perform the independent valuation of the RV
policies arid portfolio. L&E was also asked to perform a stochastic analysis on the
portfolio.

The RV portfolio consists of 48 policies, excluding the matured policy, with a total face
value amount of$124,835,000. The Receiver also hired Asset Servicing Group, LLC to
administer the portfolio. ASG provided the information used in the valuation. We
received illustrations, annual statements, policy contracts, and life expectancy reports.

The purpose of analysis is to provide the Receiver with a report of the actuarial value, as
of February 28, 2011 of the portfolio. This report will also assist the Receiver with
additional graphs and statistics based on stochastic modeling of the portfolio for their
presentation to the courts and decision-making process on how to handle the portfolio.

Analysis
   • The actuarial value ofthe portfolio as of February 28,2011 is $5,700,917 with an
       18% discount rate.                                                    ·
   • L&E used a Monte Carlo simulation to randomly generate the LE's by policy
       based on each individual's survival curve that was developed during the valuation
       analysis from the underwriter's LE's.
          o Premiums Needed: The Receiver wanted to know how much cash they
               need to pay all future premiums and see all policies to maturity.
           o Net Cash: Also, the Receiver wanted to know the net cash received if all
              policies matured and accounting for taxes for the portfolio. The net cash
               also includes over $29 million that the Receiver has in escrow and
               operating cash for the portfolio.




S. Scott Gibson, FSA, MAAA                           Jacqueline B. Lee, FSA, MAAA
Senior Vice President & Principal                    Vice President & Consulting Actuary
Lewis & Ellis, Inc.                                  Lewis & Ellis, Inc.
June 27, 2011                                        June 27, 2011




Lewis & Ellis, Inc. • Actuaries & Consultants                                          14




                                                                                              252
K&L Gates- Retirement Value Receivership

V.     Addendum
This is an addendum to the report dated June 2 7, 2011. L&E was asked to perform the
stochastic analysis again excluding the assumption of taxes. All exhibits are on the
following pages.

Exhibit E represents the total premiums needed, which is similar to Exhibit C in the
original report. Exhibit E excludes any taxes that would be paid. If all policies matured at
the life expectancy, then the total premiwns needed would be $28,296,232.

Exhibit F shows the results for the net cash at maturity for the portfolio. This exhibit is
related to Exhibit D in the original report. As with Exhibit E, Exhibit F excludes any taxes
that would be paid. If all policies matured at the life expectancy, then the net cash at
maturity would be $95,734,565.

Exhibit G displays the month of the final maturity. Note that the horizontal axis displays
numbers that correspond to months. Month 1 represents 2/28/2011. The median month of
the final maturity is 276, which is 1131/2034. If all policies matured at the life expectancy,
then the month of the final maturity would be 9/30/2024.




Lewis & Ellis, Inc. • Actuaries & Consultants                                          15




                                                                                                 253
      K&L Gates • Retirement Value Receivership

                                                      ExhibitE




      Lewis & Ellis, Inc. • Actuaries & Consultants                                                                                                16
254




                                                                 - .. -;---;•--;;;::-';;l-.;l"""T:-•
      K&L Gates - Retirement Value Receivership

                                                      Exhibit F




      Lewis & Ellis, Inc. • Actuaries & Consultants               17
255
      K&L Gates - Retirement Value Receivership

                                                      Exhibit G




      Lewis & Ellis, Inc. • Actuaries & Consultants               18
256
George Brothers Kincaid & Horton, L.L.P.- Retirement Value Receivership

VI. Addendum
This is a second addendum to the report dated June 27, 2011. This addendum is being
submitted on February 15, 2013. L&E was retained by George Brothers Kincaid &
Horton, L.L.P, (GBKH) to perform additional valuations of the Retirement Value (RV)
portfolio. The valuations included in this report are:

   •     Valuation of all policies as of the date that Retirement Value purchased the policy,
   •     Valuation of all policies as ofMay 5, 2010,
   •     Valuation of all policies, excluding PLI140-111109-DM, as ofJuly 2013, and
   • ·   Valuation of all policies, excluding PLI140-111109-DM, as of October 2013.

Policy PLI140-llll 09-DM was excluded from the original report because the policy
matured since the receivership began. This policy has been included in the first 2
valuations listed because the policy was part of the portfolio at those times.

All methodologies discussed in the origmal report are consistent with the methodologies
used to develop these valuations. Any changes in assumptions are outlined in this
addendum.

The RV portfolio consisted of 49 policies with a total face amount of $134,835,000 at the
time ofthe receivership. With the maturation ofpolicyPLI140-111109-DM, the
portfolio's face amount reduced to $124,835,000. LE reports were provided by Midwest
Medical, AVS, and 21st Services. In L&E's experience, Midwest Medical is not
considered a reputable LE provider in the industry. Therefore, L&E excluded these LEs
from the analyses. The LE reports used differed by valuation based on the information
available on the date assumed for each valuation analysis.

Valuation as of Retirement Value Purchase Date

The Valuation as ofthe Retirement Value Purchase Date includes all49 policies. The
purchase dates were obtained from GBKH. The valuation results and purchase dates are
shown in Exhibit H on the next page. The valuation was analyzed using discount rates of
18%, 20%, and 24%. These discount rates were used because they most currently reflect
the market situation for policies such as these.

The life expectancies used for this valuation came from AVS and 21st Services. L&E used
the LE reports that were closest to the purchase dates without being later than the purchase
date. This ensures that L&E used the freshest and newest LE reports available at the time
of the purchase, as ifL&E were valuing these policies at that time. The LE reports range
from 2008 to 2010 with 1 LE report from 2006. For all policies that had both an AVS and
21st LE report, the LEs and LE dates were averaged. When only 1 ofthe reports existed
for a policy, the LE and LE date were used as seen in the report. Of the 49 policies, 38 of
the policies had 2 reports and 11 had only an AVS report. The LEs and LE dates are
shown in Exhibit I.



Lewis & Ellis, Inc. • Actuaries & Consultants                                           19




                                                                                                257
George Brothers Kincaid & Horton, L.L.P.- Retirement Value Receivership

                                Exhibit H- Net Present Values
                                      Probabilistic Basis
                             As ofRetirement Value Purchase Date

                                            .
                                                    . .·,~-- ' C. 1 '
                                                '· .:-        . . -~ -, . !.' .•
                                                                                   ,;_
                                                                                         · IXs"C(iimt Rates
                                                                                                                 ..
                                                                                                              ---..-
                                                                                                                          ...
                                                                                                                       cl,;



Polic_y                  Purchase Date                13%                                       20%                      24"/o
AGL06L-102D09-LM                 10/2009                      440,165                                396,727                      325,279
AGL130-0121Hl-PM                  1!2010                      149,612                                133,979                      107,072
AGL66L-071509-LB                  7/2009                        38,061                                 29,727                      !7,073
AGL73L-031909-WK                  412009                      264,913                                221,409                      154,475
AN1521-l 02209-BW                10/2009                      105,547                                  92,9&2                      72,259
ANI852-031909-HO                  612009                      (79,731)                               (94,783)                    (115,111)
AVL180-030510-MR                  212010                     (157,104)                              (173,321)                    (195,014)
AXA091-0!21 10-PC                 112010                      227,478                                174,610                       92,872
AXA 146-090409-GJ                 9/2009                      162,852                                135,699                       93,792
AXA335-022410-PS                  i/2010                      (22,160)                               (31,834)                     (44,906}
AXA597-ll0209-HM                 10/2009                        (4,600)                              (13,370)                     (25,725)
AXA729-112009-SF                 12/2009                        91,800                                 70,095                      37,043
AXA804-031909-RM                  612009                      140,442                                100,987                       43,398
AXA826-l!0509-JC                  912009                      636,193                                605,502                      551,693
AXA994-0ll510-BD                  l/2010                        (1,399)                              (12,194)                     (28,169)
HLI814-092509-MI                  9/2009                      217,518                                194,865                      158,275
ING036-071509-EB                  8/2009                      150,774                                126,173                       89,754
ING!5J-121409-AK                 121'2009                      (21,923)                               (25,475)                    (30,108)
ING201 ~071509-AG                 7/2009                      373,678                                311,691                      215,169
ING283-031909-Al                  6/2009                      158,045                                134,042                       95,928
LBL!65-0J1909-NL                  4/2009                        83,906                                 73,239                      56,581
LBL361-021710~SW     .            2/2010                     (165,587)                              (161,314)                    (152,927)
LBL771-11 0209-MF                12!2009                        97,038                                 79,680                      52,640
LFG006-103009-JC                 10/2009                        (2,012)                                (8,855)                    (18,278)
LFG008-l 02909~ RB               1112009                        91,295                                 69,240                      35,649
LFG081-02171D-RC                  1/2010                      128,685                                ll0,064                       80,904
LFG117-02171D-HW                   1/2010                     183,550                                157,067                      116,115
LFG177-031909-MC                  4/2009                           814                                 (3,458)                     (9,260)
LFG!83-111109-MR                 1112009                      200,465                                154,527                       82,614
LFG248-012610-HM                  1/2010                      543,148                                485,894                      394,109
LFG272-112009-PS                 12/2.009                     122,932                                104,704                       76,700
LFG3 11-031210-HM                 3/2010                      872,601                                775,452                      618,105
LFG566-071509-MR                  8/2009                      322,873                                275,278                      201,399
LFG591-031909-DH                  4/2009                        23,424                                 16,709                       6,307
LFG735-03 051 0-AS                2!2010                      497,079                                433,513                      333,826
LFG740-071509RL                   712009                      306,710                                256,475                       179,066
LFG782-090409-HO                  912009                        40,224                                 27,489                        6,996
LLI899-1 02209-AT                1012009                     (275,553)                              (277,590)                     (2?6,965)
MET650-071509-DF                  912009                         5,003"                                (2,725)                     (14, 133)
1iMI860-D71509-ML                 8/2009                      (61,491)                               (69,437)                      (79,898)
OML446-03 1909-RL                 5/2009                      117,030                                  92,793                       53,773
PL!140-111 109-DM                 112010                     (312,937)                              (326,116)                     (335,930)
PLI680-I 02909-JS                12/2009                      (11,905)                               (17,394)                      (25,000)
PLI930-102009-HM                 10/2009                         5,721                                 (2,451)                     (13,962)
PLI980- !Ill 09-JS               1212009                      (31,873)                               (54,249)                      (85,443)
SLA338-112009-CD                 11/2009                      171,208                                144,362                       102,100
SLA534-031909-LC                  6/2009                        (4,677)                                (9,229)                     (16,031)
TRA281-071509-RJ                  712009                        76,819                                 58,9!0                       30,964
WPL982-071509-LB                  9/2009                        30,041                                 24,831                       16,739
Porifoi.W Total                                            5,924,690                              4,784,921                     3,031,815




Lewis & Ellis, Inc. • Actuaries & Consultants                                                                                                  10




                                                                                                                                                    258
George Brothers Kincaid & Horton, L.L.P.- Retirement Value Receivership

                              Exhibit I - Life Expectancies
                          As of Retirement Value Purchase Date

                 Policy                         LE           LEDate
                 AGL06L-102009-LM               105                 4/2008
                 AGLI30-012110-PM               82                 10/2009
                 AGL66L-071509-LB               143                 7/2009
                 AGL 73 L-031909-WK             143                 8/2008
                 ANI521-102209-BW                89                 7/2009
                 ANI852-031909-HO               142                 3/2009
                 AVL!S0-030510-MR               151                 B/2009
                 AXA091-012110-PC               132                1112009
                 AXA146-090409-GJ               131                 2/2009
                 AXA335-022410-PS               182                11/2009
                 /\XAS97-110209-HM              139                 7/2009
                 AXA729-112009-SF               138                 912009
                 AXA804-031909-RM               143                 5/2009
                 AXA82.6-11 0509-IC             66                    512006
                 AXA994-0115JO-BD               145                  812009
                 HLI814-092509-Ml               121                  712008
                 ING036-07!509-EB               136                  5/2009
                 ING!SJ-121409-AK               136                  2/2009
                 ING20 1-071509-AG              109                  812009
                 ING283-031909-AI               98                   3/2009
                 LEL165-031909-NL               113                 4/2009
                 LBL361-021710-SW               170                  2/2010
                 LBL771-110209-MF               126                1012009
                 LFG006-103 009-JC              139                  S/2009
                 LFGOOS-1 02909-RB              141                10/2009
                 LFG08I-0217l0-RC               133                  8/2009
                 LFG!l?-021710-HW               [20                12/2009
                 LFG177-031909-MC               161                11/2008
                 LFG183-l11109-MR               157                  8/2009
                 LFG24&-0l261 0-HM              105                12/2009
                 LFG272-112009-PS               125                12/2009
                 LFG311-031210-HM               104                  212010
                 LFG566-07!509-MR               !57                  8/2009
                 LFGS91-03!909-DH               134                  2/2009
                 LFG735-03051 0-AS              129                  912009
                 LFG74D-071509RL                126                  5/2009
                 LFG782-090409-HO               133                 6/2009
                 LLI899-102209-AT               176                  612009
                 ~1ET650-071509-DF              137                1212008
                 :MMI860-07!509-ML              160                  7/2009
                 OML446-031909-RL                95                  4/2009
                 PLII40-111109-DM               112                1112009
                 PLI680-1 02909-JS              147                J 112008
                 PLI930-I02009-HM               139                 712009
                 PLI980-1l11 09-JS              147                1112008
                 SLA338-ll2009-CD               130                  3/2008
                 SLA534-031909-LC               120                  412009
                 TRA281-071509-RJ               131                 712008
                 WPL982-07l509-LB               124                 2/2009




Lewis & Ellis, Inc. • Actuaries & Consultants                                  21




                                                                                    259
George Brothers Kincaid & Horton, LLP.- Retirement Value Receivership

Valuation as   ofMay5~2010


The Valuation as of May 5, 2010 includes all49 policies. The valuation results are shown
in Exhibit J on the next page. The valuation was analyzed using discount rates of 18%,
20%, and 24%. These discount rates were used because they most currently reflect the
market situation for policies such as these.

The life expectancies used for this valuation came from A VS and 21st Services. L&E used
the LE reports that were closest to May 5, 2010 without being later than this valuation
date. This ensures that L&E used the freshest and newest LE reports available, as ifL&E
were valuing these policies at that time. The LE reports range from 2008 to 2010 with 1
LE report from 2006. For all policies that had both an A VS and 21st LE report, the LEs
and LE dates were averaged. When only 1 of the reports existed for a policy, the LE and
LE date were used as seen in the report. Of the 49 policies, 38 of the policies had 2
reports and 11 had only an AVS report. Thirteen ofthe LEs were updated from the RV
purchase date valuation analysis. The LEs and LE dates are shown in Exhibit K.




Lewis & Ellis, Inc. • Actuaries & Consultants                                     22




                                                                                           260
George Brothers Kincaid & Hortl)n, l.L.P.- Retirement Value Receivership

                              Exhibit 1- Net Present Values
                                   Probabilistic Basis
                            Retirement Value as of May 5, 2010
                                          ... , . ~-... ·._. :.'~?· ·;_t:::: ....   ··: .Df.ii;(JUntJ/t;les ',:':'·':':,;· .~,c,_.:   _ ··~::.. ·   .:·::
Policy                Valuation Date                   18%                                      20%                               24%
AGL06L--l 02009-LM            5/5/2010                          453,779                                409,544                            335,890
AGL130-0!21 10-PM             5/5/2010                          143,851                                129,093                            103,664
AGL66L-071509-LB              5/5/2010                            51,111                                41,529                              26,508
AGL73L-031909-WK              5/S/2010                          384,983                                337,744                            263,184
ANI521-102209-BW              5(5/2010                          132,667                                119,862                              98,442
ANIS$2-031909-HO              515/2010                            34,686                                 5,487                             (38,815)
AVLI80-D30510-MR              5/5/2010                         (148, 138)                             (165,752)                          (190,027)
AXA091-0121 10-PC             5/5/2010                          255,199                                200,280                            114,393
AXA146-090409-GJ              515/2010                          192,715                                163,978                            118,840
AXA335-022410-PS              51512010                           (17,802)                              (28,012)                            (42,050)
AXA597-110209-HM              51512010                           (12,981)                               (22,858)                           (37,263)
AXA729-112009-SF              5/512010                          114,230                                  91,503                             56,425
AXAS04-031909-RM              5/512010                          176,095                                131,758                              64,978
AXA826-110509-IC              5/5/2010                          657,924                                628,110                            575,479
AXA994-0t 1510-BD             5/5/2010                             8,094                                 (3,373)                           (20,635)
HLI8l4-092509-MI              5/512010                          228,282                                205,141                            167,272
tNG036-071509-EB              5/5/2010                          !18,398                                 92,729                              54,669
INGI5J-121409-AK              5/512010                           (26,233}                              (30,724)                            (36,846)
ING201~071509-AG              5/5/2010                          450,872                                385,342                            281,154
ING283-03l909-AI              5/512010                          176,356                                148,808                            104,058
LBL 165-031909-NL             5/512010                            65,801                                56,589                              42,095
LBL361-02l710-SW              5/5/2010                         (161,709)                              p57,910)                           (150,346)
LBL77t-li0209-MF              51512010                            93,485                                75,388                              46,843
LFG006-103009-JC              5/512010                           (14,946)                              (22,645)                            (33,624)
LFGOOS-102909-RB              5/512010                          102,697                                 79,309                              43,064
LFG081·02l710-RC              515/2010                          143,117                                124,077                              94,025
LFGI 17-021710-HW             515/2010                          187,125                                159,974                             117,661
LFG t 77 -031909-MC            5/5/2010                           13,059                                  8,044                                 940
LFG183-111109-.MR              5/5/2010                       . 289, !56                               240,885                            164,076
LFG248-0l26l0-HM              5/512010                          559,112                                501,151                            407,669
LFG272-112009-PS              5/5/2010                          126,928                                108,109                              78,914
LFG311-031210-HM              515/2010                          938,590                                840,799                            681,877
LFG566-071509-MR              5[5/2010                          362,132                                312,019                            232,788
LFG59!-031909-DH              5/5/2010                            39,877                                32,296                              20,113
LFG735-030510-AS              515/2010                          507,898                                443,416                            341,753
LFG740-071509RL               5/5/2010                          284,812                                235,850                             159,547
LFG782-090409-HO              5/5/2010                            57,505                                43,674                              20,829
LLI899-I 02209HA T            5/5/2010                         (222,86!)                              (227,558)                          (231,690)
MET650-07t509-DF               5/512010                           17,526                                  8,880                              (4,283)
MMI860-071509-ML              S/5/2010                           (48,444)                              (56,770)                            (68,190)
OML446-031909-RL              5/5/2010                          228,965                                202,522                            158,671
PLIJ40-lll 109-DM             5/5/2010                         (346,410)                              (362,242)                          (376,447)
PU680H I 02909-JS             5/512010                           (13,470)                              (19,496)                            (28,080)
PLI930-l 02009-HM             5/5/2010                            (1,543)                              (10,638)                            (23,845)
PLI980-llll09-JS              5/5/2010                           (36,953)                              (61,393)                            (96,350)
SLA338-ll2009-CD              515/2010                          185,481                                157,431                             112,663
SLA534-03 1909-LC             515/2010                          191,851                                !63,801                             l19,033
TRA281-D71509-RJ              5/5/20"10                         188,586                                160,536                            115,768
WPL982-071 509-LB             5/5/2010                          193,!22                                165072                             120,304
Portfolio Total                                               7,304,575                             6,041,358                           4,065,095




Lewis & Ellis, Inc.. • Actu(lries & Consultants                                                                                                             23




                                                                                                                                                                 261
George Brothers Kincaid & Horton, L.L. P. - Retirement Value Receivership

                               Exhibit K- Life Expectancies
                                    As of May 5, 2010

                 Policy                          LE           LEDate
                 AGL06L-l 02009-LM               105                  4/2008
                 AGLI30-012110-PM                82                  10/2009
                 AGL66L-071509-LB                143                  7/2009
                 AGL73L-031909-WK                143                  8/2008
                 AN1521-l 02209-BW               89                   7/2009
                 AN1852-031909-HO                142                  3/2009
                 AVLlB0-030510-MR                157                  8/2009
                 AXA091-012110-PC                132                 1112009
                 AXA146-090409-GJ                131                  212009
                 AXA335-02241 0-PS               182                 1lf2009
                 AXA597-ll0209-HM                139                  7/2009
                 AXA729- 112009-S.F              138                  912009
                 AXA804-03!909-RM                143                  512009
                 AXA826-l10509-IC                 66                  512006
                 AXA994-0115!0-BD                145                  8/2009
                 HLI814-092509-MI                121                  7/2008
                 ING036-071509-EB                136                  5/2009
                 INGISJ-121409-AK                IJ6                  2/2009
                 1NG201-071509-AG                lD9                  812009
                 JNG283-031909-AI                 9&                  312009
                 LBLI65-03l909-NL                113                  412009
                 LBL361-021710-SW                170                  2/2010
                 LBL 771- 1I 0209-MF             126                 10/2009
                 LFG006-103009-JC                139                  5/2009
                 LFG008-l 02909-RB               141                 !0/2009
                 LFG081-021710-RC                133                  8/2009
                 LFGl 17-021710-HVi              120                 12/2009
                 LFG177-D31909-MC                161                 1112008
                 LFG!83-ll1109-MR                !57                  8/2009
                 LFG248-012610-HM                lOS                 12/2009
                 LFG272-112009-PS                125                 12/2009
                 LFG311-031210-HM                104                  2/2010
                 LFG566-071509-MR                157                  8/2009
                 LFG$91-031909-DH                134                  212009
                 LFG735-030510-AS                129                  9/2009
                 LFG740-071509RL                 126                  5/2009
                 LFG782-090409-HO                l33                  6/2009
                 LLIB99-102209-AT                !76                  6/2009
                 MET650-071509-DF                137                 12/2008
                 MMI860-071509-ML                160                  712009
                 OML446-031909-RL                95                   4/2009
                 PLII40-Ill109-DM                ll2                 1112009
                 PLI680-1 02909-JS               147                 1112008
                 PLI930-l 02009-HM               I39                  712009
                 PLI980-1lll 09-JS               147                 1112008
                 SLA338-112009-CD                130                  3/2008
                 SLA534-031909-LC                120                  4/2009
                 TRA281-071509-RJ                131                  7/2008
                 WPL982-07 1509-LB               124                  212009




LI!Wis & Ellis, Inc. • Actuaries & Cunsultrmts



                                                                               262
                 .   .   I




George Brothers Kincaid & Horton! L.L.P. -Retirement Value Receivership

Valuations as of July 2013 and October 2013

The Valuations as of July 2013 and October 2013 exclude the matured policy, resulting in
48 policies being valued. The valuation results are shown in Exhibit L for July 2013 and
Exhibit M for October 2013. The valuations were analyzed using discount rates of 18%,
20%, and 24%. These discount rates were used because they most currently reflect the
market situation for policies such as these.

The life expectancies used for this valuation came from AVS. These A VS reports were
updated since the previous AVS reports used in the other valuations. These are the
freshest LE reports available for the policies as of this addendum. The LE reports range
from 2011 to 2012 with l LE report from 2009. The LE and LE date were used as seen in
the report. The LEs and LE dates are shown in Exhibit N.




Lewis & Ellis, Inc. • Actuaries & Consultants                                      25




                                                                                           263
George Brothers Kincaid & Horton, L.L.P.- Retirement Value Receiversllip

                              Exhibit L- Net Present Values
                                    Probabilistic Basis
                      Retirement Value as of July 2013 using A VS LEs

                                            : '-. i'•,';   ··~: r-·., :···
                                                                             -      :Dtsc6iiiif.Rate.S . ·   :
                                                                             .•.·                                       •'
Policy                 Valuation Date             18%                                      20%                   24%
AGL06L·l02009-LM                 712013                     543,784                              513,039            459,032
AGL!30-012110-PM                 7/2013                     336,651                             323,649             299,827
AGL66L-071509-LB                 712013                     118,848                             109,015              92,530
AGL73L-031909-WK                 712013                     293,362                             261,093             208,912
ANI521-l 02209-BW                7/2013                       88,433                              81A60              69,516
ANr852-031909-HO                 712013                     248,473                             211,112             150,047
AVLIS0-030510-MR                 712013                     386,719                             341,590             266,700
AXA091-012110-PC                 7/2013                     447,341                             401,675             325,683
AXA 146-090409-GJ                712013                     173,415                             151,635             116,032
AXA335-022410-PS                 712013                     (59,)89)                             (63,571)           (68,951)
AXA597-110209·HM                 7t2013                     268,530                             243,629             202,064
AXA729- 112009-SF                712013                     153,675                             134,506             103,218
AXA804-031909-RM                 7/2013                     252,290                             211,487             146,813
AXA826-ll0509-IC                 7/2013                     120,751                             106,575              83,162
AXA994-0 1151 0-BD               7/2013                       44,890                              34,235             16,846
HLI814-092509-MI                 712013                     292,197                             272,383             238,486
ING036-071509-EB                 712013                       (1,706)                           (20,871)            (50,606)
JNG!SJ-12!409-AK                 7/2013                       40,539                              31,024             15,529
lNG201-071509-AG                 712013                     567,340                             508,606             410,880
ING283-031909-AI                 7/2013                       58,022                              46,704             27,664
LBL165-031909-NL                 7/2013                       31,182                              25,604             16,653
LBL361-02 171 0-SW               7/2013                      (72,924)                           (73,887)            (74,650)
LBL771-l10209-MF                 7/2013                     119,737                             106,152              83,438
LFG006-1 03009-JC                712013                       42,547                              29,651              8,951
LFG008-l02909-RB                 712013                     284,113                             254,876             206,376
LFG081-021710-RC                 7/2013                     153,112                             137,765             112,257
LFG1 17-021710-HW                7!.2013                      68,087                              55,743             36,079
LFGI77-031909-MC                 712013                       19,645                              13,694              4,649
LFG183-111109·MR                 712013                     870,183                             806,085             697,Z99
LFG248-0l2D10·HM                 7/2013                     (49,426)                            (53,542)            (59,347}
LFG272- 112009-PS                712013                     220,105                             198,268             162,265
LFG311-0312l 0-Hlvl              7/2013                     l37,BI                              117,049              84,125
LFG566-071509-MR                 7/2013                     859,255                             792,390             679,830
LFGS91 -031909-DH                7/2013                       64,699                              58,815             48,642
LFG735-03051 0-AS                7/2013                     368,112                             330,010             267,423
LFG740-071509RL                  7/2013                     491,856                             438,427             350,021
LFG782-090409-HO                 712013                    (!23,497)                           (126,050)           (130,196)
LLI899-l 02209-A T               7/2013                    (190,739)                           (197,945)           (207,904)
MET650-071509-DF                 7/2013                       51,217                              42,591             28,495
MMI860·071509-ML                 7/2013                     {!6,265)                            (22,781)            (32,327)
OML446-031909-RL                 7/2013                     276,306                             256,134             220,897
PLI680-1 02909-JS                7/2013                        8,217                               2,288             (6,720)
PLI930-1 02009-HM                7/2013                     26!,032                             236,745             196,205
PLI980-l111 09.JS                712013                       34,013                              10,231            (25,906)
SLA338-1l2009-CD                 7/2013                     196,962                             176,882             143,428
SLA534-031909-LC                 712013                       53,147                              47,424             37,746
TRA281-07 1509-RJ                7/2013                     I 16,777                            103,873              82,310
WPL982-071509-LB                 712013                     121,564                             1!2,362              96,645
Portfolio Total                                        8,770,511                              7, 777,829          6,140,069




Lewis & Ellis, Inc. • Actuaries & Consultflllts                                                                                26



                                                                                                                                    264
George Brothers Kincaid & Horton, l.LP.- Retirement Value Receivership

                           Exhibit M- Net Present Values
                                  Probabilistic Basis
                  Retirement Value as of October 2013 using AVS LEs
                                                                ·i···· ... .                                                                                              .
                                                           "· ·{.; ..   -····          ·"   .. · .: .-. •. _Dt;:c(frmt(Raiei ._•• ·.   .·'' :~ ·.   ·.'   ·...   :. ~-~       : ..
Policy                Valuation Date                                            18%                             20%                                              24%
AGL06L-1 02009-LM                        10!201J                                   562,774                             532,720                                       479,705
AGLl30-0121!0-PM                         10/2013                                   343,734                             331,417                                       308,751
AGL66L-071509-LB                         10/2013                                    124,618                            114,82:)                                        98,327
AGL 73L-031909-WK                        10/2013                                   30(790                              272,214                                       219,268
ANI521-1 02209-BW                        1012013                                     98,044                             91,111                                         79,185
                                                                                                                                                                                                i
ANI852-031909-HO                         10/2013                                   268,285                             230,183                                        167,463
A VL! S0--030510-MR                      10/2013                                   416,807                             371,174                                       294,970
AXA091-0l2110-PC                         1012013                                   477,220                             431,315                                       354,492
AXA 146-090409-GJ                        1012013                                   191,472                             169,414                                        133,129
AXA335-0224 !0-PS                        1012013                                    (56,172)                           (60,985)                                       (67,135)
AXA597-l10209-HM                         1012013                                   286,870                             261,806                                       219,761
AXA729-112009-SF                         10/2013                                   166,810                             147,401                                        ll5,523
AXA804-031909-RM                         10/2013                                   272,943                             231,265                                        164,754
AXA826-1l 0509-IC                        l0/2013                                   133,741                             119,395                                         95,556
AXA994-011510-BD                         10/20!3                                     59,630                             48,701                                         30,711
HLI814-092509-MI                         10/2013                                   300,147                             280,525                                       246,828
ING036-071509-EB                         10/2013                                     26,204                              6,191                                        (25,235)
ING15J.J21409-AK                         10/2013                                     52,986                             43,193                                         27,109
ING201-071509-AG                         10/2013                                   597,719                             538,450                                        439,273
ING283-031909-Al                         10/2013                                     81,725                             70,171                                         50,573
LBL!65-03 1909-NL                        10/2013                                     34,042                             28,331                                         19,097
LBL361-021710-SW                         10/2013                                    (68,678)                           (69,960)                                       (71,307}
LBL771-110209-MF                         10/2013                                    lJl, 122                           117,419                                         94,364
LFG006-103009-JC                         10/2011                                     59,582                             46,286                                         24,748
LFGOOS-102909-RB                         1012013                                   301,446                             272,033                                       222,968
LFG081-0217IO-RC                         10/2013                                   164,237                             148,825                                        123,067
LFG\17-021710-HW                         1012013                                     76,621                             63,995                                         43,737
LFG\77-031909-MC                         1012013                                     19,787                             13,643                                           4,228
LFG183-llll09-MR                         1012013                                   899,432                             835,908                                       727,639
LFG248-012610-HNI                        1012013                                    (40,620)                           (45,097)                                       (51,584)
LFG272-ll2009-PS                         10/2013                                   232,637                             210,671                                        174,268
LFG311-0312!0-HM                         1012013                                   153,173                             132,786                                         99,121
LFG566-071509-MR                         10/2013                                   887,327                             820,836                                       708,428
LFG591 -031909-DH                        1012013                                     72,825                             66,956                                         56,744
LFG735-03051 0-AS                        10/2013                                   379,855                             341,515                                       278,204
LFG74D-071509RL                          10/2013                                   523,738                             469,786                                       380,002
LFG782-090409-HO                         10/2013                                    (99,218)                         (102,260)                                      (107,383)
LLI899-102209-AT                         10/2013                                  (165,582)                          (173,799)                                      (185,68!}
MET650-071509-DF                         J0/2013                                     57,830                             49,015                                         34,498
MMIS60-071509-ML                         10/2013                                     (9,453)                           (16,324)                                       (26,547)
OMIA46-031909-RL                         10/2013                                   295,993                            275,986                                        240,841
PL!680-I 02909-JS                        10/2013                                     12,355                              6,186                                          (3,285)
PLI930-1 02009-HM                        10/2013                                   278,882                            254,434                                        213,419
PLI980-111 109-JS                        10/2013                                     50,562                             25,826                                        (12,163)
SLA338-112009-CD                         10120!3                                   211,337                            191,146                                         157,317
SLA534-031909-LC                         10/2013                                     58,757                             52,989                                         43,172
TRA28l-07l509-RJ                         10/2013                                   129,689                            116,690                                          94,834
WPL982-071509-LB                         1012013                                   127,568                            118,367                                         102,580
Porl_[Q/io Total                                                                 9,485,593                          8,482,673                                      6,818,335

                      ,.._Do-na( inr::ludr: r.my n...-.fup:li: guarat~lee.r




Lewis & Ellis, Inc. • Actuaries & Consultants                                                                                                                                        27




                                                                                                                                                                                          265
George Brothers Kincaid & Horton, L.L.P.- Retirement Value Receivership

                              Exhibit N- Life Expectancies
                             As of July 2013 and October 2013

                  Policy
                  AGL06L-1 02009-LM
                  AGL!J0-012110-PM
                  AGL66L-071509-LB
                                                LE
                                                89
                                                60
                                                125
                                                             LEDate
                                                                    5/2012
                                                                    512012
                                                                   1212011
                                                                                         !
                                                                                         i'
                                                                                         F
                                                                                         i.:
                  AGL 73L-031909-WK             138                 512012
                  ANI521-102209-BW              90                 1212011               r:
                  ANI852-031909-HO
                  AVLIS0-030510-MR
                                                Ill
                                                117
                                                                   12!201 I
                                                                    5/2012               I'
                                                                                         [.
                                                                                         t.
                  AXA091-012110-PC              125                 312012
                  AXA 146-090409-GJ             127                 1/2012
                  AXA335-02241 0-PS             177                 512012
                  AXA597-110209-HM              89                 IZ/2011
                  AXA 729-112009-SF             134                12120Il
                  AXA804-031909-RM              132                 112012
                  AXA826-110509-IC              112                1212011
                  AXA994-011510-BD              134                 112012
                  HLHH4-092509-MI               108                 1/2011
                  ING036-071509-EB              132                 l/2012
                  ING15J-121409-AK              100                 5/2012
                  ING201-071509-AG              ]00                l2f201l
                  ING283-03I909-Al              104                 112012
                  LBL 165-031909-NL             122                 4120!2
                  LBL361-021710-SW              150                12/2011
                  LBL771-l10209-MF              122                 112012
                  LF0006- I 03009-JC            114                12/2011
                  LFGD08-I 02909-RB             118                 1/2012
                  LFG08!-021710-RC              134                12!2011
                  J,FG117-0217!0-HW             142                 51201 I
                  LFGI77-031909-MC              164                 In009
                  LFG183-J 11109-MR             117                 5/2012
                  LFG248-012610-BM              170                 5/2012
                  LFG272-112009-PS              108                 1/2012
                . LFG311-031210-HM              170                 5/2012
                  LFG566-071509-l'viR           117                 512012
                  LFG591 -031909-DH             120                 1/2012
                  LFG735-030510-AS              132                 2/2012
                  LFG740-071509RL               106                 5/2012
                  LFG7 82-090409-HO             127                 5/2012
                  LLI899-1 02209-AT             156                12/2011
                  MET6S0-071509-DF              122                12!2011
                  MMI860-071509-ML              161                 112012
                  OML446-031909-RL               86                12/2011
                  PLI6BO-l 02909-JS             130                 1/2012
                  PLI930-1 02009-HM              89                12/201!
                  PLI980-1111 09-JS             130                 1/2012
                  SLA338-ll2009-CD              117                 l/2012
                  SLA534-03l909-LC              101                1212011
                  TRA281-071509-RJ              125                 112012
                  WPL982-07L509-LB              79                  5/2012




Lewis & Ellis, Inc. • Actuaries & Consultants                                 28



                                                                                   266
         The Experts: Actuarial Consultants
S. SCOTT GIBSON, FSA, MAAA
&nior   Vic~ P~sident &   Principal
Consulting Actuary. Dallas


Email: SGibson@LewisEIIis.com

As a Senior Vice President and Principal in the Dallas office, Scott
provides a diverse range of actuarial knowledge to his clients. He has
been a consultant to the insurance industry since his graduation from
the University of Texas in 1981.


Scott's practice has centered on providing actuarial services to small,
medium, and large sized family owned insurance companies. This
work requires strong communication skills with non-actuaries. His
ability to communicate actuarial and technical issues to non-actuaries
is one reason Scott is so highly regarded in thls arena. His experience
includes activities such as product development, statutory valuation,
reinsurance, modeling, experience studies, and cash flow testing. He
serves as the appointed valuation actuary for numerous insurers.


Starting in 2003, Scott began his entry into the Ufe Settlement
market. He has developed numerous mathematical tools and models
for serving this Industry. His client base ranges from individual
policyholders to multinational bank investors. In November 2005, he
was elected to the Board of Directors of the Life Insurance
Settlement Association (LISA), where he dutifully served for nearly 5
years.


Scott, a devoted family man with a lovely wife and four children,
enjoys working on outdoor projects and activities.


Upcoming/Recent Professional Activities

2/2012
Was a panelist for the Investor's Roundtable, Life Settlements & Longevity Products, at the
11th Insurance Linked Securities Summit in the Cayman Islands.

9/2011
Was a panelist for the session on "Texas: Why is the Lone Star State Such a Magnet for
Alleged Life Settlement Frauds?" at The Life Settlements Conference in Las Vegas sponsored
 by Deal Flow Media.

4/2010




                                                                                              267
Spoke at the 16th Annual Spring Conference of the Ufe Insurance Settlement Association
(USA) in Washington D.C. on the first release of the USA Common Actuarial Tables (CAT).
Scott spearheaded the devetopment of these tables whne working with the industry's leading
Life Expectancy Providers' actuaries. The development and release of these tables marks a
giant step forward for the life settlement industry.

2/2010
Scott and Jackie Lee moderated several sessions which included "Industry Best Practices"
and "What Investors Can Find In This- Market" at the Life Settlement Trade Mission in London,
Luxembourg, and Zurich.

2009
Appointed to chair the Data Transfer and Privacy Best Practices Committee of the Ufe
Insurance Settlement Association (USA) that has been placed in charge of developing a
standard and format for the secure transfer and collection of highly sensitive life settlement
information.

11/2009
Moderated the sessbn of the Investors' Summit on "Life Settlement Fund Managers- Long
Term Investment Success" at the 15th Annual Fall Conference of the Life Insurance
Settlement Association (USA) in New York City. The session was well attended by nearly ISO
of the major investors in the life settlement market.

10/2009
Appointed to chair the Actuarial Committee of Life Expectancy Best Practices that has been
placed in charge of deriving the underlying mortality table that will be the standard used in the
life settlement industry in the measurement of llfe expectancy "actual-to-expected"    re~tios.


5/2008
Re-elected to the Board of Directors of the Life Insurance Settlement Association (USA) for
another twa-year term at their 14th Annual Spring Conference in Washington, DC.

11/2005
Named to the Board of Directors of the Life Insurance Settlement AssociS. Scott Gibson~               F.S.A., M.A.A.A.
Managing Principal
Consulting Actuary, Dallas office since 1987

Prior Positions
1984-1987: Rudd & Wisdom, Inc.; Consulting Actuary
1982-1984: Texas State Board ofinsurance, Austin, Texas; Assistant Life Actuary
1981-1982: American National Insurance Company, Galveston, Texas; Actuarial Student

Responsibilities and Experience
•   Evaluation and assistance in life insurance company acquisitions and mergers
•   Financial projections and forecasting
•   Statutory valuation actuary
    Development and pricing of new insurance products
•   Development and pricing of debt protection programs
    Life settlement pricing & administration
•   Asset/liability projections
•   Financial reporting
•   Mortality and Lapse Studies
•   Insurance systems conversion
•   Computer programming and operations
•   Policy forms filing with state insurance departments

Education
University of Texas,
B.B.A., Actuarial Science

Professional
Fellow, Society of Actuaries
Member, American Academy of Actuaries
Prior Board Member of Life Insurance Settlement Association (LISA); served 4+ years




                                       www.LewisEllis.com




                                                                                      269
Your Actuarial Consultant- Lewis & Ellis                                                          http://www.Iewisellis.comfStaff-Actuarial_Jackie.asp




                                                   The Experts: Actuarial Consultants
                                           JACQUEliNf        a, LEE,   FSA, MAAA
                                           Yice Pre1;ident

                                           Consulting Actuary, Dallas office


                                           Email: JLee@LewisEIIIs.com

                                           Jackie Lee joined Lewis & Ellis in June 2008. Since the beginning of
                                           Jackie's actuarial career, she focused on the individual and group
                                           health insurance markets. She continues to work with product
                                           pricing, development, and experience rating. Additionally, she reviews
                                           policy forms and rate filings for Individual and group products for
                                           clients with various types of health plan types, including but not
                                           limited to major medical plans, consumer driven health plans,
                                           specified disease plans, cancer plans, and pharmacy plans. Jackie
                                           frequently communicates with state insurance departments and their
                                           actuaries regarding rate and policy form filings. She also assists
                                           several state insurance departments in their financial examinations of
                                           health and dental Insurance companies.


                                           Additionally, Jackie has expanded her actuarial knowledge base to
                                           Include the life settlement industry. She provides policy pricing and
                                           policy/fund valuations for clients with funds of varying sizes. Jackie's
                                           ability to communicate and simplify complex actuarial concepts is
                                           invaluable to current and future clients.


                                           In her spare time, she coaches volleyball and enjoys traveling with
                                           her husband.


                                           Upcoming/Recent Professional Activities

                                           2/2010
                                           Jackie and Scott Gibson moderated several sessions which included "Industry Best Practices"
                                           and "What Investors Can Find In This Market" at the lJfe Settlement Trade Mission in London,
                                           Luxembourg, and Zurich.




1 of I                                                                                                                              6/26/2012 1:29PM
                                                                                                                                                   270
                                                                                         -


                                                                       --
                                                                      :f.~.·.··.·            - se
                                                                             .       .        '•    lj:it.:....


                                                                     ~     .                                ·~;:,;;,_
Jacqueline Lee, F.S.A., M.A.A.A.                                                 .           .....




Vice President                                                             Actu'#ie.s              &:
Consulting Actuary, Dallas Office                                         Cons1lltanu

Prior Positions
2005-2008: HealthMarkets- Mega Life & Health Insurance Company, Assistant Actuary
2003-2005: CIGNA,ActuarialAnalyst                              ·

Responsibilities and Experience
   •   Valuations for life settlement policies and portfolios
   •   Analysis oflife insurance policies and illustrations
   •   Financial projections and forecasting
   •   Annual auditing of insurance company STAT & GAAP financial statements
       Development, pricing, and rate review of A & H individual and group products
   •   Competitive benefit and rate studies
   •   Policy form, rate filings, and correspondence with state insurance departments
   •   State-specific certification of compliance with small employer A & H requirements
   •   Financial reporting: GAAP, statutory, and tax
   •   A & H claim and contract reserves
   •   Gross premium valuation testing for deficiency reserves
   •   GASB Valuations for post-employment health benefit liabilities
   •   Retiree Drug Subsidy calculations

Education
B.S. in Mathematics and Economics, Texas Lutheran University

Professional
Fellow, Society of Actuaries
Member, American Academy of Actuaries




                                    www .Lewis Ellis, com




                                                                                                                        271
272
TAB 7
                  Cause No. D-1-GV-10-000454

                 IN TilE DISTRICT COURT OF
                  TRAVIS COUNIT, TEXAS
                  126m JUDICIAL DISTRICT


                  STATE OF 1EXAS, Plaintiff

                              v.

          RETIREMENT VALUE, LLC, et al., Defendants

                             AND

JAMES SETIIEMENT S~RVICES, LLC, et al., Third-Party Defendants


                    Expert Witness Report of
             S. Todd Burchett, CPA, ABV, ASA, CFF

                       February 15, 2013




                           EXHIBIT

                     I 6                                         273
                                                                                                     10001 Reunion Place, Suite 400
                                                                                                        San Antonio, TX 78216-4137
CPAs & Advisors                                                                    210.341.9400   Fax 210.341.9434 www.bkd.com




          Mr. John W. Thomas
          George & Brothers, LLP
          114 W. Seventh, Suite 1100
          Austin, Texas 78701-3015


          We have performed a solvency analysis and have prepared schedules of disbursements to assist
          George & Brothers, LLP with the dispute involving Retirement Value, LLC, et al. and James
          Settlement Services, LLC and the State of Texas in the 126tb Judicial District Court of Travis
          County, Texas.

          We have relied on information provided to us by you. If additional information should be
          provided to us at a later date, the conclusions contained in this report could change.

          This report is the property of BKD, LLP. If any party intends to publish or otherwise reproduce
          this report and make reference to our firm name in any manner in connection herewith, BKD
          must be provided with the printer's proofs or masters for our review and approval before printing
                                                                a
          or other reproduction and provided with copy of the final reproduced material for our approval
          before it is distributed, including posting our report on any website.

          We will be pleased to discuss our conclusions at your convenience. Keep in mind that we may
          issue a supplemental or updated report based upon additional discovery in this matter. I am
          being compensated at an hourly rate of $360 per hour. My compensation is not determined by
          our opinion or the outcome of this case. In addition, my curriculum vitae, testimony and speech
          details are attached hereto.




          S. Todd Burchett, CPA, ABV, ASA, CFF



     A
                 -.~~---:                   .:_ .·
      ~
                  ·   ...   ·    ......     ·.:_._··:··;
     :.                         ·,   ..   ·:·· . .   ·'·   ..

          February 15,2013




                                                                                                                             ..,,;...,
                                                                                                             Pr"""vft·,;·~
                                                                                                             S ;;: CiAs ¥r~. •.
                                                                                                                        MEMBfR·~·
                                                                                                             GlOBAL AlliANCE OF
experience                                                                                                   lNDEPENOENT FIRMS
                                                                                                                                         274
                                                   STATE OF TEXAS, Plaintiff

                                                                        v.
                                    RETIREMENT VALUE, ILC, et al., Defendants

                                                                     AND

                 JAMES SETILEMENT SERVICES, LLC, et al., Third~Party Defendants


                                                 Expert Witness Report of
                                          S. Todd Burchett, CPA, ABV, ASA, CFF

                                                            February 15, 2013



Contents
Introduction ..................................................................................................................................... 1
Assignment ..................................................................................................................................... 1
Documents Provided ....................................................................................................................... 1
Analysis and Opinions .................................................................................................................... 2
   Solvency Analysis ....................................................................................................................... 2
   Payments by Category ................................................................................................................ 3
Summary of Opinions ..................................................................................................................... 4




                                                                                                                                                       275
                                                     1




Mr. John W. Thomas
George & Brothers, lLP
114 W. Seventh, Suite 1100
Austin, Texas 78701-3015

Introduction
You have retained our firm to provide litigation consulting services, including solvency analysis,
in connection with the litigation involving the State of Texas ("Plaintiff') against Retirement ~
Value, LLC, Inc., et al. ('"Retirement Value" or "Defendants"), existing in the 1261h District
                                                         .       1
Court of Travis County, Texas, Cause No. D-1-GV-10-000454.

Assignment
Our primary assignment is to evaluate information produced in this case and to report on our
conclusions and observations in order to assist the courts in its evaluation of the allegations made
in the Petition?

Documents Provided
We have been furnished the following information in the preparation of this report:

    •   Receiver Espinosa's Seventh Amended Cross-Claim and Third-Party Claim, filed
        November 27,2012
    •   Receiver Espinosa's Fifth Amended Cross-Claim and Third-Party Claim, filed March 28,
        2012
    •   Receiver's Fourth Amended Response to Requests for Disclosure, filed September 14,
        2012, and related exhibits
    •   Report of Eduardo S. Espinosa, Temporary Receiver for Retirement Value, LLC, a Texas
        Limited Liability Company, as of April 30, 2011
    •   QuickBooks accounting records of Retirement Value, LLC
    •   Payroll reports
    •   Numerous (over 500) spreadsheets produced by the Receiver in this matter
    •   David Gray's Membership Interest Purchase Agreement
    •   Information provided by Lewis & Ellis, Inc.

You have requested that we communicate our co.nclusions and observations to date in a written
report. Our conclusions and observations contained in this report are based upon the documents
reviewed and analysis performed to this date. As additional information becomes available, it
may impact the conclusions and observations contained in this report. We reserve the right to
amend or supplement this report by issuing an amended, supplemental or updated report at a
future date after considering additional materials and information.


1
  See engagement letter from our firm dated May 18, 2012
z See Receiver Espinosa's Seventh Amended Cross-Claim and Third-Party Claim, filed November 27, 2012


                                                                                                       276
                                                 2


Analysis and Opinions
You have asked us to review and analyze the financial information of Retirement Value and the
other information provided to us and prepare a report that presents our opinions regarding its
solvency between Apri130, 2009 and March 31, 2010. In addition, you have asked us to
calculate all payments made by category and payments to certain parties from March 1, 2009
through March 31,2010.

Solvency Analysis
Our analysis began with the accounting information as prepared by BKD, LLP for ~e Receiver.
BKD obtained the books and records of Retirement Value, LLC (Company) and reconciled the
accounts and corrected the accounting entries in order to make the financial information accurate
and in conformance with generally accepted accounting principles. BKD was not engaged to
audit, compile or review the financial statements of the Company and did not do so .. This
information has been used by the Receiver to file income tax returns for the Company.

The assets and liabilities were recorded on the accrual basis, not on the cash basis.

We have been provided the following information and have used tbis definition in our analysis:
The Texas Uniform Fraudulent Transfer Act provides that a debtor is insolvent "if the sum of the
debtor's debts is greater than all of the debtor's assets at a fair valuation."

The solvency measurement dates we were asked to measure were as of the end of each month
from Apri130, 2009 through March 31, 2010.

The Company's net book value (assets minus liabilities) before any valuation adjustments at
each of the measurement dates was negative, indicating insolvency. See the table below for the
equity balances of the Company.

       4/30/2009                                                                           -$26,989.81
       5/31/2009                                                                           -$47'772.00
       6/30/2009                                                                          -$118,807.08
       7/31/2009                                                                          -$296,218.26
       8/31/2009                                                                          -$528,662.84
       9/30/2009                                                                          ·$694,502.54
       10/31/2009                                                                       -$1,741,321.33
       11/30/2009                                                                       -$2,000,434.45
       12/31/2009                                                                       -$4,453,489.05
       1/31/2010                                                                        -$5,252,432.80
       2/28/2010                                                                        -$6,998,107.20
       3/31/2010                                                                        -$8,464,193.43

We have relied on the valuations of the life insurance policies as performed by Lewis & Ellis,
Inc., Actuaries & Consultants, for assessing the market value of the assets of the Company and
any related adjustments. The valuation dates used by Lewis & Ellis, Inc. are as of the purchase
dates of the insurance policies. I have also interviewed S. Scott Gibson, FSA, MAAA of Lewis
& Ellis, Inc., who was one of the preparers of the report.




                                                                                                         277
                                                           3


We have used the values of the policies as reflected in the Lewis & Ellis, Inc. report in our
analysis. We have made adjustments to the amounts as reflected on the books of Retirement
Value in order to adjust the insurance policy assets to their market values. The adjusted book
values of Retirement Value as of the relevant measuryment dates are, as follows:

           4/30/2009                                                                              -$1,076,609.36
           5/31/2009                                                                              -$1,692,312.72
           6/30/2009                                                                              -$5,228,669.15
           7/31/2009                                                                              -$7,423,361.30
           8/31/2009                                                                             -$10,270,088.70
           9/30/2009                                                                             -$12,215,070.82
           10/31/2009                                                                            -$16,885,762.65
           11/30/2009                                                                            -$22,071,702.23
           12/31/2009                                                                            -$31,137,669.73
           1/31/2010                                                                             -$39,092,233.35
           2/28/2010                                                                             -$44,553,585.71
           3/31/2010                                                                             -$48,635,672.75

Having conducted the above analysis, the sum of Retirement Value's debts was greater than all
of Retirement Value's assets at a fair valuation at all times from April 30, 2009 through March
31, 2010, resulting in insolvency during all of the time periods. See Exhibits 1A through 1L,
attached hereto.

We have also reviewed the profitability of the Company during the periods of 2009 and 2010 and
determined that the Company was not profitable. This indicates that any intangible assets that
existed have no value since an intangible asset must generate a measurable amount of economic
benefit in order to have economic value.3

Payments by Category
  You have asked us to calculate all payments made by category from March 1, 2009 through
  March 31,2010. Those payments summarized in Exhibit 2 and attached hereto, total
· $54,064,761.24. This figure does not include $117,500.00 paid to principals and recorded on
 April1, 2010.

You have also asked us to calculate the payments to the following parties:

       •   Kiesling Porter, Kiesling & Free, P .C.
       •   James Settlement Services, LLC
       •   Richard & Catherine Gray
       •   David & Elizabeth Gray
       •   Wendy Rogers
       •   Bruce Collins and Collins Marketing
       •   Licensees

Those calculations are presented in Exhibit 3, attached hereto.


3
    Valuing Small Businesses & Professional Practices, Third Edition, Pratt/Reilly/Schweihs, page 108.



                                                                                                                   278
279
                       ACCEPTED
                   03-14-00518-CV
                           6062095
        THIRD COURT OF APPEALS
                   AUSTIN, TEXAS
              7/14/2015 3:10:16 PM
                 JEFFREY D. KYLE
                            CLERK




TAB 8
                                                                                               E~hlblt1A

       .ASSETS.
                                                                         --.;,;;_____         ,;;;;;;;;;:.;;=--~--       .·.· :...............   ···-~---                                                                                        :Not Asset Value·

            cunnti.io- ·
                     Choi :!~1:~9~45 . .· ~7o,;3:i:e4                                                                       .- :::

                                                                                                                                                                      . =···:· ...::-.. :. :".:.:.:·:.···.-:.-.':.
                                                                                                                                                                              •,,,         ·•     C'-.'',"'c'         •,"''    ''


        UAiilunes ~ EQUITY           _ _. _.·• ...· .. ._. . . _._..
          U.bllttlal · Escrvwto Ret/Amount OwH on Po,lcias
                   AGL.73L . . . .     ' . ..                      '
                                                                                                                                                                                  : \~:~o6.oo .                                                             1e.iioo.oo
                                                                                                                                                                                               ·.: o.oo ·. · 453,lioo.iio. · .    4ss,ooo:oo :- ...
                           uiL165.                                                                                                                                                         .-· .o.oo . 21i~.aa1.oo . · · 265,881.oo·.:
                           i.fG1n ·                                                                                                                                                      ·-.-. o:oo: :.-·:220.es7.oo--·           22a,Eis\',ao·:,:·:
                           \..FG.591                                                                                                                                                          '· 0.00 .• m,ooo.oo . .             aat,ooo:oo .
                                                                                                                                                           o.oo.-•' · _.16,"5oo.oo:- .-·. 1,341,516.oo·                        ·1,3sa,o1a.oo_
                                                                                                                                                         ...         . ::·. :· ;·:. _: :.·.: :. ~ :>. : :' : : ·; .:-:· . :.
                      U.nu Teim Uabliltlao :·                                                                                                                                                                                                                     ......   (     .
                                                                                                       . 258,725.30        '                                                           200,7.25.:ID .                                                      258,725.30 ..

                                                                                                                ci.oo ..
                                                                                                         258,725.30' ' .                          -· :~:C::~~ ·• ·' 3o.®o.o6           288,725.30 :•...                   ·             0.00              ~
                                                                                                                                                                                                                                                           ·:· 30,000.00:



                                                                                                         275,225.30                                3o,oaO.im                      '28,989.81 ... '1,049,619.55 ::-- ... '1,076,609.36 -: :_ .._. .

        niTAL UABIUllES & eQUnY




       . ;. ; ~lsi~~        L.nt p~idby ~.;~~~~~~~~dooeo ri~ ;Miud~tho am~-~ ~~~~l~ ~. .~~ ~~l~~IIYl~                          to U>e   i~~~~.-- ....
280
                                                                                               >Exhibit .1 8 •
                                                                        ..      . . , . ·.·. ; May31,2D~9
                                                                   . New~ RETJREMENf..VAL.OE;·.t..LC, :RECEIV£R·: ·         m:~luemttm vcsn.1e.     L.l-'-""                                                          N~tt   As.s.,.l V~ll.l"'-
        ASSETS·.
           CLi;rnmt A$:1teb           .·     .
                 .i::IMcklngisivingi. ·::
                      ·:Total Poii.Y ea·nk.Aciciounta                                                231,305,39                                      .0.00              ':'231,305.39                                           231;305.39


                          WELLS FARGO BA~E,II4!5B ::.                                               . 24$,411.24                                       0.00               245 .• 11 .24'                                        245A11.24 ·

                          Ratinim~~-~~~J.;-·LL~:. -:·                                                                                          23,322-9:4           . :: 23.322.114 .
                 ,       FietiroinoniValiio; LLc (Frost).:                                                   0.00 .·                                .· 0,00 ..:                   0.00.                                                    u,uu

                     Total ChocklniliSavlngo                                                                            ·-----:::23:-:,3:::22:::,114~                   .· 501,039.57. : ..              - --                   --- --- --


                     A-c-co·u·nta Raceivl.bt8 ·
                         .~~au~ ~able._-:· ....                                                                                                                              •.. ·o.oo                                                  . 0.00
                     Total Acco~nta' ROcelw.bJe:c ··                                                                                                                             ·0,00.                  0.00.                             0.00.

                     other Curnnt Anebl:. ·
                        · lnii.r....,.p:,nv Cli ,                                                673,097.37                                                           a73,o97.3r                                          :·.:673,097,37:


                     :· ~ldirig..i.~an .· ~:                                                                                                                                                                                      30,000.00:
                 · Totallong To~~bl.l~•:·'                                                                                                                 --                                        ·.• iiJji)                 ~..                   •··

             foiaJLii.buliJ.,;                                                                       673,097.37                                ~o;oao.aa .. · ·:· '/ 7o~.6~;-~?'      :. 1,eil'e,s1e:oo •·
                                                                                                                                                                        ·... ·.· ..· .... ·.·.· .. ··.
                                                                                                                                                                                                                        ·.·• 2,eo1 ,615.37

             ·equltr .. :·                                                                                                                                           ·: ::·::·::·::-.:: .. : ·:·: ::-:-: ........
                  ·opening Bolano 0 Equity : ·                                                                                                   1:00o·.oo                 : 1,ooo:oo< 11:B44;54o,72)                   ·. ·1 ,643,540.72
                     NOt 1riooma ·> ·                                                                                                                                     '4B;n2:oo: .. .                                      '.:.48,772.00 . ·:
                 ·.DJvidond•·                                                                                                                                                   ·. o_oo· . . :.                                         ::.o.oo·
             TotOI Equity.'.                                                                                                                                                                                            . '1;692,312.72· .·


      : ·                                                                                  Exhlbit'IC
                                                                               ::Julie 30; 2009 :
                                                                                                                                                                  IVl,.......... '.:.      -~J~~~~~a·: ,:: ~AisetYBiue
       ASSETS
            cu!Tairl:-~b.
               .chacki~!Vs.ii~1n-u• .. _ _.
                    Polley lla-ri~ A'.INO:tll3·:                                                                                                                                        •.- ci.oo <        ·S07,ocici.oo _.    · so7,6oo.oo
                       .:"I.BL_165. _..                                                                                                                                         o:oo.•:•· ·""1B3,ooo,oo· .-              ·163,ooo.oo · ·
                           Lfo1n·,.                                                                                                                                            _o.oo · '· 1se:m.oo                      · · 1s9.ooo.oo
                     · .. ·LFQ 591.--                                                                                                                                          d.oa:,,;:    ·21l1,o6o,oo                  ·2!1c",ooo.oo ·_. ·
                      • OML4411                                                                                                                                              '. 0.00, . ··: 507,000.00
                      ·::.SLAU4:                                                                                                                                               il.oo          --114.ooo.oo-
                   ., rO!ai • ea ,,_.,~ . •        ·: ·                           1)4;,639.40 '                                                           1,741,~39.~~ ...                                        1,741,639.40
                                                                                   __   ;:     .. · ·,.
                     ··.·.Building Loan···-·                                                  .... ··o.Oo.                       .· .. ou,~u.~                                             ··,·,··                      · ·-1a·,ooa.ao
              --·:· rotil. Long Tomi _Liiliulll.. ·· ·                             : 1,741,~-::                                  . --18,000.00                                                           : 11:00        1,767,639.40 .

          ·_: ioial Uai>in~~a·-                                                   . :·1,741,639.40.'                                  ,16,000,00              ' : 1;757,639.40" .. :·4,375,750,00"                      ·~·133,369:40
                                                                                                                                                                                               .•...     ·. . .
          :'Eqully _ ·• . ·. :·-                                                                                                                            Exhibit 10
                                                                                                                        : July).1, 2009                 '   .              ..
                                                                                                                                                        RGU~V~!u& ·uc :·
                                                                                               · Now • RETUU!Mi!Nt viu.u11   lLC, RECEIVER '
                                                                                                                                                                                  1                  ·rorAL··                 M]US1monts         ·. NetAse:etvaw.a-
                           ASSETS.
                                  Curnnt.A.$1:8b.
                                      C:hoiok~l"!i>
                                              Poueye..~Aocoumo ..
                                          · To1ol Pollcyia.olg-·                                                          :·.... 397;09G.37·                          . 46~.662.1i                    2-8,238.20-                                          2B;n&.2G.
                                              Olhor"""""'Ao ....                                                                          "0.00                                       '0.00           .      ···0.00                                                  0.00.
                                    ' :ro~aro..;.:;c.irnntAO..;.:                                                                                                                                                                      . o.oc
                                                                                                                                                                                                                                                             ~····
                                                                                                                                     397,0118.37                           468,962.17                ~0

                              'TototCUrrimiAiHis.                                                                              '1,232,660.06                               401,765.66                 9ao,BMc4o ·                        o.oo··:              930,814.40 .

                              . FJM4AoMtsC.
                                  Total Fluj!Aooo:toi                                                                                    0.00                                   1.,325.84                                                                     .14,325.84.

                              _OthefAUm .
                                     . Pollelu

                                      :TaiBI: P.:iliciU.                                                                                                                                                                       -1,1133,143.04.            ·:,1-~iro>el· _-

                                  Tolal oihOr AsHls         . · ..                                                                                                                                                             ;i ,i33,143.04             .{1'$,470,63.
      ·,-. -.                :: ·.,      -:
                                       _-:-
                          .. TOTALWEts :.


                          '~u.itli:s&e~u~
                             · ·Uabllltlta :.. Amount ow.d at\ Potiohtt'                                                                 0.00.                                                                  o.oo                                                  0.00
                              ·       · ·• .ioo(wL·:                                                                                                                                                          · o.oo            :17;3,000.00 ··       .. : _··113~o®.oo:: _·.
                                              AGl73L·.                                                                                                                                                       ·:. o~oo          ··z;:s ;ooo.oo. ··          . 211 ;ooo.oo.:
                                         ·.   ANII~2    :                                                                                                                                                       0.00: . .1·,o41;llOO.OO·c · '' ··:1,041,000:00.
                                            AXU04··                                                                                                                                                          :. o.oO:· ·       .-~.ooo.oo·...              ·- ~1,ooo.oG .-.
                                         .. 1NUG1 ::·                                                                                                                                                         . 0~00    ~:-    (023,'000.00 _:·           ·:1,023,000.00
                                         ::rNQIIlu'::                 ··                                                                                                                .. ·~ 129.o=-2.~ 7

                             ··.TolD I Llobll- ·                                                                               .4.121,052,17.                                    a,ooo:oo         ·.· 4;126,0~.17.                                                                                                                                                                                                             ~- ::~j·~~:~~~- :.:· ... N~I Asoot Valu!t·.
                         ASSETs
                             "CI.IHftnU,~~-      :- ·
                                     c~IKlk~n.~lnai ·
                                       ·.PaiiC)':BankAccounm. ...
                                        .. TDto!E ~-~~~i:Y.Bank. AcwoUMt.                                                                   347,oe5.2o· ·                        ·0..¢0          347,0~.20                                         . ·347.~5.20

                                         . Weu.$ FAAOO.BAsE 'Mail:
                                      ::.. :· Ae:&rement.~8!uo. ilc        ··
                                                                                                                                       ···srt,6B3.28 :
                                                                                                                                                     ·'          .
                                                                                                                                                                                  0.00:
                                                                                                                                                                          72,749.17••
                                                                                                                                                                                                ·.9T7,~.2e · ·
                                                                                                                                                                                                 . 72)4a.17.                              · :·..". : 9;~~:::~~- ·:
                                .     · .·: :: R,ati-:e111111t.Value, ·.tLc (Fr011t]                                                                 ~:.                 214,973.76                                                                .• 214,973.76
                                    . Tofoi Chocldnili&.rii..Q>O...                                                                      "1.32-1,76!-~-48:               287 .7_22:f3.                                                            ..1..6.12,491.41

                                     A.;c:oun"tli.R~Y.-bl4l!·.
                                      ··.-~~~ e~~fe·             ..                                                                                       0.00                 .. 0.00                   . 0.00                                               0.00
                                     T~ ~u~m· ~eCetvabla. : ·                                                                                         . MO :·                     0.00                     0.00.                                              0.00

                                     ~~ulf·eiJ_~n1·~~.;.::·· ·: · .. · ..
                                        :·.. lntereompany Ctoarlng· Account                                                                 aM,56s.2o .. ·           .   ~2.$46.39.               :   ,,=a(·
                                        .. othet'. Cumn.t"Aiisef ··                                                                              · · :.o.oo··                     o.oo:                 · :o.oo ··
                                    "Tot:Bi oh!r:Ci.i.Ter,t~.:: ··                     ..;......;_..;..__"'"".....-.;==·"";;;":;;·•;:.o:                             · ..e32,54E.3s:. · ·1,022.81.:
                             ·roml CtJnimi.Au.et.:.:                                                                               ·::··." :i!.'1'5·e:I:J:l~.i8::      ~544,823.46 ·:. :· .::1.~ta~5~4.i!·_: .·: :::-:·:·:::: .·o.'oO··.:· ... ·_1,8131 5~4.22 :·.
                           '"FI,;er;SAQG
                              ToO!Ifltod-.                                                                                                                0,00            15,ao4.S1.                 15,804.81 .                                       .15 1 804.~1 .
                                                :
                           .. : .... ." ·... .. ·
                             : Ottler A$:M1l ·: · ·
                                    PQ!Jelos·:·

                                     TOtal P~i10io. .
                            .. f01aiOihiir~ts

                         TOTAL ASSETS >.

                      ·•· ~;~~~~~u~:
                          · .. Uabllltloti • .AJoo.ufitow.!d On.f'Olk::le8.


                                       ·• ::t~~' '.· ·
                                        .: ANI8112:.:.
                                        :: AXABD4:·
                                                                                                                                                                                                       . :. 0.00
                                                                                                                                                                                                        . . o.oo ·       7n~ociO.oo
                                                                                                                                                                                                                                                  . : .. "146,000.00· .
                                                                                                                                                                                                                                         ·:. : · · · · .in,ooo.oo··:·
                                                                                                                                                                                                          ·o:oo.. · >, .755.000.tlo ... : -..:.:- 78s,ooo.oo ..
                                        ... IN0039 .
                                       . :.INaao<
                                                                                                                                                                                                        :::·~:~d::··... ,:. :~~~;~ci~:~~;.:·:.·, .. ::~:---~~~::::·: ...
                                        •: IN0283.•                                                                                                                                                     ·:· o.oo · . . · .: · ro:ooo.cio ::• .·      ::63,ooo.oa·.
      ·, .··                               LBL185.
                                     .. · :.1.F61n::
                                    .. ·.:: L..FG!!IM::·.
                                                                                                                                                                                                         • ~:~~:· : ~::~~~.~~.···· . . . 5~=:····
                                                                                                                                                                                                        ·.-.o:oci.. · · j;it·~.61e . o~..:-.: :-":\iH,516.00.: ·
                                           LFG!io1.: ..                                                                                                                                                     o,ac:r-.. ·:· .. ,,_,ooo>oo ·:.:. ::.::. ::1~.ooo.oo·· ·
                                           LFG7~>·                                                                                                                                                         0.00 .·
                                           MMIB&O·:                                                                                                                                                    · ·:.o:oo··• ·
                                       :.;· oML44'1 •.




                                                                                                                                                                                                 .    ........ ..
                           ·.:· iOtaJ.UDbmtift .. ·.                                                                                                                     . -2,000.00 .. ··:·.-~:1·~~;~-~~•.-



                                                                                                                                                    •·· o.oci·.:      . : . . :1,000,00 .. :.
                                                                                                                                                -1,844.19 .          ·. -S2S,o1~.s6·•:
               .,._
                                                                                                                                                .' .:• O.O(f.               . .·. v ....u

                                                                                        .;;...;;...;;...;..._;,..-;..,;;...;...;.·..;-;.:.1·::....,:::':.:;1a;:,          --- --- ••




                      ··.·····~~:ih~l~tlno·"''"'~t~ldbl~~~~·,;,."'~~·~·~·ii~.d.it.~.;;.'"'~,~.~.~;;;....,...o.,~.,.;,.,.liy·~·~~!"""''"":.··
284
                                                                                                                               Exhlblt1F
                                                                                                                                                                                                                                                                     ·,    ·..      ·.
                                                                                                                                                                                                         .. ,..,.~"""'-   ... A~JUM~~ms·                            Not Aooot Valuo
        ASSETS
                 Current AsAta
                        cnooldn!J18av1nm•
                                PoMoy BOni1111 Current AOoel$ ·                                                                                      ' 4~a3s.4s6.oo ·.• •                                                                                                                        4, 110,851.97.

               . Fl..,dAo..,••.
                                                                                                                                           0.00                                  23,367.04 ..                   23,367.04.                                                   . 23,367.04
                 ..                  ··,.
                 ot..•• A.Mt. :.
                        Pollcloo ..·                                                                                                                                                                     9,297,942.07:               (6,a.25;7as.2a)'                     ··2,j72,148..79 ..

                                                                                                                                                                                                                                                                          . 2,372, 14s.7a

                                                                                                                                                                                                                                      ~.92i;,7SS.2~            .·          2,37i,14s.7a:


      . TOTAL ASSETS·                                                                                                          14.13&,397.07                                  -7o.i,ru:BS.              13,432,1&1.08:                -4,nsira5:21i•                       S,soci,365.8o ·

               : Ulibllltk!is ~- Airia.Unt OWQd on ·Pot~ las-· ·                                                                        .:.o.oo                                                                    . o.oo'                                                          0.00·
                         •. ANI B52                                                                                                                                                                                . . 0.00    . : 440,000.00                                 440,000.00
                            .AJcA.148·.:                                                                                                                                                                              .0.00 . ..... 342.484,00 :                           · ·M2,41i4.oo · .
                              .AXASG.4.                                                                                                                                                                                0.00.      ': 800,000.00 .                         · : 6QO,OOO.OO
                              ·.AXAaU                                                                                                                                                                                 o.oo••.: · ·,.m,oiio.oo                                200,000.00 .
                                HU814                                                                                                                                                                                 o.oo·: .. : .·:·.·. 9;o33.oo                               ·a,o33.00: •
                               .lNG 038.                                                                                                                                                                             :·o.oo·                315,000.00 ·.                   .315,000.00
                              .ING.~01                                                                                                                                                                      .        :o.oo:           >     579,000.00 ...                   sr9:ooo.oo ·
                                  LFG586 .'                                                                                                                                                                     ·. ·''O.O(f           '•·895,516.00:                       ·. 995,616.00 .
                             · .. LFG740.''                                                                                                                                                                                              165,000.00 .                      •. 165,000.00 ·· ..
                             ·. :LFG7B2 ·.··                                                                                                                                                                                           . 936,740.00                        : 93a,740.00 .
                              ·J,~i'sso          ·                                                                                                                                                                                                                           1.10,000.00 .
                      •• Total ;'Eiii:..U.. "''Rci11Arno~nt oweC.'~n Poilclo:                                                                                                                                                                                              4,594,773.00

                       ·· Long Tenn. U;ib.llfUei·.· ·
                              : P~bta_ to lnvaito~: ~:··:                                                                 .·. ~~.138,054.02                                                            ·14,138:054.0~.                                         . ..... 14,138,054.02

                           ·Build in; loon'                                                                                                             ,..,.__.;.;..;...'-:-1:-:1:,;,39:::o~A~o •       :<11:i9o..oio''·        '·
                        Total Long Torin U.,blnlko• : ..                                                                                                _ _ _ _ _.;.;·1~1:::,3;;90:;;.4;;;.0 ..• : ·14,125,663.62: .· .                       . ... 0.00
                                                                                                                                                                                                          ''··-·          ·-;,   "   .. ·     ,··:·   -_:_-·
               ·· 1'011t ulliuHioti ·                                                                                          14,138,0~.02       •..                        .· -11,390.40 . ·• .,.4,i26:663.62·. · • '· . ~.5a4.77a.oo

                 Equity
                   : Ope.lillia·e..J•nct :e:qr..tf)l'                                                                                    0.00                                   . 1,000.00 •.               ···1,000.00 • (11.~~0,56&.28)                             -11,519,568.28.
                      :· N~lncain•- ··                                                                                              -1,658.95                                 -893,845.59                 ~95.50~.~.      : . .. . .    ..                             ·. ~95;502.54
                      .•DMdolldo·::                                                                                                       .!!:22. ..•                               .·... o.oo ·: · ..... •. o.oo·                                                           · ·....:.c.oo.
               'TOial E'quHy                                                                                                              ·- --                               ~92.845,59          .: ..... : -894,502.54• .          .• - --------                        ·- --- --- --
       ..               ..   ·::_.:.·::-::   :.-..   _.::·::::..: ...
       • TOTAL LIABIUTIES & ~UITY ,: :
                                                                                  :;:c··======:==========
      .·.• '   1111~ •• ;.;~ ~mourrt P.ld by ih~ ~~ ......,~.. ~~d ...,;,. ~~ includo.thb omO..ilt ¢ iniOAiOt ili&t ......... ~ciu•lii oiYeil to.~ in~otoiS.
285
                                                                                                                                                                                                                        . TOTA~ ·: . .::.~dju·St~~~~: .> NerAs5et\i~!ue
                                    ,.. ASSETS.'·
                                          Cul"ftint AssetS
                                              c~oickinOJS.vrniio· •
                                                            'Potr~v· ~n·k =.ACe·O~nts · .. ·
                                                        ... -Totai PonC~ Eklnk AcCo~nta                                                                                  ·3,ioe,57s.:w·.                     0.00       3,~0~~575.~       .. ··          .· · 3;4oe:s7S.:M
      .:· ..i.··.·
                                                      wai.sFAiloo ~lAsE~ Ui!~                                                                                             6,395,843.!14
                                                 . .::RetJA~m~naVtiiUB~uc::-. ·: ::
                                                   .. Roiin.meilt viiliia, LJ.:c (Fiooti ,
                                              : TotBI Cheoklil~vlilga ·.:· ··
                                             :.:~~~~-~~~i:~~;~·.·-::
                                                                  Acco~·m. -·R~etv~bla .... ··....
                                                                                                                                                                                       0,00                  o.oo·
                                             .   ~~-~-~~~·:·~~·::-:·:·:...: .                                                                                                                                                                                                               ...   ~   ·.

                                                                  'Other
                                                                   ""'""'"Culftnt
                                                                           ' "'t.Y ~iea~nv',o=i>tint .
                                                                                             ~t                          --~-...;.~...;.~..;..-...;..;::_·::;o.~oo~· ·.
                                                                                                                                                                          2,829Po2.56:.
                                                                                                                                                                                                             ...."'"'
                                                                                                                                                                                                                         ': 41.405.91''                                                ,.

                                             ·r.rt.1 Ott.~. co;,.ntAos.ito ·.                                            _ _ _;..........;.;..;.;;....;.;;.,;.~··2~,8:::29;:.:::;0B:::Z;;:.W::_.'   -2,787,!!86.65
                                              ... ,     __    .......
                                                             .·                                :.···

                                        . Total cv.nnt Ai.Gta :·: ·                                                                                                     12,834,611.84: .

                                      .. fri..
                                                                                                                                                                                                                                                             ... 9,oo3;oo: · ·.
                                                                                                                                                                                                                                                                                   .
                                                                  :U                                                                                                                              ';Exhibit 1H
                                                                                                    ._ _ ._ ._. ._ · November 30; 2oos
                                                                                               ···.Now .-Ri;TlREMENT VALUE~   LLC,'RECEIVER· :         :·:·Roll, ........ ···-··~~                                 ·· A~u:slr:nen1s               Net A~et yarue ...
                       :ASSETs_.·:
                                    C"tTont~~-:­
                                         Chi>cklng/Slvlngo
                                                =P:ofEcY. S.nk ~CcG'-¢8:·: ·
                                                 Toia' Policy Bilnk Acc~u~.                                                     8,_162,039.04                                  .0.00       a, 162:0-ae.D.I .                                           8,162,039.04

                                                                                                                                6,17o,94M:i                                     O.ilO     _6,170,948.53                                               e; 170,948,53 ... :
                                                                                                                                      "MO.-                                    .0.00                                                                           0.00
                                                                                                                                 :··        ·o.oo:·.                  2,189-,904."14···                                                               2, 189;904.14 .
                                                                                                                              ._.1~---·                               2,189,804."14                                                               . ,16;522,891.71

                                         Aoco~nta~~IY.~·.
                                              ·: AcaOUrdG Re0eiv1ible ~:
                                         TatoiAC.iuiiltO ReCel;;,;.bi~

                                       · OU..r cuiroo>t ~: . .                        ..   .
                                            .. lnteroompony Clearing Aoc011nt.                                                                                       .:4,23•i,D9U1 ·       ·.. _.a;17a.95 ,..
                                     · · .. : othor c~in.o>t         P.ao.t -. :: · · · ·                                                                                     ·. o·.oo     .. : .:·.:·.: o."oo ·
                                      · . .ratoi ou...rr;.;,.,..;,i_A..-* ·.:                                                                                        4,234,091.41"         .. ".-6,773.913":"·                                             -.,, ···-

                               · ·rato• c"""ntASHt!l::·                                                                                                            _:: -2.i>«,1ai.27      1e:5i4,117:is

                                    Rxod~_.-·
                                    timol ,. ••••o ..:c.                                                                                    0.00

                                    oilier Aahi$ .:
                                         p~~~~~·~ ::: .




                        .TOTAL ASSETS·

                            i.lliau::mes & EQUITY:
                               .·_. UabiiiUoo 'Amoiitii O..W.i on Policloo                                                                                                                           ·o.oo · ·
                                               '· ANI52i                                                                                                                                             :o.oo : ::         :1ao,ooo.60 :                 . 130,ooo.oo.-
                                                 AXA8:is                                                                                                                                               n.oa·::          2oo,ooo.oo.                   . •2oo,ooo.oo ·
                                                 I!U814:                                                                                                                                                o·.M ·· · ·:: · -9,033.oO · :.·...... :.--e,oaa.oo
                                                .LI'GOOB::                                                                                                                                           .- o.oo "· _. 749,oi9.oo :· ·            749,oi9.oo
                                              .. _.LfG.11i:i ·
                                                  wali9
                                                -SLA338 ..
                                         Ti,i;.l. Eao;,;.;. IG R.Otikii~iij,j owed ~n Poii'cioo                                                                                _-0.00.

                                        · L.Dag' To,;; (i;;~11iii.i~ .': : .
                                                                                                                               37;558,451.78 .. :                                         37,558,451._78 ..                                          37,558,451,78

                                              . :auildlng i..oiln_ .
      ·:,·:

                               : T.... l UObltllhl~-                                                                                                                   : ·11,380.40 .

                                    EquiiY -:.----· .::: ::.:,_ .>::·
                                     ·q,;,~a ei;;1anco             EqunY                                                                     0.00                        : _1,000,00_                                                              . "'20,070, 267.78 .-..
                                     N~ Income : ·                                                                                     .'1,954:'8                    '1,1G9,_47Q.Q7._:_                                                              ~i.2o1,434.4s   •- · ·
                                     tnvidGndc · ·                                                                                                                                                                                                   ·. -Boo.ooo.ca· · ·
                                ·Total Eq•lly--.                                                                                                                                                                                                  : ·22,071,702.23 :·.
                       -·      ..         :. ......              ··.:.....     . ..

                            ~~AL UABUJTIES ~- E~Ji~ > .·                                                                                                                                                                                             1s,478,15MS·-::
                                       ·'':
                                                                                                                                                                                                                                      .   --~-~



      ;. -~.'::   · · =· _  ~ ~ -~~~-~ · ia.~~ ~~~~-~ -~~~:b~ ~- i~rt~~:~- a~_d:·~~: ~~~ _i.nciU~-=h-. &~aunt .Dr.1nt8Ris!· that ·was· cOittra~~any ~-d ·t~ the -~nVe~r5~ ·
287
                                                                                                                             .:-;-:
                                                                  'ExhU:ilf 11. '
                                                                                                                                                                      t>~et Aioet Vol••
      ASSETS
         Curro;;.~:·
               ci.oc-1niifsov1"9" .. . . ·:
                  :. Poncy.lkiik.Acoounto
                    ·Toiai POU~y Blnk ·Acco-..nb ·               ,12,957,000..49                         ·D.OD           12,957,ooa.4a .                              ·.::12,957;iiio.49

                      ~IU ~~!,~Ei~s~-~9                  ·         .2.534,331.41 .
                   . RO.iremonl Vallie; Li.c .:' .. ·                         0.00 .
                                                                             ~~--~-...       . -~~~·=·::
                   . :Rollroi!Hlnt.VIIua; U.C (F1'081l
               TObil ~hio~lnllfSavtligo            .

            .· kco~.~ ~•.;,~~~~ ··
                 _::-ACOGU'* Rac8tvab~: · ·.:·                                                                                                                                       . ;0,00
            . Totil AccOUntl Ruei\riibkt :· _                                                                                                                                           0.00
            ·.      ··-·...-·".-":'.-:· __ -,;.-:_: ::·
               · OtheicUm.~t ~- ·
                  ·_ :.~~~am,-:nYc~~gAcCOUrit'_·-:           ·    : s:oo1;41 ri.33           -6,009,591 )4
                    ·· Ouia~cum.nt~·. : · ·                                 . 0.00              . 20,193.89
               ..tOt.l :biha~_Cum.m ~---·;.·       ·               ~··                     . ',.6.989,407.26 -:_-' ,·- · ·   ht1U'I.I..r,ug                 U,UII•.       .- · .- 1 ol 1UU.J.UO




        .Total Cuninit.Aoioei&·                                  ·:21 .492. 772'.:i3     ·· ·5,s67~3ao.~1                                                               ··15,935,411.72 .·

       '·FI~od~
       :·. To!OI Fliced hoB;ed75:cici . : · .• :.: e2,275.oo .
                                                                                                                                      o:ciQ '-' •·· 45e,885.oO '          456.a85.oo




            ·=·-.·=       ..................
                                                                                          . .                                                                                                                                                                                                     .... '"' ~,......           ·.. Adj~~-en-1~                     NetA$.9eiV8tu8
       .ASSETS .
           ··Current AsHti
                  Ch.. klniJ/Savlngo ·
                      ·· ... Polley Bank ~counts·
                        ·TotO I ~~iioy .ll.                     0.00

            FIJ·:                                                                                                                                                                                . o.ocf · · si2;41o.Oii                      •               '612.410.00.:.
                            LFGm···                                                                                                                                                                             . :.• o:oo ·. ··:: ).ia,il72'.o( ·                           ·. 746,072.00·.
                            Wi99.                                                                                                                                                                                '· 0.00 .              >47,675.00 .                           . '47,875,00.
                      ·::pu1~"                                                                                                                                                                                  ·• o:oo· ' :.:ssa:i•a.iio ·:                                : 56o;113.00 . , ::
                  Total ' Esorow lo lleiiAinoont Owed on l'ollol"' .. ·                                                                ·. 0.00                                                                                       .: 4,114<1;162.00                   .. 4,8112,892.18 :
                .·.          .    ·c··o"··'         .·.· . .

                :. lo·nD:Turfil W•tillldit.l.·
                 ·          Papbll:_~)n~~torl.··•                                                                            56,477,651.76 .                                                                                                                            . 56,477,651,78
                                                                                                                                                                                                                        --···
                            Building i.Oan                                        ;...;_...;.;_...;.;__...;.;;...;.;.;,;.,.,;,..,·,.;o;;;··oo;;.···             . ... l,,.,....   'lf,,lil-            ''417.1'409~18''..                                                    ··4ir.40s.is ..
                )~1a1 Lon~ Tenn Lk.Jimu~~                          /·                                                      . '56,477,65U6· ·                          417,409,18·:..                56,6ii5,oeo.ss..                                  o.oo•             . 56,895,oeo.96 .. , ·

            ~..Ui~iabHittoo                   '                                                                               58,471,851.78 .                   ·.:   436',_11~;36 ... ::~~-~~:ij·~~-~~~- .: ·-: ·.:~·~·182.00'. ::::: 6:1:,;-~;-.~~;.1-4: :· · : ...
            Equity··
              c __Ret1J!I~d ~_mlngt~:·:-:                                                                                                                      -'1,453,223.31                       --1,453,469.06 :: :{33,639',800.55)                                 . .;!8,293,269.60.
               . NattnC.Ome,:·                                                                                                                                . -531,023.38.          ..;528,943.76 .. : .•••. ·.                                                       · .. -52S,943)5c'.
               .. Dlvidandii                                                                                                                               . . ·270,000.00, ::·:. ,-270,000.00:, ..                                                                      .•• -270,000.00 ....
          : Tobol Eq~Jii,'                                                                                                                                   -5.254.248,69' . .: ....-5,252;432.60 ' .·.33,639,800.55 ..                                                  ............................

       :rorAL i.iilstunEs i. EQunY                                                                                     ' :lie;i79;«6.t7                    ' 4;8i8.i:i7:33 > :si.t~1;j~~.34 · :~i.i~;8te.~: .·.·', ·.

                                         .          .. .       . ·,·. . . .   .            .             . .         ..     . ..        . •... ·#: '   .   .            .                     . .
      · • • nils \s thO omo~nt pold ~y lho ln~oiOfS a[ui i10..~ nC)IIn~lu~ ih~ .•inounl iit lnte,;..t tho I~· -~~irioeiuillyo~ io !lie lnwator'i: ·..
289
      . Net.Asset Valuo




          ts,m,793.2T
290
                                                                                                                                   Exhibit 1L.
                                                                                            . ·.·.··: :· .... ·. .. . . MarC:h 31, 2010 · ·· .... ·.· ·• ..•
                                                                                            .. New' RETIREMENT VALUE, LLC, RECEIVER · :·. Retirement Value, LLC·.                                                                                     AdjUstments       Net Asset Value ..
       ASSETS
          · Curnnt Asoets
              .. ChecklnliJsavlnga
                              ··Pollcy·Bonk Aci:ourno ·
                               Total Polley Bank AccoUnts.·                                                                       20,919,930.17.                                              0.00            20,919,930:17 ••.                                            20,919,930.17

                              . WELLS FARGO BASE • 8459                                                                             4.5ss,aa9.42                                              o.oo·       · · 4,ssa;s09A2 •                                                  4,556,609.42 .
                               FCB :. Chacklng·' 0382. ·                                                                                     0.00                               M,985.00                        : 2~,985:00 .                                                    24,985.00
                               Chase.'.
                                        Chocking
                                             ·.           .
                                                                                                                                             0.00                              342,000.00                       . 342,000.00..                                                . 342;000.00
                               Merchant Account > . ··                                                                                       0.00.                                 944.63 ..                       .. 944.63                                                       944.83.'
                               Rell1'9meirt Value,: I.LC {Fro•tl                                                                             0.00                                                                                                                              165,632.63
                         Tm.J· ChaciUnta Receivable ·                                                                                       .o.oo
                        .Other cUmnt As. .ita.
                           ···ln..rcompany Clearing Actount •·                                                                    ·1o, a1s;o7o.2s
                             Olhar curnnt Aso;..; . . .                     ·                                                                0.00·
                         .        . .. :.• . . . . . . '.. .
                        ·Total Other Cumin! Asaeta .                                                                               10,315,070~25 .                          ·-·---.~~.--
               •'                    • ,       I ,   • ,




          .
              Totai Current Asaeis
                              . :'                                                                                                35,791 ,iloe.84•                                                                                                                         25,987,030.24 . .

          . FJ•id Asaelli .
              Total :FJ.ed AsoatB ·                                                                                                          o.oo·                                                                                                                           . . 869,950.2·i
              .       .. . '

          ·Other Asoetii
                         Policies•                                                                                                                                         . 1,ooo,ooo:oo:
                                                                                                                                                                              ··.:._.:·_::·_·_·;·::·               .   '':'..".".."   .
                 . . Total Pollclea:.                                                                                                                                      . 1,000,000.00
                    r           ·,         '
               .       .
                 .            ..     .
                                    ,·


              TOtal other Asioeta •                                                                                                                                                                       : •+i,li22;36iuis ·<
                                                                                                                                                                                                              .. ···· ......... ···.·.
                                                                                                                                                                                                              •'•'••••••c••    ',,,•      •• •• c •


      .• TOTA~ ASSETS                                                                                                                                                                                     •. 7f,6n;»u& ·
                                                                                                                                                                            . .                   .·.
      ·LiAa•i.rnes , EQLirtY. .                        .,·                                                                                                                   . ·.                  ··.
         .:. Uabtiltlos. AiP.& Amount ow..,j on Pollcln :: .                                                                                                                   11t:s6o.ob                ··    2,743,355.51.
                        ·'Total· eei:niw to          RotiAinount 6w..,j·ori Pollcle1                                                                                           117,500.00                      2,74i;365.51 ..                                .o:oo         2,743~355.51 ... ·
                                                                                                                                                                                                                          ·,   ;:
                        · I.Oii9 riirm Uablnu;;.
                             ··:.Payable 10 1nV.sto111 ~ •                                                                        .76,963,963,08                                                              76,eli3;ii63.08                                             . 7S,983;00.3~0B
                                                                                                                                                                                                                ·,. ·.·          ·. . .
                                                                                                                                                                                                                . ·· . . . . · .. ·.. · .

                                                                                                                                                      ...____....~~;.;·~;:;·4~·.;·;,;;·~;.~ . . .          4ie;21s.43
                                                                                                                                                      -                       . ••..:. ....o~H"' ... ...77,400;176>51


              TOtal UabllltiGa'                                                                                               . ·.. 79;809,618:69 .                           ·s3:i,713.43             >< oo,1~3:s:12:o2 ·

              Equity
                         Reia1noid Eiiriilngio                                                                                          ·265.74                          : -4,453,223.31 :.                  -4,4fi3.469:05 . (40,171,479.32)                             -44,s24,e6!b7 •·
                        .Net lncomo                                                                                                    4,615.05                            -1,423,675.67 :                 : "1,4.19,260.52···...•. :.                                   . -1,419,260.62
                  Olvli:iends.                                                                                                             .o.oo                         : ~2;iier,443:i5                    •.2,5ei,443:76 •···                                         . ·-2;~91,443.76·.
              TOtal EquJtir .·                                                                                                         ~··.                                                              · · :-a,4B4,193;43: ... -40,171,479.3L

      .TOTAL UABIUTIES &. EQUITY                                                                                                                                       . :;_-~.,~~~~.EIH.3':/:: .. .---:71;879~33~~-~~- ::·:· ::·~7:17~-;47~.;:~ ·· ·· · v~o~nu                   t .. ., .....   ~
                                                              ,, .. ······, ·.···-····-·.     ... .. ..   .   ...   .. ....   .      ............. ···,· ......   .-    .. ··,··,   ,.   ..   .
        • Thlio It tile aniouirt paid iiii ':h• in~~~to.ni iind ~oiis nOt InClude the amount of lnlemt_lhat was. contractUiilly owed to the lnvas!Ors, .· ·
291
                                                                                                                                        Exh.lbtt2; .•                                                 : :;     .. ·: ::   :·: ·: ·. _,·: ·. ~ ·: ... ::· ": :::. ·: .. ": ; ..
                                                                                      . :- :·    ~::


                                                                                               : ·.   RV·~~ .. ·... ~ ~ \ ~FlJ~~L .~ '
                                                                                                                                                           .

                                                                                                                                                                                                      ..: ~1~ ~J ·:_ ::_ ·: · :· ~o~~~i~~~
                 ..·        .. ·-·::.··       : .. ··.:                                          PnW~&Loss                     ··
                                                                                          ·:   llu"ti·~·Mar·ta·:                   :
                 ·o-~ooo.;.:;..,.....
                                  ~-.:·.·



                             ·:.:.·~~---                                                                             -:~3-t...oo   ..
                        .. :: .. iM)Sllka·.                                                                           i&o~.




                              ..
                             ··      :::;::::. ~
                                     ~.n.Ston lncom9.                                                               ·; :o.oo·
                                                                                                                                                                                       ··:2.~~-


                             . ~~Gc;,a.·~::

                              .
                             ·····:~~~-~.:it::.··
                                     w~.....,._

                              . .••,;..w~
                                                              •....
                            ·-T~~­
                       -~~·
                             ._   ..........
                             ...... -~!




                                   ·--
                                   :-~~~:~~-
                                    -~
                                    .............
                                     .,.k~~~
                                     ~~C~Gtft!~-
                                                     .........
                                                    ~-
                                                                                                            ·. 13,532.10
                                                                                                            : 55J:.519_'1~ ..
                                                                                                                                                       . 13,582.10
                                                                                                                                                       "553,579.17 ..

                                                                                                                                                ·.·::.:                                                                                                           .       sa.~-~0.                                           ....... ·1}.00               >. ·::; :_:·:::~-~;~::: .
.-:~ :.· ·..·                 .. ::C&mi:Giftli·                                   ... :    .::_.~-:.::: ~~~:::::                          .                     . "25_5J)o":'                                             ·~'    · : ·;J-_oo·_·:               · · .· ·255.00
                                   ----~~~-~-~~:·                                          ...... ~3.~-91 ·.                                                   3S:B2:t0i_:                                                                                  '-:~-~3:0;1:·.·
                                     ~.,.........

                                   -,438 ...
                                                                                                       ::- :
                                   ' . -Muvbtgi~..                                                            :_.   ~.61.7"-F/                         ._-.1,61_7~"'.'                                                           .. 000                           1,817.57
                                     :~~·:                                                                  ..58~~~:es                                         58S;i2M2
                                                                                                                                                .. · :-49,UJ7.l7
                                                                                                                                                                                       :   -1,~.74_
                                                                                                                                                                                                                                       ...
                                                                                                                                                                                                                                       ·o_oo:::
                                                                                                                                                                                                                                                               . -~::-·1.~U.r~: -
                                                                                                                                                                                                                                                                       35,2213.62
                                                                                                                                                                                                                                                                   . ·4~,,~-~7-:
                                    -~IEJI:f"PM"                                                                                                           _.fl-,739~ :·:                                                              0.00                           .47.)"39..84
                              ··--:~:.:
                                                                                                                                                    :::~~~::_.·;:.
                                                                                                                                                                                                                                                                        5,4M27
                             ... -:.rOtd tt.edl                                                                                                                                                                                                                             ·ciOO
                            .. -i-~~::                                                                                                                                           .;..,.,..~~'""
                                                                                                                                                   ~-~,71:it.9l ... _;;.,.;...;.;..;;;::::::::;:.:.
                  Net~~:
                Net.~-                                                                                  .!i,14e.1!U7

                              ··-::-~~-~~~~~~~                                                        ':.-'"
                                                                                                                                                  ·3-,0~.4~.~ -: ·.
                                     Plus:.
                                   -~.;,.,d.j~                                                                                                    --:~,-~-~~-:·                                                                                                    ~.500.(10          .
                                   . -~~Bwhunu"bn~                                                                                                ' -2~-~u_ia~                                                                                              ·:·~--~1:4~:::·
                                     eo.;,...,~·                      .'                                                                               --~--~.8~--                                                                                                 '"3.4,1!00.:35 .
                                     Fumtti.Jre·· ·: ·                                                                                        ··., ..· ~-~~~1:
                                                                                                                                                        ·:7.775.71 '
                                                                                                                                                                     ·.                                                                                        -·:~.7-~1:
                                                                                                                                                                                                                                                                      . 7,775.78 .
                                                                                                                                                  ·., ~ ·:5.~S~-~:-: ::-·.
                                              .
                                  ·::~:·~~-:_.·.                                                                                                                                                                                                        . ... · · ··s,s.~.2G. :· . ·
                                                                                                                                                                                                                                                        : :- -:: ·-115,500.(H~ ·:: :.
                                  :_.ca~EIUI!ittoio'-"""
                                    ·~         .,.,;,;.:'·'                                                                                                                                                  .. ':~.:01~.~~~-:: ·... :-·:29.Q,~;io6.~ .. ·..·
                            .:.· :::.·POOcyeo*:~~-:
                                     PtJfil:lllS:~~-FHS,.
                                                                                                                                                                                                                   , i,707,l'l65.s2 .              ·: ;_: _·,·,,.~r:Oait:si'-:
                                                                                                                                                                                                      ::-.:: _,,.,1iiu.~S.~.:.- ·.. : :::;:t.,,OO:sa-s.~7.:· ·
                       ····.::HJI·~~·:··. . .                                                                                                                                                                                                      ·>:·{1i5~iJo:·
                                                                                                                                                                                                         ::-     .·                       :        ·:
                                                                                                                                                                                                        : . ·..    -~~-~15.~.25 : ·:.: :                ": :: :_ :-   ~~~~~:: : .

                                  : .. :;:~~~:~~·:_:

                                  .·. :i.:~~~-. ~:;:.                                                                                                                                                              76,963,963.0!
                                                                                                                                                                                                                                                        ' : ~ : : . :_: : :-
                                                                                                                                                                                                                                                        : 78~~,983.08
                                    :c~~~lnv-rs~lb~Pr.~~q~~~,·~: .:.. ,_:· :·· ·::: ;;· . :
                                     ..~IJ~-~~:~.··
                                     -~~-y.~--:~:~:~
                                                                                                                                              ·-·"'·· ...
                                                                                                                                               .-::_\·1~.-5~.00 ;_.
                                                                                                                                                                                                                  .::;~f:~--· :·. :_ ;~:f~~ : ·.
                                                                                                                                                                                                                                  _· n.OO                      . i17,500.00
                                   . Cash~~.,e.n~ :                                                                                                             ~.900.1"-ll!!"
                                                                                                                                                                                                                              .: ·.{l-_00"               . .          ' : ;,000~00-
                                     ~~~BuM~- Loan                                -                                                               ...~zo.~-~-                                                                         . 0 ~0             . ; : ~2o,oo0.(Jo
                                    -~jM;tt·~~~-~                             .                                                                        ·-79,GZ9.-e7                                                                                      '.  :·:-7~-~·.B!.::              :.:-;
                                   . ca~~ri-a.;.·~-                                                                                                _ :3~~1~.00'                                                                                                       . 5,774/il·.-.
                                     LeSs: 'cad.~ hand: id 1'l1110        ·                                                                      · · .:s.il.5Q~e=
                                                                                                                                                   .       ~70,-978.33"



                                  :-~ o~-~~.-20·1~.~~~-~~1al·~~~~~
                                   --~~~-~M~:                                 .:.:··.. -~-.~--.                                ..                              ..
                                   :":-~~--:--··




                                                                                                                                                                                                                                                                                                  292
                                                                                                                                                         .·.Elt ·.                                                    o~~:d              : ..   Eliz~beth •.           WendyL                  Bruce    tolllns : .·
                                                                                                               ·Porter           Licensees·            mloilfOiegon                                                             ·Gray':: ··;·          : Grai(:                  .·Rogers              ::tolllns Mktg.
                                                                                                        :. ·:·~·~rw~~Dr"1~: .:",_.:,'09;:Mar ;o···     ··M·~ ~-~·M., 1·0 .:




                     :·_,_·_·
293
                                                                 LLP Forensics & Valuation Services .Division




                                              T.    odd is a Partner with BKD' s Forensic~ & Valuation
                                               · . Services division. He provides busines~ valuation,
                                                forensic accounting, bankruptcy and litigation support
                                                services, including serving as ari expertwitness. In
                                                adqition tO being a CPA, Todd is accredited as an ABV
                                               (Accredited in Business Vabiatiori), as .an ASA (Accredited ·
                                              · Seni~r Appraiser), an~ as a CFF(Certified in Financial
                                                Forensics). ·        .. , .• . · ·          · · · ·
                                                                                    ;_.:
·.. _·;·

                                              He has ~ore thari twenty years ofexperierice providing.
                                              cliellt solutions in consulting~ accounting, an(j ~ax matters~
                                              He has perfol1lled business valuations for a variety of
                                              pmposes in9hiding gift and estate tax, business planning;
                                              successionplruming, dispute resolution and for scilven'cy
           Forensic$   &V~luation             purposes in bankruptCy~ • ··
           servic:es
           San Antonio                        Todd is experienced in providing ~:Xpert testimcinyand his
           Phone: ·• 21().268.1932            assistance With litigationrnauers includesforensic
           Fax: 210;249.9882                  investigations, reconstruction of financial reoords, tracing
           ~burchE!tt@bkd.com ··              of transactions, financial analysis (inch.lding cost       .
                                              allocations), damages analysis and vah.lations in .
                                              shareholder disputes, intellectual property dispute's; breach
                                              of contract disputes~ lost  income calcul~tions, and a~lysis
                                              for solvency and preference claims in bankruptcy.

                                              Todd is a member ofth~ knerican Institute of Certified
                                              Public Acco1n1huits (AI CPA) where he has served on the
                                                                                                a
                                              Business Valuations Coll1Il1.ittee. He is also member of
                                              th~ American S~cieiY of Appraisers and seryes. on ASA' s
                                              Iriteniational Board of Exa:IIliners.    lie
                                                                                         ha5 'made numerous
                                              or;d presenfatiohs oiif6rerisi'c aJ}alysis lind valuatit:ln'Jr' ..
                                              bl.lsinesses to various_ professional organi.zations. ,




                               ' .. :·_:··.
                                                                                                                   294
                                                                               BKD, LLP .Forensics & Valuation Services Division




                      ..   .    .                     ;

     Professional Certifications

        •   Certified Public Accountant--: Oklahoma - 1992, Texas - 1993
        •   Series 6 arid Series 63 secmirles license - Texas 1996 - 1999
        •   Accredited in Business Val~ation- American In~titute of Certified Public ·
            Accountants Accreditatioll---2002 • ·          ·      ·    · · ·· · · · ·· ·-
        •   Accredi~dSeniqr Appi~is~~ .-;· knerican s'o-~1ety ()f Appraisers~ 2005
        •   Certified in Fitiancial F~rensics -American InstitUte of Certified Public
            Accountants ·. Accreditation~- 2.008 .·• _

     Education
                  :                 ·.                                                  .·               ·.

        •   Graduated Oral Roberts University with aBS in Accounting 1986_
        •   American Institute of Certified Public Accountant~: Business Valuation Training
            CourSes          ·               ·
        •   Numerous continuing education courses related to taxation, accounting, business
            valuation, finanCial analysis and_litigation support

     Professional, Civic, and Other Activities

        •   American Institute of Certified Public Accountants
                     ABV Examination Review: Taskforce -Member 2004, 2005
                     BV/FLS Editorial Advisory - Board Member 2006 - 2007
                     Forensic and Vah.iatiori Services (FVS) -:- Section Member -
                     Business ValuationsCcimmittee 2007-2010                                 · ·
        •   American Sod~ty rifAppn1isers                     _
                     ASA lntcinatioluilBoard ofExaniiners .
                       _ __, .·Bt~si#e~~ V~l~ti()n ~?Lallliner -. 2007 ~ _2~                                      F _.
                     Sari Aritoi1i6Chapter of Anietican Society of Appraisers
                      - - - seeretary - 2004 - 2006 ·. ··              ··        ··· ·-  ·
                                 President~ 2006 ~ 2012 ·
                 - Adv~ced,)3~sine~s V~luatiofi Conference Committee'- 2013
>'
        •   Texas Society ofCertifiedPubHcAcc'ountants
                 ··Business ValuatiotVfrirensic & Litig~tion Services Committee
                         · . Board Member 2003 .:. 2009 ·                     ··
                             -•· T~skForee Chairman. for the AI CPA Proposed Statement on ·•
                 .               Standards for Valuation Services                                .
        •   San Arttonio ChapterofTe~~ SoCietY of Certified Public Acctiuritants.
                     YoungCPATaskForc~~Membei-1999--:--2003 = · .
                     Key Person· fm Public Affairs Conimittee - 2001 ~ 2004
                 ·-. Membership Coljnnittee - ·1999 - 2003 ·· ··
        •   PKF
             .
                North'·. American
                               . . . ·'·..
                               ·:        ;-
                                           NetWork-
                                           ·' . .
                                              '· -. . . . Legal
                                                      '   . -.  Servi~es. and. . Valuation
                                                                ' . ·.          ~ .. '    ..
                                                                                             Committee -:-
                                                                                                       . ..
                                                                                                            2008
                                                                                                              -
                                                                                                              -    -   -    '




                                                     ;_. :_   . ~ ~ ..   ·:-
                                                                                    -        ·'
                                                                                        ·;        ··:.                      ;;


                                                                                                                                   295
                                                                                                                      BKD, LLP Forensics & Valuation Seivices Division



   .   .. . .        ~         .                     .   .

s. Todd Burchett·
        .
          .
             ..                       _,         -
                                          . ' . ..               ..            .
                                                                                                                                   ..
                          .    -      ..     -:;··.·                                   '                                       .


Professiorial, Civic, and Other Activities, cont.

   ..• ~
                ::       _·.   ·::,          :               .        :            :                     .          . :   ..

                  oung                     Profe~~ionals
                                     -Member- 1;99 to 2004
                 San Antonio Estate Planner5 Council - Member .
       •        .San Antonio Youth Literacy - T~easiire;, Board Member 2002 to 2004
       •        AssoCiation of Certified Fraud Examiners ~ Member

       : . ·.    ~~;r~~ti~·:Zt~~::!f£:,~~~~1:~embef·
                                                                                   .   -~   .   :   :'


Select P1.1bli~atioris &Presentations

Publications

   •             "Forwarcl-[,ooking Approach to Business Can Help Owner Build Value"
                 San Antonio Businesidournal, April 14, 2003

   •             "Power of the Telephoner• National Litigation Consultants' Review,
                January 2004                · · ·      ·· · · · ·          ·
                                                                          .                                                                 .    . .       :            .

   •             ''New Standards Offer BenchiTiark for Placing Value onBusinesses"
                 San Antonio Business Journ~I.June 18, :2oo4 ··.

   •            "Use of Subs~quentEvents to Verify the Valuation Conclusion (Okerlund &
                Noble)" Valuation Forurri~ 4th issue

   •            Contributed to "The Widening and Changing Scope of Valuation Services"
                Practical Accountant: June 2005     ·   ·    ·        · · ·        ·

   •·•          ''Dema~d for ValtiitionSenrices Rising~ ;iotession Matures;' ....
                 San i\fitOI1io J3ilsiness Jo\lrmilApri17,                                                                              290.6 . •.     ·            ·       ·
                                                                                                    .:   -~.




   •            "Theft, O.b~cured by Details, C~ be Detected by Forensic Accounting'~ ..
                San Antonio B1lsilless Journal, OCtober 3, 2008                      ·
                    :  '·.: ·_,· ... ·. . . . : -:_     .: . . ·:.·.·_· .            : .                       :.



   •            "Contingent Claims          'so'tvency An;:tl;sis; A Kno~ Defective Product; Claims
                                                                                   arid
                UnloJown, but~robablt;", AmericanBdrAssociation Ba~otcy Litigation, •.·· ·
                Winter 2011, Vol.}6, No.2 .•             ·    ·
                  . ':'.: : . . _·.· '~. ' .·. '. -. . .          ' : : ·..
                                                                          ,'.  .  :                                                     '                      '_




   •            "Contingent Claims and Solvency Analysis           Part II",·American                                                        S~ries                             B~
                Association Ballkruptcy&~ ln_~olvency Litigation, Spring 2011, Vol. 16, No.3




                                                                                                                                                                                     296
                                        BKD, LLP Forensics & Valuation Services Division




S. Todd Burchett

   •   "Contingent Claims, and Solvency Analysis Series Part III'', American Bar
       Association Bankruptcy Litigation. Su:nirner 2011, Vol. 16, No.4

   •   "Contingent Claims and Solvency Analysis Series Part IV", American Bar
       Association Bankruptcy Litigation, Fall2011, Vol. 17, No. 1

Presentations    ~


   •   ''MeasurlngFirm Pl"ofitability" presentedto the Associ~tio~ of Legal
       Administrators, Aprill~, 2001

   •   "Questions You Need Answers To In Business Valuation" presented to the Texas
       College for Judicial Studie,s, May 23,2002

   •   "Personal vs. Business Goodwill: How Do You Separate the Two?" presented to
       the 2002 Judicial Section Annual Conference, August27, 2002
             .                    .


   •   "Consideration ~nd Examination of Fraud and SAS 99" presented to the A&A
       Group of The Hanke Group, November22, 2002

   •   "Issues Involved in the Valuation of a Medical Practice" presented to the San
       Antonio Medical Managers, April 16, 2003

   •   "Fundamentals of Business Valuation" presented to the staff of The Hanke Group,
       May 15, 2003       ·

   •   "Fundamentals ofBusitiess Valuation II" presented to the staff of The Hanke
       Group; June 2, 2003. -

   •   "Summary of Revenue Rulings in Business Valuation" presented to the. staff of
       TheH~nike Group, June'4; 2003            · · ·                        ·
                         .               .                                          -


   •   "Multi-Tier Discounting in Larg~ Estates" presented to the staff of The Hanke
       Group, November 12,2003 ·

   • · · "Issues Involved in the Valuation of a Dental Practice" presented to the DentaJ
         Residents of the University o( Texas Health Science Center, Febru,ary 2, 2004,
         Jantiary26, 2oos, March h 2006, October 4, 2011                 · - ·

   •   "Business Valuation Overview" presented to the staff of The Hanke Group,
       January 13, 2006




                                                 ..
                                             ·-. ·


                                                                                           297
S. Todd Burche#

   •    "Key Benchmarking Metrics for Law Practices" presented to Association of Legal
        Administrators, March 16, 2006                                  -

   •    "Buy Sell Agreements and Their Influence on Value" presented to San Antonio
        Young Lawyers,· July 19, 2006 _                    -    _
         ··.   .      .   .-   .              -       .   .   .   .   .   .     '


  •     "Working with Valuation An~lysts & Forensic AccoUntants in Yo{.r Law
        Prac4ce" presente~ to Larigley &Bariac( InG., May i 7, 20,07      -

  •      "Fundamentals ~fBusiness Valuation" present~d to the staff of The Hanke Group,
       _ August 24, 2007         ·                  -                    -

  •     "A Guide for Reviewing Business Appraisal Reports" presented at the 2008
        Texas College for Judicial Studies, specialized judicial education and training
        provided by t11e Texas Center for the Judiciary, April18, 2008

  •     "AICPA Statement on Standards for Valuation Services No.1" presented for the
        San Antonio Chapter of CPA's, May 28, 2008 _

  •     "Data Analysis and Mining for Preference Claims" presented to the San Antonio
        BankrUptcy Bar, July 22, 2008

  •     "The Application of Discounts and Premiums'' presented at the 2008 San Antonio
        CPA Society CPE Symposium, August 12,2008

  •     "Forensic Accotmting" presented to the University ofTexas at San Antonio,
       _DepartJrient oflnformation Systems & Technology Management, Master's
        Program, April28, 2009                    - - -        -     -                    .   ,:·



  • -"Demystifying Financial State111ents" presented to the- San Antonio Bar
     Association District cclllri:S Committee, Septerilber2, 2010    ·

  •    "Surviving a Daubert Challenge: A Financial Expert's Perspective" presented to
       Andrews Kurth, LLP's Austin office, Octoberl2,2010

  •    "Lost Profits or Lost Business Value - R01lJ1d Peg in a Square Hole?" presented
       as part,ofBKD ForensicsJnstitute, October n, 2010

  • _"Daubert Challenges of Financial Experts" presented to Kane Russell Coleman &
     Logan, P.C., November 16,2010                       - -




                                                                                          298
                                               LLP ForensiCs & Valuation Services Division




                                                                                             .~       :    .

s. Todd Burchett

   •     "Daub~rt Challenges of Financial Experts" presented to Diamond McCarthy,
         LLP, Novemberl6, 2010                                     ·            ·

   •     "Daubert Challenges of Financial Experts" presented to Hohmann, Taube &
         SUmmers,LLP, February 17, .2011
          ••      •      .,   c   •
                                                        ..

   • .   ~'Daubl!rt'Challenges o{Fina{ldal Experts" pres~nted to.Cokinos, B~sieil &
         Yo\mg:, February2~,2o·u      ··                 ·        · •       ·
                                                                                             ·.       -:·-::


   •     "Daubert Chall~nges ofFinan~i~l E~pertS'~ presented t~ Baker Ho.~tetler, March
         10,2011                  '             ' '                       '

   •     "Daubert Challenges ofFinancial Experts" presented to Hiersche, Hayward,
         Drakeley & Urbach, P.C., March 23, 2011

   •     "Reviewing the Expert's Report: Top Five Questions for the Business Appraiser"
         presented:as part
                         ofBKD Forensics Institute, April27, 2011

   •     "Behind the Nurilbers- What Every Lawyer Should Know About Financial
         Statements" presented to Andrews Myers, P.C., September 7, 2011

   •     "Internal Fraud & Embezzlement: Schemes & Scams in an Economic Downturn"
         presented to Comerica Treasury Management Forum, September 20 and 22, 2011

   •     ."Business Vah,tation Basics- What you don't know CAN hurt you" presented to
         the Wealth Planners and Wealth Advisors ·ofBKD, LLP; September 29-30, 2011

   •     "Behind .the Numbers --:what E~ery LawJer Sh~uld Kpow AIJout financial . ·
                                                                                                  .       -: ·,
         Statements" pre~entedto Friedman & Feiger, LLP, October 18, 20i 1
                                                                                                                  ,·'




   •     "Internal Fraud & Embezzlement: Schemes & .Scams in an Economici~owntum"
         presented to 'fheDavis Group, December 19, 2011 .

   •    "IntemalFraud & Embezzlement: Schemes & Scams in an Economic Downturn"
        presented to San Antonio Chapter oflnstitute oflnternalAuditors and San
       ·Antonio Chapter ofiSACA (formerly the Information Systems Audit and Control
        Assoch:ttion), January 11, ,2Cll2                                         ·

   •     "Investigations of Fraud Schemes in an Econo:rilic Downturn" presented to the -
         South/Central Texas Chapter of the AssoCiation of Corporate Counsel, Febn.iary
         8, 2012 .                 .. '      .       ..                   .




                                                                                                      299
                                                   BKD, LLP Forensics & Valuation Services Division




          s. TocldBurcttett

             •    "A Perfect Storm- Estate Planning Strategies for High Net Worth Individuals''
                 ·presented to clients and advisers of the firm, March 1~ 2012

             •   "Internal Fraud & Embezzlement: Schemes & Scams in an Economic Downturn"
                 presented to Locke Lord, LLP- Dallas· Office, Marc~ 28, 2012 .

            ·•     "The Ht:aitqcare Seminar:· H~w. to Preyent,' Q~ter and Detect Fraud in Your
                 . Pradi~e'\ pr~s~11teci,to fiiedical professionals, :March 28, 2012 ····
                    ,.            ·,··   .   .                           '-                .
             •   "ReviewingtheExperCs Report: Top Five Questi~ns fm the Business Appraiser"
                 presented to 2012 Texas College for Judicial Studies, April11, 2012

             •   "Dau~ert Challenges of Financial Experts" presented to SNR Denton, August 15,
                 2012

             •   "Cash Management and Fraud Prevention" presented to Education Service Center
                 Region 15, November 15,2012

             • . "Data Mining & •Continuous Auditing" presented to The Austin Area Chaptt:r of
                 The Association of Certified Fraud Examiners, December 5, 2012




                     . -: .. ~




 ..
- -   ~




                                                                                                      300
                                                                                                                   •   • •   •   I




                                                                                ·. IN FORMA                            noN cONCERNING S. TODDBURC~Errs tESti~ONY•                                                                                                                                                                         ..•• •·. •..•
                                                                                                                                                          BY DEPOSITION OR TRIAL •- •· ..


                                    . . Cause                         No.         1999-Sto~~. GeorQe
                                              .Dempsey J. Prappas, 'and' Fred J. Tuthill;: in the 152nd ::Judicial District, bistricit ·court of Harris ·..
                                                                                                                                                              Ingram,    ul, et"al.ivs                              BuUer Binion, LLP, sfeven J aausen, ••.•• •····· .

                                               Couht;',Texas 7'Deposition · · · · ··     ··                ·     ·· ·       -         - · ·· · · ·· · ··· · · ·-

                                          . cause· No.· 2oo2-~R~20~~.- The st~t~ •bfT~~~s·· Js. G~o~ge wa~~n
                                            Districttburt, Bex;at County Criminal District court, Texas ?'"Trial
                                                                           : : ·.._. :~· :   :· ~ '       ..   .                                                . .
                                                                                                                                                                                                                                                   ·~   ...:
                                                                                                                                                                                                                                                                                                                                                              .-_:• ·


                              -·· ••• -_ -_   .~~u;~~N~~e~~E~~t~~j~ci~ruot~ ~~~W,· ~:~!!rdi~{ar·;~T;ako. C1e~nin~g: ty~te~s.: :~"7:; .•-et:~L~:w:••
                                                             .·.:_.        ..                                                                                                                                                                                               . ..        : : ~ .. :;      .


                                     _ caus~ NcL FMfdsoss,john _1\sh~r ThQmpson, Jr. and-Susan luigs Tho~ps()n ·arid •in the' ..·· ·
                                      ·: lnten:!stof John Asher Jh_ornpson,•lll, AMinor Child, i[l: th~ 261st Pil)tdct ·Court,'Ttavis County;
                                         Texas''-:-Trial < ·                ··.. · ·:  > :                     -

                                    . ..Calise No. 2004~CI-OS640, Jacqueline p. Tavera vs. ¢arell1ark, .Inc.; Choic~point Business alid .
                                     .. Government Services, Inc,; ¢oncentra, Inc;; and Michael J. Trolley, in -the 166th District Court; '
                                        s~xar¢ourlt}',J¢xas --trial · · ------- ··-· · - · ·--------·---------· ·--·- ·.------ · ·.. · · ·.-.--.---.--..--·- ··..-- · ·· ·. ··-· · ·- · ··- ·
                                                                                                                                                                                                                                                                                                              : ;" ··~ : .




                                                                                                                                                                               '   . : . ·. :" .: .· ; : :~ : . : : ·.   .    ..., .· ·. :".   :   ·: : .·:   ·.~ -~ ·...   :   .

                                              .c:ause No~ '2oo5~CI-OS22B', In the 'Matt~r of the Marriage of Martha :c. Batchelor and Kelin~th ..
                                              .B~tthelor alld In the lnterest .·of Kendall: 'Lauren: Batchelor;~ in the. 4dB!h ·JudiCial District:- Court .:. ·
                                               B¢xarCounty;Te>Cas~Trlal''           ·-· ·- ·--· ·· ·-·- · ·· · ·· · ··· ·- · ·· ·· ·· ·· · ·· · ·· · ·· · · · ·- · · ··

                               ....·g~de10NJnl~m.~~~~.o~:i~~~ri~·. Martin ll~ el al.; in the'z42~.Di~ricl
                                                                      •• •• • ••      • • • ••        • -· •                         "J" •    •                                                                                                                                              : : ·: : • •• :· •• ::·.. ::::   ~ .; •• !·:. >= . : : ': ::..:·' : :"



                              ·~~                                                                                                                                                                                                                                                                                                               ~~-~
                                                  .   :   .. .   ~·   ..




                                   ·- - •- ~;~;~~ct~.~  ~~!;;g~~~r~~ ~: ~=~~2~~:n~~n~i~~~~~~~;ci~~e~i. 1n~~~t~~r;:t~t~~ :·__ -.- ·
                                           States District Crii.irt, Eastern-District of
                                                                                                                                                  8
                                                                                                                                                          ·
                                                                                              ;;;.: De'p_osition :· : •· _ ··· · · · •.:.··.•• • • · _:_. •           Texa~. M~,r~hall Di~isioh
                                                                                                                                                                                                                                                                                              5



                                              Aniencan ,Arbitratioll Assqciati6n,
                                               FaUr~er~~A, l.P ~.D~positiW · ·
                                                                                                                                                               No.    '70   '11'():          v:oo2a3 07, aonds_& Assqdates: Inc. ,v. · ·
                                                                                                                                                                                                                             ···.·.··•··· .• . ..•..                                          >                      {                                                               i
                                                                                                                                                                                                                                                                                              .:.        :-          .:·.:: :·;
                                                                                                                                                                                                                                                                                                                              ..     .·     :     :_    .·     :        .   :. . .   ::::
                                                                                                                                                                                                                                                                                               LastUpdated                            ~:s/2312o1i                  .•. _:: . ·. . ,




                                                                                                                                                                                                                                                                                                                                                                                            301
302
303
304
                  . .. . ..   . ..   ··~   .




                              EXHIBIT

.. :   ~·   ..·                 C--\           305
                                                                                                                                                                         RETIREMENT VALUE, LLC ; KPKF Books
                                                                                                                                                                        ·· Payments                 to Licensee Defendants
                                                                                                                                                                                        •·Marc:h %0011 throuyh MQI'Ch Z010 ·

                                             D.,              Nu.,                                                                                                                                                                                                                                                                       c.... tt
              ·:G.auq.Mt FltJ«nCilll Groupr lnc.                      .               .          . ..                .. .. .
                                                                                                                                                                                      ""'""                                              ~~nl                                             .ap~~~               . D;P PovloktNL 177                            WELLS FARGO BI\$E, IHiiS                        1,6.25.0<1.                                    .... ~75.00
            Choolt ·               · ·112112009 : · .. 1208 ·                  Gall•lihor Floanolol Group, 100.                                   Commlnlan                                                              i>V' Povio~AGL IJL                            WEllS FAAGO SASE' &1!1:9                        1,5.25.00··                                    :.3,260.00
            Check.      .. ·. 7129-J200:S..                   1208.            Gallagher F1t111ndsl Group, In~.                                 Comml$!l'oo .                                                         . .AP Pavlo~ lBL 165 .                           WELLS FAAGO BI\$E' e.liiS                       1.6~.00-                                       .-1,625.00 . . .
            Ch~ ........... 712G.!2009 :                      ~.20-t.·         GellegherF!n.-rlfiui Groop, 111~.                            · · CLrr::. ·. · · ·. ·. ·                                                                      -3,800.00 .
            Chad:       ... WJ2ootii                         1313 ·       · ·· Gilllal;her 1'111~noMI Group, !hot.,_                        · · Clltnt: GeneT, ·ft'I".. ·                                             · AP Rl"' ANI352 .                           . : WELLS FAAGO BI\$E~ 11419·                       1.!00.00.                                      .-2,6tl0.01) : .
            Chetk ·           -ennoor;                       1313: .: ·Gallsghllll'r=l"n~·ndaiGroop,,lr.e.:                                   ::Tomi$~30,DOJl.OO                                                        _P.P RJC4!: OM'L -«6 . .                  _ . \IVEL.LS FARGO BME...: 345!11....                1,300.00:                                    . ·-1 ,lDO.OO ..
            Chftak .                - 91712C1Cl'G            1313            Gl!!~ghlltl' Finilnclal Group,·tna.: .                            u~ue: Roollld R. Coli!uMn                                                 AP Rloo lNG 28l                             · W!!LLS ~ARGO BASECI'\59..                       1.,3~·~:                                          . O.CG ·:·
            Check                 ... ~11fZ(IQ9.:             1333.          G!i.r!aghe.rFinaocll!tiOroup,l~tr;.                               DI~67'.S1-75)CommiiLilm                                                :.WEllS FAAGO !lASE- e-150..                     -sf'Ulc·                                                             : 4,55(1.1l'O ·            _.,55o,oo' ·
            Cl'liJdc                  !l'11,12009             1333 .... r,;.-~1ghoMAn111n.dld Group 1 h1c;..                                 . . ·~:JlentV.I~I!IIm A:. Drokeb ..                                         APDiolcen AGL68L ·.                      . . WEU.s FARGo BASE'8-459·                           : ~50.00                                 . : . -3,900.00.:
            · Ch~                    : SJ11~9 ·:              1333: ... GI!~f!lgherFlnan-c:lill Group,lflc.- ·                                  .·Totll.S.Amount: 3:3,000.00 ·                                           i>V'DiolcV'i(logiNG283.                     . .. WELLSFARGOafo.SE-11-\59· ·                    ·· 1,loo.oo                                          ·~1:300:00 ...
            Cht!cl!: .··          .: .8/12..12009-·:.        1J.52 .··Gufla;hlltff'qno~~nQIIIGroo!J,IIio.:: :·                 ·: .... : ... Klng(-679f~Comrrf$s!on.                                                     AP Klog OML 448             .              VoelLS FAilGO BASE-·8-459: ·.             · ·: 1.300.00                                                  D.CD
            Ch~.k .               .. .812-4!2:00$ . ·        1-464 -.... -Gfllln9tl1lr AM111ncial GrOUP, Inc.-                                F•~ey"-iRA(I378f-.69} Commlulon                                            WELLSFARGOBI\$E-IH59··              ···-SPLIT-:·:::··::::..........                                             · ... 6~83,75               .-$,483.75. :
         .. Checloi                  :&12412<109 ·.. ·.·   ··1-464 ... ·GN~;her Anat1clal' GrOUp. In!;,··                                  .. ~offit Robe.rtJ. Fal'ley-!Rk': ·                                           APF>hoy-IAA TAA2B1 ·                     : lii'El.lS FARGO BASE, e-159: :                : 1;!96.75                                          -S.1an)O .· .
          . :Chll'ok ..               :8,r'2..ti200!).   . . '1-464·.· ·.·. · _Gll1aghoMAhsnciB! G~oop, l.flc,· ·                                 Tota~.SArnoont: 49,175,00 ·                                            APFo~oy-IAAING2G1 ·· ·· ·· ·· ': ·: WEU.SFAAGOBASE•.M5i.                                 . 1~96.75                                          A,Uo25
             Ch.eck_-:·               ·8l2oli2QOO ·. · · ... 1o464': · · 'l:aiiDsg:herMnanoli!l Grou"'.lnc.· ·                                  UDtJtlte:il: .Rol)l'lld R. Colemat). . .                                 APfo~oy-IRI\ANI952                    :: WELLSFARGOBASE,·&al.S FARGO IIASE-8-159 · ·               · · · 1.296.75 : ·                                      -1,296.75 ..
         · _:Check .. ·: ·        .. :811-412009 ...... 1~ .... · .Galle.QhOfr.lt'u:inchd Gro1./i",·ln~:=,.-:                                :. f;!llhey-U:~..A.(G7!1-69)Comm~Mlon ·                                    ·APFohoy-!AAOML«B..            . ··::c:wat.SFARG08ASE·M5~·                            · ·· 1,2901.75:                                        : .· .. D.oo· ..
        ·.. Chec:l(..' .. ·            ·~OO!j:: .... ·:H-&9:· .... Ga..ll~a..-f.ltuilni;:l!ll~~lrc.u.p-,lnc-•. :.. .                              PTiotlhelrd-fRA(6711~74)CafM'!Nion                                     WELlS FAAGO aASS. a-4-59 · · · · · _-_· -SPI.JT- :.·· .... · .... ·.·' :' ::' .. :'- · -· -· -·     :              211.221.56           ·:.-26,221.56 ... · .
           . Ch~··:                    :8124r.:OOi:: ·::.·.1469 ......G~Ifl!.gh~flnanda1Groop-,1nc.._- :·                                         CUitrit:Sh:..tlleyPric::hari1--IRA:                                  .AP Pnlchl!rd--IRA(6781-7-4) C:oCl-mm~on
                                                                                                                                                                                                                         APPnlrlc.:                                               Fl!ml!11do,M(6781-f19) CammmliJn :                                                                                                                                                                1 ti.25          '-4,611>25
         : 'ChM'ik                     91112009          · · .·1:520 ·.. ·.· G~fti!lgh!!ff1rmnd~.Group, Inc.:                              · . :. Clre1'rt: Mane! & &lmlth ~ems'ldq : ·                                 . AP Fomood¢, M LNL 7~ . .           : . : · WELLS FARGO BASE 'USa: . : .                       1150,51'_   ..                                ·-J,:cJSt.~
           ·CfMek .. ·                .911~          .. · : ..1520 · · ·     Go~lllaQhllf'Flm!nd~ Group, !nil.:                                 : T"CI:al $ Am.oo.rrd: 3!i,-44;lil ...O. ,      .                          AP F•m•o!lo, M TAA"1              : .. ·.:WELLs FAAOO BASE -M59                :             654,61 ·                                      -3,2:93,03
           ·Ch-eck                    ..W1/'iCOO         ... .1520 ... (';;f!IJ"gh«"Flnanclat GroUp, tl'!i:-.:                                      Ue.:ttu•: stBY-INl ~Mken (3.00%)-.                                . AP Fomto!lo, MING :l!lf              : .: :: WElLS FAAGO BASE' e-159 : :                      '115U1                                          ·-zm-H2.
           ·Chllek                     9/~1200~.             ·.1520 . .'. G:!!;YitgherAlaneltlt Gna.tp-, fn~:..                                 : Fernal"!do,M (618~~119) ~m:th~~ .                                .. : .. AP Fman~o~r.1l.Jo,IL58t ·         ·- ._.-_, .:· WEU..S FARGO BASE~· 8459-: ·:.      ·,: ·, · 65,S.61 ·                                     >1,975.81
            Cha..:k .                   9/1r2QOg               .1520 .... ~~~!Aghllr F1n&~ell!ll" Grqup,loc,·:                                 ·. F•msodo,M (6761--:,119) Camrnltalcn ·                               . fi.P f'iem:tm~o. MANt·M2:          : ·, : ·, : ·YYELLS FAR!aO BASE-:8459 · ·:               .. ."658.81 ·                                     ~1,317.20      •'
            Chedl; . .             · · 9111'2t!V' Fomando, M lNG ol6:           : ·: ·:·WilLS FARGO BASE-.M5o: :                             656.60 ..                                     .   ~58.61!
            Ch'i!o~ik.: .:.                                               · · G~l.-ltitirFFninotal GI'OIJ'p, lnc.-·                       .· .'.' r=em1111idn,M (S?!f-1 i~ Ctlmmil4fon                                                                                                                                                                                . . 0.00
            Chedl· ·
                                       '9/Jl2Qij9
                                        9/1rLOM . .· .1525 ·
                                                            ·1520 ·
                                                                          · · Gall•~erFlnanQl:91 Group, In-a •. :                             · · ·Feml!llldll,S [87!1.1-121)) Comml11i~                              --~~~~ G~~~~sg: --~:·:··~:;~~~~: .~~-~~:-~:~it:;·:
                                                                                                                                                                                                                                     0                                               13
                                                                                                                                                                                                                                                                                                                       :&$8,eo.             ··2,921.~·-:              ~2.92'1.~
           .·cn~k ·· ·                 ·9f112tl09 ·     · · i525 ·        · · Galla;jlr:rAriandal Groi.Jp, !tic.::                            ·: Cli-ent SLII'r'IM1 & t.fanlll FMTI~ndtt                             · . i>V' F""'ando, S lNG 201:                    . WELLS FAAGO ato.sf- 8<5~: .                    . 7~0••9 .                                     -2.m.~
            Chtm;· ·                   '$oi11Z008       :. 152-5-:        . Gelr:altlerFl'nan-c:i•IOro\.lp,lnc0~0
          · Chadc;· ·              · ·"SI10r2009 :            161\l :    Gallagher Fln-&ncl~ Groupt l:nt=.: :·                        .... Ucert~~eo~~; W. Nell Galla-gher (16.00%)                                     I'P Al"'do-IRA ANI!52                  .. :. WELLS FAAGO JJA!>E' 8-45~ :                        ·~o.oo  :·                                   ·-1,GM.OO
         :· .Chtldli ..                :!lf10J2U09.::. '1610             Gll:lTeS;Ilai-An.-iF1c::l..al~up.lnc.:                ...........AIOI!m..-l-RA(e7B1-122)C.C,mm&;.d~                                           .1\P A/=lo-IRA lNG 036                     :· v-.eWl FARGO SASE- M59:                             100.00 ·                                       >300.00
          . ChQ. .                     9J10JZOC9 -.:.         1610 . : Galli!:!jlll~A.-,It~do!il Group, Inc-.·:                              A!cedo-IAA(6781..122) Com~on                                               APAI=Io-IRA LFG 668..                     .: WELLS FARGO BASE-11<50:                           · 900.00                                            0.00
           . Check .                  ·9J10J;;:!DQ9 -.        1831       Gall~gt,MFlO.m:'lcl:~~l GroUp, Inc., :                            · Brooki--IAA~781-153J Comm""'on                                             W!;LLS FAAGO I!ASE - e-159                  : .SPLIT- . ·                                                           ~.no.Go               . -22,rn.oo
           .. ·Ch~ :·                 '911012009 ·            1831 · · ·r;a,ii!Dherflnanclai Group, Int.":                                 : Cflent G!tlfld.l! Broob.'IFVt · ·                                         ·APBrooko~RAlNL 177..                        :WELLS FAAGO 8ASE--U5ll                            2272.00:                                   .. -20,4-48.00 ...
              ·Chl!-d<                 911012009              1631 ·     G:!l~lghfii"Finand:a1 Gro-ut~-, }n-t. ·                           ·Total$ Amcunt 1-4-2,000,00 ·                                             . ·AP Broo""-JAAAGL 73L· ·                    :· WEU.S FAAGO BASE -11<59                        . 2.2n.oo .                                  .. -18,178.00':
       . ·.· ·Chtck                .. 91101200:9              1831      G11lhlghm- Fl'hl!fn.dal Group, Inc:. : .                         ·· UDillr\..ee~W. Nil G:d•g~l!lf (1&:.00%)                                     AP BtooloHRA AXA 50-1 ·                    · 'I'IEU.S FARGO BASE- M59                        . 2,272.00 ..                                   -15,904.00
              . Che~·.;            ·. ·9/10J200i' · . 19l1 · . : .GaUa~er F1n.11nctal Gr~p •. lnc;..'. .                                 .. BroobARA (67~~-153) C~mmluloo                                               APBrooD-IAAtNL 7-10 .                     ·.:v-.ELLS FAI!GOBASE'e-159                        :un.oo                                       · · ~13,-e::n.oo
               C~a~ .                  9(10Q.OQ:9 .... ·.fB31 .. : .. ··.(,!I:IU"9hatF1nancii!d Groop, Inc,.:                           . · Broob-IAA{6Te·1-153o) C()rnmbaltm                                          'AP Bfoob-IRAMAM'a5D..
                                                                                                                                                                                                                        /IP Btooka-IRA INQ 2tl1
                                                                                                                                                                                                                                                                 . . ··'IIVELLS FARGO aME., 64Ml
                                                                                                                                                                                                                                                           · · · ·: :·\IVELLS FAAGO BASE-·8459- ·
                                                                                                                                                                                                                                                                                                                     ·un.oo                                       ---11,36                                                                                                                                                                            : ·:   ··--: ·.:-- ... ·: . . -; :; -;_ :": : :·.:·':·
        ·-1~:40AM-:.                                                                                                                                                         RETIREM~rh V~L~~. LLC - KPK!= Book~ ••
        ·:em:ilu: ·                                                                                                                                                             PaymentS to LJ~risee Defendants ••
        .. Acmu~~l Ellt$'is    :                                                                                                                                                               Mi.;,;, 20oe1itrou~ti M•it>h201D
                                              om : · : :Nt.Jri'l                                                   .Nan.::·                                                                 .......                                                                                                               •. Spl~-                                                            ·•ci&do ·            .     --·~
         . ctl41ck.    .      . _W10/l-D09 .                     1631                 Gltllii'Qh:Of Flmmcia~_Grc~P. rrn:.                . .......    8roak5-IRA (El7.£11-l5-3)     eummlaton-                                        .. /4) Srooki---IRA LFG 566         .. .             ::   ~s FARGO_ BASE~ Ms9                                                                      .           .                     . 0.00 ..
         --C:I"M!ck    ...... - -911o412009.-                    -167-ll: ·           G111l:E1(111H"Fln111MIIlOrilUp 1 ~no..·_:           B~ 'Aev~ble Trutt(67!1-t-162~Gomml~m~on                                                   . : wnLS FARGO BASE- 8.459:                                 ...SPUT-· ··.-·.":·. ·-:      · · ·· · · ·                                               .~ i_.ooo.oo            ...·.:~~~~~~
         .'Cht!ok ·:             911~1'.2009 :                 ..11!17a:              Ge.Ua;her Flo~11d&~Gf0Up,l~.: ...... __ ..... _: .. Cflent Beck Rtll~bki Truat                                                                  ··foP ~TrurtAGL 73L                                       WEllS FARGO BASf:--MS,g
         -~ ........ · .. ·._91,412009·:                        ·1613· :·             GI!IU11-;hfttF1rt•n-~II(Group,ln;. -.                   ·· .: Toti.I$.Ami:lunt:-!5,000.00 ·                                                     : P.P~Trust~e.o4                         WELLSFAAGOBASE-8459                                                                                                                    --.s,S~Hol
         ·Check..    .       . _9/14/2-QDB .                     _111)'3 ... :        :G•IfaRf!er F1n.oo       .         .                      : AP Bla~n, CE ANI852· · · · · · · · · · vel.S FAAIJO BASE- ~59                                                             1,3!JD.oo:                                    --·1,3oMo •.
           .·Cheok .·.· · · · · · · · · · 911512009:: .. ·1717..                   _13o~~.llagherFlnancilld Graup,lnc:.:: . .                                   · Uoertl!l.e:e: Ronlld oR. Coleman (3.00%)                            . 1-P B1aGMutn·, CE i.FG 566                              .VIr'Ell.B FARGO       BASE·~    8459 .·.                         1,3We00:                                              :Cl.OO .
           . ·Chtck ··.                · ._:911SJ200D-·.. ·: ·172:1..              G:Jill!llghl!tf'"ftnlllnchiiGrol.ip,lfl(:,."..                . ... ·::B"a~Gti,CA!B7!-1~1n)Comrill:n.krr!·:.                                       . YYB.lSFARGOBASEnB-4-5.B              .... :·.··'-SPUT-.·.·.. .                  . .                                                              . _2,600.0<1.            .~2,.&00.00.:
             -Ch~k . .                      "9/15J:i!{l09 ·.. ·.· .172:2 ... Galllllli]h"r~andal GrWp,lno::: . ·                                               ·:Client: Cla~n~A. Bla:c~n                      ..                         AP Bhl~, CAANI-852.:                 · · ·.' WELLS FARrJO sAsE- 8-4513'                                                i,JOoeOo .                                            -1,3.00.00
           ·:ch-eek·.                        9/,5!.2M19.·. · · .1722 · · · G1.00 .·
            . Chick::·                 . _0/1612009;-: · · · ..17'1 . : :: G8ltnl#.1111f"Finlu"!d~ Qroop, lr;c• .": ·:                             · ·· · · ·IM"Ieelm"-IRA(-6761·11!i5A) Commlntoo                                        />IJW1-e-el-er,Mo-IRAAN1852 · · · · · · .· VYEU..S FARGO BASE~ 8-'59.                                                   1,11s.oo: ..                                    . .-2,2311.QD.
               Che-ck                 .... .Sittii'ZD09             17~1           GIIIUadJI!Il'!i"~lllnrAIIIIG~p>.ll"llli.·····                      .. :.. :.Wh~M-lRA{57!J.1n165A)C.:.IT11T"IINior.·.:              ... ··       .. AP\\tle-ek!r,hl-IRALFG5&8. ::-:·.:::·_-_- INELl.SFAAGOBASE-·~                                                               !,118.00 ..                                          -1.~18.00
                                                                                                                                                                                                                                                                                                                                                                                                                              0.00
               Che-ck
               Che..t
             · C!l&!=k
                                       .. :s,"16,r"2009 ·:·."."".17:51         :: Gll~!l~erA'1ancf.a1Group>ln.a. ·:
                                             "911812009 ".".".".1758·. : ~li~«Fh:lr.1ldlli3rQUp,_l~a.
                                       · · .911~;Et ·.· .·.· t766 · · Gl!l~~orAnaMcitt.l GI"DLIJI, lrcc.
                                                                                                                                                   ······:"Wh-eo]er-1RA{67!!-1•11!5A)CaiT"Itl""lls.B1on . . . . _:.;..:
                                                                                                                                                                 ·at11~emthF11mllyi~(81B1-1.i:t)Cornmmel"on
                                                                                                                                                                  Cillll'lt: Snmema.n Family Trual : .            . .
                                                                                                                                                                                                                                       ·A.P"IM1~,M-IRAINGOl8" ·: ·· ... ·.: 1Mill..S~~GO~E~i!J.451f
                                                                                                                                                                                                                                          ~SFARGOBASETM5S··
                                                                                                                                                                                                                               . ... ·. lfJl Brenn~!!!ml!m TntlrtlNG20f .·
                                                                                                                                                                                                                                                                                    · . .:..8PUT... , . ·. ·.· ···.· ·.· :.
                                                                                                                                                                                                                                                                                    ·: INEU.S FARGO BASE~ M51t
                                                                                                                                                                                                                                                                                                                                                                  .. . . ......
                                                                                                                                                                                                                                                                                                                                                                  1,111.00

                                                                                                                                                                                                                                                                                                                                                              f,300.CJO ..
                                                                                                                                                                                                                                                                                                                                                                                         ::l~~-~'~         ::.         :-3,900.00
                                                                                                                                                                                                                                                                                                                                                                                                                        -2,600.00
      .. Che-c(l;                           ;B/181200& ···. · :· 1766 · · · · GeJegtltr Flnancl.id Gruup, Inc,.                      ·· ··       . ·.·... ·.· . ·Total $.Arnot.mt ~,QDO.OO.-           .                             :·. MlBronntl~ Trti•tANI 6!52·.:               .: WE1.J..S FARGO BASE -.&4-51i.                               . ....... 1,300,00                                                  '1,ll)O.CO
            · Chec~                          9/18f2009 .. ·:. 1786 · ::. Ga'II•WierFIIi•nclalllrollp,lnD." . ·.· . :.·                · · · · · · · · · · :.u~: Roneld R, Coleman (3.00%)                                              · ·J.P Brennernm1 TnJ..atlFG 586.: .. . : \YC:LLS PAR.qO BAS~ -.8459..                                            · ·. 1,30Q..OO · ·                  .                         .      0.00
               ChiKk               .... 9/1B,r2009 .. :· 177-D                 ·: Gil'fla{tl.rFlhancliiiGrouprlnt:;.:.·                                          .VanNonnarJ{f'i7f11 ..18a)Comm~on:                                        \NEJ..LSFARGOSASE-3459:· :· · : -Sf'UT- ·····                                        ·· ··.· :.·                                                   2,7ZO.OO                 -2.1'21).00
               Ch~~ttK ..          : ... .9/1:812C09 :. :. 1710                 : ~~*~ttFll'l•n.::lal Group,-lno.. ·.             .. .. ..              .         Client: Charlea &.J!lll~ V8:11 Norman-                              . · -MJ"Van Norm1111INt:; 2()1:      . : : .: "1.\eU.S FAA~O BAS~ ."ft.45B-. · .:.· ·                                              U00.137 ..                                    .1,8!3.3'a
              .Coool(·_                      D/1J1121)1)9:._ . friO ... (;ollogi)"'F!oonaoiGroup,lnc.•. ---- ·'·---- -•-- •T ...IlAmoon!:17,000.00 ·.•                                                    . .                         "."APVonNormoni\NI15l-                  -·-• :• WEU.sFAAGOBASE-Il-4S••· •·                                                       "90U7 : ..                                      ..-!100.66
               Ch~ ·                          911-B.r2009 :·. -:· ·1nn           · (iallaltlorAnanclal Grou!), Inc._:                         ....... ."LJcen.Bae:W. Ne.i G•~a~;har.(11!1.t-O%)                                         . .N'Van NormM LFG 556               ::           .: ~8 FMGO BASE-845'Ei: ·                                                    . 908.86 ·.·                                            0.00
               Cbe-ct                         911!112009 .. : :: 17W7 ... GojJiiyherAnanci:ti! Groul),.lnC. ·..                                                   Sn9d9r~ !RA{8781-~B2) Camrm.aiafl.                                       VEU.S FARGO BASE- 8-459 ·: : : :: ..SPL.rT- . ·. :· ......... · .·.· · ·                                                            . .            9,75o.Od .               -lil,i5Q.DO
       .· Clle-ok .·                          9/1:!12009 .·.. ·.: 17!7 · :: Qallagher"Ananola~ Qroujl-, Inc..·                                                 . Cl!ant: ~Dbtrrt Sr!ad17~ ·                                               _/toP Sn~eR! IRA 1tWL 982 .··            ·..... 'M3..LS FARGO BASE·Mfi$1.                                                   1,392.86 .                                      -.'0,>57.14. ..
       ·. · Ch1111()f;. .· ·                  &1181200!Q ·· · 17B7 ·               G11UagherF!ne.nch1i Grou~. lne..                                          . ·.Tgbl] $·.A.I'nooJnt: 16,1)0(1.00 ..      .                    . . . . AP SJ"LIXIgfi:N IRALNL. 74-0                 .·. :· VVEU.S FARGO BASE~·S459                                      ....... ·1,392.&6                                              -6,tl6.4.28 .
               Ohe~: ..                      911&!2C8.
               ChO')                                       AP""'oo!oi',MiohAI·IAA ANiij2:                 •: WE;ll..S ~AAGO 9ASE'-~'9                                                    661.66 .•                                    ·1,323.3l
               Check· · · · · · · · · · · 9123120CU .· .· 1m2                    · Gsli'11ghar AnanclGI Groop; In-a.                                              Willlcla..--IRA (6781-165) Conil)"llnlun:                             . /JP 'M"Io~~*,Midln.JIRA I..FG ssu: ... :. Y£t.L$ FAAGO BASIS.- &4"59                                                           66Uifi ·                                       "-661.66
                                                                                                                                                                                                                                                                                                                                                                                                                      .... 0.00
               Ch111c:!o:·                   9t.23J2009 .· :· 1a22 .: .. "GBDo_gh-ei"l9n:an ::                                                                     <<              ··                                                                                                                                      0'-n                                                         i'J'Chocort IRALFG 566                          ... WELLS FARGO BASE· 11459-                                               1,2116.75                                       -1,296.75"
                                                                                                                                                                                                                                                                                                                                                                                                                       .     u.oo
         ·g::::::....... ·: . :==~
          ·Ch-eck.·              · · · ··912912009
                                                             :J~ ·:·:.·:::~:::~;~:~:::·~=~:~:::·
                                                             · · 19~9
                                                                . ·. GGneg:h11r Flnan.;:l.al Group. In~.·.
                                                                                                                                                  :·.~~~~i~~11g~rJo=:~~-
                                                                                                                                                     Clerrt: Alfred Mayi. . . . .. . ..
                                                                                                                                                                                                                                    . -~;~~~:a~~~g .:·. : :-::~~. ~~~~~E··~--~5~·:·
                                                                                                                                                                                                                                   . . fVl MaY* IRA MET 650                           ... ·.·:·.WELLS FARGO BASE- 8459
                                                                                                                                                                                                                                                                                                                                                                      1,298.75

                                                                                                                                                                                                                                                                                                                                                                   :ias.oo ·
                                                                                                                                                                                                                                                                                                                                                                                                                       -3,:18(1.00.
                                                                                                                                                                                                                                                                                                                                                                                                                     -3,0o42.0                                                                                                                                                                                                       . . . . . . . . . .. ..        -.   .. ..             ..   .

            ·;:1D,4l1Ar.l:                                                                                                                                                                         RETl~EME~fVAlU~; Lj_~ ~ KPKF Boo~s                                                                 .·.
       · ·:D21.13M.                                                                                                                                                                                   PaymentS to Licensee Deflmdants .··
             · ACcnuil 8als                                                                                                                                                                                              Marth z~~~udil March                                201o .. .....
                          Typo ..
                                                     Dot.·             Pll'lfm..                                 . Nw;w'                                                                                            M...,.;                                                                 ···Account                                                'oip1it.                          O
                                                                                    · Oah~erP':u'l:mdfiJ Group, jm:-. :: .
                                                                                     Galltl:lhl!f'Fltuin-QII1 Gf-01Jp,ln-c, -·.
                                                                                                                                                                           :ROD~ (9761~224)_oommbrd~
                                                                                                                                                          : :__: :: -.-i:~~~~~~!=3:;.~:::::::;...
                                                                                                                                                          . ....... :t.J.c:e-nne: W. Nel G!!hifl""'·l18%) ·
                                                                                                                                                         . .. :: :: ;:Rctta{67B1-224) ~mnUslon ..
                                                                                                                                                                                                                                                                               wi:LLS F:A.R.GO BAS;::~ MSi.
                                                                                                                                                                                                                                                                               ~~=:~~~~-.
                                                                                                                                                                                                                                                                               AP RQo.r. f>Jl.A ~:.
                                                                                                                                                                                                                                                                               APR~ to4B :..
                                                                                                                                                                                                                                                                                                           :
                                                                                                                                                                                                                                                                                                                                 . :-sPL.,!T-:
                                                                                                                                                                                                                                                                                                                . : ..- =-: -::=~~gg~~-~=:: :
                                                                                                                                                                                                                                                                                                                            : :·VIEU.S FARGO BASE- -84:5-9 . . .
                                                                                                                                                                                                                                                                                                                                 .   -~LLS f!'A~GO MSE~ MM :
                                                                                                                                                                                                                                                                                                                                                                                            .. . .. .......... i,600.00.
                                                                                                                                                                                                                                                                                                                                                                                                    =~::.
                                                                                                                                                                                                                                                                                                                                                                                            . iGO.Ot'l .
                                                                                                                                                                                                                                                                                                                                                                                            .. 960.-oo : .
                                                                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     . -il',loo.IJC] .·
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ......~:=:~ ·_:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         -6,720.00 .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         -5,160.00 ·
               en;.~·.          ....... ·: m1ll2009 c.: : 1961 ·                     Gt~o~orFmonSPUT· ·:·_.-_- __ :_::::-:-.-:·--- .                                   . .                        ·4,73e.GO        ...... ......_,738.00
              C~o, lno:
                                                                                                                                                                   · · ~:::~-:~~~ ·
                                                                                                                                                                   :. :. Total.S.Arn6WTI:20,000.00 .
                                                                                                                                                                            U-e: SIOYon Feel:::~~-~~~~-~~~~-~.--~ ::.                                                                  1 3 00
                                                                                                                                                                                                                                                                                                                                                                                              : .' : ~~:..                _:-       a.1~!S.OO·:           ::::    ::.::~-.1~::
               Ch..._:              ......      1011~01
                                                     .·            ·:·~· ··ccG•IIo!jhorFin•n~o!Groop,lno.·:,
                                                                                                         .::.· .. .. ·: . . CIIilni:RoberlJ.Mclliln•Jd.lRA : .· · ·                                                                           ··                             :.APMcOonoi~,RJ.IRA.lNG;taj'C CC                    . 'l.ai.SFARGCeASE·NSD.::                                    : ~!10:2~                    ..                    .                 :.··~.383.75



               ~~~····
          ·.: C!i~k. .
            . Chfte.k.
                                       . lrJi5 ·•••·~
                                       : -:- Hl'f1W20Q9 :_
                                       : : ·10115.12009':
                                                                                    i~~~~~~ms~§:g <
                                                             ·:: :2267 :. : .Qalrigtier F!nuhclal Group, ~nc. ·:: . ~: ..·:··
                                                              ': 2267 · ·_- Glllirllih-trFm-aiH:li!IGroilp,lnQ,' ... : _.: _.:-
                                                                                                                                                         ·                  ~t-~i~~~~~r~?:IXI•· •
                                                                                                                                      · :·. -:·,:·Client Druclna ~- McOonlfd-IRA.:. ·: · .· .... _. -. .
                                                                                                                                    :-:-: :Totai$·A!Munt2li,OOO.M:. · :· :: · . -: :: .
                                                                                                                                                                                                                                                                  .            ~~~~ii~~; ~i~~!g~~=::
                                                                                                                                                                                                                                                                               AP McDonald,D.J.-IRAING 201 :. .. ·::. ·.\IYEU.S FARGO E.'IASI!- 845S
                                                                                                                                                                                                                                                                               APMc0cnll>~JiJ~m~;~..
                                                                                                                                                                                                                                                                      .. · ...WJKin:IHI'tAMET65o.·
                                                                                                                                                                                                                                                                                                                                      ~~~~g:;t:~: •. •
                                                                                                                                                                                                                                                                                                                   :WE.l..l..SFARGOBASE·B-4~9..                . 1,371>4-1 .·
                                                                                                                                                                                                                                                                                                                                                                                            . ~:: • · • • ~.600.~ • \::g~ . .                             -. -.··.·· -8,228J52· ... .
             · Chaak- .                         ;DJffi'lnoo;._     2338 .-   ::· Gall1ghti Fli'..:tru:ial Groop, lno... .- ..                                             ··. T.oiiiU Arnol.lit:etl,ODO,OO. ·.  ..     ..                                                  .. AP Kln9"1AA~L:. 7-4-D ·           . _.-WE.l..l.S FARGO BASE -_8459.. .           · ·: ;,371ola~.                                                             AP Klng.IIIACML446·. . .         ::.·eWE liS FARGO BME ·&~so·· · · · · · · :: . : .. \,371.42                                                                                         .... ~.742.&~·: ..
       ..    Check. .                        . ..1DJf912009.         23-31!1       G_..ll~ooh..- riM~GI11 Groop,l{1c._-                            .: Klni;HAA (67-61--2MlA Ccmrntulan                                                                     .. -_- : : AP KlnjCI-RA LFG 568.          . :- : -_-_ -_-_WEJ.l.S- FAA.OO 0.•\SE:- ~5-e..    .. ....... 1,371.42                                                                                           .. · ~1,~!1.42 ::
            ·Check: ·                        . · ·.10Ji9f.i!009 .    2338          GaUilogholtf Ffnl!linelaJ Gruup,lno.:                           ·: Kh1g..J-RA. ~781~A) t::ltTcmlU41on. .                                                                   · · · · · · AP Klrcg-IAAING 036·.. . : _..-. _.:_- .._\VE::l.lS fARGO BASE:-~~---                   . _1 ,371.42. . . . . . . . .                                                                                 O.bD ·.·. _
         .--_Ch~ · .. ·                         ---10~00Q ... 2371!_               Glillla.Qh«A.netnci•IOroup,Jn·..-.:: - · ··: -·- ·:        ·: : · :· .. ,.._ .. : .' .. : : . . .. ..                                                                          : .: -.WELLSF~GOBAS!:-~9 "_.: ::-.·:..SPliT-·.' _.. _:_-_:·_: .: ..... : ... :· ....... :. :. - · .- ...... : :: -~,006~72                                                                              -6,D00.7:i! _..
           . Check.._-·                      ...10J20r.:'!009 ..     237!! ·    G~lla-gl'111;fAnanolal Or~u~r,lnc.:: _:: -.-. : .... -~-      - .. -. ~~r. Janlc:a Va~~m11-rMRA (S78, ~1~-                                                                                 AP Van NMrnen,J-U~.A LNL 1-4(1        ·::-Wf:Ll.S fARGO aASE--:-·&45\il   ..... : . : . : .-!58.12 _.                                                                                          ~,,48-.BD· .
      .. .. ·Chll'ck.:                        ·:.ttl/2012009:        23711      Gl!l!btgl'-,!!fAnandaiGroup,!nll'. ·: ·· ... :. :_: .. : .:Tatal$~nt:37~54-2.00 .                           .                                                                              APVWJoNoJ~an,.J-lRAWJ-4-Wl .. -.----~fARGOBASE--!-4:59· :                       : ·: .. 858.10.                                                                                                -4.29Q,:50
        . · .. -Chin;k ._. .          · ·-101'2012009_               23-711 .   Galhlghef FlnanclaJ GtaUfl, !he.·: .'. ·.: -·: -·:. -·:· . : ·.: · .. U~rt!lae:W._ """~ 9a~l!l_;:h.er,{16.0Q%)                                                                           - APV~ Notmiii"~JAA lNG 201· :: :: :: W:.U..S FARGO BASE ~:8-4-59--               :: :: :. _85!..10..                                                                                 · · ·· · · -3!'432.40
              ·-Ch~k: . . -.. · . . ---iCf.Z'012(109                 237S· .. _·Ga~.egh8rFinl-ncltl0r-o!Jj:l,inc.· . . -.. _-.. _-·: .· ·             ·eo~~-                                                                                                                   APVan.NOJmBn,J-IRAWPl962 ·.. :·.· -.~FARGOBASE- ..e.t-59.                                                 $58.10:                                                                         -2.,574.SD
              .Chtdc :· ........ ··1012012009                        2379 .          Gai1:119ilt~rFin•nclaiG~, ~nc.                         . .. .. .. .. .. ..                  .     ..                                                                                      APY:SnN.mr.~ri,Jo.IRAAN!852· :·:·:·.. :· 'Nill.SFARGOBASE0::-84!59:                              . : :·: -1Uii&.10 ::                                                                     ·1,716.20 ·
            . _Chl!:clli::        .     ··. -~Df2012009-           :-.2379:          -Qa11:~~gj,erFinB.~da1G•OlJFl,r!'lli•.'.                                                                                                                                                  /JJJVuNo111'tan,J-IRAIN0038            _ ...· ::\M:ll..SFAAGOBA.SI!~.&1-51ii',                   ·· ·· ·· ·· :85.!.10--                                                                   . ~Sll,i~

              :=t.. · .... :: .-:·i=::.. _.. _:~ :.·:· . ._ g:1:::=~~:~:~~:-~::: ~~:::
             :·check.:
                                                                                                                                        .: ·:    ·:·::=::. :~.:: :·:: ·::: ::·: ::..
                                      :.·:. -10/2012009-" _· Z3.!J3 ... ·_GII~:j'Jg\l_'llrj:1nan~~Group,lno . .' · .....-: : ....... Clfent:C~~:s&J~~VsnNo:rmm($18-1~1~8) ·
                                                                                                                                                                                                  : .. :· ·          .      .:: ·:-- :: ·      . . ..                        .. ~~~nr:g~~:s~
                                                                                                                                                                                                                                                                               APV.t~nNamanJ&C~~-4..
                                                                                                                                                                                                                                                                                                                      :-: : :-: : =-~~~~~~~-~:.~~s:
                                                                                                                                                                                                                                                                                                                      :.· .. ·_:_lNEll$~ARGOBASE-84!59'
                                                                                                                                                                                                                                                                                                                                                                                                : -~--~~:
                                                                                                                                                                                                                                                                                                                                                                                                    8

                                                                                                                                                                                                                                                                                                                                                                                                _soc.oo:
                                                                                                                                                                                                                                                                                                                                                                                                                         :: ·:6,400.00 · . . . ·: ; :                  _.:e,io~:~g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     · -~5,800.00
             . Chi!c-k:                     . l0120fZ009 ._:_ :_:i:M3   ·: Gt!!llagher FJnlln~a!-Gr~, Inc;:... .               . :. .To'UI $ Amoun.t: -40,000.00 . .. .. : .. .. ..                                                                               .. ·. fJSlV~fl. Na~~n-~lC AXA 1-46_ .. _._. -:.-:·.WEllS FARGO BASE- 34591:...                                           _:IWC.OO ..                                               .. ........ · ~.8-00.GO
              .ChKlt:. ::·                  . 10120fl(]Di -- - 2383        Gll!l;~~¢ulr Fl~iltl~.-Ul!'¢0p~ 1m;,·_              -.  . Uotnttt: W. NtG·G;tlagher(ie~o-c%) · ·                                                                                             P.PV.n Nnrm~tnJ&C LNL 7-40:: · :··· · · · · WEUSFAAGO BASE~_S-4-!59. ·..                                .            000.00 :                                                · · · · · · · · . ~.000.00 ..
            . _Cil!!clt -·                      lll'l20!2.00!11 ·. ·._:2383    ..    -GaliB~erFin-lnciiii_Giroup,ln_c._-          ..                              · ·· ·· Cotnmbliilori ·_ ·_ ·_                     . . ..       .                     . ....... __ . APVI'!n:NormanJ&ciNG201-- _ .-.. ·lh'ELLSFARGO~~~-M!a_· ·                                                · ·· ·: ·· · 80-0.00.                                                   .              ~.m.oq.
             ·Ch~k                            ··1~-IJ-g·         ····23a3· .·- . .-.G~II.gh&tFII'IIflc.i!ljGroop,ln;;,            ··                                     ··    ···          :   : : : :         ·       .              :                                 '     NlVanNonn~n-J&CN-_1!852:·_:                       .:11.£Ll,SFAAG06ASI':~S-45a-_                         · ··.·       ~o...oo:.·                                       ......... -2,-'100.1>0
             .'cj-;.amr_.                      : Hlf.ZOI2C09·       _-2;sa3          G.Ji~M Ftn:-.nclal Group, ln.;,. .                      .                           :· ·· .                : : :_      :       ... :              .                                       APVM Norm_m:tJ&C LNL 7:82·-' ·                ·:.WELLs FARGO BASE-a.t59                                   . · · ,.·. 8CO_OO·'·                                                           --~,$00.00 .
              'ChMk.                           :1012012009           -:2383-         GaH:!dJ~rAn-!~nclaiGroup,lnc.:·.·.·_:·                                                  :       : ·: .. : : :              : .... ·               :                     ·· ·· ··.         APVBnNomw~.J&O~G-569--··:-··                  ·::_.WELLSFARGOBASE~84-5a· . ··                          : ..... 8!lCl.OO-:                                                                .. ~OO.QO·
              ·CI'Ieck:                        : 10i20120CS         .2383            Galf'aj;hiH' Flnanai.!!l Group, Inc...                                                  : . : ....... -. -. -.     .                                                              .. -·   APV~m NPr~IJ J&C JNG 036:,:                   .-.--. INEU..SF~~?.~E':&45'9 · _..     _ _            IOO,QO...                                    .        .   .                                0.0~
              ·C~O1120011             .2405 .. :·aotltghOIF!non~•IGroup,lno. c:···:                                                         . . : .. :.:: :· . .                     . :. ..                                                     WELI.SFARGOBASE·N5S:                          C. .SPUTC.: ·: .: ... ·· ::··· ·:: :: ··• ......... c.·                                            :9,600.00                               :..s,BOO.DO .
            . .Ch~k                      ·      1012112009          ·2405-·_ .·.·    ·Gai~:Cher Ariancl~:l    Giroi.ip,lnc..... :_                                       Client Jamet. &.Oehsll'le Xlng (:S-7-81--2408)                                                        AP .ittng, J&D lNG 20t :·                         iNEUS FARGO BASE·-8.459.            . -._ . . 1,920.00::                                                                               :-:-7,660.00 :
               Ch&                                                                                                                                                                                         .                                .     ...

           IO:159                  1.950.00.                                       : .s~a.so.oo ..
          ·:Check                           101281200!.         2563:           G:II~II_Qhilrfln•nd~ G~UJF, ~11c. · ·                                                                                         .     AP w.,d,R-IRA LNL7~ .                        WELLS FARGO BASE- ~ss·                   1.950.00. .                                     . -J,900JJO
         · .Ch&ek .·.                     ~0126~.         ·
                                                         2563                   Gibag:herFin:~nd:~ G.~F, inc.··                                                                                                 ·. AP W.rd,R-IRA LFG SM. :                       WElLS FARGO BASE- !-159·                 l,i5ol.OO· ·                                    :-1,9:50,00 ..
            Cheok -:                      10~            2503                   G&~agherFinRndlli        Groop, hu~, · ·                                                                                            AP W:ard,R-lRA I:NG 03$ .                  . WELLS FAAGO BASE ·&459-                  1,950.00 .                                      ·· · · ·a.oG ·
          :·Checdc. :                     10126/200S .: .2567                   G~AI!I~erFin~hQal Grot~p-.~nr;.·                                                                                                    WELI.S fARGO BAsE- 0459'                     'SPLIT-·: ··: ··: : . : :                                            1~.40MO      ·      -14-~.oo:
          :Cheal(.:                    .. 1012812009 ... 2SS7                  :GII~IIgheri!qnand..! Group,fJ111.:.                   : Cll.,;t. Nancy Jollm Butl-!RA 1117~1-'l-ll)                                 AP &.,I.~RA HLJ.11~ .                        WEllS FARGO BAsE.-ioi59                  1,4-4(1.00:                                     -1~.~.00:
          .·Chetk ·                  · -1CU26J2D09                  ~7          G~~'!lgh,-Finand>~i    Groop, tnc:.                   : 'To1ol $ .......,. 110,000.00                                               AP i!Yrt,~IRA LNL 791 ·                      MUS ;.ARGO BASE -11459                   1 ~4«1.00.                                      -11,520.00 : .
          :·Chl!l~ : : · : · : · : · : 1C/26J2009                   :2587:      G.-~agherAf'li!l_ncial Brouj), ~ne:..                    LJc::tm:o~e~; W. ~~ ~~·--g:h~ (16.Q9%}                                     AP i!Yrt,~RA AXA804:                         WELLs FARGO SIISE• 1>159                 1,«0.00 ..                                      -10,1l80.00
          · Chet:lk                     10126120~-                2567 ·        G-!ll!llgh«FinRhdal Group, ~llt'.                        c~;~mmmlon:                                                                lAP Burt,H-IRA AXA 146.                      W'ELLS 'FAFI:GO BASE!:- 845.9            1,«0,00.                                        : -8,6-40,00 .
          ·Check :                      : 101'2'6ml01             2587 _ G.alla~efFin11nchll Group, fnc.. ·                                                                                                         AP i!Yrt,N-IRA LNL 740 :                     WElLS FARGO SIISE -lloloa                1.«o.oo:                                         . ,7,200.00 .
       . _. ctleok :                      ~C~09               ·· ·2567. ·· ·GBilaiiJhe:rF!nandaiGI'Ilup,lnt'.:                                                                                                      AP Burt,N-IRA lNG 201                         WEU.S FAAGO BASo· lloi5Sc ·             1,«0.00 .                                          ·5.780.00
       . ··Check ·                           1C1261200i·          2SS7 ·    GBilllghll!fflnanoial Group, ~nQ:. ·                                                                                                    APB\rri,N-IRAANJ852                 ··:. WEllSFARGOSASE-llol•s·                       1~11-~.00 .                                      . ~.32G.OC
        . ·-Chbck                · ·' · ·' · 1ll/2612QQ9.         '2557:    G.,l!loQh8fflrianQ ..t GMUpi f1111-. ...                                                                                                fJP Burt.N-IRA LNL 752.:                      ~s FAAGO SASM-IW59                      1,4-4(L00."                                      ·-2MOOO"
          . Check.                           10J26f.i!il09        .2S81     ruU•Bf1e:rR~anclrd Group,lrt;.>..:                                                                                                      AP B"",N-IRA LFG SM· ·                        'M;!J.S FARGO SASo • M59                !,~40.00:       .                                    ·1:~o:oo
          ·:Chid;                          . 1012612009·         ·2587 · · GaRagherFinanclal Group, Inc.·                                                                                                           AP llurt,N-IRA lNG 036                  . · 'MilJ.S FAAGO lli\SE; .;.,59              1,«0,00:                                                    0.00.
          . ChN:k                            1Cf.i!:712009    25511 :          GJUay:M.erRn:a."nct.i GrOOp, Inc...                     . .                       .         ..        ·                              WELLSFARGOI!ASE-11459:                        'SPLIT-.:         .                                                  3.,000.00 .         . '3 900.00
            Check                            ,D/2712(108    . ~iil1 :           G:nllag!\~ Flr.ranclal GrOup, 1m.:: ·            ..... "Cllant: Sa!"r~Utll & RWI"l P1Mak (6781-S2AJ-                                !J.Sj f:'lavlakHU Bl.4                       YYEUS FARGO BASE- 11-459                 1,950.00:                                        . ~T :e5a.OO
            Check ·                          10127120_09· .. _-?5;1:           Gallaghetflna:r!claiGroup.!m....                        :TotE!! $il~unt$30,000                                                     · AP Pavlok!NG WI: .                           WELLS MRGO BASE· llol59                  1,8~-~:                                          .          ~.00

            Che-ck :                          10121312009          26!0 :      Ollltgl\tf Flnuhdal GrOUp", Ina..                       . .. . . . . . .             .                                             :WELLS FARGO I!ASE-8459 ·                · · 'SPLIT·:·:                                                              0,250,00 .          . -3;~M.oo·:
                  Chodc .:                    I!J/11112009· · 2650:            G                   ·1!150,00 .                                               (l,OO ·
               · Cheok .·             ... I 012G/2009 .... 2&85 ·               Gl!llla~r F1nanclll Gr01.4), Inc.                                                                                                  WELLS FARGO BASE· 11-159               ·. 'SPLIT-··                                                                )O;:ta..OB        · .-1D,lli2,Qll ·
        .. :Ch-eck                    . . 1 0128Jl(J09 · .. _.2$85 .            Qa;illgher Fltllfi:FI~ G~, lno, ·                        cil..;t Dobonih J., ... ,RA (1!781-309) :                                   P.P JOiii!I3,D-lRAtiU ~14    .      . . WELLS FAR~O BASl: ~ 345i.               . 1,03~21 .                                         . ·B,'l-13.67         .
                                                                                                                                                                                                                     APJonOJ,O.IRAAGLT.IL;                  WELLSFARGOBASECII45~·                    . 1,03!21.                                            . :S,305.66             .
             ·.·Ch-eek                · · ·1 012!112009            26EI5 ·      Ga~Bgher Flnlilnl'illl GrrJ1.41, Inc, ..               . _TQbld .$111mr.'ll.lnt $7R,Bfi:2.12 :
               · Chl!ct , . .     · · · · · 1iJJ:ZaGGDiil · · ·26.CIS :         Gllllagher Fl11ft"d.ILI Group, /riO'< · ·                 UlSPLir· ·. . . . . . . . . . . . . .                    .       . .                io.il53.00         '-10,853.6"' 0. ecOk-lRA (S78l -:isS)                                   APCook,a.lRAHU 814 ·                      v.EllS FARGO I!ASE-11459                    1,065.37                                         ·-9,788.211
               : C~etk :                  . : 10/!.Ci200!1 .. : .273S .         G•ll•llhor Flnan~ol Gto9'.                 1,065~7.                                             -6,682.92
      . . . Check .                   . . ·10J3012QCCI:            .2735 :      Qall&ghe~ f!nand!fl GI"DI.JFI,In.c:,                     U~III:-We&bavlc:f&crl(3%)                                              ··PIP Coclk,B--IRAJI.XJII aGio·               VJaUJ fARGO BASE. 54!9.               .:    1.JJB5.37 :                                       -7,597.55 .
          · · Chi!Kik :               : · ·10ilQJ2QOS·             ZT:J5 ·      IJ811aghet" Anan=let GfWP, lne.                          Commlsllons-:                                                              AP Cook,a.lRAIVA !ol6                 :. WELLS fAR<>O BASE' e.~sg ·              .    1,085.>7 :                                       _-8,512,18.
               · C~eck ·              : · ·: 10fJil/20Qli1 .: . :Z7l!f:         IJliiUa;jler Plmn~ GfOUp, !nt::.::                                                                                              . : AP caok,a..IRA LNL 7Ml:                   't.rEUSFARGO BASE-IMSQ ·              ··    1,01!-!5.37 ·                                    .-5,426.81
               . Ch~k .:                    "10(30/ltJ(la .". "2735             G!llhRgh~ Alloil!'l~~ GrDUp- 1 !he.': ...                                                                                       : · AP Cook1B-IRA lNG 201·                    INEtLS FARGO BASE~ 8459                .    11QitS,l7 .                                      .-'1,341.~
                                                                                                                                                                                                                    AP Coo~S.IMANf 952:                       waLS FARGO BASE' M.g ·                      1,0a5.37 :                                           ~25<1.07••
               · Ch~k ·.      · · · · · · ·10flornJQ9·             2735 ·       Olli~.;:her Pin1noiuJ GfOUJl~ '"'· · ·
                                                                                                                                                                                                                                                                                                                                                            -~.170.70 .
               · Chec:k ·            . . : 101301200$· · · · ·273~ :            Gis~ugher Rn·sndN Groop-1 Inc.··                                                                                                . AP c.. ~a.lRA LNL 762:                      waJ.8 FARGO !lASE• 3459                     1,0~5-37 ·
                                                                                                                                                                                                                  . AP Coo~B-(RA LFG 566.                     waLS FARGO BASE, 3459:              · ·:    1,065,37 :                                       ·-1,085.l3 : .
               :check:·       . ·             10f3.1l/2009-·       2735         GaeaFJ.erFirumd•tGroup,lnc..·.-. ·
          · ·.. Checl.        · · · · · · ·10~09 -· · ·2735                     Glllihl;h.qt An:!!~II~Gr.a.u~. Ina,:                                                                                                AP Coo~a.lRA lNG 0:16:       . . . . wat.s FARGO BASE· M59                        .   1,0.85.33..                                      ..     0.00 .
        -.· . Ch~k                          : 10f30J2001li" .. 274-4.:          G•l{•lf!Bf Fln~n~~fGrOuP., In~;:.· ..                                                                                               WEUS FARGO BASE -84<19·· · · · · ·· · 'SPLIT·.·:         ·· ·· c ·· · ··                                         · :s,811:si            -.Z5.                                      .. o.oo .:
        · .·. Chaak ·                    : 11/3120Ca: . ·:.:734 :. :Gana.;na..-Rn•:rrclld G~p. Inc .....                                                                                                            WELlSFAAGO IIASE•!oiSO             · -SPLIT-                                                                      >o,750.00           : -11,75D.DC
        · :: Ch•ck·.                   . : 111lJ2000: ··  .21-8-4 .....Gah.JI'IIII'"Flnar:~l Grni.lp.lnc.=: :.                         :CHen!.! AJfr.J!Id &_Mar;uenta PtfRyB 161SI-1S5A)                        : APMoyo.AHU 01~ ..             ..  . ... WEUSFARGOBASE:o.4l;s·                           . 51]5,DO                                        -ll.n5.oo ..
          ·Check··=                        111Jf.l00~    ·21&4        :G&Migher,~nanclaiGI"D'Jp;lnc..:::                                 '1'-etl.l $ Arncxlnt 7!5,0Q(J.OO       ·                                   AP ....yo,ALLio~·:              .. :: waLSFARGOIIASE'IWJ9. :·                           SI7S,QD                                            -7.1100.00 .
        · . Check : ·                · · "111312009:    :-2.734:               ·.G1~11gher An"ancl•l GrQUp, Inc>...                    : Ucin:u:e: Stevm l'eek~ (3.0Q~} :· ·                                    . APMayo,A.o.xAIO.:                           v.EW>FARDOBASS.'II-459 .                    . 975,00                                           ~.8~5.00· .
                                                                                                                                                                                                                · AP Moyo,A IVA !ol6 ·                        WE1.Ut FARGO BASE- 009                      . 975.00                                        . ·-5,11$<1,1)0 ..
          . ChQ                        . "111)};;!00$1:  21M:                  .GII~Igl1ef Fl111!1fldllll Group.lno •.. '.               Oommi!I!Jion
            Chect;:-"·.                   U/31200&: .. _2.71-t- ·              :Gf!~~Eih•r f"lnl!lndlll GJ'!)U~. I., cT...                                                                                          AP MIIYIIA LNL TifO:                      'MllS FARGO BASE·~ 8-'5:9 .                   975.00                                             ooi,97MO
                                                                                                                                                                                                                     APM.e.ye.AING:201:                     \IWLLSF~GC        BASE_-84511 ·                 llTli.aD· ·.                                       -3,900.00
         .: Chect···                      111312001l            · :Va.4-·      .GIIIIagf1erFII"'•ndal Gl:roup.lnc..                                                                                                                                                                                                                                       . ·-2,925,00.
                                                                                                                                                                                                                                                                                                            975,00 .
          ·Ch~:                            l1/jf2.COOl:        .:·nu.    :c=tillagherFln~tncla~.Grouf).ltJc •...                                                                                                     APMayo,AAN10>2··                       WEUSFARQO BASE.c,llol5!l
          ··Che-ck ·                       111'J.f2009        . 2784      Oilllag,l!f l"fnanclol Group, Inc.·                                                                                                        AJI IY!a)'R.A lNL: 1'82                \'IlEUS FARGO BASE> 14.59                       ats.oo:                                          -1,950.01)::
         .·.CheCk : ·                   · "11-13r'200'il · · · · ·2184 · ·Gal!u;h« Flnanda~ ·c,at~p, Inc,:                                                                                                           A!' Moyo,A LFG 566:                   ·WELLS FARGO BASE-IIol5o                         97S.OO                                             -975.00
          :Check:                       : 1112Q009 :: :·27$.4.· · ··oR~II;htr~nandniGroup-,ln~;-.·                                                                                                                   AP Moyo,A lNG 036.' . . . . .          WELLS FARGO BASEct-459                          975.00            . .       .     .                      o.oo·
            ChKk .
         ··Chile~(    :
                                        . 11f.!J2009 .. ·. 211:12. ...
                                        : 1l Moog·· · · · · 27!i).2 ·
                                                                                G~li~et-     FlnimdaiGroup,•nc..:
                                                                               :Gall_~~ ~~n¢!DI ~r~p.             rnc:.:              .. Cllen~-D:a00n'lh Jonai-{B7&1-309)
                                                                                                                                                                                                                     WEllSFARGOBASE·84~9·
                                                                                                                                                                                                                · Nl Jct~es,O HU ~~4 ·
                                                                                                                                                                                                                                                            -SPLIT-· .:. : : . . . . .
                                                                                                                                                                                                                                                           "\'.£'-l:.S fARG_Q BASE;.:: M59
                                                                                                                                                                                                                                                                                                            tao.oii :· ·· ·· ·· 7 ' 800.00                : -7,800.00:
                                                                                                                                                                                                                                                                                                                                                            -7,020.110 ..


                                                                                                                                                                                                                                                                                                                                                                i>.,jo45
309
                                                                                                                                                                                          •RE~~E~E~fv~~ue; LLc ~ K~~i: so~k~·
                                                                                                                                                                                            Payments to IJcensee Defendants ·
               :;..~~~~li'                                                                                                                                                                                   · March 2009 through Mai>:h 2010


                            ~ ~                                      . Nom-_                         .....       :·N~:·                                                                                      =·M*'no··                                                                       ~~---··Ai:cQunt                                                            :sJ'III:                                 Debit •                          Cnoool::     · ·: .... 1111012~08 :: :2941           .G~Itg11« flno•~•l Group,ln.,; •:                                            .               OIIOntJolm Glll>oplo (&781~7W                                                                                           AP tilii"?IP!oJ&G ~LI814                                   WEU.S FMGO BASE -6459                                                                                                   ·•·2,2ol2.5OO~;Ioo: ·:: ::                                  :: :: , :. : : · U"""'""' Sloven ro)lk~ (3%): :                                                                                                 APGIIIoolp(oJlG Ull182                             .•.:·.MLJ.S FI\RGO BASEc~59.                                           • 747.50 ..                                                . -747.50 .
      .·:.:::-g~:=:              · ·· ·· . . . ~~~~~~::-: .::::r..::             ::~:l:$:·-~~:~~=-~~~~:~:::                       :::.: . ::: .· .... ·::.Co~~~····. :. :.
                                                                                                                                                                  C!.i~~%\VIItther8-IRA"(871!11-1M)
                                                                                                                                                                  T;Obtl$ Amount 49,000.00 · · · ·. · ·                                         .
                                                                                                                                                                                                                                                                                             :.APwatltltrfl,ft...IRA.~-m.73L··
                                                                                                                                                                                                                                                             . . . . . . . . . . :. :: AP"Watther~~,~-IAAAXA ~Gtl :
                                                                                                                                                                                                                                                                                                                                             .· WEU.SfARGi:JeA$E:.:M5EJ.
                                                                                                                                                                                                                                                                                                                                              . ·.W'ELLS fAA.GO BAS!i;: . .8.459
                                                                                                                                                                                                                                                                                                                                                                                                                      7or~7a·
                                                                                                                                                                                                                                                                                                                                                                                                                      707.?!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ::~~~
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         '' ·. -4,'1i54.44 ...

                                          :5:S~mg5
                                                                                                                                                                                                                                                                                   . . 1-PV'n:l:lhn,~IRA. WPL. "5"82..
                                                                                                                                                                                                                                                                                                                                           ·         atti~:i~~ti!i:
                                                                                                                                                                                                                                                                                                                       . ··\~Vella FARGO BAS:E. s.t-5;t
                                                                                                                                                                                                                                                                                                                                                                                                                      707,7$ .•
                                                                                                                                                                                                                                                                                                                                                                                                                      707.7~
                                                                                                                                                                                                                                                                                                                                                                                                                      707.7..
                                                                                                                                                                                                                                                                                                                                                                                                                      707.71           .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .   :.-1.2-~t.oa
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                -3,5M.M
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             . :.2,83i,i0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ..·2,123.32..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ..

        ·. · :·. Chltek::·          .... :::11/1112009 .: . ·::29-84 ·: ::G~IlsQh&r ~~n~ Groop; I he.:"-:.:.:: : ·                                                                                                                                                           ....... APW.tdlere,R-IRAANI"852 :.- ...... ."\IVBJ.S FARGO BASE • &.459' ·                                                               707.78 ...                                             .. -1,415.!>1: ...
             .. C!oook::                 .. 1111112009:. :.2884 ·;. •.Gollo1!hor Fltlo!od•l G - . lrw. ·; .. ·                                                                                                                                                                     .. APW>J!Ilm,R"IRAING 038 :·· ....... W!'llSFMGO BASE. 845i ·                                                                      707.78 :·                                                   ·707.76 .
      ·=:·.=:-~::::
            :~~=:~
            :: Ched:::
            .. Ch~Jtic.·
                                 .· :· :  ~:~~~ngg:·=...            :=
                                 :=.--::.:··.·~~~~~~g::-: .::::·:.:: .=:g~~=~:~n:~~=:~:::.:::::::.:·
                                                                  -:-:.::~-:~=~=~~=~:::g::::~~:-·:~::
                                  ..... :. HJ1t!20at: .. 0::::.2;994 ·::· .. -Oai!I'IQher.Finertol&l G~p, lhc: .":
                                           H/11120(}9 · .:.~94 :.. .".Gallagher.Ana!lole!Group,lnc;
                                                                                                                                             · · · ='·: -up, ln~· .'.' .:                                           .. Gil- RoQ.r M•~"'d-IRA (8781-144). :                                                                                      . : N' ModoOo,R~RA Ull ·rn :.'                              ·MLJ.S FAAGO BASE~ 6459 :                                         5sei( ·                            1,172.4&                 -$024'
           ... CheDk.                        . ·11/111200tl·     2BS9 :· ·:· G!fl~et: Fln&ncitd Gruup,lfl.c.· :::: ·:                          .     .     -Totii.S ltJrrount: 9,01.9.11                                                                                                 :: P:PMa·eklod,R--IAA.AOI.. 082 :.                      ·"WELLS FARGO BASE~US.O :                                            5811.2~                                                    • ··~.oo
           :. Check·.                       : 1111212DOQ."... 5()1Ef             : GlllaghtifFirian·diiOrot.ip,li\C, ·: :                   ·: .: .: .": .: . . .. :..                 .··.:·                                                                                            ·    ~FAAGOQASEtiU59                                     .w.SPUf•. _.: . . :. . ·                                                                               . : 760.0, ·. · · ·· · · : · · · · · · ·                         ·                               .:    V!I!Ll.S FARGO BASE- a45ilt.                   . . : -BI'UT- · ·· .-· ·.· .-·· ·; :                                                                   . 5,437.44                • -5,437.44 ..
          :: Ch...                   .      11/!;!f2(109·. :: ~0:.4 ·. ·.          G~la¢1or An .. ~o!          Group, !nO:                            .... · Olont I'NIIp loollo .Johrisi>n~RA('!711~!Kl}                                                                                · APJohnoon,F'-IRA W 899             .             ·.:.:.'hEllS FARGO BAS~· 8451 ·:                                       ·.-.Z4                                                       -I..IPj l11i::.. -: ·.:                                    U~ns•."'~ Ron•ld Jt. ¢olem11n (3.-IJ.O%).                                                                                    .P.P ~an R&Y PU !laD .              :. ·: :: \IVCLLS FAROO BASE· Mfi&. . .                                         · 1,:100.00 · ·                                                 -2,60MO
                Check :                    11112120®.       :·.· 305~ : .: ~.tla.ghe..-f=lrir:iride' Group. Inc~·:: .                                         . Carnmmran · · · · · ·                  ·· ··                                                                                  AP Klllhm ~~y LFG 5tJ6 :                ···:WEllS FARGO BASI!:-.1.45&: ·                                · · · · · · 1tl00.00                                                    · -~t,JIXJ.OO
              .ttJftQk.                    1111212001!1      : · 3~ : : G~l~gtrer PlnainQiat G~-llU~, ~nc. :· ·:·                                            ·. . . . . : ::            · .· .· · · ··                                                                                        N' K.lll~n ~&Y AGL 062 :.                 ·. 'NEU.SFARGO eASE- 64$S: ·                                            : ·t,300.00                                                        . 0.00
               .Ch~&ck                      1111:'ZJ2C.D9··      3057: ·: G.ilagtHI:rFinand.:.JGrooP,rtrt'. :-.                                              ·:. ; .: ·:·:             .-: ·· ··                                                                                              WE.U...SFARGOBASE-846$                     :...s~rr-'·.: ·· .: .: ·· :·'>· ··                                                                   ..... :.•• 3.fr."13.             ~,:in.i:i
            · Check .· ·                    11J1212CO!l. : ·:·. 30S7 : . .G•IIagher Flnlllndl!lj ilt«~~, tnc.. :··                                        . . Cllent"Jul:ie K. Gerdn~r(B71!11~392)                                                                                            AP G.llrdl'll!lr, J NJL 002 .              : \WU.S !=ARGO" BASE· M5i: ·                                               2,tr!..a,:S6 ·:.                                           -2,1$6.57
            ·. Ch«k                         1Ut212-QO; ... · 3-007 . . · Gi!!llilghafFina.n-s:inl G~ •. Jnc..:                                            · ·:TotalS Am-ca~nt:3J,B70,23.: .                                                                                                   AP Gan:tl~:~t:; J ANI521: .                      · :: WB.LS FARt10:BASE- 64511=;                                    : 2 1 ~~.~1: . .         .. . . . .                .          "MD
                Ch~                ...... 1111Y200:i:            311l'2:: ,_. G•ll•etJarFfniuicliil~roUp~1nc:, ·                                 ·· ·· ·· ·:. : . · .. ·.:· ............. ·                                                                                                   \IVEU.$1MGOaAsE·-(1.4stf·                        .::-SPLIT..:. .":·:·:.·: :                  . ·.                                                         11,772.-H·           · ·11,772S9
                ·oh;e-c:k                   1"1/13!2009:         310:2. · ·: · GeU~~theorFlm.nc:1al Gtuup, l"m: •. ; .... :                           . . .=. C/l1n!; rtllht!~ ~aPI~AA (!78j-:J&!I)                                                                                           AP M.11nlrm,R-IRA Hl1814                              :WELLS FAAGO BASa;-&4S9:                                       : 1,177.29                                             ·:-11Mii.EI!j:>7G
          ..    Cl"!A~.                     11/1312009·          :!102.·· ·: GaU~~fln:e.nQ!i'IIGroup,lrn: •.. ·.. ..                                    ·... ·:TQ-~$Amovnt73 1 481.18·                       .                                                                                APMillntan,R:-IRAW13!J9.                              -WEllS FARG.OBASE.,.-6459.                                     ··1,177.29                                                   -9,4H'.<41
            ·.Chi~rlo~t·           · ·· ·· ·111131.2009: ·: ~102.". ·: G•11.ttgh.WFtnanciaiGI'OIJP,IM .... :·::                                  ... ·-::: ·:uCMJJea:W.~IG!•II•~er.(~6.00%) ··                                                                               ·: ·· ·· APM~itn/ootR-IRA.Mr\-104...                                   :Y-JELLs~AAGOBASg-.&459:                      : ··      ··    ·:1.177.29                                                 .-!;,241.12
                ·Che~;k·           ·.··.·· "1111"312009:·.: _::!10:2 . .:.·GI.~ttgh.erFin:!!:nchtiGroop.lnc .. · ·                                    :· .-.··.:Co-mmls..tdon         .     .. ... ...                            ..                                         ·· ·· ·· -P.PM:!!11II)n.R..JRA/'4XA14fi.·                              :"WELLSFAAGOSAsH·~_-u;g.:                        : _:         ·:1,177.2\1                                              • ·7,063.63 .
                C11Kk              · · · · · ·1111312000:   3102. . :. · Qa~B9h.et: fj~ar'tdi.l GroUp, IM.·." .".                                     .. .. .                                                                                                                                AP M11nlllfl,R:·tRA lNL 74-D                  . ·~u.s FARGO·BAsS-".BMi9 :         · . : .... 1,177.2il:                                                                      ...-5.800.54 .:
                ·a,IKI~.                      11/13f200!1 ... 3101 .... Gdl'llgh.,-.Fin.!!ndl'liGroop,lnc:··                                                                                                                                                                                 Af'Manl-on~R..JRAING201 ..                    . .. Y'IIZ:U.SFARGOBAS5-.U:5S:           : ... :1,177.29·                                                                           -1,70MS
          .. Cbttek ..                       .1111Jl2DOO· .·         3102·      .··GBUaghwr-Jn1'1rdaiGroup,lnc.·.: ·                                                                                                                                                                         J!.llMftrlloo.R..JRAANI:S52.              .       :\I\IEU.SFAAGDBASE-·U59 . . . . . . . . . . f,177.29                                                                            ·M3U6
           . 9h~ :·                          :1H13!'2009." .. "310~(: ·:·~.llllllltJ"'fFlrnl,ofe.IGroup,lnc:=·                                                                                                                                                                               APMII"IIoo.R...JRAL.Nl782                     ... "'t'EUS~AAGO.aASE-8-459 .··             · ."1,177.29                                                                            .2~114~7
                                                                       . . .        ..     .             ·:·.'.                                                                                                                                                                              .  .. .     . . ..     .                            .  .   '·'·     . . ...          . .....
310
                                                                                                                                                                              .        .            . .. ..          .. .. .. ..   ..   ..         .....


            ··1.o:40AM·· ·                                                                                                                                                    .. RETIREMENT VALUE, llC- KPKF Book~
              oZr.l311~ • · ·                                                                                                                                                     Payments: to Ucens84J b~fendants
                                                                                                                                                                                                             Mare~   2ilo9 through Marcl. :Z01o


                                                                                                                                                                                                    -··
       ·:·.A~IB..H.bi



                                                                                                                       ·"'-·                                                                                                                                       ;.c:WUnt                                        .Spl~ • ·                                                      •ciW!I~              ·:   ~nCQ··


                                              ··~
                                                                          Nutn._                                                                                                                                                                                                                                                                      Doblt •
                  •·Tl'I'O
            :··Che~k                          11/fJJ2009              ·3101·          ·Gall:i.dlerAnancl•iGrwp.lm:,                                                                                                                                t.P Mlll"!l.:i('l,R·fRA J.FG S$6. .         . . ·v..e:L.LS FARGO BASE..- Mei!l- ..                   . 1,171,29.                                               '1 ,177.38
            ··Check·:                         .. 11Jt3J2D09            3102           :Giln115ilar J:~n ..nc..~ Grr;n.lfl.li'lc: ·                 .               . .. ..                 ..                 . .....                              p.Jl Manloo,R-fRA lNG 036.          .-.     . . :!AalS FARGO BASE~ 845EI- ..                              1,1n.Ja                                                     0.00:
         ··Check                            . 11JUIJ2D09 .· :31+-4                · · ·GaUa·gher .F.f~m::l~ GrQ\41~ h1c,                                                                                                                           'MlUSFARGOBASE·MS9 ··                            ·..SPLIT··                                                                         :.. 6,100.00                .e,160.00
         · · ChM:k                      . : 11118J20oll · ·:i1-«.                 · · ·Gfln~w-~n~ar Gr~. Inc:·                                     : ctieOt: Ft8Jpti ·c~ R~~bau.Uh.istat-3&7)                                                      liP RodOnbough,R·IRAING20f.                      ·\llfill.S.FMC>O BASE:~'~ .                              2,1>63.34                                             -Sl.33                                                   0.00
         ·.Check·                         · ·1111712\l® .· -·32U·                       -·GallaW.er·flnt~m:l•r G~ 1          Inc::.                     . ·. . ·.. ..              .. . . . .                                                  •   l'.la.l.SFARGOBASE·!.#If ..                ::··.s?Lrr-·: ·.::::.. ·. ·,.: ..                                                         . 3,100.00 :             :.:~.~&00.00      :
         ::Chack·:                ...... --11JPJ2M9-:: :3219·                     ·· :GIIUal.'herRnancf~Group,lnc:·                                    Client Betty .Jcah Kll"'-a (8781 ...01) .                                               :   NJ Klrig,S tNL 7.40 .                       . . "INEL.LS FARGO E!AS~ ~ &459 ..                              6/lO.IlI5S .                                 650.00                                            ·'1,950.00 .
      ·. :- ChMlk
         ·.: ctu:cDk-·· . . . . . .
                                             1111712000
                                          . .11117f.ZIJOi'
                                                                  -:. ·:321.S: ·: -O.tlagt~..,.,- Pln•n~~~ Group-; lnG.· ·
                                                                   : : 321~-        Gfllll!lgher ~ri:a~I!J Gtoltp·, Inc.-·.
                                                                                                                                                       Commlulon ·
                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                   APKlno,BAGLDB2 ·
                                                                                                                                                                                                                                                   APKina,8.ANI521
                                                                                                                                                                                                                                                                                                     'Mlli.SFAAGO     BASE'"""
                                                                                                                                                                                                                                                                                               ... ·.Vwai6FMGOBASE<>IJ.459 .:
                                                                                                                                                                                                                                                                                                                                                             · ·Gs~.oo · ·
                                                                                                                                                                                                                                                                                                                                                             : "650.00.
                                                                                                                                                                                                                                                                                                                                                                                                                 :-1,300.oo :
                                                                                                                                                                                                                                                                                                                                                                                                                 . ~:50.00 :
      ·..::Check.·.·
          . Chbck.
                            · · · · · · · "11/1712(JQSll
                                           :·11JtBI2oo.oo.
          .: Chetk- · · · ·          · · · ·11n~os                    ::32l)6 :: :GIIIIIasth« Flnol'IIOOal Group, fnr.,..                            Clll!flt;: G11ry K. C~!"' (6731-421} ·:                                                   : IIPC.In,G!\GL062                                ·.WI!U.SFAAGOBASE·III59                                     1,300.00
            .:·.Chide.·.·         · · · · · · · · 11/lW:ZOIXt :· ·:1256            :.- :·gllllla~er Flfl;t:lfl~tsl Gt-t:l~,ln~:~ ... · ·           : Tabll $ AmoLinl: 30,000>00.: ·        ·                                                   : fAPCedn,O Ull 't'ft .· . . . . . . .             .V£LLS FARGO BASE~ ~59                                     1,300.00.                                           ··1.300Jl\1
               Che-ck.".                       "11/~9r'2159                                2,l7~:9l                                            -~11,881Ui5   .
            . -Ch.JX:Io;             · · · · ·: ~112Q/'Z009 :· :JZ91: · · · ·GaJiag:her Flnlinchil Groop,lru~.                                         u~a: Ronl!lt-d R, Colen'lllh (.l""A.r ·                                                 : fJPGIIi"dncrr,.J..IRALNL26A           .. ·: . .'.o\EllBFAAGOBASE·-IW!i9                                     ~,:110.93                                           :·-9,!:1:0-.72: .
      ... ·.Cha-ck.·.·                         : ~1/ZOI2D~            ·:3291:      .. :Galh!lghei' Flnan.cla! Groop, ln(l ...                          CammlMIII:ln:!l                                                                         : AP Goldnor,J.lRA U'G- . .                       ·WEllS FARGO BASE· M59                                      2.379.93                                              '7,139.79 ..
       ·· . ·.Ch11ck.·.·                   ... 11120f.ZOO:B :: .:3291:             ·    :·G-I!IIIBgherRnandllllUiro~Jp,lnc:.                                                                                                                   · AP Gord!n,.,J.lAA LNL 71!2 •                      ......US FARGO BASo • 11'159                              ~.379.9l                                             ·--~~~~g::~·iru: _·. · · . ·. ::m::
             .Chl!!ck ··                  .. :i1J23120~· ... ·33:!0": :: .:~.-llaghef:Ftn•nclai Gr~p,lnc. :
             ··Ch.eck                       :· HJ23120oa      33"JO       Galled'JerAoancial GmiJp,ln~::                                           . cne~ Jai-nee G!lfneld 1<1118 (l!i7.!1·~o4C'C)                    :
                                                                                                                                                                                                                                                :.::n-::j:::~~~B::o                                                                                                                                              •56,886.53:
            . : Chii!!:cft· .·               . nJ291200il-.. ·3330·." .. ."G.S01111;her-Aol!~claf GnMJp, Ina::.                                         To'bil~$   amounl$395j038.«                      : : · ·                                                                                                                                                                                                 -50,564.11 :
       · .. ·:chttck ·:: ·                     "111231.2009 ... ·~330. · · .·G81hlghl!lf Anaildid Grot.~p,lno. .-·                                      UQIMllltl:e: W. :Neil ~lllfaliltr (f6'K)                                               . APK!ng,JI!I.nlfl.IIIIAA lNL2BA.:O:            . ~LlS PARGO SASE: ~9                                    .. 115,320.82.                                           ... ;«.211··
          .. Chook.·.·                        .· i1J2:312009 :· ::mo·.: · ·. G:!!U•ghoefPT:!int;d~l Grtxrp, lr;n. ·                                     CQmmiHiona: ·                                                                          ··APKJn_g,JemKIRAJPI002                         · WELLSFARGOBASE~&45!ill                                    ,8,320.82.                                       .. -:17,!1:23.87
            · Chttk                            :11123f2009      -·3330       GallagtJerFlnrmdAI Group, Inc. . ·                                                                                                                                 . APK111i,J•rna-alfiALNI,;:7112. ._. ..... .".: WEL.lSFARGOBASE.:S.SJit ·.                              :: 1!1,320.62                                       • ~1 ,603.05:
             :Chack .. :                      .:111231.2.0tQ ." ·3330· · · · ·oa~~gherFlnanth!.l Groc.lp,lnc. :                                                                                                                                    liP Klno.Joro..IR!\ lNG 21W..             ··: 1'/EllSFARGO BASE· 11'159, ··                              5,320.62 ..                                     •. ·25,21!2.43 .•
             "Chok.                            "11mi2:CIM· ... :).:UO.         Ga1jlllghl!fFlnandiiiiGroup;lfm...                                                                                                                                  AP I'Jn_g,.Jamts IRAAXA597 :· ·.· ··. :· · WEJ.l.S FAAGO BASE -8-459                                     6,.33.82                                        . '·18,91!1.81 .
            ·Check·                            ·1,123J2Q;)9' :·· ~:i30 ·.      G;mlll!l{tlorFlnanclaiG~,Inc.                                                                                                                                    : :AP Kllg,.,himttt!: IRAAGL062 .. ·.· .·.· .. · 'WEll.$ FARGO BASE~ 84$!1'                             .. 8,320.62                                         . ... \2,Boi1.1L
            ·:Ch81lk·::                        ·111231'20~ .· ··alJO · ·· ·G~I:agherf:lnailcitdGroup,liia •.                                                                                                                                    : AP Kk'l'iJ,Jamem:fRA l.BL n1. ·. ·         .. V!ICUS FARGO B.AS:E ~ NGD:                              .. 15,320.62                                             .-cl~32(1,57 .:
            ·:a,.&e~c;::                       :111'23.12008 .·.-_.'3330 · ··_Gil!l.agherFina!icfJIGroi,;J::I,It'lt:•. :                                                                                                                        · ··AP K;!g, .•hunetiRA LFG 666 · ·.             WEUS FAAGO.BASE- &459-                                     6)20.57                                                      MO··
        . . "CI'1e;k: :·                       ·12:131200! · · · ·'3-465· ·    G.alhtghar Fm!llndal Group; ln!l.::
                                                                                                                                                                                                                                                   WELLS FARGO B.A.SE- M59· ·                        ..sPur... : · · · · · · ·                      ·· · ·        · · · · · · · · · · · ·:.s,lCIS9: ·                       .... 1,300.00:                                                 ·l,IIOO,O. (o7oi ..mi                                                        • I'PJan ...M-IRA JP1 !l62·.         ·     · ·•     WElls FMGO MsE~·Il459                                   (622.96 .                                       . -1! ,360.79
            ·:c:11~ :·· ·                     :12f.J.I20.09 :.. · · 352.0 ·. · ·. GBiiiii:QherAoll;l"tl:lilal Groupo; ~ne •. : :: ·                ·Totol $Amooh1: $59~75.00                             ·                                       • AP Jonn,M-IRA LNL~ ·                      ·;.     WEllS FARGO BASE~ 11'159                                1,Gon;P•RI.IRAWBSi
                                                                                                                                                                                                                                                                                                  \Mill.S FAAGO 61\SE' 11159. ·
                                                                                                                                                                                                                                                                                                  --!a PUT-.". :. ::· ·. . ·. . ·.
                                                                                                                                                                                                                                                                                                : VltEI.l..S.FARGOBASE..:.U59.
                                                                                                                                                                                                                                                                                                                                                        · · 1 ,3<6.71                                             . . O.Otl-.
                                                                                                                                                                                                                                                                                                                                                                                                                  .-!l,571t.O!I-:
                                                                                                                                                                                                                                                                                                                                                                                                                  ..JI,B1l.09 ..
                                                                                                                                                                                                                                               . APGotd'JI)f,_Eio--tRAJPt062: ·                 · ·v.ELLSFARGOBASE~B                                                                                                                                                                                                              : :·     ·:· ·:.


                       ·10l.r,(JAM                                                                                                                                                        RETIRI;MENTVALUE~ ~~C. KPiAP Gct~~.SI)..IRAfliJ :iBQ :: ...         Weu,S·=;AR.GO SAs!:;:..:au~                    951'.01 .                         ;.' ,.'.' 3;82$.04.':·..
                                                                                                                                                                                                                                                                                                                                                                            4


                      ::Chect.:                   ..... "121312C-09 :             .J~:          G:aiiHI3hQt FliJIIIllQ.-1 Group, I~ c..                                                                                                  ..AP Got~:Mt,BD-IAAJPIIe:J                  'INELLS ,AAGO BASE_-M!IQ _.· :·· .           : &5?,01                            :: ::-2,1171.03 ..
                      :Check.                          _ .1213.'2-ll.O!lo         :3543 ·       Galiagtu~r Finan~ Ill Group, !J111;: .                                                                                                     AP GDtrt!~,BD-1RA~GiL OB::F·        ..... Vv'ELI.S FARGO BA$E- 1459: .': : ·             957.01                              ... ·~1.QIH-.02 ·.·. ·. : .


 -••·-•·-··- <           f~E
          .': ·: .:: :.Chei:k:.--:.-:
                                         ·. . - · - 15t
          ::: ):> ·:Ch"'..t: .. :-: :: ::.:·121312009.: ... 3547 .._..
                                                                                  ~E ~~:::~:;~~::=:::~;:.
                                                                                                 G.r!lllll;;h.,-rAnantilal~,'lflli._.·:.
                                                        : :'121312009·._. . ·as.i7·.:::GeHagtl.erFlnantiiiGr=l.lp 1·!n"ll.:·.....
                                                                                                                                                               ·• ·• • -• -·•·:_ • .- ·.- :- _ . . . _-_ •• - _- - -. _ • ~;il!~~:11t ..· ~~;gg::~::: •·
                                                                                                                                                                .:.Cffllrrt:Jrm!oe&Cha111aVilti.IWirm.i1{67.S1 11i!.fC:).:·
                                                                                                                                                                · ·iot!J.~~t::l!,OOO.OC: : .. :               . .
                                                                                                                                                                                                                   4


                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                          _APV1rl.Nonn:~~n:,J&OW899;·-
                                                                                                                                                                                                                                      ·: ·APV•.r~N-crnu•rt,J&C.IPI002:.'.
                                                                                                                                                                                                                                                                           ......    !Nf:LlSFARGOBASE~a-4-15$
                                                                                                                                                                                                                                                                                     ..V\IEll.SFAA.GO~E:.B-459
                                                                                                                                                                                                                                                                                                                                -·:~~:~:
                                                                                                                                                                                                                                                                                                                          ...... ·:30o.00
                                                                                                                                                                                                                                                                                                                               .. aoo.oo ·
                                                                                                                                                                                                                                                                                                                                                      s:aeo.~ .- _. -5~:g:
                                                                                                                                                                                                                                                                                                                                                                     ·:· .. _....AI,.SOO.OO:..
                                                                                                                                                                                                                                                                                                                                                                          :·.'"',000.00·· .·
                                                                                                                                                                                                                                                                                                                                                                                              ---

                                                           11QO%)




                                                                                                                                                                                                                   . · .· .·.ilt~                                                                                           ··::· ·~~. . . ;
          ·. :. ·.       Cf'o~c\    .·    :- .·         ... · _12f.!J20D9·.· ... 3~7 ..... Gal,Ja:;t.~Fln•nQ.II Graup, in-c.·:·- .                                 Ucenl!l:f!fl:                                                      ... '/tJlVIli NOfr'l'l;an,J$.C LNL26A ... ·, ...,.''AiEL!.$ fiARGO BMEM s.t!i9           .... 800.00 ~ .·.                           : ~.,2MJ.OO:




 .,1IIil:i                                                                                                                                                         ~~,~-                                                                                                             l=:t~




                     .
                     :: .Ctiecla;                         . 12110!2009:.· ... 3677.' .·:..:-.Gi!llagll~AI'tai-u:hi:I'Group,lno.·:          >-··~. :~~:; .::;>:2~~~::~~::::~:~~~~::-<<                                                      ::-:·:-cqmmiMom~:            .. . .     .                          .:·:·:·                                                                                                          · :A? Aller~ Ch.~tr1Trullt ?U i&c. .: . : . : . :·WELLS FAA~O BASE~_e-459·-.: ._ ... · . : J4,3~.\IO:                               ·51,200.DC.
                   ,. · CI'Moc5:·: ·                        12110/21J09 ~. : 36'17· .· <11'1~1"1ghet' Flni!tnc!el GrDU,!l-, !ru:,:..                                                                                                    · :/J.PA!Im Ch&1 'tru                                                                                                                                                                                                       .   .   .   .   .   .     .       ......

                                                                                                                                                                 RETIREM~~:;. vAi:uE, LLc ·~ KP~F aooks
                                                                                                                                                                      Payments                    to Licensee Defendants '
         :: ~M-Ia[ 'Bu.h.                                                                                                                                                                M~u;;h   2oo!i ttiroughMiuch 201n

                            Typo.             - DIW.
                                                --                      Num                                       ........                                                          "'"""'                                                                                                                      sPiri.                     Dobh                    C..t~               -Bid~~Ci:: .·

          · ct1eek. :                  · · : ·12H0/2009 .. ·. 3571·                 "G~t~Jigh8r   14nanoi:!I.Groi.IJ), IM."                                                                                                      loP A!lftn Ch~rttN.t~ 1AJ. ·            · · · ·'NEL.LS FARGO BASE~ ~U                                        1.               7!-0.00: .        . . 1,560.00 .         : -1,58Q.OQ.
                                                                                                                                                                                                                                                                                  :\\£U.s FARGO IJA$1"! ~ M::S9 .
             : ctulllk :-·                 ··1211012000 ·: ·: 37tr9: . :.GBH•I;Ihat' Fl11e.ndal GtQI.ql-,lnr;..:·. . . .                Client; Nan..y She.oMMker IRA(B7&t.-.8<4S)
           . :~ · ·· ·· ·· ·· ··12J1012D09 .· J:tOiil .. : ...GIIl.m¢11!11'FI~a:nc:I&JGmup,lo~: .: ·· ·· ·· ·· ·· .. ·. Tol.el$:a~mounl$12,000.
                                                                                                                                                                                                                                 AP ShiiWm!IUr',Nithcy IRA LBL ni·
                                                                                                                                                                                                                                 AP Shawniak.cr,N1111=Y IAA PU 14-C:               waLs PARGO SAS:E -IJ.4.:511                                    7~0.00. .                    .
                                                                                                                                                                                                                                                                                                                                                                                                -780.CO:.
                                                                                                                                                                                                                                                                                                                                                                                                  . 0.00·
           ·. ct\kk ·
           ·: Choa~ ·.
                                               12.110.12009
                              · · · · · · ."."1211012009 ·
                                                                   311:~.        crr11agh• Fln1.ncild Gl'ouf:l=, lrr~
                                                                   3112" . . "Grr11agh.- Flna!ic:l•l G~OUp. ~nc.
                                                                                                                                            ·    · ·· ·· · · · · · · : ·:
                                                                                                                                  .. c;rrent Stm1.1-ol Sh~Wr'J"na~e!' IRA(G76l~D)
                                                                                                                                                                                     . . .     ..                                'M:US FARGO SASE -M59·
                                                                                                                                                                                                                                 AP Sh8Wtnalu:ot ,&t~riRA ~U a-sa
                                                                                                                                                                                                                                                                                   -SPLIT-:.         .
                                                                                                                                                                                                                                                                                   WEliS FARGO 8AS:C: ~ 84!!1
                                                                                                                                                                                                                                                                                                                                                  flS1.60.           :   3·,4~.00:         : "--3r4S8.00
                                                                                                                                                                                                                                                                                                                                                                                           : ·2,7W.oo·
             · ctw;.k · · · · · · · · · · ·. ·12.11012009 .        3712 ·        Gallagher Financial G:oup.lne.                         'tatrrl $ 8rnQ>.~i'll $28~600 · ·               ·   ·                                    APShi!IWrM"ke:r,$amiAA:JPI183 .·.                .WELLS FARGOBII.SE-B-4!HI :·                                    e.;..oo·                                 : ~:t!j07-t..ao
             . ChecJI :                    . ·12J10120Mi ·.· .·. 3712: .. "Grrllll!llghl!r Flni-ncial Gr«,!p,II'IIO.               . u~~o: St!W~ FAI!"kefc (3%)                                                            .. APShtWml!lker,SilmiRAAGL002:                    .    'INEUSFARGO BASe-I!JI5'9":                                     B9"1,BO .                                   -1,393.20
             . Cl"lec~                     . :t2.11012009          3712:         G!!Jiaghl!r F~nrrndaj GJOUP,Irre.. ·..            . . CommbmOMII                                                                                MJShlewme"ke-r,BamiRAlBL n1          ·. ."        WEllS. FARGO BASE·S-4~{1 . :·                                  B91.Bt:J"                                     .•m.eo.c·
             . CMc~ :                      · ·t2J~OI2001 · · .·. 3712: ·        ·GI!I~:aigher FlnaE:Jcial G~, Inc,                                                                                                               APShi!IWma~er-.SintdRAPU 1-40 .·                 :MLLSFARGO BASE-64M. ·                                       ··ar;1~:                                             O,OO·
             · Checlc ·                    · ·12.117~0$1           37.111·       Qalleghat Flr:usncli& GIOI..IP, Inc.                                                                                                         Y'IIEI...lS FARGO BASE~ 8465·                        ·...s?L.IT~   ·        ...                                                            3·,~o.6a:       .. -3PJ(I.IJD:.
           . ."Cheo:~                   .. "12fj 712009 ·.. .37.1:                Gallliyhi!f Fll'l&fH':IBt Group, h1c,: ....            ci~r¢ J~stny Ch11mb~ IRA (678~~31)·
                                                                                                                                         :                                                                                 .. N' Chambe111o IAA Uil 7-1!2 ..                       WELLS FARGO BASE • B-4~ · .                                    850.00'                                  • ...J.250.oo:.
             . Cheol G""'P· '"'· ..              :. TD~I $ afl'IO"IInt $30,000 :                                                            N' chi~ IRA PLII1~D                                 .·WELLS FARGO BASE· 8459 :                                    :1150,00'                                  . ·2,601l.DO
           . . ct. a.::~                      .121171200S:         :S7~':        G"'U~gher FJn.~;~;n'*" GJoop: In,.··                    UI)MMI!r: WM Dnldii!II;M"J (3%)                                                      N' Chollibm IRA PU 930                             WELLS FARGO 8ASE, 1459 ..                                      : BBD,OO:                                  ...1 950 DO ..
        · :· Ch~           .......... 12JHJ200S                    37o41: . Gllllla~erFimmclol Groop1 1ne.· ·                        ·commbtill)(l$                                                                         .·APChamborw.IAA"JPI183                           ·· \1\f'ELLB PAA.OOBASI!-8-459 .:                                   650,00·                                  · ·1:loo:oo
           · ·Chec~                           -12117120();1        37-41..       Gallapher Finoinc:ial GrouP:, Jnc-.                                                                                                          A? ctnrrt~benr.IAA AN152.1                         WElLS FARL30 SA$E.; IJ.4$!il..                                   650. 00.                                      -6;5Cl,OD ..
      ..... Chao~ 64!9                                       1,600.00                                   ...0,000.00.
                                                                                                                                                                                                                                                                                                                                                                                           . ...a ....oo.oo .
          :                                                                                                    ·: foP 0...~ JRA·L}jl782              WELJ.S FARGO BASId<                              ·1U23/2DrMI     3815 : · :               GelllghefFliland.il Gr00p,:ln0;·,                                                                                                       : APMorlow,F LFG 1n· .                              WELLS FARGO fWI£,.11.;50.. ·                              :·;,ooo.oo                                     ~,900.00
            Ch:tok                            :12f23J2009.    3815 ...                 G:sR:aghet.. FlmiiOChl! Gn:ll.rpo,.IM...                                                                                                ..PPMar1-cw,F PlJ 1.CO. . . ..                      WELL.SFAA!40 BAB13.-:84.59:                               .. 3,900.00                                            0.00
            Ch~ok                             ·12J23f.2009    31.128 · · · ·           GIIU!IgherFinanchtr Group. Inc.                                                                                                         . _INEI.:..LS FARGO BASE.:. ~9                      -sPUf-; ::         .           .      .                                                                  -8,000.00
          ·Chect                              :12!231.20PQ.            3928. . . GIQ:~~~~orFllititriclat Gr0up-j lno..                   ·c~i.;.,rt; Sh~~Y & R:Qul Q~~~ (&781-557).:                                             PP Qulll~.9 W ar>a                           .. '1-EU..S FARGO                  eASE':'·M~O:                                                               ·:£,650.0Q
         ·-Chl!!oi:                            12123120MI. ·           3828 ·.. ·. · Gdllghl!l" Flrianola~ Group,:~nc.                    Tot.!$ ..,.,.,n1: 50,0~0.00 .. .. ..                     ·                             AP Oo•dm.S AXA826.                                WELLS FARGO SASE' II.!S9.                                                                                  ·5,200.00
         "ChOOie.                             .12J23r.20C9 ·           3826 · · · Ga~lltltrFit"l-8nolal Group, fnc.                       U"""'oorW..l>o~doon {3.00%t .                                                          APQuadroi,S Sl.A 338.                             wal$ ~AA,GO RAsE~ MS!I:                                                                                    '                                                                                                                                                                                                             ...                                      ..
                                                                                                                                                                                                       .    .. .                       .. .. .. .. .. ..     . .. ..              .        .


                                                                                                                                                                                    REirREM~Jr VALUE t~~ . KPK~ B~oks •
                 02121113                                                                                                                                                              Paymen~ ttil.ic~~~ee
                                                                                                                                                                                                      .  .
                                                                                                                                                                                                            Def~ndants •••
                                                                                                                                                                                                                 . ·. . . . ··                                               ."


                                                                                                                                                                                                           r.iaRih 2009 !hrouliti r.iliCti 20ic ··


                                                                                                                       --
            . · A!i.
                 (;h.el)k                        .1212Jr.!a09.         : 3&44     ·: ·Geflaghor Fl~'Ulltlcllll Gtaup, lnik>·..                                                                                                                                        . "1-PShtve,R....JAAPU 980     . . · \1\'i:lLS FARGO BASE-a-15!;1                                                                                                                 .:....t.7-H.OO".
                  ~                              ·12t.2:3120~:         . 3&.\14       GltlilghotFlnllncfJ!Group 1 1no.:                                                                                                                                            /JP"Sh!Yi!I.R~IAALFG1ft1· .... .. ·:. ::.\I\'Ell.9FARGOBASE-=SJI59                                                                                                                   ~MU.OO
          .. Check.                       ..     "12/U/:200.SI·          3&«          GaH-IIghl!t'Fitl!lnci•IGraup,lnc>                                                                                                                                            /4PShNe~,R-IAAPU930.".                   .\'aLSFARGOBASE-So4S9                                                                                                                       ~2.an.oo
            ·.Ch-eclt                     ··     ·12!23J2009.            38« . . . .Gitll.!.(ltll!iffml'lncli!!IGrOUJJ,Inc.                                                                                                                                        ~.Shl'ie,R-IRAAN1521..         . ... :\'oiEL.LSFAA.GOSA$1;;-M~S!                                                                                                                     •1,196.00
              · Ch..ak                    ··     :12123/.2009:         . :le-4.4.. . Ga11111ghef Flnancl;el Group, Inc. .                                                                                                                                      . . NJ" Shlvti,R·IAAPU 140       ·    ·. :· :· WEUS FARGO SASE:~ !JI59 . ·:                                                                                                                   0.00
              "Cheek                        .    _-121l::l/2009. .       '""' . .          G~!•fll1orFlil•not•l GroU)>,I".".                                 · · · · :· :· · · :· .        ..    .                                                             . . waJ.S.FMGO 8.'\SE~MS&.·.• · · · · · · -SPliTC .· :.. · _·_- ·.:. ·... ·. . . . .                                                                :&,9.J.5.2-!!                     ·.:e,s:~as.2a·:       ·
              "Chool<                     .      121l::l/2009            36oM-·            G•ll•ghor Fln•ncl•l Gtwp,lno.:: .                       · · · · · Cllont:···:WEUSFAAGOB.AS&-M59 .··                                                 1,367.06 .                                                           -4,161.18 .
            . :Cileck                   ... :12./2312009: : · 38« · · ·                    ~I:PJghM"    Fln1111d!'li Group,lnt!...                          U~M~SI:evenFeeken (3%) · ·                                                                             · ftPGIIIap~D.G-IRA"AAA 72$:.          ·:·. -:·. V\IELLS FARGO BASE~Mss· ·                                      1,3!1?.0&.                                                           --2,n.4.12:
                 :Checlo; ··:   .              ·12Q312009 . 38-46 ..... Gftjl.t'lghl!'lr Finl'lnGl;~~I_G~p, Inc... ·.                                       ¢ornm~                 .      .                                                                          /lPGI~Uiit,G-lRA L.Fc;;; 113 ... · ........ VVEL.LS FARGO eASE· -04:5-9.                                    . 1,387.06 •                                                        .'1.~87.06        ..
                 Check ·: ·                    :1212312009 · · ...3~ ......GI!Illa;gher Flnandal Group,lr~c.                                             ·:   ·· ·· ·· :· ·· :·    :   :                                                                               APGIRatp{e,G-IRA PU 1~                                · · VYELLS FARG:O BASf:::-1.4§:                       1,387.06                                                                .. MO.
                 >Ch4J1::k .           · · · · -12123f2009 ·. :· _aM II.:·. : ..~)3gtlfll" Flrl'!IIJc:i... :                                                                                                                                                    .-NJKemp,J-fRA.PUiS~.                                  INE.l..LSFAAGOBASE·6459 ·                             3,172.00       . .                                               ~12,6&8.00 ..




                                                                                   ..
            . :Check: ·                          :12r.i!J1200f .· . 38-4-8 : . : .Galt11_gherP'Inander Grou;t, Inc-.·                                                                                                                                                  NJKerTf:,J.lAAI..FG 5G$.                              vte.U.S FARGO BASE~ 34!i!li                           3,172.00       . .                                  . ....•. :9.510.00_: .
           •.·:C~ool2.eoo.OO                            ·2.~:g~
               Cl1ecl:                           _12!Jor,rom:            ~71: .·           :GB!iogher F1mindul (!hOup, !nc,:                                 Clh!:tlt-A:Dnn~ M. P~;~pe (67;ei1-5-G4)                                         · · · · · ·: ·: ·:: · ··N' Pope,Ron W 599· . . . ·                          ·.·. WEU.S FARGO BASE.~         a4$9                      : 6&0.00                                        .                    ·1,850.00:.
            "."Ctli!Ck"."                        .1213~09. ·· ;1{'171·                     GallDQh.erFlnlnll•l>'l•r Flnondol Group, In!l· :: _.. _. ........ ""'U.S FARGO BASe·; 11-459 .                                            ·· MD.OO                                                    . ·1,950.00:
                 ·CI1aek ·                 · ··1V30Q009 ·. ·J.874· ·· :G:IIII~~:Dnw-Aoa~ci•GrQUp,lno •..... : :: .:·: .. ··.·:.·· Total$ftJnoi.Jnr,~,ooo,DO                         ·: ·                                                             ·· ·: :. : APP~J"~,Qoe;ljt"G740.·· ........ \1\12USPNtGdBASE·;M'9 ·                                                            ·aso.oo                                                             ·UOO.oo: ..
             .--.c~oIGr"'-'Polno. :_."                              :· .... ·: IJ-o;W..O.vldlon{!.OO%) _-.                                                         .    :. :. ..... A.PPopo,R>CSLA3:le.·                          ........          WELLSfAAGO~E·BJ:~t :. :~:;:5:~~~:=::~s:!~~::::: : :. :·.:; .:)·~:::: :·: ·:~~:
              .: Check .               . :. :. 1?n0J20\l9         ··    .. 3917 ·      · Gs~:mgherflnancill BrQI.Ip. liifW:~ ::.               : .. : . :
                                                                                                                                                                            =: =: .:       .:·:~
                                                                                                                                                                                           :: :: ·: :: :  ::
                                                                                                                                                            . Client Jl!'ril~ E. Ml!ldbl-t-n JAA(6111-199):.
                                                                                                                                                                                                                             ~                             -~·-: =: ~~~E~£1:;~:59··
                                                                                                                                                                                                                                                               . .. .Af' Mattiw011,J-IFtA PU 1$$0· · .
                                                                                                                                                                                                                                                                                                                    . ·: ~f-f~g~~~:;·~~~ .
                                                                                                                                                                                                                                                                                                                              "WEllS FARGO BASE.·M59 .
                                                                                                                                                                                                                                                                                                                                                                                     6!;0.00 ...
                                                                                                                                                                                                                                                                                                                                                                                  ·, ~s•.oo
                                                                                                                                                                                                                                                                                                                                                                            . : .. :1~53-(.0il"
                                                                                                                                                                                                                                                                                                                                                                                                                    7,670.00· ·
                                                                                                                                                                                                                                                                                                                                                                                                                                                    ·     ~50:oo •
                                                                                                                                                                                                                                                                                                                                                                                                                                                          .. o.oc.
                                                                                                                                                                                                                                                                                                                                                                                                                                                    · ~7,67MO .
                                                                                                                                                                                                                                                                                                                                                                                                                                                 . ·: -6,136.00:
          .... Ctutck.".                       : 17Jl0.12(]Q9     :·     : 3917 .      : .G1~1gh'tr F.triandal Grcl.lp, Inc, : : . : . : . : ... : . :      : Tobd $ a,"~nount $59<000 . .       ·                                                                · · AP Mediton,J-IAAA;V. 597 .                              "MLLS FARGO BASE- 6459                        · · · · .1 ~534.00                                                       . -4~1>2.00.
          ·_.::Che:ck: .             . .... :"1213012009          :·     :J917         :GullaltJ•AnanclaiGroupjln(";,:                     ·· .. : .. :.:   :Uc.n:llea~ StevmFaa~e-n·(J"Ao) ·                                                              .: ·· .: /JPM~dhson,J....IAAAGI..062.                              \VELLSFARGOBASE.·1!45~                            : .. :1,634.00                                                    . ·. -3,0BII.DO:
            .:. CM:ck                   · · ·. · 12/3.0J20C9      :·   ·:· 3917 · ·:   : Gll!lll~trAn~trid.JI GroUp, lne. . . . .                             Cotrtmls&lart~ · · · ·   ·· ·· ..                                                                ·. · · . APMadlson,J...IRA LBL. 771.                           Mll.S FARGO 5ASE· e:45.i                             · ·1>5M.OO                                                           ·.1.5a-I.OO ..
            :·:·=:::.                 : :: :: ~~~~-::                  ::::rr.;·:;~=::~:~~:~~=~:=:~:                               . : : :..:: .:.~:-~::~::-:;~.:,:~~~i~~~-l~~e~-.~~)·c~-~-~~~-
                                                                                                                                       . ....... : ::: · Qlent Jewel r & i::il:!ldra HodQes (6781·~)·.
                                                                                                                                                                                                                                                           ·: ~: :~ ~~~:~AA~~~~~:·
                                                                                                                                                                                                                                                                     AP Hot;lli)ft:!!., ~&s W i!~EI9
                                                                                                                                                                                                                                                                                                                    ···:·:·=-~~~P.~~~-~~~:                                  : .: ··1.5 ~:0Q                ·.      17,airo.oo> · ·· ·•              :l~m:
                                                                                                                                                                                                                                                                                                                                                                                                                                                               D.Do
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           •.
           .                         .:.
            · · Ch;Ktr;·              · · ·. ·· .1flf.!01D :: . : ·_:: 31M-4      .. : GaliR;he-rfNnr.llir Gnlup, TrKJ...                                                                                                                                                                                        : :: .: WELLS FARGO BASE"w 8459. · · · · · ·: · .. : ·1,m.OO
             ··ctJm                     · ·. · · 1n12010 ·. · ···lM-4:            : · : Gafllll;fh•rFlmln;;:ll!l G?oop, ~nc. . .·... .            · ·. · iD~I.$a~$138,1JOO · : · ·                                                                            .....· 1>-P Hodgftll, J&S HtJ a14                  · . · :· · WELLS FARGO BASE.·. 8459 :·: . :   ..... -1.71lB.OO                                                                  .. c14,1«llO..·.
            ··~=::
             :· Chide
                                            ::~~:~::-:· :-:-:~::! .:·-:~~=~:~~=::=-~~=:i~::·:.>;-:.
                                                  11112QHI .. · ... _._ :JM4. .. .·:. Gd:sgh.MFln800BIGroUp, ino, ."." .
                                                                                                                                                :: ::. ::-~-~~~!~~~-~3~}: ........ :
                                                                                                                                                · · · · ·:·. · Hodgr!:e~, Jft'Net T&Sandr~ (B7-6HiS-4)Com~m:: ::-
                                                                                                                                                                                                                                                              .. ·=::~==:~:~~~:..
                                                                                                                                                                                                                                                                  AP Hodge-mo,_J&G ·  MMJ 0~£::
                                                                                                                                                                                                                                                                                                                   . : . <=~:~g=~·~:·::·:
                                                                                                                                                                                                                                                                                                 :: : .:.: :'AEUS FARGO :BA.SE;_·-Il-459·:.
                                                                                                                                                                                                                                                                                                                                                                              . :.~J::~ _:
                                                                                                                                                                                                                                                                                                                                                                                   -1,766.00...
                                                                                                                                                                                                                                                                                                                                                                                                                                                    ~IU76.00
                                                                                                                                                                                                                                                                                                                                                                                                                                                   . ~1D,.fli(I8.DD
                                                                                                                                                                                                                                                                                                                                                                                                                                                   . .... ,&4-[].00.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ·


                Chack                             117~HI      : ·.... 3!t« .. ·:. Gall~er Rn:dl'l~DI Groop, in-c .. ::                                  :·. : H'IXfsrD•, Jewel:T&.SIIndnl {6711-594) Comrrdu.kl;t~;a .  . .......                                      AP Hodgeti,J&S PLI9!0       ·. · :· · ·\I\IEU.S FAAGO ~11•.Slt:.84~:                                        1,76!>00 .·.                                                    · · .J,on.oo.
            ·:· Checl!;                           11712010 :. ·· ·.· 314-4       · Ge.h:ghar Finahclol GrcUp, Inc.,.·                                       . .-Hodgfli, J~ T&&mdl'i!i (671i-1-59o4)"Com.~ns... :. .            ::                                     AP KodQH:,J&S LFG 272.. .      . . ·: .·v.nl$ FAAGO SASE· M59:                                            ..1,7ei.OO .                                                           "'i~.oa
            ::    Check                           1ni2C1G ·:        . 3&4-4..... GU.•Qh~r Fh1:llncl.ill G~ 1 1n~. ·.                                        ·:·Hodge$, Jawal"T!iSandri:J i67:!1·59-l~ C:omin!M1:on~; ·.         .                                      AP Hodgc~;,J&S ~ 729.:         .. :: :·IJ\IEU.s !""ARGO BASE >~511 :·.                                      1,761!1.00                                                       . -"3536 00. ·.
            ::    Clle.ok                         1ni2G10:·l: ... 3:Q.«" ... ·.· Gi.hghfr Flnlndal O~P.•.ll'!c.: . : ·.: ·                                  .· Hodgtilil, J.w.i T'SaJ1dnl (E17o!1Hi9o4) COm~M                   ·                                      AP Ht~dg-!s,J&B lJ+G 1153: ·      ·. · .'hEU.S FARGO SASE.·>•a.l-59 .                                       1,158.00                                                             ~l:7aa:oo.
             .    Chocl<                          11112010 · · · · ~94<1 ._. ::Go Higher Flil•nclol Oroup,lno. ·_.. :                               ..... :. HO, JOW!i TJSJ!ndro 167li1~51M] Co,.-m!...,,..                :·                                     A.P HO9611 : . . :G•DoallotRoo•dotOroi!p,lno.:•                                                 ·I>Jion,DovldL{I701-654.00
           ··.·Chtclc · ·                         1f7/2010·· .·.·a,9$0    :.Ga.Jh!.lfltrrFhtlnt:hliGm..rp,lriDL··:                            · .: .: .: .:Men.DIIIIfdl.{6781..S12)Cotnl"tiatibtt:a                                                                    APA,j~n.Of:'ll140       · .·    . .              . .. ~FAAGOSASE·&.4-5ill..                                   650.:qtl .·· ·                              .                 ::.:MO.
            ·.· Chodjor~~o!G"'"I',I".··                                                     · · ."     ." ·· · ··.·: · ·· ·· ··   ·:   ·                                                                WELLSFARGO~E,o.l59                                    :-Sf'UT~·
                                                                                                                                                                                                                                                                                                                                     ·· ·: ·· ·: .-· . :·                                                           7,154.00_- :-                       .~r,uo.oo
            ._. .Choolr                           11712010:    : >017 .. :. Oolloi1!orFlnoo                                                                                                                                                                        ................. : . . .            :::   :. :       .:           :

                                                                                                                                                                    RETIREMENt VALUE, lLC "KPKF Bo~~
                                                                                                                                                                        Payments                     to Lh:en&ee oafa'"'darits ·
                                                                                                                                                                                    .. M•i'ch2008tltroilgh.M•rch2010

                     Typo                   o...            Num                                                                                                                                                                         A~nt·.                                                           i>obit:
        · Check·.                  :1n12010 .              .29-Sd       Q.allagh'""Finflndl:!l Group, Ina:··                                                                                                             APM11irtf!,ll'll,L-IRAMM~ In$               \1\!ELLSFMGO BASE:..~59 ·              6,102.00:                                 ·24,001.00 ..
        · Cbtdc : . .... · .. :. ::1rrJ201D               :lS$-8: ..   :t;;~II"-Qtl.l!'lrAnancl.aiGrtJup,lr~-:::· ·                                                                                                      AP M•rqul!l.L--IRA PU S-90                 ·'MaL& FARGO BASE- $-4-ssi ·            6,162.00                                  ·IB,m.oo
          Chtck                .. _1n12010                39i"B:.      _c;;~lht(ltlerrlnflrlch~l           Group, Inc.-· ·                                                                                               AI' MOrqiloz,lARAAXA 729 ·                 .WELLS FARGO BASE -1!<459 :             8,182.00                                 ··12,324.00 ..
          Chtck                     1flJ2010                    -~~:SI,I.      -~·"··'~~Gh~+Fin1!1(1tf.a.l Group, Inc...." .. ·                                                                                          APMarqu&Z)....JMLFG 1liJ .                 .WELLS FARGO BASE"-e..t5Q·.             ~.1$MO                                        ~152:oa··
       ·. Check..                            "117/ZOHt         ·:Jess: .GallagherAn11n.cl:al Group. Inc .. ,..                                                                                                           AI' MOrqlloz.I.~RA PU 1~0 ..               'II'El.l.S FARGO BASE···a.45~ .         4,182.00                                         ' o:oo· ·
          · Cht:~~·.:                        ·1n12010 :        :·4016. . :·G"''Ia;h11rAn1no:lal Group,lnc... .                                 . : : . ·.             .. : :       : · : · :· ·· ··                      l/lai..S FAAGO BI\SE- 8459.                -S1'UT-. . . . .   .  . .               1,133.28 ....... : .2.27&.06             : •2,278.5$:· .
          : Check·:                        .. 1n.12010 ·        :-40'16: ·:. :G.:!I!IIIghl!rF'ln.anclal Grotlp.ln.:," · ·                      · Cllelit Lynn. C. Johnson !RA{B7!1-l!IDA) ..                         :   APJohnson,t..~lRA LFG 1ZI;;;:              WEU...S FARGO SASE~8459 ·                                                        . .·1,1311.20 ..
              Chaok::_                   ··:.1nJ.Z010 ..· ....4DiB. ·... GallagtJt~rF1~11nl:ll11l Group,!f1c.·: . :: · · · · · · · · · · · · · · Tt~taj; Somcunt.$1-4,2::2ll.49· ·             ··                    .   APJ~m:DM,L-lRALFG566 ·.                     :_V\IEl.LSFAA.GOBA.sE-~5-Q·:          ·1,131.26:                 .                       0.00
          ·:Check·:                          _1/'1412010. · · · _4028·         -GialhtJJhllrFln"nd:e.l Grou:p~ Lrll"f.· · ·                             · ·     ·     ·      · ·                                         WEll.$ FARGO 11/1$~·-8459                   .-$Pl.IT-.     ..                                       . 1:,326.24 :·          . ··1.3211.2~.
            . Check·.. . ......... 1/1412Q-10. · .-4026: ·: ::QBII!IgherFlnanclal Gmup,l.11c.: · . · ·                                            C~mJt: ·~ephen· e:ci1n I~ (B7!11--43Q)                             :   APCaln,s-IAALSln1                             WEUSFARGOSASE+9Ji59 ··                 66!.12                                         -M3,12
        . ::Che~ck::.                  · : :111<4-12010:       ":4028: ··. ··. ·Ga~lgherFlntt'lclal GrDUp.ll'1c, .. · ·                           T~~~ $ ~ll~.F~I:-~10,2~1.07:                                           AI'Caln,S-IRAPU1of(l·                    .. :·WEUSFARGOBASE·845~.                 .. 68~.12                                       . o.oo: .
       . ·: Ch-eok·:·                   .. :111-4-J201Cl:       -4059· .. :GIIh{lhaf F1"111nc:i~' Group, ~r;.                                           . .          ·.         .                                        v.ElLS FARGO BI\SE • 8459 · .               . -SI'l.IT·: .    ..                         .           . 1:!oj'*'·OQ .       . ··19,1l00.00
          .. Chi&Ck. .           . . · . .1/Ht20.Hl .             4059.        .G:d!lgtJer Fln.!inclal Group, 11ic:-". .                          Cllo .
            . Chact·: ........... 1J'I4m!1'0 .                  .-4059:        .GI~!Igher Flnsndal Groo~, Inc.·· ·                                                                                                       APDunn,H-IRAAXA120 :                       WEUSFARGOI!ASE'I
                                                                                                                                                                                                                         APFoi~,C.TRA0 IRA ANI 06!1 ::
                                                                                                                                                                                                                                                                    =~:~g~~:!~:
                                                                                                                                                                                                                                                                    WELLSFARGOBASE:B41>i.
                                                                                                                                                                                                                                                                                                    .       J,m.o~.·
                                                                                                                                                                                                                                                                                                            3,571.10.
                                                                                                                                                                                                                                                                                                            3,671.10
                                                                                                                                                                                                                                                                                                                                                     :-3-2,13~.90·
                                                                                                                                                                                                                                                                                                                                                      -2:e,:Ssa.&a· .
                                                                                                                                                                                                                                                                                                                                                         -2U~7.70
          ::O~e-ck.-.                        ·1/2112010           4108·         G~laghtrFinllldi!ISGri>IJ'P",tnc.·. ·. ·.                         "C9mm"'-!QO:II:        ·                                           . AP ~el~,C.TRA0 IRAAJ9                 3,571.10.                                 ·-~1   ,.426.60: .
          .· Cll&r;;k...                  . ."1/211201Q ·        :·UOS:.. . Gllllabher FmandafGrOOp-, ~rn~.:: .: ·                              ·         ·     ·                                                      AP F~bi.C..TRAD IAA MMI 02!!- :· · · ··· · Vr'ELL.S FARGO BASE .. B-459              3,511.10: .                               ~17.1155.!50
          :·.Cf111                                                                                                     APstalford.TRAOIAAMMI ~.·.              . WEUSFARDO BASE.-11459 ::                  5,200.00.                           . .'28,1l00.0C:
      ·.·.chllllf;·: ......... ··112H20lD .· :•10$1: ·:-::1311'h'.!lgbl'!r!=inl'iilclalG~,"Ioa.·· ·                                                                                                                     .AI'Stolford-TRADIAAPU sao. :: :: WEU.SfARGO!IASE'8459 CC                            5,203.00·                          . :·20,1'100.00 .
           ·:a,od!;::                      . 1121.(.;1(1(0: ::. ·4109·        "GBIJa:;h:erl=lnftndaiGroop,IOO.·.c:··                                                                                                    ·AP Stolford-ffi!\0 IRA AXA 129 ·· ': · WEU.S FARGO BASF8459                        5,200.00                            .     -15,600.00
                                                                                                                                                                                                                         I'P Slailford--TRAC ~RA lNG "15.J ...... INEUS FARGO BASE- 8459 .                   5,200.1l-O · .                         . ·-10,40-0.00""
           ·:CI'lQ:· .· .             . .:.:1121Q0$0 .... :410:9:             "G!"Irl'!:ill-!rRnandrJGroop,lno-: ..
           ·:Ct1~:: :·.··.:·.·· ·:112112010 ··: ·4109·· ·· GBllai,"tl.erFlmmcla!Grwp,lnc .. ·.·                                                                                                                          APstolfoh>.TRAD IAAlFG !83: .. · ·:.WELLS FARGO BASE-8459 .:                        5.:1t>:I.W·                                -11,20MO·
           :.Cf"lto*· . . : ...... ·:.112tf.L01D .. ."-4109: ... Giill:tgberR"il~cialG~,Inc.··.                                                                                                                          APSialforo:.TRAO IRAPU 1<11 ·c            WELI.SFAAGC BAs~'"""                     5,~0Q.W                                   ·          ·o.oo
           ::Check···                      .. 1t2V.lOID           ot-114:       G11Uzish•r FirtA!'I.:::Ial GJ""OIJfl:, II'IC::· · ·          ..        .                   . .      .       .       . . ...              WELI.SFARGO BASE-M59 .                    .SPliT··· :.·.·. :. ·.    ·. · · ..                           s,ell'i.G9 :         : ..Srl9SJ:i9.·
             :c:h•.;k.         . .... :112112:0HI          ·:.4-n:f!: ·:. Galrl!lgbOrflrnlnc:ial~roup~lno;:.~ . ·:              .. ··.··.···.··Cllent:Char1e.sC.Va!1Norman.TF&d,RA{671H88D)                              APVonNonnon,c-TRIIIi IAALl(Ei~ :: WEUS FARGO BASE· 8.159 "                         .1,649.5+: ·                                -0,249.75.
           . Check ·                · ·tr.l'1aG\Il · · 411'                ·GBlll'l~ilfFinl!l.rll;l!ll Groop.lno.· · ·        · · · · · · · · ··iota!$ 8fO(IUJ1l.$61,S73.04: ·                ·       · ·                lAP V~nNonriail.,C.TRAO IRA IJr.A 1t.;.: WELLS FARGO BASE.~ 8-459 . :              .1,64-:EI.:BS .                             -8,599.1!0
      : · .: C:he!Ok · ·          ... ·ln1rzoto .            -~1.14:         Gillh!igh!!rAmlnd .. I-GJ:oop~ Ina~.",                               . U~iDOe: w_. NeD Galagher(16%)                                        WVilnNortri~n,C-TRAD IRA PU 98-c :: VW::LLS FARGO BASE.• 4<4-5SI.                  .1,649.95:                                  -'1,949.65 ·.
       ··.·.che.t«·:· ·· ·· ·· ·· ··l/21/2010 ·                4114:         GaDagherAnancia!GrDUp,Jno~:. ..                         .· .. ·.:· .. C                              .·2,&00,00 :
         ·:·Che-ok -:·               · 211112010            4354        Gal.llgl'lM Flnae~clal Group, l-110.:.                                                                                                      ; AP S"to:fl!ly,J.TRAD ~RAAGL 130:: ... ·: WELLS FARGO BASE~ 8469                     · 2,ollO.oo· ·                               . :D.OO .
            Ch&~k                    ·211~120l0·          :-4m:·      :~~~~~-~t:F~~~-c:l~~-~r~;ln:~ •.::                                                                                                                WELLSFARGOBASE-845t. : .. c: . ...SPLIT·: .. ···                                                                           :-a:ooo.o~ :

                                                                                                                                                                                                                                                                                                                                                          P"'1"W
315
                                                                                                                                                                                     :·: :·       :  :                     :· :·          .                      . ...
                                                                                                                                                                              . :·     : : : : : : : :. . .                    .   ..

                        10:~AM:


                       '021U/13

                        .AccntQI.BMic :
                                                                                                                                                                                •R~~~=~~i!t~~:~~~~ti::e~d:~:s•
                                                                                                                                                                                                        ..   .·   ' . .       .·
                                                                                                                                                                                                ·Marcil 200& through Maich 2010 •
                                                                                                                                                                                                                                    ..         . ..... .




                                    ..... -          --~                      N111?1:                                    .Ntari*.                                                                                                                                                                             ;;.;.~

                   ·.· : Ch~· ·                    · <211112.010 ~     ~ ~ ..4~2 ;.: :oallagharFini.n·ltl~l Grou~,ln~~:                                      Cliern:Jarilh Faye M•.h!I_Ft~JAA (I'J781-T28)                                    :: APMarBotii,J~R01111RA I.U U99              · WELLS FARGO !SASE:- ~59                                  1~.oo·.                                          · · · · .a·-4i:lo.oo·:   ·
                     · .·. ChKk                   ... _2J1112D1D:       · · :4W2.            "Giill•gfiar Flnftnd.al Grou~, lr~c.:                           Total $arnouot-$50,000 .    . ..                                                  · · APM.atWIJ;Jr-Ftol'H IAA LFG. m.:.       . VELLS r'AAr30 SASE- a.45g                              .. 1,600.00 .                                               -e~e.-oo· ·
                   . · · Chook                    . . 2J11rn>1 ~.           ·~               ·G~I•u!lor Flnon~ol 1)                                                      AI' Mur.OIIiJF-R01H IAA AGL 7ilL :·          ViaLS FARGO BME-!459                                  1,600.00                                                '. :. . .                        : Comm•n ·                                                                       .,p.p Martin,VPll 140 .·        : ::·. :·. ·: 'NEU.S f:"ARGO BASE-84E9: ·.                              :sr.o.oo                                   .     -s&O.oo
                    : Ch~                            2J1812010 : .. .".4-41Q:: : G~~ogherFJnatldaiGtoup.h:;r:~< ··:                                   : _: .: ... :.        .. ·. · .. ·. .             .·                                        NI'M;~rtln~VAGl.13Q:                      :\IVfllSI"ARGOBASE"-009:                                    .m.DO ·                              .. .. .. ..    0.00
                  ··:·cheek.                         2/1812010:: ... -4.1i21. ::.Gahgtu:..-Finllnci•IG,c.up,lr~o. ::··                                : _: : .. : .· .: .: ::-: :,.:c·,·· .··                                                    WEllSFARGOBAS!:·B-451l                    ·:...SPLIT-··._-.:.":·_-_-·.:.: : :                          . .. ..                              . ..... -~3,900.00
        · .. ·' :'.: Cheok                       . . 211&12010·. :.. 4<121: : GollaollerFlnondalGr«Jp,lno...;.;                                       :.: .. CII.ntPotorMIII'MIBnl-7$1).                                                     : AP.Montln,P?UOB600.00 ··
  · · ·, · ·, · ·, ·· .:: .-:. Check_·                    211'81201:0 ·." ."." -4421 .: : _GIH.agflerFinanelal"Groop,1tn:-... :·.                     :. · :. ···u~11: Sl!Ne!1,F-ee~~{3,DO"'-') ·                                                APM1111Yin,PAXAC91               ·· ·· ··1NEU..SFARGO BASC--&4-S:EI· _                                . :GSil~ .                              .         . ··. ·-1,Y~.OO ..




      ,.· · ''~~; ·• l"""·: . .                                          . . . . . :Ai'Vol!ght,R-TRADIAAAGL7~l.. .' ... 1\E!..SFARGOBASE-M~Q                                                 .... 1,391.00'                                         :4,:lola.OO'
                       .Chock·.                       .2/\6r.ro1~. :#W .. ·aolooll.,.FI"'nclo!Gn>up,lno.                                    .:·:: .. : . ' : : : . .       . ::::           ..                                : . .' ... .'AP\Migl\i,R-TRAOIAAI'L/900 ... ::::. \'oa.LSFARGC8ASE.·H~9                                                1,391.00·.                                             ..-4!,96~.06·
                    : _:Chectr; ... ·                 :211EJ2010, ···........W· ·· ·GIII~&gherFII'l.llndLidGr«~p,lnc,                        .· . . · . . . · ··             ..                                               . · . . . "MJWlght,R-TRADIAAPUCI30··.: .. WB.l.sFAR:GOBASE~M511                                                         1,~91.00·"                             .·.: ::       .:--5 S64.00
                                                                                                                                                                                                                                                                                                                                                                                                                 1




                    · · ~· · · · · · ijj···~ t~~~~·
                      .. Chaup,l"". :·.                                                                                                                     AP8mllh~NEJAAPUHO:                       :: .:WELLSFARGOBASE-M5~:                              .... 2,018.-111 ..... ·                            · · .. ·.·o.oo· . .":"
                      : ChQilk·                         .. 2t2~120l0       ::_:4509 ··:.:Ga.U~dJerf:ilrlanci8,Group~·lnc._.:               . . . .                                                                                               'IM:llSFARGOHA$€~a45o9              ... ··:-SPLIT-:._:: :: :        ·· : : : :                   .. : .· .·        .. :·.-·1"a,ooa.~·         : .: . ·13,000.00· .:
                    ·:. Chodc ·                     : . '. :!rn/2010 ... :. 45¢9 : .. GoijoghorFlnonol~ Group," I••· :. : .. : . :         . . : .:CIIo•tl.dit.o50 _:                                       ~.779.50
                        ·Chec;e.".                   · · 2!2512010 . . . 4-511             GrillaW!tlrFirmiuia[GrQup 1 !ne.:                    .: .: Can;mfssloo• ..                                                          . ... :· .. :APJonfa,B-TR.ADIRALFG117·:_ ... lr'tiEUS FARGOBASE~a.csg:                                                  ··968.50::                                     . ~,li-11,00
                         Cllcook'.                        :2f25f'i0l0 ··:: _4511        ._Ga!laghei'FI111rlldt~.lGJnl.up,~lle.:                                      .                                                             ··. ·:··,_-_ASJJonft:,9-TRADIAA,LFG2-48::· :.. : Wfl.LSfARGOSASE-:~£9·                                              .96$~--                                      :: ·--4,842:.50
                         Ch~k·.                           .21261201.0.        ~n        · GDIIogherFinan!it~lGra-up,~n-c .. :·.                                                                                                      · ·· ·· -P.PJooet-,8---lR-'.DIRAAXA'iW:'.:. .-.· ..-.·W'ELL.SFARGOBASE"":S-459'                                   .. 008.60.                                     ···~,b7-4 •.PD':
                        _Ch~~ :                             2!2512010.. . "4!lil1. . : "Gallagher Flmrn~si Guup,ltJ.c:.·. · :.                                                                                                                 : APJoo'!"-,8-TRAD IRA AXAct1,.·. ·.· .·.· 'r6.lS FARGO BASE,,;:S-45~: . .                              . 961.50 ·                                   · ·' --2,90$.!50 :-
                        -~ac:k                           · 21251201tJ··       -4511 .. -Oal~allherFinahd!(~f!liJP,Inc,_-_                                                                                                                      "APJt»nM,B-TRAO~~LFG18~ . :. .' :-:·-:·.~~AR.GOBASE-8459                                                · 968.50: ·                                        -1,937.0_0
                                                                                                                                                                                                                                               . . . . . .                  .                '"'  ······ . . . . . . . . .
316
         :1o:•o~M                                                                                                                                                                     RETIREMENT VALUE, LLC·KPKF Boo~ .
         :021Zlit3                                                                                                                                                                     Payments to Licensee Defendants.
      ·.- :A~~~ _BUit

         :Chec,l; ·
         :ChecX :
                       ·r-
                                      .
                                                     D_Ne• ~~~~ll~her (16%}                                    AP GOIS.Q.l .      Ga:Uil.Qhlll" Fin'nc;:laf GtQup~ In~;-. :                             : . Commbilons·· ·                   · ·                            : · ·M> ""tvh~odth LFG 183 .          . ..... · WELLS FARGO SASE -IJ.I59 : ·             :1,300.00                                    ... -2,600.00.
      ·: ·chi!U · .                             31-412Q10 .·.·   · ~.                i;;a11-agtus·Rt•n~         Gtoop, !nc.:.                                                                                                     . Al'Pmvlo,Jodlth PU140 .                   ·. WEU.SFARGOBABECIJ.I59 ..                1,3n.O.OO.                                        : -1,JDD.OU:
         :CM-;k: ·                              31-412b10 ·· ··:o4804:               GohgherFnmd&Group-.~nc .. :                     ·                                                                                            · AP PllMa.Judifl:; AGL 1l0 · .               . WE/.1..$ FARGO BASE·- 8.459 ·          1,300.00. . . . . . . . .   . ..                   .     0.00:
                                                                                                                                                                                                                                   WEU.SFARGOBASE~Ir451i1              :::.SPLIT-·: .    .     ..                       ·     .       . .        :J4,7so~e                 -J.4,7Btl.2ll
          _:COOQ.k··                            31-412010 ·· ··· ·.46Q!:             Go!l~~':f~lll1da!Gt~,.lne:.:.                                              . .       .    . ..   : :      : :                :                                                                                                     3,47M1.. . . . . . ... . . .                    . .c31,:102.27
          :·Qe-ct                             · 3J.412010       .       .Coot        GeHar/lcrAr"I"Dnciul Gr«~p,.Ent,                                       . : Cl~ant: P.lchard W< VBONillm& Trt~d IRA($7$1-?23):                 AP VanNe:me,R'N·TRAD IRALFG 0•. ~·.- "WEll& FARGO BASE- 8-459 ..
         .. C{I&ck .:                         :·3J-4f201D .. : ·· ·:4801:       G.all•lta.-rFinlihciiiGrOup,1ric.·                                      . . ic-l:l'll$amoun1~17" 1 3.7e.1e.           .                            MJ V:al'rName,RW-TRAD IRALBL 38-J ·. WElLS FARGO BASE- 8-45:0 ·:·                    $,478.03                                           -27,112~21 .
         . :cnQdj ·. .                          31.(mJ10 .": ·:. ·. r4&l8.      Galla;tierRn.-n~.t Grot =FARGOBASS-IJ.I51                                                  ·1B,Il00.00·:              -16,000.00
         .:CI1M:Jr:::                          :31111"2010        ·-46!17-: .. GI!Hag:herAnlricd&IGrouj:i,lnc..:                                               ·         ·· ·      · ·· ·· ·· ··
           .che-ck .                          . 311112010·.            . -4691- : .. G.iH111ghtr Flna~d.M Group, ll'!c.:                                      cn;,t MlltheE MoCun'bo2) .                    : AP lloo,,I\LTRAO IRA LFG 0e1.. . ·.. · v.at.S FARGO BASE· ~59                      . 3,248.42..
        ·._Chad~:
             ChKII.
                                           .. _311112010: ... _47ttl
                                              .J/11®10-       ... 7{13
                                                                                     Gal.lagh~Fimi~dRJG'~X.~p;'na,
                                                                                    :~a:ll•£tlerFI!lllncht1Group,lnll,:
                                                                                                                                                               : Totol hrMorTI $2-!t,$75 ·
                                                                                                                                                               : U&enaee: Ron CQ!erm~n (l")
                                                                                                                                                                                                         ··          ··           . AP lloi...-,1\LTRAD IRA LBL 361: · ...WELLS FARGO BASEe IU.59 .
                                                                                                                                                                                                                                  . AP B111k-er,W-TAAO IRA LBl 5118. .. . . "·_"WEllS FARGO BASE-:- 84:59
                                                                                                                                                                                                                                                                                                                         3,2'16.37 ..
                                                                                                                                                                                                                                                                                                                         3,248.37.                                         ~:~:::•
                                                                                                                                                                 ~ornm~~: ·                · ··                                   · APBah:r.W..TRADIRAAXA.335 ·                   ·\NE.U..SfARGO.BASE.~!-4:59            3,2.48.37-·                                       -19,.. 90.22
          ::~k ::                             "JI111201o·.    ..c1aJ...              G•llagh$ffmnc•~:G~F!.rne.
          · Ch~ .                             . 311112010·              -4703-.      Gallaghi&l" Fltio.n~al     G,f1
         .    Chou~                            :31111201Q:             :U22: · :Gallll~erRnlllncle!Group;lnc.                                                  : climt    Pegg1J.. MF~er~i"rlfiOO&I.tRA(im31.&5j          :.         APIooM: 163,254.6t
              Checf:                            3111!2010               "i722 ·.     Gblli:llghctRnflnd•IGroop,loc.                                              Ucenaeil!- ~~d l't. C-Gitnnu il.OO%)                                AP~VUer 1 P-TfVa.DIAAl.FG l17                 WEU.SFARGOBASE-8-459                  2,eiiHI,iU3.                                    . -1-5:~~111.8.Q'.
         :CheCk:·
         . CtJMik .
         · Cfll!-~ ·
         · ChJK:k :
                                          · · · · 311112010
                                          . .. : l/Hf2010.
                                                311112010 ·
                                                  311112010:
                                                                     · ·-4722. · · G:!llh:ig!lrl!lt Fllltndt.l Group. It! c.
                                                                       :•w:
                                                                        4722
                                                                       .,._722.
                                                                                    :G"'II.aofler:Fl!11)l)i>l;tt,l Gro!J.P..IIJC..
                                                                                      Gaiiii.DherFlnsncial Grwp, lno. ·
                                                                                     ·Gall~ghGr Flne.nda:j Group,.lnc-. · ·
                                                                                                                                                                 Camm.ln!Oh.                                 ·                       AP M~llfti",P-TRJo.O IAA U"Gz-48 ·
                                                                                                                                                                                                                                 :~~:~::~~~:~~::r.
                                                                                                                                                                                                                                   AP Mllle                                                                                                                                                                                         ..           :. :::::                  : : : ..         .. :·.:         :        ::
                                                                                                                                                                                     .        :.: .: :.:::::::::.:                    :·.··.:· :·                    :    :


                          1o>4i~At.l                                                                                                                                                     .. RETIRE~ENTV~LUE, L~C- KPKF. ai>oics •.
                       . :02/23/13.:                                                                                                                                                          ··PaymentS to Licensee oefeni:lants ·
                   .........
                     ·. ·~ .ru:~-r:u.a:l ~i• ·                                                                                                                                                                . March     m9 thrcugh M~rch          2010




      _
                     . . :: Ch-Kk: ~
                      . Check .
 . : . ·:: .·:. : :Check::.:: .
   . . :· :·.··.·,..·Check:···
                                      Typo·
                                                           ----
                                                            Dolo
                                                           '3111/l010
                                                           :a/11N!O"'tD
                                                           l'11Va010
                                                                                Num··
                                                                                                              .
                                                                 . 4-732 ':- : G"dlagharF~ancl.-r GI1Wp. IMC> :: --_:

                                                                              4779.:. · Galloi#)O,lno. ·:.: .
                                                                                                                          -·
                                                           JJ18f2.QJO .... o4.7711 ·.. · Q«JJagherFlnanclm!GrOUp,lna. :- :·.. .
                                                                                                                                  . .

                                                                           · 4732 ·· ·_-Giallilll#'l~~trFIMnclaiQrO\Jf),lnc,.- ... - .-
                                                                                                                                         : :                   ~TI;Ib!l~ .$ 1-rMUOtug,;oo..
                                                                                                                                                                Ucenset: RtJhColeman(l%):.
                                                                                                                                                                .            .                ..
                                                                                                                                                                :c~'e!il: Jl!lc:~.&Unde.licb(:S-7.!1-$04).
                                                                                                                                                                                                          .
                                                                                                                                                                                                              MerOO
                                                                                                                                                                                                              . .
                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                          Aceodnt"·

                                                                                                                                                                                                                                                         'i-PJOO.e$JMP·TRA.D rRA PLI·u:O :.
                                                                                                                                                                                                                                                      APJOI"tfli,MP-TRAOJRAJHLB3:)..
                                                                                                                                                                                                                                                      'Nal.S.FARGOBA.S~c1145o
                                                                                                                                                                                                                                                      ftP!i-tii:ilai,J&t.I.FG117- ·
                                                                                                                                                                                                                                                                                                         .   :MLLS FARGO""'~
                                                                                                                                                                                                                                                                                                                         BASS.~8469 -:
                                                                                                                                                                                                                                                                                                              .WE.llSFMGOaA$1:-""'5S·· ·
                                                                                                                                                                                                                                                                                                             :·-SPLIT-·::::.·:.:·.::: :·::·
                                                                                                                                                                                                                                                                                                              ·ll\a.l.SFAAOOBA8E·84511:
                                                                                                                                                                                                                                                                                                                                                                           1,29!.87
                                                                                                                                                                                                                                                                                                                                                                           1,295.67 ·
                                                                                                                                                                                                                                                                                                                                                                              . .. ..
                                                                                                                                                                                                                                                                                                                                                                             SM.OO
                                                                                                                                                                                                                                                                                                                                                                                                CiHIH.


                                                                                                                                                                                                                                                                                                                                                                                                         3,900.00.
                                                                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                                                                                  i:L.i.rca:
                                                                                                                                                                                                                                                                                                                                                                                                                                    .:

                                                                                                                                                                                                                                                                                                                                                                                                                                  . .
                                                                                                                                                                                                                                                                                                                                                                                                                                     .

                                                                                                                                                                                                                                                                                                                                                                                                                                  . ·:
                                                                                                                                                                                                                                                                                                                                                                                                                                          -1,295,67':
                                                                                                                                                                                                                                                                                                                                                                                                                                                0.00
                                                                                                                                                                                                                                                                                                                                                                                                                                          -3.~0.00
                                                                                                                                                                                                                                                                                                                                                                                                                                          .J,215tl..OO
     .. · .: : :,._.: _-Ch~tek-: ·: ·:                     311BI2.010 .... 477Eil :. :_ QallagiletRrillnchiiGr~.lr..;, · __ · · ·                         ·: -T"l'bii.Samounl$30,000----· -·                                                        . W~im,J&LLFG248..                                       .:WELLSFAAGOBASE--S-459.:.                                      850.00                                               ...     ~;!SbOOI):.
     . . ·: : .: :;... : Ch~-: _:: :                   :   li1B/2010 . _ . <4-'779 . :-:: Glllaghti Flriliricl!!~l GrOOp, Inc. :::-.:-. : ··:                :lJQeMee: stev-tfl F.cektn (3%)                                                         . N'"Hl~IQI,J.&l..ltXADB1:                              . ·INEU.S FARGO BAse~ t459.:.                                   65D,QO. .                                            . ··    -~:'95o:oo
          .:·::·:.·:: . ·:.Check:.=:-:                 :   3/1$1;;!01~ ....._-4-n!l :-·:_~a!lk~~nl"'n-cl'alOr~,IM.::-: ··:·                                     :CQ~Ji'llili11iii.                            .                                           AP!'1Jcb,J&LAVLt8(J                                :-WELLS-iFARGCBASE-:-84&8 :.                                    650,00.                                              . ··    -1",300.C.O
         ·: .. ··.·: .. ':.ChltclL:.:--. -.            .   311812010        ·47{1J · ·GahghuFlnanctal~,lrl.a>_: _::_· .·                                                                                                                                  P.PH1olcz,J&l.f:it.J1-40                             .V!iELLSfARGOBASE~8459 ·                                      G!KI.OO                                                        .-JGO ..OO
                                                           l/1812010 .._ -477'9 :_.:._G~hgl:u!lrAnanclalGroup,l~c. :: _: _:
          ·: :. ": -::.. -::Cheet.:.· ... :
             .. ·.··:.'.::.en~ ... · .. ··
                 :._:._.:.Check,·
                                                       .
                                                           ~~8J201D ::.: .C.1a-s : :: Gailll!lgh~~t:Finllincl~lllroup.lw;:._·: ·:- :
                                                           31181201D· ··.·.479-5 ·:::: Gil!lll!lg!lotfihllil"'cill~p,li10L. -. -.
                                                                                                                                                                                                                                    .: :   
                                                                                      ·_-_._Ga~a~erFlrianda!Group 1 -lnc,.:
                                                                                                                                                 ,
                                                                                                                                     ·· ·· ·· ·· ·· ··
                                                                                                                                                                    eomm""~ · . ··.··· •.
                                                                                                                                                                      : :         .          . : :·: .- .-
                                                                                                                                                                                                                   .· • •. •.                 · • ~~=:~~E!:~m ~~Zl~E!:~~>
                                                                                                                                                                                                                                                     .    _M'Rob{~,JC-TRADIRAJHL383 :··'hEI..lS-F~GOSI\SE•.8453..
                                                                                                                                                                                                                                                                                                                                                                           l~tE
                                                                                                                                                                                                                                                                                                                                                                           12V8.7C
                                                                                                                                                                                                                                                                                                                                                                                                                                          ~:m:r.
                                                                                                                                                                                                                                                                                                                                                                                                                                     __ ...:!,898.10 :.
                       :: Chedc;: __:                       311~010         4-827 _-_.,.::GI~a~.erFit~llhcl!liOr«!P•mc;-.-::-·: -:.-          ··           :                   .....        :- . . - -                    >>                              .APRablrrion 1JC-TR.ADIRAA'Vl.HID 
                                                                                                                                                                                                                                                                                                    ::Y~~ELLSFAAGOBASE-_11.459:. : ..                              1t9.38-                                                                   -358.16'
                       ·:-=Check.·            .... 3118120~0.               -4846 -: .. : Gal~!oghtrF"InrmdtdGrt.J!Jp; lniO',.:- .                   Lkanaa:a:-RI:?'ln'"P~-(ll%)..                                                                        HJMuDettSR-TRAO IRAPl.l HQ: :: ·: WEU..SFARGO~-~~                                    . · ·               199.a,8 ·                                                        · · ·· -199.3$ ··· ·
                       :: Chfi:Ck.·..                  3.118J20t0 . . ··-4-8-4-e .. ··Gah=gflarFlnat1C!I!IGr0!.1p,l!'1a·:,:·         ... : -:          :-: ... --~ .. :· :· .. ·:.:: .: _.: .: .:                                                 INEU.SFARGOBASE-645-i:·. : ·--SPUT--··-:·-··:·-·:···.····:.: .· .. ··._·: _:                                                           :-:1.0,92:0.0(1                    .. -.10,S2G.OO
                         . ¢h.fn:l:k.·                 3125.r2010       .· _495-2.: .· Glll'l~[tler Financial Group. Inc.": .                 . -:: aerjl:" Lei!.ti B. Robbfh:a Trad IRA '(f:I181-71C) ·                                                  AP R-Qbblni,\..~TRAD IRA LFG 736. ·.: :.: Y«;U.SFAR.GO BASE~_845!il ·,. : _·: :                     . 1,620.00                             .                                   _--9,100.00 ..
                          . . Check:.·.·.              312!it2~.HO · · : · 4"2 ::         GJll-!gher Anancial Grou~.ltlc,-:._- :·                  · Tolilll $ illm4l!Ytli:$8-4,DOD. ·: · · · .          .' .                         · · · · · · · · · . AP ROObhl,l,...TRAO I~LBL 361. :·. :·. VVEllS FARGO BASE- 645.9:. ·: ·                      : . : :·: 1.620.00 . .                                                              ~7.280.00 ':
                         · .Chedr;.                    31251.2010 .. -t9S-2 : Q-e!!agher Flnllrl:lela~ Group, Inc.·:                         ... : U¢!NI=!t:: R~ ~-man (l%)                                                                         .. :,NJ ROOblna,L-TRAD IRAM.A335: ·.. ·. 'NEU.S FARGO BASE .1).4.59 · : ·                               .. 1,82e.oo :. .                                                      , . ·--5,-4-6(1..00 ._:-
                   . · · · ~- ..                       312512tl1-D: ·::. -4952::          Gal!~~Finl!.~t:la!Oraup~ln~.::                           . C11m11'1miom '·                                                                                      i>J'R-oobll"l:!r,L-TAAO IAAl.FG :tl1 · ·· ··IJYELl.SFARGOBASE-11-4-$ .·.                              1,.S2D.OO.:...                                                  . .. ·.· ·-3,640.00 :: ·
                              Che-elt·            . :)12S/2(110 . . . -4952.". . Gallaghl!r An~nr;l:tr~t Group. In~. ·                                                                                                                                  .AP Robb.in:a,L-TRAD IAAAVL 1t10 · · ··WELLS FARGO BAS:e:--84-5:9.                                      1J,2U.DO ·                                                           . ·-1,(120.00 _::
                              ChtdL-                 · 3r.i!5120Hl·--       ;1952-:: : GaUaghefPlrr•rwS!a1Gfoup;lilC..:                                                                                                                                 ·APRobtrf1s·""-""i'AAO_IRAPU_1oiD-· .. '.".INELJ..S.~~Gq_~_:!;•e-459.                                   t,a20.00 :-·.·                                                                   (J-,00.
                            ::::. T~taiG~iagt.Or"~.aiGrD\Jp,ln~ .                       .        ....... ·: :: .: -:       :< :·.: .. ·:. .. ... .                        : :: ·_·· ·· ··                         .: -:                                                                          ·. ::0:· ·. ·:. :-:-·:·:_ ·.:::-·.:·.:;-:;~·~:I~-::::;·:::_;.·:·:::--_:_:·.>::·~; ~:.
                                                                                                                                                                                                                                                         ·AFHi!nun,RAAA&04.                     . : .. ::-WELLSFAR:GOB.-4.SE-&4fi:9·                                       3,25-(l.l)tl"
                                                                                                                                                                                                                                                                                                                                                                                               ..........
                                                                                                                                                                                                                                                                                                                                                                                                 .. . . . .
                                                                                                                                                                                                                                                                                                                                                                                               . :.32Mooo'                          :. _,2,£00.00 ...
                                                                                                                                                                                                                                                                                                                                                                                                                                    . -2~.250.00
                       .:.·Ch~                   ... :1111212009-: ::.-3(l11J::. ··.GaryJ.L01lo'flan                                                         . Totai.S.Amountl25,~.00.         : . .                                                     -APHI!Irmn,RW899. .                    . ... WE1.LSFAAGOBASE~4<4-5Sf                                    · ·· ··3,2ij0,1)0·                                                 . -26,001l,QO ·:
                      ·._·Ch~          ..             ·· "11i121200!t.· ··. 3\110:· ··      GaryJ.~!Ihtn·_·                                                   :-ucQri5a-e;~.ryJ.Lenl!lhan(10.00%)::·                                                     :APHame-n,RLNL740 :                   ·.·· ·:.'NEUSFARGOBASE..:.!J.459.                                   ······3,"2:5Q,Oil-··                                                 -Zl,7i)l).00 ::
                          .Cheol!: ·                      ·11112120M: ·.· .. :!:010· ... GaryJ.LIMlthtn _.                                                    .:-Cutnl'l"lluTor( .. .                . .                                                 :APHan:&M~,RING201.                     ·· ·· WELLSFARGOSASE-8-i-59                                    ·. ·· .".-l-,2~,0"11:                                              .. -~9.500,00 -:·
                          ·check.                         :11/121200P..' ·.':J010:.· ... GaryJ.L.etu!IJ,an·                                                                                                                                              :APHari'l!-eil,RLNL782                   ·· .. WEUSFARGOBASE.-84Ml.                                    ·. :. :.3._250.00.                                                  · -1G,21i-0.00 .
                           Chid:                                                          >
                                                      : · :1111~09 _. · · 3010: : OJry J. Lenahan:                                                                                                                                              . . -AP Hanten, R PU 930-              . .     . . . Yt1E1..L9 FARGO BASE- U~rlo-                                          3-,20:0.00:.                                             . -~3 1 DOOJIP ·.

                      -----~
                        -Check      .
                                       _ _:::~~~=~:-: :>:~~~:- :. ~=-~~:t:~.:~::·:
                                                      : :.f1t12f20Dtl_ .. ·3010          · GaryJ.Uinll.hl11·
                                                                                                                                                                                                                                               -: ;:-_::~~==:~~-=-:: -:- :. -: :-:- : ~~:g~=~~=~::
                                                                                                                                                                                                                                               ·· ·· APHarn~ftfl,B,SOO.OO
                                                                                                                                                                                                                                                                                                                                                                                                                                       : ,,,2i)I).OO
                                                                                                                                                                                                                                                                                                                                                                                                                                                 MC
                          -:Ch-Kk ·                       "1111212009- :·: l-010 ·.      · · Gf!~J, let~ilh_~m                                           .. .. . ..                                 , ,                                · · · · · · · · · :AP H:~msen~ RPIJ f.40. . . . -:                   ViiELls FARGJ.O BASE ~·8459· ·                              3,250.00 :·. ·
                           ChOck·::                       :11M/2009 : .. 3073·           ·· GttYJ.Lenth"':                                                ·                                    .. .. .. .. .. .. .                                       ':'Nal.SF~GOSASE-MS9,:                        ::-SPLIT-:·:.. . . . . .                                           : :      :                     2,o10o.oo :            · · · · · c~.4W.oo ·
                       .··.Ch~                             11/1l,r201i-9 ·:. 3073:·      :. GsrrJ.Liln:ah"l.l"':      .                                · ·: CII-Mr.t.R.ii!HirtHanai!11-IAA(6_781-2~3)·                                    ·/tPKam~;en,R-4RAJNG20f ·                           ··.::· ·:· "WalSFARGOBASE~-tl459- ·:                                 .... __ 61;10.00.                            ·       ·                · ~1 1 81l'O,OO
                       · ·=·.Chee:k:,.                  · :11/13!201i9 ." .". 3073 .        GaryJ. Li!!nahal1: _-·                               .. : :: . :-Total$ Arnoont: 24,000.00 .. ·. ·.: :. . . . . . . . . . . . . . . , . , ...AP Hi:r.r;m,-,R-IRAANI e5:2.                             · · ·. _. ~8 FARGO BASE- 8-459: -.                                      · 600.00 ·                                                     :C1,200.00
                       · __ Chetk ·                     . :11N3.r'2009        3Q73:      . GI!II'"J' J. Lenahan·                                       : . : Ur::emt~e: Q.ary J.le!n_ahen {1D,i;J!1%). _. ·...... ': . : · ·, .. , ....... "AP Ka~",I~-IRAlNL7i!2                                      ·: ~S FAAGO BAS !iii~ 6-t~!f,..                                    :600.00:                                                       .. '---600.00 .




                       .•~·-•·                        ··~· .-~· ~f~. ·<
                                                                                                                                                                                                                                                                                                                                                                                                                                                 0.110:



                                                                                                                                                                ~~e;r~r·..----~~~0:. ~~~~'~(······ ···~•
                                                                                                                                                                                                                                                                                                                                                                                                                                                 0.00
                                                                                                                                                                                                                                                                                                                                                                                                                                              .......
                                                                                                                                                                                                                                                                                                                                                                                                                                                ·o.oo ··
                                                                                                                                                                                                                                                                                                                                                                                                                                                      :
                                                                                                                                            .                                                                                                                                                                                                                                                                                                    0.00.
                                                                                                                                                                                                                                                                                                                                                                                                                                        · · ··o.oo:
                                                                                                                                                                                                                                                                                                                                                                                                                                      . . :c.. o.oo:
                         .·o.e~·:                     :Volllr'2010 :· ·.:·:~565 · :.··Gai)'.J.L.-tnahan.. ·.                              . -.       .     : ·: vo·lo:Mt.L41nilh.-nlsnQW:~~-~h101rt~ctP~:~dlan~dr:omni!.~.".                             :-J!POOu:;f8e&,C~oa~--               ·.··.···,.·.·, ~$FAAGOBASE:~4459- ···                                              O.DO.
                          ·Cll~:~Gk · ·               :li~010. :: · .. '."<4:5135. : _. ·--Gaty J. Lenl!ihan_.                             · · · · · · · · · ·: · VOlO: M--.1.-l!natnm ~n~:;c!MIIn Dlrect:Pay.-dl!lflg.td colilri•..~-                   : H' D«i:;JIIiil-.c L:FG 183: ·        · : · ·.· Wlll.LS FAFI:GIO BASE~ 8459 . .·:                                      o,oo·:                                                   .. o.oo.:·
                           .:Check_.·             _: i!l4r.i!'D10 :: ·:·. '.-ot.565. :_. ·.GaryJ.1enahan                                                   ·· · · VOIO; f,t-, l~riah:!!n.llnowo~~cltve lil Dlrt:~PlY:-c:ha~~d IXIl'!':l!'i•~._._         : APOor.l~M,C PU 1oiD.         . · .· ·: .· 'lf'ell$ fARGO BASE:- 34tilj!_ :                                          . 0.00.                                                           O.W:.
                             "Chm:k .              · 3/-4120'1\1" ·       , -4583 ., ... Gaty J. L.et,al'lan.                                                     VOJD; ~. Lem_hln biC:21m~.acthre In Dl!~ot.Pay- otr•t~!il~ to S!".H                    : !MiU.-6 FAAGO BASE .. 8-4~{1 · · · .·: .·. _.;s~UT- :. . .. · · · ·: · ·. ··.                                     ::· Q-.~                                                            0.00 ...
                       ... Check.:           : .. 3f412Q-10·- ·::.-:.ot-583"_ .. _CuuyJ,~n~hari ..                                                                -Clfl'lntThom~~IC;DtYoan;(87!11-:f32)·:··:: ·. ·: -:-.-.- . . . .                P.PDeYoung,TLFG091:·                            ._     ~SFARGOBASE~a-4-53                                                  : ~-~                                                           . O,PO . .
                            "Cheo~~;·         ... J.I-4J2[1f0-._              -4563       ·Ga~J.Ltmal'11l.n·                                                     lotal$amountf~&o.QOO :·. · · ... :··: .: ·: :::.-:::                        ·: .. A?DaYoull=Q;TlBL361                             ·-'": v.-EL.LSFAA~OBASE~B-4-59                                              -0,00_                                                         : .0.00 ....
                              Cheok ., .      . .. ::2J412010·:·           .:45&3 ::.-Giv)"J.leillfl•ri:_:                                                       UOW;eer:Gt!YLerur.httn(1Cl%). _ ·                 ·_ :-·.-·. ·.-."           · :APOtYOIJll-(I.TLB~D1fJ.;                               . ~SFARGOBASE-78-459:                                                  ;o.CD-.                                                      . : . O.PO ..
                             -Check.·               "3J.412010        .. "-45113.: .::Gil!ll"YJ.LWhon--.                                                         CPmml»>wi-5 · .. -.:· ·.··.:. . ··. :. :.::     : ·.·.. :, .: .: .:. : ·: : :APO.Yal.Q'lg,TI'AAJ35.                                      WEL.LSFARGOBASe~·84!io9 .:                                           .0.00                                                         · ·o.oo··
                      ::·.:.·ct.~.                 : 3/.. f2010 : · ·.-' ·4583           ··Gary J. Ltn.111h1!1'1.                                                VOJD: Mr. Leor~ha11 ~me active IIi Direct p_ey~ cli-dngadto- EF ... · ·lAP Dri'fDUI' ~59                                             : O.OC                                                          · o.og··
                              Check                 · 314/2010 :            :.,c5a3 . : .":Gary J, L1!11~h~. .                            ..           _.. _. .".VOID; Mr.LimahEin becama a¢ve fi);Oir11et Pt.y- ch:lm:;itd!tn ttF ...... APDeY-cung,T AXA 091                                       .. · :-wat..s-FARGO BASE~ 8459                                              1).00                                                           0.00:
                      . :. Ch~: · · · · · · . : . :314.12010 . ·.:: .::-4~                ·GaryJ. Lmah«l_                                    ·· ·· · · :: . :_:.VOID: Mr. Lui-r.ah&hb-eralrnft.activeln Dlri'I-I:!:Plrf.:'.;;;i;:snrJedtD EF•.•.. APDtiYou"g,TLFGl$3."                             · .: . ~FARGOBA.SE.-:-&.459                                     ....... 0.00                                                                  ll,DO:. ·
                       · :Ch~lr:.           . ... 314./201D·: . -.--45$3.                ."GartJ.IAirilh:W'r:·                                             ·:.·.VOID~Mr.leti&httn~rneat:tivelnDi~PIY.--chl~dtoEF ..• · . APD-ftYounJ1,TPU14D--                                                                ~FAAG:OBASE-a-.U,                                              0.00                                                            .. 0.00 ..
                              ChOleic··             -ll~tD ·                 "t4ES3. .·: ·:Gai)I'J, Lenah:llfl·                                           ... VOID~ Ur. len1h.. n ~me::tictiva In Direct Pay~ ci111"'1ged to iEF..·•               AP. DeYoon.;,T AGL 130.                                    \fi.ELLS FARGO~!!~ ~9 ·                                     .. 0.00 ....... , · ·                                                 ·o_go
                       · .. CjiftO!..:    .. : :.3/4J2Q10 · ·• ··:EfT .. : .. G·o.-,.J,l.o<>tl>Ol\                                                              .Jh-C:O.YOIIIli(67aH3Z)C<>mmlalon·'                                                WELLSFAAGOBASE-~~                               ...       ·-sPUT-: . . . ·                                          .. .. .. ..       . ,:15,000.00 ..                              _,fi;ooo.M·
                       · .. C?r.ac:Jr :-    ·. ··3/.u-2010 , , :EFT. ::· .. G~rryJ.LAioltum..                                                                   · Con:tmialan          · · ·              · ·. · .                                 APO!!Yoong,TLFG~!-1                                  ..   \\IEUSFARGOSASE·4459 ·                                   .. -1,S.OO.OO                                 .                 '135090F ·
                          .:.Check.·        .. ·:.3J.j.J2010 ·.·-'=-EFT                    thryJ                                                                                                                                                                          .. ..             :::             :        ::       :.   :       : ,·:.··,·:.··,·: . . . . . . . .
                                                                                                                                                                                  .     : : : ::
                                                                                                                                                                                          : ~   :'.: : :: .. . . . . . :: . : : . : .
                                                                                                                                                                                                     ~ . : : .. :_        -    -       '     '    '         '




          : 11:40AM                                                                                                                                                        : RETIREMENT VALUE, LLC. KPKF Books ·
             om;~~;,                                                                                                                                                                  PaymentS to Licensee oereiichiiit8 ·
             AI;:CJ1J•~Bala      _:                                                                                                                                                                  . M~11:h ~ th;;;u~ti ~~;;,h 2010 ..
                                                   Date:             Nun,                                                                                                                       · · M•rnn                                                                                                                        Sp!~.                                                : C,..jK:                  Eb~ctf

                 $kiE!i.EvW
             Cltoo~:                  .. ··1114m10· · .. :4049.·                   :sldE.Ev•••:                                                                                                                                                    ·WEll.S FAAGO eASE -M~i                                ·-llPUT-                       .                                                 .i;,5o0.:00:                -2,500.00
             Ch~JJ!k..                   . . 111-4120.10- -. 40o4S .               :Sid E. Ev11na-·                                               · · Clhlr1t: Sitt.8v c. ~;::.,..·ne.(6781-64Sf                                                   ·AP S.v~,S MMI P E•ono,S lNG 1GJ                                 ·.: wai.S FAAGO BASE,8459                                                                                      .,1,000.00
          ·.en.,.;;: .                        111.v.101o.        :. 4049           . Sid E.   e•..,.:.                                                   ~cmn:du!~~         ·                                                                    .. AP Ev..-,&,S LfG 18J                             . ·: INEL..LS PARGO aA5E-:U:55                                                                                     . +500.00
          · Chec~ · ·                                              : ~9         : $d ~ EvSni
          : o.neat: ........... 112"812010'
                                                111-4f.2:010.
                                                                   . 4155 .. · . Sid Iii.     evan •.                                                                                                                                                  ~:7~~~ 5 ,~ 69                                   > ~tP.-RP Duuyno~.D-mAD IAALLI 0!19 ·.: ·:1/l'liLLS FARGO BASE -8459                                            ~0.00    .                                            -2,0:00.00
                                                                 _:41!5~-_.:
                                                                                                                                                                                                                                                       ~==g:=::::rN~~~                                     =m~gg:;~:=:                                           ~~:~
             C11oot··                   ·· ··11'281.2010                          SldE.Evam:                                                             TiJbll $ Amount:-26,000.00              .                                                                                                                                                                                                                     -1,500.00
         ·: Chec-k·.                            112&12010.       .. 41!55 ... Sid!;:, E:v.iK                                                              U~"': Ski E, EltBM (Hl.OO%)                                                                                                                                                                                                                                  -1.000.00
         ·: ~e.;f;: · · · · · · · · · · 112&2010·                .... 1!i5 ..... $1d E. EVIHlS ..                                                        .commission.                                                                                  ./>P D""""'~,D-mA0 IAAU'G 1113 . ::WELL$ FARGO BASE -8450                                                · 500.00"                                                -500.00 .·
         :_ Chec'- ·         . · ·. · · · · · · .1t2812010 · · · · 41!95 · ·Sid E. EveM-                                                                                                                                                              .. APOU.l'ftl•):[,D-TRADIAAPI.J1;40 · ."."WEU.SF.AR.GOBAS5-&.45!3-:                                      . 500.00:                                                      a.o~    .
                                                                                                                                                                                                                                                        ~P~~~~~S:~,k5 •.•• , ~~F~~tisAse-~g· ·•
           . Cl'll!'~·: . .". : .... .!· .. 1/28fl01Q. ·-·-4206                .·SidE.EVIm!I·-                                                                                                                                                                                                                                                                                                                         -2.1i00.00
           ."Ch&el:
           · Ch&ct·
                                                 11'26.12010      ::-4.2QB     ··srdE.EWM ..
                                        · · · · 1t;;!812010··: · · · -4201· ·· ·Sid E. Evans·                                               ··::.·· ..
                                                                                                                                                         Cirent:.Ji!me H. CrBpp.eft Tn~d UtA (fi7BH147A) ..
                                                                                                                                                         T~$amount$2!S,OOil . . .                                                                     ··APCt>-,J-mADIAAPLfOOII: .. :lll'lillSFARGOBASE-8400...
                                                                                                                                                                                                                                                                                                                                                               .:500.00
                                                                                                                                                                                                                                                                                                                                                                 Soil.OO·
                                                                                                                                                                                                                                                                                                                                                                          :·
                                                                                                                                                                                                                                                                                                                                                                                                                       -2,000.00
                                                                                                                                                                                                                                                                                                                                                                                                                       -1,500.00
           :Che-ck." ..... .. · .. ·:. V281.201D . . :-4l011-                  ::sldE.E\IVlJ.                                                            Uoense-e: Sid~: ~:ten"~~ (tO."'-).                                                            ·Af'Oroppvi~TRADIAAPU9lO·' '' .. waLSFARGOBASE-8459·:                                                 ~OO.oo:·                                                  .-1,!1QQ.OO
                                                                       ~~FARGOBA$E-ll'5!1                              .•    ~00:00     ..                                       : -2.SOO.OO
             ~=<                       ··.·.-~:~~~:. ·.···:~~                      ::=:~:~=~::                                                     · · Client: Donold W. oo..;yn•~ (U70l.fl28A). · ·                                                  .:M>Cuoeyn•~.DWAGL           76V, ... ·:,·.:;·'.waLS FAROOBASE·'84110.. ·. ·                               500.00                                                ·2,000.00
             ChRl ·.
             Ch-eek:
             Chect; ·
                                  . . . . . . 21-41?l1 0 . .

                                             2!-41.2010
                                                              . : +::257

                                                                  4257
                                                                             : SI-ll E. l:vi.i-.a :
                                             "V-412010 :·· ... : +2~7 . . : Sl~ E. I:Y.!n•:
                                                                             -Sid E. evan11·
                                                                                                                                                         Tobo0$Amount 25,000eOO·
                                                                                                                                                     .. UL'ciiHII~ Sid 1:!. E!VIII"'JIJ
                                                                                                                                                     :   Com~oo·
                                                                                                                                                                                          (~0>1)¢%)
                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                       ~=~:~~:1                                  .       >~:;:~g~u::
                                                                                                                                                                                                                                                 . ·AP Duuyno~,OWLI'G 163': :·· . ·:c.' WELLS FARGO BASE -!459 : .
                                                                                                                                                                                                                                                                                                                                                           · ;::~500.00
                                                                                                                                                                                                                                                                                                                                                                                                                       -1~.oo.··
                                                                                                                                                                                                                                                                                                                                                                                                                       -1,000.00
                                                                                                                                                                                                                                                                                                                                                                                                                        . -500.00
             Choo :                                                                                                                                                          ·lll'lillSFARGO BASE -8459 .      · :. : ·.'GP1.1T· : .P Crappoii,L-TRAD 111AAXA 1. . :: ::IWW-S FARGO BASE~045~ :                                           500.00 ·                                                 -1~.oo·
             Ch.,.;;::            . 21-412010..   ..4277 . . . SidE"E•Mo                                                                           .. u_.. ,, Skf E. E~ (10%)                                                                       :N> Crappel;t.-TRAOI11AlFG2ol3 ::·:·:WEUSFAF\G09ASE'845t · .                                              500.00                                                   -1,000.00
                                                            ·:Sid E. EVon•:                                                                                                                                                                         · />P Crappeii,L-TRAD 111AAGL 7aL ·' ··WElls •AAOO BASt!- 0459 :: ·                                   ·.: 500.00                                                   .. -500.00 .
             Chock...          :. :. 21-1!1Q10. · ::4277                                                                                              ~m~l~r:;~                                                                                                                                                                                                                                                         ... 0.00
             Check:      ........ 214mna .. · ·:. 4-2n       .. .std E. E~tani.:                                                                                                                                                                      AP Cr8P!>'II,l-TRAC1AAAXA.Oi1 . .         INEI.l~ FA!IGO BASE- 0459   ·                                 1500.00
             :: Totf-1.9dE.Evllni."                                                                                                                                                                                                                                                                                                                        12,500.00

          ·.: ~.:.:~.ti~-~~-~~~:
           . Cf1eet.:                     · 8J7/2009
                                                               ··.::1l04 .. :
                                                                    ~3-o-4-
                                                                                   ·.:si.R~ti-ie~~ljn~~.~t6 ·:
                                                                                        Sr.RcrtlrenwotP11nl'ltr1i,LlC:
                                                                                                                                                         ~d;{67n~M)CammiHloo·.·.
                                                                                                                                                         OUMtThcma&Sflt~rooBtiLdy
                                                                                                                                                                                                                                                       wat.si=AAGo~E: .. ~59·
                                                                                                                                                                                                                                                      AP~AGL73l ··
                                                                                                                                                                                                                                                                                           :··        ··.:··...sPLIT~·-.··   .      . . .
                                                                                                                                                                                                                                                                                                              · Vv'E.LLS~ARGOBAS~-M=-Iil.·· ·
                                                                                                                                                                                                                                                                                                                                             .. .                . . .
                                                                                                                                                                                                                                                                                                                                                               600.00
                                                                                                                                                                                                                                                                                                                                                                                            s,ooo.oo
                                                                                                                                                                                                                                                                                                                                                                                                       .    ·
                                                                                                                                                                                                                                                                                                                                                                                                                       -fJ,ow.oa .
                                                                                                                                                                                                                                                                                                                                                                                                                       ---=-,40(1.00
          ·:Chad!;.:                   ·· ··8(7!21)09·      ··1-304           .. ··sr~Rf:6~t:~:!Mtltl'l•nnet"i,Ll..C :. ..                    . .. :. TQ"tai$Arnwnt:5D,OOO.OO ... ::         .. · .. : . .                                           "AP8r.!dyAXA8CJ.4:·                                        'A£LLSFARGOBASE-~Iil·.                         000.00                               ........... --4,.1!00.00.
             Check;_· ·                  .·_-IJT/2oot ·.    · ·131)14.·                ·Sr. Rtlit'6met"Jt Phln!'lm:a, l.1._0 ·: ·                      UCfllstt:: James· PoeJSr. RISII~ament Pf.IU'!nfl'"', U..C                                    : AP Brlldy ANI 85-2 .:                          .· ·. · :·:v.rm.LS f!AAGlO BAS~~·· 845-9" .          . .. 800.00 · .                                         . . -4t20(l.OO
             Check;                           &171201Ji ·   · ·1304·          ·· .. ·Sr. Retitl!lmmt PI-IIIJFO~, U.C :·                               ·Brldy(6781-54)Corl).mm:lon.                                                                  · APBI:;Idy LNL 1n ·:                               · :· · -~l..J..S .fMGO SME~ ~~9· · ·                   60.0:.00 .                                         . . ~3,600.00"
         .. Ch.,.;;: .                        WrlOOS ... ·. ·1~B4             . : · .. :s,, RollrJO"""'I PI........ LLC ::                             BrOP BradrT11A~61·
                                                                                                                                                                                                                                                       .~,=~ ~E-~U5~·.:.:::::.·:::·:·:.:··.~~~~~~-~-~~--~~~:::
                                                                                                                                                                                                                                                                         0

                                                                                                                                                                                                                                           .APTengvtHAAU1Lfn· . · .. ·· ··:·WEU.SFARG08ASE-a.45S::·
                                                                                                                                                                                                                                                                                                                WEllS FIIRGO BASE- 8459 :
                                                                                                                                                                                                                                                                                                                                               :......... ·:
                                                                                                                                                                                                                                                                                                                                                               000.00 ·
                                                                                                                                                                                                                                                                                                                                                                 :OQ.~.:
                                                                                                                                                                                                                                                                                                                                           ...·..... ::~.2.CO,OD_::..
                                                                                                                                                                                                                                                                                                                                                                                 ..   ··.·.32,•(0it~i·
                                                                                                                                                                                                                                                                                                                                                                                                                      · .. -600.00 .
                                                                                                                                                                                                                                                                                                                                                                                                          ...... ··-l2,.c!::· :·
                                                                                                                                                                                                                                                                                                                                                                                                 .. : ....... :;..29,180.00
                 Chack.·                  .:. &12112009               1457        Sf, Alltffamet~l Pl•hnut~;·LLC:                                   :.. Total$.Amounf:.270,000.00 .                                                          ~T~.!!Ql.1~J-IAA AGL 73L · · ·                  .: INEU.S FAAGO BASE-.Q.4Sg                                     J.2o40.00 ··                                             -25,920.00
          :.· Ch~k. . .                         1!11'2112009 ... :. 1457 .. : Sr. Retlri!!mt11l P!ann_.,..-., U.C      .·. .                        .·.. Uc:en.a.!11!: J.!me:~.Poef.EU. Retlrei1'!Uitl Pll!l"''lifJrt., U.C.:              ,AI=' t.~Sil'QUet-IAA.AXA 80•L                    ·."WELLS FARGO BASE-:dMSg·. .                                . "J,240JlQ ::                                  ..... ·-22,6&).00
           · · C.h~ ·. ·                     · 8.12.112009 ·· ·. 1457·          : Bt. Re!;lrtrnOnlPiariMr~~, tlC : · .                                   Teapue-IRA{67!1-4SI) COmmilalon ·. :.                                               J1..C:ITAftQV&:IAAMAM 06[1 :. : · ·:' · · · Vo!a.1.S FAAGO BAS!.- a.4S9 ·.·... .                             ·:·3~41:1,00 :·                               ....... :..!9,4-40.00
          ·:·Che-Qk·: ··                    ::8121/2009. ·: 1457 ··... :.·Srd~fltlrerriflnl~•nnef-,U.c·                                                  Teapu~IRA{6751-59)Com~lon·· ·                                                     ·A?Te~e-IAAAGL6SL· : :::-::::. IM:l.L.SFAAGOaAS:!!-B-4!iiH·:                                                    ·.3.2-40<00 ::                                             -16,200.00 ...
         .:·:·Ch-e~:                         · 31.2112009.         ··1457· ..... Sr.Retlretnlln1Pfartriefi,Ll.C .::. ..                                  Teagu-...IRA(&751..fiB)ComrnMIQn                                                    N'Tea~~IRATRA281: : : : .·· .:WELLSFAAGOBA$E-M59··... ··                                                  .. · 3tl'o4D.I» :.·                                            -12,960-.00 ·
          ···Chec-k:                        :: !12.1~009· .. ··1457 .. ··&r:R,~~rtitntPian.(1mr:,UC -:· ·                                      ... Te~g.~triRA(tio!1~9)Camn"!lnlon                                                         ·p.prelllgue-rRAANIIl52: : .:: .:: :::.::WEllSFAAOObJI.f;Si-M59·· . ··                                    ·.:·..3,2...U,Oa :.                                                -9,rn.oo··.·· ·
          _-_·Choolr                         : &'21tiOOY·. : 1~S7'o-IPJ\(6181-!S~)C~on..                                                       .AP.To-111AOML-: ·: .: .· .· ::WELlSFAAGOBASE'0459·.                                                           "3,2~.00.                                           .. ··:::. 0,00
           ... Ct1a-clr                         B/26,rlQD9             1481· ··.··&.Rettror;mrtPI.anile~,LlC.:: ..":                                     Garril!!lf-IRA(B711$~}Cor:nrn~Rloo·                                             ·~FARGOElA$E~~~Cil ::·:.::::-..sPUr~··::·:::····:.:: . ::·:.":.                                      .·: ··.··.· .· .. . .                   . ·:11,852,4-4.     . ... ·~1t,I!I~M·
              ·. Ch11ek.                        ~9                 : 1481 ·· · Sr.Relirrrm&ntptj~ers,·LL.C ·.· ·                      .           . CUe.ntR~rtA.Gardner~IRA                                              .                  APG•rdner--!RAL..i'IL 165 ::               ·· · 'NEl...l.SFARGO 8,1\SE~ U~9 :· .. ·:. · .··: .. ·.: ..2,370.-49 ·.                              .             · · ·· · · ~9,481.&5
          ."."_Cf1&0tl                          Bl26f.2009        :.·ua1        · Sr.li:etii-e.m~nfPia.rir1er$,UC:.·:·     · .. .. ·:. ··.·· .:.·:: Tolai$AmlluntQ8,770.J:!··." ··: : .. :. :. :: : .. :: ·:-:: :_: .... -::. APGir~lflf--tAAANiM2:.                                   . .:'NE.U.SFAR.GOBASE-&4-!!19 .                                       2.,37lt.-4R ·                                         . ~7,f11.46
           .. CJ1~·.·..                         "8/2SQQIJ.g· . . . 14211        : $r. ~~hlt!ntPI:~Inn~i"a. U.C .:                       .. ·..:.. : ~o-:.;J~:~..-.d PoeJST. Ratloeirief.t Pi•·~·mm, UC (l~JlO%): ·.                         ltV' Gli.rdn~~IRALNL 002: . .               . . :: V\IElLS FARGO IIASE·~·345il' ·.· .                            2,a70.-4V                                             . : --:4,7t10.9~
            ·.' Chrlc.ll." .                    !126tl0C9 ·_-·. 14-tU"          .   ·sr.
                                                                                      f:i!eflrtHJMnt PIIOntrs, LlC..                          . . . : .. ~er~IRA(S781-55}Comm!~on : . :· · · ·                                .. . . .       AP G.ardner-IRA.ING 2!13 :                       .: V\lalS FARGO BASE- M!5.9 ·:                                 2,370A9                                                    -2,370Jit
          .:.' CMdl..                            !!126f.l009        . _1481 .... _Sr. RellrBm:~~nt PI:!UliJ~I"J, LLC .                               ·: Gardnbr-IRA(8781~55) Camninlon · ·                                                 · AP Ga!""dlw~IRA DML 448·                         :· VYElLS._F~t;lO. ~!;! :" ~!?-J:. . . . · ·:.· :: ... 2,37~.-"t! .                                                      . . . 0.00. ·
        . :. CMM:. .                            D/16i2oc9             1745        Sr, R1!1h·ment Pf;ftnn-en;;· LLC. :.                                 . AUdrl:&4RA.(67:!!1-1HI Carnrrisslon- · ·                                            'NEU.S :FARGO BASE ~.e-459 . :                   .: -SPLIT-:·: .. ···: .·....-.. · · · · · ·.                                                                            n92~8o4.68 ....
            : Ct1edl:·.                         9/1612009·:·· ··.17-45· :· ··sr.R411.!'-envmtPiennerl;,LLC:...                              :::.: Clftnt::Bilrb.i.l'l!iG,.AIIdri.. fAA.c..                                                  "AP-AWM,B-IRALNL1n . .                            ::WELLSFARGiOE!AS.G:"-11-459.                                ··9,228~54 ..                                            ":..Sl,056.14 :·
      ·. · :· C~OPA!lo!n•. 1!-IRAAGL 7ll ::                  : ::WELLS FAROO BASE -8459:                                       :9,228.48 .                                              ·~7l,IIV,G8 .
            . . Ch&ak.". .                      9!1151200~          : 1145        Sr. Retl!.e.mtnl PltiOflen., U.C ·                         .... : UCflna~ft; J1me• POft!Sr, Rei:Jrei"Miil ~11nne.11- !...LC.(12.!)!3%)..               ·.AP At}.1tnll,.s..IAAAXA80o4                   .... "WELlS FARGO BASE _:-:8459 :.. ·. . .... ·.·.. . . 9,22!-.~                                                     · · .". :.&4,:!i9S.22
                ChM:tt::.                       9116.'2009 . :1745              :Sr. Rr:tfrarr..mpu.nnm., LLC.·.                            · ·· ·· .Aiklo•-IRA(8781~111)Commlatdon. : .                               · ·· · ·              APAtlclrRI~B-IAAMAMaso .                         ·."Na..1..SFARGOBASE.-&459 :· ·:.·.:·:·..... :-.·:9.226,46                                                          ":...fo!!I,J.Tg,76 .: ::·
                Chock ..                . . 9/1812009.·             .1745       :sr.JtmlMm'lliPionno,.,lLC·:·                ::.: .: .: .: .: .: AlldniHRA(6161-111)Comm!oolon :·                                                         :AP!\IICI111!,B-IAALNL740 .·· ..... :·WEllSFAAGOJlASe-8459                                                         9,221!.~                                               . ..OS,142.l0.. ··
           ." · Ctleelc ." ·          . · · · · 51J16!20D9·         · 17-45     ·Sr. RSI!Mment Pla~n~. LLC ··.· ··::. ·:. ··: . · ... · ... · .. · .. :. Atlifn:~-U~A(~81-111) Cn~alan. ·.,:                                              · AP A'lklrn~~, &-IRA TRA2!1 .    : .. ." ..-.:· .. _-'tYEUS FARGC:lE!AS6- ~!:iS : · ·                    · · · 9,22-l!.oUI                                               : ·3B,i13.~·
          .:.g:·:· ........ :.:~~= .. ::_g:~ ·.. :::~:::::~~=::{±g·: . .
           · · Ched< ·                       91!~· .. · 1745 .. · · Sr, Retfrernenl Pl~rlce!'l, Ll.C·::·
                                                                                                                               :.-: ·:": "·: ": ::.··.:·:::::l~~:t~;gg:=::~: -~
                                                                                                                                              . · .. ··: .. ·AW~-:IAA (8181-111)CClmmls.Biao: ::
                                                                                                                                                                                                                                                      :::J:::=::t:d:~·                           ... .-:·::~~-~:gg~~=·=·:
                                                                                                                                                                                                                                                       · AP Alfd.rtS,.B-IRA.INr3 :28! .· · · .·.· .·.· :·.·\IVEUS FAAGO BASE~.M9.·
                                                                                                                                                                                                                                                                                                                                                        . . ::~:::: :
                                                                                                                                                                                                                                                                                                                                                           : 9,22~.-16 .
                                                                                                                                                                                                                                                                                                                                                                                                                     ::~:=:~
                                                                                                                                                                                                                                                                                                                                                                                                                       . ~,2;21!1.48
               Cheek                         l;l/l6(200!l .·. ·.·. 17-45      : Sr.RmJi"t1114111PIIn.n.n,Ll.C.. .                         . ...·             ~"'-IRA~181-111)¢.emmlll-1;,n.                                                               ~AtkiM, 8-IRAOMloUe · ·                 · · · ··WB...I-S.FARGO·I!ASE~~Ii':                         9,::!28A6 ·.                                                      D.OO
           : ChDct..                         i/2-4J2GO:!i. ·. ·'. fG70        . &"> Rll"titi!!metitPhlli~~~. LLC :. .                  . . ·.·· ........ ·.. Hc:d~h!m (6'7!11-:21"6) Comrnif.sf~m .                                                       I/IJELLS FAAOO BASE.,. 8-459..                    ·.-SPLIT.:.:··:· .... · . .· . .                    .. . . .              . .. ·a,DOO.OO ...... : .. -3,000.00
               Chfi'Clk.                     912-4rl0D9 · · ·· fi!I7D         : Sr, Reijroment Plann~. U.C ·                                      · · .·.· _.C/IIm'!: Jch!l- R, Hebtf!m.::        ·                                                      .AP Hefl.s-t.m LNL 74CI . .    . ·:. ·:. ·:.· .."WELL$ FAAGO BASE-·a-45; :                            £1.00.00                                          .... ·2~-400.00 ..
             ··C~tclr:                       9124.1'2009 ... :··1.,71) . ::S~.RetlromoentPltmft!!llii,LLC.":· ·                                     · ·· Tcb:t_-$!.'onloo~;25,000,0.0·..        .        . . .             .                           ·APH~ItJG:201·.                        ·:.·:.·:.1i\'EU.SFARGOBASE··6-459_:                             ,600.00                      ·· ·· ·· . ·.·.··.·· .·:.-1,~.00·.
               ~etilt.                       ~12009 .            . iB7G- . :=.Sr. R~n'l"!rrt Plll'l~nen;, LLC                                 .. ·. . Ucenue~ Ja1T1e1 Pl:oeJS.r, ~ellri!!"nOOl F'lfU'IMIII"S, LLC (12.00~)     :                          AP Ha~lmrnt ANt 85.2: · ·           ·. · · · · ~LlS FARGO BASE- &4ti;ll ··                           BOO.OO                                 ·· · · · · · · · · -~.200.00·
               Cll~: .                       9/2412UQ-g :._ ::·. 1-670 · . ·: . sr. ReUc'etnentPra.nnert:j LLC.                                 ·:. :. "H111111-en1 (67-111-21$) CommiAfon ··.: . ·:       .. ..           .                          ·. AP ;yt(btl!lrh l,fG 566 ·.            ·.·. :·.·. :·. "WEI-l..S F=AAGO BASE~ &459 :·                   800,00                                                   ·:.~00.00 ..
           · Check·.·.                       9t2otr.:!aag :·     "1.1!-70     ·Sr. Rl!ltil:l-mentPJ~nert, LLC.                                          . . ·H3Jil"C«n (fJ7,S1-21B) C(lmmiMJoo :· .. · . .                                             . AA HeU~tem lNG 0]6": .·. ·           .:.· :·.· .·. INELLS FARGOBASE:-.IM59 .                           ~o..oo                                       ....... : :··o.oo.
               Ch&clc ·                      ~Oii/2009 .·· . 19!11          ··Sr. Retlrcmmt P11!1nriere, LLC                                              · ·E~an ll'tA (67:51-233~ ~rnmiii&IOO: -:-:                                                     V\IEU.SFARGO BAS2:-84~9. · · .·:.·:-sPLIT-.:.:···· ·. :· ·: · · :···. : ·. :··                                                                             .. "-3,000:00 ..
             CfloQk. ·                       101112009 ."."."."1~f . ::~-~fl~l!~~:t~a~.n~1,_LL~.·                                                           :~~~~nt:B_da~_R,E:~:               .. .    . ......... ,     ......                       ."APf:a~~onlRA_I~G20t           .                     :-~~.FA:f1:G9~E. ."~5S··                                                                                     -;;!,-4~.00.·

                                                                                                                                                                                                                                                                                                                                                                                                                    : .._Pa:g~_l1_a_ ·
319
                       .·to,WAM                                                                                                                                         · RETIREMENT VAlUE,'L.LC ~ KPKF Biloks
                        OV2:1/1> ::                                                                                                                                                                to
                                                                                                                                                                           PaymentS Licensee D~fendants ·
                        Ae1::tu•1.6Mi:i                                                                                                                                                • M~n;it :iOOIIth~ugh M~;;,h 2iJ1 D ·.·

                                                         Dot. ..... Hum :                                ···:-                                                                                                                                       A~..i.rt"                                 ·spj~·    .··             • a.;.;..                croc~•
                                                                                                                                                                                                                                                                                                                                                                             . BllOncO ..



                     . ~m ··: .• l~~~~ fi l
                      ·Chock                 ··:."1Qf112009      _. . 1&96: ·
                                                                                   ~:~;~~~:~'
                                                                                  ':Sr.R,.tir~1114:trlPIIInhii111,LlC   -..
                                                                                                                                              : h"EYg1~1ffiYE·~:"~~···~·~~~ ~)
                                                                                                                              ·-·.: .:··.·· ·.·._-·    ·Spll't~rsiRA.(6781-207)oom.tniH:loo:._-   --
                                                                                                                                                                                                                     2
                                                                                                                                                                                                                          .. ···:
                                                                                                                                                                                                                                  ·
                                                                                                                                                                                                                                       ~iEJ§~i~
                                                                                                                                                                                                                                       WEU.SFARGOBASE-&45$1~·
                                                                                                                                                                                                                                                                   ......·i§~ili~~iiffit .· . .• ~1:~
                                                                                                                                                                                                                                                                           . ·:.-SPLIT-·      .   . ..        .   . .           . . . .
                                                                                                                                                                                                                                                                                                                                                < •..•.•• · · · :l~1-~
                                                                                                                                                                                                                                                                                                                                                 :: ... 1:'!,5.21.;6     .        -12.,621.HJ.




 .        : .: .: ... ·.. ChociI/yJ1oi · •• ~~~~. : ~!~:~
                      . Cheok                    .. 1!lJ2a.I2DIJ9·.· .·.· 2530_:· _: Sr. RetlramentPI.innMI; Li.C-. :. ·. -:. · .. ." .               . Ucenu1l;Jrtm4t:"Poe, Sr. Rmlrt:!im.,t1t F't1n.ru11B (12%):                    .. AP\IYB!ker l.Jvh1g 1'rua1AXAB~ .· ·.· · .· V\IELLS FARGO 8ASC -34511': ·.· .
                                                                                                                                                                                                                                                                                                                              l!! . . . . ·..... :-::.··:~;~=·=~=~::_~;:·::-:;:_:.".
                                                                                                                                                                                                                           ··          -"'PVWI~Urin~Ttii&tLNI..ta2 :=: .·.·.. ···Yir'ELLSFAROOBASS.~J4~Iil

                                                                                                                                                                                                                                .:-.:·;:;,~-~~:!;;~~s:::·~: ·-:·:-:·::·.~-~~~~~~ ~~=-··                   .
                                                                                                                                                                                                                                                                                                                                 ·eoi).OO
                                                                                                                                                                                                                                                                                                                                 :~~~:-:                                          .
                                                                                                                                                                                                                                                                                                                                                                              · ···--1,200.00
                                                                                                                                                                                                                                                                                                                                                                                   :-~~~g ..
320
                                                                                                                                                                                                                  ~Ell~EMENT ~ALUE; L.L.~ •KPKF B~ok~                                           .
      . . . ·.· 021>:rt13.                                                                                                                                                                                         Payments to Licensee Defendants .
                                                                                                                                                                                                                                  •Mll':h 200Uilri>ugh Mmh 2G1 0 ..


                                                        DolO"              ".Nu·m:                                          .   ,_, __ .    .                            .    ~-~:·~··-·-~-·-·~-   ;...: ..                     ·!Hmo.                                                                                                            split •                       Debit- •......... -·--··
                eta~~                            .1DJ27r2CI)!I       ·:   :z-se.s               Gr, Rll'li~enuurt Plrt~raiT:., U:o                                                                                                                                  :11Yi:!Ll~FARGOSA9,-M59                                   .: .SPLrr~ ·: ·. ·:             .       ·                                    :· ·3,000.00                                 ~3,000.00
        .:: ChOOk ..                          .. 10J2:1tzt:JOI_ .. ~lli!i . ::                  Sr, ft.fttlrfrnllntPl..n~Df.!Z- 1 1-LCi_                                 ·· OOont W~m H. Wolhr V (67SI.J16) •                                                       -·APWEkodNQ 201-                                          ·WELLS FAAGO BASE ·11159 ·
                                                                                                                                                                                                                                                                                                                                                     BASE·~59:
                                                                                                                                                                                                                                                                                                                                                                                      ."SOO.OO          .. .. ..                                        -2,.WO,OQ
        :.··Chldo; ·                             10J2.7t2.01l11:. ·· 29:5 . ·:Sr.                   Ratl~m-et:*PI.annf'ln~ 1 UO·:                                              ··Total$ amount szs.ooo·             ·    .· · -:        ·                           .Nlw,!kitrANI 6!52                                 ... l'ia.LSFAAGO                                               . 600.00                                                          -1,800.00 ··
         ·_: ChBek                            .. 1D.r.trrzcou: ·          ~5              : sr. R.6tlr-e.mentPiannil'111,l.1C::                                               . -Ucenict: Jo~unt:1:a POe/arf·Rellfe.ment PluMI!ra UC (12%) ·                        "APWolkoC.ixl·
                                                                                                                                                                                                                                                                                                                                                                                       BOQ.OQ. ·
                                                                                                                                                                                                                                                                                                                                                                                                        ....        MOO.OQ                              tm:: .
                                                                                                                                                                                                                                                                                                                                                                                                                                                        .....(,800.00 .:
          . ChKk·.                              ·11151200&            :~             : -:sr.RM!remflitP11inie~ 1 LLC·.;_::_.:·                                                  U~nse~-:Ja_rnn                PHISr. Re1JremtmtPiannerv,"U.C(12.DD'"I..}.           . AP CoiUOr, D ~80-f:                              . :·:WELLS FARGO BASE- s.45g ."                                 80tt00                                                           --4,200.00 .·
          .": Ch~l'ELLS FARGO BASE·lll59 ."                           600.00                                        ...... ->.000.00
           : Ch~k:·                        ·· ··1115t2009 :· . ."28t8                      ·er.Retlffll"nlll"l\Pl.¥!~ioJrs,u.c.                                                                                                                                                                                      .· Vi'ElL5 FARGO BASE..: 8459.


                                                                                                                                                                                                                                                                                                    ..
                                                                                                                                                                                                                                                                . : AP Odllw1 D lNG 201.: .                                                                                            !W0.0-0                                                          -2,-400,0(1-
             ChM=k..                            . 11J5Q009:.:· :: ~                             Sr.Ra'!lrementPI.anneRI,UC ..                                                                                                                                  .. APCnlllor, OANI85~.:                    . _-. ·_-_ ··WELLS FARGO BASE-1145-9 •                                       600.00 ·                                                         -!,IOQ.OO
           · Ch.ck: ·
          . Check:                  ..
                                               :. 11l5J2009 ..
                                           . ... 11/.&aoo-9
                                                                     ::21M
                                                                     :· 2686
                                                                                           ..sr. fllrliJ"ft~ PI.IUlne1"11, uc·: .: ·
                                                                                          :·Sr. Retlr&ment Plannin, LLC: · :                                                                                                                                         =~~=:·g~~~                                           ·:·=·~:gg===~::·                                            ··:a~:::                                                          ~1~:~~-::
           ·. ·Cht~r:k· .. · · · · · · · · · · 11iaf2009       ·.:        24&i             :Sr. Rilltlre-rrietlt Pl;mnnorl, UC ·                                                                                                                                    "AP C<1110r, D lNG O>B •. ·          .·.                  . \MllS FARGO Bfo.SE-1145-9:                             .BOQ.OO                                                           ... 0.00 .·
      · .. ·. Cbeok .. ·.. . . ..... 11/Ur'20D9 :. ·:                     ~7                    Sr. R11tli-Dmehl: Pl~rin, LLC .                                                 :. . . . .              . .: . .              : . ·      :                       . ·"WELLS FARGO BASE ..-t-45~ ·                              :-SPLIT~ :: .: .· :: ··: ·:         :   :            .. .. . . .                      ~,-062.09.                    -!l,!S62,69 ·
            :. Ch-11~··· ·· ·· ·· ·· 11n3.12~09 .·· ·.·                   30&7.                 Br.R1!1'!111l-ment.Pimnnn,LLC·: ·                                               Clhmt.CheryHi;OJI!tly-UV'(871U-33DI                                             · APRoe.ely,c.tRA.HU814···                              ·. \II.EU.SFARGOBASE.~B-159                                    656.26 ."                                               ·· ....5,906.43
               Cller:k··                       11HJr'200t.: .:            3Q67 _.:         : Sr.Retlf-.emetlt:Pllllrlher.,LLC···>···.                                           .To!ai$Amoul1t !i'l,io.oo
           : Ct.-eok..                          11/l312CDS .· :: 3C67 .· . Sr.RrrtlrflmentPiarnt:r.,LLC . .                                                                                                                                    ·AP ~oly,C.fRA·ANI 802                                                       ·WELLS FARGO aASE•liiSii ·                                 8~6,27                                                           -I-A1
                 Chel:JI..-,L-IRAAXA-00-i- ·                                .·WEU.SFMGOBI\SE--!145o•                               l,20Q,OP                                                      .. -MOO.OQ
                Chll!!r;k: ......... : ··: 11J11'W2009: :3.227· ·· ·&.Retlrem&ntP~ermen,LLC--"· ·                                             Cemmfn.lont.                                                                                                      .. APc.>Jior,l:-IRAAXA"\l~   ·:. !:FT-
         ·.:·che-ck::.·:::::: :;12/Jf2-ll"C.&: ... _:EFT:
                                                                     i§.                        E:~~~~~~~§:~L•••·····
                                                                                           :. Sr. Retlrflmeilt Plai-mGI"I', LlC..
                                                                                                                                                                                ~Jgmi§i····
                                                                                                                                                                         ··:. lerOI:iO.*RA B7BI-4-i3
                                                                                           ::Sr,RI!~I"flmentPiann&fi.,U.C.: ...:·.· ..-.· . :·::::·:·:·:·: . :··:L.e~efRAS761-443 ·
                                                                                                                                                                                                                                                                     AP!....I!Irote,~RALNL:i!6A."."
                                                                                                                                                                                                                                                                    ·P.P Llrot:e,M-*RAJPI 062.·
                                                                                                                                                                                                                                                                    .A? Lloro~e,M-tRA LNL"762
                                                                                                                                                                                                                                                                . AP L.ar...,P.I-IRA lFG 5M
                                                                                                                                                                                                                                                                    "IY' L.arou,M-IRA.AXA 697
                                                                                                                                                                                                                                                                                                         ··· ··· ·:···:VttEU.S FARGO BASE~.~59 ·
                                                                                                                                                                                                                                                                                                                  .: : .:W'El.LS.FAR.GO BASE- 8459 ::
                                                                                                                                                                                                                                                                                                              ·. · · ."."VVEI...LB FARGO BASE~ &459.
                                                                                                                                                                                                                                                                                                                              ·•WELLS FARGO !lASE -114119
                                                                                                                                                                                                                                                                                                                     . \NELLS FAAGO BASE- 6459
                                                                                                                                                                                                                                                                · ·.·p,p lJitr:me,M--IRAAGL 002· · · · . ·. · · W'ELLS FARGO BASE,_.e.4sg
                                                                                                                                                                                                                                                                                                                                                                                     1,«0.00
                                                                                                                                                                                                                                                                                                                                                                                     1,...,.0.00
                                                                                                                                                                                                                                                                                                                                                                                     1,4-40.[1(1
                                                                                                                                                                                                                                                                                                                                                                                     1,4-40,00
                                                                                                                                                                                                                                                                                                                                                                                     1,«0.00
                                                                                                                                                                                                                                                                                                                                                                                     1,44D.OO
                                                                                                                                                                                                                                                                                                                                                                                                                                                   ·-10,030.00
                                                                                                                                                                                                                                                                                                                                                                                                                                                   . -8,flo40.00
                                                                                                                                                                                                                                                                                                                                                                                                                                                   :    •7,~.00!
                                                                                                                                                                                                                                                                                                                                                                                                                                                        ·S,761l.OQ
                                                                                                                                                                                                                                                                                                                                                                                                                                                        -i,:r.&.Ot;l
                                                                                                                                                                                                                                                                                                                                                                                                                                                        -2,M-cl.OO
         ... O~k.            ······121312C0.9 ··:·:EFT: ····Sr,Ritlrerne-niPI•nnefi,U.C..                                   .         >t.~~r~IRA6761~3                                                                                                              .PPL..ai"irae:,M-IRA lBL 77f ·:... · ..: .. ::. ::\iVal..s FAAGO BASE ;~59                                     : 1,«0.00                                                            -1,«-tl.OO
           . ·c.h~k- .    . ...... 1213J2001fo. :· ..:. EFT  ·: Sr~ Rctlrarm~ont Plannen., U.O::: . . . . .·. :.:· .:·:· .· . .::· ._-··. Ulf.C.Sr!IIR/0:6761-443- . .                                                                                              .AP~f0!1.e,M-IAAPLI140 ·.... · ··. ··.~LS.FAAGO.BABE·o!-4!i-9                                                  ·1,4-40.00.                                                ..              :0.00



         ·.                                                                                                                                                                                                                                                                                                                                                                                                                              . .:
          .: Cll~. :........ ·:.121312009 .. ·:.CFT: .. .":StR!I'fj!llmentPirl.nn~,LLC:·. ·· ·· ·· ·· ·· ·· ··::.EdtlhSpel!.ra-.!Rr\6TI1~207A·                                                                                                                      WELLS FARGO llABE· 8459 •                                 · ..SPI.fT- .. _. ••·.". ·. -··. •- ·. ·.                     .                                                   • -$,114!.>8
           · C/"lte.JL"             12M009-.. :.E-FT.       ·.. sr.Rdl"t!lm.ntPiai'II'Pm,LLC·: .............. ::·::· Co.mmlu!on .. ·. ··                           · ·                                                                                         . • .AP spvoio w·llllo.. . . . . . .                           .-WELLS.FAAGO.BAsEcio\59                                 827.06                                                  ·. -$,015.:!2

                 ~=:.                               ~=::         : . ::~~: ..::::~:::i~:~~==:~~::· ·::·::.                        > 15~ ••~· E:~=~ss~::tttSr. Retin!l"lientPI•nnm, LLC :
                                                                                           . Sr.Relki!inemtPI•imMw,LLC·· ·:
                                                                                                                                                                               . Cemrm.tl
                                                                                                                                                                                                                                                                                                         . ..
                                                                                                                                                                                                                                                                                                                                ~~~:~g~~::!::
                                                                                                                                                                                                                                                                                                         ... ·. _-,· __ WELL6FAAGOBASE,ll459..
                                                                                                                                                                                                                                                                                                                                                                                    : 4,200 ..00 ..
                                                                                                                                                                                                                                                                                                                                                                                     ~~~:gg •..
                                                                                                                                                                                                                                                                                                                                                                                    •4,200,00 :.. .
                                                                                                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                                                                                                          . ••••••••
                                                                                                                                                                                                                                                                                                                                                                                                                                      · ·              ...J718-PO,oo·
                                                                                                                                                                                                                                                                                                                                                                                                                                                       ~~:::::
                                                                                                                                                                                                                                                                                                                                                                                                                           · ·· ·· ·· _-_- _-_--25,200.00·
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        _·
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             :



                 Check· ·                           ·121~012009·:: : Erf                   >sr. Ratnn1M.tPiiuuia,.~ LLO :..:. ·                                                ·cam.rnlsslri :                                                                       "APEiocl                                                                                                                                                 :            .:   _:    .: -:.-::
                                                                                                                                                                            ..             ...   '::    :'    :.           . ....   :   :··: :·   ..




           10:411 AM .

           .02/2:111!
                                                                                                                                                 •••.• RETIREMEH¥VALUE,
                                                                                                                                                             P~yments t() Licer~see Defendants ··
                                                                                                                                                                                                       fu•-K.KFB~ko
                                                                                                                                                                                                    •·• •..                                                                         -.·_,-




          .:Aetttl..J&uhl                                                                                                                                       < Maith ~oo9 U.ri.~11h M•.;,n ~10 ·

                    Typo:            ~ ·:~                            .                            "-':                                                                    r,;..;,.;
          -: Ch~- ~              .. : -121HU2~-og -. · ER ·    ·sr~R:.,.urerM~Piennm, L1.C ·: ··-                              ·. ·· Comrtinlorr                                                                   . : -Ml Gur;n,.s IRA-.A.X,\"S~ti                   WEllS     FARGo BASE.·.U59-                                  e94.31. ·                                  :..fi4.31:
        : ·_Check.: .               : 1211QQ009 :· .. EFT . :: :Sr:. RoetirerMnt.Piannl!"l'll, L.1.C                            .. Comm!J.s~on                . .           .                                      . · AP Gunn,S iRA PU 1~ : :                        ~$        :r"ARGO BASE -N59                                  Q9o4,3f                                  . : 0.0\1:
          -.Check.:.    ·        : . 1211CI2008 .: .. · CFT.              $. RetlremarrtPII!Inrim&, lLC ·                          .GiJtli"',Staven C IRA(fJ.:T51-.47!A)                                           : -. lfiiELLS FARGO liASe- &{.$9·                  --SPLIT- .. ·. -." ·:   ·.. : .     - ·                                  :. :. B 969 77 .      . ....• i!; 96S 77
       ·: _ .Ch-$Ck: -.          . ·_: :~211012009 _:- )iFT:. :.      :Sr.R-etlretflllfdPiar.n.or.,IJ.O ::                          Col'l'!m~r.,n·-                                                                .... AP Gurin,.sC- IM. LU 69'S .                   WSU.S FARGb MSE:..8459 ::                                 : 896.95             '   >   • •    • •••••   -t:on:B2:
      .. ·.::Ch:&Q:·::."..           -~2/1Qno09 :·.:-"EFT· :          :Sr.Ro!!.tlteffillnl:.t'l•rifl-en~llc·:                    · ·camrnjg.[o:~o _                                                                    APG-u~.SCIAAAXA-831":                         we.Ls!="II.RGOBASE:.;M~g .:                             ... 896.96,.                    .. ..           · ..7,17~.84
      . :·_-_Cheek: ... : : ·        ·12f1(ll2009 .:- .. EFt' ....    :Sr. Roetlre~ntPiaJ):Ii*!W, LLC :                             CaiTim~on ·                                                                            AP Gu;m~·IM lNL26A.:                 ... "WELLS FARGO BASE:..-84.5-9                                  89e.el!; .                     . . · .... ·.: ..S,27B.88
      . -:·-.Ch'll!clc.    ·           ~211Qf.200§1 .· :·:EFT."       .SrTR~rnahtP!III'IIlfl'II,U.C ··                            "Camm~nn .                                                             .. . . . ·.. AP GW1n,.SC IRAJPI oe2 :                  . : .WELLS f"AAGO BASE._S..59                                    89$,9, ·                                      -5,3-81.88
      . : ·.:·Ch~ck ·.·...             ~21Hlfl009 ·.. ::!!rr': :      :Sr. Rttit:tment:Piannerr.:~ Uc::· ·. ·                      Comm~on                                                             · · · · · · · · · · AP Gutm,SC-IRA LNL 7~.:               . ·WELLS F~GO BASE-U:5.9 .                                      896.96 . ·                                    -4-,484.9(1·




          .Ch""":                     211&'2010· ·:·EFT::: ..... Rel!rem0!1tPiao•""·l1.0 . .                         . : · ·•··•· ·Ceommlu!oll           .                  . . . . c...                       .     · APMI!dl~I,R-'IRIIDIRAAXAD!I1 · ·•· 'MllSFAA~0BASE'U59 ..                                  : ·: :: :. ·· ·1.2:10,:111·                            . >3,891.011··




      •. !:l· · · · · · ·•li• : l•·• • tl l· · · · · · · · · · · · ·!· lrz:~mLD~ -· · I ~ ·:Ii ;i• · · · · · · · · ·:i ... ···: ··. • . •1··
      : .. :Chod!. _:           ·· ··.2/at'20"1D: ·:.5FT ... ·.:Sr-,~e11.-.merrtPI;annn,LLC                               :.·: : :·-c::::nmm!Mlon- ·. ·.·.                                                     . .. APst:aurrar,J-TRAD_IAAA>IJI,335:              ::Y¥EU.SFARGOBASE-8-4!a                                      :3,2.1$.:27:                              .:.19.291.62:
      .: .: Cheqc: .. :         : ···:21251'2010: ..       EFT         . $r.RtllrementPI;nln·~,LLC                           : :··:·CommiM!On:·--: -: .. ·:     .                                               : ... M'atr;uhr,J--TRAOIAALFG117:·. -:·-WEUSFARGOBASE--8459                                                      3,:21521 ·                           .: .:~16,075.35
      .. _._._Che-ck· . ·: :.: ...... 212512.01:0.         EFT         ·· Sr.~etiremMI:Piannen.,LLC                          . :· :commmiDI"I::: : ·: ··:.: :.                                               : : : ~St.ufht-r,J-TRAO:IAALFI32«.-:: .:.WEUBF~GOI:IAfiE~_6459 .                                               ···:3,215.27:                ·· ·· ......... :··12,$61.03.
           : C:h~·                     2125/2.01-0 :· ..   EFT · ·   .'. Sr. R-e~m&nt P'tar1-nm, LLC _                       : -:., ·. CQmmll$1on : ·.". ·  : · · · ..                                       . :. :. =AP Stellffw,J-'tRAD IRAAXA.D91 ... ::WELLS FARGO BASI':=i.~ M59_.                                        : 3,215.2.7".                   · · ·· · · .. -~to&4-&.61 ..
          .. Chock·                    2/25!2010 ..        EFT··       ··Sr.R-JTllllliP!Mnora,LLC ·: ::.:                                   :> :: :~.:·
                                                                                                                                ·':·Lopez, R11UI ~·- (~781-611)
                                                                                                                                                                             ·:.:: ::
                                                                                                                                                                        Ccomry1luJoo
                                                                                                                                                                                                        .. ·.:.....
                                                                                                                                                                                                                -- -- =::::~:t=:::~~t
                                                                                                                                                                                                                          F'AR:!l-0
                                                                                                                                                                                                                      ·YJal.S
                                                                                                                                                                                                                                      i~~: :::.-_::=~=~g~=~~r ·
                                                                                                                                                                                                                                                       1

                                                                                                                                                                                                                                        BAS~ ·II·U9· .': .. ·: ..·:
                                                                                                                                                                                                                                             1>-P                         lo~z.R JHL 633 . ·.           ·: · ·
                                                                                                                                                                                                                                                                                                                               ~ ~~~~~---          ...
                                                                                                                                                                                                                                                                                                                                                   3,000,00 :
                                                                                                                                                                                                                                                                                                                                                                      :. : :~l~::~~ >
                                                                                                                                                                                                                                                                                                                                                                 · .. · ·:J 1:IJOO..CO ·
            ~~ . . . . . :· ··.·3J1112G1!i        _ EFT .... ~-_Rill~~~~~-~n~~~,I:J.~                                              .. Commis-sion                               ·                                     :~_Lopez,RJHL8:?.3·:                    ·:_.·:.VIEU.SF~!-]0~1::-8-459··                                                     .         --~~ ......... :....~~~~:
              :.T~toE&.Ret!J~~~ptilloli~~;~c·                                                                                                                                                                                                                                                                                                    U5,U4.U      . . .          ':0.00.'




                                                                                                                                                                                                                                                                                                                                                                            :f"_IIQ•:U'f.
322
                                                                                                                                                     . . . . . •.. .. .. .. .. .. .. .. .. .. .. ..                            ..             .


         ·1o,4Q AM·                                                                                                                                  .· RETIREME~T                    VALUE LLC ·~ KPKF
                                                                                                                                                        . .- . ·. . ~ .. . . ....· . .. . . ~ . . .. . . . ' ·. . ·. . ·. . . ·. .
                                                                                                                                                                                                                                   Book~.
         :0212&'13                                                                                                                                       · Payments to L.icensee Defendants ·
          Ac:ctU.~~I   Ba.l•                                                                                                                                             March 2D0911lrough March:Z01G:


                                               o.-            Num                                                                                                     M...,..                                                            A..;.o;,c                                                                           Dob!t                    ci.dlt
        . · ·Eolcl.,opoz                                                                                                                                                                                                                                                                                                                                :19,518.INI · · · · · · · · ._.19;s1e.s·s· ·
         ·Chock :..             ·        ·212111'2010       "EFt . . . . .Erl.li   1..~•:;:                                     : Humera Lapez:TrBd IRA (07-111-783-) Coinrm.tlon& · · ·                              .   WEWlFAAGO!IASE-MiS                          ::.sPliT-.
         . check"·                   : . :ms12010:           EFT       Erie LopeZ .                                              "CCJmrPl~On                                        ·                                 .   AP i.ol'O',ti-lRAI) IRA LFG oaf                         8ASf- 84~ .
                                                                                                                                                                                                                                                                       .1'\'EU,S FAAGO                                            2,18~.58:             . .                          -17,348.40
        : "ChMik                          .2/25~10    :      EFT :     Eric Lopez : ·                                            Ccmlmlsaron                                                                          :   Ai'loiH'.'. .· .· .. VI'EU.S ~AAOO BASE'~·~                                         2,1$11,55:·                                       -10,842.75 ..
         "Ch-&ck ..· ......... "2/2:512010                   ~FT     . Erlll~:i                                                 ·cammbdon ·                                                                           : AP Lo~H-TRAD tRA·AXA 994 :.            · · "WE.l.LS FAAGO e.AS;e ~ 8459 · ·                               2,11l8.R                                             .~.67-4.20
       · ·: ·Chl!ck                        2125r.l010 .      EFT . . . Erl< lopo<                                               :eomml&slan                                                                             AP Lopez,t+'TAAD }RAAAAOS1.-         :: ·:weus FARGO I!ASe.:.fl.4551·                                     2,168.5!S:                                       ..45,505.65
        .:Chock                           :112512010.      . .,. . .   Er1"G" loplloZ ..                                         Com.mlu.hin                                                                          : AP1.Qpt!:1.,.H-TRA0 tRA.LFG 183·· ·· ··· "!Mill.SFARGOBASi!::..;B-4551                                  . 2,168-,55:                                     ....--4,331.10 .:
           Check                           2!.25!2010 .     f::FT ·        etc-Lopez:·                                          · Cornmlilloo ·                                                                       : AP L;J-pez;H-TRAD ~RAPU 1-40··           VV'ELLS FAAGO BAsE -IJ.4:i-9.. : .                               2,168.55                                         ··-2,1$11.55.
         . Chock .                         212512010 .      EFT : . . . Erl"' Lopez: · ·                                        · C-omi'nle.ll:lon                                                                    : Ai'Lo-H-lRAI).IRAAGl130 .. :: .WELLSFMGOBASE'II459 ..                                                     2.168.55:                                                0.00
           . ..:ToUJI Erlo lPpeZ                .· ...                                                                                                                                                                                                                                                                        .· 19,518.98•.                                                  0.00 .

         ·c·h~Prol.ciiOftP~;~~rpO.~•                           · .EetotoProtomlloo :. :.                      .Collilmolon                                                                              APWalcll~&ClFGOO$ ....... ··.:···'M'U.S~AAGOI!ASE;IJ.4fi9:                                                     o.oo:                                                 0.00 .·
           Chonlng Co!pmton. ::. ··                  .·VOio:· .                                                                             : APW>b!1~&C LFO 7112                     .... 'M'U.S FAAGO BASECIJ.IS.                                            o.oa·                                                 0.00 :.
          ·c~etk                          "12r'23QOD9         ":?.339 :-·:. Ea&t:ePra'llictklnP*Mnln;COtpOntroo.                 VOID:                                                                                 .APWdl$l-1,J&CLFG568 .. :.·:.·:::::·:·:"1NELLSFARGOBASE_.6-459                                                    D.oo·                                                ·o.oo .
           C"h~.                            :12J231200tl      .363~ :·: . &tat&Prol:.,etionP!11!1.11n1n;C9fP~tloo               ·VOID:                                                                                 . APW.Iah,J&CPU.U.a . . . . · .. ." ... :·. WSJ..SFARGOBAs:E~·a-459.. ·: ·                                       ·o.oo·                                                0.00 .
          ·Cfl-&t)k ·.                       12123.'2009      ·382ft        Eatah!- PrDtt~lttioli ~annJn"QC~omlon                ·VOIO: ·                                                                              · AP W.-lsh,J&C AGL062·                       ViiEl...LS FARGO BASE ·"1!1459'                                     o.oo                                                 0.00
         . ·~eck ·.. ·                    ."t2/23/20QO.. ·l3J9 ·.... i!ml'fl Protu1ion ~Nin1ngi Cot:pOratluh .                   -VOIO;                                                                              . :. APw.!sh,.J$.CLBl171:.                      WEl....LS FARGO BASE ~6459-.                                        0.00.                                                 0.00
          ·ctlect ·                        .·12123120011· ... 383&:_ .:.· ~t:steProt•-etklon~_,nln:aCorp~on·::                  .:VOrD:: ..          .....                                 .          .                   APW.sish,J&.CPU140 :. . ..                 V'rCLLSFARGOBASS~B-4ri9.                                            Q.QO:                                                0.00'
         . .Check.·                  ..     ·12123120oe-. ·· · EN.· .::: ~ Prote.;:tiG:n~nlog ColpQndlon .. ··                  .W:IIsh1.hme111      &CIIthArtne (S781.-,42nComm~               · ·                   ·: Y'JEl..UI F~G06ASE.~M,B.             .: .......SPUT- ..· ........ ·:. ·: . . : ·::                                                                            -61,1141,70 ...
       . . ·Chad:.·                   ·   ·.·1:uzJ1200"9 . EFT ·. ·.· Et"late Protoc&.11 P£anr~j!"lg ~~nstloo. ·                   _CCimrlissloo :                                                                     · MJ'Nalah,J&C LU 499                       . ~S FARGO BASS-.8459. · ..                               . : 5,11!4.17:                                            --45,937.53 : .
       ·.··.Check.·                         ·111231200$ ·. EFT·· _.· Ettfrtt PfoteC'OO.nP1:atlnlngCorpiXetlon                     :.eommiulon...                                                                       : APWM.h 1J&Cl.f'G 740·.               .·.·. Vln:li.SF,A.RGOBASE;-M59 ·                                 . 5.11!4.17                                             --40,033.~.
      ··:.'Check:·             . .          .1m3/20M!·.. EFT·.··.· EtbikiPJ"c.tectianP:Ianr..lngCQioponOin ..                ::.::Cflnwnia01on :.                                                                         P.PWBI:I.h,J&CLFGD06..                ..\NEI...LSFAA.GOBASE:-~9:                                     . S,!OU7                                                -35,729.1-s.
            Check                ·· ··    ·12123J20-Q9·. ·EFT·:: .. : Eotat~~etlo.n~lannin.georp~·                                 .Comm~or:':                                                                         ·NJwatth,J&CLFGOO!: . . . . .                    WELLSF~GOBASE.-.M-5~.                                    5,11J4.11                                             -3(1,825.02
           ~                                 12!2312009.        EFT. . . EJ;tttt PfQ.ttehn Plan!+lr.; Corpordon                   ·.Commlldon .                                                                        : P.PWIIWJ.,J&C LFG 7G:Z    .· · · ·             WEU.SFARI30 aASE~ ~:loU                                  5,11J4.17                                             -25,520.85
           Ohi':Ok                           -1212312009 · . EFT .... ·.· E.t.ta ProtKdon Planrrbig CorprifiUon               .. ::comm"!Aion .                                                                        . NJWalah,J&C LFG oos·    ... :.. ·.· ..         'M:LLSFAAGiO EIAS~ -.~551: .·.                           5,11J4.17                                             -20,416.88 .
           Chook·                            .1ml/2QD9;·. ·EFT:·:: Eobo!ePr...diani'IBnn;,gCotpa"'~ ..                            :.Coolmlollan                                                                           APW.Ioh,J&CPLI~30 · . ·· ·· ·· ··             lo'mm1nl-an .                                                                      : ftP IND!zh,J&ClSL 771 :                        lfa'IW.S FAR;GO SASt:::.·a4:5S: .·                        5,104.17                                             .-5,104.17.
      .... Ch-etk            ·· ·· ··     · ~2J2U2(log.· :·: . EFT... :: Eatata. Prole.ctian Plarynlr:1geo.rp~on                    Commlulon ·                                                                       ." APWafl.h,J&CPU 1~ . .   .. .. ··               ~ t:"~!l~ ~E!.-.&4!59:                                    5,11J4.17                                                  O.CD
        :. Ch1!CI<                         1213®009          EFT           Ea1oto Prolonolng.~ordon                   Keulor,o.I..,..IRA (8781--42:2}                                                       :WELLS FMGO BASE-IJ.469       ·                 -SPLIT-··                                                                       :3,150.00                      ·-3.150.0G


                               .                           . EFT : ... Eoto.te Proro1!on.                         ::. eo,...IU!on     . .                     .. . .                   . ........... APPeloi>IOn,A-IRAi.LI891l . · .:: WOUSFAAGOBASE.'"'So.· ..                                                        2,150.00 :                                           -r•.aso.oo
         ·.Cheek .· ·              1/1-412010:: .. I:Fl'        S:.lat& PrateCCon flla~n.!ng: Corporrion:·                      . eom·mltelon                                                                     · N' P.t!IM&On,A-IRAPJ.oo
           : Ch~ .·.            :. 111412010 ·.       EFT .... EtfitOO Pl"Oti.ctlcil P!innfng CCrptrrttiQrt:                     .Ca.mmlulon .                                                               · .. ·APP.atsna~,A-IRA.Lf!G 71S2.   . .. : . v.n=:t..LS FARGO BAS-E.:.IH5!i.                                         2,150.00 .                                      .-Hl,750.DO.



                                                                                                                             .
      · ..·_cht~cll;               1/l412010·::       EFT·      EtiJ"Ie:~c&nfl~ntJrngCorp.orwtiQn.·..                           :cam!'!'!~:                                                                     ·"·APPetatti~:~n,A-I~PU9BC ...... ·:·.~LBF~GOBASE-s.459 .. .                                                      :2,1:50.UG:                                       45,600.00:.
          · Ch•oll                 1/1!12!)10:        EFT       Eotelo PrataooA1AALFG 2n :·      : · · · WELLS FAAGO BASE- IJ.!59                                                 2,150.00:                                            ·45.~.00.


        ::-~::---:-..
         ·Chod<                     . :.
                                           m~~~:::
                                           111~~10:.
                                                             ~~--
                                                             EFT
                                                                           ~=~==~:~~~-~=~:...
                                                                           Eot.toPnrtori:lonPiann;,gCOIJian>Um:.             .:
                                                                                                                                ·:g:~=:
                                                                                                                                ·.cammlo~on           .          .. ..
                                                                                                                                                                                                                      .:~~=:~x~~~:                      : .·.· ·: ·
                                                                                                                                                                                                                                                       ·::<=~:gg:=~:::::.
                                                                                                                                                                                                                      ·APPotmon,A-IRAPU14D . . . . . . :; WEllSFAAOOIIASE-IJ.IfiD:
                                                                                                                                                                                                                                                                                                                                  2,150.00 .
                                                                                                                                                                                                                                                                                                                                  2,150.00l .
                                                                                                                                                                                                                                                                                                                                  2,150.00.:
                                                                                                                                                                                                                                                                                                                                                                                        --4,300.00 .
                                                                                                                                                                                                                                                                                                                                                                                       .-2~1~.00
                                                                                                                                                                                                                                                                                                                                                                                       . .. 0.00
                                                                                                                                                                                                                                                                                                                                                                                       ·-2,160.00 .
         . Chod<                    ... :111-11201G .:       EFT            Estalo ProOtotlon Plono;,g Cl>fJimUOLIT, · . . . . . .
        · Chri .                  · :· · 111o4f2C10 ::  EFT.            . . &tool flr9t&.otfon Pltmlllg CotpDil!6an: . . .   .· : CornmUion                                     ·                                      "/APPc!~h,A.:I.RAW 099. · ·          ·:.·:.·:.WEllS PAROO.BASE".: 845&: ·                                    ·21:1!,00:                                         •r1.9P.i.OO
           "Check·.·                · 1/H!"Z01Q ·:      EFT                 &tat& PN~c&n Pla.Ming Cotp~60fl· ::.. .          ·.· ·· Comm.Jnlon                                                                          I'P P~,A-IRAAXA.828                     :. :: .. WELLS ~AAGO BASE.:- 8-4-5:11                                 215.!1(1.'                                        ·1j72.D.OO _-··
        . Check            ........ "1f1-41ZO"'IO :· .. EFT·                Ec.tat&ProtecllonPiarvilngCofporet!OI'I. ·..          ·ccmin:ili:l!lcm                                                                     .·AFPI!Itnen~I.RALFGDOO·                 ... :. INELLSFARGOSAS!i;l!l45t                                        21MO.:                                            -1,5(15.00 ....
          Cho!liUon·              . : C.mm~~on                                                                                :AP P•Otrooni\-IAA LFG 7112                 . :: VvalS FMGO BASE•.IJ.459                                 . 21UO.:
                                                                                                                                                                                                                                                                                                                                                                                       .. -660.00::
      .... ··.Ch'fCk ·..                    111-'mlia ·.         E"f'l      . .1;;111lePro"WCI:I!ln~nnlng_C¢1"1'«1"!1on·           .· · Ccmmlulon                                                                      ·APP~~n/'riRAPUi80                            ···lr'VELLSF.ARGOBASE.-.8459                                    ·215.(11l .
           ·Chtek                            1./14.12010:        EFT        ·=.Es1ate·Pro~ec:ti-QnPil!mngCo.rp«l!l'!fQn·    : : : Commlmon :                                                                          :.APP~n,IT1RAt..FG2.72. .·                     ... IM3.l.SFARGOBASE-S459:                                      215.00 ·.                                         . : -645.0C :
            :Check·:·: ......... 1/1-41:20~0                     EFT           E-s"b!U-I'mtectiQrd~blnninll!OtHPordor1".      . .... ComritkR!fm .                                                                     :APPeiQQn.A-n~AAXA'12.9 .                     ··_-WELLSFAAGOBASE~8459                                         2115.00 ..                                           -430.00
                                                                                                                                                                                                                                                                                                                                     21s.oo··                                          .. -216-DQ
              Chillek. ·:.       . . ·.: ·.. ~.114'2010:.      · Cfi        . _e.~I•·Pratac:ijao P1ar..nln;t Corponrtlon·.               : Commluicn                                                                    AP Peh!rmn;A-IRA U'iG 1113 ··                  · · 'M:llS FARGO BASE~ ~~9                                                                                          ··Mo.
            ·Ch4K=k ·                        1.11412010 :        EFT       :.. -estatl'l Pmtelllion Pb.ll'nln_g: Corpordon·          : ·. Com!i11nlon                                                                  .AP Pei-Brwon,A-IAAPU 1•.0                 .. ·.."_ "WEL.U:i FAR.!JO.BASE:r &4~9-                             215.00 :
                                                                                                                                                                                                                                                                                                                                                                                 ··-2a,110u8· .
       . . CI\oalte«ionP~nnln~C<>IPOrOUoo.·,::'::. · ·: : ·M-,8hlooy·A(6781-607)C.mmlo~...,:·                                                  . WI!U.SFMGO"""o-IJ.IfiO:                     ·: -sPt.IT- ·. . . . . .    .                                      .          .
          . :Check·.·.           . ... 111.1l201.0 :·· .. EFT ...... !!1113.tt.Protecllon P.II'Hmjng CofpM.IiOfl: .=-·:· ··   ·: · · · Comm!Mitmt."               ·       . · ·                                         AP M.,rm:,s W ,aga · ·.                   . . "rVElLS FARGO BASE~ 5<45-9             . · ·. · ·. · ·. · ·. · · :2,890.51·                                : ~26,014.17
              Cl'l:~ .. : ....... _112112010                     C:~        : EBia'b!!·Prohi~Ofl Pillltlni.ng Oofpontlo~·.    · · · · · Comml!:tlons.. : . . .           .. . .                                     .. /ifJ M;rr;i~~:,$ IV'.A..a28.:             :.. :: mliS FARGO BASE,..,:&-459.. · · · · · · · · · · · 2,890.53 · ·
                                                                                                                                                                                                                                                                                                                                                                               . :·-2312424 :
              Choe~ .·                       11211201C           ;!;rf'        E~rtate.~~n ~nnl.r.g Orw:pmt!on                          . Commn...J.on:. .                                                             AP Monfllo,S LFG 006..                        :. wa.LS FARGO BASE"~ 845S .                 · · .. 2,890.53 ·                                                 -20~33:71
            ·Ch~ .                          :11Z1f2CI1C .·. En                 Ea•       .Pf.c-le-dionPlllnnl"llgCorpmlion        :. :Comm:a.lona . : ·                                                                M'Monh.,SLFG008.                              .. WEU.SFARGOB.ASE~·oot. ·                       :.2,.!!:9"0.~3.":                                           : -17,343.18
            ·ChfJCic;.·.:                  .:112112010: ···:EFT                &b:JtePrQ'~9dan~nnln.gCorpcratfon..·.                   ::Commbdon•                                                                    . ~MorTit.,SLFG782.:                             · WELlSFARGOBASS.-.64:SS.. ::.                             2,a&Q.!!-l: ...                                   -14,452.65.
        . ChD!01IM                       : Cammlulano                                                                      AI' Marrn,S AM 7Z9            : . ...... 1\a.lS FARGO BASE ·IJ.45g:                                  : 2,880.5F                                               -5,7151.1)5.·.·
                                                                                                                                                                                                                                                                                                                                                                                       -~.&90.53"
        · . ··Check····                     :U2112011l.          EFT       .: Eafati!IP'rotec5orJ-PI8nn~naCorpoi"athm                    :comtninfci.-1a··                                                                 APMMft:,SLFG1.83:.:·      .. ·:.·:.·:.·WE.LLSFARGOB.ABE-8-459                         : : 2,800.53· :·.
      . . :Chtu;:k :. . . . . . . . . . :v2~!2D1C . . . EFT .... Emte: Prctellfion Ff«ni11n; Ccrrp-omlon                         ·: · · Co.mtnlnlom: · ·     ·: · ·                                                    .. AP MQ~Jil'!;,.B PU 140 : . . .           "WELlS FARGO BASE- 8o459                    · · · · 2,DW~!S3 · ·                                                        0.00 .
                                                                                                                                                                                                                                                                                                                                                                                    -20.000.00 .·
           ···Check . .       : :. ·.: . _ii2:112010 . : . ..~f::l .... ·~'f!. PTQte~n Pla.,nlng Cotporaljon                     ·:. · :Ohl.f'i, ~ (6181-620 Cortrm"•~O)"al:·                                ....... : V,'ELJ.•S FARGO BAS!=.;_&4~9:.              -SPLIT-·.· .   .. .  .· . .                            . . . .
             Check··                         ll21f.i!010 ·.      EFt           Emle Protl'!l~on PIEmnlngCorpcrrallo.n            ·· :.cammlniDO ·               .                                                          APOhara.,RUI &91ll                      'NEll.SFARGOaA6E-M59.                           .. 2",000.00:                                                    -18,000.00 ..
            :Chad~;.· .......... :1f2.1J:ID10                   .EFt           ~•'hiM Protec~Wn Plili1niilg CDf'JiorMion               .. Camnju;lct'l :                                                      .... : ·.: JiP Ohar:a.RSLA3'J8. .                    \'YELLS FARGO BASE~ 8-459 : .                       21000,00:                                                  . ~16.0{lD.DC
            .Cha·.: .........11211201~:                         EA             EoOttePn;tocllonPioonlogCo!pcio                                                                                                                                                                                                .. ..                ..
                                                                                                                                                                     .                       :. : ·:                          .                        '                      ..
                                                                                                                                                                          .             ..    . ..     ..    ..                      '   ....... .
                                                                                                                                                                         ..    :   :.        :.· .. :·'·- :·              .. ·.   :. :.                    ..     . ....




                 ~: 1.D:4i!AM.
                                                                                                                                                                         ..   R~11REMENf·~,iJE, LLC - K~~~ Books ••••.                                                                                                                                                          ·!:

                    02/n/11:·                                                                                                                                             · · · Payrl11int$ t~ Licen$ee D~fem:l~~ti:l
                 :·:~~~--~~-                                                                                                                                                                   ·M~nih2~1h~ugh~~,;~:ZC~a
                         . EFt·           Es~Promcii~P\8n~i0gc~o/~!1>         ~~: ·.
               : · .:. · Oheck .. : :        3/-412(l1D . . . EFT . ·. ::." C:ttata Pro'!ec:t10oi='~Jlrt1ng Corponrtlon. ·.. ·
                                                                                                                                      . ::!~"""·;~··"2.. · • ~:~·· :'~~~~·~ · .· 1~l
                                                                                                                                            .:.:· :. Com·mlllt0r1"·                                                                        : . : ·.AP Plccolef~.G AXA n~· ·                 :· : "WEllS FARGO SASE.·.·8459·:                     572..62 ':                              .... :.3~5,7.2



                     ~~~>
                    .Ohe:c.k ..
                                             ~~li ia 5§E~g~~~~~if.~~lEC
                                             314/iOtD· ··
                                                                                                                                     :·> •. ,~~~~§ •·· •· ·
                                                                .!EFT· ... ·&tt~teProt&911onPhlnn.ltlgCc!'p~fJI"tiDfl·.·.:··· :··=.:-"._-·-:.-.-·:-C:-cmml:a.$1on:_.:::-:
                                                                                                                                                                                        . . · · ·•• · · · ·•· ·.
                                                                                                                                                                                                ........ · ..... ·
                                                                                                                                                                                                                                                gs5~~:i~~f . ·.l ~E3iUili?illL
                                                                                                                                                                                                                                               ,APPictole&,GPUHo.· · .·. . . . ··INELLSFARGOBAS:C~S459: ··
                                                                                                                                                                                                                                                                                                                                    . · · • i~§  572.6"2-
                                                                                                                                                                                                                                                                                                                                                                                      . . . ~r§:g
                                                                                                                                                                                                                                                                                                                                                                                             ·: •572".6:2.
                 ·. :~::-.:··              :·:~~~~~c·           ~;j .... ::~=-~=~~~:~:_g;;;::t::.:: ;··:::··:::.:·::::·:~:;:~~t~~~~-·'"·~m-IAA("7a1~~1~0~~~~-~:                                                                              :._.:;rt~:[;~~~:0~s9. ·.·.·.·:.:::_.~_~{'R~~BASE~·e45!J·:                                   ·.· ... S12JJ 2:                                       ~~1~J:i~

                                                                                                                                                                                                                                                                                                                                                                                                  ,~~~·
324
                                                                                                                                                                           ..   .           ' . .. .    .   .       .·..   .          .      ·,   . .   ·,



            io;4oAM:                                                                                                                                                            :RETiREMENT VALUE,LLC- KPKF B~~ks •
           0212:1/U : ·.                                                                                                                                                            ·Payment& to Licensee DefendantS •·
           ~cc;.u&l BU.I!L · -                                                                                                                                                            Mln;h 2009ttm>Y!Ih Man;h 2010 •


                       ·_TyJ..           : -~ __ -~um_
                                                                                                                    N.Mo:·                                                                                                                           . ACCQL;nt ·:                                       8Plft                                !!obit                          -~··                            Baiatcil'

           Ctleok                            3iHJ'1010 ·. EFT-                          ·-&tateProteCIIcnRI!lnnlngi::orporrion:.                  · .CDMtnm.foo: ·                                                                    APOh.!lt.e,Rha-T!\AO~RALU8" ·: . ·:·>WEiU··~ARGa eP,se;~&oe59·:                                              ": 2,152.3                                                 . ."."c10,37M2 :·
          • Chtck                            3111!.2010 ····eFT· :·.:·EitateProteetienP1a-n'run!:ICorpai.tian.:                                    ·commbaioo .                                                                       AP Ohoro,RI1a-TAAO !RA LFG Ill!, .. .". MllS FARGO BASE··. U!i9...·                                           . 2,152.2.!1 :                                            .•.. ·11,21!.~
         .::Check                            311112010 · . . ·. · EFT·    · · Estlde Prot.¢i1Qfl ~n.ntn~ CDflJOI'~oo:                              : CotrUnbslcn.                                                                     fJJ:l Oh~m,Rl'bi_-TAAO ~RA l.Bl.Jifl1 .·.· .·.·VIrE.LS FARGO BASE +.S.C5D··.                                __ 2,152.28 __ _                                             ... ·15,06!l,a6
         ·: Checll                           3111!2010 . ·. · ·.·EFT· . · ·. · &titta Pfclti:IG'IIc-11 Pl.mnl"'ln-g Corpotrion ·-                  ·Comml:sslon                                                                       PP Oh•r~~.~Tf'AC fi'\A LFG 117 ·.·: ·.·. 1NEI,.I.S FAR:GO .BASE: e.Mi&.·                                     . 2,1522-9 ·..                                               · .. -12!t1Ua.
            Check                            3111/2010 · ·.. EFT:. ·.: Eatete ~teCi'lkm F1e.nnl1rg Corput.. lioo:                                  :commluitlh. ··                                                                    A!' Ohorn,RI!o-TMO !AA tPG 2«· ._.··:WELLS FAAGO SASE· U!i9 ..                                               : 2,,2.29:"                                                    .. ·10,7S1.-4<1 ..
            Cheok                        : .3/1112010 -.·.· . :EFT·.··                 ··:EattJte:F'«lte~n~n.nlngCorjJ~oo:.             . ...      ·commlufon_·.                                                                      AP r::oh•ra,RI'IB-lRAO ~AA.AXA·gM · ·· · ·"ll"'laLS FARGO BASI!·- H59·                                      . 2,,2.28                                                       . ' -<1,008.12 ;
      .· ::.cMok                    · ·_·3111J201Q .·.·.·.·eFT· ... ·&tateProteri~nA!.m'll.llgCorporafioo                                       ·· ·Ct~M~Oil                                                                          N' CJh.!h:!,Rftil--m.Atl.~RAJ.XAD01 :·.· ·.·.·"1NEL.LS FARGO BASE:· ~51-                                . ::21152.2-8                                                       .. -6,45ll.fl4"•
      ·.·.·Check                      . 3111/2010 . ·.··._:_·EFT· ·.· _._: e.ta'!e flt~te-=t!=-n Pll.nr.lll:IJ Coq:niail~:-·                     · · :Commumoo                                                                        /IP Oharo,Rila:.TMO IRA. lFG \83 :... WELlS FAAGO BASE· !AS9                                                ·: 2,152.2-!1 ·.                                                . : -4,300.58
      ·.:,·.: ChOok:                 ·.: "3111.12010 .. -·-EFT- -. -. Elsbh-PR.ltee'lbn PlaMiri11 Carpomtfoo:-                              ..... Co:tn~"N:a~Dn·.. ·.                                                                 A!'Oho .. ,RlOt-mADJAAPLI HO -.·.··•waLSFARGO BASE-·M59 .                                                                                                                 .. ··2,152.28.
         ::.Check:
          . Chock"
                                         3111/2D10 ·: .. ·.. eFT . .".'."'.Ealu'laf.'nl-tfl~n~nrJrtgCo.-par.stJotl:
                                         311-!1.2010 ·: . ::.EFT. ·:. ~ ftlC:Ihletl(l-11 PleMIIl"g Ct~~p~on:. ··:·
                                                                                                                                            ··.·.··:CommJasion·                            ...........
                                                                                                                                                      _Burl!!l'l, ,lohn E. (tl7U1ti193B) C1lm~n11 & M1r. Bcnw
                                                                                                                                                                                                                                      AP Ohlri!,~TRAD ~RAAGL 130 : ... ··'WELLS FARGO BASE" e-45-9
                                                                                                                                                                                                                                      WELLS FAAGO BASE; 8-159 .·              . •• .SPLIT·.. . . . . . . . . ....                                 9 ··' ··' 10U_ · ,. Fel<>wol~p Flnan~~ LLc•                                                     :C:Qm~A;m·:;·:                                                                 : 1\f'DigtOvlnniA>'.ASo-4             .·.... ·: . ·:.VteLLSFAAGO:BI\SEL 591          · · · · · · · · WELLS FARGO BASE··!Ase·.                     -1,600.00                        .                                                 ·;e,ooo.oo ·: ..- ·
         .:CI\ook:                · ·_-_5/lol/2000·_-_-._1013 . .":.F~Ipfloan"--lLC                                                                 CnmJntM{on·                                                                      .AP Dlg!OYioo:i 1.&1e5 ."." ."." ."." ."."· ."." ."."'fEUS FMGO SASE--&459.:                 ·: f ,'1100.00                   .·                                                  .-6,400.00 .
         ." ChMk · .                      .511-41'2009 ·. · · · 1013. ·. FaHoWihip FlnMi:l'Gl UC                                                   ·eominiHI:ori.·                                                                    A!'Diglovonh!MM= ........ ."." ."."WEU.SFARGOBASE·!All9.                                 .. :1,800,00                                                                      ..    ~.aoo.oo         ·
              • Cl>ool(.              . . 5/1'1QQG~- ,_. ·:1013· . •- F~loYiohil>l'lni.no!oil LLC.                                                . ·commfHion.                                                                       AP DlglovMti L.9t155         · · · · ." :. :··.· :· :'r\EU.S fARGO BASE ~.:s.t-59 .          : LGOO:OO                       ·.                                             . ·3.200.00
      . • ."." Choolc • ."' .     . . 5i1~J201f9 wsh~ Flnon~ol LLC ."                                                    ~m~~                                                                          . :.MJ" Dl~&rmi PAL113.                               .: "WELLS FARGO aASET".U5S ............. f,EID~.op                         .·.                                            . . _. 0.00
         .· Check·                           i/112001 ·       .·102J          .: FalloJ.Mhlfl Flnan~fli u.c ·                                                                                                                       . WELLS FARGO BASE, 8-15~ ·.·                      -.• ..SPLIT~' ·.·                                      ..                   .                   ·a,OOO.OO                       -8,000.00
         .. CI"HMlk:. ·.                 . . 611J2M&." ..· .. ::1021 ..:.: ·: .· FelloWihi,l Filia.ric:ilillLC.                                  . Ct.liTHliHIDi(.                                                                  ·AI? Matloo.., L..Nl177        · · .: ·.: :···. ·· v.eLLS FARGO BASE· &45&. ·                     · aoo.oo                       :                 .                               -7,200.00
        .. Ch.mk:                            &'112~ . ·. ·. · ·. 1021 · ·· Fat~\Whl;l Flni.nc:Ia! LLc·                                             Com:mfll.al-oll                                                               .. Ap MuhoocyAGL 7JL."..                  .. ··.·:.:.:.WELLS FARGO BASE.~M5!1_ .                             .    .     800.00 ::                                                    "-6,.400.00
        .:· Chtck·                       :.~112001·_: ·_:.::::1021: . ::Fe!Wi.wh'"Filiaridt~U.C.                                                   -Com~on.:··                                                                  .. :A!' Mohonoy AXIl BD4• _..      . .. · .·.·. ·WELLS FARGO BASE- 8.45~ ·.                · · · · 800.00 :.                                                                           -5,600.00
         ·· Choolc-                           mr
                                                              ...... ·.:_100f
                                                                                          ~=:== ~~:~:: ttg
                                                                                       :·.:.F~IpFIIi~ri~IIIU.C
                                                                                                                                                . :Cammi&.Kiao·
                                                                                                                                                ··-c•.nmrao~on:
                                                                                                                                                   .¢~~;mlflla:.ll.on:·.
                                                                                                                                                                                                                                    .API.dllhooayl..NUI91 :- .. ·· ·' ... ·· ··'M!LLSFAAGOSASE·MB"G:
                                                                                                                                                                                                                                  .. Ml-luhihooey LBL 165
                                                                                                                                                                                                                                   ·A!' M•honoy MML222
                                                                                                                                                                                                                                                                                  INELLS FARGO BASE:- 845-Q '
                                                                                                                                                                                                                                                                          · · • WELLS FARGO """E,_~5!·' .
                                                                                                                                                                                                                                                                                                                                   aM.OO .:-
                                                                                                                                                                                                                                                                                                                                   800.00 .
                                                                                                                                                                                                                                                                                                                               · · ooo.oo •
                                                                                                                                                                                                                                                                                                                                                                                                                       "-4,000.00 .
                                                                                                                                                                                                                                                                                                                                                                                                                       T3.2DQ.OD
                                                                                                                                                                                                                                                                                                                                                                                                                  ·-2.4110.00 .
          .. Chook'                      6/1/2000. • ·. '•1!121 ·· :• Followohl!l FIJiJilldlll LlC                                                 . Cnm~oo·:                                                                      · AP M•honoy lNL}Og ·                . . . •WELLs FARGO BASE,!l451· • · · · · · · · · · · · · · 800.00 •                                                                         -l.IJollD.OCI .
       · .. _Chock:
           •: Check.
         .:: Che!:k:
             Check
             CheCk.
                                      .".fl/1/200l .·;_·•-1!121--. .· .:•F~~YoOhl!lFlnondaiLLC.
                                     ·:. 6111200!1 •.. :, ·:. 1021. · · ·. Fol~\\llhi!J Flnoridnl lLC•
                                      ··· &"1/2oot: ··:.··: 1024
                                          61112COS .· · · · · ··102.,
                                  :·. :·. Sl1r.zoot·.. ·.·.·. 100~
                                                                                ·. ·.Frflfl.~ F~n•n>311!U.O:
                                                                                · · . ·:. FellowSh~ Flntndl'll LL"C
                                                                                .·.··.-::Felkl¥.Shft:J Fln!ln-ciall.LC:·
                                                                                                                                                 · Cc-tntnink:n·
                                                                                                                                                 ·:co~·

                                                                                                                                                 .. CcmrnmfOn .. ·.
                                                                                                                                                ·:.·c ..ml"lliRioo.·
                                                                                                                                                                                                                                     A!'Mohonoy OML+!6

                                                                                                                                                                                                                                      ~~:lJ'~~~~s~ > &459- ."


                                                                                                                                                                                                                                                                                      · WELL$ FARGO BASE- WO . · ·
                                                                                                                                                                                                                                                                                 ---•·WELLSPARGOBASE-·.. ,,..
                                                                                                                                                                                                                                                                                                                               . -600.00. •

                                                                                                                                                                                                                                                                                                                                                         :::~
                                                                                                                                                                                                                                                                                                                                                         800.00 •
                                                                                                                                                                                                                                                                                                                                                         1100.00 -•
                                                                                                                                                                                                                                                                                                                                                                      •. · . ·.        o,ooo.1s
                                                                                                                                                                                                                                                                                                                                                                                                                    .. '800.00
                                                                                                                                                                                                                                                                                                                                                                                                                            . 0.00
                                                                                                                                                                                                                                                                                                                                                                                                                       --8,000.15
                                                                                                                                                                                                                                                                                                                                                                                                                       -7,200.00
                                                                                                                                                                                                                                                                                                                                                                                                                 . -'l,-4<10.00
                                                                                                                                                                                                                                                                                                                                                                                                                  . -5,&110.00
             Che-ck:                .... 6/1121lm ·... ·.· ·.·.·1024            .·.·.. ·:· Fe!lcl\15h!p FinorjdallLC.:                          ... :t4!11n:QIIon. · ·
            Chool                                                 . -i,BDO.OO
      .. .. Ch ..k.                      ·   611/2~011        ._._.._1024 ...... Follo""""'.FIIiohd .. LLC•                                   · ··_Comt!'dnlon·_                                                                      llJlP~Ime1"L.HL591.                      .·. ":: ·:.!11.£LLSFA.RGOBASE-IW59                                       ·ooo.OD    :.                                               c4 000 00 ..
        ··: Chlt~k:                . . 6"(1rnl0i ·:::·:··1024 .... :.-j"eJkl'Mihlp.Fbumclalllt::                                                   .C~inn:ftalon·.·                                                               :PIP P~lnM'f" L..Sl165            ·. · · · · · · ·.·.··WELLS FARGO BASE~ 8459 ·                                       ·800.00    ·                                                  -:J~oo:Qo ·
         . Chook                     • 6/1m~H~ • · • ••'102~        •- Follollllhlp FlnondOI LLC."                                              .· :comodnlon .                                                                    APPIIlmotMMLm ... : : : : I'/ELLSFARGOIII'SE;&I59_                                                                    000.00    •.                                             . . ·2,400.~0
                                                                                                                  u..c: :                       ·· ·ccrnm1B4l.al'l.
                                                                                                                                                ·. _:g~~~:·::.
         ·: Check·                 · ·· · · 6.'112009 ·.. ·.·.. ·.··1021,. .·.·.. ·.· FelklwsN~ An-!lndDI                                                                                                                          AI' P~mar U>L7BQ ·         · · · · · · W:LLS FARGO BASE' !A59                                                        -900.00    •                                                 -1,&00.00
       ·).~:cJ:
           Chlll:k.
                             : .:.·:.·:·:~::-:-:::..:::~:      :_::·::::~==~~~~=~:·.
                                       6.181200$1 ··.-::· 1026 ···· · ·   Fltl:anclel LLC·Fel!o~p                                                  .c-cmrnMion .
                                                                                                                                                                                                                                  •APPolmoioML.US-.:-::... t::±:~~~g~~~:::~::.
                                                                                                                                                                                                                               ... W Peteraon-IRAJHL92«l·:
                                                                                                                                                                                                                                                                                                                                   . .
                                                                                                                                                                                                                                                                            ·. · ·: · ·: · INELLS FARGO BASE~ 11-45"9-: · · · · · · · ·: ·: 1,0+8.00
                                                                                                                                                                                                                                                                                                                                                       ~:~::··
                                                                                                                                                                                                                                                                                                                                                                                                                  .·:..a,3!1.85
                                                                                                                                                                                                                                                                                                                                                                                                                   ··7,3-42.87.
                                                                                                                                                                                                                                                                                                                                                                                                                      :-.6t2f3.6~
           01-l!lck                       :611212009 ·:        1-GJ-4 ·     Fel:lowllhrp Flmtll·chd LLC. :.                                    · .SE'"'So                    ·' ·' ·· ,,184.07_                                                         -17,85<1,67

                                                                                                                                                                                                                                                                                                                                                                                                                      -~~~1... ·
325
                                                                                                                                                   . ......... ·. ·....... ····· .. ... ..
                                                                                                                                                     ·                                                  .. ........                     ..      .   ..

               iO:..,AM
                                                                                                                                                  ..•• .   RE11R •• •·••· •• ··· ... :
                                                                                                                                    · · Cl)!ot Rol>ort f'li""'tt-Tro••. :.···
                                                                                                                                                                                                                                                                Voe~l$ fARGO aASE-t-15~·
                                                                                                                                                                                                                                                                                                                   ··.·:SQO,OO·· ::.·.• ·      5,000.~
                                                                                                                                                                                                                                                                                                                                                ·      ·                <
                                                                                                                                                                                                                                                                                                                                                                          -5,~.~~
                                                                                                                                                                                                                                                                                                                                                                            4,WO.OO:
              . Chooli           :·     : Jl26!2liiD. . ·4932              : Flyon Corr                                                 Tobii.Aon..ot: !-0,000,00'".             '                                     . AP f'lirult.R-TAAO IRALFG 7:!-5·. :. : 'MO~LS FARGO fW'Ec 3-ISS..                           ~00.00..                                          .. . ..;,0011.00,
              'Ch"ck.


               5.
            · ·Chod(.'·
                                         3f25J2010·· .. _·_49~


                                          ~~ll< ··m
                                                n~ ..§;i§ •
                                      · .. 312!1/2o1o ..
                                                                      .     Ry&nCarr.




                                                                            Ryooeirr:
                                                                                                                                        Ucet~ne:~nCerrt!O,OQ%).:


                                                                                                                                         C~msloo.                                                 ••
                                                                                                                                                                                                         .
                                                                                                                                                                                                                       . //JPPricllett.R-T~IRA.LBL~1-: --~--~LLSFARGOBA,SE .. Mfill=


                                                                                                                                                                                                                        ~§i~~~~S~E ~~~i~e~~~5
                                                                                                                                                                                                                       ·APf'liol ~~~~£~;~ :~;;~;~~;;;
                                                                                                                                                                                                                       ·AJ>Oif'm1dorloi',M-IRAAl 1 ~.::::
                                                                                                                                                                                                                                                                                                                  '1,870,34>.
                                                                                                                                                                                                                                                                                                                                                            • ·· .•      :li:~r
                                                                                                                                                                                                                                                                                                                                                                        .-11,6112.3~·; ...
                                                                                                                                                                                                                                                                                                                                                                                               >




              :.Cl't~      ··.··.··.·:.::7129r'200i· ·.· :·121(1           ::~rcdFln.ai'Joi&ISir:lllflgles,llC'                         ·C                                                                                                                                                                                             .. ·.: .... :. <<> .. :,: .· .: -~ -:. : .:-                    : : :. ::.
               ·1o:.WAM.                                                                                                                                                                       RETIREMENT VALUE, LLC; Kf'KF Books .
               02123113                                                                                                                                                                           Payments. to Llcens!lJe Def!Jndants                                       ··
           :: .:A=ila111Mio



                      ·:Typo:                     ·. Q.t........ NI.Jm                                               :N.mi:i
                                                                                                                                                                                                                                                                                                                      ,.,_
           .: · :Checli: .: · .. .   "SJ27/20Cii"       t507::   Secure-d Financll!l.~l~~,l.LC                                                             ...... ::Amato (9781-139) Commislllan                                               .. \Mill.S FARGO; BASE- 8459 .                       "-SPliT-                                                                                             ...(OO!I.oo::. :·
             · :Che~. · .... : ... _81271200&         · ~~7 . . S4!~~d Arlandsl stmlegfes,UC                                                                            CUontArlgDia.JoHPh Amato,              Jr.                             .· N' Arm.to AGL 73l. .                     . .... ' IJ\IEL.l..S FARG-O BASE.: 8468                                                                       .-3,ooo.co·
           .,. .. Chaak               8127~00$"         lSD7 ... SIIICUf.dflriandaiStnlle-gfe.,LLC                                                       ·.·.         .·.Tata!S~$.200,00D . , .... · . .                                       . APAmotoAXAUOL                         · ·• ·• ·· WELLSFARGOBAS.E:a-1$9                                                                                  :·2,000.00 ::
                ·.cneck :·         .:812?r.lOO'S"....· .1501·    s.c:Qr~ Fl!;ar.oll!ll stral~gf\"I!!II,LLC                                               .· · ... · · UoMlu:t: Dot1 Fal"l'ltat'Muhtr(10%)                                      · AP Am"" m1 852 ·.                                  WELLS FARGO BAS>'' a-1$0                                                                             .-1.000.-GO .
               .Chack                   · : 81271200'S: , ..          ~507             S-eQ.Ir-e.d Fnmic:tarsni~gfi!I",LLC                                 ...... · Nneto (67!1-139) ec.tnm1uion .. · · ·                                       . P.PAmatoLFG«;Ei.                                  ~LLBFARGOBASE ..:MSIJ;                                                                                . . 0,00 :
               .Chetk..                 .. :WHi/201l:S.:              ~n:J.            Se.SE.·IHSI                                   . 700.00 .                                 :..,20o.oo·:
                :Choo~.C?~~~~n-
                                                                                                                                                                      ·Totii$Amount96,342.73
                                                                                                                                                                                                        IRA·



                                                                                                                                       :.·:.·:.·.:.·:.··.·.:.·.:u~~~:.SFS-RI!.Id"Thoroum(16.oo%)"· ........ .
                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                ·WELLS FARGO BABE-M59···                            ..'lPL!T· · · .
                                                                                                                                                                                                                                                :;APSiooiOn IAAINGQ36: . . ::·:: ··ww.sN•RQOBAs!;C·8.4~o·
                                                                                                                                                                                                                                                   WELLS FARGO BASE -IH59 ... :: :.'·.SPLITC :·. :. : : :. :
                                                                                                                                                                                                                                            . . . :AP S..1)o(Ehre.)-IAA LNL 171: ...... :
                                                                                                                                                                                                                                                  :·AP Soe1je{Eimel}L 7~l · · · · · ·
                                                                                                                                                                                                                                             : AP Soo1o(Ehim}!RAAXAIII>\
                                                                                                                                                                                                                                                                                                 WELLS FARGO·BAS·E.·· rAS9•.
                                                                                                                                                                                                                                                                                                 WEU.SFARGO i!ASFM59
                                                                                                                                                                                                                                                                                         :::··:::WELLS  FARGO BASE· Sol 59..
                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                                                ~1.72.

                                                                                                                                                                                                                                                                                                                                                             1;641.~·:.
                                                                                                                                                                                                                                                                                                                                                             1 ~541.48.
                                                                                                                                                                                                                                                                                                                                                          ··. 1,541.48:
                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                    ···m,n·
                                                                                                                                                                                                                                                                                                                                                                                    \6~4'14<84
                                                                                                                                                                                                                                                                                                                                                                                                           ··l21,n··
                                                                                                                                                                                                                                                                                                                                                                                                              . 0.00
                                                                                                                                                                                                                                                                                                                                                                                                     ""~1.5-41-4~
                                                                                                                                                                                                                                                                                                                                                                                                    ···13:an:36·
                                                                                                                                                                                                                                                                                                                                                                                                         r12,331.88 •
                                                                                                                                                                                                                                                                                                                                                                                                    .. -10,790.-40 .·
            .. Cl1oek:..                       •t=<>9         :.    1~03 ·· . :;Se«Jrodfl~o~claiS1ralogi .. ,LLC                       :· :· :· :· · · :· :E: ..·.                                            . AP S..110(EV£LLSFARGOBASE-IH59 ...                                                1,541.46:·                               . -7,701.11-4
            ·.··.Cl1kt·.··                     9122fl009      :· .:·1803: :::· . Secun,dFlriat'lcial:Stn~.u..c.                        ::·:: :: :: .: :: :: :s~SM~IRA(B781~1)Cil'~lon: ... :·.·:·: ....                                         : AP Soo1)o[flriln: ·.: :.:
                                                                                                                                                                                                                                                 : AP Soeljo(El,...)-IAALNL 591. ·..        ·:.:·:.Will.s
                                                                                                                                                                                                                                                                                                        FARGO BASE;-..,;:
                                                                                                                                                                                                                                             . . · AP S..l]o(Elm>r)-fRAml !02. ·:. ·:. ·.:.v.ELLS FARGO BASE-.8-159: .·
                                                                                                                                                                                                                                                 :·AP Soel]o(EI-)-IRA!NG1!~. · · ·: :· VoaLS FARGO BASe·, ..59'.
                                                                                                                                                                                                                                                                                                                                                             1,641.411 .
                                                                                                                                                                                                                                                                                                                                                            : 1,541.48 ·.
                                                                                                                                                                                                                                                                                                                                                           ·: 1,541.48 .:
                                                                                                                                                                                                                                                                                                                                                                                                         "-4,62-4.46 .:
                                                                                                                                                                                                                                                                                                                                                                                                          -3.~3.00
                                                                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                                                          ·1,MU2 ··.
            .. Cl"'eek: ::. ·                  9122l2009· · ·. · fiKI3 :·:· · :: Se¢1jred Flriwiela~ Sbld;.gtH,u.c· ·.· :: · :· ·:· .: ·:· · :: · :E:lrioar.&t!~ IRA"(8781-81) CotnltUsf.crl. ·:: · ..                                           :AP Sooilo(Eimef)-IRAoML«s· :· ... ·weus FAAGO''""E•~9                                                     : 1,6-41.!52 ·:·                             · · · · C.OQ · ·

            .=-:.~::!::                   :=: : ..:.:..~:~f.:: . :::.. :5~~+~~=1!~:~>.::>::··:·:· .
                                                                                                                                                                                                                                                 . AP Soe110(Eiolo)-IRAAGL73L ·. . . . :. I'IELLS FARGO BASE· Go\59 . .                                     . ~.173.... :                             .,11,391.!5

            . . ~:~::::                                                                                                                                                                                                                          ::APSooljo(EI\: :::: ::WEU.SFARGOI!ASE,M69 · .                                                 2,113.118                              ··16.:!11.17.




            ·• ~= · ::
                                                                                                                                                                                                                                                 · AP Sool]o(EI12009: ::.1•1L ·:.s.oorodF!nand~S..01oglet,LLC· ·. ·: ·.                                            :     ·· ·· ·· Soe~RA(6781~2)Comm!Dion····
                                                                                                                                                                                                                                                :.z:~tr.:=:~~;';ft::ti•····.·.······~~~~~g~n:~:                                             ·.·            ,·~::g:::        ·                           ··10,U9.i1


                                                                      mr               E=~~::::::=:mg •· · • .•.·.• • =s~~:l~~lEe~                                                                                             ·
                                                                                                                                                                                                                                                                                                                                                                                                        +8f695JlJ .
                                                                                                                                                                                                                                                :.APS..Ijo(Eiolo)LNL591.:·,, ·: .. :·:.I'£LLSFARGOBASE·· . .59··                                            ·2,1n.ie                                 .. .0,521.05
                                                                                                                                                                                                                                                  AP Soeljo(E!olo)-IRAAN1.652 :: >.: ::·:.:::v.t;LLS FARGO BASE·; 6459...                                  ·: 2,113.90                                    -<1.347.87
             ·: Chod< .. ·.                 tl/2312009.          1818 : ..:: So""od Fil)on~!llS~...jjl.,,LLC: ·: ·: ·: ·: ·: : ·: ·Soo!je-IRA (6781~2) Coommlon::                                                                                 AP Sooljo(Elolo) ING283     .          . :WELLS FARGO 8ASE.".Sol59 :.                                    ·: 2,1n.SS                                     ·2.113.99
                                                                                                                                                                                                                                                                                                                                                                                                             .: 0.00
            . ::· .Cht~ck ·              :· .9123.12008          1518 ·       St:!Cll,n'd Fln1n~ .strat~ea,u.c. :. :. :. ·..·:. : .. : ... Soi~IAA (6781-82) Corrirrm.l.oo ·:                                                                   .APSo>~FAA~BAS~-84go:
            · • g::
             -:: Check:
                                               ~=:
                                       .... m-4.1100til. :. ·:. 1.8S7.
                                                                       ~:              ==~~=-.::::t::g
                                                                       ::&~~rl'! < •.
                                                                                                                                                             .·.· .·.· _U;;~etl: Don FoiTH'I 'J\IIssner{10.00'%}
                                                                                                                                                                                                                                                   AP BolloAI!mloimor lNG 201 :. . .· .. :WELlS FARGO BASE· a.tsL
                                                                                                                                                                                                                                              ... P.P BetWIJI.cnl.elmer TrANI 1!:5 . . . . . :."WE US: FARGO BASE ~·.f459 . :. .
                                                                                                                                                                                                                                                . \MaLS FARGO                     8-459 . . ....
                                                                                                                                                                                                                                                                                                                                                                200.00 .
                                                                                                                                                                                                                                                                                                                                                                200.00
                                                                                                                                                                                                                                                                                                                                                             . 200.00 .
                                                                                                                                                                                                                                                                                                                                                                                                           :.r>-IRAING 03a : ....... ·:v.eu.s FARGO BASE.,t1451··'
                                                                                                                                                                                                                                                                                                                                                                100.00                                    :.. '100,00. · ..
                                                                                                                                                                                                                                                                                                                                                                                                            '·. 0.00 .'.
            ... Choeck · ·                     1 OJ51.W09 :. ·:· .2041. ·. ·: Sec:ure.d Flr)and1f strmegle~,LLC·.                                                      Nelson-IAA (6781N1 P2) Com!'MI~m,                       .                                                                                                                               100.00
               · Ch~                1 Oni2POQ .·             ·. 208J          Secur~d FTnMd~l Stndeglet.LLC· ,                                                         ~n~ IRA (6781~Q')          Comrtlit&h:•ri         ...                    , WEI.LS FARGO BASE- 8-151 ·          ·:-SPLIT- :· ·. · ··· ·· •.·.:·.·.... ·· ·.                                                     616,0[1             · ·-•no.co·: ·
                                                                                                                                                                                                                                                   .MJD\Jnn,.IRALNlin..      .        . WELLSFARGOBASE".;.8459 .·.                                                                                          ·5A-O ..MI· .· .
             .... Ch~: ......... : .1Wl/20fJ'i·.                    ·: 2083       ... ."Se«.~roedFlnl"'nbi~ISbl!~egle:~,l.lC·:···                               ..     Cllent:lollAnriDunnl:RA·
                                                                                                                                                                                                                                                . .AP 01Jnn-.--IRAAGL66t           .. ::WEllS FARGO ElASE.:. 8469·'                                                                                        ~115.1!0 .
              . Chect.                        ·10nf2(Jo·EI ·: ··: 2083 ·:·. s~~redfilnenr::falstrJIIt~M:tLLC·                         .. ·. ·         .            .·:·To;o.j.$Am~:ll.lnt;3l,B'DQ.>QD.
                ·ChM"k · ·                       1-QI71200~ :..:._ 208J. ·... SetUred Rnllnd;al Slratagtea,.uc: ··                                   ·. · · .·. ·.: ..Uoeh•        - ·   ~   ·- ·                        m.oDIll : .
           · ·: Ched( ·..                        Hl/71200~ :: .: 2083 : ·::Secured Ananclai Strl!ltegln,LLC .." ·                                            .· .. · ..txrnn
              · .c,ll;edr: ·. · · · · · · · · · ·1-cn1200g :: .: 2083 .. : SecUre-d Financial Stnrtegi~,LLC..                                                    ·. · DJhn                                                                      . /AP Dunn-lRAOML~..                        :·.. :: WEU.S FAAGO BAS:e.: 8-45!1-:: ·                                                                       . ·: Q.OO :.

                -~~::..
                ·ohe                                                                                                                                                                             • •    • •   • •   • J   • •   • •            •




               "io:4lU..m~LCLNLl1i1:·                  ·::·: MLLSfAAG06ASE-.MS9                                                  1,000.00:: ·                                             . 4,DQ0.00:-
        ·.. ChecJI:                 _10J22120C11 :-· _2«11 .· .. ~eel Fh'•~nolui-.SWI~asi,LLC :-                                                Ucem-~e:. WH[B"" E:wilifls. (1%)" . :                                                               :AP tunm l.LC !-XA80.t.:. -·            .-- .: MUS FAAGO BASE~ 8<459 ··                                          1,000.00 .. ·--                                    . : :-7,000.0C .:
               'Checll :            _101221200'9· · :: :2-44G·__ -_-. Sttoo-re-ciFlna~eli!IIShl"9iilt,LLC_.:·                              ·:·. C1l~c;.n                          ·                                                                 :AP'Lunm LLCAXA 146.                    ·.- :: 'WEU.SFARGO BASE·a-459--                                        : 1)]_00.00 __. ··                                  .. ::::··..a,OOO.OQ ':
                Ghod<                1br.w:root. _---.,. 2446 · ·' Be~~ Flhan~l!l1.stn.1;~n,U.C·..                                                                                                                                                  .MJ'll.ltetn U.¢ i..Nt:. 7-40               :·_'WELLS FARGO BASE-~ 8459.".                                       1,1lLuzom UC LNL ru: ·          :    . .. ·: 1M!Wl FARGO !lASE -1!.4~                                            1,00o.oo·:                                          :·:: . -·2,000.00 ,·, .

                                                     .•-__                                                                                           ·=-~~gg~~;;; . . . -                                           1 ~~·.: -                   600.00-                  _,::HF
                                                                                                                                                                                                                                                                                                                                                                                                                            ••
        · · ·chool;"- ·
       · ·.. Chec£. .                 _::_
                                   ·-:~g=: ·::---~::r                    =~=;~~~~=:::tt~::·                       ::->-:-: ;;·;:·~·>>              ~~~=:~·2~=~                                                                             .:·::·-.:~~=~Ll~~--·::·                            :::·   -::-:=~:gg::·~=~s::                   ..-.· :-.:· ... :-: ~::~~                                          -·- _ ·_ ·_ -:;.-:r~~--
                                                    • mr :-.::: ~=~~~=::::::tt
               ·Ghook               _101221200~     .:     2467.         So'"'odF!o•odOJ-..,LLC;                  · ·· ·· ·· ·· ·: .: Uoo... oo:EmiLL ..IIow>~,J,,(IO%)                                                                       ·· ·;APNo....-AGU!IIL ··.        ·.·· . . . . ··--1NELLSFAAGOBASE'.-~~9                                                   166.68:                                                         .    -0.00··
              ·:Ch,q.;'
                                     ~~=:                                                                                                          OJo.;:A!tanw;Sd,ri.l·:~ ~:< ~~ :~ ~- ~ -~ -~ :~-:-
                                                    :-  :.... : · .: : :
                                     10J29120[]g :·· ·· ·_2700 · ·:: So'""'d -~ -eo,LLC.. :.. ·. ·. :.                                            ·Client Lauren ot1o-IRA.(i781-32:~:x~~tt·:r-~~~:~:~~:~-~~~--
                                                                                                                                                                                                                                                                      ·.
                                                                                                                                                                                                                                                        Otlo,L-HlA HL.I
                                                                                                                                                                                                                                                                                                                   _._: _ ·_ ·_
                                                                                                                                                                                                                                                                                            :"'.,-:··WEllS FARGO BASE- M59
                                                                                                                                                                                                                                                                                                                                                                        ,_~_,~:
                                                                                                                                                                                                                                                                                                                                                                        111.1~
                                                                                                                                                                                                                                                                                                                                                                                                1.111.61·:           ~:.:: :;_·:~~~,~~~~:
                                                                                                                                                                                                                                                                                                                                                                                                         · · · · · · · · · · -1,0Qj5,6S'
                                   . "10~~ :. -2700 · · · · $o00rod Flllono!OJ·S"""ogi,.,LLC-. ·.:. :: .: .:                                       lobo! $Ama•nt ~,926.41 ·.                                                                       'AI' otloJ.-IAA I.LU~b :              : .. :: .: 'NELLS FARGO BAS~:- Moo                                             HU5. :".                             . . ·: ·: ·: · _. .. _.,
           . Chtcl< :
              '"Ghool< _: ·         i~=                    ~~~           =~~=~~=:::t::g                         .• _. . _._:· · ~=;:'i\sl!n•Rodg•,._l"OO%J                                                                                           ~~:tj~=~~                                ..        ~~~z:~g~~::!~:                                                  iil::L ·· ·· ·· ·· ··-·· ··--·· ... :ffi~ ·.
              '"OhKl< : .
              '·Check :
               ·Ch~ck       :
                                 ._:·;~~=~::· .:.~~:- :-:.:::=:;::.::~re:~:ttci:
                                   :1012912009:: · 2700
                                                                                                                _(·_: : ·: .: · ·
                                                                    -: :.SeQ.IrodFin-ancl-llll~tegl~tS,U.C·::: ._:·:: ":          :
                                                                                                                                                                                                                                                     ~g:t~~i~~f
                                                                                                                                                                                                                                                     N'otkl,\.~RAAN:IZ!52
                                                                                                                                                                                                                                                                                                     -:·::~~~=:=t::~;
                                                                                                                                                                                                                                                                                                     :. -·wa.LSFARGOBASE-~845-9
                                                                                                                                                                                                                                                                                                                                                                        nt:~.·-:-.
                                                                                                                                                                                                                                                                                                                                                                        1~1.15.
                                                                                                                                                                                                                                                                                                                                                                                        ·                     --:.-:.·:: : :::-:_:;~::.-:
                                                                                                                                                                                                                                                                                                                                                                                                                                       --~35.56·.·..
              ::choo>             e~o.oo:.
                                                                                                                                                                                                                                                                                                                                                   ·· ·: :. :. :. 600.00. ·
                                                                                                                                                                                                                                                                                                                                                                                                                                  :!S:5-..1.000.110
                                                                                                                                                                                                                                                                                                                                                                                                                                       ~.200.0~
          • g:: •.
          :: Chook: ..
          ·:.Chook."
           . Chock" :
                                    u:>                    ~m F.ss:~~;s;::~
                                  . 11f.l/200!> ·· ."."2621 : ··$o00t.OF!rjon~~Siratogi... LLC .. :_: ::
                                 .:·t1/liZDDS-.:·· ..:::28:2&::.:.s:trCUr:edFlnlllndiii-S~~cap.c_·.:·.::":
                                                                                                                  . < •-   : . .     ·      .·        · · · ·· :·: : : :
                                                                                                                           :·:·· : · : : .·: __ ~_ .. : : : : ... : ....
                                                                                                                                                                                                                                  · -.- • • ~=~~~s>  AJ>S!o ••
                                                                     ::·S..121MdFl-ne.ncfaFS1n:t~$e 1 llC·· -:: ........
                                                                                                                                                   ~oe:'"oo:J..
        -.-

                                   .ll~                                                                                                  > . ·• .• • • -. - .• ..• .                                                                - - - ~~ffi~E:~~~~E                                               ·S§~~§i~~                                    - .• • •- !5:~
              ·_Ch:-:-::~-=~::::g=~-~:=~;:
                                                                                                                                                                                                                                                   · :APWoiOIO,R.JAAANI 521:.           ...• ·.:cwaLS FARGo llASE- 6-159·                      .       .     .
                                                                                                                                                                                                                                                                                                                                                                   ·1,5H.6l·
                                                                                                                                                                                                                                                                                                                                                                    ~:=~r·.
                                                                                                                                                                                                                                                                                                                                                                    1~.n:
                                                                                                                                                                                                                                                                                                                                                                                                                        :. : ::t~~1:~.
                                                                                                                                                                                                                                                                                                                                                                                                                                   . -1,004.82.-
         . ·-Chfllck
              -·c-·
              :_Chick:
                                . :-~~~~;:~::-::...·:~~~~:. :::-::.=~=~=:::~==:ttg;:·:.::-::::-::·:::_ . .· ... ·::·;:.:·::·:~: ::_::_:             10:~AM                                                                                                                                                                       RETIREMENT.VALUE; LLC.- KPKF B9oks
            ·azm1u:                                                                                                                                                                     ·· Paymehts to Llcellsee Defendants· :·
           · .ACC!NII&nls                                                                                                                                                                                 : Ma.:Ch 200illhit.ugh Mt.:Cti 2010     •

                                                      . Dam..                                                                                                                                                                                              :Atcduht .
                          .TYI'*                                         N.um. .                                Narr.· :
                                                                                                                                                                                                                                                                                                                                                                                                                   ..    ~:;,s20A3.


                                                                                                                                                                                                                                        .                                                        .
             Choelo                               1111:mtld9 . . ~113                  .. Soa;'O,R-IRA PU 930 ·.                           ·. lMill.S FARGO BASE· 8-159
                                                                                                                                                                                                                                                                                                                                                                                                                    ··2,!12.27 ...
             Chedgi ... U.C.                                                                                                                                .:AP~CLFG           006 C. . . .          ·. :·: WELLSFARGOSASE.·a459:.                                                  120.00                                                    ··120.00
             Check·                               11f131200U · · · 3137· · · ·.·sewred :Fto!lndal strategle.,U.O                                                 ·Total$ e:mount$12,000 ........ · ....                                   CAPA!tolit,CAGL062 CC         .          . . :·.WELLS FARGO BASE· 8-ISi ·;                                              :IZll.Oil                                                    .: 0.00 .
                                                 · 1H17!200B. ::3176. · ...··sea.JredFinand.aiStrlrtlgl~~t-,U..C: :::                                                                                                                     : 'M'!LUI FARGO BASE· &158 ·           ··· ···.SPLIT· ·                                                                                      . l,200.00 . . . . . . . . . -3,200.00
                                                                                                                                                             ••• cnont Si1o~l Siostk (5;S1-359A) <
             Checlc.
          :: Check:                            .· 1!1!712009 . . 3!18 ·: ccSowrod Fin""""" Slroto~!".LLC: · .                                                                                                                             cAP Blooi~ShOrol w 199. . ....... :...'M'!LLS FAAGO ·eAse ;·a.~sf:                                                      8oo.6o .                                      ····2.'100.00
          ·: C'"-l!ltk:                       · · ,tH7120D9 · · · 3116 .·.·. :·Ser3.nd Fl:r..Dllcilll s.rptegiet,LLC . ·                                             To101 $Ainountao,o~.OO · · · ·                                         AP St~Shere-~:m 6&7. · · . ·... ·.. ·. ·. ·. · ·. ViE.l.Ls FARGO BABE-· 84S'9 · :.                                    000.00                                        . .• t,61f0.00
             Ch&Clk ·                             1tJ17t.:':OOB · . · ·31?6 · · · -~~d Am:~nWI Stnrteglet:,I.LC:. :                                                  Ugafllea: Mlchasl M-all'DW' (1.0.00~)                                 ·APS1ooiiO,ShorO!AGLil62 .:·            .. ·. W:lLS FARGQBAsS·I!ol59.: ..                                              ·aoo.oo                                          .: :..aoo.oo
          ::Che-ek:                          ·:.nH712D09 . .' .. 311e          ·:.SewrertFkUil'ld81SirB-I~,LLC'                                                      Coi'l'(riUloo,.:· ... ·.....   ·                                     :·AP SlooiO,Sheret·LBL nt · .. .. . C. 'M'!LLS FARGO BASE· &109:                                                        800.00                                            .· ·.       . 0.00
           . Chedi..                              11120J200!i!         .3~f      ·.~.,d Fl~anci;I!IIISira'tegiM-,LLC·
                                                                                                                                                                                                                                      ·. · WElLS FARGO BASE· 8-169 :.                      :. -SPtJr· .,. ·  . . . .. . .'                                                                                         -.........wa-.e.s .
          ·. Chel::li. ·                      ·: 11 I'ZOriOOi .' · . .' 32911 · .·S@:ClUf!ci li'I.IUil'l.:::lal ~fl. 1 1J..C·-                                        C~f:tl1i C«rielli loLtiH:.AgCnt (6781--Q.DA} _: _,               : : AP 1\pI C : ... .:: CC'M'!LLS FARGO BASE· 8-159 ...                                                      44D,Q.4.                                               ,3,96!.11
                                              : 11 I".Z0/'2009 . ·: 329-e ··· ·::Sec:llr-ad rln~clal ~~lftt!-,u..o:                                                                                                                                                                                                                                                                                                      a3,t127.92
          ·: Cheek:
                                             .· 11120~09              : 3~        Sea..t'!111d~qnci•1.Sf:m"illl"·llc.
                                                                                                                                                                     ·TGtal·$ amOunt $220,492.50 ···      ··· · · · · · ·
                                                                                                                                                                      Uoomee: Don FOI'Tftt. 'Mtml.er (1C%): ·                          :·· :~=:6:J:~L ila:: ·       8
                                                                                                                                                                                                                                                                                           ·:-.·~·::=:~:~~=~:=:~.:
                                                                                                                                                                                                                                                                                                                                                                  440.9'i
                                                                                                                                                                                                                                                                                                                                                         ........ 119                                               ·: -3,C86.93



                                                                       =
             Ch&ef:
          .· C~adr. .                     .. : '1112012. ·
          ·:Chook:. ·                     .       1112Q/2009 :: . am· ·                                                           :.
                                                                                                                                                                                                                                      ·: · ·APAgent,C-IRAPU m · ·                           · · :WELLS FARGO I!ASo·M~9 .:                                         +10.99 ..                                              ·!,763.96·
                                                                                                                                                                                                                                       .. AP~t,C-IRA LFG 566 .                           . . :. ·.:. 'NEU.S FARGO .BAsE-:- 84!59 :·                              . «o.IIQ ·.·                                            -1,322.9?:
                                                                                                                                                                                                                                       .. APJ\gon1,C-IRAAGLIJ62· ·          . . . 'M'!LLS FARGO BASE 'a-1511 ·                                               .. +10.99 .
                                                                                                                                                                                                                                                                                                                                                                                                                          ::==::::.:·
           · Cho~.ar:       ·
                                                                                                                                                                                                                                                                                                                                                                                                                           · coo·. ·
                                                                                                                                                                                                                                                                                                                                                                                                                              ...54,07.
                                                                                                                                                                                                                                                                                                                                                                                                                              ·711M•>·
              ~:                          ·· ··l1JZ4120~ ·.·.·. 3359: ... :seCl!l'&dFruulciaiSirtrtegJ.H,LLC .. ·                                    ··:.:: . :: . Total$4fi'HluJlt~2.70-3,56·.·· ·· ·:                                .. :N'H~,MAA.WM!=9·:. : . ·: . ·· . ·.:.:.·~FARGOBASE-8459 ·                                                                                                                      . ·-6&3,2-5-•
          .,Chotl13.U1 FARGO BASE· $459: .                                                                                                            . -512.1.3 .
          :-: Chedc                       . :: f1!.W2009.:... 3359:           :SeaJredflrt•itohil$tr$1tgli;e.i.J..c.: . .                                           ·   ·                                                                  · AP H""*",A-IRA lNl74~· ·:. ·: ·.: CC :·.weLLs FARGO BASE· 8.459::                                                                                                            ...27.02 ..
          · Ch...::k ._                   . : .. ~ 112412009 . -. 3359.       .S:f!~/111!: Flnancll'l:l sn1~.u.c .:.- . : ·                                                                                                           . .·. 'J.P H~.a~•aA-!RA lNG :201 ··:: . ·:: .:·:·.:: . -:WElls FAAGO RASE -S-4511'·:·                                                                                              ..--141.81 .
          ::Chid:·                        .. ·. 11/24120"09 .::.::3-359 . . ::~rfl-cl"~nanch!iiS!ntteglM 1 LlO:.·                                                                                                                       ·. · APHuUa,MRAANIIS2··                         ·····WELLS FARGOBASE·~9 .:                                                                                                       ···200.20·
                                                                                                                                                                                                                                           · APHuuo,.\.lRA l.N~ 7$2· · · · · · ·, ,· ... ....,LLS FARGO BI\SE.·8.459·.:                                                                                                   .·~no.7:a:
      . . . Cheek.                             ..11r2-4~(;19 ... 'Jl:SS: · ·'·Seoo,..,-d" Ananda!,Sh\eglMi,LlO ·

       .·. • ·. g:;:: •. ·. . •11~= .• • • :: . =;: ~~== ::-:.::ttg . . >                                                                         .. ·. ·....... .
                                                                                                                                                                                                                                           . APH...a;.,MRALFG55o                        ·.·.·WElLS FAAGOBASE·a-159 ·: ·.· ..
                                                                                                                                                                                                                                           . A.PHu:uaMMfNG038.: .... : ·: .M.I..LS.fAR~O.BASE·JJ-4!;i9 :·.
                                                                                                                                                                                                                                                                                                                                                                                                                              . ,4!US .
                                                                                                                                                                                                                                                                                                                                                                                                                                 ·o.oa·

                                                                                   •                                                                                                                                                         WELLS FARGO !IASE·$459 · ·                 · ·.aPLrr··                                                                                                                       ··-7tlo.oo:

           · ·•· ~~ •. ••> n~::: ~~: =~ ~~1==-~=:~ >                                                                                                          :: ~=~ :;tt:JAA187B!..7l)
                                                                                                                                                                                                                                             AP FrHdt,D-IAA un.. 2SA ·· . · · ·. ·.: ·:'~JELLS F.l..im·a i:l..ASE.- 8.459 ·                                      . 116.65--                                               · .se;.;s ·

        . ::~::
           ::Check
                                          ····:.~~~=:::·:: -:~~:::-: ·-~~=~=~~==:~·:-··:.:
                                                · 1M!.4/2Q.C.!I ::· .=: 3379·           :·St;o::ureQ Hn11nd"!ll snt~'"'L.LO   ·
                                                                                                                                        .: .
                                                                                                                                           :::.:::::···:·::·::·:.::::g:=~::melaFrtake(1~%):
                                                                                                                                                                                                                                             AF' Ftoodl,D-lR/1 AXA 826. ·: CC ·:: . :: .:. WEllS FARGO BASE • M59 .
                                                                                                                                                                                                                                         . APFra11dl,D-!RAPLI           sao···.·:.::· ::· .::·    ::WEJ.l.SFAAGO B.A.tiEa-~51i ·: :·
                                                                                                                                                                                                                                             APFr..m,D-lRAAXA61f7 ·:· c :·. c ··waLSFAAGO BASE-!.150 ·•·
                                                                                                                                                                                                                                                                              ...
                                                                                                                                                                                                                                         ··:~~=::gj:::-~cm·: =... ·::::::.·:::~~:g_g:=~.:=:::
                                                                                                                                                                                                                                                                                                                                                                 . 118.67.
                                                                                                                                                                                                                                                                                                                                                                 . 116,67 .. · .
                                                                                                                                                                                                                                                                                                                                                                  118,ST ·
                                                                                                                                                                                                                                                                                                                                                                  11itii,S7:.
                                                                                                                                                                                                                                                                                                                                                                                                                              -~s:
                                                                                                                                                                                                                                                                                                                                                                                                                              -35(1.01:
                                                                                                                                                                                                                                                                                                                                                                                                                          ·-2:33~·
                                                                                                                                                                                                                                                                                                                                                                                                                            . ·116.67.

          .::~=.                      ::.::-..::~~~~=-:: :~~~~:                         ·:=:~=:::::::::;{±g:::· -~·:·:>::>·:<<<>>:=:·=.:-:-:·: :. _:-:---:·_:: ::- :·::·:APSb>olk,SAXAB26. ·.:.
                                                                                                                                                                                                                                                                                            ·:· ·:.sPI-IT·C :· ·:· :· :· :· :· :· :·
                                                                                                                                                                                                                                                                                            ':'.. WELLS FARGOBASEca.IW :
                                                                                                                                                                                                                                                                                                                                                                 • 11U7 .
                                                                                                                                                                                                                                                                                                                                                                                         ~.eoa,w.
                                                                                                                                                                                                                                                                                                                                                                                                                            : :0.00 .
                                                                                                                                                                                                                                                                                                                                                                                                                        : ...&00.0\l:
                                                                                                                                                                                                                                                                                                                                                                                                                         .. ,000.00



       · ·•· ~ · · · . . . . .• lilm~··•·•···~- ····••E§~~~;!;:~~ >.SE·M59.··                                                                                                : -3,200.00:
                                                                                                                                                                                                                                       · ·. 1\P Sb>olk,SJPI OOZ.·.                          .:. C\\f!LLS FARGO Bt>.SE • a-150 ::·                                                                                   ·: -2,-4-0D.OQ::
                                                                                                                                                                                                                                             AP5toolk,SPU680.          . ::                 :: :V/ELLSFARGOBt>.SE:·M~9 .. :                                                                                         ·· •t,SIIO.OO ·
                                                                                                                                                                                                                                          . AP Stooik SAXA 597·.       · :·                  ··. :WELLS FARGO BASE -8-159                                                                                           . ·'.....SOD.Q-0:
           :: Ch..t<                  · · · · · .,,a5120tH.c.: ·. mr:              ·:: cSocuied FloondO!Stnto!lle-,LLc·.: . · ·                                                                                                              AP Slo~k:s LBl n! · .     : c::                ·::. :.I'IELLS FARGO BASE •MS9 .                                                                                                ·, .. o.oo:
           ·:Chook                 . . :'cct112.!l.ZMI~c· .,..02.                   ··.:"""'~'"'FI""'o•!Slrotogto.,Uc·:·                       ·: . ·: . . ,·· .. ·· . . . . : :            : ·.    : :           ·. :                      'WEU.S FARGO BASE -·s.css·     :                .: .:SPUT-.' ·.' . .' . .' .'.. : . .'. . ·:                                                                                      -MO.DO.
           ::Check                 · · · · · · · ·11.1251200:!1 .· · ·: 3402·      . :·Simi~ Flrum~al- e;nte~n,l.LC· ·
                                                                                                                     ·: .... · ·. · · · ·.        Clhmt\r'i':adf!. & Dorothy BaDey (678l--453).                                              AP 811lley,W&D JPI 082' ·.·.           . ......... ·WELLS FAAGO BABE.-N59' .                                                                                                     ...t.OD.OO:
                                                                                                                                                                                                                                             AP Bolloy,W&O LNL 782 ·                            · · ·.1\f!LLS FARGO BASE ·8-159 ··                                                                                          ·-200.00
            · Che-ak ·                           ·11.125/iOOi         . 3.402.:-        .'Simi~ Fln~nl Slr1.tfVM~U.C.'::· .' ·     ...... : .::- Tl:rlu1 $ •moOi0· :·
                                                                                                                                                                                                                                                                                                                                                                                          : -4-72..52:.                     . ...(72.52.
          ·:.Check·:·
          ·::Check
                                              .. : 12110J2ll09 ::-.:.EfT : ..-&-c;urti:dFT~ilnciaJSita~.a,U.C: ·
                                           -.:1211012009 . ·EFT· .. =&¢u-r•dF"'mncl.t.Str-atesrttw,U.C·:
                                                                                                                                                                     1.aureenM!IalteOUoiRA(B711'f·32CA)
                                                                                                                                                                     Cammlnlon                                                               =·=~~~G~~·<                                             ~~FAROOBASE·Sm.                              . .....••• 116.!l .                                                         --3&4-.39
                                                                                                                                                                                                                                                                                                                                                                                                                            ·-236.2\1·
            ·.Check..                          12/10."2:009 ::·.-EFT ...... SeotJI'-II'dFII11iu~laiS1tiltmghn,l..LC:: ·                                              CommJUJon:                                                         . _AP OUo,Liuren-liV'!. ANII'r.i2 :.               .. :·-weJ.S FARGO BASE~ . 6459. ·                                      118.fJ
                                                                                                                                                                                                                                       .. /lPOfto 1 LIII.J!'~n-IRA.lNl.782:                     ... ·WEU.SFARGOBASE-845!l' ·                                      116.13                                                    ·~11!.UJ
          ··: . C'"-e-oll...       . ....... 12!1012Ofto,l.NoiHRALFG~ .. ·                             . :.WELLSFARGOB/IS5·M59                                           1lBe!>
          ···Che-ck                             :.12/10J20D9: :.eFf.:·· . ·.SecuredFinandaiS1rab!,g~H.LLc.::                                                         Tel'iyT11IXI'IpWantAA{67!.1-4-14)            ·                    .. V\a.J.Sii"AAGO.BASE.:N:59 .                              ·.-SPLIT·.··:··:·-··:·.-··:· ... -: :                                              . : 2.3~9,~1                  : -2.'31D.!il· ..

           ::~::.-
              ~~~~
                          ........
                              :.: =..:-.-:~~:~:::
                                     : .=:
                                                                      ::~r ··::=~=~~~~~=::::::ttg.::
                                                ;2/1tm"Oa9 .· :EFT: ... S~~d Fjrt.!lnl:iftl Shi-~~:Qiftr~,W..C ·.
                                                                                                                                                                     g~~=~~:-
                                                                                                                                                                     C\lmm~oo:
                                                                                                                                                                                      :· .. ..               ..                         . ·.AJllho~,ilAAAl                                                                         ..........................
                                                                               RETIREMENT           >···················l·······
                                                                                                         VALUE, LC.....                   >
                                                                                                                                      : Books.
                                                                                                                                 • KPKF  .·.
                                                                              ··P~yn1~~tS f? ~icf.l~il!e ri~ien~~nta ·


                                                   . 1211012009' ...
                                                     1211012009.:
                                                     1211 01200i :
                                                   . 12/1Q.I200fil:
                                                     1;Y10!21lOS- ·
                                                 ·: 121101200!L
                                                   . 1211D.®OII :•
                                                        12i1Q.I2DCQ·'
                                                     1:>110/200i:
                                                   . 121>0/21109:
                                                   ''1:V1012009 :.

                                                   ·1~~~:·•·
                                                    12117/2009 •.
                                                   : 12117/2009;
                                                   : 12/Hf.;!DOJli_.
                                                      1211T/;!OII!I ·
                                                   : 12117/2009 ••..
                                                  ··. 1211712006.
                                                      1211712006 :·
                                                      1211712009 ..
                                                   . 12117/2009
                                                      W171l'009
                                                      121!7r.li!D9
                      ·: Chec!:.:                 ·:- 12l17/2:C-OB- ·:

                         g:::
                      •cheOio · ..
                                                <1~l;~o:
                                                · :• 1:>1\7/l'Oot .·:
                      .CI1ook·.. .                .• 12111/l'OOII ..•
                   . : Cl1oak                     : 1:>117/l'OOS
                    .. ,· Chl!l¢k.:                : 121f712009
                       : Ch.-ck·.:..                 :·..-12H712009
                       : Ch~-ck ::               ... 12!1712009
                      ···Cilool! .                     ·12117/l'Ootl
                       ·. Cl1ook. :                  ·: 1212312009
                         :.CI1m·.:·            :, •:12123/l'OOll
                           Cllool! ·.. .        . •: 12123./20011
                           ct1ec'l0/l'OOi
                       :.chod               10:-i~AM:

        :: ~2/l.l/13.:
          · Accru.BE Bui$ ·
                                                                                                                                                                                 :R~:~~:~~\Xii~!h~~~b:;tJd:~:s .
                                                                                                                                                                                                               ,.·.-·.   ·,   ·,

                                                                                                                                                                                                • March 2oos u.,;;,.;gii Marc~ 2o1.o
                                                                                                                                                                                                                                    :- ·. ·,··         ·._



                        ··rl'P"·                    :D-..             Num ·                                   Nlrflll:                                                                   · · -- M.-no· ·                                                                                                                                                          ·.~                                .   Ctoa.LSFAAGOSASo-114St."                    ·: .. : ·: : 1,215.38. ·.                                                    ._. ·-2,430.72
          _-Cl-1~.                               117r.20~0:         EFT ..     :.S~df'ln!'f1d"'-IS~~.LLC.·                                                 Commi:N.!011                                                                          .. --APGiif!'tti1.,8R-iRAlFG1.83..                   ··     :.~SFAAG08A$1!-M5!t·.·                        · ·· ·· ·· ··1.,215.38 ·                                  ·· ·· ·· ·· ·· ·· :'1,215.3$
       . :C~oo!lredFII1ondoiS1no1og/H.• L.LC                                         . CammiHIM. . . .. .           . .       . .                                                        APGrif!llh,BR'RIIPUt4ll. ·: .. ·•· :.'::.Ml.LSFARGOBAS5·845' : · · · ·· 1,215.38.                                                       · · ·. · ·. · · · ·· ·· ·              · Q.OD: ·
       .:.' ·""""" .
        .. Checlt.
                                .. ....... 11712010:
                                                 111/ZOlO-
                                                                    EFT· : · .:.' S.OO.od Flt\andoiStrolsgifl,L.L~...
                                                                    EfT ...    --S«:utcdFtf1atlclaiS!nttePu.ll¢·
                                                                                                                                                      .. ·.Jon••· DonloiiRA\6781~1) C.tnrrlolllon·
                                                                                                                                                          ·CommJnEOf'l
                                                                                                                                                                                                                                   .. .. ..            ..:wat.s·FAAGO 8ASF&-~5o ......... .SPLIT-.'· .. .. .. .. .. .. ..
                                                                                                                                                                                                                                       ·· ··· ·· :· : APJ:ortct,D-lRAUH199.· .. :·
                                                                                                                                                                                                                                                                                                                          · .. .. .. .. .. ·
                                                                                                                                                                                                                                                                                                            :: 'WELLS.FARGOBASE.~&-4511.:.                                .    ·:e.ott()()-:·
                                                                                                                                                                                                                                                                                                                                                                                                  .. · ·.:. ·s,ooo.oo: :: :: :: :: -::e,rioo;>O
                                                                                                                                                                                                                                                                                                                                                                                                         ··.·    .                         ---5;1-00,00·
                                                                                                                                                                                                                                                                                                                                                                                                                                                            : .:·              ::. we.u....sFMGO -eASe ~M~9_:. :·     ........ ··soo.oo .:.                                                                .. :·-4200.00
            _Ch.,..k ·.                          1£7!2010· .        EFT     : &ea..lf't(l Fln•n"'al SbltUtgiM,l.l.C" ·.·.·         ...... ·.·.· .·.· .·.carnmlll:ilan                                                                                        APJane!!,D-IAAAGl76t ··                        ·· v.rE.U..S fARGC BASE!.~ &.459   . .            · SOO 00 :·                                                                   ·-3 600.00.
          · ·ch~r.t                              1ni21J10· . .      EFT·· .· · Secut;ed Fln11.11.~~ stnmgle.,llC·                 ... . . . . . . . Catnmln!cn                                                                                   ...... #J Jaon;~AA PlJ 96.0.. ..                           ·. l'\IS..LS.FAAQO BASE .:.&4~~     . . . . . . · ··Goo:oo .                                                                    :.3:000.00 ··




              .:chli!"Ck                     :111o412.010:.         EFT:       : Snd.JrdFh'•mdiiiShteglu,t.lO:                      : ... ··          ·····Commission                                                                                        AP'Mmi,MJ.JRAL.FG008"." ........ 'WELLSFAAGOEIASE-.84S51. ..                                                     :.550.00                                            . . ·.·.-3,920.00



                ~:E
                Ch~
       ·.' C~;o;k
                                                 m::lt •····~~········ E~;~~::::::=::ttg . . .
                                             ·lr·-412C11:1:·
                                             .1/1412010.:
                                                                 : :EFT.:         Secure-d An:mc:laiSD:ate~~.LLC :·
                                                                   .·EFT . : ... S.
                                                                                                                                                                                                                                                         ./J.PMc..dlln,O.cat-IRAWBSia:
                                                                                                                                                                                                                                                                                                                                           5

                                                                                                                                                                                                                                                                                                            ::::.WE!..1.91"ARGOFJASE-:-.e-4:5~   :··
                                                                                                                                                                                                                                                                                                                                                       ·                            9
                                                                                                                                                                                                                                                                                                                                                                              :-~~ ':a~: .
                                                                                                                                                                                                                                                                                                                                                                              : 5'3,-55:·..
                                                                                                                                                                                                                                                                                                                                                                                                     .:.·.:_·2,717.&3 ·· ·· ·· .·.
                                                                                                                                                                                                                                                                                                                                                                                                      .. .. .. . .
                                                                                                                                                                                                                                                                                                                                                                                                                                          ·:,.2;1~~::~
                                                                                                                                                                                                                                                                                                                                                                                                                                   ··-2,17-t:2S:·: .
      . . :·.·che-ck.·                     :·11211201G·. ·.··.EFT · .. ~d Flnaticf:al Str.ta!;dew.,LLC :·.                                               . Conir'nUlon··.                                                                        . · · -AP M~uJiirl,O-IRA SLA33-9                · . · ·.: · : WEL.LSFAROO BASE- 84:551·:                                       543.:57 ·.                            .. .            ~1,630.71
              .'.Chock.:·                  ':tf21121J10:. · .:~FT:.         .S...rodflnoo~oiSira!o;IOI,L.lC.:                                            : C.mmllslon:··                                                                         : .: APt.lo.lo,CHRI\LFGQD8·                     ·: .. : .. : .. wat.sfARGOSASE'&-159 :.: .:                                    1>4357:.                            .. ........ · -1P!7.H ..
          ···Cmtek:                . . . . :1t.1:112010:       ··EFT:     .. ~r~dflntlndaiSimto-gfM,Ll.C ": .                                            : Ccmra~~&=ton·:                                                                         .:::./'PMe~ln.O-IRAM~~:025.                    ::··::·::. :1NEU...SFARQOSASE.:.:a"5Q~.                                        5..3.57:                                                       -543.5T.·

         ··g;::·:
         .. Ciloo!al-SFARGOBASE-&-15~:· ·
                                                                                                                                                                                                                                                                                                                                                                       ~~,~~:
                                                                                                                                                                                                                                                                                                                                                            ......... :90<1.00.                           : 4~oOO.OO.                     . _.~~:~t
                                                                                                                                                                                                                                                                                                                                                                                                                                         .•• 3,200.00· ..
        ·::g~:;..... :.:-:·:~~~~~: ·. ·::~:.+: .: -:=::~;:::::::1:::~~;:.:_ . . . . . . : :.:-;.: . :.: . :.:~~:~::::
         ·.Check                           · · H2W2C10 ... ·. EFf: ·: :~dRmm~aiSiuite-gjOI!II,LLC·: :·: .                                 ..          . ......Camml:nloo ·
                                                                                                                                                                                                                                                  .:.:.:~~=:~~15:1/.
                                                                                                                                                                                                                                                      ".APGriftlh,N LFG 183 · ·
                                                                                                                                                                                                                                                                                                    ::·                                                                                                                                                         ............................................

        ·:1a. :... . . . . lmlil· · ~ · · >§J~5~~~5f~j~~ ~;~: : : ~ii•T~diAA{~. ~~m7~ •. •.•.• . ·.· . ·;.~1~!~:~:; ········~~~iE~i~ ::• g:==:::- ••                                                      •• •• •• •• :· :·.:.~· . ·. • • .• .. ·.·.~-~~=·::~:~g:rn~~~8!~· -:-:&:±: ~:~g=~~c::~::.:·>                                 " . '"·~~:~;;:•                  : •: : ·: . :;.:;·::!::~~•

       •l•·•··············]li!: •··~··•···~~~i•••••••••••••il,-~;-=:•··•· • • ••·••·••·····'•ll;~·~·~iii~····••········ ••·•ri•···· · · · ·-····• · · · •·~1• •·



      ····~··· < ~i! .• .• ~·• . • ~~~~JI,••·
       ·:·. Ch;lltcll..          . ... 211112010 :       . EFT :- .. _. ·.. Svd.ltsd ~llancll!ll Strategllf!l,lLC: '.:. ·
                                                                                                                                    gr""I·'"'T. . .~
                                                                                                                                 · · Bi~!!m, Ne1H6l"8i:.e27A} Coff!trii.t!Oli$.
                                                                                                                                                                                                                         ~~¥f ~~~;~
                                                                                                                                                                                                                      . . _IIVELLS FARGO BASE-U6t ... ·.. ·... ··SPl.IT·.
                                                                                                                                                                                                                                                                                                                      j~
                                                                                                                                                                                                                                                                                                                      .     ... : .     · :· 800.00
                                                                                                                                                                                                                                                                                                                                                                    ···~·
                                                                                                                                                                                                                                                                                                                                                         · · · · · ."."..tiOO.M


           ~"E                 ...... ~n~m                ~~             =~~~~:;::~E~::~2                                        -~~r=:                                     ···                                          ~i:~;:~~em                               =~s:5ta~r                                               rc~::                                       E:~r
                                                                                                                                                                                                                                                                                                                                                              ·· P•21o::···
                                                                                                                                                                                                                                                                                                                                                                          ....
332
             -1il:~AM:                                                                                                                                                                   •RETlREMENtVALUE,LLC- KPKJO Book~ •• ..
             ·iJ~~                                                                                                                                                                              Payments to Licensee Defendants··
        ··~.naii:Ba-..ls.:                                                                                                                                                                                     ·Morch 2Qo9tilrou9iir.1~reh 201n

                          typ.:·                          D.tt:i:··         Num:                                     .. NilfrW.::                                                                           Momo                                                                             ·Adcou~                                           ........ Spill
             .Ct1Gk.:           ·· ··2J1112o1o·         ··EFT. ::~;;;~r;ndaiStn~;~~~~----··· Cumr'ninlGn·                                                                                                                                                                      A?a!!lh11m;Na~·PU 14a         ·              ·:.·: -:     ·:\I\IELLSFAR.Goi:IASe.-~:~'a-                                                                                                            .o.oo·
          :Chi)'Gk              :: :·211112010.· . ··EFT· . . ·S6cul'sdFmnci~~Strmeglea,LlC_                        ·:: Cohtn,ct1ar(n0.T~dl:lloobllRA(6781--652)ctJiliinhi.ll.l.an :.                                                                                          ~U.5F'AAGOBASE~M59 .... ··.··-sPUT~." .· .. · .: ·.· .:.. ·                                         :                                                                                     : -1,.012..95.
          : ct-lec-.        · · · · · ·i'J1112010 · · · ··EFT·   Secured Fi1~nd~~ sn~gi•1,U..C. · .-.                     Co-mmlsal:an.                              ·    . ·. · ·                                                                                             AP Cah11n,C-'m.AD IRA UJ B.e-0 · .. · ··WELLs FARGO BASE-8-ol-!!iil       t0125                                                                                                                 ·-"B1"L70 ··
          :-Che;k:          ·· .. ·. 211112010-         ::EFT: .·Sec:u!MF=nariclatStrategi~,LlC..             . .. ·· C-ommlatkan·.                                                                                                                                        · APC~~~n~C-TflAOIFVU.ffJ24-IJ.-:· .:.WB1.5FAR.GOBASE·M5~          ......... tD1.30..                                                                                                               :-a1C.o40:
            Chi!!:ilk.                 2111!.2010.-. ·:.EFT: : .".Bta.nedFNnci;a[Sint~n.U.C:· ·· ·· ·· ··.·.· ·.·.·.·.c..,_m'"fl~n·                                                                                                                                       .: /4P"Cohl3n,C·TRADIAAIV00::
             ·Chee-k ·                             -·2121512Q10           EFT . · · · S.CU!"'Dd Flflancl;al SIJD'Iegie'S,LLC :.                                 . Comtnialon.                                         _                                                    · ·AP B&8 LangTerm lnvatPU 14D :· · · ···1.-VE:LLS FAAGO BAS.E-&459 · ·· ·                                                     · 2DO.OO- ·                              .                           D>Q(:I·.
         ·:c:heclc.       >                        ::2f25!,20f0 :_- .. ·~;_FT .. ."." .":seajr-i-d Flnimcl:ill Stnlteglird-,U-C ::                       . ·:·. ·: Me~r-,Anllll P:._(6181-160) Comml..-kln· ·                                                                 W8..1..8 FARGO MSE~ ~$9 ·-  .·: ·.·:- · --Sf'l-.rr.. ·..,· .. . . . . . . . . . . .                                        .    ..      ..             . ~,OOD,OQ :.                 : ...~;;!,000>0(1.::
         ·.·Choci,Ll0 :· :: :: :· ·:· .: ·: :: Onmmloo!nn · . • . . . . . . ..                                                         .:                :                      : APP.-..,J&JU'G10l · · · · · · · · · WliiJ.$ FARGO BASE'"!~·                                                             .. : ~oo.oo··                                             ..... :. ·..oo.OO .: .
                                     ... ·:-:::=~~:··::.-::~:-- . . =~~~===~:::ttg_-: . :.-:.: -: :_: . :.::-g::::~·:: ·:·.:-.·:-:·:·:·-::=.:.                                                                                                                                                                                                                                                                                                                       . · --~:g~:.
        :·:·g:~.:
         ·    Chcc~



      ·······~~.••••.
       · .· Ch&e~ ·.
         .:·.Cha_cl1 .......... ·:2J25f2()10:
         . ·ci1ae~.·
       . . · Ch~K :... .
                                              .
                                                   -:.2!25.12010. ·.: :.5FT. ·.:.- ·.s.-a.Jr-8<1 Fln•nel-lllj Stra.~g:ltra,LLC .




                                  "212512010- :· EFT
                                  "212512010-:.
                                                     :l~<>iS
                                                    :2/:Uil2011) ·_- ... 5.Fr. :. .".".
                                                 ·:EFT.:
                                                                                          i:E:~~~3:iE:;E;~g
                                                                                          St~tolid Fl~.i.nolal
                                                                .Se:cutadFin.aOOIIIl-Sinttegi~,LLC··.
                                                              _·SfrUiredFinanclai.S1nb!lglee,UC ::
                                                  "EFT ... ·.· .·8eG:~JrcidFiri.an~al Slrmlglae,LLC -:·.
                                                                                                                   shUJgiea,LLC ::"
                                                                                                                                                        .            ~~=:
                                                                                                                                                              :. :: Commloolon.
                                                                                                                                                         : ·: ·:Ct:~mmll&lon ··
                                                                                                                                                       · .. : . .:.cornmmlon·:
                                                                                                                                                        . ... :. Commil&loo..
                                                                                                                                                                                                                           .-
                                                                                                                                                                ·: hlB"-EIWR&ShelriJ S.. P-!!rke:r(E781~769) CQ.mmlfte:IQn.-·


                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                  ::._._-·>:._.: ......... -~~=~~~L1 ~gg::--

                                                                                                                                                                                                                                                                               :~::m~"Ei
                                                                                                                                                                                                                                                                                                                       ..       _·_·:·:.":>=~~gg=~::.;:·
                                                                                                                                                                                                                                                                           : "ARLS FARGO BASE·.I;I4!'"9 ... :· ·:: .-:· .. ·...SPUT··:·


                                                                                                                                                                                                                                                                                                                  '"
                                                                                                                                                                                                                                                                                                                                                    j_ ••




                                                                                                                                                                                                                                                                                                                                          ~:m:ggEi:EE:-.:-z::::::::t~::~ :~7· . .::·;··:=~=~g::_:_~~::
                                                                                                                                                                                                                                                                                                                            3
                                                                                                                                                                                                                                                                                                                                                                                                         :~e:::                                        · .:· .... :==~~:._..
              ~]
         ::~~ ;;:·:~·:;·::·::·:·:=~~~:-
                                           < 5J~ •.. ~~ !E~~~~~~J$E:~~                                                                   .........
                                                                       :_ ·-:~H·::. · :::!:~~:~:::-::~:;~~·:::. ;: ·-:-:.·: . -:::·:::-:::-_::::g:~::::
                                                                                                                                                                     §i:~. RLIRA~76l-re~L.L~~                                               ..••.••.••.••.•.••.•

                                                                                                                                                                                                                                :-:·. :: :::: ::·:::::·:: :: :::::~==~~~~~=1j::
                                                                                                                                                                                                                                                                               ~~~~E;~%~~:                                                                                                                                                             ........................................................ •··•··

         ·• 1~:40AM
            ·oZ/21113 • ·.

             A~r:~~:·
                                                                                                                                                              ···;r~-:;2~t~~~~:.::••
                                                                                                                                                                                   r.t.ic112009 tli;;,~gti M~.;,h 20~~ ··•
                                                Datoc ·       :Num ·                                                                                                                                                                  ·-A.~nt·                                  sPi~
            ·ch~_tJr;                  :: :3!4t2ti1D_         EFT · ·:· SecuredFirjanc:IBIS~t&gles,LLC---              ">.:>~lLS-FAA.G0·aF.i~-~145(._.                 __ 2-40.oo :·                 .:   ·.··.·-.-~1,«c.oci_:.
        ·._._t:hecll; ·.                 ·. 314f2010          EFT·· -··-~dF~1.1ti'to!i!ISW1eglei,U..C .. - _... _::- .. :.::. -. Commb'&lon__ :_ · .. ·                        : ···:   ·· ·· .. .                         -.-.P,P&1'"'nmm&MulrheadLfG1t7    ·: ··:VtiEJ.I...SFAAGOBASE4.59. ·                     '240.00 ·                   · ·· ·· ·· --·-~1200.00-.-·




           --Chec1.i--                    ·U412010__        :EFT.:-_: &u::uredFlnandiiiS:ihlb!1:lfi$3,LLC:. ·.: :.... :.--:.:. Comm~o!'r·,.·· ·                                                 ·:.::· ::-::.: .:·:.· .. '."APNeedh,mm}=!.M-TRAD!RALF131&:!.·: \IVEU..SFARGOBASE..--~9                         : .. :2o40.00·'.                 .:-::-:.·:·.·:: .--4iO.OO<
        ·.·_ . -.C.tu!cl:--     ·: .: ·· ·.·Jf4/2:010,'·      EFr_: "-:   &cur:edFlnandl"'l$trl~es,lJ.C:::·:::·:·.'.'.'.' ·:_.::_.:.:.co~mi:mtJO··:·                                                                 ...·:APNoctdh~~m,RM-TRAD"!AAFU1-40        :· YJE.LU:iF.ARGOBASE"·~-;«59                : :·.:·240.00"--                                  :-.·~.00 ....



      .·i 5 .• •. · ·•·• ~IT~!~ •.·. !~ • E~i~~~~ESE:~~. > ".. . > ~t~~I~F:J·.~:t.,~c·~~~··· •. ·. . . . . . • ~~~i~~T s~g~g~i~~~> . .. . ··•iti:~•. · · · · . ~o.oo.·· ····"·.•:iS~~ . . .                                                                                                                                               37



        · · ~· ·•· •·• •·•··~~~~······~·",IIIIi••••••••• ::•:~lct~~·~.
       ·· .. :.:check·
           :.:-g~::::·:
                                          .3/f1Q010 ···.EFT· .. ·-··Sat:ur"e-d:FbumclaiStnrte-ai~.UO: .:.:··: .·::: ... : . ." .. ." .... : .. -Cvmmiulm~
                              ·· ·· ·· ::-::~n:~~ :· . . . . ~~r: : : : :::::~:~~~=~~:::::=::tt6:-:·_·::-~- >:>·:-~::_ ::g:~=:··-:: :::>::-::·:: :: .
                                                                                                                                                               :.'··:- :"-:". ..
                                                                                                                                                                                        i_·•••••··•·•··•••••:: •.          :iil1D!illi·l•••·•• • · · · ·• ·• ~l· · · · · ·.·• ·• • • • · ~ · ·
                                                                                                                                                                                          · · .... : .. :. :·.:: :. :·_.:."A?MI~,M--TRADIRALFGDJ!:1·· ··. ··1NELLSFARGOBASE ....:.Il--459.·:.
                                                                                                                                                                                             ·· .. ·:.·:. -.-_::.::-::· ._:- -~::.-=t:~:~g~~~-::~:-:
                                                                                                                                                                                                                                                                                                        ·· ·· ·.: :.:122·.¢0:.
                                                                                                                                                                                                                                                                                                 ...... · ··-:·.~!~~ij;:                                                                                                                                                                                                                                                                                   .   : .   :       : : : :       ~                                                                         :
                                                                                                                                                                                                                          : : .:_ ·. . . . . . . . . . . . . . . . . . .... . . . . . . : . .



           . : 10..-AM·                                                                                                                                                           RE'riREMENT vA~u~. LL8 • k~K~ Book~ ••
              02/lllil.                                                                                                                                                               ~ayine"'~ t~ Llc!;!nsee [)efendi:iritii •• ·
            ::A~~1S:..i1:                                                                                                                                                                               Ma"'h. 2009 throitgli Mlnih 21110 ·

                                                                                                                                                                                                                                                                                                                                                                                                                                    ~~-·
                        .'iypo                     •n.d.• •         Num                                                                                                                                                                                                         :-A~~t·                                                      . :a.l'l~::
                                                                                                                                                                                                                                                                                                                                                                               ~                        ci.dri·
              Ch..,k..                  : ... 3125!2010: · . :EFT:                :sOoor•d Fl!lonP"IMiite Fo~rntly f.ruBtJHL 383 · ·.    ··'fiiELLSFARGO BASE~ M!ili! · ·                                              l 03-i-.~·                                      . :-9,118,50.::
            ::ChOIIoFoml)'TNoiAVI.160·' :: ·: .'.WEU.SFAAGOBASE·O,U..C ·:..
                                                                                                                                               ·.: . ·. · Ca~oo
                                                                                                                                           .. .:::: Commlool~~r                  =:::~~::=:::::::::;>·······
                                                           . ."EFT.: ::_.S.ic;hdFIIl~riei~S!nt&plll!!i,UC":,··
                                                                                                                                           .
                                                                                                                                         .... COm~D11
                                                                                                                                                          ~:i'~l.:h;diRA(a 7aj.~~jco~~;..
                                                                                                                                                                   ·  ·                                               .           ·
                                                                                                                                                                                                                                                        ····.·~~·~~~~~~~~
                                                                                                                                                                                                                                                             :·_APKIJrt..uz,MaD:-TRAD".!RALFG:!H ·.·· 'I.£U.SFAR.GOBASE·~~9·
                                                                                                                                                                                                                                                                                                                                ~~f~GOilAfiEca4S9                                        •1•171
                                                                                                                                                                                                                                                                                                                                                                                           99.51:
                                                                                                                                                                                                                                                                                                                                                                                                               :s~7~1                           ·~597.21
                                                                                                                                                                                                                                                                                                                                                                                                                                                           0.00·'·
                                                                                                                                                                                                                                                                                                                                                                                                                                                            .: .
                                                                                                                                                                                                                                                                                                                                                                                                                                            . ·.:..t-EI7,7D.":.. ·
            ·_- Ch11c.C.·                   ·. 1125/Z(UO · .··::EFT·· . : :.: Sl!:~d Fl~a~da1 Shtngia,LLC:·.. . ·:...                  . ·:. · · Ccmmlnl"lln:   : ·   · :                                     · · :· · · · ·. ·          ·· ·                 'AP Klltlrz,Ma~-T.RArHR.6.A.JCAOi1 ·· wal.S FARGO BASE.~.M5g ··                                 ... ··_Q9.5-4. _-:                                                                 .-"9'-16 .
            . :Ctii!JI~.:                   :·.312:5.r.2010·. ·: .. EfT . . ·.s:eoonu:IFin•tJdu~Stra.tl!!lgln,UC·:·· .·: ·· ···: .__:..._-. Ca~koion            . .      ·                              ·· ··: :. :. :.                                         _APKiburz,Mm-rk·TF'AO.RAJH"l.383            VrlEU..SFARGCPASE>H-59                               "·51"&.54                                                                           --2EIS.62 : .
            ::CheCJri:·.·:                     3125120iD"         ..EFT"." .... Sei:ilr'eci:Flrio~~tidalS1n.teg!.. "-LC::· ,::.::,::. :.·:·~·::cornli"Wefon ...... : .".":                              :. : :. : .:· .:.                                      :.MJKlbt.lr.z,M.atk~TRADIRAAVLH!O :· wa.t.SFAA:GOBASE"-"U:Sa.·· ........ ··.·. ."9tl.54.                                                                                     .. -ltl$.06 .·
            :·Ch~ok.:                      .·.·312$12010            EFT·.· .· ·Sec!JredPhandt~I~~·.Uc:: : ··::: ··:. ::··:.:·:.·.: CommiHion .·:.·· . . . . . .                                         :    . .. · .. ·:. .. ..                             .. H'KlbUrz,MaJo:-TRADIRAPU 14"0:              \o\IEUSFARGIOBASS·~·-!Jo4.:59_...                        SS.6of·                                                                 . .: -9il.!4.
            ··Ch~tek··                     : . ."312!t20l0          EFT···· ·Securtu:IAn:andaiS1nto~llC.:·· · ·· ·· ··~·." ..":· :CommiMian · · : :' :· . ·                                             . : .     ··                                        ··.·APKlburzM1rk-TRADIRAJHL.d33                 \Na.LSF!'J-l.~"?Bf'SE-~59.                               9'!l.~· .                              .·                                             0,00.
            ·:Chd ::             . . ·..3/2:!51.2010               err.s~irl!ld Rnandi:il Slnltegi~LLC_- .                 . . ·.·. :· Drenn:~~~n,jiH'f)f L.Su~o:IRA(Si81.$2Bieo~iint~Hlom.:                                                                     \Mill..S F~~Q BASe~ 845a "! .             ·-5PUT~·: .. :. :~· ..:... : ·: .... ·.. .·:.                    .                                  ·-400,oa ·
                                                                                                                                                                                                                                                                                                                                                                                                                       ·
                                                                                                                                                                                                                                                                                                                                                                                                                                             · -401J.OO-
                                                                                                                                                                                                                                                                                                                                                                                                                                          -m.ao·:
             :.Chlldc.:.        :..... ·: 312612010      .. EFT.:.    :_:~4 Rn;~~nd,( SbtaglHo,Ll.C.·.                        . ... Cori1mlst.IOn.· . . . . . .      ·    . ..         ·   .                                                                   . P.P Orti\niVI,J-SIMPLS ~AA:PU 140          VVEU.S FARGO BASE:.M59 .                               200.00:
           · ·:aJII1lk ·: ·: ·: ·: ·: ::: 112!5/2010 . ·: :EFT.: .. ··~4 Fi.nandsl Shle.gl~·.u.c.. .              . . . . ..·...:: Camini!Ltlon.. . .. . . . . .               . . . . .                                                                         AP Drtnnan,J....SIUPLE 1RA.JHL.B:s~ . VYEU.S FARGO BASE.-Ufi"S.:.                               . 200.00.                                                           ..... o.oo .
             ·-Chl!:ilk :. . ..........lf2!5J2010 .         I:!P'T .·  Se«::urr~~d Flnfll'!dii'!.S"Ir~I~~,UC-::        .. '. ·.... · DN!ni'IL'IIn, Silly Slmpl:e U~A ~8l~nt) Cclm"*':IOM                                                                         'IJEll.S F~GO .BASE~ M-511· ... ·:· · · · -S;Oi...Jf~ i~·· · · · · · · · · · · · ·: · :· · ·                                                  ·400 .00                      . -"IQD .00
             .. Chmd.:: ·: :.: ··· ..: .: : :.·:. ::·::·:: ..... ::~~t::::~~~gm··
                                              312~0U:r"'· . ."EFT·:: ... -~~Flnllncl~lStnlteQI.et,U.C:.:.                     ,·: . ·::.. : :·:.·:·,·::Comrnbi:lloc.. ::                        .             .                                              : APU.n:IIIOO,PIIujAXA.o:l91 :.
                                                                                                                                                                                                                                                                                                                               -=~=:~t:::·<
                                                                                                                                                                                                                                                                                                                                'w\IEU.SfARGOBASE.~M59·:···
                                                                                                                                                                                                                                                                                                                                                                               · ·.:.~:~::J::
                                                                                                                                                                                                                                                                                                                                                                                        1 11mu4·
                                                                                                                                                                                                                                                                                                                                                                                                                                          .~.~.70 ..
                                                                                                                                                                                                                                                                                                                                                                                                                                         . -4,878.96 ·.
                                                                                                                                                                                                                                                                                                                                                                                                                                      -..: '3,50$22 ::

            ·::~.,:::...
           .. :.ChltcJc:'
                                        .:::~~~~-.: ···:~.: . : ·. ~-:::~=~-~====:~:·:~ .. ·:-:::.·.::-::::··:::::.g:~;=_:.:::: .: .. : .. ·:... ·:-: :: :~t::::~:~:~~1~~ ·:;.""
                                         · . :.312~010 ·.·.·,·EFT . . S«:uredFinan·cli.1Strllteyilli:II;LLc:·:.                         : :: :·: ::.C~;~mmJnlon·····                  ·:        .· . . . . :.·· ·:                ........ '..                .fJJllaraon,PauiJHL633.
                                                                                                                                                                                                                                                                                                                        ···::·=~:::;t·~~:
                                                                                                                                                                                                                                                                                                                          :: 'Nfll$FAR(;OBASE~_84:e;a::::.:·
                                                                                                                                                                                                                                                                                                                                                                  .:.-.:· .:.:.: :.: ::.~:~::~~·:
                                                                                                                                                                                                                                                                                                                                                                                  .. },169,74_
                                                                                                                                                                                                                                                                                                                                                                                                                                           -2,339.46
                                                                                                                                                                                                                                                                                                                                                                                                                                      . ·-1,1BS.R .
                                                                                                                                                                                                                                                                                                                                                                                                                                         .. ::. 0.00.'.'

             ::g:=::
             . ~c~:
                                            ·:.=~~ ·:·.·.·~~~ ::·:::.:.-=:~~~:~·:=~=~:ttg:·::                               :···:·.·.·. _:_::::::_::::.:.:-~::~~~~-~~-~!~~.?"~,RA~a!a~~~-4~)~~~-
                                               3J2Si201il .. ··Err ·:.·.:SeoJi-udAnaridii!S1ntteglea,U..C: .: .. ·' ·· ·' :·.:·                ··CommiiiiDt'l···:
                                                                                                                                                                                                 ·· .·.··.·:.~.:.:~~=·m.:::
                                                                                                                                                                                                     ..
                                                                                                                                                                                                                            ·:·.-~s~k~b~~-~~5~_-::··
                                                                                                                                                                                                                                                                   N'lrdu~,GW.TRADrRAU:Orn·:·. 'NEU.SFAA.GOBASE•·!MSi:.
                                                                                                                                                                                                                                                                                                                                                                                    ····1~.bo·:
                                                                                                                                                                                                                                                                                                                                                                                       ·:143,00
                                                                                                                                                                                                                                                                                                                                                                                                          :: \,480,0<1 :                  ·-1,480.00.
                                                                                                                                                                                                                                                                                                                                                                                                                                            . :..1 ,'332.00 ·_ .
                                                                                                                                                                                                                                                                                                                                                                                                                                            .-1,164.QD
            . ·Chac?:; ·.: .             . .. ~tl"'ltl:: :.·.. ;EFT:.: . :· :~~red Ammcilill·stra.tegiH,U..C.··                             .". '.". ·:.Cbtnm.Jsidoo :. .                                                                                :... · P,P M~oui.~,GI-N-TRI\0 IRALBL 36~ .·. . \'VEu.s FARGO BASE- 8459" .. ·                                                   : 1-43.QO.                                         .-1,0;16.00
             .·Chec:l:; ::                   : lr'25J201 0. ·.:. ·.. ~FT  . · SN.Jred Flnln~aJ stra.teg!:es,U..C ·:·                        . ::. ::.eo111m~ati.::.                                                                                     . ... P.P MUa.e,GW.TRr\0 IRA MIA 335 .· :: WELl.SFAAGO BASE~~~g: ::·. :.                                                           1-'l$.00.:                                           . ...aaa.oo
                                                                                                                                                                                                                                                                                                                                                                                                                                                     :7~0.00
             ··Chf:Oi:;:·                    "Nfi!2010. ··.EFT              ·Securr!!!dF!nandaiShl;egitn,U.C·:                             ·:.' .. '.::_CDmmlalm.                                                                                                ·.f>.PMUo&,GW-TRADIRAlFG31~. ·.··: ~SFARGOSASE;.B-459- ··· . :·
               ·(the.:;~.:                  .: ln5.12010. ·... ··EFT .. ·.· Securtd Flnanci2:181rateg!M,L1.C :.                         . ·. · :· · ·.·.Comnrln!1?f1.".                                                                                        · · .&P Mlls.e,Gw.TRA.D IRA/VI.A 091· .:· .: · ~S FARGO ~e:.a.459·.·:··                                                                                                               -{;92.00
                                                                                                                                                                                                                                                                                                                                                                                                                                                     -444.0[1 .
                Cheok :: .·                 ·: J.a5J2010 .. ·.·.. ·EFT . ··.. ·seCut0dFin.a..GiaiS1nll.a1!11·"',U..C·:. ·              ::.-: ._::.. ·: .¢(l1'1'1rniia!oo.":. ..                                                                           · · ..:.AJIMUII"!.l,~TRA.DIRAJHL383· :: ·. "WEUSF~O 8ASS~.~-5g· .·

       ·.. :~::.·:....
             :.Check
                                                                             :
                                         ..::::~~~::. ·--~~~r: ::::;:~~=::==:~:·:·:.-.-·
                                            ·: .31'2512C:1D.". · ·.EFT . · .. · .hculed Flnancla!SW~ea,LLC ::· .
                                                                                                                                        .~:-_·::.::..:g:~=::-.:
                                                                                                                                                          CJlLuumU.OLFG:566:                           · :··( :WELLSFAAGOBASE~&459           .                                    s,soo.OQi.                                              -s,Mo.oc .
                                                                                                                                                                                                                                                                                                                                                                                        MOO.OO                                                       ·. 0.00 :
                                                                                                                                                                                                                                                               ~~!~CJ~~-EUSB ... <<>=-~~~O-~~-:~~sg·.··                                                                                   . . ..
                                                                                                                                                                                                                                                                                                                                                                                          21io.oo
                                                                                                                                                                                                                                                                                                                                                                                                                                                 ·...a.c-.00
                                                                                                                                                                                                                                                                                                                                                                                                                                 · · ·· · · -"loo.oo :·
           .. Ch'.!Gk. · .                  · "1012:'!12009 .":·,: 2491·         . $mi~T>"~;~~:IIn Et$1~ Pl11n~lng ~oee Ll.C. ·:. ·. ·: . ·:. ctl~ Mcm W. SchmlctJ:~,S7~141-4)                                                                          ·: ·."." ..1-P Sctlmld'I;ANI.:t52 · ·_- .. :· ·· ·         ..       .'fi!ELLS FARGO BASE~ 8<4-59 .
            ··Ch"!Ck·: .·                   · i0/2"3120011·· ·2491:              -Sanlari~nlSIQ"h!PIIImnlng!Jefvlc:o&~ltC · ·.·· ·· Totl!l$amount$30,DOO··:.. . .                                                                                            ..-JoPSchmldtUtJL182:·.·'                                  · ···.V!'EUSFARGOBASE~.e+59                                      . :!00.00.                                        . -m.oo

               ~::
            ._. Chack·." .
                              :.: . . ~:=~r ···~· ~~~:+==~:~:::1:!t:tg .• . . . •. ·u~~:Emi~~~,~-(10%)····•
                                          . . 1QI29!2009 ."." .". 2eOO .":·· ::."$en((lr.Tex!lfE8tllltr! PlanNng Sei-vli:r!i1i LLC :·
                                                                                                                                                                                                  ·.•·
                                                                                                                                           . ::. ·:. Cilait 11l11~V E. Xale•uie...JRA (d7a1-33r3} .
                                                                                                                                                                                                                                                               ~~~:._'(fg~E·M&~.·:.
                                                                                                                                                                                                                                                               AP Kol-enlio,T..JRA HU 814.               .
                                                                                                                                                                                                                                                                                                                               ~~rt~>\RG()9ASE'~~ ,.
                                                                                                                                                                                                                                                                                                                        .".":·:WELLS FARGO BASE~ a:.l!$9
                                                                                                                                                                                                                                                                                                                                                                                        .. :tDO.OD·
                                                                                                                                                                                                                                                                                                                                                                                         ·1oo~oa ·
                                                                                                                                                                                                                                                                                                                                                                                   . ·: 100.00
                                                                                                                                                                                                                                                                                                                                                                                                               _.soo.oo .
                                                                                                                                                                                                                                                                                                                                                                                                                  ...
                                                                                                                                                                                                                                                                                                                                                                                                                                                o.oo: ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                . ·600.00.
                                                                                                                                                                                                                                                                                                                                                                                                                                                .'-400.00:
                                                                                                                                                                                                                                                                                                                                                                                                                                                 , .... 0<1.:
            .·.Check·' ·                   ·:. 19~009 :·." .. ~ :::·:·.~~.i~~ -~-~~-~:~~~"~-~~~ Y:~·:::                                           ··:.
                                                                                                                                                   ·icle.l$amQLmt.$25 1«tQ· . . . . . . . . . . ·                                                              Af ~da.T-l~i~G201                                             ··1Mli.9 FARGOBA.sf!>M59

                                                                                                                                                                                                                                                                                                                                                                                                                                        ':Ngo21!:.
335
                                                                                                                             .•.••.•..•.• >..•.•. •·••·• ••••.• •• ••• • •• • .••.••..•..•• ••.•• ••.••                   •


       · 1o.,._AM :·
                                                                                                                                     • ~~TlREMENT V~LUE, Ltc·-~~~F Books .
         _:'t~:V13_                                                                                                                       PaymentS to Licensee Defendants
         :'~(-~~::·                                                                                                                                         Maicll 2009 lhro:;;,'           _;__;_~c...;:.                    .. AcCOunt : ·                                                          DObit' ••. · ....••   ·Cl'o10.: •..• 40511 .•.•• Rlcil•rd IJro•mor•· ·... ·             :.·:,CllentRoedM.Fo1hortyoiHM(67aHZJ) ·'·                                               APFclh"ll~I.R4MAl                                                                                                    Filed
                                                                                                    13 May 1 P6:29
                                                                                                    Amalia Rodriguez-Mendoza
                                                                1100 NORWOOD TOWER I 114 WEST 7TH Dispwt~~J'kx 78701
                                          512.495.1400   I   FAX 512.499.0094 I )MCCONNELL(a)GBKH.COMTII8visvBistriot.COM
                                                                                                    D-1-GV-1 Q-000454




                                           May 1, 2013



Via Electronic E-File System                       D-1-GN-14-001582
Travis County District Court
1000 Guadalupe St.
Austin, Texas 78701

       Re:               Cause No. D-1-GV-10-000454; State ofTexas vs. Retirement Value,
       LLC, et al;       126th Judicial District Court, Travis County, Texas

Dear Clerk:

       This cover letter serves as notification that the attached are additional exhibits to
Receiver's Motion for Partial Summary Judgment as to Licensee Defendants e-filed 5/01/2013 at
6:10:43 submission #ED227J017462843:

       Exhibits 4C-2, 4C-3, 4C-4, 5, 6, 7, 8, 9, 10, 11, and 12.

                                                             Yours sincerely,


                                                               ,   ~~                /       C/'\~
                                                               7~ {~~~-''- .
                                                             Evelyn Garnett
                                                             Paralegal to John W. Thomas


cc:    All Counsel and prose parties




                                                                                                                      337
                        ·.10:~.AM                                                                                                                                                                    .REllREMENtVALUE, Ll,C" KPKf Books                                                       .·
                            0212:i/1~                                                                                                                                                                ··Payments to Licensee D~fendants • ·
                        ::A~n4-~l;a.~1~                                                                                                                                                                           Ma;,h 2oiia ihro~h ~rch io1o .

                                      TypO :
                                                             Dllbl:
                                                     . · - · - ·- ·:
                                                                               Num                                    .: :Na!rw:-                                                                                llomo                                                              A~m.                                            Spill

                            ·cnm ·                   ··3f2!5J2010    .Err·· ...                AMetGtowlh&Ptot.td:lo~·                                                  :eomm~ion                                                                                  APi'ILldiil11,RG-TRAOIRAL.eL~1 ·.. W'E.LLSF/!..RGOBASiE::'~e4t';s                                          . fiCQ.oa· · •·                                             :-3;6Co.oo .
                        : .Chook ::                    312!5.1201(1 :         EFT :     ·AAet Growth & ProbctkHl. . .                                        . .. : . : Comm~loo ..                                                                             : ·AP To.tllMetGWNI'J&Protectlott.                                                      ·.CDrnm~oo.                                                                                   AP_Teuoh.ert,RG-TRAOIAALFG 3f1 .·.· WEL.Ls-FARGC BASE-&4~ ·                                                . 500.00.                                                  :·2,!!00.00 :
                         ·Check ·                    "3f2St.2:010             RFT:·     AM.I!ItOrowth&Prote~ri . ·.. ·                                         .. ·:.¢fl.mmRliHl.                                                                                   N'TauOOert,RG-TRAOIAAPXA091.·.· 'iN'Cll..S;i!!ARGC ElASE·~·M5-V                                          ·. 500,00.                                                   :·2,000.00.
                         ·Check·.: ·                    ·3125!2:D;c:         ·EFT: :- .. A,;IJ:etGrowth&ProttlctJ.ot'l                                                     C..,mm~loo       ·                                                                       AP Toutllort,RG.'IRA01RAJHU83 :: WEU.$ FMGO BASE '«!9                                                    :: ~oo.oo:. ..                                              · -1,soo.oo :.
                        ·:cnoo~
                            _C~ecic:                ·: 2141201.0 :·'       · ef:i-.            ~di-K8YM8i1m.:·                                                     ::··.·.·Co~ID11"                                                                             ··: P.PThc!rhtOn,AI.FG782:                            WELLS FMGO BASE':M59. . .                           . .:. M>.OO :. :                                                 ·•2,:;62.50
                        -:ChEck:.

                            Dhoo:k:.
                        .. ChQ ::
                                                 ....
                                                     :. ~-'12010 ·.: ... Ef:i .:.

                                             Z1412a1o·: · ·.EFT ..
                     . ;Choo:k · . . . . . :.214/2a16..     EFT·
                                                                                  .:8NJ:I'1d:il(j;y.M:a·r'tir!
                                               .. : .. 2'412010 ·.. . ·.EFT.': :. BrtOO:t Ksy M.111rtfn
                                                                                           ·   ll«nd•KoyMo~n
                                                                                               !'Jr
                                                                                                                                                                                                                                                                                                                 ·:. WEllS FAAGO I!ASE; l45D··        · · · · · · · · · · · : 512.50 .
                                                                                                                                                                                                                                                                                                                                                                                                                         ·· ··.      • ~9.52o.oc
                                                                                                                                                                                                                               . :. .·. :·. ·
                            CHock:: . . .             .112<112000        ·.1017 .· .Brl..,R.C.rwnlol                                                                                                                                                        .. WEU.SFMGO.SASE,~9:·                                  'Sf>LIT~.:·                                                                        · : 9.s.2o.oo. • • • • • •


     n         m
                            Ch~ ::
                            Cheek.·.


                            15
                                                     ::.51'2&'2009_.· ... ::1017: .: ·:Bttan R. CeM!nlu!.
                                                      ·51.2.012.009··:.: 1017


                                                        ~=r                   mr
                                                                                      · · Brlat.R.C-CNI'Ink.l!l


                                                                                               5:n::~=  ·•· · '
                                                                                                                                                              ..


                                                                                                                                                                ~~~~~=
                                                                                                                                                                       . .Commlialon.: .
                                                                                                                                                                   : ·: Dlmlm~on-··
                                                                                                                                                                                                                                         .. . . .      . .... MJ Keellr;-g PI¥Jli.80-4 : :: .: .:
                                                                                                                                                                                                                                             ·' ·· ·· ·· :,.MJ-J';;Hi11gi....NL.5Ji11·· '· ·. ·


                                                                                                                                                                                                                                                                    ~~:~~:s·~·~                         · .=~:~gE!~E
                                                                                                                                                                                                                                                                                                                    WELLS FARGO BASE~ M5il ... ·.
                                                                                                                                                                                                                                                                                                                    1NELLSFARGOBASE-M5'0'·. .
                                                                                                                                                                                                                                                                                                                                                                             l,36o,oo:
                                                                                                                                                                                                                                                                                                                                                                         :· 1,380.00


                                                                                                                                                                                                                                                                                                                                                                             JS:5
                                                                                                                                                                                                                                                                                                                                                                                                                                         ·. -fl,160.00
                                                                                                                                                                                                                                                                                                                                                                                                                                     · ·-eaoo oa
                                                                                                                                                                                                                                                                                                                                                                                                                                           ..s~o:<                                                                                                                                      ><           <                                                                                <                                                                                                                                                                                    ·'2,120.00 .




     ~
                            I'CtiiKk·.: ·                                                                                                                                                                                                                                                                                                                                                                                           ..   .-~1,38tl.OQ       ._.


                                                                                               ::~~:g=~= :·                                                                                                                                                                                                                                                              ·
                                                      '512812008 .. ···10H ·· -BrlenR.-Cmvenka:                                                                            CommMLo:Jl-:.                                                 ·· ·· ·· ·· ..... ,.APKeellngOML-«6                       ..            ..:WEU.sF.ARGOSASE-8459-·.:·.··.·.·                     ··1,JtiO.IJO.·
               :1:                                                                                                                                                                                                                                                                                                                                                                                                                               D.DO

               iii ~=                                   ~~~r                                                                                                  >>5~SE                                                                                                ~1t~l~~nl4~0                                  .=;:::~:::::
                                                                                                                                                                                                                                                                                                                                                                             1
                                                                                                                                                                                                                                                                                                                                                                                                         ·. J,SO(t00 ::                  . -3-,500.00'.:

                            Ch!lct :·                :: 611712009·.· .: · .... 1050 :·.·:· .:·.Bli11n R. Carn:nkll·                                           ·.· .·.· .·. COl'T'imlulOii ·.·                                                                       I'P a...J'tih•m-IRA!;.J!.L.155                  "M::LLS fARGO BASE--·Msa.:
                                                                                                                                                                                                                                                                                                                                                                              ::::
                                                                                                                                                                                                                                                                                                                                                                             · 7CO.OQ                                                    ·::~~~:~           :·.·
               =i                                                                                                                                                                                                                                                                                                                                                                                                                          ·1.~00.00          .




                      j' ~i ~i·····~~·~····                                                                                                                                                                                                                         ~~.. ~~~·~: . • ; . ~.
                                                                                                                                                                                                                                                                                                                                                                                                                                               . "7oo.oo·.


'
                                                                                                                                                                                                                                                                                                                                                                                                                                                 0.00. ·.



                                                                                                                                          ···.······.:::~g~~: . :
                                                                                               Srian ft. Cerv-ankl: ·. ·
                                                                                               ·a.-~.nR.~n"ktl

                                                                                               ·~:~:=~:;:-;·
                                                                                                                      ::
                                                                                                                                                             .. .. ·.:Commiulon:
                                                                                                                                                       · · ·. · .. ·. · ·.· Cemnt.in!Qil
                                                                                                                                                      · ··· ·:· .... :.ccmmm.z.ion·..
                                                                                                                           .· . . . . _::-.: :- :·-':' . . ·:. .: .·:. .·.::.:::.g::~:~ :. :.
                                                                                                                                                                                                                                                                ::APP•IFOOSJ..A!'iJ-4 :.
                                                                                                                                                                                                                                                                ·   P.P Pardo 1-HL 5Hl' ·.
                                                                                                                                                                                                                                                                : APPBJ"doleL

                                                                                                                                                                                                                                                                :~~~:~=~.:::
                                                                                                                                                                                                                                                                                     its·.·
                                                                                                                                                                                                                                                                                                            ·.·.·::·.··~SFARGOBABE~·.u-59·
                                                                                                                                                                                                                                                                                                                · .. wa..Ls FARGO ilASE~-l-4-59 . .
                                                                                                                                                                                                                                                                                                            :- ::- ::- .weusf:'AA.GOBASE~·M51i:'.·.. :.:: ·
                                                                                                                                                                                                                                                                                                            :. :.::-:;~~=~g~t::··
                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                                              :~oo.on ..
                                                                                                                                                                                                                                                                                                                                                                              . tOO,{l-Q ·
                                                                                                                                                                                                                                                                                                                                                                             ::-1oo.oo:
                                                                                                                                                                                                                                                                                                                                                                          :.:::~:::·
                                                                                                                                                                                                                                                                                                                                                                                                                                    . :=:~ .
                                                                                                                                                                                                                                                                                                                                                                                                                                                ·200.00 .
                                                                                                                                                                                                                                                                                                                                                                                                                                                c100~0.
                       ·:·:~~L                       . 6125.2009· . ::·Hl7.0:·                 13riat1R.Ct.Min~·::                       · ........ :... :...".".' .... ·.'."Ciemmiu!Qf'l       ·                                                                   APPIIr'dt:IING2-!3. ·..                      :: .·INe..LSPAAGOaA5E~IM59.'·           ........... 10C,OQ.
                            cnec.i:-·               .. -~:5Q009 ::. :: ·107\l'·                Srf.an R. Cervenbl ·.                                         · · · .. · · Comtnlsllfon· ·                                                                           AF Pardo OML 4-48 ·· .                       . · ··wa..LS FAAGO BASE·- s.!Si ·.                . : 1 OO;D~:                               . . .. .              . . . . . o.co.



                            ~/••··· ~./l~ ~~~> .· · · .· .· :~\                                                                                                                                                                                                     ~,:1: ·~~i~;~                                                                                       .···~··
                                                                                                                                                                                                                                                                                                                                                                                                               ~00,00                           ·SOO.OO
                                                                                                                                                                                                                                                                                                                                                                                                               . . . . .......... ·'250.00·.
                                                                                                                                                                                                                                                                                                                                                                                                                                                    a.oo

                                                                                                                                                                                                                                        ·. . . .                                                                                                                                                         :3,500.00 :                      : .3.~00.00:.
                                                                                                                                                                                                                                                                                                                                                                                                                                          :::..2,800.-CliJ:
                                                                                                                                                                                                                                                                                                                                                                                                                                         ·:-2,100.00
                                                                                                                                                                                                                                                                                                                                                                                                                                         .c1 Ml.D.OO :

                                                                                                                                                                                                                                                                                                                                                                                                                                                p;,~;~
                     : !:
     338
                                                                                                                                                            ..             . ..-.:    :. :.·: .. : :.         ·. . . . . . . . . . . . . .

                tn,~AM                                                                                                                                           .RETIREMENt. ·vA...:.uE:, l-Lc . KPKi:. aooks ·
               ·.021W13.                                                                                                                                         · ·.   Payrnen~t~.l.lcenseeDeferidants                                           ·
           .   :A~rUa( 8UF¥.                                                                                                                                                   · t.~areti 2009 ih.O.iil~ Mlrcli :i01o ··
                    ····.typO·               'Datmmloolon·                                                                                  WELLBFARGOBASEC8.j5Q:.                 :.~IT··. .       .    .                                                          ·· ·· ·· ·· ·1,000,00:                           '11100.00
       .       :C"h~:        ..          "711312009:           1129 ·    Bl'iMR.CeMnitl ·                        . . ··.··.··>·CommisSion                                                                               APir.llnn..ShorigChiTMt"SlA5:14. :·.:V!i'EU..sFAAGO.BAsE"·S45S>-:                                             ·166.70.                                                    : _:,g33.30
       ·.c.JJec* . :· ........           "7113J20Qil.:         1129      __BrtanR.Cervtn"ka                       .· .. .. ·:. : .. : :: C-o-mi"I'IMiori.                                                            . .:~M!no-shoogChiTru~~ILBL165. :.. ::WELLSPAAGOBASE~&-459· ·.··                                                 ·166.1!PS ·                                                 : ....etlG.S-4.
         :C!IOIIm-shi>ngC!IITrvoiANI4&2· ·.:·"WELLSFAAGOBASE;&-459: '                                                   ·16US:                                                      . _.09~~ :.
                                                                                                                                                                                                              :--:--:···AP~Inn:..S.OoogCili·TruatL.Nl.0:!-2·: ·:WELL.$FARGOBASE...:&459:...


                                                                                                                                        ·==·                                                                · · · · =~~r;~~L~
         -Cbe-ek.            ··          ·1/,JI.lOQiil_:       1129 .. · 8r1a!'JR.CBI'Win.kl!.:            . :._·.              · · ·.Comr:nlsalan ..                                            .                                                                                                                                    :166.156·:·                                                    -33;!.,32 :·
      ··.·c~ack ·                         7/13l2.1l09 .: .     1129 .... Brl~nR,CftMnM .·                  ... ··.·· .. ·:.··.··.·· . :· OQ.mmlallori.                                         ·· ·· ·· ·· ·· ·· .... "APMIO!i..shtmaCil11'n.~UNGzti3:: · :-VIEL.LS:FAAGOSASE·.e.-459:.:                                              >166.66 :.-              ........ ·: ·:                        -168.86


                g~~ :. • ·• •· ~l=r
               :chol:ll
                                                               Hll j~ i~~~t .
                                      . · :B/1&2009 :-        ·tl!M     · · B-rln R. Cerven:ka ·
                                                                                                                                     t~~l~. . ,4... •
                                                                                                                                :=. ·:- ·:: CI~~Jnl: Oon~IG S.VW Flllmli)'.TM!It ·.   . . . . ... :.
                                                                                                                                                                                                                              ~~lt_ ~i~·$.
                                                                                                                                                                                                                             :.loP Doo•ld 'MJ Tn.mAG:L66L ·. ·. · ·. · · · Y'.IELLS FAAGO SA.Sii.~ Mss·.·
                                                                                                                                                                                                                                                                                                                           .· . . ~~i
                                                                                                                                                                                                                                                                                                                                · · · "428.58 :
                                                                                                                                                                                                                                                                                                                                                       . .....
                                                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                                                      ·~· ·······~···
                                                                                                                                                                                                                                                                                                                                                                                ....
                                                                                                                                                                                                                                                                                                                                                                                       . ... ~Z,571.-tl2


               ~:: · · · .•• ~1:5 :l~E ~=~~:g::~E .
               :chotlt :·                ·1111!12009: · · • ·1394 : ·: :" Bnan.R. ~nlOil'-
               C~~k           .... :. BO.l./2009 . ." :·.1453 .:.:-: Brie.nR.Cervll!l:nk-11 ·                                 .._. :·.Can-ftll~t(G1tiH-4!:1)CommJ.Nil)~:._-_-..                                 . ..... WEU.SFARGOBASE-~_--·.                  -SPLIT- .-·.-··.· ·····.:'::·::·:·-··:.·:: ·                     .: .: .".·...                     1 1 ~~.QO..             -1 1000,0(1-_.·.
       · C~.-cJ:: .                      812~12009       . 1453 .... Brt11n R.C-tl.-YU.nkzl:·..                               ·····Client Herrrya CorraQ·J~ :-.                  .                    ·· ·· . : .. ..   APCctTft\tTrui1AXA.:!JG4." ··. .       VtB.LS FARGO BASE~B-459                                             _ t2:!!,0n                     .      · ·              . "-875.oo·.
               .C~a.:k .·        :. :. :._812H2C09 ·         · 1-453      Brian.ft:C•rvenka                                             ·.T~;~_A'M\l:r~t:.50,0QO.oo·:·:                                    · _. ....... AP.c.:irrllflffl.l.dLNL7~::.                      ~~-~~~.P:·~~:r~.~g·:.                                   :_ t2;!5.00   .: ·                            ·· ·· ·· ·· ·:-7.50.00:


                                                                                                                                                                                                                                                                                                                                                                                                   P..07
339




                                                                                                                                                                                                                                                                                                                                                                                                                      r-'
               : 10:4oAM                                                                                                                                                        RETIRENIENT yALiiE~ r.lc . i ·: · ·arlon R. C-nl>           ~~~~ ~!:Et
                                                                                                                                                                                                                                                            . ': CC •. : . ·:WELLS FARGO BAS~ -11-459:: :
                                                                                                                                                                                                                                                                                                                      ....           ~:: > .
                                                                                                                                                                                                                                                                                                                             ....7DD.DD ·.: .
                                                                                                                                                                                                                                                                                                                                                                .· .. ·      .     ·.. > :!:5:E
                                                                                                                                                                                                                                                                                                                                                                                         -4,200.00
                 .Che~··..                          !11251200SI :: . 1-4n: :· Brf:ariR.Cervth:kd..·                                                        :Kris~t:I\(6781-14-4}Co"'!lmMm      .                              .AP!ock..                         919121109·               1579       CC!Irlan·l•0 ••
                                                                                                                                                                                                                                                                                                                                                :: ·                                       ::~:~~
                                                                                                                                                                                                                                                                                                                                                                                           ••   --400.00
                 · Chedri                           ii1W2009: . ·: 1578 · ·: ari11fi·R. Cervenke                                                            :Hans~   (61a1 .. 1o4-3J Comrnlulon                                 Af Hit:n.it-1 LNL 7.oi-O               .. ·.·:w;:us FARGO BASE•:Msg :·                               100.00 ·.·. . .                                     ::-100.00 .·.
      :: 'i       Check                             :llf912009. ·.         . 1578       :. "r!i!ln R. CMV~nka                                               "Ha.rme:t(6TS1-1-4J.) Ctl'mmlulor~                                ."AP Herita-1 ANIS~:.r                      >W:::LLS FARGO BASE•Bo4-5S .:                              "1[]0,00 .". · ·                                    ." -200,00 .




                  ~ili
                  C"lladi
              · ...ChO •·
                                                                                                                                                                       Elrfan Cenrtonktl (l-4-.0C%) ·.·
                                                                                                                                         . ....· .. londly (675IC101j C{ ~~~~~~~~
                                                                                                                                                                                                                               · P.P L.llndryTRA281 .·                 . · · "WEU.S FARGO SASE ~.&458 · . ·.. .
                                                                                                                                                                                                                         . : · · AP Landry lNG 201. ·: : : ·: ·: :. ·: \NEllS FAAGO SASE • 9-ISi •• .:
                                                                                                                                                                                                                                                                                                                              ··.    ~~~· • · • · .... 8~-00
                                                                                                                                                                                                                                                                                                                                    "767.:50 .
                                                                                                                                                                                                                                                                                                                                     7.7.5<1 •. .
                                                                                                                                                                                                                                                                                                                                                                                       !1~·~ ·
                                                                                                                                                                                                                                                                                                                                                                                       · -3,937.50
                                                                                                                                                                                                                                                                                                                                                                                     : •. -3,150.00
                   Chook .                           9/IIJI2G09c.      161-4             . Brion R. CaM!nl-~>:·
                                                                                                                                                           -Z~lRA-(-67~1-~10)1X1mmiMion
                                                                                                                                                                                                           ·            ...:·::·~i=:~~~~~ :. ·:·:·:::·:·::~. ;~~:~~~:::;:·:. :
                                                                                                                                                                                                                         · -:"-:·APZela.batgiRAAN1852 :." ...... :.::·~sFARGOBASE_wM59:
                                                                                                                                                                                                                                                                                                                                     ~~:~-:     . _.                                      ~~~:E~ •· · ·•· · •· · · · · · .· · •· · . . . • ·.••1~~1~Ji~~~~
                                                     .. 10!6f21l09 :. · · 2073 ••
                                             · · · · ·: 101612009 ., ..      zon ·
                                                                                           Bli•n R. C•"""l   ~:=:~5:!::::
                                                                                                                                                                                                                                                               · ·.: •. · ·.: ·. ·.•WELLS FARGO BAS,,,,~··••
                                                                                                                                                                                                                               .MJ :E.deMB~rc./tJf.A.!I04 ·.. . ... ·. ·:.·:.WEll$ f!Mt;O FJ.A$~.-.1-459. .
                                                                                                                                                                                                                                                                                                                                    . 1110.00 .:.
                                                                                                                                                                                                                                                                                                                                    ·100.00 .·.
                                                                                                                                                                                                                                                                                                                                                                                                ~:~
                                                                                                                                                                                                                                                                                                                                                                                       : .: ~00.00 :
                                                                                                                                                                                                                                                                                                                                                                                         ·::.·SOO.Oo ·
                 ·Cile-ok                               10J&r.Zo09    · "·"2013·           ~i'lnRCorrvrw;~                                   ·· ·· ··Edelsbtln(67l1-25f~Co:;~mm~on.                                        .: _.:APEdtrltti:lnLNl7-40.       ::· :.-.:::_ :::.:.\'ir'EU.SFAR.GOBASE~.6459~ .:.. :                   .1GO.oo.:                                             :·4-00.00




              ••·I· . .
              ·· ·Cho·
                                         .... : . : :1CM009 . ·. · .· 2'28 ." . : . . B11:1r1 R. CtlWI~l                                                                      .... ~~a~1~g7~~!~·····                                                         ~:S1fttf~~,~                                 ~jt;;g~;;~;                        . • ~~;                                                                  . ~=Hr.···
                                                                                                                                                                                                                                                                                                                                                                                                Pagtl."."
340
      ~;~Y~o~hkJiH~(6181-2~~ •.
      i-al:al $Amount: 13.000.0:0.: . :   ....
      Ucen:s-ee: Joa:ephT. ~·~luoni.(10JJO%J.
      Ctlmm!Ron                · · · ··
341
                                                                                                                                                    ....          ·. . . . . . . . . . . . . . . . . . . . . . . . . . .


            10:40AM                                                                                                                               RE,.;REMe~t vALGE, LLC ~ KPKF Books
          . &2123113                                                                                                                             · Payments                  to Li~e.nsee Defendants
          :Ac:~1Bu1•                                                                                                                                            :·.March 2009 through March 2010 ·


                       .Typo                 ·Date··          Num· ·                                               Nama                                         ·u.mo                                                    A«:oUJrt:                                           ::,;p~~t

        '::Ch~:
                                            ~~-
                                        11Mooa
                                                             ·--
                                                            :·zn&· ·· ·artenR.eerWnke.-:                                                                                                              .,., $pig!1~o,F;RA LNL 782:                            .WELLS FARGO !lASE-a.459:
        ·:. Ch~ :                       111312009 . · ·Z778 ·: · .: .Brl!h R. CaMinka.: ·                                                                                                             Pi' Sp1!grioi11.F-lRA LFG 1566:.                      .·IIJS..i..s FAAGO ~-t-45!11-
            Ch~k                        111312009 . . 2771i1     . Brl!lfl R>Ct!~llflks:·                                                                                                             ·/IP Spognolo,f.lRA lNG 036 ·.                         . 'Mlli.S F/IRGO i!ASE· U59
         ·.:Ch&/ik-                     111312coD·          :·21ua· . :::lldlll'll'tc... Mnka-:                                                                                                      -"WEL..L.SFARGOBASE-8459                                  -5PUT-:      .    .
         ·"Chl!tCk                      11~«1tfi           ::. .V:i:nl. ·.·-.-.~a~R.CeMnka..                              . .. Client: John.& ~IQf«t-c& Pnq:u-al:e {671!-1-340)                      ·.f:lP Pal:fJ.td•J&F .HU 1114 ·                     ·... ·Yft!ltS FARGO BASe-- 845-f.
         ··.Ched(                       1113J2"CD9          . 179'1~ · ·---~M R, Clf'lrwnke                                 ·. Tolol $ Amo\ont: ~~,DI)I).PO ... :. .        .. .                       PP Pu~.lile J&F lNG 2:0s·                         ·: :..WEllS FARGO BABE •ft.oes-& :.
         :.~:::
        '.".QftGk'
                                        ~~~~:
                          ... ·: . .... 11t3J200t
                                                          . -::~:,:-:::::~~-=~=·:·
                                                                   .
                                                                :at~._._ _._~"" ~Ceilfl'lfl~ ·:
                                                                                                                               U~lloee; Joseph t~.Oon.nanbJoi'K{10.00%) .. .
                                                                                                                               ~mfl'!~OO.                                                             ~~:::;:::::~~~~~>
                                                                                                                                                                                                      ./tP Pfd~ala J&F lFG 586 ·
                                                                                                                                                                                                                                               .             ~~z:gg=:~~L
                                                                                                                                                                                                                                                        · · VYELLS FARGO BASE • 845:a ·
                                                                                                                                                                                                                                                                                                                                                                                   :-2Clo.oo: ·
                                                                                                                                                                                                                                                                                                                                                                                   ..!oo.oo:
                                                                                                                                                                                                                                                                                                                                                                                  .·. -:0,00:.
        ·:.Cl1e-dl.                     1if312009          ·:;i!.,Qiii_.:··-~"fl~.~nka:                                                                                                                Vii'ELLS !"ARGO 6Asf -B-4=-9· .."."             . ·.:::·-sPLIT....... ::. ·.. ·. ·. :.. · :                                                                                ..C,OOO,OO:
         .. Cl'J&eK·                  : 111'3.'200r,: . ·: 2.806 -.:-.ll¥ll'lnR:.-Cervenka··                                  Cllont Uooy EOQ T""'l (!1781.;149)                                      ·liP Moty ~g Tnmi HU 114::;· .·             · ·:.'M3J.s FARGO i!ASE·- 845S :                                               4o.i.lio                                         -~.aoo.oo.
        ·.- Cl1edr                    · 11MOOS :_ :_ 2806 ::: :_ Sihm R:.-Cervenka· ·                                         rotnT $ Amo1-1nt: 2QO,OOO.OO · .                                        .AJ=tU~JfYE.rlgTrusiW899: .......I/IJELLSFARGOBAS!-.~!!i9:                                                                 ~PO.GO                                           -3.2DD.DO.
        ::·checil                    .: 111'312009 .·· :.2800        · · BrlariR:.CeM.Oka-"·                                  U~mlftl!": Jlimet I..Qrfn B~lo-(10.00%)                                  NJirle.ryEngTrwtAXA8~               . .- ·:·.··:WELLSF.A.RQOBASS:~B-459 ·                                                .. 400.00 ...                                     ->,OPO.OO .
        ·.:. Cl1ecl; ·_                 11r:J/'200f         . 2806 · .·.etlan R:. Cervenka .                                  Com~lsl-loo    · · ·                 · ··                                f'I' IAooy Eng TM1 1\XA 145 ...... · ·.. ··.WELLS FARGO BA$5- U59.:                                                         4PO.OO ·                                       •;2,400.00
            Q,kk                        H1l/200&            :   2~     ·. ·: 8d1n R. Cente:nkll- ·                                                                                                     ,&P MooyEngTruol LNL 7<10.:.            . :: .. WEllS FAAGO BASc·IJ.459 :                                                 400.00 ·.·                                       -2,QOO.OO:
            C:I1Dclc                    11f.l.r200&        :_ 2ooo: ·:.ert•ri:R..-cnenk:.--                                                                                                            A? Ml!l')' Eng Truflt lNG 201:·     . . . .- wa.LS FARGO BAsE .:-·8459                                                    ~o.oo:                                           -1.8QO.oo:
            ~acli                 .... 11{,1,1100Sil ·::.2806 ·: . ..Brtan FtC-iwtt-nka ..                                                                                                            APMaryEngT.;-wb\NI$52.:            ... :: .:_!Na...LSFARGOBASE-~59 .: .                                                    ~Q,QO                                            ·1.2DD.DO
            C:~ftC'i·                 .. 11/3.a009 _· · 2808      ·'-BrtllinR.C•~:.                                                                                                                   AP MniYEng TJW"!.LNL 7B2459:
                                                                                                                                                                                                                                           . ... WEllSFARGOBASE-~9
                                                                                                                                                                                                                                                                                                                                 100.00 .:
                                                                                                                                                                                                                                                                                                                                 100.00 .
                                                                                                                                                                                                                                                                                                                                                                                   ..90Q.OQ.
                                                                                                                                                                                                                                                                                                                                                                                   :.SD-00.
          : Ch""*:           11/o4-i200& ·· ··.2e81 :&ian.R~Ciirw:nka:.                                                       U~IP!I"'; ~CFP/P.IIU! BrQet (11.Q(t%) :                                   API!l!rflk!, WIG fNG20f .": · . .:: .\\B!.S F.AAGO BASE-~$45i."     .......... -"160.00 .".: .":.                                                                   .··-Jlo···
                                                                                                                                                                                                        AP&m:hllo!d, W&GAN!o52·                .. ·:WEllSFARGOBASEOUS9:..                          100.00.                                                                  . ..::.·4-!10.00.
            Chttk:                      11/41200~. :·. ·:: 2111$1.         : &l11n R. ~nM:. ·
            c~
            Otledl.:
            cttaclL ..
                                        11/IIJ200"5         781J1          . &111n R. CMY!-nkli ·
                                        11141200'!1 · · · · 2861 ·. · · ·. · Btltlln Ft CM\1-tnka:
                                      ··11f4f.Zooi· ;:· ;.:2.Baf ··        ··:aiiariR.C~rv1mkc:               ..
                                                                                                                                              . . . ·. . . .
                                                                                                                                                                                                      ~=::::g~~~·
                                                                                                                                                                                                        liP Burchfil!l-ld, W&.-Q IN-QO:            . ~1.73Cl,OO.
            Cl\0<11.                    1111012009 :·• ·: 2966· ·.· •: l!!lon R. CetiOnko:                                  . Clie~  M•;dii:A·.-Mun0z-IAA{S711.3o:i)                                   ·AP Munoz,IMRA HU 814·                         ··WEllSfMGO BASE···•·I59 ·      · · ·· · · · · · · 17!:QO ·                                                                . -1,!02.00
            c~                          11f10!.l0011 · .·.· 2966 ... · Btlah R. Carv-anb-:                                    Tot.l hmoiR\1 $39,DDD. •· · · · .                                  .... APMunoz,IMRAWm .. :. :c.::·: ::WEllSfAAI)OBASE,U59·:                            ·· ·· ·· ·· ·: 17!.QO.                                                             · :: -1,<2o.PO
           .Cheek.                    .. 1"'1/10/2009·. ·.·.-.2988 .. ··a:taritt;CBriimb..                                   :u4 .:             :. ·:.·:.WEllS FARGO BASE' 1459:.                          178.00                                                                   -l,2.45.D.
                                                                       :Brian R. Cervenkd··                                                                                                         · ·AP Munr.I.M-iRA1NG 036·                          · · · ·INEU.S FARGO BASE· 845'il.:                       : · · · · · ·· 171!1.00                                                 D,DO
                                                                                                                                                                                                                                                                                                                                                                                  ~2~11P.Otl-·
          · Ch~:                        111l2J2009:-: ::.3006 .. ··:.Btlt~nR.Cmardc•· ·...:                                                                                                          . WEWIFAAGO BASE- U59                                  .·.SPLIT-: ::. ·:: ·.. · .:: :: .: :                                                         -~'t':"J.~O:       :
                                                                                                                                                                                                                                                                                                                                                                            : ·1,962.PO ·..
                                                                                                                                                                                                                                                                                                                                                                                                      .: ·
         .. Ct\e9k.                     11J12/20ot.          3006 :.··.':J:~rt'iln.R.CIIIVI!'IIQ :·.                         :CHmt D~dJ-111mo-s Bv&r--IRA(67lti-25D) .:                              :·"'-PB...tler,J>.lRAMET650                            :·"WEL.l..SFARGOBASE-&459-.:                                   ··    ~18,00
           ··Ch"M"Ik
          · Ch.ecl( ·.
                                        111121'2009
                                        1111212009.
                                                             3006     . BriaR R. CtrvenkB··
                                                             3006 · · ··Brian R. ~ntl!nkq-·-, ·
                                                                                                                             ·Total$ ~oun1: 109,000,00 · · · · · ·. ·. ·. ·. : ·
                                                                                                                             "lJ&;(.mf!e~ ..lfA:e~h T. Doni;antuon~ (10.00%): .. ·                   ~:~=::~~~-~:-:
                                                                                                                                                                                                      /IP llutfot,~IRA AXA 146...
                                                                                                                                                                                                                                             · :·.·. ,:-:-:-_::·:::~:::g::~:::~:::: :· .... :::: :·. ~~:::.
                                                                                                                                                                                                                                                                                 BAS~·
                                                                                                                                                                                                                                                                             BJ,SF                                               ~JB.DO
                                                                                                                                                                                                                                                                                                                                                                                 ·L7«.00 ·
                                                                                                                                                                                                                                                                                                                                                                            ·1,526.PO·
                                                                                                                                                                                                                                                                                                                                                                         .. ·1,JOS.oo ..
            .Ch~·                       11J12.12009·~·       3006    .".:BrlaJlR.CeJvilnka                                    Cemm.Rlori · ·                ·                ·                                                                         ': ..     FAAGO
                                                                                                                                                                                                                                                           :.WEllS
        ::·Ch-ccio:·                    11112J2(JOQ:·:          .woe.·.·.·.·.nn•~R.OIIIfV•nl«r.·.                                                                                                     AP BU1l.l!f,C-IRA lNl74(l                         .-:.: :)VEL.LS PAAGO BASe:..: 84-59 .·                                   ll8.00                                     · ~1,oeo.oo:
                                                                                                                                                                                                     :APMe.r,C..IItAING2o1·       .                    ., .. ·: 'NI!LlSI"AAGO BAsE,~                                             2!1'1.00                                   . -&72.00
        · .. Ch.a;·                     11112.1'2009 ···J.OQ8 ·· ··Bril'ln fi:.C«trenii.R·                                                                                                                                                                                                                                                                                     ·.a54:oo·
        ·· ·chellk·                     11/12!'2QOG :·      3006 ·.:.·:·&ian R.C11rve-nk.a-:.· ..                                                                                                     ·AP ~Cr,D-IAAAf.i1"852-···· ·.· · · ··.:·.·,·.······"WELLs FARGo 'BASE -·~·g·.· .                   ·                      21a.dD
                                                                                                                                                                                                       APBY!lGr,D-IRAL.Nl782:: ::·:: :·:':·;.·:.\N'ELLSFARGO.BASE.~~59.:: .·                                                                                                       :-4J6,\l0.
             :Ch'=1lk                  .11H21.200Q ·. 3006 · .. :·enan Fl.carve-nu·· ·                                                                                                                                                                                                                                    .. 215.00 ..
              C!1t-dt                   11f12J2Dt)Q.:-      3-CJOti .: : liriah R.Cerve-nU                                                                                                           · N' Bllll•r,O.IIll\ LFQ 566                       · · ··WEllS FARGO !lASE•M69 ·.                                       2iS.OD                                             ·-2111.00
            Check                       11112!'2009.:       3006.: ·: armn.ft.Cer;rltn~·:.:·                                                                                                           AP Bu11ur.O.IAA lNG 03~3"                         ....WELLS fARGO SAS!!-8459 : .                                 . :- 2.15.00 .                                         .· 0.00
            ChO!Mrt!-1'"'"" {67o1-~53A).                                   ~~:.,;~~~~'&4 '500'00··        : .<1,400.00
                                                                                                                                                                                                                                                                                                                                                                              -5,!150.00
                                                                                                                                                                                                                                                                                                                                                                            : -5.2DD.oo:
            Check                      :11/12J2D-G9· ... :'JDI:!- : .: BrlanR.CefJolenU ....                                  Toiai$Amoulli:J2~,PO~.OO:           .....                               f'I'Hanoon,RLUIIIP: : ::. :C: .. C ..WELLSFARGOBASE-U59.:                                                                  650,00.
                                                                                                                                                                                                                                                                                                                             . ~0.00.                                    ·.: .    ---4~550,0Q.
           : Coocl< ·                   111121200g·: · · 3013 · · : ·Bfion R. COIVenywell, R LNL 782. :· :i:; ·: . .:: W5US FARGO BASE- M69
                                                                                                                                                                                                                                                                                                                                                          . 500.00.               :~       ...
                                                                                                                                                                                                                                                                                                                                                                                     .. 0.00

                                                                                                                                                                                                                                                                                                                                                                                 .: -4()0.~0
           ·Chotek· ··     .· .. ·.: ·· ·11/121200if             303(]    ·Brian R..Ceiii~nka·                                                                                                         Nl H-oc;-~:~~, R PU .930      ·: ··.. ·.·: ··. · ··. waLS FARGO BASE~S-45.!11                                                                                               · ~QO.OO
           -Check.                ·· ·· -11112!.2009:            3030·:     BrrllinR.CI!Iill!nl:"ai- ..                                                                                             ::AP H                                                                                                                                                       :   : : . : : . : . : :- ::        :                :: :: :~
                                                                                                                                                                                              .: :: . : :: :   '             ..   :   :: :
                                                                                                                                                                                                                                        '    :. .   :. : .
                                                                                                                                                                                                                                                      '




        : 1D>40AM

        . 021;11/.l).:
                                                                                                                                                  .•   REn~~ENnt~LuE,LLC-
                                                                                                                                                       ·•P~ymeflt8 io Licensee Defendants .·
                                                                                                                                                                                                                         KPKF BookS ••·

         1\oiH~~!HRA!..Nl. 782 . .                 .· : ·. ·.WEIJ..S FARGO BASt:~ a-49 ·' ·                · '12.0.00 :·.                                  : · :-120 oo·
      ·. ~· ·.·.· . ·. : ·.:. m~: ::
      _ ._.Ch~:                 .. 11illl2009·.: .. z:l26
                                                                      =~~:g::~~
                                                                      BrtnR.Canenbi··
                                                                                              .                           .•.C<>m11!oai"" .. ••· :....•... ••··.
                                                                                                                              . CUantCnigE.Ird.afl11:1l1L(671!:1_.38)__                                             ..
                                                                                                                                                                                                                            ~t;~R,;I~~~~S~ •. < ~i:F"tGO!if'~:~t;g
                                                                                                                                                                                                                             APM•r~f1,CW89"···               ·:· ·
                                                                                                                                                                                                                                                                                                                ·:
                                                                                                                                                                                                                                                                       ·. :.·,.·_:'NI:lLSf'ARGOBASE>-o.459-"-· ·:·.
                                                                                                                                                                                                                                                                                                                                  ~2000
                                                                                                                                                                                                                                                                                                                                  ,OQJ)O·_
                                                                                                                                                                                                                                                                                                                                                      1 ,000.00 ••.•• ••··.
                                                                                                                                                                                                                                                                                                                                                           .. .          ..
                                                                                                                                                                                                                                                                                                                                                                                   ,;,~:gg
                                                                                                                                                                                                                                                                                                                                                                                   ··~II'OiJ.Do·::.



      ··• · 5  n=: ·• m: · • ::~~:g::~~· 
       ··t:h ·· ··1~:5 . ·. . . · .· ·•· ·• .• ·• · ·• ·~ · · · · ·




      ··1···
          Chock
          C-111!-Ck.'."
         .Chock.·
         ·check:·
                                    1 1.~.•1• 1 1• ·• •· · · ...• ~~.~-··~• ··•·•··• •·· .. ·••.:llfi__ t/111 ~•· · · •· • · · · ~ · · ~a· ••··I·····
                                .. ·1211712009;
                                    12117120!>9. -.
                                                      3ml: •:. Brl.,R,CorII:
                                                                                                                                                                                                                   · ·· ·· ·APG-oaod.AtAAJfll1.63
                                                                                                                                                                                                                                                             :. · ··· ··::··WELLSFARGOSASE-M59..
                                                                                                                                                                                                                                                                                                     1
                                                                                                                                                                                                                                                                     ·:.·:.··.·:WEW· •·•·•.• •. . . . . . . · • · ·•· • ·• • .•                                                                                       < • · • • • .• •· gEm~~-; 5                                                        . ; ~~g~~§i~EiL                                           lE~ •                                              ¥11~ .
          =
         : Ch&lk . .
                                    1~1~:: J~: =~~:g::~~ > ·
                                . ..•2!17f2CQ:;.      Jn1. ·: ·-Brfal'i R. Ciltva-nk•
                                                                                                                ··. . .• •·• Cll•ntPL~K.o·N·aM~~51·1~2)
                                                                                                                               .. Total $~~t: '25,000.00             ·
                                                                                                                                                                                              ·                              ~!r~ri~~~# '
                                                                                                                                                                                                                         . "Nl O'Neai,P-IRAAGL 73[
                                                                                                                                                                                                                                                                       • ;    ~~::::::::::<                       ....... :: •.. . .
                                                                                                                                                                                                                                                                     : · : .· .:.-wal_S FARGO BASE ·8459:: : . :. : ...... · 250.00 .". · . · ·
                                                                                                                                                                                                                                                                                                                                                      2
                                                                                                                                                                                                                                                                                                                                                          .!00.f'] ·• •• ••        i:~HL
                                                                                                                                                                                                                                                                                                                                                                                   ~2.000,00:




         ·~···· ~ij ~ ~~~1                                                                                              . . ~-~-"~·                                                                                         ~~~~· :;cij~~'~                                                                           '          ~1                                   ·. ·• ·l~
343
           .12/n/20®:              an1 · · · · Brl..!n A.. CHYenkll
         ·12117120011·             "3714 ·     lJ:rnln R. C&rYerilte.
           -1211712coo·            ·an~        ·. ·.hJi.lln Ft,ci!-!Vellkll
           12117120~."             3774 .          Brion R- CeM!nloi
         ·. ·121t712009.           "3n.fi ·.       Brtim R, C1rven~
        ·.:.1211 112009·           377< :          Brion fl. Corlon)OI
        ····1Zil7~·0$1·            371-':          Brt11riR.CeNen~
           ·1212312COS .  ;;.so~&~.··              Brien R. Ci.lMnlul
        .. 1212312009 · · 3809 . · ·               Bri:iln R. Cmenu
           1217312000·    3B09··                   Brian R. ~NI!IIlM ··
           ·1212JI2GOf: · 3(109: :::               Brl:an R CeNen~m .. ·
           12J23r.l!ClD51"         3.11D9 ·        ANn R. CeNen!al ·
         · ·1m3J2oil9:             ·~oo            BriM R. CeNenXa.". ·
           :l:t'l3/20DH: :::       .~1..           BrlrlnR.CII!rven!m ·
              .1m3n!ooo.     M41 : . ..            Brillo R, C1rvenkit
       · ·. ·12/23/.f!(ll)g  5M1 .·                Brian R. C1!rvi!J:hke··
           ·. ·1212312009·   M-41· ·. · ··         Brnln R. Cl!i'vanlm
       : .·:·121231200i · ·: 38-41       ··  HriM ~- Ctirveri~
           1~0DS              .. · 3*41: .:: BriapR.C~~I!I_I'IM
           12123J21:lDSI··         ~1·· ·· · E!fl.lln R. CerYenka ·
          .ua!./20~·.          · :.M! : ·. · Brion R. c.iYeniio··:
         .".12/2312(l[)i.·         3M1             Btlllfl R. Oet\'Ohku
         .12mJ20og:. :·. :1141   .. BrlonR.Col\'onlio
          121231200,.    lll41 :    Piton R. c.... nko ·
           12J23J2CDSI" .          :;.!158 .       Brl:ru1 ~- CMYi~ttkll
          ·1l/2JJ200:s.-.          za~.     ·. · ·. · Pflail R. CeiW"ri~m
          .12/23J2QO$J             ~58   ._. .. Rrl:~~il R. CilMnkl
          .1212312009·             3a5a··        Bl1ah R .. CMVenkil
          :1.212312009 ·:·.        38SB          8tlan R, Ctfvtlll:ku
          1.2/l012009· . · .       3862      · · Brtan R. C.rwtlke"
          -1213012009 . :.         3862 · · ·811an R. Ce~Wulal
          :12130120~· · · ·        )852 · · · · Brian R. Oen11nka
          i21301200ii: · ·         3862 · · . : · Srlan R. CM""i'enbl
          12130/2009.              3-862".        Brlan R. Cewenkil
          :'f213012009::.          3862..          Brim R. Ccvenka.
       ·. "'f21301.2009 ·.· 3M2                    StlanR.Ca'\h!lnkli
          ~2/l012oos·.             3M2             Brlw1 R. c:~.i
          :1~09: ::. 3862 .... Brbm ~- Cevenkft·
                                                 . BrJar\ R. cerven,nl

         :i=: . =··
          .1213-0~09:· c ·         :3-$62 ··

                      ·. :.:· :::::~g::~:
         · i2130i2o!XI._. · · ms                   Srt!M R. c~~a~::
                39r.                           !hlon R. c.r;."l    Cem!n~


         ··~=::·.:·!::::             ···::::=:=~·=
         ::12.'3012009· ... ·3905 .. .": Bll:a:n R.Cerve.ilka
          i2/3.Ct2009 . . 3005.·· ··. BJlanR.Ct-Mt:nlur'·
          ·tzt3Q1'20g9· ··· iQO!S · · ·. ·Brlml R. ceNe:nka· ·
          -1213QQD09·: · :3913 .·.- ..-::· BrlmR.Cenrenklll··
          12r'30r2000 ·. · · 3913 · · · Elf!eli R:. CtNtnkl
       , .12/W20~.                 39n·:: .:, Elri..,R,c.,V•nlo.o ..
          1.21JOJ2DOS              3913            ar~.., R< Cm-.IP::nlrl"'
        · 1mo.t.2aoa: .:.:         J.Y$3    ::·:··.~an     R:Cei-\ir..rllu:i"
          121l0J'2Q09: ... 3DU .. :. BOIII1.ilt.C:et\!e~k.a
          12/30J2(l"09· ·. 3913·:                  an.,_
                                            R. Cer.rl!"nk.a
          1Zr'J0!2(]mf· ·· :iilt3-"-" ._. B11Ni            ~.eer.ie-nlui.
          12130J20G9". ·.".." ·3020 ·: ... brUin R. Cern.ika:. ·
          1~1fa·.:             ... ;ig20_._ . ··BriM R..O:Anrl!nka
          12130f.ZQ:OiiJ· · · · 3lil:i!Q··         BriRn R. ~l!nkl!l
          1-09:, :. '"~. ·:·llltonR.c.N••iio:
          1W0J2009." . .". 31i120 .. ·:: Brh:inR.OeiVI!Mtl!l:
          1fTf2.C10 . ··: . 394~ :.·.:.'BrtlllliR.Cen!l!lliQi:·
          11712Cl10 ·. ·: · "3£1.4!11 ·· · · Btlan R. Cervl!n!:J:I
          1n't.2.D1D : .... :3949 ·.:. ·.: Btll!l!:i R. C~ti_l:.s:: ..
          117.r.w;c · · . · · 3~!1- · · · · !Irian R. Cervenka
          1n120~0        ::.·: .   J"94B- :.·.:. BrlanR.CerVI!InU
          11141201o      · · ·:.   402.!1   ... ·:. Btlar1 R. cerv~n~
          1/1-412010     ·::       -402-S     ... ·BriM R. Cervoenka, .
          111-412010     ·.. ::    402-9    · . :·:Br1arrR.CtrVtnka: .
         ·1110010        ·.        402a      : ·: 8rtan R,_C£r\lenka. . . ·
         .11W:1010"                4!1:l• ::: .. lllt"1 R, CeM!ol345
                                                                                                                                                                                   ..       ·.            ·.       .. .. .. ...... ..             · .. · ..


                .1D~_"-QAM

                _0212>113:
                                                                                                                                                ·: ~~~~EME~Tv.A.t~E:.LL6- KP~f aoo~
                                                                                                                                                 · Payinerit8 to Licensee [)efe!ldantS < ·
                                                                                                                                                                                                                                                         ·
                ~~~~~·'~:
                                                                                                                                                        :_ ~,.;~ ~Ms thio~gb Mareh l010 ·.·
                           T),o                ·a•··            )hrm                                 ·. N.mo                                                         ......... ·                                                          ·: Abeount                                                                        · ·l)obM ·            ~~                    ·:n.~~·:··


             ··ch~ti.         .. : ·      .,1'2012010 . · 4m : . a~•• R. c"""'"". ·                                   · · ·.client:   EYe!•••• F.Y NW.:sPoc.NO.d. r""" 16ia1:.682) ·:                                      · · .AP N""rTN>t  w
                                                                                                                                                                                                                                            ooo                     .. _: liiEus FARGo 1Wie~a.~5!i ·.:                              too.oo .                       · · · · · · ·: · · ~.oo
                Ch.t()k .                 :112812010·.· .. -4!n·· . brla"nA.~ng·..                                    .. :Tatll$aruoor.t$50,000 .. ·.. · .· · ,.                                      .                      :.NJNourTnat:SLA33.3:                         ··WEUSFARGOBASE~-64:5.9.                                 fOO.OO.                                    ·· · ·-too,oc·:
      .· .·Chod<                          .1128120!0: .. : 41n.: ·: Br1onR.C...oo!ui:·                                   .Uoo,.oo:Mici1"1M•rph'/1~:                                                                          APNourTruati>NI005                            :.IMlll.llFAAGOSASE"M59··:                               100.00:                                    .. "·70MO:
       : ..Check .:                       .1t:ii:8.1201C .·.:. -4-ln . . . 8riMR.Cervet1M.                               ·oa~m'"'~-:                                                                                        ··APNourTn.iti:AXA.~:                          _:·~SFAR.GCSA.SE-&4-SS.                                  100.00 ··                                  .. ·:.GOO.oo·.
                Cheok                     "1f231201D .. ·.: -4-177 .      : Br1v. R. Cmen:kl. . .                                                                                                                           · ·AF' Naur Tnlltt MMI·Q25                     : wa..t..S FARGO SASE.::;&.o~.sg·.·                      fCQ,OO .                                          . -&oo.OO.
                Chaclc
                ·ch.,..;:k.
                               :
                                          :~=~:g::::-:: :~~               · ~::~:g::~:::·.                 ....   . : : .... : .· :-. ............. ::::~::.i~=~=~: :·. :. ~·~:gg~~~~~r                                                                                                                                        ... -.~~:~ :·                                          .:~:~~- .

                                           jig                           -• ~~gE~~ . .. • ·. •· · • · · · • • ••..•..••.•.••.•••• ·. . :•· . . . . . . ·. ~F~~l~-M5~ ..•. §~~~~~:?5' •.                                                                                                                                        . 1E:~ • .                                       ·· ·.:        BrlooR.CI!f'long.                            .lJcOr;,oo;R>ry.....,G.ChodY.ick,Jr(12.00%):                                                      "APR"""'" ... "·R-TAAC!~AXP.s.: .. :··WEl..LSFARGOBASE-.MSll.:                                          .52Ul:                                                     0.00
                ·cniodc                    1n8f.ZD~O:·    ·. -42'.27: .... Bt[flnR.CmanM                               . -:    : ·: ... -:. ... :.            ·:. ·. ·. .· .· .. _::                                    .. :Vo~E.U.SFARQOaAs~-&&59· .               ·:· . ·: ..SPLIT· . .-·.·:.·:.-·:··.·::·:··.·:·.·:·                   .                                            :-60C.{l0
                Chook                     .1r2l!.n010     .· -4227.: : 8tftmR.Cef\"en'lia                                 ·9fiento.braLL.adllooTRAD.~RA(8781-688)                                ··                     , :·Af'Lalfhlco,P-TRADIRAW.099 .·           ··· ·· WEUSFARG08ASE-M59·.                                    . i2D.OO·•                                  :-480."1l0
                ·Chtlck                    1/28,12010    ··· 4227 ·· ··BMmR.Co~~Mnka                                      ·Tata!.$Amot.mt:3C,OWJl"Ct .. :..                                 .                           . ·:APUichlcu,O-lRADIRALrG006                .... we..J.SFAAGOSASE~&t-69:                                   120.00 ·                             · .. ·-360.00
      · · Check
       .. Chook
         . Chook.
                'Ch                              -100.00                                             . -300.00
                ChOIlk":
       ·:. Cl\oclr.
            . Cl>ook·' .
                 Ch00k·: .
           :. ClleOk·

                """""'
           :;~::~;_.
           >Chcu:J!;.:
           ·: Cheok':
       ..        Cho~:.
           ·. Che-*··



                                         j~lL ··•~· <5~~~~~/                                                                                                                                                   ·. · · · ·• g~5~~~ .                                ~, ~~~i~e~~mr                                                    i~:5                             . . - ~:~h
                                                                                                                                                                                                                                                                                                                                                                                       1


                                                                                                                         · ·
           :: Cheok·:
           :·.check::
           .: Chook:'




                                                             '=
       . :: Chook·:
           :. Checll:                   ··2J412347
                                                                                                                                                                                                                                                                                                                                                                                                                348
        .. 1D::io~M ·
                                                                                                                                                        RETIREMENT~ALOE, L~C "·~PKF •. Books •..
        .. DZ/2.1113                                                                                                                 ·· ·· ·· ·· •• •- Payment& to L!C:Eirisee Defe~dants
                                                                                                                                                               .. •>•• Mart:~ 2~ througll ,_reh 201 a.
            ...... .... .. ..




                                                                                                                                                                                                                                                                                                                                                                      -
       ·:·."ArenJIII~ Bul•



                        ~-·                                                                   . "PUiinli ..                                                         Mefno·                                                : AcCet.lnt:                                                              .. : ·Doblt .

              _Ch~ck :·
                                            Dolo
                                      :~31412010
                                                        :·Num

                                                        .EFT          Elrl.. ti,.,Cremnu:::        .. ·:·:-:- ::.: :.-::·.:·· . :. :: ::ol)~~~n:·.                                                             APDeY:0Ung1TlsL36t:                 ~:weusFMGOElASE-~84-59                                     ~00 . 00·: ..       """'"                                          u2,of.OO.OO: •"
                                                                                                                                                                                                                                                                                                                                                                 ...... ·-2,100.00 ·...
               Chri ..             ·...3fo4/2010             Err      l!lrla'll=l. ~nka· ·                             · · ··· · · :-:· ComrnJQI'on                                                            APD~~rYounr:rL.eL 918                 \1\'ELLS fARGO BASE ..:J.4.59                           : 30(U)O'
       . ·: ·Che-ok: :.                 314m/10            . EFT.     Elrlaril't Cm00.00 ..
              -Che-ck_-    · ·· ·· ·· ··31412010 ·. . . . EFT .       Brl•nR.CitiY8nkll·::.                              :.·:.·::CilmnduiM                                                                     APDt-Y«X~~,TlFG IU          ·:· ·:· :· ,.WELLSFAR~OBASe·~·84-59                               : J.oo.oo:                                               .. :-~,!im-.1;10 . :.
               Ch•ck. .·                31o412010 · .. : . EFT.:    · Bif•h. R. Catv.,., kill ·                                 · Commlsilon ·                                                                 AP DaYIU"Ig,i lfG 248       . :- .· ·_.. ··.INEtJ.S FARGO $ASIE(- 84$ · · · · · ·             :300,00:                                                 : ... -1.21J[J-,-oQ ·:
                                                                                                                                                                                                                                                                                                                                                                                ·· ..fiiD.Cla:




   • • •· · ~· · .. • •·• lt· · ·~· • • l l;•· •                                                                                                                                                              ••••Hii~!~l~.~~:······
                                                                                                                                                                                                                                                                                                             ·lOMO
                                                                                                                                                                                                                                                                                                             · "lO"tt.OO·                                                      .. -1,100.00.
          . Cl"JCQit..            · · ·. :!11112010· · · ·I!FT · · ··Brian~ Cervenka .                                             "Co:lmrnifAion . . . . . . . . . . . .    . .. .        .          . . .   .·AP Berke Diluf-TRAD IRALBL-.:711 · · · ·'NEU.S FAR:GO BASE -6<4-59 ·:                     . ::.110.00                                                               o.&-00",00:
         . Che-alr;_:                .. 311112010 ;· ::_I:!FT     .. !lrl.erilR.Cwvt;;~."·                                      ····CtJmmlstloo          ..                    .      ..           ..    .    :·.APB«rte-:Dou~TRAD!RALFG081 ·.···WELl.SFAAGOBASE-8<45!1 :·.....                               110.00                                                                ...eM,CO .
                                                                                                                                                                                                                                                                                                   ........ 110.00.                                                        . . :.nMo:
                                                                                                                                                                                                                                                                                                        . ::.110.00                                                        ·: :-6611.00·
                                                                                                                                                                                                                                                                                                           .. 110,00                                                       · ·:-:sso.oo::
                                                                                                                                                                                                                                                                                                             '110,00                   .· .·           ··                  ··~.DO:
                                                                                                                                                                                                                                                                                                              110.00                     . ·: ............... -330.00:
                                                                                                                                                                                                                                                                                                           .. 110.00                                  .... :. ·:-220,00 .
                                                                                                                                                                                                                                                                                                              110.00. ·.· ..                             ::: ,.'-110.00.'
                                                                                                                                                                                                                                                                                                              1_10,00_ ..                                              ...... o.oo·:
                                                                                                                                                                                                                                                                                                                               ·.:.. . 3,500.0.:                           ··-3,~.00
                                                                                                                                                                                                                                                                                                               350.00       ." ........... .                                 -3,150.00·:.
                                                                                                                                                                                                                                                                                                          ·· ..l5,100.00·.
                                                                                                                                                                                                                                                                                                               300.00       .·                                            .: -00.00 .
                                                                                                                                                                                                                                                                                                                                                                             '1,350,00
                                                                                                                                                                                                                                                                                                                                                                             -1.200.00.
                                                                                                                                                                                                                                                                                                                                                                                 -.1,050.0')
                                                                                                                                                                                                                                                                                                                                                                                 ::-~.OC1
                                                                                                                                                                                                                                                                                                                                                                                 .· -7:5o,I;JQ
                                                                                                                                                                                                                                                                                                                                                                               . :. -600.00
                                                                                                                                                                                                                                                                                                                                                                                 ·· -45D.CO
                                                                                                                                                                                                                                                                                                                                                                                 .:-.3QD,(l0


                                                                                                                                                                                                                                                                                                                                    :.:4,:JOU6              ._
                                                                                                                                                                                                                                                                                                                                                                      • >''~:~g ...
                                                                                                                                                                                                                                                                                                                                                                                ·"!,304.56 .. : .· .
                                                                                                                                                                                                                                                                                                                                               . .               ...... -3,07U4· ·.:
                                                                                                                                                                                                                                                                                                                                                                   : .. : •. -3,443.80 -c::
                                                                                                                                                                                                                                                                                                                                                                 .• _ . .-:. -3,013.22 :.

                                                                                                                                                                                                                                                                                                                                                                      -':~:~u~·····
                                                                                                                                                                                                                                                                                                                                                                        .::: •1 n\.04' ·.·
                                                                                                                                                                                                                                                                                                                                                                        · .. '1~1.38.
                                                                                                                                                                                                                                                                                                                                                                                 : ....e&l.li'2- ...
                                                                                                                                                                                                                                                                                                                                                                                   --430.46 . ,·
                                                                                                                                                                                                                                                                                                                                                                                        O.r:HJ · ..
                                                                                                                                                                                                                                                                                                                                       3,18024 .                  . .:      l:~~:~:               •.
                                                                                                                                                                                                                                                                                                                                                                     . ·:··."-3,H:iU8:.
                                                                                                                                                                                                                                                                                                                                                                           ·2,72'1.14 :.
                                                                                                                                                                                                                                                                                                                                                                    .. .. ·-2,3'14.12"
                                                                                                                                                                                                                                                                                                                                                        ........            :l:~:~_:
                                                                                                                                                                                                                                                                                                                                                       .:        ... -,,111T.oo·.-:
                                                                                                                                                                                                                                                                                                                                                       ·: .... : .. ·:. ~nn.m :.
                                                                                                                                                                                                                                                                                                                                                                    : ' .· -3&9.02 .·.·
                                                                                                                                                                                                                                                                                                                                                                   ......... 0.00 .:·.
                                                                                                                                                                                                                                                                                                                                                                                   ,roo.oo :·
                                                                                                                                                                                                                                                                                                                                                                   ·· ·· ··Poo;._1a::
                                                                349
        10:<10!1111 .




     · Ch~                                  :illili.lolo .
. .-·: Check                                'lllonooi<<                          · · :_ 312Sf2010
    ::Ch                                                                                                                                                                                                                                                                                                                                                                                                                     350
              1D;oi0Ar.(                                                                                                                                         •. RJ;TIREMENT VALUE, LLC ~KPKF Bo(l~
              02123113                                                                                                                                               Payments to License~ Defendants
          :ACCf'Q"•1B&sl:1                                                                                                                                                          •March 2009 through M«n:h 2010 · ·


                           :r~-                 -n;..;.:              lrbsrn·                                                                                                      M.mo':                                                          A~nt                                             spui                        iJ.a,ft ..
                                         ·-·~-·~~·
          •Chook •             .• 11110/2000 · 2933                                                                                .:· .. ·.: To11!1Samo-unt$15C,OOO:                                                            . 'APColfllboll                                                                                                                                                                                                                                                                                                  .cs,ooo.oc.                                                         o.oo ..
                  Niche •nvu~
..... : Checlt . . ·              . ·
                                          u.c:
                                          11n5i2'C09          .. : 3JJ21          : Nl~e lnveetment, LLC                                           .       . . ..        . .      . .                                             .VVELLS FAA GO bASE·~ ~5"                      :·..SPLIT~ .... .·.: ·.·. ·..        . .. ·.                       . .......... 3,000..00 ..                  ·.j,ooti,oo· · ·
              . Cheek_.                 ·: 11J25J2009                :W%1         . Malle lnvettme:N, LLC                                      Clllflt lola Grt~~IIRA (878_1"""74) :                                              ·P.P Groli,L-tRALU 89~         _               .· 'NEIJ..S:fARGO BASE·~ 3-4:59 · ·                   300<00   .. .. .. ..             . .                 : ·2,7COJX>' .
           Choct                          .11!2~              342.1          .. :M~c_lnveWnent,llO                                             To111$111mDUnt$100,00G-            . . ·.. ·   .   .
                                                                                                                                                                                                  . ...   .                      - -~Gn:.U,L-tAALNL7-'D-                           .:VVEUSFARGOBAS5.-iM5P·                             JOO.Oon~LLC                                                                                                                                          .APGroii,~.;RIII.SLnt;'.             ::•     c·. WEU.S FARGO BASE·.MM:• •                       · "300.00 ·                                                 .. c;o,oo•
   ..      Chfi:C:k                        12/JJ200S · .. :.ACH. : . .- .. Mctre-lnv.n!meryt.LlC                                                1ilmUl81S1-45EI·                                                                   WEU.SPAA.GOBASi;-&459: ·:· .... :·.:..SPUT-.. :··:: :: .": ·: ·: ·: ·:                                                       2,580.il!L                  : -2158Q.((i:
    · · · ·Che«;;                          121312009 ·.   : Act1           Nlcht!-lnve..tmmtl U.C                                             · Commiii:IIII~DI1                                                      .. .. ..       M> 'Otmu1,S 1.m. n1 .     ··:.·:. "lrVEl.LS FAAGO BASt;:- IM!i-9:·                    ·         1,2!10.00                                              . -1,2110.00;
              Che:·-:·· :··· .:.. : .:·
                                                                                                                                      · ·: ··SdVflen.a'l!1~70 ·: ··· ····
                                                                                                                                                                                                                     ...... :.·~::m::j~:
                                                                                                                                                                                                              · ·· ·· ·· ·· ··    :AP.SChHlen,Jt.BLiTt·
                                                                                                                                                                                                                                                                             :_·::·.=~=~=~==~:-::._
                                                                                                                                                                                                                                                                                . "WELLSFARGOBASEw645~···.
                                                                                                                                                                                                                                                                                                                         ...       .. ·.150.00 .
                                                                                                                                                                                                                                                                                                                                       .lllMo•;
                                                                                                                                                                                                                                                                                                                                       100.1)0 ·
                                                                                                                                                                                                                                                                                                                                   .. too.oo
                                                                                                                                                                                                                                                                                                                                                                                                  .-100.00·
                                                                                                                                                                                                                                                                                                                                                                                                  .3IJO.oo:
                                                                                                                                                                                                                                                                                                                                                                                               ...·150,00.
         •. Ch"'"'                         12il/20QQ .' • EFT .... Nloho fnv•Otin•o·~ U.C .'.'                                           •,Alohlllon $7~1-47Q . '    .        .. ' • •                                              .. AP Sohlnon,J I'U 14Q .               • WELLS FARGO Bi'SE .'&Tnilla!lLIB99 . . . .''Wf!ll.SFAAGOBASE·M59 •                                            420.00
          · Oho TM! a! AAA826 •: ·. : WELLS FARGO BASE C1>459 ·. .. ·
                                                                                                                                                                                                                                                                                                                                      o!:!MO
                                                                                                                                                                                                                                                                                                                                   .. 420.00                                          . :~:r~::
         ·:                                :::                                                                                                                                                                                                                                                                                                                                         : :. :~:k~:~~-· .·:··. . ·
          . Che TMI E&M LNL762 ....•: ;: WEU.S FARGO S.O.SE; JM~9 •: •: ..                              420.110' .,.
                                           12t.I/200L, .. !P'r . .: Nloholnvelltmon~ LLC ·..                                                                                                                                         . P.P Rlohor& Tnitl a! ~LI680: .· •: •:. \Mlli.S FARGO SASE,....... : .. :                       '20,00 ...
                                                                                                                                                                                                                                                                                                                                                                                     .. . :1.:::g~ >
         .• Cheo<                                                                                                                    . .... ·; ...W.yno& Eleloo Rlohoi.            .75<1.00· •
                                                                                                                                                                                                                                   ~=r~~:r. USB                                    =~:~g ::t::~: •
                                                                                                                                                                                                                                                                                                                                                                                             • • w750.0(1· •
                                                                                                                                                                                                                                                                                                                                       150,00.                                             . · .aoo.oo··
                                                                                                                                                                         J.      .... (57··"··)                                                                                                                                      . 150.00                                             >.. -450.00
                                                                                                                                                                                                                                                                                                                                                                                              -JDO.oo·
                                                                                                                                                                                                                                                                                                                                                                                                      .
         ·. C;hcdo;;                        t213120(1Q :· .· EFT·                 :· Mch11I11Y.,IIlm~ lLC ·:· : · .                            Commluloa                                                                          :Nl OleMn 1\XA 83. :-                          ··. ·. ·. \oVEl..l.SFARGO BASE ~-8450 ·               15<1..00.· ..
                                                                                                                                                                                                                                                                                                                                                                                               . • ·150 . 00 ...
               Chi!C~                    ·:1213.12009      ·Err"                  :··Nidloln.vest~Jii.L.LC   :::···: ·                        -CommJn.ion ·                                                                      :p,pCJI~PlJB80..                                .·.·.:MU.SFMGOBASE-&4:!59 ...                         150.00 ..                                 .
                                                                                                                                                                                                                                                                                                                                                                                                     · o.oo·c
          . .Che~                        : 12/31200$1    : !liFt   .: ·N~ctle hw8s:tfoont, LLC                :-::                   .. ·.. ·: Com·mluion. .       .                                                             :.AP Olnorl LBL n1· .. ·. : ... : · ·.: .": ..._..\~\"ELLS FARGO BASE.-&4~9.".                        150,00 •.             .. 1,500.00 •
         ·: Che<1< .'.                  .. 12/JJ2009 .• :• EFT. :• .• Nl..         510.00 ..                     . .010 . 00 •.
         ·. Cbad(                          12/.ol.m:IOII   EFf.       Nl-chlll!nv&atrno-rU.LL.C ...·                                          ·:ecomi"Tlil:8fo.n :: ·· · · ··                                                   :AfiKlm,YuHarHRA"W agg·. ··.·. ."." ."." ."."\NELLS"FARGO BABE-MMI :·.
                                                                                                                                                                                                                                                                                                                                    · ·na.oo.:: ···                        ··                    . -3<40 . 00.
            Ctl.e-c:k:                     1214ll009 ... ·EFT·· · ·:· Nlcha lnveatmel11, LLC .·                                                 Cn.mm~D:\1. ·: : : :. :.                                                        :llJ.? Klm,YoH3n-!RAI..Bl771 ··· .· · .·.· .·.·Vt~S..LS .FARGO B,tiSE -.8459: ·                        110.00 .•                                            :. :.-170.00:
            Cheek:                         121.41.2.009  ·.EFT:     ·Niduii~W•iltfr\8sii,LLC                                                  ·Corummiu~ :. :. ·.· : .. :. ·                                                ·. :._AI:j!MJrn,YI"!Ktn-IRP.PLI1-40· · .:..-: ··'NS...l..SFARGOBASE-.e-45-P ·                              170..00.                                             : ·: :0,00:
    .. .'.' Chook.                          1214!2009 .. .. · EFT.' · . ; · Nloh•lnvo ..... ~ LLC ; .                                           . Sonnlo M. Ce!anlt-lRA (6ti1"5;J.'                                          "'WELLS FARGO S.O.SE · 8459 · :. . .... ·.... .l!PUTC. . .. . . . . . . . .                                                       41DillMO: :· ....... :--4,000.00:
            Chocl351
                                                                                                                                                                                                                                                                                                                                                                                                                                                          352
                           _,a,~.A~--                                                                                                                                                     ·••RI:~RE~~~T VAL~E, LI.C -KPKF ~ool LlC.                                                    · · · · ·- · · Comrn.lu~c"                                                                        AP Cr.m.dh,l-IRAANI521 .                       :.. :weus -FARGO BASE~ &4~9 ·:                  336.73:·.                                                                ~-H
             ·· ·····_Check               ... __-12/lr1201n      :EFT ..• ·Nltholnvo.unent, LLC-                                                                          C.mmo.ion                                                                       APCimJih,L~IRAPLI140..                          . ·_-WEI.lSfARQOBASE-~IMS9 ·: . ." ........... !3Ul--                                                          . 0.00
                     .. _::~=-~-- ........ -:~~;i:-_.                   -~~-:          ~:=~~=ttg:.-·-                       ·                                             ~~~~~~~-(67Bt..\23A)co_~~~::                                                    ~~:r~~~E~~-~: ::_:::::::-.-:~1":~~~:0 ~~:-~~~.                                                       .    _·:·1·ss.~ __ :·   •:. . . 1,sso.oo.
                                                                                                                                                                                                                                                                                                                                                                                           . . ..
                                                                                                                                                                                                                                                                                                                                                                                                              .      --1,>1io.oo ·
                                                                                                                                                                                                                                                                                                                                                                                                         . ....... :.-1,762,00
                           .Chec~:        ·.: . .. ·.".12.1!712009     ·:EFT_.::·. Nich.e~ii"I"II'U'fmen~,lLC:                                                        .. Ctlrtlmmfon.                                                                ··.N'Mul~r.M-IRAW899·:· .. ·            ::·::\IVEUSF~GOBAS!::.aM-.59.·..                                 . ..... 1:fii!I,OO:                                             .-1,~.00:.­
                          ·:Chtck ·:            ...... 1211.7/2009     . :EFT.· .· Nl_chfl 'nvii~Jtmw!l LLO·                                                             Ccmmln!oo                                                                     M'Mulle-r,M-IRA LNL74-C :. ·           · ··MUS FARGO BASE. M.59 .            a                                   . 1U.OO.                                              ·1,300.00 ·:·
· · ··· · · ·~··... · ·     Ch~ ·.                    -12fi712001        EFT · ·.·     Niche trriri!Sbnent, lLO                                                      ->CtltftmbmM ·.                                                                   AP MuBer,M-tRA.ING 201·... .. . . . . . .W'El.l..S FARGO ElA,SE"·-M'59 . . .                                     : UII!II.DD:                                         ·--1,\ ...00.

         ------ •···~~·•·
                  .... ChecJ; ."
                                                  i~;:•·.•·····-•;a ·••:=:::St~~--.
                                             ·.· ... 12.11712009 .·:·:·:eFT·.. ·:· "Nt-cheh·w~U.c:
                                                                                                                                                                     ··-~~~::.
                                                                                                                                                                          Comtt~!nlon.
                                                                                                                                                                                                                                                 ----~~~;:~~~!
                                                                                                                                                                                                                                                          IJlMu~er,M..JRAAGL002
                                                                                                                                                                                                                                                                                           :<                 ~m~:~tEF
                                                                                                                                                                                                                                                                                                        ·· ··!JVEU..SF"MGIOBASE·M~Iil
                                                                                                                                                                                                                                                                                                                                                                   ···:::::-
                                                                                                                                                                                                                                                                                                                                                                      19!!:.00 ·
                                                                                                                                                                                                                                                                                                                                                                                                                                  -490,0.0:: .·.
                                                                                                                                                                                                                                                                                                                                                                                                                                  :~~:~g
                                                                                                                                                                                                                                                                                                                                                                                                                             .· -l"":OO :
                                                                                                                                                                                                                                                                                                                                                                                                                                              .•
    •:.·:.·.: ·:.·:. _Cileok :.                      12J171200i ··_-_EFT ."." ·NtehO!nyootmont.LLC·                                                                       C.mmls&lon                                                                      APMulor,~RALBL77f                      ._._. __._.._._I'IELLSFAAGOBASE-·M5B                              .. 198.00.                                               ·· ·-1RB.Oo ·

                            ~~< · j~ffi im • .•. •. ~~~!~iS~~~                                                                                                            C•mm~~'"-                                                          ·- __        i~~ifi~1?:·§                                        ~~~~~;;~~;                       ··•-• - - ;~:~                               .·. ::840..00: .
                                                                                                                                                                                                                                                                                                                                                                                                                             .... 0.00 :·
                                                                                                                                                                                                                                                                                                                                                                                                                                  :..UOJ)Q ::
                                                                                                                                                                                                                                                                                                                                                                                                                            •.. "..(172.00 ·.


                                                                                                                                                                                                                                                                                                                                                                                                                                  -····:
                          •.ch ..k•.
                           -~ . :.

                          :·~=··
                          .:ChW~ .
                                              . :.                     _: .· .
                                                 :: 121231200$ ·:. ·::~e~         Nl                                                           ~~r!~~b~5 a                                         ~:::::::~:: ...
                                                                                                                                                                                                                                                                                                                                                                                                                           .•.. 0.00:
                                                                                                                                                                                                                                                                                                                                                                                                                        .... -11500.00 .
                                                                                                                                                                                                                                                                                                          :                                                              :::                                            . . . -1.ZOO.OO .·
                          .:Che~.:                   12.1231.20klt ::.:.3838         .Nictu!-lrl~edment,U..c.·.:                                                 . :· Tl'1blii$Amount:25,0CO.OO· . .. .                                                   APLuhd,C9LA:!.3.!1               ......... VELi..SFAAGOBASE.·~~9 ·                                             300.00.                                              : ·!tOD.DO :.
                          :·Check:·.             . .12123.12000. : · :·: 3838 ·: :· ·: Nlc:h~.l~~~~~.ltmftnt. LLC. ·                                                 >U~iille.,: Klrii...:~=-~~=ttg.                  ~::.·.;::·:;:::··::::   . :_:·: : .... _:_::-::::::~llJ~:~~:k~:(~·~:~~:e;;~-~~-·                                       .. ··: . .~~df~~~~.&J5 i                        ::      :.·       ::=r~~~~E~~-~~.:::·:                                       300,CG                            . . . _._. _._. _._. ... 0.00 •:
                                                                                                                                                                                                                                                                                                                                                                                         .... 3,300.00 ...... :: -:-~~:~:: :::-




                      ···~··· .li ~ ~~~~..                                                                                                                 :!~~ .. . .. . .                                                                               ~~!i£                          . ~~~-~~ . ~~                                                                                                                   •. •2,Wl.OO ."
                                                                                                                                                                                                                                                                                                                                                                                                                    ..... ,n1000

                                                                                                                                                                                                                                                                                                                                                                                                       ·-·- ·- - - -·- - =ir.{:-:.

                                                                                                                                                                                                                                                                                                                                               . . . ;;
                                                                                                                                                                                                                                                                                                                                                                                                           . • . . . . . • -·--1~20.00 ·..
                                                                                                                                                                                                                                                                                                                                                                                                                              : -·
                                                                   .:· S'i ·:. ·.· "Nidla jnv~, LLC ..·
                                                                                                                                                          .: :·:. . : g:=::.·.
                                                                                                                                ..............·..·....... Comrrm.l9n. :
                                                                                                                                                                                                                                                         ..... - :-:-: :-: . ::t::t~~=;g~=·~=··::· ......... ::.:;.:~~:::.
                                                                                                                                                                                                                                                         ~j::~=~ro::::
                                                                                                                                                                                                                                                · · AP JIJ:Yhit,SAXA 348                 . . ............ VVEU.S.fl'ARGO BASEl..- 8459 ".:·                        . 300.00
                                                                                                                                                                                                                                                                                                                                                                                                                    . ...    -~2,100.00


                                                                                                                                                                                                                                                                                                                                                                                                       .......... ."·1,600.00 .
                                                                                                                                                                                                                                                                                                                                                                                                         .........
                                                                                                                                                                                                                                                                                                                                                                                                                < ···~1.500.~ ::
                                                                                                                                                                                                                                                                                                                                                                                                                                              :··


                          :.Cheo):            . ·..12130120DS ·.: .. :EFT:· ··.·NI-c::fleinve-stment,LLC·.                                            . :"·Commbalan ·.                                                                       :.:: A!JJII)Tie; &PU9110:                  .·· :· ·· ·· ·WELL.SfARGOBASE~IM59                                         :300.00                                        ·-1,200.00 .·
                                          ... :_._ : i:: .·:= ·::~ . ·:- . .::~~-=~~~:=tttg:-                                                                  :-.: =::::·                                                      ......... :·>-zj:::::~~; : · . . ::-:::::-:::-·:::::·=~~gg:;:r::::~r:: .....· . . i::~.:
                                                                                                                                                                                                                                                                    1



                          ·:g~: :·                                                                                                                                                                                                                                                                                                                                                                                                .eo.Oo-"::
                                                                                                                                                                                                                                                                                                                                                                                                                            .. _.flllMO .. _.



                    .•---··~-··-- - - !55                               ~<>. ruEI~~~§~~~                                                                  < l~~;J.(s7a1 ~~~~c·~~~..                                                                      ~S~~:-~··                                            s{i~~~~~~!i                      - .•.•                   ~:-~           -
                                                                                                                                                                                                                                                                                                                                                                                                                               . -300.00 .·
                                                                                                                                                                                                                                                                                                                                                                                                                                  ·.-: 0.00 .
                                                                                                                                                                                                                                                                                                                                                                                             . 4~~01LOO ••.••..•. · ~:~::
                                                                                                                                                                                                                                  - - -_                                                                                                                                                     .................• ;!,800.00 .
                     ··:·.ChKk ..                · t213012009 ·.. ·.EFT       · · Nlehelk\V!!Ilmenl,lLC .. :: . ··                                                     Commlu.fan·                                                ........ ·.: llPWiflkir.•FRSLAllt:    ....... ·:·:·v.£Ll..SFMGOBASE."":"&448                                                     · .. 4:50.00"::·                                          ·.3,160.00


         ····
                        · Chto::k                · -1213-1112009 ... ::EFT: .... N[chiilr.Vutmenl, llC .·· .... ·.                                                 . CCHl'lmlu1on: ·                                                      .. :. APWd:IM,R lfG OOll .................WEIJ.S FARGO ~E:~ 8<459                                                           ·-4"$0.QO :                                            ...z,700:.DO .
                                                                     ··eFT·:. :.·.Nfdlolnv•otmon~Ltc.·                                                           . ·_- Cotn"'o.l"":                                                          · APW.Udno,RM".>-1<1        · ·· ·· ·· ·'llai.SFIIRGOBASE--IM59                                                   . -4~.oo•.
                                                                                                                                                                                                                                                                                                                                                                                                                             :~~-: ..
                        ··chock                     lmol.lOOS
                           -~=                   :J~=:               :·_:-:. -~~-·.:. . .-:~:::~:==:~:·                                                              ·: g:~::z::..                                                         ..... :·~=:~:~:~G~~/.. : _· .:.-:-: .:·.:j.-: .:~~:gg::~i::~:-·:                                                    ·:::~:~r;   :.                                                -'l~:oo•.•


                                                                                                                                                                                                                                                                                                                                                           -. ··:~:~-
                          . C:.IJM:Ji;:          ··J"2f.l(lf201)9 .. ·. f!:FT· .... 1\![ci-JIIIJlve~U..C··                                                            : Ctlnim!Mlon:. ."·                                                    ···-:: .APWaHdM,RAXI\729 ..... ::.·:.·::.·.l/tJEU.SFMGOBASE ..:.e.459 ::                                     .       so.oo·· ..
                                                                                                                                                                                                                                                                                                                                                                   : ..                                                       :~.oeo . ::·




                           i~•--- -•-•·•·····-ls~J§•••· mE~!~ai~•--••                                                                                                ··~:~~~&~On{67..~~63)C;~~~--..                                                      ~~1#:,~~~ :• • ·~:=:~:::::
                                                                                                                                                                                                                                                                                                                                                                                                                             .. -454:l.QD ·.·

                                                                                                                                                                                                                                                                                                                                                                                            "•2.~.00                ....
                                                                                                                                                                                                                                                                                                                                                                                                                              . · ..
                                                                                                                                                                                                                                                                                                                                                                                                                             -2.~.00
                                                                                                                                                                                                                                                                                                                                                                                                                                       ··~··:·:.
                          . Check.:        ··. ···.. 12/30J2(lll-IJ.. · .. EFT ... -·Nrchelnvest:merrt.LLC.·                                                         ·:   Corum!a.~cn:
                                                                                                                                                                                                                                              ___.:_P.PC!t!olci!I,SU::G7-'IO                     ···::~: . :.IIJI!l..lSFMGOBJI!i.S·~845.Jl:
                                                                                                                                                                                                                                                                                                                                                                   :.2:;11.011"                 . ..                     . ·-2,250.00 .
                                                                                                                                                                                                                                                                                                                                                                    . 2:;11.~0-


                                                                                                                                                                                                                                                                                                                                                                                               -·- ·- .• • •. •~1i~~I
                                                                                                                                                                                                                                                                                                                                                    . ...... :.-2:;11.~0-"




                                                                                                                                                 ;•I:·• ·• ~• · a.;,.~··=··•·••······ · ·· ·····•••IJ.:~. ····•·1'1,1' .
                                                                                                                                                                                                                                                                                                                                                        ·· ·· .-.:251J.oo:.:·
                                                                                                                                                                                                                                                                                                                                                                        250.011 ..
                                                                                                                                                                                                                                                                                                                                                                        250.co·-.:                                      .. _,1,000.00 .
                                                                                                                                                                                                                                                                                                                                                                        25ti.OO-":                                           ·. ·75-D.OO
                                                                                                                                                                                                                                                                                                                                                   ..........           250.~.:.                                            ·.. · ..000<00 ..
                                                                                                                                                                                                                                                                                                                                                                        250.00 .                               _._. · · · _._. _._. -zso.oo

             ······•1••· ...... ······11••·•·1••··••··111• • • • • • • •
                                                                                                                                                                                                                                                                                                                                                              ..    ·2~.()()"."                                  · · · · · ·· .. ·.o.o-o
                                                                                                                                                                                                                                                                                                                                                                                                                        .. ·.3 DODD[}



                    ·. ~= .                  ·-···l~:lg·.·-· ··-~-··· ····---~::~~:=ttg.                                                          ·-·•· ·-•· .·-·:        g:~~=--··.                                                                 ·-~~=~~j~::                                   ·-·. ·~~~;~;~:~~:-··
                                                                                                                                                                                                                                                                                                                                                        •.•.. 1,000.00." ...
                                                                                                                                                                                                                                                                                                                                                                   1.000.00 .
                                                                                                                                                                                                                                                                                                                                                               · 1,0011,oo_•_· ·
                                                                                                                                                                                                                                                                                                                                                                                                                        .. -2:ooo:oo .·
                                                                                                                                                                                                                                                                                                                                                                                                                            -1,000.00
                                                                                                                                                                                                                                                                                                                                                                                                                        · · • • • •·o.oo


                                                                                                                                                                                                                                                                                                                                                                                                                                       ...... ··.··:,''
353
                                                                                                                                                                                                                                                                                                                                                                                                                                              354
      1o::tqAM                                                                                                                                                           RETIREMENT VALUE, LI.C: ~- KPKF Bo~ks
      02!23JU:                                                                                                                                                         . _•Payments
                                                                                                                                                                                 ·. ·.
                                                                                                                                                                                       tc) l,lcensee Defendants
                                                                                                                                                                                           ·.             ·. . . . . . . . . . . . . . . . .             ..
      Aeental il..sl:l                                                                                                                                                                     M•rclll009 throu.gh Ma_'!'h 20to.

              :TwO..                D-ote        NW'II                         Noma.                                                                                                     Momo                                                                       At                             : oOblt               :. C..Ok                      Boloil~
                                                                                                                    .. ... ·: . : . .... ·:.Col'ni1'Jinlan :·: :      ·.: :    · :· · ··
                                                                                                                                                                                                           ~---~-:                    .... :Of1.Jo~K~RA(878HJ78)Convnllol01i                                                                 . WEU.SFAAGOBASE-8459." ...... "-SPUT-":: .......... · .··                                                                 .. : 1.470,00"                        ·1,470.00
      Ohok. :·                 .111-11~10
                                       ·.. ·EFT_.. ·· Nle>-·- _-_·_·_:_-_-_WEl.LsFARGOBASE~M59.                                               ·141'.00 ·      :_'!                                  ,1,0211,00 .·
      ctld-                ·. -i/11(f2;D10.      EFT       Nlc!'leln~~t,-llc·.·                                                               -··com.mlu!DI'J..                                                                                     . /JP&Mon,J.IRAMMID2fi·: ·..                      1/B.LSFARGOBA.SE~&-4159.:·                               :147.~.                                                    ...W..;Qt:i .·
      Ct1etk                   1/14!2010 :.      EFf .     Nlc::ha lnvelltr'Jvlnt;_lLn·..                                                     ·:· CommiNIIOh · ·                                                                                        APBce3oh,J..lRAPU 9-e:O· · :                 lh'ELLS FARGO BASE·· 8<4-5!11                        ·. ··:147.00                                                : -735.00 .·
      Chttdr;:                 111-412.010 .-- ·EFT ::- :· NIOOe lnYQtment,lL.O .· . ..                                                  :_ -..·: ComrnCn:hm-                                                                                        :. PP e.Heoo,J..,!RALFG 5&C' -·-· .. _-_· :.:·. 'VYEL.lsFAAGO BASE; s.45g..                          . .. 1~1.00                                                     '-58.!.00 ..
      Cheek-:                  V1'-'2010 _:-     EFT    .: M-ehalmr:.strnent,LLC:_··:··                                                        ··eomm'!H!Dn.                                                                                       . /JP~,J...IRAL.fG7.ai.: : ...... : WSI.J.SFAAGOBASE~8451i'                                               .. 141.00 :·                                           ··: -141.00 ::
   .. -011od< . . . . . . . . . . 111412010:.               EFT.: ···Niol1olnv•otmorn.LLC:.                                              ::.:.:ComtnUI0!1..                                                                                        ··APB ......,J.IFIAAM$~7 · ·.·· ... : WELLSFARGQBJ\SE'M~t·                                                .. 147.00.                             . ........ : -294.00 ·..
                                                                         Nltnmlulon
                                                                                                        : - : · :·.: ·. : .·_:-: :_ .: .::_:.:::~~=K·FSO~W.J..e..(671~~)Comrntsafm: __ : :
                                                                                                                                                                                                                                                   ··API!eaao,J.IRAAGLQ!ill· ·· ·· ·· ·· WELLSFMGOBASE,8451
                                                                                                                                                                                                                                                   : ~~.Jci~~E5~~~9·:: -:-~-~:~·~:-~rf--~~~~~E:~.~!iil:··
                                                                                                                                                                                                                                                                                                                                                              H7.011.
                                                                                                                                                                                                                                                                                                                                                            :·:1 ~!·00 .:
                                                                                                                                                                                                                                                                                                                                                              200.00
                                                                                                                                                                                                                                                                                                                                                              200.00 : .
                                                                                                                                                                                                                                                                                                                                                                             ·· ·· :1.-oo.oo·                . ·.
                                                                                                                                                                                                                                                                                                                                                                                                                      .     ' O.DO
                                                                                                                                                                                                                                                                                                                                                                                                                     -~1,600.00
                                                                                                                                                                                                                                                                                                                                                                                                                      ,1,400.0Q
                                                                                                                                                                                                                                                                                                                                                                                                                      ·1.200.00 .
                                                                                                                                                                                                                                                                                                                                                                200.0<1                                              ·:1,000.00 _:
                                                                                                                                                                                                                                                                                                                                                                200.00 :_-
                                                                                                                                                                                                                                                                                                                                                           ... 200.00•;
                                                                                                                                                                                                                                                                                                                                                              . 200.00 .
                                                                                                                                                                                                                                                                                                                                                                                                ·······------·-Jl··
                                                                                                                                                                                                                                                                                                                                                                                                           -·-.oo _:
                                                                                                                                                                                                                                                                                                                                                                                                            :-'IOO.oo·.
                                                                                                                                                                                                                                                                                                                                                                200.00 ·.
                                                                                                                                                                                                                                                                                                                                                       . . . . 2QO.OO                                                  --~:~~ .-_.·
                                                                                                                                                                                                                                                                                                                                                                                ..... 150.00"             ...... ·150.00 .
                                                                                                                                                                                                                                                                                                                                                              150.00 _:                                                           C-Jl-0
                                                                                                                                                                                                                                                                                                                                                                                        750,00'                       : ·76olon .• · ·· ··                                                                            ·: APO"'""'".D-!RAUJ 819: .... · ·· ·· v-.alSFMGOBASE-13-459                                               131l,7l.:                                         . .-1 ;«8.3Q.. .
                                                                                                                                                                                                                                                                                                                                                               130.71                                           :     -~.109.$
.... C/n:!lill:.               112112010 .· ::·EFT.. ::                · N'che.lnvPVnent,LLc.·..                                      .. .. :Ccrrtro~·-                                                                                              AP'Dawaoo,O-IAA·L..fGooa· ·                    Vvai..SF.ARGOBASE-8-459                    .. .. .. .. .. :ua.11
       Cl1~                    ii21!.20Hl · -.. EFT                      !lichelnvntmwrt.,·LLC---                                    ·: .- .-:CommN!oo                                                                             ·: -_ -_ :_AP'Daili:an,O-IRALFG006~ ... -                        'INS.l..SPAAG-QBASE-:8-4==9:_·                                                                                     .-910.91.
    . co..,.·                   i/2112010 _..::EFT·· ·.--·MI'ilelnv..tmO;rt.LlC::                                                     .... ·c.mmi>Oion:                                                                            :. :. :.·: Al'Dowoon,D-IRAAM821S' ·.·.·.:                        \MOLLSFARGOBASECII4&9··                                   1!.8.71                                                  ·.m;ue·
   ·· Cheo-k: -·          . ·: .1ril'112010               . EFT:·      : NJch.elnvfllrnMII,LLC .'. ..                   .   .    .               :coi'railbalot'l :·                                                                               .._AP-DowloniD-IRALFG782 ... _...                \NELLSFAAGOBASE~.BJ;-59 ..... .                           138,71                                                 . : ~33.55:.
    -."cllotli-··               112112010                   EFT.·· :·NI'                  11'9.81 ,·
                                                                                                                                                                                                                                                                                                                                                              17~.87 ":
                                                                                                                                                                                                                                                                                                                                                                                                                 : :-na.at :
                                                                                                                                                                                                                                                                                                                                                                                                       . . . . . . . . . . O,(lO ..
    · .. Che-ck·.·.             1!2112C1Q · . :. EFT                 . '·:· Nrdlilltwutrnent,Ll.C ·.                 · · · · ·cammbs1on -·-                                                                                            ·._HJ MWon,K-RDth IRA.AN!52i-                              · 'NB.l.S FARGO BASE~ M5i
     -em~-          ·          112112010 · -.EFT:          N!d'le-lnvalment,LLC:.                                            ·wc:.a..-,SOC1:l&~Jut'Jtui.(6781-:-6U)CetnriliQloil                                           .......... "VoiEU.SFARGOBASE•~9.:.                                    :.APWir!lc.er,S&CPU1~-_-._                                                   .. ··:::420.00                              :-420.00.--,:.--.
    ·: ch-M.k·.              "1!211'ZC1G_:: ::-EFT .. :: N~ch!!'lnve:dment,LLC::· ....                               .. ..·.:.C-!Iml'!'l~fon     ..    ·:":-- · . : .. :·.:                                                             : AP!Me-ter,S&DPU1-4-0..                                 ·. WELLSF:~9-~E~~Ci~_                                        -420.00                                                       --o.ca
                                                                                                                                                                                                                                                                                                                                                                             .... 0.00:.
     : Checj: ·                1/21120Hl -· . EFT ·.· · · Nfdn' ln¥1!1~ LLC. · _. ·                                .          C111rr F1mily Trua-1 (6761-657) CoMmrUf.OO                                                            ...:. ~FARGO PASE- M~g, -                                    .· -3?UT- :~~ ._: :_: ,: .: : · .-
       Chack·
     ·-Ch-eck:
                               112112010 .. _-_-EFT     -:·Nthe-lfurestment,LLC·.' . . . . _ .. · .. ::-_.·:· ·:· ....._::. Clltl:ll'linlori ..... .. .. .. .
                               1/21f201Q- ·... : EFT .. : Nlch-11 :lnll'eldmerlt,lLC ·..             . .. · · '·.·.· :::·. Commlulon ·
                                                                                                                                                                   . . .                                                                          :.·:·APc•rrf'l~i41.tJUJ.IIII$J9   ..' .._. _.· _::WELLSFARGOSJI.S-E:·e45&·_-
                                                                                                                                                                                                                                                    . _IV' C;~~;rr F•ffiTru~SLA~ ·: ·      ·:-- ·:- 'WEU.S FARGO SASE~·S459 · _.
                                                                                                                                                                                                                                                                                                                                                          ··: -420.00
                                                                                                                                                                                                                                                                                                                                                              420.00                                                :·:~:::~:-·
                                                                                                                                                                                                                                                                                                                                                              .r.20:00                                               -2,940.00'.'
    ·:·Chm·                  . 1121f2010 :: .: EFT' __ -_- NIMetnveWn~nt,LLC::. ...                                  .: ·· ·Commlul-on                                                                                                               -·P.PCI'IrrF~mByt~t'..FGOOS:.         :.·:. WEUSFARGOBASE-&459--
       Ch!tet ·
    ·: Chi!W,i;.
                             · 1rl112010 -       EFT    ·.-Niche lm~ent, LLC - _.
                             . 112~!.Z01d ... : EFt ... ·:_Nichelnveatmefd:,LLC'
                                                                                                                              C-wnmiuloo
                                                                                                                         ·· 'Conirtlfnl:en
                                                                                                                                                                                                                                                  ... Ill' ClrrF•mltrTn.lltMMI 025::.
                                                                                                                                                                                                                                                     :"CfiiTFI!ImltyT.-u.tPU:!!I:O--
                                                                                                                                                                                                                                                                                           · .. ::WEllS FAAGO BASE~·S459 · ·
                                                                                                                                                                                                                                                                                             · -·- WEllSFAAGOBASE-:-8.45e-.-
                                                                                                                                                                                                                                                                                                                                                              420.00"
                                                                                                                                                                                                                                                                                                                                                              "20.00
                                                                                                                                                                                                                                                                                                                                                                                                            . : j~m:gg: . . :-


                              .tiL :i ~~M} . ·\ : 0::.




    ··~·                                                                                                                                                                                                                                             ~~lt i~~l~\
                                                                                                                                                                                                                                                                                                                                                              420.00 ..
                                                                                                                                                                                                                                                                                                                                                              420.00.                                               · ·1.ZSO.M·· .
                                                                                                                                                                                                                                                                                                                                                              420,00 .                                              :.:-840.00: ..
                                                                                                                                                                                                                                                                                                                                                              420.00-                                       : ... :-.,.2(l,l;l:a.' ...
                                                                                                                                                                                                                                                                                                                                                              420.00 ..                                             :.... o.co·.
                                                                                                                                                                                                                                                                                                                                                                                 ": "1,000.00 :                     : -l.ooo.o• •
                                                                                                                                                                                                                                                                                                                                                              2oo.oo                                                      --300,00 .·
                                                                                                                                                                                                                                                                                                                                                                                                                    :. :=.oa:.
     .Chee'k.'..              : f/28J20"!0 ::::EFT"· ··.·_-NI~-:     g::~:=::-~          ·: ::·: :·: ·:::: . .
                                                                                                                                      -_-_ -_-_ · .8«1hrnan, Orville ~an (Ei7i!J1-.-ti75)Commltalon ·
                                                                                                                                                                                                                                                    ::·:=:~,g:=::!!u 1~~ :· _;:=t~~=~g~~~-:!=~-
                                                                                                                                                                                                                                              . · WEU.S Fft.RGO SASE-~-59 -: .
                                                                                                                                                                                                                                             .-
                                                                                                                                                                                                                                                                                     0    3

                                                                                                                                                                                                                                                                                   ::.SPLIT-.·· . . . .. . . ...
                                                                                                                                                                                                                                                                                                                                                              200.00"
                                                                                                                                                                                                                                                                                                                                                              200.00
                                                                                                                                                                                                                                                                                                                                                                                 :. 2.250.00·:
                                                                                                                                                                                                                                                                                                                                                                                                            .. : .: ·-o.oo
                                                                                                                                                                                                                                                                                                                                                                                                                    . -2~·50.00
    . · Oh&ef!; _-- .          1128120-10     .:_EFT'· ·. ·. 'Nlche'lnvutmnnt, LLO_ '· .                                                           Ct~mmMioo                                                                     · · · · · · · ·,Ml Butl'lmtll', 0 SlA-338· .      -·-wet..LS. ~ARGO BASE- 8459                                               32f.42 .                                              : ·1.928.58
    ·: ChKk ·                  1r.!IV2011J ·   · EFT·     ._:Niche lnvei-Btl1Hnt:, LLC                                                            Comm.i$&1011                                                                                  ·;.p~milll, OANr oe5 :. . ... :.: .:: WCll.S FARGO BASE>:-.84~9.                                              321.-43 ..                                            . ~1 ,6Cl7 .1-S'
       ChM:k                   112e-1201o-. . .:·.EFT' ..... Nlche lnw9tm.an1, lLC . .                                                         . ·_Cc-mmluiCfl.: ·:                                                                             ·~ohmoo,_OLfQ!G~_:                 :_. :::Y~lJ._S_FAR_()O__ BASE_".Il4lj9·_.·_-·                   321.43.                                                 -~21..43


                                                                                                                                                                                                                                                                                                                                                                                                           _••. _    Popa1~-
                                                                    355
                      -. Nhite.ln.ve~~ UC · ·
                           Nld'!4i ~nvti~t, lLC
                           NIOOe !n-vot.1i'mn!, ll.C
                          .. Nid'}e ~llitt:ttrrrilnt. LI,.C
                           Nleha    ~n'llll*ffrtf;!nt,   LLC
                           Nidt., ~nv~111errt, Ll.C
                           Nlche.tnyestfr'len.t, UC
                      .    Nlcllfi·tnv~-'tmetll:,        UC
                           Nlchll!!. tnve-f~trne-~1~     lLC
                           Nlclll!llnv-t~!ftttioo~t,     LLC
                           N'ld"'e lnVHtf'noei!t, LLC-
                           Nk;M lnY-II~n11 LLO
                           Nld)a ln'ilatrnent, LLC
                           Nll'tmmrt, LtC. ·
    ··EFT·-· ·:Niche l~vo&~rtmltflt, LlC. · ·
   ::EFT·:   :.Nich•l>                                                                                                                                                                                                                                                                                                                                                                                                                         356
        . 1Q;4 :.·:. _-.:-·: :-··: . :··.·: · ·
                                                                                                                                                                                            .                ·APWalk.M,B-TR.6DIRAPU1~ _:- ··.:_~F.ARGOBAS.E·~-                                                                     200.00.
                                                                                                                                                                                                                                                                                                                                    . . .
                                                                                                                                                                                                                                                                                                                                                                                                  • .• 0.00· ..
                                                                                                                                                                                                                                                                                                                                                                                                   -880,0\)
.. ·:. '."Che~~                        · '2.11812010 ·   EFT.:              . _NicO~InVMtrnent,lLC                                           ·· ··       .Zt~IWI-ald,Dooh• Markt-Tflll;ft"QOII! IRA (S18l-~70)_Com~orl-
                                                                                                                                                                                                              .'WELLS-FARGO BASEr 8459 ::- . . .. ::_ :.SPUF··. . ·.: .·.· .·.· .._. .".· ··.:. ·.· ...
       ··choKk                        -·-211812010       EFT               - Nlo:;tudnvi:Wttet1t,lLC·::.                                      : _::                                                          .. APZtlln&~,D--TRftDIRAL.FG1U·. _·_- ·.\W.U.SFARGOBAS!i-049
                                                                                                                                                         Comml;sb,. .:·: .: .. :: :- .._- :-·-.: .-:: .............. ·.:.'." ··:                                                                                                   .J30.DO                                                         ..J30,CO· ·
       _:Cho~~ek                       . 211812010. ····EFT .                ."NJc:h&lnVi:dmont,lLC·:                                           ::       _Comm~n."." ._. .               ::-::< : ·. .:.·:.·:.·:.·: ... :.
                                                                                                                                                                                      ·:·.-::                                  .
                                                                                                                                                                                                             .APZ-.Ilrt."kl,D--TRADIAAPU1~.: .".".:_VvRi..SFARGOBASE~84St··.·                                                      330.00                                                             • 0.00
        · Che~ .                       : 21"!8120Hl·          EFT ... · "."Nich& J:nilritmf.l,t, tLC .....           . ............... : .Wui:hter, Smd1"1- K.. T(ldJ:I:iON~ IRA l6781~7~) Cammihlon        · ·Willi..S .FARGO BASI:: ~~9···              · -sf'LIT~ ··:..:-~-- · ··                                                                                                               -7$0.00
        .. Chocl< :                    .. :V18/2Q10 c         !Fl · · · Nldootnv..IIM11~ U.C :··                                        · ..Commloo!ro                            .     .    ...          : .·.AJ>WI.O~~: · : : :~ . :. ~~::~g: . .-",D:51J.QO.
                                                                                                                                                                                                                                                                                                                       ·· ·· ._. .,eo.¢0 ·..- ·                                                 ~.soo.oo        _.
                                                                                                                                                                                                                                                                                                                              .. 45000. . .                                                 . -3100 00
                                                                                                                                                                                                                                                                                                                                   45o:OO · ·                                               · -2:1oo:oo · ·
                                                                                                                                                                                                                                                                                                                                   4150.0•L · ·                                                -2,250.00 :
                                                                                                                                                                                                                                                                                                                                   •oo.oo·. ..                                              ·:-1,MD.OO ::




 · · · ~· · • · • • ·.•~! ···;·····~~~\·.                                                                                               ·. '!i ~.,.:. ••.;.••·· · · · · · · · · · · ·. ·~~~:- ·. • i~J~~i:•
                                                                                                                                                                                                                                                                                                                                   4150.00 • .                                   . .•.. •1,300.00 .:
                                                                                                                                                                                                                                                                                                                                   4150.00 •                                 · · · · · · · · · · -~.00
                                                                                                                                                                                                                                                                                                                                   450.00 .... ·                                         ..... -"50.0(!.
                                                                                                                                                                                                                                                                                                                                   450.UO ··;-::                                                  .. 0.00 .:
                                                                                                                                                                                                                                                                                                                                                                  .~.[]jl •          •• • . . •   -450.00 ..
                                                                                                                                                                                                                                                                                                                                   15~~:: : ·
                                                                                                                                                                                                                                                                                                                                                              • ·1,500.00 .                . .,1,500.0\) •.




                                                                                                                                                                                                           .•
                                                                                                                                                                                                                                                                                                                                 1,soo.co·· ·



· · .· ·g~:!·~· ·· ·~~·····~······~~;                                                                                                          ~[f"~:~,~~··. :~ft······~ii:~
                                                                                                                                                                                                                                                                                                                                                                1,500.00                        ;;,~:~          •.. •.
                                                                                                                                                                                                                                                                                                                       ...•. ·15o.O11


                    EElL · E s:::::EtttF> Oi11-ROTH IRAU'C 248 :•· •WEU.S FAAGO BASe"·e..n·
                                                                                                                                                                                                                                                                                                                                   . 200.QO.
                                                                                                                                                                                                                                                                                                                                   •200.00 ..
                                                                                                                                                                                                                                                                                                                                                                                            . •·1,200.00
                                                                                                                                                                                                                                                                                                                                                                                                 '1,000.00
          Check:                         212512010:: ·.. EFT                   NjcM!mi"l!l"lltmen1,LlO": ·.                         : .....:· ... :·.   :.ooo:;mi:I:$Jtm .. :: ·                                                  .· APNg,Cierm:nt--ROTHIRAMA"'-4-·:: .~LSFARGOBASE~e-459 . ··                                     . 200.oQ·                                                    .• -1100.00    .· .
                                                                                                                                                                                                                                                                                                                                                                                                   -1100,00 •.
         •·Choek .· .
          :ChMk; .·
                                        ·2125a01 Q •. •. :EFL'
                                         212!rZ010 :: · · E:F1' ··
                                                                               NI<>M l11veotmonULC •:
                                                                               Nldn• 'ma.t!Mnt, LLC:
                                                                                                                                   ...· . ... Commbslon · ·
                                                                                                                             · · · · · ·· : ·Co~ll$!0n·.
                                                                                                                                                                                                                                  .· · AP Ng,Ciori>Oi1t-ROTH IRAAXA ll!W •· • .'Mill-S FARGO BASE; &459 ...
                                                                                                                                                                                                                             · ... :.lAP N~,Clerntnt:-ROTH IRA LFG 1S3.        v.e..LS FARGO BASE~.a.159·                          :~:·:~·                                                         ....o400>00




                                                                                                                     : : m-:.:~:::-- · ·• ~~r;·· i~~i~
     ··.Chadt.                           212SQ010··           EFT·.·           NlcheiiMI:rimCflt,LLC.:: ............ ·... ·.. :... ·.·... :.· . :.coffimMich ...... ·.·· · . . ·. ·: ·. ·: :. ·                                · ·:.MJNg,Cie~n~~111-ROTHIRAPLI140 .. v.e.l.8PMGOBA5E.·8459·:·.·                                    ·:zoo.oo                                                        -200.00 •
                                                                                                                                                                                                                                                                                                                                   :2oocOO                                                     : o,ac. .:



        ··~·                             ~~ ~ ~~;
                                                                                                                                                                                                                                                                                                                                                                  450.00· · · · · · · · · · · -450.o~· ·· ·
                                                                                                                                                                                                                                                                                                                                                                                                • -300.00
                                                                                                                                                                                                                                                                                                                                                                                     ...•..        ·150,~0 ...
                                                                                                                                                                                                                                                                                                                                                                                                . · ~.co •.
                                                                                                                                                                                                                                                                                                                                                                                                -1,1150.00 ..
                                                                                                                                                                                                                                                                                                                                                                                                '1,700.25 .•
          Cbr!tl:d: .·                   '212512010:· .. !::FT                 ~~"'.I"~"'Kfm~tLLC                    ·· ···· ·.· .... ·.·.·.'.·'.· D:lrmrniulon··                                                                 . MJ.GIIbM.,AMLBl91B .. ··              .INELLSFAR~OBASE"~B-459.                                                                                              -1,462,£0 .
          Cllft'*                        212512011l·-" · · EFf                 ·NI:d'le lfiVfltmml:, LLO                     ·.. ·._. :·.-·:. ·: . ·: CorilmfHJon ·. .                                                         . .. AP GRberf.AM AXA 33~..               '.WEll.~ FARGO BASE~ IU69 ... ·.                                                                                       :~1,218.75· .·
          Che~                           2.12Yl01D             EFT . . . . Nlcfleln~L,LC .·                                  ·· ·:· . .: :·:··::: .;:.c;:of!1~EaEIDn_-_-                                                       ·:.~~~~~~F~.1.1_7:                         -~~-~~~~-~~ ... ~~-··                                                                                                   -975.00 .·


                                                                                                                                                                                                                                                                                                                                                                                                Pogo i1~ ··

                                                                                                                                                                                                                                                                                 .:·/"
357
358
                                                     359
        ;AP r.ieinolh,M-ROTH IRA A'~!; 1!0 '.
      .·AP N•mt!h,M-ROTH IRAI>U \4ll :
      ::A? Nomoilh,M-ROTH IAAJHL na .
     · lo'oii"""",O..TAAOIRALBL9\8.•
         AP Dell.mv•~TRAD IRA L8l:381:
      : AP o.IJ;rovo,D-TRAD IRAAXA 335·
      :: AP Do!l~IIO,IHRAO IRA \.FG 11         r:
   -::lAP DehroVI.D-TRAO~RA LPG 311i
     ·. HJDetlarow,O.TRA.D~MM!\DS1
      :: APo.ii.,..;.;,,D-TRADJAAAVL 11W
  ·:. ::.A?o.a.m,.;D-TAADIRA. PU 140 :·
    · :·.A?O.UIIl'Ow,D-TRAD !RAJHL 833·
     ':WEl..L.SF~OOBASE-8459:              -:: -::
         : AI>W.fko(~B-TRAD IRA \.FG 3\j':;
         . APw.ll:or~B-TR/oD IRA AXAM1
         : AP Waikoi ~B-TRAD IRA. AV!.. 100:
         · APW~Ihl!O.A-TRAD IRA LFG 311
            AP 'Mlkt!No.A-TRAD:IRA.AXI\ 08(
            lAP Wlbhlnt~lRAD iRA Avt100·.
            AP Wlkshiro.A-TRAD IRA PU .140
          · WEU.S FARGO BM5 CiJ458 ...
            AP Pri                                                                                                                            360
     3f,2512Dlll·     ··f!FT
                                             .
                                        .APKiJ-!I: ..
    ·J/2~10>          ::EFT            ·. APWWori ML-rnAD IRA LBL 361 ..
  . . 312!i12EFT.                  APDoilo,MC-TRADIRAPIJ.\.«1·:
  : l/2!if201 D   : EFT              . :· AP """"',MC-TRAD IRA.JHL 83a:::
  : 31215fl010  . · EFT: ..          ':·.\\BLS F,IIRGO eASE'• 8459 ·:....
  : l/25fl01D   :: EFT.              · · AP IOollng,J&rnAO IRA LFG 7S5 · · ·
     ~~;g.               ~          :: .:AP Kloli!g,JB-rnAO IR,,AXAJS6
                                       .. AP Kl~ng,JB-TRAD IRA LFG 311
  . 31.!S/2010.. ·: EFT                   AP Khdhg,JB-TRAD IRA AXA 00\
·:: 3/2S/2010        :·EFT           · .. AP Klsllng,JB-TAAD IRAJHl·laa·
  ·. li:l5t.l010..,. :: EFT.            ·AP Klsllno,JB-TAAD IRAPLI HO : . .
  . 3/25fl010 · ·. EFT                  :weu.s FARGO llASECll459'.' ..
. : ~:aml1D. . :·    <
                     EFT              ·A,p TUth'itf,GT-ROTH JRA~ 335
  . 3/2-$f201D    ·. EFT               AP. TLirriM,GT-ROTH IRA LFG 3oi1···.
 · :)t.l6J2010 · .:. EFT:              APTumer,GTTROTH ~FIAAVI..18Q· ."
 · =o;o           :. EFT. ::           AP Tumer ,GT-ROTH l:RAPU 141l·. ~- ..-
     312:5120'0      -::·EFT.. .       NJTun"~er,GT-ROTH ~AAJHL.I!l3.3-··
                                       WEU.S FARGO BASE·· lloiS!L. . .
 ·:::g.:.;~                               AP SdlneiiM-f,JR-TRAOiRA.AXA 335,
  . lr.!51:101 o:.. . EFT           .. .. MJ Sdlrwtidt!r,JR-TRADfAA lF(!t 3U_.:
    Jm/2010• ·&FT·                  ·. .. Ml Schneldtr,JR-~RA.AXA 091::
    Jl25i2o I o· . . EFt                  AP Sd!ooldor,JIHRADIRAJH~ :IU".
    J/215fl010       'EFT.                APS361
                                                                                           362
        :zen.: .· Seh!MT~~~ Emte P1.:n~10~ Q;Nf~i Li.e .
    ·258\1.".       ·: ~lc:trTunnEmtePiannin;S«v1ce.t LLc:·=···
    ·a!BO.·:        ·: &!r!lo(t,q'VJI:i:~PI:snn!n.;Servloe-s.LLC.
     ;;:ti!MI·:    .: .. SenlofTe"·R-IE~P~ali-nfn:g ScrvJCM.U.C
  .. 2699 .: .     .". Senior TIIJIII!Ifl ~ Pl~"litng Bervlctt LLC · ..
       ·2699 ··    ·· . ~lorTq!Wl e-,~ P1:111:nJng SeN1oo'i u..c·
        269g ·:· .. Soenlli T6ar!Ettatll P11111lnlng seMCI!I!. ll..G
       2699 ·. ··   SeniOI' To:lll Estatt P!nnln~.Se.Nlce:S. u.o:
 .· . .2699.                                                                                                                         363
       _:·ge\·"                              SenTat Te,-11n E'.Wibl p;a"rininli' s.:irYJ"DeU~ u.c.- ·
                                            ·tanlarTexlln~PiaMm;s.e~C.··u.o.·- ~
                                             SMi!lrTe'('!:"~ ~~~~"ro,g:Ser.r!W·uo.·.·
           .. Che"c;:k": .             . SonJ!lr Tlt)Can ~ta~ P!~~nin~ SG~r:e· LlC:
           ··Ch«i·
                                       :.
                                       ::Set-JiuTexsn&tme?fannlr~gServlce-eU.C:
                                       :: StrilbrTaxRli       e.te ~arinl~g Servle:eoa:u.c
                                                                                                             ··

           ··c~ool<
              Chkl<
                                       .::=::+=~       =~:~~~:=·:ttg.,
                                        Sefticri-H:B11 ~ ~llnl1imJ Servi"Cie_v'Ll.C·...
           ··Che-ck                          ~~loti4l-ml Elt!.te Plan~lnp~r:vi~                 L.Lc:··:
              Chell'lc.:=.           .._.    Seti~Tekl:ln.EI'tirlftPI_..nnmgS8rvlce:sU.c:.
              ct-::&~rl Ellfnl     F'tili'lrilnQ serv~ces·u.c·
                                     :: S~!!!Jlor.Texan ~::ote·~aflnlng              Se:rvli::i.:i LLC :_:·: ..
              Ch>                                                                                                                                                                                             .   ","     ::..                     :
                                                                                                                                                                                                                                  . .
                                                                                                                                                                                                                                        :·::     :· .: :
                                                                                                                                                                                                                                                  .. .
                                                                                                                                                                                                                                                                   : ':·
                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                  ....... ·     ..




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 364
                                                                                                                                                                          ...   ::::   ·:   ·.:..: ::: ·_: ·::                    .     :-:-:.::::-.             :. : :      ::.....          ::-_:_:-::   :· .




                   ··1~:40~:-:M:                                                                                                                                            .: •• ..        ~E~REMENT V~UJE; LLC • KP~F ~ooks                                                                        .
                    :om3J13                                                                                                                                                             · Payme11tito Llc:~nse~Pe!endantS-.
                  . _A·~~i~IS                                                                                                                                                                    :. •.                                                                                         •MOm.; .                                                                        Acctiqnt                                                 ·:.Spill                                       Doi>IL ·                    ·:chtdit _:              .... B.~~.-:·
                                                                                                                                                                                                                                                                                                                                                                                                                         ------. · · - - - - '
                . _:ctcMlMO·;
                   .·.Chec:k.                         1~&12G1~_- .. :·£FT.·-· ·:              Sen1ar1'f1Xtm ~-P'anlirllg-SeMo!t lLC -.                 .        ... Commlsllan:: .:: _.: · · · ··. · ·. · ·..                     .                                     APR:II!hert.S..TRADIRAMMJ 02!5 -:·.· ·.·.·. :·.INEU.s FARGO B.ASE:;;.·M5S:                                                .• 100,00.                                                -700.00 •:

                     ~:;                              t~:m              >5                Ei:~:::~e:~::~:EEttL > ~~SE                                                                        · - - • -· -• - • • • • .•. • -t:~::~E~~~~~:                                                                                         =~~gg~i:E"d-
                                                                                                                                                                                                                                                                                                                                                                                                      HlO.OO·
                                                                                                                                                                                                                                                                                                                                                                                                . . . tDO.OO-.
                                                                                                                                                                                                                                                                                                                                                                                                . .. 100.00
                                                                                                                                                                                                                                                                                                                                                                                                                                                            -800.00 .
                                                                                                                                                                                                                                                                                                                                                                                                                                                            -600.00 .
                                                                                                                                                                                                                                                                                                                                                                                                                                                            -.400.(10 .·



                   .:= _ :· . . . .
                 · · ·CM-ck .·.                     . _112U.i!G1o_-_ ·::    ::eFT .... ·.     Slinlor TexM_E:i:sblle PiarmTng: S.,~CM LLC ·. ·:· .. : ·: Commbllon·: ·. ·. · · · · · ·                            ..          . ...... ·.:.-: -:                        AP   Rana~$-TRAO IAAAXA·-Q-9~                 ·.·· .·.· ...v.BJ...S ~ARGO          ~E.·845S              · ..              ·-100.00                                                 -300.00
                                                   ·.. 1/2:812010 . .' :.: :·i:fl' ....   -.SanlorTex.-J_E~tQ!p;annjn;~rv1cesll.C                                   Comtnlu~oo                                                                                   ·:.APR.&I1!!!~S..1WWIRALFG782···· ·---·:ViEI...l.SFAAGOBASE-~845S·
                                                                                                                                                                                                                                                                                                                                                                                        ........ :. 100.00 ..

                                                                                                                                                      : ::g:~~=::·-:_.·:_ ··...
                                                                                          c




           ... :-:::~:=:: _ ........ -~::ig·::: :···:~--:.                                    =~i=~-==~:~:=~::ttg                                                                                        ......._-_._:-:· ..-·:·:_:..                    :                                      8
                                                                                                                                                                                                                                                                  --~=:!:~~0 ~!)-.. · .... ·.-·.:-:·-:·-=~~g~~:~==.                                                                                   1,970.23 .. ·
                                                                                                                                                                                                                                                                                                                                                                                                      1,970.19 ..
                                                                                                                                                                                                                                                                                                                                                                                                                                      . .
                                                                                                                                                                                                                                                                                                                                                                                                                                              ·· ·· ··
                                                                                                                                                                                                                                                                                                                                                                                                                                                           . .. -177l1 71
                                                                                                                                                                                                                                                                                                                                                                                                                                                                ·· 'ts:?s1:~ .. •
                                                                                                                                                                                                                                                                                                                                                                                                                                              . ......... -13.791.33 .. .
                      ~--·                         . ·2l-4.120t0·:. ·.EFT-                    Se-nlorT~mn~Pfllnnlrig-Sei'Yied:!li-LC :· :· :::: Cllmri11ss~on..                              .:· ··       ··.··.·· ·· ··                                _         · AP~.FLFG24!1..                                                WE.L.L.SFAR.G-OBASE'-&459-:·                                        1,970.19 ..
                 . . . ~---
           ..... ~1!1-Qk·:
                                             .... _.~=:~---:_·::_:_~~r:
                                                      2l412010               EFT.:
                                                                                              ~~~=~=:=;~~::~:;.ttg>
                                                                                      ... sen-lorT~~EN~aPlannlng~LLC . .'. .'.'.'.'CPcOOen,G--TRADfRA.GFG089·.·:-···\I\IEl..J..SFARGOBASE~-u59:                                                                  . _101.3.0                                                          -<05.20
                      Chfe1.;                         2/11!2Cl,O' ·.:'EFT_:·_: SlitlltiTtx.,.Ettatt.PID~~g&!"i~.L..Lq:-;.-· . . . ·:COI'TI'n'lnlon··                                                                                                               .. fAPCOOe.n~c-TRA.O~RJ\AXA!l$1·       . WEI..lSFARGOBASE-8<459 ·                                                                    -101.30                                                           -30UO
                      Checl<                          2/11120\Q·.-_ '.EFT·:·_- S              ~~~~?~~:::
                                                                                                                                                                                                                                                                   :: AP Pi!!terGri,J&J LU 899 ··. · · · · · ·.: i'wE1.S FAAGO BASe,~ a.tS!t·-
                                                                                                                                                                                                                                                                   :: AFP~n,J&JLFG OG1. :-.'                 · ::: Mll..SF.ARGOBASE-84fi'9:_
                                                                                                                                                                                                                                                                                                                                                                                                         ~00.00 -·
                                                                                                                                                                                                                                                                                                                                                                                                         ~00.00


                                                                                                                                                                                                                                                                                                                                                                                                        -zoo:oo
                                                                                                                                                                                                                                                                                                                                                                                                       ·-200.00
                                                                                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                                                                                      2,COO.Il0_.
                                                                                                                                                                                                                                                                                                                                                                                                                                                            -1,900.00.
                                                                                                                                                                                                                                                                                                                                                                                                                                               .......... -1,900.00'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ·:--40o.oa:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   . ·.. o.oo:
                                                                                                                                                                                                                                                                                                                                                                                                                                                        . : .-2.0gQ,00:


                    Check:.                          2.1'25.'2010 -:·      ': ~FT         Senl~ie11a:n Em1e Pl1nnlnJi1~MonU.c-: ... ·:. ·: . .·.c:emmiAion ::·                                                                                                      :NJPete~n,J&JLBl..-361                      .: ~FARGOBASE--Sot59·-                                                                  .2-LID.OO                                         • -1,400.00• .
                    Cheok ·                          2Q"-'2fll0 ·..         . EFT:      : ~IOfTexm &late Pl-!ilnlng s..Mr-.....·u.c::.- ::_- :·. :-:·:· ·.comm!Mion .-_-                                                                                              AP Peteraon,J&J LFG 117·- -· · · · · · , .:. i'tiEl.S FAAGO BASE1'&459 :.·                                                         200.00 .                                         • -1,200.00·
            ... ·.·Che:~::k_..                       212M:Ol0              -:.EFT-     ::_s,ni~Tiii'II""~PIMn~g$1!1rvJ~ll.C.':· . ··_-_ · ·.. ··Comm~.:ion:                                                                                                   :. :::.APPetenK~n,J5JLFG246 _:·           .· ... :·WEJ.l.SFAAGOBASE--8-459·                                                                20-0.00 .                                          .1,00MO-
                                                                                       ::.SeriorT~E8'hrte-PI~MTngSeNl~UC -- ._:                                                                                                                                                                                                                                                                          2-CID.OO ·                                                      ·-.aoo.oo
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .
         -.· ·.. :Chtok-·-                        .: 211!512010.··         .·EFT·                                                                         ComnlNion .'                                                                                             _f',PPmnon,J&JAXA:S94 -'·                                -·V!tELLSFARGOBASE·84551 ..
                                                                                                                                                                                                                                                                                                                                                                                                        200.00 .                                                         -.ooo.oo•- ·

                   ]g                                §ffil~ • ~.... §g~~e~§~~~~ESE~FY Y~~§§ >-. - ·-·• .•-• •. • •_-•_- - ·•· · · _• - g~~g~~~f . _~~E~EiEEiF
                                                                                                                                                                                                                                                                                                                                                                                                        200.00·---
                                                                                                                                                                                                                                                                                                                                                                                                        200.00                                                           --~0·­
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .-~.oo:.




                                                   -: . :·. ·-:
                                                                                                                                                                                                                                                                                                                                                                                                         20(!JJO                       . .•.                                  -o,oo··
                    . Glle-r:k:·                   :·. 212!5120-10 ... _EFT_-_            ·:· 5-enlorifiJ:In &b.1e Plamffnli'-Ser.rlCiss u.c.·.: . ·.·      ·.:· .":: .·.SU•.an:J. B•llamO.Tr:tdJAA{61!1-752AJ Coti'lrriatlor.-"· :· _ ·..                         · ·WEU.S FARGO BABC • a--.59 .                        . . :. -SPtJi~--.-:.:.· .. ·: ::....·. . ::""":· ..... ·.·                                                   1~!UO        ·               . -1,498,0!).
                                                                                                                                                                                                                                                                                                                                                                                                      : 2aP.50 .                 ..               ..
                   ::~::::                            =~~                  ----~-- ·::-.i::::r::.~== ~~~:::~=ttg::::. .:.·                                  =::·.=: :_ g:~~-=: ':-:
                                                                                                                             : _: _-: _::-: -: -: : ·. -:-:·-: · .: : :.·: : ·: _: ·: : . :z:::::=::ti~::~~~: ·-.:::=::~~:~~~~~::::·:·                                                                                                                                                                  :ztg_sn .· ·
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   . ~1,19MO..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                :.... -eee.oo:.

                _ • g~:: -· • .
                   ::·~:oc:::
                                                     :1~ ·- · !a - •· ~~~:~:= ea;~~:~~= ttg •.•.• -._ ·-•. •_••-•-· .- _ - -. ··-~ ::::::m= ::~~ =~:g~ ~t::r
                                             .. :::::·=~: :_:.::~:~~-::· ::::-:::~~:i::~~=~~~:,::::::ttg:::-::: : .::-=~:~~-~~~~G!~~~ ~~~~~-~~~---.-:::-:·.: ,==~:~~J~--~~- : _ . :- : . ·: . . ~~-FM'~~-~-~:-~~9--:.
                                                                                                                                                                                                           7
                                                                                                                                                                                                                                                                                                                                                                                                        Z9MO· ._.
                                                                                                                                                                                                                                                                                                                                                                                                      .. :zes..so·
                                                                                                                                                                                                                                                                                                                                                                                                  •. _._. 299,80

                                                                                                                                                                                                                                                                                                                                                                                                      ·1,Q-O:J.5-2· .
                                                                                                                                                                                                                                                                                                                                                                                                                                  • ~.120" -_.. ·
                                                                                                                                                                                                                                                                        ~:itl:~(fg~~:_s:g:. .: :.-·: :. ·: :_·:. :_.~,~~~--~E-~.~ ~.
                                                                                                                                                                                                                                                                     AP Kolenda,"'lm-TRAC IRALFG 1B3 .. .-_ WEI.l.S FMGO BASE-·6-45'9
                                                                                                                                                                                                                                                                                                                                                                           5                         ·_1,003.52 •.

                                                                                                                                                                                                                                                                                                                                                                                                  . . 133,34: .
                                                                                                                                                                                                                                                                                                                                                                                                                                       :.coo.oo"
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              o.ao ·.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          -<00.00 ·; .. ·
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          -266.66 .....
             .. ·:.-:CheGii::·....... _._._-_-~4.12010 ··             ·EFT:.-. -:~loiTexill!l&tMfJPiiE~n-mgB«vf-;esll..C' ·.:                 .:_ Comm'MlDI'r.·: ... : ·:.···: :.···· ..... : ... -- ... ·-.: _: _:                                                  APK.olemla',"r1m-TRADIRAPU140. .' .... WEU..SFARGOBAS.E:Ha.t-5;._                                                            -- ·n3.33                                                               -133,33 •.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           . 0,00 .·
                          Ch.ck..                 . 314.'2010- ... ·.:iEFf:: --: .-· St1t1Ct.TI!IXIHI Eiir:Me Plennll'lg SeMC:t~$ LLC--:·-:   :·· Ccmm.fsllllll . . . ·... -· ·: . .'. ·....... -.'_::: .: -:: :. :                                                  AP Koltn~,1'1m-TRA.C IRAAGL 130 ·. · INEl.1..S FARGO BASE- 8-<4-59- :                                                           .. a3.33.
                         'C11eclt..           · ··:31.ml10 · .              ::EFT·:·:
                                                                                 ··.s.!llllfTtKa:n~PiannlngSer¥loesU.C_:.:-_ . . · _ .:·eu~ec.~trildiRA,(8781-.752)Ccmrriftlont:                                                                                     WEUSFMGOBASE---~59 ..... -. ·'-SPUT~·.-.: . . . . . . ..                                                                                                          500.00 .                           -500,00 ..
.. .. ·.. · .'.'__-_-.·_ :CI-1eck . · .... · .:· .:3/~f.;!OtO _: ·.:."."EFT." :· .:S.e-cdorTn:l!lnEstmd~M'Iftlrlrji~~Ll.C:·;-.. ·:::;· Com111lalori _·... .. . .. .                                                                ' .                            .: AP Bal:aj!i~,li-lltAtHRALFG24-8_· ·:.· ·vw..u..sf:'AAG-OBASE-8-469 :._          .. 100.00:                                                                                                           -<00.00"
             .... "Cf1&c~k.                         3141201Q . . .EFT.: ::-:_Sfill-ofT~KinEII:ItePIIOO-IngSertlc;.esL.lC-(:-: .. :_::-Cclmm!Hloo...                                                                                                              : .AF-~mo,Em~A01~AXA.OS1::.:-.'WE.U..Sp.ARGOBJI.SE"·645S :·               . ..   ..--.100.00.                                                                                                         .• -w:toa .·
            ·: .... . ctltcli. ·.: .
           ..      . :Che-ck:·.
                                                . .'3/~1201G _:: ···:_EFT·. :. :.-.senlorT11XIn E1tate Pll!l,.:,lng SeM~ u.c· :·.' ... :. Com~lsllon.'.·
                                                     ·3141201-Q- :·   ·EFT·.· · · .: S~lllotTeranEatatil Pla~rig Se;:vlcet:LLC" .·         ··:· ··:· C:lmrrisltloo ..·
                                                                                                                                                                                                                                                                    AP Bll:!lsmo,E~TRAD lRALFG 1B3·- ·.-·:MU..S FARGO BASE-~ S46:El .: ........... .'.'1-il'O.OO:
                                                                                                                                                                                                                                                                    AP Bal:i1tmci,E----TRAD !RAPU 14o·:· . Vva.l.S FAAGO BASe ~8-459 .·                 1-ilD.OO ·
                                                                                                                                                                                                                                                                                                                                                                                                                                                       ........ :~:gg:.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .. .'. CI.OC .·
                    · ChodL ·                        ·3141201C- .·    -·EFT : . ·. SenlorTexllln E&-t!Ha Pl-a~rinlng Servlcoea LLC '~ . . · ·.·. CommiHion                            _ _                                                                           AP 9111~rnd.£----iRAO ~~Ml, 1~ . .:. ·WELL-S FARGO BASE -8459                    · 100.1»:
                .. . Ch~:·:                          'UHI2010 .. _EFT:.-: --~1.....-TU:II!'I~tePl .. l'lnlngSft!VIceaLl.C ...'.'·. .".· .. Mllo:ei!1;Ve-mllfl'.·.(B781~$1A)Cam~D!"'I-:: ·                                                                           WEl.l..srAAGObASE·-54!5~-                :. ..SPLJT- ... ·.. · ..    ·: :·_:,:                                                                                ·: 3,1-'tl.OO                         ..J,740.00 · ..
                 ...:Ch~ .                           ·i'J1"i.1201D -··:EFT:. -.. :.S.OIP-rTifl~l!lln~riJ~Piaril'llng~cH.U.C_t . ·.· ... ·.·.·_·CommiU:h:~·n: . ·..         - - - -                                                                                  Al'Mikwh!;V-TRADIAALFG'OB1:              .·. 'WEU..SFAAIJOBAS-E.·S-459.: ..                                                                                                                          :3-~.oo:       __
                   ·:Cheo:~·.:                       :3111/2010        EFT.: .: -.Sen~ofTe.XiriEJtii)&Pisnn~ngSeMon.LlC ...·:::: · ······CQmm!Hon.·                                                                                                                 M'-Mike:f:I,V·TRADIAAL..al361.· .... WEllSFAAGOSASE=""M5~.--                                                                                                                                         ·2,992.00 .·
                     _.Chec~::                      . 3/1il2010       :EFT. ::.:·sen!oc'fexliflEstat!-PiannJngServjcesllC:.::-.: :· . ::.Commmloo.:. ·:·                                                                                                            APMik.ehi,V----TRAD~RALBI..i-18-': .':,..' ·_ WEllSF.ARG08ASE~·u5-B- . ·.                                                                                                                          . -2,611.00 •.
                     ·Chillc'k .                    .:lf11J20~0       -·EFT- :· ·-s.n:fttr TQ:al'l Esbrt.a Pialin~"Se(\ljcet~ U.C .. _·_·. ..·.· .·. CCimmbslon-:. ·:                                                                                               /JJli-/J.ke-it;;V-TRAD lRAAA.A335        : :: \1\!EU.S FARGO BASE~_IWS9. ·                                                                                                                          ~2~+uxf        ..
                     ;Oh•ol< · •.                 . -.~11t.:I010        ·; .: EFT. _; :·.s.illoiTe%on ~' !'l"""logS."'I"""I-LC. ·;; · ·;• _--C.mmt..!mi--                                                                                                        .. AP t.tl~ob.V-TRI\0 IRAU'G 117 ;·                        >     WELLS FI'-RGO IWIE· """·                                                                                                              -1,670.0(1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ·1.~.00.
                     :Chec~ -·                    ....31~1f.!!OI_O           ·~:FT·- ::_ .. ·:~~i~.~ex_~_&tsh!.PiamJn~~~~~q_.·..      ·:.·:.Cc;lro!'Fllssic!{r_:· ·                                                                                              :: ~-~~~~~V-TRAD_tAAlFG248:                                    -~~f~GO~Eu841S9·

                                                                                                                                                                                                                                                                                                                                                                                                                                                           .. •-p-·.:iu·
                                                                                                                              365
         ~~r. f~~ E~te Pia~n1iiJ &tvi~ U.c                                     .. AP Mlko~,V-iRAO !RAMI\ 091
         k'rto4' TeMn Eat&to PfiMlnil\g &irvt~ Ll.O                                 . lAP Mlkels,V-TRAD tAAAVl. 1!0
    .-~~.T~nE~pjinnhtg&rvlciJ!i:llC                                                   M' Mlkabo,Wit\AO IRAPU all·.
     S!l!llil~u T~lil.!"J E~ P!annhtg St!rvltei~~ LLC                          ·.   /JJ:)Mf.ktie 1V·TI~IRAJHLS33:·: ·.
   ·. · Senlor·Ti!XHI\ ~ Pl ..nnlng Servf~ LlC                                      WELLS FARGO BAS~' $-4~Q .' i .:
    . $-eniPr-"T•Iin l!ll!tatri Pl.,jnnlng ~MI* Ll.C                                P.PMikei•,M-1RADII'V\l..PGQ61 ·
    .. ~iD:r.TBJ:a~ e';lit8te P111nniF'1g &ervt!!M Ll.C                             M' Mlk~o,M-lRAD IRAU!L341 .'.'
        &mjr;tr ffl(l!l!l Estate Planr.l~g Senri~ u.c                               APMik,M-TMOiRP.LBLSI&·: ..
        SttolafleJ,M-1RADIAAPLI1~0:
    ·. Ser11ot "t:a:-;.-n.:EJ:tM8 Pt:amililg s.vlceR Unc ·                       ::Af> Mlk0ia,M-1RAD IAA JHL 633:
    ··. B«!A 036.: :·
        · S;enlor Texl*n El1:irtf. P.l•nrtln_g SeMu,.,M"rk-TIWJ IRAAXA 091
         ~!ill" ifl:t~n Eatzrte. A-il.~nlng Bervleu Ll.C · ·                        ftP Klloturz,M!Jk..TRAD.IRA JHl383 .;··
         senlcx Tex-em Emto Pfi1nnlno Servlt:a3 LlC :                               AP Kl~~Milrk-TAAO"IRAAVL USO
         Ser.IIN" TOxan Etta"ICI-~o.tlnlng: Sah'l~ u.o. ·:                           I'J' Kllx.uiz,Moii                       1/>B.L$ FARGQ BASE • 845t
                       APVorgo111-Lo""""-1RA LN\.111::
                       APVot11oro-Lo~RAAG!i               nL::.
                       AP VO~ LBL 165
                     ·-AP Kroook Fo!111iy TIUitNI1.862
                        AA Kroeek Family Trusl LNL Cl32
                        AP Kroook Foitlily TMt lNG 2l3 :;....
                      "AP l1 OML «o· ..
 tabbies"             ··MLLSFARGOSASE'M&t ···
                     :.NJ  .Kroeck F.altlltyT:ru•tANl ~;(
                  ... : AP Ktoacl: F!linliy Ttll~tH.8l."1BS ~
                        AP ~k Family Truilt OML 4415

                     -:~=~=~~:=~~-:;:
.f) ~                · WELLS FARGO BASE· M6t
                     : APSallirna-rtlno .LNl591··

  f
            -
                    .. ;.p St~."ititnilrlh'lo TM 28f:
    :t:               APSuimiu1lntdN020{ . .

 bl         m         AA SB:mlnatttna lNG 263 ·: ·
                    · lAP Sami'N.rdno OML~·· ·
                     :·v.aLs FARGO AASE:-84so
            =i        "-PMclllf~nTruc1L.Nl 177'.. ·
                      I'M.A80-4
                  , :· AP Klnut•RAV>PL 982
 366
367
                                                                                                                                                                            . . ·.                              .   .       .   . .........       ,··             ..


         ""10:oi0Jlr.l
                                                                                                                                                     .. ~ETlRE~ENT ~ALU~, LLC- K~~~ ~tiok$ .·.· ·
           oir.l31n                                                                                                                                  ··«Payments ~ 9C8n~_ee DefendantS                                                                            ·
        -:_ACC:iutl      au,.                                                                                                                                                               ;.•..ch 200~ llirtiuiin Man:h 2010
                      T>'l>O           ~-Nu_m·_                                                     :~--                                                                        _Momo                                                                     ··~CCDLI'Ift"                                                -~pllt                                        Doblt ..                          Clod~             ··~r.n.;..



          'check :
      :: ---chool< _:
                                   -1ommo9 ·· · :m~- ·.-Mike MI ...-
                                  :. 1QJ27J200&. :'· : 2574 . . . Mlk!!Ahlfii'K
                                                                                                                                                                                                                                       JlP Mai. LNL.-7-I(l .·
                                                                                                                                                                                                                                     . JlP M..lleld,R.jfO.A lNG 201 · . .
                                                                                                                                                                                                                                                                                                  . "WELi.s FARGO w~,11-!~9-.'
                                                                                                                                                                                                                                                                                                     wel.l.$ FAAGO I!ASE~84~9. ·:
                                                                                                                                                                                                                                                                                                                                                                      .    100.00..
                                                                                                                                                                                                                                                                                                                                                                      ·' ::100.00 ·
                                                                                                                                                                                                                                                                                                                                                                                                                                  -5011.00.
                                                                                                                                                                                                                                                                                                                                                                                                                                  "-400,0ol.

        ----~=~·::
         ··chuk :·
                                   : 1ol2712009·          '""          :MIIcoMiors
                                  :_ 10121/iCOSJ · -· :2~7' -· · · ··Mike Mie-ra
                                  :: 1012712009 : . ·. 2574: .: Mike Mloto-
                                                                                                                                                                                                                                       ~~=~~:~j=~~:r                                                ~~~z:gg~~:::~:
                                                                                                                                                                                                                                        Jli!Mu.fl;rd,R'AALFGOOS ·· ... ·:, ·v.e.I.SFJ\R.GOilASE_-845~ _.:
                                                                                                                                                                                                                                                                                                                                              •.                              1:::
                                                                                                                                                                                                                                                                                                                                                                           .. 100.00
                                                                                                                                                                                                                                                                                                                                                                                                                                  ~~::.
                                                                                                                                                                                                                                                                                                                                                                                                                                    ·100.00 ·
         '."GhCtJk                 : 1012712(10i.·. , ·.2574 ·          MikeAhlm.                                                                                                                                                    .. AP Mo1dlald,I\,RAING.Q36.. . .. :.. WELLSFJ\R.GO BASE_-8459 . .·                                                                      100.00                                                . 0.00:
        . _·.ch~ck ..             :: 1012812009, ... : 28~:.           . M~ke Ahk!D.                                                                                                                                                 . WEU.SFAAGOe.!\SE,_H59.· ····-SPLIT-::.-:··:,:· :: ::.:: ... :·                                                                                                        1!00.00:              :-5011.00:
            ·Ch11ck ·             ·· 1012&12009 :' : 28&& . · ··MID Mlem                                   ·.. :'- :·CHen~ e.Obbla. N. i-i~:rteniteln (678!~335) .::                                                                    APHal""l;ftrurtir!ir.L.Nl·7:!!i1 ··                 · .··. WE.LLSFAR008A.SE-B45;ll :                                          ·· · 100.00 ·                                           ." -4.00.00.:
          . -Ohed .·                 1Df.2r.r.l(lgg .·.. _.20u.: .· · "Mk•Miers.                                 · ·.. -Tut.l $ A.rr't&t.ml: 25.000.00.:     ·                                                                     . ·_: APH.....,.t.lnAXA~               . :: -WE!J.SFAAOOI!ASE-1459::                                                                   ···1®.00                                              .. 400.00.
         ··Ghack ·::                1012612Q09 .·. ."2ft58.:            MU!eAh)m.                                          .   UoeMaa~ Rindal N, f!l)rem.Bfl (,D,CD%1                                                                :.:APHartoiiololn"AXAHCI. ..               'M;USFAAOOBA&E.8459                                                                        : 100.00:                                                '200.00 .·
          ·CM
                                                                                                                                                                                                                                                                                                                                                                                                                                · · '100.00.
                                                                                                                                                                                                                                                                                                                                                                                                                                    . 0.00
                                                                                                                                                                                                                                                                                                                                                                                                                                -~::;::
        ·:.Chock.:                · !Of2!lrlll09. · ·    2891·: :: : Mlko Ahlo,..                                         ··client     Lou~    J. RJzzoiiV>.(67B1-:lJ>IotO-                                                                                                                                                               Jli!Rizzo,L,AAANlU2.                                         l\el.SFJ\RGOilASE-845g                                           ·· .:100.011                                                -300.oa·
          . Check ::-            .. : 1D1'2mDD9.: . 2891.· · ··Mike Ahlori                                                                                                                                                           .. Jli!Rizzo,L~RA-I.NI..7~                                      v.e.LSFARGOBASE-IMoo :_,··                                       ·· 100.00                                                   ~.OP
      ··.: :Ollo« ::               ··1oi29J2.D09' . ·.· 2691·.·      Mlt:e men:                                                                                                                                                      .. P.PAJ:z:zo,L-lAAI.FG 56G                      .... Vln:.Ll..SFARGO BASE-IM59..                                                    .. 100.00.                                              ·:.100.00 .··
           Che00 ·                                                  0.00'
           . C>ock ::              ·. 1QtlOI.lOOif :·. . 2714.       Mliiiiii.Mlilrt: .                                                                                                                                              .. vo.aLSFARGOSASE·M;o· .· . ::·-SPUT·:':.:: .:: :. ·. ·. ·. . . ::                                                                                        ··. ·· ·· ··· 600.00           :.·.sOO.oo.·
         · :Cbeck ::                 "1Qf3012009··.-... 2714.: · · "Mib Ah1n:                                                  Cll"erlt: EciW! M, PBlr ~l...J51)                                                                     .. APPa~,E·we~·-.. . . .   . :: .\I>ELLSFJ\R.GOEWiE;8459 ::c·                                                                    .... 1011.00.                                                '400,00:
                                                                                                                                                                                                                                     · ·AP "'lr,E AXA 804:.        · "WELLS FARGO BASE,M59. ·..                                                                        . ... 100.00"                                               -3011,0~
         ·chec~ ·
         : 0~0<1< ::
      .. .:oheGk" :.
      ·.·. :.c~oc~< :.
                                 ·.··1Cf3012DC9· .. 2114.·
                                   .·.1oaot.2008· · ·.. znc.:
                                   ·: 1Cf3D/20M" ... 2714::
                                   : 10130J21l09·..
                                                                        MJ)r;m-Ah!e"·
                                                                        MI~!-M~~NW·
                                                                        ~lbAtd""':
                                                          2714·: .. MllELLSFJ\R.GOBASi!C8459 .
                                                                                                                                                                                                                                                                                             ·: > Y".aLS FARGO I!ASE-845g _. ::
                                                                                                                                                                                                                                                                                                ::,Y".aLSFAAGOI!ASE.-8459·
                                                                                                                                                                                                                                                                                                                                          .. .               . . . . . . . . . . . ...... · · · · ·.2,.40Qo.OO
                                                                                                                                                                                                                                                                                                                                                                              «00.00 ·
                                                                                                                                                                                                                                                                                                                                                                       .. ··l!oo.OO.
                                                                                                                                                                                                                                                                                                                                                                       ... 600.00 ."
                                                                                                                                                                                                                                                                                                                                                                       .. ·aoo.oo··
                                                                                                                                                                                                                                                                                                                                                                                                                               :-~ 1 4-00.PO ·:
                                                                                                                                                                                                                                                                                                                                                                                                                              ·--l,BOO.oo ·
                                                                                                                                                                                                                                                                                                                                                                                                                               :.1,<00.00:
                                                                                                                                                                                                                                                                                                                                                                                                                               . -600.00 :
                                                                                                                                                                                                                                                                                                                                                                                                                                   . 0.00.
      .. ---Cho-ok .·             ·-111412009--· 2849.             ·MI~oMoo::··                                                                                                                                                         WEllS FJ\R.GO BASE- 8489                             -$PUT- ' · · ·.· · ··.· ·.· :                                                                                   500.00               •500.00
           :Oll"e:ck              ·:11/412009. . . 21149-.: .· l.lkoMI.,..                                                 ·c~,;,;t j~ c n~.w. S,:,(s761'J68i:                                                                     . . APTl!l<>w,"J!-l.I8!L .... · : . ... · ... WELLSFAAGOBASE--8450                                                                      100.00··                          .    . .          · -'400.oo:·
           :Chick                  .111<112009:         28411:: ·: :MlkeMioro:                                                  To!ol $""""nl: ~.ooo.oo :· :: · ::                                          · :                      :.Jlll'tltlow,JAXA~.-- ::·:.·: . .:. :.-vo.aLSFJ\R.GOBASE•&-45~                                                                   .. :100.00.                                                -300,00
         .·Ch..k                  :·.11/(/2009 : . :. : 2849 ·.     Mll-": .:· . ·.. ·. . .                                                           .. .               .·.                1>1>4.00.            -SIIMo
          ·Ollock :
          ·Q&e~ -.·               . :1~/1012()Qtl: -:::.2973·: .: Mlk~MI€1.-a."                                           ..: cuon1: c.HUM4.     '        ... Y".aLSFARGOBAS£;8451:                                                                        ::9uo.::                                               -'104.011 .
       .· -ChO.c~                   ·w11J1200g :.         211n :: ::
                                                                  ""~'         m ....                            ·· ..:Totol$omo\lnli4U,700 .: . . . .
                                                                                                                          . ." All«nlll:fvG SQiutlon'IIIW ServlG!&g Chick {1 0%) . . .
                                                                                                                                                                                                                                       .APPI>O,S-IIV(AGl73l·     :_-::·:_-:.-'M;USFAAGOilASE'.849...
                                                                                                                                                                                                                                    · ·:APP1ko,E·IIV>.AXA8DI. _. :: :: :; :: WELLSFARGOBJI.SE·.MS•:.":
                                                                                                                                                                                                                                                                                                                                                                       . ... 99.<10.:
                                                                                                                                                                                                                                                                                                                                                                               llll.-«1
                                                                                                                                                                                                                                                                                                                                                                                                                               : -79520
                                                                                                                                                                                                                                                                                                                                                                                                                                 -«110,011
       · ·:ct.LNU00 ._.. ~73 :_            :_ Mike....,, ... :                                                                                                                                           . Jli!Plke,E-IRA 1-NL n2 .: ..:. ·· · · · ·.:'M!U.S FJ\R.GO SASE- 8459.                                                               ::99.40 ·                                           · -1D8.BO
                                                                                                                                                                                                                                                                                                     lr\a.LS FARGO SASE~ 8459·                                                                                                       ·.-;&•.co


                                                                                                                                                                                                                                                                                                                                                        '
                                                                                                                                                                                                                                    · ·· ·APPJke,S.IRA LFG S8fl               ·· ·.                                                                                         · .99.40 ·


                                                                                                                                                                                                                                  . fs£t!~.;:- ~
          :Chi;,C)I; .·             "11J1012001." . 21173:"             .: Mike MI.,.: _.
                                                                                                                                                                                                                                                                          84 9
                                                                                                                                                                                                                                                                                                    ~t;g~~;::;;;                                                              1~-~                                                ~:~
         .. Che6& ..               ··11110120ot . · :2973          · · MJke ,c.hl111"11::
           Chtck ,·                 :11J1212009." ._. · 31>12       . Mike MI.,.:
         ·:chock·:·                .:111~~." ·.-.: 30'12            . ."." .M1kl!l Mien-.                                  ·:cllont:RobortRSidnriot(B7BI-3BII):: .·                                                                                                                                                                                                                                          5QO.Do



                                                                                                                                                                                                                                                                                                                                                         . .::: '.·
         . _.Ch..,k                ::UifZI2C09 .... 3042          ." .. Mlb Ahleffi .                       ·.    ::·.·:Toi>I$Amo'o~;2MOO.O!I                               :.: : ·: ·: ·:
         '."Ch.c:k ..              ":1111112009' . 3!142            ' .. Mike MI.,.                               ·:::.·::~=~:~~~,~-~~~f!~Jl                                        (10..0~~:
                                                                                                                                                                                                                                     ·. APSk!nnor,RLNl-740 · ·· ·· ·· ·· ··· 'M:lt.SFAROOBJI.SE-"!1459:                                                                     ·m.oo                                                 -200.00


                                                                                                                                                                                                                                       ~l~~i~i-8459                                                  ~~=~=::::                                                                                               GPO~ ........•• ~~E
         · Check·                   ·1111212009: · · 0042         ·. ·:. Mlko Mlm:
        ·:·ChecJ,; . .            . -1111ZI201itl"  .JG42             .·. Mlkr.M~~.
          .Cllock ...              ·.11117i20V9          ":ll02    : :·... Mjke·AhlC."                                                                                                                                                                                                     "     <
           .Checll; ·.
        · :·cho
                                                      :'. ~~~ :::-~:z:::
                                                          3202:         Mlke.Ahlett-
                                                                                                                               ·c:liln'lt aw·~n~e k1l0Mf(i:J781-·~~) : ·· ·
                                                                                                                               :rm~·$A.rriMUii.:;2.5,0QO.OO .. :
                                                                                                                               ·u~,..,~TQm"""n~(1:!>.~)
                                                                                                                                                                                            . :
                                                                                                                                                                                            ::·:                                  ..::::::;=:~::~~=                    ·:                            ~~:~g~~-~-=~::··:·                                                 ._::~::::                                             .:_:.:~~::              ..
          .'Chl!ck:·                 1111712009           3202 ·        M:kl AAier&·                                           :Ci?rn:r'!RI~                      ......                                                             ·:. W ~enl'lrrS La 77~: .                                     . WELLS FARGO BASE~ 8459· .".                                        ·. · ·100.00 ·.                                        · · :~IQ{l.OO· ..
          :CMd!50.00.:
                                                                                                                                                                                                                                                                                                                                                                                                                               ·-1,125.00 ·
          ."Ch'"" :·               · "11!2312C09"        ··3320 ·       M~keAhlan:                          .. ·... ·. Cilent:: J•mM- ~ Shall:a Hi!:r:a.ld (a761-:"f35)
          :.Chftc!o; .·            ..11f.;ll/2®S. · '··33:20 ·:· · MJk.e, Ml-el"1.                                  .-. T""'I$Am•unMo.ooo.oo          · : .                                                                       .. :.: AP Hoo~d,J 1-NL 74ll  .                                    -,.,..LLS FAAGO llASE--H~o .                                          . . 125.00       >.                                  :-1;000.00 ;
          .:l~hi"Ck   _:          . H/2~·             ..":&32()·: · ·.Mlk111!Ahle!11·                                .· ." Ucmaae: RiiM~I N. Faf·~Jl, (1G.(lD~~                                                                     ·. APHurkf,JLNL26A"·."·                               .. , ..... ViELLSFARGD5ASE..:.~:51i1                                         . :.125.oo:·:·                                             -4l7:S.GO"
         _:·check                 . Hf2.3J2DDSI". '."33"20.             M~keAhli~~nf
                                                                                                                         ·:.C<>mmlu!.,_... .                              . .               . ..                                      ·APHtlilr!d,JJPI 062..                                   · .".:·.. 'AEl..l,.SFAR:DOB.ASE ...:...!145B                             .: 125.00.                                                -75IL "2                                       · ·· WEll.$ FAAGO BASE • 8459 ·.·                                         · 125.00·                                              .~.00 :·
        .-. Chtck                    H/2312009         . ·3.320· · · · ·Mike.M~ef!l·                                                                                                                                                   PPH•Iirld._JPLISS.O.                                     ::. WEllS FAAGOBASE.¥G-46S ·:.                                             :.1"29-.00                                          ·. ~.00 .:
       · :· Ch~c:l( ·                t1J2~~ ·            .:a.J20 .... MikeAtl!er-.:                                                                                                                                                    NlHeDrld,JAAA-.5.97.::·.                                 ·:. ·.'NEU.SJ:iARGOBAS.E:~B-459"                                           :125.00:                                            . "..J75.oc·.·
         . C!lock" .                1112312~.            .3320·. : . .Mi~eMfiJni                                                                                                                                                       AP Hoiuld,JJ\GL 062 ·                                    .. ;WEUs FAAGO BASE"c8459."                                               · : 125.00.                                            ·-250.0_0

                                                                                                                                                                                                                                                                                                                                                                                                                               ~~~~~--~4$.".
368
369
370
371
372
373
                                                                                                                                                                                   ..                             ,·    . . .                               . .
                                                                                                                                                                                                                      . . . .                           .      ..  ..     . .. .
                                                                                                                                                                                                      .. .. ..     . .. . .
                                                                                                                                                                                                            .. .. ..        ..
                                                                                                                                                                                                                                        ::              . . . . . . . . . : .. .

                                                                                                                                                                                   .. .. : .          .. :: :: .. ·.. · ..... · .:= ...                                     :: ...... .

         •. 11;.0 ... 111.                                                                                                                                                              REllRE~E~f Y~LUE, LL~ ~ ~PKF Books
        :.· _Olm/1l.                                                                                                                                                                     paym~?tS t~ p~ersee                                                      Defendants •···
        . . ·Ac;c:ru:.l Basls:                                                                                                                                                                        · • . March 20Q111hrDugti March 201Q ..

                     ·:·-rypo;                     . Dolo.           Nu;»:                                    ··Nab:                                                                                   :M~.mo:                                                                          Acc00nt                                           .·   _ap!~                      i>.bti.                    C~f1:

        ::- Chee?:          .             . ... 3l4120.10·-:.··   :EFT:         Mlka.Ahlct3.                                               ·· ·· ·· ··_commm.icrt:                                                                                                        APHlii,Ktltt1-TRAD.Ift,ALU!!111-     WEllsrMc;OeAs!ii:·~·MSS--                                           107.00                                               ···96U1:
         : Chlll!:lll:l(-              ...... 31412010·.··. :: 1:n:             MlkeAhler•·..                                                           Comi'ffillfon                                                                                                    .APHIII,Keltt1-TRADIRALBL3fi1 ._:· .. "\NEU.SFARIJOBAS-E....:845; __ .                                    Hl6Jl'O                                              . "-855.90!"
        .• Chool¥.A 335/. . 'WEl..l.S FARGO BASE.~ MS~ ·:.                                       106.IMI.                                               ·--641.94·



                                                                   ia >~E§~                                                                                                       ·•· :. _. -. : _ >
        .: Che9                                                    ·.&as·-·

      _Jg> - - - - J~lL
      ···.• Chock·_-                          · 31-412010         •. EFT           MlkoMioro··
                                                                                                                                      ·         <          ~~~sg
                                                                                                                                                       :• Colnm~ostoo··    .. .    . •  ··. _·;_ .. .. .
                                                                                                                                                                                                                                                        -               g~:i.si~~j~r < ig~~~rni~~r
                                                                                                                                                                                                                                                                        IIPHIII,Kolli1-TRADIRAAGLI30 •- ·· ·WELLSFARGp8ASE·U5il .
                                                                                                                                                                                                                                                                                                                                                                            ·--l~:a •
                                                                                                                                                                                                                                                                                                                                                                               \06.\19 •·
                                                                                                                                                                                                                                                                                                                                                                                                                                          ·-<21.os: ·
                                                                                                                                                                                                                                                                                                                                                                                                                                          :-320.07:
                                                                                                                                                                                                                                                                                                                                                                                                                                        ···2il.oo·
                                                                                                                                                                                                                                                                                                                                                                                                                                          ·-1DI!.g~·
                                                                                                                                                                                                                                                                                                                                                                                                                                             .:-o.op·
          :Cheek_·.·.·······.: 3l4t.i!010_:                       . EFT .... 't.~~Jll;eiMfQ ·.·                                                        :: N.11ncyM.Mo~~DiiTrad IRA(67B1-7~)~1~.                                                                         ~SPAAG:CElAslii--MU -· .. ··'-...sPLIT~J:~.;:'-· .... · .... ,.. . .. .                                . ..                    . '1.8C1.5E-. .                -1.001.56-
          . Ch111t:k .·                ...... 3.1412010.:        EFT. · 'Mi'ke.Ahlf:l'li.                                                            . ::·Cclmm~i~:                                                                                                     /lll.M.alla,NancyTRADIRAW0.99- :.-.'JVa..l..SFARGOBABE-1459·:                                          JS0-2-1                        .    .                : -1.621.3-5:
         ·:_Ch.,~:                        .·: 3.141;;!010·· ... :.EFT:·. :Mike_Ahl:en!.                                                              . -.:-Comm!nion--                                                                                                  NlM.Nl~,NenroyTRADIRALBL34if .. :.WEU.SFARGOBASE-~1459·:·                                           ·· 1e.D.l5                                                ·1,4-11.20·
             Check_                          ·· 3/-412010         :·I:FT··         MikeAhlera                                              ..        :.·:: C.·.. ··.. ·:.-·:. · )E=: . •. •. ._•_. .                                                 > · • ···~ gs::~~:g ::~~~
                                                                                                                                                                                                                                                                                                                                                                              .. 100.00 ...
                                                                                                                                                                                                                                                                                                                                                                               ·100.00                                              ·· ·lOO.OO
                                                                                                                                                                                                                                                                                                                                                                                _100.00 •.                                          .· ..       0.00
                                                                                                                                                                                                                                                                                                                                                                                                      . .......... : ........ '2.Se0.00
            .Cheek·.-
            :~:,:           ......... -~~~~~:   "S/1812010 :· .. EFT


           :.Chedc:': _.· ....· .... ·::J/1612010:
                                                                   -~~
                                                                   ~FT
                                                                            ;: . ~:~:~:::-:·.
                                                                             ,· .~.Ulta-MI~n-."


                                                                              Mlke:Ahlers·.·
                                                                                                                            . · .· ·.· .. ::-g:~==>      :-.Del[avriMI,Dahl!!lV.-Till . : : . - ::375
376
377
                                                                                                                                             . .. ..   .   .   .   .   .   . ..   .   .   ...   .. .. .             .. ..       ..


      ·:·:<1Q=JiM:                                                                                                                      · ReilR~M~~~ ~~Lue, Ll.c • iTaylo.-TrustlNt 032               :.WELLS FARGOBASE-0459                                  3\iO.OO: ·:                                                . "-800.00
          · n"leek.              :·.6/lt\12009:                           _:10..1 .· ::PC&S,U..C::
        ·: Cheoi<                . :811512009-                              :1041 ·. · · PC&S, 1.LC                 Ccm.mislllon·                                                                                .1-P T11ylor fNG 26;3 . . .          ·. \NELLB FAA GO BASE -.8459                            ~00.00     .                                                ·300.00
            Chook:                                    811512009.            -1041- .- :. PC&S, LLC                : Commh~shm:                                                                                  · P.P Tft)'!Dl" TrurtOMloWG           ·.weus FAAGO BASE-8459 ·                                300.00                                               : :· : .q-,oa
          . Ch""".                                :·: 711/2009 .          .: 1091.    :. PC&B, LLC                   Commlsslon:                                                                                ."WEU.S FAAGO EII\SE, 6450 .       . . :.AJ> s.;,;,.-IAAOM~-«4. . .·                                                                                    ~.~.04

              g~:=         > ······                   r~=                   :m              ~!~:     tfc          . ·commnlon:
                                                                                                                 .. ·commlln:lon:
                                                                                                                                                                                                                 "flll Sefe-n:z.,fRA OML'~ ·_-
                                                                                                                                                                                                                 ·WELLS FAROO lli\SlO- 84S9 ·.·
                                                                                                                                                                                                                                                ..... "\1\!al.B_FARGO 9ASE-.a..4-~9 : .
                                                                                                                                                                                                                                                        ·-SPliT-· · · ·· -· · · · ·· -· · · ·
                                                                                                                                                                                                                                                                                                                                                                           ·. 0.00
                                                                                                                                                                                                                                                                                                                                                                .. : -•.ooo.oo.
                                                                                                                                                                                                           ·-:-~~==~==i=~7.ls~,-:.:: ::_~:~::~:gg~~~-::::·_
              Ch""":                                  1(712009 :
                                                       : 1114                               . PC&S, LLC           . Commlnlon-                                                                                                                                                                                                                                     : -6,400.00_
              Choeok · · · · · · · · · .·: rmzm · · . : 1114                                : PC&S, u.c               Ce:lmmkll~         .                                                                        i'PWomofFimllyTruotLNl.032 ... :: ·:·WI!U.SFARG0-1RA lNG 28L ..:.":.WELLS FAAI)O EII\SE:"0459 :                                                                                              ·-111.16"
              Cht!ek:                   :. 711012009 ·    · ·1121·      ·PC&S, U.C                               · : .CommJufon .                                                                           · . .NJVergara-lemon-IRA OML-'46·: :-. :_.'MUS:!l:AR~D.WI.S!;~ ..::;!il                                                                                         : o.oo·
              Check:.                 . :. 71!012009··      -11~- · · ·.·PC&S,LLC                                   Commlulon                                                                                     'WElLS FARGO eASE- mil: ... -· ... -...SPLIT-- · · · ·        .· .· ·.· .·                                           · 2,77Hl                    : 4,77M1·
                                                                                                                                                                                                            ·. APNorton-IRIILNL177"."                      ··.: .. '/,;USFAAGOBASEC0459·:                  "•. 271.44"                   . . .. ..                 : -2"i!il61l1'1"           .
          . · Chei' NortorHRA LNL 591                           WELLS FARGo BASE· a<59 ·                   ~77-" ·                                                 : -1,6a.U5.
                                                                                                                      Cotnm~l)rl­                                                                                 I'P Niorton-IRASI.A 5~                         . WELLS FARGo BASE-•8459 :::               .27H4:.                                                     •1,387.2.1-
              Chaok-:.                                 7/1"
                                                                                                                                                                                                                                                                                                                                                                          . :o.oo:
                                                                                                                                                                                                                                                                                                                                                                          ·-eeo.oo
         ·:Check"·                              · · · 7miJ200!il·         · ·1140·          ·?C&S. LLC              Comltlinlon                                                                                                                                                                              .' "330.00"    ...... :660.00 :
       . ·.Chock.                            ·· :. ·: -71111J2000 ·       ·: :1140· .       "!'C&B,UC                 Com"'"olon                                                                                 AP CBI!!: lr~-v..-torGroup INGI 263..... ·ws.u.sd~MGo ~S.-&4511 ·:                             330.00" . .          . ..
                                                                                                                                                                                                                                                                                                                                                                          :-3:3o.oo:
                                                                                                                                                                                                                 f'Jl. CB191nveltMGr.cupOML_.-48 ... Mll.SfAAGOBASE-~9.                                                                                                       OM ..
         .. Che-dl;·:        :. :.7/1~9-          :·:n4D                                   ."PC&S+LLC              CamrT!'-dOil
                                                                                                                 ··~mmlsalorr·                                                                                   AJ>Chod>n-fRA.LNL~32· . . _,-_-,-_:,- WELLBFAAGOBASE-B4S9 :.                               :1,1Kl0.00 .                                                 1,000.00:
         · . Gemtn~I.Jaumaj_   ·: 71.21120011·.   .":f186: .. -:.FC&S.U.C
                                                                                                                      ~mm~IDn··                                                                                  WS-l.S Fp.RGO BAsi! ~JW.:!'i9          : AP ChOO!!n-IRA·Uit 032. ·         .                                            :;1.000.00 :                        ·0.00:
         ::G~nellll!~wl..        :.712112Gil!l .. :.i166 . . ··.PC&S,Ll.C
         ·. G~tn~~ Jqf,lmJl.   · .. 7(,!11.2~09. ·. -1168- .". ·.: PC-&8, Ll.C                                        .mmmlis~-Co·:                                                                              APChod~RA~NG28~. ::: :-.· : ...: :~9.FMGO.BASE-f.4.~9                                       1,00000                                                     1J'OOC,-Il0·
         :: GenftraiJoumal.         ·· 7121J2009. · · ·:.1186. · ...PC&S, LLC                                     ·eemrn~·­                                                                                      l/lia.LS FARGO BASI!f-~9...· . :.':_:_.'·. AP Chcxtan-l.R!&. lNG ;283. . . . .             . .. .. ..           . .... "1,000,00..                         . 0.00:
                                                                                                                                                                                                                                                                                                                                                                     · .t,ooo.no_:
                                                                                                                                                                                                                 ~~.~~~E~~5B                                    ~J~~g:~~                  9
         ::a..,nlmi.!Joom!JI         . 712112Q09..     :.1166. _·_-pe&S,Ll.C.                                    :.cc-mm~·-                                                                                                                                                                                 :1,000.00            . .. . . . . . . . . .
          :·GI!1l.ef111Joumlll       · 7F.Z1r.!009      ·1166" ·    PC&S, LlO                                       OOIJV'I1"Rion:. .                                                                       .                                                                                                                           . ) ,(100.00. . .    . . . . . . . . 0,00 . . .
      ·:.·_-Chotl< _ _._..     : .:._:JI07/'ni9: · :11M·            pc&s,u.c·                                ·   :· Coml»!!!;&lno
                                                                                                                 · · Commlnior1 ·
                                                                                                                                                                                                                 MUS FAAGO BJ\SE- 9459
                                                                                                                                                                                                                  /tP CorigOaJi.o LBL 105-.
                                                                                                                                                                                                                                                         ·.·· . .SPLIT-· . . . .
                                                                                                                                                                                                                                                                WEllS FARGO BAsE _-MB9 ·                      !00.00                     ·.-· soo.oo·
                                                                                                                                                                                                                                                                                                                                                  · ··                   -5oo.oo · ·
                                                                                                                                                                                                                                                                                                                                                                       · ·..wo.oo
          ·•Chad2009 .-·       · 1166-          PC&S, UC ._.         :    Ca-rT!~M-
                                                                                                                 : Oomm!SIIorf                                                                                   ~SFAAGOE!ASE."-&459             :.... ·      ::-sPLIT-:~_-::· .   ·:.· .. ·: ....... ·.                                  :5(10.00:                      : -&iOJlO
              Ctll!lcJI:                               71271%009.          . 119'3          PC&S,UC
         ··chook."                                     7/Z712/)(J9        .. 11Dl          . PC.!.S,LLC.         : Comm!ss!Ofi:                                                                                   AFKtoooci~::s:~
         · · Ch•Ok                                 · · 7121f.l01Jil'      .: l1S3     . ·.· PC&S< LLC
              Check.                                .: 7mi2DO!l'. ·.        : 1193 : .. Pc&S, LLC                                                                                                               . fAP Kroecl: FarnilyTnm IN.G 2a:J·: . :· · "·Vd:l..Ls FARGO BASE.;._e.e-59.·..                                                                          . -100.~0..
                                                                                                                                                                                                                                                                                                                                                                            . o.co
           Chook'
        ·: Che:ok: .
        :_._Ch0¢k:.
                                                     · 7/21f.IOO!l·
                                                       71~-
                                                       71:1-0/21101_.
                                                                              119) · · · · PC&S, LLC
                                                                            · ~- ·: · · PC&S, LLC
                                                                          ·_. 1268 .. :_.PC&S,LLC _:·
                                                                                                                 ·   -~~~::~~~-~~? (~7a:1~)_o~r!ft~~-
                                                                                                                                                                                                                · AP Kovoco Fo.,-jlyT...tOML «B: . _: _-_-\'oe.lB FARGO EII\SE •.0459 ·...
                                                                                                                                                                                                                 ~~~~~~~r·                                     ~~~~~6 a;:s~ ~ M;! - •• -
                                                                                                                                                                                                                                                                                                                                                                   --~.1es.ro·
                                                                                                                                                                                                                                                                                                                                                                  .: --3,32:4.48

                                                                                                                                                                                                                                                                                                                                                                 ..     ~~~:~~~:         .'
378
                   ta,lt.                : Cradff ..             Bll.ln~·-

                Chock.· ·                       · · 71~012009 ·            1~         :   PC69, lLC                      c~mrnls.alon                                                 ..liP s.in,;,.rtlno TRA2~1-.            . ; ... :\1/EU.S FARGO BASE -114~9                                       "U!.12:                                     ·2,4n.36
              · Ch""'                               713012009             1296 .      .   PC&S, lLC                  : .O-cmml:$&lon ..                                                 AP Soin""'r11n<>I~.OO
           -Check       .             '8181200:9          "1'2Se··:-PC&SLLc··                                       · ·MaM.IIjj;f!!n Trust(6181-66) Commimoo ·:-                         I>P MoMi=H~VJ TrLiat ~!ll BSL .                 \1\!EU.S FARGO BASE- &4:59. .                                 300.00                                         -300.00
          . Cheek. · · · · · · · · · · l!l6.'2llC9 :      : 12as · · pct.o; u.c · ·                                    M-oMIIH;an TnmJ:8781-68) Ccmm~-en :                           .. APMct.I!IIM1ruo!TRA2B1-                        ·'Vo!I!U.SFAAG08A$Ec"11459...                                   300.00                                   .        0.00
           · Che-ck:.
             ~
         :·. Choo~~.··.
                               · · · · ~11r2.0tl:9 . : 1337
                                       6/1112DD-9 · . 1337.
                                                                           PC&S, LLC · ·
                                                                           PC&S• .U.C .
                                       lli1112W9.. : ·: 13~7 ·· ·· PC&S,lLC·:
                                                                                                              . : .. -R.HendN(67a1-103) Com~oo. : :- ·:- ·.
                                                                                                                    :CIIeotJC051eDia:z:R-H;endm: .. .".           :.:
                                                                                                                · . : :TI):t.BI $Amount 30,000.00 - · · · - · - : - :
                                                                                                                                                                                      · ~..=,-:~M":~·
                                                                                                                                                                                     ·:-APR~~de.zlNl~91
                                                                                                                                                                                                            114
                                                                                                                                                                                                                         ss
                                                                                                                                                                                                             . . · ·· ·-.---~~~GO~E-~9--'·
                                                                                                                                                                                                                                          ~~ARGollASc-146~                                             so~.oo
                                                                                                                                                                                                                                                                                                   · -~00.00 :-
                                                                                                                                                                                                                                                                                                                                                  . ·1,800.00·
                                                                                                                                                                                                                                                                                                                                                   · ·iOO,OO
                                                                                                                                                                                                                                                                                                                                                         ,o·.oo
        .. Ch«ic.                      ii211Z009 · · ·: 1439 .             PC&S, U.c ..                                WHI1illg!oo-lRA(87$H1) Commloodll~ .... ·:,·:·Vo!I!U.S FAAGOIWl~·114M ..".                                           _Sot~ock:                         $126J200R .             14Jl.S
                                                                                · · · · PC.\S, LlC::                 . Client: FratlkJ. El1'!1D;'e-IRA                                   · APB....-..!RALNLOS2                . . . ·: :. :weu.s·FARGOB.A.SE-11459::.                       . .. 1,800.00.                                         ·3,200,00
              :    Chook:                       :. Bn6!.!009..         ·. 14116      : PC&S, U.C                     . Toto!$ Amolmt: 3"0,0110.00 ;                                      · APEIIll(lf"O-IRA lNG 21!3               ....... vat.S FARGO 8ASE•.:.B459 . ·.. . . . .             . . 1,500.00                                         ·1,600.06" _..
            ·:     Chook.                           BmJ2009                     . . PC&s, U.C ...
                                                                           14Jl.S                                        U:ct~nu.A: P~S,    LLC (16,00%}                                 · AP B""""·IRAOt.!l ol-46. . ....... ·.WELLS FARGO llASE·445U · ·                              . .    · 1,800.00                                        ... ·. O.tliJ.
             :.    Chook-                           Si26I2000              14U  . : PC&S U.C ..                        !llociOI!-IRA :                                      AP S!ooi  · · · · PC&S, U.C.                   : Sloolon                                             APS!od\1-!RAING 283               ........ ·I'I'EU.B FAAOOBASE·114~g-·                                       \SO.OO .                                      -15000
       .        Ci1001~C::tit
                                                                                                                                                                                                                              · · · · · · · · ··WELJ.S FARGO BASE ·8-459.                                                                          ·1,350.00
                                                                                                                       Totd$ Amount SO,IlOO.ilO ·                                           AP lOS ...... 1~36          : : PC&S, U.O .                       ·Kln!I"Y(67~1-137) Comrnls!lon: ·                             · . : AP Klngr•y 1002a1: ·                           :. :. :I'I'EU.S FARGO BASE-11459 :                              150,PQ                                      :.fiOO.OO:.
                   Cht.;:k . .                      9f312009 ·       1538 · · Pc&S, Ll.O ·                       · ·: Klngrey (57-1!11~137) comrnlu!on- : :                               . AP JO:!ngroy t.\Mt ssa                              · ·WELLS FARGO !lASE ·.11459 ·                          150.00                                      :..ffil.OO·
             .. Chl!'dl;: . .                       9I3I'200Y:    .. 1538 .            PC&S, u.c                    . Kln9r"iy (5:7.!1-1371 Comml:aMl11 :                                   APKln!F~=:
                                                   : .912312009
                                                                           ::~:
                                                                        .: "1t3B.
                                                                                     .~:t::g
                                                                            ·. PCBS, LlC :
                                                                                                                ·:·.Total~      .AmoLlnt.21$,00C.OO · ·
                                                                                                                 · · L.i~e~: ,1\on Thoi11p~MI10.CD%)-. ·
                                                                                                                ·:     .Maxteld(87GHi1)Col'il1'riMloo.
                                                                                                                                                                                        : AP Mullold lNL 182 .
                                                                                                                                                                                        . -AP 1.1•>!1ol•LNL 7t0 .
                                                                                                                                                                                        : A}J M-.v:lleld f:.Jt.A 1o4.6" .
                                                                                                                                                                                                                                                  :WELLS FARGO 8ASii: 114~9 :
                                                                                                                                                                                                                                                   WELLs FARGO 8AS5 • Mig :
                                                                                                                                                                                                                                                 · 'M:US FAAGO SA.SE-&1:!39 :
                                                                                                                                                                                                                                                                                                        100.00
                                                                                                                                                                                                                                                                                                 ·. '150.00
                                                                                                                                                                                                                                                                                                        150.00
                                                                                                                                                                                                                                                                                                                                                    :-...4oo.oo:
                                                                                                                                                                                                                                                                                                                                                    ·~300.00:
                                                                                                                                                                                                                                                                                                                                                     -1:5(1.00·
                   C-Jleo~                             9J23f.2009        · 1 a3e ·
                                                                            · · PC&S, LLC                            · -MII:rdeld(fi7111-1 ~7} Col'l'lO.O~.
                    Chook                           · i/23/2009           ··1t41 ·
                                                                            ·. PC&s,UC:                                  _To1al $ Aloount: 25,000.00                                        APKooAGL13l:.                                          WELLSFARGOBASE·1145B:                                !00.00                                      --80D.O~
                    Choololon                                          /lPKeeANI8S2                                           Vval.SFAAQOBASE~M&Q :                          ·. 100.00                                          .20(1.~0:
                  . Che-ok                        · ·, .9JZlt200!il'. . _: 1M1 : PC&S, LLC .: .                         Xee (67B1-199) Comtmalcn                                            APIP Wut LFG S6S.                                ·WELLS FARGO BJI.SE·. &459- .                                  1.50llC.                                    :-Jsa.oo
                   Chttck:               ·· ·· ··   512-tao~g           1$81 ·        : PC&.S, LLC .                  . W.et-t{67!!1-215) Comm!Mion . ·. . . : ....                     =~~G"3"BME·Bo!SI                                 =FARGO~E-~59                            ··                    1!1000
                                                                                                                                                                                                                                                                                                                                                     .. o.ao
           . : Chec',(                              1Df8f.2D'Cl9        2004            PC&B, LLC::                       Galri\rer&KI"!'fi}nmtlh{i;i:71!-I-Z~~ Ce-mmllll'lln                                                                                                                                              1 ,&00.00              ~1,51l'O.OO
            ·:. ChO                                                                                                                                                                            .               .. .          ..

                                                                                                                                       REllREMENTVALUE,L.Lc ~ iolon.                        :    /4P GaU!vtlr&KII11gl!'nllmlth AXA148 ·..... ·"!Mill..s FARGO BASS 84$S                         150.00-'                                 . -000.00 :
      ·;,·Check                             10!61'2Mfli ·           :zoes.t ..       ."pe&s,u.c:              · Gll:l11ver&Klil'1gmnnith (6781--2:5.2) C:orinrl~:                   . AP Gd~t~r&loo . . .                                       ""APlyono~RAI00201"          .. _._ :               WELI.SFARGOa$PI.IT- . . : _.. _. ." ..                                         :1,5k                            10J71200J . . 2107 : ... /'C&S, 1.1.1)::                  .            -T.,.,I_$ Am<>llnl: ..,,m.oo·                                    .. APDlivb-iRAAGl73L:                           WELLSFARG08ASE~845S: :·                            .150,00                                    -1~.00
      .· .Che<>k                            10171200& ·.· 2107 :     PC&S, u.c ..                             ·tJoonooo: PouiJ.Nioiooloo                                   --Ai'~RIIAN1432 .                                 . WELLSFARGOBASEC .. so.                            .150,0olon · ·                               WELLS FARGO !lASE· &159 · .. :. '-..SPLIT- .                . ..       .                      ..                  6,000.00                -<1,000.00
            ChaCIIold,P.IRA ANIOii2 :.      ..WELLSFARGO llASE ··llol59                                   BOO.OO                          .. '1,200.00"
              C!iocic.                      iO~             . 2150 .. --PC&S, LLC                            · Maldleld-IAA(ti1!1-198A) Cotliri\l!;o!on                                 ."AP Mmold,P.IRA LFCl !l6e       . . I'&U.SFAAGO BASE' llol59 . ..                                 600.00                                · -21~ .... PC&S, LLC
                                            10113i.BI\SE·.B-159.:.
                                                                                                                                                                                                                                        ~~FAAGOBI\SE-W-9
                                                                                                                                                                                                          .. .. ·:.·:. ·..Will.SFARGO I!ASE-64~o:· ::.
                                                                                                                                                                                                                                                                                           BOO.OO
                                                                                                                                                                                                                                                                                           ISD.OO
                                                                                                                                                                                                                                                                                           1~.00
                                                                                                                                                                                                                                                                                                          ·7"".00           . ---750.00·
                                                                                                                                                                                                                                                                                                                                 .. ..-MCJ:.no.
                                                                                                                                                                                                                                                                                                                                   .-45o.OO.
              Ohod( ·                         W13/2D09 : . :2212 .. .. PCJ.S, LLC ..                      · :.. ~Mee: JIJIS:tlOG c. •J~ock·nu~. Sr. (10.00%)                            -APLon~.M
                                                                                                                                                                                              ING201.           ·:.· .. ·:.WELLSFARG08ASE-Ilol~9.:.                                  ..    1~.00                                   :-30.a.i59· ..                                                               -1,3!1(].00:.
         ::Chod(:: .......... 1012712009                            ·2575·            PC&S, LLC.              .. Tob!l $ om16
                                                                                                                                                                                                                                        \i\IE:ilLSP"ARGOeA$&~1-45ill
                                                                                                                                                                                                                                        WELLS FAAGO BASE, a-159. :.
                                                                                                                                                                                                                                                                                      1,000.!10
                                                                                                                                                                                                                                                                                      1,000.00:.
                                                                                                                                                                                                                                                                                                                                ·-t,DIIQ.OO
                                                                                                                                                                                                                                                                                                                                '-                                                                                                                                                                   .
                                                                                                                                                                 . ..                .    .               .. .. ..
                                                                                                                                                                                                        . .  ..
                                                                                                                                                                                                                             :                               ..



                                                                                                                                                                   . RETIREMENT~~LUE, LLC-KPKF B[)~ks
                                                                                                                                                                      'Paymen~t9 Llcen$eei p.:irendants
                                                                                                                                                                                                  M~reti 2D091hio~g~ ~nih ~~Q
                              ·;-n;.·                          ~.:             · N\lm·                              : NitrMI'                                                            ..........                                                     Aocou....                                         . ··:Spirt•                                  o.blt.                ··-~··            ~:
                · ·Chm ·.:
                 . 'Checl: :: .. ·

                      ~::
                      C~Oc~..
                    Ch!JCk ·
                                               · · · · • 10/2812009

                                              .....
                                                       · · ~Df28/20ot ·

                                                          ;~~e.,;~~
                                                    · · · · 10/2912009 :
                                                                               =
                                                                               21!5~
                                                                              . 2S!!i:ll


                                                                          ·; 26!1~
                                                       · · ~C!29/2GOS . : 2590
                                                                                           • . • po,o,s, u.c
                                                                                               : PC&S, Ll.C

                                                                                                ~~~:      t::;
                                                                                               · PC&ll, U.C
                                                                                               : PCI!.9, ll.C-. -
                                                                                                                                          Ucitb:sall:
                                                                                                                                          ~mml:aalon


                                                                                                                                          Cllont Leo~ i
                                                                                                                                                        R:~n~l~         N. Foretnml {1 0.00%)·


                                                                                                                                                                 RizZo IRA (6781-3-!5) · · ·
                                                                                                                                          ToiBJ $ Amounl $C.O,OOC ·
                                                                                                                                                                                                                                   . M' Hartf:lrm!fn ~ 146
                                                                                                                                                                                                                                    : JIP Ha~rn L..NL HC:
                                                                                                                                                                                                                                      AP Hor!ormoln lNG 0:.16 . ·
                                                                                                                                                                                                                                  . : WEU..9 :FARGO BASE~ 5-459:
                                                                                                                                                                                                                                    • AP Rlzzo,L~RAHU 8!4;
                                                                                                                                                                                                                                      AP l'tino.L-IRA W BB9.
                                                                                                                                                                                                                                                                                            Ml.ls FAAil0 bAsE·· US9
                                                                                                                                                                                                                                                                                            INEU.S FAAGO BASS~ -8<4-59 .
                                                                                                                                                                                                                                                                                 VIaLS FARGO BASE. U5D ·
                                                                                                                                                                                                                                                                      . : .· .·.:..SPI...fT--. _.-: ... : ·. : :
                                                                                                                                                                                                                                                                        . :.:: • \'oal.S FAAGO BASE·- 345.
                                                                                                                                                                                                                                                                       ·. ·.· ·. ViiELLS FAAGO BASE- $-<45&
                                                                                                                                                                                                                                                                                                                                         ·                  . 150.00.
                                                                                                                                                                                                                                                                                                                                                            .. 150.00
                                                                                                                                                                                                                                                                                                                                                               150.00
                                                                                                                                                                                                                                                                                                                                                            ·· iso.oo·
                                                                                                                                                                                                                                                                                                                                                               150.00                          :.
                                                                                                                                                                                                                                                                                                                                                                                                        ..aOO.IJD:
                                                                                                                                                                                                                                                                                                                                                                                                       .-15<1.00
                                                                                                                                                                                                                                                                                                                                                                                                            0,00 .
                                                                                                                                                                                                                                                                                                                                                                                                     -1,500:.0-D:
                                                                                                                                                                                                                                                                                                                                                                                                     -1.~50.00.
                                                                                                                                                                                                                                                                                                                                                                                                     ~1   ,200.00.
                 · ·ch.ok. ·                         · · • I0!2ilao'"' •· · mo                 •J>C&S, u.c.:                              U~~~«.   N&Vih V Abrahi!m (I 0%)                                                            AP~.L.-IRAAX.A,-Il0-4 .·          ..... "INEU.!3 FARGOBASE•845-i                                                          1~.00                          : · :-1,0SD.oa

              • ~~:~ . ..
              .. ·_ Ch!M:k :-
                                                          H~~~5 . ~:                       >
                                                   · ·. · · 1 012912009·: .. 28f0.... PC&S, Ll.C
                                                                                                ~:: l±F
                                                                                                                                          CWes!.KHU~H.                       . WI!LLSFI\fiGOilASE·UOO.                                                         675.!10 ·
              .-.:g;::: :· ;·: ::-:: . ~~~=:--:: -:.;:~-:                                             1



                                                                                             :-~g:~tt~:                                    Tela!$ Airloul1f: lO,ooo.oq
                                                                                                                                           Ll~eo; MIM Mlem (8.00%1
                                                                                                                                                                           ·                                                           ·APWOO!,!(LUOQjl;
                                                                                                                                                                                                                                       ~Wnt,KIJ;;t.A148.
                                                                                                                                                                                                                                                                           .·. ·:WI!LLSFMGOeAsE-~6&;
                                                                                                                                                                                                                                                                             . ... INEU..SFARGOBASE·k.51i:
                                                                                                                                                                                                                                                                                                                                                             · 67MO
                                                                                                                                                                                                                                                                                                                                                             : 6'15.00
                                                                                                                                                                                                                                                                                                                                                                                                : ~2~tt25.00
                                                                                                                                                                                                                                                                                                                                                                                                ; -1,3!ih""·
                      ~::      ·· ···· - :- : ·:          11J4120()g.
                                                          ~~~:=~
                                                                           •· ·2032 ; ; PC&S, LLC •
                                                                               ~:~          -~ ~:         ttz :
                                                                                                                                          .Cbmmm.IDn · ·· ··        ·· · ·

                                                                                                                                      · ·c.i.nt iu.t!O.:.c: liiow, &. (67B!-3&l) ·
                                                                                                                                                                                                                                       APWool, K LNL 782.. . . .
                                                                                                                                                                                                                                      ·v.at.S FARGO BASE- 1'151               c
                                                                                                                                                                                                                                                                               · · 1/vELLS FMGO BASE -11451 •
                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                ··:.sPLir-: • . . .
                                                                                                                                                                                                                                                                                                                                                               8t5,00

                                                                                                                                                                                                                                                                                                                                                               1so.o6
                                                                                                                                                                                                                                                                                                                                                                                 .. 751J.OO.
                                                                                                                                                                                                                                                                                                                                                                                                     .: .OM
                                                                                                                                                                                                                                                                                                                                                                                                       ··750,1)(l
                                                                                                                                                                                                                                                                                                                                                                                                     . ·-600.00: .


                                              •••w:=: unt:26,000.00· ·                                                              · · ·Af> B.....,,I.~RAAXA 804·,              ·. \M!LLS FARGO BASE -·11459· ·                                                ·15o.OO ·.                                .-450.00 .·
                   Cheolc : •                             I l/5f200~ · •. • · 28&5 • • • PO&S. LLC .                            · :-: Ucenste: Jo. fl'l!llic:lli (10.00%)                                                         . pSj E!irown,l...-lR.A.IN'G 201              . WEi..LB FARGC BASE--:-·1!.459· ·                                            .150,00.                               · -XtO>DO :·
                 '''ChlrCk                                1'1~9 :. ·: .. 28!Mi.                 fie&$,    u..c                      · CO"rnm!Nion          ·· · ··                                                               .. · AP llrown,l•RALFG566.                     . WELLS FARGO BASE-11459· ·                                                   ·l!i.       2fUt5 ."- · _. Pc&s. UC
                                                                                                                                 .......                                                                                               Af>Br...,,l~RAAGL002 · · . ·         · ;'·WELLS FARGO BASE•.III59.                                                     :15a.OO                                : . o'J'CIIIio,NLNL2SA
                                                                                                                                                                                                                                       APCI~o, NW 899 .. ·
                                                                                                                                                                                                                                                                                        ::..SPliT- :.. · ... . :....... .
                                                                                                                                                                                                                                                                                     ····; W!':U.SFARGOBASE;,0459.
                                                                                                                                                                                                                                                                                       ·. v.aLSFAAGOBASI!,III50·
                                                                                                                                                                                                                                                                                                                                                             .·~~~ •          . . 1,200:oo
                                                                                                                                                                                                                                                                                                                                                                                                     -1,200.M.
                                                                                                                                                                                                                                                                                                                                                                                                     ;-1,coo.oa . ·
                                                                                                                                                                                                                                                                                                                                                                                                      . -900.00 · .
                 'Cho~.-·    .. - .- .-- 11/li/200'11 ·                        2924 ·· ·· PC&S,LLc·                                     llJPLIT-.;   . . ·.· .· .                                                                        ;lt,OOO,OO            -6,000.00 ·.;
                                                                                                                                      . c1iri Oalo& L~~ c~~beil (!1'1olc3liA} .
                      ~=                                              <        ~~:          .. ~;t::g                                     Tottd$-dmOI.Ini$1:$-0,IXIO ·
                                                                                                                                                                                                                                       • AP CoiripboH>&L PU 930 · .· ....... WELLS FMGCl liAS!(' 11459.
                                                                                                                                                                                                                                       ·APcsmpb4t!ID&LMIL062                        · ·· WEUSFAADDB,A,SE.:..a.t-59.·
                                                                                                                                                                                                                                                                                                                                             · ·· ·    · • 2,000.01) :
                                                                                                                                                                                                                                                                                                                                               ·. ·: .... 2,00C.OO
                                                                                                                                                                                                                                                                                                                                                                                                      -4,000.00 .
                                                                                                                                                                                                                                                                                                                                                                                                     .-2,000.00. : .
              ·.··C/o...                                 ·;1/11l/20mi .         ~39·       .. ·.PCl.S,LJ.C.                               Uoonooe: Noll C.-1'2'11) •                                                                   ;>'J'Co~bol\ O&LI>tll521 . .         .      :::: WI':U.S FAAGO BASE.·.IIISO ·                                      2.000.00.;                                        o.oa··
               .. Chedo:--                               :11/1012009· __--·    -~o.···          PC&S,LLC                                                                                                                                 INEL.l..B FAAGO B.ASEY &459··.             . .. ·..SPliT..:.: ..:: .. ·.·.:_.. :·_··. · · · ·                                         • :1,000.00            -1,"00[JJ;JQ: .
          •: •: ·;ch·o• SO!ullono lll'. ...,.,~ro;; Cillo!< (10%) : ·
                                                                                                                                          ComnltHIO:n~       :                                                   ·                 :~~:=:~j~:-::~~- :-: :; .://=~:gg=~:=::·_::.·:.
                                                                                                                                                                                                                                    ··APPik&,E~RALNL740.                   •· .. c•. •.. WELLSFAAGOBASE,...,; .:·.··
                                                                                                                                                                                                                                                                                                                                                               H9.IO··
                                                                                                                                                                                                                                                                                                                                                              . 140.jl) •.
                                                                                                                                                                                                                                                                                                                                                               H9.1o
                                                                                                                                                                                                                                                                                                                                                                                               · . ·L!K~.10.
                                                                                                                                                                                                                                                                                                                                                                                                   • -894.80.
                                                                                                                                                                                                                                                                                                                                                                                                       .·7~.!i.O
                 ·.C/1&ok'·                                1111DI2~og ·::~74·:' PC&S,LlC                                                                                                                                           ; ·AP    PllY.TW i.IIO. ·••                             v.at.S.FARGO.~E' 11159                                                                              . ·-2,560.00 :•
381
                                                                                                                                                                             ..       . ..            .

             1.o:4ll.A!!                                                                                                                 RETIREMENT VALUE, LLC • KPKF Books
             •m:r~t~                                                                                                                        Payments to Licensee Defendants
             AcCNIIBUis·                                                                                                                                  March 2iloil tiln.u111i ·March 2<110

                        ·Typo                   Dl.to                 Nuin                                                                            r.l"""'                                                 Acool..nt                                           spin··                     Doblt                  Ctodt              a.-.·
          ·: Chook· ·                   :: 11/121200!1    .. :!063     PC&s LlC                                     Ucen~e:     Ed!'F'rOhd G, Bl'b'M'L (10.00%}                                 AP MID\I,T LNL 7~                   .. :WillS FAAGO BASE, llol59                                ~20.00                                  ·!,600.0\1
          . . Chook:                    · · 11/12/2009 : . l063. . . PC&S, LlC                                                                                                                . AP M-!D\I,T F>U BJO                      · · ·WELLS FARGO BASE" U59 .                             320.0!1                                    ~!,.200~0
          ·. Chfi-Ck· ·                   · 1111212009       J.D63   . PC&S, Ll.C -                                                                                                            Ml Mc~ntftY,T LFG 585          · · · · · · · · ·IJ\IEUS FARGO BASE- 8-459.                         320.0!1.                                       . -SSO.ClQ
              Check                      : ~ 111:ztZ009 . . 3063 .... PC&S. L.lC                                                                                                               N' Mcl!Jn~,T AGL tJ.S2                         "INeLLS"FAR.GO BASE> &11159                         3-24l.OO                                        ·-.oo·
           .·ct~..,ct··                    1111212009 ··- . 300-l                ·PC&S,UC                                                                                                      AP M FMGo BASE·- &49                            tso.ca·                                      -$QQ,O!I : ..
         ··Cheek                           111171200!1 . . 3~3: . . PC&S, LLC                                       To!>! $ Amount' :;i!i,OD.P Rld"Hnds.T~ lNL 740           . WEllS FARGO BASE~ &459                                         300.00                                   -2,100.00 .
            .Check                        ··1111SI./'20C'9  3273o . . . PC&S.LLC-                               . ·: iotal $Amolint: .w,OOQ.OO .     ·                                        APRioh-·TTU>t\00201                          ·' V\'I!Ll.SFAR<>OBASE·H5o·                          .. 3DC.QO                                . -1,000.00: .
           . Check                         'HN9.®CSI.         . 3271:          .. PC-&5~ LLC                    · UOI!IIt'IH-e-: Ani Capital Ac:Ms~. lLCIBill Sp~l"1u'nan ·                   W" Rleha~.Trua"1 EM LNL:; 782          . WELLS FAAGO BASE;.· 8-450:                                . 300.00                                  -1,500.0~ .
              Cheak ·                     _11tl91200s. · . 3Z7J. . . PC&S,                  LLC                   · Ccrntt"llnlon :                                          ·                1--P Rldlen:t.·Tru&t PL1 SBO · · · · · · · "WEllS FARGO BASe- &459                                 . 300.0!1 .                             .,1,200.00 .
              Check ·                     ·11t1912DC9          3Z7:J.        f:IC&Sj        U.C                                                                                               AP Rlchirdo Trust AXA SD7      · · · C· · 1M!LLS FARGO BJ\SE _. Hoo.                               : 3oo.oc·                                 : -900.0!1•
             Cheok                       :11n9r.!Oil9          3273 ... PC&S,               LLC .                                                                                             APR!ol\or-do·TruotEMAG.I)62, :o .. o1M!lJ.SFAAGOIIASE·HS9.                                           lOO.OO                                      -600.00
             C~O21       PO&S, LLC :                             Uce:ntee: R~~:ndall N. Fcr11m~~11 (t·CJ.CO%).                             AP~ot Co~l!o\ A11 Sp.ori:mon (10%)                       . AP Gorolornnm PLI6110 . .                 : : WELLS FARGO BASE· HSS :                             30li.DO                               : -1~oo:011:
            . Chool<                     : 1112512009 · ·       · ·"'29        PC&S, LlC                            comrri~ani".           .                                                  APGorcao·TnmAXAS97                                 I'BJ.SFARl.OO ..
          . : Chedl                        1112512ClCIIil · ·   · ·3429     · ·PC&S, U.c                                                                                                      APGordan TNI-tAGL08Z.                           . VUELLSFARGO BASE -IM!511 .                        300.00                                          -1'100.00
              Chid;                      . 1112512009'          . 'a-429. . :f'C&S, LlC .                                                                                                      Nl Gordan"TruMLBL 771 .                           YIJEllS FARGO BASE- 84£:9.                       300.00                                          -3DO.oo:
              Check                      · 11/2512009 · ·       : _:W29·    _:~C&S, Ll.C                                                                                                     · JIP Gor~n T~ PU 1-4f                             _'M:U.S FARGO BASE • 4459- :                      300.oCO                                             D.OO·

               :Total~.~"c                                                                                                                                                                                                                                                                   1l2,ll?S,:98            1321"87"1l,9ft:                  o.oc·
               : Rand•WN.Fq~--                                                    .                    ..
      ·      Check:                    .. 1Dr.ZBI'2009              .2e5-4.        Ra!1dal N. Fl)f'tji'I'Ulf1                                                                                    Wl;LlS ~AAGO BASE· ..... ·                  ·:-si'UT·'                                                              : 2,500.lXJ        . ·-2,500.00 .
          ·. Check::            ........ 101281200-;                ·26!!-ll   ·· ·RanMDN.Foreman                 .. Client: Bob<>lo N. Horlon•lal" (67a1-335)                                   N' H11rtanateln U>fL 761                     M.Ll.S PAAQ;O a.AS!iii- e-459                       500.00                                   ·2,000,0!1 .
            .- Ch~k       '   . . 1012812009                        -2654       -'Randal N.. FOftlm:an.           . :Totti $~nt: 25,000.00. .                                                . , AP Ho~onml" AAA B<>l                         !MiLLS ~ARGO BASE· fW;9                             500.00                                     ~1.5QO.OQ
           .: Chooilr (6781·;;~                                      : AP Polr,E W &9S .                              WELLs FARGO BASE , 54S9 ·                           500.00                                  ·2,00!1.00:.
           . Cheok              ....... -1"01301Z009 :.             '2710          R~tm:ht_l   N. F~mM.            : filj~l $ .llrTKIIJnt $25,00£1 ..                                        : /tP Ptdr,EAY.A-80-4                               Ml.LSFAA.GOBASE-8-459 .                          600.00                                     ·1.~00.00
           : Ch-.Qo;                      :1Wl01'20Qg ·             -ZT~C          Rand3l N. FoM!ftUIIn            : UC6fl"IIH.! Ra!"Jdzl:l N, Fcr~~-'1:"(10%)                                FoP Palf;5i AXA "''"' :                 · · :: \I'!IELLS FARGO BASEL &459                           500.00        .                            •1,000.00 .
          Ch'ltCk                         -1-o/3ct.zo-o9 '2"7HL .. 'Aa.nda-Q N, rar.HnsJl.                           C:ammlsa!Qf'1•                                                          : AP P1lr,E u-.IL740.                        . . 'WELlS FAAGO BASE;.U59                              soo.oo· ·                                    -..500.00 :
      ····ChKk·:                          .10M/2009 : ..2110:      ·RandoiN.F""""••·                                                                                                         : AP Polr,E lNG 039 ·                          · WELLS FARGO BASE -a.!S9                             50D.DO :                                           MO
          · ·-"-Chll-t*                   :11112120:09        ...3031..            Randi!J NtForemart:                                                                                       . 1M!LLS FARGO BABE· US~··                 · · · ..SPI.IT· ·.:.: .. C. · : .:                                             2,500,00          .·2,500.00
               CheOk ·.                  .:11112.12.0.00     3038··                RandiiN.• Fwo~~m:rm·            : cl~t RPbert R. Sk1Mer(S711~5~)                                          : AP Sldtinar, R AXA 8Q.4 . .                  : · \IY2LLS FARGO BASE-· 3459.                       500.00                                      ·-2.,GDO,:QO
             Check.-·                      -1111212009.      3038.                 RlndillN.Foreman·               ·Total$ Amourrt: 25,000.00 ·                                                AP Skfooer; R LU 599                        · · \o\'8.lS FAAGO BASE- W9                           500.00                                      -1.~00.00        ..
             Chllffllc ·                   :11/12/2QOiil ... 303ft.·.· ·           R'"ndf!]N.Foreman·              . U~ite: R11il1h1U N. Fo~ml!lln {10.00%)                                    AP Slc:mer, R LNL 740                         :. 'M:US FARGO BA.SE-:009.                          500.00                                      ·1,000.00 ·
                                                                                                                                                                                               AP Stk.ner, RING2tl-1".                     . : w=L..lS FARGO BASE -·84:5:!i                      500.00                                      ·    ~.00        ..
            ·check.                        .11/12!20'09 .. ·:3038-:: .             R.llndaiN.Forlimllln·           . CommiHion                                                                                                                                                                                                               .        0.00 .
            ·ctrec::l< ·                    11f12.120Q9 ·.· ·303& .. ·.            RarrddN.ForSman:                                                                                           . AP Sl:ihner, RPU I-4D ·.                  . : WELLS FARGO BASE ..:845!                           500.0!1.:
            ·C.hedt··                      :1tt23!20~·              3317 ·      R11ndt:~N.Forcman:                                                                                            WELLS~ARGOBASE-.H50..                           '$!'\.IT• ·. . .     .                                                   .MDO.O!I              --5~000.00
           ·: C?,eek · ·                    f l/23/2.009            3~17 . . Randa~ N. F-oreman :                  : CiiHlt Jl!lme. & Shl!lll• Hl!reld (6781-'35) :                           AP H~artd~J UJ ~YEt·..                          V'IEU.S FARGO BAS,;:~ 8459":                       500.00                                      -4,500,0!1
           · ·Cfie-ck                      :11tl312009 ··           ~17 ·       RRndd N. F"!"l!ln'lsn              :Total$ """'"'"l' so,ooo.oo                   . .                          AP Hoori0-o%)"                               APHoorid~LNL26A··                         . ·: !MOLLS FARGOBAS&-HS9.                               soc.oo:                                     -3.500.0Cl
            . Cflec:li. . .                :111231200~              .3317 · : · RandlE N. FMflrnlln:               . Cemmit&lon                                                                AP Hoorld,J JPI ~82 ·                        : IWU.S FARGO BASE -:H59.                            $00.00.                                     ~:&,000.00.

           . Check".·                      :11t.l31200t             3317 .... RM"Idal N. FONJt'nat1                                                                                          . AP Hooold,J LNL712                           : WELLS FARGO BASE· H5~                              500.00:                                     ~2,5-ati.OO

             Ch~l<                          11!.2~9.                 3317 . ' .. Rar.daE i'LFOfM'II!Il                                                                                       . APHooold,JPIJ 6!10 ..                        : WEl.UI FARGOBASE·:H59.                             500.0!1                                  '2,000.0!1
                                                                                                                                                                                                                                                 ~S                                             . {1\JO.OD                              . "1,500.00
            . Chad:                      "11!2312009 . l317. . . "Gd:all N."Fort~mllli :                                                                                                      A? HeBrld,J·,AXA 5.97..          . . ·:. ·.: . :            FARGO BASEr &45-9
            . Chel$.                     :11/23/201"$" ·· 3317·       ··~nd;~~lN.Foreman                                                                                                     : ·AP Kolllld,J AGl 062                WELLS FARGO EIASE'.IIol~. · .                                 500.00 ..                               ·1,000.00
              Chrtci; .                  .11'-lJnQOg. ·   :,!.317 : · · RBom.l N. ForemM :.                                                                                                    NJ He.at1a!,J LBL n1 ·          .. : WELLS FAAGO BASE -·8459                                       500.00                                     -50!1.00
              Chaok ··                 . 11J2312DO:a      3-317 · · · RMdll• N. FOfll=m~n·:·                                                                                                   NJ Hear1d,J PLI140- .                \IVE!.l.S FARGO ~E-·a..n·                                   . 500.00.                                    ·       a,oo
             Ch-e:ck .                 . . :31251.201 D . . . o49JO.     AllilidBI N. FDl"-em~n                                                                                                 WELLS FARGO BASE· H50 :          . .SPI.IT~ ·                                                                          1,500.00           '2,500.00
          . "Ch&cl! : ·                    .3125J2.010      · 4930 · ·· R11ncllrl N. F0011man                      . en~ml: M!!nl! Wi~hlf.t""~~- IAA (G701-363A)                               Ml ~~i"e.A-TRAD IRA /liAA.-335: · · WElLS FARGO aASI:.-:8459:                                      500.00                                  ·2,000.00
          · .Check                          3.1251261 D . : 111930    . "Rnndttl N. Foreman·                         Total $ A.ina~~:25~00D.OD                                                  AP'MIIoot>i"o.A-TIWJIRALF0311 :.    WELLSFARGOBASE·.a.IW ..                                     .:1100.00                                .-1,500.00
            .~ .                           .312MVIO!W . !MOLLSFARGOBASE·:H5.o ..                                        !500.00.                                 •1,000.0!1

                                                                                                                                                                                                                                                                                                                                         P... IU.
382
                  . :       1o~i.r.i                                                                                                                                                                 ~~~~~ME~T vALiJe, ~Lc; .~ K~ln"              Nmti                                                                                                                       ·r.~emo                                                                                                                                                          ·:c~lt_:_
                                                                                                                                                                       .                              .. ..             .   .
                    :_ch-eck-
           : .·     ·Chock· . ·:·                     ·:    .10~12Q(lg.                2663.         GoryOI~or·                                                        : Ucen:se21: Ch:ruiM Dnvid Gl"llly (13%)                                          NJ Hi.~tt,N.JAA/Jjf.Aao4                   · V\"E!US FARGO B6.SE- 8-459:. .                                 1(10.00                               .... ·700.00
                                                                                                                                                                           Com.rnb:alon .                                                                Pi'Hammett,N-IRA~146"                      ·W::USFAAGOBASE-.Bo45CI..                                        100,00 ·.·                              . .:-.oo
                                                                                                                                                                                                                                                                                                                                                                                                               : __ QO·
                                                                                                                                                                                                                                                          NJ Harmlell.N..JRA.LNL 740:              ·: MUSFAAGO BASE~ 8450                                            HKLOO ....
                                                                                                                                                                                                                                                        . NJ Hanvnett,N--IRA lNG 201 · ·           _: YIEUSFARGO BASE -·8459.                                        100.00                                     : ..WOJ)o::
              .. ----Che-l:lk'·           : .. · ..... 10f.l9120Q9:                    2683 :··:·GttYOIIYar"-:                                                                                                                                      . AI' HOotin.U,f.I.IRAANI 852:                      : wai.Sfi\RGO BASE· .~59:                 100.00                                                        :-30MO·: .. ·
        ··.·.,·:.:-"~:=J·:··
                  ··.:Chock.·
                                        .. :: ::                                 ·=::::::~::                                                                               "540.00              -&40.00 .
                                                                                                                                                                                                                                                                                                                                                                                                                 . -422.00 ·:
                  .: ·Ciloc< ·                  ..... 11/24/2001J                                                                                                       . Total$ •moiJnt ~7.000             · ·  ·                                      ·,t.,O Neoi-Nol>le,C.IRAUl8911. · · · · ·. MUSFAAGO BASE'64119                                               U>3.00                                    .. -324.00 ..
               . ·. -_-:a,acll .                : .. :. ·:1112412009. ::,: 3l75:.    GlltyOitl/ftl'                                                                       J.J~nne: JarMI."Tifl'Y'" Rote (13%)                                           ·AP Neoi-Nobla,C.IRALtK 78~-- . • .. · .. V'II:U.S FAAGO BASE-1Wi~ ·                                         108.00                                        ·2\6.00
               ·· ·:Cha-cii._:                                  1"1r'2-41200" .·. ·:   aars··        G11ryOOvef·                                                           .Qn~cm....                          .                .                   . · ·It? Ne1!11-Nol!lle,C-IRALFGI'506..    ·: WELLS FARGO BASE~ &45:st                                    · · : ·. · IOi!.DO .                             . -JOMI':f."
                     ·:Chock·.: .                            :1112-4120(lQ ::· 3375:                  GoryOIIvor ·                                                                                                                                       -APN'cuii-Noble,C-IRAANI:!i2_1 · ..· .... : INELLSFARGOSAS:E-·M!I:EJ.                             ·· ·· ·· ·108.00: . . . . . . . . . . . .            . :· o.on :_- :'
                  . . :Chock ::                             .:1211012DOII · . eFT.:                   Gary OlivO<                                                    ·:. ~~~~Oit~ 1~(6181-424)                                                           .\Mill.S FARGO tlASE'·II4~ ·              · -SPLIT-_.. · :. . . : .:. ,_: :                                                . ·. 2,25Moo.oo.
                                                                                                                                                                                                                                                                                                                                                                                                            . : -3,QQD.OO :
                                                                                                                                                                     : ·.Ta1af$Am~nl~.c:lOtD00·              :· :·.··                                  : APAmoto Al'A•I>I .                                                                                        1+000.00 ..
                                                                                                                                                                                                                                                                                                                                                                                                            . :~:;::
                    ..,Chtek.".                   . ·: 8f27120(llil··              ·1505 .·         :Giobi.IOnii-Difllt::t.lLC: _                                                                                                                                                                   ·1'\'ELJ.S FARGO BASE· Mso
                    :.Che_elc: . ....... :.812.712009.. ·.".15CB ::                                 :G1obaiOn~Olr~Ll.C: ·                                            . -:UcenSal!li:O.X,_"porr..._IWse.ntr(1'0%) ·                                       AP Amoto ANI 952                            11\aLS FAAGO BASI;' ....                                      l.ooo.oo :
                        :Chock.            · · · ·_11127!2009. :: :·1505 :: ::GioboiOooDiroAmalo I.FG ~                            .1'\'ELJ.S FARGO aAse-8159                                     1,000.00.


                  .:_:~~:- : :~=:: ··: HH
                    ··Chmc·· .. ·: .: .:                    :._51J1:Sl.;!COfil ··: ::1711 ·: .::Oiob:aiOn-eOir-llct,LlC":.-.                             ,     .           G«-cfl;t~ny(B78f..174)Comml:u.ICHI                                            WEU.SFARGOBASE-11459:                      ·.sPLIT'-·: .. : :. ::.: :· .                                                                             . ·1-,020.00 :.
                                                                                                                                                                                                                                                                                                                                                                   : HO.oo· .. ·· · · · · 1,620.00


                                                       .. 9/11J1200S.             · 1721
                                                                                                   ::-~:::~:sttg:-:_:-:
                                                                                          .: Glcabill Ona Dlrei::l, 1-f,C. , · ·
                                                                                                                                          ·-: .:·_ : ::-:::_:::~:< Ll.C ·                                     :: · :-s.ner1tln.e. (S781;H!3)Cominlufan                                                      .. AP !!ol!.ntiti• WPl IOl                  . · .·WI< U.S FARGO eASE ·ll'o59 ·.                               700.00                                  : ,2.100.00..
                                                           :. 9/"'L612(109 ·.: 1727 .-·:· .. Glabal 0ol'l Dlrl'lct. LLC ·                                              .: Balletltind (S781:-1U)CI;l.mm1Aion ·.                                        · A?Bo~ot
                                                                                                                                                               : · .-:·:HI!ItilHOd.Z(6781~f36} Ceml1*Bic-n·.                            .                f'.P Htmatldjjz OML-446 ·. . . . .     . . · :WEus FARGO BASE: 8.459 :                                      200.00                                      .. o.oo:
                                                                9f18120-C9..           1760:::       Qlabll Qn, bnol;, UO                     ...... ·, · ·, · ·, · ·, · S:tar!l»t! r~(6781:-~41) CD1'!1'milxiDO                                         'M:LLS :FARGO BASE- 81,~9,. ·                 ..SPlrr..::~ ::· -:· -:-· ·-:· ·.· ·.· ·.· :                                                             ..-::!21.72 ..
                                                                9,118.120-Cl!l .       1760          Global Otn ~ U.,C ·                             . · ...... ·:-.Client Owayna Sblnten ~M                                        .                    APstuoto•IRAING03&.: .. · -. -. :WEU.s.FAAG0.8ASE,II4S9                                                     321.7~                                            0.00
                                                                .i/24/2009: . 1065··.                GloboiOnHlhot,LLC                                 ......... BOtloAketoliolmei-~nni(OTt1·2UtCoinmi>o!on ·                                            I'I'EU.S FARGO BAS!!, -"'1~9 .. . :. ::_:·-sPLIT·· ... ." ."." :.: ·.:: ·                                                           .. 600.00          · ·-eoo.oo·
                                                                 S/2o4/2009 .. :-.1a&5":             GloboiOn&Dhot,LLC-                                    ... __ CIIont;BottoAketoL~merTru.t: . . .                                                     APIIettoAJuorl'lo.l(r)tr MJ:T 0!10.: : ··: "WELJ.S FARGO 111\SE· ~~g :                                     ·ioo:oo :.-                                 ·:_.oMo:
                                                            · 9124.12.00& ·            1365 ··       Glll'bal On.e Direct. LLC                                     ·. ·:·_-Tablj   J·Am~Junt:   3:i),QOO.OO:    :-. :. : :. · ..                         AP8elteAke01lIIiQ
                                                                "1017/:2tl0!1 ·· . .- 2D&f·          G'ob-~~On~;tD~ect,LLC--                                       ·. ·· "rDIBI$A,m.oL.mt~l:l,IJQO.OO" .: .. : · : .: : :                            .   ./>PDur;n-l~AGI-..661                      VYEUSFARGOBASE-MS9-                                                                                      . ··..-..a5.sa: ::·
                                                                :1017/2009 _: · : · 2081 :           G'®.il One0tr.1!1cl, Ll.C.                                        :- UceM.!e; C1pltcl Anolllnd~I·IJro\.lp/Jame::~~ CtJnn {Hl-.00%)                  ·AP Ouno-IRALIIL5~!:.                         WEU.S FARGO !lAS~:£' 84$0:.                                                                            . : ·.zro.       .· :10:40.A.r.\ ·                                                                                                                  RETIREMENT VALUE, LLC ~ KPKF Books
            :a2/23t1:s                                                                                                                    :. PaymentS to Licensee Defendants
             A~N;iiBul&                                                                                                                                      Mareh      m9 through March 2010
                    : Typo                 0.0.               "lum                                                                                         M..,.,                                          A-ccoUnt                                           Split.                                                       : &IM.w

             Ch..,..
            ·Chm
                                    · 10n12009 -
                                     .10/f/2009
                                                             2081 ·     G'obal On a Clie~ LLC
                                                             2119 .... Global Otl.e Clr.ect, u.c
                                                                                                                  Dunn IRA{li7!HIG) Co!Mio>lon
                                                                                                                  Bt!::ade-1RA.(8781-267) CO:mmit.tCI~
                                                                                                                                                                                          AJl Durin--~AA OML «6:.
                                                                                                                                                                                          W6.1.S FARGO SASE~I·m .
                                                                                                                                                                                                                                . ...
                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                           'WELLS FARGO BASE- &459
                                                                                                                                                                                                                                           -SPUT- .· . . .· .·    .                                       ,LilDD.llO            -1,~,GQ
                                                                                                                                                                                                                                                                                                                                        Mo..
             Chec~                    10nrzoog               211.9      Gl~l OAe ClrM, LLC-                      CUenl: tllllry Bead!&.-IIRA . . .                                        AP 8~!1dle-IRA.HU 1-14.:                  :      lNaUi FAAGO BJI.S.E -14afil'                  4M.oo· ·                              .·1-.00
             Chooi<                   10n/2009          ··   211-;··    GlobalatteDired,LLC                     . Tr>bol $Amount: 20,000.00 ·                                             AP BeoolObol $ Amourrt: 20,000.00 . .                                         AP lleoL                           INeU$ FARGO l3ASE ; 11o4~9· .                200:00 .                                    -o\00.00
       ··e~.o..·                     .10fl/2009:.            212.0 ... Global Or..a Olred, U.C:                  Ucen'lt!le: Gary Beadle {8.00%).                                         AF Be&de:.IRA lNG 2'G1                            WEU.S fAAoJO BASE:: ~ 845!1 .                 20U.OO :                                   -200.00
            . Ch& . . . . ...
                                                                                                                                                                                                                                                                  M59'                   20~.00 '                                : .. Q,Oeek
            ·e~.ool<
                        .
                                      10l22121l09
                                     : 1Ci22J2009 .· .·.
                                     ·1012212009
                                                             24oe4:.
                                                             2444.:
                                                             2444 :
                                                                         Global One Direct, U.C
                                                                         Globol Onol»oc\, W.C .. ·
                                                                                                                 Cllorlt!.Jrzom UC (S7!f·l39)
                                                                                                                ·Total$ tmoonl $500,000
                                                                                                                                                                                         . AP L.uzMn LLC KU 81•
                                                                                                                                                                                           . AP l.!i>.on
                                                                                                                                                                                                       UC LNl761 .
                                                                                                                                                                                                                                           N:l.l..S FAR.oJO BASE~ s.t59 .
                                                                                                                                                                                                                                         : INeU$ FARGO l3ASE' 8459
                                                                                                                                                                                                                                                                                        t,ooO.oo.:
                                                                                                                                                                                                                                                                                        1,000.00 .
                                                                                                                                                                                                                                                                                                                             .. ·10,000.00
                                                                                                                                                                                                                                                                                                                                _-9,000.00_ ..
                                                                                                                                                                                                                                                                                                                                -8,000.00 ·.
            ·Cl>Ook                . :1012212009.            ~-.         Glob"!IIOtl;e Dfr!o!;l;, ll.C         . u.,..,..., Wiltom Evano (I%)                                            .. APLII10!TillCAXAM4.                          : WEUSFARGOBASE,IIo459                         1i000,00 ...                           ·-7000.00
            .Cheek                   :10t22!.2009 ·          2444· ·     Glob"lll One DirKt. LLC                . _CGmmluJon                                                             . "AP Wzem LLC loXA 1~·                        .: WELLS FARGO BASE- &459..                     1,000.00 :                            ··•..&:ooo.oo
             Cheek                   ·10122120t'9 ·          2444·       Glol>ol QOo.Diroot, w.c:.                                                                                       · ·NJ.Lunm LLC LNL 740                          · ~FARGO BASE- e-45i                           l,OOMO.                                 -!1-~DOOJXl




                                                                                                                                                                                                                                                                                                                                ·-.....
             Cheek                   -10/tti'.20M            :z.i..«..   Glob.al Ontt Dirl&•IOno Dlroct, LLC ..                                                                                       . "AP Lu.r:tm U..C ANI B52                      . WELLS FARGO ~E ~~59_.                        i,ooo,oo·:                              ·-3~000,00
             o; ...                   1oa:mtlou·             Z«-4· ·     Globll Ont Dlr~ LLC                                                                                             · ·AP l.rrzom UC LNl182                        .: 1'\alS FARGO BASE~ 8459                      !.000.00 :                              -2,000,00
             oiOno Dltoot, w.c ·                                                                                              APUJzom UC lNG 0311:                              WEUS FARGO BASE '&459.                    1,~00.00 :                                      0.00 ..
       ··.ohm                        .1oa:2!'2CO$.           2-46"5:     GfdJa.!Dn•Oirec:t, LLC                                                                                              INB.1.S FARGO llASE -&459              · · · · : -SPLIT-· ·                                                        W->.00
             Cbll'lct ··              1omnCl'O$.             2:~$-.      Global On• Dl~cl. u.e                  ·"Client \MIIi!m J. -N"'-·r                                               ·AP-:NH'h:TAGL T3l                                WEllSFAAGOBASE..:S-459:                       \ISU7 · ··                                 -333.:)3, .
             Check                ... 10J22.12{1-0Q.         2465        GlOOIIIOti~OO~LLC·_·                   · Tr>bo!$ J\rnmidt(B7B1-314)                                    :APSchmldtAN(852                   :. WEU.SFARGOBASE·8459 ..                                 . zoo.oo ..                              . -"100.00
             Chtek·               · · · ·10Q3/2.0Dt:         2490 : : Gt®11 Oll11-blled:, uc·.·            ·      Tollllf$     amount$lO,O~                                              ··APSchmldtLNI. 702           .... :·WEU.SFARGOBASE-&150.                                       200.00 .                                :-200.00 :·
             Chock·                  ·1oi23110M.             z.~to    : ·: Glol»l On• oh""" uc· ·                Uoenooo: Emil t.nk.......~. Jr. (10%J ·                                    P.PSd-lmldl; LFG SM;·: ........ ·. ""WEU.S FARGO BASE~ !-459..                               2ml-.OO                                 .       0.00
           . Chl!dt                  ·1QQ912009 ·            2879        · GJ-ob.al one- Dlrect.ll.C             .             .        . . . . .. - . . .....                           · :WEUS FARGO JWIE· 8459                  -SPUT· ·                                                              ....   ~;goo          .. -500.00
           : Ctc.ck· ·· ·· ·· ·· ·· ·1.012m00il·             2$1e: :      GlebaJOn-i--DlJ.eQt1 UO          .    .:cntntrlmatllyei.Kalllruia-IRA(67B1-333j                                 M-'Kallln4 ..
                                                                                                                                                                                                                                                                                          11U5 ·
                                                                                                                                                                                                                                                                                          \IUS·
                                                                                                                                                                                                                                                                                          1H.&5
                                                                                                                                                                                                                                                                                                                                 :   .........
                                                                                                                                                                                                                                                                                                                                   -«7.41
                                                                                                                                                                                                                                                                                                                                 . -22!.11
       .. Check                        10r.z&'/2009 . :. 2'1596     .. Glob1l Ono O~raat LLC
             ChoelIOnoDirooi,W.C                              :: Totai.S.1moun1 ~0000            .                .                     .AP Laimar,J&l JNG201                         : .. WE1.l.S FARGO BASE~ e-451jji                 aoo.oo . ·                             . ~200.00
                                                                                                                                                                                           AF t.efmer,J&L LNL 7!!2 .                  . .. : I,'IJEU.S_FARGO BASE .:·8459                 2(]0<00                                    .. 0.00:
            -·ctm:k:                   11/1Jt200i ... 3121. :GiobaiOnDDi~LLC .                                    U~c.t: DonF~~II:MM~10!'1:
              'Check.          . .. ··1:111312009· ··3135               GI~IOn&Olrf:C!.ll.C ·                                                                                             'NELLS FARGO BASE -M59 ·.                        . -SPLIT~                           .                                240.00           · ~24C.OQ
              Ol,ock: .·               1111312009·: ·:3135 ·.· .. GioboiOnoDiro""LLc::                         : CUOntc.;.,;~laL~o~(S711~,'                                               AP AQon~C LFG 506 . . . . .                      :WEllS FARGO BASE· HSQ                         120.00                                  . ·120.00
            : Chooo:                :.1111312009·: ·3130 · ·:Giol>iriOnoDirec!,LLc · .                           .T~I.$        a.moutrt $12,000:                                          ·APAgon~CAGL002.                                :·WEU.SFARGOBASE·Ilo459                         120.0~                                       0.00:
            · OllM!Ic·                 1112Dt20DI ..... 32'96        ·:Global On-e Direct, LLC :.                                                                                         WEU.S FARGO MSE-8459 ··                          ·-SPLIT··          .                                             ~.~0!1.05          . -4,40U5
            . Chock.                   !1/21l12009 ... 32te .: .. GioboiOnoDiroei,W.C.                            cuem::: eCri1eUB Lbtitiii AQtN (87131-o4bOA}                            APAQon~C-IRAJ\XA804.                             :v.ai.HARGO·l3ASE'Ilo459.                      iai.SFARGOBASE-8450·                                    ... 0.09                             .. -1~J:Zt~7
            :. Cbocl. GloboiOMDhoc!,l.LC.                                                                                                      AP Aaoni,C..IRI\ AGL 002.          . . v.al.S FARGO llt\SE • 8459 : .                         i<0.9tl .                               :,861.19
           · ·Choo;l;·                 11r.1012009:       32116 ·:.··mobol<>n•Dire..,LLO:                                                                                                 ·AP -.C..IRA AXA I 411 ·        ... :· WEU.S FARGO BASE • 8459                                 i<0.99                                  . -«0.99 ..
                                                                                                                                                                                        ' ·AP AQon~C..IAA HU 81.           · :v.aLnARGO BASE -8450 :                                     -«0.99 ::                               .. 0..00
              Ch•clc               · ·t112012D09 · ·· 3298 · · · GIClb-aiOn-e. Dlreot, U.C -: ·
           · .Cho&ek·                 f1f2.4aQD$1 . . . 3-357 .. ··olctiiiOn-i Dr~ LLC:                                                                                                   "\t\RLS FARGO BASE ~8459 ::·                ... ·....spur.· ·· :·     . . ··· . ·.· ·                                 854.07           . ...,s-4.07
                                                                                                                                                                                                                                                       FAAGo"BA.sE. ... f.4:59             05:,,·1·                                  -7611.66.
           ·_. Check-                 f1~009:                3357 . , . G~l Dlloi! Direct. LLC .               ..CIIOot·,.,. HUDOIRA(6781·~19)                                            APHusuMRAHU !-1.4                               _:irVELLS                                ·
                                                                                                                           s                                                                                                                                                                                                     . -663.25 .
           ·g~=
           ·Check.
                               · · n~~:
                                      11J2o4120D!il"
                                                             ~:~
                                                             lJ~1
                                                                           ~:::::~:g:~~ttg<
                                                                        GJclllllOne:Dheot,U.C.
                                                                                                                 T-ob!l lmD~ $oi2T7<13.56
                                                                                                               _ ~=a~~~:Rod.~;crt(e~)
                                                                                                                                                                                           AP Hm>o,MRA W IU
                                                                                                                                                                                          .APHo,.oMRA·AXA81)4·
                                                                                                                                                                                          ·APH•,..A-IRAAXA 1411             ·
                                                                                                                                                                                                                                 · :wa.Ls FARGO l3ASE·fi.4S9 :.
                                                                                                                                                                                                                              ·: ··'Nal.SFARGOBASE-845i:
                                                                                                                                                                                                                                    v.ai.SFARGOBASE·8459.
                                                                                                                                                                                           AP HLII=IM,A.-!RALNL 740 · ......... ·w.au; FAAGO aA.SI!- i-459 .
                                                                                                                                                                                                                                                                                           U,41
                                                                                                                                                                                                                                                                                         : 15.41
                                                                                                                                                                                                                                                                                           86.<1
                                                                                                                                                                                                                                                                                                                                 . -507.84..
                                                                                                                                                                                                                                                                                                                                 :-512.43•• .
             Check·                   1112o41200!1:          3357 :·.:·Gr.ob.a!On.iDir:U.rt,UC.                                                                                                                                                                                          . .8!1i.41                                -127.02:
             Ch'Kk·                   1112~:           3357 .. ""GIOOa!Oiiii!.Dfrtl-Ct,U.C                                                                                                :,ap H~A·IRAING:201 · · · · · · · · · · :VoiEl..LS i'AAGO BAS~-.«!39                             05.41                                 .-341,111
             CI'M-ck- ·               1112.tl2009.·· ··3357 ·    Glol!lba!On-eOI~d:,LLC                                                                                                   ·AP ~A-IAA:~I 0~2                                waL9 FARGO BAS5- .s.t-5!1                       85 .• ,                               . -25620
            c~:                       11r.:!4.120Ci: :.:3357:            ·Giobi!OrleOINI~U.C                                                                                               AP Hwoo.MRA lN!_ 7&2.                       . . "'~"'-S ~ARGO BASE -8451                        83.41                                 :-170.75'.
                                                                                                                                                                                          .foP Hwo!oMRA LFG 588.                          .:WillS ~ARGO BASE-8451                          05,41                                 . -85.36.
            :c~- ·                    1112'-'20051:.         3357         Gleba! One Oirf!c:li u ..c ·.·
             check.                   1 t 12412.009 .        J3~7        . Gl-Obal One Dire~ LLO · ·                                                                                      :APH•,..MRAINGm                                 .:WEUSFAAG0l3ASE-fl.45.i                          8~_.31                               .      0,00
                                                                                                                                                                                          ~SFARGOBASE-&4!19                     ·· ·· ·· ··-Bflllt'-· .· .· .· .: .: .. : .·           . : 200.00 .......... BOil,OO             . -600.00
             CM-cl.
       ·: C~jt..
                                      111251:2008 ·
                                      1~12512009.
                                                             3400
                                                             J4Dil':
                                                                         · GlOOR! Qn.e Direct. LE..C :
                                                                           Gl®aiOneCita~LLC·                     enontW.do • D«othy iloa>Y (G7DH.I3)                                      -~ Bday,'MDJPI.06.2: ·.                          .VYEU.S.FARGO ~~- ~~:9                                                              · :~oo.oo_
                                                                                                                                                                                                                                                                                                                               .i>.V.M
384
                                                                                                                                                                                    ..            ·:      . ·:: .: .. · . . . . . . ·     ·.           . ..   :. ::.
                                                                                                                                                                               RETIREMENT VALUE, LLC - KPKF Books
                                                                                                                                                                                   Payment$.t~ Licensee· Defendants·.
                                                                                                                                                                                                       . March 20091hrougit Mili'Cb 2010 .•

                          Typo .                      D~-- ·:: Nu:~
                                                                                                               """"".                                                                             :·-                                                            A.CCOI,lt!t ..

               CJ;ttk                         : 11m.l2009         .. 3400: ... Gltibill Onm.Diracl:, llC ·                                       : T0 ..
               Ch..J0~•       · ·lS~9 ·        • Globol O>o ~ lLC :                                               Tabi_$Amount~il0+000,00 ..            .                                                  . AP Nolgi,boro Llll. 771           . ·... l'oal.S FARGO BASE- 84Sll •                                                                  -200.00 •
           ..~ ·                               : 1.2J31200i;:         · 35:59       : Globl[ One I>1111ct, UC :                                        U'C'II119-e-e: ~U:&rn E. EiiMJ~-{11.00%)                                                    APNoiiJI1b""PU 14ll..       .       ·· v.al.SFAAG08ASE•84511                                                                                c.oo.
              Ch..J< · ·                            fZI3/200~.       ·. 3S7D . . Globol One Dlroot, lLC · • ·                                                                                                                                      'l.iaLSFARGO BASE- 8459·                 -SPLIT-:..        .      .                                               .5011.011.:           ·-5DD.DD •.
              Check··                               121l120011-.      : J570 · · : Glob•' Ont O!neet., Uc ·                                            Cllont iilollo.Shoiw(67a1-432) ·                                                        •: AP Shw PU 140 • • • • · ··                WELLS FARGO 8ASI; .• M!$$ ..                 •. 500.00·                                        ····o.oo:
           · ·c~liCk·.                              1~1912009 . :31358 . :Global One Din::ttl, LlC :                                                                                                                                            . 'Mll9 FARGO BASE ··8459•                 ·.sPLIT- · · · ·. · ·· .           ·                                        472~2 ..            ·~72.52.
               Ch!Kk..                              12110/2009 · · 3!58 · ·Global Orie DII"Kt. Ll.C .                                            . · Cu~t: L..aurM:h kln11tt, otb; IRA.(s7~t~tiA}                                                  AP Olto,Le.urerriRA lNG 201 •       .. WELLs FARGO BASI!- e.l:iti                       118.13 ..                                       -36o\.39.
          . • ·COO,L>u""'"'RALNL 782·· ·.· · ·. WElLSI'AAGOBASE-·8459                               118.13                                          ·11G.H•
           . Ch«k                                   1211D/2D09: .. •• 3656 · · ·. Gloool Ono Dlroct.lLC                                                 Commizl!llf;lll& ...        . .            . .....                                      · APOIIo):.ou-.IRALF(I56e: .. ·:.·· .WalsFMGOBASE·8459 ·•:                                 118.13                                              0.00
          ::_-Che-ck.                               12110J2[)0g·· :3$1 ··:· .. .;;il'llbZIIOneOlrect,U.C ..                                                                                                                                        WELLSFARGOBASE-11458· .. , ... :.:.::SPliT'·::.:·· : . . ····· · ·· : · . ·                                    . . 2,319.91      ···2,319.91.•
          .:   Ch..,~·                              1:!1111120011 · • • 3661 : ... Gloool One Dl,.et, lLC .. •.                                 . . · Cli~t T~~Th~-rriPaan iRAc678:1-414)· ·                                                       AP Thomi>Jm,T IRA AXA 804. :: . . . . . WEllS FARQO BA$!5 -$.45t                  .• :i32.o0                                     . . -2,0!17.91
          .: C~ecl;::                               121"10!1009 :·.".3661 .. Global0na0111!ct,UC··                                               : . Total $amount$11:5,a~ ..of6         ·                                                         AP 111o""""",TIRA W 959· ·. :·:::WELLS FARGO BASE- 8459                                 231.9& .                                 .. -1,8SS.9i .
          . · Chftlli:·                             1:U101200i .... 3661 :: ·.· Globilt One Oirtct, UC:                                               : ucer.e~: 'William E11m1 (1%)"                                                           . IV? Ttlompaon,T IRAlNL 740· . ··,···-·!~JELLS FARGO BASE~ 6459                           ZJ1.9& .                                ... -1,6Zl.93
            : Chack-
         :·: C~eek- .
         ··· Ch~·
                                                    1211012.009 ·       3661 · · · · .GiobaJ Di'lf ot.-.ct, ue.
                                                    12110.12009. :. 3881 : · : · GID4lar One Direct, LLC.
                                         : .....1211012:(JQ;: ... 3661            · · Globl[ Ot\8 01.-.ct, LLC:
                                                                                                                                                      .Com.mMIQilll            ·          ·                                                      AP Thotnptlbn1TIAAJN:q; 201 .· ... ·:.,.WELLS FARGO BASE~ 84!19
                                                                                                                                                                                                                                                 NJTho~,TIRA.tNt. 782 ·::·
                                                                                                                                                                                                                                                 APThampA(In,TIRAPU 930: .
                                                                                                                                                                                                                                                                                       .. ,._._ .IJVELLS~ARoOBASe:.~g
                                                                                                                                                                                                                                                                                         . .. :\I\IELLSFARGOBASE-&459
                                                                                                                                                                                                                                                                                                                                         . 231.99 .
                                                                                                                                                                                                                                                                                                                                           231.99 .
                                                                                                                                                                                                                                                                                                                                           231,99 :
                                                                                                                                                                                                                                                                                                                                                                                   .• =~~~~::
                                                                                                                                                                                                                                                                                                                                                                                     ··•~112US
               CheQ~.                               12110J2009 · · · 3861         : G!llil·af One Direct, U.c .                                                                                                                                  AP Thomp~oo,T IRALFG :566" ·.               ·"'WELLS FARGO BASE -"£1.459                  ?:11.~:                                    ·: --895.97
           .   c~                                   12110J200S .... a&61          : Gtabal On a Dliect, u.c.                                                                                                                                     AP TI10111P'00 1TIRA AG'L 062 .         . -:: INELLS FAAGO lJASE- ~59                     ~11>99'"                                   ··~3.Dl               .
               ~-     ··                            12110.12008:        3861· · · · 01®•1 Do• Direcl, LLC: .                                                                                                                                     AP 111•-.T IRA ANI S21. • • .. :WElLS FARGO BASE -11459 • · ·                             :231.99                                        •-zlutr.

                                                                     =
               Ch..J< . .          . . . . . . . . 1211DI2DD9 ·         3661 · • Glob~ Ono Oli.O .
      ·• ...·.Chock
               g::: .. :•.··•·.•·· ··.• ·1:z110/2D09.··              :1(;00.•
                                                                                   .~::::;:::g".:tttf.
                                                                                    GloboiOneiJiro<1.LLC·
                                                                                                                                                   · · iCtsU Rrmurd:.$1.5-,ooo · · · ·
                                                                                                                                                       U0.1)0                                    <100.00
               ChDUk .                     12I1W2009       -3692. · ·    Global Onc-Oi~ LLC                                                        . Tlbt"$ "llt\IUnl.$~0,liiXI: .                                                              ·AP Kol0<1da,TIRA UlL 771 • .         ·: · . WELLS FARGO BASE-8.159· •                    100.00                                      :· .. 0.'00
           ·.:Chft~:                ·· ·:,212312009         3793:· ·· GlobaiOneDl"re!lt. U.d                                                                                                                                                    •WELLS FAROOBASE- 8459 :               ·.I.•                          •: W8.LSFAAGOBASE•8459..                       172.19 ··                                   •-t.205.olll
             : Ohed; ·.        . .... :12J2JJ200!! ..       3;793:       Global On!'·DIT&c'!, Ll.C : · .                                           • rotoi$Amwnt•GSm9.5+                                                                        •liP Thompooo,T W 599. .                    · WELLS FI\RGO llASE 0 fol59.         . .. 172.20 :                                    · . •·UJJ.20
           ·. Checlt              . . 1212~ · 3193 • . • . Gloool Ono Dlroot,                             U.c ·                                      Ucensee: Wil)ll!lltn EYM:s (1,00%-) ....                                               · :•APTIIompoon,TLFG 140 •                      • WELLSFAAGOilASE•8459.               . ... •112.20 ...                                        -46!.00..
           "·Checlt ...... •:. · •. · ·1212).12009 • • . 37U3. . · Glob>i Ono!Jire,T LFG !I&!;        .• :. · .. """-LII FI\RGO BASEC8459· · • ·             • 11:!.20:                                         -3"'4.~0··

       ·:-::g~:::                        ... :~=c:.::-:-~~:~: ~: . :~::::~:~:::tt~:_.-                                                  .                 :.· . · . . : :.:· :· ·:.· .::.::                                                      AI'Tho_..,,TAGLC62 ... · ·• .. : WElLSFIIRGOBA8E'84S9 .·•
                                                                                                                                                                                                                                                 Ml Thornpeon,T !"NI 521 ·            :· . · Mll.SFARGO.BASE- 8<4-59. .
                                                                                                                                                                                                                                                                                                                                          11220·
                                                                                                                                                                                                                                                                                                                                          H2.2U :-
                                                                                                                                                                                                                                                                                                                                                                      .ooo.cc
                                                                                                                                                                                                                                                                                                                                                                                           -m.:~o.:
                                                                                                                                                                                                                                                                                                                                                                                               D,DQ.:



          .                             :
        . ··Chock. •                       .. · 11112<>10. ·. .       oFT·· · · . Globol Ono.Ol,.;,,llc.:.                                 · · · . · · G•odorii,EIWobolh (6'18HO~) Comil'IINiono ..                                            . Wlll.UFAAGOBASE-1'!50: ·: :: .. .SPLIT;... ···'····· •• .• •·                                                                             -500.00
           .. Chack ·.                         . 1i7t.i:010 · · ·_- ·EFT·.     .·Global One Dire~ Ll.C ·                                 · ·: ·: ::    Comrn~t;Jf.l                                           ··   ·· · ·               . . : ··.loPGuad~1 E!LFG:Z72:: :. ;· ··:.·.·.· 'i'\ELLSFARGOBASE .. S,.C.5D                       _166".00:                                        -:rl3.;K ..

                ~=-:
           .. Child!;·:
                                          .;·.:·~~:~g: :.·.--~~::-- ::·~=l~:~:::~g::.
                                       _: ·· :: 1f7/2G10: ... ·:·EFT..  "GI~IIOni!,Direct,.Ll.C_.:
                                                                                                                                           :. ::~·:::~=:-··
                                                                                                                                                .·:
                                                                                                                                                            .                       : : :.: .: :.:
                                                                                                                                                      .Jooea,O.snhdtRA(e78"1-M1)C"oTTim)iu.lOn
                                                                                                                                                                                                                                        · ... '. -AP Gmdorfr1iE LFG '83 · · ·.·. · ·: · · ·._ ··. WB.LS FARGO BASE~ 3459 .
                                                                                                                                                                                                                                          ·.     1\P GUOdor!I,E PU    !4~
                                                                                                                                                                                                                                                · \NELLBFAAGO BASE--8-459"
                                                                                                                                                                                                                                                                             ·: .•. • •· · · · · WELLS FARGO BASE.-.f.!SQc .
                                                                                                                                                                                                                                                                                             .SPUT"'-             .
                                                                                                                                                                                                                                                                                                                                            tatun·
                                                                                                                                                                                                                                                                                                                                          . 1 B6.6T ·
                                                                                                                                                                                                                                                                                                                                                                     6,000.00
                                                                                                                                                                                                                                                                                                                                                                                           ·16U1:
                                                                                                                                                                                                                                                                                                                                                                                              ·o,oo ··
                                                                                                                                                                                                                                                                                                                                                                                   . : -6 ,000~00 :
           ··Che-ck..                  .: .: ··11712-il10: ·:::EFT ..... GioPIIOneotrec!,U.C:                                                  : .:. Comtnb:sl:an::                ··                  · ··                                      : N' Jonee,o-!RA L.LI69!1 :                      'M:LLS FAFI:GO e.As.e·--8459.          . . 600.00                                    -!i,-4GQ.OO.
         .:.·ctJM!k: ·.                      _. 11712il10 .        . EFT        · · Glott.l One Direct, Ll.C :                                    .. "Contrnf:Mlcn ·                                                                             : APJon."p-1RAI.FG2«t ·· :·                      'h'Ell.SFARGO~E:-S-ol59                .. 600.00:                                    ~.900.00.
          .··Che-ck··                      · .:·1fll2{110:         :EFT·          ·.:GiobaiOni!-ou-.ot,LLC :. :                                   : ·eorori1l:Ss~Df1·                                                                              AP JonM.O-lAA .-".XA"9&4- : . . .             ·VYELLs FARGO SASE .. 6459              .. 900.00                                   ·~)<10,00
           :·,cneok··                           1fll2010.           ·eFT····:GichaiOn~Dim:t,llC:,··:                              ,             .·.·tomrTI~I;Jfl                                                                                   P.P Jonct,o..!AAAGL 7$L . . .                  V\~Eu.S FARGO BASE- 6-459 ·            •. eoc.oo                                   · ~3JSOD,OO

          ·:· g:::·
       :·:Check:               :
                                                 ~~:~~
                                                1fll2tl-10
                                                                   : ~~: :.·.".Gicb:aiOne,Difaat,lLC
                                                                     EFT.
                                                                         ·:.:.:g::::~=~~tt~::                           ::::~~=:
                                                                                                                           ··    --~    · ·· ·· ·· :.co:mmlsll:{on ..
                                                                                                                                                                                                                                                   AF .JPOe".,D4RA PU .980 . .
                                                                                                                                                                                                                                               · • 1\P Jonoo,D-!M OFO 0119 .
                                                                                                                                                                                                                                              ·APJ«leo,D-IRAAXAIJ91<
                                                                                                                                                                                                                                                                                     . ....·.. WEllS FARGO BASE • &459 ·
                                                                                                                                                                                                                                                                                        · • · · · WELLS FARGO BASE c8459
                                                                                                                                                                                                                                                                                       ...... WELLSFARGOBASE-8.\Si
                                                                                                                                                                                                                                                                                                                                           900.00 •
                                                                                                                                                                                                                                                                                                                                           91>0.00.
                                                                                                                                                                                                                                                                                                                                           600.00
                                                                                                                                                                                                                                                                                                                                                                                     . -3,000.00
                                                                                                                                                                                                                                                                                                                                                                                    .. ,-2,400,00..
                                                                                                                                                                                                                                                                                                                                                                                      -1,800.00
         -:: Chc-c;k_ · ·                       1.1712010            ~1"1"'.   :. · .. ,Gleba! One Dh.oc:t. ~0 · · ·                               : Commlaolm:.                                                                          • • · .AP Jonoo,D-IRA LFG 183 .. ::             ... WELLS FAAOO BASE-845g                        600.00 ·.                                 . -1,2oo,oa·· ·
          ·. Ch-ack                             1r7r.«l-1D           ~FT       .... Gl-Obal One Dl~ lLC · ·                                           : Ccmmiulon:                                                                          . · AP Joneo,tJ.IRA PU 1~0 ·                    ·• WELLS FI\RGO BASE- 8.159                    BOMD                                          -600.00.
         ·.: Ch.eek..                              -1/1120-10 .... EFT ... ·:·: GJ.obal One Dlre¢t.,UC:                                             . Cumm~l?fl·                                                                                . APJD!'lft,O-tAALBL TI1 ·               . . "WI;U.SFAAGObASE-oM59                         600.00       •      .• .. . .                       0.00
           · Ohool(                                  111.1o12010 . · EFT           Globol Ono OitO Pt.t,A-0.·.                                                                   . -2,000.00
                                                                                                                                                                                                                                                                                                                                     . 2,000.00             . . . . .2.000.00                  c.no
             Check·                               :1/1412010, : · ··EFt".:         Glcbl_l OI;(!_.Dlre0 . . . . . . . . 1,200.im              -1,20MD
             .-Check-                              "1/;21J201(1         EFT   . :. Global One t:iirftt1 LLC:                                       ·. CommKIIlfl      .                                                                          1\P Guodor!I,EII2: W 811i : .               .• WEU.S FARGO BASE -8459                                                                -I,OU0.1>0· ...
           · ~·                                     11hl1J2010 : . :. EFT .        Global One Direct, Ll.C                             ......... Comm~on                                                                                         Afl Gu.dodl,81> SLA l:l!L                · · •l'l'ei.J.S FARGO llASE-i-159 ..           . 120.00                                         :-wc.oo· ·.
           . -Ch'Jctl:                    · · · · -tr.21J2010           EFT        Globel one Direct, u.c:                                 ,          . Ctorrnti~on                                                                              Afl G"""or11.1oi.AXA9M·                   ••. •.~LS FAAGO llASE~U!I9 • ·•                  ·120.00 .                                   .• -720.00 ..
               Checlr.:                            :'1hl112010..        EFT .      Globtd OOe-DiN«. U.C ·                         · . :: .. : ... : :: Comrnl!islon                                                                           _APQ.uado.r1J,Ell:!:MMJ025·            : _::·:·-'lr\Rl.SfAR.GOBASE.-..,s.t.59  ·       .      120.00 •                                    . -600.00
                Check                              :112.112D10.        EFT         Globtil Ona"Citud, LLC                                               Corrunbmlon                                                                            APGuododi,EII>PLISlO                  • :. :.WELLS FARGO BASE:I-!59·•.                     . ~2Cl.OO                                    . .... BD.OO . ·:
               · Chiack                             1121(2010           SFT        Glnl;al On" Oirft~ LLC.                      · · · · · · · · · · : · CG-rntnQlm                                                                            ..., Gu.dodl,81zAXA 129.                       · WELLS FARGO BASEC8.159· •                  . 12ll.OO                                 · • •-36D,CD ·.
               .Chetj:                    ·· ·· :1111121)1-il=:         EFT        GIQlmiOno.Olrect,U.C: ·                                     . . ·:CM1m'i9.1lioo=                           .                             . .                1\P G"'dor!I,EII>ING 15J                        WELLS fAAGO BASEc.a.\50...                 . 12ll.OO                                   •.-lo!MD
                Ch~       :.                  . ... 11.2:1J:ro1G:      EFT ·       Glab:SJ 01;1'1. D!ll'!r;:l:, LLC                     ·: : _ : _ : _C~mm:fNIM               ·.                   .                  ·. ·                     Ml Gutdarlf,Eib: lFG 183 ...... · .. ·: :\Nai.S ~AAGO WB-1459.. .                           ~20.00.                                         ·120.00
                Checit                             ·1n:1r.l'D1C · ·· . EFT :       GJ(I~~~~ Or\t:I·Dirnc;t, llC                          · · · · · ··: Oommfsiloo             : .. .       .  ·: :                                             I\PG .. dor!I,EIIzP1.11-IIl..        :· .. :·w.;~LSFAAGO EIASE-B4So••                       ~20~00.                                          .: IUJD
                ChoOmP jiil.~er/'>-IAA Uli..,.T71-·,..          : YValS FARGO SASE •.8.459.                     676.2!                                    .    -ot, lLC •·                                           ·C.mmlooloo ··                                                                         . N> R"'"'or,MRAPU 6&1 · •· ·:·. • • • • WELLS FARGO BASE -8459.                            .. $38.13 .                                 ·-1,352.!111
                                                                                                                                                                                                                                               AP ~.:.,;,.MRAAXk5~7                  · · ·•· W8.LS ~AAGO !lASE· B4S9 ..                  .. J36.1t4: .                               :~l,            :   10:~AM                                                                                                                              REtiREMENT VALUE; LLC- KPKr Books .
            : .02/23/U                                                                                                                              · Payment$ tCi                          l..icepsee
                                                                                                                                                                                     oatal1darits ·
                ·A~S..:Io                                                                                                                                 •· M~~h 2!l011lhro~~.; Ni.n;h 2inii


                C~Otk
            ··co.,...
                       .. lYP>


                ·chlll!ck·:
                .Ch•cj,··
                              :
                                              ttwt ·-
                                        11Z1m1 0.
                                       . 1tz112\l-1 D..
                                       · 1121r.!&1 o
                                                                   Nu:m ·
                                                                  8'T
                                                               . :EFT
                                                         . o·Oiroo.lll- U.C
                                                                                GIDbal OM Dlro~ W...C
                                                                                                          'Nilm.
                                                                                                                       Commlool0!1
                                                                                                                   . Commlnloo ·

                                                                                                                              Ct"lh'ltniU.ion
                                                                                                                                                       .. : .
                                                                                                                                                                     -·
                                                                                                                                                                  : ..
                                                                                                                    .. Mi!!dlk1.0.C8rJr.RGthiRA(67111..&4-2)CommiMlohll-:
                                                                                                                                                                                                                                              I.«:...t
                                                                                                                                                                                                                              APRoomer,A~RALBL771
                                                                                                                                                                                                                               /AP Roemer,A-IRA PU 1-40
                                                                                                                                                                                                                               WELLS.FMGOSASELN59 ....... -....SPLtr· :.. : :
                                                                                                                                                                                                                                                                                               Split
                                                                                                                                                                                                                                                                      ··:: ·Y.a.l:siMGOBASE"&-1511
                                                                                                                                                                                                                                                                      · · · · ·~FARGO SAsE; • 84!59
                                                                                                                                                                                                                                                                                                   : : .
                                                                                                                                                                                                                               foP 1-dadJI:rc,Otcfii"-:!RA W !'9'9: .... ." .. WEU.S FAR"GO eASE- 6459
                                                                                                                                                                                                                                                                                                                      Ooblt




                                                                                                                                                                                                                                                                                                                            . S4l.5S.
                                                                                                                                                                                                                                                                                                                                             : 2,717.83
                                                                                                                                                                                                                                                                                                                                             .          .
                                                                                                                                                                                                                                                                                                                                                                 a.i..nCii
                                                                                                                                                                                                                                                                                                                                                                              ~3G.H

                                                                                                                                                                                                                                                                                                                                                                       : ·2,117.63:
                                                                                                                                                                                                                                                                                                                                                                       : -2~174.21:
                                                                                                                                                                                                                                                                                                                                                                                    OJJO.



                ·Cbocl:1112010 ·           ol Ono Dlreot, u.c ..                     eommbdon ·                                                                                   ·: AP Sol On• Dlrool on. t>1reo1. U.C                                                                                                                      .Nl \MnSton,L Bmle.IR:A.LFG 183 ... ·:.Y\IELLS FARGO BASE:-&4:59
                                         1fll!/2010            . EFT .... Globel Ono !.>~root; U.C · ·                     Commls.e;IOI"' : ::.         .    .            . · · · · · ·. · · · ·                             .:p.p \M~,L..Bfio1dRAPU 140 .·.. ·. ··WELLS .FAft.GO BASE.-U~9                                 . 100.00                                                0_.(10
           .... Choo~.                                                                                                                                                                                                                                                                                                                           1,ooo.oo .            .·-i ,ooMQ
            ··C-·                        112812010             : EFT .... Globol Ono!Jirect. U.C· ·                           Ronert,SoottTmdiRA(67!1-5elfC.mmi>al!""'                                                     . ·::wEllSFARGOBASE-&-169 . . . :. -SPLIT-:.: .. :.:.              .C .... .                                                   .           . .. -900,0D .
                                        ·112812010      .      · EFT       Globol One Olroot, U.c :.                          Cotil~~t~iolon                                                                                  ·:NJ Rllfll!rt,S..TRAO IRA LfG DO$"      · · WELLS FARGO BASE~ 84~.. .                          1®.00 :
                 Cbo:.EFT .. : .. GioboiOnoDirool,l.l.C:                            . ·.Comml$8101'1              .. .. .. ..                      :                                       :APRM11rt,S-TRADIRALFG792 ...... :.~FJirRGOflA,.SI:.::u:5D:                                     100.00
                 Cht~c:Jr;:       .   .. 112812010. ·            . EFT.    :   : GIPI On-e-tllrect, LLC :          · ·· · Commla&ion                       . .       ..                                                      ·AP Re1'11rt,&-TRAD IRALFG 183 · ·.\o\IB.LS FAAGO eASE-.a..t-59 :                          · 1Co,IJIJ                                        : -10CUlO
            . Chc!,.clt:                1fllll2010        '• EFT ..... Globol Ono Olrool. U.C ·                      ·· Cootm!Hion· : ... : : .. : : :                                                                        APRene-rt,&-tAAtHAAPU t.ro. ··    ·:WSJ.S~ARGO:aASE-&459                                       100.00                                       .        . 0.{)0_
                                        21-tn010':          .EFT . . .:.GioboiOnoDireot,U.C ·                                 Aoquio,Fiolon                                                           CWW,sFAAGOilASE-84W.             c .. -SPLIT... ··: ·: ·. ..·.. : :                                                                         -3,582.1?.
            · Chack·                                                                                                                                                                                                                                                                                                    . : 358.19                                      -3,223.18.
                 Ch11cli;:              : 21~12010·: · · Ef'l'.       :: Olobal Ono Olroot, U.C :                        : Commilllon                                                     ..., .                     · · . : :AP Aoquort,F U.l ~~ ·            ::WElLS FMGO SASE -&-15~ :.
                                                                                                                           Commi1110<1                                                    "                              ... AI'Aolf.lori,F LFG 740 ·          :WillS FARGO BAS~·M59 .                                       3:56.22.                                 : -2.1BCii!I,7S ..
                 Chocl0<1                                                                                         APAeo!on                                                                                        .AP Aoquorl,f AJIA 091    · · · · · · · · ·'M;llS FARGO BASE' 8459                         : 3611.22
                                                                                                                           C.mmiMion                                                                                          AI'Abo;ulrt,F LFG 18l·       · · .·. . 'Mlli.S FAA.GO BASE-M59 .                          : 398.22 ..                                       . -.:15.!1.22
             . Chick-.                   ;o./4/2Qi0        c EFT · Globll Ono 01- U.Q ..
                                         2J.4f2010 ·         : EFT· ... Gltll:l.al On~ D!r~ LlC ..                         Commlooloo : . . . . . . . . . .               . . .. . .: :                                       AP A«Jqort,F PU I'D:·    . · · · · · .::. ·'Mlli.SFAAGD.BA9Ec8459                         : l98.22                                                    0.00
            '':Chlek ..                                                                                                                                                                                                                                                                                                                     ..   ~.D51,79              . .-4,051.70
             ::.Ch•ak: ..              : 2111r.!OIO:·. ·. :EFT .. : .. Glob>l Ont.Oito1n.: :: . . . . . . . . . . . . . :            ·· :· ·· ··                               AP Cohm,c-mAO IAAAGL 130.... : :'(lla.Ls FAA.Go BASE-4459                                : 4oti.1-ll
             · ·Chadc                                                                                                                                                                                                                                                                                                                            1.012:.u!s            :-f,C12Mi
            ·.·.Chs!:k· ·              . 2.11112010.      EFT.       . Glcb.al One Oli"NI, LLC                                COO,en,ctir.rl.elll D. T!"'-dltiDrl"'-~ IRA (611U-652) Co~                                       '~YELls FAAGo BASE- 8459 ·.... ·: . .- -9PI..n'-. · :. ·: . .". ,.·· ·.· . . . . . ·
                                                                                                                             CDmm!Hioo                                                     · · ·. ··                           APCohln,C-TRAOIRAlUS~.                .. . 'IIIEIJ..SFARGOeA.SE-8458 ·                        101.2'                                       :,boiOnoOireot,LLC                             Commio>lotl                                                                                      AP Cohon,C-TlW:liRAAGL 16L· ·: .:C ··v.al.S.FARGO BASE.,M59                                    101.30                                        -BOHIO
                                                                                                                              Cc:lmeni:d~M                                                                                    AP Cohen,c-"TRAD IRA PU gao_. · · · · -\M:Ll..S FARGO BASE~ .._.59 .                           !01.30                                      . -!106.!10..
                 Cheok.                : 2.11112010··          EFT·       ·Giob•IOneOhd,LLC
                                                                                                                             C4:1mmbsl.oo                                                                                     APCDhl!!n,c-TRAOIAAGFG.Q.89 .. ·: . . ~FARGOBME~U:!iB ·                                        101.30                                      .-.20
            .. Chock ..                : 2111120!0·            EFT          GloboiOnoDiro0.00
                                         ;!125f201 0·           ·EFT.. . . Globol 0oo Dire                                                                                                                                                                                              .  ... ..                                                  ·:_                      : : : ....       ::       :        :-.··                                   .. ·            .   ..
                                                                                                                                                                                              ...     .
                                                                                                                                                                                                                            .
                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                             .                      .. :·
                                                                                                                                                                                                                                                                                            -
                                                                                                                                                                                                                                                                                              : ..    :. ..                                                         .
                                                                                                                                                                                                                                                                                                                                                                             ...
                                                                                                                                                                                              . :                                 .                .         ..                   .. .- .          .                     -                 .                        ..
                                                                                                                                                                                               .
                                                                                                                                                                                                      .                                            ..                 .
                                                                                                                                                                                                                                                                      ...               :·::
                                                                                                                                                                                                                                                                                                       -
                                                                                                                                                                                                                                                                                                                    . ..
                                                                                                                                                                                                                                                                                                                                                         .                   . ...
                                                                                                                                                                                                      .                     .                                .                          .. ........
                                                                                                                                                                                                                                                                                                . .--                             ..  ,.
                                                                                                                                                                                                                                                                                                                                  . .. ... ... .. ..                        .. .
                                                                                                                                                                                                      .                           .     .                                                    --                                                   .                      . .....
                                                                                                                                                                                                      .        :.       :         . ·:.:                             .: .:· . . : ....                               :       :--::-:- . . . .
                    10:-lii.IIM                                                                                                                                                                       : • RETI~EMENT v~l.ue,                                                                                                 u.c ~ KPKF Books                                  ·
                   :ovzm~               ·                                                                                                                                                                               Paymeiit81o Uciu1see Defendants .
                                                                                                                                                                                                                             Mal1:h ~ u;ri,;.tih M.reh 2il1o ·
                                :rype·                      Date·
                    Chool<
                                                    :    -.-.-.-.- '--
                                                         2125/2011.oo:                                      -900.00
                   -·Check ·                         :   2125.12010.      CfT        Glt:l~l On'l!l DIJe-t;t,lLC                                                               Co111m~oo                                                                                                                                                                1--P P~.-JL.f LFG 061                · · · · · · 1NEU.S FAAGO BASE..: .M!n .                                     100.00"                                         ·:aoo.oo· ·
                  ·::Chock :                         :   m5flll1Q. . El'T            Globol Ono·OI,oot, U.C ;                                  . .               . .           .Commlulon·                 ·                                   · ·:                                 :                                                                   N' P-~&.1 La.L 381 ·                         . ·.WELLS FAA~O BASE- M5i :.                                      . 100.00:                                          -7oo.oo: ·
                   "Chlittlk                         :   2f.251201ci,U.C                                  ·· ·      ·            · ·            Commlhlon·:                                                                                                    .                                                       N'P-~&JLFG21o8.                          .c·.      I'I'ELJ.SFARGOBASE,B-459 ··                                    100,00:                                          -000.00
            ··::·Chocl;.                          .:     :2ili5/Z010      EFT        GloboiOnoDirm,U.C::..                              : · : :                  : ..           ·commlblon·:.·    :                                                                                            :                   ':                                  APP.-..,~&JAXA• .. ·                           : ..WEll.sFAAGOBASE-8.459·;                                        100.00.                                   .      -401:1.00
                   Check                            .    2!2.5r'201 0   : EFT · · ·."Global One tllrect, U..O..                        · · .... · ·.: ·          : ·.:        : :comminkm: · . ·                                                                                              ..               .. .                                    /tP Piltefi.on,J&.J AXA 011                        lNEL.LS F.ARGO BASE- 84~1 .                                    100.00' .                                 · . -300,oa.
                   Chock                          .:     21251201&     .:EFT. : .:GioboiOnol>lr>l~(678;-7~~~~                                                                                                                                                 ~~~=:~~~· =~:~g~~=::~r ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         299.60 .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         2~9.60                                            . 0,00
                                                                                                                                                                                                                                                                                                                                               .                                                                                                                                                5,120:00.              ~.izo.oo
               · .Checlt.              212.1lif20.Hl-:". . E!rT.. :· G~obal One Direct, LLC. ..                                   :          . : ·." ·. · ... :. :: O!imrnili.lon:.  '~IIAA[6781~3~C)
                                                                                                                                                                             : Commiseioo  . . · .. . .
                                                                                                                                                                                                       •• .. .
                                                                                                                                                                                                       ·.  ·. ·. ·. ·
                                                                                                                                                                                                                     . ...                                                                                                                              ~~~:.~=i,::~G1Bl ~~~AAGDIIASIH-IM
                                                                                                                                                                                                                                                                                                                                                       :APK.olen-d!I!I,Tim-TRADLRAPLI1o40· :: WEU.S.FARGOiBASE-&459.
                                                                                                                                                                                                                                                                                                                                                                                                                                                        .                133.34
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         133.33:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  400.a~r            .-401).01)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ·: -~99c
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ,133.n .·
       .: -: ::.··:~=:~~g:::~g :-
                  ·:Chocl;:


                     Cfle~
                              : .· .... 311112010: .:::EFT:·


                                ·
                                                                                            :GlobaiOnoDiroil,U.C . . . :-:-:::: ·· ·· ·· ::.:Commlulon .. .. .


                                                  ·· ··311112010· ··.EFT ... :.DiobaiOna.D\r&et,U.C:: ·
                                                                                                                                                                     .     .. :-:::::.
                                                                                                                                      · >:~:r~:~::::. :: : ·_; ;6~~:;:;: ::::;·:·
                                                                                                                                                                       .. · .. ·.Commig)on...                   ·           .··
                                                                                                                                                                                                                                           =             .. ··.··:::::: :;·:;...

                                                                                                                                                                                                                                                         ·· · ··:                         :·:
                                                                                                                                                                                                                                                                                                                 ··


                                                                                                                                                                                                                                                                                                                 :
                                                                                                                                                                                                                                                                                                                                               .:::~::;::~:~~::~~1~;
                                                                                                                                                                                                                                                                                                                                       .. : .. APMI!MIJ 1V-TRA.DIAAL~G 117
                                                                                                                                                                                                                                                                                                                                                                                                . . _:~-. ~~=g~~=~::-:: ·
                                                                                                                                                                                                                                                                                                                                                                                                ···· .· ..    V\IEU.SFARGOBASI:..;.-84~9.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       1,!~.oo:.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       1,083,00:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       l,Oe>,OO:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       I.!!U.OO:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ·                           _,1l.~.oc
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       -Hl81.-DO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ·~1Q,W!l-.OQ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ""-H1500
                    Chooll·.                         · :l/1112,D&RAXA3~5··            ... :::: ·.WEllSFARGOIIASE,_B-459. :                                           . 100.00                                           -Boti,Q~
                    ·cnaok:                               lf251201D            .EFT . . Gl-llb:aiOntiDirect,LLC.                                                                CQmm~DI'l                                                                                                                                                              _JoPSalito,O&RLFG31"1·               .: .":· .. WE.LLSFARGOBASE-8-459.:. ·                                        HIO.OO                                           .000.00
              ·. · :c.t;lld( :                         :J.o251201 D           · EFT · · · ··Gjcbal on"" Dlr.Q:, LLC                                                             Comm~on           ·                                                                                                                                                     AP Soi'W,D&R AXA 091 ·                    .. ·:.WELLS FARGO BASE -&459.                                          100.00•                                          -400.00.
               .. ."ChRk .:                     : .... 312512010 ..... EFT·· .: · Globol Ono OUoot, U.c                                                                         Comini>olon                                                                                                                                                            . N' Sollto,D&R JHL ld · · ·            ... ·:\IIEI.l.SFAAGO aASEc·s;~g:                                          100.00 .                                       .. ..JOO.O[} ..
              ···C-he-ck·"·                             :312512010 .... "EFT:·       "Cilol:t,dOn-eDfr-eot,Ll.C                                                    ·· ·· ··eomr'nfmctl                                                                                                                                                                 :J..PBoi~,D&RAVL18¥A038.                             Vlie.l.SFAAG.OBASE-~                                      111.6~1:".'  ...                        ·:-M-s!S-.;,•11·:
                ·:.Cheo;k                       : .·· .. 312512010 . :EFT            ·GiobiiiOntDlr&Ot:,lLC                                                      : ·Ccm~on..                                                                                                                                                                       .:p.pvcn-t!tff,J..TRAOLFG73!i : .                  :·.WH.LsFAR.GOBASE-8459 .                                    . : 1&1.71" ..                             : .. ·1.29U!l·.
                 . Check .  ..                    . .. :312512010: . ."iEFT: · · :·Global One Db"-&CI., LLC ::                                                     Comrma..lon ·                                                                                                                                                                      APVIlnetlf.,J-1AADLBL361· ·                        VvS..LS FARGO BABE- 84130 ."                              . : 16L7f                                  ... -1,131.97·:
              :·.Ch-eck · ·                             "312512010. ·.: .. EfT: ···Giobi!IIOneClrtct,LLC                                         . . · ·· ·· ·· ·· ·c~on.                                                                                                                                                                              ·APVcn.el1r~TRADAXA33!1..                         WEUSFARGO.BASE::-8450.                                        : 161.71'                                       . -97026•"

                   :-~==-:·:·
                     Chack
                                                     :.~~!~ ··;=:-.::~:gr · -.::;~:::g~:g:::ttg:
                                                          3!2512010            EFT.         ·:Gioi:llliCneO!~e;t,U.C
                                                                                                                                 · ·~·::-::.:: _; ;:·:::::-::·:~~~:1~.          Oomm.Mioo·:
                                                                                                                                                                                                                                                                                                                                                   ::~~!~:;~~~1..":·.:: :~.:::--:-=~~~gg~~:::i: . ·_:
                                                                                                                                                                                                                                                                                                                                                       .APVon.rfii,J.TRADJHL383"." ..... ·:. ·.wa.tSFARGOilA.SE.:.-H:!li!il ·
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       : 161.7!:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        : 181.11:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         181.71:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ".".eoa.55
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          -.~:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          -485.13
                     Chuck.                               3125i2d1C            EFT·       ··: ·Gtoba~ Onl!l PlrtiWt, LLC                                                       :comm.IH!M ·:                                                                                                                                                           . /JP Vcnettf,J-TFIM)AVI., 1ia·:. ·.   "\>\'EllS FAROO BASE :..4o4:59.:                                           101.71                                           -)23 •• 2
                     Ch~"-                                3f2.512010          I::FT . . ."Gro:~batl:lt18D1rf!~l.LO:                                                            .Comm~·:...                          .           .. .. .. ..                          . .. ..              .. . .                                                        PPVana1ff.J-1RADPU140·.             . IJ'.IB.l.:SPARGOBAS!i--H59.                                                161.,7,.                                        .-:,81.71 ..
                     Cht-Gk                               312512010        .: EFT· . . . Glob•t One D!racl, U,c                                                                :Cornm!Hton.. . .                                ·. ·                                 ··            ·· . · .· ·                                                           APVooejtf,J-TRADJHLB33:.           · WEU.S f~GO ~... lJ-4.59                                                  . 161.71'                                              0.00
                     Chli!i:k                             3.12512010 . ·: EfT             Glolil!t·all·~ O~r&;:1. lLC                                            ....... Kib-\lrz: Marie Trad IRA(6181-:!1'2oC) C.o~Bi~-                                                                                                                                 WEll~ P'AA:GO BASE -MS~ .· .· .· . ...SPLIT~.·::.·:.· : .. ·: .,.::· :··                                                                51l7.21                 "-liir/.21'
                  ·· CN-ck:                               3.125f'.l01~ :·::·:EFT          GJoblli~e~~fJ:~.LLO                                                    ... :.·:.C                                                                                                                                                                         .   .       .   .                ..
                                                                                                                                           :                : .. .. .. .. .. .               .   .    .             ..·.:               :     :::


            U:41lAM                                                                                                                                RETJREM~N~ v~LUE, LLC ~ ~PKF Books · .
            wwi$:·                                                                                                                         · Payments t~ Licell•ee DefendantS
            A~I:S.Sis:                                                                                                                                            . :. M•j.;,h 20o91!1..;,.;gh Match 21110

                                                                  Num
                                                                                                                                                                                                                                                   "'~"'·                                             $pf~:
                                                                                                                                                                   Momo                                                                                                                                                              IAAAVL 180.: .: WELLSFAAOO BI\SE -IM58 ..                                          '99.54                                      ...199.04
           Ch&ek. .                         3.'251201 G .     EFT.     : Gl4lbal Onr. OifJtct, LLC                 Co~tnlntoo                                                                                               . APKibo,GW-TRAD IRAAXA091 .: . .' .I'I'Ell.S FARGO BIISE' 8-151                                          1"-8.00                                      '-o!~2.00:.'
         .: Cheolc· ........ c:·3126/201D: :·::EFT :               ·Giobol Ollo Olroo!, lLO ...                    CDtnrmul.Q!"I:                                                                                                 APMI.!:Jft,GW-TRAD      IRAJHl~          · .         lNEU.SFAROOBASE-&45i                                 1~00                                         ·..w..oo
            Check                :312i12010. . . "EFT :          ::GI®I!II e;,e D~, U.c                     · .· COmrrriulM ·                                                                                                  AP Mulo,GW-TI\110 lflAA\1\, HiO .... WI!U,s FMGO elisE' 8459 .                                           . 148.00                                         ·-296.00.: .
         ::Cheuk.            . ·:3f2512.Q1D"            EFT.     .·GJobai OneDirect,U..G:.                        : CammlaJ;I"Otl.                                                                                           : .AP Muae,QW.TR.AO IRA PU 140 ... V&L.LS FARGO BASC ~ 8459 ... ·                                          : 148.00                                          -148.00".
         th AN Ia 52 .. · l'o!OLLS FARGO BI\SE c 0459                                                                                      -1,~0.00
        ·. Cbq;:k                           Hii6120CQ       .. 2060 .         Gi"egChlc:k                           GllliWaf&KllngM:mttt1.(6781-252) CominNIDn .· .                                                           :-M' Gi!lllhter&Kllng~ LNL7rr.2 ·:. ·.. !M:ll..S FARGO BASE::Me.t                                                                                        ~1tooo>oo
       ..... Chook                     . .'101812009            2000                                      . ·.· ·: Gulllv'cr&lh~·:                            : IolBI hmount$101 ,279.93              .  ·                                                                APGrllllth,BR~RAPLI9!.0 :. . ·.-:. :.WELLSFAAGOBASE'MG9:. :. .                                  .. .. : 1,52HII                                          -4,001M
            C~Ocl<                     .. 11712010" .'.' 3995             HoiPoholmof:.                      '. LJcensOe~ l"h:!il Pe.rtenhc~II!Mr (6%) ·                                                                   APGrltlith,BR~RAAXA729.: ... · :·.:·I'I'ELLSFARGOBASE-8455. .                                             1,620.48.                                   : o-3,;!.. ,~
          ·che.;:k                  ·· ·· 1n12010 · ····.· J995               HaJPeoten"'~rmr::                    Commlu.lom··                ·                                                                                  AP Grlfl!lh,BR-IRA LFG 103 ·              .... WELL$ FAAGO BI\SE' 8-159..                    . ....1,821U8 ..                                      ...1,620.o·:                         :... :v..;LLSFAAGOBASE.'~E9::'                                                                      ·:. -6,41l0.00
           Check.                         112812010 · · ."." 41.W             Hid Put.enhetmer·                  : Tot>ISAmount 100,000,00 ·     . .                                                                          AP Grllll.lh,N AXA597.:                         .. ::WULS FAROO BASE- ~59·                                                                             . -4,800.00
            Cl't&Ok.. ·                     112812Q10 · · ·: A1+4             ti•l PM'i!nh•lnw                     IJ~ea: H:l!l~       Partmhelmar (11.00"%}                                                                  N'Grirnti1~NINGI5..1·.                             :· :VVE::LlSFARGO·BASE-64$& ..                                                                      . -3,20\l.OO ·
        . Chliek·                      · · 1121112010 ·:. ·· 41-4-4           H:al P.artcni~cl"mC;                 Ccomml••lt!!,.                       ·                                                                     ·ft.P l]rfflltll.N LFG 113                     .... 'tNEUS FARGO BASE- &45!1'.                                                                          . -1,600.00.
       . :._Ch~.                       . : 112-IQOHI ·.: . : 4l+4             H•l P:~rtaihtl"mt::r .                                                                                                                          APG~.NPU               HO                  .. ·: . . VIal.S~ARGO BASE··0459                                                                                      0.00
                l~C-hti.:Hal P:ai'Mnh~rn~w       ·
388
           : 19:40AM ..                                                                                                                                                                       ··RETIREMeN.rvAdJe, LLc- KPKF Books
               _aiu2~ii                                                                                                                                                                             Payments  to Licensee
                                                                                                                                                                                                        .......    ·. ...... Defendants •·    ·,              ''   ,

                AccnJ'illktsl&                                                                                                                                                                                      i.liirch 2oo9 ttiio~llh _;,.~ 2D1ci ·
                                                        Doli!:         :.Hum                                                                                                                                    "MOm<>                                                                                         -~ni                                                          ·".:iipili-                                                                  . Ctud~ .
         .... :~Feekeft                                                                                                                                            .                 ·              -·   · ·                                                                                          ·:·:·_   ····           · .. ·
         ::-ChecX·· :·                     ._ ._ !t1112GOD..... 1332. :stOYe~F-'eken..                                                                                 ~71'J1-75)Comrr~i.akm:                                                                                                    yYEusFARG08ASE-·Ms9·                           _::::··:.SPUr~         .. .. .. .                                                                                1,050.00.                  . -1,050.oo·
          · Cheo~: ·                       :. :.·e/11.".1009. . . . tl32 . S'""onF .. kon_                                                                             Clloht;WIIIomA.D!ckon ·.                                                                                                  APOickonAI)L66L:. ·                       ..... -WEI.LSFARGOBASEc.M59                                                                15o.OO :·                                                       -900.Pn
        .·. Ch"*.                                 ~11/~~M·.·:    ::1332 :: ::steYohF,.k"' • ·                                                                         .Totoi~Amoo"t:35,DOMO:                                                                                                     APOiol".
      ·: .·:: Chet:k.                             91~J2009·       · · · · !&19 :        :._ BteY&rE Fetk.th' .                                                    . ·Clie-nt ~ln-t~l·& SUm ~ttl ~e.m.mdo .                                                                                  . AP Fftl1111nli:l, M lNL 740   .                 . · . ·.:WELLS FARGO eA$E ·U~9 :                                                        151..99. . .                                        · · ··: ~i1"'1.9f · .
         . . Cheal<                               911120])9· · · · · !519 : : -                .. Foo!lrt; 3"-453MI ·                                                                                              -AP Fomaodo, MTRA281                          · · .. ·~~>nLG FARGO BASE~.B-15i                                                        151.119 .                                             · · · -75U2
           . ~h~tr;k:                             9/1!2.000<            tsu .. :.       ·:Slevlllfd~·~ktm                                                  .. ·: ··ucen.ile;.SWVenFoeeken(J-.DO%) ·· ··                                                                                          APFemiindc,MlNG201 :·.                             . ... l!'i!'EU..SFARGOBASE·Ufi9                                               ·. 1-5LQ:                                                       :-&11.&3"
                Cheal< .·.·                .      D/1fl00!1             1&19        · · Sloven Foeken: :                                                       : : Feml!hdo,M (6781-119) Commloolon ·                                                                                   :: .AP Fernl!ldo,I•H.NL 5~1 :                                  . "WELLS FARGO BAS~- 8450:                                                     151 ,M :·                                                : ~65.&.1·
                Chtck::::                ·· ·· ·9/~12009·                f51B_ ::.stev.r.Feeketi.··:                              ...........·.· .. : ··Fem~do,M(67!1·11S)Comm~on                                                                                                          :APFenuli'ldc 1 J.L~1152·:                       .... ·.:~S.PAAGOBA9E-1!.45P':··:                                                          1~1.t!l.                            .                 .. :~03.~·
                Check ·'
                Che-ck

                -~=
                ~eck·
                Cflfld:;
                               .
                               .
                                                  91112009~
                                                  91112009

                                    ···::.::-::~:g::_::
                                                  .911120oQ
                                                : :911fl009 ..·
                                                                         tSia .: : st..,.en Feeken :
                                                                      .. 1519       :.· Btwlftf!Fe:e~en·

                                                                         ~~:.:··:: ::::~:!:
                                                                        1524=:· :· SteYMFnken_·.
                                                                        1524. ·.          st!WenFttken
                                                                                                                                     .    · ·. · ·. · ·.Ftmanda,M (6781-~ 19) Comm~loo ·:
                                                                                                                                     ........... :·Ferrulndo,M(87~1-11~)C:ammbi;:$.1an ·

                                                                                                                                                :· .... ·. · ;.~~~~~~s~~~)~:~~···
                                                                                                                                           .. ·.=.:·.··.·· ·:Totai$A.tnautrt!22,471!!:.44·
                                                                                                                                                    ·· ·· ·· ··   ··Ucermte:StevenFo~~.-.kilh(3.00%).
                                                                                                                                                                                                                ··· · :·
                                                                                                                                                                                                                                                                                            AP l'"emnnOO, M lNG 036 ·
                                                                                                                                                                                                                                                                                ..... 14PFet11•n~,MlFG~·

                                                                                                                                                                                                                                                                                        ···:=~~~~~~~~1"'s ··
                                                                                                                                                                                                                                                                                                .AfiFormmda,SANI$52
                                                                                                                                                                                                                                                                                                 APFetnatuta,.STNGaoo·
                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                      9
                                                                                                                                                                                                                                                                                                                                            ..
                                                                                                                                                                                                                                                                                                                                                    -:·· ·:· MLLS fARQO We-·s.::~e..
                                                                                                                                                                                                                                                                                                                                                    . ... "WELLSFARGOBASE-"M:59··

                                                                                                                                                                                                                                                                                                                                                    ··-:-:~:~AAGQ·eA.s·~~~a.:.
                                                                                                                                                                                                                                                                                                                                                             "\IYELLSFAR.GOBASE.-M59..
                                                                                                                                                                                                                                                                                                                                            ···.····ytE.l.LSFAAGOBASE-M!5&
                                                                                                                                                                                                                                                                                                                                                                                                         .                            151 ,g.s.
                                                                                                                                                                                                                                                                                                                                                                                                                                    .151..98·:

                                                                                                                                                                                                                                                                                                                                                                                                                                    ··1~.se:
                                                                                                                                                                                                                                                                                                                                                                                                                                      161);.7·: .
                                                                                                                                                                                                                                                                                                                                                                                                                                      186.57·: ·
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          · · · · · · · · ·· · · ·161.e8: ·.

                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ·· ::::::::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ::~:~f·
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ··-l37,H·
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              :·-1138..57
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         O.;;J;o ·




                !:hook                            _9/1r.1009,. -.       1S2~ ...          Slov"" F..llon.                  · · ·· :: ·              :. :. :. : ... Fom•noo F......
                                                                   1582 ... -""F'"~.,;·:·
                                                                                                                                - _-. . _- - • • -.•.-. SI~1!~~;::; ·- · · -• -·• · ·• · -
                                                                                                                                                                    : Srrn>-JRA(6781-09)"Co~
                                                                                                                                                                    : StnntHRA(8781-99)0ommloolon
                                                                                                                                                                                                                                              . · . · ··
                                                                                                                                                                                                                                                . ·:·: :
                                                                                                                                                                                                                                                                                                 ~:E1f~r~·
                                                                                                                                                                                                                                                                                        · ·APSmllh~RAAGL66L ·. :·: · : :: :·- ·.. WEUJl FARGOBASE-!45~ .
                                                                                                                                                                                                                                                                                        : 'APSm11tHRATRA281 : : : : ... ·: \M;LLSFARGOBME-"Wl9..
                                                                                                                                                                                                                                                                                                                                                             ~~~gE!:Eg:                                  •. - ·- . . . :::: -       ·•so.OO·: ·
                                                                                                                                                                                                                                                                                                                                                                                                                                    ·<5'onF,.ken                                                                         ·_. Srri111-IRA(6701-00)Com.,._                                                  : ·: .                               : 'Ai'Sm1h-UIAING2D' .: : : : .. ·:.'fflllSF,AJ1GOilASE'!4Si'. :·                                                                           -<50.00'·                                    ....... ,1,6011.00 .
       ··:·.Ch'ecl::                              .919120D!f ·· ··· ··1-582·              Slev~f~klffi                                                           .·Srnlth-1RA($7$1-9So)ComrriAl'iln                                             ·· ··                          ..       :        APSrnl"fh-IRAMNA8BQ .: .·.                           .·. V\IEL.LSFARGOBASE-8459-··                                                 -o4®.oo..                                                -1,350.00 ·
         :·_.qn-ecl:·.·                           :919120Qg. .... 1582:                   .$k!Vff1fMir:en· ··                                                 :. ·· :·: :                   APS.mhh--IRAANIB52. .. : :-:                      · .. :·'1"\'El.l.SFARGOBASE-8459"·                                                 -4~.00..                                            .. : -900.00
        .. Cheal.· ·                                                                                                                                           · Sl'nllh-JRA(Bi"Hlii}C;.mmJAion                      :             .:·.· .: .. ..                   ·. ·   · . . : fl.PSmhh-IRAOML«s ·                         ·                                                                                                   450.00                                                             D.OO

        ::_::.~::.
        ··>Check                                 ·:"S"f1e/2009 :.      :1750.
                                                                                          =~=~:-:·
                                                                                          Sl4v1M1F.-tektn
                                                                                                                                  :.=: .. ·.·· . _:.: _: ~~~~~':~~WDmrriu1~>:
                                                                                                                                  · .. ·       :· ·· ·· ·· ·: TobJI$Amourrt:-!6,DOO.OO ......... ·.
                                                                                                                                                                                                                                        ..... :· .... :.: .: .: _:~c:~:~~-:"'~i_::
                                                                                                                                                                                                                                          .           . .               . : · · ·APW"Joeler,M-1RAAGL73l ·:
                                                                                                                                                                                                                                                                                                                                             . ···::_.~-;~~;j:~.e~:·~:
                                                                                                                                                                                                                                                                                                                                                           ::· YYELLSFARG05ASE·&-4S:a
                                                                                                                                                                                                                                                                                                                                                                                                                        ·· ·· ·· :258 _00 :: ·
                                                                                                                                                                                                                                                                                                                                                                                                                                    ·258.00··
                                                                                                                                                                                                                                                                                                                                                                                                                                                             ;2,560.oo.             . ...    -~~~~:~
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .. ..2,~.00
        ::.. ·Ch~ · ·. · ·. ·: ·· · · : ·-9/161.2009:                   1700:             ~th     Fukln ·:·                       : ·.: . : :: · ·.: ·.: ·. · · Uoeriileli:Siev.en Fl!lekatl(3,00%).                             . . :: :.           . ............. )Pv,;,.eeJer,M4RAPJI.A S04 .: .                                                 . : WELLS FARGO 1\ASC-:8459:                                                   :258.00: · .                                           . · .~1.li06JlQ ..
        ·.:~·.Ch&tk.:          .. : .......9f16f2()QQ.                  17:50.      :     steIM1o0tot,M-IRALNL740- ·:      :. WEllS FARGO BASEC!459                                                                                    : 2~e.oo·:                                                -1,2110.00
        ... Chock:    ..   . ...S/16!20a9... -17~- .. "S!ovonFookoti::'                                                   ·· ·· ·· ·· ·· ·· ::::.: .. l'llloolor~RAifi781-16GA)Comrrloiolon.                                                                           : .. : ·· ·· ··API'IIlooJot,M-IRAING201.·: .. 0: :::·WEUSFARGOBASE-" .... 59:                                                                                :2~8.00:                                               ·.:c1,032.00 ..
        ·'·:Chellk:                      .. ·.:.· ..911MOi!9.:      .::. :17:50: ·:      =Siallc:nFI!!~ken   .-:                  ·· :. :. :: .: :.-::· .. ·~edm-..JRAU17S1·165A)Commbi:=IOO ..                                                                                                 ··~Whee"ler,M-I.RA.MAM~.·                                  . VVEI..LSFARGOEIAS:!!"-845$'·                        ·· ·· ··    ·.    ·:~.00:          ·:                                    .... -174.00 .
        .. :.Choc);.                              9/161<009 ·       ::·:11~-       ·_- ·Sio'~-; ::~~:o~:: . :.-:_g~: ::<==~=~=~:~-:
        . _..Chootr·· : ·                ·· ·· :·!lmJ:>Dil9.... ·:1921:            .:_-.st...,ooFoo.... ··
                                                                                                                                  ··-.:.:::.-::k··                         ": ~09.: ... : 1821 ·               ·· :: ~&nF~tt~ke~·:                                                                 !Jco-nae-t~Siflvtil F.ee~(l.DO%) ·                    . ·:                                                      APV.tleehu,Mh::fl.&al~~.AN! 8~2. ·.· · '· VoralS ~ARGO SAsE.:.""59·.                                                                 . : . : :: 152..Sfl:.                                            ·· --30!,3B
               ::Qlec.JI..                        9f.l3.'2D09       : ·. 1821           :·stovenFe~ken.·.                                       .. . . . .             Wltel11t~AA~781·1B$)CQ~rr                                  ·                                                              AP~IorMjc:ha.ei!FtALFG!i68                        ··.·.     ·~l..l..SflAAGOBASE'-...59.··                                            152.89                                                 ·· _,sz,,gg
        : '::c''"'··.                            _9123a009· ·· ·lo>l·: -'5t!r¥enFookon·                                                               . : : :          l'lllulot~Mi6701-10•)c.mmr..lon                                                                                           API'lll..ror,Mithe•IIMING039··.::.::'WEU.SFAMI)MSE-!4a9.:                                                                            152.69                                        · ·· ·:· :· MO:
         :·· Chbck                              ·.· 9129rn:JQ9. .. : 1008 .·. :Steven Feekor~·:.                                                      · · · · · · · ·So~ IRA (67$1 ..1~1 commlt.slon                                                                                            ·\'~JELLSFARG08ASE· eM;i9: · :··. ·: ~-sPliT.. : .... ·. · .. ·. ·. ·• ·                                                                                         · "'11!0.00.:               .. ~78\l.CO .
        . .. Ch&e~··.              . .            :912912009 ·· .:·19Ce..·· :Btevet~Feekarl::_..                                                      : .: .: .; ·OI!$11tAl"fredMt:f'.. . ..                                                                                                    : APMm-Hl.AMliTS:50:         ·:.·:·. WEU.SFARGOaA.SE:..U51f                                                                            71J)(J                                                    -702.00.
              Chi&-Qk: ... ·.:· .. ·· ·· 9J'2:9t.200!3: : . 1~ :_.,;st~iHlFellkl!fi..":·                                      ·Tot:!l.f~rniJ.unt$26,000·:. .. ..                                                                                                                                : /APM:!rfiLIAAAGL 7:J.L                                     ~U.S FARGOBASE~;&-459                                                 ·· ·'71,00                                               ... :-024.00     .
         . ·:·c~flo!l:k.···              9!2SI2009.: .. ·:.1906    :.stavenFackan:·                                          . U~fi;B"k!ven F.el!ll<1111.(3%)                                                                                                                 .. · .             APMs"fiiRAAXA.a04 :                                   W"El.l..S.FMGOBASE-8<1-59                                                       n..OO                                                     -54-G.OD · ·
           '·Chm· ·                      9129J2000 .. ·.:: S90B    ·: siw.en F&ilk~m .:                                        tlad"IJRA (S78HS:5) -oomm"~Mfon·                                                                                                               · · · · ··lAP MB)"IIIRA "WPL982 :                                    ... WEllS fARGO SASE~ 3459                                                          :711-.00                                             ... --4-GS:O() .
         .:·Cheoll:· ·                   912af2:00ill.... ::1906   ::st.vtnFeek~m·:·                                  ..... :BqG!h,RA(!f11!1·1.S!5)coitJmmJon·.                                                                                                                                  ~MIIf!IIAAl.Nl1-ID..                                      :·_wm.t.SFMGOBASE~a.t-50                                                    ;78,00                                                · :-3DO.oo··
           . -Cheallh IRA (87!1-195) ootnmio>lon                                                                                                                                 . AP MoyoiAA lNG 201·                                        WEI.LS FARGO BASE> !469 . ·                                               71.00                                                · · · -312.;10
         ·:·Check..                      91291200:9 :·. : 1~08. : · · SteY.en FHKI!In                                     ... Booth. IRA (67B1-1S6) oommiulen· .· · ·                                                                                                                             P.P M:!!YI u:lJAMAM 860                      .·. ·....··\I\IEU.S FARGO BA:SE-.3451 :                                                 7.Q,I)(I.                                                  · ·234.00 ·
          : Chtcl.. . .            . . 912912(J0"9" ... :HiD~      .:         ~eeken· · ·:smv.n
                                                                                           . . . . ............... :aoolfl. IRA(6781-19:6).ocmm!ulon                  . .                                                                                                                        AP ~~~piAAANI 852         :. .               . ... :·WELLS FARGO BASE· 84:5ii :                                                       7!!,DQ . .                                                 . -Hi6.00

          : ~=: ......... ~~~~·: ::~= ~~-:::::~:=:
         :. Ch~Qk.


                OMak.
                            .          . 912912001 ·· ·.· ig(ji ·· ··$tey~Bnl"e:e:ken ...........·.:: .· .. · . . . . :· ·· ··St.J0ft~IRA(6781-195)o:lmn'liulon


                                                  10/"13.12009.:      ··21M:            .. ~ll!lnFet~ken-                .·. ··        ·
                                                                                                                                                                    :_ :_ ::
                                                                                                                     . ·:·.::.~·.:<4:50.00
                Chock·                          '·1011312009. :.2191. :.sm..ei\Fooken .                                  : .:: :: :::                  ·'--: :- :To!oi.$Amount•20,0DD,OO . . . : :                                                 : :                              .. :· APZoi11loANI·e~2 -:.                        : : _.. .. ·.WEUSFARGCBASE·9-45a.                                                            . 150.00 ·                                                     :-300.00.
                Ch~k:                             10f131.2009 ... 21$1:: : Ste\ol!nFMk.en.·                        ·: :: :_·:_·: :_:           :.                     :Ueftf!Hit:~fl"llll:l)~!'nl~n(:l.OO%) -::···                            ··.                                      : M'.lafait l.N~782 :··:·                      ::·:·::: .. ·.~Fp.RGO~E~e.-459                                                          ·· ··.150.00 .··                                                    .-150.0n.




                                                                                          =
                Chl!"ck.                          10J1lJ2009 . 2198 · ·· st.ve:1 FHk&n: .:                         :. ·: .. : :. : . . .       .                       ::i::~!llte   (6711-273) CommiM-10!1 · · · · · · · · · · · ·                                                         : APZWllte lFG 568. · .                   .··      ·             ·WEU.~FI\RGO BASE~            8-459                                  . ·. jSQ.OO .          . . .                                           D,DC·
        :::_:i!!::                                1~:~=~~g:-: . ;·§:.: : :=:~::::~···                              .=: . :-:-: : . : : : ;:-: : :. =;:~~~:n1~~~~~~~ &=~~~~: ~:.                           1
                                                                                                                                                                                                                                                                                            :-=::.:,.~~g~~             ~ .··
                                                                                                                                                                                                                                                                                                                                  5
                                                                                                                                                                                                                                                                                                                                                       :· :~~-~~~o-s.a:se-·&45~:                                                  :>~·5o:~:······.: .. ®O.oo:                     ::·::·.: .;~:~~:- ·

                                                                                    .• ms ......... ·-· · . . . . . . . . . =::;.~;:;;~~-~!~·~~~
        ·.-Chock                   · ·:         · 1011612001: .-_. 23Q-I": :. St.o;MF..                ~n-         . . . . .               .         · ·     __.._,.Tolol$1\!nount20,000.00: :: .. .. .. .. ..                                                                               APRIIl;nottoTNZ!-"N!_Ilt;2 .                              ·   ·.:WEUSFARGOIII\SE'llol~9.                        .                        150.00                                          · ··    ·:-~.00:


           .~:E. >
                Cheal<
                                                  l~~~~: ·-·~·-
                                                ..11!UI009 .·.:_.: 2793·_- ·:.st.v.nFeokoti                                                         .........          Cllont/oJ~e     ~~~~g~~:~~: •.
                                                                                                                                                                                                                                                                                                                                                       . .. WEI.I.SFARGOM!;E-1!4!-S··
                                                                                                                                                                                                                                                                                                                                                                                                                                      m:: . •.•.
                                                                                                                                                                                                                                                                                                                                                                                                                                  . 225.00.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 2,250.00
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .       .z:~:~~
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          :· '2,~5.00"
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .
         . Check                                  .11J312009 .· .. 2183 ... StalrrlnFI!Hiken                                                               .. ··:.·. TO"biJ-'Amctllnt:7~ 1 000Jlil'                 .                                                                            APM:a)"'I,AU.I ~g:g .                .        ..... "\"Vai,SI"AAGOBASC~IMG9..                                                    .._225.00.                                          ·.··.'"1,8-0:Qo.DCI"
         . :Check                                 111312009 '· · · 2763 · ·:. sto\l'tlh FM-keit                                                                        U~fl.~; 9t~M F&eken ('3.00%)                                                                                              APM:aya,AAXA 804                         · · ··:·:.·WELLS FARGO BA5E -.IM59.. .                                                      221:i.OO                                        · · · -1,-575-.00
           · Ch~                                  :1113J2001l ·· · ·. 27-l!:li.      Sta'JDh FHker;                                                               :    C-l:l~l:m· ·                                                                                                             "AP M:ayi:,A.AXA 1-48                                · · · ·wn.L..S !"ARGO 81\S~ -.1!-'59..                                          "225.00 ·                                                -1.~6-tl.tltl
                Ch~.·.                            :11/3.1200111 . . 271!~-           Stew'tnF"Hkeri                                                                                                                                                                                         :    APM•~.ALNL7-4-D·                                    :··· .. WEl...LSFAR,G08ASE-14S9..                                               "225.00·                                                 ~1,125.00
                Checll: . ·                       ·11f.l/20QQ         . · :%7-U .... Stevetl FMken: .                                                                                                                                                                                             AP May;.,A IN.G 201                 · · · · · ··.:·WEllS FARGO BA51i ~.B-4-:59.                                                    · 22fd~                                                  : ·•"!iDO.OO
                Chl!nls fARI)O BASE c 9-459· · ·                                         :22~.00                                                 ·. ~50.00
                Cllo'•nF,.k011 ·                                                                                                                                                                                       .APMoyo,AtF_.G566 ."                                      ..walBFARGOBME-'!459:·                                                     225.00                                                 .. -229.00
389
                                                                                                                                            RETIREMENT VALUE, LLC , KPKF .Books .
                                                                                                                                            .. Payments                  to Licensee Defendants
                                                                                                                                                          Mareh 2009 ltlro~gh Mort:h 2011r


                         TypO.                     Data              Num                                                                                 -M~                                             Acccuot                                                                               . Dobil :
          .Ch0 ·             ·                            .MJ Gi&•wlpit J&O' PU 03CI .                : .. WEl..LS FARGO SASE -&41Si.                                     172.M:                                           -3-4MO
      :.Chock .                                 IH101'200i      ~       ·        Sttwen F~OO                        UG«Well=: stlWM F-e11ken {J%)                                     . APQIIIuJpi•J&~U0··                                        .;so.oo·:
           ct1eo:k -·                     1111112009 -· · 3217 .                  SttNI!ti1 Fa..!.:;_,.                                                                                · AP Klng,B PU 140                             WEU.S FARGO llASeC3459:                                                                                               0~0       :
                                                                                                                                                                                                                                                                                                        15QJJO .......... 2.100,00
      .    Ql•~.                          12.1312~ ;·         EFT:·               ~f"ken                           ·.1J NorCti,S Jf:'l 002 .., .      . .. WEU.-S fARGO 51AS1; - a.t-59.                                     ..• I)Q.Iio .. .                               -1,800.00 .·
           Ci1eGII                       -1-UlaD09            EFT . .             Steven FHketl                    ·11781~1SIIorlh                                                       APNOI1h~SLNL702          .             . :. ::. WCI.l.SFARGOBASE-.8469..                                       300.00 ... ·                                 ·~1,500.00
           Cl1ock                  .     ·12/Jf.Z~ .          EFT                 SloYon F.. kon                   · onl-461 s North                                                   .. AP Noi!h,S PU 660 .                   . . : I'IEU.s FARGO !lASe'· $459.                                       300.00 ...                                   ,1,200.1>(1
           Olilct                  .. :_- -."12.13Q009.".·         EFT .          8tevfJ'n Fe-eQ1                    5'181-461 SHorih                                                      APNot1h,SAXM9L.                      ·· ··     WEI.LSFARGOBASE·0159·                                         30000                                            -9QO,{l0:
          :en~·                         ··
                                      .1'2J312008               .·.·.EFT···· Bttill;~tiFmen                        .67SHil1 SHorlh                                                          AP1*otlh,SAGL06:2 :                           WEUSFARGOI!ASE~Il459··.                                     : 300.00.:
                                                                                                                                                                                                                                                                                                     ·.· 300.00
                                                                                                                                                                                                                                                                                                                                                         -800,00 :
                                                                                                                                                                                                                                                                                                                                                         -300.-ilD ..
          ·c;,~ · · · · · · · · · · · ·12./3all09                   EFT     : Sbw.en F&e.ker~                     ·: 5761-441 SNorih .                                                      Af' Notlh,S L8L 771 ·                · •·     WEU.S FARGO BASE· 8459·
          .Cl\oek                          ·1213120M               EFT .       . ""=n F.. kon                      .87S1~1 ~North                                                       --APNorth,SPU1-40                        . ·.     WELLSFMGO~.E-:8-1:59:                                         3-D!JJ)Q                                            0.00
                                                                                                                                                                                            I'IELI.S FAR',H-IRA JPI 062                       WELLS FARGO I!AS!·U59· ·               .                      310.711··                                     ··2,ol86.24    .:
           Ch~                                1213QC09             !EFr : · - · stl!'.t-11il Fot:~:ken              eomm~lm.                                                               AP Holdr,H-IRA lN1.28A                         1'/EU.S FARGO BASE· 11459..                                   310.78                                        ··2, !75,48    .:
                                                                                                                                                                                     . : :p,p Har~,H-IRA..AXJ.\!28 ..... : ....           VIEI.l.S FARGO BASE'"':a-46".                               : 310.78 .                                    ···1,06-1.68

           ~-=··········••1=       ~~ ·=~=
                                                                                                                   :CommJssiQO
                                                                                                                   · Commlsiloo                                                         .. AP H•rdr,H-IAA lNI. 7112 . ·                   1'/EU.S FARGO BASEc0159:                                      310.78-·                                      ·-155310   :
          :Che-ek             . _ .. ·. _· .. · .1200009 .... EFT .            : Stwf.en ~sken- ·                  ·commllmlon ·                                                        ..APHordJ,H-IRA~U98G :                            WEI.LSFARGOBASE·.8459                                         31o.re ..                                    -1~43:12 :
          ·Chock                              12/JI20(lg · .. ·Eft:        . stovooF.,kO4 :
                       ·1mam ·· ··                                 fFT ·· ·· St.v... F..k09: · ·EFT                  : Sto'ffl1 Fel!lken:
           CherJ;" · · · · · · · · · · '121312009. ::      EFT                 : Stenn Fuken                      :CoiT)I"'1&afon · ·                                                   :·APGold1e62 ·:                 WELLS FARGO BA$E· 8459.                                       :uo.BS ..                                    . -441.70
            Check·                          1~01:19 .:             EFT         · · SUI"ven Fek~n."                   Cam~ton                                                            ··APGDI~III',BD-IRAANI!5:Z1        .              \iVEU.SFARGOBA.-BE..:a.t-59'                                  22Q.Rs··                                     . -220.85
                                                                                                                                                                                        .. AP Ooloh«,BD-lAA I'LI140                       WEI.LS f(IRGD !!ASE··IJ4So· ·                     · · · · · · ;uo,ao                                       .. Mil
            Ch.eolc                · ·' ·: -12/.3Q:O{I9 .:         EFT             ~Ml Fe111ken.·                  · Cammla:alon
                                                                                                                    · ·c.ro! Arin Stuirnl:f (6781-A83}                                  . WEI.L$ FAR~O liAS~· 8450 ·                  ·   .SPUT· ·. ···     ·. · · ·. ·    ··                                                   ·1,05MO              ·-1,050.00
          .Ch.eck                             1~e-                 EFT            SCB"vbnFHk-lln··
          'Check                              ·12/laOD£1 ·         !;:FT          SUN-en FIMik~n                    · ·camriUDicn        ·                                              .• AP Sllorrotl PU seo .           . · .: •.      WELLS FAR,GO 8AliE·8459.                                      210.00                                           -Wl.OO
                                                                                                                · · · Commlaloo                                                         N'~IH'TIIIIJIJ(A:59l'..                           WEUBFARGOBASE~a.t-59                                          21D.IJO· ·                                     -630.00 .
           Check·                              12MD09              EFT         ·: S'lu'llcn Feek-en'.
           Check- .           '1:zla/2{)09 .·                      .EFT           S'levM fuk-en                       ·eom.mini"on                                                     . .AP S!lofml AG~Oin :        . :: WELLS FARGO I!ASE-8459: · .                                                   :'liO,DO                                     : ...C20.CO
           Cl1>0k ............ 12/Jf.ZGOi ·                         EFT        . SbwanF..k..,··                    . ·cQmmbmiCO.                                                          AP Snorrotl LBU71            ·. WEU.S FARGO I!ASE·M59..                                                     . 210.00 ..                                    :   -210.~0

           Ch-I'Ok         · 1213J2.00!ll ·.                       "EFT        · titavBn Fukml- ·                     Oommlalcin : :               :·:         ··:                        AP Shorrotl PU !40         .. : WOI.LS!'ARGO SAliE-:11459:                                                    210.00                                       . . 0.00 .'.
           Onock ...... ··.··.:121312009:                          EFT         . stovonF..kon.                      s...,ol & l'lonoy Sh...,..lo:rTnl"t (117iH01)                        ·WELLs FARGO !!ASEC$45~ ....... .SPLIT· :: ·:· ·: ·: ·: ·: ·: :                                                                        5,840.0Q             .-:5,84-CUJD ·
           .Che.cli;.              . . . . .1:213/2009              EFT           Steven F"'ken .                  · Commmlon ·                                                        .. AP Sll""""',2~.00        .
                                                                                                                   ·eomrrils:l!llon                                                    .. APSh~brJPl1tl3··                      · .". ·· v.tEU.SFARG.OBASE-a.t-50.                                    : 66<1,oo·.                                    ·1,092.00 :
        · Ch~k                             . 1213t.Z009 ·.         EFT         :. SMven ~eken . :
          CM-Ck                                                             . stann ~Hk!n.                                                                                                .AP Shcrwmrifrie-rAGLOGi                         WSJ.S FARGO BASE-8459·                                       5114,00• .                                   -1,1215.00
                                            ·12/J/2009 .:          EFT                                             :.Ct:J.~~!'JC"'F   ..                                                                                                                                                                                                            .. -584.00
            Clm::!( .                       '12JJJ2009 ·              EFT ·   staven Feeken·                        Oornmlealon                                                        . .NJ Shi!YmiBk-e-r LBL 771 : ·                     \Na.l.5 FAA.Go BAS!: .:.8459·                                5114.00·
                                                                                                                   · ·eommiMton ·                                                          AP Shtwi'T'NibrPLI1o40                     -:.- mllS FARGO BASE- 8-459                                     : 584.oo:                                             0.00.
            Check                           :12/JJ2009. ·             EFT·    Steven Fee~m
                                                                                                                                                                                        =~~~~~~1j~568 ·.· •·• ~:r:.i~~~~~~
                                                                                                                    Uorllj<> W.O.Io,.fRA (B781·11l5B)                                                                                                                                                                            180.00 ..               ·110,00
           t:heok "                         .12141200~ :. . . EFT .           -•n Fookon
           ~                                · i21o&l200iil · · · · ·. EFT     Sto\lct1 Fet~ken                     ·carnmb:alon.                                                                                                                                                                      .110.00:                                           .. 0.00
           Cne.:.k            .......   :: :1:2110120D9: . EFT                Stev~n F~ktn.                         Butofd &. Harballil Gcldloer-(8781-400}                            · WELLS FARGO SASE· Ms~·. . ... • .SPLIT-·:· . . ..                                                              15!1,43::                .112 •. 7•.             -625.711
           .Chedt                           . t21101200g ·            EfT .   S'!e'l/611 Fetoken                    Cammiaiot1 · · ·                                                   · :AP Gotcher JPI183          '           . VtfEU.S FARGO BASE- M5!i'-
                                                                                                                                                                                       . MJ GD'Idl.er' AGL 062 ............. ·.:· Vt'B..l.S FARGO BAS!i -·us;                                           156.~5                           .
                                                                                                                                                                                                                                                                                                                                                         -4B.35
           'Chm
           .Cheok
                                            -12/1MQDO:
                                            >~::tJ1012009.
                                                                      EFT.
                                                                      EFT .
                                                                              Ste.len F"eek~
                                                                              SkNtn Fet~!li;cn
                                                                                                                    Ccmmlnloo ·
                                                                                                                    Cil~ttml:s81otl·                                                      AP GDI.O,er L.SL n1 ._..             . ~FARGO BASE -8459                                                    : 156.~···                                         ~lm··
                                                                                                                    Commlalan ·                                                        : #J IJotC,ftr t:"lJ 1-40               · 'NEU.S FARGO BASE -·1-45'9:                                            1!6.45.                                              0.00
           ·Ch4ok·                          ·1:V10rN09                EFT     Stevtn F"'!leken
           -CMc:k                       · · ·t2:J10.12:D09. ,. . , EFT· · Steven Feek!tQ                            W...Jm!RA (67i1·185Cj                                              ..WELLS FARGO 81\SE • 8459·             . AP W.oelor,O M IAAU':::h~~ ·
                         .:
                                        .. :.tV10JZOOQ.
                                        : .. 1211Da009.:
                                              1:Z11Dntl09
                                        ··_:1af1~~~
                                                            EFT .. · .. ·.stev.m.Feeken
                                                                   i!.FT
                                                                   :EFT
                                                                   eFT
                                                                                  stirttll-nFIHk-trt
                                                                                  Stwen FHkotl"l·
                                                                                  stil'vct1Fe~kM1.
                                                                                                                     Dlrnmiulon
                                                                                                                     C                                                                                                                                                                                                                            .. . ..    . . . ...
                                                                                                                                                                                                                  ..         . ..              .. .. ..
                                                                                                                                                                                       ..                   ..         ..      ... .     --
                                                                                                                                                                                                                                            .    ....      ..          .. . ..
                                                                                                                                                                                       .         ..                             .  .        ·_    ,· ·_ . . · .. :     . :.
                                                                                                                                                                                       .                    ...             .. .. .. ..·......... . .. . . . . . . . . . . .
         "1P:o!OAM:                                                                                                                                                                         RETIREMENT VAI,UE~ L,LC- ~PKF                                          B~bks
              .11212:1113 ..                                                                                                                                                           · Payments                              to Licensee Defendants
          . ,._..1_                                                                                                                                                                                                   Man:h 201)9through M•"'l:t :zo1o •
                                                   __ :·               Nom
                          T)'IIO::                                                                                  ·:N&mo:                                                                                                                                                AOQ0\1111."                                         :splh: .·                             Do bit                                         BlllllCo.:.
          : Chr,elc _                       ·12110J2fl09           .:EFT .. · :staven t"ft~wn .                                                              eo~on .                                                                                       APflllonChortTruo!Al(,.l(,6, 7~-                        WELLS FAR: : : : :. · .
                                                                                                                                                    .. ~l!or,No 0 cy!RA(i7!1--4MB)
                                                                                                                                                                                                                                                      : : AP Sll""""'kor,N IRALBL 771":. ·:. ·... \NELtS.FAAGo·liAsE.~ ~ri;i
                                                                                                                                                                                                                                                    . :· .. APSil""""'kor,NtRAPUHO :· :·:·: .WEI.!.SFARGOBASE·k5ll.
                                                                                                                                                                                                                                                      . · : · v.al.$ FARGO BASE--·1!4~9 .. · .: · ."-SPLIT---
                                                                                                                                                                                                                                                                                                                                                                           . 1BO.IIQ"
                                                                                                                                                                                                                                                                                                                                                                           . 180.00
                                                                                                                                                                                                                                                                                                                                                                                                          380.00.
                                                                                                                                                                                                                                                                                                                                                                                                                                       ·100.00
                                                                                                                                                                                                                                                                                                                                                                                                                                      .. ·aM..
                                                                                                                                                                                                                                                                                                                                                                                                                              · :.3l!O.oo· · ·
         ·.- Ch"Mik·.                      . : 1211o.r.:!OOS:. ·. :·· ·5FT ··steven Feeke:n ·                                                          CornmiAion                  ·                                                                      .. N' Sh-wmaker,NMcy IRA Lal 771. ·.. ·MU.s r:-AR.so BASE- 6-4-5~ ·:                                          .:         1BC:ao·                                            ·-100.00"
      : ·: Cl1-11pt.:·_ ·:                 : 1:U1CJ2Q~.'.' ";eFT· .. "stevenFIIHIIken ·.                                                                     ·coiTl'mo!Hion: ·                                                                             P.PSh1'W'IN:ke:r,Ni!J1CYIAAPU140:.:                  :WEl...i.SFARGOaASE-6459 .. ..                                     180.00.                                             · . ti.OO:
      . -:: Ch~. :. .                      .- -1211P.®rJ9 ... ":EFT        : Bttirbtl Feeke-n                                                                ,Sh~~er,&.t00cii_AA(6781..CMD} ·                                                          ... WEllHARGOBASEO~Q- .. _-_-· :.sp!Jf.: ........ ·: ·.. : : ... ·                                                                                 7os,oo·                     -~788.00·
        -:.    Ch~·.                          12110J2000 ·' ··EFT·        : StC'II'on Faakan                                                             ··CornmFttlon                           · ·                                                      . APShewm.aket,&uniRAPU'QBO .... ::V~S.t.SFARGOBASE.:..B459.                                                             15J1.60·""                                         -o63S.4<>:
      · -:. Check.·                           1211012009 ·· ... ·EFT:· .. :·-sooen FHJ(I,~::                                                        : _.·Corrtn'.illfon· ·                                                                                 . APS00wmt:kor,simiRAJPI1il                  ·:WELtSFARGOBASE-1!458:                                                    1:Siii.6D                                          :--.471!i.lliCf
          . Cllet:k.                          12110J20-Q9::· .. =EFT.     . :SteVen F~~te-ken:                                                        . Camrra.ilon:                                                                                         AP llllhlo,R-IRA!..FGOOS·:..                  :WELLSPARGOBASE~I!4&9:                                                278.00                                      -~,200.110:
               Ohocl<                         12/2312009 ... ""EFT              : Stoven Foek"'                                                         ·eommlnlor.-·                                                                                   .. APS!Wo,R~RA!..FGOOS··                  · .· -WEIJ.$FARGOBASE·1!4~9..                                         . 278.00                                                  -1,eJ2...oo:
            CheCk·                        . 12!2312009:· ·: S:FT               ...   Sb"'vml ~ft~kefl                         · · · · · · ·: :: ·: · · · Comnln.Jon·                                                                                       APBhfvll',R-4RAAXA82fi:··                :   .'.·:.~FARGO              BASE .. M59 ·                                '276.00                                            ~1.e1<1.oo
          . Ch~.'                          . · _12f23120DS' ,.    efT ..        ·:   Steven Fe-eken                           .......... ::. · ·. · CorTvnb.&.lon                                                                                          APSIWo,R~RA!..FG 782 :               :_: :: :·.:WELLS FARGO BASE ;·e.159 ..... : ·:                          . ·278.110                                            ·--1~~80.00




               = ..
          · Check                            ·1212312009:· ·. Err· .             :   steven.FMkiMI ::                         .......... ·: · · .. · .. comnilselon·                                                                                       APShlvo,R4RAPU $GO ·                 -- . ·: · ..WEU.SFARQO BASEc"MS9.. .. · .                                      270.00                                             '111>1.00"
            Check·
               Cheek

               Che.;::k
           Ched:.
           Chkk.
                                                               .-: . :.
                                             ..1212312009.' . .'. EFT ::
                                              12./'Z.312009.' . . ·EFT
                                             -~=~-:                   ~
                                       .. ·: ..12./23J2CXI9 :· ::: EFT .. · ..
                                       : ....12..12312009··
                                              1212312009 ·
                                                                 .. EFT ....
                                                                                 .   sta'ttn Fatk.m : ·
                                                                                : SteviRFuki!n :·
                                                                                     :::.~==··
                                                                                     ~         fMkM ·
                                                                                     ~l'i~ttkftl1
                                                                 · · EFT · · · · stoven F~OO
                                                                                                                                          .. ..
                                                                                                                                                   ... · C¢mnil!uJ.Icm .
                                                                                                                                                        ·: CommiHlon.
                                                                                                                                    . ·:. :~::->:>:=::~~:·
                                                                                                                                                         : G~!Mpje,Gioi-lrdRA (671i1~7BA)'
                                                                                                                                                         : Comml;ulj:)n, .....
                                                                                                                                                         · Cotntnlulo./'1'
                                                                                                                                                                                                                                                         · f;IJ-Shhre-,lt-iRALFGI~:I . . . . :· .. - .-:-wEl.l..SFARGOBASE~·S450··.··.:·
                                                                                                                                                                                                                                                         · ·p,p Sh~e 1 ~-fRAf:ltl ~30
                                                                                                                                                                                                                                                         : · AP~IYfl.R..fRA ANI521·
                                                                                                                                                                                                                                                        · .. APSI1~o,R4RAPLI !4<>:
                                                                                                                                                                                                                                                                                            ·::· . _:.· ': :·'M:.LJ..s FARGO BASE~ e-45g._ .. ·.·
                                                                                                                                                                                                                                                                                                   .·.· ·· 'NELLS FARGO BASE.:. ~9- ·
                                                                                                                                                                                                                                                                                        .... --_:WELLSFARG08A.SE'5<16L.
                                                                                                                                                                                                                                                           .WELLSFARGOBASE~I!458 · ."."._.."-SPLIT- ... ---- .. · ·: : :.
                                                                                                                                                                                                                                                          ·.AP GUIO!'plO,G-IRAPU MO : ..... ':: WEU.S FAAGO BASE~845~:
                                                                                                                                                                                                                                                          : AP Glllollplo,G·IRA AGL 06Z .. .. ... : WELLS FAAG.18
           C,l!lcl:.                          12J23J20ml··       :. EFT·: .... Stevenfeeken                                                              : Commbmlah·                                                                                   . "APGID.n.ple-,GoiRALf(!I1Q3.. . . . :: IJI.IELLSF"ARGOB.AS6"~·~59:·                                                  -320.08.                                       . : -320.08 .
          ·Check.                             12n312COS:-.       :. EFT. . . : Stw~ Fltldken                                                             : Comm~lbn                                                                                       ··APGmollplo,G-IRAPU14<> .. :. . :. WELLSFAR     ,=~~~~g=t~~:
                                                                                                                                                                                                                                                                                                     ~SFARGOBASE,II<5o:.
                                                                                                                                                                                                                                                                                                                                                        • ..             :_732.00:
                                                                                                                                                                                                                                                                                                                                                                                   m:~
                                                                                                                                                                                                                                                                                                                                                                                                                              •H3,660,00 : '
                                                                                                                                                                                                                                                                                                                                                                                                                              "'2,821.00 .
                                                                                                                                                                                                                                                                                                                                                                                                                              :'2,196.110.:.
       ·. :·checli: ·                     -12173.12009· : . =~I"T-= -. · stwecF-~···                                                              ·:.· .. Commlulon                                                                                       ;APKomp,.!-IRAAGLOG2.         . ·. : I\EJ.SFAAGOBASE:.e.l59:                                                 . :.732.00.                                            ·~1.o!Cioi.Dq:
          : Check. :: · · · · · · · : . · : l212312009.- : . :EFT -.. -: ·. · -stevei-J Fee'keri                                                          Cotr'lmlnion                                                                                    : AP lloii'!',.!-IRA ANt 521" .. ." ... :: 'Mill.S FAAGO BASE, e.l5il. .                                  . .. 732.0C .                                                 --m.oo-
          .:ChQ:                    .. :J2f.ZU20D9 ·=-:.·:EFI . . . . Sti!VeriF'!IIt~n..                                                                     Cumm'-Eiori- .-                                      ·                                       . AP lloiTl!',J..IRA PU 1'0.   . ... '."." \Mill.S fAAGO BASE, e.IS~:                                       .. : 732.0C                                                      _, 0.00:
          : Ch~k .::-                     : 1.213Qf.Z009 ... .EFT .. : : .'st.fiv-en Fet~k-tn .: ...                                         .. .... M:!!M, Robert MIRA (678,·569)'                                                                       -WELLSfMGOBASE~84S9                   ·_-_-._-•_:_-..t;l'\.11··:·:::.-- ·:.-.-.: .. :.:           . · · · ·· ·: .. :· .. ·                 · .. 'OQD.DQ                      -900.00 :
              :.chDGk.:          .1:2(30J2009         · EFT· ·: :·Sift~dl F-M~kcn : . ·                                                              .·.. camm-.!on                                                                                       .APMorin,IHRAMMI025 .·                                WELLSFARGOIIASE"7e.l5~              ............           :·1~.00 ·                                                  ___     co:
                                                                                                                                                                                                                                                                                                                                                                                                                                      •7ti:Q-.'Cl'O·:
          ·· Chedt.:             :1:2JJC12008. ···EFT: ::·:stev-enFeeken':                                                                              :·   Ct=~mmlt.;l-on                                                                               .APMarin,R-tRAPU9&0: ·.                 :.:::·.: 'vVi!U..SF'AAG08ASE-~·1!45ll      : .. -                        ·:100.00:.                                         . :'100.00:'
             Check       · · · - '12f'!O/l009 .: 'EFT:           ·Sil!ll!!l'l fl'eken ::                                                                ··   Cotnni~~oo                                                                                   · AP Uann,R-IRA·LFG 2t:i .              : :: ...VJf.US ~AAGO BASE ~.&4-59          · · · · · · · · · · · : 150.00 .
             Check:· :: ·:.... -: 1213Cl.1:2.0Qfl :·. :EFT: .. :$Wven F1eek-!n :.                                                                            CommU!on ·                                                                                   . AP Ml!lnn,R-:JRAAXA 720 .             : -.·: .. ·:· waLSI FARGO BASE~ LW:51i1    :                     · ·'150.00 .                                                       --300.00 :·
               Check:· · · ·: ·: · · · ·12J30J201)Q .:                ·EFT·   · · ':staveo Feeke.n.:                            . . .             · · Commaloen                                                                                          ""APMono,R"RA-i.FG1U--                      :: :: Wi'USFAAG08ASE,.I14!IO:."."                             :150.00 ·                                                           -1so.oo·-·
               Chl    ·:en:          .:st"ven Fccken.                                                          Comli'llulot~.: ·                                                                             : MJ M•chC111,.J-IAAAGl 0112...                         WEtLa FARGO BASE- 3-459. . ·                              : 354.00                                           .       -~708.0Q:.

       ·::.g:::
         :: ChMt.
                                       :'.'.:.'~=:.::: :-:~~:                 :; :.:=~==··:...
                                                : ·1m201-o · · · ·:EFT: : · .'.Ste'r'en Fe-ekon-·· ..··
                                                                                                                                         . .......g:~~::.::.:·.:· :·: :. :. :. :... :..
                                                                                                                                                             ~~~rtaw,luo:.­
                                                                                                                                                                                                                                                                                                                                                                                                                                         --ono
          : C.h1Ck.:                 : · · · · ·: ·1n/:,l:OUI: ...... EFT ..... st.v-t!(l Feekt~n ·                                                          Oomr:nlti:&!Qtl ::                                 ·         ·                              ::APM•rlow, K"AA .·. ·                 WEU.SFAAGOBASE'845t:                                                           1S5.00-                                        ~1~48500:.
               Chll!lti:                           1nr.mHI': ... EFT            ·steven P:eaktm ·                                                            CommiA!on .                                                                                ·:· APMarlow,K-IRASlA3U.........'.' .'Nel..l.SFAAGOBASI.i-8-4-BI.                                                      165.00                                         ·1,320.00·
               Chttdr:               : ... : 117r.!Oto:· .. "e;FT·            ::stev-enF~en..                                                                Comm!Mon ·                                                                                  : APMwrlcwo,liotJ :                                                                                   :_APPJiarlowjK-IRAPU980:                               .WEU.SFARGOBASE.-84U :-·                                       16'5.00                                                :~5.oo:
               Chai:k·:                : 117120HJ:    .. EFT: . . -Sto\1-en FeiekBn .'                                                                       C:Qmm~M                                                                                     : APMorlow,KTIP.A.LFG272..                             .WELLSFARGOBASE'-6-49:                                  . 16!1.00                                                     ·-61Kl.OO'
               Climr:               . : 1n12o1a-: . : ::eFT. · : stev-!!:li FIN!kim ·                                                        . .. .          eomrnJ:ul.on.: .                                                                            · APMarluw,K·IRAAXA1'29                                'Mill.SFARQOBI\SE-845ll:                                   .185.00.                                                   :-49-5.00:
               Chitcli.......... : .... 1n121:110 .      EFT    ·-Steven F11eki:O:                                                           . .'. :.        C.Ommlslltrn                                                                                 .AP Mel!ow,K--IRA.ING 15J .                           .WELl.S FARGO BAsE- 8-4!1J:Q-                                  16'5,00                                    .       .:.~3               1D~40AM                                                                                                                                                         RETIREMENl'~~t.~~. t.i.b; KP~F Elo~ks
               G212:1!1S                                                                                                                                               · Payments to Licensee Detenii~mts
       ... _,.,..,... SO.IO                                                                                                                                                                    •• hi!! ret. 2001! ifll-ougio Mliroh 2010
                                                     c;,jO ..              : · Nl.im                                           . Name                                                     ·. ·Momo·
              :check.                         ·;nao10 :: ... EFT: .. : -~~,:~m;                                                                   Camm~lcn·                                                                             /JP M:srquez,L-IAAMMI       m ·               · · WEU.S FAR;-t;;.C) f&A,SE -M5D      .                                                       .-5,688.00 .
              "cheo~<59 ·                  300.119 ·                                                  -300.10.:.
                                                                                                                                                                                                                                                                                                                                                                                              . Q,.po·:·.
                Cfle'*
              ·Check
                                                1/1-412010
                                               "1/211,1'2010
                                                              ··EFT. · · :: stm"-en P"lltill~n.
                                                                            EFT ·. ·.·. ·smven F"eeken
                                                                                                                                              · Coi11mbeJon
                                                                                                                                               .-trMn, Orllen~~:·G Tr8d IRA (8781:..7041 Cbm:m!Alom
                                                                                                                                                                                                                                           ~~F~Ici~ii~~:~~.                               =fARGOilABE-1><59 ·                      >00.00 ·                                                   -450.00··
              . Cil~M~k                         112112010          EFT .... :. SWt.en F.-~:·                                                   "Cvi11hlb~Oi1                                                                           .. AP lrMn,o-TRAD IRAAXACJ                                                         ComrniB&oo                                                                                                                                                                                                                           :. : -150,00
                                                                                                                                                                                                                                                                                                                             <                    •                                            :_ o,oo<
      ·. ·.. CMQ: ......... · .. 2118J2tl.t0
        ·: :· .. Ch®k"·..
               CMck·
         ·. ·. Check·. .. .
                                                      :::EFT:
                                          : ·2J~ a/2-tl1 Q
                                         .·. mw.za10 -:··
                                         ·:. 2Ji 612-ili C' : .
                                                                ··.SitJvenFee"k-en·:
                                                                      ··    aFT·     ·· :s!'!e"llet'l F-1-Ktn · :
                                                                            EfT.. : ...stft8f1Ftltt~l!ll.·
                                                             ffi. . . . : .S1fi:len Fn"km ·. · ...
                                                                                                                                          ··. comrni:H.IOO . . . . . ..
                                                                                                                                              . R..,_ M, W!lghl Jr:ad.IRA (8781-7.12) Comrrln!one
                                                                                                                                              ··Camml:u!oo
                                                                                                                                                 C:Qmtn~on·
                                                                                                                                                                           ·
                                                                                                                                                                                                          .. . . . . . . .
                                                                                                                                                                                                                                         ~$~~-=:...-~"::..
                                                                                                                                                                                                                                    ... "AP'Mlgh~R-TRAillRA LFG 248
                                                                                                                                                                                                                                                                               ·._         =~MG~;,.;,E;~s
                                                                                                                                                                                                                                                                         : · .: WEJ.LSFARGQ BASE·- 0450..
                                                                                                                                                                                                                                                                                                          ............ :1.21.00
                                                                                                                                                                                                                                                                                                                       321.00 ·
                                                                                                                                                                                                                                                                                                                                                                    l,210,01)      . : ~:.t.i10,00
                                                                                                                                                                                                                                                                                                                                                                                       -2,68g,O· .·. · :· 5FT·         ·. · ·. SWVeri   F-1e~11i1.    ·. ·.·
                                                                                                                                                  Commluloo
                                                                                                                                                  Ccmm!ulon                                                                              ~:~~==:m::m~·--
                                                                                                                                                                                                                                        .APWrfgh~~TRADIRAAXA09,.
                                                                                                                                                                                                                                                                                           ~~~:~g~~~==
                                                                                                                                                                                                                                                                                           . Wl>U-$ FARGO BASE- 1\.459 ·: .
                                                                                                                                                                                                                                                                                                                                                  .~l:~---
                                                                                                                                                                                                                                                                                                                                                      .321.00 .·
                                                                                                                                                                                                                                                                                                                                                                                        .;,,605,00.
                                                                                                                                                                                                                                                                                                                                                                                         -1,28-1.00
                                                                                                                                                                                                                                                                                                                                                                                          . ·..963.00
        _::::·~:·:-
         ·:.Check·:
                                         : ~~~~~- .... ·.·~:: :_:·_:::=~:::;:
                                         ·: 2J''BI2"il1b·                   EFf·· .·. ·.·Stev4n         F-ee~.·
                                                                                                                                                  Corn!nw.ion.
                                                                                                                                                  .Comml:ulon
                                                                                                                                              . comm!ulon . : . . . . . . .. · . : .. · . · · . · · . · ·
                                                                                                                                                                                                                                         APWr111!1,R-TRAD !RA L.FG 1el. ·.· .·.· :· 'h'EU.S FARGO BASE:~.e.459 . ..
                                                                                                                                                                                                                                         AP W!lltl~R-TRAD IRA PLI 1•0 · ·_- ."." ." 'M!U-S FARGO BASE -lol58
                                                                                                                                                                                                                                                                                                                                                      321.00
                                                                                                                                                                                                                                                                                                                                                      321.00
                                                                                                                                                                                                                                                                                                                                                                                        ·. --442.00.
                                                                                                                                                                                                                                                                                                                                                                                          ..-321.00.
                                                                                                                                                                                                                                         ~,r.,~~~lf.~;p1 30                                ~~.t~:':":':':.~r ...9
                                                                                                                                              · Cornmiukln · · . .                        ··     · ·. ·.                .                                                                                                                                                                       ·0.00·
         ·.:g:~::.                       : =~~'.·:·::::~~:: ~: :··=:~:::·::                                                                   : · Mlctu!tet E.   Mc~JtY (8781·7:8tl) Cl:l~o-n•.
                                                                                                                                                                                                                                         AP McNulty, M W 699 .·.. ·..:·: .:·.· .:· · .· Y\IEUS FARGO BASE~ &45-B. ·
                                                                                                                                                                                                                                                                                                                                                      321.00
                                                                                                                                                                                                                                                                                                                                                      ioti.oD
                                                                                                                                                                                                                                                                                                                                                                    3,oGO.oO •.     · ~a.cioo.oo
                                                                                                                                                                                                                                                                                                                                                                                    .       ~2,7i>O.OO.
         ::Ch~·                        . ·:     2.12~1-&         ······5FT··           :.-:.~en Fe-e~.·                                   .:·     Cor:mn~MJo;Jfi:    · ·
          ·. ChQ··                     · · :. -21251201D :.:.·:.:.EFT                  ··:. · "SWYi'11"1 Feetfi1 :· ·                         ·. CommNion                                                                             . AJl Md\lulty, M lFG 081          ··     · · ... · \I'JEUS FARGO BASE·r·M$9 ·.: .                              300.00 ..                     .. ·2.-400.00
                                                                                                                                                                                                                                       · APMoNulry,MLI!L:l                                                                                                                                                                          .
                                                                                                                                                                          . ..
                                                                                                                                                                             . .
                                                                                                                                                                               .. .
                                                                                                                                                                                  .. .
                                                                                                                                                                                     . .      .. .

            :18:~41.1                                                                                                                                                   RETIREMENT                vALU ( CL.c • Kf»KF Books •.
             am~3                                                                                                                                                 ·       Paylllen~ to Uceri~ee.Qefendants
            -~~:~r~                                                                                                                                                                    M~rch l009fi!ri.~g~ Moi-c~ 2010 : ·



              ~~k
                     :y,_
          . :C!!Ook .·

                 Jutal·~e:nFr:e)r:~-
                                                   oa:-·· ··
                                           :311812010 ·
                                          . :3J18f.!01&:
                                                                   ··Num

                                                                    I:FE
                                                                   ·EFt
                                                                                    ·S.ftVenfHkl.lrt
                                                                                    ·S'Ie'irmJ:"MIImn
                                                                                                                ·~:
                                                                                                                                               ca;riwaron
                                                                                                                                               eomm~Nim
                                                                                                                                                                                   ·.-                                                  :_:_A~m

                                                                                                                                                                                                                           :AP Hloloo,J&L PU 1,0.
                                                                                                                                                                                                                           : AP Hloloo)&L Jtit 6~3
                                                                                                                                                                                                                                                                                             .Splh·

                                                                                                                                                                                                                                                                         :· WELLS FAAGO BASE • &459
                                                                                                                                                                                                                                                                         . : · I'IW.S FARGO BI\SEC; 6461
                                                                                                                                                                                                                                                                                                                   .                                                                            ·150.00·:
                                                                                                                                                                                                                                                                                                                                                                                                   0.00 :
                                                                                                                                                                                                                                                                                                                                                                                                    o.oo·: ·
                  at.V;.,J.stijuo.             .      .......                      ·: :· :· :·:             :
              Ch~k
           _Chac:k·:.
                     ·                      "'T2117f20~
                                             12/17t2000
                                                                     3-755'
                                                                 ··3-755·
                                                                                     Sta\rcnJ.Skljus_ ·
                                                                                    :Sta\titti.J.skljUa
                                                                                                                                                                                                                          .. v.a.LS FARGO.eAse~iu!to·                     .   .SPi..ri...... ·.: ·: ·: .: .: : :                           : · · .. :. :·. ·:, ..~.~o;oo                    · ·.z;oob.oo::
                                                                                                                                               Client:. JOhn J, tiQittldftW(67.81-516l                                      #' H~ftlf.J PU-:900. ·.                       · WELJ...S, FAAGO BASE.~·&4-5El.                                  GCO·.oo.                                        ; :L2,0Q0,(10 ._.
            01Kk :                          1.V17f200~              _3755.          :sbnril'n J. Ski.Ju».                                      Tt1111J$umoont$2:S,ooo ::·:· .                                             : ·MJH'Iilbd..,..J JPi   m .                        WEu.sF.ARGo BASE- 845"1 ·                                     soo.oo:.
            Choet
                                     ..     :~g::                  m~
                                          ·:1211712009 . ·:uM ....:.so.vonJ •.s~~
                                                                                     =~ j: ~~t:                                                Ca~m~jona .. :
                                                                                                                                                                                                                          .. /JPHolb!.ci.w,J).)t.ATn..
                                                                                                                                                                                                                       .... APHo11Miow,JJPI183 ·
                                                                                                                                                                                                                        . . :AP Hoi!Od..,,J PU 140 ·.: .
                                                                                                                                                                                                                                                                   WELLB~ARGOBI\SE-·M5a·,
                                                                                                                                                                                                                                                              .. WELLS FARGO !lASE" 646• .
                                                                                                                                                                                                                        · · WELLSFARGOBASc·M59 .... ·:·::·.SPI.I(,:.....:... : ..... ,... ··:··..
                                                                                                                                                                                                                                                                                                                                        .. 500.00.
                                                                                                                                                                                                                                                                                                                                         · 500.00
                                                                                                                                                                                                                                                                                                                                        .. 500.00:
                                                                                                                                                                                                                                                                                                                                           : . . . . :· .: .. !1,91.9.61:
                                                                                                                                                                                                                                                                                                                                                                                           ··1,000.00 ..
                                                                                                                                                                                                                                                                                                                                                                                           : .•51)0.()0 ..
                                                                                                                                                                                                                                                                                                                                                                                               .. 0.00 ..
                                                                                                                                                                                                                                                                                                                                                                                       ..-11,~19.61 ..
          · :.chsok              ·· ·· ·:12117t20Q9 -. ··_3734.                     ·:S!a"'MJ,S~Jl:a-                                          Cll~ Lyn~ .J.e11n ~ht~lRA (87'U-421). ·..                                  · APCOI1ton~L~fiAW 89Q . . . . ::c:. v.al.SFARGOBASE.'M51 ·: ·: ·                                           . 1,\01.97:. ·                                     -10,727.84"
           .. C~ook.                      . ·1211112009           ;.!7~:.           .l)!oyonJ.S~ju;                                            Tol>l $Amouot: 119,199.03.. . .. .. ..                                     · APConton~L~fiA LNL7'0. : . : . :: :: ..v.al.S FARGO BASE,.M!t: · ·                                    ... : .1,191.11i:                                         . -0,$15.6$:
          ··.Chock·:                      :: 12117noog · ·:3784·                    -·stevenJ.SkiJul                                           Uoeni.e-e: SUJ\1-eJU. Sld)J:I (10.00'%) · ·                              . APCoolani,L~AALN~OII!A. :::•:.:·. :· WEll.!!FARGOBASE-Me9..                                              : .. ·.1,181.11~ ..                                      . "-1!1.343.72··
           :_:g::r·: :: :: ::::-~-:~;~;::::::A;:::-- ::::=:~:::t:_-
           -.Check-:...                     ·1211712009 ·.· .. ···.a7a4·           ·su.venJ.Skfjus'
                                                                                                                                               Commluion··         ·                                                      .. APContont,L~AAJPIQe2.. · .. ·' '·• I'I'Ell.SFAAGOBASE,MSt ·:
                                                                                                                                                                                                                            IVJ-Cootent,l-IAALN:Lnl .........                 !w"VELLSFAROOBASE.~84!il"·.
                                                                                                                                                                                                                                                                                                                                         1,1o1.11i
                                                                                                                                                                                                                                                                                                                                           1j1.&1,99.
                                                                                                                                                                                                                                                                                                                                                                                            ·:-7,101.76:
                                                                                                                                                                                                                                                                                                                                                                                            ·..S,909.80:.

        ·. ····~::.::.: ... ·.              g:g~::  Coolonll~AA PU 930...
                                                                                                                                                                                                                                                           .. .. · .. WELLS FARGO 8ASE.'a.t59 ..
                                                                                                                                                                                                                                                               . ..:.: 'WEl.LS FARGO BI\SE-6469
                                                                                                                                                                                                                            APCooll!nt,L...j'FI.AAGL062· . ."." :· . :... YIIEl..LBil'AAGOMSE·:.."$459.                       .
                                                                                                                                                                                                                                                                                                                                     .. ·1,101.00
                                                                                                                                                                                                                                                                                                                                         1,191.98·
                                                                                                                                                                                                                                                                                                                                     ·. ·1,191,96
                                                                                                                                                                                                                                                                                                                                                                                            :-:"1,7111.84:.
                                                                                                                                                                                                                                                                                                                                                                                            . -3,575.88.
                                                                                                                                                                                                                                                                                                                                                                                            . -2,3413.92:
           :·Chook:
           ---~.:
                               ...... "1V1712009 : . ..nM.                     ::.·S1ovonJ,S~iJ•
                                     ·· ··12117t20bSJ · ·J164 ....~-l!nJ.Skf_!u$:
                                                                                                                                                                                                                          :~~~~~~~~~~ .                                       3ttH~~g~~:~~                                 ........ l:m::                    ••·•. ~•82~:62 ·
                                                                                                                                                                                                                                                                                                                                                                                            : -1,191.96:



                                                                               . :u:s .
                                                                                                                                                                                                                                                                                                                                                                                                   0.00:
            . Chei~:lt >~=                                                                                                                                                                         : AP Wllllern ..,C-IAA Lll 8»                       WSJ.S FARGO BASE"~ &459 : :                                    gs2.48.: :                                       ~.932.1':



             =. . .
                                                                                                                                                                                                                                                                                                                                                                                            :
                                                                                                                                               Totoi.Amouol$00,2411.29·
                                                                                                                                               Uoot1!iioilllt.SI~Ittl   J. SJ:ljua (10%) ..
                                                                                                                                                                                                                            N> Wmom>,C-IAA SI,A 338 . .
                                                                                                                                                                                                                            AJlWIIl•tna.C-I"RAMMI02.!1J.:
                                                                                                                                                                                                                                                                     . : .,. · WEU.S FARGO BASE· 8459 .. • :
                                                                                                                                                                                                                                                                      :.··. v-al..SFAAGOBASE.-8459: : ... ·
                                                                                                                                                                                                                                                                                                                                            982.4-l• .
                                                                                                                                                                                                                                                                                                                                            992,48
                                                                                                                                                                                                                                                                                                                                                                                            ·-7,a3UII·
                                                                                                                                                                                                                                                                                                                                                                                        ·: :.S,£147.22:
                                             g:~g                   ~=:              ~:::~:~~~                                                 Cun:m1t~Dm!.                             ·                                 : AP ~\!Hiiilms.,C-IAALPG 008.:
                                                                                                                                                                                                                           : AP Wlliarm,C-IRA LFG 7!2 ·.. · .
                                                                                                                                                                                                                                                                   : .::·:.:::· WEU.S.F»tGO BASE"- M59 :: ·: ··.
                                                                                                                                                                                                                                                                        ·. · VII'ELLS fARGO BASE- &459 . . . :
                                                                                                                                                                                                                                                                                                                                            :SI~~
                                                                                                                                                                                                                                                                                                                                             QS;t+S .
                                                                                                                                                                                                                                                                                                                                                                                           ·5,115<1.78'
                                                                                                                                                                                                                                                                                                                                                                                            . -:"1,1162.~0 .
           .. Cllooll· •         .   : 1nJ2010 :                  . 3DU       .: .. , steven J, s~...                                                                                                                    · · APWt611tr'ra.,C-If'.AING 201 ·."            ·:.""WeLLS FARGO BASE·· 6459 : ··                                992.46· ."                                        .• ~.1>09.!.4·
          ·:.c~ooJc·.             . ·. 1nl20!0 ·                  · JOII!t    ...... StevenJ.S~juo                                                                                                                       . AP\Ni1~11fflli:,C-IAA.PU98n·:: .. ·            :.·.VI.El.LSFAR.GOBASE~M-59.:                                   ~2M                                                 ·2,1177,311·
            .. Cho•L            ·: .. 1fl®1 a·:·                . : 3~         : · : siovon J. Slil)uo                                                                                                                     AP IMIRorm,c..tRA AJV\ 7211 · ·                ·: v.ELLS FMGO 81\$E, 845g .                                    992..!6                                           . -1,98.U2 .
            .. Ct'leCk ·        ·· ·· 1.7.120~0 :· .·           .: 3QI6ll     ·: ·: stwenJ:s~rJ~:                                                                                                                                                                               WELLS F~GO BASE: 6459 :                                                                                       ..-m.« .

                                                                   =  ;::
                                                                                                                                                                                                                           AP \MIDoms,c..tRA LFG HIJ..                                                                                 .. 992Ml



                            . •. . •. •
         .. : C~ft .. ·..1.000.1lll ...
                                                                                                                                                                                                                                                                   ·· ·:·: WEl.l.S FARGO BASE 'M58 .. :                                1.m.co ..
                                                                                                                                                                                                                                                                                                                                                             .           .              · · ~tt,OOo.oo
                                                                                                                                                                                                                                                                                                                                                                                        :. .:a,ooo.oo .
                                                                                                                                                                                                                                                                                                                                                                                              '7,000.00
           >g::: < >...... ~~~~L                                   :=
        · ·· Clloolc .......... 211e:iza10 ·: ... «08 .. ·:, 9tovonJ • .S~
                                                                                <• 1:W·                        ... :WEL.LSFARGO BASE·.M5•. :                   _ _ · 1,000.00                                                        · :. o;oo :
                .. tou..I"SteirenJ."S~                                                                                                                                                                                                                        :              .· :·: .... ·.:: : : ::_-:: ·:::: ··                    ·34~3-W.ot:.!l··                                             . 0.00 •
                   ~~~~:.~·~·~jln(i.:· ..                               . , . .. . .. .. .. . ..                                                                                                                           ·.-:.-::              .: : : :. _._._:: ·.:-:::::·:.:::..:· .:>.~:·-.:-:::      ·: ::                       ·
           . Checli .·· ...... · .. 1tt25120Q9: . :W19; . &ofl.MIUrst:~rdl-,lnll-.:                                                              . :· ·· ·· ·· ·· ·· ··       : .:                                         VIIEI...LSFARGOBAS:e:~&o~5SI .·.: .. :,:.SPLIT-·:·· .. ·.. ·:.··.: .. :."."-:                                                       11,000.00                . -'11;rioo·.o·o ·: ·
              ·ChodG.oiiRA(IJ781-:"17-!)                                              APGreii,L~RALU8H.           .. ....... ,:.I'JEU.SF~OBASE·S46f·                           . ,.       ..      1,100.00:                                       .. ·:a,oco.oo ·
               Check········· ··.·1H'Z5120~: ." .. )419.:              Sklnehu!"St:SeourfU;ea,rnc-.:              : ·· ·· ·· ·· ·· ·io!al$amaLint$1GO,QOO::: :_ · ... ·.                           ··         .           ·APGrt~II,L~~RAlNl740 ......... ·::watSFARG08ASELM5l: :: ·· ·· ·· ·· ··1.100.00:                                                                                 ·.uoooo ·
            ··.Chr.ck ::           .·· ... ··1l12e12009: :· 341.9 ... ·Stc:nth~rsi.Se-wrfllet.,lru!."_  · :·. ·. . .                  .· .-Ur.erullllo'l;.!?t(Jn~!:!un;t~!ltl_'!!!lfHoUyt,lichOias.:n0(11%) ..             .APGreG,l~RA.lN1..26A            .. · ........ ~SFARGOBASE.~!-4-S"!i-:                                 ·-:·1.Hl0.00·:                                          . iroo:oo .
              .Chock>           ....... 1112!512009 : ·:l-119..        SkohtSeourlU..,I"'·                             . . . . ·' . . . . . . . :·. ·                 · · .... · :·          . . .                         APGroii,L"RALNt7az ·: .... ::.:.:.· I\B.l.SFAAGOBASE:cM51 .......... ·uoo.oo .. .                                                                            .    :~,.500.[10·:
              "Ch111::k··:·.    . .... :11/.25/:lOOt·.·_- ·~1Q: -: .Stnrif!MUI11:Seoortlieu.,lnc.... · .. ·.          ··: ::; :- :: :· :·. : : :· :                   :_ ·.     . :. ·       :·: :                         APGreU,L.:lRA.INGOM.                             ·. t.\£l.LSFARGO&AS~~MS:i ... : .. ·.:·.:·;::: 1.100.00··                                                        ·",400.00 :


      . . . ·.·~~·····                       H~~E Eli =~~~E:E:i~L                                                                                                                                                           ~g;;m:t:EF ·                                   =tmSggEU:E:. · · • ·• l:J~::
                                                                                                                                                                                                                                                                                                                                                                                             :~3,3-00.CIJ      .

            ·:chl!dc··
                Che-ck."."
                                            "11125J20-os· .. ·w19· .":. :stonehum~~.ln;. ·.· · .
                                           .: 1f712010· ··."." .."EFT· :: ;.StonehunrtSeQUcft!Os.,"ln!t. :: ::: .. ··::: .
                                                                                                                                  · · · · · · •· •· · ·•• •·. ••·· .· . ·.. . •. •..
                                                                                                                                          ··
                                                                                                                                          .
                                                                                                                                                        ··    : ·: :      : .. : .    ..
                                                                                                                                               Mii.ttiaon., T~Mel" I., lAA(G1a1-t15i)Comi"Misio..il.
                                                                                                                                                                                                                            A?Gre-lf,L-.IRAJP~1!;3.            .
                                                                                                                                                                                                                                                                    >
                                                                                                                                                                                                                                                                   ·: :· ·:.~SFARGO.EIASS.-Il-4!li9
                                                                                                                                                                                                                                                                         >.
                                                                                                                                                                                                                            WEllE! FARGO B.6SE- 8459. .: .... : .SPL.IT- ·: · .... :: ··: : .: ··:· . .
                                                                                                                                                                                                                                                                                                                       ·                   1~100.00··
                                                                                                                                                                                                                                                                                                                                      : · · · · · ·· · ··:: · · · · · ·5,500.00 . ·
                                                                                                                                                                                                                                                                                                                                                                                             :·2,200.00
                                                                                                                                                                                                                                                                                                                                                                                              -1,100.00
                                                                                                                                                                                                                                                                                                                                                                                            ·:. : 0.00
                                                                                                                                                                                                                                                                                                                                                                                             '·$,1100.00
                                                                                                                                                                                                                                                                                                                                                                                                            ·:.

                                                                                                                                                                                                                                                                                                                                                                                                             :
                                                                                                                                                                                                                                                                                                                                                                                                             :
         ... :ctn11r:k .              : 1171201G         · · ··.·EFT: :.: :stoner.u{lt.Be;rortt!es,lnc·. ::- .. : .. :.                   .: · Comrnls$!on.                                   .      .                     "AP Mat611an,T·IRAU.I !M..: . ·:·." ·:·. ·:. ~5 !tAAGOBASE ~&45:9 ·                                        ... 550.00· ....                                       ,-:"1,950,00    :
           . ·:Che-ck . :: . :. : : · :11712010         . · .. ·:EFT· · · Stoni!thu....t.Se-cwttlu~ Inc:·, :. :.     .       .·     .. ·. ·: Ct~mri11N:Iori                                                               .:N' M!'dl:llloo,T·lRAAOL 73l· . · · ·    ··· ~S FAAGOBAS!;. ~84159                                             . 550,00.::.                                       -4~4-00.00     .: .
         ··::Che-ok." .. : .: .: .: .. 1£712'1)10       :· .. ·e:-r: .::-:st9nehunrt~tt~.ln(l, .::.:··: .·                    :.: ...:: .:: Cori1mMioo·                                                                    ·APM•ttloon~T·IAAA,'II;A8[1.1;: ... ·: ..".".: INEU.SFARGOBASE:&-459                                     ... :.55o.OO::·:-.                                      -3,80.0<00·: .
       . ···Check·.             . ... :1f712010         .· .. :EFr.:.. :·.·atan~uiTI:Sftcmj~l!!".ln~.···: ·: :                         ·····commlnlon:                                                                     .AP-M~Oil,t·IRAPUVJO                      .:.·.:·WELLSFAR:GOBASE~8459                                             5:5-o.oo: .. ·:·                                ·~3,300.[10
                                                                                                                                                                                                                                                                                                                                                                                                      .::
            ...:CI\Ock.,             :.11112010             .      ·eFf . ·: .'Sibo.,orofa....i··Ston&hui11Se«lrltl:IIHI,Inc. ::·.:·                             Commiaion.                                                                    "APMetr:$01'1,T-iRAING201                        :.v.'EU.SfAAGOi!AS.a~M~9                                      ·.!5:50.00:·                                 : . :·2,200,00 . :
         .· ::Ch&e~e ........ ·: ::11712010.;                     .:EFT:        :··:StQn.imu.m1Se¢Urlfes,lne:. :                               Ca01mlalon                                                                   APM~dlhotl,T~,RAANI852"..               . ... :: VioalSfMGOBAS£:.~&459.                                       : SSCJKl:·                                         -1,55cl.DD:
          ·.·.Ch-ei:ok::·        .: .: .:1nf1.1JtC.                -EFT         .··stonehurslSed.lrlllu,lf)o:~·                                Commll&loo                                                          ·· ·· ··AJJMr.~.i-~AAlFG732                          .. : WELLSFARGOBASE.~I45!:1                                         55-Q.OO..                                 . : . ·~1,100.00:.

          · :-~=:.:-                 .. --~~:~~-P B41Non~J-IRA.?U ~o·. :·. . . .·. !f.'a..L.S FARGO BASE·~ M59                                          : 637.otl.                                          . ~.1~5.00:
            ·Ch~M~k ·                        1/1'12~1D.        . EFT:        :-:··smnehi.JMSeMtlln,l!ic,:                                 . "C!Clrt.mmlon.:                                                                   PJJBeucm,J-IRALFG:!56B. :· . .-:·.::.::·:.·V\IaLSFAAGOBASE:.~&459                                       . . 837.00                                         : -2,54!.00 : .. ·
            "Checll..".                      1/t.u2G'1~.       ..EFT:       ·.: StOrl!!'hi.lt.tS.OtuittiMi,"lnc.:                             Commiulnn..                                                                     APSWvon,J..IRALF~7a2:                     IJVEL.LS~~GOBASE.~M59.                                     . ... :.637.00                                        . ·1,911.00.
            : ChKk.".-..                    1/1oW2010 ·. :·EFT               :· Stonet1uMS~:~Mtlln, 1nc:.. : .                                 Commle;:!Jion                                                                  Nl 8&es0fi,J.IRAAXA.!l97                  WEUS PARGO BASE.- 3459 :                                          . 837.00                                      ·: -1,214.00:
            . ¢~1Kk··.                      1114/201(). .::EFT.             _.: StonahurstSe~... Inc. :: :                                     Camrillsi}D:il.                                                         :. ·: ~ a.Koh,J..IRAAGt\il62.·                   INELLS FAAGO BASE~ &45il-                                     ... 8~7.0Q: :·                                        · ·.a.1.oo·.
            ·Ohl'l      .. 1a:40.AM                                                                                                                                                                 RETIREMENT VALUE, LLC. KPKF Books •
            02113/U..                                                                                                                                                            · Payments ~o Licensee Defendants
        . ·.Attf\NiiBal•                                                                                                                                                                            . .March 2006111rough March 2010


                     .. l'y ...                   : 'Dilte            ·Num                                               N.itt. : ·                                                             -Memo ..
                                                                                                                                                                                                                                                                                                                                            -~
            Cheoll;.       :W1-BI2010
                                                  ---                 ---
                                                                    :. EFT : · ·:Rat!. Thompsollo ·                                                       Comrillsl!on                                                                                                                                                                             ~7.!16

            Choelc        311M:Q1C                                     :EFT .... ~Em t?1DmpKI?f):                                                         Corntnital"f""                                                                                                                                                                           ~1.96

            .. T~f Roo1nc~:                                                                                                                                                                                                                                                                                                                    38,.257.78 ..

                 -l •.11. ,·
            ~edl:                                                    1:-468 · ·. · · R~l!.ki Ft ~eman                                        : · : :- : . ~d1ard-tRA(6181-7o4-) Cornml:nloti ·                                   · AP Priohord AGL ..._..              ·· ··WELLS FARGO BASE-~8.                                                   •sos.11 •                                    -3.630*
            ~~c:k:
           · Cho. 176.5 .... ·RonllldR.CQiernliln -.:                                              : ...Ta-tai$Arr101.irlt:3D,OOO.OO   ..                                       . MJ Bl'Mnet'!'lilh TNat.ANi 8$2 : · · · · ··WElLS FMGO SASE -114:!59                                           ~00.00 :                                        -300.00 .
            Check ·                            911 &"200~          ·1785 ·      Rociald R. Coltman· ·                                                 : .. Uce:Mee: RDnllld; R. Coleman (3.00%)                                    : AP Bl"llflnem.an Trust L.FG sse:. ·· :. ·· V\IEUS FARGO BASE~ 84.!19 ·                                        JllD.OO :                                             Q.(}fl.
            ~: :·                        :.-QJj~:Q. ..          :.1798 .... Rona1dR..Coleml!lfl.                                                          ·Snodp:lsl&IPA(E781-~62)CI,)mnia-8kt~·· ·                                ·mi.l.$i'ARGO!IASE-11450 ..' .                   .SPLIT•: ... · .·· . . . . ·.· ...                                                                         .•• ,zw.oo .·
            .Choflck.·..                       etla/2001".": . 1700 ·:.:: RonaldR.Col-emlm:                                                               :clll!flt:Roi:MntSoodgraMIIRA .··      .                                 : AP!lnadW"~ IAA.Vv?LU,S2 .            . ... WELLS FARGO B/I.S.E -IM.!ill_-                         · · · · · · · 321.43· ·                                 ·-1,928.51
           .-check_.-:.                        9/l81201'l:&:. :.: 17B8·-.·=.RohaldR.Colemlitl                                                         : ..Tmi$Amount:75,000.00. ·                                            · · · · Af' Soodg,...IRALNL 7.«f · · · · · · · ··WELLS FARGO BASE ·llol.'l9 •                                         ~21.43 •                                     ·1,M7.14
        ..Chooli .                             9/1 l!aOO~ : ·. .f7~ :.•.. Ronold R. Co!om1111 ;                                                           •Uoonooo: Ronof21,42
                                                                                                                                                                                                                                                                                                                                                                    :3·1(i()Q.M
            :~::.                     .. -=::·:=: : ~:S~-- .. ~~=:~=:g::~:._:;                                                                        : :g::J~r!~~r=~~~-                                                          =~~~~7~e'845
                                                                                                                                                                                                                                                                   9
                                                                                                                                                                                                                                                                          ••.•..    ~~,t,;iilo~~&459                     ..                  .•. soo.oo •
                                                                                                                                                                                                                                                                                                                                                                                                -3,I)Q(I.OO ..
                                                                                                                                                                                                                                                                                                                                                                                                ·2,400.00


                                                                                                                                                                                                                                                           ····:
                                                                                                                                                                                                                                                                                                                                                                                               ·-1800 00 .

                          :·
            Chec:k ·.                          9124,'2008 .. · .. 1855 ······R-o:n1ldftCol~man ·                                                      ·.. :n;t.r.S-1'\mount: 100,DOO,oo··                                        ·loP Cmpy lNG ~~..    · · ·. · ·. ·-. ·: ·. · Vt'a.l...$ f'AAGO BME- 8459 ·                                      .600.00 .
                                                                                                                                                                                                                                                                                                                                                                                                -1)oo:oo
           --~=:
            ·Chetk··=:·
                                               :!'J::.:-:·:-:_~:~ .-.·:.·~:::~~g::~=~
                                           9!2-412POB·:. :. 1B" .. ·:.·R¢ii•ldR.Cole-rn:an
                                                                                                                    .:                                . :~=t.l(b~=~:=~:-~~~) .·
                                                                                                                                                          ·Cl'espy(87.!1-200)0JmrdMilon-
                                                                                                                                                                                                                                 . AP Croopy ANI802 ......... CC CC .:: WEll.S fAAGO BASE' MSL
                                                                                                                                                                                                                                  ~ =n~=                                            :;±m~~g~:~:
                                                                                                                                                                                                                                                                                                                                  ..
                                                                                                                                                                                                                                                                                                                                  ·          .
                                                                                                                                                                                                                                                                                                                                                   SOO.OO :
                                                                                                                                                                                                                                                                                                                                                   ~~:g:        •                              •·..oo.oo
                                                                                                                                                                                                                                                                                                                                                                                                         0.00 .
             Ch~·                          9!29!.200fil ~ ·     HIYO          R-onald R. Coleman                                                          -~l!lcon IRA.(6781-204) e«nlfl:t.!.ion ..                            . • WELLS FAAGO BASE- 11o4'S ' · · · • ·. · ~PLIT-                                                                                                              .-Uil6.25
            ·Check · ·                     !mS/2009 .·: : · ··18!10        ·. Ronilld R.. Coll!:fnan · ·                                                 ::Client! ti:abe-1 R. ChAcon . _.                                       -AP-~BconiRAINV201-       : ·. ·... : 'Neu.s"FARGQ.!lASE;-S45!J:··.                                               299.25 ..                                   .-1,1:&7.1lQ :
             Chaci:.· ·. ·               : 9129!.i!009 .:.· · · 181i1C ·· · · Roi-l•ld R. Col!:m:•n ·                                                    :·To~l $ Arnm.mt ~9,875                                                 :AI' c~.:C., IRALNL 782               ·:. •:· .. •:, ·:.WELLS FAAGO BASE' $-!~9.                                  291.25 •
                                                                                                                                                                                                                                                                                                                                                   299.25 .
                                                                                                                                                                                                                                                                                                                                                                                                   -$!01.)5
                                                                                                                                                                                                                                                                                                                                                                                                   ·5M.54 :
      · · ...Chtcl.P MoDon•fd,D--lAA LfG 5M:.            ·.. \rVCLLS FARGO BASE ... 64-59.                                     150.00 •
             Ch.edc                             1ota/2M9 .... 2:ao .... Roo11ld R. Colemin :: ··                                                          ·Client OrudDa McOooald -IAA: ·                                                                                                                                                                                                          -31s.uc·
            :Check                             11l/9121X19 : .. .". 2185 . .     R-cn1ld R. Coll!ll'l"ia~:~:. .                                 .            :Fil:l-ley-l"AA·\6181-2711 CommJM.Ioo ·                              •WELLS FAAGO BAsE· 04511.•                         ~P!.IT>     ............. .                                                       3W.36
                                                                                                                                                                                                                                  :AP Flhey-IRALNL·7-92:                      ·· .: \lti'ELL.SFARIJOEIASE·8459: ···                                191il)~.ft   :                                  ·199.68
            :Check                            . 10[9,1200~ .          2~8:5.: .. R-cm.ald R. Colerm~n. ·                                        · _._. · · · :CIIt:flt Bllb;~~ra Fahay ·IRA-·
            :~::
            ·Chedc ·
                          :                    ~~S:O~:
                                                1011512009·
                                                                      g:~:
                                                                      2261" :
                                                                                     ~~::~ ::g:::~---
                                                                                     R13nlllld R. CQiftm:JJ+.
                                                                                                                               · · -:·:-·: . . :.: . ·. ·::·.: .:~~~!o-:;f~r;tJ ~~:~7C) Comm~ioo··
                                                                                                                                                                                 3

                                                                                                                                  . ................ ·"Client R~rtJ. M:CODnald-lAA          . .
                                                                                                                                                                                                                                . . AP Fohoy•RA LFG 565 • • ·•
                                                                                                                                                                                                                                ··. ~~~~~~Ncfit;
                                                                                                                                                                                                                                                                                  • WELLS FAAGO 11/o.SE, 6459 ·
                                                                                                                                                                                                                                                                       . ~~AiiGo Ei.o.!.E;~.,j
                                                                                                                                                                                                                                                                                                                                                 . 199.6<1 ..
                                                                                                                                                                                                                                                                                                                                                 . 183.75: •.
                                                                                                                                                                                                                                                                                                                                                                       l'UOO
                                                                                                                                                                                                                                                                                                                                                                                                  .· 0.00 •
                                                                                                                                                                                                                                                                                                                                                                                                 . ·1l5.00 •
                                                                                                                                                                                                                                                                                                                                                                                                   -5<11.25
            ·Cheol             __10:4-!JA.M ..                                                                                                                                                 •. f:tE11REMENT VALUE; LLC "1'1-PK~ Books
             ·e~3/1l          :·                                                                                                                                                   Payments to Licensee Defendants ·
            .. AcCru.il B-ul•                                                                                                                                                                    •. March 2009ltJrough M•roh 2;0:10 ·


                                                       .Oobo                 ~"m                                            ----.-                                                                                                                 Account                                                                             "Dol>ll"                   : ··Crodft :·           . Babi1at::.
             . Cb~k                              ·101231'200'9--: .. 24-95·                   ·Rona-ld it.talem.an:                                   "CIIorrt, Moni?< F. Koyes [67S.J.a15) .                                    APNoyaHll81~                                   ·. v,EL.Ui-~AAGOIJASE' !>lS9 :·                                 : 300.00                                       : ·1,200.00 :
           ·:: Chocl:                         · ·,or.z31'2o09 · .:2495                        :~:aid R~Ooleman·                                       .Total S.amouhi:-$5-D-,000             .     . .                         .. AP Ncy.ft 1NQ201:                             · ·"'hELL-S FARGO BASE~ &4:5-9                                   300.00                                             --soo.oo.
              -. CllEtl;l~-                      : 10t2312009       :~                        "R.an81d ft:, Colern!H1·                             . . :Uoerwee: :MonlCII F. NIJy~ (J'nl ..                                        APNWard,R·IRAHU B14-               ·                 : :v.a.Ls FAAGO IWie; MS~ : ·                            ~6o.oo                . .     . .              .,-I,OO.OO                                           :.-3,150.00:.
             · Ch'!ck ·                             Hli26J2009· · "2-Sm!            :"fWn:ald R Colemen·                                           · -Commiuh)h .                                                                _APWard,R~RAAXA1Ml :. .                           :::.~FAAGOEIASE'!A5g.                            . ..... ~50.00                                              _-2l~-ii.OO .
            . . Ch-et:t;·:                        : l\l"IZ6J:.!D0S- · · .:::i!~ .. ·.:R-OrJ:ald Ft CoiDm~n:                                                                                                                        APw.nt,R~RALtllo 741l ·            · · · :· · :·_- ·weu.s FARGO BASE- !A59 .............. ~60.00                                                               -•~.oo-
             -:~::_:_             . ;: :::: ::~g=·::: ·.:~~                                  .:=::~~g::~:~:·:                                                                                                                  : "AI>Worr:I,R-IRAING201
                                                                                                                                                                                                                                 . APWord)HRAANI8~2-
                                                                                                                                                                                                                                                                      · ·· ·· ·· ·WEU.SFARGOBASE,!AS9 ........... : :: M!Mo
                                                                                                                                                                                                                                                                                           . WEllS FARGO BJ\SE • !A59                        · · •so.oO                                      ... ·1,eoo.oo·
                                                                                                                                                                                                                                                                                                                                                                                                  _,~::
             ·-Ch:eek:-· ·· .: ·· ·· ··1~/Z6.1200S ·:- :2562 .. -:R-an.aldR.Coleman.                                                                                                                                             ·APW.rd,R-IRALKL7~ .. ."i.". :·.·:·,:.V>aLaFARGOBASE:M59.                                              :: ·· ~50.oe
             ·: Cht~ck:           · · ·: . .1~/26.i10"09. ·.. ·2562 ·. ·:ROil-llld R. Cal:BI'I'Iiln                                                                                                                            .·J.PWII:t'd,R·IRALFG568 .... ·:.··:·_.··_-_.··:IIWlJ.l.sFAAGO:BJI,SE;~ft.4!li9.                                  450.00                                            :-4Sl>.OO:
              .Check.·::              ··-1D~ :. --2!562                 -Aon-aldfl.Calemiln                                                                                                                                    · · APW.r"d,R~IRA INa C36 ·                                   IM3-LS J:'~GO BASE~ Sot~:;! ·                     · ""-OO.o:l                                         ::,:.Mo
             ·.·Ch:eck.·.... _·: ·_: .. :.:1t)f2&'2000". ·:.2649.· · -::Ron~ld~.Cotem•rl ·                                                                                                                                     ·. VII'ELLS FARGO BASE- 84~9 ...._._ ."." .".sPUl-·_.·....... .                                                                          · :1so.oo.                 :Aso.oo .
            . ·. Ch-ed:_: .. · .. · ...... 10f.W2:00'9·.: ·.::254!11: · .. :Ro.t;•l-cl R, Cniflm..O· .                                                    Cl~ent. Tahl&   1111. Ca~-(EI78.1·'l!-4)                               . APCII!irlet" HU 814 .·          .._.: ...._. -."." · "\M;I,.,U rt"ARGO BASE:·- S459 · · ·                 ·: 150.00                                             :-soo.uo·
             :Chac:k·: ·:- .: :.             ·:.10~{1_:_.·-::~;. .. ::RGfle.ldltCoT1!1!11M.·.                                               :.·:-.·:.·.TalaiSAmour1t25,00D.Oll.-.                                                  APCI!Ir'ter ING201· ·· · · · · · · · ._-_· ._-_-· -:·.'. lr\"EUS FAAGO BASE· &459...                   . .. :-150.00                                            ·"-<160.00 .
            ·--Check: · . .                    ~D~0(i9-:· :·2649 .·.-.-:·RooaiO BASs··!A~e .. · ....• :-sPI.IT-: -:-: -.· .·. -:.' .:: -.· .. . .                                                     ·: ·1,050.00:            : -1,050.-aO:
             --~--                             ·: 11111120D9 .. ··:2993                  ··. ---Rorfalt:FR.   ~l!llmml                                :cnorrt Bolly L       00rina(HRA.(07Bl.JS1)": :                          · · AP Oormu!HRA HU •1~ ..........WEUS FARGO BASE: &459 .                                                         15M:oc::
        ·-.·.CheCk··                       .. :.. 11J111200i ... :2093                         -Rc.t~:tl:tf R. CU1ernen                                                                                                            AP Doimrin,B-IRA ANI 85~ · .· · : · 1/>aLS FARGO BJ\SE- e45g ·_- · · · · ..".": ·: · ··· 150.00                                                                 :--\Oo.oo: ·
         · :·: Clmlc · · · ·· ·· ·         · · ·· 11111r.!Q09. :: ::2993                          :Roll~~ R. Calemori       :: ·                                                                                                   AP Dorman,!HRA Ltii.7B2 : .· .... · .., ."WEJJ.S FARGO BASE C&469 :.                         · · · · · · · · 160.00                                             :~1so.-oc .. ··
       __.-_._ Chl!lc:k: ·· ·· ::          ::·:: UJ11.12009 :.·::29'93                    .. :.Ronal-dR.Col"~m~rl           ·                                                                                                  · APDormll,,B-IRALI'G~ :.                        . .... "v.lillSFARGOBASEcMM ·· ·· ····· ·· . .":. 150.00                                                             • D.OG"
         · ._:_·-Ch~:          .           . ... 11/1:212009·: .. _3051                 ··:·: · ::ROOll:ld Ft Cai..:miarl   ·                                                                                                    . WELLS FARGO BASE·!A~o- ··· ·· ·· ·-sPLJT-: .· . ..                                   . ...........•. : .·:                            1"5oO.oo::. ·:·:   :: :_-1,e.oo.-oc:
               Chtok ·
                 Ch11ck:
                               ·           · ·. 1111MOo&· · 3(1;51                                 Ron~~ R. Celom.,·
                                        · · · · · •1112J:l(ltiS_.._ ·--:J051. :: -.. :f:!:oolll~ R.:          Cdt~msn
                                                                                                                            ·
                                                                                                                            ·
                                                                                                                                                      ·6li;.;t ~.-i& y.;,;,~~ Kilian (e7e1-3~11                                    AP Kl~lon R~Y ~L140                               . . ·IM!LLS FARGO I!ASE · &459 .                        . • ~oo:oo·                              . ........ ·1,200.00:
                                                                                                                                                      . Toto"!$ AmoaLSFARG06ASE'I>t09 :·                   :: :. :: ~00.00 : .
        ·        ChiCk:
          . . Chock.
      ... ::·Chook:
                                                    l111:mllo&·.         30.S . . .
                                                    l1/1m!lQS.":· .. 30~ .... R""'IdRCa!ooi"'::
                                                                                               ,_.It Cal'"'""
                                                    t1/12t2Cioa·: ... 3056 ··:. ··:.Ftonll:ld R. cmem.n· ·
                                                                                                                                                      -CIIrmt Julio K. G"'4nM(B"/01-:I!l2J ..
                                                                                                                                                      :'rolll'l $ AmoLmt; :JJ11570..23
                                                                                                                                                                                                                              ·-:::~~~~~~-~~
                                                                                                                                                                                                                                 AP Glr.rcar, J ANI521:
                                                                                                                                                                                                                                                                               --·::=·Fk~-~~-~~9:
                                                                                                                                                                                                                                                                               · _.:WEllS FARGO BASE_;, 6o4f!9 :
                                                                                                                                                                                                                                                                                                                                                 505.05 ·.
                                                                                                                                                                                                                                                                                                                                             :. 505,0Ci
                                                                                                                                                                                                                                                                                                                                                                          1:,o~o.11            . ·1,010.11
                                                                                                                                                                                                                                                                                                                                                                                              .. ·::.-ws,(lll·:·· :·
                                                                                                                                                                                                                                                                                                                                                                                                   .. -Cl".-llo·· ·::·
        ·. :: ChKk ·.                               U/1SJ.2009."." . "32:5$ .. ·:·RonJI4 R. Colein~ :                                                 .     . . . ·. . . .                                                       v.£LLS FARGO BASE !A59 .:      :-.sPLIT·- ::.-.. :. :.. :. :. : :.                                                                        900,00.             . .. :.RomtldReorem•n_.
                                                                                                              g::::: ·-                               ·uctem-!.lu: ROO-aldR. Col~marc {3.0o:%) :
                                                                                                                                                    .:ck~-1:     ~~;. K. -~irdner--1~ (8~~~_;~) :
                                                                                                                                                                                                                                 ~~~ci~eC!Mii
                                                                                                                                                                                                                                 APGardner,J.!RAUIM9 .
                                                                                                                                                                                                                                                                   ~Lif_FI\RUOI!ASE"M59 ·
                                                                                                                                                                                                                                                                                  ::~ FARGOBASE·MS9:
                                                                                                                                                                                                                                                                                                                                             . ~oo:oo
                                                                                                                                                                                                                                                                                                                                             .. 54.9.21;
                                                                                                                                                                                                                                                                                                                                                                                                   .. o.oo:
                                                                                                                                                                                                                                                                                                                                                                         3,8-44.:50 ......... 4Mo4.:5D:
                                                                                                                                                                                                                                                                                                                                                                                                  -3,295.2(1"
             ·Chi-ck·                              11f20120[1g ·····3-290               ·: ·· Rbt!a.ldR CoiBtrl•h :.                               ·':Toti:IStimoutrtlii2ft,1>!.9,!!9            ...                             -/1-P Gard'ta~,J-IRA LNL 740                    ··\\£LLS FARGO BASE" 845'11                                     6:jomon ·                                                                                                               APGirdr1&• 1J-IAA~NG201                         .:WEU.SFARGOBASE~84M-:                                      :. ~!1:.21 .                                       . --~i-21"
             ·Chao'aL$ FARGO BIISE- 8~59::                                   ·1U.03 ·           . .       . .                     .. 0.00
             · .Ch~!ol--.                        :·.1~V21'11D         -'t-Iel$.·:-: RonlildR~amai-1                                                                                                                                 WELLS FARGO SME • 8-159". ·.            .·.::-sPLIT···_-·.                .                                                   .... 12,000,00               ·.;2,00o.cul" ·
                                                                                                                                                    :-· CIJent: Rlch~W. Staftiird--T~ditJofuiiiRAG7S1-B11 ·
                                                                                                                                                                                                                                 :::=~!=::~~8:~:                               :-::::~:~:~g=~~~:<                         .:·:rrd-TIWJIRAING 1•J· ... ." v.at.SFARGOei\SE: !4!9: ............ 1~00.00 ..                                                                              ·2,-100.00
             . Check                  ·· ·· -~121f2010 ·· ·· 4108                          .: RIJ-t:"aldR.Coiernan··                                                                                                             ·AP.S1llfford-TIWJIRALFI31J3 ... -·:.VvELLSFMGOIJASE'_M59:_ : .. : : ..... __ 1,200.00. ·                                                                        :1,200.00
395
      ··1o,40JI.M ..                                                                                                                                    RETIREMENT VALUE, L.LC • KPKF Books
       : o:itz3!i:S :                                                                                                                                      Paymer1tS t~ Lice~see DefendantS
        · ~ec:N...I Bul• ·                                                                                                                                      l.ian:h ~lioi ttirouunMa.C~ 2o1o

                   Typo·
                                    ..   ------
                                              Dolo

       ·:ch'"*: .... · .... - 1t2112DtD- · ·· 4lG8-
                                                               N"11'
                                                                           RooeldRCalinri.an·
                                                                                                                                                                       "MOn.,                                       -A~nt.

                                                                                                                                                                                                     APStoffi••l-TRAOifO aJ\$E - 11450 ·           · · -BPUT- · · · · · ·      ·                                                             · 000.00                      ·-~:~:-:
        . ch..x              . 1/;lf/ZOlo.     ·41ee.                     .Ronoto 11. to~•m..,_                                    Cllo!lt Arldrow M.·Ko...,ko 1"noo I!VI (67!1-0M) . · ·          : ..., ~.A-TRAD 1fiAA:00.00.                                                      : -300.00
       :·Ch~                 ··,n,.tztuo·- 4le.EJ.                        ·ROn.l'dR.col•rri¥~··                                    U~o'!!_,: ~1'114 ft. Ct:~~"'n:u-n {3%)                            loP Kozq!!;kQ)vi1=LAb IAA PW 140·.:. . ..'h'ELLS FARGO ~E~~5.9 .: .                             300.-DC:                                                          . 0.00
        .·Chad; .       · · · · · · · ·211Z1120$o · · ·:-441!1"     ·:li:cin11td ~. C:olem.-.                                                                                                        Wlll.l.S FARGO BASE • Mli~ ·              ··-sPLIT-' ·                                                                           7/lQ.OO .                    ·:r&o.oo
        ::Check· · · .· · · · · · · '2:/1~10 ·            . "418'     'fi;on•'Ed .R, Ccle111W!'                                                                                                      APM~J1in~VGFG0&9 .:          . .                   :watsfAAGo"BAse.·.. ;,.:59..                  .. 15"0.00                                                 · :...aoo.o·a·
        ·: Chl!d!.: · · · · · · · · · ·)11112010: ·:- -4411f         :Rooa'!d R Colenillfl. ·                                                                                                        APMoo11n,VJI.XA091 :·                          : ·:.WELLSFARGOEI.'o.SE'8458: ............             1~.00·                                                  "-450.00
        :. Chedli ·            . .· ·-211312010 ... «HI·             ·Rone'ld R. Col!!i~m-llfl·                                                                                                      f'VlMertin,VLFG 113"."                         . .".YJEUSFARGOBASE-;-8459·..                      · 15().CID:                                                  -300.00".
        ::Cheek·        : ..... --211:amJ10- :.-."..W11!1 .. -.-Ron1fdR.Colemen                                                                                                                      lAP Ma11kl,V Pl11-4D .                      : ··WELLS FARGO BASE-3-(58 :                            160.00.          .                                         -tso.oa· ·
        :: Cheor..:k    ...... · .. 21'151'.2010 ... :.4419.        ·.Roo1fd R. Coleman                                                                                                              JiPMarlin,VAGL llO                            .·:Y.B.LSFARGDBASE.;..BM9.                      . ... 150.1:10 .                                              . · ... 0.00
         . Check                    ·: 2r'25f2010. · - · «&7:        :Rona'kl R. Cdem.llll"'                                                                                                       . WELLS FMGC BASE. C..... . ..               :: . ·-SPLIF: .           .                                                       : 2,791>.18:               : -2,796.18 ...
        ·. Chenk                . - . ·2f2.5f2010 . - · · · 4-461-     R®illfd R. Coll!man                                                                                                           1\P Smllh,AK-BENE IRA W ••• ·. :            . ."WElLS FMGD BASE- 114!<0.:                             -466.03·                                          . ·-2,33-0,;5·
      . ·· Chtr;k . .
        ·. Chedo; ·-
        :: Che~k.
                                         m.5Qtl10. · · · 4-447:
                                     · ·2r'2C12010 ·
                                ..·:·.2125f.201Q. :. «87;
                                                            4467·
                                                                      :Roo:e~~ !l Colemm
                                                                     ·Ronald Jl Coleme.n
                                                                      _Rooa.!dR..Col_am&n
                                                                                                                                                                                                     ;;~::~:::~:::::~~~
                                                                                                                                                                                                       AP Sinl1h,AK-BENE IRAAXA 994 :·
                                                                                                                                                                                                                                                    . =~=g~~:!!~L
                                                                                                                                                                                                                                                      :WELLS 'MGO BASE- 1145g ..·.
                                                                                                                                                                                                                                                                                                           488.03-
                                                                                                                                                                                                                                                                                                           486.03.
                                                                                                                                                                                                                                                                                                           468.03
                                                                                                                                                                                                                                                                                                                                                                -1,1164.12
                                                                                                                                                                                                                                                                                                                                                           · :·-1,39Mll
                                                                                                                                                                                                                                                                                                                                                                  ·132,06 ..
        .· Chfttk                     ·· 2r.l!/2D1D ·       ._.Si7·    Ronald .R; Colemr.n ... ·                                                                                                       APSm1111,AIJut!Uh~D91: .                  . v.!ELLSFARGOBASE-MSSI"·                               300.00                                            ... -1100.00 .
       ·: ChDck              · · · · · · U4J2010. · · · · 4603·           ·RMEI.!d R. Coleman                                  ··. Co~m~ont.·.                                                        AP P'urollo,Ju~th LFG 183 . . . ·. ·.: .. .- .. :.WELLS FARGO BASE-8450 ·.                       : 300,00-                                                  ··-'loo.oo·
      -::·E5:·. ::::-:: ::-::~r:~g::· . ·::=~: . ::~:~i-~-:=:-
                                                                                                                                                                                                       AP Pilmo~u~ih PU .140"."        .... ·.·.:WELLS FMGO BASE-8459 :                                    300.00"                                                 "-300,00" .
                                                                                                                                                                                                       /',JudlthAGL 130 ·                   "·'r\IEU.S FARGO BASE.,.U59 ·                        300.00·                                                 . . .. 0.01)
                                                                                                                                                                                                   . WELLSFMGOBASE"II45}·:.                           :CSP\.ITC: .::     .     .                                                     .... 8.82 :·                   -448.82""
       ·: Ch8Ck                      · 3l4J201I$-14,11M.OO: . . .                                             Al'l'uMo,J.aENEIAAPLl\44::                  . ·.WELLSFMGO!IASE-8450:                            : 22-1.31:                                                  .... 0.00
       · ChM:Ic::                    ·:.3/111i:D1D: ·:-::~702:       ::Romdd !tColl!.marf                                                                                                             WELLS FMoi K; SollorTI1ld IAA[s761:oo2):                          H' Bll;,;e-r,W.TRADJAA.LFG Oln· ·· :·:· :·YliEI.t.s FARGo BAsE-i4:5!ii ·:                           r4s.5u·                                          .. ·-&.74ll..B7 ."
           Ch~ ..           . . .. ·: 311112010.· .. ·:.4702:          :Rooa!d:R.ColemM·=                                          Total$ -1t..-no~.mt $249~75 · · · · · · ·                              a..
                                                                                                                                                                                                  .. .",o,p     Or,W.TAAOIAAU!I- ;1111" ..._. :·. WSJ.S FARGO BASE- 1450::                                 749.1$3"                                          :.-l!i,~T.O+ ...
        ·. Ch&ek .          . : . : . :311112010 ..·..· o4702.         -Roo;l!lld R.. ea~~m.,-... ·                                Uw.e.~fl~ Roo Ctllillmf;fl (3'}1.)"                              .PP P,lll'iraH","W-TflAO fAA UK. 911!: . -:· :·. ~LlS fARGO ap..SS.:-ZJ.4:9!jl ··                      ?U.6l                                                 -5,247.111
        :: Cheok :.     ..· .. · .. · .. 3111fZ010.        4702:       :R®~.ld !t,Cqlam.., =.:                                     Comm!alon~~                                                       P.PP.Mtl',l/lf-T~lftAf-Jl.Al"J5 .. · ·.·.:·:-\I"S..l.Sfp.m;CBASE.:.3459: .                        . 149,63:                                             : -4,407.78:
        ::Chet:k:                :.·:.31111'2011) ..       4702      .:Roo:a~.R.o;:-.o!em.111.: ·                                                                                                    f'oJJ IJ!'I)r::llf~W.TIIAO~AALFG 117 :· .. : :·,\'\leU.$ f"AAGO BA.$E~ $4:59 .·.·                     74M3·.··                                          . -3748 18" .·
         : Check :··
        :: Cheok
        :. Chock:
                                 · · · · 3/1 Vlll10 ·
                                 ·· ··311112010·
                            ·· .C .. ~11/;l010·
                                                           4702      ··RottaJd R.. ColemM
                                                           4702·· .".Retnakl R..Colefn.lfl·
                                                       ·.: mr.!     .:·Ronoldi\,Colom""···
                                                                                                                                                                                                  ·. ~::~z:::i=~~~~ : · ·.·.:=~=~g::t-::::~:
                                                                                                                                                                                                     AI' Boko!,W-TRAD!RALFG !!00 _:·                    :_WELLS FARTrP Mlhr,P-TRAD·lRA LFG \83.. · .. ·. · ·. t.-\£l.LS FAAGO BASE- ~5"!1 . ·
                                                                                                                                                                                                     APMi~fti'",P..TWIJJ·JAAPU t40 .·
                                                                                                                                                                                                   ·. AP M1~8f,:P~TRAD1AAAG'I-130.:
                                                                                                                                                                                                                                                    : ·-Vi.e.LSFAAGOBASI:-Mlit·c:·
                                                                                                                                                                                                                                                                                                           599.H
                                                                                                                                                                                                                                                                                                           699.96 .·:
                                                                                                                                                                                                                                                        : VIJEl..L.s FAAGO SASE -04!!1 ." ............. 599.96.
                                                                                                                                                                                                                                                                                                                                                                 -11:::
                                                                                                                                                                                                                                                                                                                                                                    o.oo·
         Chol"hn'I!l$211,11(10_ . .                                 APJonll7.00:              : -2,997.00 .
      "-:Check              · =· ·. ·li1.et2010 . =·· ·· 4328·      ··Root~ 'R. Coll'.llm.an·                             .           ·Client Joden·~ C. Roblml:oo Tll'ld JAA{87BI-727)           ... AP ftabf~,JC-TRAD:tRAAXA.Oll: ::v..£LLSFARaCl BAS£..:.04511·.                                        299.70 ...                                        . ·2,997.30 ..
        . Check                  : . 311:!112010 ..... -4l26·        -RQI1.akl R. Col•mM·     ·: .. :·. : .. :: ·:. :. :. : : . :· .. : Totl!~·$·aiTHluhl.$99,900_ · . . . . . .    . ..           ·. AP ltobh,aan,JC-'i1tAD IRALFG 735 :· : IM:U.S: FARGO BASE-8-459-                                     2U70 ·                                               -2,397.60 ..
      ·.· Che~              ·· ::J/1~10:. ::..:~: .: ::RCH'iilkiR.Cclleman.......... ··.· ..... .. ··.·:.·: UconHe::Ron.c~ema.n(J%)                                                                . AP ROOinlon~C.TAAO IAAUIUo;1:.: ·.·MlLSFAR7~.
                                                                                                                                                                                                                                                                                                           208.70.
                                                                                                                                                                                                                                                                                                                                                                   -.&19.10--
                                                                                                                                                                                                                                                                                                                                                                   -S99.4D.
                                                                                                                                                                                                                                                                                                                                                                   -209,70··
        · · Chetk                 · 311312010 · · · · · .(a28·        -Rooudd R. Cote.rrian·                                                                                                      .. APRilh!J:t.ln~,JC-TRAD!~.niL.BJ3 ·: .·~ fAAG.O ft..A.Sl;~S-459 ·:                                     2-H.fQ..                                                  -0.00-
        .. Chetik .... :. :. :. :. 312512010. ·.        49!J.1· ·.: · ·Rooftld R, Cotemar1" ·                                                                                                        WEl.LSFARGOBASE445g . . :.. :4PLIT·. :. :.. :. ·.. :.. ·:: ..                                                                  2,6<0,00                 : -2,820~0:
      ·:: Ch!!ck:             : : 3126120"10 ·:·· -4-!Je-1 ...... : ·RooeiQ R. Cal.llrn..-.                                        Cliont: Looh B. Robbin. "rnid IRA (87S1-1\0)                    . AP Robbli'IIII,L~TRAD IRAlFG 73:5 :· :": :.:'WELLS fARG·a BASE:- $45!il .                         .   420,0~    ..                                          -2,100.00:
      .·..:Check.·              ·.. ·312512010 ·: · -41»1·            ·A.oo~ld Fl:. Colo~~m:im:                                            •rrwunt$8-C,OOO .............. .
                                                                                                                                   Te~tiJI.S
                                                                                                                                                                                                     APRobb~111,l•TRAOiftl':\l8L361:           ·:       ·VfEU.SfAR.GOBASE.:.645!i ·                        <20,011                                               -l,MMO-
       .. Check : ....... : . : 3126120~0. ·            -495-1. ·.· :Rooeld l'l. Coleman:                                        · Ucenia11: RD!1 Colal'lt!lltl (3%)                                1\P Robbloi,L·TRAD IRA AXIl :135 _._.:··WELLS FAAGa· BASE- $-459 :                                     ~20.00                                                ·!)SO.OO.
        :· Ch1n::k.               · 3125a01.0           -4!*1. · · .Rotlald A. Coleman.                                            Comtnloolono :·'                                                  AP Robb~o.L-lRAD lf                                                                                                                                                                                                            .. .. .. .. .. .. .. .       ..   .
                                                                                                                                                                                                                                              .        .
                                                                                                                                                                                                                                                           . ....
                                                                                                                                                                                                                                                           . . . . .

                                                                                                                                                                                      •   RETIREME~Tv.A.LUE, LL.C. KPKF Books
                                                                                                                                                                                           Payments to Llcen.see Defendants ·
                  Ato!tUlll~ Bat~:t                                                                                                                                                                       March        ~009   ltlrough .Ma!t>h 201Q ..


                             ··T-·                               :Po!u           ·.N~oun.                                      ~-                                                                                                                                    ·.A~nt.                                        s.i~    • .·                        DobH                                       :·~·~ian~~-
                  Cht.e:k:                                  3J11120~ 0         ol-732 :    Ga~ll.l1!t!f Flnl!noi~~ Group, Inc. :                                                                                                                      · APJonoo,MP-TRAO IRA·PU 140·: · · · · WEiiS FAAGC,l ~E- &159 ..                                   . 1~95,67 :                                     ··1,295.67 .
                 -Ch-tck ·                                   311tl201"0        4732 : :: Ga~a.al'LerFinanci111 Group.li1c. : ..                                                                                                                         APJon... MP·TRAO IRAJHL6J3: . : WCl.LS.FAR(l0.~~-.945~:                                         ·: 1,295.67                                      : ... 0.00 .
       : ·· Chack·                                            3.118!2010. ·.      4n9: ·:· G•!l•uh~:Fina~cl~l~roop.lno.: :: .. ·: .       ... : .. ..         .. .       ..         .                                                             ... \"'al.S FARGO BASE- J4~~.                   ::-sPLIT-                                                                                            : .-3,!100.00 .
            ·: Check: ·                               . : · -~18/.2:010:       4779:. . G-lll!ltghwitl!1Mei·llll Group, ITlo. ·           .·. · ·. · ·. · ·   ··CHant J11~ &. .Unt:UI tiob ('!l781-"!I[J.4)                                           AP Hloloo,J&L LFG 117                    ... WEl.I.SFARGO. BAsE,.I>i!ll:                              .~5MQ                                        .-1,2BO.OQ. :
           .. ·. Chet;:k..
            ·:.Check:.
                                                            .:U18120"1D :: ::: ~779 ·: · · -G.allaQh.ei"AinMd.il Gro.,.p.l!1o. :
                                                            :3f1Mil10.         477.9.      Ga!IQ"!erFbistld81Groop,l-ac•. : ·· ·· ··
                                                                                                                                    .      · ·· ·· ··
                                                                                                                                          ·· ·: :: ::
                                                                                                                                                              ··Tete!$ amou~ $3-C,OOO
                                                                                                                                                              .: UtenSee: _StM'~feek~.llt.l3%).·
                                                                                                                                                                                                                                                    . ~ Hieidl,J&l.. LFG 246                        . \o\"EU.S FAR.GO BASE- ~~g ·                           -~50.00                                    . :-•..,..oo :..
                                                                                                                                                                                                                                                      APHiol:lo,J&LAXJ\011                     · .. :WSJ.SfARGOIJASE-mg, .·                                  <15~.00                                      ·l,ll$0,00""
                  Ch.eek ·                                    3J1a.t.2Q10 ··   1!779 ·     GaD!lgherFL'1an~al ~roup~ l:nc. :: · ·:                               Cotilm.l:tniCDRt .                                                                   AP HI.... ,J&LAVL18c                          · WEl.I.S FAR~O WE"J4~U.                               · ·~so.oo·                                    ··1,300.00 ·.·
            .. ·Check:·.                                    3116.120~·0.          "779:           GoUeghei"Fiaj-~c:ll:fGroop,ITlc.::·=                                                                                                              . AP Hloli5g ..                              85MO.                                       . : -65(1.00 : .
      ..        ···Ch~:.                            3118J2010                     "77:9: GtUiighetF!hancllrlGrwf),luG.                                                                                                                              · AP HI'*>,JJILJHL'S3l.             ·:: ·: . .. v.ni.S fAR~O SASE· l!oi$.                              . 850.~                                           .. 0.00 ..
           · · ··Chetek                           ·311812010 ::                          GIDIIigf\~tr Flii:a~dmf Group,l-~:~a.
                                                                                  -'105 : ·                                                                                                                                                         ·'M!lJ.SFAAGOBASE-J459                   ·::.-sPLIT-· ' . .                 . ..                                                  60122                  ..01.22.:.
                 Check.                             3/1412010 :· · · · 479:5· · ··· Oallaghetflnol'lclal Groop, Inc•. : . ·                                       . Cllliflt"Sarat. F,"J11ln1• Trai:IIAA(B71!11...S151)".                             PP Hl'lrrl&,S..TRAD·IRA·L.FG 1<4-0.:: ·.. ·.. 'NaJ..S FAR.GO 8.4.SE .. !-4~9: .                      . e4J1.22.                                        .. 0,00 .
                 Ch"l'ick"                          3/131201Q .. :. :. 4827: ··· GI.~Ref;erFinll~ciiiiGTO'Jp,lnc.·:"-.                                               :. ":        : ·· ·.·.··.       · ·· ··.·· ·: ·.: ··   .                     . . WEl.I.S I'ARGO BASE· 9455 ' . .                 -llP!.IT- ·                                                                 12,1167.00             ·12.11t17.00 :
           ... Ch~·                                 311.at.!:D1iJ _:· .. 4827 : .. :·. Gal~l'lgh.,r An"~clal Group, [r)o, ·.                                         CU11;11t Jodcne C. Robl~ Trad ~~(6731-7271 ·                                     AP Roblnoon,JC-TIWliAAAXJ\ 038. ·:: v.£LLS. FAAGi)IiASil CMS9:                                      1);11!,7c': ··                              .. ~1!,15M,30·.
              : Ch&ek·                              3118.12010: .: q;z7 :                Gall~g:h~~~r Fln11~d&l G~"~Wp,ln~< ::. : · · · ·: .: : .· · . ·:: · ·. · · :T-etal $ amount$a9,900 ·                                                         APRobl.,.on,JC-TRAOIRAU'G 736: :. WEl.I.S FAAGOBASE-11459.                                          1,291,70                                    : c10,369.60 .
            ···.ChECk·:.. ·                    : -311"&1'2010-: ·:· UZT: . Gl.llftgherFinl'll"lci~G-ro:'.iO '
           .·.·_.Check·.                            311JI.i201o · . . : .u127.": .:: Gllil"ffl.;hflrFinnndNGro~.m~.                                                  Con1-m~ ·                                                                      . AP Robln-aon,JC-Tft6£11RAAXA 33!5: ·:·· ~ ~AAGQ BASE~-84~U · . . .               1:,298.10·:                                                      ·:~7,7B:Z.20
              · .Ch&d~on,JC-TRAD IRAPLI140: . WELLS FARGO BASE·II4~9 .                 !,299.70 ·                                                            ·-t,i98.70 .
                ·Check ·                            ai1!1J2010 -:· .. 482:7:·. · · ·Gallagher Flf'lanclal G!O\lp, Inc,·:                                                                                                                              ·APRobiMon,JC-TRAOIMJHc633.: ".WELLSFARG081\SE-11459 ··•" . . ··1,2118.10·:.                                                                             0.00 .
             ·:·.Che                                                                                                                                                                                                                                                                                         . ~.~1~.11~......,          ...... 3,1~-4.-40                  0.00 .
                         ao,y J; r-,.r,.,; .                             . .              .. .. .. .             . .. .
                 . Cl=k . .                .1111212009         301 D         GO'i H.OOllh!n                                                                                                                                                            WELLSFARGO.BASE- 045;              : · ·, ··"SPLIT··:                                                                     "32,W ~Mhe                                                                        . Cu~~~rtl:i~~:n(67a1~2fi3A}.                                                            AP Hanal!ln, R A:tA &04 :          : .. : .. :. Yi'ELLS ~ARGO    BASE ·145-9
                                                                                                                                                                                                                                                                                                                                                        ··~m::
                                                                                                                                                                                                                                                                                                                                                                                                        ·29,2Sohan '                                                                      · .. UCU"~sa-c~: GaryJ, Lenahi!:h (10,00%)"                                              AP Han·teri, R lNL 7o4-Q  · · · · ·: . : : \NEll..B FARGO        BASE":' 8<5Q                    . 3,250.00                                      -22,7SO.OO:
                 :Check·:            .      11f12f.;:b09       3Diil- · : Gi:ry J, lenllh~·_-                                                                   ·. "Com.rrdsilon          · ·            ·                                             AP Hth.an, R lNG 201 · · · · · · ·:.·:.·.WELLS FAJWO             BASE~ &45-9                       3,250.~0·:                                    -19,500,00 ..
                 .Cho469 ·                                        a.CJO·    ·                                     0.00 .
           ·: : Cheok ·                                  ·. 3/olnO!O .           : 4565           GOI1 J. Lenohon                                                Total f amount:$3!,00-D .                                                · .. · .-: AP Dou.;laN:10 I.Bl. 361 : .                :·WEllS ~ARGO BASE--:- M5~                                     o.oo··                                           0.00:
                  ·chook :                                 · 3/4120!0 :: · ·.·   :~~es:· ··      :G;,y J. Lonohon: ·                                             Uct!ll•"e: Gary ~ah.a~ (10%Jj"                                          ..... : AP Dougltlt~a,CAXA.99-4                  .... ·: wa.LS FARGO BASE ... U..59.                               · · o.oo:·                                          ·0.00·:
            ·-:·check·                                    .:l/-4n010 .:. :.       •~r.· ··
                                                                                         ·GIItt)IJ.L"l''luh:sn:                                                  Corri!T!iu.lons-:-:: .· . ··..        ·· ··.:: ··.·· ...:.:: ... _: : : _: _:APOOI.Ig-la.sa,CLFG117 .. ·                       .:·.WE.ll.SFARGOBASE..:.~t;B_..:                                 0.00··                                          0.00 .
                ·.Ciiaocli. ·                              :3JolnD1(]       · -4565. ::: .GaryJ.Lenehan                                                          VOID: Mr.lefleh~l1l& naw~dlvl'lln Dire¢;:P~yR i;lhangt~d comm!s.., .": JVJDQUI}!Us,OPIXAO!II1"                                  .:.. W8.LS FARGO BASE.:.JW59 .                                    o.oo.                                         o.oo· ·
                                                                                                                                                                                                                                                                                                                                                                 . o.oo:, .                                      o.oo··
           .. ·.g~=:.: :.: .: .:~~~~
                .· "Chfld;.: ·                             :31-412010
                                                                                 ·::~:
                                                                                   ·4583.
                                                                                            ·:. ·:~=~~:t::~::;.
                                                                                                :.Gary J. Lenahan
                                                                                                                                                                .VOID: Mr. Ll"'ffRhllln~t now et'llve In Dlr~P'-Y- marygt':d cc-mrnl~ •. ~ . AP Onugla_a,C LFG= 1-93.
                                                                                                                                                                "VOit'l: Ur, Lenaha~ lt~ nawactiYIIf!'t OfriK:tP~tYR. changad oami"T"k... :·.-AP DmiG"Iiln,C PU 1-40 .
                                                                                                                                                                 VOID~JIIlr.l.anllhllrl'b~Hramallr .                                  ·n,oo··                                       . .o.oo
                 ·. Ghl'lck ·                             . 3/.ol/2010 .·   ".of5!3 .. :··Gary J. Ler!BJ-\an.                                                   Utt:ntee: Gary Lena~ tin (10.%).                                         : APOeYotJilg,T lBl !fl18                                 : VI'EllS fARGO BABE.~ iLf5Q··::                            .. o.ao·.                                        .0.00
                ·..ChO".·:· ::·....:....·· :· .. .          . ... :·.··.· ·. ··:.: :APoerOt.J:n~,TAXAJ3~.                                    ··. V4iU..SFARGO"BASE-!Io459 .·                                 o.oo: ..                                        0.00 .
                ·:.Check..                                : 3141'2010        -458:!-.   .:G~ry J, Lenahm                                                   . . VOID: Mr.llll'lahan t.came·aetive iii Olrt:~G'tPay-·ctu!!ngedio EF •. ~· ·: AP Dt:Youn;~,T L.FG 117.                              .. 'liE.l.S F="ARGO BASE.:.. "1459 .                            : o.oo:                                        :o.oo .
                . .Ch~k·                          : . : ::31-4/20111 ...:· . -4-583.... "·Gllry J, !Anii.J1Jri:                                            . .VOIO; Mr. Lafii.tian ·ba-c:ame .llc!MI In Dlract Pay~ Chl!lngod too EF... · /JP OcYo;,mg, T LFG 2-4-a ·                         . .. WEllS F:ARGO BASE ~ 9-45~ .                                   .o.oo .                                        .oao·: ·
                 ·Check.·                                   31-4/2010:           : -4a-83· .. :·GIIry .l. ~ns~:an                                              VOID~ Mr.lenahlin bkarrie.B.cti'iein Oj~P.Y~ ttumgadhlo EF .. ~: .. APO..Yo.i11;~,T /J.XA-IJ.gJ.             . ·: .. WEllS FARGO BASE ... !1-459                                                ··o.oo·                                          .o.ao
                ..Cti&Ck::.                           . .. 3-!-4fZ010. ·. ·-45a3               :GI!I)IJ.I.e_nahM                                               .VOID: Mr, ~~~~~h~n.ba~I:Nf~jn DirectP~yR·changc!C{1o I!P ..~· : N'011Yoi.ih;,T lFG 183                     : :· ..'II'Eil.S FARGO BASE.: 9--459 .                                              .:0.00··                                          0.00
                  Check ·                  .. ..      · · · 31-41'201 o · · · · : ~sa3·        :Gary J_ lenZihlti:                                              VOID: Mr. Lenahlln be-ct~~me at:tEve-in Oi"'etPeyR ctiBon~dto ~ ..~· ·: APO.-Yat~ng,T $'LI ioi-0..       . ... WELLS F.ARGO BASE ..:.1-459 .                                                     . o.oo:                                        .o.oo·.
                :_Check.              . . . · · . · · · · . · · 31-41.2011)        -46S3: . .. :Gar)! J, Lena"!l.m: .                                          VO!Ci: Mr.lenahan beoarnt'l !U::Iiftln Dli"eel ~ay~ changed~ ~r ... :: APDe-YD1.111_.,T AGt. 13~. . . . .       .. ·.WELLS FARGO BASE; .:.;946Jr ·                                                0.00.                                          ·o.oo:
                · Chock · · · · · · · · · · · 314®1 0                             &1'1' . . . . . Oo'i J, Lena hOI\.                                            :n,o,;,;:c.Dt>Yoong(67!1<1l2)Commio~                                        .-.9,1HKl.OO. :·
                 · Ch~ · ·· ·· ··.·· ;·JJ.olt.!.O~O .:··_-::. _-SfT .                       ." . .":-GiaryJ. l.en.~h!M                                          ·. CamJni11111011 .                                                               : ./IP DeYoon:g,T LFG 111                · .- ... WELLS FARGO BASE ... !U'" .:·. ·                      1,5QQ,OO                                       ,.r.~oo.D            1o:io,.M.                                                                                                                     •R.E'nREMEN'rvA.LuE, L.L.c .KPkF sooks
            ilvi'll'i~ •
                                                                                                                                           ·Payfrie,ntS io Lil:ensee Defendants • ··
            AcCniaL Ba't:l-=:                                                                                                                      Ma~h zoos ti,~gh r.!an.ti 2G1o

                                                                                                                                                                                                                                                  ap~•··                            Dol>lt.                           C.radlt:                 Bil~c*····
                     :Typo                      Data,·             · Num:                                                                            :M~

                                                                                                                 . ·comri'llt~~:~IDn .                                             ·lAP O.Young,T PU 1-40 ·              · · · · · ·. ~S FAAGC BASG- $459                             . 1,500.00:                                                  -1.500,00
            Cl>ool<                     · 314.120;0 ·             EFT·               Gfi'YJ.:LMlii!hl!:n                                                                                                                                                                                                                                            .      0.00
                                                                                                                                                                                                                                 .. ~FAAGOI!ASE.-·a-.459                              . 1,500.00.
            Check·
            Chook
                                       · _ 3/412010::
                                        . JJ.(QQ10' ..... EFT: .
                                                                  EFT"          .. Gary J~qli:na.h•ri
                                                                                 : G.sryJ."lenlllhl'llr,
                                                                                                                   Cotllmltal-un       .. . .        .
                                                                                                                  cart R.1~ond Douglel!l (G101-a1~mml'Micn
                                                                                                                  Cclmmtnlon .
                                                                                                                                                                                   :fAPDeYolmg,TAGL130
                                                                                                                                                                                       WELLS FARGO BASE- 545U
                                                                                                                                                                                    ·lAP Dooghl.u,C LFi3 081·
                                                                                                                                                                                                                         · · · · ··-SPUr- ·
                                                                                                                                                                                                                                  M:ll.S FAAGO eASe:. 8-459                              .5QO.OO.
                                                                                                                                                                                                                                                                                                                         :l~~.oo:         ·        .~J,&Ki.OO ..
                                                                                                                                                                                                                                                                                                                                                    ~3,000.00
            Chook                         31-41.2010 ·  ··'EFT                   · GaryJ. Lenahan                                                                                                                                                                                                                                                  ·:2.~0.00.
                                        - 314l2010         EFT                   : Gary J.len.ahan                Commtulon .                                                   · · · Nl Doi.lglau,C LBL.&It ·                 . :WEll.$ FAA~O BASE-·e.~sa ·                              500-DD··
            Cher;k                                                                                                                                                                                                                                                                       ·500.00:                                                   .:.;;:,ooo.oo
            Cheok            ·           - 3.1412010 ... -. .I!FT-               : Gary J. Lenahan                .Cotnmlulon                                                         />P Dooulu.,,C IW\ 9H .                     WEL.l.S ~AAGO liAS~- 1-459 :
            Ch~k.                          31-4-12010 ·     ;EFT                 . G:ary J. tofllilh8n            Ccmm~lon                                                          . WJDPiloiJgloP H"""on,Rol>ortiJ'G 081· · · · · · · · · IMllS FAAGO BI\SE: U59:
        · Ctu~ck                          311812010                EFT:    : Gary J. L~t~tum                      Comm~Q!~ri                                                           PJlHiutse:n,Rob;ertLB\..351.                INEl.l..SFARGOSASE-&459:                             z:1J9A:J:                                                . -17,117,().1
                                          311!112DID·:          ·· EFT. : .. Goi'(J.Lono!\on. ·                  ·CommiO&Ion                                                           />PHMun,Robert LBl918                       WELLS FAAGO BI\SE' 1<159 ..                          2,139.83.                                                : -1~.~77.41
            Cheek                                                                                                 CommNhtn.                                                     :. : APHarinit,A.Ob.~.AXA3:J.5·._-· ......         VJEL.l.SFARGOBASE:-8-459:                            2,139.83.                                                : ·12,837.78
            Chomk                         3118QDHI         ..      11FT.   : Gi.ty J. 4!r.ah1~
                                                                                                                 .Comrni!MI~m        ..                                              PP HmR-n,Rober:t LFG 117.                 . . WELLS FARGO BASE- .5-459:                            2,139.63.                                                 -t0,69B.Hi
          ChRik"                          3118.120$0        -·.    EFT    .' GJry J.l.mlll!han
         ·Checl<                          311&12010        ... ·. EFT' . .: Gllry J. Lenah11rt .                  Comm~olon          >                                               AP imioon,Rol>ert IJ'(;24!· · · · · CC. ··WELLS FARGO IIASE -·U59·                                 2,\30,63 ...
                                                                                                                                                                                                                                                                                    .. 2,13.9.83 ..
                                                                                                                                                                                                                                                                                                                                                    ...S,5U:.52
                                                                                                                                                                                                                                                                                                                                                    ;.e418 &I .·
                                          :31141Z010       .. ·.· EFT . : GI!Jl' J, L'!n:Mhan .                   CommMion                                                         · MJH&nMn R.otJ.ertPJ(A091· ·· ·· ·· ·· Y\IELLSFARGOBASE~ a459:
          Ch11cl:
          C::bllci:.".                  · ..311412010 :· · · EFT -· · Gr.fY J. Lent~~h.;m                         Comm!Hioo .                                                          AP Hartsen:Robert.AVL 160· .· ·         :: \I'.EUS FARGO BASE-·8459·                            . ~~ r:~.R>~ ::                                              '-1~1a:~
                                                                                                                 Contrl~or'f       : : :    : : :         .. :. :. . .          AP Hanten,~ PI.J 1.40 ·.      .      · _-··        Y\IELLS FARGO BASE~ -5<4-59·                         2,139.63                                                    ~:Z,t39.SJ         :·.
          Chlclo                        · · 311&"2010: .·    EFT' · · ·131¥)1 J.l.enahan                                                                                                                                                                                                                                                            . . 0.00
                                                                                                                 CanYl'liHion      .        . . . . . . . . . . . . · ....... : AP Hl!:nsen,Robert:JH~ 633.. · · · · · · ·         IM3.l..S FARGO BASE~ 1458:                          ::2,1:JS>Sl ..
          Checl< ·                          311!1'2010 · ·:EfT.:·: GSryJ.l-erJt~~llan                                                                                                                                                                                                  .     .. . .                  . ... 2,919.:14                ~2,919.3<4-
                                            312512010 · · EFT -·       GaryJ. LenaJum                             Doogln cer~ ~yrn9i1d-ROTH (e1&1-i-17A) Cc.rnmJuien:           WEllS FARGO BASE- &45~· · ·.              ·        ...S~IT- ·.:... . . . . . . .
          Checl<                                                                                                 .~b$lOfl .
                                                                                                                             1
                                                                                                                                                                                MJ!Jougf.u.CR-ROTHAY-A001 .· ... ·.·               \l'a.l.SFARGOBASE···IJ.4:!j9·                                                                                    ;2,335.!1.8
        ·   Cba~                            312~10 ·.:     · EFT ·     Gary J.LH1:~~h:an
            .Chock           .          · 312512(110 ·..     EfT       Gary J: Lf!l"lahli!"l                      -co~on             .                                                . APCougiH,t:R-ROTH JHl.·383 ·         :_-   VSJ..S FARGO .BASE.· 1-459:                                                                                      '\,7$1.01.
                                                                                                                 .Comml»ion .                                                · · · · · ·AI'IloiJRioo,CR.ROTH AVL 180 .· . .:       WELLS FARGO llASE-·1-459·                                                                                        ~1.167.74
            .C~ac~      ·                   312512010 . :·   EFT       ~err J. l..mahllln
             ChoPStok.. ING 283·                       · WELLS FARGO BASE C!.!59.                             20MO ·
            Ch&ek                          81'2912009.             1001 .... GaryOIIvftf ..                                                                                        . -AP.stckn OMl «8         : : ::         :: ~llS ~AAGO I!ASE.~·B-459· · · · · · · · · · · · · · · 200.00 ··                                                     · n,oo
            Choc~       · ·                G/2912009 ·             \081 ·        · Gory Oltffi                   .Cornrnb:slon                                                                                                                                                                                                                      ;uoo.on
                                                                                                                  ·Cornmlsalon                                                        \r\EL.LSFARGO BASE .... ~9 :           ·. -SPI....lt.. ·.-··        .   .                                                            1,SilO..Oil-
            Che-ok·                        7J9i2oo9 ..... 1118                   >G•ryOIIVei.                                                                                                                                                                                                                                                       L~,3ei-O.OO
            Chook                          719/20Qil.      \118   . GuyOI~or ..                               ·: Ccmrnls:i!Oii                                                        />P Jon"' LNL \77 ·· ·                   · WEL.l.S FAAGO SASE C8459.                          ·1~.00·
                                                                                                                 . ¢ommllslon                                                         APJohM ~L 't3L·                        :. ."WELLS FARGO .BASE -.&-459 .                       · t51l.OO                                                       ·1,200.00
            Chodt:                         71912P....,HaKeny·II'AI.NL5S\ ·· ·· ·· · WEilSFARGOI!ASE-11-459.                                    u1~.oo ·                                                           0.00
                                                                                                                  CDrnmi~ltll·.
        . ChOPCI•flPCo,kAl.:                                                   :·--!00.00 .
            ·choclo·.                      011212Q09.           >1:W7 ·. ·:·Goi'(OINo<                                                                                                                                                                                                                                                              . ·200.00 .
                                                                                                               : · ·.CIM11[6761-&7) Commoolon. ·                                   .. APCiofl:!ll3                  ::·.:·< WELLSFAAG08ASE'.M5!1.                      . ........ 200.00 .. .
             Ch~k                   .      8/12/2008:.             iJ.Ii7:      :=GaryOI!tier ·                                                                                                                                                                                                                                                     •.• 0.00
                                                                                                                   . Cl~(678l...@.7) ~mrrb:BlOll ·                                     APCIOri~·:·                -i,MtG.OO
        ··Check                            612112009 .·              1«{1:       GaryOI!v!ll"                                                                                      : APW!s9o-tAA l.NL 1n:                · · · · · · "WELLS PARGC ·B.6.sE ~ $.459                        : 15Q,OQ                                                  ·.-..1,.3&.(1,00.
            · Chedt ·              .    . )l/2112009:                1-«a:. . Gl!llry arvor                   · · C~Jent Oa.vld VYIW.n-fAA        ..                                                                                                                                                                                             . :·1;i00.00.
                                                                                                              .· :· TOttilt Amount ~.ooo.oa           .....                          APWioor>!AAAGL 13L                          . WELLS FAAPv..!l.So.,~~,"AXAS!U.                   :: .. :\'!;'ELLS ~AAGO.aASE-81;.5'9.                          1:50.0D·
        .· ct.e-ck          ··             ·G121fl009:               1-«a:.      GIV)' Oll:v~r·.·                                                                                                                                                                                        .15                                                                                                                                                                                •     • •   •     •    ••   ' •        • - ' • -   ' -                    '       '   '   I •




         :. 11t4GAM                                                                                                                                                                 RETIREMENT VALue, i..L.c. KPKF s~oli:s ·
         : Ol!;!;111J .
       . . . .        . . .    "
                                                                                                                                                                                    · Payments toLl~~~~&~ i:>et~~d~nts •.
        :: : Acr;ru~    BailS:-: .                                                                                                                                                               ·. •Mi!"'h 20oa tll.Ougli.MarCh.2010

                      •fYFo!                   ..tfRI00·. .            _ -a-,000.00          .·
         : C/1""'.                   9/1012009 :                1600 .. MlkoGI\;Ianoz,Jr.                                                                Cllent·JoriiO-.Jr.-IRA ·                                                                        · APfla)""4AAANIOS2                          . IWUSFARGO i!ASE'.8459 . .              1,000.00                                .................. ·-2,000.00                        ..
             ClLool· .....
                                     911012009..                160!1 .• ·•· MlkoGMiahllt:45,0QO:OO . .. .                                                                 : ,A?Mollnii-RoJ;.&.IRAANI952·:. . . . . IMllSFMGOBASE,.t>45~: ·                      : 1,3~.00                                                         ...... ·cz,7oo.IKi
          :Ch~.--                         .!111Df2009::·        ~005.        Mlk6GMI,n.c2,Jr.                                                       ..Uoenaatdd_l:keGlvllantz,·Jf.(12.00%)· .....                                                       "WI.Iolih..rtoja.-IRA:l..PG:SSB.:. : .. weu..sFARGDBAS!E.-8459 ...... ·· .... 1,J:50.QQ                                                                      ::: :~1,350.00 :·
           ChCick-,                       . !I'/HJ/2;x1i ·:     1605 : ::- _Mik$Gfvll;an'(!:Z, Jr; ·:                              : .. ' .......... M~&na-Ro~RA(e78t-13+) C.Omlriuloo·                                                              : · · AP l.!ollhli-RoJaii.-IRA.~NG 0~ ·..... : ·:. V!JEl...I-S FARGO ISA.Si5--&45B' · ·: 1,MD.OC·                             . . . . . .                     ........ 0,00
          >~::
          ·Ch.,k
                                            :1::
                                            9110fl009···
                                                                ~~··               m:~:::!:~;:
                                                                1840·: .•.. MikoGMionVIIo"ooi-IRA(II711-13~)0ommlooi0!1:·
                                                                                                                                                                                                                      ·• ·· ·               .. .. ~~~~11~s~a45o
                                                                                                                                                                                                                                         : ..........
                                                                                                                                                                                                                                                                                                              =~k~&&_ ·         .. ~~,1:5111.4-'B .
               Ch-ec-k.-.·-.          .g,/1 ..1200~--       1669 ·· ·Mik~GMlancz,'Jr. ..                                                               Cllent:Aib-ertFio:r-d1'1RA .: . .                                                                -/APFiar.-..IRAMET6SO                       ,.·.-I.\'EL.i.SFAAGOE!ASE~8<459.                       , .2,:!515.~                                         un,&4-l<54':
              ·chec!< :· ...... ... :amnooe.: ::·.1669 · :.·.MikoGMI•nJt209,662.38:                                                                   > .APF!ar""RAAGl73l'.                 . :: ·: IWLLSF.•,MOIII\SE,.84li9..                          . >. 2~15.95...                                            C20,127.59·:
          ·:CI1ocl<                  :1111o4/2009.' . .'.'.Hl!RAMA.II04:.........                             IM!LLSFARGOBASE,.~~"                      · .... 2,515.95 ·                                     .. ··11,611.&1·.
              ·Chi!tk.               :911-4liOOD:. :.-:1669. _.. ·.-Mik&GM!.Rnc:z,Jr·,.                                                       ·· ·· ·· Flllr$f:-frfA(671J1~1,_,)Cil~ .. :..                                                  ·· ·· ·· '/4PF:!Qi-~AAVYPl:982-- ·               .... ~SFAAGOSASE-S.!59                                        ·· 2,!i15.95 -·..                                   ~l5,095.BQ.
            ·-·-th11ck :        .... -9J1.oU2tl09 · ... :·~MY· '·:_:_-~~~Miartt':2,Jr,                                                              :. F!Qroe-lRA(670H«ret-IRA(67B1•1!111)Coll'on!ool011                                                              ·:APF~rft.JRALFG6611..                         ..     I'£Lt.SFAAGOIII\Sf-845t..                        ~,5l6,9~....                    · ........... 2,61U4:
        :. :.Chact.::.                 S/1~9 · -_-,_-1Et89.. ·_-'--"4JkeGM~!Inc:.z.Jr:_:                                                            .... F'lares-lAA(8181~1'8S)Comftulon                          ·                                       ·:APF~~AAl~GO:'l.l!i:               : ::_ :·    ... :.~I'I'ARGiQBAS:E:-B459o                           2,515.94 .·-·                          , , ,            0.00
       ·:·-:=:.::
            Chocl<
                                    . :-)1~::0:-_:::.~-~~:- :::·==:~~=~::j~:.
                                           · lO/lMQ~· ... Z11B · .. ':Miko GMionO0!)%)'.                                                                     APGQrn~I~RAXA804
                                                                                                                                                                                                                                                                          ·                              -:::·.: \'Vals.PARGOBASE~-8-4-5IJI            .... : ·: GOO.oo· ·                                  ........ -1.20-0.00:
          :CheAA517  _·· :- :_· :__ ·!A'El.LSFAAGOBA$15.~.&1-5& .. ·.                         . ... 600.00                                          .... :·-1.,&00.00
       .. Che-tk.                  :· .. "12f.!.QOil9',_-·: :.eFT: :·':-MIOGNhncz,JJ\-,                                                                :·D'A1g-eloEi711-4-51~mm!FSle-n                                                   .......... :APD11~gelo,JAGUJ62:· ..... ,_-_-._-_-,_-___ .I;\£LLS;f'=ARGOSASE!:-,IJ.4-!i9:-· .......... '!3.~0·~-                               :· :· .. :·~1,200.00 ...
         · ChMik                   .... -_-. 12!JflOGO .... ::EFT ... · .. Mike -GMIIIIIfiC:Z. Jt.:..                                                  .: D'Mg_.e!G 6781-.459 -oomml54JQn                                                         .. AP D:a~ge.lo.J lat.. tn ·........... _:\MaLS FAAGO BASE--e-45'0:.                :_:-' . -. . . .E!(IO,OO                        .... · .... ·-SOO.Dn ·
       . : C~od:-&4-5.8 ...........
                                                                                                                                                                                                                           .. :·,-·/tP~ti,Jorgi!-R.Ot.H:Ja..XA828CD --MlLSrMGOeA:S8-M5S·_ .. ·.,·::·::·::·:
                                                                                                                                                                                                               .......... ·APK!-ftit9"''!8·~illf'Ue-R01t-fi-FG311 ·-:·.. : WE.t..LSFARG08ASE-~E1--.··
                                                                                                                                                                                                                                                                                                                                                                ·;. ·. -· •· · ·• ·• ·~
                                                                                                                                                                                                                                                                                                                                                                1.338.~:
                                                                                                                                                                                                                                                                                                                                                                1,3J-8.B4 ·
                                                                                                                                                                                                                                                                                                                                                                1,3311.84
                                                                                                                                                                                                                                                                                                                                                                                         -. (1.371.88 .
                                                                                                                                                                                                                                                                                                                                                                                         . ..
                                                                                                                                                                                                                                                                                                                                                                                                              _· · -9~371.1$1
                                                                                                                                                                                                                                                                                                                                                                                                     . ........ ·8,033.04
                                                                                                                                                                                                                                                                                                                                                                                                                 _ ---6,6~.20
                                                                                                                                                                                                                                                                                                                                                                                                        · ·· ·· ·· .o5,35!i.36
           ·Check                             312:e12010.       EFT     .: Mlloie01vlltnez,Jr.:              · ·· ·· ·· ·· ·· ·· ·· ::commlnlon:.                                                                                  ·-f                                                                                                                                                                             RETIREMENT VALUE, LLC • KPKF Books
                                                                                                                                                                               Payments to Llcellsee Defendants • ·
       --~~~~B~s.                                                                                                                                                                            Milrch 2!10& through March 201 D


                       :TYPII'                ......           N ..m·                                                                                                                     Memo                                           . _·AMnt_:                                                                              Dobli                     : Ciodk

       . Chock.                        · 31251'2010        :EFT          : Mjkei GMI:emoz-, Jr~: :                                                Camrn-nl-on                                                             . /.p Kutu~tO,Jorgo-ROTH        PU 140           : WauiF.i.R92
       . Chock.                        · 3125J201 0          EFT             MlkoGM'""""Jr ...                                                    Cornmiulon                                                                AP KIJ11ipta,J•dJ'QO
       ·. Chact. ..    . ..... 711712008 .... 1147                        . MDkleFe~gwon~nv~nte,lm::..··                                          Orrmm~~DI"' ·                                                            APB«h~om-IRAACll73L.                            'MllSFMGOBASE·M5t...                                         .905.1~.                                                     ~.-4]J.Il,a6
          Ch~ .... ·: . .... 7f17J2C09              1147                 :: Milklo Fergwon ~nve!5'11m-n'll!l.lr~~;... ·.                     . :. ·=corrrni:$J1DI1                                                          ,A.F-am-IRALNL59l : . ..... :·::               WEI.LSFMGOBASE-M5L                                       ... &01'.14.                                               . .-4,525.72
          ehii-Qk                71171200-9 .       1147                  . Mlllde f_,rgu.tion· Jni{H'IMante;,.lno.: ·                            Comrn!M1oo :                                                              f43~am-lRASLA..Sl-4._.                    .    \NB..LSFAAGOBASE-.a.t51:                                     i05.1"                                                    ...J,620.58
          ChtIKl:.                                                   '1,2<10.05
         ·c:h~                        ·· 7/17i2009 ·· ·· 1151 .. ··          MllkleFeroUaarilnv~,lnc.                                ·· ·· ·· ·cammutao ·.                                                                   APSquler~RAOML~. .. .•                       .. 'MllS FARGO BASE· ~·•: .. :......... 1.291).8~·                                   ..... .                                       0.00
            Cheo;;                 ·· ·· 7/17aoog          ·· 1155 .. ·.·    Ml!kl-11 ~ergo:mm·lrtVmrtinenb,lhc£.                                 Ccm'r~ ·                                                                   WELLS FARGO BASE· a459                            ~PLIT-· · · ·         · · ··      . ·.   .    .            . · ··               1o,$~.00                       . ' -10,836.00
                                                                                                                                                                                                                        . : .AF M.,owo-JAAAGL 13L · ::                    . : \\iai.S FARGO SABF~59:                    ...... : 1,806.0-IRAl.Bl.165 ·           .· .. :· ~-I"ARGOSASI::!;M50:                                  : 1,-806.00                                                           ;5,418.00
            ct.ec:;:                      -T/171200:11 .. ·:_.. 1155     .   Ml11d~ Ferg•.l~ lnvnlmerib:, Inc. . .                               Comrniill:s-100 .                                                           AFMo~RALNL032 :·                   ·• ,.• ··: 'MllSFARGOBASE·~5Q:                                 : 1,806.0!RAAXABI>I                   .... \\iai.SfARGO~EC.Bol59.                                   · :·1,aoo.oo: ·                                          .    . -1;;!,800,0-Q
                                                                                                                                                                                                                          . AP StMion-~RA 1Nl- 591.        . ...... :.·. WEU..S PMGO BASE:..-:8459: ::·                        ·=1800.00 .                                                    .. -10 &00 .aQ
      .. Chl!lIRAANf652: · :: ··: :: :: :: Vil!l.l.S FARGO !lASE; ~59: .
                                                                                                                                                                                                                             APStanlon-IRALNL032 .. ·.: . .... ·:. \\iai.SFARGO!lASE· 8ol59.                                           ugg:~.                                                       ··s.~oo.oo
                                                                                                                                                                                                                                                                                                                                                                                                    . ~::1;600.00 .
            Cbecli: ·                .. .1{)71200~·:          1159 · ...     Mnkii!!'.P&~an lt\Vftll.....,.ntl, !tJ!:.                           . Ccmmlnloo ..



                                                                     -: -:
            Cheek                        71171200;: : · :1159 .              MHkll'l Fargo.lsan kwe:Rtmwnt., Inc.                                -Cammb.l!on .                                                               APStaniMt-tRA~NG2ti3             ... ·:. ·:. \NELLSFARGOBASE·._,.5g_                              : l,SOO.OO_:·.                                                        ,1,000,00
                                                                                                                                                                                                                          : AP stMJ.e.n-tRA OML 4-46 ·            ·· :· ···: WELLS FARGO BASE.· &4:59 ·                        . "1,800.00·-                                                            .    0.~
            C::htck                      7f~7J2'00S; .": ·:. ·1151;1.:·      Mil~~ ~•.-pan irFvft8'tmcnt&, !n.a.                                 .CommiMI~ID

        .-.g~= ·:.·                     .:~~~=::·_:       .:.· ~~=           ~::::~:=:~::;~=::~::                    _: .:.              .... :g::~:::                                                                       'NELLSFARGOSASC·B4SS...
                                                                                                                                                                                                                          . AP  Lo•,..
                                                                                                                                                                                                                                                                               -SPLit-···:..: .. ·... ·. . :. . .
                                                                                                                                                                                                                                       FonjlylruotlNL 17F .... lo'oRLS FAAGO BA.Sa,.~Bo.                                            : OO
                                                                                                                                                                                                                            AP Ll~ki!l
                                                                                                                                                                                                                                                                        >> ~~~:gg=~::m .·
                                                                                                                                                                                                                                       F;amltynwtlNUi91 · · ··: 'IM!l..LS FARGO BASE-·3459·
                                                                                                                                                                                                                                                                                                                                        .:~::
                                                                                                                                                                                                                                                                                                                                         : liiiO !459
                                                                                                                                                                                                                                                                                                                                       uoo.oo
                                                                                                                                                                                                                                                                                                                                       1,100.00
                                                                                                                                                                                                                                                                                                                                                                                                    :-o,ooo.oo
                                                                                                                                                                                                                                                                                                                                                                                                    :-7,2(1().00
                                                                                                                                                                                                                                                                                                                                                                                                    : ·5"~00.00 :
        ·-Ch11Ak .                      . 713012009. ·. _.·. 1258. :. ·: MUkle.Fe~-.:tn lnVutlmlnt.. Inc.,·: .......... : :· : :· :: Ccmmlsliion
            .:Chec41;·:
      ··.:.check-:
         :·: Chll!lck· ·       .
                                       : _713012009 .. ·.· .. 1258. . .· Mllkle FargtJwon lrrto!!l'trMIMbr 1 rrn:.··
                                       : 713012009
                                       : 7/-3012009·.
                                                           · 12~15' :. Milkie F&~Bon lm.Htmentl; Inc..
                                                            : 125G ·. .··MUlde Perg\l:aoo tnve.-tmVtb!,lne.-:'
                                                                                                                                           . .· Ccmtnluloo.
                                                                                                                                    · · · · · · ·. · Comrnl:ul01'1· ·
                                                                                                                                                  CommJ;Ifon· ·
                                                                                                                                                                                                                           ~ =.:::::. r~~~:~
                                                                                                                                                                                                                           AP Bel IRA OML.- .·.   .
                                                                                                                                                                                                                                                             .. . •~m~gg ~t::~:
                                                                                                                                                                                                                                                                    .. ·. 'NEU.S.FAAGO BASE• ~59
                                                                                                                                                                                                                                                                                                                                       1,000.00
                                                                                                                                                                                                                                                                                                                                       uoo.oo.
                                                                                                                                                                                                                                                                                                                                          1,100.00
                                                                                                                                                                                                                                                                                                                                                                                              . ,-3.90· ::·
                                                                                                                                               · 1'1)'4RA{i1781
                                                                                                                                          ... ··KrauUonmer~                                     :ron                         ·WEU-SFARGOBASE • 8ol69 ··                   · · .SI'LIT·· ·.· ···· · · ·· · · ·· · · · ·                                        · · 9,000.00 ·                    : .e,ooo:oo.
      · .. Cl1edl.- :. : ..... · .. 8!7/Z.009 .. : ... .".1296 : .::MllldeFergu8Minve-stnen~.ln-c:.:"                                          . Cficnt~KI!!IyRaeKrau'OO'amtll":                                          . _AP l        . ·.1D•40AM.                                                                                                                                                                            . RETIREMENT VALUE, LLC" KPKF Qooks ..
          . 02123/U                                                                                                                                                                                  pjymeritl3.. to  Licemiee. .......
                                                                                                                                                                                                                   . . .. ..
                                                                                                                                                                                                                                 DefendantS
                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                            ·
      .:·~ :-A!:c.:U.~ BUt•                                                                                                                                                                                   . • Mirch 20091hr1'lJ.li~AflGO llASE,0-459..                                     750.15 .·,_--.,==
         _:>·:Total Martha A.        L~re·:                                                                                                                                                                                                                                                                                                                         12,l:lot1lll..   --· --·

       · ·.: Ch~~-A·~'T~-;120tJs                                   $2Q3                   Mldla~ A. Castdem.o- .                                              · · · · · 'Ccicriml&t:ion · · ·                                                   WELLSFARGOBASE-0-459.                                -5PLIT-c·.                                                                                • ~.24UG:·                      ~.24U8 .·.
       · ·_· Ch:Kk      : · · 7r'27/2atJ.~t                     · ·1.20l ·                MlOOa.•'A CMte~in;g. ·_                                                        Commil!:eloil · ·                                                      APGr.. ~ro(ILNL17L                                 · WEU.$FARGOilAS2-M59..              10,708,11                                                                              -15.3,~.-55-­
         . · Check                            71211200:9-                1203 :           . MfJlEcice-rrtl8r.n.lNl7-40.              ..--::.:.V'I.£LLSFAAGOBASE-a.tSD·         ·· ·· ·· ·· ·soc-,oo ·                                                                          -Moo.oo·..:
      · ·. Che-ok                   · · ··: 8J1912009. · · · 1.1;.02           Mlc;hi.l!l A. Catdana- :.                                                            :. ·J!~ermwm(Q781-123) Comli'De.lon ·                                     · ·APEcl(.emumn TRA 28~ :                  ·. ·::: ·} VI.£U..S FARGO aAsc- 34~9:. . . . ·         .!OD,\Xl                                                                       . •2 500.0~ .
          · Chei::k ·
           Check
            Chock
            Cheok
            Chtck
            Ch!ick ·
                                    · · : · · ill'a/200511...
                                        · 811812009 .· · ·: 1402
                                    •· '. e/l$12009. ·:.1~
                                    . . e/19/2000: . :: ·1402
                                    · · · · 8,11QI2D09. · · ·.
                                                                         1-4:02 ·



                                                                         1~02
                                                                                          MICh~eiA:     castau.-,c; ·
                                                                                          Ml.cllael A. CRStdano :
                                                                                          Miohotii\.CoioteiMo·
                                                                                          !ollohoei A: c ..toi""o
                                                                                          Mlchl!l-.1 A, Cutef.,D ·
                                       ·· 1Zr'3¢1'201XJi·:· ·· 35111 :.... MichaeiA.Castel81"1;. ..
                                                                                                                       c:
                                                                                                                                                              . . .. :  ~mmnn(0701-12l) CorrirN:Miim: ·
                                                                                                                                                              :: :::: E~erwmn:(e7e;1-1"2.3) ComrrR.slon:
                                                                                                                                                                 .. ::Eoko,.,.,o(07B1-123)Cooioonltolon•
                                                                                                                                                                    :•  Eoko"""'o(6761-123) Commlulon.
                                                                                                                                                                          .- . ·. ·.. · .· _· . . _· -:"
                                                                                                                                                                    ·;."Eckl!lmiWH'I(8781-123) Com~!Xl:
                                                                                                                                                                                                                                             . -AP E0:Mmllm lNG 201·         .·

                                                                                                                                                                                                                                             . z:~:::::;:fl!::OO . . . : ~:gg :=:
                                                                                                                                                                                                                                              . APEcUrmannM.AM B&il':.··                  .. ·:.


                                                                                                                                                                                                                                             .. ·=~~"J~~~SIV. :::.·:·:··::-~~:-~tAGO~~·M6_9:
                                                                                                                                                                                                                                                                                                    =                           =: .........
                                                                                                                                                                                                                                                                                                   "·1/IJEU.S FARGO BASE.;_a.t!:ill': .... :. :. ::.:: .. :soo,OO
                                                                                                                                                                                                                                                                                                   -l/ln:.U..S.FARGOBASE~a.459                                      . ":!Qti,OO.
                                                                                                                                                                                                                                                                                                                                                                         ~g::
                                                                                                                                                                                                                                                                                                                                                                        :~~-GO:-:
                                                                                                                                                                                                                                                                                                                                                                                                                                 ·~..-:oocO.otni!o•l Somoo.rt$37,500.. . . . . . .. . . . . .                      ·.API'\\nhrloh,l(.lRA LLI8t9 ·.       •. IM!U.5 ~ARGO BASE-·Ms~·                                           ·· ·· ··       ·535,71 ·.'                                          .. -2,67U5 ..
            Chl!d:                     ··:1213CJ21109. ·:_. 3911.          Michaell\.C~tehno··· .·                                                                       U,.,.,,,  Mloh•oiC.,!oll•roo I«Kei~'MI'llrioh (1011).           . ... API'Mhrioh,~·IRA SU\338:          .. •: \/\'ELLS ~AAGO EI.'\SE-•8ol5o• · .                                      .        ·oJ5.71 •.. ·                                            •2,142.M •
        .. Check.·                         12130!.2D09." . .".3911 .":-":>"MjchaeiA.ci!,tel:ain"D ·                                                                      Cbmmi»!n"" ·.·                                                  .... M'\'\lollirloh,~4AA LF<1 OO!f   ...... 1'1"1.LS FARGO BASE· 805~·                                                •'       •53~.n:                                                  ,1,807.13
         ·· Chetik. ·.                     12tlOJ2000· ... 3911 .. :. MlchllliiiA.O.td'-'!0·.:·                                                                           . . .                                                            : .APVYuttn1ch,K-IAAMMID25-:             ::vr£LLSFARGOBASE~-6-451-                                                  ..     -53!5.71-                                                  .:.1,071.42
        ·--Ch~-                        ---12130i2D09·· :.;3911··           M~cf"II!I•IIIA.C.astelM~;~~:·
                                                                                                                                                                                                                                                                                                                                                                                                                                    ~3~:~t
                                                                                                                                                                                                                                                                                                                                                                                                                                 •. -375.00
                                                                                                                                                                                                                                              . API'\\nhnoh,]{.IAA PU 980:       ·... 11\'El.lSFARGO BASE- 6459• •.                                         •: ..     •535.71 :
            checlt .·            :. :. :: 1~~-:· ·.:· 3911 :.- ··~M,ohleiA.eatei:an~:                                                                                    ::   :         :.::: _: _: :· ::·.:       ... : .:· ... ·             APVMtirlc:h,K~IAALFG272.: . . : -::II'.€U..SF~GOBASE-3-45ill: :                                                     .. >S~5,71: ..._.....
            ChDOk.
            Check
            Cheock
                                             "1"213a.atl09 · ;.;· 3912 ·.· · ·
                                              1motlt109 ·       3912 ·.
                                              12/JC/2009_-: :-~ ?912            >·
                                                                                          M~chael     A. CutedMI)
                                                                                          Mh:;h111nl A.. CUt~hl'lO .
                                                                                          Michael A. C~e1Ew1-o .:-
                                                                                                                                                                                        ·•     • • • •
                                                                                                                                                                         ~:::~~~.rrt"m':::1RA(5761·i11)
                                                                                                                                                                                                                 • ·• ..... ·                  .WELLS FARGO 1!1\SE.' M59 •
                                                                                                                                                                                                                                                ~=:~:ttG.~ ••..• ~~:~g=r~~:
                                                                                                                                                                                                                                                                                    .. -SPUT- .... ·.·· ..S7 ..
                                                                                                                                                                                                                                                                                                                                                                                                                                     . o.oc·:.
            Chet!c
            ChQ
            Check
                                              2.12512010.:-. EFT.: ·:·. Micha'liiA.CGte~ili'!Qo:.
                                              212512010 :.:::. I5.FT ·: ··
                                              212.~01D .-:     EFT·
                                                                                          -MichatiA.CU1e~an-o:
                                                                                           lul.iohl!li!!IA.Cu:IIJg~n:ll':    ·
                                                                                                                                 ·            .· · · · ·.·
                                                                                                                                                                         Ji...li.. LPI!tsd,efTtitdiRA{B781~1"29)C0mmlul'Clfls ·
                                                                                                                                                                  Comm!Rlon
                                                                                                                                              ·. ·:·-.: .:--:: .: Comm!Mlon
                                                                                                                                                                                                                                             . ~~"ff~~~lli~9~ >                                      ~;~Gb~E~~s~
                                                                                                                                                                                                                                                 :APPetehei1J-.TRADIRALBl.361:: : ·:: ~SFARGOBASE~e-455:
                                                                                                                                                                                                                                                                                                                                            .                           •5o.oo
                                                                                                                                                                                                                                                                                                                                                                        . -5C.-CcQ :·
                                                                                                                                                                                                                                                                                                                                                                                               >.
                                                                                                                                                                                                                                                                                                                                                                                                        450 00
                                                                                                                                                                                                                                                                                                                                                                                                           ' ·
                                                                                                                                                                                                                                                                                                                                                                                                                                 . "151>.00 .
                                                                                                                                                                                                                                                                                                                                                                                                                                 . -400.00 .
                                                                                                                                                                                                                                                                                                                                                                                                                                   ..-350.00._· ·..

       . -:·~=
          ·--Check                            2!2.151'2010 . . EFT:
                                              :~~~-:· ~.
                                                                                           llillchz~ACOO"Ie~an-a.

                                                                                           :::::~=·::!!:·:.
                                                                                                                                 .                           . .· Commle8~M

                                                                                                                                                  ..... ·:· :::·.~o:=::.
                                                                                                                                                                                                                                                 AP Potohti,J.TRAD IRALBL 818 • • ··WELLS FARGO BASE- SOW
                                                                                                                                                                                                                                               ..APP..00.i)·TRADIRAAXAJJ5 .. ;.11\'EllSFARGOBI\85-6450·
                                                                                                                                                                                                                                               ···A?Pf:teh-ei,J.-TRADIRALFG11i-: . -:: V'S.i.SFARGOSASE-8-46:&=:
                                                                                                                                                                                                                                                                                                                                                                        •. Oll.OO ..
                                                                                                                                                                                                                                                                                                                                                                       ·•.Oll.~O
                                                                                                                                                                                                                                                                                                                                                                       ·· 6"0.00:
                                                                                                                                                                                                                                                                                                                                                                                   •
                                                                                                                                                                                                                                                                                                                                                                                                                                   -300.00'
                                                                                                                                                                                                                                                                                                                                                                                                                                .-"-250.00 ..
                                                                                                                                                                                                                                                                                                                                                                                                                             ... -200.00 ..
          · Cl'11tek ·
       ···ctu!ck
           "C:hflck..""
                                               212512010 ·
                                               2!'26120fO.·
                                               2J2!!il2010::
                                                                         EFT
                                                                         EFT
                                                                         EFT·
                                                                                           ~~t..el
                                                                                               A. CattDWleo :
                                                                                        lulcha-uiACdltU..M:
                                                                                    · · Mldu!elA.CuteDma
                                                                                                                                                                         Coi"IV"I'Ib1i~on
                                                                                                                                                              ... ·: Cort'IMIN~Dri·
                                                                                                                                                                . · Carrrnlul:on·
                                                                                                                                                                                                                                                ~~::=::ti=:~~.ntr                              . ~~~:~g=n~:
                                                                                                                                                                                                                                                APPo;ohti~-TIW>IMLFQ1U ..... 1\'ELLSFAAGOBI\SE-·MS~·
                                                                                                                                                                                                                                                                                                                                                                   .• ~~::
                                                                                                                                                                                                                                                                                                                                                              • • • 50.00 •
                                                                                                                                                                                                                                                                                                                                                                                                                                   -151>.00
                                                                                                                                                                                                                                                                                                                                                                                                                                   -100.00.
                                                                                                                                                                                                                                                                                                                                                                                                                                     -51>.00 .
                                                                                                                                                                                                                                                                                                                                                                                                                                    .• o.oo•
            c~;,;;; ·                        · mw1 o                     oPT            MI...,;.,·                                               .
            Check : . . .               . 11i3/20(l9            .. ~a16             . :. ·Mid1a·el Doll MQoiTcw ·                                               .. .. .. .. . .. .. .. .. .. .            . .                                  . WELLS FARGO BASE- 6459 · . · · · • . · · -SPL11'- ... .. .. ..   .. .. .. .. .. . ..         ..                                                2o,ooo.oo                    . -20,000.0Q •.
            Ch~ ·:                    .. ·1 1/31200!il·.·       . ·2a:1e            .. "Mictll!lll!"l Dan Mmrow. ·                                              ... :: CUflnt Sh~l'!t       stnzl-
                                                                                                                                                                                              (6?Z!1-J~9J:. ·                                 : ·AP S1oolk,$ HU 81L.                      1\EU.S FARGO !lASE- 0459        .        ·. 2,000.00 ·                                                                             . -1!,000.00 .
            Che(l"k                       ~ '13J2DOQ ··         ·    ·-za,& ·. ·. ·. ·Mld'1R&II'>an Morrow·....                                                 . : . : 'r-c.ta:l $Amount ZOO,Q(;ID,I)I;I                                        JlPStaa~k.SLLia119   . .          .··. W::LLSr:.ARGOaASE.:-.8.459-: ::.:: :· ...... 2,COO.rul:                                                                              . "·16,000.00 .·.
            Cl:u~c:i;·.- _-·· ··.  ····11/3f.i!OQ9::.                    2818·_::-:·IJHch~II·Dan~QJTQW.·_· ·.-:--~:: .·.. ··.. ·· . . . . . . . . . l.I~~Mlch.nJP./Ionow(10.CD"'Iii).                                                          • APS1ooi~SAXA804: .......·: ......• :· l'.t!LLSFARGOBASE-6450 ·· ·               ·· · 2,00MO                                                                                 · -14,ooo.oo···
          ··chO:~t±mJ:~~=::!~:
                                                                                                                                                                                                                                                                                      . ... ·::·.:.l"'llSFIIRG08AS5'0450•
                                                                                                                                                                                                                                                                                                                                            >                 .·.· ~:=:g~
                                                                                                                                                                                                                                                                                                                                                                  • 2,000.00
                                                                                                                                                                                                                                                                                                                                                                                                                               -12,000.00 •
                                                                                                                                                                                                                                                                                                                                                                                                                               -I 0,000.00 .
                                                                                                                                                                                                                                                                                                                                                                                                                                .-a,ooo.oc .
          :·Ciu!1ck :        · ·. · 11/3t2009 ·_.     2ft,S    · Mitha&-1 Do-n Morrow··:                                                                                                                                                     :. APstos:rk,S.AN~!-52                             ·. WEU...SFARGOBASE~·M59·                       : ....          --:.2 1COQ.C"O.: _·                                            .-:6,01;10,00::·


                                                                                                                                                                                                                                                                                                                                                · · ·. .· .· ~:~:~K· .
       ···. Cflaek ·          - . -11131200Qi.".      2816.         MldlaC'I 0\ln Morrow                                                                                                                                                       . AP Sblolk.S l.Nl J11F        .......... :: WEllS FARGO BAS!i- 0459· · · · · · · · · · · · · 2,000,00 • ·                                                                      -..oi,DOO.DC
                                                    · 2&16 · •:.ct.;lohoti·DOnMo~nw:·                                                                                                                                                                                                                                                                                                                                        · ·:z,ooc.oo .,.

                                                                                                                                                                                                                                                ~=m:;g:aa:                                          =~=~g~:~~
          ·•Chook      •· ......H/:Ir.!Q09 ..
            ChOoo!ntiTf.i:OO$! ." ·:,i;l71 ·.-.- .. -IM'llchaefPonMQITaw·-·                                                                              Comm!Mfon            ·       ·                                        ·.· N'~k,Sh-erallSL·n1 .                      .. ·::."WC:LLSFARGOBASEM.B45~                                       2,00(UlD                                                                O,QQ.··
          ·:~ . : ....... :.n~S/2009 :··· :3382 .:.- ."Miciha;eiDCid~Oiiaw-.:                                                                                             . . ·. . ·. . . ·. ·..         .                                      · \/\'EllS FARGO .BASE, Jlo459.                      -5PLIT· .•. ,..                                               . ....                                                      -1l,C,..,., Mlni1•~1Morrow(10%)·•            ·
                                                                                                                                                                                                                                                • AP S1molk,SAXA ll26• . .
                                                                                                                                                                                                                                                • APSt.m~S LNL26A·· •
                                                                                                                                                                                                                                                • APSloo!k,SJPIIlS2 .•
                                                                                                                                                                                                                                                                                                     WELLS FARGO BASE, ll45t
                                                                                                                                                                                                                                                                                                     I'I'ELLSFAAGO BASE- 8ol5t
                                                                                                                                                                                                                                                                                                    1io.eLLSFARGOaA$E-M5~·                                           ~:=:gg
                                                                                                                                                                                                                                                                                                                                                                                                                               ·1~.ooo.no.
                                                                                                                                                                                                                                                                                                                                                                                                                                •-8,000.00 .•
                                                                                                                                                                                                                                                                                                                                                                                                                                •-";000.00 •.
          : Chack ·_- · · · · · · · · · · : i 11251'2009 .   3a82 . . . :-. MIChael OQ-n M;OrraW ·: ·                                                                    ~a~"!IS~lO'!G-:                                                        PPSW~ik~$ PU BaO::.                                  1.\ELiS f"MGO aASE~ 3-4-9                                     . 2,000.00 ..                                                ·-4,00z.ooo.o.:l ·
            C11..::~. ··~ .                   f112~009 ·                 3362            ·. Mlch~e_l Doll ~DIT~ .                                                                                                                            . : .IJ.P stmlk,B LBL:- 77f:                            WELLS FARGO RASE ... 8-4-S-Q-·                                 2,000.00                                                    ..     .Cl.OO::
             ::Total.Mh::h.II.Don Moiraw
                                                                                                                                                                                                                                                                                                                                                   _. . . . . . _.....,....._"4D~oo•Mo   ~--10,'"'000.00.                              0.00 .




                                                                                                                                                                                                                                                                                                                                                                                                                              ·• i'"iio.az
401
        1Di40.AM                                                                                                                                             RETIREMENT VALUE, LLC. KPKF Book; .
                                                                                                                                                              Paymentsjo Licensee: Defendants ·
         02113113

        -~~          ...     ~-
                                                                                                                                                                   . Ma...:l1 :zocieu.io~gii M.rih 2o1o
                                                                                                                                                                                                                                     .._.......                                                                                 :Dol>ll
                                            n•                                                                                                                                 Momo

         Chacll :·
                     Type
                                           ----
                                           :1fi/2D1a
                                                                   Num
                                                                 --·---
                                                                 4001•             Da~d   Dolph:
                                                                                                                Name

                                                                                                                                    Tolll hniouil\S25,00h                                  : Collt-mbtiooa               ··                                                                                                   ..                                                                      5D.Oo:.                                 . .-eo.oo :
                                           :"'iJ71'2010          .«101.:           Da~dOOiph                                                                                                                        AP IA"lUoiA,J-IRA I'U 1•0                  weLLS FARGO BASE' 8451..                                                    !!0.00 ..                                    o.oo-··.
                                                                                                                                                                                                                                                                                                                                                               ns.oo
         """""
         Chao<
         Clloo<
         Clleok
                                      . . .1114aa1 a ..
                                           111oi/2a1 a
                                           111oi/2a10
                                                                 EFT.
                                                                 EFT
                                                                 EFT
                                                                                   O.~dDolph.
                                                                                   Da~d Dolph
                                                                                   o.Md Dolph
                                                                                                                                    Ho9un,Je1m M~ohDI»--RA(87!1-640} eo·mril!UJun
                                                                                                                                    comrn~ttl.on.
                                                                                                                                . CornmAiiiQ!"':
                                                                                                                                                                                                                     MLLS FHIGO SASE· 845~
                                                                                                                                                                                                                  : AP ~...n,JM-IRAW e99 :.               < ::
                                                                                                                                                                                                                                                               ·.si'!.IT· ·.
                                                                                                                                                                                                                                                               .waJi', i'MG6 BAS 845t ..
                                                                                                                                                                                                                  :.AP~... o,JM-IRASlA338 ........ WELLSFARGOBI\So·8459 .
                                                                                                                                                                                                                                                                                                     of'                                  139."~s:
                                                                                                                                                                                                                                                                                                                                          1~9,\7.
                                                                                                                                                                                                                                                                                                                                                     ·
                                                                                                                                                                                                                                                                                                                                                                                   .:aas.oo :
                                                                                                                                                                                                                                                                                                                                                                                   -695.85 :
                                                                                                                                                                                                                                                                                                                                                                                   "l51Sn·

         """"".
        ·c;,"""
         Chook
                                          ·111oi/2Dia ·
                                      ... 1/loi/2010 ..
                                           111o!/2010 ·
                                                                 EFT·.
                                                                 EFT
                                                                 EFT
                                                                                   DrndOolph
                                                                                   oa~dDolph
                                                                                   David Do~ptr
                                                                                                                                · Comrn!Nion ....
                                                                                                                                    Comi'TdHion
                                                                                                                                    Corrimli.li-00 · ·
                                                                                                                                                                                                                     AP H... o,JM-IRA MMI Q2fi ..........WELLS FMGO SASE' U59
                                                                                                                                                                                                                     AP H... o,JM-IRAAXA 729.
                                                                                                                                                                                                                   : AP 1ia9lr1,J~AA U:G 183 . .
                                                                                                                                                                                                                                                          : . .WELLS FARGO SASE· 8459 .
                                                                                                                                                                                                                                                          · · WELLS FAA GO BJI.SE .. MSiil
                                                                                                                                                                                                                                                                                                                                          139,\7.
                                                                                                                                                                                                                                                                                                                                          139,\1:
                                                                                                                                                                                                                                                                                                                                          139.17·'
                                                                                                                                                                                                                                                                                                                                                                                   •U/.51
                                                                                                                                                                                                                                                                                                                                                                                   -278.3-j
                                                                                                                                                                                                                                                                                                                                                                                   -139,17.
        ·Chock                            ·1/H/2010 ..           EFT·              David Dolph                                  ·. ·comm'alon · · · · · ·                  · · ·           · ·                       1-P HDQ*n,JM-IRA PU 140:,.: ...... ·:· .. 'NELLSFARGOBAS5· 8-45.9                                                  : 139.17: ..                                  0,00
         Chook                           ·:1J28/20W              EFT               David Dolph·                                 · -Lozoa,11mothyRo1i             IRA{Iii1~525-A)Conln11'tilon:                      WCllSF'AAG0llASI!··~5Q-.              :_. ... · ..    ~Lozti,TlMOthf-ROTHPli.14Q:                                                           600.00             -5QO,OQ
                                           11'2812010 ..         EFT·              bavld~                                       · Comm~Wen.                                                                         AP ~o ... ,Timoilly-ROTH I'LII.W ·     weLLS FARGO BASE· 8459                                                         500.®··                                      0.00 .:
        .Chook
         Chook.                         . ·2/H/2010.             EFT               DovldDolph.                                  . Robert J. Cipriani (8761·755} Commtnon1                                           WELLS FARGO BASE· 8459 '· ·' · · -SI'UT· · C               .                                                                                                   -3011,oo:·
         Cl1ock .                         :2!1\12010:.           eFT·              David Dolph                                  . CcrrtmluiDii                                                                      N' Clprlani,RAXA 001 .               . .weLLS FARGO BASE' U59                                                          7Mo.                                    -m.oo· ·
       ::Chock.                           ·2J11/2DiD ·           EfT·              D~dOo!ph                                · :·eoni~on:: ·                                                                          N' Clprllllli,R LFG 183 :..             WELLS FARGO SASE· U59 _.                                                       7:!i.,DO··                              -Ho.oo.:
                                          .211 112010 ..         EFT·.             Dovld Dolph                                  · Comrnlaalon                                                                       AP Clprlonl,R PU 14a· . . . .           IIB.LS FARGO BASE· 8409 ·                                                      75.0d-- .                               :.75.00 :
         """""
       :Chock
       :c:l11!1:ck
                                           -2/11f101D--
                                           :311&2a1a ·..
                                                                 EFT
                                                                 EfT·
                                                                                   Dovld Dolph
                                                                                   DovldDolph
                                                                                                                                  ComnZuion
                                                                                                                                  o...;,, 1'11111om e. IG7h·e7e) ~rmim1o,;                         ·
                                                                                                                                                                                                                    APCiprlani,RML 130 ·
                                                                                                                                                                                                                    Vi'EL.L.SFAAGO.BASE-!459
                                                                                                                                                                                                                                                  .........WELLS FARGO SASE· ~9
                                                                                                                                                                                                                                                              .......SPLIT~.".··.·: ..:.·.:· :· ·
                                                                                                                                                                                                                                                                                                                                           7MO:. ·                                    0.00
                                                                                                                                                                                                                                                                                                                                                                             : :-1,500.00
        ·.Chaok                            : ll18/201a ··•       EFT·              Dovld Dolpll                                     cammlulao                                                                       fAPGr.v.n,INI~Iam A'Vl18-G! ·:                 \NBl.S FARGO BASE .. e-4:5~                                                                               ···1,00<1.00
         Chnck;                            -311Ul010 ..          EFT               Dovld Dolph                                      c.,mmMion                                                                       ~ Grav.cn,IJYiihtm PLI140                      'M3J.S FARGO BASE- B-1.5a                                                                                      -500.00
         ·chodl                            .3/1812010 .·         EfT.·             DovldDolph                                       Com~$lon··                                                                      ~ Gr~.IJIII!i!atn .JHL sas·                    !ftiElJ..8 FARGO BASE- H59                                                                                         0,00
             :Talai·OoYid Do!.>h
               ~lilm...
                                                                                                                                                                                                                                                                                                                                                                             .:_:i!OOOBI\S!;;,8459                          .                 5\10.0(}_.                         ·:-2,-cM.DO
                                                                                                                                                                                                                  .. f'JPA!fmao,JSTRAOIRALFG"2-4! ·. -:·. 'WCL.Ul FARGO~E-81551 . ·                                                       500,00                              .-~.soo.oo·.




                                      ·
         ·Ciioc~         .            . .. 21181201D              «s; .. · Oolinio u..,..,:                                     · Tai:III·S.arnou:rt$2:5,-otxl             ·     ·
                                                                                                                                                                                                                  . · AP Altonso.JS TJ1AO IRA ~U 980 . . . WELLS FARGO BASE • 8459                                                        500.00                              :.1,000.00 .
         :Che-ck :                         : 2/1SI.2(]1 D         4451 .           DllffiM U11oJo;:•                            : ·Ucomoo: Oo!1n!o Uooka (10%)
                                                                                                                                                                                                                                                                                                                                        : ooo.oo· ·                           · .SQI).Oa
            ~=.                             ~1:::~                :m               g.~.J:~::::
                                                                                                                                . -C~inmtu.JOil•·              ·                                                    P.PAlfwr&a,.JBll'UU) IAAPAAt1~1 ·, · · .WElLS FARGO BASE~ 8459
                                                                                                                                                                                                                    /ltP AJ:tm&o,Ja 'f'AAO lftA PU 14Q :·· .·. "lNELl.S.F:.AR~9 .IV\9~ ~ &.4551 .                                        5"lU.OD_
                                                                                                                                                                                                                                                                                                                                    1:i.,B17.B,:
                                                                                                                                                                                                                                                                                                                                                                                    . ·-G-.00
                                                                                                                                                                                                                                                                                                                                                                                       0,00
             . "Td~:~n_IB Uecka               .      . ..... .
       ..    ·:~F~Wk..-.r:                        ..... :." .. .. ....... .                                                         Amatoi67B1·139) CoiTilTIMion. ·                                                  wsi.J.sFARBOBASE-11-159                       ... -$PLJF· :·· :··:: ·· ·· ·· ··                                                        2~,000~00        ·..-20,000.00
            Check                             B/2.712009 ·        1504         Oan Forr&atWnil-ef
       .:·Chook..                           . 812712008:          1504.      :DonF"'!YHHW ... or                                    01ient klJ;Jft]O &. Norw Arm!it-o                                                AP-· AGL73L :                                 ... :V>EJ.S FARG~ilAsE ·.8459                                       5,000..00 ....                        -1~.ooo.oo·:
                                                                                                                                                                                                                   · APAmoiQAXA8G4.                                . : ·.MJ.LSFARGOSASE,84SO ·                                         5,000.00·                             -~11),(!00,00
       · "Chi!!Ck                      · : 8127.12009 ·          ·1504 · · · ·Doh r:'orntiii:Ws:s.rnlf                              Toll!! I AmolsJj $ZOO,COO
       · ·etu~c'-                      · · · 8127120011           1504      ·.Don Forr.HtWUfll'i :                                  'Ur:ei'lal!tt:· Don ForrefltWIU~i!!i" (10%) ..                                  APAmlll:rl ANI 1!152.                           · ·WELLS FARGO SASE- 8459 ..                                       5,000.00 ...                            -s,ooc.oo
         ·Che~                         : : &'27tl0061·            1504..... Don Fomtli.tW~ei .                                      · Amoi>h                                                    AP Amolo LFO. !iP llllmat ,J&t LNL 26A . . .. ·.. : ·..              "\NEU,.SI FARGO a.to.Sa.:. &459 ::                            1,ooo.oo:                              -2,iKID.OO
                                                                                                                                  TObll.$ ~m:OtJnt$30,000· · · · ·: ·: · · : · · ·                                 P.Plelmtir J&l"I~G 20f.         . ...                 · Vwa.l.B t:ARGO SASE~ M59                                      1,000.00.                             -1,000,{]:0
        · Chtl1:lk··                          11113120~ ·.      :·:H25..       .OonForr~orJ.\MHnflr ..                 .                                                                                                                                                                                                                                                           . . 0.00
       :: Ch""' .                           . 111131200~           ~12~ ..... Don F."'"'otv-.lul)>( ·::·                       ·:   ~eenaBe~:        Don Foont IMuner (tO%)-: ·                                 ·: AI' Lolmot:J&l. LNL 782                               ·IIBJ.S FARGO BASE- 8459 .                                    . ~~~~~oo.                            ::.1,200.00
                                                                                                                                                                                                                 : WElLS FARGO BASE--&.4-59 · .                          ·-SPLIT-···.· · · .·   :· · .        .·
       :. g~=~ :                          .:~~~~;:~: .:· ~~~- ... :::go~~:::= .                                                                              . •.. . . . . - . . . . .
                                                                                                                               . . Clllilflt Ci:lot'fli!'J~II loufse AgGnt (57!-1--400) ·
                                                                                                                                : T_a!:nl :S:•mo~nt~1~,0QQ-. · ·                      ·
                                                                                                                                                                                                                    /IP......,I,ClFGME
                                                                                                                                                                                                                  : -~~.CAGi-002
                                                                                                                                                                                                                                                . .                      :.weLLSFARO.OBAS~-8459
                                                                                                                                                                                                                                                                         :~F~G.O~~--~S~ ·
                                                                                                                                                                                                                                                                                                                   ..                     sao.oo·
                                                                                                                                                                                                                                                                                                                                          soo.oo:
                                                                                                                                                                                                                                                                                                                                                            ' 1,200.00
                                                                                                                                                                                                                                                                                                                                                                                   ,soo.oo·
                                                                                                                                                                                                                                                                                                                                                                                       0.00.
       ··cti~                             ·: t111312                                                                                                                                                                                                                                . .        . .         .   .       .       .   . .. .       .   . .. . ..         .         ..

                 .1«•4lrAP,I                                                                                                                                                                                       RETtREMENr VALU~. LLC. KPKFBooks ·
             ' : . 02121/13 .                                                                                                                                                                                      ••PaymentS to Ljcensee Defendimts
               ·:.A~IBufs                                                                                                                                                                                                                  March 20illllhrough March 2010

                                :t\IJ>o•                         ·o.to•                     ~uin                                    Noioio:                                                                                               MW ·                                                                         At:e0Un1                                                                                . ·Dolilt ..                   : c.ld~
                       A"tarlo. Dt Pn~,-.:s!Ons rcir SU.:b"IM.:
                .: Chtclt".                    ·       : ·11/1012\lOi·:. ·:. 2967                    : ·AJilanCI!I afProrftalon•1or 8u111lneN:                                                                                                                                                         WEU..SFARGOBASE-8459.                                  :...sPLIT~.                                                                        .. 6,000.00..                  ...a.ooo.oo.
               . ·:ch~:                ..           . :.1111012009 :.·. 28:157 ...                     -nc;cl!lofProfne:hlfl.s'fE:If~n-m:·                                                  :cu;m: wood F•"'~ 1'Mir6731-mJ ·.•                                                                         NJWoodFIII'Tlii}'T!UitPiJl.A!l)4                       :WELLSFARGOBASS-&45t:                                      600.00                                                 -5,400.00
                : Chock                    ·                111101200&                    :1:&67       Allionco ofl'lofololono for Suoln....                                                .Tololhmounl$~0,000                                                                                         AP Wood fEmliy Tnn1 UJ 899                            WELLS FARGO BASE- 84G'                                     600.00                                                 4,!00.00.
                                                                                          2957· · · ..- ·AIIilmoe otProfen.!Dn• for Bli3Jnen· ...
             ."~USFARGOBASE-845~:                                        · ·· ·· 600.00                                                              -1.BOO,OQ:
               · ·-Ch~ ·                           · · · : ·11/1Df2DIJ~ ::· ·: 2lil!;i1: · "Aitiao~orPN~iDn•IDfBI.z$ln.N. ··                                                                                                                                                                       . c AP WOOd F1mlly TnmAXA 1 ~ . . . • :.WElLS FARGO BASE- 845F                                        .800.00                                                          . ,1,200.00
                   Chitek                                ··1111D120ll9 :: :29:57.          ··AJ!lancecf~DI"l•furD!Jsi!'IK~-.                                                                                                                                                                       •. A? Wood FomllyTruii!ING c)!)· c. c., ·.WEllS FARGO BASE-8459 •                                      500.00c                                                         . .-600.00

                   g::: .• ......
                   Chtek ·
                                                             ~~~~~~~:
                                                    , · ::1211712009 :·
                                                                              •.•• ~~· ·: EFT·
                                                                                                       ~::.=~=::::::=~=:                              .·.· .·.· . ·.... ·.
                                                                                                                                                                    BOrn.ti,Jn,Ruth[l!78l-5\4)
                                                                                                     ···AAklll:C'I!IcFPn-fesslarll'for8usinest · ·· ·· ·· ·· ·· ·· ·CMnml:ulon ·
                                                                                                                                                                                                                                                                                                   • APWoodFo,.lyTIUfi1HtJ814:.                    :)'>t1llSfiiRilDBASE-845.9.
                                                                                                                                                                                                                                                                                                   · WEllS FARGO BASE ·1459 :·c c· · ·.sPLIT-···:··:· c. c · · · ·· · .:; · ·
                                                                                                                                                                                                                                                                                                   : · AP Boms1oln,f\JPJ 062· ·                              CWELLS
                                                                                                                                                                                                                                                                                                                                                                                                                      ··,eoo.oJIIanoo ofl'lofololonofor eu.lnHO .•.........•.. CommiRioi\ .
                                                                                                                                                                                                                                                                                                   : · ~ 8MnSte~n.R OIL 2BA
                                                                                                                                                                                                                                                                                                   . : AP - l n . R lNL, 782 . .
                                                                                                                                                                                                                                                                                                   ::~Be~n.R:PU liiOO::
                                                                                                                                                                                                                                                                                                                                               : ·' ·:': · :weJ..L& fiAAGODASI!l-M59' · ·· · ·' · ·' · · ·· · · · 7:50>00·
                                                                                                                                                                                                                                                                                                                                               . . ·.·::·.WELLS FARGDBASE-845g .· ............. 750.00.
                                                                                                                                                                                                                                                                                                                                                . . . . ·, .WEl.LSFARGQBASE.-:f-4:59" .· .. ·.:· .. · .. · .. ·.:·7®.CIQ".
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          : -UW.OO··
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          : ··3.760.00.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        . .: .-3.000.1>0 ...
                · · Chl'!cic.                               1211712(JDB    AmllnC!t -ofPrnteMioo~:for Bual"!lfi'II.IL
                                                                             EFT                                                             Comm!me'lqn                                                                                                                                           .. AP~In,RJPI183...                          :0Q: .. ·                                   .: .•r5o.oc• ·
              . Oh~·
                    Cho'*                    .12117aIBvoih-·· . . . . . . . CommiRion · .
                                                                           pJilenQeQfPnl-ffiMtontflx"OUJ.tn.,..· _-:.-· .· .· .··.· RLC«p-4-PH(FP0R.I!I~'UI'lllld&(671l1-61K)Cl Fom TtUnPU HC:         :. WELLS FARGO BASE; J!.l59 · . · · ·: · ;. : · 2,400.00· · .
                   Ch&ek .:            · · 31t1f'201.0· ·                                 EFT : · ·: ·AIIIanoe-!ii'ProfDI'IIimsfof Bu4lneA :                 Commiu.fq.n                                                                                                                            : AP M11h~l t=am irustA.oL 1l0 ·         W\al.S FARGO BASE-IW59 ·               · · · · · 2,400.00- ·
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .;,,~:~
                  ·Cb~ :. ·:. ··. ··. ·· -3/111'20Hl- ·.                                  EFT ·. ··. -AIIb!nt:'l!l ~Pr-uf•nisiooafDi~·: ·· ·· ·· · · : ...:.Folden, Lanyl. Tn~diRA(EI7i!I1·9:WlC.:.nnl!Mfom .                                                                                       :WEll.SFAAGOBASE·I459 . . :.·.:-{!PUT- ····.•::·:· :                                               ......... 11,200.110                                                 -\9,200,00
                  .Che~:~k : ..... · .... ·.3/~1rl010 . ·:: .E.FT .... AIII:!In~~PrafaltllD:'lsfoiBua.&nca.u .."                                                                            Commlu.lon_                                                        ·                                    .APFo!den,L-TRAOIRAlBL01L ....•. WEllS FARGO BASECM5B                                     2,400.00. c                                                                   -1 6,100 .00 .
                 . Ch~k.             .. , .... , .. , . 3111f2010::                       .. FT:·.     AUIMCIII)f.P!'pr.•onl.fcre.ttainat~~·.:..                      :: ·:: ·:: 'Cammnlon                                                                                                          .APFo!dlh,l-TRAOIRAAXA335 .. :.··· WELLSFARGOJWIE'84~g                            . . . 2,400.00••.                                                                     ,14,4011.00
                 ·Check                                      311112010                    EFT          Alllan~ofP'Iofe~~•fnr6ualnK~~:·                                                      cammUtoen                                                                                                 APfolden,l-TRAOIRAU'G 117'             WEllSFARGOIWIE·845B                         :· 2,400.00 ·                                                                      -12,000.00 ':
               .. _.Chocll;: :::::.:::: :>)/1112010                                       EFT_:·       ·;.J~nCt!orPrm~oti·tc!-~~~-:-:.                      ·· ·    ·-:::.·.::-:;-o,~itt:l1m·                                                                                                     .. AP FOlden,l-TRAO IRA U'G 248·:
                                                                                                                                                                                                                                                                                                       "A[JfaldC11.,l-TRADIRA/AXA091·.
                                                                                                                                                                                                                                                                                                                                             l'oal.S FARGO BASE Ca.;59: .
                                                                                                                                                                                                                                                                                                                                                              WELLSFARGOBASE~-8459
                                                                                                                                                                                                                                                                                                                                                                                          . . 2,400.00.:
                                                                                                                                                                                                                                                                                                                                                                                                                 :.·:: 2,,oo.oo-:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                :.uoo.oo.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ·-7,200.00.
                   Chotk                                     31111'2010-                  EfT ·        AlUIRGeof"Prof6ssl~ll:forZU~·-·                                                      Comm~fln
               ···.Check·                                   "3111/2010::                  EFT·         Al&.n~·ofProfentOO•forBui.Jne&~~·:····                              ··· ·· Cormnls.i.I.,O·                                                                                                      · AP F~d,,L-TRAO IRAAVL 180 ,• · ',:: WEllS FARGDi!ASE '8459·.                                            . ... 2,400.00 :                                               :... ,!100.00
               ·.: . ChftCk·                                 311112010                    EFT·:       : Amlinoe otPrOfositoo• for SullnMe :                                             : .CommHkm ·                                                                                                   · AP F"Oderi,L-IHAD iRA PLT 140 ·.      , . MUS F.ARt)OBASE ~:5-459                                       :: ·:: 2,400.00 .                                              ;,2,4011.00
               ··- . ~ecJI:·                                _311112010:                   EFT:         AnldneeorProftil:ltoolforBualneu ..:.                          :::.:: CommH!on:                                                                                                                   P.P f~den 1 l..-1'RAO IAAJH~-633:: ·.. · VI!'Ell8 ~~G~B.A.f1E~ M:!!5~.                                        2,-40_0.00.:       ·~~--;,;-;;,;,=                                0,00
                                                                                                                                                                                                                                                                                                                                       . ..           . ..   .. .   . .                                               52,800.00 :      ~         •• ·~ -
                       ·tob.l Alliilncie
                         -·. . .     . .
                                         ·or ProteMtone
                                                 ..
                                                        for ·~e:lii                                                                                                                                                                                                                                                                                                                                                                                                                   0,00
                   · · "AI't:trMUV"a Soartlons ins:uranC. s.rv~                                         : : ,. :      : · : :.:           :: : · : ·.::
                   Check _::' . .         . U/IM009: :_· 2970.                                         Alt.imiHv• SoluUOO•Il"'IIUr!.~Ce S.,.rvlt.~e~,· .                                .                               ,         . ,.                                                                 . WEllS FARGO BASE- 84!9 :                             .SPiJr: <                                                                               5,2\9.50                  ::~.21MO
                                                                                                                                                                                                                                                                                                         APPIIuc
                   Ch'Kk:                                    11/tot.i!al.S FARGO BASE- 14<19.                                    521c85-                                                : --5;l1.B5
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .. : 0.~~
                :.Ch.eck-            : ... · .. 11/1M..gos: ..· .. ~7(1 .. ' ..·'AAem1Jtlv~SQiullonai~BU~n·ca.SeMO..:, ·... .. .. .. .. . . .. . .                    . .............. .
                                                                                                                                                                                                                                                                                                 .•.    ~~_;k~6N~~. 3ci . .. .•. ~tF~~OBASE~84!9                                                       •
                                                                                                                                                                                                                                                                                                                                                                                                                          521.8!·.        : ... · .. ·.:·.    '.
                                                                                                                                                                                                                                                                                                                                                                                                                                                         125.00
                    Ch~.
                · Ch.ck.
                                                   12/3120\18·:.·: . EFT." ... Attem.a»Ye-SoluUor)i!o.lil.wr•MeSerV!(:ft.,·
                                                   "12J3.12009·: .. : EFT . . :·A!tel'nativeSolutkHllloiMU!"an¢eS.,rvi~;
                                                                                                                                                   : Garillnd&.MBt"$1anit011aBn(67ti1...UO) .·
                                                                                                                                                   : Caf111'n~ion:                   ·                                                                                                           .•. APOJ ..... UJ 899 . . .      . ....... 1/>al.S FARGO BASE, 114l9::                                :                 :·zs.oo ·· ·· ·· ·· ·· ·                        · ·· -1oo·.oo · .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                . -125.00

                    Ch-eclPOl""' LNL26A                                 1/>al.SFARGOBASE-8459                                                . 25.(10 .                                              . -75.00
                    Ch-edt:·                       t~tiGB · · · EFT·:              : Aitem1t1Y1 &ILIWm.l911:1.1rBnOI!I Sl!!l'!cet·                 : ·CfJmmNIOn:                                                                                                                                   . AfJ Ohmlllh JV0.00.
                :.Check·                 :. ··'121312009 :·.· .. t::FT :.·.:·Aitema!iY•Soi'Jlf~;~r~L!.·I~nctliS.h'!(:ea~-- :.·:.·:.·-:.: C.:.mmlulon:                                                                                                                                                AP Olooen PLI $80: · · · · · · · · · · · · · : l'la!.S FARGO BASE- &459: ·                                        . : :25,00                                                  -25.00



                                                       .                             ; ;
                · · ChM:k· · ·               : · · "12M009 ·:: ·:. EFT .. ,._. 'AAM1111~111 Selut~nM; lnKlii:e:nCI!I·$ei·M01!21-r..·:·.::.::. ·:. ·: .Oamm'!nlor'i:                                                                                                                                : P.POI~~LBL7'71::.                      ·· ·· ::·.:-WEUSFAAGQEIA$E;~ .... 5$l:                                          25,00                     :    : : :               .     0.00
                   Check
                   ~=·
                 · Chet:~k· ·
                 ·Check
                                                        ·. 1213120Q9


                                                       ··
                                                             ~~~~~·:::
                                                                                 .-:: EFT


                                                             1213120C9 -:· · : EFT · ·
                                                             121312009 · :.-EfT:.
                                                                                          ~~:
                                                                                                     ·: MemetNe SOiutloi'Jalnsur&nct'l SIJNICM1-
                                                                                                       =:==~~-:=~==~::::. ::.::.::::.::.::~~~::::.
                                                                                                                                                            :   ·• • ·•




                                                                                                     · · MtBm110ve So!Won& l~h!lnce &uvt~. · · · ·· · · · · · ·CommHIPn·
                                                                                                                                                                          · •·• ·




                                                                                                     ··,AJ'tenuijj.,.e&.lutione:·IM:liJ'IIInDIIServlcU.-- .":· :: ·· ·· --Com~l!nlan-·
                                                                                                                                                                                                                   .. ..
                                                                                                                                                                                            ·luben S. Wl'lfd1illff.IAA(61-!1-41!} .                                                                 . WELLS F~GO BASE dl-459.
                                                                                                                                                                                                                                                                                                      APWalohon,L~RALNL2!1A ·
                                                                                                                                                                                                                                                                                                                                          ,': ..SPLIT, : • , ......· . . . . .
                                                                                                                                                                                                                                                                                                                                               WEllS FARGO BASE· JH.li9 ·
                                                                                                                                                                                                                                                                                                  . : APWoioho~,L~RA JPI 0112 .: :: :.. · :. : WEllS FAAGO BASE • ·&4~9: ·
                                                                                                                                                                                                                                                                                                        APWa!cheff,L-IAALNL.·rtu ·:
                                                                                                                                                                                                                                                                                                        APWolohon.L~RAI'LI       680 :·.
                                                                                                                                                                                                                                                                                                                                                        .·. MUSFAROOBASE..:.s.t!is·
                                                                                                                                                                                                                                                                                                                                                              WELLS FARGOIWIE -84~9.
                                                                                                                                                                                                                                                                                                                                                                                                                          s2sm
                                                                                                                                                                                                                                                                                                                                                                                                                          ~25.00
                                                                                                                                                                                                                                                                                                                                                                                                                          525.00
                                                                                                                                                                                                                                                                                                                                                                                                                          625.00
                                                                                                                                                                                                                                                                                                                                                                                                                                                      3,150.00.
                                                                                                                                                                                                                                                                                                                                                                                                                                                      .       .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ·3,150.00
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              -2,826.0ti
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              -2,100,00
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              -1.575,00
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            . ·\,050.00 .
                  . ChMlk                               :    1213J200GI · : EFT                       : Mema\MI      Sotut!om.ln~J"IIIflCB    Soervlcs, . :: ·:. · .. ·.: ··. Com:minlon:. ·                                                                                                            APW:\Idlen,L-lRALFG 566 · ·                           V'.fi.l..S FAAGO BASE~ .845Q ·                              5::26,00                                               -525.00'
                ·.Cheek                                 ·    12/Jf2009 ·       EFT                    : Mamd"tf:l Sol'lrtl~:~mdiwuran~ $eM~. : ..........C-omt:'l!hlon :..·                   .. .     .                                                                                           · AP W.lmen,L~RA lNG 201 ·                                 ·'II'EllS FARGO aASE, 14<19 · ·                             525.nq                                                 .... Q,OQ.
             .... Ch..::k                              ..    12/i712Cl® ·: EFT·.                                                                                                    <
                                                                                                      : Afterna.lf"ffl Solutkm~ Jln:•,mm~ ~rvt~;: :. · .. ,._ >:. .G:!i~"iv~.H&!                                                                                                                                                                                         I
                                                                                                                                                                                        ·--i·
                                                                                                                                                                                                                                                                                                                                                                                                                            J



           U;~/Lia~ M~"'~ 2010

                                            ~                   l'lum                                                                                                                      Alenxi:·                                             · Accouflt                                                                                              . n;..r,                    C~l

         · ChoQk                       1;2.11712009·       Ei:FT     · · M.ftfTIA~e SoMionG ~~~ SIJrvl~,:                                            Commluf~~                                                                  . APG•~Iv>r&ll$9·.                                                 1,~70.00:                                      ·: -10,2110,00 .
          :~ooll                     . 1/21/'2010 ··          EFT           ..   Mtm.-tlva ~I'!II.IM11111111mZI__ &ryl~~: .·                . . ··eom~oo :                                                                    · AP Corr Fomlly Tnm MMI C25                                 WELLS FARGO BASE· ~S..                                          ..   M70.00 :                                            -11,820.00 :.
         . Chet';k                     112112010              I;FT               Att.ema~e    Sol\rtkjnllnBuranet!t Servl~,: :· · · · · · · · · ·    Comm!HJ~        :                                                          .. /4P cmi Fll!mllyTni&t?~I88CJ ::                           WELLS fARGO BASE- ~£9.                                         ·   1,470.00 :                                         .·7,360.00 ..
         . Chook                       1121/'.2Q10 ·.         EFT                Alt-em,gjjl,oe Soil.rtirml!; lnllull!lnO!!J ~Nf~.                   CommRroo                                                                   . M'   ~fe.mllyTruttAXA.729.                . ..             VltB.l.B"fARGO BASE • Soli5SI. .                            . .    1,470.00 .                                           -s,m.oo ·
           Cb!ftl;k                  :1121/2010 ·             EFT .... Af1.err!attve ~M lnRI,l~nOI'I Ser1Jf-QM. ·                                    CommJe~on                                                                    P.P CaiTfll!.mRylnHt.lFG 712- .                            'NEU..S :FARGO BASE· ~59:                               .. :. :.   1,470.00-.                                           ·""",410.00
         . Chook                      112112010 ·.            EFT      AllemBilyl!ll ~rill h1lWI'IIInal!l Sef'l;'f-ca,.                              Commlulon                                                                 . : APC.'IT:F:.Iml!yTMtlN~ 15J: .                            'III'Ql.S :FARGO B!'.SE ·~Iii                                       1,4711.00                                            ..2,!NO.OO ..
          ·c~ec~o                      11211'2010 .·          EiF"""t      Altam:~~tlv11 SolutionBinsurance SeM.cea,                      Gomml:sa!on ·                                                                         ·AP~fl!lmllyTI\.IIIli.J'"Q1l!3:                         · · WliU.SfAAGQ BASE· ~:e!il ·                                          1~*70,00 :                                            ·1,470.110
          . Chook                    · 1121J20~0              EfT          ~m~tr/1!1 ~nelni!IUilll"l;'lll Ser.ii:eK,       :·         . eomJD~oil .                                                                            . APC.irfomlyTruotPU 140.:                                   waJ.S FARGO B.A3E' !H~8                                             1,~70.00    •.                                       . ... 0.00
      :.. · Che;k                    · 2JUJ2010 .·            E!:Ff · .·. Attemwtlva SoiJ.rtk1m: 1011urilnce Servi-ces,": ·: _·.: ·: ·: · otaan,Lqlle i. "Ka"~J;erlne (6181-74-~ Cammil!llriOn                                   · \ft/5W-S f:AR;Go eASe,- :M5t· ·                           -$PUT-·:                                                                                       12~.00                       :12MO
          'Che~                      ·2J1~i0 ·.               ~Fr · · .·.· Ailetn.tlve ~l'll!llni!IL!"'OCfl; ~rvl{tH.: . : :: .... ·. Com~~on :                                                                                · • AP Oloon,L&K W 899                                      WELLS fAAtio              BAsE·· 1>159.                            . ... 25.00 : .                                          . -100.00 .
         . g::                       ·2111U2010
                                     ·211112010 :
                                                              EfT
                                                              EFT.:
                                                                                 AIJ.emafiile Sofutlorm lrmurance
                                                                                 Mem~tJye SoMJQr.Jmwriln~&,I"Yf-~M,.
                                                                                                                       Servl~.
                                                                                                                                      ·
                                                                                                                                                     Commmlon
                                                                                                                                                     C159.
                                                                                                                                                                                                                                                                                                                     BASE· 1!l                  .                                         . -500,00
      .. · Chtdl. . .              . . 12!:l0120CJI.:    EFT                     AmhonyW. HelfmM1l.n · · . · · · · · · · · · · ·: · · ·: ·: ·.       Comm~Qfl    :                                                             .. PP CUIQ~,S. P1.J HiO        .        .               .•    WEllS FARGO BASE-1>159.                             ..!OO.QO                     .     .. . . . .                 .. ..        0.00
         ·.Check ·                     ~412010· ·        EFT                     ~vW.          H-Ml11l1"1Anh.                                    ·: Crc-ob,SI:ephen & Ke:ran (6781.-513A) Commirlion                             YVELLS FMGO BASE -~USA .                              ..    ..SP1.JT- .·  .. .                                                             . . . . . 10,000.00                : · -1Dt000.00
           C~o!DJ h""'""'$l22,000 ·. ·                                                 · · AP FooioliAAAGL 73l                    ·:WELLS FARGO BASE 8459                                                             ~,220,1)0 .                                      ..e25,750M
           Ch•ocl<                    912912009               1895 :: :: .AMCl ~ .·                                                                Uoo""o; AMn G""'" [tO%)                                                         P.P FtUIIIRAAXA804                     :· V!na.L.S FARGO BASE 6459                                                       . 3,220.1)0 . .                                    ···22,540M
           Choci<                     912912009               1895    .. AM; Gowens :                                                         . .· Fou.t!RA[6111·22') Comml&&io!1: ::                                            ·AI'Foll51.1RAAAA1.t8               . :.1floB.LSFARGOBASE 845i.: .                                                         : 3,22ol.~O ·:                                     . ·-1~1®00
           Chock•.                     'GI2&!2009 :.· .. 18:95 .... Arttn.GOW'Mt                                                             •• ·. FoootlAA 16711-225) c.rn....., • ·                                           .:APFoustiRALNL7&2                ·. :. :··li>81.SFARGO BASE !HS~                                                             3.2211.~0 .                                           -1s:1oo:oo
           Ch .....                    am/2009            1895 . ::·Arvin G~ ·                                                                  · Foue\!AA[0711·22~) C8.lS FARGO BASE: 1159                                                         . 3,220.00 .                             .               . . . 0,01>

         .~    .... .
         :·check .. .
        . ·-ChKk
                                       10/211009 ·      2011.     Arvin llirllll'e:tr!l ··
                                       t0/21201JS: · >a!t7 • .. Min G_,.·:
                                       ,D/212QD9 .. : 2011·· . AMn Q~ .:.
                                                                                                                                                 . Wotfe-1~ (6781~171) ComrniAloo
                                                                                                                                                 :Client Usl!l ~IRA· .
                                                                                                                                                 · T~l $ Amo:llflt 36,000.00                 .
                                                                                                                                                                                                                               · VII'El...LS i'i'AA.Go SASE
                                                                                                                                                                                                                                ·APWoi,.IMM. 004    .. · .. :·>WELLS FARGO BASE- !HS9.                                                                   51U9:                                               ·2,067.1> .
            Ch"""                      SDJ2j2009 ·         2011 :.· .. Artltl Gvwtmi .·                                                          :Wofta-1RA.(8711H71) Cornm.\a!Dil ..                                           ··.A.?Wolfa IRAMAM .860 · · · · · · · · ··.·.·WELLS FARGO BASE- e.-4~0-·                                                         51-4,29 .                                           ·1,S42.1W.
         .Chf;Qk." ...                :101212009 ..... 2011 .... Arvin GOWI!!IW                                                                   Wri1a-IRA (61111-171) Cammlulon · ·                                             AP WI59·.                                                                   51U9:                                          .      -014.26
          Chook                                                                                                                                                                                                                                                                                                                                                                                                         .. 0.00.
                                      1012/200& .:            2017 .... Min a .......                                                                Wollli-IAA [678!-171) Commlooi001                                          ·AP \Nec~o                         12130!.20-0£1 .·:·EFT··· ··AnllnG(IWI'lrlll·:.·.                                                   · · .": Rl1hm11rm    Trust.(87~1~79) C.Omm~on                                         Mll$FAR(l0BASE-i461. ·.             ·. .SPL!T· :.... :: ·:.·:.·:. ·• : ... .                                                                              750.00                      -71>0.00
           Checlo                     -12.r'"l0120~-     .. eFT .".· .. AMnGO'JIM.M.                                                             · Cammln!on                                                                   .. AP RmhmirririTrwt Pl.J 910.. ·.     :: ·WSJ.,SfAA:GC.eJa.SE...: M59.. .                                                        250,00                                                .-.co
        CCM :                                               :. 0.00
         . Chock                        =211112Cl10 ·       iEFr     .. Arv!nGowe.!"WI.                                                        · Raihm11li,Joan: Mari111-ROTH (6781:.679A}·Commfnj0ofl                            WELLS FARGO BASE :a-459                . -$PLIT· :· .·. ..   .       .                                                                                    1553.69.                 . . ··5~.8~
       •• Chock                     · · .2/,1/2(11-C= :: : EFT          Alvin GQwen•(                                                          : Ct.lmmlftTM .·                               ·    · ··                           AP R..-.manri..J~ROTI-1 JRAU"G·2.:, :: M.I-LS :I" ARGO BASE-.«59.: .                                                           27-8,85 ..                                          ..·270.84
         . Check                         2111/201:1) ·.     EFT      ··AlvlnG~ ·                                                               ·: Coml'i'Jinlfon ·                                                             ·"loP FhlltmJKlli,JM--RDTH lRAAXA 'T.: . .·· W'8..l..S FARGO B.A.SE-2459·                                                         276.~>~.:                                                  0,00
                                                                                                                                                                                                                                 YYEL.i.S.FAAGOBAS.E-~~~               . . .-.:        ··-SPLIT~·,:         ."... :· .:.·.:." .".· _-· ."."                                            ·1,\50.00                . cu~.oo
                                      ~~i~: .· ~ . :·=~=·:·
      .. ·Chook                                                                                                                                 . Coor111~,Ert.;: $EFI    ~RA{E76i1~!21) Cll;lmmiAI~            ·
       . Chook                                                                                                                                     C IRAAAA09t' .. ·:·WELLs FARGO BASECM59                                                                           2B7.50 .                                               -~0
         . Chock                      ·31~12010·              EFT           . Arlin-:: .                                                         ··Cammiulon                                                                   . AP C.rTOd,E-l!EF IRAlFG \83 ·:   .: WELLS FARGO BASE ··&459.                                                                    ZB7.60··                                            : -575.00
         .Checlc                      3/ol/2010: ·            EFT           · Jlovfn-·                                                           ·.eonmilnlon·.                                                                  AP Conrad,E-sEF IRAPU 1'ofl. ·   ·: WELLS FAAGO BASE· 1>159                                                                     217,60·: .                                          . ·--287.50
           Check                     ·3/ol/2010·              EFT                                                                              .·.ec.mm~a.~on                .                          . .         .            IJSl Conrad,E-5& tAAAGL 13P       : .\VEU.~ Ff',F:!GQ Br'S:t:: ·.61.~ ..                                                        21!11.50                                                  0.00.
           Chtmlt··.                  ll1-e,.20l.O            I!FT                                                                               :·c.!jg!ono,JediA Tr«29.92
          Choek                      "311S!'20iD              Ef!i                                                                               . C9!llmiui;.r:~ : ·                                                            APCJ{III~nQ~-~~~~L.~1.:                                : "NElLB FARGOBASE~·e.tsg .                                                                                                  ·l,903.~



                                                                                                                                                                                                                                                                                                                                                                                                                        ~aie~
404
                                                                                                                                                                                                  .. ···.· ...................                   .

            10:MIA~           ·                                                                                                                                            . RETIRE,ENT VALUE, LLC • KPKF Bo~~ .
      ... ·.D:zr.!3113                                                                                                                                                      •Payments to. Licensee Defendants···•·
           ·~llaol•                                                                                                                                                                        · ::March 200911irou~h Milrch 201 Q


                   :. T:ipe·· .... · .. ··            -~~~:       .: :: N•m ..
                                                                                                                                                                                                                                                           · Aooount .                                                                                                       CrodH :                 Batar\C:.'
           · Chook                    .. ·.... 3f.!sr.!010.       . EFT ..... ·a·~btl Ont DlfOt5s.:                                                                                        . ~39!.16
       ... :Chook                     .... :.mmo1o:                : ~FT ·· ··clob•IOnoDhootUc                                                    .Oomrnl>lrl«~ .                                                             .: :. : APKibUn:,Miri;-TRAOIRAJHLlSJ ... :WEUSFARGOI!AS5:1145!;:                                                                                                               . ·29a.l!Z
          ·. Ch!~'~;ll.                   . _·. _3J25a01D.·.         EFT · ·'_-·Global One- Dlr~Gt,llC                                            Com,..,.lon                                                                  :. : .. : 1\P Klburz,Moriol Ono Dlroct, UC                                           :co.,Miz>lllll            · · :· : : :            : :                               : 1\P Klbur.P Lilru.oo,Peul L..FG 735   ·. · ·: · ·: ·. ·:. · WEU.S FARGO BASE-&469 :. :. :.                    1,169.73·.                                            ~I0,527.M
      . •IOn·oOirootUC:
                                                    3125J20~0 .... ·.EFT .·.· ·_-·Giob~l On~ Dire-ct, U.c·: ..
                                                                                                                                         :::g~;=::·::.
                                                                                                                                                  Commluloo.
                                                                                                                                                                                                                                          :~t:-=:~~::::t~1 : ::-::·.:.::_·::-:;:tt:~:gg=~:~::::._:·
                                                                                                                                                                                                                                         . : .AP La,...,Pau1 AM 335"              .. : :. WEU$ FAAGO llASE-11450 ·. ·
                                                                                                                                                                                                                                                                                                                                                   ~:~:Jt:"."
                                                                                                                                                                                                                                                                                                                                                      1.169.74 ..
                                                                                                                                                                                                                                                                                                                                                                                                         : -9,3$7.l!Z .
                                                                                                                                                                                                                                                                                                                                                                                                         : -6,19!.1J· .
                                                                                                                                                                                                                                                                                                                                                                                                        :: ~7,018.44. ·:: :
          .. Ch~-:                              : 'li.2W201D .:- : EFT· .: · ··Global One Oi~ U.C·:                                               :commlu~oo···                                                                             AP~rmn.Pa~.JILFG1"'1'2".::                  :.YVCl....LSFMGOBASE-M:SSI::                                  1,169.7-4 ::                                      :: ·'~6"41!UO. · ..
                                                                                                                                                  :ccm:ml:u!Pil"
         ·.·~~·                                                   ~ Glol>oiOno
                                                                       g::::~==~g
                                                                                                                                                                                                                                            APLI111iM,PaullFG248 ··                     :·'Nil.J.$FARGOBASE-.M59::                              ... 1,169.7-4.:                                          : '4,978,96: · ..

         ·.: ClltCk ·                       .:·: :;g
                                                 3J25r.!Oi0 :: :: EFT.         Dlt>
                                                                                                                                                                                                                                                                                                                                                      !•ULOO
                                                                                                                                                                                                                                                                                                                                                                                                                  0.00 : .·
                                                                                                                                                                                                                                                                                                                                                                               ::-:t_.~li~oo:: :: :: :: :: :~::g:~ . . .
        . .".- Check :.           :. ·..   .. · . atz5J"l01D · ··      ·· EFT              GIDblil~   One Dlrad, LLC                          : ·ce.mmfuall)ll·.·.                                                                       . :. MJ Muu:e,GW..TRAO IAA L.FG 735 .·.· :·. v.B.l.S FAR\30 BASE·-!4!9: ·                  .                 ~48-.00                                            · 'i,1M.OO ... .
                                                                                                                                              ::=::::::                                                                                  .·.:~:z-:::==:=:::~~~-- :·:·;·:=~=~g=~:~: . :-.:. i~:i: ~:                                           ::·:·::1::::. ·::·::.
        ·:. Chocil                   ...... 3f.!ll/20l0 ".: ·: eFT· ·: :: GJn!ml Orr• Dlte!o\ral on~ ~ot l.lc ·                                 ·          ·· · · ·                       ·                                                                                                                                                                                                                                  --.                --·
               ·oJarui-.;:r..,rrii.
            ·cht~cl: ·
                                       .·
                           · · 312512010:-".
                                                                               .
                                                                       · o4957 ·· _..      G[orliiJil.ri"Voung
             Ch~ .:"                              312512010.:   · •951: · · ()loriolono YoUI1G                                                • ~~.liri,~8.~r ..diRAIS7tMo3)
             Crit.cl::· ·                         31251"2010-":   ,.Qs1 :      GIDr!B.JILn., V~;~1.1r~g                                   ·: To~ $.omouql $300mo .
            ·ct.Mlk· ..-: ·                       3125f201Cf:    .111957.      Glorlil Janl!i You!lg                                       : UOOMtO: Glorl1 YIMlllll'll) MordlSoma ..
        ·· ::ChouJi .".                          ·mr.no1C :·:: .. !4i5T: -:::."GIOtiaJWle·vou·ng.                                             .         . ··: ·:. GlorlaY(I!Jfl:g.(10%) oom~M · ·
             Cheek .. ·.                         . 31251'2010 ·          ot957 ·           Glor-Ia Jana Yow'lg·.                              .. Coinmiuloos . ·.
             Ch.&ck.                             . 312512Q1C ."          ~957 ·.     . Gloria Jiine VD~.~~g:
            :~_.::
            .Cheek ·..
                              . :.: ::·:: -~~~~:: :. ::~.·::.;·:~:~~=~:~~::
                                            .     312S/20Hl··:          .C951:       Gloria. Jim!! YCIIJOg
            .Chl!lc:k: :: ·                · · · 3125120Hl·."           ;4957: . : . Glorl11 J~:~na- YOIJ:"'~ ··:
            . . .. Total Gl~a-JaM ·yOuliD ·.:                                                                                                                                                                                                                                                                                                   .. ;;.~,\iOO..IJU__ .
         . :·
             g=
                ·o~Chlok



           :co..;,::•·
                                       ·
                                                  ~~=t              . ·.=: ::.>:~~:~:::.
                                                . : 1~1S/2001· ·: · 2060 · Grog Chlol<
                                                  "1-lliB/2~11-- ."."·. 2031) ... "GreG Chicle:.··
                                                                                                                              ·f.t/-:-::::·:;.·.~:~:a:i~=~~~~ir!:r~~~n;:n:,:. ·
                                                                                                                                     .. .::· Totlr! Slimoumo!;l,OOMO .· .: .· .· .: ·.. ·.:
                                                                                                                                      ·:·. :.:U~~eiJ:GtegCh!c.k(10.00%)" ·: :: .: ::
                                                                                                                                                                                                                                            \.\El-I.SFARGo EIASE'.345o:.':. :: :SPl-IT- :.
                                                                                                                                                                                                                                            AP G•n~or&KII•g<110rr'th METB!!Il ·. .: \M:llS FARGO BASa: M~o ..
                                                                                                                                                                                                                                            A?G:a~lvttf&~ng.cou~AGL13L.: ..".. · v.ir!U..SfAAGOM$:E,:.:.MSS._:·
                                                                                                                                                                                                                                            NJ  GalllvC.r&KIIn(jemlrilhAXAeO. ·          V1S.LS f.ARGQ BASE~.~=-9
                                                                                                                                                                                                                                                                                                                                         .. .. .. .. .. . .
                                                                                                                                                                                                                                                                                                                                                      !500.00
                                                                                                                                                                                                                                                                                                                                        ..... ···."."soiJ..DO· ·: ·
                                                                                                                                                                                                                                                                                                                       ::.: .......··.···6Q0.00
                                                                                                                                                                                                                                                                                                                                      ·.·. .!5o00.00.
                                                                                                                                                                                                                                                                                                                                                                                    s,ooo.oo :.              ,o,ooo.oo
                                                                                                                                                                                                                                                                                                                                                                                                             - .· WEUS fAAGO BASE.,Mo9·                                           · ·1100,i)ll                                         · -2,500.00.
       ::::::~::·::
                                                   l D1812001r. :_-: ·: 2.060." ·_- :·. Qrag ct11Gk :
                                                  1 0~9 . . . . ·. 2060 · ·. · ·_. G~g C,~ :. . .                                     ::.. ·:. :·. Glllltvm&KIIn_g~f!l(lh   (!761-252) CUmmm.l'?'l'f :                                      AP GaiJlver&I459
                                                                                                                                                                                                                                                                                                                                                · · ·. ~0.00: .:
                                                                                                                                                                                                                                                                                                                                                       m.oo : .
                                                                                                                                                                                                                                                                                                                                                                                                            · ·. ;.MO.OO··
                                                                                                                                                                                                                                                                                                                                                                                                               . · 0.00 :
              : ToW o;.& c~1..:k                                                                                                                                                                                                       .... :·.: ·; ·· ;:::: < ·:.::: _:;·.:.>::::·             . . .              ·                             · ~~Dt?O.DG              .. ·:.·:. s,ooo.a&..                   .:o.oo·:.··
              ·:·H.lP•rt.nf..dm.r:: . . .                                  .                                                                                                                                                           .. :-: ~-SFAAGriP.r..sE:"M5·g:·::                 ~F'I..Il;.:.·   ·... ·... ·.                                                    ·:·.·:=.·:.,,Qoo_OO··           "-:-4,ooo.oo·
         . ." · Chf!Ck :            : . : . . . 1:212:112009 : .: . MI~O ·       'Hal P11i1anh"tltMI" ..
                                                                                                                                                  · Cl~~t_   C~tnbrj~ Mo~~ ~ l_~-~781-~):.                                                ·· MJCI!Imbrl~gt:~ Mn11lP=nrF'U lil80          "WEliS FAAOOe.As:$:-5-459_·:: .. ·: · .. · · :                wo:oc.                  ..                  . . ·..-3,200.00
           . Ch-eck :
          .. Ch-e-c:k ::
           ::Che-ck.·
          · ·Ch11ck ·
                                                · · 12f2.312009 . . · ·3-Eild    :H•I P•rtatJh.tl~ · ·
                                                .. 1:212312009 : . : 38.30 . · · ~-~ P•i'bernh-elmtt ·
                                                   i212J.I2iJOS: . :. ~)D ·:· : Hlllll"•~hRhner :·
                                                  12!.W2009 .. ·: 303-0 .::·:.Hill Far!enhelmet·::..
                                                                                                                                         ·.-:-~:~~r~o::.·(a:~l::
                                                                                                                                              ·:~":~~~on ..-................... .
                                                                                                                                                                                                        ·                                 ·: ~=:~:~:~~~-.·:: .::=~:~~=·::: ;: :·.:· .... ·: ·: :::=
                                                                                                                                                                                                                                          · · AP Oomt'10 ·. ·. .:: :)995    ·:. '""~ Pamnhlllmll'l" ·                                           .. ·~~$amount                     01,27Q.93        .. .
             Chtok. · · · · · · · · · · 1.1712Cl1Q.: ·· ·:· 3!l95 . · · Ha1 Psrtef1hefm·er·:. _...                                        · :·. UctMH:         Ha~ Pz~e!m~                 (8%J                                          .:: AP Grlflllfr,BR-IRAAX/1 7Z9 :· .· :.:.: . ··NEUSFARGo BASE-11459· .                             · · · · \,li2MI! ·                                          :. -l(l40,98. ·
                                                                                                                                                                                                                                          · · .AP G~llilfr,BR-IRA LFG !83 ;'. · ·:.:.:.:,WEWI FIIMO BASE:'M59. .

                                                                                                                                                                                                                                                                                                                                                    :::.: . . .
                                                                                                                                                   Com~5Joru.:                                                                                                                                                                  · ·            · · ·1,f121>."··...                                       · e1,620.48

             ~=
             Chook
                                                   l~:lfo                !ill ~:: ~=~=
                              : ..... ·.. :. 112a12010: .. · 414-4 · . :. Hol-1\a!oiet:.' ::                                             ..        Cl~~~i~~~~(87~1-6Clfl)                                                                   *=r=~::~·>
                                                                                                                                                                                                                                           · APG"''I11>,NAXI\507 ·.
                                                                                                                                                                                                                                                                                         5:::~:11::::!
                                                                                                                                                                                                                                                                                        . WEU.SFIIRGOBASE-11459.         ·· .: :.\,800.00
                                                                                                                                                                                                                                                                                                                                                                                    e,ooo.... ·              ~::H~
                                                                                                                                                                                                                                                                                                                                                                                                        :-                                                                                                                                                                                                                                          .   . .. ..    . ..         . ...

                          .:.1a:-«lAM
                                                                                                                                                                                                      •. RETIREMENTVALUE; LLC ~ KPKF Books
                          .: D.V2il1o                                                                                                                                                                           Payments• to Licensee. Defendants
                           "Accru.~IBasl.t                                                                                                                                                                                   March 2009through March ·:l01o·


                                                                   DaUt.                 NLim :                                                                                                                           . .....,                                            .. Aooou;nt.                                     : ~pllt·:

                              : 6.ilo.llai459 .............. 13.SI'(· MSS
                                                                                                                                                                                                                                                                                                                 WEll.SFARGOBAS!!'-11-459
                                                                                                                                                                                                                                                                                                                 WEI..LSFARGOIII\So-~9 .
                                                                                                                                                                                                                                                                                                                                                         131.10
                                                                                                                                                                                                                                                                                                                                                                                                                               ··-3.•7Ma·c
                                                                                                                                                                                                                                                                                                                                                                                                                                    :~r>

                                                                                .·
                          . Chi!Ck:.        ·· ·· ·· ·· ····12/14-r'2Dil&·:           .·3stt:           .:cDIIri Bo-d!i~er·:.                                                                                                                              .. AP Lamon,~4RA ANI ~52 :                             WELLS FARGO BASE· 3459                 131.10                                                                  .-734.10 .
                            CheCk.:
                            g:::: ..
                                                            : :tU4120Ci :· ..·
                                                              ~~~=~                    m~                go:::::::                                                                                                                                            AP Uzmtlt,,i4RA lNG ooe.:                          ·WELJ.s FARGO BASE'II4St :.      .. .. 73>1.10                                                                       0.00.


                                                  :===·:··                                                                                                                                                                                                                                                      'SPLIT·: .. ·. . .· . .                         .. .. . .             .
                                                                                                                                                                                                                                                              'M;LLS FAROO BASE- a.~se·                                                                                                              12,500.00                  -12,500.00 ..
                                                                                                                                                                                 Cl~nt F>am.il K. o·N.. ~RAI(WOM.i~l                                          AP O'Nooi,P..IRA. LNL 177 ·                       WELLS FARGO 61\SE -11469                                1,250.00                                               ·-n,25o.aa·c , ·
                          ::.g~:::::.          :::::: ::~~~:= :-:--:::~~~-                                                                                                       To1ol s Amount 125,000,00 . . ....
                                                                                                                                                                                 Uooi>ooo: C~ln a..idob.,(1MO%) .. ·
                                                                                                                                                                                                                                                               AP O'Nt-l'll 1P-IRA. AGL 7JL:
                                                                                                                                                                                                                                                                APO'~ai,P-IRA.I3,750,00· .
                            Chook··                    · ·12117120~ :: ·:3770:                          ::c011n BaOd!dwC.                                                                                                                                                                                                                                                                                                      . ..:.2,:5DO,ca:: ·
                          : Cheok.             : ..... ··12117120~ :: :3770:                            ::cotln'Boddokea.l59·:                       ..... 1,2SO.oo .. :;,:.·:......c:......c.:_,:.,=,.c                       a,oo ·.
                          · Chook:: ·                          12117120~        ·      ·3770             ·Colin--
                                                                                                                                                                                                                                                                                                                                                                     : 19,840.00                     15iM0.915- ..                       . G.&O
                            ·:: TotO! Coi!n.a..it.JT-..                                                 .    .                 .1.,000.00 ........ -I                                                                                                                 ~=:ttl=~~
                                                                                                                                                                                                                                                                                                                                                     . ·. . . .
                                                                                                                                                                                                                                                                                                               :·~~VELLS FARGO tlAS~- 54!:9 · ·                         1,.400.00                                              "-580000
                                                                                                                                                                                 Corm11ulan
                                                                                                                                                                                                                                                                                                                                                                                                                                    -4~·00
r   tabbies"       11J·.Chocl              .':v.at.S FARGO BASE, 3459 ·.·. ..
                                                                                                                                                                                                                                                                                                                =~~~~t~~~
                                                                                                                                                                                                                                                                                                                                                           ..            1,:1112010 . . :~217. . :crootivOWoollhDO>IIJlO,LLCcc                                                            : : : : : : :            ....... :·.:· ........                                    v.eLLS FARGO BASE.-8458
                                                                                                                                                                                                                                                            :: ,I,PKeuler,R W 699 .:         . .                .INELLil FARGO BASE' !1169.                                                         . ..    .         .            -35100J)C
                                                                                   ·:eroouv. Wullll DuiiJlO, LLC .... ·                                                       Cll.nt ROOo H. XHolor (6711'n~)cc .. ·

    ~ ><
                           · Choolc.                  .. .. 11ZIII2010: . :·:<217:                                                                                                                                                                                                                                                                                                                                             ·-31~00.00 ::
                                                                                                                                                                                                                                                                                                                                                     ·
               m             Check:·.
                           · Chedo:
                                                   . ... 1J2.812(l1D.· . . <4217
                                                          1/2DI25 • r~:u::                                                                                   E~.ElRIILBL77L: ".'.:.·.:.·:.WELLSfAAGO!lASE· . .59:                                             2,i'OQ.~




                          ····~· · · · · · · l~um ~~ E1jf:5~ . · < •· • •· i~s1f== {::;:::l
                                                                                                                                                                                                            7                                                     WELLS FARGO !lASE· (1169 :c:c:c:.IIP Modlln,O I'LI140 · ..... · .
                                                                                                                                                                                                                                                                  AP Medlln,O I'Ll144 ·                .. · ·. waJ.B FARGO BASE.-e                                                                                                                                                                                       RET!REMENT VALUE; LLC ~ .KPKF Books ..
                                                                                                                                                                                       ••·Payrrie~ts to· Licensee DefendantS··
                                                                                                                                                                                                M~,.;,ii :uio9 thrOug~ M~;:.;h 2ii1o

                            Tl'l- :                     tlal8 .              llum                                             Nom.:·

                                                                                                                                                                                                                                                                                                                                                                               "'"""
                                                                                                                                                                                                         ·Momo                                                                                                                                  Do>ll .
                --Frtd~~Rust ......                                                   . .            .           .                     ···'·:.:.·::::_-:.: .. ·:._ .. ·:
                Chm ·      ~0 -· ·                                         -1~        · ·· Fradrlc)I:Wlb•rnRuJt . ·                                 ..... Sehonfe:ld-Utt..(61.fi1-228)Comrriukin :·                                             \M!U.S·FARGOBASE-MS-8        · : C-SPUJ';Cc ··::· .. ·: :: ·.: ::.                                                                         171.23. ·                   .. -17123
             _'.Che.ck               .        ··.·9/23f.lOO"!i ..     ·.·-.:1~:                  Fn!drfa'kWtulll'liR....t                                 CllttYt';NnnO'jSchotJflr~IRA.         ·                                           . ·APS01hiRA WPU82:
                                                                                                                                                                                                                                                                                                         . .
                                                                                                                                                                                                                                                                        ·: :··.·:ccWELLS·FARc60.00 ·
                                                                                                                                                                                                                                                                                                                                                                                                                         -4-48.00
                                                                                                                                                                                                                                                                                                                                                                                                                       ::-~Je.OO .
                                                                                                                                                                                                                                                                                                                                                                                                                 :. :. -224.00 ·:
      ·._·: 'Chtck_·:.               .    :· ··.-9129/2009·.· ··.1903··                          FtftlrJ.ekWIIilllmRust                         :.·:: :: __ Boolh~RA.(~8!--229)cotli_~lssl:oh.                                                :.APBoolhiRAlFG566.                    . WELLSFARGOBASEC8461.                                             112.00·                                                        ·112.00
         :. ·Oh~--:"                 ·· ·· ·· 'SJ2it2M:a     :- . l903.                          Frm-Q-tck~llt~mRLI3~.                                            E!IXI'Il11RA(B7"1..z2B)cnmMJstlan ·                                         · AP Baolh IRA lNG 038. . ......· 1\!;l.LS FARGO BASE'645o··                                              112.00                                                            0.00 CC
         ·. :Check :                             ·9Jl.Or.roa9 ·_· ,.· · ·f93"·· _ Fr.drj~ Wllam flu:at . .                                                   · · Ahrer" (~7'11!11-21e) Cam~Df'l:                                                wat.SFAROOBASE-11:15~:                ·-SPLIT-::      .. . .. ..                                               .                   · .. 25li.OO                        -250~0:.·
          ·:.cttf!ak·.·
               Checl< ·
                                                 :9!301201J:!l·· ·· -~lii::J.8·· ·· ·fil'fKirlciWllijBmRusl:
                                                 :913012009 . :.·.1939:· ··JO::     :120.00                 : ·: · ;120.00 ; ' .
              ·:eM«:                         :. :~-011/200.9.   :·1eaa      :.Fr~e-kWEI~JmRWKt:                                                                   CU~KyiJ.k.oH"w:hl!:f   ..... .                                              .APII*h•riRAU'G58!1:·                .: 'IYEU.SFAAGOI!ASg-~50           ....                           :·12<1;00. .. .. .. .. .                                            . 0.00 ·
              ·Cheek..               . ...... ""'LOJ19f'2009 ·: .:2360 · .. _.f!edrl.ckiNim~mRult :_ .. :                                                         Ho/de:n-IRA(6781--281)CIImmlulon
                                                                                                                                                                                                                                                 ~t~~ ~Ji
                                                                                                                                                                                                                                                               0          8459
              :CheclI.IT- :c .· . .  . . .                                             · ·' ·· · ·1 ,200.00                              :·1,200.00 ·: : .
        . . ··: Che~:.                   :1113.12008.       :2eu:     :F.rMno5: Willim rut&t .                                                                   C1l-11nt All::an1hla l. N«1'MifHRA"(B781~J58)                                  :-"!'Narmon,A-lAAHUSH .:·.:             .. WELLSFAA00BASE'IM59                                           200.00 .·                                                   .-1.000.00·
             ·. · Ch~                    "1113f.l0(l9 · .· ·2a11. . .:Fra~IM~Im R!nt.: ...                                                      . ....... fl)'taf$Am0unt: GQ,OOC,OQ... .                                                      : :· AP Normec1, A-i~ INO :iOi · ·         · .WEU..S FAAGO SASE..;."IS-459                        . : . : 200.00 .                                                   . :. :..soo.-oo·.
        ·.:· .. ··Chi!:iQ'k...         r.11/31'200SI: :. ·2.fl1~· ·····Fr~W11amRuM :·                                                                             U~_e:r..lafk:J.~Ii1(10.00%) ·                                                                                                                                                                                                                          ·-e.oo.oo:.:
         _:_-::~::-:-:
         · -Chaek·
                                            ... :~~=:: :. :~:~t ::·:.:===:=::.
                                        ·11!Yl009·         :2!-11         :Fredrlci:IJYillltm~ ·
                                                                                                                                                                  ~mmQt)O        ·
                                                                                                                                                                                                                                            .:APNDilTllltl,MMAt•U.SS:C:           ·. ·:··· v..aJ,sFARGOaASE•S-459 ·· ·:.·:
                                                                                                                                                                                                                                            .. APNorm,.,,A..iRAI.N~7112 . : ::.:. WELLSFAAGOBASE-11:159 .. : .. .
                                                                                                                                                                                                                                            . APND~"TTUm,A-IRAll'G:566 · ···.· ·.· WEllSF'ARGO 8Jo.SE~&-4S9 :: .·
                                                                                                                                                                                                                                         . :.APNormal'l,A--IAAING.Q-:W           : .: _.: .wa.t.SFARGO~E~S-459 :
                                                                                                                                                                                                                                                                                                                              . 200.00 ··
                                                                                                                                                                                                                                                                                                                              :200.00.
                                                                                                                                                                                                                                                                                                                              . 200..00
                                                                                                                                                                                                                                                                                                                                                     :200.00           ..
                                                                                                                                                                                                                                                                                                                                                                              --100,00 ·
                                                                                                                                                                                                                                                                                                                                                                              ...200.CO.:
                                                                                                                                                                                                                                                                                                                                                                                   ll,:Clo··
                                                                                                                                                                                                                                                                                                                                                                                                                   ··



             .Ch'!Jdr;..                :11J13/2M9· .. : .:a11e ... -FrdlcklM'IBamR>m.                                                                                                                                                 . ... \l'iEU..SFAAQ.OSASE~IW:6t· ·::·.">-SPUT~·:.··: .·.::: :.·.:.·:. .. .                        :· ..       ··f,a00.00..:.        -1;BOQ,\l"CJ··
               Chocl(:: :: ........ 11JI3r.!P09 ·· :3110· :: :Ft~ho..-(6"7.&1-310A)                                         : :. AP Bml1eor,o ,O,G~ Oll:l. :.: ::          ·: 'Moi.~S FAI\GO BASE- 8-4!!0 . .    1.100-00 . . . . . . . . . .     ..                  0.00.;
           ·: Cheol:..               :.111!1112009:                    :·:= ··
                                                                        ·::FreUilt$~2,G92.4ll :.
                                                                                                                                                                  UoetWei!!~Fredrlck   WiiU1m ~"{12""'4)
                                                                                                                                                                                                              ..
                                                                                                                                                                                                                                               lAP Bnts.lleer,:04RA HL1814 ......... welLS ;!=ARGO BASE~ 11.459. · ·
                                                                                                                                                                                                                                              .PP arfthll!llit,D-1A:AAGt.73L:·.
                                                                                                                                                                                                                                               AP!liOolle".r>-lRAAX/\604.
                                                                                                                                                                                                                                                                                   . ·:. ·.V£Ll.B FARGO BASE~ B-459
                                                                                                                                                                                                                                                                                              W:U.SFAAGOBASE-1459 ·
                                                                                                                                                                                                                                                                                                                              1,1 (~>30
                                                                                                                                                                                                                                                                                                                              1,112T31:
                                                                                                                                                                                                                                                                                                                              1.112.31
                                                                                                                                                                                                                                                                                                                                                              .......... ~1C,CHHQ· .
                                                                                                                                                                                                                                                                                                                                                                     .... -1!~898-.48 :
                                                                                                                                                                                                                                                                                                                                                     ................. :-7,186.17.:
           ·:·Cheek··           ·····11(1&'2009 ... ·3222.            .·. Fredrlct.Vti'UlllllmRUBt                                                         · :cotrminlot'rtl                                                                   APEiraahear~~RA.A.:-lRAINI3201 ·           ·· ··· WEll.SfAAG-lRA LNL 782:.
                                                                                                                                                                                                                                            .: "AP Btuhe.e:r,o.tRA LF~ :586·:
                                                                                                                                                                                                                                                                                            .·iNELLSFAAGOBASi!:.~.&459 ·
                                                                                                                                                                                                                                                                              . ... CC CWELLS FARGO BAS~- 8-459 . .
                                                                                                                                                                                                                                                                              ._. · ......... ."11\el.LS FARGO BASE~ a.t59". . . . .
                                                                                                                                                                                                                                                                                                                                        ·   ·     · 1,112.31
                                                                                                                                                                                                                                                                                                                                     . ..... ·1,11U1 ·
                                                                                                                                                                                                                                                                                                                                             . :1.11~31
                                                                                                                                                                                                                                                                                                                                                                                                                   . ;3,336.&:3··
                                                                                                                                                                                                                                                                                                                                                                                                                        ·2,22-Ul!':
                                                                                                                                                                                                                                                                                                                                                                                                                       ··1,112.3~·.
                Ch~..                         :>11118f.2C(I-B.·.· ··3222 .... FredrfctWJI:IIim ~1                                                                                                                                               AP Brnht~ll:r,04RA lNG 006 · · · · · ·· :lr'IIB..l.S F.A,RGO BAS:E • &4!59                     ·1.H2.3l                                                   · · · · · 0.00· ·
              · Check.                         . . 121Y2:g;:~:::=~~17JJ                       ·        ~m~~~~::::~:
                                                                                                                                                                                                                                                                                                                                                  1tlD.OO
                                                                                                                                                                                                                                                                                                                                                   ·•1~:~
                                                                                                                                                                                                                                                                                                                                                                                                          .. ~200,00:..
                                                                                                                                                                                                                                                                                                                                                                                                                           1og::
                                                                                                                                                                                                                                                                                                                                                                                                                   ··. . -'39M!I·:
             ·. Gh•ck:                         11'.2~10 .. ·... :4230                  .. ::Fr.ftdrl'*.INil!l;er:m Ru.at                                                                                                                    . WELLS FARGO BASE· ~9 ·. ..          CC C-5PliT·· ·.· . . . . . . . . . . .                             . . ..                                3Bt.62t.o1··              ....... '32o.et·
             . . Ch~·                         . 2141201!!> ·        -42.3:5 ·. ·· FradrlckWIIbin RU$1: ·                                                          Clh:mt: Y:a.s:u~ !J\GOBASE:-8450 ·                                    49~5                         : . : : '                              0.00
         .. CtuwiC                                211112010      ·.uae:·: . :·.FrwJdrtc~'M:~am.~.· ..                                                         . .      . . . ..     : :. :          · : : : . ·                          · :·WEllS FARGO BASE~ 3459 ·. ·. ·             ·. · ·. -8PLIT-·                                    ·. ·. · · · ·                              · 2~9.78                           ·2~9.7~        .
             · Choalc                             211112010· ·' ·:4:166: :Frodri;CotMiollordiMp PSPlFGZ48                 CCCWElLSFAAGO BASE·84M.                                . ..'49.1>0                                                              ·149.8~:        .
              . Chfil;$;:                      : . .21"\1~10· .. ·-4~8e:"."                      -Frec:iliokV•IWil'imfhmt.                                    . UctnU:·~~ Jeme.. Fl.. Trtmettl ('3.00%)                                      .   AP Ca~e:rfordlntp PSP.NXAil:fl-4........ :~SFARGO ~!:i:-E-4-59..                                     id:!l.38                                                    : ~1,297.66.
               Ch81:lk.                         . 2111/2010"   .. 431:!.                         Fiedrti:k:Wirram Ruat                                  ..        Ccnim~·. .                                                           ·      AP Blnl:'tR/QI 1 M--TRAO~RAAGi. 71!'-i· · -~S FARGO aASE ~M59                                        · · 185.3-a                                                        ·1,112.2.6:
               Ch(l(:k                            21111.2:010     43'13.                         Fretirlck \MICam :R.uM .                                     .                .                                                       . . . AP Bud/01,M-TRAD ~RA PL1 S60 .".. ·:~s FARGO BASE ~~!!11 :                                          1-85.3.6                                                      · · · · · -:!126,:110:
               Check.                             2111/l010 :. :.-4:i."13                        F11!!dtlekWII!•m~                                                                                                                       .. APBueWoo.M-TRAD!RAGFGOl~                   :,WS.l$FARGOBASEC84!9.:·                          ::.:.:: 185.1.2                                                           .. -741.52
               Check                              21~ 112010"·      · ·. · . ,f.J1J              F:retfrlc:kwrtll8.tn.RUiL                                                                                                                  . AP Buoll)oo,M·TRAD IRA AX/\ 091.         .·.WELLs FAAGO BASE-.JW;9 :                       ...... 185.38                                                             ... ~i'i6M.
407
        ·· ,D-:.. QAM··                                                                                                                                          RETIREMENT VALUE, LLC • KPKF Books
         . 02123113 .                                                                                                                                             . Payinen~ toiicensee Defendants
                                                                                                                                                                                  ·. ·.·•. ·.          ..   '.    .   ...
         :Aeen*Bal• ·                                                                                                                                                              · Mai'Ch       2009 lhrOilgh March 2010
                 . Tyi>o'                                                                                                                                                                                                                   ~~nt                                        . 'Split                        Deillt'                     ·crWll' ..
                                                                                                                                                                                                                                                                                                                                                                         -~
                                             ·oa.               'N'um ·                                         -~-·-··
        ·: checJc:                      21"1112'010   -~tJ                    ·rradi!C~\NI!iamRuiil                                                                                        .. .                  ··.~ "AI'ao.t~nos,M-TRIIDIRALFGiea:                        .WELLS.FAAOOBiisi!,U-4~~            >               1155.311                                        -370.76:.
          Ctnlol.                    ··211112010· ... -43-7.3                 :·Frei:t!ct:_~ldlimAUI!I,.                                                                                                                    AI' eo.tl~oo,M-lRAO IRAPU \ .. ·                WELLS FARGO BI\SE-&469                              16U6                                          . -t85.l8
          Chnclolll10%): ·                                           ':AP Plttman,M LFG WELL$ FARGO BASE- &lSD.:                             :50.00                                   .. :-200,00.
            Cl"trll~                 · :v2.512D10     · 4470           Fte«lckWIIJam RU1il                                                                                                                                   APPitimon,MAXA~t                       .. WIf' ""''*"I'·P PLI t...
                                                                                                                                                                                                                           APStuolf' Orchml eree .. U.CAUL t30:           WELLS FARGO BASE-·~~·· .                                  ((19,00                                               0,00
          ChOdc ·                      3.1412010 ·    ·       .4839      · · · Fre.r!clr: Wlia.m R.uat                                       ·   · ·                                                                    . WELLSI'ARGOBI\Sa-·6<45$·: .      ·:               -SI'I.IT- ·. ·. . .         .                                                    150.00       ..      -1~0.{)C
      ·: .. Ch~            ·· ·· ·· ·· "31412010 _.. ··       :4639      · .: Pledrlo:,:;'MII•mRuat                                       · Cllont P11111do A.:t.lono (1711-126,10,) ·                                  . .Jo.P M..,.,p LFG 248             .               WELlS FAROO SASE; 6<459.                              50.00.                                          -100.00 .
          Chooi<                         3/412010           : 4639 :           Fr~cl< IM!Iam          RllSt                                Total $smoon~ S1ti,OOO                           ·                              AP M..,o,P AX!\ II'S4 .. .    . ..               1'\'eU.S FARGO lOo.oo ·
        : .Ci"ieo\                      .;111112010 .. ·::·oi,700·:    FtOilGpi~·,Jchn C PLJ 1-4(1:                 , .·, IA'ElLS FAAGO BASE ~U59                            100.00 .                          '·
                                                                                                                                                                                                                                                                                                                                                                                  -1110.00 .
           Q,eck                         :.111112010        4700 .·    Fr$1$t'lcirWHiiilmROOI                                             • U~o: JO.oph W;gf' Chung,JK-TRAIJ.!RA LFO 117 ... W!l.1.S FARGO SASE' 6<4511                                          50,00,                                          -too.oo
                                                                                                                                                                                                                        . ftP c;,.mg,JK-TRAD, IRA LFG !156 :::: W!!US FARGO BASE' !1459.                                                                                          ·~.00 .
      ···.·Check                         '3Jf1fl010 · · · ·. 47.-4ti·.·        ~nu:lr1'*Wib...:. RU..i .·:                                 C~:Jmml*$.1~•·        ·                    ··                                                                                                                                          50.00:
          'Check.                        ·3111/2010.          -47-46··.        FreGkk:WllliaMRurl                                                                                                                       . ftP Chung,JK-TRAD IRA PU 140          weu.s FARGO IIA$5, 6<459..                                        w.oo .                                          . 0.00 :
           Checl<                         3/'18120113       . 48:lD..          FredrlckWIIam RlJ::d ..                                                                                                                  · .\-\'CU.S FARGO BASE~ 8459·      ..   -$Pl.IT- ... ··· ··· .· ..·. . ..:. ·.                                                                            ~24S.DO
                                                                                                                                          : triOn• l....,a R. Kot.Trad IRA(il781-794) ·                                 : AI'Katz,IR-TRADIAALFGC!!l'. .·. :: .. weu.SFARGO!lA$E-M59                                               ,~.80:                                          ~199~        ·,
          'Check                     ···311812.010.     -M30: . ~reckickWIIIemR1nl'l. ·
         'Chool<                        3/18/2010:      411311 .. Fr..olokWIHomRult                                                       : T$1 $ •mount $24,900 ,.        ·                      ..                    : APKm,IR-TRAOlRALFG 117::        ·: :· WELL5fARGOBA$E,$-459.                                             49 ..~0:                                        ·14MO:
                                                                                                                                          . Lloonoo.: h>lng Kotz (1 0';10)                                              . AI' Km,IR-TRACI!IAAXI\ M1'..          'Ma.l.S FARGO BASE- &450..                                        49.60                                           ·-911.80 .
        .. ChooltQ: . 41130:
                                     . 3/1812(>10: .: . 41130.
                                          311812010
                                         '3125l2010:
                                                               ~o.
                                                                  FredildIAALFG 7:)5 · .. WELLS FARGO BASE'M59                             ·        · :·.·50.00·                                          ...roue
        ·:choedl··                       ~10:            .. ·. -4~~15: ::.·.:Fredri'*WRlamRusr.: ·                                       · · .Ucen.ee: l.eQntr::ITINdll'!i1 (10%)                                       · AP TelJdl!Mt.RG-'tRAb IRA I.BL 381 .. : lJI.J8.J..S FARGO .BAs-E· 8-459 .                            . .50.00.                                          -350,00:.
          ~
        .. Ch•ok.. .
      . ·.·ChOCk..
                             ·
                         .. ..
                            ..
                                         Yl!ir.telo1C
                                         312-to
                                         312.5/ZO,O
                                                           · 496G      .- · F.-.drld:W.IIl:am Rlnt
                                                             4il                                                                                                                                                                               RETIRE~E~tVJlUJE, LLC ; KPKF Book~ ··
      ··• 1U141JAM .
       :;'02121113..                                                                                                                                                          ··PayiTientatoqce~!e~Defendants:•:



                                                                                                                             ·.-
        · ··Accnl.lli 8asia :                                                                                                                                                                  · · Mll"'h 20091h':'>ugh Ma"'h .2010



                                                            ·~···
                     .. Typo:.: .                                             ·N..,                                                                                                        .MOrna.                                                                       ..AccoUl'lt                                                                                             c~li


        :··~~:~::·-~~--- ~-o1D ·. · _.s2s_ :: ::H~rJYj_V,~~:-                                                                                                                                                                                           1'\'al.S FAAQO BASo- W5Q··.         ••.              .SPiJr. ·.·::. :..                                                           1,3M.'Dti. ·            · .. ·:     ~1-t,:io:J.,.-o
        . Chook. · ·                        ·           212~1ZQ1 o    :       45~•               Horry J. Von"'                                   : Clloot M•rit Pi0nnlft1i; LlC · ·                          .       ..                                .. .                                                                                                                                     ..........
            ·chG~:         .     -' .. .2/:l6t.ltJ1b                  .: . : 4616 .        H&rV.fll:&t PlaMr.;Q, LlC                                                                                                                                     U\18..1..SFAAOOSASErNS9 -·                         '..SPUT~.                                       . . .                                                              -5.&92.00
             Ch~:         . . . . . . . .. 212512010                   : ... 451.8 :. : _. Hfte:ll Phmnhg, UC-.                                  ·. Client: """"' J. 8oliloMo Tro,SJ-TRAD IIIAIJ'G ~46:: :. ....aJJ; FARGO BASE- "S9. ·.
        . Ch'"*· ·:·                                     2125n010             4516 ...           Horvoot Plon•ng, LLC                                                                                                                                    I\PBaloomo,SJ-TRADIRAAXA99-I:: ::WELLSFARG0l!!\SE'84!i9,:                                         1,1iMO . .                                                         . .. : o,QQ. :

        :~=:.
        :    Ch~:
                                                ·--~:~:~-.-.-:::-:~::::· --~=~:=~::ttg_:
                                                . 314.12010 · · · · · *5~                   .·_ · H~tnr.,.-t PleinJllng, UC :
                                                                                                                                                    ca-mt: e.;~.e~-ea~eMc Tr•d IRA(8781-7-s2) :·:
                                                                                                                                                    l'atei $ Bmount $25,000.                     ·   ·
                                                                                                                                                                                                                                                         WELLSFARGOBASE-s-1~~         . : :··SPLrT···:·· ·· :· ·· ·· . ·:· ··.
                                                                                                                                                                                                                                                         AI'Bal ..mo,&TRAO IRA LFG 248 :: . : WELl.liFAAGO·BAse~·s-~~(
                                                                                                                                                                                                                                                         AP Balumo,E-TRAD IAA AXA091 -.· .. \NElLS FARGO BAS"E..,.IM~S ·
                                                                                                                                                                                                                                                                                                                                                         .. . . . . .
                                                                                                                                                                                                                                                                                                                                                          · ·-IQil.OO. :
                                                                                                                                                                                                                                                                                                                                                           •oo.oo ·
                                                                                                                                                                                                                                                                                                                                                                                                                               -2,000.00
                                                                                                                                                                                                                                                                                                                                                                                                                             . ,\,loOO.OO
                                                                                                                                                                                                                                                                                                                                                                                                                       . -1.200.00
        ·- t:n&dt·                              · · 3/.V.ZOI'O · · · · · 4E:!:S9 : ::_- Harve:e;;; Plllln~lr!g, Uc :                              : Uo;:ll!lnSII!I•~ J1BNntPI:lftnr~:g l..l.CI.Andr.w~o(8%):                                         .. ·AP8iofuo...,,J;-TR.'DIRALFG 103 ·: .. WELLSFARGOBASE·I459.                                     .. -IOil.OQ :                                                 . :: -1!0().00
        : Cb&eti.·                              . 3/4.1201.0                  4659 ·: ': Haiy~'51: PIIIIJ.~i1g, UC :                                  CJ)m~lom             · ...... · ....... · ......... ..                                            · AI'Bai .....,,IHRAO IRA PL\1-10:. : ·:WEllS FARGO BASE' "ill ...                                  400.00 :                                                  .. -:: ,,--.400.00
        :.-Ch&ek-·
      : :. · Check.
       :·. Chook.
                                            :... 3f~OIO
                                                         312612010
                                                         312:>12010
                                                                              .wiQ-: :.: Ha-:vSidPI!!!~n-~g,UC::_
                                                                           .. -4928.:.   Harvli:rd Plann.lng, UC .
                                                                           ·:. ma · ·:. H•I:Vaol Plonnng, LLC. :·                              : .. Chnt OOrlOI & Rhot1da Soii!D 18781-MW                            .
                                                                                                                                                                                                                                                         ~':·~;j~~~J~L~ao ······~~FII!I~.~ LFO 735.                              . :WEllS FARGO BASE- M~9: .                  :     :~.~       >•.. •• ••.•• •• •• ... • •.••.••.•• :~:=::
             ChMk · .

             ~:t
            · Chaek ·
        . .cheek·.··
                                                . 312S/201 0

                                                · ~~:~                        mr
                                                                              -t.Q28 · : · H:arvast Plmm~g, LLC. ·

                                                                                                 r::::::=~~~~:t:lt
                                                          312512010 :· . 4928 :· . H;srvaot Plannli1g. LLC' · ... .
                                                        '3125121J1Q .:.. 4i92.&!.:.. :. H'I!Vi!titPisMii1g:,LLC_-- .. .
                                                                                                                                         . ·. · · · · · U;en,1111: H:~~rvlll8'l ~•nl"!lnliJ~ U.c -: ·
                                                                                                                                                      ·o=~'Ag<>"""' ~--~
                                                                                                                                                                                                                                                        .APSollto.~LBL~1 .. :.·:.
                                                                                                                                                                                                                                                         APSollto,llQ,DQ ,:·
        . 'check.. ·· ......... 312512~10 .:                                  .-ona:        HatVeil:tPIMnln;,LLC ·                                                                                                                                      · AP Solto,O&R JHL 833 :· . . .              ·:·::~FARGO               BASE- M~9: ·                 400.00 :                                           ......... : . MO .::
                                                                                      ·:- . HaNa&t?!srm!ng:, uc·:                   -
      .. : .·Ciieck. .
        .. _ct.l!tek· .' ·
      ... Ch~·....
                                . 312512010 :·.
                             ·:: 312:51201(1 :·
                                                         3J25l2CHl':
                                                                              ~139
                                                                              .C"!l-39 :    H:afl!'aatP!.atmirtg, UC
                                                                              Ul-G.: :: Hlll:lialtAHI"ln!ngo,LLC
                                                                              -493;·:·. ·:·. H~r:vu:t:P!e1}n!n;, UC.
                                                                                                                                                >~:r=.;::r$,!~~7~n.dl~(8781~0~>
                                                                                                                                                 · · Ucen:saa~ Hai'JastPian!1in~Md'rowD'Agnostina (8%)
                                                                                                                                                                                                                                                         . v.etlB FARGO 8ASE~MSQ .:
                                                                                                                                                                                                                                               .....• ~~::::=~:t=~~036
                                                                                                                                                                                                                                               . : · .. · .': '.'P.P Vonelft,J-.TRAD LBL J.81:
                                                                                                                                                                                                                                                                                                      .: ·.· ..SP1-IT-
                                                                                                                                                                                                                                                                                                             =~~~g=n:m
                                                                                                                                                                                                                                                                                                                           ·: : ·: ': ··· ·: ·:

                                                                                                                                                                                                                                                                                                            :: IM:Ll-=s fARGO BASE -·a.45g:. :
                                                                                                                                                                                                                                                                                                                                                .           .646.6~
                                                                                                                                                                                                                                                                                                                                                            ::::: ..
                                                                                                                                                                                                                                                                                                                                                                            ..
                                                                                                                                                                                                                                                                                                                                                                                          -
                                                                                                                                                                                                                                                                                                                                                                                                                         ·-t 4$,30 :·
                                                                                                                                                                                                                                                                                                                                                                                                                     . . .;~:821 .•7
                                                                                                                                                                                                                                                                                                                                                                                                                       .. .• ~:g~:~ >
       :- Check_ :
            · Cho!Ck- ·
             Cheek··:-·
             Ched:
                                                         3125J2tl10 ·
                                                         312512C"1 ao ·.· ·
                                                . 31:25120-10---
                                     . . . '31%Si201D·:· .
                                                                              4i3i           · li11rves:t 'l='lannin~. uc ·
                                                                              4939 :· :.·.Harvestf'!Hilnlns,LLC_:
                                                                              49:3-9.:· .. Ho:NGntP!~~t-11nll-g,UC:
                                                                                                                                                      Co'"'"Osl..,.                                                                            .....•    ~~:::t=~m                             •· •· •·
                                                                                                                                                                                                                                                     ··.· MJVDrl.:itff,J-TRADfJJ/.AO"e1: .. : .: .. :
                                                                                                                                                                                                                                                                                                             ~~~:gg~t:!~:
                                                                                                                                                                                                                                                                                                            .; INEU..SfAAGOBASE~_645:a:
                                                                                                                                                                                                                                                                                                                                                            ll-mAD 1\\/L \B-TRAO JHL Sll ::: ·:· ::             . WEll~ ~ARGO SASE -.8459 ·                ·--·t•tta! ·         . .               .                                     · .o.oo-   .·
      ... Check...                   : ... : .3125!20lO::                     -49-41::    Ht~iv.e!ctPIMnl'lg,LLC:.:.;· .. ··                                                                                                                               WELLS.FARGO BASE,M59 :. :. :,                    :.cSPLIT- ·.·. ·•· ··                           •     ..       · · · · · · ·2,388.$5:                              -2,~81U5         :· ..
       ·.. Che-ck.-_-                     .. :: .3125tltlio::                 -49-41::    Hefv-!lW:F'IaMng,"LLG ..                                : Cllont M;ril KltMzT11d IRA(eiU1·!12•).                                                                :AJ> Klbo;z.Mot'urx.MtriBJ.S FARGO BASE C9-159 . :                                                                                                                                   .-3,552.00
                                                                              4991 · : : Hl'lf-..111;11: P111nn~g. U.C:                                                                                                                                                                                                                                                                                                       . -29!!0.00 .·
                                                                                                                                                  : eom-m~9n:·/:'·                                                          ............ ·: ---~~~=:~=~~~-~r                                                 ~: ~=g~~::!~~
       . · · Ch!t:k. · ·. · · · · ·. 3125ml1 0 ·
       .:: Che($:·..                  312-5fllllO:                            .991     .. 'Hmv~lld;PI-IIi1nlng.LLC                                                                                                                                                                                                                                                                                                         . • . -2:388.00 .: :
            -Ch~ ...... ·: ...· ... 3125.120\0.                               4991. .·: Hl'irv"Kt Plliflfllng.I..L,O                                                                                                                        . AP Mu..,GW-TAAil!FIAJHl3M:.                                    v.a.LS FARGOBASE'"69                                                                                             .,1,n8.ao .:
             Chec:k ·                 312-5.12010:                            -49i1: :-_-· :tmv&d PIEII"!nlng. LLC                                                                                                                            J1.P Muu,GW-lRAD UtA'AVl1BQ..                                  WEllS' FAAGO BASE ~.8459                                                                                        . ;1,154.00.
                                                                                                                                                                                                                                                         AP Muu,GW~~ fRA PU 140 :                            WEU..S FARGO BASE "-~59                                                                                                ~92.00      .·
            'Cll-Q.c)!' ·. · ·                          .li'25Q010.           -4991         ··   H~!d: Plannh~;             LLC
                                                                                                                            u.o-                                                                                                                                                                                                                                                                                                . : 0.00.::
             Chack                                      .3/2:SI2010 ·         -4e9'1:       ..   ~.t ~1nn!ng,                                                                                                                                            N' Muoe,llW-TRAD !F\A~HLe33:                        v.-a,LS F:"-f~GO BASE ·.M59                ~ :::·::
                  T(Itai_H!l~Piai-.~Og,-LLO·:                                                    · . . . . · .·     .                                                                                                                                                                                                                                                                                                          ------o:ifO·:·




                                                                                                                                                                                                                                                                                                                                                                                                                                :P~·II-~        .·
409
                                                                                                                                                          •·REllREM~Nt VA.I.lJ~: 1.\.c - KPkF B~oks.
       . Q:v2JI1:S".                                                                                                                                      ·· ·Payment& to LJcensee Defendants
      ··. "Ace.NIIBuls


                ... ,..       ..   ,   .... ~.                        •Nimi                                                                                                                                                                                     ··PI~··                                                                                          lltilanci!l

             ··~cr.~ori'·                                         . .. . .           . ...... .                                                                                             .                                      ·.·
                                                                                                                                                                                                                                                .spur.. ·.          : ..
      .. Check..             .:·_,Df7QOOA_::                         2110 ·          JlllTifiii:Cr.l!igO!"r·.                     w..v.,.j57!1~0<>mmwon                                    . WEllS FARGO BASE- 145~:                                                                                                                  1511~-~                          '1&;120.00
      · .. Che.c$;; ··      . . 1onl200lil:                          2110.           J~UMaCUigOrr                               · ·CIMit JsmMi W. Weaver, Sr...                            :• APW."""' LNL177·.                                 WELLS FAR
                                                                                                                       · · · w.iwor 1~7&1-227) C<>mm"''on •                                                                                                                                                                                                             :-11,1>11.00 .

      ·.
       .".Chec:$1. ::                            "10n120G9 :.        il'1HI:         o.!&~fTirii&:CI:•IgOrr
      .. :Ctlo'* :·                              ·10fl/2009          2110 ·          Jr;ITII.IaCr._lg err.                .· .V\Ie~Y« (67M-22n CQrruJlMIIH'I _:                            · · /JP WalltYor AGL 66l. ·                           'M:1.1..S FARGO BAS~ ..: 0-415GI                                                                                       ..... ,538.00::
                                                                                                                                                                                                                                                                                                      . 1.512.00'                                                       '-3ll240Q··
         :~=··:                                 .:~g~~r: ·:::·~1~g:.            · ·~:::g::~··                          .. • W.ovor(67&1-227) O<>mlrisslon •
                                                                                                                       :· :
                                                                                                                           ...
                                                                                                                                  Wa~r(S7a1-22.7)Co!Minion
                                                                                                                                                                             .·
                                                                                                                                                                                   .
                                                                                                                                                                                           · NJ W11niw.ANI 8!52. ." · · . · · . · · . . . . . .. waLS FARGO BASE • 8<4-59
                                                                                                                                                                                           : APW""""' lNG lr.l6 ..... ·.... ·:.·:.·.WEllS FARGO BASE,M50                                                1,5\2.00                                                        -1~1£00
                                                                                                                                                                                                                                                                                                                                                                                o.ilo·
        ·ch.eo* :.
       ··Ch~ ::.
                                                .:10n.12ooo · ·.:·.·2110
                                                ·:tO!l5/20(Jjll· ... ·2272·'
                                                                                 .Jei"ClMCralg:Orr
                                                                                     Jai1WitCnJgorr.:
                                                                                                                                  w.,;....;(en1:nno..mm~so~i>n
                                                                                                                                  f!Oher~RA (6781-V!) Commlsoloil                  :
                                                                                                                                                                                           : ~~';k~~ =~ ~MsQ ...                         ·.· .:.··.·=.~ARGO ~E.~~SB                                     1,~12.00
                                                                                                                                                                                                                                                                                                        . .                           .11,000.00.··                    -H,..W.OO:•
                                                                                                                                   CUont MlmooiL.aw0S• • • ·2:272 •.     J•mo• Crol~ Orr···
        · Ch~ :                                 ·.10HS/2009..        .227'2 :. :·: J111"1"\U Crll:g. Otr:.                      · ·Toted 1$ Amount: 151,000.00·                          ' .AI' f'""or~RAAGL 73l ..... .:: .'.' .'.' ·WELLs FARGO EIASE'M59 ·.                                          1.1os.oo                                                  .... ..a,!-4-a.oo· .
        ·CM¢k ··                                 . 1Q/15/20Diil ·:.·.227.2:          :.lam••Cr•"Oi1                              · ·U..,...: Jony Noel Otr (7 .001'""'"""" ·                    . :·~oPFilher-lAAL.Nl7-40: .... ·.·:. ·: . .Vfa.l.SFAA.G08ASI.--:-~50·: .                                        1.108.00                                             . . ·. ~~~30.00 .       .
         · Ch&ok,; .
         : Cher:k ··
        ." ChErck . .
         : Ch~K:k :
                      ..
                         .... · .10f1!ir'20Qiil . : . ·.22n . . ·:Ji:i;t~i~~r• C!'ll!lg Dfr :
                            . . . 10!1 512Q[]g. .". ·. 2272 ·
                                . 1011~09 · ·. 2212· ·
                                                                  "JiMH Ct'lig Dfr ·
                                                                    J11iM• Cn:~ 0rr·:
                                                                                                                      · :.       :-.~ilr-IRA(B7Z11-27B)Co~Oo1--·
                                                                                                                       .. ·• Fl011er4AA (6781-V!) Co.,.,;..lon·.: ·
                                                                                                                               . ·:· .FiiJher-IRA (li'1Bt-278J Ca~--­
                                                                                                                                                                                           :~~:~j~~~~r
                                                                                                                                                                                            'AI'Fishor~RALNL7S2.
                                                                                                                                                                                                                                         . ·:.- . ·.~:~=~~::~:::~::-.
                                                                                                                                                                                                                           ..··':.':.''M!l.l..SFARGOEIASECw;g.
                                                                                                                                                                                                                                                                                                        1,100.00
                                                                                                                                                                                                                                                                                                        1,100.00
                                                                                                                                                                                                                                                                                                        1,108.00
                                                                                                                                                                                                                                                                                                                                                               .... -4,4l!MF ·: .
                                                                                                                                                                                                                                                                                                                                                                   .. -3,l1MO .
                                                                                                                                                                                                                                                                                                                                                               .... ~,.21:2.,0(1:.
        ·.Check                .: 10f15t'200$ .:.: "Z272.: .. : :Jamee Craig Orr·"                                              ·:· Ft.hllilr-IAA (87111-2721) Carnrnluion- ·               • AP FlOhoro!RALfG 5os·.                .. ... WEllS FAAGO BASE'.!o\50                                      1,108.00 .                                                   ·. -1,101.00·
         . ChfiCk :·           :"10f15l20D9           ·. 2272 · ·. "Ja.me11 Cral; Ott·.                                         :_ -~~r~-~ (~_7~~-~7~! '?am~IO(II ..                        : AP Fither-lRA.ING a:Ja· ·         · · · · ·· ·lfii£U..S r'AA.Go 8ASE-&4-5Q                                1.1os:oo . .:-                                         · · · · · · ·.   o,oa.
                                                                                                                                                                                             . WELLS fARGO BilGE ·MOo· ....... ··-sPUr- :• ...... ·.. ·. . .
         ·Cheek:.:
           Check:::.
       ··Chr!Ct···
                            · · ·11,1712009 :: -"32oe·:.: . j~'~mD' cfBI;;~ Orr :
                                   ·       ·
                                               . :1H17/2£109.·::· 3206 :. ·:.· JtrttM:IctaiiJOfr·:
                                                 ·Hf17Q009          · 3206·.- ·· -J•me:~r~Crt.l;l!Orr." ..
                                                                                                                                  .oi~;,i, RWc S,;_.j Tn:.o! {6701-405) · .
                                                                                                                                  T-ctal $Amount :!lO,OO:J.OO .·.
                                                                                                                                                                                            : AP ~el Trmt.MA B04 :·                     ... w:LLS FAROO BASE..:.-!.459 ·
                                                                                                                                                                                               AP ~ Troat.UI 69&·· ·.. ·.· .. · .·. ·. VIELLSFARGO BASE.:.3<1159. .
                                                                                                                                                                                                                                                                                                        :m::·:..... ·.............. : : ::~::::·:
         •Cboo!o:': ·              · .. · ·11N7/200B :: •• 3205.. .' · Jomoo Crolo Orr .                                          U..,_o: Jomn Cmly Otr (14.001')                           ':AI' Sloeooo(rruttLNL 7-10 • ':: '.·. ::: v.ELl.S FARGO BASE' &159 ...                                     • 700.00 " .•:. ,·                                     . . " '-<1,900.00 •.
                                                                                                                                                                                                                                                                                                          700.00                                              ..... ·-4,200.0iJ·.·
      . •Cheek.'                      .. '1111712001l :: :noo~·: . Jom.,; cn.tg Orr :                                             Comm-.·:                                                 '' AP-~rnm1NG2C1 :•.·.•.· .. ·::.v.eJ.SFARGQBASE-1459
                                                                                                                                                                                            :. AP seceu;n Tn.lfd.LNL 782 ... ~:. ·:. ::. ·.VIE.U.S FARIJO SASE.- .a.-4'5-9.                               700.00                  · · · · · · · · · · · · · · · · · ·-J,~.DC · ..
       ·:. Chect;                              "11/17J2009 :: ."3:2oEr: ·.: ·Ja;mreu. ('.Olliil Orr<                                                                                                                                                                                                      760.00                                                  .. -:z,SOD.OD :.·.·
        ·.Check·:·                             "1H1712009         ; 320!1"· · .; JIIJlHir!II'CfalgOrr.                                                                                      : J.P SItlf~5!!8 :: :·:'.:: ·.weu..sFAAGOBASE-1459 .•                                              700.00 ..      . .. · · · · · · · · · · · · ·· · · · · · ·-:;!,HJO.O[J
      . :Chid:·::                              ·11117120® ::·. 320S ·            Ja:mt!:SCrai~Orr:
                                                                                                                                                                                            . AP.stacrae!Tn.lfllAGLDS2. · .. ·:. ·:. ·: . .VIIEU..SP:AAGOBA,.SQ:..:.M-5-11 .:                             70"0;00.                                            . : ..... ·-1,400.0:tl·:
      .' Choc!o.·                          .. 'HI11/2009 :::32116.. ... JomooCrolgOtr ·                                                                                                                                                                                                                   700.00                                                          .-700.00.
       .. Chook ·                              •11r171200B : :32116 ·: :Jomo• c:;,olo Orr                                                                                                   : A"$tooo0iolr"'otLBI.171          .... :· ·WELLS~ARGOBASE-B-159 ·
                                                                                                                                                                                           . Al'-o!Tru.tAXA1'" · :::.. :,·:WELLSFARGOBASE;B-159 ..                                                        7QO.OO                                                           · ·. o.oo·
         'Chm·:.                              ..11M7120<19 ::·3200·              J.,..CnolgOrr                                                                                              . WELLS FARGO BASE; iWi .. :·:· · Br1159.
                                                                                                                                                                                                                                                                                                                                                         ~~-+n~~~:~::
             :-r~~:J~:~.Cr:aiit_~:
           ..
       ·"choci<
                J..._-~
                          ·        ·
                                           ......... ,·
                                                 •91111/2009. •:. lntl.              JimeoSlrlzllk.                              : Bali"'Une (6181-1!3) C-om~ · ·                      < W!!llS fARGtlliASE' M$9 . ': .'. .':SPLiT-'. ·•.:.:' .':.· .·.· ":.
                                                                                                                                                                                                                                                             ..........
                                                                                                                                                                                                                                                                                                                             ..        H,600.00.                    ·-17,500.00.
                                                                                                                                '• Cilento' Joel< & Doo>th~ Bt.Monllil•.:
                                                                                                                                                                                                AI' Bt.llotlllno MEJ'050..                      .v.EU.S FARGO BASE- e-159.                             ·1,750.00                      . ·.                     . ....;~~~eL
                                                                                                                                ··· T""'l $/\mOUn., l60,000.00 .                                W.Elaltentm.AGL7.3L:· ..       :    : .. ·:.·\NELLSFARGOBASh.:.!WSQ                                     1,7SD.OO                            .......... · .. · .. ·.-1-t,ooo.o;o:.
                                                                                                                                :: Ucenu•:·Jalntt Btrluk (~.00%).                               AI' Bollontlno AXA so.!.      '· '· . •.. • WEllS FARGO BASEC e-159 ·:. .                              . 1,750.00                                                      -12,250.00
                                                                                                                                . · Bllll~tntlne (8781-183} Com~n                               APB.iliichtlrle-MAM860          : .. ·:. :· ·:. ·.'WEU.SFARGO BASE-:8r45& . :·.                          1,7e.ci.OO                                                   ·-1{),500.00
                                                                                                                                .•.. t;loiiM~o• (6781-113) Comll'iHiori ..                      AP BallWin• LNl7-40 .          . .... ·: .:.\M;Ll$ FARGO BASE- e-159 ·.                          · : 1,750.00                                                        ... -11,750.Di '·
          Chock::                             • 9J.11112009    •1726 • :: ·Joinn -~·                                                                                                            AJ=I"Bal~anfio~tiNG201··            ..... :ViELLSFAR.Go.BASE.:.sus.                        . .. ·: ·.: .1J7!0.00                                                      ··-7,POI),O.Q"."
         .Chock.·:                     _: .. :. W1612009 . .: ·.1728 .... :·.J;Q~11 $1rl:z:al:· :: . .                           · .~lentln- (87111-t.e:J) Comi"nlnluri
                                                                                                                                                                                                AP BaHer'rlfn& VrtPL-982:                .:.. : .:II'IIELLSFARGO ESA.SE;-'a.csg ... ."."           .. "1,750:00                                                       . ·-~,2SO.Ou·.
        · ·Cf1~· ·
           Chd.
                                        "· ··.· $118/2009· ·
                                             :· '5li19120Q9.
                                                               ·1726
                                                              :·.1m
                                                                           .J.IIrTIII!I S1rlzal;:. ·. ·
                                                                           ·J•TTMJ• Sb12a~· ..
                                                                                                                                :: (bller..Une {6781-183} Oo.mrriulon ..
                                                                                                                                :" EsalleM!I'lol!l (87$1-113) ec,:miliP"II:Ifl .....
                                                                                                                                                                                       . ~=:=~~e~::                                      : .·: -:-~~~~~g=~:::::-:-··                                   ·1:~~:g;                                                       :;~:~:~~:.:.
           sr .. .. .~~~~ ;jm                                                                                          ·, >      : Balldne (8781..:U3) Commbslon. ·.·


                                                                                 J~§~5~
                                                                                                                                   ~~lon!lno    (e1a1-1n) comni>olon                       '·AI' lloileritlrio lNG ilB :                    .· .V-IELLS FMGO &A,SE' e-159..                            '1,7110.00'                .                                             D.DO
                                                                                                                                                                                         · ~S'FARGOBASE·~5S::: :: ·. _:·--s.PUT·: .":'--:_·.:·· . ::.·.:· . ·.' . :·.·· ·· ·· ·· ·· ·· ·: ·· ·::·:·                                   :.~~eia.oo·:      .. :·:.· .. ·.·-S,610.0!l··
                                                                                                                             ;: .;;~,;;,iteinlo~:""lk..i.iml-IRA LBL M1..
                                                                                                                                                                                            Nl"Mikob.V·TRADIRAf'.Y.AJ35 ::
                                                                                                                                                                                          ·AI' Mlkolo,V-TlWliAA l.FG 117 .·.
                                                                                                                                                                                                                                    · .·IM!U.S FAA GO BASE - 8<058 .:
                                                                                                                                                                                                                                      :WELLS" FARGO BASE-~59.·· ·· ·· ·· ·· ·· ·' 561.00" ···
                                                                                                                                                                                                                                                                                              001 .00
                                                                                                                                                                                       · ·. APMi!uii&.V-TRAD IRA LBL9HJ. :: ·.. ::-WELL$ 'FAAGO BASE~ S.U9 . :.' · :- ..... ···-: ·-: ·. · · .!lr01.00 :.:. ·

                                                                                                                                                                                                                                      ':WEll$ ~AAGO BASe- e.4sg ·: . ...... ·.' .... !561-00 .. ·
                                                                                                                                                                                                                                                                                                                                                       .. .. .. .. .. -4,.!U.DO·:
                                                                                                                                                                                                                                                                                                                                                          · · · · ·.. ·. · ·.-.3,927,00
                                                                                                                                                                                                                                                                                                                                                              ·· ·· ..• J-,386.00 ..
                                                                                                                                                                                                                                                                                                                                                              :. :. : .-2,60~.00.
       .:.·c:hect;..                       . .::a.r1112010· .        "41'3-T :·: J~rTiftii-Bil"tl:llk ··
        . Ch&ci:.··                    : ... 3f11J'Z(lla: ·.:.IRAJHL63l      •:                                                                                                                                                                                 ......                ''   ·,.'           . .              .                    .                ..


            10:~AM                                                                                                                                                                RETI~E~~~~~ALU~, Ll.C ~ IPayment1tto Llc;:~n&e•befimdarita >
                                 ..
       :' 02121113 :

            ~~~ ·                                                                                                                                                                                       M~h 2DoB u;,..;u~ti M~,;,h :!010                             .

                        Typo          ..••..•. :   Doiloi. . . .      Nuin                                        ~                                                                                                                                                         ·~·i.'··                                               Sp!~:                                       liobli
      .· ·. .iolfMoll~
                                                                                                                                                                                                                                                                                                                  ~"ti1' ~._,;Go sAs~c ~
       · ChO.P-U!I1i"1l:Mn,WLLI'9$ .·                                                                                                                                                              -!,250.0[1 .
      .:    Chook: ·:.               121312001.·:                   3400 . . : Jo~M•I•                                                               : T..,l hmoonU2~,ooo                                                                                   APl.MmiiiM.WlNL 26A:. ·                          ·. WEU.S FAROO BASE -845$:                                                                                                                   ·. 0.00 :
       :    Chook..                  117/'JOIO                       39-17 ·           Jo" Me~o                                                      . S«22,000.00
                                                                                                                                                                                                                                                                                                                  tru;;F~G~BASE;~5o
                                                                                                                                                                                                                                                          ·WELLS FAI!GO BASE· IOI;p                                                                                                                                                                   ·22,000.00 . :'
      .:    Chadt.               :. 1f1.12Di0                   ··: 3ll47:        ··   JIII"'MeJi.· ·                                                'Cllont:""""""l..'Sco11i6781-<09)             .                                                      -AP-Seott;OW8!19·.                             •                                                •                           MOO.OO                                                          ·11,®0.00
      ·:    Clooo!o .                11712010                     .. 3847 : ·     ..   Jo"M•h                                                           Totll I amount $220,000 ·                                                                         . AP Scott,O SlA 3~                            :. ·.:   WEU.S~AR.GCBAS'--84!iii.            ·
                                                                                                                                                                                                                                                                                                                                                                                                                                                 ···~1:;:~
                                                                                                                                                                                                                                                                                                                                                                                      5,500..00
            ChKk..                   1flf2010                        3"'17 · ·    ··   JeiUJieJ&                                                   . : .U~Os.li~:J11111'Me.J;:a (10%)                                                                       APScot!.O MMI !l25 .                       . ::·.·WELLS FARGO BASE!~IM!$9 ..                                              5,504:U~:J
       ·    .a.m: · ·               ·1n12010                         ~M7 ·.       :.      n
                                                                                       J.. Me.Jb;                                                    · ComrniuiDNI · ·              ·                                                                         APScoti,DLFG272 . ·                          •.: .~S F~OO BASE-8459.                                                    5.5QO.OO
               ·TGtol Jof!Mo)- :·:                                                            , ..                                                                                                                                                                                                                                                                               2UOO:OO                           24,500.00                                 0.00· ..
               .JonY No01 o..                               .              .            ..       . .
      · ·. ·Che-:t . ·:               ·           . . :2271 : . Jerry Need Orr
                                              10115."2()09.                                                                                        ·: Fllhllf-l"RA {878~-276) C.:.mfnlnlori                                                               .WIOLLSfAAGOSI\Sii- ..50:                   · .. · .. · -sf>UT.·: . .. .... .. .                                                                        ·11,080.00                      ,11,080.00
       ··. Chft4.·..             1'0f15,®Qiil. ·. :·. 2271 . : .. Jerry N&l!l Orr                                                                   · Client: Ml~ai!l L..Jro.iftl'l(:t- F~Jil-er~IRA .                                                    "APFbher..tRALNUi!il1 ·                        : .. :·'VM"aU..SP.AAGOJ!A,SE-&1~9-                                     ..    1~108,00:                                                 ..... 9,95-4,00
      . .Chock: ·            .. 101151:2009. · · 2271 .           Jerry N..l On                                                                    :-:"TD111.~t:r!ofl.ooo,OO: .                                                                           . AP Flihor"RAML 7Jl.:                                  ll>ni.B FAAGO BABE~·&459:.                                          1,106,00 : ·                                              .. :.f,llolf-00
         ·Chock                : 101151'J01l9: .. 2271"           Jerry Nool On.                                                                      U~11-H: JenyNeal             Orr (7.00%)                                                              APFither-lRAAXA804                                    IIII£LLSFARGoBASE:::'"8459·                                         1.1Q.IlOO...                                               .. :-7.742.00
         . Cheek                 10/15/lOOQ : · 2271 · · · .Jaoy Ne11kl Orr                                                                            lminlool"" ·                                                    P.P Aaher..JRAII'olG036                                ..~.F:.A.RGPBASE;-8459'.                                     1,100.00..                                                            .: ·:0.00
          Tcrtal Jerry Nool Ori ·                                                                                                                                                                                                                                                                                                                                                    11,0811.00                                                          ... 0.01) ..
      . . JO.onn. P. KIOPioio                                                          . ..        . . ..                                                                                                                                                 . . .. . .. . .. .. .. .. . .                            . . . ..·                                                                                             .        ..
           ..ChiCk                ·. . 1/2812010                    EFT . ·dOilltlntP.Kleppt                                                          Magloh:ar,JalienSifrRathiRA(6781..592)CommiM!e~llS-                                               :. =-Vv'Ell.SP:AROOBASE~_Il-459' ::                     ·..SPLIT··.· . . . : ·· .: .: .                                                                      :UOO.OQ                           ·-2,100.00
           .:Chotl<                :--:· •1128/21l1D                EFT· · :J"""'~oP.I'Joppo·                                                         C.mmlsolao                   · ·                      ·                                               .APMalgohor.J-R011iMETSM·                      : 'NELI..SFAAGOBASE•8469.                                                       525.00.                                .                    -.1,57MD
           :Chotl<                 : .. ·:112812010                :m    .. JoMn•P.I,"WC1.l•.SFARGOBASE .. $45i.     .·             :: ..SPliT~: ...· ..· . ....                                                          .                   1,:5r!5.00:=                       -1,575.00 ..
       .".Ch'llct··               ·: .: .. 112812010'               EFT              -.J~"tutP,!Kiapi'G               ·.·.··. ·.·· ··.:--:--.:.-: :Comm~~·--:-:·....·.·                                          .· .. ·: .. · ·..... ··.·· ....         ·:APArial{iOhar,.t-SEPI~l.FOCD6"-: :·.·.WELLSFARGOBASG~Ii4!S9·                                                                    52!i.CO.                                                    ·-1,0$0,00
       :·.Ch-ad:.·.·                        .. f/28120!0.           EFT          .    :Jall[lna P. kl~tppe.             · · · · · · · · · · · ..· .. · ..Comm!Mlan . . . . . . . .                               : · : · .:.·.: · : ·.: ·                · · fJ.P ~igoh.-,J-SS' rAA L.FG 7J,.G.:. : · !NEU.S FARGO t.IASE-.0:459 .. ·.                                                     52!S.OO                                                     . ~5.00 .
           ··Ch¥;k. ·                      ... 1r.z612010           EFT                :JoanneP+fQ"Ppe .                                  . ........·:eom~an .·.               .                   ·            ·· ·· ·.· · · ·· ··             .             APM~gll'h.at.J-$&PIAAI.fG~::     ::~s.!=AA.Gt~HJASfl~&«ia. ..·.                                                              tl25,00· .. .. .. ..      .           ..                      ·· ·e-.00 ·
           ..Chock:                           211112010             EFT                ·J..,;,noP.llwrdoh,E-!'IOTHIRAU'~~.,.                        1\E..L.SFARGOBASE-e-459:: ............ ·878.13.....                                            . . .. ... .                        : -1,3!16.28 · .
           ..Cilkk" . . . . . . . . . . :2.11112010· ··:. e:Pj·
      ·::·~=·=
           : Check
                                          . ::~~~:~g
                                    2111120t0 .. :. EFT.
                                                              ...·~:.
                                                                                     _:~IJeP+Xl"IIPP'f!··

                                                                                     ~·:j=~=~:=:=
                                                                                       .JOflflne P. Kleppe
                                                                                                             .:           ·:-: ' . . . . . ·.· Commlalo,"l ·: ·: ·:      : : .: : ·:. : __ : _":_ :. : ..... :
                                                                                                                          :·:::::::·:..:-:-::--:-;.·.:_;.·_:_~=~.:H~~~~AA(~Bi~:..;bo~~OO~.:·
                                                                                                                          · · · · · · · · · · · · · :(;:ommMl"on                                                                       .
                                                                                                                                                                                                                                                              APP-alcstlllf1dehF&-ROlHI~A"AGLO:::·                :Vtmi..LSr::ARGOBASe!-.ll.f.SS·:. :. : ..... · .. · .. '11711;14 ··: . ::·
                                                                                                                                                                                                                                                              ~~~~~~~~~IM~~1~1 :~~-~~00-~E-·~ss·: .. : .:· ...... : ~78:14"":··
                                                                                                                                                                                                                                                          . AP Bakf.balld~,E-~RA PU 930 :· :¥1/Ell.S FARGO BASE· S4!iS :.                                                                 ..72.37-
                                                                                                                                                                                                                                                                                                                                                                                                                     1,417.rtS: ...... ·.:·~~.4~~::
                                                                                                                                                                                                                                                                                                                                                                                                                                            -9+t.72
                                                                                                                                                                                                                                                                                                                                                                                                                                                         -~l.l'1"

                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ... .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ·
       ···Ch&c~~;.· ·· ·· ·· : .... 2/1tl2mC .... EFT                                 :Jot:rm•P.Klap~·.·                    ·· ·· ··.:·.:·.: :CommiHl"oo ·                                                                                                "APS.b.rlu-ildch,E-TR.ti.DJRAAN~52.1·· weL.l.SFARGOBASE-B-459·:                                                                 472.36                                                         -~'72.38.
          Chocilloiodoh,E-TRAr>RA.LFG272 :Wi!Ll.SFAAGOllJ\SE-8459 . :                                                                 412.36.                                                        . .. o.OO
              : ·T~; J~MIF1i P. Kl:tPPe :·.                                            . .     . . . .. .. ..                                                                                                                                                                                 .           . . . . .. .. .. .. .. . . . .                                              7,126.~~        : · · · · · · · ·T,12EU~O:                            : 0.00 .
             . JMEfranklli"l ·                                     . .            . .                                                       · · : · : ·· · : ·.: · : ._.           : : .:   ....                                                                                                              •   ...   ·. ·. . . .
            auwk ·        ·· · · · · · :et2if.2Q(Ia . · .. U-47· ..... Joe\ F.rt~kll~                                                              · · ·WJsan;..fRA(B7S.f~1CI) Coo-IRA'ML1~L                  .WELLS FARGO BAS~ -146~                                                                850.00 ·                                               ·6,200.00
       · .¢h~.                                :nn1a:oo-11·: · · 1""7 · · JOftf Fran~r~o ·                                                              ·: U-oeilua~ Joet Frii$1Jdin · · · ·                                                                APIW>OIHRAAXI\11~ ·.       .. . ·: .. :WELLSFAAGOBASE_.8450 .                                                             : .oso.oo                                                 -4,550.00
         Check.                                 812i!21»B :          1447 : ... Jool F""'ldl'                                                    .. ·:W,..,.,AA(87$1-1CI) C:Onmwori                                                                     ·· M'IWiiCrt-IRAMI\M8SO .... ··. :.. :... WELLSFARGOBASI:~84S&·:                                                                950.00                                          .·· .. ~.900.00
         Cheok ·
         Chook
                                                812112009: ".'1447 :· :·JooiFr.n~l'
                                          ... 812112000 ·.        "1447 : ': Jool Fr0n~l>
                                                                                                                                                 : ... 1Mio~~ ~ei .505) ·
          ··.Ch.ecli ·                          11f.25J2QOS!.        3415--       JDC!Fr11nldln·
            · ctoooio ·                         1211012009          :EFT · .. Joo1 Ftoo~ln : ·                                                                                                                                                            · WELLSFARGOBJ\SE-11459                              :. .S!'Lit-.:: :: .'.. .' .. ·. ·::. · .:                                        .                                                      -3,900.00 ·:
        :.ct.~·:                                1211012009 ·.··.·eFi: ·· JoeiFnmkll.n_.:                                                               Commltlfloo                                                                                          ·NJCI'fJM,OAXA~. .                             : -:: lf-IEU.SFARGOBASE~6-4-"··                                             :6.50.00                                                        -3,.250.00._.:·

       .-~== :"                                g;~~~:           . ·.~·                 ·::~=~·
                                                                                 . ·.Joel Fren~n.:
                                                                                                                                            .. .
                                                                                                                                               .·.
                                                                                                                                                     .cam.m~I'J!1·
                                                                                                                                                       C,pmro~oo:            ·
                                                                                                                                                                                                                                                            ·AP CroWB,D PIJ SilO.·
                                                                                                                                                                                                                                                          . APOnnw,CJ:PI212 ·.
                                                                                                                                                                                                                                                            ·AP Crews,DA:I.A 1211.: · .
                                                                                                                                                                                                                                                                                                           · ·:: WELLe FAAGO !!ASE-·845<1.'
                                                                                                                                                                                                                                                                                                                  'NELl..SfAAG:OBAB:E~84S51: ··
                                                                                                                                                                                                                                                                                                               .. WELLS FARGO BASE~ a..&SB.
                                                                                                                                                                                                                                                                                                                                                                                           ~50.00
                                                                                                                                                                                                                                                                                                                                                                                       .650.00
                                                                                                                                                                                                                                                                                                                                                                                       :650.00
                                                                                                                                                                                                                                                                                                                                                                                                                                      . .. ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                       -2,600.00 ·
                                                                                                                                                                                                                                                                                                                                                                                                                                                      ·-1,.950.00 ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                    '-1,300.00 ·.

                                  .:·.:. ~~~~=··
             Cl"ledc . .                       f2J1012.QO£! . . :eFT                                                                                 ·C                                                                                                                                                                      ... :.:-·:-:::....:.. ·: .. :'.":'." .. : .. .. . ..

      : 10:40AM                                                                                                                                                  RETIREMENTVAL.UE, L.L.C ~.KPKF Books
      : 021H/1., :                                                                                                                                                                          to
                                                                                                                                                                  Payriumta J-lcen!'lee D~;Jfendant.S ·
      : A.u~na:ls                                                                                                                                                                  .March 2009 tllmugh March 2010 .


                        .Typo                     D....               ...,;,·                                                                                                : liloma                                                  A~nt                                                 llpl~   .                        DObil                    ·c~l1
                                                                                                                                                                                                                                                                                                                                                                         ""!on'"
         Chaf(l1 !kl.                    .. .... WEI.J.S FARGO BASE • 84!9                                  aso.oo                                   -1,!00.00
         C~ook:                              1n-1201t1               EFT             · J~ Fnnlilln                                        CommiSslon                                                               M' RJ~,F LFG 183                                          WEllS FARGO BASE • 0459 ..                               650.00 .                                             -MO.OO
         C~ocl
         Ch&dt.                              2/"fn01D .... !;FT..... JDili Ff1lJ1Hn                                                    . ·cammlsalon                                                           .APMc-rs;II.II,J.TAADIRAl.FG tB3.       -wEU.S!'!AAGoBAS:C.-84!551                                                   1,218.75:                                      -1,2~8.7-5-           .
         Che-o~·                             21412010                EFT · · · · Jool Fron)Jn                                             Oammb.lon:                                                          ..AJ:I'Morg.aii,J-'TRADIRA.f"U.1~~:   : ViiEll..S~~~~~S~~~g.:                                      ·: 1,21~.75:                                                                D,co·.
         Cheok·                              31'112C10 . ··EFT                   : · J~ Franklin·                                         Wl~~~rm, t:ndrene      M. r6h1-654) ~mm~iim                            'fiiEI..I..S l"AR~Q flASE- &45tl  · · .SPLIT-·                                                  . . . ..
                                                                                                                                                                                                                                                                                                                  .            .           ·a,ooo.oo                               -[10 ..
         Che:el10              EFT               JooiFmn)Jn·                                        Comm~on                                                                    ·APW!Ii!:~m,EM~I      1-40                            .. 'INeli.SF.AR:GOBASE-8-459..          . 1<300.tJ:O.                                                '·1,100.00
      -.~ltCk:                               :V~1tlQ-11)             EFT               ~C)e~Frtlllklin                                    :Com minion                                                            "AP'Mflli:rnt;,EM t.S.I... n1                    · .... "lfoi1U.l_S FAAGO BASE- l-4-59            . 1,300.00 · _.:....;-;;:;..,i-;;;;                                0.00
              Teo~          JDBI Franklin                                                                                                                                                                                                                                                                                       61,75D.Oll..            61,750.00. ·
         .. :J0hn -rtJdd•Re:IQMt : . . .                                         . .          . . . ..                                                ,        .      .            .
         C~k                  10/16.12009                            2299      John "loda" Rel!lgftn                                         Hflfl'l-ar.deoz.(B7B1-:i!9J) -com:mi&Wn .                           .. WELLSFAAGOBME-645~·                               . : -SPI.IT·                                                                        2,100.00              ·-210000.
         Cha.ck.              10/16120M                              22»9      John "Todd" R&apn..                                           Ci.mt: C~~or1o. Hl'lmNldti1-.                                           .AP Hemandu,CAN1 8'!i2                           · · ··"WELtS PAAaO BA$E -6-459                                . 700.00 :                                     ·1:4oo:oo
      . Child                                1.0/16t.2009            ~:        John "Todd"' Reag1'1n.. .             . . . . . . . . . . . . )ate.!$ Amount tS,ooo.oo .                                          : ·AP Hemafu:i!IJ;,C LNL 7!.2                            . 'WEllS FARGO BASE- S459 ·                                 700.oo- .                                  . ·700.00
      · .ChOomltllti,A-IAAIW'. 804.          ..             'loELLS FARGO BASE-.6459                             .1.!27.38 ..                                       ,9,291.~:
         ~l!lo::-11.    ·                    HQ0/.2009               32815 ·           John "'1'-o-dd" Re!!=(JilO
         ~~                                  1fi20!2DOSI             32$5: ·           JQiin""rod-crti:e•~'•li·                           Comri1i:imi0111:1- ·      ·          ·                                 · AP$h""'ofi"',A-IAAM,>.M.W.                              WELLS~ARGOBASE-.645~.                                    1,327.38 ..                                  ·7,964.20
       ·:Cha.c~   .                         11.120!2009. ·           3285: .:          .klhn''TcH:I-rRel!gln·                                                                                                      AI'Shamlollor,A4AA LNU40                  ·             WELLS FAAGO !'JA$E- 6459                                 1.!~7.3&                                     -0,000     .                                        : APHlQ~,Un~eyKlBUi18                                  .. ~'1!1J.SFARGOBA$:E:-·e.4S9·
                                                                                                                                         Uc.tute-a:Ol'd Money lt1-c1Ed Hlekt (JD'%)                                  AI' Hlolai,Un""'Y KU!\. :161                          1'/S.l.S FAR~O SASS, 6459: ·                              . 300.00.                                   •2,100.00
          Check ·                              311a.t2010        : -4-1!14.      JOOn "Todd" Fte-!ll~n
        . C:hac:k                           311612010            · 4!1-4: ... Jo-11n "TI)dd"'RHO•D .                                      CcmmluiOM.                                                                 AP~Icka,Un~y KAXAl35:.                                ~FAR-GOe.A.S~-845~ .                                        300.00.                                 . -1.so~.oo.
                                                                                                                                                                                                                     AFHicb,Und1ey !( LFG 117·                             ~Ll$PAA~ObAS~-t459.                                       .100.00                                       ~1,500.Do:l.
          ChRk.                        · · '311&1'2010             ~!!1-4:  · · 'Jol'1n -rodd"'·Fl~~n·
          Chc-ok ·: ·                       31'16.120'0: ·         4!1-4 · · .. ·Jat1n "To-dd"' R~garc                                                                                                               P.P Hlilliri,Und$e)l K lFG 311                        'WeU.S FAAGO !i!AS:E- St~;!9.                             . 300.00'                                 . ,1,200.00
                                                                                                                                                                                                                     AP Hlcb,UmhiS'/ KfV.A 091                              'INEU..S FAAGO~Ei.-.&4sg ..                                !00.00·                                             -~.00
       ': Chaok ·                           li18J2D10 .. · 4-91.4 · .. Jot'ln "TOOd"'Ra~g;e~
        . Chetlk .                       . .3(18.12010.    4oll14.     Jotm "TI)d"lf"_~e•~r~                                                                                                                         1\P HI               1D:40AM:

               Ol!.UI13
                                                                                                                                                                     R~~Y~=!~~~l7~!~;~b:~~d:~:s .· :
               A~~~~'                                                                                                                                                                Mart:h zciag tnroiigh Ma..:h 2n1o

                        :iVI'O'                           :nllhl             .N~i:n-                                                                                             Memo                                                A"COOUrtt                                             . Spllt

               ChNri::                         .3Hl!J2010.-     :-4:tt1;c ·-.-=JOOtJ"TQdd"'·~~:agan:·                                                                                                             . AP Hl.Unolooy KJHLGJJ:                         :.WEllS FI\RGO !li\SE·i45P:                                                                                                             o.ao·.
               Cl'1to*.                         :JI'1 8a01 0 ·    -4810      · Johl'l Pfodd"" R:eagun · ·                                                                                                           \1\'EU...S IE"AR.GO BASB.u 845il                  . ·-3PUT· · .,.. : ···· :· ··. :· :                                                                                                ..3.oOO,oo·
          .·Check.                               311131'201C. ··.481_, ·· :·John-rodd'"'Reagllfl·· ·                                        :ci1.;;.; Uli.IAAoo~ Feo c.,r~noi ""'""~ Hlcb (S78!-B79A)               AP lJTMA c.u~ Hli:lo LFG m ·.                      .:IMllS .FARGO !WIE · ~51 :                                                                                                       "~.700.00
          :.:cnook.
           : Ch-ek·
           · t':h~-
                                                      311enD1D      ·:4a!8 :· :·Joon"Todd"R••II'•:···
                                                      3118J20iD .· _:.4a18 .... J~n-rodd".Rull:gan.
                                                      lf1Bl.lC1a.· . . :-4-8-18 · .:.kltm"Todd~R:~e:Qan·
                                                                                                                                             TotaJ.S llnlOoLI.rUtOO,OOO . .
                                                                                                                                            : u,.,,..., 01~.'-'"""1' loo/Ed Hlobo (10%):
                                                                                                                                            : CommA.t-em
                                                                                                                                                                                        .
                                                                                                                                                                                                                   ~~=~=~~r
                                                                                                                                                                                                                   APlJTMACoomytfi:·Tob!j Jot,n ""Todd" Re-ag.Sn_:                                                                                                                                                                                                                                                                                                          : :15.032.24 ..                                      Q.l>O
         ..    ··-:~":~·~::                                       .                .· . . . . . . .

                                                                                                                                                                                                                   $]~~~·8459 < >5 ~~~~u:~:                                                                            .••              ~~g:~r                                                           ;!;i::~~
          ... ctteet ·.                               ·10.1301200& · · · 21t13· · ··: o.!ot1n Ch.ampl.on                     .
         ·: . ct;oc~c ·
        .·:.Checft
                                       : : ·:. · .10..,0/2000. . . 270~ ·.
                                                 .10JJ0/200&. :: 27D3.:
                                                                                           . Jol1n Chtfllll/011
                                                                                           : ·JoMCh:l~on.·: ·
                                                                                                                             · · · · · · · · · Cllont Dorothy J. Egger (6781·~7)
                                                                                                                               ·· ··.·: ··.ToW$111mouili:$:50,000:..         · :
                                                                                                                                                                                                                                                                                                                                                              s.ooo.oo                    •.
           · Ch:ee:J(·...                             .10Jl01200i ... 2703.:.              :.·o.!ol1nCha~ ·                    :.·:.·:.·:.uc:efllet~; Johf!-ChamPitln(1C%) __:.                                    ·APEa!I'I".DAXA6Q.1··                        > :c:.WELLSFI\RGOBASECil459.       ·: ........                   ··.·500.0& '.                                                     .    :-3.~.00
               Ch'llck. ·                   . 1013012009; · · 2703 · · JOOn Chrrnp[Uil_                                             ....     Corti~on:s         ·                                                  ·./Jil Eog.t~t, OPJI.A t-48·       · · · · ·:.WELLS i'.M-JAAHUB\4. : :: :::,: \o\EU.SFARGOBiiBEi$459··:··:···::.. :                                              890.00·                                                    : : ..0,010.00.,
           · · Checl< ··                              1!i1 OJ2QDI · · 2963 ·     "•hn Chotnploo                                           .Total$ amat.mt $89,CI¢0 ·                                           ·· ·APMu002,M-JRAWeta : : ·: ·: · ·WELLSFARGOBASE'!.45L.: .: ·:.                                                         890.oa:.                                                    . ··7,!20.00
                                                                                                                                                                                                                · .. :AP~unoz,M-IFiA.~I!:M.·. / : .:. :. WCL.LS FAAGOBAS!.~B-459 ·.: ·:: ·
         ~ •• ~::;~g::::=.
                                                  :1!11012009 · · 296~:        ·John Chompl.;,                    :.
                                                                                                                                      . . UQI:fll!l••: John C:!'1~.mp1Qtl (1 O%) · ·
                                                                                                                                        ·    .C~J.rru:nM~:·:        ·· ·               ·                        · . : AP Ml-lil-n:l~·IAAAXA146· . .·. :-: ·. · ·· ·WEU.s FARGO BAS:!;;. .. ~5!il :.: .":
                                                                                                                                                                                                                · .. :APMuno:z,M-I.RAl.Nl.740.:            :.=:: ··:.··   "W'ei.LSFAA(;OBASC·o-459 ·· ··
                                                                                                                                                                                                                                                                                                                                        890,00:·. ·
                                                                                                                                                                                                                                                                                                                                    : 8~0.00:. ·:
                                                                                                                                                                                                                                                                                                                              : : .: iiEl-D.DD: :·
                                                                                                                                                                                                                                                                                                                                                                                          ·. :. ·-e,230:00 ...
                                                                                                                                                                                                                                                                                                                                                                         ..... : .. : . ·-5,3-(.LJ..OO ._.
                                                                                                                                                                                                                                                                                                                                                                                       :: :· ··-C,-450.-0Q··
        .. : Chook                                :t1/1Dm09 · .: . 2963:       :Jol~n Chornp/oo                   .                                                                                                  ::AP Muno>,M-IRA I~G 201 :. :.:::·::·.WELLS FARGO BASE-il4~9 ·:. .                                       . . :. OllO.OO.                                         . · · ··.~,loW.OO ··
          ·· .. Ch1Klk ·                          ·11110J2COO". ::2963: .....rohnCha:mpfo.IL                      :.                                                                                                    APMuo.. ,M.IRA PU 930 · . · · · · · :.: WEllS FARGO !li\SE-9459 :.                                    . .... BiO.OD:.                      . · : · : · · · · · · -2,670.00 ·'
               Chook
         ·:·.=:·:.::"::.::
            ClleQc.
               Chec:k
                             . .
                           ~: :::~~~==
                           .... 11r.zli2Qt)9 ..
                                                      ~1mnoi>$
                                                                        .:·. .::- ·:
                                                . :1111012001 · . · 2063: ··· :.John Ch:•mpfoo
                                                                                            ::j:~~~:=:.:
                                                                 · ~- ·· ··Joo,., Chanlfian· :. ·
                                                              ·· · 3334.·     ·John (:hafllplorf ·
                                                                                                                  :


                                                                                                                                             :e~ont:   .AMn H. OiminoilRA\67iV382) :
                                                                                                                                                                                                              . .. ·:APMunoz,~MLNL:18~·.:.                . ::C. \o\ElLSFAAGOBASa-&4s9·.
                                                                                                                                                                                                                     .. APMun.,.~RAI.I'GWI' . . ·. Wl'l.LSFARGOBASE·94S9
                                                                                                                                                                                                                  ':·APMunoz,M-IRAING036: . . : . ·:·, .::.WEIJ.BFAAGOBASEC94s9· ·.
                                                                                                                                                                                                                  ·: wa.tS FARGO BASI!- &45~ ... :: ... ··;.sPliT-.: .. · .. :.·.·:.·: .. ·.·.·.. ·. .
                                                                                                                                                                                                                  ··APG-..,.nn,A"RAHUOU·:                    V\'!!LLSFAAGOBASE.,9459 ·
                                                                                                                                                                                                                                                                                                                                      Bi0.00:
                                                                                                                                                                                                                                                                                                                                      BiO.OQ:
                                                                                                                                                                                                                                                                                                                             ·· ·····'"o,oo·
                                                                                                                                                                                                                                                                                                                     :.: ... :. : ... 500"txl.
                                                                                                                                                                                                                                                                                                                                                             : : : : :
                                                                                                                                                                                                                                                                                                                                                             : 2.,!!100.00
                                                                                                                                                                                                                                                                                                                                                                           ·· ·· ·· :·,l.7!1MD:.
                                                                                                                                                                                                                                                                                                                                                                                           -800.00.
                                                                                                                                                                                                                                                                                                                                                                                   ..... c:c.co:
                                                                                                                                                                                                                                                                                                                                                                                               .. : .-2,SO.:t~O:.
                                                                                                                                                                                                                                                                                                                                                                                                .:!.ll(ID.I)tl·
                                                                                                                                                                                                                  .. APGertlr.i!Tn~ri~,A-IRAING201 ·. ·     "'v'tiELLB FARGOBASE..:U-59 ·                                       .. · .. 500,00.                                               >1,soo.oo:.


                             ..: :
               Check                      · · · ·11123.'2:009    · 3334· ·· ··JQ!f"m Cha~on= ·                                               _j.gtrJ"$ ar'nauril: $25,000
                                                                                                                                                                        ·                          · · ·
               CheCk               ·· ·· ·· ··11Q3J20Q; :: .":3334· ..... J~!lChi'II~M·:                                                     ·U"Ce"nSiliB! John Cha~oo (HI%) :                                     : APGertllilnn·aM,Ao.lRAPU 930 :·.·. .... VitCUS FAAGO BASE- 9-4_,9 :                             ........... 500>00. ·.                                                   : -1,0Q:Q.DO
                                                                                                                                             :cQm~on~~:· ·                                                           IJP Ger'Nmlann,A-IRA LNL 782 ·.·..                   Vv'ELL8 fARGO BASE • 8-4r-9 . · ... .-..                      5Cl0.00                                               · · -50(1,00:
               ~=                           ::_::~~~~: ---~~~: ::::-:j=~==~·:                                                                                       . . . . . .        .       .
                                                                                                                                                                                                                     APGi!itbt:lrmannMRALFGMS·:
                                                                                                                                                                                                                   . WELLS FARGO BIISE • $459·
                                                                                                                                                                                                                                                                          .'VVCL.LSF.MGoBASE-M59 :
                                                                                                                                                                                                                                                                          ·,sPLIT··' ... ·· · ·:· :.   : :.   . :.
                                                                                                                                                                                                                                                                                                                     ........... 500.00:.
                                                                                                                                                                                                                                                                                                                              . ; ... ·· · · · · · · · · ·: . : 5.')00.00
                                                                                                                                                                                                                                                                                                                                                                                              .        ·(l.~D .
                                                                                                                                                                                                                                                                                                                                                                                              . .S,Oaa.aa .
            Check:·                        · · · ·1/1412010 · ·. · · -4(135.       J«m Ch.-mplon.: · ·
          . Check :                             . -l/1.u2010. : ...·: 4Dl5         .John Chafl$1on                                    •• Cl~.ni: ~ug~; "'Go~• ier$1~1 •                                            .APG-,ELLIII!li:                   ..                  WELLSFAAGOBASE-&459.                                  ·· ··500.00·..                                       .: .: .:-4,:;CD.DD:
          ·.Check:                         .. · .. l/~412010. · · · -40l5. · · :·.·J.ohn Chilfriplcin· · ·.· ·                        ·.: ·:T.-a-tal :s ~mQI.lnt.$50poo . . . · . ·                                ·APGr.vjtc.,ESLA338.                                   'IM:.U.SFARGOBASE-&45'&1 ·                               ·· 500.00·                                           ... ::.-4,1)00,00_
         · :Check:                         ... i/1412010              .40J.I5 . : ..Ji*lnChall"lplon· ·.                                    .lJoeMeus; John Chamj:J!cm {l 0%) :                                     M' Ga\l"ltQ,E Lfll QO-! ·                             waJ.S FARGO BASE~ 8459 :                                    Sllo,E!.FG1B2                                :WEU.SFAAGOBIISE-8459                                         :· 500.00.                                                            -1.!100.00
               Cnoox                                   1111o12010··   41J)5 ··:·: Johnell•~oo..                                                                                                                  .. APGo\'llo,EING l6J            .                   :;t,'MIIIon1A.1RA(87o1-1&4f:
                                                                                                                                                                           · · · · ·                                WELLSFAAGOBASE~Mi>9.:                            ' .GPl:iT'                                                         ... . .              10,4:80.00 .                               ·IZ,4Alt0~·

                Ci1oo~:.:                         .    1~/11)/:l.(l~··  .. EFT. ·: JohnE.Hodgo·                                ........ Comml          1o,4oAM                                                                                                                                            · REnREMENT VALUE, LLC • KPKF Books
          02m/13                                                                                                                                                   Payments to Liclmsee Defemdants
          Accr11•l~lli.                                                                                                                                                         .. March lOot through MarC:h 21110 •


                       Typo                  ..   """'               :Num                                          Nat:M.                                                       ,_,rn                                                  .. AC:CQGnt                                                        ·o.tofl              eNd~              --S.ll!ne~~

               John :E. Hotklnl
           Cbil,ck        . . ...... 212512010 .. : · 4499                        John E. HMidnil                                                                                                                         wEllS FARGO sAsS: .;.,g·                    ~Pi.IT-                                                       250.0D .            • r25Q.Ot'
           Check                          2J25J2(l10 . :' .. .«99              : JOOn E. HOI!dns                                                                                                                          AParoWn;lllomaiiLFC!I117 ..            ·:   ~FAAGOaAS8·!459·                               so.oo··                            . ·200.00
           Chook                          212512010                 «~         . J""' 1WlLS FARGO BASE -8459. :                  . 51),00                                       -100.00 .
           Ch.,ck                  · · · · 212:51201-Q         4499 ·..         : Jdvl E.. H~h                                                                                                                               AP-e.iwm,ThomMilFG Ul             .. lh'ELLB FARGO BASE ~·Ms-a:                   . 50.00 ..                                       .!j.(J.OO
                                                                                                                                                                                                                        . :. AP Browo,Theok                     ...3fV2tf10                  EFT         John E. Hoo~no
           Chedc                      · · ·.)111J'l01.D            EFT         John E. HMt.:lnt                                   ."Mo-rin, Vlllll~m P. Tnld IRA{67!!-1-82J) Commia!ri :                                 : VIIE1..LS FARGO BASE· 84M"..·. . .. ·. :.spOT-·.         ..  .    . .                                  2,0®.00 .             :02,00J.OO
           Ch~         .··               · 3,1"11.12010         ·:. EFT ·· · · John E. H01111dlllii .·                            :c~;~mmlmr.klo ·                     ··        ··   ·                                     JiP Moran,!Af".llW) IRA LFG 2-48 · · · · INEl.LS FARGQ BASE" ~M5B                   400.00                                   -1,600.00
         ·.chook :·                :. : ..3/1112010                 EFT : . :     John E. tm~"'           ·                     · :Commlsllon ·                                                                          : PP lrd~,IJ\IF·TRAD IRAAXA 091 ;:·.. : _·.VYEL.Ls FARGO BASii.,;MMf
                                                                                                                                                                                                                         : APM....,,WF-TRADIRAA\'1;190 :. :: WELLSFARGOBASE.'M59
                                                                                                                                                                                                                                                                                                              . 400.00.
                                                                                                                                                                                                                                                                                                                400.00
                                                                                                                                                                                                                                                                                                                                                         -1,200.00 .
                                                                                                                                                                                                                                                                                                                                                           ·-&00,00 ..
           ·ChOCk .·                     .. :!111/2010              EFT ....      John E. H.. ~m :                               : CommiD!Iioo
           .Chooll                        .:!11112010               EFT     .     John E, Hoo~oo ··                               ·CQmmlssfon                                                                            . APM.WF-rnAOIRAP"140 :.::. WELLBFARGOB!\SE:-11459                                  400.00                                      -40(),00.::
            Chock                           311112010:              EFT····       JohoE.Hoe~no                                    :comm~-                                               .                  . ..          : APMonn,WF-TRADIRAJHLm ::.:c·:l'lal.$FARGOaAil~.c~5~:.                                4QD.OO.                                            0.00
                                                                                                                                ..                                                                                          WEllS FARGO BASE-.·MfJig· · · ··· ··· ·..SPLIT~                                                         12&.00 .            . -IZ5.00 ..
          · Chack                           ll1 ,120~0 :            EFT · .   Jot'lrl E. HOiklnt-                                    M~artl111ld 1 ~obiH1.M. R:o!h~R.A.(87:81..8Ql):CoM~ant.
           the«                           iW11Q011:J.               EFT.      "Jof1nE.H011kln._ ..                               ·com·mke.ton · ·._                 ·_    ··                    ·_·        .· ·   · ·    : NJ McGilrUI!:nd,R-ROTHIRA lFG ~;7 :. \1\'aLS FARG·o BA~iE-~:U59. ." ·                     62.5o:                                :..ti2,.50:
           Chaclt                        "!11 i.l7010 .             EFT : ... Jotm S.. H~ldoa                                    :Com~:····                                      · · ·····                               : PP McGartltiild.R-fi.OTHIAAAXA 091-·- IM:LLS FARGO EJA,se~·M~9-                           62.50:                                        0.00 .
          .che.48                  ·-«2.48.
         ·."Ctle-ok . .                  .3111(1010                 EFT .         "John E. Hmr~&                                 . conunlaal'on..                                  . .       .                              f.P McGiirlli.ndJt~i~!rtAtBL ai-S ": IJYEUS FARGO BASE.~ JW59 · ·                        $0,31                                 rJ.B7.17"
                                                                                                                                                                                                                            I+P Md3Dr81fjndt~·T~!RAIeok ·
         ·:Chock:
                                        . "l-VJ.OIZ009 . ·:.3M$:
                                        .. 12/30/2009 : .. 3$118.
                                        · 1213Mlell9 · · lBU·
                                                                          :Jbhn P. Flah .
                                                                          :John P. Fbh
                                                                        ··Joh~ P. flah
                                                                                                                                · ·Tobol $Amo                                                                                                                                                                            ::                                                          .   .    ..                :      .. ·: . . .
                                                                                                                                                                            .. ..                    . . . .                    .   "            .                 . . . . . . ..
                                                                                                                                                                            .           :        ..... : . :               ..   :·.         :·   ... :·:           : : : ... .


                                                                                                                                                                             R~~~E:ME~TVALJ~. ~LC ~ K~WF Bo~~                                                                      :·
                                                                                                                                                                               •Payments to                     Licensee befa~cianis ··
                                                                                                                                                                                                    ;.;•..ei. 2m thro~gh M~,.;.; 2jl1o
                                                   .. o.... :..              Nllm : .                                  : Homo .
                                                                                                                                                                                                                                                                       A""""nt                                                       spiH                                                               . Cri•:tn·                .   '94lM~»
                                                                          .----·                                       .
              .-.-cheGk::                         ln812D10.                -4222            ~n        Mull.:n ·                              Commilt.IU!i.                                                                                       .: APM;I;.,L TAAD!AAAxAD94 . . : ·wa.~;sFARGOBASo.-~9·                         .. · 1;8oo.!lti                                                                                           ~10 1 8DO.QO.
               ·. :Chii-Ck..                      1Jal21l10'               4222 ·           Jorin 1.4artln                                                                                                                                           APMIIoo,L-'l!WliRAMMI·Q25· .-:'.'.' ..., ..USFARGOBASE-f459..                   !,000.00                                                   ··                                        .-9.~.0[!_''
             .·-"=Ch&ak·                          1/2812010           .    -422:2. · : MtlnMarlln                                                                                                                                                  . APMII.,,L-'l!WliRAPU900 ·.: ·: .:WELLSFAAQOBASE,f450'                           I,SOMO                                                     .·                                            -1,200.00
              :·. Cheok:: ·                       1128.'2(110:             -4-222. . . J~tln M•~                                                                                                                                                 :: AP Mlloo,l-'l!WliRA QLG 039. :: ..:. ·..·WEUS FARQO BASE -.f459:: :. : ........ 1.800.00                                                                                                  -'0,.00.00 ..
            ·::.-Chl)cl(..                        1/2812010·_·· . 422:2.              . J~tlriMo~rtirl.                                                                                                                                          ·, APMIIM,\.-TAAPIRAMLIIOL. ·· ..... 'fiEUSFARG08ASE,:f459:                         I,OOG.OQ                                                   ::                                         -3,600.00 :'
              .:=·Ch8a!l:..                  . .. ,J28.1201o         . :-4222               Jc.~•~~~arun                                                                                                                                           · APMli.,,L-TAAPIRALI'G 11~· ....'.' .'.WEUSFARGO 8ASE-f450: :                    1,60MO                                                     :·                                      .. ·!,300.00
               · Check··                          1121312010. ·.· .. 4222 :                 JLWl:ln Mlrltn                                                                                                                                           AP Ml1M,L-11W>IAA PU 1-\(1 :: ... : · · waLS FAAGO BASE·II'I'D.'                1,500.00                                                                                                    . 0.00 .. :
              _:- ChOtl ~~n (15781-7:50)                                                                 : j:::~~::~                                                           carrcrrtbalorm ·
                                                                                                                                                .          .       .    .     . .. ..        . ..        . .
                                                                                                                                                                                                                                                      /4J a..l~me'!l,L PlJ HC
                                                                                                                                                                                                                                                       AP~-,LAGlll.0          .. . .
                                                                                                                                                                                                                                                                                                            ::: ·. 'rla.LB FARGO BASE...- ._..U :
                                                                                                                                                                                                                                                                                        ".. :wa.LSFARGOBASE·M59 . .
                                                                                                                                                                                                                                                                                                                                                                                   . !5Cl00
                                                                                                                                                                                                                                                                                                                                                                                 · . ro:oo .
                                                                                                                                                                                                                                                                                                                                                                                                                                                .-r.o.oo ·,
                                                                                                                                                                                                                                                                                                                                                                                                                                                 . Q.OO
       : : .:      Ch~-                           :2/1812010 ·.·     .". -4<2.5 : ..        JUIIri~   WQrllr..                                                                                                                                        WELLSFARGOBASE-1>159···           ·. ··.SPLIT-'.' ......... :. :: :: : .: .                                                                          , 27,ooo.oo                    -27.~.1JI)    :··
         .. ': Choll• M•!lln                                                      Client L•iTy L. Mnes. T'"d I.AA (61Dl...'nA} •                                                          AP MII..,L.,.,..TAA0 IRA w· see·: :: · WEUS FARGO 8ASE- U59 :                                                     .. .. . : ~.70&.00 :                                              -Z4,3lXI.DO'·.:.
               'Chl!lcl! . .": .: ... : .: :2/1aJ201D: _·_- o44Zr;i: :_,JL.t~l!n.MIIftln                                                     Total$ •mool!lt.J300,000 ·                                                                          : : APMnh·,Lany-TRAD IRA LFG 2"1!1 _:: · W'EllS FAA:GO I:IABE· M:!iQ ·                                                         : :il,700.DO :                                            -21,500-.0'0
               : O.odl.                     2113.120Hi .: ··_· 44i5 : · · Jurin lr.iailln -·                                      ..          Ueenee~: ·..1ua.~n            M!rtln (9%)-.                                                        . AP Mll.,,l.ony-TRAD IRAAXA 01!4 .':·:.wellS FARGO BASECM5!1'                                                     · ........ 2,700.1>0 :                                             . -1,,;;QQ,oo.·.
             ..· ChM:k                      211412010 · ·· <4425·: :_ .Jl.RJUriMartln .. :                                              ·:    Comm!a:!llo~.··                                                                                        AP MIIH,loi!Y-TRAD IRA"- IRAGFG OliO·:·:. Ya1.S FARGO BASE -MoO·                                                           2,100.00.:                                                -1C',BQ0".00 :
               • Ch""'                     · 211S/2010 . ·.                «zs :·           Juoll!i Mo!11n .                                                                          .. . . .
                                                                                                                                                                                            ..                                                        · AP Mllet-,Lany-TRAO IRA/1Jt.AOQ1 .. ·.. v..e..LS FARGO SASE~M~tll-                                                       ~.7DO:OD                                                  :-a,100.00·: ::
                   ·Ch&et                  · · ·.2r'18,1ZQlO .:            -442:r;i· ·      -J~       lt.htrtln                          .
                                                                                                                                                     ...
                                                                                                                                                               ..      ..
                                                                                                                                                                       . ....... .
                                                                                                                                                                                 . . ...
                                                                                                                                                                                       . .                                                            : AP Mli-,Limy-TR/ID IRA LFG 11!13 .: ... VIEUS FARGO BA.SE~84~9 ·                                                         2,itl:O.:OO ..                                           ··-'0,400,00 ..
                                                                                                                                                                                                                                                                                                                                                                                                                                          :.z1oooo ·
                   Chool< :                       211112010 ·. ·           «25 · ·:         J"'~"     M""'n ·                                 .. .             .         .     ......... .
                                                                                                                                                                               . . . . . . . ..                                                       · AP M~... Lony-TRADIRAPLI1'10. :/' WEUS FARGO 6ASECU59                                                                    2,700.00 ..
                 _: Cill~. :. . . . .            .211812010 . :.· . .w25·.                  J~.~&tlr'l Martin .                                                                                                                                       : AP MIIO.,Lany-TAAP IRA AGL130 .'. ·:. waLS FARGO BASE 'WO                                                                2,700.011                                                   '. o:oo.
              .. ·.checlr :: :: : .....          :2125,t'2011J·.    EFT·                  _ Ju~tf~ Martin .                                   HMM~ lopez rnd IRA(67s1-?63) c'orri~mi                                                                  : 'NEUS FARGO BASE-                   54!5~.    .    . ·.· -SPUT-···.. ·: ·, ·: :· · ·· · ·· .' · : · :                                              , .. 2,-431.62.                .: ...~~9.62
                    Choolc : .        .             2125fl(]l0.. ... EFT .... :J""U' M - .                                              ·. C(lt(lm'$t.lon                                                      · ·                              ·:APlopez,H-TliJ\DIRALFGn&l::                              :::: waJ.SFARGOEiASECf459 ·.:                                         "'27!.110.,            .. ..                .           ·:-2,!-.!,Sft ..
                 ·.Chodr      ........             :212!112010..      EFT· ... JuoUn Motlln                                                   Cc»nmllt.lon .·                                                                               ... : AP lopoz,H-l1Wl IRA LBL361::                             :: :: waLS FAAGO BASa -a.!SQ ··.                                       : 27!.1>7.                                             ··-uor.4a.: .
                  . _Chi!IGk               . . 21251'2010 ·-:·        EFT ... : .Ju•fiA Marlin                                                CcrnmDlDI"''.·                                                                                    .. APLoP"",H-TRAD IRAI.FG 117:                             :: :: WEl.l.SFAAGOBAS~·US9.. .                                         . 27l.OT·                                               :-1,SE-Il459 .: .·                                     . 27!.07                                               ... l,JM.30
                  .'Cbool< ·                       :212mii,S.TRADIRAl.FGin                    ':WEUSPAAG08AS1!.-M59:                                                                                                                                                          . -100,00:
              ·.· C~ef:k.                    .: . 31./20Hl .            EFT .. : ·..J!M:tf~ Msiln.···                                      ·Comm~Jt~on.. .                                               . · · Al' Blo~!l,e-TRAD IRA PLI !-\0 · .. .WELLS FARGO BASE- 345~                                                                                                                                                                  : -rooo.
                   Cbe-c.k                    :: 31412010 ·          .. EFT         Jwtlr;; Marti!'! .                                   · ·Comm~.:                                                             P.P ~alaiaii;B-Tf'l.6.0 IAAAGL 1~Q           · --~~ ~Aft~O ~E-&4::1~ :                                                                                                                                                            .o.oo
                     : TCltal .M.Hn ~!r:Hn
                                       : :
              ..     : Kotiu.~ J.Hons!.y : .· ," .'.
                  Che.ck                          10rl31200S .             2500  :_-Ka:tiiiMnJ, Hrimlftll:                                                                                                                                            WI!U.SFAAGOEiASoA4st··:                                    ·..iPLIT;, :: .          .. ......
                  ChKk ·
              . :.Che-ck.
                                                  1OI23I200!l ::
                                                  10f231200S ·.
                                                                           2500 .
                                                                           2500
                                                                                 ·           Ko!IJ•""'•
                                                                                                J. Honoloy·
                                                                                 · Kdli!IIM::n J. He~nole.y· .·. ·.. :
                                                                                                                                       . : .CII...i: Chri.iOpi,O..H..Mioy-.IAA··
                                                                                                                                       : : :rOlOI 1 l\in0unt:.i7,roo..5o ·
                                                                                                                                                                                                                                                .. PI'He:M.III'f,C-IRA HU !!.14 ·.· ·.. ·
                                                                                                                                                                                                                                                      .AP ~"""oy,C-!RJ\,o.Gl 73L '
                                                                                                                                                                                                                                                                                                                 Y\EL...L$!"'AAGO
                                                                                                                                                                                                                                                                                                                 'Mlls FAAGO BAS~- f459
                                                                                                                                                                                                                                                                                                                                       eASE.~_8459              .

                  · Check·                          101'2312Q-Dii :   :2500 · ::."KattlaJ.Hrl J. 'Hentley· · · · ·                       . .Uceme~: KaUla.JM't! J. Henaley(16.1ttJ%):.                                                                 Al' Hon~ey.C-!RJ\AXJ\ 104 ·                               WELLSFAAGO AASE- US~ .
                    Oh&ell: ·                   : · 10J'Z3/2(l09_:     2~ · .· ·:: Kathli!nll J. HBnS!ay.' ·'                            . .f:i~l"tm''luion: ·                          ··                                                            AP Hensl.-y1c.IRA/4Jl.A 1413 · ·                           WEL.!.S FAAGO BASB.-_ftt!ig·., ..
                   Clli!te;:k                       10J23.121:l0i . · 2500 . · ·.· Katha.J.eti~ J. Honaley.' . '.                                                                                                                               . Al'H..,Ioy,C-IRJ\l.Nl740.                               ..·:. I'IEUSFAAG08ASE•B45S·.: ..
                   Clutc:.k. ·                  · '10I'n'2'Q0a· ·          2SOO .: _.:: KaU-Iah!et\J. Hent~ey.' :                                                                                                                                 . AP Hon~oy,C4AA IN~ 201                                   ..', ..WELLS FMGO BASI;-·"'~ .. · :
                   Check .               ·· ···.10!2312-llDil'·:           2:500 ·:·'.:: Kdi"IMnJ •. thmaley.::                                                                                                                                     AP Hon~ey,C-IRA ~I 8~2                                        . WEUS FARGO EIASE: ·w;s ..
                    Ch~IC                          101'2~09 . . 2500                   Keth~let~nJ. Hentlo~JY\                                                                                                                                      AP Honaloy,C-IRA LNL 7112                                       WEUS FARGO BASE- U59.
             . _-.Che-ek                           1QJ23!2-ClO;··: : :i!601J · · _._.. KIUille-enJ. Hensley                                                                                                                                         AP ~ ... loy,C-IRA \.fG 5o8 · ·                                 WEUS FARGO BASE' .1).159 ..
                  ·Check                 .. · .. ·.1.Qf23!2-0-09. · : 2500 ·· ·· ~&J~J,_Heri!ley                                                                                                                                                    AP Hnloy,C-IRA lNG 0!18 ·
                                                                                                                                                                                                                                                                       •   •   •
                                                                                                                                                                                                                                                                                                                    weus FARGO BASE-             :uso: ·                                                                                           A~


                     !~:~~1-~!~J. HenRiy
                     IWi:n.tti J.:Fn.Doo:.        .        ··                    · · · · · ·, · ·    ·
                   ChMII. .         ·       1CJ1~WC-OS:. ·                 23-:23:. :. Kerineth J. Fnnoo·                                    ·Qo""•'(II701-304)Co..n .. lon·                                                                          weiJ:sFARGO....;.E-8459 :·                               : -3Plfr;     :.       .. ... : .:·: :                                                           5,000.00                      .s,iloO.oo.
                   Che-ck . ·               10(1512009:                    :i!323 .... Kenneth J. Fr..·n:041·                                D!I~H~tltll $ 1\rno'..rn; SO,ClOC,OO ·                                                      . MJ Glatdnltf. H AGl ?3L::                                                  \'YEllS FARGO BASE- 8459                                         500.00                                                 c-.1,000.00 .
                ."Chkk ·                    10f16J200s.                    :i!J23 ·    Kennoelt. J. Frmoo .                                  U~mu;•; 'I(.U..,~·J, r01nco (10,00%)                                                      ~ Gardnar, HAXA.S0-4-                                                      IJYEU..S FARGO BASE~-a45i· .                                     500.00                                                   -J,SOOJXl ··
                . .ChWc :               : . 1Df16J20o;.                    2323              Ke"~neltJ   J. Fnnoo                            GardQer. (871!:1-304) Cc;Jmrni:R~CK1.                                                   . P.P GiLrdn:Of, H !JYJ.1-46· ·                                            : ~S FARGO BASE:-.8459.                                            :l{l-0.00                                              . -~,OilC.IJO ·:
            . . . ·Check ·                  10f16J20ai:                    2223          · :· Ktl'lntrth J. Ft.incc                          Gardner (t7li'1-JG4.) Comrni:M+oo                                                         /J.P Gl11rdnc, H LNL 7"'0 .'                                           ·.. WELLS FARGO BASE ··MS9                                           5QQ,OO                                                 . '~.Si>Q.Dp .
              · ·Check                            10116r.I009              2~23            . K""n•lh ~.Franco ....                           Gerdner (6181~304) CGmii"'ia[IJ'n                                                         APGMdner, H lNG 2D1                                                        f./IIEl.J..SFARGO BASE"' 845.9:                                ::50:0.00.                                               ·-200000 :·
                   -~ck                           10ft6J2C09: : ·2'323: ··· ·KI!IIi!'l11thJ.fnu1oe-.. ·                                      GHidnef(671!i1-aM)Ca_m~o.l'l                                                ... , , , , I>IJGardn.er1 HANt8:52                                                      ~FAAG06ASI!!~M5a-                                                 SM.OQ_                                                     -1:500:ao
                  .."CI'Ietk                      101161.2-flOO·.: . 2323    lI) Commloo!"'                                             ........ : · : AP Gartlnor, H LN!.. 78Z..                                               WELLS FARGO BASE; ~g                                              5~0JKI                                                 :,1,000.00 :.
                   :Chftclt :                     1Ci1e:/.21l'OO ·· -2323                  , Kti'li'IMhJ. Fl'liinco                          Gardner{678-1-3-M)Com~oo                                                             ·· :~G&r-dnef1 HLFG.566..                                                      Vo.'ELLSFARGOBASE,845S                              ·: :· . . ·.· 5'()0,00.                                                 -500.00
                   ·o~ ·                           10/16.12009 .. · 2323. ... :iyJ.11tniwi
                                                                                                                                             Tota1Sivnounl!l!6,000.00 .'
                                                                                                                                              Martln:,JameaA.(6781--Sa.S.}~ml"'''lftliont
                                                                                                                                                                                                                                                  : Al'TI!mua,SU!l i71: ·
                                                                                                                                                                                                                                                    APTI1mus.SPLil'IO·
                                                                                                                                                                                                                                                   . 'li£LLSFARGOBASE-a.45'9··
                                                                                                                                                                                                                                                                                                                 WB.l.s FARGO BASe ~845S
                                                                                                                                                                                                                                                                                                                 WEUSfMGOBASe'M•• .
                                                                                                                                                                                                                                                                                                                 ..SPlJT-:. ·.· ":···:···:· :·· ...
                                                                                                                                                                                                                                                                                                                                                                               .::m:: ......
                                                                                                                                                                                                                                                                                                                                                                                 l,3'i3,~·' ... ." ... jO,OOO.ilo
                                                                                                                                                                                                                                                                                                                                                                                                                                          .-8)00.00 :
                                                                                                                                                                                                                                                                                                                                                                                                                                          ,-1,300.00 :·
                                                                                                                                                                                                                                                                                                                                                                                                                                          .        0.00 .
                                                                                                                                                                                                                                                                                                                                                                                                                                       : ·;lo,lioo.oo :
                   ·Checlt ·                     · 1n1201f>            EFT .. ·· ·Kenn'lthJ;FrMca.                                            Commlu!cri -·                                                                                      -:  APManfn.JUI-!199' .: .                                      vva.lJ!l;FAR.GOtiASii~M!I'il                                                                                            . ·-e 6&5.86      :
                  ... Check::                     1n12010 .:               EFT·· ·: · KMn111fl: J, :!i'r•r'lio~,Do!lno Merio-Tro~dOnoiiRA(67&!·670) Conmi!'~On ... : ::WEill! FARGO !!ASS-.~69 :·                                                                       ·: ..-;SPLil,:'                                                                             . :    ~,200.00:    ..          : .•z,ro:l.~o ..
415
          : 10;.0AM                                                                                                                              RETIRE~E~t VALU~; LLC ~ KPKF B~ok~ ..
          .l!lm/U.                                                                                                                                .Payment& tci Licensee Defendants:·
         ·:A"~E~:l!.:                                                                                                                                           March      2~         tllrough March 2Q1U


                          :TYPt:        _- ··    -D~-               -Num                                     :N~:

         .. Cllo-4931 ·         :Kftll0efhP.P•'IIcolu:                           Clioot: IMllte.FotrilyT.U.t(6761-976) .                                                       :AP!Mllte FomlyTru>il.fG ~1 1 ...       · :·•t.~B.LS FARGO BASE-U5!l
          : ~Bcl:::            ..            3125a:010         4937 . . K-i!l1ri- P. P..a:fetolu.: ..                   ·rataJJAmaunt:422,m.oo·             · ·· .                                                     ·AP\1\tllta Fr;mllyTruu/I;AA.091· · ·
                                                                                                                                                                                                                       .,;p W>lte FotrilyTruoiJHL :!8> .
                                                                                                                                                                                                                                                               · ··WELLS FARGO BASE ~MSB
                                                                                                                                                                                                                                                                 ·:.WELLS FARGO BASE • ...,;o
          ··ctutclc-= ·                      31251201Q- ··.·· 4937'··    Kenn~P.Peltfooln ·                              U~•e: Karll'llllth P'. Ptttl~ (10.00%) :
         ··-Chtclt·-.                        3i2517U10 .. ··4937.       :K'!IntiathP.PI!Ittl.cO!n.                       Ccmm~oo           ·          ··      ··                                                       :fJJJ IM"!ite F111~ly TMt AVL 180 . .     ·.·WELLS FARGO BMC --5:400 ·
              Cfloo~..                       31251.201Q-    .. 4937 .... K1:nnath P. Petticbl~l :..                                                                                                                    ·APWl!te FllmllyTnnt PU 1-40· ·            · ·'IIIEI....LS FARGO BASE ~.&459
              Ch~.                           ~1~ .. --~93? .... ~M!~c!:f:l~.-~~~~-                                                                                                                                      AP\1\!llto FoinllyTniolJHL 033                'MUS FARGO SASE.·Usg
                TIJ~ Kentld1 P. Petth::d.-.1
                 -~p:li~~                                           .
                                                                                                                                                                                                                                                                                                                                                                     ··2,!>32.79
              CIJO<>k...                     1121ll010             EFf.            ..1<1~ H•rtman                        Robirwon,O. Lyn.ROTH IRA (076!-H•"""'"
                                                                                                                        · CommRIOii" ·. .
                                                                                                                        ·Com"""""'·
                                                                                                                        . Cornrn:!H!Cifl.
                                                                                                                          Commlosloo
                                                                                                                                                       .              .        .                                : "AP Kettl-e,""·TAAO IRA..AXA 914::      ·:· WELLS FARGO BASE.:5459·
                                                                                                                                                                                                              · · AP KOlllo,M·TlWliiiA MMI 02L ·. ::. WS.l.$ FARGO BASE -8450:
                                                                                                                                                                                                             . : APKatti&,M-TRADIRAPU g;qg ··..
                                                                                                                                                                                                              ' · 'AP KOlll•,r.I·TlWli(IA GLG 08~:,
                                                                                                                                                                                                                                                            . WELLS FARGO fMSE.:...US9.
                                                                                                                                                                                                                                                       .c· .. WELLS FARGO tiASE -&15~·
                                                                                                                                                                                                                                                                                                              . I r:.oo.oo· ·
                                                                                                                                                                                                                                                                                                                1:500.00:
                                                                                                                                                                                                                                                                                                             . 1,!500.00:
                                                                                                                                                                                                                                                                                                              ·1,50C.QO ..
                                                                                                                                                                                                                                                                                                                                    · · ·· ·· · .. ·             -10,!SOO.Cl0
                                                                                                                                                                                                                                                                                                                                                                   :-9,000.00 :
                                                                                                                                                                                                                                                                                                                                                                 ..·7.500.00 .
                                                                                                                                                                                                                                                                                                                                                                   -6,000.00.
                                                                                                                        : Commiulon                                                                             : .,;p KOllle,!.•FTRAD IRAAXA 0$1 ·...... WELLS FARGHo11man
                                                                                                                         ·.comml:a8lM                       .. . ..                                               ·:   J.PQ:~e'!,Lp;;t.AOW:     ...   ·.·.·.·.··.::.:wa.t.SFARGOBASE:.._a.t-5&:                1,7\oUG:                                     .    ,j0,205.7~::
              Ch11~                 :: · _ 214/i.'OlO -· · EfT      : Kl"!I'H•nman
              -Chl'lclt             · · · · ·:v412010..    err ·: · · l0 ....... ' ... • ... WELLS FARGO E!ASE·,~g·                                 1,714.29 ..                                             ' o:oo :
      . . . · _Check                         Zi4fl010·       EFT                     Kl'fl' Hantnan                                                                                                                                                                                                                                  ·    ~   !i,OOD.OO          -~~.000.00         ..
         -··=child!.                          2.1412010·        I::FT· ·· lBe"
                                                                                                                       ·. Reblm;on,C L~ & Dean (fJ781...S:).4C) Commi!A-1~ ·. .                                     N' Roblnao'n, C&O I1:I.A. 091 .      . ...... Vi.E.U.S FARGO BASE.:.·8-4ti9 ..        .. 1,666.67.                                               ,5,000.01 .·
              Chtcl< ,·                     2:1412010 .... cEFf ... :·IH....,.n...                                                                                                                                                                                                                                                                               -U33.....
           ··Ch...                          21412010            EFf ·     . KlpHartnion ·                              :: Robll1!iGI1:,C Lyn & Oi:;an (67B1..ti::I4C) CommiHIPO!n ·..                             . /1-P Robl:rmn, C&O U:G ~S.3 ·: ... ··: ... _._ . WELLS FARGO BASE.-.8459. ·              1,866.~7:
              Cllod<                       ·21.a1l10 : · · · ·I!Ff · · · · lOil,O Lyn & Dean (6781-63o!C) Cotlon .·                                   ·. · AP Rolllriaon, C&D AGL 130 ·         ... ·. ·.Vl.!>l
       . ··.Qhri                            21"18120fO·: · · EFT.           Kip t1arbn:!ln                             ·:comiolo~"':                                                                                APDidlonTMIAGL 76L                           . WELLSFARGOBASE.,8459.                     2,417.34 .
        · · Cllect ·. · ·. · ·. · · · · ·. "21'i8120! o · · · · E:FT : · · Kip Martrri:!ln                               Commlhitin.                                                                                APOldonTrustPUS:!IO                            .WELLS FARGO BASE-8459-                   2<417.34 .                                          -12,0$$.70 .
             ·Ch~lt- ........... 2118J20i0.                     EFT: .. KlpHBI1rnan                                 . . . CcmmiD!Ot'l                                                                               P.PDidlon TMtGi..G Qft9                       ··~s FARGO eASE:~.B-459 . ." ........... 2,417.34                                            . ~u-;«19.3$ ..
             ·Ch~ ·                      ··2118.12010 ··       .EFT·        KlpHtut.'tmn                            . :· .. Cominlotlan .                                                                           APOidiOh TMIJ\XI\011                             WS.LS FARGO BASE ·.8459. .              2,417.3ol                                      .. ,7,252.02
          ···Chook                         ·~1Di20iD: : .EFf.: : 1<1!>Ho11man                                           .".: Com~Dn .                                                                          . . AP Dl!lloo Trut;tLFG 1~ . .                       WELLS -FARGO eASE~.e.45Q_               2, ... 17.3-4                                   .. '-1,834.613
              Ch~!li.                  . .. V1B!ZOi0.:· .. EFT:··· KJpHartrnlln·                                        ·c..,mla/on ·                                                                               APDI       ·.: i0,-4iiAM: ·                                                                                                                                                                    RenR.EMENT vAt.u~. LLt ~ ~~KF ~~o~
         :om:llu                                                                                                                                                                           •Paymer!t& tt) (Ji:erisee Defendants .
       · ·: Acc:nud &Mis                                                                                                                                                                                Match 1Dbw>mo!o W8t9 .                                   _WELLSFARGOBASE·Bo159.                                               .. 500.~0                     . . .                       :g:::
       ·:· OwJk: ·
       :·:    ct1eo~.
        .. Ch&ell:..
                          .
                                                    1213Dl200i :·EFT
                                                    12/3012008: .: . EFT
                                                    12130.12llOG. .··EFT
                                                                                   : "l.lltOil."rd WT fio~
                                                                                       Leon•rd W. Fm:·
                                                                                      Leon~rd W. Fox·
                                                                                                                                                              -~mm!u.lon-"··
                                                                                                                                                              : COmm'U.I-on:
                                                                                                                                                          .: Ccmrnl11$1Pn.
                                                                                                                                                                                                                                                     :=~~~:
                                                                                                                                                                                                                                                     AP Kow>ma!<>AXA,.7
                                                                                                                                                                                                                                                                                                           ::=t:~=:=~==-:
                                                                                                                                                                                                                                                                                                  ·: · :weus FARGO eASE -..6459
                                                                                                                                                                                                                                                                                                                                                         :·                  .. 500.0D
                                                                                                                                                                                                                                                                                                                                                                                 500.00 .
                                                                                                                                                                                                                                                                                                                                                                                 500.00 •.                                              c1:m:~            . -.
                                                                                                                                                                                                                                                                                                                                                                                                                                      . ...... 0.00 ..
         · Ctl~~                                    12/3012009 ··EFT                  leQnard W. Fox                                                      .:~m~~-                          ...... .                                                  AP Kawomoto PLI HO:
                                                                                                                                                                                                                                                     WEllS fARGO SASo.: ll-4S~ ·>
                                                                                                                                                                                                                                                                                       . .         . ... WW,S.fARGO BASo- i>l$11
                                                                                                                                                                                                                                                                                                  :·: :. -$PLI1"-. ·.:·. ·: .. ::... . . "
                                                                                                                                                                                                                                                                                                                                                     .                         ••oo-oo '                                             ·: -uoo.oo ·:
       . : Cll.otek.: .                             2/1912010 . ·:.EFT              . l!ionardW. Fox                                                         iatid.Ganrey & Pall!n.Jt(-6751·!So~) Comml~on                                                                                                                                                                                                      3,!100.00
       . . g~:~: .:".: :.: . : ~~::~g ·:·:· ~-
              Check.·             .: ·· ... :. ·211i1J2010:              E!FT
                                                                                    t::-:.:~:~:
                                                                                      laonMdW.Fm:
                                                                                                             :·                                           · :.comm!Mion : ·
                                                                                                                                                          :: Comm'11:91on
                                                                                                                                                              ::Ca~isa!Dh
                                                                                                                                                                                ·
                                                                                                                                                                                                                                                     :;·i:::~:;t:;~~~=~
                                                                                                                                                                                                                                                      APTod> >~=~~:::r:)1ci!'J!n:T~on                                          . . .      _        ::          ~;~~~~~am                                               ~~ p./oRG() BAS~- 840~
                                                                                                                                                                                                                                                                                                                                                                               2,701.10".                                                    .· c.oa
                                                                                                                                                                                                                                                                                                                                                                                                                                             -z:i().QO:



                                                                                                                                                                                                                       · - - •-
                                                                                                                                                                                                                                                                                                                                                                                     50.0D··                        250.0<1.                 -200.00.

        g~:;,_---·--···•··--1~= > ::: ~Ea:~--                                                                                                 ··               ras!t:~;.-:)                                                                          ~=~-r.--,•..                                            =m~~:n:m:·                                                         .
                                                                                                                                                                                                                                                                                                                                                                                     50.00- .
                                                                                                                                                                                                                                                                                                                                                                                     ~o.oo:. ·.·
                                                                                                                                                                                                                                                                                                                                                                                                                                             -150.00 .. ·
                                                                                                                                                                                                                                                                                                                                                                                                                                             -100.00·: ..


        g~:r  Cl"'le~
         ··ctle-ok·
                                  :. · · · ·
                          H:og ffit ~=~::~          "1Cf1612009 :-"·.2310·· ·: ·Ufefoalll.lnit"lt:e-1 U.C·.
                                    :10f1MOOil.:·. Z3-1Q · ::··Ufe.ANu~nC>!!-,U.e:
                                                                                                                                                    :.         E~~JJ~lE:/E"'.il~
                                                                                                                                                               Cff"MingL.tnV.'t'Voflg· . .
                                                                                                                                                           T~ISAtnWnt~30,000.00
                                                                                                                                                                                                                      _• ·• • ••· ·•                 CL~:i~!s~- ..s·
                                                                                                                                                                                                             . .. ··.:· ..... ··.·:APWQng,MIN:G201: : :.: .": .· .· WELLSFARDOBASE-3469
                                                                                                                                                                                                                   · ·· ·
                                                                                                                                                                                                                                                                                             .• ·
                                                                                                                                                                                                                                ·· ·· ··MlWCJf1g~M-AN~1152:.:· : . : ···: .WZLLSF.ARGOBASE~MIS~ .
                                                                                                                                                                                                                                                                                                             ;r~~~~g=~:m
                                                                                                                                                                                                                                                                                                                                                                                     SO.OO .•.
                                                                                                                                                                                                                                                                                                                                                                                . ~-~D ..

                                                                                                                                                                                                                                                                                                                                                                               ··1ro.oo: ·
                                                                                                                                                                                                                                                                                                                                                                               : 150.00:
                                                                                                                                                                                                                                                                                                                                                                                                                    JDO.OO.
                                                                                                                                                                                                                                                                                                                                                                                                                                              '-80.00.: .
                                                                                                                                                                                                                                                                                                                                                                                                                                                ·o.oo··
                                                                                                                                                                                                                                                                                                                                                                                                                                             -300.00
                                                                                                                                                                                                                                                                                                                                                                                                                                             -!1>0.00
                                                                                                                                                                                                                                                                                                                                                                                                                                                . Q,OQ ..
        . :·ct;;::;k . . ...... : 10128!2009 .. :: 2605 .. ." ..                      ure
                                                                         AMU~n~. llC . :                                                            .      : :: ·     : · . · ·.:. ·· : .:·. :: .: :: :   .:       . · · ·:.;. ·: · · ·· :'lr\B.l.S FARGO BASE- ~5!; :· . :            .SPliT-::· ·· ·.:. :· :· ·:: :· · ·                                                                                    : &,4110.00.            "".<11,40(1.00
          :Chflck · ·.     · · · · .: 101'ZBI'2009 . : 2605· .· .LJfe flB.au111M~ 1 U.C ·:. .                                                         . :. Cll!t1t: K&R.Sujj:lritoto Trust (6781:-3~).:                   · · · · · · · · .Jip K&R Sl.l~riwto trust Hll J;!.1-'l      .wa.J.s FARGOBAS!a_-M5Qi                                                                 . 5«1.00:.                                              __ -'1,116(1.00 __ .
         ·.·chi~Klk .:     : · · · : 10t2e/200iil · :·: 2605. ··:· ·Ufe· .Aaluranoo, U.C : ·                                                            · -Tcll.l $ A.rnounl;6D,OOD,QO · . . · : :           . .                          :Nl K&R SUgimoto Tn.iSI: L.NL 7G1:     ·.: .·WEU.$ FARGO eASE~ ~59                                                                   • 5411.00- .·:                                             -'1,3ZO.OO ·
             .: C:tie-e:~ :                    : · ·· Hli2BI20C9. . .·   26:05: :· :· .:Ufe ~lltil·r1~. UC. ..                                             U~fl: Uffl ~r;eJ~n Mortknflii {1,1'1)%).                       . . . . . . . . . AP K&R SUgimoto Trost AXA. 804             Vt'EUS FARGO BASE~ 8459                                                                 : S«••~ m····•~~~--                                                                                                                                                                                                                    ~~1:.. ~~E~:~,
                                                                                                                                                                                                                                                                                                                                                                               : 5«1.00: .                         .250.00                   ·;=.oo·· .
                                                                                                                                                                                                                                                                                                                                                                                                                                             ·;1zMo··
                                                                                                                                                                                                                                                                                                                                                                                 n~::                               250.00
                                                                                                                                                                                                                                                                                                                                                                                                                                                 c.co.
                                                                                                                                                                                                                                                                                                                                                                                                                                              -2So.co· ·
                                                                                                                                                                                                                                                                                                                                                                                                                                          ·-200.00·.
               Cho·uc                                                             ·                                                                                                                                                                · ··                 ·· ·· · · ·· · · ·                  · ·                                                ~ .. ~-·   --                   17 .504-7•        :             . : ••_IX!.
              :...:-:~~oun ~P.Ik! $111"211009
         ·:.oh~tk."
                                  p·~~~-· . . .
                                            -:·                       :30S2
                                                                                     . . ·. . .
                                                                              · UgiUhO'oJ8t-Ctpll:aJPrese~an ··.··                                                                                                                                 : · WEU.SFNlGO BASE • Bol~"                          .-SPUT-.. . . . . . .. . . . . . .                                                                         l,eOO.DO:                -1,SIM!.DO:.
                                                                                                                                                                                                                                                                                                     . _111/ELL$ f~O BASE, 11-169 :.                                                                                                        ~1,«0.00
             ..Ch!ick:: ··                    . · · l1112Q009 · · .·.·3062    ·:u~thaUHCaplti.t Prelierva110n: :· . .                                    ::    :CJi-enf: "thom..;~w. MciaLS FARGO BASe- .. !oll ._.                                             160.00- ._.
         . ··ChKII:·.·                               11/12J2G~ :: ·.::WS2 . . '." . UV.tt"IOOI!Ie.CI!plbliPn!I~Mrvl!l"don.:·                                                                                                                         .APMoklnley,TLFG566                         .... :!/I'EUSFAA~OBASE-Bol$9                                                       160.00 .                                            · :~o.o:e··
                                                                                                                                                                                                                                                     AP Mc:Klnley,T AGL~ ." · · · · · · · · · :VIn:.LL.S FARGO BASE -MSiil.                                                         16Q.OQ                                                   ".-.320.00 ..
           : ChO ~,: FAR~ 0 B.IIS~. ~~-~~·                    . .......... 161lOO_
                                           .
         ·: Chll"tk                           .. 1111:v2<109 ·:-: 3062 :·. · ::·~gt.ih~U$ti Capltel PteM.Jve.tioo.:                                                                                                                                                                          .    •                                                                                                                8,000.00
              Ch~!'k.                            12f.'L!20(19 . ·:· . ·.·EFT· . · .:.·LJuhthOOt• CG;!l'ltal Proi:lservstion·:                            . :t.t..nLiel,l. :Frlea (6181""78).                                                                                                                                                                                                                                           : .-6,000.00 .

              ~=·                                 ··~=:.:·:>::~~: :;·:::·:~::::·=~==~;·.:.:                                        :.-·                  ··.:g:~=:!;.                             .
                                                                                                                                                                                                                                                    . #J friM LU :&9~ : . . . .
                                                                                                                                                                                                                                                     AP :Frle15·JPI 002 :.
                                                                                                                                                                                                                                                                                                          .. "Vw"EI....LS FARGO EIAaE ~ S.59'
                                                                                                                                                                                                                                                                                                            .:WEU$FAAGO BASE- 8-459-
                                                                                                                                                                                                                                                                                                                                                                              :. 600.00
                                                                                                                                                                                                                                                                                                                                                                                 l-600.00.
                                                                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                                                                            :!·:gg-:
                                                                                                                                                                                                                                                                                                                                                                                                                                      : --'AA!JO BASE-Bol59:                                                  600.00                                                ··-J.,5IJO.OO .··
              Ch~pk:          .                      12.r.v.;mafi1 · : ~FT .... : U¢Lthol.,lu         Capib:ll Pre&e~rvation_::.                      :: :.Com!'I'Mq:IQn                                                                      .      PJl Fries. L.Nl 112:                            ::WEtJ..s FARGO B.4,SC- /SoW~·                                              600.00 ...                                                 -3,000.00
              Chtck ·                                1213J2009 .·. ·:· EFT · ... ·:· Ught:hous.,      C:.l~tal Pl:$~rvll:thm·.                   . .. :. ·: CommiMion                                                                             · .IV' F~ .. PLI SI!O:                                  . WELLS FARGO BASE· ~9:                                                600.00                                                : -2.4110.00
              Chii-Ck:                               121JJ200EI·       ·:EFT          U(ltrttlousf! Cn.,,bd P:J:e~.rv!1~~.::                       ·>· .-.:C~m~llloO·:              ·                                                                AP F~ ..-JI'I103 .                                   . ::WEU.S F~O-BA9E • Bol59                                             600.00 ..                                             · -1 .eoo._oo           ·
417




                                                                                                                                                                               ."-:t. ..
                                                                                                                                                                                    ..    .      .       .   . .   .   .               .....

       ·:·1D:40AM:                                                                                                                                                    RETIREME""TVALUE,                        i..l.c ~ KPKF Books
           ·:gmJin..                                                                                                                                                  ··PaymentS to Licensee Defendants
                                                                                                                                                                                  Marell.2009throuoh March 2010.


                        tyj,o:                       !lid..              NUm                                          :Namo:                                                   ,.,.....                                                                                                                                      o.bit·                  . Ctod~           ·a..~~-·
                                                                                                                                                                                                                                                                                                                                                                       ---:-
             Check                              1213Ji0011o: .. :err:' . : .. ~lh~:capitll Prwi.a"'aLHOJl.. ::.                                  Com minion                                                                  AP Frioo AGL 062                                 WELLS FARGO liME· 8-459                           .. Blio.OO.                              .· ·1,200.00.
            "ChKk. .                            121312009 .... :EFT ...·. UghU1-DUU Cillpttal Pre~rvi.tl~                                   · Camnilasioo ·                                                                  AP Fri ... ·LBL 711..                            WELLS FARGO BASE' M59 C.                          ..60ooo·                                      .roa.oo:
             Chtlck. .·                         1::vJ121Xli·.          i;!r1' ·  · ~th~e Capital Pn!Hrntion .·.                             :.eomrnliHioo.·· . . . . . . . . . . .                                           AP Ftlotullo M. c... nlo-IRA(S7a1-451) ·.          . .                            WELLS FARGO BASE- S.Si·                         .SPLIT·             .    .                                                  1~,000.00               ;12,000.00:
                                                                                                                                                                                                                             APG~nla,S-IAAUJ 89D · .                         W!!U.S:FAFC.GO BASE."·&459                         "1,200.00" ....... .                         . -1G,BOO.OO
       . :Chiffill: ·.                       . .1214120Qi_ ·· ..· .:I;FT..        . u~~:Cspltal Pr-~.-:or~ot!on ·                         .. · Client: Bonnie M. Catani.111-IAA (8181--4!U)· ·
            ·Ch-eck ·                      · · 12/4f.ZO(IiJ- · · Ul'                UgJ1.1tl~e Capital Pranrtatlon                       :.. ·· t%EiicrowFca. ·....... : ... :             ·                                 W1" C.U.ni11,8-IRA.LNL 7~ . .             . ·.·'WELLS fARGO BASE~ 8469                              1,200.00                                        ·.uoo.oo
            :Ciroclr :                 ... ·12141200~· .... EFJ"·c ·: CUgl1lt11Mo Capitol""'"'""~""                                       c.: aotullo M. Colonlo-IRA(S7&1-451) :                                              AP c.tooto,B-IRA LNL 26A ·                 · · Wf;Ll9 fAA.GO          BASS· e-15!1                 1.200.0~     ·.:.                           . . -1,400.00
       . -Chack :                           : 12J.U200i: ... EFT": ... Ughtfi"oo:sBCa"pthll PniHrY&UOO                                      . :. aotullo M. C.lll.nlo·IAA\67~1-451) ..                                     ·: APOolonlo,B-IRP, JPI ()62: •                 ··WELLS FARGO            BASE· S.5ll                  1,200.00                                    .. -7,200.00
          C!l.&Ok ·.                        . .12J412(10!1.. ." ... ."EFT." .. : ·. Ugli.thoose Capital Preaero~ntloo                    .: .: ·II<>Mio Me C.lanlo.tRA(67B1-451) · ·                                          AP Coillnla,B-IRA LNL 702                      WI'LLS FARGO           BASE· S.59                   1,200.00                                    .. ~.000.00
           ::Cirm ··
              CkKk
                                       .. : 1214/iOOt:·.... !!FT..
                                            · 1:%/.t.r.l. .·
                                                                                                                                                                                                                                                                                                                                 1,200.00
                                                                                                                                                                                                                                                                                                                                 1,200.00
                                                                                                                                                                                                                                                                                                                                                                                 . -4,600.00
                                                                                                                                                                                                                                                                                                                                                                                 . -3,600.00 : .
           .. Ch&ek·:                         12/41200!1;. .- : .. :EfT ..... UghrhavsaCo~pltaiPrcHI.t"ValiOO.                              :: Booolo M. Colanlo.IRA.(S7.1-451) ..                                           APCII"b:ltlla,B-IRA.AG"LOB2      ·..           · \1\EUS FARGO          9ASE~&45i                    1,200.00                                        .,-2.-.00
           ::Chttek.:.                     ·: 12J4J200~.. :.·:SFT . . : Ug:hthCUMCapi~IPrtM.rvrdlon                                          · · Botmle M. CaWd••RA.(8781-461)                                               APColOoiO,e.IRA LBl 711 ......... WELLS FARGO BASE.· S.59                                           1,200.00                                        . ·1.200.00
             ChKk.        ·                   12141200!1:         · Efl .. : . : Ughthol..me Captt.l Prftar'l'aliOO                         ·:. e.Mio M~ Oobolllo-IAA(S7a1-451) ·                                          . AP"'""oia,B-IRAPU 140         ... WELLS FARGO BASEcS.~i.                                            1,200.00 ...                                .. .         .0.00
           ··ChOo:k..                      :    21111Z111~:     ··.·eFT··:·. Ushltl,.,.oCapltol""' ..mllon                                  : W.lkor, lllion Tlo~ IRA(H81.&a7) Com'"luloo" ·.: ·                           · WELlS FARGO BAS£' e.!SB . : · cc·:c: · :··..SPLir- ·                                                                         4~.00·              . -4,200,00
        ··Checll·:                       ; 2J11120Hl:" ... ::eFT:: .. ·ughthoU:ie"C;apltilPriNnrldori :··                                    .   Ct~mmlcatc.n                                        ·                       APWJIIIlloo Caplbol """""ollon                                .: C'lminiRion· ·                                                                APW&\\or,B-TRADIRALFG 183:.: :. :.:WELLS FAR(;Il BASE.•S.S~. .                                        BOO .GO                                         ·~.00
       ·:.cnecll.:·.                        : 2.11112D1C"::.        :EFT· ... : ·UghthruseCaplt!!IPrnernllon                                ·    Com~M                                                                       AP Wo!OIIliRA(6781~70]Commlool,..:: ·                                   v.rm.LS   ~ARGO   BA.SE-MSEI ··· ··· ·.·. ···-SPL.rt··                                                       ,              . (20b.i>a             -4,200.00
      :.. .": ChMk .":                     .: 21251201 Co. . . ... -EFT." . UghthOUM C.p~ Pn!il-e./"'\flldiQn . ': '                        · · Cammhullon                                                                   AP Ng,CI ·:WELLS FARGO BASE· e-169: ·
                                                                                                                                                                                                                                                                                                                      .          ,:~~:
                                                                                                                                                                                                                                                                                                                                   900.00
                                                                                                                                                                                                                                                                                                                                                                             .. -1,200.00.
                                                                                                                                                                                                                                                                                                                                                                                 . .. -600,00
                                                                                                                                                                                                                                                                                                                                                                                        . 0.00
              Choollo,MR-TRAO IRAAXA336 ::       ·:veJ.SfARGO                       BME,I!-459                                                                    -1,200.00
        .. Chlfl1:.lk..                         3.11112010.            :EFT .. : .. LJghthcUie~pl~l~&e~fltlon :·                            ·: Camrolpion                                                                   ·APHolo,MR-TRAD IRALFG 117 :· . :WELLS fARGO                            BME•.M59                                                                      ~.IHIMO            ·
      ··:·.Chedl;.":                            3.11112010:.      :EFT.           :.Ughthome~IPrea:.~~~rYI!Uon ... ·                        ·: Commlllslorr··                                                                N' >roilo,MI(.TRAD IRALF=
                                                                        .·


                                                                       ::: .·.•
                Maicolm I. Compl>olf                                           ..           . ..        .. .. .. ..                                                                                                           . .........    .

                                  >
             Check··· .......... 2.1251.2.010.
                                                =:~
                                                :: -«tig,
                                                                                         ~:::::::::g:;::::
                                                                                    . Makiolm          I,"O~mpbel..
                                                                                                                      .·                                                                                                     WELLS FARGO BASE· &159 . :
                                                                                                                                                                                                                            .AP"Pft!r~Wl,M"AGLOSL
                                                                                                                                                                                                                             APPmmen,M LFG 117. ·.
                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                             :.sPLIT-:
                                                                                                                                                                                                                                                                             :Wia.l..S FARGO        IV'Sii- &459
                                                                                                                                                                                                                                                                            · ·WELLS FARGO SASE· il-459 ·
            :Ch.ck:.                  .. :::
                                 2t'Z512010... ::-4489                              ·    Ma!QI)I~      I> o.~~~~ ..                                                                                                         .NJ P!ttinM,M. LFG 248                          ..V(ELLS FARGO .BASE ~·5459
                                                                                                                                                                                                                                                                            ·:WELLSFARGO BME·-8-159 ·
             Check                              212Sf201 0        : 4468 · · : Maloolm I. C-!ii~l · ·                                                                                                                        NJ PfttmM~M AXA ~-
             Check:: . . . . . . . : .".. 2l'25/201 Q             :.   446a ... :. Malotxllm 1.· C1mpbel ..                                                                                                                 :AP Pl11mon.M AAA~1:                            :.WELLs 1'AAGO !lASE- H59
             Choi:l10/2i.I2.C09-:":"    :2429            ·: M!lrte Pe'!Jy :                                                                                                                      ·NJ Ol="l!l-gusD~ 1 :S.IAA ING201"       . :WEllS FARGO BASE·I09.                                                                                . -4,rn.59
             Ch"'*                              10121.12009 ·       2429    :. Mo~t Pol!y ·.                                                                                                                                ·f'.P Fef;uson,S.!AAANI 0:5-2:      ·: ·: · :\oVel:J.B FARGO .BASE:~.M59                                                                           ·3,579.«
             Chm:                         .. tQ/21/2009::          ;2429 :: .. Mo~oPotry ·                                                                                                                                  ·N:I Fef~,S.IAA OML.wl. ·..::. :·.. ::.         ::'M!U.S
                                                                                                                                                                                                                                                                                   FARGO BASE.--&459:· ..
                                                                                                                                                                                                                            .Af' For..,...,S.IRA LFG 5'66..· .: · · ·.: ... :WELL$ FAAGO BASE- e-150: ·
                                                                                                                                                                                                                                                                                                                                                                             .    ~2
                                                                                                                                                                                                                                                                                                                                                                             · .,·{9314:
                                                                                                                                                                                                                                                                                                                                                                                        3MI.A!s·
             Choel(                          10121t.!Q09 .. 2429 . c ·. M•ri• Polr)o :                                                                                                                                                                                                                                                                                       .. ' o:oo
             Chock.                          10/21/;1.009 .:: :.242!1 . . Morio Poo!ry                                                                                                                                      .AP_FIIi!:fJI'O'n,S-lRA !NG ~:35 ·:: .::· :-:· ..::'h'EllS FARGO BASE~ -H59

                .T~lM:ar11"::PI'IIrJ:
                                                                                                                                                                                                                                                                                                                                                                                          0.00.
418
                                                                                                                                                                                           . . . . . . . . . -·.-.: ·.-.:
                                                                                                                                                                                                   . . . . . . . . ,·· .. ,··: ......... ·-
                                                                                                                                                                                                                                         .                            ...
                                                                                                                                                                                                                                                                   .. . .

       ·.        :'·1ili~llr.f·                                                                                                                                                             •RETIREM ENTVALU g, LLC • ~PKF Eiooks ··
                   IWll/11.                                                                                                                                                                 · P~ymeil~                            to ~~~~n~tie O~fe11dants
      ·-:::;·A:~~-,~~:                                                                                                                                                                                           •. Man:h zoos th.niugh Man:~ 20u1_ '

                           ··:r:iPe:·                 .:c~:       :.   ~:    ·N.!:&m-:                                    MarM                                                                                  ........                                                         A~trl                                                                                                               .:~~··                         ~-c.·


                   Ch~-:                        .. 8,1l.:t'l200lil' ... ·--1341            . Ct1~rt~IJ-~¥fd·ci~y .:: ·:·                                       .. ~-RQ~(a7i$1-8SJ Cammlilioil·                                                                 APROUAe8u O~L4-46                                        ::WELI.S~~~q _6As~.8459. ·                                1,D40.00                                                      : IJ.tlO _:·
                   Chm· :                         8/1212009 .. :.1346 :.· .. chiui,.O.~dGooy                                                                          Clorlc(8761~7)C.mrrlulon·                                                                WEU.SFARGOBI\SE-8450·.                           ':SPLIT-'··::·:.: .. :...: .. : .. ::··                          . . .                                                  :   ~.500.00.
                   CMQ;~-.=:·                     W12fl00$1··:·:.·_·1~·::· :-:ChoriNOI.Ii'k!Gmy:                                                                     'CIItntShOIT)'$-i"CII!ril:·~--:                                                           APCiadtNG2.0l: .   .                            ::WEUS-FMG0BASE--Mi:i9·:·                                          1,3.00.00                                             ·-5,200.00
                   Cheok_:,::               : ::. !/12/Z009 :::: . 1346. ::Char!U.OoNidG159·. ·. ·                                    1,~00e00                                      ::::.:-3,900.00
                   Ch!Mllo::                ·- :- iJ.I12.12(109 .. : :· 1~ : ·_:_ Chi;Ttlll Otild Gr:ay ·:·. ..                                                     ·::.Ucen"e: Ch~ Da:tld Gt~. .                                                              AP Cl•rk:ANI 852                             . _· :·.'v'VB-1-8 t'ARGO BASi:-.04~9 :. :.                           : 1~300.00:                                            : ·2,600.00
                   Ch.m::._·                      !112!.2009·.:. :. 13« ·.. Chll.rfH~vktGray:···..                                                             .     ::c~m:{67.S1-87)Contmfnlon : .                                                            APCI:i.rk~N"G2.83                                        ·:WEU..Sr"AAGDBASE-~5R.:           :·       ....... :1.~00.00.                                                  : ·1,300.00


                                                                                                                                                                                                                                                                                             ..
                                                  1!112/ZOOi ."." ."."_1~ .: .:: Ch..Jn o..td G.r/ : ·                                                             .. : Clmk(!f/!1.07) Cam~on

                                                                                                                                                                                                                      :. ·. .
                 . Cht~1:t~~i£::.::::                                                                            ~r::tr~~E-                       $9:                     ::iti:~:~g:~~::h~:::            . .:                        :~:::                 ·. ·:_~·~·~: .... : ::-.~~::
                   ~;                 ......• >155               5E5~~
                                                                            21~~:.         :. Cho.... DoY1dGroy ·
                                                                                                                        .·                . > ..•••....             :=ifi1~i~;S:t1l.OOI\)
                                                                                                                                          ·· ·· ·· ·' ·' ·· ..-:·tjolo(o7&H63)Comm1Aio~..
                                                                                                                                                                                                                                                               ~S:ECJE                         ·· <                      3ttH~gg~i:E
                                                                                                                                                                                                                                                                                                                    :·WELLS~AA.GOBJ\S~CIW!B..
                                                                                                                                                                                                                                                                                                                                                                                . ~:E
                                                                                                                                                                                                                                                                                                                                                                                .. :··~o.oo.:
                                                                                                                                                                                                                                                                                                                                                                                                                         ...... ··• . ·· 1~:~~
                                                                                                                                                                                                                                                                                                                                                                                                                                            ·-2,<100.~0

                                                                                                                                                                                                                                                                                            .........·.
                  .Cht>                                       ~:lmt~l=:::                                                    · · · · · ··.··.·· · ··.·· ~~:~~m~                                                       >~m:~~~g~t=                                     · ,. :~::                                                                ::::;::
                g:: ···· ~~=~                                               ~!!              g:::;:g::~;:~ ·.··.··
            .... ChO                ~:t              ~=;;:;~~~;:                >>><                               .
                                                           2215.:: .. Charlo•O.~dGray:. ::.:: :·· .·.· ··::::·: ·:.::To1w1$AinoiJrrt:~,OOO.-OO:·: :· ·· :·.:
                                                                                                                                                                   >~;:,t;:.:OG~Z:~~IAI·~                                                     ~rMGo~~-.:C5s : : > yM1Co!pLNL782·::: ._.._.,._:VI'I!I.l.SFARGOBI\S~-M59C . .: . . . . . 650.00                                                     ..             .                      ··.--1.,300.00.:




                 . -Choole· ." ......... '1012m009 ·.                       2662 ' ·:. Charlto O.vjd "!ray:. ·:c ·                                  .... ·.• "." u ......aa: Charl,. David Gnoy(13%1                          :                                1\PHommatt,N-lR/\AXAB,. ,.. · · ."." :,·WEU.S FAAGO BASE·; 11459 .. ·. . .                                   .     ·: 6So.oo·                                                :~,S!ill.OO   :

            ..   :.:~::
                  ·Ch"!cil: ·'
                               ·::=   .. ::::   ::._:~~::~:.:.~.:···::::: :::·..:~:::g:::::::_.::.
                                          .··: · .. ·10J2~og ··.            2662·.· .. Charla• O.vkl Gray.:.
                                                                                                                                                                    ··cammia&Jotr            ·                                                      ....   ::-:~~=~~:::r.tj::~i:.-::>·· .:>:·:~~::g::~~=~:
                                                                                                                                                                                                                                                              _M'H~mm-:m.N-i~ lNG 20~ · ... . ..:.· . ·.·INELLS FARGO BASE- &469 :. . .
                                                                                                                                                                                                                                                                                                                                                    . . ·: · ·: :- .... :·        ~ · ~~:=i~:
                                                  >t2117QC09 :·.:·. 374-8:. .":· .·ctiQQ. OQvtdGray:
                                                  :l2117IZOPS :: 3746 . . . CHarteoO.vldGr>t .·
                                                   1.211712009- :·· ·3748·· ·· ·Ch~aDG.Y!dGI'Gy:· ·
                                                                                                                                                                         .·. •· .·•·.·•·-· · · .· ·. •··• ·• • · • • ·• ·• .• · ~&-;:~:fu~:v ·
                                                                                                                                                                      c;:JII'int 81"- O:.bor:n ~v. tNfnG.Tn.ad lB181.-51~) . .".
                                                                                                                                                                      Ta1al$amouo!$22C,OOO
                                                                                                                                                                      LIC41n:.;eciCh.a~eti.DW!dG.r.y(13~)·
                                                                                                                                                                                                                             .. .
                                                                                                                                                                                                                                       : : .. ·... :APE~ TroldAXA 1!28 ..:
                                                                                                                                                                                                                                       ···· ..-: . '·AP~Ool>aml"N~I-U8Q$.
                                                                                                                                                                                                                           · ·· ·· ·· .: ·· ·· ·:·PPEa.t.omTrod._l.HL111D.                                 ·· .::
                                                                                                                                                                                                                                                                                                                   .:
                                                                                                                                                                                                                                                                                                                         ~~;~~~~:~
                                                                                                                                                                                                                                                                                                                   -:_ WE;LLS FARGO l!l.ii.SE ~ 54.59 :·
                                                                                                                                                                                                                                                                                                                         WEU.SFARGOBAS~'0409.
                                                                                                                                                                                                                                                                                                                         11/alS~~GOBAS!E~IM!S!:I        : : : ·
                                                                                                                                                                                                                                                                                                                                                                         ..··• ::~..
                                                                                                                                                                                                                                                                                                                                                                           · ·: 2,380.00· .·
                                                                                                                                                                                                                                                                                                                                                                                2,46C.OO-•·.
                                                                                                                                                                                                                                                                                                                                                                              ·2,86C.CO.:·
                                                                                                                                                                                                                                                                                                                                                                                                                                      .. .:~:~~ ..
                                                                                                                                                                                                                                                                                                                                                                                                                                  ... : -2.!,741:1.~ .
                                                                                                                                                                                                                                                                                                                                                                                                                               .. : . .. -22,1160.00.:.
                                                                                                                                                                                                                                                                                                                                                                                                                                         -20,020.00-


                   5 ..                            1~1~~5 j~f ~~1~~i!~
                   Choole'· .: .: ·· ·' ··1211712009                       ·37MJ ·          ·CMrto•~•vldG..,...
                                                                                                                                                                      C.mm~ooa               ·· ··        ··                 ··                                ~~~!~~~'i
                                                                                                                                                                                                                                                              APEo.bomTruslJPI163·
                                                                                                                                                                                                                                                                                                                         i~~~~~ijE~~ >
                                                                                                                                                                                                                                                                                                       ··.WELLSFARGOBASE·114~9·..
                                                                                                                                                                                                                                                                                                                                                                                  i:~:E
                                                                                                                                                                                                                                                                                                                                                                                  2,800.00 .··
                                                                                                                                                                                                                                                                                                                                                                                                 .                                    ::u:$:m
                                                                                                                                                                                                                                                                                                                                                                                                                                     :. : .• S,r.!O,bD .•
                 ·:Chock .. ·:. :, . , :,. .. \211712llW           l>}'_.::.
                                                                                                                                             "                       •:lhoGr-.yMI.Co'l'Oro:tlon
                                                                                                                                                                         •• .· .. ·• . •.• .: : : .. .: • : •
                                                                                                                                                                                                           PSP($781~} .
                                                                                                                                                                                                                                                               ~~;.!'t.;~~E1~~5~
                                                                                                                                                                                                                                                             · APG!ayAniCofll PSPW 899
                                                                                                                                                                                                                                                                                                                         ~~~~,~BASE-~59
                                                                                                                                                                                                                                                                                                              ·I.IT- ._.  . .                                        · .• · • • :        .    :   3,0oo:Oo•. .              ol,OOO.OO
                 .. Che-eic.:                    >912312008 .·::.·liH2 · :_ctemOOtNQ :·                                                            ..... :.·:         Cl~~~~ume~nKn·                                                                           AP Kee-NET&50.. . .         .                            ."VYEIJ.S !="ARGO BASe- ~9 ·                                 3oo,oo· ·                                              -2,700.110·. ·
      ·. ··:: Ctlt~¢11: .: .:·                   : £!/2312009". ' . ·.·1542 .: .: Ole:me:ntNg .··                                                                  ····.Tu~l$~nt:2.5,DOO:CD··                                                                  IV' K~ AGL 1ll                                           . W!;I.LS FARGO BASe -1145~.                                30~.00                                               : -2,400.00
            '·Chaol
                                                                                                                                                                                                                                                                                                                                                                                                                                           :>GOO.D> ,. .
                                                                                                                                                                                                                                                                                                                                                                                                                       :.: .: ..... :..": ..~:~ : -
                   · ·.   T~~ ~Iemen I ~g                                                                                                                                                                                                                                                                                                                                                                      3,000.00.                       ..• 0.00 ...




                                                                                                                                                                                                                                                                                                                                                                                                                                            :pag~~~
419
                    ::.1o,.roAM                                                                                                                                      RETIREMENT VALUE; LLC " KPKF Books
                        ::   om:~~;,:                                                                                                                                     Payment{$~· Llc~nsee Deferidanqs-•



                                                                                                                                                                                     --
                         . ··Ac:!!::"Nai ~~·.                                                                                                                                            March 200iltllrGUgh Min:h 201 D .


                                        Typo .                     -~:                     Nutn ..                                                                                                                                        .Ao:aunt                                                                                  .Oobll

                                Morl.SE -8411.               800..00                                                    .            0.00
                                                                                                                                                                                                                        ·wou.s FAAGO BASE-8459
                                                              ~~=L ~~~                                   ~:~~:=:
                    ··-chee:k:                                                                                                                                                                                                                                           --~P\JT' . . ..      .        . .         .         ...                               ~.000.00          :.   ~000.00.
                             Check·                                                                                                         ·cnent - l i L Nomwi-IRA (61a1·lMJ : - .                                    APH0111lln,MRAHU11~:                              :WEI.LSFARGOBASE-8459 :· ·· ·· ·· ·· ·· ·1,QW.OO.·.: ·                                                      -6,000,00
                        _: CheStrith           ·                                                                                    "AP Hormon,A-IRAl.FG!Jt$:                         ::WELl.SFARGOBASE·845o.-- ........... 1,000.00                                                              ,1,000.00
                     . Chei. (0:71HVn                                                   ·AP Smllh B SLA J'ICI · : · · · · :: · : · · WELl.S FARGO. IW>E '845~                                50.00                                                         -250.00
                    ·:Chock:                                   11712010                  3ll75 .. ·.: "'""' J. Slrilh                       Tolol$omoum~,ooo·                 .. · ...                                  . AP Sll'l!h:B l.FG 00~ . .               . : WElLS FARGO BASE-· 845i . · · · · · · · · · · _-: · · -$0,00 ·                                                   : ·200,00
                 . ·. Ch>ok"                                   1171201(l·..              3975 · · ··· Mali: J. Smith·                       U-::eMel!l: St!:lpt,~ Hom (HI%) .                                           -AP Smllh,B MMI m ."        .. :. :. :-· .".WEllS FARGO BASE -845i                                   50.00 .·                                                  : ·150.0<1
                  ·· .. Ch>ok·                                 1f7J201Srnth ·..
                                                              2125a01D ·:.·:. +4$11;1 .· ::M11rk;J,Smlth.
                                                                                                                                            Ta11!1 $Amount: 2~,000.00 .
                                                                                                                                            u..,..o:S!ophon Hom(10.DO%)
                                                                                                                                         · · ·.·comrn:ia.sloo ···         ·
                                                                                                                                                                                                                   -z:=~::~~g~:~;&'!.~
                                                                                                                                                                                                                        .APArJnt!.trong,K-ROTH IRAAGl76L:
                                                                                                                                                                                                                                                                               ~~;±mJ:gg~~:::~:
                                                                                                                                                                                                                                                                           . WEU5FARG0~-14-5!S:
                                                                                                                                                                                                                                                                                                                                           :·: .so.o0·. ·
                                                                                                                                                                                                                                                                                                                                           . . 50,00 ..
                                                                                                                                                                                                                                                                                                                                                . 50.00 •
                                                                                                                                                                                                                                                                                                                                                                                         ·151>.00
                                                                                                                                                                                                                                                                                                                                                                                           -100.00
                                                                                                                                                                                                                                                                                                                                                                                           -60.00
                         . Chock:                          2mi201D                       4480 ... : MorJ;J.S~I!t                                                                                                        ·AP ....,.,._g,I\.ROTH IRA GFG 09 · WELl.S FARGO BASE-8451 ·                                                            : :50.00 ..                               ·: 0.00
                                                                                                                                                                                                                        :WEU.SFAAGO BASE· 945t .: ... ·.: .$PLIT' . . . . . . .    .                                                                               75'it"13:          :: ·7~9.13
                             ·ChOok                      . 3/1112tl10                    4741    :.MarkJ.Smllh
                                                                                                                                                                                                                                                                                                                                                . "75.94 .
                    .. Chtlck' .                             . 311112010.:: .. 4741                   :: Mt!lfXJ."Sfrith :·                 .Cli-ent H~ TII"T1Q"Ihy Hlrlln- Tn.d IAA (6711-782)                         ·AP MaTklns,HT-mAt;l IRA l.FG.i111"· :: :: W'Cl...LS FARGO BAS·E-8459                                                                                         ""-G$3.19
                             Chod ·.                Comn:Ht-loo•                                                                "APH.-,HT-TRAOIRAI\XAl:l!l. ·.:."WELLS FAA.SE·94511--·-• ·· -•-Sf'UT· ·: . .                                       . ..                                            :   ~50.00              :-l~.o;;
                   ··. Choci.SE ··94511 · · · · · · · -9P\JT• ·                                                                                           2r.D.OO-                .-250,00
                                                              312BJ'20l:D:               4949 ." .. ·:. UnrkJ,      Smith·: .                CIIOrit S1oVon F. i(oib-T,.dldonoiiRA{678M58)                           :N' Kolb.sto•on-TRAD IRALFG735·· .:; WELLS FARGO. BASE· iw;g                                                               : 50,00                                    ·200.00
                   .·        CheclP Buolilloo,M-TRAO IRA CU 8;9.     :: Ml.LSFARGO IW>E ·MS9-.                                                      1,853.87                             :. ·10,684.47 .
                       .Chad:.::                             ::2J11f2010            ·· . EFT··.·         M•rt11.11A; Lepera.:.            .. .Commmlon ..                                                              AP su.tilli>$,1.\.TRAO IRALFG 248 .. ·. WEll.SFARGO BASE-M58...                                                     l 1S51.113 .                         : ,j4,8l0.<>1·
                     ··c;,I!"Ck.                             ·2J11J2D1D            .... EFT· ... ·Martl1aA.I.epere·                         · Commltalon                                                            : .I'S' lluOflii.,.,M-T~W; IRAAXA IH: . : 1MmSFARGO BASE, 8>459..                                                      !,853.83:                            . · -12,srs.a1
                    . Cheek·
                             ·Ch~
                         . ·Ch&e:~
                                                             ·211112010
                                                             -2.11112010
                                                             .211112010·
                                                                                   ·. ·EFT"·
                                                                                   .. "EFT·.
                                                                                         EFT
                                                                                                    M:e.rttu1.~Lepflnl:
                                                                                                    MarUu:~A.l.Cip'S'!""O_:
                                                                                                  ·.MartiHIA.Lepn::
                                                                                                                                         . ."."ConunliOion .
                                                                                                                                          .:·eo'"m~ts~ton·.:
                                                                                                                                          ·: Camrn~:aSion· ·
                                                                                                                                                                                                                  .• z::::::::t}~:~~;~~L
                                                                                                                                                                                                                     ·./toP Bu;UNoi,M-TRA.D IRAGFG Cllil&.· ...
                                                                                                                                                                                                                                                                        > ::±~~~~g~~::!i:
                                                                                                                                                                                                                                                                               \NQ.l.S.f:=AR.GO B.A.sE..:.a459·
                                                                                                                                                                                                                                                                                                                                           1,853.83 .· ..
                                                                                                                                                                                                                                                                                                                                           1,1!.53.83 ...
                                                                                                                                                                                                                                                                                                                                         :. 1,&53.83 ..
                                                                                                                                                                                                                                                                                                                                                                                :.·11,122.98
                                                                                                                                                                                                                                                                                                                                                                                      :-9~9.15.
                                                                                                                                                                                                                                                                                                                                                                                . '7,41M2 _..
                             :en~                       . ·:2!'1112010                   EFT        f.4artlliiA.~ere·                      · Cairim~lon··                                                          ·:. I'S' lluOftR ..,M-TRAD IRAAXA 001·. ·_-·                W!'i.LS FAAQO BASE,8458·                                   :I 853&3·-·                           . :.,.556149 .·
                         ·=et.ecii                   .:.211112010                        CFr      ·.M;~~rtlleA. u.~: .··                   : C:o!rlmMion· ·                                                          · N'Bwti~QII!.,M-TRAOIRAI.FG 183·· . .-·.                 Vtn,5i.LSFARGOBAsE.:.s.451).                               · t:ss3:BJ ·· ·                         . ·-3.:707:66 :.
                         ·: Chut.k          ........ 2/f1l2:010                    · · · EFf        M1111rtf11'1 A. Le?"~n.:
                                                                                                                                          :.g:~:=:!: :.                                                              : AP EILiliilti~C.,M-TRAD IRA.PU 14Q ·....
                                                                                                                                                                                                                        APsu.tiii"",I.\.TAAl>IRAAGL1~--
                                                                                                                                                                                                                                                                               wa..LS FARGO BASE...:s.c.oo·                                I,B5'1m.                                   :..1,BSl,Bl .
                                                                                                                                                                                                                                                                                                                                                                                   · o.oo ·
                                                                                                                                                                                                                                                                                                                                                                                :                     .:
                         ··.:·Che·a~.          .· .... 2111@16                           EFT       _MIIrtfliiA..L&pere : ..                                                                                         :                                                  :"· WE!.l.SFAAG0BASE·8459·                                          1,553.83
                         ··Check
                         ·:che(::jr;
                                                              ~1G
                                                             ··~S/ZllQ
                                                                                       ·Eifl':
                                                                                         EF1'
                                                                                                    MarlheA..Lep~-i! ..·
                                                                                                 . Mal:ltl•.A. L~mc ·
                                                                                                                                       .... : Pnlcia.A. Shletey {&711-f.OQ) CQrnmi:Alone ·
                                                                                                                                         ···Ccmlk~,P
                                                                                                                                                                                                                                                                         ' -SPUT·· . . '".
                                                                                                                                                                                                                                          l.Bl TI1. ." . . ..... ··.:.-.. waLS FARGO              BASE~        845-;1                        : 759,H-                             :~'&:-~:
                                                                                                                                        · :·:eo~on                                                                                                                                                                                                                              .. : -2~71-.45= ...
                         ·· Chi'Ktk ·                         2125JW1CI                ·en          M•rth• A. ~pere                                                                                                 : P.Pstuc:key,PN                                                                                                                                                                            . .. .
                                                                                                                                                                           .. .. .. ..
                                                                                                                                                                                                  .. .       . .. .. .. .. .. ...
                                                                                                                                                                                                      . .. ,...          ".,...
                                                                                                                                                                                                                                         . . .   ...
                                                                                                                                                                                                                                               .....
                                                                                                                                                                                                                                                                    ..
                                                                                                                                                                         :· . . . . . . :         .... ·--:.-:.-·.": ·.-::        .... : .. : ·:  :
                                                                                                                                                                                  . .       ..              ...................... .

         ··10:40 AM.: .                                                                                                                                                    -: RETIREMENT VALUE,      ~ KPKF Books              LLC
                                                                                                                                                                               Payment,& toLicen~lle oefEindants
              ---lo .
         . "D2J231n .




                     . Type.                   ·con..            N~::                                 -~.-~.                         ..
                                                                                                                                                                                                  ·· Maich 2009 through March 2010:

                                                                                                                                                                                                 ·:~·_:
                                                                                                                                                                                                                                                             -nt-                                                                       o.blt ..                 : Cncftt·. .                     ..   ma.n.C.-
                                                                                                                                                                                                                                                                                                                                                                ---- ----
       . -:-:cn.clt:: .. . . ..:: 312S/2010 ....                EF'T      : Mlthool MtOermolt -                               .........KuiUjjOi.·, Judy L Ro1idRAj678!~AI Coinmlool.,.                                                   :: WEU.S FARGO BASE-'845S. -. -.    . 'SPIJTC: .                                                                               -.-.~·~-96                            . 10.04.
        ·:· ChOD·~~~~~rad1AA~~7s1-a.._~)~mmlalona:                                                      :~.-:~-~~;~~~~~1~~ 35::~:: ::::=·~·~·~·c,··~:·~·~;~-::                                   ·                 HJ~.~:                      :-~1~.04::       ·
                                                                                                                                                                                                                                                                                                                                                                                                            . 04.96
                                                                                                                                                                                                                                                                                                                                                                                                            :   '~7Jil!   ..
        ·:· Check._ .                      312512010 · · ··EFT· .. ·.: Mich.fl.el" t..!eO&rmOtt...                                              . Cotnm!Q,Ofl·                                                                       .. : · /JP Pilllllfl,tl-TRAD iAA1Jt.Atl$ :.:::.. ;·:. :: waLS FAR;GO 15AS-e;-·S09 · ·                      !ti);Q1                                                     . 1;40.01"
        .: Chl>.TRAD11'!1\LFGl11 ."."."."."WEU.SFARGOBASE,-345~·:.                                 10~.01:                                                     .. 7<13.DS
        :· Chack·                          3.12!5.12010         El'"i· ..   ::~ch~~~~··..                                        ·· ·· ··.:.Commb31on:                                                                                         APPullen,D-lRAO"IRAPU1-40 · ··. ··.       ·Yfi.l.SFARGOBASE!~e.t-!59:.··                         103.01.                                                        846.9&
      . .". C!Jook:                  . 3/25/lDIO            --EFT-· .. : Mlollaol Mo0ermo1! ··                                         . .· ~mmloolon ·                   ..   . ..                          .. .          .             :: AI' l'lillen,IHAAD lRAJHL63l· .... wa.L.S FARGO BASE •8459 .... ·...... : .. { .10~.01                                                                             Q!iO.OO
       · :· Chook:                    :. 312512010.           EFT .. :'. Mlohotl Mo0ermo1!                                                · · .· Lo ... , Bovor!y D ~ IRAj678!-372A)                      Com-""'·-                         WELLS FARGO BASE -3459 ._:_ . : ::. ·.:·.aPLIT·-.. . . . . . .                                                                                                 ":-461.-1.1




              ~-~·.@!! ~········~~·····                                                                                                          ~--""'-~~.,~~,--- ~Ji.. f~~,~~         .                                                                                                                                                                                                                       ·~
                                                                                                                                                                                                                                                                                                                                                                                                            : -410.08_ .·
                                                                                                                                                                                                                                                                                                                                                                                                          . ---76.81--
                                                                                                                                                                                                                                                                                                                                                                                                           ·:.;!85.~




                                                                                                                                                                                          i
                                                                                                                                                                                                                                                                                                                                                                                                            · &QT.n



                                                                                                                                                                                                                                                                                                                                                                  .=::
                                                                                                                                                                                                                                                                                                                                                                                                              OilO.OO
                                                                                                                                                                                                                                                                                                                                                                                                            . 875.00 .. ·
                                                                                                                                                                                                                                                                                                                                                                                                              9110.00 .


        .•    C~~~W!Itt.n~~009
        .. ·Ch.r..ck.·..· ·:10/11'2009
                                                                Zl:lO
                                                                213(l
                                                                               MlctloetVWIIomS)il .· .• ••-•
                                                                                                                                                  llodli0r(871i1-26o)Coniinlool0.
                                                                                                                                                  Cbot:Mit:ll•~S.Bodnar ·.·       ·· ·· ··
                                                                                                                                                                                                                                               ~FAAGOBASE.-34W
                                                                                                                                                                                                                                               APBaQn'lr1NG:W1: ..
                                                                                                                                                                                                                                                                                           ~-
                                                                                                                                                                                                                                                                                         .:V'II'El.L$FARGOBASE-6459.
                                                                                                                                                                                                                                                                                                                              i-          . .          . .. ·- __ .••
                                                                                                                                                                                                                                                                                                                                          . ::i!,"C"QD.DO.
                                                                                                                                                                                                                                                                                                                                                                            s:~.oo .. ..                   .:S,ooa.oo
                                                                                                                                                                                                                                                                                                                                                                                                           .....OOO.OQ ·.·

      _ 5 _... _ _ lg:D ·•-• mt _
                                .• ~i:;E~:~== • \ ) · -· ·- •.•. ~~.::;~~~~i~1;~~!,                                                                                                                                                            ~.:If~~e-~• •·                             ~~~;~g~~::::t-                           . ---:~:g:::              • •-••-• ~.D.a:o.                             :::~:~
                                                                                                                                                                                                                                                                                                                                            1
       · · ~· • ·• • • · ·li• •· l· · ~ il~· ·•· · · · • • • • • · •· ·:·!t~!~ .. · · · · · · · · · · · ·~J~ -· · · · ·•·;~: I:• · ·•·•· · · · · · ! •. . . ·-· · · · · ·~·•·
       ·.. Check.
        __ :_Cho.
                                          .:10IZtlJ2008· .. 2~7-.._-_-_-MI·                '>g:=:~lm~-
                                                                                                                                    · ·· ··:.Commluloo ·                                                                                 :
                                                                                                                                                                                                                                               ~=i:f~'h~;;:·~
                                                                                                                                                                                                                                               APHogon~M-!RAMMIC2~·-::.
                                                                                                                                                                                                                                                                                         ·=~~gg~~:::;:
                                                                                                                                                                                                                                                                                     ·· :-: ·WEllSFARGOEIASE·3450 ..
                                                                                                                                                                                                                                                                                                                          >                g:m
                                                                                                                                                                                                                                                                                                                                           1,391.67·
                                                                                                                                                                                                                                                                                                                                                                 .          ·~-oo ____ •••• ~:m >
                                                                                                                                                                                                                                                                                                                                                                                                        _ :-4,176.01.'
          :Che-ck .." ........ · .. 1/!-4t'l01b· .":'.""EFT··." .            .".Mid'iae!W~Ur.rSytMtla·                                    :·:    :C1'11J1m~on:             .:·                                                                 APHogi.n;JM-!RAAXA729··.·.· . :.·        ·.·.IM:L.l.SFARGOBASE·D-459·.·                     1,:l91.61·                                                  ··: -2,7.S3.34:
          · Cl>""" ·.       ·· ·· ·· ·"111<1/2010        EFr, :. ·:.Mkhooii\II!IOm Syl"'""--_-                                               · .:eomm~olon : ·                                                                                 1\P Hogon~M--IAA lFG Ill
                                                                                                                                                                                                                                                                    :·"      :.WB.J.S FARGO BASE -3459 .                                   1,391.57.                                                      : 0j.311.57:
          :.Choolr:                   ... 111-4®10 __ ·,·eFT:: ::_.Miohooll'\!~lt!n$ylloolbs".".                                                --~mmlolli>n-               . - .                                                              APHogan~M--IRAPl.lUO ·....... ·waLSFARGDSASE-845f.                                          1,39tsT                      .                .               ..     :.0.00.
              ~:                           ~::::g .>.•• ~~-                    ~:::~~::::::~:::::                                            . =~~nlpi78i-165)ConimlioJO ~~~~~~;;,;,;~-~~ <                                    7 M.OO.             .. 3,000,00              ,·            :~:m::
              Check .·                : 211112010·.:·. EFT. ··---Midilioll'l!ftiom$y1M:Io:                                                >-_Cohlmlulon:                                                                                       APCl)l0.00                                                        •750.00··
              Oiled(;··               : 211112010 _-_-_-_EFT··· :·MJmo~'MUIImSylloltio..                                                   ···eomiolul.:O:                                                                                     I'J'Cip,!00.00
                                                                                                                                                                                                                                                                                                                                                                                                           ·1,400.00.
                                                                                                                                                                                                                                                                                                                                                                                                                -700.00 .
                                                                                                                                                                                                                                                                                                                                                                                                                 .. Q,OQ ..
              Chook               312512010."." ·: 411M                      ": Mlohlo!Woodo:                                                                                                                                            . · AP_~~~outt.~_Trl.l$tJ!"iL.633             · ·WEllS ~ARGO~.~~~                                      701:Ul0
              -: Toi.IMotiooiWOOdO.                                                                                                                                                                                                                                                                                                        3,6        · :10:~~M:·                                                                                                                                                                         .• RETIREMENT VALUE, LLC- KPKF Books
              . Gv:i3/13                                                                                                                                                                    . Payme~bi to u~~~se~ Defendants •.
              -~8u5s.                                                                                                                                                                                          Mliri:h ZOOB.Ihiough M.an:ll 2010 .

                          Typo··                           DD:                   N11m                                                                                                                                                                         Aecoum·                                                                      . QObll :                    ·CI'!I(IH.:        Solool..

      ·. >ct.edo:.                                 · ·312512(110:             :.uat· :· "Milklt!i Fe.r;ut~n lnveimiterita,.lno....                                                                                                             H' Bol,JOiepll LFG 7;,                        ·WELi..s FARGo BAS~·~ ~s .··                       ·: n».oo                                               ...00.00
        · ·: Chack                          · · · "312512010 · .. ·4as1·                  · · Mlllo:le Ferp~ lmreal:mtnts.,.lnc..                                                                                                              H' Bou~.. epll LBL314                          V>aLS FAAGO SAS6' 11459 .                          : 100.00           .                                   4100.00 ..
           . -th'lldl;.                         . :J,I25J201C: .· :.c.88t:                · · "Mllkie Fl!lr;;uaan I~I:IF, 1n~n LBL 361 .                      1\B!.a FARGO SASE· 11459                               1oo.oo··                                          ·-700.00
      .. ·:: ctJ;Kk:                              .JI;;Il~10: ·   ·..U.81 .               :-: · .M!lkln Fer~ lnv.atmen~:~t, Inc,:.: ·                                                                                                          P.P Blll,Joseph..f'.M335                       v.aLII FAAGO BASE.· US9                            : 100.00                                              -llOO.oo·:
       . . ·.·.Check·:·.                 . .... :312512010":       :4-&81:                .. :.~1!kle Fe~Qili~!JI:; l.11r:, ... ·                                                                                                              H' B;Ji,J"'oi>n LFG 117 .:                     \'oBl.8 FMGO BASE • 11459                          . 100.00                                              .-500.00 .
              · Chedr;                              ·312612010          . .·m1 · · ·: Mll~e F~:~fli\lfoolrnr-utrnmts, ln~;~: .. .                                                                                                              N' Boli,J.,..ph LFG U'l                        v.a.LS FAAGO BASE -11459                             100.00 ..                                            --400.00
          .· ctJMt                · .·.·312512010": .: . ·4-881:                             .·MIIIde Fer;uJ.«< ~~~·rn.;. ·.: .                                                                                                                N' Bllli,Jawaph AXA091 .·                      WEUs~AR.GORASE'~IM5i .                                 100.00                                            ...3oo.oo:.
          .: Check:· · · · · · · ·· ·'312512010" · ·.·. "-4Nit·.                             : MUida Ferguson lmesbnMts, In~ ..                                                                                                                H' Boli,Jimepl,.iWL 100 .                      WEU1;I FARGO BASE • 114!9                              100.00                                            .-200.00 ..
          :· Ch~.:·.· .             .·.·3f25fl01Cl- ·. . 4-&81·                              :·Mllldl!l Fer;:in.on lnveA"nanta< lm:~.                                                                                                          H' ~~o~~,Joooi>n PU 1-411                      ~PARGOBAsl!.;51i59                                     100.00                                             ·1DO.OG
           : Chcrd<   · · · · · · · · · ·::vl&/2010:    "-4881:                              .:Mllkila Filrgu...OO ll"lllfltnltintB,·Ino. ·.·                                                                                                  PP ~ljJosepttJHl au        .                   V>aLS FARGO BASE· U59                                  100.00 .                                          . ·o.oo
          : ChM:k::·.                 ::31251201Q: ·.·:_-4690..                              :MllkliiFergut.:tnln-.tment&,·Jnc.:.·                                                                                                         . . WELLS FAAGO SASE· M~9.                            .SPLIT··                                                                  : 4,343.20 :·      :   -4.34~.20          ..
               Check··                              .3/2~1C.                 · -'t96.        :.Mntclt~ ~flfii.IUfJI~mt~~;,ln.:;.;·.:.      ·.·                       CUent; D!snllf.RLimrtn s·mfth (6781·937)                                  APSrrith,OlanalFG 117 ·                    ::. WELlS FARGO BASE. 11459               ............ 886.64·                                          -3,~7I (\6.0o ...,d Mll:o, lne: ·                                                        Comm!to.loo                                                              . ,APCoockFottollyTru.t OML·;W> :    'MllS FAAGO BASE- u.lB                      :.            .       500.00                                                 . 0,00.




               =. '. . .
          :·.check:                  ·       ·. . >712712009          oondM!to,lnc.                                                               ···c~:~mmll!!~oo                                               ·                APS11mrriartlnoLNL691 ..·.                      WEllS FARGO BASE"-84:59                           2,000,00 ...                                  .   ~.000.00.
          ·· Chedl:·" .                           · · 713DI2D09             ·. · t2fl1    · .· Mi~b and Wl"ke,lnc.                                              .. Commlal"on                                                               · AP S~martlha- TRA 281 ·                         lfi!ELLS FARGO BASE:... 54:59                     2,000.00. ·.                                  . ..f;i,OOQ,OO



          ·    Cheo~o.ondM~:O.,Inc:
                                                                                                                                                              ·:. CommiHion
                                                                                                                                                                :. Commltllon
                                                                                                                                                                ·.·c..m..-
                                                                                                                                                                                                                                            ' AI' Som""olln• lNG 21)1
                                                                                                                                                                                                                                             · H' Sonimoitlno lNG
                                                                                                                                                                                                                                           . AP Sommartlno OML +46 .
                                                                                                                                                                                                                                                                    m ·
                                                                                                                                                                                                                                                                                              'loELL9 FAAGO BASE- USB .:
                                                                                                                                                                                                                                                                                       ·: :: ·\oWLLS FAAGO BASE·- !!ilia .
                                                                                                                                                                                                                                                                                                  WOLLS FAAGO BASE.' 11459
                                                                                                                                                                                                                                                                                                                                                2,000.00
                                                                                                                                                                                                                                                                                                                                                2,000.00"
                                                                                                                                                                                                                                                                                                                                                2,000.00.
                                                                                                                                                                                                                                                                                                                                                                                              •:t:::         o.oo·
       ··::~:t::
          ·: Ch ·ond MN!Iio, Ino. .                                         :. stocld-IAA(678!.-14) Commloolon .                                         APS!o ond Mlb [10.00%).:         ·• ·•                             N'Ly0,0'JRAING20f: .

                                                                                                                                                                                                                                              N' LyomHRA ANI 852. ·
                                                                                                                                                                                                                                                                                   . . I'\IEU.S FARGO BASE·· 6459 '
                                                                                                                                                                                                                                              APLyollii~RAl..i~jLDl2 .......... "lh'ELLSFAAGOBASE:-M69 ::
                                                                                                                                                                                                                                                                                                                                                     500.1».
                                                                                                                                                                                                                                                                                                                                                     500.0\!'.
                                                                                                                                                                                                                                                                                                                                                     500.00
                                                                                                                                                                                                                                                                                                                                                                                                -1,5011.00.
                                                                                                                                                                                                                                                                                                                                                                                              . ·1,000,00.
                                                                                                                                                                                                                                                                                                                                                                                              .    -$1l0,00:
          ··check·· ......... ·:.1017!2009 ·:. · ·.2097. ·         Mlikl i!11"1d Mm:s,lnr::e                                                                  ·:.L~oo•~RA(e7a1..:m)eom-::                                                                                      . . WEU1;I FARGO BASE·- 6459 ··
            . Check:·          ·. -101712009 ... -2097.            .MIIIul !nd Mllm, ·In~:~.                                                                 :·: Lron>HRA(e781-203)Com- ,. .                                                  liP L.yone-!M LFG ~         . ·. ·. · ·. · \oWllS FARGO BAsE> 84158 ...                           ::w1uJo:                                           . 0.1>0..
         .. : ct.ecJt::··     .. 12131200g ·.: ..:.EfT         :· M!~kl m1d MUm, Inc;                                                                       · · :· .Atton11o & J•an Teonarllb!lc-(6781-'4-85) ·                               WELLSFARGOBASJ;··M-59: :. :·:· ::. >:sPLrf·-:": .. ··.-: ·:··: ·:·: .:·:                                                       :5,3-75-,DO      . -6;115.00.
       . "-: Ch~k :         . · ·1:mt2009 · . ··EFT··            · MHke Md MII);S~ lnci                                                                       ··co.rnll'l~lorl· ·· ·· ·     ·· ·· ·· · · ·                                    AP T.msrle~u. PU 680                       WELLS FARGO BASE .. 8.4!511' .:                         \,075.00 ..                                  : oc4,300.00.:
         ·:·Ch.,cll:·.      ·· ··12/3.12009. : .. ·:.EFf'.. ::·."MUb-sndMli:O,IrcG.:                                                                          ·. · Ccmmlnlarf ·                                                            .. H'·TomooieioAXA~i7                         WELlSFARGOBASE:-645~ .·                                .1,075.00.                                    : .!l,225.00 .
       . 'Ch.Ok::                                  : 1;2/l/2009, :::.EfT..                    Mlllca.ondMII:O.,IIIC:                                          ·· Ccli'l'f'"!ttlorr ·                                                        . H'ToM.riOioAGLOB2                          WELlSFARGOBASe.-&45t                                   .1,075.00                                     . -~.150.00 .
        . ."Ch~::.                  : 12!lf..ZQ051       ..EFT......Mlli(ltndMIIb,lno.:                                                                         ··Ccriun~an                                                                   AP.Toooarlelo LBL m·            ·· ::: I'I'ELLS FARGO BASE·- 645& ..                              .1,075.00                                  . :-1,07~.01):
          .· Ch-eot:·              .· 12f;IJ2009 · ··EFT · MHU and Mlllca, 1'11-c..                                                                             :.cQmm'-"fDfl..                                                               AP T!llnnarte1o PU 140· ·            · · · · · · !MOU.S PARGO SASE·- 8-45"8: .:                   .~.Q7~.~                                     ·· ..           o.c~:

       . ·. Chedl .                 : 121171200$1 ._.."."EFT ..... ·M~·Ju, and MU~ 11lo~                                                                      .· H~~.JQhnJ('i7B1~16}.                                                         V>al.SFAAGOBASE-t.i59:               .::.::.:.-sPI.M'-• :..: .,. . :::.:.: .:.:.                                                                         '1$7.5$ .
         ::cJ1ecl;.:. :: :: :: :: :: 12!~112001·: :EFT.           ·: ~~~_andMib,J-,;c..··                                                                     ·· · Com.m:ul en· · ·                                                           AP Hofte.ollw,J PI.I9&D             . . . ::.:·WEllS FARGO BASE ~8459- ·:· ·                        · 37 ..ro                                            •151J,DO
        ·:_Clll'l~·.            . : 1~HI'20QD:: ::EFT:·           ::MIIksl'indMI~;llla•.                                                                        : ComMiilllOn: ·                                                              APH.oft&nla'W,JJP!27i                     X .:WEUSFARG08ASE .• 846g."·                           ... 37,~·                                           . '112.50
             ell~                 ·.. 12J~712(l09 :. :. EFT.... Milk!. and Mi!UJ.Ino. ·:                                                                        ·. CcotntnfulctT                                                              N'HohOdow~AXAnl:                               :WELlSFARGOBASE.·S459                              . JUO ·.                                                   -7~.00
             o~· ..               · · "12117(2(l09 :: .. : EFT.    . Milks and MU!cl, Inc...                                                                    . Commialon:                                                                  APHolbodow~JPI       I; Inc.                                         .=. ·: · Corrimi11loo·                                                            AP H - . J PLJ 140.
                                                                                                                                                                                                                                              WELlS FARGO BASEC8459
                                                                                                                                                                                                                                                                                :: :·: :·: ::WELLS FAAGO BASE- 84~ : ·
                                                                                                                                                                                                                                                                                             · -$PLIT-: .                .
                                                                                                                                                                                                                                                                                                                                                    37.50 ·                                        .     0.00
                                                                                                                                                                                                                                                                                                                                                                                                     -IS3.97
               Chol andM!I\             1:C/2812001i'· . .•. 2820
         ··_Hl1281200lf: .· ~.::
                1~12etzooo·: ·:      2a2~·:·   ·
                101211!2000·         262()·:
                1~1211!2009.......   2620 ·•
                1012612009.. :. :    iB:!o .. .
      . . 1ol211!2009.         >.mo;.
        . : : . 101211!2009. .. .2620
                                      ··

                                     =····
         .· .1012etl009. ·:.         2620

        . . . 1~~=:
           .n=:                      ~~1·
           : 111'2r'20o;:·. •.. 2:751.·
             . 111212005....         27~1·
               111212005·.           2751
               1112120Qi:.:.         1751
           .· 1 1a/20ll~:.
             . 111212009.
                                     zm
                                     275t:
           ·· HQI200:1l- ':·.        2151.".
           : HJ2120Q:a"-- :-         2.75,
           . Hit.f20(19·· ..         27:!5f.·:-

             n:1~~: ;:~·.·
423
                                                                                                                                                                                                   ......... : ': :            "           '   .... :   .       .      ..     .. : .....

              10,MlAM                                                                                                                                                                       RETIRENIEN1VALUE, l.LC • KPKF.Book:s .
                                                                                                                                                                                              PaymEmt$ to License$ Defendant$ ·
                                                                                                                                                                                                           :Marc:h 21109thrGugh ;March 2010


                          ·~-               -~: Num::                                                                   -~--                                                                              ~~:-                                                                 . Aooo..n:                                                                                                                       Balance.:

                                            : 312:51201-D          . 41130 .. -'. R:imdl-~ N, Foremtlli. .                                                             cori;~!Ofl_                                                                              AP'Mik'IIJroA'lAAOIRAA'I!.m       .WelisFAi1oowe"~a:                                                                                                         ·-500.~0.

                                            : J/251.201 o          · 4B3C         .. ·. Randtt N< Fore~                                                                                                                                                         AP'Mik'hlroNTRIID IMPU IMl... . W&U.S FI\RGO BASii.~Wi~                                                                                                      · u.oo·
                                            · 312:51201 D _ : _ . _.t-970 ... ·: R:mndd NT FmrMn                                                                                                                                                                v.au!FARGOBASE·&!Oi ·            · "lf'I.IT··                                                                                                           -!GOO    oo··
                                              3125/lOJO             4S7D                · Re:ndd N.        For~IM'l-                                              :: CHent:. -D~:Itld o:wttfT~d tAAc8781-.a64):                                                 AP L.oi•lor,OC.TRAD IAALFG 7~5 :   WELLS FAAGO 11!\Sii.:- ~59 :                                                                                    •-isoo:oo
                                                                                                                                                                                                                                                                                                                                                                                                                    -2,¢00.00.
                                            : 312512DtD .           ot-970              .. Railditt N. Fii.erMn                                                        Tolal$a.maufrt~JD,OOD_,                             .                        :      -APLiirl!er,DC-TRADIRALBL36l .·                   : .WEU..SFARGOBASE.>:J.VJG
                                            : 3125.120!0        ·. 4970 ·                 Rand-1!1111 N.   For~mm                                                      Ucenue: -~dall N. FClr~n (10'%}-:                                                .. AP Uinll .. ·                         WOU.SfARGOBASE-8459                                              552.U                                   1:~:~~··
           :·:ct.m                         ·: 1211712009· ... EFT·:· ··RarJdl!llN.Fnrunzm&Au:ochrlea,UC                                                          ::. Cammlulon·                                                                             .:APCIIm.Jih,c.IR:ALNL 7140                        WEU.SFARGc'lt~A!iE-8459                                          552,85                             : .-3317.10.
                CMok ·
           :::. Chfrek.·
                                            . ·12f17121l09 :. :·::.EFT ..·
                                               1211712001 ·.. · EFT.
                                                                              Rlnd11dlN. FDmTJ:an &.h.toel.-m•. UC
                                                                              ~nda11 t.l. fonm..n & P.uoQ-:tes, UC
                                                                                                                                                                      Commlaalcn · ·
                                                                                                                                                                      Commlulon ·
                                                                                                                                                                                                                                                                APCimllh,c.IRA lNG 201C
                                                                                                                                                                                                                                                            . APC11mrth~c-JAALNL. 7112 .
                                                                                                                                                                                                                                                                                                              . WELLS FAAGO BASE-11459
                                                                                                                                                                                                                                                                                                              . WELI.SFAAGO BAS~·M!lo&
                                                                                                                                                                                                                                                                                                                                                                                5:a2,11S
                                                                                                                                                                                                                                                                                                                                                                                552,15
                                                                                                                                                                                                                                                                                                                                                                                5"52:85·.
                                                                                                                                                                                                                                                                                                                                                                                                                        j~:~
                                                                                                                                                                                                                                                                                                                                                                                                                   : -1,65M5.
           :: Childi:·                      : 1211712009 ·: ·. EFT : · :· :: R~:n~ll N. Ftxfm1:1111 & Auodfl"les, UC                                                  Commbalori.                                                                               APCMUtil,c-.IRA Pl..l 9"30.                   ··WELLS FARGO BASE.- 84S9
                Check·                     :.12ff712009: ... :..EfT." .. :._.Rm.ria11N.t="1Xem:ail&~.tn,LLC                                                           Cornmlulon·                                                                           AP Comrth,c.IM LFG 5Ge                           . . WEil.S FARGO BASE - e-159                                      552.85 .                                ~1,105.70.
           ··CheCk;·:·                     :: ·12f17fX'Oi :· :..EFT. ·:. ·. .Ran-diiH N. FDI'&man &P-!aCia1H, LLc·.. . . .                                 Col1llt1loalon.                                                                          . PtPCa1l'\llt1,L-IRAL.NL26A . .             . . VIS.l.S FARGO BASE.... 8458 ·.                            :1,122.41                               :-10~101.67        .
           .:· Ch~::.                        : 12117!2001:i :· .. ·.·EFf".· ·.· ·A.:na~N.ftl)l:em:ari &AMod.w,, u.c·: ·:.                                  ..·.... cammiuiQI"'.                                                                                 APCemrth,kiPALlU~:.                              ~S FARGOBASE..;M!it :                                     ·1,122.43                                    ~.97i.«:
            .·.C:hed(.                       :·12117!2009 :·:·eFT·: ·:.·.·RandariN.Foreman&~me•,U~:·-:·                                                          .. cammlnloo                                                                                .APCorMh,L·IML.IIL7Ml:                             WELLS FARGO ;IASii.·-IH59             ·                    ·1,122.43                                    -7,M7.01·
           ··:: Ch~.::                     ·:· 121171%009,. ·:·.EFT·.·          Ran~rl N. Fooremari & ~ate.. LLC: · ·                                      :. : · :-· Comm!Aion · ·                                                                         . APCimJ!h,L-IMING201.                            · WELLSFARGOBASE-11459                  ·                    ·1,122 ... 3                            : ·-e.734.66.
           ·:. Ch-t!ok·:                   ·:-_1:V1?12:Q09 ·:· . ··EFT···                 Ram~aJI    N. Foreman &Auodates; LLC:                        .   · · · · · · CoinmiHiori ·                                                                          APC•mJth,L·IRAL.IIL 7112·                         WELLS FAAGO BA8E·-IH69                ·                     1,122.43·                                 -6,512.16 ·.
           ·:.Chedt:                        : 1211Tncos·:.·:.err..                :.·:.Randa~N.FDI'"eman&As&od:atu,LLC:
                                                                                                                  ·..                                      ·· ··.·.·commlselon·                                                                               APComrth,L·IRAPU 930·                            'WELLS FARGO BASE-8459                                       1,122.43                               .-Mh,L4MAGLDB:l                                WELLS FMGOBASE-11459                  .                     1,122.43 .                             : -2,2«.86:.
                                                                                                                                                                                                                                                              APComrth,l..IRAANI521:                            WEil.S FARGO BASE-8459                ·                     1,122.43 ....                          . ~1.12:1.~.
      .·      ~S
           ... :Chide.:
                            · ·               l~l~:E                iS
                                        : .. : 12/17.12009 · .....SFT.       ~
                                                                                          ~=~m~E~HES!:~F
                                                                                  ...: R11ndaH N. Foreman &As:Jlx:I•M,, Ue · · · ·
                                                                                                                                                           .           ~~$E..IM(m1~2~~
                                                                                                                                                                       Cotnminlan              . . . . .            .      ..
                                                                                                                                                                                                                                       :
                                                                                                                                                                                                                                                        · · /VlCarMh.l-IRAPU 1-40
                                                                                                                                                                                                                                                                Ytfilli.S FARGO BASI!· 54!:19 .
                                                                                                                                                                                                                                                            · APMu~~rr,M-IRAAXA804 .
                                                                                                                                                                                                                                                                                                               'WEU-5 FARGO BASe- 8459 :.
                                                                                                                                                                                                                                                                                                               :.SPLIT-. . .· .· .· . . · ·:
                                                                                                                                                                                                                                                                                                               WELLsi=AR.GoBASe... e..&9<
                                                                                                                                                                                                                                                                                                                                                                           .1.122.43.
                                                                                                                                                                                                                                                                                                                                                                          l!ial.OO
                                                                                                                                                                                                                                                                                                                                                                                               : 8,800,00
                                                                                                                                                                                                                                                                                                                                                                                                                   ... uc:
                                                                                                                                                                                                                                                                                                                                                                                                                        -8,1!100.00·
                                                                                                                                                                                                                                                                                                                                                                                                                   :-6.~.00:              ..
            :· thf!:Ck:"               .      1:2117120&9 · · ··EFT      ·. RandaR N. Fort~man &AModaJe-1 UC ."..                                                      ComtnbniJMJ·                                                                           f!.P Mulrer,M-IAA LU 8~ .                       ·. VvRLB FARGO BAS5.- 8459              :         ........ "660.00                                   : ..5,2210<00:.
            _:Oheclc·:                  ····12117/"iCOII ··.···EFT:       ·:R.ondaDN.Foreman&Assoolalti,LLC.".                                                         ~mtntu.ion:                                                                            f4P Mu~er,IMAA I.NL 1-40                           'v'1iELL.& FARGO BASI!:- 8459        .                   660.00                                   . -~~:E     ·_- Coli'ln'lm...lon ·
                                                                                                                                                                                                                                                                ~::l~:~~ti;~9~
                                                                                                                                                                                                                                                            .. APBI1cl!lort.S.fM LFG U3                       V,U,S FAAGO BASE.CIH50.                                          712.74                                       .-712.74 .
                                                                                                                                                                                                                                                            · APBI1o!lort.S.fRAPU1Ml:,:                        WELLSFAAGOBASE.-8459.                                            712.7'                                          D.OO
              ChPJCk::                    :: 1f1f?,~19        .EF:f. · ... R~r'rd.ll:lt_N •.F~e~~~                     &-~~~t,           LI.C:.                .. ·.. CommM!m.                                                                                                                                                                                                                                                  pIl74<1       .       ·· ·· ·' ·WCLJ.SfAAGOBASE-114~9.:
              ~=                              ~~~~:::: .::.~:~                          ·:;:.:;:-~:~:::::j~::                :·                                        CIIOnt o,;uglo; &rb. (Ur81"3i~li)        ·
                                                                                                                                                                                                                                                            mti.S FARGO BASS- Wa                      ... ."..SPliT·· .."." .. ·.· .. : .· ... . .
                                                                                                                                                                                                                                                            AP llor1c•.0 MU 814. : . ......... C. WELLS FARGO IIASEC(I.I69 ·:
                                                                                                                                                                                                                                                          :AP.Sori00 .                               ..000.00 .
               Che                         10,40AM                                                                                                                                                                     · RETIREMENiVALue~ 1.1.c- KPKF sooks
                         o2i:w13                                                                                                                                                                           Payme 11ts                     to Licen$ee Defendants ···
                    · . :ACcr'*ai&UI$.                                                                                                                                                                                       •Marc:h 20011_ ill~ugh Match 2010

                                  •ti'P"                          ollbi ·           · Nuni                                                                                                                              --~·~:_:                                                                 · ·Aooount · ·
                   .....Check :·                     .. "10/30J2\lo9· .·. ·2724·.                 R~ymon      G. Ch11dwiQ;, Jr..                                             ::   u~ee:·Ra'frr!onG.ctiZidwlok,Jr,(12",o~,):                                                        AP-I ... ,R~RAAXAOCOdwl\828: ·                      . WELLS FARGO BASE~·w;a·                                                  821AS :- .                                    .-I~M.~:
                       · Cllook ·                             1211712009 :: ;37~7· · ·: ·Rnyi!)OI1 G. Chodwlot
                                                                                   3757 .. '." .. RqymooG.Chsd!Mc~Jr.:
                                                                                                                                                                         .::·Com~""'*                    · ·· ··        ·· · ·· ·                                                 . AP Good,A IRAJPI103 :
                                                                                                                                                                                                                                                                                     AP Good,AIRAU'IL 782:
                                                                                                                                                                                                                                                                                                                                    : WEUS FARGO BASEC845D. :
                                                                                                                                                                                                                                                                                                                                   :: WEUS FAAGO BASE··H$9 ..
                                                                                                                                                                                                                                                                                                                                                                                                           . 621.48.
                                                                                                                                                                                                                                                                                                                                                                                                           . 621.49.
                                                                                                                                                                                                                                                                                                                                                                                                                                                             -3,107.45
                                                                                                                                                                                                                                                                                                                                                                                                                                                            '-2~5.96 ..



                                                                                                                                                                                                                                                                                                                   . .. .• ~;~::;:~g~~:::~f
                       :·Chllck ·              ·· ·· ··                                                                                                                                                                                                                              AP Good,AIRA PU Ba82U9..                                           ·1~2:1!11·
                         Checll:                         ·· 12117mltJ'11-... ·. ;-.75'1..... Ri!I)TO_M G..Chadwlck,. Jr: ·                                                                                                                                                                                                                                                                                    62U9 ·                                         . ~1.4&·:
                                              . . ·.· -:1211712009. · 3757 ·.' RoymonG.Chodwlo~> Jr.· ..                                                                                                                                                                                                                                                                                                   ...621.49

                                                                                                                                                                                  ~~t;J~~:~c:,l~dtion~l~\67&1-31!cl                                                                 f~~~J£::.                                           ij;~;;~;~;g >•.                                                      :::~
                        -Chocl<                                                                                                                                                                                                                                                                                                                                                                                                                              .... ·0.00.
                       ·.ChMok; Jr.·                                                               U~ll;~R8i~~.CIJI'¢wl:dt.Jr.H2.SE-8451. ·.··.:·.··.·: .. : .. 850.00:... ·                                                                             . -3,900.00:
                                                                                                                                                        .. .. .. .. . .                                                                                                           APB•th,P.TRAOIRAF'UOOO· ·.··.~SFARGOBJ\SE-&m· • .: ".::: :. :'$!0.00.                                                                                                   . : -3,3DILOO.: ..
                       ··co.Md1' ~ ..rWHan,R~TRAD IRA UJ 999 ·. · VIELLS FARGO BASE.-:8451li                                                     3, 173,!1~: .                                       -                                1~1~                J~~               ::=g:~:::;::
                                                                                                                                                                                   :U11 .                                    ·3,300.00·:··
                 . ·-" .."::che~-". ·· ·· ·· ·· ·: :li11J2D~C                   ::·.o~-706·    ·: RaymOO G.Qlach!ck,..tr:."·                                                                                                                                                        AP Bot'oo,Ooup-TRAD.IRAAXA 994 :                    WI;!.LS FARGO aASE-·8459                                               66D.OO                                      . -2,640.00.
                 · ·· .".:Ch~·_-                 · 3111Jl010                    .· -4.1~·· ··· Fi.aynM1.G,etuuJMck,J~.                                                                                                                                                              AP BerlMok_,Jt.                                                                                                                                                                 APBflrtfl;~9"'tft4.01AAAGL130 .:· _WEU.BF~GOBASE·Me-9                                                            ... 1580,00. ~~-::::'ti:-=                                .      0.00·
                                                                                                                                                                                                                                                                                      .     . . .. . . . .. ..         . . ·..         . . . . .. . . . ..                                                52,981.77. .             62,1101.77..       ~
                              Tob!I~G.ChidWioic;Jr,.                                                                                                                                                                                                                                                                                                                                                                                                          ti:Oii.
                           ·.- RaymoodHII
                       ·'CI1eoic            .. : :u.m2o10-:: .: 4476.    • RaymondHI~--                                                                                                                                                                                         . : wElLS I'ARGO BABE-1459- .: ..•.• -~PuT·        . ·. · · · ··                                                                                 . 10,000.00·.             ··~1n,OOoon.J&J W ~~.   .        .. WELLS FARGO BI\SE·· 6459.                                                           1,000.00                                          -li,OOQ.QII.
                     . ·. Ch""": ............... 21251Z010 ·. . 4478 . : Roymond HtOO                                        --B,OQO.OO ..
                                      ...... < 2/25/2010 ... 4476 .... RoiY'T"!'d H~' .
                                                                                                                                                                                                                                                                                :-:>:;=:~:j~t~;~~: ·.·· . .                      :· :-~tt:~=~g::~:~=~:::.
                        . Chaol~~=~:j:J~~:: <                                        =~~~g~~::m
                                                                                                                                                                                                                                                                               :. ·pp Patllinon,J&J·AXA0"1· · · .· · .·:· · .. · MU.S FARGO BASE~ B4!5i):: ..:·
                                                                                                                                                                                                                                                                                                                                                                                       .                   :~:::~--
                                                                                                                                                                                                                                                                                                                                                                                                  ... :1.000.00 ·.·
                                                                                                                                                                                                                                                                                                                                                                                                                                                           : -4,000.00-
                                                                                                                                                                                                                                                                                                                                                                                                                                                             .J,OOD.DO.
                  ·: .:. Ch.,.k.                  2125!:ro1C ·.• ·.:. r\476 . .·. RoymondHII,                                                                                                                                                                                      AP P...,.,n,J&.J LFG 183· · · · ·. ·;.; ·WELLS FARGO BASE· 8451..                                                       ·1,000.00                                         ~,QQD.OO.
                 ...      Ch•ol<                  2!25/Z010·:         447e. ·:.R"'"""f'dHII ..                                                                                                                                                                                 .. ·"loP P~h,J&J PU 140                 .. ·: . .. ·. "Wa.LS FARGO EJ.P.Sfii~ IH!l!U                                  · · ·1.000.00 ·                                         ~1,000.tt0
                   · ·: Check·                    21251201 D .... 447~ . . R_"'"""f'd Hll ·
                                                                                                                                                         .          .                        .                                :
                                                                                                                                                                                                                                                                                 · AP Po1eroon.J&J AGL 130 ...........WELLS FMGO BI\SE • 6459..                                                           :1,000.00 ·   ·---;-;=""""·                                0.00
                              Totol Ro)mond Hln .-:
                                                                                                                                                                                                 .           .
                                                                                                                                                                                                                                                                                                                         · ·· · · · · · ·   ·                                                             1o,ooo.oo ·            . 1c,ooo.oo·                      : 0.00 ..



                          ~}"'""'"!!§ ~~·· !§~!3§~/.>
                        . Check                             "911012009 :: .. 182li ·.. ·.·.. RiUw Flmtneh'l1 Serl[cR$, U..C .: .:
                                                                                                                                                          .                       ~~~
                                                                                                                                                                    ··:.Wong ('51-!:1~1~) Ce.mmluJ.ar~
                                                                                                                                                                                                                                                                ··········~ff,f··· ~~::::
                                                                                                                                                                                                                                                                                   "N' Wong ANI &52·:··                        .:. _:: !M::LLS FARGO BASE~ MS9
                                                                                                                                                                                                                                                                                                                                                                                                           · ·1co.oo
                                                                                                                                                                                                                                                                                                                                                                                                     . "100.00 .
                                                                                                                                                                                                                                                                                                                                                                                                   . . :100.00
                                                                                                                                                                                                                                                                                                                                                                                                       ·100.00.
                                                                                                                                                                                                                                                                                                                                                                                                                                       :-~:OCf                    -100.00·
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ...o4Cfl.OO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  -300.00
                                                                                                                                                                                                                                                                                                                                                                                                                                                             . ·~200.00 .: .
                                                                                                                                                                                                                                                                                                                                                                                                                                                             . -100,00 ·.


                                                                                                                                                                                                                                                                                ·
                          Chf'l~                             9J10fl.00.9::   .1625. ·.· Rtzor~~iid:e~t.$endcU,LlC ·:·                                           .:· ..:: Wolri~(G7JI-1S4)CDmmlu:lon.·· ·:                                                                         ··N'Woot:~TRA.2.8'1.:     . . . . . . . : .. ·:.·:.'M:L..LSFARGOEIAS~-&4!SO"                                         :100.00" ·.·                                           . • O.OD .·
      ·''···   · ·· ·· ·chool•:

                                                     .:·.:jn~:::
                                                           ·IWH!ZOO:i:
                                                                                    ~=:
                                                                                    1660:
                                                                                                   ~=-~=~=:==:~::.
                                                                                                  -f';aiw"Flrlaric!,ISeNicQ.s, U.C/ :: .:: :: .::
                                             .&f11J2009 ·:· 1660. . R.ZO,.:JtJ.ilanda' S~; LLC ·.: .·.: '.··.
                                                                                                                                                 : ·: : : ·       . ·~:~:~g::t:~::.
                                                                                                                                                                                                                                                                                                                             ·:· ... :.!IJEU.SfiAAGO BAB!=~.IW59...
                                                                                                                                                                                                                                                                                                                               .... ·MUS FAAGO SA.sE! ~.!459.
                                                                                                                                                                                                                                                                                                                                                                                        · ·· ·· :. ::: ::: .. ·
                                                                                                                                                                                                                                                                                                                                                                                       ::.:::: :·;~:~~:::.:
                                                                                                                                                                                                                                                                                                                                                                                                      . 3,60-a.~.
                                                                                                                                                                                                                                                                                                                                                                                                      · 3,FJOO.OO ::
                                                                                                                                                                                                                                                                                                                                                                                                                            .... 36,000.00.·
                                                                                                                                                                                                                                                                                                                                                                                                                                                  ·
                                                                                                                                                                                                                                                                                                                                                                                                                                                           .li),COO.OO
                                                                                                                                                                                                                                                                                                                                                                                                                                                           -32~00.00
                                                                                                                                                                                                                                                                                                                                                                                                                                                           ·2ll,IOO.OC · .
                                                                                                                                                                                                                                                                                                                                                                                                                                                           -2&,200.00 ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                           ~21,8Co0.00
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .


                    ..... Chool< .......... · W11!21l~9:. < :1660 ._-: RozorFinondoiSorvi"",L~C:: .. ·.···· ........ : Abema11ly(6781-217)Commlo~on·                                                                                                                 ·· ·· ·· ··API\bemll1hyl1ll782                        .... :: WELLs~MGOBASE,·~g•                                                 :·3,600.00 ::                                        -18,000.00 ..
                         ·Chl!lck ·.              .  . : ·Bi1ttlO"D"g ·' ~660 ·                    Razor ArHilnda! Serv~cea, LLC: ::·. ·. =·:. ·:: ·: :· ·· '. ··:: ·· .. Aben;~a_I)Jy (6781~217) Com~an ·                                                                         ·pp Abernllttr;' lNl74'0: ·:·                   ·· IAELLSFARGOBASS~:-M:S9:.                                        : '3,1500.00 ::                                      -1~,400,00 ...
                                                                                                   RaZor.Fl~rid-~ti~CM,UC .: ·.· ::· . ·::._.·:.· ·=·· : :. :. AbemaCJy(671S1-217}Com!Nulon                                                                                         AP~milthyANII\52·                                  INEL..LS FAAGOBASE---8-459· .                                                                                       -1o,aoa.od
                         "C"h;mt :
               ... _;·::~::·;
                                           .. : ....... .MHt2009< ... 1680.
                                           ~- ····:·::·:·:n~:..:              · :~=:~.:_::==~::::::::tfc.~;:.:·:: · :-·..-:·:·: . . . . . . . _::=.::~ro~:~:;~g~;=:. ~ : ..... :::: ::·::-:: ::·.:·::-::::==~~~·-.-.: · .... :.:~~~:::::t-:::::·:··                                                                                                                                                ::::::~:·
                                                                                                                                                                                                                                                                                                                                                                                                     ···3,600.00 ·
                                                                                                                                                                                                                                                                                                                                                                                                                                                            .;7,200.00 ,:
                                                                                                                                                                                                                                                                                                                                                                                                                                                            . :-a,&DO,OO ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    o.otr ·
                       :·ctlf!Ck ·.
                       :~::-.:·            · · · · ·:l~~:::: .·:.:.-~::·: :·:~:~=.~:z~~:::tta:::.: . · · · · · ::--:;.·~~~ci~!,~~~-~~-on
                                           .     . · · 911 rrzocig·.: :.: :.1000: ·: _-·RazorFimlnci.!ll' Servlo~ 1 lLG .·. . .                                                   Abema1£1y(67B1-21nCommlsallll1                                                                    NJ. Abemftthy rNG 0315. .       . ..
                                                                                                                                                                                                                                                                               · ·-~~~~~~--~ .. ·::. . :·.::::tti;lR~BME~·wg:·.
                                                                                                                                                                                                                                                                                                                                        V'.IEUS ~~GO BASE~:I-459·                                     : 3~0(l,QD :
                                                                                                                                                                                                                                                                                                                                                                                                  ·:_::eric."~:
                                                                                                                                                                                                                                                                                                                                                                                                                                 · 2,4oo:oo                 · ~2,-4tio.ac : ·
                                                                                                                                                                                                                                                                                                                                                                                                                                                              '1.$00.~0 .


                       .:~~ :                             . . :u~:::. :- _ :~:: ··>.>::i~~~==::: ttg::.::·                                                               :::=:··L:;!*=·-:~:·,O:a.~%)::                                                                     :. :: :-~t:~~~~:~:          . ·::...··.: . IAIELLSfARGO
                                                                                                                                                                                                                                                                                                                      =~=~g~t·=~:.                                                              · ·: .:~:~                                                  . '1 ,200,00 ...


                                                                                                                                                                                                                                                                ...
                                                                                                                                                              :::= . .                                                                                                                                                                                                                                                                                          ~cc,QQ :
                       ·:Chl!c:"k :                       ·. 9/1~1i:':IJ09·.·. ::· ···1-li!Hi.... _.·ru.il:~t-flnliriolll Setvio.et 1 Ll..c:·_                ·:. ·: .. :L111Cour(8781-180) Comml!Mlon                                                           .     .            i....I';Cou' LFG
                                                                                                                                                                                                                                                                            . · :_..: fiP            ~
                                                                                                                                                                                                                                                                                                     ·                                                        BASE~ !-459                        .· · ·. · :~c.c-0 ·                                                 .o.oc .
                    . _:g:::::                             ··~=:·-:_:_:J:::. ::-=.~:~~=~=-~::t±~:::·:.                                                                       ··.~~=~=~~~~~J;-~~~n:                                                                           :.·:·~~~~-~~~~?9                          .. _._.._._:_.::f~-;~~~~E~-~~~:                                      :: :>:>::~~.-:                         ;2,40Ul6                  ~2~401.08          .
                                                                                                                                                                                                                                                                                                                                                                                                                                                            >'.·~~~·~~          :.
                                                                                                                                                                                                                                                                                                                                                                                                                                                          . -P~-1~(
425
                                                                                                                                                                         Fi.ETIREMENTVA,~UE, LLC ~ KPKF Books
                 0212~13       ..                                                                                                                                        •Payments            to Licensee PE!fE!ndants
                                                                                                                                                                                         March 20091hrough   Mamh 2010 •

                                                                                                                                                                                                                                        A~nl--                                                                                                                           . "&.i!en......


               ... Rir:IJ.Int:Etta:os ..            . . . . . .. .                  . .. .. . . . .             . ...
                 ChoO·· ·· ····-SPLIT-·:
                                                                                                                                                                                                                       AP lul'lm Ll.G HU 81' · · · · · · · · · · · VIaLS fARGO 111\SE ·e.4SV:                                  :wo.oo
                                                                                                                                                                                                                                                                                                                                                                                   ~~ 1 ooa,oo
                                                                                                                                                                                                                                                                                                                                                                                   -4,SOQ.QO ·
           · C~&ek ·       · · · · · '1ll/'LV2Il09 · · 2-"l ·                              · · Rlctuu'd Ev!ln:el. ·                               Total$ •maunt$500,000                                                AP luzom U.C ~NJ: 761.                 . : VIaLS FAAGO 111\SE -.l\.459.                               .$110.00:                                             4~000.QO
           : Chook : • ..........1=Q\li1 ·:. 2~~ .                                         :. RldlordEvono                                        :u....mw,ft:ll"ooalilllm~v-m(1%l.                                    APLuztmU.Cn.ABC4.                                 .. "IMUJ.,SFAAGOBAS!Oi-&4!59.                     . .MO.OO.                                           . ,3,500.00
           : Chook:                   1CIZ1J2009.       2~l :                                       Rlct>~r4   J;\lano : ·                        CommJ;IIIoo :· ·                                                     fJ;PL.u:a::IHllll.C.IoJ(A1-"ft                    ... Vd:l...l..SFAAGOBAS:e:-·&459·                    ··wo.oo·:                                          -3,000.00
                 CMelL .· · · · · · · · · · · '10t'Z212009'                 ;;!-4'':1 -::.- R]r:fn!.td E'.tami_. ·.                                                                                                . AP i.u:Z!;f'n U.C LNL 7-4Q..                    . . ·: .. ~FARGO SASC:- B-41li9:                              500.00 ...                                  . ->,5oo.OO
                 CMok                                l\lfZ2.12009       · · 2«J · .-. RJclw'd ~.w ·'                                                                                                               : AP Luu.mtLCING201.                          .. ·:. ·: .. WEI..LSFAAQOBAS.E·.S-4!9·                            500.00.                                     . -~.000.00
           ·:CMctc : . ........ ··10/22:.120011                             24-43:- .· Rld1~d Ev..,.                                                                                                               . AP Lun:m liC ANi 85-2                                 WELLS FARGO BASE - 845:!1.                              500.oo·:                                    .-1,~~.00
            Cf1a.dt- : .                       . 1c-122!20os                2«a · ··· .fllctJI'l!1:l avi..n.: · ·                                                                                                    AP W-11»m U.c -~ ni .                         V'JEU.S FARGO SASE - 6-46t:                                . MO.oo: ..
                                                                                                                                                                                                                                                                                                                              ·. 500..00 .:
                                                                                                                                                                                                                                                                                                                                                                                   ~1~0DO.OU .·
        ··:·Check:·                                 .:10122.!2009               2+4~-               Rl~;t~WdE:vft·                                                                                                     loP Lu:z,m LLC LrG 5$6                      'II.HJ..S FARGO BASE~ 6459-                                                                                       -500..00.
        . .: ChOcl: · · · · · · · · · · :1 =c09: .. 2+I>O,. Jl'! U3 . . :• :.: :.: :.' VIaLS FARGO 111\SE·l\.459·.                                   : 10000·:.                                            -20000 ·.
                                                                                                                                                                                                                       AP Nolghb"'" U!l n1 · ·         ·' · · · · WELLS FARGO BASE-l\.459..                                    : 10000·:                                             -100.00 :
                                                .:~=: :. . ~=
                 Ch•gk .·.·                         't21JJ2008::                :J.5-5-S. -.         E.vlliM .· ....................... : ... Tutdl t Amount: :!0,000.00= :
                                                                                                    Rl~lr·                                  .~=~~~~:~~=1{%,..                                                     ·: APTho"'''*f1'1'0«1,T IRA /\loU 52 I. . . V•ELLS FARGO BASE.,l\.459 . . .                             · ·... 110,00 .                                             .-.116.00 ·.
           ·. Chl"cio ·:· ·                     · "12./~Df.Z"OOS. · · 3680 · .                      Richard    Evan:~·                                                                                             . . APThornpo:On,T·IRAPU UD:             .:!JVe..l..S FARGO BASE"-:1459 · .                                 . f16".00.                                                0.00 .
           .· Cllock                            . •12123/ZOOS                   3792:               lllc!>•rd Evan> :·:.                                                                                           . "'lllra.LS FARGO BASE -·8459                          ·;.SPLIT-·                                          .         .                                           ....suo .
           ::ch~:                                   12.12l/,ltl('t9: .. l7uz··· ~Chitd~iu·                                                                                                                             NJTho~,T PJfA      804               .           · ... IIJEL.1.s FAAOO BAsE·- !.469                          86.10.                                          ·.-402.70
           ::Cheek.:· ·                  · · · · · :12J23f.l001l."." . 379:i." · ·. Rlch~rd ~nB ·                                                                                                                      APTho~,T W 08$ ..                                . .. WSJ.S FARGO BASE 'l\.459                               86.10.                                          :.-S16.tiQ
                                                                                                                                                                                                                       APThompoi>!I,T LFG 7-10:                           · ·•r.S.LS FMGO BASE·-84l!9 .                             88.10                                           . -4l0.$11 ..
        · .".ChcG,c·.: ·
           :. Choo!< .
           . :~::::
                                         :· .. : ::12l231.200i ·
                                                . .12J2J/20C~ :.. .: 371)2 .
                                         :·. :.-:.~:g:·:·: ···:~~:·.
                                                                             .3792:             "Rictlard~~-
                                                                                                    Rloll•rd .......
                                                                                                    -~:=~:·.-·.
                                                                                                                                                                                                                       z:~=:~~~                                 ' .• .• ~~~~g~~:::~: ·.
                                                                                                                                                                                                                   . liP Thompooo,T LFG.ilE'!:: ........ :·WELLS FMGO 8ASE.'l'459 :.
                                                                                                                                                                                                                                                                                                                                    Bli.1o:
                                                                                                                                                                                                                                                                                                                                    96.10• ..
                                                                                                                                                                                                                                                                                                                                    08.10.
                                                                                                                                                                                                                                                                                                                                                                                      -3-!4.-10·
                                                                                                                                                                                                                                                                                                                                                                                    : -258~0.
                                                                                                                                                                                                                                                                                                                                                                                    ·.-112.20 .

           ::~:::
          ·:·CI10<11:
                                .: . :.-·::·:_:~:: . . ·.:~~=r . :-.:~:==:-::·
                                                · 1nl2lUO ···:···.roDS :·                           lllcl>llrdl;\1..,. ·· ·
                                                                                                                                                                                                                     Af'Tho...,....,TA~L002 .
                                                                                                                                                                                                                     APTho_..,,TANI521 : . .·•
                                                                                                                                                                                                                     Vw1!l.LS FARGO BASE,-
                                                                                                                                                                                                                                                        ·: :·WEU.SFARGOEIASE~l\.459 ..
                                                                                                                                                                                                                                                            :WELLSFARGOBASE··fol59 .·
                                                                                                                                                                                                                                                           ··.si'LIT··• · · · · · ·'
                                                                                                                                                                                                                                                                                                                                    06.10
                                                                                                                                                                                                                                                                                                                                    .86.10.
                                                                                                                                                                                                                                                                                                                                                                                    :: '16.10.'
                                                                                                                                                                                                                                                                                                                                                                                         o.co.
                                                                                                                                                                                                                                                                                                                                                                                   -:i,Dil!59<                                            . :300. 00.                                   . . :.-2,400.00:
           ::ctlSGiL:                           : ·1n12010 ·.:·.:·.. .".~: ." :· . rudultdE'ol'.l!lll'!l .                                   :..u...,...: :Dont1Beobo(9%)
                                                                                                                                                  ·Comm~rm:      · · · ·
                                                                                                                                                                                                                  .. APJ~u,D-IRAAXA99<4. ......... ·.Vi'EUS~ARGOBASE:,..!-459 :·
                                                                                                                                                                                                                     AP Jooeo,O-!RAAGUBL· ·. .      . . . . WELl.S fARGO BASE· MU9 ..
                                                                                                                                                                                                                                                                                                                                 !.110.00
                                                                                                                                                                                                                                                                                                                                 3W.OI)·
                                                                                                                                                                                                                                                                                                                                                                            . :. -2,100.00.
                                                                                                                                                                                                                                                                                                                                                                               . -1,100-.. 00.
       ·. ·.:: Ci11!fCk :                      .: 1nJ2Q10 .· ... · . :4006: .· · R!ctnmUiY.Rn•. :.                                                                                                                                                                                                                               :100.00                                      .."'1,500.-oo·.
          :-. e11~· ·                    ·: · · · =1nm•o .....·.. 4006· .. : FUchard EY.an• .:                                                                                                                       APJMM,D-fAAPU"PaO ·                 · ·-'NEU.SFARGOBASE·IW59 .:·
                                                                                                                                                                                                                   . APJOQ1118 1D-IRAGFG089             .                  .WEllSFAfUJOBASE.Ll!-':e-9 ·                          300.00 .                                        ·1,200.00
         . ·. Cl1ecli.                          : 1n12010 .:. . .. 4006·          : Rfdlil.rd EV.11n5· :.
                                                                                                                                                                                                                       liP Joo01,D-1RAAXA 09f ·                    .. : .··.WELLS FARGO BASE ·Wi9                                300. 00.                                         .·-1100,00
         ·.:.Cl\oolo..                          ..1ni2DlD :.· .. : 4006:·. :.Rlchml~v•no. :.                                                                                                                                                                                                                                                                                        ·..-.oo
           ·· Cheet~;· ·                        · 1n1'2010 · · · ·. · 4000 · ··Richard &am:···                                                                                                                    ··.·APJOftes,D,.JRAl.FG 111~..                   .   >:·:'NEUSFARGO BASE.··U5-~                             ··:IOO.M·
                                                                                                                                                                                                                                                                                                                                                                                     .. :wo.o~:
                 Ch~       :                · · : · ln/2010 ·. ."."··.wOe:· · · Rk:hrtrd :EV~mi :·                                                                                                                     APJooes.,D-IRA PU 1.. o.··                          ··wa..J..s·FAAGO BASE~ &459                         : 31!1l.oo.
      ··:.:Chock.·:·                            : 1n12010 ·: .: . :: ·.rooo; ·. ::RJolllird J;\loni .:.                                                                                                                 AP Jones.,[).IRA LBL 771                ............"'lla.L.S FARGO BASE.,.. ~9 .·                         "3-00.00 ..                .   . ..                   0.00:
         .."··   Ch~·.
         :.:Chock..
           :: Choolc
            ·. a-.m·.
                                                . !J14J201-D       ." .4081 ·· ·: Rich~rd Ev!!.lllt :·
                                                : 111.ao1o .. :.<1001'... :::.Ridlordl;\loni. ::
                                                   112112010 · · · 40i9: ·: · ·Riollord Ellono .:
                                                    1121~1o ..     · · .roaa. · ·· Richi.rd Eve.OI :.                                            Cllent:. Ellnoro P. CUtnlng• (8781-665) · · ·
                                                                                                                                                                                                                        ~:~~~             1:::::: <                >. ·>   ~+~G~ i!AsE: 64S9
                                                                                                                                                                                                                     Af'CHr! : ·
                                                                                                                                                                                                                       . Af'A                                                                                         .·1:.:·
           ··10~4f!AM            ..                                                                                                                                       •RETlREiviENTVAl.UE, LLd ~· KPKF Books
         . ."."OV:I0/13 .                                                                                                                                                   Paymet:t~. fi:Ji..ic~n$Eie
                                                                                                                                                                                          ..    .
                                                                                                                                                                                                       oer9ni:Jant$
              A~l·a..,ll.·                                                                                                                                                                    M•n:h ~ t\lroug(i Mareh 2010: ·

                           ·rypoo.: ·                     o..ta :·             ~urn:                                :~~omo;.·                                                                                                                              AtcDi,jFJ:f: .                                     ·&Pilt: ..                             !lol>it                       CI'Od~·.·
      . . : . Ch-eck-:                          ·Zf251'.2010: :.·:45~51..... RI:.: ·. :..... .                                                                :5.11~.00'              .•5,Wt.6!1.
             :Ciloe~ortF.Knox ·
                                                                                                                                                  . Co~(ln .
                                                                                                                                                    ComrnboiM
                                                                                                                                                                                                                                         WELL.S F="ARGO BASE. 6459: ·
                                                                                                                                                                                                                                         ,o.pStak.. UJon                                                                           1\P stokH AXA 1104 :                                  1Mli.I.S.FARGO BASI!- 8<15;. ·                            . 100.00                                                 . ·100.00
           -:Check .. ·                           .:612'9.12009          . :1082_·:.·.RobertF.Knox                                                  ~~IKI            . .                                                                :ntsklk.trll..NL5D,         .        . .. : ... :.\l'i'EUSFARQOBA.sE·I5459                                       · 1:00.00.                                                ·...eoo.oo .
           _::ch&dl: ·:                      : . ."617912009.". : . . 1082: . :· _.:RDbctrtF. Knox                                                  Commiallfan.     · .•. ·                                                            · AP stok.H. SLA 53<4- : ..... ·:. · :. '." ... _._~FARGO BASe::.:M~O· .·.                                         lOO.OC                                                 . -ISS .............. 100,00:.                                                                    . .. '0.00

              ~:r
        ·: ·.::ClloSM009 :c .. . j$(11j. :.'.RobortF.I•:·
                                                                                                                                         ... .':: .Amo'i-IAA(6781-1~1)Commlplon :
                                                                                                                                             · · :: · Cli'"tJoho.Arnoy~AA· ·· · · · ·
                                                                                                                                                 ·":Tollii$AIM!'nt 1~,000JJI> ·
                                                                                                                                                                                      ·
                                                                                                                                                                                                                               .... ·w;usFARGOBASE-S.5§: :. :.::.-Sf'LIT-·:.·:·· :. ::: ·. ··..
                                                                                                                                                                                                                                 . . APAA>O)'·IRAAXA!M :       ..... WEU.SFARGO BAS~- 1\-'5$
                                                                                                                                                                                                                               · ·: ·APAmer-IRAINGZOl . : .. c··
                                                                                                                                                                                                                                                                                                       .. ..      . . .. .
                                                                                                                                                                                                                                                                                                              1,:13!,00_-
                                                                                                                                                                                                                                                                      .. 1Ma.I.HAAGOBASE'.M58 ...... : :·: 1,23~.110
                                                                                                                                                                                                                                                                                                                                 :. :2,470.00
                                                                                                                                                                                                                                                                                                                                                                                                         .     :U~~::
                                                                                                                                                                                                                                                                                                                                                                                                                    .. 0,00:
             ·.ct~~· .            . ·iJHI/2009:. ·· ·.1?'91 . . . . :A.ober1~.t(n(l)l::..                                                           !I11:WfltriAA(B711,-ES)CommlulCil"l                                             ·· -iVELLSFAAGOBASe-usa:                                   ~PLIT-·          ..    .. . .        .         ·· ·· ··:        ·· ·· ··              ·::z~3Sfi.~S              ..;t,J$11,55:
              ."Cllock · :.: .: .; .;911!12009: . :1161: . .':~rtF.Knox·:.                                                              . . . . COentJohn~IAA··_-·                    .. ..                                            '."I\PSov.yeriRAING201               ..                'M!U.SFAAGOilASE-8459 ·                           .         · 589.16                                           ·.-1tl67.:Ji":
           . :Chock.: .             ·. 9/HI/20119 : · 1191·            : Robert F.Koox :·.                                            · · · · · · ·: . .To1ol Mmoun1:16,127.J179-1       .:l'itObertF.KmiX.:                                              . . . . ~IRA(8781-2.:208i··                 .:RobortF.Knox:                                          'CTI-Hale(67.S1-26J.)Comn:-lsalon                                              ... ·.APHI!Iet.NL782.::-..                               . ..WEUSFARGOSA.SE76459.::                                            50.oo·                                              -loo.oo ..
         . : Ch~;~cll; ............ 1DIB/2()pg: .··· <214!-.                           . . :Robe-rt r. Knox.:                                           Htla (67!1-2.63-) Cotnndllliloo                      .............. : .. : .. : AP Hart~ LFG &66 ·. ·                                'M3...LS FARGOBASE.o 8459 ··                                  · 50.00 ·                                                 ·50.00.:
         -:-:~:=:.-.             · . ·.... ·. ~g::09·:: .:~~                             .:==~:~:.::              ·· · · · · · · · · · · ..-.:_~~:::,a~~~~~:f.n~Co~~.ttJ~n .. ·                                 ·· .. ·.. ·· ·· ·· ::=ti~=~~~E.-~s.e;e: .: :::: :::t~·.;~X~?-~-~~~-~-~~~ .·                                                                    so.oo:. ·                :250.00
                                                                                                                                                                                                                                                                                                                                                                                                                      0.00 .
                                                                                                                                                                                                                                                                                                                                                                                                                   :250.00 _. .
         . : Cllocll                       :: ::1Cil3/2C09, ·: :;2211 ·· :.R                10:44AM:                                                                                                                                                     RETIREMENT VALUE; LLC ; KPKF Books
           . 0212011*:                                                                                                                                                     ·• Paynuuits tci Licenseeoefendant&
         .-::":~~~-:                                                                                                                                                                          Marcti.Z009 through            March 2010           ·

                          .Typo.                  .·no..            N~m                                                                                                                    .MIImb-:                                                         A~nt                                                      lil"!i:                                                 .eNd~·:              BliC:Bttotf.

                ~.                            10!2-9;-2009 .... .".2664 .      :Robert F. Knox·:                                               ·. Cllori!: N~da Hli11mo1HRA[t781.J01)                                                      .1\P Honioiuoii;N-IR/1 HU 814 .                            :WELts FAAGO BASE· 8469                                    50.00                                   :~:>O.QO
                Cllook:                       1om120011 ·... 21*!.             . Rol>ort F, iortF.KIIO>i:                                                                                                                                                  1\P HommO!t,N-!RA lN~ 7411: . .                           . WELlS FARGo BASE; 110.00
                ChoOk:                   ..   1012912009 :: .. 26<14       ::Ro!>ortf,Knox:                                                                                                                                                .AP Hmnnu•!.N-IRA Ull 792 .. ·.                    . . . WELLS FAAGO aP.SE • mo                                       5o.oil .'                                . ,100.00
                Cl1oo>c                 ..    1012912009          26&4      . ~f.KlJQ~.                                                                                                                                                    "IV' Hammli!ltt,N..jRA LFG 566: ..                     :WEllS f:'AFIGD ;S,Io.SI:!:-84.!Q .                            SO.OO                                        -60,00
      ··:.:clu~:             ·           ..   i0129/200g :-;::::2Gil4 ::: . :Ro!>ort f, leiiF,Kno•·:
                                            12i3CJ/2009.. ·:·3'Kl3 ._._ . _.·RobertF.KllOx::·
                                            1:moJ2ciGO ·.. .". 3103 ·: .. .".Robert F~ Kn~ur :.
                                            12JJDJ20D9: : . :. 39Q3 .·:. : :. Rot.rt f ~ Khr.ilt::
                                                                                                                                                                                                                                           .AP G... oli,A-!RA 1N(l201 ... :: · · · ::··. 'M!l.LS FARGO l!ASE··USQ
                                                                                                                                                                                                                                           ~g:::z:~~G~~
                                                                                                                                                                                                                                           .AP GOuoli;A-IRA lFG6e8..
                                                                                                                                                                                                                                                                              .·.                      =:::~~~g~u~:
                                                                                                                                                                                                                                                                            . ... ·:v,n;u.SFAAGc BASE·US9.
                                                                                                                                                                                                                                                                                                                      . .   ..... 10,00 ·.
                                                                                                                                                                                                                                                                                                                                              ...... .           :~:~
                                                                                                                                                                                                                                                                                                                                                         :: ..80.00 ·:.
                                                                                                                                                                                                                                                                                                                                                                                                          :-40<1.00
                                                                                                                                                                                                                                                                                                                                                                                                          . ·320.00
                                                                                                                                                                                                                                                                                                                                                                                                     .· ... ·240.00
        ·:. C!1oOrtF.KM•·:                                                                                                                                                      WEllS FARGO SA$E -M~f9·                 . :tPLl'l"-· .·                                                                                      H . Sl:         : .-~.s~
         .. ctlat;!i.: .                    2/liatl10 · · ··43n ·· ··Rol>ortF.Kn••                                                                                                                                                         :1\P GroyAA1 Corp PSP LU a99: . . • ·::WElls FARGo.WEc~:                                                              4927·                                      -<1926
           :· ·C~eek"·                      2/11atli0. :.43n ·: . .. RoboriF.Io~lt<
        ::·::Cl1oo>,·
                                   ..         ::n...:: '1::
                                              912912009:
                                                                               ~~::::~~~
                                                                                                                                                                                                                                  . :··:APfouotiRAANIB52
                                                                                                                                                                                                                                                                                                       ~~:~g~~=::~:
                                                                                                                                                                                                                                                                   ·: .. ::. :.·:.\VEl.UlFARGOBASE-3<159:
                                                                                                                                                                                                                                                                                                                                                               3;>2.00 .
                                                                                                                                                                                                                                                                                                                                                               =m
                                                                                                                                                                                                                                                                                                                                                            322.00
                                                                                                                                                                                                                                                                                                                                                            3;>2.00
                                                                                                                                                                                                                                                                                                                                                                                                      ... 1,f1C.Ii0.
                                                                                                                                                                                                                                                                                                                                                                                                         ·1,26,'1.~0
                                                                                                                                                                                                                                                                                                                                                                                                          ·-~.00
                                                                                                                                                                                                                                                                                                                                                                                                         · ..w.I.OO
             Ci1&clt                                  19~ :: .:.!WbertltlrDytdllppll.". ..
                                              912912009 ::                                                                                         Fatnt1M(6781-225)e:o-mmt..IWI .-                                               ...... MJFu~lt~RAING201. ..             ·:.:: . ·.:.WEU...SFARQOBASE-~51!1·:
           ·.Chflclt.                9/2912008 :·. 1!96 ·.. Rab«tleroyKI"ItPfJfl· ·                                                               -~suttiRA(67&1~225)(!(l-m"*-loo::                                                      NlFailsttR.A.LFG588 ·            .. ·.·. ·· 'ftl6.l.SFAR.GoeASE..;6-4:5Sr.                                       . 322.00 .                                     :-:12:2,00.
           :.. cn:tck· .·.           ~Ill: :: ::.1,98 :: .:_: Robertlllroylook·:·              1012/2009 :· :.2019:· :. Robortloroyipp•:                                                                 ·'Nolle-IRA(If1BI·171)Comm1Nion .                                                     .WEWIFAAGOBASE·U59 · ·· ·· ··-SPLrr.···:·.:·· ·. · ··.··. · .
             . Cilook.': ......... 101212009:. ·:'21119.: ·:·Robertloroyl'l>pp~·:.                                                                :cn.,I:U.oWo!l'o!RA.:              . .. .                                            ··API'I'dii!IRAMET600. ·: . : :· :. :.... v.al.iJ.FAA.GO·BAsE-8.159. ·                                                    51.43                                . . .JQU7
             ·Ciloo~                                                                                                                                                                                                                    :AP Woiii>IRAAGL 731. . · · · · · ::· :: ::'M!ll.S FARGO SA$~ ,&orllo"')'l'loppo· : .: . :· ·::: ··::
                                                                                                                ·. •. •. •..•. . •.     .
                                                                                                                                      .. ·::: ·eommlulon      ··     ·                ·
                                                                                                                                                                                                                     ·· ......••.••.••
                                                                                                                                                                                                                                           APC!or11,R4RAI\GL7JL··
                                                                                                                                                                                                                                                                                   .•• •••
                                                                                                                                                                                                                                                                                                       'M!l.LSFAAGOI!ASE·S46i:
                                                                                                                                                                                                                                                                                                                                                              : 504.99" .
                                                                                                                                                                                                                                                                                                                                                              : 504.JI8..
                                                                                                                                                                                                                                                                                                                                                                                   ·1,51.U6
                                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                                                        .-l,51U~
                                                                                                                                                                                                                                                                                                                                                                                                        .-J,Oil9.11!)
            -Cht~ck"·"              -1l7f.ro16.:.: .. :EFT·.·.· RQbMI..er';Qfio11 Loroy l'loppe:                                                            ·Commission·.                                                                       . ...1\P Clotk,R-!RAANI ~$2 :·· · · :··      ·                     WEllS FARGO BASE··II<5S·
           ·.ctloo:k ............ 112ar.201D : .... EFT: .... · R~~rlllfQJKli!IPPfl':                ·......                          :· .. ·:   -Atiag!ohar,J4hanglr.R~IRA(G7Bi-:-S~Cc~niu1Df18.                                          Vv'EU.SFARGOBAS:E-845.!1·· .. ·.·· ··                       -5~11"'- :: ·:· .. : :: : .. :                                                   210.00          : -21D.OO
             ~etk .. :. : ..... ·.. 112SJ20t0 :·      ·EF"r ·_.. -R~rtL..,.-oy:Kloppe.                                                . ... : .. Ce-mi"TUII8foo.                                                                         : APMalgohar,J-ROTKM"ET650·· ·· ··                            IIIIEU.SFARGO 8ASE-M5Sl                                   52.511:.                               : -157.00
                                     112012010        ·EFT .... RoOortloroyl                                                                                                                                                                                                                                                                                          .1 ..


         1o,.OAM                                                                                                                                                                       ·• RETIREME~ivALUE; LLC- KPKF Bo~ks
         D21l1311~·:                                                                                                                                                                      •: Payment& tti Licensee oerenc:lllntll •· ·
         A~l~! ....                                                                                                                                                                                  · rt;illiil ~~ 111;.;;ullh March 2010

                  . Typo                            o.ta                   Nlll'ri .                                                                                                                                                                      "AocoLint                                          :.split··::.           ..        ·Do:b!l                             :.Cr.dlt::                   ...--.-.

      . . .RYM ¢orr                                . ..      .                                          ..          ..    . . . .. . . .. .. .. .. .. . . . .                . . . .             .                                                                                                                                                                                                                       .
      c·.Cllooll                          · 'l/2512DlD ·.      ~032·· ·· RyanOarr :·: : .. : ....... : ........ . i . ... : ·· .. :· :: : · ·:          .: . .. .. . .. . ..                                                               WELLSFAR'-OBAS~-~·g                    .·: ..SPLIT···                                                                                 ..... ·s,lilil).oo· ..... ·: -5,000.il'J: .
      .: Coook                              ..312$12010 :: : • .... :· ... Rv>!n Carr               . , . : · ... : · :·. ·. · Cllont Robor1 PriolCi BASEc "'4~1 .                                . ~O.il'J                                     .. : . : . : -4,/iOO.OO
      .. Cb,.~                              :'lnS/2010..       .132 . . ~nCarr                    · ............ ·• ... -:.·:.·:Ta101$""""'1ljo50,00D.OO .. ·:...                                                                          I'J'I'I\Okott,R-TRADIRI\LFG735:· .: C\\EL.l.SFARGOBASE-8-451.:                                              :~0.00.                                                  . -4,00D.OO ·
      ::.-choek                           ·--312512010.       -4tlJ2·.: .·. Ry11nCnrr·           -· ·· -· .. ·: . ·:. -- .. ·:. ·· ··Ucenae:~n_r;:~(~~-~%)                                                                                 _/J.PPito!ikt:lti:,R-TRADIRA.LBllEI1· ::_._:WEU..SFMGOMSE~8451l':.                                      . 500.00'.                                                   :_.J,MD.(H)_
      ·· __ Check                         : '3126r'2010 ·· ·· -'932. ·    : Ryi.neart:.:                                 . ·: . · .. --~Qrmriu!Dn :'- .                                                                                    J.F'Frtckl!lti:,R-TRADIRA/\fl\335-:        : --~L.LSPARGOBASE .. I!-459·:                                   _500,00 ··                                                  . ·3,000.00·
      . Cheek                                 312512010 --_-_:_4932 _:.·_:Ryan Carr_-·:                                                 . .                                                                                    . :-.:: _APPricktd:I.,R·TRADIRALFG311.": .::·:.~FAAGOBASE·M!5&                                                       500-.00                                                        :_,..z,m.oo·
       ···Check                                -:)125r':W10 .. :          4932 -· :. R)mnCBJr':                                                                                                                                ·· ·· ··· ·NJPrl~kett,R-TRADIRA.A7.AC~1:: ·:·:··:.!NEU..SFARGOBABE'~·a.5g                                          . :5liO.oo.·.                                                    ::-2,000.00:

      .·.·=·::: ........ =~g_::·.·:: ~~~~-. --~=~g:~
           Cheok ·. . · · · · ·312~10 ·. ·: •Oll·     Ryon Carr
                                                                                                                                                                                                                                        ··':~~=~~=~~:::i~~~:·:· ·.:.::::~~:~g=~~::~:
                                                                                                                                                                                                                                            AP Prioke1t,R-TRI'D IRI\PU UO ..: ·... 'hal.S FARGO !IASECM50
                                                                                                                                                                                                                                                                                                                                                  . =:~~·::' ::-.::::-::-::-::-:::::.: .. : : ~~:~:~~·._-::
                                                                                                                                                                                                                                                                                                                                                     500.00 i                                            . · ·: ·: ·: .. .SOO.OO ·
                                                                                                                                                                                                                                         .. I'J'Priokoti,R·TRI'D.IRI\JHL.6:13:. ·: -.":WELLS.FAROOSI\SE·~59
        · .Cheok. ·...... :' ,'JJW2010: ... :.932 ... R)'M Coir :
         g::; .. ·. ·..
         Choool< ·
                                               =~]~              .•• !:! ••••• :w.::g:~ >
                                 · · 31?,5.12010 :· : ·~ · ·: RyooCorr · . .
                                                                                                                                                     ..                Torol
                                                                                                                                                                                                                                                                                                                                                           ~7.75             .
                                                                                                                                                                                                                                                                                                                                                                                        .a,m.so.
                                                                                                                                                                                                                                                                                                                                                                                                                       . ···:MD
                                                                                                                                                                                                                                                                                                                                                                                                                     ::;rrug
                                                                                                                                                                                                                                                                                                                                                                                                                     -7,182.00 ·: .

       :5 •                                    :H< :: . • Eg:;                                                                                   ·· · ·.:       ~=o:··c                 . .(1
                                                                                                                                                                                                                                           :~::~EEl:~t~ 5~~E~H~!:SE                                                                               <5H!Y                                                            .~::tt

                                                                                                                                                                                                                                                                                                                                 ..
                                                                                                                                                                                             0%)                                · ··
         ·Chock :··         . . . . . c3125/201D .. c.: ·9~ :: :: RylmCorr                                                                                                                                                                . API ~~~~!
                                                                                                                                                                                                                                     · · · · "APHDhnillinn.,o PU ·uo .- · · ·            :: YYEU.S F~GO SASER M::ilil"
                                                                                                                                                                                                                                                                                                                                  ...                  1
                                                                                                                                                                                                                                                                                                                                                           !~:
                                                                                                                                                                                                                                                                                                                                                  . 1,5Qe,oo
                                                                                                                                                                                                                                                                                                                                                                                                                     j!j     · o.oo
                                                                                                                                                                                                                                                                                                                                                                                                                              ~.

             · :.Totai.S..mHOil>li>i ::          > ·.·
               :·.......,..FiriOriolol~,..,uc
         CCho:WEi.LSFARGOa.o.BE,"'I~~.                                               250.00                                                            .. -250.00 .
                                                                                                                                                                                                                                            · AP Guorra lNG 283· ... · · ·.        : 'mU.S FARGO !lASE- e.45g                                      250.00                                                            .. .. MO
                                                                                                                                                                                                                                            ·WELLS FARGO &1\SE.-"'459 :· · ·. :·:.'C .SPLIT:.·.:,·,:.:.:.:.:.: .., :c .: ·,... :                                                                                     :-1;Boo.oo
         ·.C~eo*     ..               .    ··j/2J2(10!l ·.· . ·:·         11.03. · :: · ~r~d Atumcllll sntegii!S,LLC :· .. :·                 · · · · · · · · .:.· c ... iNnl:ulon ·                                                      . : AP RR Gu..r. Po..,otahl• SIA5M . ·.: WEU.s· FARGO &liSE c ·"'4~9 :'o · , · .. · : .. .. · !.60.00                                                                      .-!,440.00


         •.~~~··· · · · · · • i=:.·. .· · ·. n~ ;E::1~s~:s==:~ . . . . . . . ·. . . . •. ~==·
                                                                     ·=
                                                                                                                                                                                                                                          .·AI' RR Guemo Par1no!Wllp·LBL1'5 · .. ·:·.:WEllS FARGO BASE' H59 .. C·                             : :::!60.00                                                            -~~.080.00
                                                                                                                                                                                                                                          .. AP RR Gu""'! Po..,otahip lNL032 .. ··'Mlli.S FARGO SASE' 8-459 · ..                 ·: . : . : . : . Z'lO.OO.                                                              ·720.00
                                                                                                                                                                                                                                       ·· :··APRRGu.m.PIII1normipiN~n .:,·:·Wi;::s:~~=~-~=:===:~~::_:·:::_
                                                                                     Strltegln,UC:: ·.
                                                                                                       :-:--:-.:::.·::·_,:::;::·;g~~=~
                                                                                                       . ., .. . . . . . . . . . ..
                                               : &'1312009 ·. -. ·, . 1.:!-71·. · ·. · ·s:tCUred t=Tnl!lncial                                                    Plde(S7.1J1-@B) Comir~Nion .
                                                                                                                                                                                                                                         · ·APWi~omi>ROTIHBL1&5 :..:: ·:o:c:.v.~!::·          ::-.::==::.=::::ttg:: :· . : : ::.·.:::::::.:~~:~~(~i1~~~~m~nron:
                                                                     ·:l-426 .... --~ ~~¢ai.Sin!t:e,gi~,LLC_- :: .::· ·: .. ::.:::.::. :. Chnt KldhyV~ka--IRA :· _.: ·
                                           ·812012009 : · · 1426 : : Socund Fl•••olol str' ..
                                                                                                                                                                                                                                                                                                                                                                                                                       :::· -c.Da ·
                                                                                                                                                                                                                                                                                                                                                                                                                    ·,11,1120.00
                                                                                                                                                                                                                                                                                                                                                                                                                    ~tl5,12_1!..1ltlo .
                                                                                                                                                                                                                                                                                                                                                                                                                     ·14,331.00 .
                                                                                                                                                                                                                                                                                                                                                                                                                  .. ;12,5«.00·:
             :ch~k · ·    : :·             .". 5J2:0i200!f · . :.
                                                               -·1426 · :·=· ·.-S&curtd Fln&ncillil str3tl!-ljli.-,l1C:. ·.. · Urxt~o~: SFSJRetd ThMbum         .                                                                         . I'J'Uoo\:o-IRA.AXI\804· .....·: ..·:.·:... WELLSFARGOBASa-S.!I9          .     1,792.00.'
             ·cheoto .: ·· ·: ·: : :.!IJ70/20o9: :: ·. 1426 ::.·.sll'CU~Fin8nda.lstrat~•·u.c._ -:·                              Ut~Cka--l:RA(S781;971borri~i:tn· ·                                                                        . APU..l:A-IRA.AGL66l. ·:.:.:c:.::.:. WEU.SFAR'-O!IASE'."'I5s ·: "':': : :· 1,7112.00:                                                                                   . -10,7~2.00 :
                                                                                                                                                                                                                                            APUeu~IRATRA28l. ·.. ··_-_.·:_-_·_-_.··.:·.. ~l.lSf!AAG06ASE:.·M5t'                  ............. L782.oo_:                                                             .:-<1.11$0,00 .
             ·chede ·. · · · · · · · · · · · :st21l.'Z009 :- · :: 1-428:- · · :: S&curtd F1nat1ctal Stnitegl~.llc: . .         :Ue()k.a--tRA (B7!.1~97) Corri~oo ·
                                                                                                                                                                                                                                            1\PUoo\:o-IRI\100201:                           WI:.:::::::: ~:~~:~:._                              ·· ·· . : . :.. :.:
                                                                                                                                                                                                                                                                2
                                                                                                                                                                                                                                                                         ·:· .·. :>:·.=.tt:~:::g=~:·::;::::
        . ·Ch~                             : WQJ100if : · ·1426 ·                      · · :.s.cured ~nahelil S'tnit~~.LlC:.                                     :UCQklt-~l=lA.{&711-S7J Com~nlorl·                                                                                                                                                                                                                  :-1.7i::Z.OO :
        ··check                       .·. :-er.e:QaOQil!: ·· ::1426·                    ·: . .securedFioenclaiS'Ira'h-giMo.-U..C.                     ···· ·· ··.ueeta-~RAIS781:.eneommMroo:                                                                                                                                                                                                                                ·0.00.

                                                                                         :::::!:! ~-~=~~:: =::=:::ttg:·                                      ··-:~r~~~~t:~~~:.~m~on·                                                      : V>l;LLS FARGO BASE' "'l~i :.' .. . c.SPUT-: ·: ......· .. .. ...... .. .                                        .      ..                         6DO.Il'J                .~.liD
             :~= ::~                                                      ~:~!-                                                                                                                                    =··                      AP"M-Itlllkllf--IRAAN~ 852 ·         · · · · WElLS FAAGO BASE -.8-4-,.11- ·                                                                                                 -44').00
         _· Ch~ ·.' .. ' .. ' ...... 0!5.12009:    :.147"-4                              :.~~dFin8i'Jc:I~ISinileglii:JJ:,LlC.                                 : -"_.Tol:lll_$ ~lmt: 30,000.00 .. ·:: ·.: . .·: ..                         : AP1MUbokor~RI\1NG2B3:'               ::.. :·.:·WELLSFAROOIIASE' ..'g:                                                                                                       -2QO.OO
                                                                                                                                                                                                                                            /41-'m1tl:!lkef-IRAOML"~::               ·.·.·.·.~S:.FAA~9-~E.;~s9 ..                                                                                                       . o.oo
       ··.-.-:c~eclc ... · ..... : .. ~512009. ··· ::1~14:                               ::S6CtJr..:iFinMci~IS1nii~~·L:l~-                                        ·u~?·•lns~~:Pa~l_afr1t!             :1o:~IIM                                                                                                                                            RETIREMENTVALUE, LLC- KPKF BookS .
             o1t:I:111J                                                                                                                                              Paym~nt$ to Licensee Defericlants ·
                                                                                                                                                                          i.iii.:h 2a0t ih~iigh March 21!10 •·


                                                                                                                                                                              -
             A~ru.t.:lul5



                        Typo.                              Dato            Nom                                           Noioo.•                                                                                    -A.ocoun1 .                                           SpiN:                                   Dobit' .                 CnodH'

                                                    :)118121l10 .... EFt               ste'..l'anFee'kfm ..                               Comm!Olon .                                                AP\llok>~&l.   PLI1ol(l:                            WEllS FARGO BASE- 8466·                                          160.00.
                                                    :)118tl01 o      EFt               StevMffll\-ert                                     Comltlinloo . ·                                            APHJoko~&I.JHLe:l3                                  'M!U.S FARGO BAS£- 8451· ·                                      '150.00.
                :T~I-stevari Fe-obri                                                                                                                                                                                                                                                                                  119'7c9.ii' • ---:1";e",o"'09".9""'1
                ·a~j.S~i,..,··
             Cl1ed                               ...12/Haoo:9              a75~        ~en .J. Sl:ljul.                                                                                              'lie.l.HMGO i'IAsS- ~.                              -SI'I.IT- ::                                                                         ·z,m.oo                    :-2,500.00
             Cllook ·:.                                .1211712000         3755        SloNon J. S~]\q                                    CUent JallnJ, J-loltlld~ (e7G1-$11S)                      ..AP:J1on.d;!M!~J PU rwJ :                           "ML.LS FARGO BASE· 0-4-~i· · · · · · · · · · · · · · · 5-00.00··.·                                              ,-2,000.00.
             cnoo~       .                             .1211112000 .       37~5. .. smoon J. s~Ju>            :·                         Totolh......rt$25,000               · · ·                  ..A!'~oltofl""~ JPI ~1'2 .. ..                       1\BJ.S PI\RGO BAS£,8459..............                           · 500.00 ,:                                     ·1 ,500.00
              C!\ook                                    l2117/21JOV.       3756.       SW.on J •. S~jul       .                            Uocn~~-~:~-e-; steftn J. SlGju1 (10%)                      AP"Ho1tadsw,JJ>J11 :                                .... D.OD
              c''"'~                                   ·1211712009· :: .3754 · .. '""""" J, s~Juo             .·                                                                                      WELLS FARGO SASE -1!4S9              · -8PLIT-             .                                                                           · 1.1.o1u, ........ -11,o1u1
              Cil«::<                                  ·1211712009·:       3784 ·: ... sto>on J •. S~juo       :·                   . Cllont: L~nJ .. n Coolerit-IAA (87•1-121)                     ..APl}.lt                                                                                                      ..APC0<1lonLL~RAINQ 201•:.                 . •: \Wll.S FARGO BASE- 8459• ·      · • 1.191.116 •                                                                 .._..m_84:·
           ·. Cllook. ··                               :1211112009 ..::. 31'84 ·.·:. SlovonJ,S;;jiR                                                                                                  APCootenll-IAAPU930                            ·.. WEltSFAAGOBASE .. a.t.59..                    ..· .. ·.:· .. · .. 1 1 ~91.56:                                 ·-3,575.88
           ·:co~.                                      :1211712009 ... 3784 ·, .. st.. on J ..Slol;n                                                                                                . "APC«ltllnltl..-IRA.AGL0$2.: .. ·        .    < !NEU.S PAAGO BASE-.8-459..                          :. ·: . .. · .. 1t19U6                                      .-2,383.92
       .. · .-c~                                       ·f2117tz009 . · ·37M            Stevan J; Si;Qul                                                                                             . "APC«iteni,L--IAAAN1521 ·:.                 : WELLS FARGO BASE .. 8459............ · .. 1,_19Ut6                                                                   ~1,11111.8'6
        ... ·CiloOk ·.                                 •1211112009 ... 3784 : .. - . . , J. S-IRALFO 1 U ... '.             . . • 1\ELS FARGO BASE~· 845~..                                        oll:!.'l6 ::                                   ·-992_~·

             Cl>ook ..              ··11712010 · ··       3969         Slovon J. s~p;.                                                                                                               APWIIam,e..IRA.PU 140                 ··· ·· · ·.· WEU.S FARGO SASE-·MS!l:·: ·                           · ··        192.-46                                        ..    C.DD
             c~ook ·             .. :211812010 ·:         4-108 •: '•: SlevonJ.Stljul •:                                                                                                           · , ·WELLS FARGO BASE- !1450 •                  • -SPLIT- .::·::c . .. .. . ..                      ......... .                             1o,ooa.~·           >-io,ooo.oo
             co~.                     211812010 .. ·«08 ·. . SlovonJ.S~Iuo.                                                              ·c~om: Moo!Ono L. uiooough (e'rai~T~J:.                      . APUmb""gh,l.l LIJMO .    .            ·..:·. I\I;:LLSPAAGO BASE,.8.45t..                              . . :1,000.00 .·                                     .. :-9,[1(l:[].00
             C~eoli ·               .211812010 .. :.: .«oo· .... S1£w!J.S~ju1 .                                                          Total$ •m...,nl $100,000 ·      . .                         ..AP Umbollgh,r.ll.FQ 2~·                   .: WELtS FARGO BASE- 8-45~..                    ..   .. .. .. .. .. 1 ,000.00                                        ·-a,ooo.oo
             Cll~ . · : . : . :. :. 211812010 .           «08 ·. ·: Slevon J. S~juo ··                                                   Uconooo: SloV011 J. S)l)lo ~o'>i) ·                            APUmb""gh,l.l AM 9114.                   ·: WEUB FARGO BASE·:845i..                      ·                .. 1,000.00                                       . •1 .000-00
             Cll«k .             .. 2118/201 ~ :: .. «011 :· . : SW.on J. S~juo .                                                         CO!l)m~               ..                                     'APU,...,gh,M AQ~ T5L                     .: WELLS FARGO BASE' M50..                      ·          ...... 1,000.00                                              -(I,OOO.i)l)
             Cf;act:                  211812010:          -440& : ·. Ste'atf!ln J. S~jut ·                                                                                                           ::AP UM'b•ogh,M PLI o~Q . .               . .: W'\Wl FARGO BASE-. 8459..                    ..   .. .. .. .. .. 1 ,000.!>11 .                                       -5fOOQ..M
             Ch~ .                 . ?Ji 8/21l10 .... , . «oo . . . : !ito. on' J. S~jua                                                                                                            ··HJ Umbaugh,M IJl...G QSf                ·····~FARGO                  BASI!:- e-4-59-                             . 1.DOil,OI;J .                                   ~.ooo_oo
        ".'Cilocl< :·                 211812010 :c:. «01·: .. SlevonJ.S~Ju•                                                                                                                         "APUml>ough,MAXAO'a1 .                               WELLSFARGOBASE-:ma:· ....... :: C:1,00Q.oo.·                                                               .    ~"3-,000.00.    .
             Ch~k·:·                                211812010 : . ··:."4406 .... steYenJ.Sfr:iju!                                                                                                     f+il Uini:IIIIU!1l,IA :U:G 19J   .                 lNEU.S FARGO BASE ~1).45!1=.                           . ... 1,000.00 ..                                        ~.2~000.00
             Chook                                  211812010          4-108 ·   SloVen J. S~juo                                                                                                      APUmb•uofi,MPLI HO..           .                   WELLBFARGOBASE··a45B·                                   1,000.!>11:                                             ·1,000.00
                                                                                                                                                                                                    ..AP Uml>augh,M AQL\30· ........ ·:                  WELLS FARGO BASE • MSi•                                ·1,000.00                                           .... 0.00
             ~~-cl£                                 _21181201~ ..     ···4408 : ::-~9!1J.Sidjui
                                                                                                                                                                                                                                                                                                         ~-~.l :Cl~ht      Lola GrOliiRA(6781-47~) •                          "AP ~roi.~~RA lU ~!19 · · ...... :: WEllS PARGO BASE -·Mss·                                                       ''1,10!1.DQ                                        -ll,llOO.OO
                                                                                                                                                                                                    : APGroll,l~RALN\. 7ol(l·: ........ :.: WEU.S FMGOBASE-'.84Sf                                                     "1,100.00.                                         'i)     : AP Grd,l..JRA lNL 26A "-;                     ·... WElJ.S FARGO B,A.SI3;- M59· ·                                . -1,100.00 ..                                     '1,100.00
             c~eck.                                  :1112:511009          J.t.li9 .    stooebml ~. lnt:; ·                            Commla!ono..                                                  APGroii.L~RAAMOZG..                      .. WEU.SFARGOIW)E-1!-159.                                                  1,100.00                                        -8,800.00
             .Check:·                                ·1112:SJ2001l: .. 3-4t9 ... ston80~.nl St~ IMQ.:                                                                                                APGrioi,L~RALNL 71L            .... ·; . .:. WELLSFARGOBASE-.MSL                                                 .. 1.100,DQ .                                . -.s,-soo.oc
              Chtr:k" .                            . ·1112:5.12.009 ·      3-41$ · · · Stootlnn:l ~~ lri-A :                                                                                        : .AP Groli,L~AAING 036..                     WEllS !'ARGO BASECI-459:'                                           .. 1,100.00 ..                                . -4,4-00.Dt:l
              Ch11ct_ :.                             :1112-51.2.0-C&_ .. · 3-419 . · .. Stool!lhursl Sec:urttlel, lri~:                                                                                AP Groli,L~RAAM 597                        WEU.S !'ARGO BASE- 84SU.                                            . 1.100,00.                                    ';:),000.00
              Chock                               · 11125t.IOOO· . 3<11&                Slo!oom..l So-, lnll..                                                                                      • APGtoii,L-lAAAGL062. • .                    VvaLS FARGO BASE-'114S9.                                            . 1,100.00.•                                    ,2,20(),DO ..
              Cheek
             cr.m.
            ... Check·········· ··117.12010 :·
                                                     :11r2:5J20C9 · · · :M1t · · · $"b;lo,"IMI.ril Sea..irlt:IU, In-c.:
                                                     ·1 1125J2.0Da·. · 341:(J · ·
                                                                      ··.EFT:··
                                                                                        S'torlfllllni1 Sec:iii-Mes, In-c..· .
                                                                                       S"bX.etu.~n~l~.~nc.··: ·                     . :Mii.Uiiocl,"T:flll-llef L .IRA.(67B1-666).CCimrristiiH11.
                                                                                                                                         ·camrn!aslon ·· ·. ·
                                                                                                                                                                                                       AP 13reii~L--IAA lBL ?71 · ·
                                                                                                                                                                                                       ~=~F~t'~r~~                         .....•
                                                                                                                                                                                                                                                . v.rELlS FARGO BASE- ~59:
                                                                                                                                                                                                                                                  ~~~ARGO BASE,84S9
                                                                                                                                                                                                      API.I,tu,Qn,f,IRAUillllll . ·...... :IM!l..LSFMGO BASE'·II459:
                                                                                                                                                                                                                                                                                                                        1,100.00.
                                                                                                                                                                                                                                                                                                                       "1,100.00.

                                                                                                                                                                                                                                                                                                                         . 550.00.
                                                                                                                                                                                                                                                                                                                                                5,500.00
                                                                                                                                                                                                                                                                                                                                                                      :.1,100,00
                                                                                                                                                                                                                                                                                                                                                                      •     ~.00
                                                                                                                                                                                                                                                                                                                                                                      ,0,500.00
                                                                                                                                                                                                                                                                                                                                                                      -4,850.00
             ctu:u;:~                              · ·1nJ2010            EFT :         -Sti:M1111hlftt S-1!~ 1 lric:. ·
            : Ch11et                 1nao~o                              EFT .         SW"!Illhli1"31 Secl.n1tktl, Inc •. ·              Conunl..lon      >·                                          API.Iolli""',7-IRAAGL73L       · ·: .: IM!l..LS!'MGOBASE-8469
                                                                                                                                                                                                    . APMolll>on,T·IRAAXA804 ......... WEI..UIFARGOBASE-·Mso:
                                                                                                                                                                                                                                                                                                                         . 550.00.
                                                                                                                                                                                                                                                                                                                       .. 5SO.OO
                                                                                                                                                                                                                                                                                                                                                                   •. -4,400.00
                                                                                                                                                                                                                                                                                                                                                                   .. C3,1150.00
              ChecJ: ·            : .1n12010                             EFT : ... stMehum Serur1HM-, Inc ....                           ·com~on   ·
            : Ctiec:?: ............11'112.01 o                           EFT . :: stonetlum ~rtti"'~ lml, ·                              eomin!Uion:                                                . AP~111tltson,T-IRAPU &3D" ....... :: wa..ttiFARG08A.S~--MS9_                                                       -550.0C                                    : ·3,300.00
            ·-Chect. ·                             ··-11'712:010         EFT     .. StonehuretSeoorttic.,lna... :· ·                 ··eomwAdon                                                     · APMdl!«l,T-IRALFG272.              ·· ·· W'EU..SfAR.GOBASE-Ii-45-iJ.                                               : sso.oo·                                       .2,7SO.O!l
            ::Checli ::                             .11712.010           EFT:.·:·: stonehUrvtSeouriUce.,lno...:                       ·Commioo!Qn .                                                 "APMal1hiM 1 T~IRAING20t: ....· ..· .. : WEUsrARGoa.ta.en::-.~S9.                                                    :5SO.OO                                         -2,200.00
      ..     Ch~        :·                         ..11'112010·:·        EFT:: ... SWnetuJmSecurttiea,lnc.·                          :.c:ammlulan ·                                                 "AP Molfton,T-IRA ANI a~·· · · · · :. ; C': WEl..UI FARGO BASE.-. MS9:                                               .55().00 ..                                     ·1,660.!>11
      . :. :ChMll:. :                               "1(7/201 0           el"i      Stanehl..il"3t Bea.JrttiM, Inc.                       Comm!ulon ·.                                                 AP Mol!loon,T-IRALFG 782· ...... VvaLS FARGO BASE- 8469·                                                           ·~50,00·                                        ~1 ,!00,00 :
        . : Ch.,ck                 · · · · · · · · · ·1n1201 o. ·:       EFT.:     stOnehum .seOi.crlUn~ IOo> ·                      :·Corrmis&IOn ·                                                · AP 1.1111ioon,T-IRAU'.~=t=~~gg~;t::!~::
                                                                                                                                                                                                                                            · WELLS FMGO BASE· 1!459.
                                                                                                                                                                                                                                                                                                                         ::~::··
                                                                                                                                                                                                                                                                                                                        . S3HO ...
                                                                                                                                                                                                                                                                                                                                                                         ·5,733.00
                                                                                                                                                                                                                                                                                                                                                                   . ·'5,096.!>11
                                                                                                                                                                                                                                                                                                                                                                     AA59.00 .
              Chl!ck                             . · 1/1.ofn(I1Q    :!::fT .. ·        .StoitatuiratSet-u-fltllit:.lno.. ··          : .CorrmAhm···                                                .. APBHoon,J-lRAr.II.IIIJ;l5.      .. .. ·: I'\'S.i.SFMGOBASE'"'I59 ...                                            . '631.00:                                     ,,3,822.00
            .:Check··         · · · ·111-4-12010 · · · .. afl' ·: .. Stooetnnt 6ea.nttlu, lho,                                     .. CommtuiOn ..                                                    Nl&e11uli,J-l'RAPUg.eo.:                          WELLSFAROOBASC~&4-59·                                     .. ··531.00 ·                                   . -3,145.!>11
      · · ·.: Ch~k                   111o4f2"0i0" · · · ·EFT · · · "SI=:inehiJI"!LtSeanl!fn,-!nc.:                                       C001mlsalon                                               .. /AP~,J-IRALFG566.·                            :   IMill..SF.ARGOBAS:E~S-469            .:·       ...     ·· ·· ··13~7.00                                     . ··2,5411.00
              Ch'llll'l=i< ·         tN4!20~D·          · E!FT        st:aonehUR.t-SeOOrtd~l, fnQ.                                   · · bominiuion ..                                             : APBHoon,.HRIILFG782                            · 'WELLSFARGOBASE-"'150,                          · .......... 1137.00                                              ·-1,911.00
              Chm            ·· ··f/14.120iO:·          ·Err· ··.-skinehufllt&oc:u~"''·lnn.·                                             Oarnrrliu.fon                                             .. AP se-on,J.-I~AAA. 591-                           "lNEU.S FAAGO      BAS~;. ~:i        .          · · · · · · · · · ·S37.00                                       -1,2ROO
              CM9 :                               .... :· :·631,00                                             :. -637.00
                                                                                                                                     :   Comm!Qj~H"J;:                                             · APSoooOO,J..IAAIINI521.                   .      WELLSFARGOBASE·MSS.                                        ·. 837.00                                                     CJI(l.
              Cheoe~: .......... :111.t:il2010:.        :EFT:.      :.stotllllhUfl!iSI!alritiM,Inc:-.: ·..
                                                                                                                                     . -~m~~-.~ R~~ (87Bi--6'1a) Com~l«~ ·                         . \o\RLS FMGO BASE "Wi9                   · ·•     -SPIJT-> . . . . . .                                      ......... .                                             '-3,250,0!1 .
           · Clutclr                     .... __ IJ1U201-Q_             ::EFT_       ·:S~Bhur-:t.~~~!~n.C:- :·
430
      ... :. :rill..t:N                                                                                                                                                                   .                .. .   ·.-.·.-   ... ·.·.· . . . . . . .             -.: ·.:     ..

          ·;o,4tiAM                                                                                                                                            . RETIREMENT VALUE,lLc ~ KPKF B~~kti
      ·."wu;.'1;                                                                                                                                                  •PaymentS .to Llceri!i!~e De~endants.
        .• Ai=Lol Ba.ii                                                                                                                                                         .• M~.:Ci, 2009 ftu.o110h M~!"h ZolD
                                                                                                                                                                                                                                                                                                                                                                    ..• Cndlt.                  :BAiince
                    ry,;.:•                                                                                                                                                                                                                                                                                                            ·~~
                                               b>IO               Null'i
                                                               ·-·-:·
                                                                                                        ~'-                                                                    Memo                  .·... , .. · ·· ·· ·· ·· ··
                                                                                                                                                                            '"'"-;""T'""I"':"T":'-~~-·-·-·-.~
                                                                                                                                                                                                                                              :. : Ac:ci:ll.fM.: ..
                                                                                                                                                                                                                                                                                                                                                                    ---··
         . Ch:""'"-Y"""" ... .l211712000                        3137       W.tlorC. VOII"Q ·                                         .:       :     : : . .:.: .... ·· .:..·,.. ·.::· ..                    . ....               . IMlU.S PARGO BASE· 145g. .                . . :SPi.Jr~  ...                                                                              MOO.OO                     -li,ooo.a~
         . Chl!dt ::               . · 12!1712009·.            -3737··     WatWC. You."SI                                            .·.    ~Mt:An'll"loilyJ. PMU~(~7~~~-:i"~):.                                                   A!' .PIHUCCII.j P&. w a99 ·. . ...... ; :·. Vdill.S FARGO BME:-.MS9.                                           . 500.00                                             ;...t.,5>=FARGOBASE:645~
      .. :.Cho                                 .                                        . . . . ·.             1o,ooo,oo       :•         -10 10Qti ..CO.
       ·;eChok (6781-6111)· •                                      ·. AP Moljorln~. R&SW BH, . C.;;.:.:..:.:. WE:LlB FARGO BASE CU59.        :. .                                  1,000.00 : . .                                        ,a,ooo.oo
            ·Check. .. :           · ·. :_ ·12117/2009       . 37o4t:      Wlil:t« o·. Y.:tt~li:g ·_-                                      rotaU ami)!Jnt $1 oo,ooo   ..                                                       : AP t.lol]orlnlQO.Jl.O
         .·Check.:                    .· ·1211TJ2fl-Q9 .·.· .· 37-411':   Wi~c·. Ya1.11iiJ ·.                                                                                                                                    : AP Mol)olillk.   R&S lNt:7B2· . : :. ; ..... 1\el.S FARGO BASE,e459·. ·· ·                          ... 1,000.00 .                                               · ..j;,l>QO,OO.
         ·:Chook ·:                    : ·121171200& ... 374t •            Waflot'C. Young • .·                                                                                                                                  : AP MeJerlnk.     R~ PU !80 .. :c:c:. ·:,. WE:LlB FARGO BASE,·e4e9:                                  · · ·: 1,000.00 ·; ..                                        ..-l,l>OO.OO
           Chock •.                   •:.1:11171201l9 ·:, '374D.           w.n.rc. Young. c                                                                                                                                  ...   APt.lo~rlok.     R&SJPI1f:!·· ... , . , .. ,. IIII:LlBFARGO BASE-.8459.                                 :' 1,000.00·'                                              -3,DOO.Il0
         ::CtJ~::                 ·:.::·.t211712008.·    3749: . W.ltflt'C.Youna···                                                                                                                                               : 1+P Me~Mk, R&S PU.:II-30:. ·. · · · · · ·. ·. ·we...LS FARGO BASE ... S-459-                               . :1,000.00 ..                                    .· . ·2,000.00
         ··Ch-et!k ·           · · · · · ·•211712009 · · 374D · ·. Wlilllid" C. Young·.                                                                                                                                          ·. AP Me:~llrfn:k, R4-SANI.521 .·             :·. INELLS FARGO BASE-:-:3459.                                    ,,ooo,oo                                            ' ··1,000.00
                                                                                                                                                                                                                                                                                                                                                                                                       . ·. CJlO
                                                                                                                                                                                                                                 :: AP Me!lorln~, R&$ PU 14<1 . •:·. · .· .. v.al.S FARGO BI\SEc.M59




         · ~· •·• ·• >t::1r
                      II·····~··•·•·I~~ /· · ·•·•· · · · · ~~:E,::·-~~....
                                                                                                                                                                                                                                                                                                                                                 l,oOO.OO · ·
                                                                                                                                                                                                                                 ::_ v.a.l.SFMOO~.E-3-451lt·.· .·:.:: .."~IT:--:~;.·:····"-:··: ·: .·, ·.                                                                  ·e~QDQ,DIJ                  :~,OOMO
                                                                                                                                                                                                                                   · Nl Eng_mnen&~lrhoad LU filii · · · ·· ·VVELLS FARGO eASE., e-4-59:                                          . · SDO.O> : :                                                                                                                                                                 . .liP Engonnon&Mulr11o•dAGL)30        •:WBl.S FARGO !lASE ,us9 ·                                                 ~.OC                                                        c.oo .
                                                                                                                                                                                                                                                                                                                                                                                                               0,00.
           ·::·1-Gtl!Yh.iterc.v~n;· . ·.· ..-.· ... -:··:                  :· :· .:.:.:: ... >.·::. :. .. ::·.:...·                                                                                                                                                                                                                             21,000.00                  21,000.00

                                                                                                                                                                                                                                                                                                                                                                           15
         ··~~~~~~~7J~~c····~~§•···•· Ei[~s~~~l·········· · · · · . ·••··••·.·.·E:~~~1=:~w:::L.IlOi)
                                                                                                                                                                                                                                 :~~=T~~~:::_:: ::_:. =;AR.GO~~ t.fsg·
                                                                                                                                                                                                                          · ;· ;·Al'D Motth-·TNoiAM1!2<1·                      ; WELLSFARGOilASo 114•0 ...... ;; .. ··1,600.00
                                                                                                                                                                                                                                                                                                                                                 t.soc.oo·.·                    '0QO.aQ.
                                                                                                                                                                                                                                                                                                                                                                                                  · · .1·s~rioo>o(J
                                                                                                                                                                                                                                                                                                                                                                                                      -t3,5DD..OG
                                                                                                                                                                                                                                                                                                                                                                                                  . ·U,OOQ,OQ
                                                                                                                                                                                                                             ··· AP0Motth-TNOISLA338                         :.:WELLS FARGO BASE 11469      ...... ··1,500.00·;                                                                   ·. -1D,SOO..OQ
                                                                                                                                                                                                                             · •·APD Moilti..,.Truo!JPI0«2.C                   ·:'MUs FARGO BASE 11459      ·· ·· ·· ··uoo.OO;                                                                    . ··9.000.0<1 •
         .. Chodi · .. · ·          · ·' 12117/2QOQ              3762.· . ·WoollhlnlOif"toONatwotkLLC·c ·                .           ···· C.mmloolooo ··            · ·                                                                                                                                                                                                                               ··-1,600~0
                                                                                                                                                                                                                                  . .APDM11i"IU"Iem,Tru11:AYJ\~.·              ·. WELLSFARGOBASE 84r,e·.                  :· ··.                 1.500.00:·
                                                                                                                                                                                                                                   AP 0 Ml!ltlti-IWI T11111tFU i!BO ::       :.-:: "WEUS FARGO SASE 8459 .. · · · · · · · · · · · · 1t5¢0.(1(J .·                                                     ..-6,000 .00 :..
                                                                                                                                                                                                                                 : AP D Matlhti'IMI Tru•t"JI=JI 272· ·       · :- .. ViELLS FAAGO BASE ... &459...          ··. · .. ,,500.00 ·:                                                      :·-1,50MO.
                                                                                                                                                                                                                                 : APDM•11h~Trult~.m·                              "WS.LSFARGOBASE~!J4.1!i9 .. ··                              ·· 1,5~~too::·                                          4,000.00 .
                                                                                                                                                                                                                                  . AP D MA'iltr-tWI Tru1tJPI ~13·.
                                                                                                                                                                                                                                 .: AP D Mattti-M"Truflt!P'LI1.oMJ::. :. ::
                                                                                                                                                                                                                                                                                   WEI..l.S FARGO BASE~ 8459-·. ·.·
                                                                                                                                                                                                                                                                                   WEllS FARGO e.ASI!i! -&459
                                                                                                                                                                                                                                                                                                                              .. .. ..
                                                                                                                                                                                                                                                                                                                              · · ·. · .·· ·
                                                                                                                                                                                                                                                                                                                                                 1~o.oo··
                                                                                                                                                                                                                                                                                                                                                 1.500.00 ·
                                                                                                                                                                                                                                                                                                                                                                                                       ·1~oog:          ••
                                                                                                                                                                                                                                                                                   =s~:.,._ao9Me ..:is9
                                                                                                                                                                                                                                                                                                                                                                                                       •• 001.61 ..
                                                                                                                                                                                                                                 • ~~::~~=i~~ati>
                                                                                                                                                                                                                                 .: AP Mai~.NanoylRAiliAAUlL381 .. ··.IMlU.s FARGO BASE '8469. ··
                                                                                                                                                                                                                                                                                                                    > ·· ·· ·· · 9.12·
                                                                                                                                                                                                                                 ·: AP Mollo,Naney TRAil IAAAXA 0&1. : · WELLS fARGO BASE •M5t · · ·                                           · · · 800.78 ·                                         ."-2.,1Cl2.34
                                                                                                                                                                                                                                    AP M•IIA,NanoyTRAIJ IRALFG 103.::: WELLS FARGO BASE,$.159 C                                        ·· .c:ao0.78.:.                                                 •·1,801.56.
                                                                                                                                                                                                                             .      AP Mollo,llonoylAAD IRA PLI140•           c:
                                                                                                                                                                                                                                                                         WELLS fARGO BASE .045g                                                    9<10.78 ·:                                             .000.7l .
                                                                                                                                                                                                                                                                                                                                                                                                          · .. 0.0~ .
                                                                                                                                                                                                                                 · · AP Mallo,NanoyTAAD IRAAGL 130 ... CWELLSFARGo BASE"il45~                                                      900.7.8 :                    ..
                                                                                                                                                                                                                                  .. WEUSFAAGO BASE'M!It· ····: ····..ePUT· ·".··'·· '., .... · .. '· ·.                                                                        246.7~                    -248,75
           Chtok::         ·. : ·. · · .·.".l)':;(5J2\l'Ht · ." . ."EFT    .Wii!eiCh ftitegmecJ N-etwork LLC."..                           :·. Tumer"tTorry Glynr1-T./llidi6or.anRA(6781-7il2) C0miriial0n :                                                                                                                                                                                              -1n.oo·
           ChMlk           :.. ·.:· .. ·.".3J2.512Q1G .... ."EFT           ·.we~Hhtntt-g:mM~~a~LLC_-·.                                      : Co!f.n1-IMion·       . . .. .. .. ......           . .. ..    . .      .               AP Tum.,,GT-ROTH IRA.&J(A 336 ·. ··... ·WELLS FARGo 111\SE; 1145S
                                                                                                                                                                                                                                   NJ Tum~Jr,GT-ftOTH IRALFG 311              ·.:· WEl.L.SfAA!lO SAS~iii ~&4!i9;. :: ..                                                                                   -149.25 .
           Child                                                                                                                                                                                                                                    .                             . ..


                                                                                                                                                                                  ~~~~~MENTV~L~E~ LLC cKPKF B~oks
              ::0~)···
                  ... ·. . . .      ''
                                                                                                                                                                                      Payments to Licensee oefen dant$ ·
                 ~~~~.:;:·                                                                                                                                                                               M~;;;·~ 2oP91lirough March 201n

                      ~ ----·
                                                       ·a;,;,;           .   ....,.                                                                                                              M11 .                                                                                         'Mill.S FARGO AASE -"~9                 .'.spur.:· .. · . . . .. ..                                                  1~.11(1                 '1,500.00 .
                 Che~.-                          7mt2008 .·             121J-1: ::·We4leyD~Vi~oo·                  .: ·· .: :· ·· ·· ···:· . ·· .. .. CammJsa1011.                                                                                       MJPIWiakLNL177.             .           .:WB..L9F'AAGOBASe·84.$9                                                                             ·1,125.00 :·
                .lri&•··                                                       · ~otol·$-;ai,OOO,GO·                                                                     . · APBod ~~~~g::~t::~r
                                                                                                                                                                                                                                                                                                       : we.l$FAAGO!IASE··8ol59
                                                                                                                                                                                                                                                                                                                                                      283,33:.
                                                                                                                                                                                                                                                                                                                                                      283.3:1 :
                                                                                                                                                                                                                                                                                                                                                      ~U.l3 ..                                   .
                                                                                                                                                                                                                                                                                                                                                                                                   ·-1,7DM1.
                                                                                                                                                                                                                                                                                                                                                                                                    -1,-418,68
                                                                                                                                                                                                                                                                                                                                                                                                      -~.13~.-'15      .
            .. ·Ch•ek ·             · .. :.a.r1412Q(JO...... 1011: ·: wo.toyDavldooo                                                                       e.ckR'""""'"'oT.... (G7eHII2)Comnmloo ·                                      : .: .: .:APBOckTnisi~l982                                      : v.a.LSFARGOBI\SE-."'159.                    283.33"                                         :.'-850.02.
            ··.::Choe~·-                      ,_:Qf1~$1_-_.·.· .1077·                 . W~DYDavldscm·...                                . ......... ~RSII'CICILbl•fM1(6-781·162)CoMMihion:                                                              .. #'BeckT.rwtANl8S2                           ·:ws.l$PARGOBASE~.MS9:                       : 283.34 ..                                       :4011.66.:


                                                   iiEi lET· E~~~EE . : ·: ·:·.· .· .·.·,.: • ' e1~~~:~7:Com.-.                                                                                                                                                                                .• • 5;~;;;;;~;
      · .. ·.: ::Cheek:                   .   ''911oll200~          .   1877·. ·:WaloyDovldoon ·.....                                                  ·'.liooi'                      ..                                                                                                                                                                                        •.·.•. ·.•. ••                                                                                                           161:1.00                                          -751l.OO

          · :· ·ChO17 ·:
                                   : .. ·.:. 111301200•.
                                   :.: .:W3M\1160.. ·: .'.' .... : .WEU.SFAAGo !IA$E.-Ilo469..
                                                                                                                                                                                                                                                        AP .too .. IRA lNG 201
                                                                                                                                                                                                                                                     :·AP.Jo•o•IRATRI\281..
                                                                                                                                                                                                                                                                               .. ·' · '·.·. · ... 'Mill.S FAAOO BASE. &459
                                                                                                                                                                                                                                                                                               :. WEUSFARGOI!ASE.-'$.4~9·
                                                                                                                                                                                                                                                                                                                                             . ;:g.: . 15~.00 .

                                                                                                                                                                                                                                                                                                                                                    ... l50,1l0
                                                                                                                                                                                                                                                                                                                                                                                                        -800.00 ...
                                                                                                                                                                                                                                                                                                                                                                                                        -o450.00.: .
                                                                                                                                                                                                                                                                                                                                                                                                        -300.00
                                                                                                                                                                                                                                                                                                                                                                                                        -150.00 ..
               '.'ChOo2,260.67:



            ··••··~~•·•····· . l*l~~ jli s~~~E                                                                                                             5~~~i:~r:l~~=~···············•g§5~~ · ~~~~~5i~E~L
                                                                                                                                                                                                                                                                                                                                               . ' .. 283.33 :.                                      . ct,993.34.
                                                                                                                                                                                                                                                                                                                                                      283.33                                         : ·1,7It(G7i1-162).Commmlon :
                                                                                                                                                     : ... !.oftln{6781-27o4)Commlaalon·   · ·
                                                                                                                                                                                                                                                        . '/:P~TM:IING 038.·                   ·:. -WEL1.SFARGOBASE~&.458 . :
                                                                                                                                                                                                                                             APBeoi.OO
                                                                                                                                                                                                                                                                                                                                                                                                     . :-213.34
                                                                                                                                                                                                                                                                                                                                                                                                             0.00
                                                                                                                                                                                                                                                                                                                                                                                                      'f.500,00:
             .. ·Check··                          1011:112009· .. 2203:: : Weo!oyDovldoon·:                                                        ·· .. Cllotrt:leollo&Doono·lOftln .'                                                      API..ofti!IING201 :           .:: ·· WEl.LSFMGOI!ASE'M59 ·::                                                                                        .. -1,200.00 :
                 Check                          .10/1312000..' .· 2203: .. : W«:t>09 .. 2684 . Wooley Covl6oon...
                                                                                                                                                       · 0VOUymen1 oo Book oonimlool<>n:
                                                                                                                                                      ·. ·.     · ·: ·: ·: .. : .. :. : : . :. .
                                                                                                                                                                                                                                            :WEllS FARGO BASE-.8459 ,... .
                                                                                                                                                                                                                                            ·WEllS FARGO BASE- 8ol59 •· ...
                                                                                                                                                                                                                                                                                     ..-SPLIT-:.'·
                                                                                                                                                                                                                                                                                     "-SPLIT-                              : ... : . ..:2.~~-~
                                                                                                                                                                                                                                                                                                                          :: ... :
                                                                                                                                                                                                                                                                                                                                          .       ....            .:. :... :~ :;!~)~.'~:               2,sa.o.oc
                                                                                                                                                                                                                                                                                                                                                                                                      ..15-1.1-4·
                                                                                                                                                                                                                                                                                                                                                                                                           393.73- ..
               ·:ChOIIJoooo-IRA(6781-309):                                        . . :APJM..,D-IAAHU81o4..        ..·:.·:;: iloel.LSFAAGOI!ASE·I!ol59 .... : .: :: .: ... : .239,59 ·:
                · ChOld:wt1                                                                                                                                                           ··_ APJonM,b-IRAN.II-!52."      . :.      \M:l.l..SI""ARGoBASE~~::uil:- ::_.:    ...... -231l1.51l-·                                                ·i~a:;.t:::7
                ::cnef;:fr;:     .... -· 101.Z912000        . .268'    · Wet.k!yDavld.Dfl.                                                                                                                                                           ··APJlH'IM,D--IRALNl782 ...  : ::. ::-~SPARGOBASE-~·MfSiil·_ : :                     .. . 239.Ei'll_::_ ..                                       ·2.1rro-.u·
                ·:Cheol0<1< .                         111912009 .. ·: 2927                    WM!eyOo'M.                                · ..... :':      u.,.,..o:...,._yDo~eANI852.                                         'WEl.LSFARGOBAS~.-.11459                                                                       2,120.93:.
                 ctHtcJ1.                          -t1/9f.l009 .·:.>~7 .... ~iiYOavl"~l>l1                                                       :: __ Com'!l~l~.:.···            · · ·· ·· ··                ··         : ... · ...... ::.:: ~~!!"i~~-~M;.?~·                                           ~SFAAGO~E-~5~--                                                                              ~.33M1 ..
433
         :: 1PI40AM.                                                                                                                          RETIREMENTVAI.l!E, 1ic. K~KF                a6oks
         · o2m11·s ·                                                                                                                           PaymentS         to L.fcensee Defendants
         . : ACOIInt                                                                            Dobll                                 ·~ct-:
                                       ··----
            Che~· · · · · · · · · · · · t119120Qif                            :~MyPaYI~·on·                                                                                    . AP C:•rrtngion l~c. S68 · · · · ·               \iYEL..LB f"ARGo BASS -&4~
            ~::::
            CheCk:
                                ....   ·.-.·~~~~::
                                   ·· ··11111!.2009 .·
                                                        ;. :::. :.
                                                              :t921


                                                              29!3
                                                                              :=:g:~=-·
                                                                              "Wn!tYDIIIvldton :...
                                                                                                                                                                               · we.t.SFAAGO BASS-&w.IU!oro,R-lRAAGL 73L.·                  ... WEll$ FAAGO BASE-1!15< .
                                                                                                                                                                                   APWI!!Iiore,R~AAI\XA8o.l. ··.ccC"wa.t.SFAAGOBASE"M5i:
                                                                                                                                                                                                                                                                                            : 111l.ll
                                                                                                                                                                                                                                                                                            .. 16U3
                                                                                                                                                                                                                                                                                                                                 : 2,550.00.
                                                                                                                                                                                                                                                                                                                                 . 11080.00.
                                                                                                                                                                                                                                                                                                                                   1,24~.3~ .
                                                                                                                                                                                                                                                                                                                                 : 11-40Ci.-GB:
            Chock .. · ........ tt/11120~ :.. :Z111~·                         w..loy Po'M>OII       :.                                                                             APWallhers,R-IRA LNLT40 ·. :·: C" CC CWELLS FAAGO BASE' 114~i                                            . 163.33                             : l,56i.S!l
            Chock:         .... 11111/20(1$·· .21183                         ·:w..~oyO.v!dlon       ..                                                                             APWallhora,R·IRA lNG 283 ::                 .. ·.:WELLS FAAGO 111\SE' 1145llc.                           .. 111U3                             . !,73J.32 .
                                                                                                                                                                                                                                                                                                                                 . U95.05.
            Chet:t:::  ..  . ... 111111200~ .. :2'111t$                       .w.w..tllftDI!Iv~n:                                                                                  IV'Wollh..,.;R-IRA lNG 201 : ...... :.'Mll.S FAAGO 111\SE • ~~                                           : 163.33
            Cheek·     ·      : U/1:1QOD9 · .m:,;                            :.~~lltfPIIVId:aDri    ...                                                                            /1-PWalthn,R-tRA I/IIPl lt92· · · · ·. · · ·-\IV€LLS FARGO BASE -34511 ··                                ··143.33                                   2,06!l.98
            Chm.·:            · ·· · · · · 111i1!2DD9.-:"    :291!3          ·:INuleyOa-.rltt.an ·..                                                                               P.P~r*,R-IRAANf852 ·.· .. ·.··.·.· · v.r8...LSFARGOBASS~Il45"S                                           ..111U3                              : 2,223.31:
         C Oiledora,R-IRALPG500 ·:             c: :; ..we.t.S FAAOO BASE- 846i                                  .163.311                             . 2,550.00:
                                                                                                                                                                                   wat.S FARGO 81\St:!- ~g . · · · · · ·..SPUT-:· ... :.... : .: .: .: :                                                                         : I,OS!l.OO.
                                                                    . : . ::~:g:=~·.
         ·: Ched:.:: ·             : ·. · ·1111212009 ·: · :3046: .: :wei.leyOevidlon
                                                                                                              . : ~wil.;.,Ctoo~96.26
        : : Cho5
         . Choel5211. ·.. W.. IeyDBYidoDh ·                                                                                                APJoiloO,M-lRAJPI 1U ...... c.: c.: Cwat.SFARGO BASE'6459.                                                 .37U3.                             .. 1,4-26.(··.
                                                                                                                                                                            ·. :.AJ>Joooio,M-!RAAGLIIII2: . . . . . . . WEU.SFARGOBASE'845i                                                 .. 37H3.                             . 1,8641:. :.WetleyDovil...,.                                            AP Brron 1\XA 826 ·                  · < wa.t.S FARGO 111\SE. 84~9 ·                                      . :300.00.                                   750.00 .
            :: Cheolc .,.:: :: .... :: (2/1M1109 ::· ·:JI\41 .. ·: :.Waley!Jo\o!doon ...                                                                                      CC AP8r/on LNL7t2:                              WW.SFARGOBASE'84~9. ·:.                                        "3DQ.OO                                I,O!io.oo
              ·Chock·:.                    : 12111l/2009 . ·:JI\41·· ...• ·w..loyDo"lidoO·                                                                           AP Br)'Dn L.BL 771 .            . . . . ·... ·. :· ." IA£l.LS FARGO BASE~
                                                                                                                                                                                   AP Brron PU 1100 · · CC , .. · · c · ·: cc ..IM!li.S FARGO BASE. dJ.459 ·
                                                                                                                                                                               .. IM!li.SFAAGOBASE-11459·                        'sPI.IT-.:: . . . . . . . .
                                                                                                                                                                                                                                                             flo15~   . ::                   "300.Q(l
                                                                                                                                                                                                                                                                                     .3.ooM!. .
                                                                                                                                                                                                                                                                                                                               .. ·:
                                                                                                                                                                                                                                                                                                                                    2,250.00
                                                                                                                                                                                                                                                                                                                                    2,550.00.
         c Chetl< . .                :.12110/2009 C . :1670. CC .CWnJoy llo'lldoon ·.·                                                                                                                                                                                                                         ·:21~~2~                 -448,~5

          :Ohm · ·· ·· ·· ··cc1211()a009               ·3070· .:·cWnJ·                     -:~~~: ;. -:::~::. ::)~~::::::-::.:


                                                             = .=s=
                                                                                                                                                                             . :·APJ-ohn..OO,RIRAR. .Hi8if.             ··:.·."~FAAGoSASe·;845D :: ·:.:" ...":::.· .. · .... 299.63                                                    1,351.48
                                                                                                                                                                               .. N'Johnt-orl,R IRA"AXA5$7                       INml..S P"AAGO BASE.~ 8459                                         299.63                       .1,6!11.11


        ~=·······
      . g::::'                           1~155, ~m
                                                                                                                                                                               · · AP J-ohnaoo,R IRA:AGL :062                    ~S FARGO BASe·: e-41iiU.                  . . . . . .... : .. · .. 299.63 .                     : 1,050.74
                                                                                                                                                                               ··MJJohnacm,RIRAi...Bl n1                         wa.L.SFMOOBASE~·e-1,~·                .·· ...... ··.·· .. 299.63: ..                            : 2,250.31 .
         ·: Clloel
                                                                                                              : ... TGt&l$.amourrt$2D,OCO·.: · .. ·:
                                                                                                                                                                           ..... AP MILLER,E/4XA5i1· :·           .           . ·"WELLS FARGO .IIASE.~·i4S8.
                                                                                                                                                                             ···.. APMWI!f,EAGL062•: :·: ... : .: .:.·.:. Vval~FMG08ASI!,·8459
                                                                                                                                                                                                                                                                              150.00
                                                                                                                                                                                                                                                                              150.00
                                                                                                                                                                                                                                                                                                                                   2,100.00
                                                                                                                                                                                                                                                                                                                                 ..2~.00,.
         :: ""...... :
        --:·.g;:::-:·
                                       ·: . 1211ot2000 ·. · - · .. W.otoy--·
                                    00 .
          . Chetlk.·.
             Che.cli. · ·
          :· Chiiek:·:. .
          : Chotl .           .        .. 12123120011 ·: .. :UZ~. . . ::I'\IU!"Y 0 -.... ·.                                                                                 ·.· "WEU..S FARGO BASE ~8459. . . . . . ·. ·...sA.Jr-. i    ···   ·   ·..          ·
                                                                                                                                                                                                                                                                                                               .:11-roO·~:       : 1:DS                                                                                                                                                                                                                                     ..                 .. ..   .
                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                       . . . .
                                                                                                                                                                                                                                                                       .. .. .. .
                                                                                                                                                                                                                                                                                    .   .   .                      . ...... .
                                                                                                                                                                                                                                 ::        .:           : ..    :. :-:-.:-:-.:          .   ..   .               ·...   :·                  ..


                --~·•4D.o~tl··                                                                                                                                                                                                 R~TIREMENTVALU~, LL.c ~ K~KF Books                                                                           •
                ·_111./:Zltll                                                                                                                                                                                                     Payments to Li#e~see Def~nidants                                                                     ··
               ·:.AoecruaJB.sls:                                                                                                                                                                                                                    M•icti 2®9 lhrotigti M•ICh 20~0 ·

                                . rnoo·                          . :o•·· .. :'Nuin:                                                                     -~- ...                                                                                                                                                              .. Aeeauot:                                              ::a;.ul                                                        ·c~lt                           --~aa·
         . :_. Cho,:lc:                                     12.130f.ro09."." .. :1!13 .. -."WD!oj Oa>idsIJ                                                                     AP Pape;Roc LU Q~g_ .·. . .      . · ~FARGO BASE·- !lol59                                                                     1SO.OQ                                                         2,100.00.
              Cl>o . ." ·       .·:v.a.LSFARGD""""'·l>lfii                                                                   1!!a.oo                                                        2.250.00 .
            : Chffi: ·.                                     I2!Jil/m09.: .. MTJ .:. ·. Wool~ Davldooo:.                                                                                       . .Ucenoot~:W.. Oa>1dooor(3;<10ll.):·                                                                   APPape,R<>oo~. ..
          ·:. Choolook               117/:ll)10 ·                                       39-!3·_-. ·           WaaloyOo~"""".":.                                                               ._.Had!lM,~TlSancl'a(67BI-5ioi)Cam-"'.                         APHadgn,J&SPLI9&0:                  ., :;WEl.LSFIIR(lOI!ASE·M59'                                                                                                       ~08.00 ._.                                                             9SB.Oo
                Chook _. ........ "11712010:. :                                         J!l43--       Wolloy01Mdoon" ..""                                                                     "."Hadgn,Jo.,alnSann(6781-SS.I)Cammlula""..                    APHodgeo,J&SLFG21.2:      :: ., .._,·:.1\EU.SFAAGOBASE-Mit                                                                                                             ~$.00 ."                                                             1~326~oc:i    . ·..
               ·Chooli. ::           1m0.:                                               .            .1~TH.Oil



                                                                                                                                                                                                                                                                                                                                                                                                               _ .• _. :::
               :Chaok :: .      ·_- "11712~1~~~~                                                       ;~g;;;::::.
                    -Cheok _.-                                                                                                                                                                                                                                                                                                                                                                                                                                                     25!000 ·,·
          .._ ·.c'll.-c~ ·                                      :1nnot.o                ~3:         ·:·       ~ey rn.~oo                .. ·.:                                                                                                                                                                                                                                                                                                               . 249.29" ........ ': -~:::~ ·..
         .-: ·_-C11oolc .                  . "ln/2010                        :.. ::: : 3BI!3.        .. ".Wtiloy "'~'~"""'
             · Chioocl;                  -- ·:V~IO                            ·   . ."~283_- ·_-.-_WooloyO.~doon ..                                                                                  ·.·. Cll011t JUdith 1\. Puriii-TraIIRI\(li711-21.2)..                                         ·:AP PuMs,J-IRI\ lNG ~1 . : _.·. .. .. . Wl'llS FARGO BASEe B469                                                                                                                              : ·2,009.01
                                          . 21-!12010                        :· ... 4283· .. WooloyDO'II83'                  -WooiWDoY!do"'1                                                                          Corri.t"r'~Salan.                                                                                  ·AP~e.,J-JRALFG 566 ........ : :-WEUSFARGOBASE-3451                                                                                                                                            2~0.00
                 · : r •..,_ w.o~..,. o.>r.... ~                                                              · · ·· ·                                                                                                                                                                                       .               ..   •   ...   ·. . . .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         2,5:5{),0Q
                      ·:·.WIUI.rnE.:E.\'iri•

                    :~::·                     ...... ··:··~~g:·.
                                                                             .

                                                                                        ~=t
                                                                                              .                   . . . ..

                                                                                                              ·:·=:~~~=·
                                                                                                                                . .

                                                                                                                                                                                          ···.g:=:
                                                                                                                                                                                                      . ...... ·. ,·.
                                                                                                                                                                                                                                                                                             . •'.         ~SF~GOt~-!loi!O
                                                                                                                                                                                                                                                                                               ·' · APS.,dio.Ron.nPo/···
                                                                                                                                                                                                                                                                                                                                                         ••. _.•..•. ·• ••.
                                                                                                                                                                                                                                                                                                                                            1'/S.U;FAAGOBASE•l>lel
                                                                                                                                                                                                                                                                                                                                                                                                                                          . ........ 3,000.00.
                                                                                                                                                                                                                                                                                                                                                                                                                                  1,750.00--
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ·3,50000.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              : .:.1,750.00-
                    :·Che-c~~·:                        712f.2009 .                      $"OM:··               Wlli.tnE."Ev=ant··.                                                        . .. :·.·c~~an                                                                                          ·.: APSomlioRon.                                                          2,520.00."                                               · :,.7,61!0.00:
                                                                                                                                                                                                                                                                                                           AP~RGoorro Portn.,shlp.LNUl32." .:,--.WEll.SFARGOBASe,uso -- : ·                                                       2,520.01)." ·                                              ·: -5,~.00--
                                                                                                                                                                                                                                                                                                         ' AP RRG~erro Portno..Olp ING2!3 :· :: ·:WElLS FARGO BASE • 8458 ·:.                                                     2,520.00                                                 · ':--2,520.00: ...
                                                                                                                                                                                                                                                                                                         'APRRGoi:iroPortnoM!pOMIMi · ·:WEI.LaFARGOSASE-Il-469'.".".                                                              2,62!>.1>0.                                                        ·:0.00:
                     Cl>et¥                  ·:: : ... ·:·ll/1U2009 .. :,1370 .. ::.WilB~mE.s..""·,. : :·.::.: .:: .: _.·,·_-'._--.--.··: _Pioto(ll7&h!9)C.nin'isSion. :._ ..........                                                                                                                    : WELLS FARGO BASE'Mi.. .. .                 'SPLIT-'                 . . . .                                           . ............... 200.00 ' . .                                    -200.00-
                     Chatl(                   ·: ...... ~1:312009"·. _137"0 ··.. :WNin'lE:EvliiM."· : .. :.::_: .... : . · ...:..:.... · ··._.·.cu~l(.elhlllll'l!"1Pfalm-_-'_:.-'_:· . :: :·                                                                                                             . AP Plo~a.I.SFAAGCSASE-M$9 ·.                                                     _1,000.00.·..    . .. .. .. ..                           . .: ~,000.00•
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          · :u::gg .
          : ~:::- .... :· ~=: . : :. :=::· ;.;. =~::·~-~;::::;: :.-:;_·::
                                                                                                                                                                                                                                                                                                    . APAmR!aLFG~--
                                                                                                                                                                                                                                                                                                   .. WEI..LSFIIRiliOBASE-114!19
                                                                                                                                                                                                                                                                                                                                 ·:
                                                                                                                                                                                                                                                                                                                                                                    =~z:gg===~:
                                                                                                                                                                                                                                                                                                                                                           .: .: .. WELLSFAAGOBASI!-!IoiSL ,·
                                                                                                                                                                                                                                                                                                                                                           ".:·:··_.·- >~~~r£~=:~o~oo%i
                                                                                                                                                                                                                                                                                                . . APGonhnyAAAU~-_- ......                                ·' ·' .WEI.LSFAAGOBASE-·!Iolao·:                                         5-ID.OO ·.                                          .. ...            ~n.Oo
                                                                                                                                                                                                                                                                                                 . :· APGix"dlanvMAM860 ·                                          . "WCU.SFf',R9;~~1;:-~9··                                        G40.00.          . .          . .                                         0.0-G

                                                                                                                                                                                                                                                                                                           ~~~G~:t:Ji.·Ms~                                  > ~~F;..GOBASE;B.iso                                                                                                                   =~:=::
                                                                                                                                                                                                                                                                                                                                                                                                                                                           24 500 00
                                                                                                                                                                                                                                                                       -                             ••                                                   , :                                                                     2,450.00                   ' '                . • . • ...
                     Che-ck
                    -~:r::
                                                                 0116120~9 ·: · · · ·17~1 · · · 'M!U.e.m S... E'l•na··
                                                                :~~:~::.:·. :g~::· :=:~i~~::·:;.
                                                                                                                                                              · ·.:-:·: .>" :·: ".-: ." ··:_: · ·:_.: ;.:
                                                                                                                                                                                                       Trrll!l $.ArnLnlnt~ 350,0~0,00 :. · · . :·· ." ·
                                                                                                                                                                       :· · · · ··-::::_::·;~~:!~~::~0~=~-. .                                                                                            .. ! VriELLS FAAGO BASE-.846i.". · ·
                                                                                                                                                                                                                                                                                                                                                                                                               <                  ~~~:~
                                                                                                                                                                                                                                                                                                                                                                                                                                  2,460.00.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ......             :1~:~:~~
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    : ::. : ..14,700.00
                     Clr~Rk.:                                   :9/1Gt.Z009: ·:.·.1726 ... !M.IVI!ImS.Svanl                                                                               ::. S.NIJ11[Ill!l(ti7EI1·i83)Cam~..-,··.···.·.·                                                            :    .API!oll01i~••LNLT4D .. ··                            .": . .":WELLSFARGOSASECII-459:                                   2,<50.011·                                          :. '.-12,260.00
                     Chook ·.                                   _91~~009:.·:.·· t726 ·.·.··.1M111•mi:.Evai'ls.                                                                     c·.    :.:· ..   ·.:-se~ltfltl~.i!l·(~7$1-l63)Co.rri.mi~$Icu1:',:·                                                      APIIoll.,~nolNG20I·                                        ·. WELLSFAAGOaAsE'II-459•                                   2.~50.00 ·                                    : .... . :. ·,6,1!00.0~ ,.
      . _.::~=.                                                 .:,~::.- ··:.:;~:···:. :.·.:::~~~:::::                                  ...........·.: .. -::-·: : : . :· . :-: :-: ::~=~.:~:~:t1~~g:~=~:·                                                                                                . /4P Bl:ln~~.n"ll"'WPL 91Z                     .· .. · . : ~S FAAGO SAS:Ei~·5459:                                    ; 2~4=-o.OO :                                                           ·~7,3:50.00 :: ·

      · .:.          (:.bl!l(:"j:                      .·. ·-gt1et201)S:··  · 1726.... ·.. ww-..mE.:elllrll.                                                                                           B:~~~rrntfr.e(6781·183)Comtnlt$kln .                                                               .::=:=~~:~~~                           •                  ~t:::~:~g~~:~::                                               ~~:~                                                                  ~::"~:gg
          . ..cbcri;
         ··.·.Che-ck·:
                                                       ·· _-9/16/.2QO~ . . . HiUL ··.IMibm"E."SV"Bii!l."..
                                                                ; 9/1.&a009 c.·. ·.1'761.           . .. 'Milam        e. £\1"1'1!11.     ··
                                                                                                                                                                                                       Ba!l!nl:ln~·(S78_1-163}Commlulurt:"
                                                                                                                                                                                                       Hr.ml!tl• (6731·1S.S) Comlfllulon                                                                   ~~~~~~=:M~~<                                     
         .. ·.·cn.c~t..                  . 9/1&12009 : ·.: 1781 . ·: INIIIr.m E. EV8111                                                                                                                C~e;rt; Mani!ef&lta~e~ Hem~dfllz ; ·                                                                 APHomandezAGL73L· -.- ..-._-.._-·.:.:.:_:WELLSFAAGCI!ASS'.M59·.·_- :· .. ::·:: :: ·zoo.lia; ·.:          :: :." :: ::_:._:._:._:. ~.00.-:: :
         ·. .".Ch.,..;k."                .9J181200:Q.;· ·· . :17EW .·.·:IMll•mE.Ev*l•.                                                                                                                 Tllblf_.SJ\rnoont:-40,000.00 .. ·   .                                                              :APHomondezNC.'\8~:.: ... :· .. ·:.- .. WELLsFAAGOBAsE'-~51':: :::: -' .: -' · 200.00 _.·                            .: .. :.". :. : -40D,OC _-,:.
           ·: Chell-11." -:·      .... : lll/11!.r1GOO · ·:·. :1781· ·' -WII.IIm!. Ev.1J1111                                                                                                           UCdn.te-e: Emil L. U.k~ki.J!;;:{10.00%"j .                                                         : APHomandezLNL 7~0        · .. ·: :. WELLS FAAG0BASE.M59: ·.·              . . . 200.00                             .......... -lOO.OO ··
               ···"Che-ck· ·· ·· ·· ·· ·:9/1BaOQ9: ... -~761:          ·:~"11mE. ~.-.u:                                                                                                                Hi!mondQ(8181·1NI)Coi"tlmJri'ori ·.:                     : .·                                     .-APHorn ........ OMl~-- ..               WELLSFAAGOBASe_;l>469."            ...... 200.00: ., :                         .... __-,·_ ·: o.oa ."·
          . ."."cti'l!tllk ·:· .                      · · · · D/1!!(.l!D09 ·    ·.1781." ·. · ·.\'YI1~aim E. Em-.1:                                                                    · ·· · · · -Stt,lntoo IRA(67-!11-~41}Comrriniori · ·                                                              ·•WEllBFAAGOBASE-M5!."." ....._.'I!PUF--                      .                                 .. ..... ·' JZI.T.!             ·: ... ~21.72 .
                     ctsedl..                           . . : D/1~oog ·         : ~7&1       ·:.!NiJh:m E. Ev11111-                                                                           ...CliOnt: Cwa,-n~ Stnnton IRA ...... .                                                                    ·:AP-StantortiRA.ING.O~. ..                              . 'v'YRL5FARGOBASE·.:&4~1-·               ......... ::3~1/2.:                               .         .                      .            · o,oo.
             · Che-dl ·                                      · 9/UI'2009 .....· 166e          ::'MJi&m E. "EvBn.ii·                                                             ........ B.U. Akav . l.,..et-nilfT!Uirl{6781·213) Cotrimltsli:lf"l                                                        -WELLSFARGOBASE..,.&45g· ·:·                          . ··..SPLITAkonlolmorTrANiaL                               . weLlSFARGOI!ASE;Mss·                                   .... · 2oo.oo--                                                   .      MD .
                    ··cbftek":                        .. ·.".a/29!2009:           188E." ··:."1M1UtmE. .EYam: ·                                                                                          ................. ·.                   . .                                                   ·:WELLSFI'RGOI!ASE-11469·                                     -sPUr-:.-··:·-: ::.:_ :: .:·.:·..                                    ------ :. --      '-4,200.DC                        '--4;200.00 ·
                     ·C~&Qj(":                            .. Bl2El-/20'09 · · . :·te;~ . · ."."\Nilhm E. .Eumi                                                                                        .CliMt f:I.Dbert G. YB"Ie~                                                                      . : AP Y-11/<11852:                                           WEllS FARGO I!ASE' !-45~ ·.·                                  1,400.00--                        .                  .. .. :.2,900.1>l
                     Cbe-t:-il·                            · Bm-12009 · :·1&86 · ."."WIJQ.am .E. :Evan-.·.                                                                                            ·rotal$.ta.milunts:ro.ooo: .                                                                   ··APYate9·LFG7J2.·:-:                                           IM:LL.SFAR:GOBASE.·8469                                      1~4CXJ.OO...                                                     ·:-1,400.00:
                     C:"fl!'rcil;                     ... : $129r.I:OOii .·· .. 1166. ·.··WJitmE.i5VEit1"t. .".".                                                                                    .. ·uc.:em~:~e YWliBm E. Evana: ....                                                            ·: AP YJ~ l.FG 566 · · · · .. · ·:: ·. ·                       wt.U,S FAAGO B.A.SE~ 8459                                     1.400.00·.                                                        . .. ·:0.00 :
                     c~~.                                   :·Pi25i/2Gii9.   1024                   ... :·I/IJilll.irnE.-CUJ!2                        ..           : \MiU..S FMGO i!ABE • 0400                                     ." 124:60.. . . . .. .. ..            .                                 -124.60 ·
                     Cbe0i
                     Cheei..•. :..~ir~~~·;~$~ •·: :: .: .: ·>. 13520:
                                                                                                                                                                                                                                                                                                                                                                                                 llUo.                                               •-       ~ia.OO                               -•     ~1~:~~
                     ChltOM.. .                         ::· 1Dnl7009 : .·. 2082 : :-.Wi~R~fri E. Eve.111 ·.                                                                                          ."Ciiomt LOu-Anh t:krrin IAA                   .                                                 ·    APOunn~RALNlln                                           waLSFi\1\QOSASE:!Iol~g.:                                                                                                              -fi      ··.u:.WAM.                                                                                                               RETiREMENT VALUE,. Ll.C - KPKF Books •
        .Q:tl;l)/1).                                                                                                          · Paymijr'lts           to Licensee Defendants
        ·AooruaiBM•s                                                                                                                        . Miri:n200& throuoli Mari:h 2010

                                                                                                                                                                                                                      . sp.~
        . Choett
                                   ~-:·Num·

                                   W71200g · · · · 2M2              'M~om E. Evm.
                                                                                             ,.......;-                                    -MM'DO:
                                                                                                              U~: Capl:rot l=lmm.alaf Gr111tpt.hl~ ~-[10.00%) .
                                                                                                                                                                                          """"""':
                                                                                                                                                                          />P OU!m-IRA LNl.591·         :. W:\.LS FARGO BASE' Do~SS ..
      .. :en..!Onn IRA(6'1i1-llll) Coml)'l!o0!4ri.':;. :                 · ·i'J' Ounn~AA OML 44$         .·weus FARGO BASE ciM59 .
        ·Check · ·                 1 onr.lOOG' ... - 2121 .. -. Will am E. E.v&ht                           Bl!~dle-IAA (6781·2!17} c~mm~                                --WEl.l.SFARGOBASE .. 94:5i:   ·:-sPLIT'·:    . .      ..
                                                                                                                                                                                                        . \1\e..l.SFARGO EIAS& ~-M!9
                                                                                                                                                                          z:::~:::~~~~gk
         Chool<                    1 on1200; · · · · 2121 ·     W~:!!m E:. Gvans                            C.lil!lnt G11ry Beadht4AA                                                                                                        100.00
         Chl!:tlo: .                10m200.P::         2121         '!Mill•mi!.EVM.-                       .TotBI$Amount:20)XO.DD .: .:                                                                  : ~SFAAGO EI.ASE-64S9'.             100.00 :·
         Chocl<                    . ,oni20D9:         2121      ·· 'IMIIamE.e:vairltl·:                  :. Uoerilet: Galy B~n-t!l"' (&.00~) . . .                      . ~B.u~e-IRAJNGZl-1 :          ·: v.eLLSFAAGO BASE-·9-159·.         100.00
        : Chook                     1n/T/ZliiJI: · ·   ~121         'Miiom E.   ev.n.                      : Boodlo-tRA·(6711~B7) Commlo>lon :                           ..i'J'Btadt-IRALFG568
                                                                                                                                                                         ··WEllS FAAGO !!ASE-l437
         Statewide Scheduling   * Legal Video * Internet Repository
                                                                            1




*********************************************************
               TRANSCRIPTION OF AUDIO RECORDING

   RE:   STATE OF TEXAS V.      RETIREMENT VALUE,   LLC, et al.



                    CONFERENCE CALL RECORDING

                        October 27, 2009

*********************************************************




                     AcuScribe Court Reporters, Inc.              EXHIBIT
                              (800) 497-0277
                                                                   5            438
           Statewide Scheduling                 *   Legal Video          *   Internet Repository
                                                                                        17 (Pages 62 to 65)
                                                       62                                                             64
 1 those that I would never have appointed. Which he said        1 going to ask questions about what do you think they're
 2 it more politely than that, but that was the bottom           2 really buying when they're sending you money? And you
 3 line. You know, who do we have here that we really             3 guys know. So, I mean, this is- I was expecting, you
 4 don't want,. that we shouldn't have had in the first           4 know, to spend an hour talking about those things. And,
 5 place?                                                         5 I mean, we're not there. We're somewhere else. Which
 6            MR. BAKER: Now, a conversation, once                6 is a very good thing. I'm greatly encouraged by that
 7 engaged, that I will need to have will be with the law         7 And so that's a good thing. But they need to understand
 8 firm.                                                          8 that- what it is that they're buying and what
 9            MR. RICHARD GRAY: Okay.                             9 authority and control they have over it. I think these
10            MR. BAKER: Okay. The nature of the                1 0 are positive marketing things. In the age of Bemie
11 escrow agreement and how funds are disbursed out of it       11 Madoff. Okay. You want things separate-accounted, you
12 will need to change somewhat. Okay. I haven't reviewed       12 want things transparent, and you want the investor to
13 that yet-                                                    13 have as many triggers and controls as they can have.
14            MR. RICHARD GRAY: Okay.                           14 And if you do that, it just so happens that you don't
15            MR. BAKER: -- the agreement. But I'm              15 have very much legallia bility. So if you do the right
16 inferring some things from the other agreements based on     16 thing from the marke~ng standpoint, it just so happens
17 what I've seen. And so I think those inferences are          1 7 that it works out very well legally.
18 safe. So the escrow agreement will need to change its        18             MR. RICHARD GRAY: Now, what do we do
19 nature and who is authorizing what                           19 looking backwards to the $26 million already collected
20            MR. RICHARD GRAY: Okay.                           2 0 from 271 people?
21            MR. BAKER: Okay.                                  21             MR. BAKER: That's going to be rehab work
22            MR. RICHARD GRAY: Now, as a matter of             22 and that's going to take the most amount of my time.
23 fact, that highlights an obvious thing. You know, Brent      23 We're going to have some rehab work to do there. So new
24 Free was standing by to come. And I think I just             2 4 agreements, changes to agreements, mods, things like
25 assumed that he knew the meeting was here about 1:00.        2 5 that. And I'm going to have to dodge the issue of


                                                       63                                                              65
 1   And I haven't heard from him so he may have been            1   specifics on that until I understand more about who
 2   waiting. It's probably just as well, we've got-             2   those people are, how they came to be, who the business
 3              MR. BAKER: It's probably better that             3   was written through, an of those kinds of things.
 4   he - he wasn't here, because he's one of the to-dos.        4              MR. RICHARD GRAY: I would say 70 percent
 5              MR. RICHARD GRAY: Okay.                          5   of that was qualified. Although, lately, our model has
 6              MR. BAKER: So that's- you know, that's           6   been producing mostly 70 percent nonqualified.
 7   probably better. That was providential.                     7              MR. BAKER: This is why the
 8              MR. RICHARD GRAY: Now, just if I--               8   non-securitized model is so important to your marketing
 9   again, you may not have-- you may not have the model        9   strategy. It's not the reasons why you think. Once you
10   ready to be shared. But what I hear you saying is:         10   go securitized, you can't take more than 20 -- 25
11   Changes in the escrow agent and then the irrevocable       11   percent of your capital in your fund, be it from a list
12   co-beneficiary was a little problematic to use a word.     12   of sources. Because ifyou do, you become an asset
13   What we thought was a solution, you see as a problem.      13   manager or fiduciary of the plan under Section 101 and
14   So that's going to change as well.                         14   103 of ERISA. Okay. So you need a non-securitized
15              MR. BAKER: Yes. You know, the                   15   model.
16   securitization of a life insurance policy is exacerbated   16              MS. ROGERS: Uh-huh.
17   by ownership, the way that you've got it structured, and   17              MR. RICHARD GRAY: Okay.
18   the co- the single co-beneficiary on the life              18              MR. BAKER: The sanitization works both
19   insurance policy, where, then, the people on the           19   ways.
20   subaccount have receivables from the beneficiary. Okay     20              MR. RICHARD GRAY: If I don't put the next
21   That two-tiering process is problematic.                   21   issue on the table and let you go back to Dallas not
22              MR. RICHARD GRAY: Okay.                         22   knowing this, wonder what else you did for me. The
23              MR. BAKER: I came here prepared to ask          23   model has grown so quickly that in the purchasing -- and
24   different questions up front. And God, pretty              24   this was news to Bruce too. The model has grown so
25   obviously, has gone before me here. I thought I was        25   quickly that in the buying of policies, the disbursement


                                 AcuScribe Court Reporters, Inc.
                                          (BOO) 497-0277

                                                                                                                            439
           Statewide Scheduling                 *   Legal Video         *   Internet Repository
                                                                                       18 (Pages 66 to 69)
                                                        66                                                           68
 1   of client funds, I would describe as a leaning - a          1            MR. JEREMY GRAY: Somewhere down the
 2   financial Leaning Tower of Pisa. That's another way of      2 middle. Two to three million, on average, times-
 3   saying, if somebody came in right now from a regulator      3            MR. BAKER: So we have 19 policyholders
 4   and took a photograph of our operation and all the          4 and we're going to assume three million. So we have
 5   bottom lines and all numbers and all the policy and all     5 57 million at face.
 6   the subaccounts, they would call us a Ponzi scheme.         6            MR. RICHARD GRAY: It's probably a little
 7               MR. BAKER: You're going to have to flesh        7 less than that.
 8   that out for me.                                            8             But anyway1 we -- the point is - the
 9               MR. RICHARD GRAY: Okay. We did an               9 point is that when- you know, by definition, when a
10   audit-- we did an audit a couple of weeks ago. And th      10 policy is fully subscribed and the payments have been
11   fully subscribed policies that have already been remove    11 made and commissions have been dispersed, then the
12   from the bouquet-- I think we're now up to 16.             12 premium account- and we've advertised the premium
13               MR. BAKER: I thought it was $26 million        13 account should be in place for life expectancy plus 24
14   at face.                                                   14 months, that's our model. And so when we get an audit
15               MR. RICHARD GRAY: Well, out of the total       15 and we took into account the money that Kiesling has in
16    26 million at face -- no, no, no. Out of the 26 million   16 those subaccounts right now -
17    in client money that's been received - we can -- we ca    17             MR. BAKER: For those 19 policies.
18   give you the tally of what we - either we have             18             MR. RICHARD GRAY: --for those- well,
19    purchased or we have in motion for sale right now,        19 for the fully subscribed policies, yes.
20    71 million at face. And I would say, you know, in roug    20             MR. JEREMY GRAY: And they're not all--
21                                                              21 of those 19, they're not all fully subscribed.
22 Katy can get it for you exact. But what I -                  22             MR. RICHARD GRAY: No, I would say you've
23           MR. BAKER: Okay. But that-- that line              23 got- see we own some that are still in the bouquet
24 of demarcation is important to me. How much has bee          24 being sold.
25 issued and is -- and is titled to RV?                        25             MR. BAKER: Okay. So what you're telling


                                                        67                                                            69
 1            MR. RICHARD GRAY: How many policies dow            1 me is: You're buying policies. And you're using funds
 2 have on our own? Maybe 14 or 16. We can get the list          2 to buy those policies that have been remitted in advance
 3 foryou.                                                       3 prior to the policy- a decision being made to purchase
 4            MR. JEREMY GRAY: Oh, no, it's- you                 4 it. And then after the policy is purchased, you're
 5 mean--                                                        5 continuing to raise money for that policy and that
 6            MR. RICHARD GRAY: Ownership.                        6 subaccount.
 7            MR. JEREMY GRAY: -ownership? It's                  7             MR. RICHARD GRAY: Right. Which is--
 8 probably 19.                                                   8 which is the model.
 9            MR. RICHARD GRAY: Nineteen with                     9            MR. BAKER: Uh-huh.
1o ownership.                                                   10             MR. RICHARD GRAY: The difference- the
11            But not only the ones -                           11 problem, though, is that we've grown so quickly that
12            MR. BAKER: Why don't you put your best            12 we've been spending money so rapidly to buy more
13 estimate on that, Jeremy. Take a little                      13 policies to keep the model intact with ten at a time.
14 (unintelligible).                                            14 And not doing the life partners model of getting it all
15            MR. JEREMY GRAY: I could have come                15 in one place and then going shopping. But when we do an
16 prepared had I known.                                        16 audit on the premium accounts for the fully subscribed
17            Some are 850; some are five. I'd say,             17 policies, the money that Kiesling has on hand and the
18 ballpark, three million base on average. Would you           18 inbound money that was dedicated only to those
19 think that's --                                              19 policies --
20             MR. RICHARD GRAY: Yeah, because some a           20             MR. BAKER: Let's not talk about those.
21 little lower. Because some of our more-- some of our         21 Let's just talk about the amount that they have on hand.
22  recent policies have been five and six million.             22             MR. RICHARD GRAY: Well, except- except
23             MR. JEREMY GRAY: Yeah.                           2 3 that even the accounting firm is saying, if there's
24             MR. RICHARD GRAY: So I would-- I would           24 money inbound that is dedicated to only those policies,
25 say--                                                        2 5 that - that's put into the mix. When you do that and


                                  AcuScribe Court Reporters, Inc.
                                           ( 800) 497-0277

                                                                                                                           440
From:             tmoss@retirementvalue.com
Sent:             Friday, November 13, 2009 7:21 AM
To:               Dick Gray 
Cc:               wrogers@retirementvalue.com; sendmegoodnews@yahoo.com; 'Sansing Edmond'
                  ; bcollins@retirementvalue.com
Subject:          RE: FW: Research


So everyone is up to speed. This is a prospective licensee doing some research before the meeting next
week in Seattle. I emailed him back that he should should defer to the licensee inviting him and that the
owner of the company and myself will be there in person next week to answer any and all questions he
may have. This licensee was recruited by AI Green with a very generic email he sent out that was
approved. Any questions, call me.

The agenda for next week will follow soon.

Thank you,
Tracy



Tracy E. Moss, LUTCF
Director of Sales & Marketing
Retirement Value, LLC
457 Landa St. Suite B
              1

New Braunfels, Texas 78130
T: (830) 624-8858
C: (210) 373-9707
F: (866) 778-9981
tmoss@retirementval ue.com



CONFIDENTIALITY NOTICE --The documents and information accompanying this electronic transmission
contain information belonging to Retirement Value, LLC that is confidential and/or legally privileged under
Federal privacy laws. It is intended only for the exclusive use of the addressee. If the reader of the
message is not the intended recipient, or the employee of agent responsible for delivering it to the
intended recipient you are hereby notified that any dissemination, distribution or copying of this
communication is strictly prohibited. If you have received this communication in error, please notify us by
telephone immediately. Unauthorized interception of this electronic transmission is a violation of federal
criminal law.



  -------- Original Message --------
  Subject: FW: Research
  From: "Dick Gray" 
  Date: Fri, November 13, 2009 5:12am
  To: , 
  Cc:  1 ,
  "'Sansing Edmond"' 

  With special thanks to Wendy for her thoughtful follow-up ... This needs to be fixed immediately.
  As of this e-mail, it seems we do not know where the language in this specific event invitation
  originated. As soon as we find out, schedule a public flogging Tracy and I can witness as soon as
  we arrive in Seattle.

                                                                                  EXHIBIT

                                                                                                      RVR020617
                                                                                                              441
Dick Gray
President I CEO
Retirement Valuer LLC
457 Landa Streetr Suite B, New Braunfels, TX 78130
P.O. Box 310635, New Braunfels, TX 78131-0635
(830) 624-8858 ofc (866) 498-4644 fax (210) 392-3550 mobile
rgray@retirementvalue.com

CONFIDENTIALITY NOTICE --The documents and information accompanying this electronic
transmission contain information belonging to Retirement Value, LLC which is confidential and/or
legally privileged under Federal privacy laws. It is intended only for the exclusive use of the
addressee. If the reader of the message is not the intended recipient/ or the agent or employee of
an agent responsible for delivering it to the intended recipient, you are hereby notified that any
dissemination, distribution or copying of this communication is strictly prohibited by law. If you
have received this communication in error, please notify us by telephone immediately.
Unauthorized interception of this electronic transmission is a violation of Federal criminal law.


-----Origina I Message-----
From: Wendy Rogers [mailto:wroqers@retirementvalue.com]
Sent: Thursday, November 12 2009 9:42 PM
                              1

To: bcollins@retirementvalue.com
Cc: 'Dick Gray'; tmoss@retirementva lue.com
Subject: FW: Research

Below is an email that I requested Mr. Harter to send me after our conversation today. He had
mentioned that there was a sentence in the email he had received for the invitation to the event
on the 17th that caused him some concern. I will clarify with him who it was sent by 1 since I
believe both AI Green and Victor Cruz were sending invitations out. Maybe Tracy can help us
narrow it down to who sent the invitation ...

Thanks!

Wendy Rogers
Vice President, Administration & Services
(830) 624-8858 office
(210) 363-2910 cell

CONFIDENTIALITY NOTICE-- The documents and information accompanying this electronic
transmission contain information belonging to Retirement Value/ LLC which is confidential and/or
legally privileged under Federal privacy laws. It is intended only for the exclusive use of the
addressee. If the reader of the message is not the intended recipient! or the agent or employee of
an agent responsible for delivering it to the intended recipient/ you are hereby notified that any
dissemination, distribution or copying of this communication is strictly prohibited by law. If you
have received this communication in errorr please notify us by telephone immediately.
Unauthorized interception of this electronic transmission is a violation of Federal criminal law.


-----Original Message-----
From: Richard Harter [mailto:r.harter@comcast.net]
Sent: Thursday/ November 12, 2009 6:32 PM
To: Wendy Rogers
Subject: Re: Research



Thank you for taking the time to have a discussion with me this afternoon.




                                                                                                   RVR020618
                                                                                                        442
As you know, impressions are everything. We can send out the wrong
impressions even when it may be appropriate to use certain language, or at
least language the seems to be compliant.

Here is the language in the invitation that caused my antenna to go up. I
assume this phrase is approved by your compliance department because the top
of the invitation has your logo. This is just my observation.

"Low investment minimum of 25K. Traditionally available only to
institutions, city/state pensions, and accredited investors ... it has
only recently become available to the general public."

In your case, all of that may be true. If you look at the phrase it is a
take away phrase. A phrase of exclusivity. A phrase to pull someone in
that perhaps should not be pulled in. It is a phrase that would indicate
there is a return "investment" on the dollars invested. It says that only
"accredited investors" have had access to the product. Most people do not
know what a "accredited investor" is or what the qualifications are to be
one. It does not say, minimum premiums $25,000, it says "minimum
investment." It would lead me to believe it is a product that is supervised
by the SEC and the NASD and it has a prospectus I can read, when in fact it
is not a securities. It is supervised, I would assume, by the Insurance
Commissioner of each state beings it is insurance based and only requires an
insurance license to sell.

To me it is misleading. " ... it has only recently become available to the
general public" might be true, but it is a typical phrase I have seen used
with ponzi schemes and such. A phrase that was used the put a lot of people
in jail.

What I tell my agents is to never pump up the great product that we have.
It is good enough and has no need to be pumped up.

I may be over sensitive to this terminology because I looked at and
investigated, the company, legal firms and the escrow company for an
investment product that looked like it was a good product. For me I
declined participating in the sale of the product because I could not follow
the money all the way in and back out to the investor. There were too many
things hidden behind closed doors. They used the phrase, "traditionally
available to ... and now available to you" as welL

When you are dealing with regulatory agencies, we need to be careful about
the language that we use so that we are not recategorized in a way that
makes life more difficult. I would assume you do not want your product to
be a security.

I am looking forward to next week. Just some of my thoughts.

Best Regards,

M/DRP Marketing Services, Inc.
Richard L. Harter, CPM, CSM, CRES
President/CEO
206-478-3507
www.rh.LEBAmerica.com
-----Original Message -----
From: "Wendy Rogers" 
To: 
Sent: Thursday, November 12, 2009 11:01 AM



                                                                               RVR020619
                                                                                    443
Subject: RE: Research


Will get back with you later this afternoon. Talk to you soon!

Wendy Rogers
Vice President, Administration & Services
(830) 624-8858 office
(210) 363-2910 cell

CONFIDENTIALITY NOTICE-- The documents and information accompanying this
electronic transmission contain information belonging to Retirement Value,
LLC which is confidential and/or legally privileged under Federal privacy
laws. It is intended only for the exclusive use of the addressee. If the
reader of the message is not the intended recipient, or the agent or
employee of an agent responsible for delivering it to the intended
recipient, you are hereby notified that any dissemination, distribution or
copying of this communication is strictly prohibited by law. If you have
received this communication in error, please notify us by telephone
immediately. Unauthorized interception of this electronic transmission is a
violation of Federal criminal law.


-----Orig ina I Message-----
From: r.harter@comcast.net [mailto: r.harter@comcast.net]
Sent: Thursday, November 12, 2009 8:25AM
To: wrogers@retirementval ue.com; r. harter@comcast. net
Subject: RE: Research

Wendy,

I appreciate your response. I am looking forward to your phone call. I
will be available this afternoon after 3:00pm. My morning is booked.

Best regards ... Richard Harter 206-478-3507


Sent from my Verizon Wireless mobile phone

------Original Message------
From: Wendy Rogers 
To: 
Date: Thu, Nov 12, 12:14 AM -0600
Subject: RE: Research

Mr. Harter,



I appreciate your inquiry and the fact that you would like to attend the
meeting on 17th fully prepared. At the moment we do not provide
information online to the general public due to the highly regulated
environment we operate in.



I was cc'd on an email by Tracy Moss on her response to your email, as she
and Dick Gray will be assisting and presenting at the meeting in Washington.
However, as one of the owners of Retirement Value, I would like to take the



                                                                               RVR020620
                                                                                    444
opportunity to speak to you via telephone to answer your questions prior to
the meeting. Going back and forth via email with questions and answers will
probably not be an efficient use of your time.



I will give you a call tomorrow late morning to answer your questions.



Have a great evening!



Wendy Rogers

Vice President, Administration & Services

(830) 624-8858 office

(210) 363-2910 cell



CONFIDENTIALITY NOTICE-- The documents and information accompanying this
electronic transmission contain information belonging to Retirement Value,
LLC which is confidential and/or legally privileged under Federal privacy
laws. It is intended only for the exclusive use of the addressee. If the
reader of the message is not the intended recipient, or the agent or
employee of an agent responsible for delivering it to the intended
recipient, you are hereby notified that any dissemination, distribution or
copying of this communication is strictly prohibited by law. If you have
received this communication in error, please notify us by telephone
immediately. Unauthorized interception of this electronic transmission is a
violation of Federal criminal law.




From: Richard Harter [mallto:r.harter@comcast.net]
Sent: Wednesday, November 11, 2009 10:10 AM
To: rv@retirementvalue.com
Subject: Research



As you know your Retirement Value LLC site is only for those that have the
password, etc. What do you have available on-line to do some due diligence,
both on your organization and on the product that you are promoting?



I plan on attending a presentation in Seattle on the 17th and would like
some due diligence and the ability to get up to speed some before that
meeting.


Best Regards,



                                                                              RVR020621
                                                                                   445
M/DRP Marketing Services, Inc.
Richard L. Harter, CPM, CSM, CRES
President/CEO
206-478-3507
www. rh .LEBAmerica .com




                                    RVR020622
                                         446
From:           Dick Gray.                                                                                  Sen\:1/11/2010 5:18AM.
·~···~~~··--~·--··-~~~~·-~~---~---~-~-~~----«~-----~----~~~.--~~~·----~
                                                                               ---        -----·----~-----------··--------------------------·
To:             Nick@FreestoneCaphal.com.
                                     •~-~--~-••«••---•~••--••••~-----~•                   ••m••-•~·•~m•~-~-•-•«•~~-•-••••••••




~~:~-----~   mike@mabri_o:C:Om·•.- .. ··~-----·-··-·· ··---···-······-······~··----~----···-·-···---·~---······"·-·--------
Bee: ~~---'!!~-~~y R~g;rs: B_~:~~ Collins: Casi:.~ora!;~s~.~~-
Subject:     Actionable e-mail comments.
                                                            ..
r-~~~·;··.yc.·=:Because "Retirement Value is very shady. At best, it's less than fair. At worst, it's a ponzi scheme/outright fraud. I'm
surprised someone felt confident enough to approach a firm of our stature and integrity with such a clearly deceitful
offering.



Nick Cicero, CAIA
Senior Portfolio Manager- Alternative Investments



1-
From:Michael Sommers [mailto:mike@mabrio.comi
Sent Friday, January 08,20101:50 PM
To: Nick Cicero
Subject: RE: Referral from Bob Mellon



Any particular reason?



Mike Sommers- President

Email- Mike@Mabrio.com

Web- www.mabrio.com

Mobile- 503.502.6879




From:Nick Cicero [mailto:Nick@FreestoneCapital.com]
Sent: Friday, January 08, 2010 1:45 PM
To: Michael Sommers
Subject: RE: Referral from Bob Mellon



Sorry, Mike, it's a pass for us.




                                                                                                                    RVR016336
                                                                                                                           448
Nick Cicero, GAIA
Senior Portfolio Manager- Alternative Investments




From:Michael Sommers [mailto:mike@mabrio.com]
Sent: Friday, January 08,2010 1:43PM
To: Nick Cicero
Subject: RE: Referral from Bob Mellon



Nick- Any questions about the data I sent over?



Mike Sommers- President

Email - Mike@Mabrio.com

Web- www.mabrio.com

Mobile- 503.502.6879




From:Nick Cicero [mailto:Nick@FreestoneCapital.com]
Sent: Monday, December 21,2009 3:39PM
To: Micheal Sommers
Subject: RE: Referral from Bob Mellon



Mike -I will review and revert in the next few weeks. Nick



Nick Cicero, GAIA
Senior Portfolio Manager- Alternative Investments




                                                             RVR016337
                                                                  449
From:Micheal Sommers [mailto:mike@mabrio.com]
Sent: Thursday, December 17, 2009 9:38AM
To: Nick Cicero
Subject: RE: Referral from Bob Mellon



Nick- Understandable. I've attached a few basic marketing pieces. Shall! follow up with you at a later date?



Mike



From:Nick Cicero [mailto:Nick@FreestoneCapital.com]
Sent: Thursday, December 17,2009 9:29AM
To: Micheal Sommers
Subject: RE: Referral from Bob Mellon



Michael-Thanks for reaching out. Could you please send me more information first? I receive multiple unsolicited
investment offers daily and don't have time to sort through them all. Nick



Nick Cicero, GAIA
Senior Portfolio Manager- Alternative Investments




From:Micheal Sommers [mailto:mike@mabrio.com]
Sent: Wednesday, December 16, 2009 2:18 PM
To: Nick Cicero
Subject: Referral from Bob Mellon



Nick,



I had a conversation with Bob Mellon last week about a non-market correlated alternative investment product I've
been working with recently. He informed me the returns and non-correlated nature of the asset were in the target
area of what several of his clients were looking for and asked me to speak with you regarding the product and its
specifics.



Is there a time we can get together to discuss it?



Regards,



Michael Sommers




                                                                                                                RVR016338
                                                                                                                     450
       Partner, Business Director

       Email I mike@mabrio.com

       Mobile I 503.502.6879

       www.mabrio.com




l. . . . . . . . . . . . ..         ••••   •   ••   •••••••••••••••_••_••,•.c_•_•,•,•,•nu.•.-,•.•,•,•,•,•,••_•_•,•.•,•_•,•,•,•,•n~---·.•,•,   ,•,•,•,•,•,•, ......-••••.•,•,•,•,•,•,•,•,•,•,•,•,•,•.-.-,•,•_•,•,•,•,•,•,•,•,•,•,•,•_•,•_•,•,•,•,•   .,.,:!




                                                                                                                                                                                                                          RVR016339
                                                                                                                                                                                                                                                             451
452
Statewide Scheduling           * Legal Video * Internet Repository
                                                                                        Page 1
                IN THE DISTRICT COURT OF
                 TRAVIS COUNTY, TEXAS
   ---------------------------------------x
   STATE OF TEXAS,

                       Plaintiff,

                                         Cause No.
         vs.                             D-1-GV-10-000454

   RETIREMENT VALUE, LLC, et al.,


                       Defendants.

   JAMES SETTLEMENT SERVICES, LLC, et al.

                       Third-Party
                       Defendants
   ---------------------------------------x
                                    DATE: January 25, 2013

                                    TIME: 9:07 a.m.



   Videotaped Deposition of:

                       JEREMY GRAY

                         VOLUME I

   called for oral examination by counsel for

   Third-Party Defendants, pursuant to Notice, held at

   the office of BUCHANAN INGERSOLL, Two Liberty Place,

   50 South 16th Street, Suite 3200, Philadelphia,

   Pennsylvania, before CORINNE J. BLAIR, a CRR, CCR,

   RPR, CLR, of AcuScribe Court Reporters, and a Notary

   Public for the Commonwealth of Pennsylvania.




                 AcuScribe Court Reporters, Inc.                                     EXHIBIT
                          (800) 497-0277
                                                                                         g
                                                             c4a~llllllllllillllllllllllllllllllillllllilllllllllllllllllilll!ld~14
                                                                                                                 453
Statewide Scheduling                         * Legal Video * Internet Repository
                                                  Page                                                           Page 96

  1  be me and Katie, or me and -- we brought on an               Q Were the investors being told that when
  2  assistant to help me with the policies, the payment       they paid their money -- well, strike that.
  3 of the policies, so I could start architecting the                   What were the investors being told
  4 app.                                                       would happen to their money and what it would be
  5             And so these meetings became more              used for, in terms of policies, once they sent it in
  6 increasingly absent of Dick and Wendy.                     toRV?
  7             And Brent and I both shared the same                  MR. SMITH: Object to the form.
  8 concern, and talked about it on more than one                     MR. GALANT: Objection to form.
  9 occasion. I mean, that we need to have money from                 THE WITNESS: It's probably not a question
 10 policy A that comes in. That's the only money that            for -- up my alley. But I -- my perspective on
 11 goes to pay for the purchase price of policy A, not           it was that the investors were being told that
 12 X andY coming over here and-- it was very                     their money would go into a separate,
 13 confusing. And it just seemed -- it seemed                    segregated sub-escrow account that would remain
 14 ridiculous. And I challenged them on it, and said,            in there for the payment of the premiums for
 15 well-- I challenged Dick and Wendy on it, and                 that policy, solely that policy.
 16 said -- this is right around that                          BYMR. THOMAS:
 17 December million-dollar payment. And they were                Q Okay. Let-- I might have used the wrong
 18 stressed out of their mind. Ron was putting a lot      18 word, "told" instead of"understood." Ask the same     ~"-~
 1 9 of pressure on them. He was saying, we're going to    19 question slightly different                            ~
 2 0 pull this policy if you don't get me a check right  · 20            What did you understand was supposed
 21 now, and pay the money for this. So Brent and I      !21 to happen with that money in a particular sub-escrow    '~
 2 2 were on the same page, for sure.                      2 2 account, vis-a-vis, what policies it could be used    .l
 23             I asked Dick and Wendy. I said,            2 3 for?                                                  ~
 2 4 we've got to start taking money from policy A, and    24     A Well, I guess my understanding would be          ~
 2 5 that's the only money   that goes to pay for the      2
r---~~~=-~~~~~~~~~~~~~--------~~--~~~~~~~~~~~~~~=-~~~------~~
                                                             5 that-- well, like I said, I don't know if-- let me    ~
                                                  Page 95                                                        Page 97           ~
                                                                                                                                   tl
  1
  2
      purchase price of policy A. And the answer I was
      given from the owners was, we owe Ron a lot of money
                                                               1
                                                               2
                                                                   see how to phrase this.
                                                                              It was my understanding that the
                                                                                                                                  i;;

  3   on this line of credit. We can't rock the boat and       3   investors were told that the money in the sub-escrow           iF.
  4
  5
      start dictating to Ron how we're going to run our
      business.
                                                               4
                                                               5
                                                                   account for that policy that they had participated
                                                                   in would be used only for the premium payment of
                                                                                                                                  I
  6       Q Okay. The-- was the concern-- tell me              6   that policy.                                                    "a
                                                                                                                                   3


  7   -- well, was this consistent or inconsistent with        7       Q Okay.                                                     ~
                                                                                                                                   ~
  8   what the investors were told those sub-escrow            8      A I don't know if that answers your                          a
  9   accounts would be used for?                              9   question.                                                       ~
                                                                                                                                   il
 10
 11
             MR. SMITH: Object to the form.                   10       Q Yes. And so was part of the reason you--                  "tl
             MR. GALANT: Objection to form.                   11   well, why did Mr. -- what did Mr. -- what did you               "
 12
 13
             MR. THOMAS: Strike that
      BY MR. THOMAS:
                                                              12
                                                              13
                                                                   understand Mr. Free's concerns were?
                                                                       A He and I were very much on the same page.                I
 14
 15
 16
          Q Did this cause you any concern, vis-a-vis
      the investors, using the money this way?
         A Well, ifl was an investor, which I
                                                              14
                                                              15
                                                              16
                                                                   I saw it -- dare I use the word Ponzi. That was not
                                                                   their intent
                                                                              I believe -- I truly believe this was
                                                                                                                                  I
 17
 18
 19
 20
 21
      wasn't, I would be a little concerned that some of
      the money coming in was going off to pay-- even
      though it would balance out when all the policies
      were fully subscribed, in the interim, I would be
      concerned that that money would be going to a
                                                              17
                                                            1 18

                                                            I 19
                                                            I 20
                                                                   just ignorance, but you start crossing lines when
                                                                   you have money that's supposed to be going, you
                                                                   know, from an investor for this policy and using
                                                                   that money in the interim to pay for anything else.
                                                                                                                                  I
                                                              21   That, to me, was a violation of just basic, you
 22   different policy's purchase price, yes.                 22   know, 101. You know, investment 101.
 23       Q And were--                                        23       Q Okay.
 24          MR. SMITH: Objection. Non-responsive.          I 24       A That just-- you don't do that, I guess,                   '·
                                                                                                                                   ]

 25   BY MR. THOMAS:                                       j 25    in my -- in my mind at least.
                                                                                                                      '""rn-•   ""~j
                                                                                          25 (Pages 94 to 97)
                           AcuScribe Court Reporters, Inc.
                                              (800)       497-0277

                                                                                                 c4a5cb66-6ddd-434 7 -af3d-aa9134c4a414
                                                                                                                                   454
Statewide Scheduling                                 * Legal Video * Internet Repository
                                                         Page 230                                                              Page 232      ~

  1      something in the material for that. And I, you                            1     A Correct.
  2      know, received a lot of pressure, I guess. You                            2     Q Okay. And so, do you remember that the
  3      know-- you know, we don't want to-- at that                               3 average LEon the RV portfolio was roughly 54
  4      time, I don't even think RV had a backup plan                             4 months?
  5      should these run long.                                                    5     A That sounds about right, sure.
  6          So, urn, I-- where do you begin with that?                            6     Q Okay. And so if AVS and 21st or, let's
  7      I mean, it's-- they didn't even have legal                                7 say, ifthat's 200 percent too short, then that
  8      documentation on how they were going to collect              I            8 would bump that up to, you know, being from
  9      that money, how they were going to enforce.                               9 four-and-a-halfyears to nine or more years?
 10          I remember conversations with Dick and                               10     A Correct.
 11      Wendy saying, well, what ifRV were to buy them               jn                 Q And then there still wouldn't be-- there
 12      back if nobody wants to carry those policies.                          112 wouldn't be a 95 percent chance that the person      ~
 13      What if we just buy them back and get them off                           13 would be dead by nine years. It would be a 50/50    ~-l
 14      the hook. You know, that's something we can                              14 chance; is that right?                              -
 15      do.                                                                      15        MR. GALANT: Objection to form.               ~
 16          So it was -- it was really all over the                              16        MR. BENNETT: Object to the form.             ~
 17      place.                                                                 j 17        THE WITNESS: Based on A VS or 24 -- or the   ~
 18 BY MR. THOMAS:                                                              i 18     longer LEs, yes, that would be correct.         g
 19      Q Okay. What--                                               i           19 BY MR. THOMAS:                                          i
 20          MR. THOMAS: Let's go ahead and mark that                 !           20     Q Let me say it a different way.                ~
 21      real quick. And then I'll ...                                          i 21           So, you know, under that example,         J
 22           (Exhibit-6, E-mail, was received and                    I           2 2 what would be the chance of somebody dying in that ~
 23      marked for identification at this time.)                                 2 3 ninth year?                                        =_~·:.
 2 4 BY MR. THOMAS:                                                               24     A Based on which LE?                             :
_2_5
1   _____Q~~fu~s~u=m~m=a~zy,,~r~·m~n=o~t~g~iO~in~lg~t~o~a~sk~YLio~u~a=n~y ____ ~2_5 ____ ~Q~A~V~S~an~d~2~1~st~·----------------------~~
                                                         Page 231                                                              Page    233~
  1   questions on it, really. I just want to get it in                   1       A Coin toss.                                               1
  2   the record.                                                         2       Q Okay. And so under the RV model, if                      J
  3             Is Exhibit 6 an e-mail where you're                       3    Midwest is short and it lasts more -- not the
  4   explaining this exponential growth and the premium                  4    four-and-a-halfyears, as RV said, but nine or more
  5
  6
      costs to Wendy Rogers?
          A Okay. So this-- this part here?
                                                                          5
                                                                          6
                                                                               years, then the premium reserve from RV will have
                                                                               run out several years before the 50/50 chance of the
                                                                                                                                             1
  7       Q Yeah. I think the whole thing is she                          7    person dying. Is that what you're saying?
  8   starts out asking you questions on how it works and                  8          MR. SMITH: Objection. Form.
  9   stuff, and then the end of it is you're explaining                   9          THE WITNESS: Yes.
 10   it up there at the top.                                             10   BY MR. THOMAS:
 11       A Can I take a minute to read it?                               11      Q Okay. And so if the LEs are that much
 12       Q Sure.                                                         12   short, what do you think the chances are, given your
 13       A Okay.                                                         13   knowledge of how premiums increase, that these
 14       Q Is Exhibit 6 an e-mail from you to Wendy                      14   policies would get in a position that they were
 15   Rogers and to Dick Gray and Marissa Kane explain--                15     losing money?
 16   I'm sorry. That's right.                                          16            MR. GALANT: Objection to form.
 17             Is that an exhibit explaining to them                 ! 17            THE WITNESS: Can you restate the
 18   how the cost of the premiums will increase over                   18        question?
 19   time?                                                             19     BYMR. THOMAS:
 20       A Yes. I believe -- yes, to answer your                         20      Q Yeah.
 21
 22
 23
      question.
          Q Okay. And it will increase a little more
      than they otherwise would, because RV was trying to
                                                                          21
                                                                          22
                                                                          23
                                                                                         If the Midwest LEs were really, you
                                                                               know, give or take, four or five years short --
                                                                                  A Okay.
                                                                                                                                            Ig

                                                                                                                                             H
 24   engage in what's called premium optimization; is                    24      Q --what would be the chances of the                       ~
 25   that right?                                                         25   investors you know after having to pay their                  ~

                                                                                                  59 (Pages 230 to 233)
                               AcuScribe Court Reporters, Inc.
                                                      (800)         497-0277

                                                                                                               c4a5cb66-6ddd-4347-af3d-aa9134c4a414
                                                                                                                                             455
Statewide Scheduling                            * Legal Video * Internet Repository
                                                   Page 2341                                                        Page 236
1    premiums at these escalating rates, getting a
                                                              I
                                                              I   1        A 2009.
                                                              '
                                                              I
2    positive return, in your view?                           I   2        Q And is Mr. Gray telling you all about the
3            MR. GALANT: Objection to form.                       3    -- that the -- and I'm looking down here at the -- I
4
5
             THE WITNESS: I can say this; that there's
         a very high likelihood that the return, the
                                                              I 54     guess it's maybe the next to the last sentence in
                                                                       the first bullet point that qualified money already
6        expected return, baseline standard, or whatever          6    is structured as a loan, because of IRS
 7      you want to call it, it was 16 percent or so.             7    prohibitation of-- prohibition against qualified
 8      I could say with certainty that that would --             8    money owning an insurance contract. That's 65 to
 9      very high likelihood that that would be                    9   75 percent of our volume. So what about the up to
10       substantially less.                                      10   35 percent of our cases that are not qualified
11           And I guess the term in the industry is              11   action. We will revert to the, quote, loan, closed
12      tails. If you have a policy that, you know,            12      quote, language we always used under another company
13      based on the law oflarge numbers, runs a tail          13      name. All participants will be making loans as
14       or extends out and runs really long, then             14      tenders and earning interest income to be taxed as
15      there's a very good likelihood that, you know,         15      ordinary income.
16      the original capital can be depleted.                  16                 Do you see that?
17   BY MR. THOMAS:                                            17          A Yes.
18       Q Okay. All right. I think this is the                18          Q Was that your understanding that the way
19   last little -- two little things here and we might        19      the program was structured, that the investors were
20   be done.                                                  20      loaning Retirement Value to buy the-- the money to
21            (Exhibit-7, E-mail, dated September 24,         ·21      buy the policies with?
22      2009, was received and marked for                      22          A To the best of my knowledge, that was my
23      identification at this time.)                          23      understanding ofit, yes.
24   BY MR. THOMAS:                                            24          Q And this e-mail is-- makes that point; is
25      Q Let me hand you Exhibit 7, and I'll give             25      that fair to say?
                                                   Page 235                                                         Page 237
1    you a chance to review it. You can review all of it          1       A     Yes.
2    that you want, but I'm just going to ask you                 2       Q     And it's copied to Ron James, John-- Don
3    questions about the -- what's in the first two               3    James   and Mike Beste?
4    bullet points there.                                         4       A     Yes.
5               Are you fmished reviewing that?                   5           MR. BENNETT: Object to the form.
6       A Yes.                                                    6    BY MR. THOMAS:
7       Q Okay. Is Exhibit 7 an e-mail from Dick                  7        Q Okay. All right.
8    Gray to-- it says Dick Gray, but it's also got a             8           MR. THOMAS: Last exhibit.
9    BCC to yourself, Ron James, Don James and Mike               9            (Exhibit-8, E-mail, dated December 12,
10   Beste.                                                       10       2009, was received and marked for
11      A And Kendal, Marissa, Mike McDermott. You                11       identification at this time.)
12   mean this whole thing here?                                  12   BY MR. THOMAS:
13      Q Yeah. Butljust --there's                                13       Q The court reporter's handed you what is
14   Mr. Beste and--                                              14   Exhibit 8. It's several e-mails in this chain, but
15      A Okay. Don, sure.                                        15   the only one I have a question about for you is the
16      Q --Ron-- Ron and John down there.                        16   one from Michael Beste there at the top that you're
17          MR. BENNETT: Object to the form.                      17   copied on.
18   BYMR. THOMAS:                                                18       A Okay.
19      Q Is Exhibit 7 an e-mail from Dick Gray                   19       Q So feel free to review whatever you would
20   that's got a blind carbon copy to yourself, Ron              20   like, and let me know when you're done, and I'll ask
21   James, Don James, Mike Beste, among others?                  21   you a question.
22      A Yes.                                                    22       A And this is the Focus?
23      Q And what's the date of this e-mail?                     23       Q Yes, sir.
24      A September 24th.                                     1 24                Do you want me to review all of this
25      Q Whatvear?                                           1 25     or iust --

                                                                                           60    (Pages 234 to 237)
                            AcuScribe Court Reporters, Inc.
                                                (800)      497-0277

                                                                                                     c4a5cb66-6ddd-4347-af3d-aa9134c4a414
                                                                                                                               456
----~~~------------------                 -----




      Statewide Scheduling                          * Legal Video * Internet Repository
                                                       Page 310                                                        Page 312     ~
                                                                                                                                    g
       1    credit.                                                    1    policy?
       2        Q So those two tweaks to the system, if you            2       A Yes.
       3    will, could have been made, or could have been             3       Q And that system could have been set up
       4    followed at the outset, or could have been made to         4    through the coordination between RV and Keisling
       5    the system at the outset to -- to prevent the              5    Porter?

                                                                                   b~~~'t                                           ~
       6    pressure that you were receiving from Ron concerning       6
       7    slow payment --                                            7       AQ          need Ron James' consent or not to
       8        A You mean sooner?                                     8    that?                                                   ~
       9        Q Yes.                                               9         A Correct.                                           ~,
       10       A Oh, yeah. That could have been that way          110          Q And if that system had been set up from           ~
       11   from day one.                                          In       the outset, then the payment of policies from Ron       ~
       12       Q Yeah, from day one.                              112      James would have gone more smoothly, and there would    ~
       13       A I mean, since they were already violating        iu       have been no allocation of one investor's money to      ~
       14   escrow account rules, you know, they could have been   114      another investor's policy?                              N
       15   structured that way from the onset to, you know,       115         A Correct.                                           ~
       16   make it a whole lot smoother.                              16       Q And again, all of that could have been            ~
       17             Yes, I would agree.                              17   accomplished if it was set up that way by RV and        ~
       18       Q Right. So ifDick and Wendy had made                  18   Keisling Porter from the very beginning?                ~
       19   those adjustments, or at least set it up that way in       19      A I would say that's accurate, yes.                  a
       20   the beginning to make sure that there was no mixing        20       Q And when it was determined that it wasn't         ~
                                                                   1
       21   and matching of investor escrow money, then you            21   set up that way, and there was a misallocation of       ~
       22   wouldn't have had the mixing and matching of escrow      22     monies within the escrow account, after that was        !":
       23   money --                                               1 23     known to Keisling Porter, did Keisling Porter           c


       24       A Yes.                                               24     continue to wire money out of one escrow account for    ~
                                                                   1
       25       Q -- nor would you have had the financial          1 25     the benefit of another investor's policy?               :
      ~---~--~~~~~~~~~-------------~.~---------~--~----------~-&------------i;
                                                       Page 311    I                                                   Page 313 ~
       1    pressure from Ron James to get the money for his       [ 1          A Yes. That was never misunderstood by           ~
       2    policies.                                              I 2      anybody.                                             ~
       3       A And that was my next suggestion. You                3          Q Misunderstood -- by misunderstood, you
       4    could probably verify that with Brent.                     4    mean everybody knew that that was not the right
       5               Like I said before, towards the end,            5    thing to do?
       6    he and I were very much -- and Kristin, I believe         6         A Yes, that would be accurate. And it was
       7    her name was, at Keisling. We were all very               7     known that that was happening. It wasn't malicious
        8   concerned with the commingling, you know, using this      8     or intentionaL It was-- you know-- the theory,
        9   premium to pay that purchase price.                    l 9      again, that Ron James had said to me is, well, it
       10              And so you really could have set it         ! 10     doesn't really matter, because once that last dollar
       11   up so that policy X money goes right to policy X         11     for that policy crosses the threshold, you know, I'm
       12   purchase price. You could have still used the same       12     paid. There's full premium reserves. And it all
       13   model that I suggested for you. You build up a           13     balances out in theory. And I understand that
       14   reserve, and then you pay Ron. And then you                14   argument, but I also understand the, you know,
       15   continue building a reserve when he was paid.          I 15     so-called Ponzi scheme, where you're using funds
       16              So at the end, you still have all the       116
                                                                   i 17
                                                                            from somebody else's investment to pay for a policy
       17   premium money that should have been there. You just             that they're not even a part of.
       18   do it in little chunks, you know --                    hs           Q Right.
       19      Q Right.                                                19       A So I do see it from both sides, but I
       20      A --instead of linear, it becomes more--                20   would agree with you.
       21   kind of expedientially.                                    21       Q But Ron is not setting up the Ponzi
       22      Q So RV, working with Keisling Porter, could        I 22     scheme. The Ponzi scheme could have been eliminated
                                                                   !
       23   have set up that process at the outset, which would    !23      from the very beginning if the proper approach had
       24   have avoided the ultimate problem of using one           24     been established from the outset.
       25   investor's monev to oav for another investor's         1 25            MR. THOMAS: Obiection. Form.

                                                                                              79 (Pages 310 to 313)
                                 AcuScribe Court Reporters, Inc.
                                                     (800)         497-0277

                                                                                                         c4a5cb66-6ddd-4347 -af3d-aa9134c4a414
                                                                                                                                    457
MICHAEL WOODS Non-Confidential                                                                                                                    February 12, 2013
TEXAS vs. RETIREMENT VALUE                                                                                                                                     1-4
                                                                                      Page 1                                                                 Page 3
                       NO. D-1-GV-10-000454                                                                        INDEX
2 STATE OF TEXAS                                   ) IN THE 126TH JUDICIAL                     2                                     PAGE
3     vs.                       ) )                                                            3 Appearances ...... ................. ....   2
4 Retirement VaiGe, LLC, l                                                                     4 MICHAEL WOODS
  RICHARD H "DICK" GRAY
5 HILL COUNTRY FUNDING',L C,)
                                                        L                                      5
                                                                                                  Examination by Mr. Smith............. 6
                                                                                                  Examination oy Mr. McConnell......... 162
  A Texas Limited Liability)                                                                      Examination by Mr. Galant............ 370
6 Company, HILL COUNIRY )                                                                      6  Further Examination by Mr. Smith..... 409
  FUNDING, a Nevada Limited)                                                                      Further Examination by Mr. McConnell.. 441
7 Liabilitv Company, and )                                                                     7  Further Examination by Mr. Galant.. ... 446
  WENDY ROGERS               )
8                                                                                              8
     VS.                         ) ) DISTRICT COURT OF
9                                                                                              9 Signature and Changes ................... 448
  JAMES SETTLJMENT SERVICES)
10 LLC, et al   ) TRAVIS COUNTY, TEXAS                                                         10 Reporter's Certificate................... 450
11 -Jcct"'-*""'"""'"""'"'"'"'"""'"'""' ..""*'"'"'**"*"'""*• .......... ************            11 PORTIONS OF THE TRANSCRIPT HAVE BEEN DESIGNATED AND ARE
                 NON-CONFIDENTIAL PORTION OF THE                                                 BOUND SEPERATELY
12                  ORAL AND VIDEOTAPED DEPOSITION OF                                          12
                               MICHAEL WOODS
13                               FEBRUARY 12,2013                                              13
     ******"'***"'*********iMICHAEL WOODS Non-Confidential                                                                             February 12, 2013
TEXAS vs. RETIREMENT VALUE                                                                                                 53-56
                                                        PaRe 53                                                            Page 55
 1 after they sign up with Amway, stays involved with t e            1    A Yes.
2 business?                                                         2       Q. So is that something you did --something -
 3 A. I don't know the averages.                                  3    things like that relatively frequently at gatherings
 4   Q. Never heard any statistic like that?                        4    with Amway potential sales people or actual sales
 5 A. I have, but I don't recall.                                 5    people?
 6   Q. What is a diamond?                                          6             MR. RENTEA: Objection; form.
 7   A That is somebody whose helped other people                    7      A In the large arena events, there was a voluntary
 8 achieve successful levels. So that platinum level we              8   nondenominational Christian service on Sunday mornings.
 9 just referred to, you've helped six individuals hit that         9       Q. (By Mr. Smith) Okay. And during those-- and in
10 platinum level.                                                  10    those services, did you frequently make donations and
11    Q. So you've helped to be- just make sure I've                11    announce the amount of your donation to crowd?
12 got. To be a platinum independent business owner, you            12       A. Not that I can recall.
13 need to help six other people become platinum?                   13       0. But on one occasion you did at least?
14    A To be a diamond you have to have six people hit             14       A. Yes.
15 the platinum level.                                              15       Q. So but that is accurate?
16    Q. And to be a platinum, it's just on production?             16       A I believe so.
17 A. It's on production.                                        17       0. Okay.
18    Q. Did you ever become a diamond?                             18       A. My recollection is that I gave more. But that's
19 A. I did.                                                     19    fine.
20    Q. Are you a diamond currently?                               20       0. You may have given more than that?
21    A No.                                                         21       A Uh-huh.
22    Q. How does one lose one's diamond status?                    22       0. Yes?
23    A The people that went platinum go un-platinum.               23       A I may have given more than that.
24    Q. Go un-platinum. Okay. So prior to working with             24       0. And you would have announced that number to the
25 Retirement Value, you are very familiar already with             25    crowd?

                                                          Page 54                                                            Page 56
 1   this multilevel marketing and up-line terms, correct?     ·     1    A    I don't-- well, I did not always announce how
2      A Yes.                                                        2   much I gave.
3      Q. So you felt pretty comfortable with how                    3     0. But sometimes you did?
4    Retirement Value did a similar type setup for                  4      A I know for sure one time I did.
 5   compensation, right?                                            5      0. Okay. When you addressed the group of licensees
 6      A Yes.                                                       6   at Retirement Value, sometimes you would talk about your
 7      Q. Now, I'm going to hand you Exhibit No. 2. This            7   success in business past to start off your
 8   is just something that's out there on the internet which        8   presentations, correct?
 9   references your name.                                           9     A Correct.
10             (Exhibit No.2 was marked.)                           10      0. I believe you would talk about a Hawaiian home
11       Q_ (By Mr. Smith) You may have already seen it             11    that you purchased with cash --
12    before. But this is something that someone decided to         12      A No, not with cash.
13    put out there called Mr. and Mrs. Upline. Have you seen       13      0. You didn't purchase it with cash?
14    this before?                                                  14      A No, I never said that I did.
15 A. I have.                                                 15      0. Okay. Great. Well, that's why we're here. We
16       0. I don't want to go through this thing. It's very        16    want to make sure that we get things right. And if you
17    long. I want to focus on something at the end of Page         17    didn't say it, then that's fine and thanks for
18    3, going on to Page 4. It says, "I recall attending a         18    correcting me.
19    function while Mike was giving the introductory message       19         But you discussed a Hawaiian home you purchased
20    to receive the offering during the Sunday morning             20    when you were pretty young, I believe?
21    service. He basically quoted a scripture in Malachi           21      A Yes.
22    that reads, 'The gods would bless you if you give, but        22      0. Maybe in your 20s?
23    you have to give to get.' Then he openly dropped his          23 A. 20s, 30s. Yeah.
24    envelope in the bucket announcing to everyone that it         24      0. And why did you feel it was important to discuss
25    contained $1 ,000." Did that actually happen?                 25    your Hawaiian home with the group?


~ESQUIRE
~      ~               S 0   L   U   f   t 0   G
                                                                                                      800.211.DEPO (3376)
                                                                                                      EsquireSolutions. com


                                                                                                                                       459
MICHAEL WOODS Non-Confidential                                                                              February 12, 2013
TEXAS vs. RETIREMENT VALUE                                                                                           291-294
                                                          Page 291                                                     Page 293
 1    Q. You don't recall whether it was James or RV or        1 co-beneficiary on record of the escrow agent." Do you
2    anybody?                                                  2 see that?
3 A. I don't know if it was Dick Gray or Wendy Rogers     3 A. I do.
4    or Reid Thorburn. I had very limited contact with         4   Q. And this is a reputation that you were making to
5    Don James, as I said. I met him one time and kind of      5 potential investors and potential licensees, correct?
6    over coffee in line we visited.                           6 A. I think to potential licensees.
7            MR. McCONNELL: Let's go ahead and take a          7   Q. So this PowerPoint presentation, at least the
8    break.                                                    8 content of it or substantially similar content, was a
9            VIDEOGRAPHER: We're off the record at             9 presentation for substantially potential licensees?
10    4:14p.m.                                                10   A. Correct.
11            (Brief recess.)                                 11   0. It says further down that "All funds are held in
12            VIDEOGRAPHER: We are back on record at          12 escrow. Retirement Value LLC never handles the money."
13    4:25 p.m.                                               13 Do you see that?
14            (Exhibit Nos. 36-37 was marked.)                14 A. I do.
15    BY MR. McCONNELL:                                       15    Q. And is that the escrow account that we were
16      Q. The e-mail on top, RVR111457 is Exhibit 36. And    16 discussing with regards to Wells Fargo?
17    then the attachment to that e-mail is Exhibit 37. It's  17 A. It's Wells Fargo and Keisling together.
18    a PowerPoint presentation. Exhibit 36, Mr. Woods, is an 18    Q. Okay. And I think you made that clear earlier in
19    e-mail from Tracy Moss to Reid Thorburn and             19 your testimony. But that's what you're referring to in
20    Wendy Rogers. I guess you're not actually copied on     20 that section?
21    this e-mail anywhere. So I won't ask you about it. But  21   A. Yes.
22    Exhibit 37, do you recognize this document?             22    Q. Page 9 provides a list of percentages of
23      A. Yes.                                               23 commission and overrides that a licensee might expect,
24      Q. And is this the PowerPoint presentation that       24 correct?
25    Secured Financial Strategies created?                   25   A. Yes.

                                                      Page 292                                                             Page 294
 1 A. I can't remember if we used it in this form or               1     Q. And as far as marketing this product to potential
2 with different graphics. But, yes, this is a PowerPoint            2 licensees, do you believe the commission percentage that
 3 that Secured Financial Strategies created.                        3 Retirement Value was offering was important in
4    Q. Okay. Do you know whether you used this                      4 licensees' decision to participate in the product?
 5 PowerPoint presentation in marketing the Retirement               5          MR. SMITH: Objection; form.
 6 Value product to potential licensees or investors?                6 A. I'm sure it what a bearing.
 7 A. I can't recall.                                              7    Q. (By Mr. McConnell) Was it a competitive
 8   Q. Do you know if you used the content of this                  8 commission that Retirement Value was offering to
 9 PowerPoint or substantially similar content as in this            9 licensees?
10 PowerPoint?                                                       10 A. I think so.
11 A. I'm sure it was a substantially similar.                    11   Q. Was the commission that was being offered part of
12    Q. And I will- to be fair, the e-mail from Tracy               12 the reason that you decided to participate in Retirement
13 to Reid says that, "The PowerPoint looks good except for          13 Value?
14 the word 'life settlement' at the end that needs to come          14   A. That they were going to pay me, yes.
15 out." Do you see that?                                            15   Q. Right. Of course. The potential for a
16    A. Yes. Yes.                                                   16 multilevel marketing organization where you would earn
17    Q. So do you recall one way or the other whether               17   an override on people in your downline, was that also a
18 that word "life settlement" was taken out?                        18   consideration for you in deciding to participate?
19 A. I don't recall.                                             19 A. It was a fascinating revelation -for me to find
20    Q. If you look on Page 10 of the PowerPoint, it                20   out the similarities in the insurance industry as there
21 looks likes it's scratched out and it says, "award"               21   was a multilevel. I didn't know it existed. I found
22 instead of "life settlement"?                                     22   that out earlier and this just continued.
23    A Okay.                                                        23   Q. And you had been really successful in Amway under
24   Q. If you go to Page 7 ofthis PowerPoint, it says               24 the same sort of situation?
25 that, "The participant becomes in irrevocable                     25   A Correct


~ESQUIRE
~                   .   S 0   k   U   T   I   g   N   5
                                                                                                      800.211.DEPO (3376)
                                                                                                      EsquireSofutions.com


                                                                                                                                      460
         Statewide Scheduling * Legal Video       * Internet Repository
                                                                             1


                    CAUSE NO.    D-1-GV-10-000454

STATE OF TEXAS,                         IN THE DISTRICT COURT OF
  Plaintiff,

vs.
RETIREMENT VALUE,       LLC,
ET AL.,                                 TRAVIS COUNTY,     TEXAS
  Defendants,

JAMES SETTLEMENT
SERVICES, LLC, ET AL.,
  Third-Party Defendants                126TH JUDICIAL DISTRICT


                    VIDEOTAPED ORAL DEPOSITION OF

                           DANNY JOE WAKIN

                                VOLUME 1

                          JANUARY 31,      2013



        VIDEOTAPED ORAL DEPOSITION OF DANNY JOE WAKIN,

produced as a witness at the instance of the Receiver of

Retirement Value,       and duly sworn,      was taken in the

above-styled and -numbered cause on the 31st day of

January,    2013,    from 1:04 p.m.   to 4:19 p.m.,      before

Kearby Rives,       Certified Shorthand Reporter No.         7203 ln

and for the State of Texas,         reported by machine

shorthand,    at the law offices of Cox Smith Matthews,

Inc.,    1201 Elm Street,      Suite 3300,    Dallas,   Texas 75270,

pursuant to the Texas Rules of Civil Procedure and the

provisions,    if any,    stated on the record or attached

hereto.



                       AcuScribe Court Reporters, Inc.             EXHIBIT
                                (800) 497-0277
                                                                       /0    461
           Statewide Scheduling                 *   Legal Video              *   Internet Repository
                                                                                               12 (Pages 42 to 45)
                                                       42                                                                        44
 1      Q. Is that correct?                                        1 foundation.
 2     A. That's right. That's my understanding from               2    A. Yes.
 3 what I read in the press. I don't have any inside scoop         3    Q. (BY MR. MCCONNELL) What was that reputation --
  4 or I don't know anybody at MMR, but from what I read in        4            MR. BENNETT: Same objection.
  5 the press and talking to people in the industry, the           5    Q. (BY MR. MCCONNELL) -- that you learned?
  6 opinions I shared are-- is where those opinions came           6    A. That -- the things I've shared, that they --
  7 from.                                                          7 their LEs were aggressive and that they were much
  8     Q. Did you --                                              B shorter than the rest of the industry.
  9           MR. BENNETT: Objection, nonresponsive.               9            MR. BENNETT: Object to the --
10      Q. (BY MR. MCCONNELL) Did you come to develop an          10    Q. (BY MR. MCCONNELL) At that point--
11 understanding whether Midwest Medical was an outlier in        11            MR. BENNETT: -- lack of foundation, and
12 the industry?                                                  12 nonresponsive.
13            MR. BENNETT: Object to the form and                 13    Q. (BY MR. MCCONNELL) If you knew what you know
14 leading.                                                       14 now about Midwest Medical, if you knew that back when
15     A. Yes.                                                    15 you were deciding whether to provide funding for
16      Q. (BY MR. MCCONNELL) And what was that                   16 Vertical capital Holdings, would you have agreed to
17 understanding?                                                 17 provide such funding?
18             MR. BENNETT: Object to the form--                  18            MR. BENNETT: Object to the form; leading.
19     A. The--                                                   19      A. No.
20             MR. BENNETT: -- leading.                           20     Q. (BY MR. MCCONNELL) And knowing what you know
21     A. The LE and ouUier, as I understand your                 21 now about Midwest Medical, do you think that what
22 question, that MMR's output, their opinion as to               22 Vertical Capital Holdings planned to do using Midwest
2 3 someone's LE was generally shorter than the rest of the       2 3 Medical Review's life expectancies was ethical?
2 4 industry--                                                    24           MR. BENNETT: Object to the form; no
25             MR. BENNETT: Object--                              2 5 foundation.


                                                        43                                                                       45
 1    A. -- the rest of the LE provider companies.                 1            MR. HAMMOND: Objection, form.
 2           MR. BENNm: Object to the form, no                      2     A. You know, I don't know. I -- we wouldn't do
 3 foundation, nonresponsive.                                       3 it. I wouldn't do it.
  4              MR. MCCONNELL: Counsel, if you                     4     Q. (BY MR. MCCONNELL) And why- sorry.
  5   would re --your objections to form and to the form of         5           MR. BENNElT: Object to the form and
  6   the question should be made after the question, not           6 leading.
  7   after the answer.                                             7     A. Well, in my opinion it simply misrepresents the
  8              MR. BENNm: Good point. So the                      8 value ofthe policy, and I don't misrepresent valuations
  9   objection was nonresponsive and no foundation.                9 on policies or-- so anyway, I wouldn't do it.
10        Q. (BY MR. MCCONNELL) Did you speak with other          10             MR. BENNElT: Objection, nonresponsive.
11    people in the life settlement industry about Midwest        11      Q. (BY MR. MCCONNELL) Did you ever confront
12    Medical?                                                    12 Michael Beste about the fact that he was using Midwest
13               MR. BENNm: Object to the form.                   13 Medical life expectancies to try to sell these policies?
14 A. I had conversations with others in the               14             MR. BENNElT: Object to the form and
15    business, yes.                                              15 leading.
16        Q. (BY MR. MCCONNELL) And did you have those            16 A. If I understand your question meaning to
17    conversations or some of those conversations while you      17 confront him in a -- in a negative sort of way over the
18    were- Surety Partners still had a business                  18 MMR, no. At that point we were-- we had lent the money
19    relationship with Vertical Capital Holdings?                19 to him, so it was -- it was, you know, a discussion to
20               MR. BENNm: Same objection.                       20 maybe be had before we lent the money, but-- so no.
21        A. Yes.                                                 21             MR. BENNETT: Objection, nonresponsive.
22        Q. (BY MR. MCCONNELL) And did you-- did you I           22      Q. (BY MR. MCCONNELL) Did the-- did you have an
23    learn what the reputation of Midwest Medica I was among     2 3 understanding as to whether the folks that Vertical
24    the life settlement industry?                           I   2 4 capital Holdings was trying to sell the policies to were
25               MR. BENNm: Object to the form; no           J    2 5 sophisticated or unsophisticated?
                                                              i
                                  AcuScribe Court Reporters, Inc.
                                           (BOO) 497-0277

                                                                                                                                  462
                                CAUSE NO. D-1-GV-10-000454


STATE OF TEXAS,                               §       IN THE DISTRICT COURT
    Plaintiff,                                §
                                              §
v.                                            §
                                              §
RETIREMENT VALUE, LLC,                        §
ETAL.                                         §       OF TRAVIS COUNTY, TEXAS
     Defendants,                              §
                                              §
AND                                           §
                                              §
JAMES SETTLEMENT SERVICES,                    §
LLC,ETAL.                                     §
     Third-Party Defendants                   §       126th JUDICIAL DISTRICT


                             AFFIDAVIT OF JOHN W. THOMAS

THE STATE OF TEXAS                            §
                                              §
COUNTY OF TRAVIS                              §

       Before me, the undersigned authority personally appeared John W. Thomas, who, being

by me duly sworn, deposed as follows:

       My name is John W. Thomas. I am of sound mind, capable of making this affidavit, and

personally acquainted with the facts herein stated and they are true and correct based on my

personal knowledge.

       I am an attorney licensed in the State of Texas for 21 years. My practice has consisted

exclusively of litigation for that entire period of time and the vast majority of my cases have

been complex commercial litigation matters.

       The firm I am a partner in, George & Brothers, LLP, entered into a contingent fee

agreement with Eduardo S. Espinosa as temporary receiver for Retirement Value, LLC to

represent the Receiver in connection with claims Retirement Value has against certain

                                                                                                  EXHIBIT
                                                  1
                                                                                                   I I463
464
defendants and third-party defendants. That agreement calls for George & Brothers, LLP to

receive 37.5% of all stuns we collect.

        In my opinion, a contingency fee of 37.5% is both reasonable and necessary considering

the time and labor required, the novelty and difficulty of the questions involved, the level of skill

required, the effect on other employment by the attorney, the customary fee, whether the fee is

fixed or contingent, the time limitations imposed by the client or the circumstances, the amount

of money involved and the results obtained, the experience, reputation and ability of the

attorneys, the undesirability of the case, the nature and length of the attorney's relationship with

the client, and awards in similar cases. The fee arrangement was also submitted to and approved

by this court.

        The full contingency fee is payable regardless of the stage the litigation is in when the

claims are resolved. Some cases are resolved early, by settlement or otherwise, while others are

only resolved after many years of trial and appeals. I have had similar cases last 10 years and

our firm has had similar cases last as long as 12 years. Contingency cases are also sometimes

lost, in which case the attorney is not paid and is often out hundreds ofthousands of dollars in

expenses. The chance of a quick resolution, as well as the chances of protracted trial, appellate,

and collection work, are all factored in when considering the amount of the contingency fee. In

this case, the proper balance was struck at 37.5%. This is an extremely complex case with many

parties. There is already one interlocutory appeal and others may be coming. This case may last

several years and it is taking the vast majority of my time, and a substantial amount of time from

one of my partners and paralegal.

        All of the time spent on the various claims against these defendants is so intertwined that

it cannot be segregated among the various causes of action or individual licensees.




                                                 -2-
                                                                                                        465
466
     Further affiant sayeth not.




THE STATE OF TEXAS

COUNTY OF TRAVIS


     SWORN TO AND SUBSCRIBED before me on the   JO~ day of ~        , 2012.



               E\/ElYN J GARNETT                    te of Texas f ;
                NOTARY PUBLIC
                   State cnuas                       pires:   D lP JD8L:20 L3
               Comm. Ellp. 0610812013                            r J




                                        -3-
                                                                                467
468
                                CAUSE NO. D-1-GV-10-000454


STATE OF TEXAS,                               §       IN THE DISTRICT COURT
    Plaintiff,                                §
                                              §
v.                                            §
                                              §
RETIREMENT VALUE, LLC,                        §
ETAL.                                         §       OF TRAVIS COUNTY, TEXAS
     Defendants,                              §
                                              §
AND                                           §
                                              §
JAMES SETTLEMENT SERVICES,                    §
LLC,ETAL.                                     §
     Third-Party Defendants                   §       126th JUDICIAL DISTRICT



                          AFFIDAVIT OF JOHN R. MCCONNELL

THE STATE OF TEXAS                            §
                                              §
COUNTY OF TRAVIS                              §

       Before me, the undersigned authority personally appeared John R. McConnell, who,

being by me duly sworn, deposed as follows:

       "My name is J obn R. McConnell. I am of sound mind, capable of making this affidavit,

and personally acquainted with the facts herein stated and they are true and correct based on my

personal knowledge.

        1.     I am an attorney licensed in the State of Texas. I am a partner in the law firm of

George, Brothers, Kincaid & Horton, LLP, and am one ofthe attorneys representing Eduardo S.

Espinosa, Receiver for Retirement Value, LLC in Cause No. D-1-GV-10-000454, State ofTexas

v. Retirement' Value, LLC, et al, in the I 26th Judicial District Court of Travis County, Texas.




                                                                                                   EXHIBIT
                                                  1
                                                                                           I        12.      469
       2.      The deposition excerpts and exhibits that are attached to the Receiver's Motion

for Partial Summary Judgment as to Licensee Defendants are true and correct copies of the same,

as provided to us by the court reporter.

       3.      The excerpt of the transcript of a Retirement Value Conference Call Recording,

Ex. 5 is a true and correct copy of the same, as provide to us by the court reporter.

       4.      The documents with Bates stamp "RVR" attached to the motion are true and

correct copies of business records that the Receiver Eduardo Espinosa acquired from Retirement

Value, LLC shortly after he was appointed as Temporary Receiver of Retirement Value, LLC.

       5.      Attached to this affidavit as Exhibit A are spreadsheets provided to the Receiver

by Milkie Ferguson Investments, Inc. ("MFI") which pertain to the commissions received by

employees/agents of:tvfFI. My staff and I used this information to calculate the commissions

received by Marco Lopez, Scott Schroeder, and Dan Levin, assuming that they split commissions

evenly when two or more MFI employees/agents were listed on a particular sale.

       Further affiant sayeth not.




                                               ~cConnell '--


THE STATE OF TRAVIS                        §
                                           §
COUNTY OF TRAVIS                           §


       SWORN TO AND SUBSCRIBED before me on theE_ day of                        fli1?   1   ,   2013.




            e     EVELYN JGARNE'IT
                   NOTARY PUBUC
                      Slate of Texas
                  Comm. Exp. IIMIIII2013
                                                      N~Sto;~
                                                      My commission expires:       eto/t8}2013
                                                                                        I




                                                -2-
                                                                                                        470
                                         EXHIBIT

800/GOO   lfl   dll'   Sl3~8V ~ Sl3~0V    A        471
    19-AUg-09!             H~
                                 126 __ _...,.
                                    Marco Lopez       $5,600.00
                                                          H
                                                                              75% Retirement Value
                                                                           -"-75% Retirement Value
jQ:AGtii=-~
    20-Au -09
    --


                                 178
                               Levin/Schroeder $19,200.00
                                    MIIKle        House
                                                   ~···~$2,400.00
                                                                                  Retirerrient_y_alue
                                                                            - 75% Retirement
  1.1=~-~-09 -~ . 178          LevinJSchroeder        $B,OOO.OO                                Value
   21·Aug-09       20396            Mllkie House -·· $2,000.00                    Retirement Value
 "2f:"AugwQ9       20398 f---~-~!ili:l~~t;io"use      $1,000.00                   Retirement Value
 ~l:!_g-09        ,30398            M]lkie House      $1,000.00                   Retiremetn Value
 r-ll:Aug-09         100       (' Manny Alzen D $8,000.00                     70% Retirement value
   21-Aug-09         125                Dan LeV!rt $16,000,00                 75% Retlremen1 Velue
                             Levln/Schroeder/G
   28-Aus-09         221                Schroeder     $3,200.00              76% Retirement Value
 Te:Aug-09         20396            Milkie House       . $400.00                 Retirement Value
   31-Aug-09         167                     -·
                                     levin/Lopez      $4,000.00              76% Retirement Value
 -~u~_-09            167             Levin/Lopez      $4,800.00              75% Retirement Value
                            Levi nJSchroeder/Lo
 _11~Au~~09          196                      pez     $4,000.00              7!5% Retirement Value
   31-Aug-09       20398            Milkie House      $1,000.00                   Retirement Value
   31-Aug"OS       20398            M!lk!e House         $600.00                  Retirement Value
   31-Aug-09       20398            Milkle House         $600.00                  Retirement Value
   31-Aug-09       20398            Milkie House         $500.00                  Retirement Value
 3l'":.A, l)g~09 20398              M!lkle House         $500.00                  Retirement Value
. 31-Aug-09 -20398                  Mllkie House         $500.00                  Retirement Value
                    ~-
   31-Aug-09       20398            Mirkie Hou~e         $300.00                  Retirement Value
   3]wAUg-09         126 u•11•
                                        Dan Levin ' $4,000.00                15% Retirement Value
,...~ 1-Al!~ f-.     12.f;i             Dan Levin     $8,000,00              75% Retirement Value
   31-Aug-09         133              Levln/Gal'lh    $4,000.00              75% Retirement Value
   31-Aug-09         133              Lavin/Gann      $2,400.00              75% Retirement Value
   1Q.Sep-09       20398            Milkie House      $1,000.00                   Retirement Value
~~see;:09          20398            Milki;a House     $1,000.00                   Retirement Value
 .1.Q.:Sep-09        125                Dan Levin     $8,000.00              75% Retirement Value
   10-Sep-09         125                Dan Levin     $8,000.00              75% Retirement Value
   11~se~-OS         178       Levin/Schroeder        $4,800.00              75% Retirement Value
   11~Sep-09       20398            Milkie House                                  Retirement Value
   15-Sep.Q9
                "-.19~~
                                        -
                                    Milkie House
                                                         $600.00
                                                         $500,00                  Retirement Value
~~
   15~~09   rrl'"
                     125                Dan Levin $4,000.00                  75% Retirement Value
   16-Sep-09         178       Levln/Schroeler        $8,800.00              76% Retirement Value
   16~Sep~09       20398            Mllkie House      ~2,000.00                   Retirement Value
   16-Sep~09       20398            M!lkie Hovse . $1,100.00                      Retire!l)ent Value
M
   16-Sep-09 20398                  Mllkie House      $2,000.00                   Retirement Value
   16-Sep-09         125                Dan Levin $16,000.00                 75% Retirement Value
   16-Sep-09         125                Dan Levin $16,000,00                 75% Retlrement Value
  21-Sep-09        20398            Mill  23-Sap-09              141                    Scott Schroeder        $8,000.00       75% Retirement Vafue
""'
· _23..Sep-09
   26-Sep-09
                         141
                                178
                                                ~~?tt Schroeder
                                                Levin/Schroeder
                                                                       $5,600':00 ~
                                                                       $8,000.00
                                                                                       75% Retirement Value
                                                                                       75% Retirement Value
  25-Sep-09              20398                     Milkie House        $1,000,00               Retirer:nent value
-·;->-----:;.--;; ;----~·=-=-              f---
  25-Sep-09              20399                     Mllkle Howse        $1,000.00               Retfrements Plans
  25-Se,p.-09                   141             Scott Schroeder ··-·   $8,000.00        75% Retirement Value
  30~$ep.:OS
                  '"""'"''"'..........._~~
                      ~~396
                                           -~~~---
                                                   Mllkie House          $700.00      -····- Retirement Value
  30-Sep~oe              133                  Levin/Gann               $5,600.00        76% Retirement Value
r-02-0ct-09           2039B __,__ ...Milkie House
                                               $1,000.00                                       Retirement Value
  02-0ct-09    20298 ~--_M.IIkle _l:!ou~.= •..  $500.00                                        retirement Value
 ------..:~+·---·"':~
  02-0ct-09'      125         Dan Levm         $4,000.00                                75% Retirement Value
      02-0ct-09          12.6               Marco Lopez                $8,000.00        75% Retirement Value
      05~0ct-09       20396Milkie House     $3,000.00                                          Retirement Value
  05-0ct-oe
t-.:--"~.:-;
                 141    Scott  Schroeder   $24,000.00                                   75% Retirement Value
  06·0ct·09 -· 20398       Mllkie House -"ii'Oo-:Qo                                            Retirement Value
  06-0ct-09      141    Scott Schroeder     $1,600.00                                   75% Retirement Value
  07-0ct-09      178    Levin/Schroeder $4B,085.20                                      75% Retirement Value
  07-0ct-09    20398       Mllkie House     $5,636.65                                         IRetirement Value
  08-0ct-09      167         Levin/Lopez    $4,000.00                                   75% Retirement Value
  08-0ct-09    20398       Milkie House        $500.00                                         Retirement Value
  08-0ot-09    20398       Milkie. House    $1,000.00                                          Retirement Value
  oe-oct-oe      133          Levin/Ga.nn   $8,005.00                                   75% Retirement Value
~5-ct-o9       20398 -H-MUkle House            $100.00                                         Retirement Value
  13-0ct-09      133          Levin/Gann       $800,00                                  76% Retirement Value
  14-0ct-09    20398       Mlfkle House     :jl1,200.00                                        Retirement Value
  14-0ct-09      133          Levin/Gann    $9,600,00                                   75% Retirement Value
  16-0ct-09    20398       Mllkle House f-· $960,00                                            Retirement Valu.e
  15~0ct-09      125           Dan Levin    $7 680.00                                   75°/o Retirement Value
- 18-0ct-09      178
                                    ~



                        Levin/Schroeder     $5,280.00                                   75% Retirement Value
  16-0ct-09      178    Levi n/Sch roed er $16,480.00                                   75% Retirement Value
  16-0ct-0.9   20398       Mllkle House        $800.00                                         Retirement Value
  16-0ct-09    20398       Mllkie House        $600.00                                         Retirement Value
  16-0ct»09    20396       Milkie House        $660.00                                         Retirement Value
  16-0ct-09    20398       MllviA l-l"''"e  $2,060.00                                          Retirement Value
  16-0ct-09      100    .( Manny AizeiJ. J $4.000.00                                    60% Retirement Value
  16-0ct-oe      133        ·nMn/Ge.nn      $6,400.00                                   75% Retirement Value
  20-0ct-09      178    Levin/Schroeder     $8,000..00                                  75% Retirement Value
  2.0-0ct-09   20398       Mllkie House
                                    ~
                                            $1,000.00                                          Retirement Value
  20-0ct-09    20398       Mllkle House        $500.00                                         Retirement Value
  20-0ct-09      126       Marco Lopez      $4,000.00                                   75% Retirement Value
  21-0ct-09      178    Levl n/Sch roeder $24,000.00                                     7Bo/o Retirement Value
  21~oct~oe    20398       MIIKie House     $3,000.00                                          Retirement Value
  26·0Ct·09      167
                                --
                             Levln./Lopez   $2,400.00                                   75% Retirement Value
  26-0ct-09      167         Levin/Lopez    $4,000.00                                   75% Retirement Value
  26-0ct-09      167         Levin/Lopez    $4 OOQ,OO                                   75% Retlrement Value
~.-Oct-09        161      John Shryao)o; $16,000.00                                     90% Retirement Value
  26-0ot-09    20396       Milkie House        $500,00                                         Retirement Value
  26-0ct-09    20396       Milkie House     $2,000.00                                          Retirement Value
  26-0ct~09    20398, -    Milkia House        $300.00                                         Retirement Value
  26-0ct-09 . 20398        Milkie House        $500.00                                         Retiremetn Value
  28-0ot-09      178    Levin/Schroeder     $4,000.00                                   75% Retirement Value
  28-0ct-09      178    Levin/Schroeder     $7.44B.B7                                   75%t Retirement Value




        soo/voo 12!                                                    dll'   Sl3~3V ~   Sl3~8V                 ~OS8L8ZVLZ   XV~   vv:sL ZLOZ/OZ/LL473
  28-0ot~og                    20298!        MHkle f:i_ouse!     $500.00             Retirement Value

                     3~;:l"·-- ::ll:::: ~~:.1=--~gg:~
  28-0ct-09                                                                          Retirement Value
                                                                                          ---~-
  28-0ct-09                                                                          Retirement Value
                                                                            -~

_,28;Q£f~        20398         Milkle House      $931.11                             Retirement Value
  28-0ct-09         125 · - - Mace.~~.b'OPe.z,···~~ooo.oo                        75% Retirement Value
  2.8-0ct-09 _.,••• 126'      ,.M!T..~loeez1   $4,800:00                         75% Retirement Value
~2S:Oct~(f§
-::-::,-----..:.~    -····-220    Bred Bii~.!L. !4,703,61                        es% Retirement Value
  29-0ct-'09                220   Brad. Bllllngsl $4,soo.oo                      65% Retirement value
  29-0ot-09                .~~--· Milkie H~J.       $600.00                          Retirement Value
_1,9-0ct:O_g                   20398f        Mllkle Housel
                                    r Levln/S'C'hroedar/Lot
                                                                 $587 .•~
                                                                                            ,---
                                                                                     Retirement Value

 02.-Nov-09
                                 . ---~~·- $8,000.00
                                 196                                             75% Retirement Value
 02-Nov-09                         Mllkie House
                               20398              $1 1 DOO.OO                        Retirement Value
    06-Nov-09         167      .. Levin/Lopez;    $4,000.00                      75% Retirement Value
    oe-Ncv-09      20396 -~·MIIkle House --$500.00                                Retirement Value
    13-Nov-09      20398           Milkle House     $6$4.52                       Retirement Value
    13-Nov-09         141    Scott Schroeder      $5,074.47                   75% Retirement Value
~-
    16-Nov-09      20398           Milkie House     $800.00                       Retirement value
    16-Nov~09      20396           Milkle House   $2,000.00                       Retirement value
    16-Nov-09        -121            Carl Jones $16,000.00                        Retirement Value
    16-NoV-o~         133
                     1-..J••
                                    Levin/Gann je._4oo.oo                     75% Retirement Value
    18-Nov-09         167          LevinJLopez    $1.440.00                   76% Retirement Value
    18-Nov-09 · -·r·167
           ~....,_
                                    Levin/Lo_Rez  $2,400.00                   75% Retirement Value
    16.-Nov-09 ~-.. 167            Levin/Lopez.   $2,400.00                   75% Retlrement value
    18-Nov-09      20398           Mllkie House     $180,00                       Retirement Vatue
    18-Nov-09      2.0398 "'       Milkie House   $1,000.00                       Retirement Value
    16-Nov-oe      20396          Milkie House      $3.00.00                      Retfrement Value
 1e:"Nov~oe        20398                 -
                                  Milkle House      $300.00                  - Retirement    Value
    18-Nov-09      20398           Milkle House     $792.28                       Retirement Value
    16-Nov-09         121            Carl Jones   $6,338.22                   75% Retirement Value
    16-Nov-09         133           Levtn/Gann    $8,000.00                   76% Retirement Vafue
1'9-Nov-09            178    Levin/Schroeder      $4,000.00                   75% Retirement Ve.lue
    19-Nov-09      20398           Milkie House     $500.00                       Retirement Value
~-
    19~Nov-09      20398           Milkle House     $302.36                       Retirement Value
    19-Nov-09         141 .. Scott Schraeder      $2..419.88                  75% Retirement Value
    20~Nov~oe      20398          Milkie House . $3,000.00                        Retirement Value
    2.0-Nov~09        121            Carl Jones $24,000.00                    75% Retirement Value
~-·-25-Nov-09         178    Levin/Schroeder      $6,400.00                   75% Retirement Value
1-·
    25-Nov-09      20396          Milkie House      $800.00                       Retirement Value
    30-Nov-09         178    Levin/Schroeder      $2,400.00                   75% Retirement Value
    30-Nov-09         178    Levin/Schroeder $16,000.00                       75% Retirement Value
f-::
    30-Nov-09      20398          Mllkle House      $500.00                       Retirement Value
    30-Nov-09      20398          Mflkie House    $2,000.00                       Retirement Value
    30-NOV-09      20398          Milkie House      $300.00                       Retirement Value
    30-Nov~09         121            Carl Jones . $4,000.00                   75% Retirement Value
    30-Nov-09         121            Carl Jone.s $38,340.40                   75% Retirement Value
    30-Nov-09         121            Carl Jones $32,000.00                    75% Retirement Value
    04-Dec-09 .       178    Levin/Schroeder      $1,000.00                   75% Retirement Value
    04-Dec-09         191         Steve Gundy     $2,000.00                   90% Retirement Value
   04-Deo-09          191       Scott Stratton    $4,000.00                   65% Retirement Value
~04-dec-09         20398          Mllkle House      $500,00                       Retirement Value
   04-Deo-09       20398          Mlll   04-Dec-09               20398                Milkie House    $1,000,00           1Retirement Value
., 04-Deo-09              ---12T · ~· ·-n- Carl Jones --·-sress.42           ~-oo~!men"tValue
                                     ;--~·------
 J..~=~~~.Q~ ~-·1..~                 f-·----~
                                             Levin/Gann      $8,000.00i- 75%        Retiremel'lt Value
                                   Levin/Schroeder/G
     07~Dec-09               221              Schroeder      $5,600,001  75%        Retirement Value
··a7-Dec·09                20398 ....~ , __M~kie House        $300.00               Re~[rement Value
-o7-oec.oo r•              2039S --·-----·--~
                                            Milkie House r-·-$700.00                Retirement Vaiue-
-o7=oec-o9                 ~~             Mllkie House          $4,000.00                     --~-
                                                                                    Retirement Value
 07-Dec-09                  125 --·-·-···       Dan Levin       $2,400.00    75%    Retirement Value
~·-··-~-
 11-Dec-09                    167          -.~in/Lopez:         $8 000.00    75%    Retirement Value
                                                                                         -··-~-
·11-6ec-o9                    178         Levin/Schroeder      $2.4,000.00   75%    R.el:lrement Value
"11-Dec-09       20398                       Milkie House       $1,500.00           Retirement Ve~lue
  11-Dec-09      20398     ~kie.House                           $3,000.00           Retirement Value
  11-Dec-09 ...-.20398       Milkie House                       $1,000.00           Retirement Value
  11-Dec-09      20398 -"Mtlkle House
                               -1~
                                                                  $200.00           Retirement Value
  11-Dec-09        126 -- _ Marco Lopez                        $12,000.00    75%    RetirementValue
  11·Dec-09        133 i--    Levin/Gann                        $1,600.00    76%    Retirement value
  21-Dec-09 ''20398"         Milkle House                       $2,000.00           Retirement value
 ·~~

  21~Dec-09
1---=-:-
                 20398. ..~Milkie Hause                        $1'.ooo.oo           Retirement Value
  21-Dec-09                   1M ....,..... -     Dan Levin    $16,000.00    75%    RetirementValue
 21-Dec-09
       -:            126                        Marco Lopez     $a;ooo.oo    75%    Retirement Value
  28-Dec-09 t------· 178                  LevlnfSchroeder      $12,000.00    75%    Retirement Value
  28-Dec-09          178                  Levin/Schroeder      $16,000.00    75%    Retirement Value
 2a:Dec-09                 20398             Mllkie House       $2,000.00           Retirement Value
     28-Dec-09             20398             MiiKfa House         $260.00           Retirement Value
  28·Dec-oe                20398             Milkie House         $ooo.oo           Retirement Value
 28-DecM09 ,_MW398
              Ill ill~~



                                      ~
                                            -Mllkie House       $1,560;00           Retirement Value
 26-Dec-09     133                             Levln/Gann       $4,000.00    75%    Retirement Value
 28-Dec-09     14_1                       Scott Schroeder       $2,080,00    75%    Retirement Value
-31-Dec-09     178                       Tevin/Schroeder       $16,000.00    75'%   Retirement Value
·-·-                                 LevinfSchroederfLo
  31-Dec-09                   196                     pez      $16,000.00    75% Retirement Value
  31·Dec-q9                20398             Milkie House       $2,000.00        Retirement Value
  31~Dec·09                20398             Milkie House       $2,000.00        Retirement Value
     08-JanM10 -·--·178
---:-:::---~
                                          Levln/Schroeder      $12,800.00    75% Retirement Value
                                      ""
     08-Jan-1 0      178                  Levin!Schroeder      $16,000.00    75% Retirement Value
     08-Jan-10     20398                     Mllkie House       $1,600.00        Retirement Value
     08-Jan-10     20398                     Milkle House       $2,000.00        Retirement Value
     11-Jan-10               178          Levin/Schroeder       $1,000.00    75% Retirement V~lue
     14..Jan·i0              167              Levin/Lopez       $7,200.00    75% Retirement Value
     14-Jan-10             20396             Milkie House        $900.00         Retirement Value
~~10                         167              LevlniLopez      $~000.00      75% Retlremen Value
                                     Levln/Sohroeder/G
     22-Janw10                221               Schroeder       $5,600.00    76% Retirement Value
     22wJanw10
     22-Jan~10
                           20~~8
                           20398
                                             Milkie House
                                             Milkie House
                                                                $3,453.49
                                                                $2,000.00     -  Retirement valu~
                                                                                 Retirement Value
     22-Jan-10             20398             Milkie House        $700.00         Retirement Value
     22-.Jan-10            2.0398            Milkie House         $700.00        RettrementVah.Ja
 ~
     22-Jan-10             20398             Milkie House         $500.00        Retirement Value
     22-Jan~10               125                Dan Levin      ~27,a27.95    75% Retirement value
     22-Jan-10               133               Levin/Gann       $5,600.00    75% Retirement Vaius
     22~Jan-1       o        133               Levln/Gann       $4,000.00    15% Retirement Value




           800/900 ~                                           dll'   Sl3~8¥ ~ Sl3~3V      ;             gosSlSZP~Z   XV~   pp:a~   Z~OZ/OZ/~L
                                                                                                                                                 475
      2.9-Jan-10                                  179        LevtnJse~~               $3,200.00          76% _Retirement Value
      29-Jan-10 ~· 203~                                          Milkie House           $400.00              ~\rem~nt vS'i"Ue"
  __-05-Feb-10                                    .
      ...............---:-.= ~.,_..,. ,. '"~ . . .167
                                                  ~ =-=
                                                        ;:=~ ~ Levin/Lo_ea:z:                       _
                                                                                     '"$5,088.00 r---75%
                                                                                                   ................. Retirement Value
     OS·Feb-10 !--~·- -:..-::
  Jos:F&Fl::to
                                                  178        LeviniSchroeder
                                                  178 ----reviniSohroeder
                                                                                     $16,000.00
                                                                                     $56,000.00     -    75%
                                                                                                         75%
                                                                                                                Retiremen~--
                                                                                                               Retirement Value
 ·-os:'Fab.,              o                       178        Levi niSchroeder        $26,000.00          75%   Retirement Value
     05-Feb-10                ·--rre                    ~... LevlnisCFit"oeder       $:20,000.00         75%   Retirement Value -
   "OB-F'eb.1o                                    178 ·""''Levi n/Sch roede r         $8,000.00          75%   Retirement Value
     05-Feb-10
                      ~-___.1                ....
                                                  178.       Levir\iSohroeder         $2,035.58          75%   Retirement Value         --
                                                  220 ;_: ____..§!~d BUilngs
     05-Feb-1 0
. os::P-er:.::ror-
 !-'-~·--·" ··---~-~--
                                         20398                   Milkle House    -    $4,000,00
                                                                                        $600.00
                                                                                                         50%   Relirement Value
                                                                                                               Retirement Value
~~5-Fe~1P                                20398                   Mlikie House         $2,000.00                Retirement Value
     05·Feb-1 0                          2Q.~~~ -· _., •.Milkie House                 $7,000;00                Retirement Value
     06-Feb-10                           20398                  Mllkle House          $3,500.00                Retirement Value
     05·Feb-1 a                          20396               ~-Milkie House      --   $2,500.00                Retirement Value ~-~
     05-Feb-~0                           20398                  Mllkle.House          $1,000.00                Retirement Value
 · 05-Feb-10                             20398                  Milkle House           $254.44                 Retirement Value
 '05-Feb-10 ·- 20398.
                                                                                                         ~



                                                                 Milkie House           $636.00                Retirement Value
     OS·Feb-10                           20398                   Mllkie House           $500,00                Retirement Value
                        -
     05-Feb-1 o 20398
     05-Feb-10
     05-Feb-10
                       --                        133
                                                 146
                                                                 Milkie House
                                                                  Levin/GaM
                                                                  Chris Tynes
                                                                                     ·-$2,000.00
                                                                                       $4,000.00
                                                                                     $16,000.00
                                                                                                         75%
                                                                                                         75%
                                                                                                               Retirement Value
                                                                                                               Retirement Value
                                                                                                               Retirement Value
 i7l=eb~10                                       178         Levin/Sch reeder         $8,000.00          75%   Retirement Value
     i7-Feb-1
e-:-..-                   o              20398                - Mi!kie House          $1,000.00                Retlrement Value
     17-Feb-10                           20398                  Milkie House'         $1,000.00                Retlren'i.ent Velue
~·~--
     17-Feb-10                           20398              - Milkie House              $500.00                 Retirement Value
     17-Feb-10 -~--:1'25 ----Dan Levin                                                $8,000,00          75% Retirement Value
     17-Feb-10                                    133 r·          Levln/Gann          $4,000.00          75% Retirement Value
     22·Feb·10                                   178         Levio/S'Chroeder        ~12,j59.78          76% Retirement Value
  "22:Fab-10                                     178        ~Levin/Schroeder         $16,000.00          75°/r. ~etirement Value
     22~Feb-10                                   178         LevinfSchroeder         $12,000.00          75% Retirement Value
     22-Feb-10                                  178 - Levin/Schroeder                $16,653.71          75% Retirement Value
     .2.2.~Feb·1 0                       2.0398                 Milkie House          $1,994.00                 Retirement Value __
     22-Feb-10
1-::..._                                 20298                  M11kle  House         $2,081.71            ..   Retirement Value
     22-Feb-10 .. 20398                      ..                 MTII_   05-Mar-1
     ____:::.:::.:.....:.:
    05-Mar-10
                                  20398...
                      0 _,.................                     Milkie House
                                                  20398 ---·----MilkieHOUS'e
                                                             ...-..-.~
                                                                                                                                           $4,000.00
                                                                                                                                             $500.00
                                                                                                                                                                Retlrement Value
                                                                                                                                                             ·- Retirement Value
    05-Mar-10
     OS~Mar-10
               --20~~
                                                            125
                                                                             =--=                        Milkle H~~·
                                                                                                         Re'tTrement'Value
                                                                          Dan Levin ~ $16,060.0~ i-· 75% Retirement value-
                                                                                                                                _ • ._.. _$500,00

 -06-Mar-10                                                 125. '---~-~·-'"'·-~'·~
                                                                          Dan LevJ!! $16,000.00 ~iS% Retirement Value
  05-Mar-1 o                                               ~, :33        Levin/Gann ~·- $4,000,00    76% Retirement Value
~-;.--··
  05-Mar-10                                                 141 ""'scottsehroeder _t!§,OOO.OO        76% Retirement Valua
                                                                  -·--·-----'"'---
r----.--                                                                    >!--._.~    .....l'l ..'•r--.,. _ _ _
                                                                                                                                -·
                                                                    .......... ... -.'1+"1 ....        k0o.ll't" _ _ _ _ _
                                                                                                                                r-·-·-
                                                    ..._,_...11_ ...            ...................
                                                                                  _.riiiJOI~I~f'',..
                                                                                                                                ---                          ~-   i'-""


                                                                                                                                           -··                       -~


 ·-                 . . ,..._
                      ~,
                                                                                                       -----                                      ~--

                                                                                                                                                                          ------~

                    ~olfllo-'-"
                                    f-.·-~                                                                        ..•                                                          ~~




                                     ·---                                                                                                                                      --
,.........   ,,_~
                                       ·--··-·-··~

                                                      ---
                                                          --                    ...............   ~.
                                                                                                                        .
                                                                                                                            -
                                                                                                                                .
                                                                                                                                • j .. l




                                                                                                                 ---
                                                                           -
                                                                                                                                1---
                    ··~-
                                                                    _...
                                     ~·



                           ~   ....... _..........,...,.   ......                                               ··-.                                                      '
                                                                                                                                                                              ··---
-··-·




               800/800 I2J                                                                                                                 dll'   Sl3~JV ~   Sl3~JV                5088L8~PL~   XV~   pp:sL   ~L0~/0~/LL
                                                                                                                                                                                                                       477